--------------------------------------------------------------------------------

Exhibit 10.1



CONTRACT BETWEEN


ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)


and


TRIPLE-S SALUD, INC.


for


PROVISION OF PHYSICAL & BEHAVIORAL HEALTH SERVICES UNDER THE GOVERNMENT HEALTH
PLAN PROGRAM


Contract No.: 2019-000052


Account No.: 256-5325 to 5330


Page 1 of 324

--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE 1
GENERAL PROVISIONS
7
     
ARTICLE 2
DEFINITIONS
10
     
ARTICLE 3
ACRONYMS
30
     
ARTICLE 4
ASES RESPONSIBILITIES
33
     
ARTICLE 5
ELIGIBILITY AND ENROLLMENT
36
     
ARTICLE 6
ENROLLEE SERVICES
52
     
ARTICLE 7
COVERED SERVICES AND BENEFITS
75
     
ARTICLE 8
INTEGRATION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES
130
     
ARTICLE 9
PROVIDER NETWORK
134
     
ARTICLE 10
PROVIDER CONTRACTING
162
     
ARTICLE 11
UTILIZATION MANAGEMENT
179
     
ARTICLE 12
QUALITY IMPROVEMENT AND PERFORMANCE PROGRAM
186
     
ARTICLE 13
FRAUD, WASTE, AND ABUSE
195
     
ARTICLE 14
GRIEVANCE AND APPEAL SYSTEM
203
     
ARTICLE 15
ADMINISTRATION AND MANAGEMENT
217
     
ARTICLE 16
PROVIDER PAYMENT MANAGEMENT
219
     
ARTICLE 17
INFORMATION MANAGEMENT AND SYSTEMS
226
     
ARTICLE 18
REPORTING
238
     
ARTICLE 19
ENFORCEMENT – INTERMEDIATE SANCTIONS
252
     
ARTICLE 20
ENFORCEMENT – LIQUIDATED DAMAGES AND OTHER REMEDIES
258
     
ARTICLE 21
CONTRACT TERM
265
     
ARTICLE 22
PAYMENT FOR SERVICES
266
     
ARTICLE 23
FINANCIAL MANAGEMENT
275



Page 2 of 324

--------------------------------------------------------------------------------

ARTICLE 24
PAYMENT OF TAXES
288
     
ARTICLE 25
RELATIONSHIP OF PARTIES
288
     
ARTICLE 26
INSPECTION OF WORK
288
     
ARTICLE 27
GOVERNMENT PROPERTY
289
     
ARTICLE 28
OWNERSHIP AND USE OF DATA AND SOFTWARE
289
     
ARTICLE 29
CRIMINAL BACKGROUND CHECKS
290
     
ARTICLE 30
SUBCONTRACTS
291
     
ARTICLE 31
REQUIREMENT OF INSURANCE LICENSE
294
     
ARTICLE 32
CERTIFICATIONS
294
     
ARTICLE 33
RECORDS REQUIREMENTS
296
     
ARTICLE 34
CONFIDENTIALITY
298
     
ARTICLE 35
TERMINATION OF CONTRACT
304
     
ARTICLE 36
PHASE-OUT AND COOPERATION WITH OTHER CONTRACTORS
311
     
ARTICLE 37
INSURANCE
312
     
ARTICLE 38
COMPLIANCE WITH ALL LAWS
313
     
ARTICLE 39
CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE
314
     
ARTICLE 40
CHOICE OF LAW OR VENUE
315
     
ARTICLE 41
ATTORNEY’S FEES
315
     
ARTICLE 42
SURVIVABILITY
315
     
ARTICLE 43
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED
315
     
ARTICLE 44
WAIVER
316
     
ARTICLE 45
FORCE MAJEURE
316
     
ARTICLE 46
BINDING
316



Page 3 of 324

--------------------------------------------------------------------------------

ARTICLE 47
TIME IS OF THE ESSENCE
316
     
ARTICLE 48
AUTHORITY
317
     
ARTICLE 49
ETHICS IN PUBLIC CONTRACTING
317
     
ARTICLE 50
CONTRACT LANGUAGE INTERPRETATION
317
     
ARTICLE 51
ARTICLE AND SECTION TITLES NOT CONTROLLING
317
     
ARTICLE 52
LIMITATION OF LIABILITY/EXCEPTIONS
317
     
ARTICLE 53
COOPERATION WITH AUDITS
318
     
ARTICLE 54
OWNERSHIP AND FINANCIAL DISCLOSURE
318
     
ARTICLE 55
AMENDMENT IN WRITING
320
     
ARTICLE 56
CONTRACT ASSIGNMENT
320
     
ARTICLE 57
SEVERABILITY
320
     
ARTICLE 58
ENTIRE AGREEMENT
321
     
ARTICLE 59
INDEMNIFICATION
321
     
ARTICLE 60
NOTICES
322
     
ARTICLE 61
OFFICE OF THE COMPTROLLER
323



ATTACHMENT 1:
DESIGNATED LAWS
   
ATTACHMENT 2:
NETWORK ADEQUACY URBAN AND NON-URBAN AREA MAP
   
ATTACHMENT 3:
GHP UNIVERSAL ENROLLEE GUIDELINES HANDBOOK
   
ATTACHMENT 4:
CPTET CENTERS AND COMMUNITY-BASED ORGANIZATIONS FOR HIV/AIDS
   
ATTACHMENT 5:
MASTER FORMULARY
   
ATTACHMENT 6:
RETAIL PHARMACY REIMBURSEMENT LEVELS
   
ATTACHMENT 7:
UNIFORM GUIDE FOR SPECIAL COVERAGE
   
ATTACHMENT 8:
COST-SHARING
   
ATTACHMENT 9:
ENROLLMENT MANUAL



Page 4 of 324

--------------------------------------------------------------------------------

ATTACHMENT 10:
GUIDELINES FOR CO-LOCATION OF BEHAVIORAL HEALTH PROVIDERS IN PMG SETTINGS
   
ATTACHMENT 11:
PER MEMBER PER MONTH PAYMENTS
   
ATTACHMENT 12:
INITIAL DELIVERABLE DUE DATES
   
ATTACHMENT 13:
REFERENCED ASES NORMATIVE LETTERS
   
ATTACHMENT 14:
PROGRAM INTEGRITY PLAN DEVELOPMENT GUIDELINES
   
ATTACHMENT 15:
FORMULARY A-102: EVIDENCE OF LACK OF PROVIDERS AND PROVIDERS REFUSAL TO CONTRACT
   
ATTACHMENT 16:
LIST OF REQUIRED REPORTS
   
ATTACHMENT 17:
EHR ADOPTION PLAN
   
ATTACHMENT 18:
BUSINESS ASSOCIATE AGREEMENT
   
ATTACHMENT 19:
HEALTH CARE IMPROVEMENT PROGRAM (HCIP) MANUAL
   
ATTACHMENT 20:
NETWORK ADEQUACY REQUIREMENTS
   
ATTACHMENT 21:
GUIDELINES FOR REVERSE CO-LOCATION OF PRIMARY CARE PHYSICIANS IN MENTAL HEALTH
SETTINGS
   
ATTACHMENT 22:
STERILIZATION CONSENT FORM
   
ATTACHMENT 23:
POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF MEDICAID OVERPAYMENTS
TO PROVIDERS
   
ATTACHMENT 24:
CARRIER PATIENT VOLUME CERTIFICATON FORM EP-02-2015
   
ATTACHMENT 25:
HIGH UTILIZERS PROGRAM
   
ATTACHMENT 26:
ENCOUNTER DATA REQUIREMENTS
   
ATTACHMENT 27:
POLICY FOR MEDICATION EXCEPTION REQUESTS
   
ATTACHMENT 28:
HIGH COST HIGH NEED (HCHN) RATE CELL ASSIGNMENT
   
ATTACHMENT 29:
MATERNITY KICK PAYMENT METHODOLOGY
   
ATTACHMENT 30:
TRADING PARTNER AGREEMENT



Page 5 of 324

--------------------------------------------------------------------------------

THIS CONTRACT, is made and entered into by and between the Puerto Rico Health
Insurance Administration (Administración de Seguros de Salud de Puerto Rico,
hereinafter referred to as “ASES” or “the Administration”), a public corporation
of the Government of Puerto Rico (“the Government” or “Puerto Rico”), with
employer identification number 66-0500678 and (Triple-S Salud, Inc.) (“the
Contractor”), a managed care organization duly organized and authorized to do
business under the laws of Puerto Rico, with employer identification number
66-0555677.
 
WHEREAS, pursuant to Title XIX of the Federal Social Security Act, codified as
42 USC 1396 et seq. (“the Social Security Act”), and Act No. 72 of September 7,
1993 of the Laws of Puerto Rico (“Act 72”), a comprehensive program of medical
assistance for needy persons exists in Puerto Rico;
 
WHEREAS, ASES is responsible for health care policy, purchasing, planning, and
regulation pursuant to Act 72, as amended, and other sources of law of Puerto
Rico designated in Attachment 1 to this Contract, and pursuant to this statutory
provision, ASES has established a managed care program under the medical
assistance program, known as “GHP,” “GHP Program,” “the Government Health Plan”,
or “MI Salud”;
 
WHEREAS, the Puerto Rico Health Department (“the Health Department”) is the
single State agency designated to administer medical assistance in Puerto Rico
under Title XIX of the Social Security Act of 1935, as amended, and is charged
with ensuring the appropriate delivery of health care services under the
Medicaid and the Children’s Health Insurance Program (“CHIP”) in Puerto Rico,
and ASES manages these programs pursuant to a delegation of authority to ASES;
 
WHEREAS, GHP serves a mixed population including not only the Medicaid and CHIP
populations, but also other eligible individuals as established in Act 72;
 
WHEREAS, ASES seeks to comply with Puerto Rico’s public policy objectives of
creating an integrated system of physical and Behavioral Health Services, with
an emphasis on preventative services and access to quality care;
 
WHEREAS, ASES issued a Request for Proposals (“the RFP”) for physical and
Behavioral Health Services on February 9-16, 2018, which, except as provided in
Article 58 below, are expressly incorporated as if completely restated herein;
 
WHEREAS, ASES has received from the Contractor a proposal in response to the
RFP, “Contractor’s Proposal,” which, except as provided in Article 58 below, is
expressly incorporated as if completely restated herein; and,
 
WHEREAS, ASES accepts the Contractor’s Proposal to provide the services
contemplated under this Contract for ASES;
 
NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ASES and the
Contractor (each individually a “Party” and collectively the “Parties”) hereby
agree as follows:


Page 6 of 324

--------------------------------------------------------------------------------

ARTICLE 1
GENERAL PROVISIONS





1.1
General Provisions

 


1.1.1
The Contractor shall assist the Government by providing and delivering services
under the GHP through described tasks, obligations, and responsibilities
included in this Contract.

 


1.1.2
The Contractor shall maintain the staff, organizational, and administrative
capacity and capabilities necessary to carry out all the duties and
responsibilities under this Contract.

 


1.1.3
The Contractor shall not make any changes to the following without explicit
prior written approval from the Executive Director of ASES or his or her
designee:

 


1.1.3.1
Its business address, telephone number, facsimile number, and e-mail address;

 


1.1.3.2
Its corporate status or nature;

 


1.1.3.3
Its business location;

 


1.1.3.4
Its corporate structure;

 


1.1.3.5
Its ownership, including but not limited to the new owner’s legal name, business
address, telephone number, facsimile number, and e-mail address; and/or

 


1.1.3.6
Its incorporation status.

 


1.1.4
The Contractor shall notify ASES within five (5) Business Days of a change in
the following:

 


1.1.4.1
Its solvency (as a result of a non-operational event);

 


1.1.4.2
Its corporate officers or executive employees; or

 


1.1.4.3
Its Federal employee identification number or Federal tax identification number.

 


1.1.5
Unless otherwise specified herein, all documentation, including policies and
procedures that the Contractor is required to maintain, shall be given prior
written approval from ASES. All documentation, including the Deliverables listed
in Attachment 12 to this Contract, must be submitted to ASES in English.

 


1.1.6
Unless otherwise specified, the Contractor shall notify ASES and/or the Puerto
Rico Medicaid Program of any applicable provisions Immediately.



Page 7 of 324

--------------------------------------------------------------------------------




1.1.7
Pursuant to 42 CFR 438.602(i), the Contractor shall not be located outside of
the United States.

 


1.1.8
All Administrative Functions of the Contractor must be located within the United
States. The following Administrative Functions must be located in Puerto Rico:

 


1.1.8.1
Care Management;

 


1.1.8.2
Marketing;

 


1.1.8.3
Utilization Management determinations, including Prior Authorization
determinations;

 


1.1.8.4
Management of Enrollee and Provider Grievances and Appeals;

 


1.1.8.5
Decision-making authority related to Enrollee Services;

 


1.1.8.6
Decision-making authority related to Provider Services, such as claims dispute
resolution and credentialing activities; and

 


1.1.8.7
Network management activities.

 


1.2
Background

 


1.2.1
The Government Health Plan (“GHP”), also known as MI Salud, has the following
objectives:

 


1.2.1.1
Ensure appropriate and timely access to Covered Services for Enrollees across
Puerto Rico, including facilitating and promoting access to preventive care.

 


1.2.1.2
Require Contractors to provide Island-wide coverage and access to Covered
Services Island-wide in all geographic areas of Puerto Rico. This may be
achieved through sub-contractual relationships.

 


1.2.1.3
Encourage competition among Contractors resulting in improvements of quality
outcomes.

 


1.2.1.4
Require Contractors to partner with Government-owned specialty hospitals.

 


1.2.1.5
Encourage Contractors to partner with local provider entities, such as Primary
Medical Groups (PMGs), provider groups, and provider associations to leverage
island-based best practices and maintain existing Enrollee-provider
relationships.

 


1.2.1.6
Require Contractors to propose and demonstrate cost saving initiatives,
programs, and value-based payment models for Provider reimbursement to address
High Cost High Needs (HCHN) Program Enrollees in Puerto Rico.



Page 8 of 324

--------------------------------------------------------------------------------




1.2.1.7
Establish HCHN Program cohorts with enhanced Contractor management and
cost-saving requirements.

 


1.2.1.8
Promote provider-based care coordination models that address social determinants
of health and are likely to reduce health care expenditures.

 


1.2.1.9
Require Contractors to implement best practices to address high utilizers of
services that are more appropriately delivered in less costly settings; for
example, strategies to decrease non-emergent use of the emergency room.

 


1.3
Groups Eligible for Services Under the GHP

 


1.3.1
The Contractor will be responsible for providing services to all persons
determined eligible for the GHP and enrolled in the Contractor’s Plan. The
groups to be served under the GHP shall hereinafter be referred to collectively
as “Eligible Persons.” The groups are subject to change and currently include:

 


1.3.1.1
Medicaid and CHIP. All Medicaid and CHIP eligibility categories covered in the
Puerto Rico Medicaid and CHIP State Plans are eligible to enroll in the GHP and
shall be referred to hereinafter as “Medicaid and CHIP Eligibles”, also known as
the “Federal population.”

 


1.3.1.2
Other Groups (Non-Medicaid and CHIP Eligibles). The following groups, which
receive services under the GHP without any Federal financial participation, will
be referred to hereinafter as “Other Eligible Persons.”

 


1.3.1.2.1
The “State Population,” formerly known as the “Commonwealth Population,” is
currently comprised of individuals, regardless of age, who meet State
eligibility standards established by the Puerto Rico Medicaid Program but do not
qualify for Medicaid or CHIP.

 


1.3.1.2.2
Any other group of Other Eligible Persons may be added during the Contract Term
as a result of a change in laws or regulations.

 


1.4
Geographic Scope of the Contract

 


1.4.1
The Contractor is responsible for the delivery of services under the GHP
Island-wide.



Page 9 of 324

--------------------------------------------------------------------------------




1.5
Delegation of Authority

 


1.5.1
Federal law and Puerto Rico law limit the capacity of ASES to delegate decisions
to the Contractor. All decisions relating to public policy and to the
administration of the Medicaid, CHIP, and the Puerto Rico government health
assistance program included in the GHP rest with the Puerto Rico Medicaid
Program and ASES.

 


1.6
Availability of Funds

 


1.6.1
This Contract is subject to the availability of funds on the part of ASES, which
in turn is subject to the transfer of Federal, Puerto Rico, and municipal funds
to ASES. If available funds are insufficient to meet its contractual
obligations, ASES reserves the right to terminate this Contract, pursuant to
Section 35.5.

 


1.7
Cooperation, Assistance and Compliance with Special Projects

 


1.7.1
The Contractor shall provide to ASES and any other agency of the Government all
necessary cooperation, assistance, and compliance with requirements in the
development and implementation of any special project of ASES and any other
agency of the Government or the Federal Government. The Contractor acknowledges
that this is a sine qua non of this Contract and that it will comply with ASES
change requests related to such projects as these are implemented due to State
or Federal mandate.




ARTICLE 2
DEFINITIONS

 
Whenever capitalized in this Contract, the following terms have the respective
meaning set forth below, unless the context clearly requires otherwise.
 
Act 72: The law of Puerto Rico adopted on September 7, 1993, as subsequently
amended, which created ASES and empowered ASES to administer certain government
health programs.
 
Act 408: The Puerto Rico Mental Health Code (Act No. 408 of October 2, 2000, as
amended), which established the public policy and procedures regarding the
delivery of Behavioral Health services in Puerto Rico.
 
Abandoned Call: A call initiated to a Call Center that is ended by the caller
before any conversation occurs or before a caller is permitted access to a
caller-selected option.
 
Abuse: Provider practices that are inconsistent with sound fiscal, business, or
medical practices, and that result in unnecessary costs to the GHP Program or in
reimbursement for services that are not Medically Necessary or that fail to meet
professionally recognized standards for the provision of health care. It also
includes Enrollee practices that result in unnecessary costs to the GHP.


Access: Adequate availability of Benefits to fulfill the needs of Enrollees.

Page 10 of 324

--------------------------------------------------------------------------------

Adverse Benefit Determination: The denial or limited authorization of a
requested service, including the type or level of service; the reduction,
suspension, or termination of a previously authorized service, requirements for
medical necessity appropriateness, setting or effectiveness of a covered
benefit; the denial, in whole or part, of payment for a service (including in
circumstances in which an Enrollee is forced to pay for a service); the failure
to provide services in a timely manner (within the timeframes established by
this Contract or otherwise established by ASES); the failure of the Contractor
to act within the timeframes provided in 42 CFR 438.408(b); or the denial of an
Enrollee’s request to dispute a financial liability, including cost-sharing,
co-payments, premiums, deductibles, co-insurance, and other Enrollee financial
liabilities. For a resident of a rural area, the denial of an Enrollee's request
to exercise his or her right, under 42 CFR 438.52(b)(2)(ii), to obtain services
outside the network.
 
Actuarial Report: Actuarial reports the Contractor is required to submit in
accordance with Article 18 of this Contract.
 
Administrative Functions: The contractual obligations of the Contractor under
this Contract, other than providing Covered Services; include, without
limitation, Care Management, Utilization Management, Credentialing Providers,
Network management, Quality Improvement, Marketing, Enrollment, Enrollee
services, Claims payment, Information Systems, financial management, and
reporting.
 
Administrative Law Hearing: The Appeal process administered by the Government
and as required by Federal law, available to Enrollees after they exhaust the
Contractor’s Grievance and Appeal System.
 
Administrative Referral: A Referral of an Enrollee by the Contractor to a
Provider or facility located outside the PPN, when the Enrollee’s PCP or other
PMG physician does not provide a Referral within the required time period.
 
Adult: An individual age twenty-one (21) or older unless otherwise specified.
 
Advance Directive: A written instruction, such as a living will or durable power
of attorney, granting responsibility over an individual’s health care, as
defined in 42 CFR 489.100, and as recognized under Puerto Rico law under Act 160
of November 17, 2001, as amended, relating to the provision of health care when
the individual is incapacitated.
 
ADFAN: Families and Children Administration (Administración de Familias y
Niños), which is responsible for foster care children in the custody of the
Government.
 
Affiliate: Any person, firm, corporation (including, without limitation, service
corporation and processional corporation), partnership (including, without
limitation, general partnership, limited partnership and limited liability
partnership), limited liability company, joint venture, business trust,
association or other entity or organization that now or in the future directly
or indirectly controls, is controlled by, or is under common control with the
Contractor.
 
Agent: An entity that contracts with ASES to perform Administrative Functions,
including but not limited to: fiscal Agent activities; Outreach, eligibility,
and Enrollment activities; and systems and technical support.


Page 11 of 324

--------------------------------------------------------------------------------

Aggregate Lifetime Dollar Limit: For purposes of compliance with Behavioral
Health parity requirements in 42 CFR part 438, subpart K, a dollar limitation on
the total amount of specified benefits that may be paid under a contractor.
 
Ambulatory Services Units: Ambulatory clinics that mainly provide health
services to children, families, and adults, which are staffed by an
interdisciplinary team responsible for the appropriate treatment and referral
processes.
 
Ancillary Services: Professional services, including laboratory, radiology,
physical therapy, and respiratory therapy, which are provided in conjunction
with other medical or hospital care.
 
Annual Dollar Limit: For purposes of compliance with Behavioral Health parity
requirements in 42 CFR part 438, subpart K, a dollar limitation on the total
amount of specified benefits that may be paid in a twelve (12) month period
under a contractor.
 
Annual Open Enrollment Period: The annual period of three (3) months from
November 1 through January 31 during which Enrollees have one (1) opportunity to
select a different contractor, without cause.
 
Appeal: An Enrollee request for a review of an Adverse Benefit Determination. It
is a formal petition by an Enrollee, an Enrollee’s Authorized Representative, or
the Enrollee’s Provider, acting on behalf of the Enrollee with the Enrollee’s
written consent, to reconsider a decision in the case that the Enrollee or
Provider does not agree with an Adverse Benefit Determination taken.
 
ASES: Administración de Seguros de Salud de Puerto Rico (the Puerto Rico Health
Insurance Administration), the Government entity responsible for oversight and
administration of the GHP Program, or its Agent.
 
ASES Data: All Data created from Information, documents, messages (verbal or
electronic), reports, or meetings involving, arising out of or otherwise in
connection with this Contract.
 
ASES Information: All proprietary Data and/or Information generated from any
Data requested, received, created, provided, managed and stored by Contractors,
- in hard copy, digital image, or electronic format - from ASES and/or Enrollees
(as defined in Article 2) necessary or arising out of this Contract, except for
the Contractor’s Proprietary Information.
 
ASSMCA: Administración de Servicios de Salud Mental y Contra la Adicción (the
Puerto Rico Mental Health and Anti-Addiction Services Administration), the
government agency responsible for the planning and establishment of mental
health and substance abuse policies and procedures and for the coordination,
development, and monitoring of all Behavioral Health Services rendered to
Enrollees in the GHP.
 
At Risk: When a Provider agrees to accept responsibility to provide, or arrange
for, any service in exchange for the Per Member Per Month Payment (PMPM).
 
Authorized Certifier: The Contractor’s CEO, CFO, or an individual with delegated
authority to sign for and who reports directly to the CEO and/or CFO.


Page 12 of 324

--------------------------------------------------------------------------------

Authorized Representative: A person given written authorization by an Enrollee
to make health-related decisions on behalf of an Enrollee, including, but not
limited to: Enrollment and Disenrollment decisions, filing Complaints,
Grievances and Appeals, and the choice of a PCP or PMG.
 
Auto-Assignment: The assignment of an Enrollee to a PMG and a PCP by ASES, the
Contractor or the Puerto Rico Medicaid Program.
 
Auto-Enrollment: The Enrollment of a Potential Enrollee in a GHP Plan without
any action by the Potential Enrollee, as provided in Article 5 of this Contract.
 
Basic Coverage: The physical and Behavioral Health Services available to all GHP
Enrollees (as distinguished from Special Coverage, which is available only to
Enrollees with certain diagnoses after a registration process). The GHP Covered
Services are listed in Article 7 of this Contract.
 
Behavioral Health: The umbrella term for mental health conditions (including
psychiatric illnesses and emotional disorders) and substance use disorders
(involving addictive and chemical dependency disorders). The term also refers to
preventing and treating co-occurring mental health conditions and substance use
disorders (“SUDs”).
 
Behavioral Health Facility: A facility for the delivery of outpatient, inpatient
or stabilization Behavioral Health Services, which houses at least two (2)
Providers. These facilities include:



(i)
Psychiatric hospitals (or a unit within a general hospital)

(ii)
Emergency or stabilization units

(iii)
Partial hospitalization units

(iv)
Intensive ambulatory services units

(v)
Ambulatory services units/clinics

(vi)
Residential units

(vii)
Addiction service units (detoxification, ambulatory, inpatient, and residential)

 
Benefits: The services set forth in this Contract, for which the Contractor has
agreed to provide, arrange, and be held fiscally responsible, including Basic
Coverage, dental services, Special Coverage, High Cost High Needs Program, and
Administrative Functions.
 
Blocked Call: A call that cannot be connected Immediately because no circuit is
available at the time the call arrives or because the telephone system is
programmed to block calls from entering the queue when the queue is backed up
beyond a defined threshold.
 
Breach: As defined in 45 CFR 164.402, the acquisition, access, use, or
disclosure of Protected Health Information in a manner not permitted under 45
CFR 164, subpart E which compromises the security or privacy of such
Information.
 
Business Continuity and Disaster Recovery (“BC-DR”) Plan: A documented plan
(process) to restore vital and critical Information/health care technology
systems in the event of business interruption due to human, technical, or
natural causes. The plan focuses mainly on technology systems, encompassing
critical hardware, operating and application software, and tertiary elements
required to support the operating environment. It must support the process
requirement to restore vital business Data inside the defined business
requirement, including an emergency mode operation plan as necessary. The BC-DR
also provides for continuity of health care in the event of plan terminations.


Page 13 of 324

--------------------------------------------------------------------------------

Business Days: Traditional workdays, including Monday, Tuesday, Wednesday,
Thursday, and Friday. Puerto Rico Holidays, as defined in the Law for Compliance
with the Fiscal Plan, Act No. 26 of April 29, 2017, or any other law enacted
during the duration of this Contract regarding this subject, are excluded.
 
Calendar Days: All seven days of the week.
 
Call Center: A telephone service facility equipped to handle a large number of
inbound and outbound calls. This facility must meet all requirements set forth
in Section 6.8 of this Contract.
 
Capitation: A contractual agreement through which a Contractor or Provider
agrees to provide specified health care services to Enrollees for a fixed amount
per month.
 
Care Management: An Administrative Function comprised of a set of
Enrollee-centered steps to ensure that an Enrollee with intensive needs,
including catastrophic or high-risk conditions, receives the necessary services
in a supportive, effective, efficient, timely, and cost-effective manner.
 
Care Manager: A professional with at least a Bachelor of Arts or a Bachelor of
Science in a health or Behavioral Health-related field who helps Enrollees
access the services they need for their recuperation and for the implementation
of their individual treatment plans.
 
Centers for Medicare & Medicaid Services (“CMS”): The agency within the US
Department of Health and Human Services with responsibility for the Medicare,
Medicaid, and the Children’s Health Insurance Programs (“CHIP”).
 
Center for the Collection of Municipal Revenues: A municipal entity, independent
from any other governmental agency, in charge of notifying, assessing,
collecting, receiving, and distributing the public funds arising from property
tax, state subsidy, electronic lottery and any other fund created by law in
favor of the municipalities of Puerto Rico.
 
Certification: As provided in Section 5.1.2 of this Contract, a decision by the
Puerto Rico Medicaid Program that a person is eligible for services under the
GHP Program because the person is Medicaid Eligible, CHIP Eligible, or a member
of the State Population. Some public employees and pensioners may enroll in GHP
without first receiving a Certification.
 
Children’s Health Insurance Program (“CHIP”): Puerto Rico’s Children’s Health
Insurance Program established pursuant to Title XXI of the Social Security Act.
 
CHIP Eligible: A child eligible to enroll in the GHP Program because he or she
is eligible for CHIP.
 
Chronic Condition: An ongoing physical, behavioral, or cognitive disorder, with
a duration of at least twelve (12) months with resulting functional limitations,
reliance on compensatory mechanisms (medications, special diet, assistive
devices, etc.) and service use or need beyond that which is normally considered
routine.


Page 14 of 324

--------------------------------------------------------------------------------

Claim: Whether submitted manually or electronically, a bill for services, a line
item of services, or a bill detailing all services for one (1) Enrollee.
 
Clean Claim: A Claim received by the Contractor for adjudication, which can be
processed without obtaining additional information from the Provider of the
service or from a Third Party. It includes a Claim with errors originating in
the Contractor’s Claims system. It does not include a Claim from a Provider who
is under investigation for Fraud, Waste, or Abuse, or a Claim under review to
determine Medical Necessity.
 
Cold-Call Marketing: Any unsolicited personal contact by the Contractor with a
Potential Enrollee, for the purposes of Marketing.
 
Co-Location: An integrated care model in which Behavioral Health Services are
provided in the same site as Primary Care.
 
Complaint: An expression of dissatisfaction about any matter other than an
Adverse Benefit Determination that is resolved at the point of contact rather
than through filing a formal Grievance.
 
Contract: The written agreement between ASES and the Contractor; comprised of
the Contract, any addenda, appendices, attachments, or amendments thereto.
 
Contract Term: The duration of time that this Contract is in effect, as defined
in Article 21 of this Contract.
 
Contractor: The Managed Care Organization that is a Party of this Contract,
licensed as an insurer by the Puerto Rico Commissioner of Insurance (“PRICO”),
which contracts hereunder with ASES under the GHP program for the provision of
Covered Services and Benefits to Enrollees on the basis of PMPM Payments.
 
Co-Payment: A cost-sharing requirement which is a fixed monetary amount paid by
the Enrollee to a Provider for certain Covered Services as specified by ASES.
 
Corrective Action Plan: The detailed written plan required by ASES from the
Contractor to correct or resolve a deficiency or event causing the assessment of
a liquidated damage or sanction against the Contractor.
 
Cost Avoidance: A method of paying Claims in which the Provider is not
reimbursed until the Provider has demonstrated that all available health
insurance, and other sources of Third Party Liability, have been exhausted.
 
Countersignature: An authorization provided by the Enrollee’s PCP, or another
Provider within the Enrollee’s PMG, for a prescription written by another
Provider to be dispensed. No Countersignature shall be required if the Provider
writing the prescription is within the PPN.
 
Covered Services: Those Medically Necessary health care services (listed in
Article 7 of this Contract) provided to Enrollees by Providers, the payment or
indemnification of which is covered under this Contract.


Page 15 of 324

--------------------------------------------------------------------------------

Credentialing: The Contractor’s determination as to the qualification of a
specific Provider to render specific health care services.
 
Credible Allegation of Fraud: Any allegation of Fraud that has been verified by
another State, the Government, or ASES, or otherwise has been preliminary
investigated by the Contractor, as the case may be, and that has indicia of
reliability that comes from any source.
 
Cultural Competency: A set of interpersonal skills that allow individuals to
increase their understanding, appreciation, acceptance, and respect for cultural
differences and similarities within, among, and between groups and the
sensitivity to know how these differences influence relationships with
Enrollees. This requires a willingness and ability to draw on community-based
values, traditions and customs, to devise strategies to better meet culturally
diverse Enrollee needs, and to work with knowledgeable persons of and from the
community in developing focused interactions, communications, and other
supports.
 
Daily Basis: Each Business Day.
 
Data: A series of meaningful electrical signals that may be manipulated or
assigned.
 
Data Set: Demographic, health, or other Informational elements suitable for
specific use.
 
Deductible: In the context of Medicare, the dollar amount of Covered Services
that must be incurred before Medicare will pay for all or part of the remaining
Covered Services.
 
Deemed Newborn: A newborn whose mother is Medicaid or CHIP Eligible on the date
of delivery and is eligible from the date of birth.
 
Deliverable: A document, manual, or report submitted to ASES by the Contractor
to exhibit that the Contractor has fulfilled the requirements of this Contract.
 
Disenrollment: The termination of an individual’s Enrollment in the Contractor’s
Plan.
 
Domestic Violence Population: Certain survivors of domestic violence referred by
the Office of the Women’s Advocate.
 
Dual Eligible Beneficiary: An Enrollee or Potential Enrollee eligible for both
Medicaid and Medicare.
 
Durable Medical Equipment: Equipment, including assistive technology, which: (i)
can withstand repeated use; (ii) is used to service a health-related or
functional purpose; (iii) is ordered by a Health Care Provider to address an
illness, injury, or disability; and (iv) is appropriate for use in the home,
work place, or school.
 
Early and Periodic Screening, Diagnostic, and Treatment (“EPSDT”) Program: A
Medicaid-mandated program that covers screening and diagnostic services to
determine physical and mental deficiencies in Enrollees less than twenty-one
(21) years of age, and health care, prevention, treatment, and other measures to
correct or ameliorate any deficiencies and Chronic Conditions discovered.


Page 16 of 324

--------------------------------------------------------------------------------

Effective Date of Contract: The day the Contract is executed by both Parties.
 
Effective Date of Disenrollment: The date, as defined in Section 5.3.3 of this
Contract, on which an Enrollee ceases to be covered under the Contractor’s Plan.
 
Effective Date of Eligibility: The eligibility period specified for each
population covered under the GHP as described in Section 5.1.3 of the Contract.
 
Effective Date of Enrollment: shall have the meaning prescribed to it in Section
5.2.2 of the Contract.
 
Electronic Funds Transfer (“EFT”): Transfer of funds between accounts using
electronic means such as a telephone or computer rather than paper-based payment
methods such as cash or checks.
 
Electronic Health Record (“EHR") System: An electronic record of health-related
information on an individual that is created, gathered, managed, and consulted
upon by authorized health care clinicians and staff and certified by The Office
of the National Coordinator’s Authorized Testing and Certification Bodies
(“ONC-ATCBs”).
 
Eligible Person: A person eligible to enroll in the GHP Program, as provided in
Section 1.3.1 of this Contract, by virtue of being Medicaid Eligible, CHIP
Eligible, or an Other Eligible Person.
 
Emergency Medical Condition: As defined in 42 CFR 438.114, a medical or
Behavioral Health condition, regardless of diagnosis or symptoms, manifesting
itself in acute symptoms of sufficient severity (including severe pain) that a
prudent layperson, who possesses an average knowledge of health and medicine,
could reasonably expect the absence of immediate medical attention to result in
placing the health of the individual (or, with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy, serious
impairments of bodily functions, serious dysfunction of any bodily organ or
part, serious harm to self or other due to an alcohol or drug abuse emergency,
serious injury to self or bodily harm to others, or the lack of adequate time
for a pregnant women having contractions to safely reach a another hospital
before delivery. The Contractor may not impose limits on what constitutes an
Emergency Medical Condition based only, or exclusively, on diagnoses or
symptoms.
 
Emergency Services: As defined in 42 CFR 438.114, any Physical or Behavioral
Health Covered Services (as described in Section 7.5.9) furnished by a qualified
Provider in an emergency room that are needed to evaluate or stabilize an
Emergency Medical Condition or a Psychiatric Emergency that is found to exist
using the prudent layperson standard.
 
Encounter: A distinct set of services provided to an Enrollee in a face-to-face
setting on the dates that the services were delivered, regardless of whether the
Provider is paid on a Fee-for-Service, Capitated, salary, or alternative payment
methodology basis. Encounters with more than one (1) Provider, and multiple
Encounters with the same Provider, that take place on the same day in the same
location will constitute a single Encounter, except when the Enrollee, after the
first Encounter, suffers an illness or injury requiring an additional diagnosis
or treatment.
 
Encounter Data: (i) All Data captured during the course of a single Encounter
that specify the diagnoses, comorbidities, procedures (therapeutic,
rehabilitative, maintenance, or palliative), pharmaceuticals, medical devices,
and equipment associated with the Enrollee receiving services during the
Encounter; (ii) The identification of the Enrollee receiving and the Provider(s)
delivering the health care services during the single Encounter; and (iii) A
unique (i.e., unduplicated) identifier for the single Encounter.
 
Page 17 of 324

--------------------------------------------------------------------------------

Enrollee: A person who is currently enrolled in the Contractor’s GHP Plan, as
provided in this Contract, and who, by virtue of relevant Federal and Puerto
Rico laws and regulations, is an Eligible Person listed in Section 1.3.1 of this
Contract.
 
Enrollment: The process by which an Eligible Person becomes an Enrollee of the
Contractor’s Plan.
 
Experience of Care and Health Outcomes (“ECHO”) Survey: A survey constructed to
merge the most desirable aspects of the Mental Health Statistics Program’s
Consumer Survey (“MHSIP”) and the Consumer Assessment of Behavioral Health
Services (“CABHS”) Instrument in order to capture as many unique aspects of
mental health and substance abuse-related services while limiting redundancy.
The survey is a product of nearly six (6) years of research and testing by CAHPS
grantees at the Harvard Medical School, with extensive input from behavioral
health care experts.
 
External Quality Review Organization (“EQRO”): An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354 and
performs analyses and evaluations on the quality, timeliness, and Access to
Covered Services and Benefits that the Contractor furnishes to Enrollees.
 
Federally Qualified Health Center (“FQHC”): An entity that provides outpatient
health programs pursuant to Section 1905(l)(2)(B) of the Social Security Act.
 
Fee-for-Service: A method of reimbursement based on payment for specific Covered
Services on a service-by-service basis rendered to an Enrollee.
 
Formulary of Medications Covered (“FMC”): A published subset of pharmaceutical
products used for the treatment of physical and Behavioral Health conditions
developed by the PPA after clinical recommendations from the Pharmacy and
Therapeutics (P&T) Committee and financial review from the Pharmacy Benefits
Financial Committee.
 
Foster Care Population: Children who are in the custody of the Department of
Family’s ADFAN Program and enrolled in the GHP.
 
Fraud: An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit or
financial gain to him/herself or some other person. It includes any act that
constitutes Fraud under applicable Federal or Puerto Rico law.
 
General Network: The entire group of Providers with Provider Contracts with the
Contractor, including those that are and those that are not members of the
Contractor’s Preferred Provider Network.
 
GHP Plan: A Managed Care Organization under contract with ASES that offers
services under the Government Health Plan (“GHP”) Program.
 
Page 18 of 324

--------------------------------------------------------------------------------

GHP Service Line: The Enrollee support Call Center that the Contractor shall
operate as described in Section 6.8 of this Contract, containing two components:
the Information Service and the Medical Advice Service.
 
The Government Health Plan (or “the GHP”): The government health services
program (also referred to as “MI Salud”) offered by the Government, and
administered by ASES, which serves a mixed population of Medicaid Eligible, CHIP
Eligible, and Other Eligible Persons, and emphasizes integrated delivery of
physical and Behavioral Health services.
 
Grievance: An expression of dissatisfaction about any matter other than an
Adverse Benefit Determination.
 
Grievance and Appeal System: The overall system that includes Complaints,
Grievances, and Appeals at the Contractor level, as well as access to the
Administrative Law Hearing process.
 
Health Care Acquired Conditions: A medical condition for which an individual was
diagnosed that could be identified by a secondary diagnostic code described in
Section 1886(d)(4)(D)(iv) of the Social Security Act.
 
Health Care Provider: An individual engaged in the delivery of health care
services as licensed or certified by Puerto Rico in which he or she is providing
services, including but not limited to physicians, podiatrists, optometrists,
chiropractors, psychologists, psychiatrists, licensed Behavioral Health
practitioners, dentists, physician assistant, physical or occupational
therapists and therapists assistants, speech-language pathologists,
audiologists, registered or licensed practical nurses (including nurse
practitioners, clinical nurse specialist, certified registered nurse
anesthetists, and certified nurse midwives), licensed certified social workers,
registered respiratory therapists, and certified respiratory therapy
technicians.
 
Health Certificate: Certificate issued by a physician after an examination that
includes Venereal Disease Research Laboratory (“VDRL”) and tuberculosis (“TB”)
tests if the individual suffers from a contagious disease that could
incapacitate him or her or prevent him or her from doing his or her job, and
does not represent a danger to public health.
 
Health Information Exchange (“HIE”): The secure and effective electronic
transmission (push–pull) of the Protected Health Information of patients between
Providers, across organizations, community or hospital system, within a
jurisdiction and/or between jurisdictions. HIE is also an entity that provides
services to enable the electronic sharing of health Information.
 
Health Information Organization (“HIO”): “An organization that oversees and
governs services related to the exchange of health-related Information among
organizations according to nationally recognized standards,” as defined in The
National Alliance for Health Information Technology Report to the Office of the
National Coordinator for Health Information Technology.
 
Health Information Technology for Economic and Clinical Health (“HITECH”) Act:
Public Law 111-5 (2009). When referenced in this Contract, it includes all
related rules, regulations, and procedures.
 
Page 19 of 324

--------------------------------------------------------------------------------

Health Care Effectiveness Data and Information Set (“HEDIS”): A set of
standardized performance measures developed by the National Committee for
Quality Assurance (“NCQA”) to measure and compare MCO performance.
 
Health Insurance Portability and Accountability Act (“HIPAA”): A law enacted in
1996 by the US Congress. When referenced in this Contract, it includes all
related rules, regulations, and procedures.
 
High Cost High Needs (HCHN) Program: A set of contractual obligations specific
to a cohort of Enrollees, as specified in Section 7.8.3 and Attachment 28 to
this Contract, with specific conditions that require specialized care management
and a dedicated team of Providers due to the cost or elevated needs associated
with treatment of the condition.
 
Immediately: Within twenty-four (24) hours, unless otherwise provided in this
Contract.
 
Implementation Date of the Contract: The date on which the Contractor shall
commence providing Covered Services and other Benefits under this Contract after
it has passed a readiness review; the expected implementation date of this
Contract is November 1, 2018.
 
Incident: The attempted or successful unauthorized access, use, disclosure,
modification, or destruction of Information or interference with system
operations in an Information System.
 
Incurred-But-Not-Reported (“IBNR”): Estimate of unpaid Claims liability,
including received but unpaid Claims.
 
Indian: An individual, defined in Title 25 of the U.S.C. sections 1603(c),
1603(f), 1603(f) or who has been determined eligible, as an Indian, pursuant to
42 C.F.R. 136.12 or Title V of the Indian Health Care Improvement Act, to
receive health care services from Indian Health Care Providers (Indian Health
Services, an Indian Tribe, Tribal Organization, or Urban Indian
Organization-I/T/U) or through Referral under Contract Health Services.
 
Information: Data to which meaning is assigned, according to context and assumed
conventions; meaningful fractal Data for decision support purposes.
 
Information Service: The component of the GHP Service Line, a Call Center
operated by the Contractor (described in Section 6.9), intended to assist
Enrollees with routine inquiries, which shall be fully staffed between the hours
of 7:00 a.m. and 7:00 p.m. (Atlantic Time), Monday through Friday, excluding
Puerto Rico holidays.
 
Information System(s): A combination of computing and communications hardware
and software that is used in: (i) the capture, storage, manipulation, movement,
control, display, interchange and/or transmission of Information, i.e.,
structured Data (which may include digitized audio and video) and documents;
and/or (ii) the processing of such Information for the purposes of enabling
and/or facilitating a business process or a related transaction.
 
Initial Auto-Enrollment: The process by which an Eligible Person enrolled with a
GHP contractor prior to November 1, 2018 is Auto-Enrolled with a contractor by
ASES with an effective date of November 1, 2018.
 
Page 20 of 324

--------------------------------------------------------------------------------

Initial Auto-Enrollment Enrollee: An Eligible Person enrolled prior to November
1, 2018 with a GHP contractor who is Auto-Enrolled with a Contractor’s Plan
during Initial Auto-Enrollment.
 
Integration Plan: The service delivery plan under the GHP Program, providing
physical and Behavioral Health Services in close coordination, to ensure optimum
detection, prevention, and treatment of physical and Behavioral Health
conditions.
 
International Statistical Classification of Diseases and Related Health Problems
Tenth Revision (“ICD-10”): A medical classification list created by the World
Health Organization that notes various Medical Records including those used for
coding diseases, signs, symptoms, abnormal findings, complaints, social
circumstances, and external causes of injury or disease.
 
Island-wide: All geographic areas that comprise the entirety of Puerto Rico,
including Vieques and Culebra, for which the Contractor is responsible for the
delivery of Covered Services.
 
List of Excluded Individuals and Entities (“LEIE”): A database of individuals
and entities excluded from Federally-funded health care programs maintained by
the Department of Health and Human Services Office of the Inspector General.
 
List of Medications by Exception (“LME”): List of medications that are not
included in the FMC, but that have been evaluated and approved by ASES’s
Pharmacy and Therapeutics (P&T) Committee to be covered only through an
exception process if certain clinical criteria are met. Covered outpatient drugs
that are not included on the LME may still be covered under an Exception Request
in compliance with Section 7.5.12.10.1.2 and Attachment 27 to this Contract,
unless statutorily excluded.
 
MA-10: Form issued by the Puerto Rico Medicaid Program, entitled “Notice of
Action Taken on Application and/or Recertification,” containing the
Certification decision (whether a person was determined eligible or ineligible
for Medicaid, CHIP, or the State Population).
 
Managed Care Organization (“MCO”): An entity that is organized for the purpose
of providing health care and is licensed as an insurer by the Puerto Rico
Commissioner of Insurance (“PRICO”), which contracts with ASES for the provision
of Covered Services and Benefits Island-wide on the basis of PMPM Payments,
under the GHP program.
 
Marketing: Any communication from the Contractor to any Eligible Person or
Potential Enrollee that can reasonably be interpreted as intended to influence
the individual to enroll in the Contractor’s Plan, or not to enroll in another
plan, or to disenroll from another plan.
 
Marketing Materials: Materials that are produced in any medium, by or on behalf
of the Contractor that can reasonably be interpreted as intended to market to
Potential Enrollees.
 
Medicaid: The joint Federal/state program of medical assistance established by
Title XIX of the Social Security Act.
 
Medicaid Eligible: An individual eligible to receive services under Medicaid,
who is eligible, on this basis, to enroll in the GHP Program.
 
Page 21 of 324

--------------------------------------------------------------------------------

Medicaid Fraud Control Unit (“MFCU”): The Unit created by the Puerto Rico
Department of Justice under Administrative Order 2018-002 to investigate and
prosecute Medicaid Provider Fraud as well as patient abuse and neglect in health
care facilities, as defined in Section 1903(q) of the Social Security Act, found
at 42 USC 1396b(q).
 
Medicaid Management Information System (“MMIS”): Computerized system used for
the processing, collecting, analyzing, and reporting of Information needed to
support Medicaid and CHIP functions. The MMIS consists of all required
subsystems as specified in the State Medicaid Manual.
 
Medical Advice Service: The twenty-four (24) hour emergency medical advice
toll-free phone line operated by the Contractor through its GHP Service Line
service, described in Section 6.8 of this Contract.
 
Medical Record: The complete, comprehensive record of an Enrollee including, but
not limited to, x-rays, laboratory tests, results, examinations and notes,
accessible at the site of the Enrollee’s PCP, or Network Provider, that
documents all health care services received by the Enrollee, including inpatient
care, outpatient care, Ancillary, and Emergency Services, prepared in accordance
with all applicable Federal and Puerto Rico rules and regulations, and signed by
the Provider rendering the services.
 
Medically Necessary Services: Those services that meet the definition found in
Section 7.2 of this Contract.
 
Medicare: The Federal program of medical assistance for persons age sixty-five
(65) and over, certain disabled persons under Title XVIII of the Social Security
Act, and persons with End Stage Renal Disease.
 
Medicare Part A: The part of the Medicare program that covers inpatient hospital
stays, skilled nursing facilities, home health, and hospice care.
 
Medicare Part B: The part of the Medicare program that covers physician,
outpatient, home health, and Preventive Services.
 
Medicare Part C: The part of the Medicare program that permits Medicare
recipients to select coverage among various private insurance plans.
 
Medicare Part D: The part of the Medicare programs that covers prescription
drugs.
 
Medicare Platino: A program administered by ASES for Dual Eligible
Beneficiaries, in which MCOs or other insurers under contract with ASES function
as Medicare Part C plans to provide services covered by Medicare, and also to
provide a “wrap-around” Benefit of Covered Services and Benefits under the GHP.
 
National Provider Identifier (“NPI”): The 10-digit unique-identifier numbering
system for Providers created by the Centers for Medicare & Medicaid Services
(CMS), through the National Plan and Provider Enumeration System.
 
Page 22 of 324

--------------------------------------------------------------------------------

Negative Determination or Redetermination Decision: The decision by the Puerto
Rico Medicaid Program that a person is not initially eligible or no longer
eligible for services under the GHP Program (because the person no longer meets
the eligibility requirements for Medicaid, CHIP, or Puerto Rico’s government
health assistance program).
 
Network Adequacy Standards: The Provider-to-Enrollee Ratios; Provider Per
Municipality requirements; Required Network Provider requirements, and Time and
Distance requirements developed in accordance with 42 CFR 438.68, as defined by
ASES in Section 9.4 to measure the adequacy and appropriateness of the
Contractor’s provider network to meet the needs of the enrolled population.
 
Network Provider: A Medicaid-enrolled Provider that has a Provider Contract with
a Contractor under the GHP Program. This term includes Providers in the General
Network and Providers in the PPN.
 
New Enrollee: An Eligible Person who became a Potential Enrollee after November
1, 2018.
 
Non-Emergency Medical Transportation (“NEMT”): A ride, or reimbursement for a
ride, provided so that an Enrollee with no other transportation resources can
receive Covered Services from a Provider. NEMT does not include transportation
provided on an emergency basis, such as trips to the emergency room in life
threatening situations.
 
Non-Urban Area: For purposes of measuring Network Adequacy, defined by ASES as
municipalities with populations at or below 49,999 people.
 
Notice of Adverse Benefit Determination: The written notice described in Section
14.4.3, in which the Contractor notifies both the Enrollee and the Provider of
an Adverse Benefit Determination.
 
Notice of Disposition: The notice in which the Contractor explains in writing
the results and the date of resolution of a Complaint, Grievance, or Appeal to
the Enrollee and the Provider.
 
Office of the Inspector General: The Federal office within the Department of
Health & Human Services tasked with protecting the integrity of federal health
care programs as well as the health and welfare of program beneficiaries.
 
Office of the Patient Advocate: An office of the Government created by Act 11 of
April 11, 2001, as amended by Act 77 of June 24, 2013, which is tasked with
protecting the patient rights and protections contained in the Patient’s Bill of
Rights Act.
 
Office of the Women’s Advocate: An office of the Government created by Act 20 of
April 11, 2001, as amended, which is tasked, among other responsibilities, with
protecting victims of domestic violence.
 
Open Enrollment Period: A period of ninety (90) Calendar Days during which
Enrollees have one (1) opportunity to select a different contractor, without
cause, as set forth in Section 5.2.5.
 
Page 23 of 324

--------------------------------------------------------------------------------

Other Eligible Person: A person eligible to enroll in the GHP Program under
Section 1.3.1.2 of this Contract who is not Medicaid- or CHIP Eligible. This
group is comprised of the State Population and certain public employees and
pensioners.
 
Outreach: Means, among other things, of educating or informing the Contractor’s
Enrollees about GHP, managed care, and health issues.
 
Out-of-Network Provider: A Provider that does not have a Provider Contract with
the Contractor under GHP; i.e., the Provider is not in either the General
Network or the PPN.
 
Overpayment: Any funds that a person or entity receives which that person or
entity is not entitled to under Title XIX of the Social Security Act as defined
in 42 CFR 438.2. Overpayments shall not include funds that have been subject to
a payment suspension or that have been identified as a Third Party Liability as
set forth in Section 23.4.
 
Patient’s Bill of Rights Act: Act 194 of August 25, 2000, a law of Puerto Rico
relating to patient rights and protection.
 
Patient Protection and Affordable Care Act (“PPACA”): Public Law 111-148 (2010)
and the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152
(2010), including any and all rules and regulations thereunder.
 
Payment Hold: The situation when a Provider who owes funds to Puerto Rico, such
Provider cannot be paid until the amounts owed to Puerto Rico are repaid or an
acceptable repayment plan is in place, as determined by ASES.
 
Pediatric Enrollee: An Enrollee aged zero (0) through twenty (20) (inclusive)
unless otherwise specified.
 
Performance Improvement Projects (“PIPs”): Projects consistent with 42 CFR
438.330.
 
Per Member Per Month (“PMPM”) Payment: The fixed monthly amount, developed in
accordance with actuarially sound principles and practices as specified in 42
CFR 438.4, that the Contractor is paid by ASES for each Enrollee to ensure that
Benefits under this Contract are provided. This payment is made regardless of
whether the Enrollee receives Benefits during the period covered by the payment.
 
Protected Health Information (“PHI”): As defined in 45 CFR 160.103, individually
identifiable health Information that is transmitted by electronic media,
maintained in electronic media, or transmitted or maintained in any other form
or medium.
 
Pharmacy Benefit Manager (“PBM”): An entity under contract with ASES under the
GHP Program, responsible for the administration of pharmacy Claims processing,
formulary management, drug Utilization review, pharmacy network management, and
Enrollee Information Services relating to pharmacy services.
 
Pharmacy Program Administrator (“PPA”): An entity, under contract with ASES,
responsible for implementing and offering support to ASES and the contracted
PBMs in the negotiation of rebates and development of the Maximum Allowable Cost
(“MAC”) List.
 
Page 24 of 324

--------------------------------------------------------------------------------

Physician Incentive Plan: Any compensation arrangement between a Contractor and
a physician or PMG that is intended to advance Utilization Management and is
governed by 42 CFR 438.3(i).
 
Plan: The Contractor’s Managed Care Organization offering services to Enrollees
under the GHP.
 
Post-Stabilization Services: Covered Services, relating to an Emergency Medical
Condition or Psychiatric Emergency, that are provided after an Enrollee is
stabilized, in order to maintain the stabilized condition or to improve or
resolve the Enrollee’s condition.
 
Potential Enrollee: A person who has been Certified by the Puerto Rico Medicaid
Program as eligible to enroll in the GHP (whether on the basis of Medicaid
eligibility, CHIP eligibility, or eligibility as a member of the State
Population), but who has not yet enrolled with the Contractor.
 
Preferential Turns: The policy of requiring Network Providers to give priority
in treating Enrollees from the island municipalities of Vieques and Culebra, so
that they may be seen by a Provider within a reasonable time after arriving at
the Provider’s office. This priority treatment is necessary because of the
remote locations of these municipalities, and the greater travel time required
for their residents to seek medical attention.
 
Preferred Provider Network (“PPN”): A group of Network Providers that (i) GHP
Enrollees may access without any requirement of a Referral or Prior
Authorization; (ii) provides services to GHP Enrollees without imposing any
Co-Payments on Medicaid or CHIP-Eligible populations; and (iii) meets the
Network requirements described in Article 9 of this Contract.
 
Prevalent Non-English Language: A non-English language spoken by a significant
number or percentage of Potential Enrollees and current Enrollees in Puerto
Rico, as determined by the Government.
 
Preventive Services: Health care services provided by a physician or other
Provider within the scope of his or her practice under Puerto Rico law to detect
or prevent disease, disability, Behavioral Health conditions, or other health
conditions; and to promote physical and Behavioral Health and efficiency.
 
Primary Care: All health care services and laboratory services customarily
furnished by or through a general practitioner, family physician, internal
medicine physician, obstetrician/gynecologist, pediatrician, or other licensed
practitioner as authorized by ASES, to the extent the furnishing of those
services is legally authorized where the practitioner furnishes them.
 
Primary Care Physician: A licensed medical doctor (MD) who is a Provider and
who, within the scope of practice and in accordance with Puerto Rico
certification and licensure requirements, is responsible for providing all
required Primary Care to Enrollees. The PCP is responsible for determining
services required by Enrollees, provides continuity of care, and provides
Referrals for Enrollees when Medically Necessary.
 
Primary Medical Group (“PMG”): A grouping of associated Primary Care Physicians
and other Providers for the delivery of services to GHP Enrollees using a
coordinated care model. PMGs may be organized as Provider care organizations, or
as another group of Providers who have contractually agreed to offer a
coordinated care model to GHP Enrollees under the terms of this Contract.
 
Page 25 of 324

--------------------------------------------------------------------------------

Prior Authorization: Authorization granted by the Contractor to determine
whether the service is Medically Necessary. In some instances, this process is a
condition for receiving the Covered Service.
 
Provider: Any physician, hospital, facility, or other Health Care Provider who
is licensed or otherwise authorized to provide physical or Behavioral Health
Services in the jurisdiction in which they are furnished.
 
Provider Per Municipality Requirements: Required number of specified Providers
per municipality that must be included in the Contractor’s provider network per
Section 9.4.3.3.
 
Provider-to-Enrollee Ratio: Ratios established in Section 9.4 as part of the
Network Adequacy Standards that are applicable to the Contractor’s General
Network and PPN.
 
Provider Contract: Any written contract between the Contractor and a Provider
that requires the Provider to order, refer, provide or render Covered Services
under this Contract. The execution of a Provider Contract makes the Provider a
Network Provider.
 
Psychiatric Emergency: A set of symptoms characterized by an alteration in the
perception of reality, feelings, emotions, actions, or behavior, requiring
immediate therapeutic intervention in order to avoid immediate damage to the
patient, other persons, or property. A Psychiatric Emergency shall not be
defined on the basis of lists of diagnoses or symptoms.
 
Puerto Rico Health Department (“the Health Department”): The Single State Agency
charged with administration of the Puerto Rico Medicaid Program, which (through
the Puerto Rico Medicaid Program) is responsible for Medicaid and CHIP
eligibility determinations.
 
Puerto Rico Insurance Commissioner’s Office (“PRICO”): The Government agency
responsible for regulating, monitoring, and licensing insurance business.
 
Puerto Rico Medicaid Program: The subdivision of the Health Department that
conducts eligibility determinations under GHP for Medicaid, CHIP, and the State
Population.
 
Quality Assessment and Performance Improvement Program (“QAPI”): A set of
programs aimed at increasing the likelihood of desired health outcomes of
Enrollees through the provision of health care services that are consistent with
current professional knowledge; the QAPI Program includes incentives to comply
with HEDIS standards, to provide adequate Preventive Services, and to reduce the
unnecessary use of Emergency Services.
 
Quality Management/Quality Improvement (“QM/QI”): The process of developing and
implementing strategies to ensure the delivery of available, accessible, timely,
and Medically Necessary Services that meet optimal clinical standards. This
includes the identification of key measures of performance, discovery and Data
collection processes, identification and remediation of issues, and systems
improvement activities.
 
Recertification: A determination by the Puerto Rico Medicaid Program that a
person is again eligible for services under the GHP Program.
 
Page 26 of 324

--------------------------------------------------------------------------------

Reconsideration: The process for an Enrollee to request that ASES re-evaluate a
denial of a Disenrollment request from a contractor that precedes the
Administrative Law Hearing process, as provided by Act 72 of September 7, 1993,
as amended.
 
Redetermination: The periodic re-evaluation of eligibility of an individual for
Medicaid, CHIP, or the State Population, conducted by the Puerto Rico Medicaid
Program.
 
Referral: A request by a PCP, Psychiatrist, Psychologist, or any other type of
Provider in the PMG for an Enrollee to be evaluated and/or treated by a
different Provider, usually a specialist. Referrals shall be required only for
services outside the Contractor’s PPN.
 
Reinsurance: An agreement whereby the Contractor transfers risk or liability for
losses, in whole or in part, sustained under this Contract. A Reinsurance
agreement may also exist at the Provider level.
 
Remedy: ASES’s means to enforce the terms of the Contract through liquidated
damages and other sanctions.
 
Request for Proposals (“RFP”): The Request for Proposals issued by the
Government on February 9-16, 2018.
 
Required Network Providers: Specific Providers or types of Providers that must
be included in the Contractor’s provider network per Section 9.4.3.4.
 
Retention Fund: The amount of Withhold by ASES of the monthly PMPM Payments
otherwise payable to the Contractor in order to incentivize the Contractor to
meet performance targets under the Health Care Improvement Program described in
Section 12.5.3. This amount shall be equal to the percent of that portion of the
total PMPM Payment that is determined to be attributable to the Contractor’s
administration of the Health Care Improvement Program described in Sections 12.5
and 22.4. Amounts withheld will be reimbursed to the Contractor in whole or in
part (as set forth in Sections 12.5 and 22.4) in the event of a determination by
ASES that the Contractor has complied with the quality standards and criteria
established by Section 12.5.
 
Reverse Co-location: An integrated care model in which physical health services
are available to Enrollees being treated in Behavioral Health settings.
 
Runoff Period: The period of time as explained in Section 35.1.5.
 
Rural Health Clinic or Center (“RHC”): A clinic that is located in an area that
has a Provider shortage. An RHC provides primary Care and related diagnostic
services and may provide optometric, podiatry, chiropractic, and Behavioral
Health Services. An RHC employs, contracts, or obtains volunteer services from
Providers to provide services.
 
Serious Emotional Disturbance (“SED”): Children and youth who currently or at
any time during the past year have had a diagnosable mental, behavioral, or
emotional disorder to meet diagnostic criteria in the following ICD-10 codes:
F-20 Schizophrenia, F-31 Bipolar Disorder, F-33 Major Depressive Disorder, F-41
Other Anxiety Disorders, and F-50 Eating Disorders.
 
Page 27 of 324

--------------------------------------------------------------------------------

Serious Mental Illness (“SMI”): Individuals eighteen (18) years of age or older,
who currently or at any time during the past year have had a diagnosable mental,
behavioral, or emotional disorder to meet diagnostic criteria in the following
categories of ICD-10: F20.0 Paranoid schizophrenia; F20.1 Disorganized
schizophrenia; F20.2 Catatonic schizophrenia; F20.3 Undifferentiated
schizophrenia; F20.9 Schizophrenia, unspecified; F25 Schizoaffective Disorder;
F28 Other non-organic psychotic disorders; F31.2 Bipolar disorder, current
episode manic, sever, with psychotic symptoms; F31.5 Bipolar disorder, current
episode depressed, severe, with psychotic symptoms; F31.6 Bipolar disorder,
current episode mixed, severe, with psychotic symptoms; F33.3 Major Depressive
disorder, recurrent, severe with psychotic symptoms.
 
Service Authorization Request: An Enrollee’s request for the provision of a
service.
 
Span of Control: Information Systems and telecommunications capabilities that
the Contractor operates or for which it is otherwise legally responsible
according to the terms and conditions of this Contract. The Contractor’s Span of
Control also includes systems and telecommunications capabilities outsourced by
the Contractor.
 
Special Coverage: A component of Covered Services provided by the Contractor,
described in Section 7.7, which are more extensive than the Basic Coverage
services, and for which Enrollees are eligible only by “registering.”
Registration for Special Coverage is based on intensive medical needs occasioned
by serious illness.
 
“State Population” (formerly known as the “Commonwealth Population”): A group
eligible for participation in the GHP as Other Eligible Persons, with no Federal
financial participation supporting the cost of their coverage, which is
comprised of low-income persons and other groups listed in Section 1.3.1.2.1.
 
Subcontract: Any written contract between the Contractor and Subcontractor to
perform a specified part of the Contractor’s obligations under this Contract.
 
Subcontractor: Any organization or person, including the Contractor’s parent,
subsidiary or Affiliate, who has a Subcontract with the Contractor to provide
any function or service for the Contractor specifically related to securing or
fulfilling the Contractor’s obligations to the Government under the terms of
this Contract. Subcontractors do not include Providers unless the Provider is
responsible for services other than providing Covered Services pursuant to a
Provider Contract.
 
Systems Unavailability: As measured within the Contractor’s Information Systems’
Span of Control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after pressing
the “Enter” or any other function key.
 
Telecommunication Device for the Deaf (“TDD”): Special telephone devices with
keyboard attachments for use by individuals with hearing impairments who are
unable to use conventional phones.
 
Terminal Condition: A condition caused by injury, illness, or disease, from
which, to a reasonable degree of certainty, will lead to the patient’s death in
a period of, at most, six (6) months.
 
Page 28 of 324

--------------------------------------------------------------------------------

Termination Date of the Contract: The dated designated by ASES as the date that
services under this Contract shall end, pursuant to Article 35 of this Contract.
 
Termination Plan: The plan referenced in Article 35.
 
Third Party: Any person, institution, corporation, insurance company, public,
private, or governmental entity who is or may be liable in Contract, tort, or
otherwise by law or equity to pay all or part of the medical cost of injury,
disease, or disability of an Enrollee.
 
Third Party Liability (“TPL”): Legal responsibility of any Third Party to pay
for health care services.
 
Time and Distance Standards: A standardized measure of mileage and travel time
for Enrollees in Urban and Non-Urban Areas to access a set of identified Network
Providers as specified in Section 9.4 and developed by ASES in accordance with
42 CFR 438.68.
 
Urban Area: For purposes of measuring Network Adequacy, defined by ASES as
municipalities with populations of at least 50,000 people. Urban Areas are San
Juan, Carolina, Trujillo Alto, Caguas, Guaynabo, Bayamón, Toa Alta, Toa Baja,
Vega Baja, Rio Grande, Humacao, Arecibo, Ponce, Aguadilla, Mayaguez. ASES will
notify Contractors if this list of Urban Areas changes.
 
Utilization: The rate patterns of service usage or types of service occurring
within a specified time frame.
 
Utilization Management (“UM”): A service performed by the Contractor which seeks
to ensure that Covered Services provided to Enrollees are in accordance with,
and appropriate under, the standards and requirements established by the
Contract, or a similar program developed, established, or administered by ASES.
 
Warm Transfer: A telecommunications mechanism in which the person answering the
call facilitates the transfer to a Third Party, announces the caller and issue,
and remains engaged as necessary to provide assistance.
 
Waste: Health care spending that can be eliminated without reducing quality of
care.
 
Week: The traditional seven-day week, Sunday through Saturday.
 
Well Baby Care: The battery of screenings (listed in Section 7.5.3.1) provided
to children as part of Puerto Rico’s (“EPSDT”) Program.
 
Withhold: A percentage of payments or set dollar amounts that ASES deducts from
its payment to the Contractor as a penalty, or that a Contractor deducts from
its payment to a Network Provider, depending on specific predetermined factors.


Page 29 of 324

--------------------------------------------------------------------------------

ARTICLE 3
ACRONYMS



The acronyms included in this Contract stand for the following terms:


ACH
Automated Clearinghouse
ACIP
Advisory Committee on Immunization Practices
ADAP
AIDS Drug Assistance Program
ADFAN
Puerto Rico Administración de Familias y Niños, or Families and Children
Administration
AHRQ
Agency for Health Care Research and Quality
AICPA
American Institute of Certified Public Accountants
ASES
Administración de Seguros de Salud, or Puerto Rico Health Insurance
Administration
ASSMCA
Puerto Rico Mental Health and Anti-Addiction Services Administration or
Administración de Servicios de Salud Mental y Contra la Adicción
ASUME
Minor Children Support Administration
BC-DR
Business Continuity and Disaster Recovery
CAHPS
Consumer Assessment of Health Care Providers and Systems
CEO
Chief Executive Officer
CFO
Chief Financial Officer
CFR
Code of Federal Regulations
CHIP
Children's Health Insurance Program
CLIA
Clinical Laboratory Improvement Amendment
CMS
Centers for Medicare & Medicaid Services
CPTET
Centro de Prevención y Tratamiento de Enfermedades Transmisibles, or
Communicable Diseases Prevention and Treatment Center
DME
Durable Medical Equipment
DOJ
The Puerto Rico Department of Justice
DSM
Diagnostic and Statistical Manual for Mental Disorders
ECHO
Experience of Care and Health Outcomes Survey
ECM
Electronic Claims Management
EDI
Electronic Data Interchange
EFT
Electronic Funds Transfer
EIN
Employer Identification Number
EMTALA
Emergency Medical Treatment and Labor Act



Page 30 of 324

--------------------------------------------------------------------------------

EPLS
Excluded Parties List System
EPSDT
Early and Periodic Screening, Diagnostic, and Treatment
EQRO
External Quality Review Organization
ER
Emergency Room
FAR
Federal Acquisition Regulation
FMC
Formulary of Medications Covered
FDA
Food and Drug Administration
FFS
Fee-for-Service
FQHC
Federally Qualified Health Center
FTP
File Transfer Protocol
GHP
Government Health Plan
HEDIS
The Health Care Effectiveness Data and Information Set
HCIP
Health Care Improvement Program
HHS
US Department of Health & Human Services
HHS-OIG
US Department of Health & Human Services Office of the Inspector General
HIE
Health Information Exchange
HIO
Health Information Organization
HIPAA
Health Insurance Portability and Accountability Act of 1996
HITECH
The Health Information Technology for Economic and Clinical Health Act of 2009,
42 USC 17391 et. seq
IBNR
Incurred-But-Not-Reported
ICD-10
International Statistical Classification of Diseases and Related Health Problems
(10th edition)
LEIE
List of Excluded Individuals and Entities
LME
List of Medications by Exception
MAC
Maximum Allowable Cost
M-CHAT
Modified Checklist for Autism in Toddlers
MCO
Managed Care Organization
MD
Medical Doctor
MHSIP
Mental Health Statistics Improvement Program
MMIS
Medicaid Management Information System
NCQA
National Committee for Quality Assurance
NEMT
Non-Emergency Medical Transportation



Page 31 of 324

--------------------------------------------------------------------------------

NPI
National Provider Identifier
NPL
National Provider List
NPPES
National Plan and Provider Enumeration System
NQMC
National Quality Measures Clearinghouse
ONCHIT
Office of the National Coordinator for Health Information Technology
P&T
Pharmacy and Therapeutics
PBM
Pharmacy Benefit Manager
PCP
Primary Care Physician
PHI
Protected Health Information
PIP
Performance Improvement Projects
PMG
Primary Medical Group
PPA
Pharmacy Program Administrator
PPACA
Patient Protection and Affordable Care Act
PPN
Preferred Provider Network
PRHIEC
Puerto Rico Health Information Exchange Corporation
QAPI
Quality Assessment Performance Improvement Program
RFP
Request for Proposals
Rh
Rhesus
RHC
Rural Health Clinic/Center
SAMHSA
Substance Abuse and Mental Health Services Administration
SAS
Statements on Auditing Standards
SMI
Serious Mental Illness
SED
Serious Emotional Disturbance
SSN
Social Security Number
SUDs
Substance Use Disorders
TDD
Telecommunication Device for the Deaf
TPL
Third Party Liability
UM
Utilization Management
US or USA
United States of America
USC
United States Code



Page 32 of 324

--------------------------------------------------------------------------------

ARTICLE 4
ASES RESPONSIBILITIES

 


4.1
General Provision

 


4.1.1
ASES will be responsible for administering the GHP. ASES will administer
contracts, monitor Contractors’ performance, and provide oversight of all
aspects of the Contractors’ operations.

 


4.2
Legal Compliance

 


4.2.1
ASES will comply with, and will monitor the Contractor’s compliance with, all
applicable Puerto Rico and Federal laws and regulations, including but not
limited to those listed in Attachment 1 to this Contract.

 


4.3
Coordination with Contractor’s Key Staff

 


4.3.1
ASES will make diligent, good-faith efforts to facilitate effective and
continuous communication and coordination with the Contractor in all areas of
the GHP operations.

 


4.3.2
Specifically, ASES will designate individuals within ASES who will serve as
liaisons to corresponding individuals on the Contractor’s staff, including:

 


4.3.2.1
A program integrity staff member;

 


4.3.2.2
A quality oversight staff member;

 


4.3.2.3
A financial management staff member;

 


4.3.2.4
A Grievance and Appeal System staff member; and

 


4.3.2.5
An Information Systems coordinator.

 


4.4
Information Systems and Reporting

 


4.4.1
ASES reserves the right to modify, expand, or delete the requirements contained
in Article 17 with respect to the Data that Contractor is required to submit to
ASES, or to issue new requirements, subject to consultation with Contractor and
to cost negotiation, if necessary. Unless otherwise stipulated in the Contract
or mutually agreed upon by the Parties, the Contractor shall have ninety (90)
Calendar Days from the day on which ASES issues notice of a required
modification, addition, or deletion, to comply with the modification, addition,
or deletion. Any payment made by ASES that is based on data submitted by the
Contractor is contingent upon the Contractor’s compliance with the Certification
requirements contained in 42 CFR 438.606.

 


4.4.2
ASES will make available a secure FTP server, accessible via the Internet, for
receipt of electronic files and reports from the Contractor. The Contractor
shall provide a similar system for ASES to transmit files and reports
deliverable by ASES to the Contractor. When such systems are not operational,
ASES and the Contractor shall agree mutually on alternate methods for the
exchange of files.

 
Page 33 of 324

--------------------------------------------------------------------------------


4.4.3
ASES will deliver to the Contractor the following information:

 


4.4.3.1
On a Daily Basis:

 


4.4.3.1.1
Certifications and Negative Redetermination Decisions;

 


4.4.3.1.2
Enrollment rejections and errors.

 


4.4.3.2
On a Daily and monthly Basis: Eligibility Data (including Certification and
Negative Redetermination Decisions); and

 


4.4.3.3
On a monthly Basis: PMPM Payments.

 


4.5
Readiness Review

 


4.5.1
ASES shall conduct readiness reviews of the Contractor’s operations three (3)
months before the start of a new managed care program and when the Contractor
will provide or arrange for the provision of Covered Services to new eligibility
groups. Such review will include, at a minimum, one (1) on-site review, at dates
and times to be determined by ASES. These reviews may include, but are not
limited to, desk and on-site reviews of documents provided by the Contractor,
walk-through(s) of the Contractor’s facilities, Information System
demonstrations, and interviews with the Contractor’s staff. ASES will conduct
the readiness review to confirm that the Contractor is capable and prepared to
perform all Administrative Functions and to provide high-quality services to GHP
Enrollees.

 


4.5.2
The Contractor shall submit policies and procedures and other Deliverables
specified by ASES in accordance with Attachment 12 to this Contract. The
Contractor shall make any changes requested by ASES to policies and procedures
or other Deliverables in the timeframes specified by ASES.

 


4.5.3
ASES’s review will document the status of the Contractor’s compliance with the
program standards set forth in this Contract. A multidisciplinary team appointed
by ASES will conduct the readiness review. The scope of the readiness review
will include, but not be limited to, the review and/or verification of:

 


4.5.3.1
Provider Network composition and Access;

 


4.5.3.2
Staff;

 


4.5.3.3
Provider Credentialing;

 
Page 34 of 324

--------------------------------------------------------------------------------


4.5.3.4
Call Center;

 


4.5.3.5
Care Management;

 


4.5.3.6
Marketing Materials;

 


4.5.3.7
Content of Provider contracts;

 


4.5.3.8
EPSDT plan;

 


4.5.3.9
Enrollee services capability;

 


4.5.3.10
Comprehensiveness of Quality and Utilization Management strategies;

 


4.5.3.11
Policies and procedures for the Grievance and Appeal System;

 


4.5.3.12
Financial management, including financial reporting and monitoring and financial
solvency;

 


4.5.3.13
Contractor litigation history, current litigation, audits and other government
investigations both in Puerto Rico and in other jurisdictions;

 


4.5.3.14
Information Systems management, including claims management, encounter data and
enrollment information management, systems performance, interfacing
capabilities, and security management functions and capabilities; and

 


4.5.3.15
All other matters which ASES may deem reasonable in order to determine the
Contractor’s compliance with the requirements of this Contract.

 


4.5.4
The readiness review may assess the Contractor’s ability to meet any
requirements set forth in this Contract and the documents referenced herein.

 


4.5.5
Potential Enrollees may not be enrolled in a GHP Plan until ASES has determined
that the Contractor is capable of meeting these standards. A Contractor’s
failure to pass the readiness review may result in immediate Contract
termination. If the Contract is terminated in accordance with this Section 4.5.5
of this Contract, ASES shall not make any payments to the Contractor and shall
have no liability for any costs incurred by the Contractor.

 


4.5.6
ASES will provide the Contractor with a summary of findings from the readiness
review, as well as areas requiring remedial action with the timeframes to
correct the findings.



Page 35 of 324

--------------------------------------------------------------------------------

ARTICLE 5
ELIGIBILITY AND ENROLLMENT

 


5.1
Eligibility

 


5.1.1
The Government has sole authority to determine eligibility for the GHP, as
provided in Federal law and Puerto Rico’s State Plan, with respect to the
Medicaid and CHIP Eligibles; and, with respect to the Other Eligible Persons
listed in Section 1.3.1.2, as provided in Article VI, Section 5 of Act 72 and
other Puerto Rico law and regulation.

 


5.1.2
The Puerto Rico Medicaid Program’s determination that a person is eligible for
the GHP is contained on Form MA-10, titled “Notification of Action Taken on
Application and/or Recertification.” A person who has received an MA-10 shall be
referred to hereinafter as a “Potential Enrollee.” The Potential Enrollee may
access Covered Services using the MA-10 as a temporary Enrollee ID Card from the
first day of the eligibility period specified on the MA-10 even if the person
has not received an Enrollee ID Card. Only Medicaid, CHIP, and State Enrollees
receive an MA-10 and may access Covered Services with the MA-10 as a temporary
Enrollee ID Card.

 


5.1.3
Effective Date of Eligibility. ASES shall provide the Effective Date of
Eligibility for services under the GHP to the Contractor for all Potential
Enrollees as follows:

 


5.1.3.1
Effective Date of Eligibility for Medicaid and CHIP Eligibles (see Section
1.3.1.1) is the eligibility period specified on the Form MA-10 which is the
first day of the month in which the Potential Enrollee submits its eligibility
application with the Medicaid Program Office and they shall be eligible to be
enrolled as of that date. For Medicaid and Chip populations, the eligibility
period specified on the MA-10 may be retroactive up to three (3) months before
the first day of the month in which the Potential Enrollee submits its
eligibility application with the Medicaid Program Office. Retroactive
eligibility is calculated independently for each of the three (3) months for
which retroactive eligibility may be granted and during which services may be
retroactively covered.

 


5.1.3.2
Effective Date of Eligibility for the State Population (see Section
1.3.1.2.1) is the eligibility period specified on the Form MA-10 and they shall
be eligible to be enrolled as of that date.

 


5.1.3.3
Public employees and pensioners (see Section 1.3.1.2) shall be eligible to
enroll in the GHP according to policies determined by the Government and their
eligibility, Enrollment and Disenrollment processes and timeframes shall be
determined through such policies. The Puerto Rico Medicaid Program and ASES do
not play a role in determining the eligibility for public employees and
pensioners, except in cases where the employee or pensioner seeks coverage based
on income and the Medicaid Program evaluates whether income eligibility
standards are met.

 
Page 36 of 324

--------------------------------------------------------------------------------


5.1.3.4
Effective Date of Eligibility for Enrollees that have been Recertified is the
date immediately following the expiration of the twelve (12) month period.

 


5.1.4
Termination of Eligibility

 


5.1.4.1
A Medicaid, CHIP, or State Enrollee who is determined ineligible for the GHP
after a Redetermination conducted by the Puerto Rico Medicaid Program shall
remain eligible for services under the GHP until the eligibility expiration date
specified in the MA-10 issued by the Puerto Rico Medicaid Program for the
current period of eligibility. This rule applies unless the Enrollee notifies
the Puerto Rico Medicaid Program that their circumstances of eligibility have
changed or as otherwise stated in Attachment 9 to this Contract.

 


5.1.4.2
An Enrollee who is a public employee or pensioner (see Section 1.3.1.2) shall
remain eligible until disenrolled from the GHP by the applicable Government
agency.

 


5.1.5
ASES Notice to Contractor

 


5.1.5.1
ASES will receive a file with Certification and Negative Redetermination
Decision Data from the Puerto Rico Medicaid Program on a Daily Basis concerning
the Enrollment status of the Medicaid, CHIP, and State Populations, and shall
notify the Contractor of a Certification or Negative Redetermination Decision
within one (1) Business Day of receiving notice of it via said file. ASES shall
forward these Data to the Contractor in an electronic format agreed to between
the Parties (the “Daily Update/Carrier Eligibility File Format”).

 


5.1.5.2
The applicable Government agency will directly notify the Contractor of the
Enrollment and Disenrollment status of public employees and pensioners.

 


5.2
Enrollment

 


5.2.1
The Contractor shall coordinate with ASES as necessary for all Enrollment and
Disenrollment functions.

 


5.2.1.1
The Contractor shall accept all Potential Enrollees into its Plan without
restrictions, unless otherwise authorized by ASES. The Contractor shall not
discriminate against individuals eligible to enroll on the basis of religion,
race, color, national origin, sex, sexual orientation, gender identity, or
disability, and will not use any policy or practice that has the effect of
discriminating on the basis of religion, race, color, national origin, sex,
sexual orientation, gender identity, or disability on the basis of health,
health status, pre-existing condition, or need for health care services.

 
Page 37 of 324

--------------------------------------------------------------------------------


5.2.1.2
The Contractor shall maintain adequate capacity to ensure prompt and
voluntary Enrollment of all Potential Enrollees on a Daily Basis and in the
order in which they apply or are Auto-Enrolled by ASES per Section 5.2.4.

 


5.2.1.3
The Contractor shall provide Potential Enrollees with specific Information
allowing for prompt, voluntary, and reliable Enrollment.

 


5.2.1.4
The Contractor guarantees the maintenance, functionality, and reliability of all
systems necessary for Enrollment and Disenrollment.

 


5.2.2
Effective Date of Enrollment

 


5.2.2.1
Except as provided below, Enrollment, whether chosen or automatic, will be
effective (hereinafter referred to as the “Effective Date of Enrollment”) the
same date as the period of eligibility specified on the MA-10.

 


5.2.2.1.1
The Effective Date of Enrollment for all Initial Auto-Enrollment Enrollees is
November 1, 2018.

 


5.2.2.2
Changes in Enrollment requested by the Enrollee received during the first twenty
(20) Calendar Days of the month will be effective the first Calendar Day of the
following month (e.g., requests received January 10th will be effective February
1st). Changes in Enrollment received after the first twenty (20) Calendar Days
of the month will be effective the first Calendar Day of the second month
following the request to change Enrollment (e.g., requests received January 25th
will be effective March 1st).

 


5.2.2.3
Effective Date of Enrollment for Newborns. The Effective Date of Enrollment for
a newborn whose mother is Medicaid or CHIP Eligible on the date of delivery
(Deemed Newborn) is the date of his or her birth. The Effective Date of
Enrollment for a newborn whose mother is a State Population Enrollee is the
Effective Date of Eligibility established by the Puerto Rico Medicaid Program. A
newborn shall be Auto-Enrolled pursuant to the procedures set forth in Section
5.2.6.

 
Page 38 of 324

--------------------------------------------------------------------------------


5.2.3
Term of Enrollment. The Term of Enrollment with Contractor shall be a period of
twelve (12) consecutive months for all GHP Enrollees, unless a different
contractor is selected during the applicable Open Enrollment Period described in
Section 5.2.5, and except in cases in which the Puerto Rico Medicaid Program has
designated an eligibility period shorter than twelve (12) months for an Enrollee
who is a Medicaid or CHIP Eligible or a member of the State Population, in which
case that same period shall also be considered the Enrollee’s Term of
Enrollment. Such a shortened eligibility period may apply, at the discretion of
the Puerto Rico Medicaid Program, when an Enrollee is pregnant, is homeless, or
anticipates a change in status (such as receipt of unemployment benefits or in
family composition). Notwithstanding this Section, Section 5.3.3 controls the
Effective Date of Disenrollment.

 


5.2.3.1
Deemed Newborns have a Term of Enrollment of up to thirteen (13) months.

 


5.2.3.2
Pregnant Enrollees with a Term of Enrollment that expires during pregnancy or
within sixty (60) Calendar Days of the post-partum period shall have an extended
Term of Enrollment that expires on the last day of the month after sixty (60)
Calendar days counted from the beginning of the post-partum period.

 


5.2.3.3
Except as otherwise provided in this Section 5.2, and notwithstanding the Term
of Enrollment provided in Section 5.2.3, Enrollees shall remain enrolled in the
Contractor’s Plan until the occurrence of an event listed in Section 5.3
(Disenrollment).

 


5.2.4
Auto-Enrollment. ASES shall apply an algorithm developed in accordance with the
requirements in 42 CFR 438.54 to conduct Initial Auto-Enrollment prior to
November 1, 2018. The Contractor shall have the policies and procedures
necessary, and as shall be approved in writing by ASES, to comply with Initial
Auto-Enrollment as of the Effective Date of the Contract for the Medicaid and
CHIP Eligibles and members of the State Population, excluding State Employees
eligible under Law 95.

 


5.2.4.1
The Foster Care Population and Domestic Violence Population will be
Auto-Enrolled in one contractor’s plan and are not eligible to enroll into
another contractor’s plan.

 


5.2.5
Open Enrollment Periods

 


5.2.5.1
Initial Auto-Enrollment Enrollees. Initial Auto-Enrollment Enrollees will have
one (1) opportunity to change contractors without cause during their Open
Enrollment Period, which shall begin on November 1, 2018 and end on January 31,
2019.

 


5.2.5.2
New Enrollees. New Enrollees to the GHP will have the opportunity to select a
contractor during the Medicaid eligibility process with the Puerto Rico Medicaid
Program. If the New Enrollee does not select a contractor, the Puerto Rico
Medicaid Program will select a contractor on behalf of the New Enrollee. New
Enrollees shall be permitted to select a different contractor once without
cause, regardless of how the initial selection of contractor was made, during
their Open Enrollment Period, which shall begin on the New Enrollee’s Effective
Date of Enrollment.

 
Page 39 of 324

--------------------------------------------------------------------------------


5.2.5.3
All Enrollees. All Enrollees will have the opportunity to select a contractor
without cause during the Annual Open Enrollment period.

 


5.2.5.3.1
If a New Enrollee’s Open Enrollment Period in Section 5.2.5.2 coincides with the
Annual Open Enrollment Period, the Open Enrollment Period in Section 5.2.5.2
controls.

 


5.2.5.4
When an Enrollee ceases to be part of the Domestic Violence or Foster Care
Populations but continues to be an Eligible Person, the Enrollee may select a
new contractor during an Open Enrollment Period.

 


5.2.5.5
When an Enrollee ceases to be eligible for the Platino Program but continues to
be an Eligible Person, the Enrollee may select a new contractor during an Open
Enrollment Period.

 


5.2.5.6
If the Enrollee does not make a change in contractor during the Open Enrollment
Period, the Enrollee will remain enrolled with his/her current contractor.

 


5.2.6
Enrollment Procedures for All Enrollees Except Newborns

 


5.2.6.1
Upon receipt of notices in accordance with Section 5.1.5 of this Contract, the
Contractor shall comply with the Auto-Enrollment process and issue to the
Enrollee a notice informing the Enrollee of the PMG and PCP they are assigned to
and their rights to change the PMG or PCP without cause during the applicable
Open Enrollment Period. Effective November 1, 2018, such changes may be
requested through ASES’s designated enrollment counselor.

 


5.2.6.2
The Contractor shall issue to the Enrollee an Enrollee ID Card and a notice of
Enrollment, as well as an Enrollee Handbook and Provider Directory either in
paper or electronic form, subject to the requirements of Section 6.10.8 and
6.10.9; or, such notice of Enrollment, an ID Card, an Enrollee Handbook, and a
Provider Directory may be sent to the Enrollee via surface mail or
electronically, subject to the requirements of Section 6.10.8 and 6.10.9 within
five (5) Business Days of Enrollment.

 
Page 40 of 324

--------------------------------------------------------------------------------


5.2.6.3
The notice of Enrollment that the Contractor issues will clearly state the
Effective Date of Enrollment that applies per Section 5.2.2. The notice of
Enrollment will explain that the Enrollee is entitled to receive Covered
Services through the Contractor. The notice will inform the Enrollee of his or
her limited right to disenroll, per Section 5.3 of this Contract. The notice
shall advise the Enrollee of the Enrollee’s right to select a different PCP or
to change PMGs, as described in Section 5.4, and will encourage the Enrollee to
pursue this option if he or she is dissatisfied with care or services.

 


5.2.6.3.1
All Enrollees must be notified at least annually of their disenrollment rights
as set forth in Section 5.3 and 42 CFR 438.56. Such notification must clearly
explain the process for exercising this disenrollment right, as well as the
alternatives available to the Enrollee based on their specific circumstance.

 


5.2.7
Procedures for Auto-Enrollment of Newborns

 


5.2.7.1
The Contractor shall notify ASES and the Puerto Rico Medicaid Program in writing
of any Enrollees who are expectant mothers Immediately at the moment of
diagnosis of the pregnancy or at least sixty (60) Calendar Days before the
expected date of delivery.

 


5.2.7.2
The Contractor shall promptly, upon learning that an Enrollee is an expectant
mother, mail a newborn Enrollment packet to the expectant mother (i) instructing
her to register the newborn with the Puerto Rico Medicaid Program within ninety
(90) Calendar Days of birth by providing evidence of the newborn’s birth; (ii)
notifying an expectant mother that is a Medicaid or CHIP Enrollee that the
Deemed Newborn will be Auto-Enrolled in the GHP; (iii) informing an expectant
mother that is a Medicaid or CHIP Enrollee that unless she visits the
Contractor’s office to select a PMG and PCP, the Deemed Newborn will be
Auto-Assigned to the mother’s PMG and to a PCP who is a pediatrician; and (iv)
informing the expectant mother that she will have ninety (90) Calendar Days
after the date in which the Puerto Rico Medicaid Program notifies that the
Deemed Newborn has been registered to disenroll from Plan or to change the
child’s PMG and PCP, without cause.

 


5.2.7.3
The Contractor shall provide assistance to any expectant mother or guardian who
contacts the Contractor wishing to make a PCP and PMG selection for her newborn
and record that selection, per Section 5.4.

 


5.2.7.4
If the mother or guardian has not made a PCP and PMG selection at the time of
the Deemed Newborn’s birth, the Contractor shall, within one (1) Business Day of
the birth, Auto-Assign the Deemed Newborn to a PCP who is a pediatrician and to
the Contact Member’s PMG.

 
Page 41 of 324

--------------------------------------------------------------------------------


5.2.7.5
Within one (1) Business Day of acknowledging, either by concurrent review or
hospital notification of the birth of a Deemed Newborn to a Medicaid or CHIP
Enrollee, the Contractor shall ensure the submission of a newborn notification
form to ASES and to the Puerto Rico Medicaid Program; such form shall be given
prior written approval by ASES and the Puerto Rico Medicaid Program.

 


5.2.7.6
The Contractor shall participate in any meeting, working group, or other
mechanism requested by ASES in order to ensure coordination among the
Contractor, ASES, and the Puerto Rico Medicaid Program in order to implement
Deemed Newborn Auto-Enrollment.

 


5.2.8
Contractor Notification Procedures Related to Redeterminations and Open
Enrollment Periods

 


5.2.8.1
The Contractor shall inform Enrollees who are Medicaid- and CHIP Eligibles and
members of the State Population of an impending Redetermination through written
notices. Such notices shall be provided ninety (90) Calendar Days, sixty (60)
Calendar Days, and thirty (30) Calendar Days before the scheduled date of the
Redetermination.

 


5.2.8.1.1
The written notices shall inform the Enrollee that, if he or she is Recertified,
his or her Term of Enrollment with the Contractor’s Plan will automatically
renew unless a different contractor is selected during the Open Enrollment
Period described in Section 5.2.5.3. The written notices must also specify that
the Enrollee may change his or her PMG and/or PCP selection without cause during
the applicable Open Enrollment Period.

 


5.2.8.2
The Contractor shall provide Enrollees and their representatives with sixty (60)
Calendar Days written notice before the start of the Open Enrollment Period
described in Section 5.2.5.3 of the right to disenroll or to change PMG or PCP
without cause during such Open Enrollment Period.

 


5.2.8.3
Upon the receipt of written request from ASES, the Contractor shall provide a
report for a specific period of time containing documentation that the
Contractor has furnished the notices required in this Section 5.2.7.

 
Page 42 of 324

--------------------------------------------------------------------------------


5.2.8.4
The form letters used for the notices in this Section 5.2.8 shall fall within
the requirements in Section 6.2.1 that the Contractor seek advance written
approval from ASES of certain documents.

 


5.2.9
Specific Contractor Responsibilities Regarding Dual Eligible Beneficiaries. At
the time of Enrollment, the Contractor shall provide Potential Enrollees who are
Medicaid-eligible and are also eligible for Medicare Part A or Medicare Part A
and Part B (“Dual Eligible Beneficiaries”) with the information about their
Covered Services and Co-Payments that is listed in Section 6.13. Members of the
State Population (see section 1.3.1.2.1) who are Medicare-eligible shall not be
considered Dual Eligible Beneficiaries.

 


5.3
Disenrollment

 


5.3.1
Disenrollment occurs only when the Medicaid Program determines that an Enrollee
is no longer eligible for the GHP; or when Disenrollment is requested by the
Contractor or Enrollee, and approved by ASES, as provided in Sections 5.3.4 and
5.3.5. The Foster Care Population and Domestic Violence Populations may not
disenroll from their Auto-Enrolled GHP Plan.

 


5.3.2
All Disenrollments will be processed by ASES, and ASES will issue notification
to the Contractor. Such notice shall be delivered via file transfer to the
Contractor on a Daily Basis simultaneously with Information on Potential
Enrollees within five (5) Calendar Days of a final determination on
Disenrollment.

 


5.3.2.1
Disenrollment decisions and processing are the responsibility of the Puerto Rico
Medicaid Program and ASES; however, notice to Enrollees of Disenrollment shall
be issued by the Contractor. The Contractor shall issue such notice in person or
via surface mail to the Enrollee within five (5) Business Days of a final
Disenrollment decision, as provided in Sections 5.3.4 and 5.3.5.

 


5.3.2.2
Each notice of Disenrollment shall include information concerning:

 


5.3.2.2.1
The Effective Date of Disenrollment;

 


5.3.2.2.2
The reason for the Disenrollment;

 


5.3.2.2.3
The Enrollee’s right to request a Reconsideration from ASES and of ASES’s
Administrative Law Hearing process, as provided by Act 72 of September 7, 1993;

 


5.3.2.2.4
The right to re-enroll in the GHP upon receiving a Recertification from the
Puerto Rico Medicaid Program, if applicable; and

 
Page 43 of 324

--------------------------------------------------------------------------------


5.3.2.2.5
Disenrollment shall occur according to the timeframes in Section 5.3.3 (the
“Effective Date of Disenrollment”).

 


5.3.3
The Effective Date of Disenrollment is as follows:

 


5.3.3.1
Except as otherwise provided in this Section 5.3, Disenrollment will take effect
as of the Effective Date of Disenrollment specified in the daily eligibility
file sent to the Contractor by ASES as set forth in Attachment 9 to this
Contract.

 


5.3.3.2
When Disenrollment is effectuated at the Contractor’s or the Enrollee’s request,
as provided in Sections 5.3.4 and 5.3.5 of this Contract, Disenrollment shall
take effect no later than the first day of the second month following the month
that the Contractor or Enrollee requested the Disenrollment. If ASES fails to
make a decision on the Enrollee’s request before this date, the Disenrollment
will be deemed granted. If the Enrollee’s request is denied by ASES, the
Enrollee may request, verbally or in writing, a Reconsideration by ASES and the
Reconsideration process shall be completed in time to permit the Disenrollement
(if approved) to take effect in accordance with this timeframe.

 


5.3.3.3
If an Enrollee is no longer eligible under the GHP, and Disenrollment under this
Section 5.3.3 falls:

 


5.3.3.3.1
When the Enrollee is an inpatient at a hospital, ASES shall postpone the
Effective Date of Disenrollment so that it occurs on the last day of the month
in which the Enrollee is discharged from the hospital, or the last day of the
month following the month in which Disenrollment would otherwise be effective,
whichever occurs earlier;

 


5.3.3.3.2
During a month in which a Medicaid, CHIP or State Enrollee is pregnant, or on
the date the pregnancy ends, ASES shall postpone the Effective Date of
Disenrollment so that it occurs on the last day of the month in which the 60-day
post-partum period ends;

 


5.3.3.3.3
When the Enrollee is in the process of appealing a denial of a Disenrollment
request by ASES through either ASES’s Reconsideration process, ASES’s
Administrative Law Hearing process (after exhausting the Reconsideration
process), or the Puerto Rico Medicaid Department’s dedicated hearing process on
Disenrollments due to loss of eligibility, as applicable, then ASES shall
postpone the Effective Date of Disenrollment until a decision is rendered after
the hearing; or

 
Page 44 of 324

--------------------------------------------------------------------------------


5.3.3.3.4
During a month in which an Enrollee is diagnosed with a Terminal Condition, ASES
shall postpone the Effective Date of Disenrollment so that it occurs on the last
day of the following month.

 


5.3.3.4
For the public employees and pensioners who are Other Eligible Persons referred
to in Section 1.3.1.2.2, Disenrollment shall occur according to the timeframes
set forth in a Normative Letter issued by ASES annually.

 


5.3.4
Disenrollment Initiated by the Contractor

 


5.3.4.1
The Contractor has a limited right to request that an Enrollee be disenrolled
without the Enrollee’s consent. The Contractor shall notify ASES upon
identification of an Enrollee who it knows or believes meets the criteria for
Disenrollment.

 


5.3.4.2
The Contractor shall submit Disenrollment requests to ASES, and the Contractor
shall honor all Disenrollment determinations made by ASES. ASES’s decision on
the matter shall be final, conclusive, and not subject to appeal by the
Contractor.

 


5.3.4.3
The following are acceptable reasons for the Contractor to request
Disenrollment:

 


5.3.4.3.1
The Enrollee’s continued Enrollment in the Contractor’s Plan seriously impairs
the ability to furnish services to either this particular Enrollee or other
Enrollees;

 


5.3.4.3.2
The Enrollee demonstrates a pattern of disruptive or abusive behavior that could
be construed as non-compliant and is not caused by a presenting illness;

 


5.3.4.3.3
The Enrollee’s use of services is fraudulent or abusive (for example, the
Enrollee has loaned his or her Enrollee ID Card to other persons to seek
services);

 


5.3.4.3.4
The Enrollee is placed in a long-term care nursing facility or intermediate care
facility for the intellectually disabled;

 


5.3.4.3.5
The Enrollee’s Medicaid or CHIP eligibility category changes to a category
ineligible for the GHP; or

 


5.3.4.3.6
The Enrollee has died or moved out of Puerto Rico, thereby making him or her
ineligible for Medicaid or CHIP or is otherwise ineligible for the GHP.

 
Page 45 of 324

--------------------------------------------------------------------------------


5.3.4.4
ASES will approve a Disenrollment request by the Contractor, in ASES’s
discretion, only if ASES determines:

 


5.3.4.4.1
That it is impossible for the Contractor to continue to provide services to the
Enrollee without endangering the Enrollee or other GHP Enrollees; and

 


5.3.4.4.2
That an action short of Disenrollment, such as transferring the Enrollee to a
different PCP or PMG, will not resolve the problem.

 


5.3.4.5
The Contractor may not request Disenrollment for any discriminatory reason
including, but not limited, to the following:

 


5.3.4.5.1
Adverse changes in an Enrollee’s health status;

 


5.3.4.5.2
Missed appointments;

 


5.3.4.5.3
Utilization of medical services;

 


5.3.4.5.4
Diminished mental capacity;

 


5.3.4.5.5
Pre-existing medical condition;

 


5.3.4.5.6
The Enrollee’s attempt to exercise his or her rights under the Grievance and
Appeal System; or

 


5.3.4.5.7
Uncooperative or disruptive behavior resulting from the Enrollee’s special
needs.

 


5.3.4.6
The request of one (1) PMG to have an Enrollee assigned to a different PMG, per
Section 5.4, shall not be sufficient cause for the Contractor to request that
the Enrollee be disenrolled from the Plan. Rather, the Contractor shall, if
possible, assign the Enrollee to a different and available PMG within the Plan.

 


5.3.4.7
When requesting Disenrollment of an Enrollee for reasons described in Section
5.3.4.3, the Contractor shall document at least three (3) interventions over a
period of ninety (90) Calendar Days that occurred through treatment and Care
Management to resolve any difficulty leading to the request. The Contractor
shall also provide evidence of having given at least one (1) written warning to
the Enrollee, with a certified return receipt requested, regarding implications
of his or her actions.

 


5.3.4.8
If the Enrollee has demonstrated abusive or threatening behavior as defined by
ASES, only one (1) Contractor intervention, and a subsequent written attempt to
resolve the difficulty, are required.

 
Page 46 of 324

--------------------------------------------------------------------------------


5.3.4.9
In the event that the Contractor seeks Disenrollment of an Enrollee, the
Contractor shall notify the Enrollee of the availability of ASES’s
Reconsideration process and Administrative Law Hearing process, as provided by
Act 72 of September 7, 1993, as amended.

 


5.3.4.10
The Contractor shall maintain policies and procedures to comply with the Puerto
Rico Patients’ Bill of Rights Act and with the Medicaid Regulations of 42 CFR
438.100, to ensure that the Enrollee’s exercise of Grievance rights does not
adversely affect the services provided to the Enrollee by the Contractor or by
ASES.

 


5.3.5
Disenrollment Initiated by the Enrollee

 


5.3.5.1
All Enrollees must be notified at least annually of their disenrollment rights
as set forth in Section 5.3 and 42 CFR 438.56. Such notification shall clearly
explain the process for exercising this disenrollment right, as well as the
coverage alternatives available to the Enrollee based on their specific
circumstance.

 


5.3.5.2
An Enrollee wishing to request Disenrollment must submit an oral or written
request to ASES or to the Contractor. If the request is made to the Contractor,
the Contractor shall forward the request to ASES, within five (5) Business Days
of receipt of the request, with a recommendation of the action to be taken.

 


5.3.5.3
An Enrollee may request Disenrollment from the Contractor’s Plan without cause
once during the applicable Open Enrollment Period in accordance with Section
5.2.5.

 


5.3.5.4
An Enrollee may request Disenrollment from the Contractor’s Plan for cause at
any time. ASES shall determine whether the reason constitutes a valid cause. The
following constitute cause for Disenrollment by the Enrollee:

 


5.3.5.4.1
The Enrollee moves outside of Puerto Rico;

 


5.3.5.4.2
The Contractor’s Plan does not, due to moral or religious objections, cover the
health service the Enrollee seeks.

 


5.3.5.4.3
The Enrollee needs related services to be performed at the same time, and not
all related services are available within the network. The Enrollee’s PCP or
another Provider in the Contractor’s Network have determined that receiving
services separately would subject the Enrollee to unnecessary risk.

 


5.3.5.4.4
Other acceptable reasons for Disenrollment at Enrollee request, per 42 CFR
438.56(d)(2), including, but not limited to, poor quality of care, lack of
Access to Covered Services, or lack of Providers experienced in dealing with the
Enrollee’s health care needs; and

 
Page 47 of 324

--------------------------------------------------------------------------------


5.3.5.4.5
The Enrollee has become eligible for a Platino Program, or has experienced a
change in his or her eligibility as a member of the Domestic Violence or Foster
Care Populations.

 


5.3.5.5
If the Contractor fails to refer a Disenrollment request within the timeframe
specified in Section 5.3.3, or if ASES fails to make a Disenrollment
determination so that the Enrollee may be disenrolled by the first day of the
second month following the month when the Disenrollment request was made, per
Section 5.3.3, the Disenrollment shall be deemed approved for the effective date
that would have been established had ASES or the Contractor complied with
Section 5.3.3.

 


5.3.5.6
ASES shall make the final decision on Enrollees’ requests for Disenrollment.
ASES may approve or disapprove the request based on the reasons specified in the
Enrollee’s request, or upon any relevant Information provided to ASES by the
Contractor about the Disenrollment request.

 


5.3.5.7
If the Enrollee’s request for Disenrollment under this Section is denied, the
Contractor shall provide the Enrollee with a notice of the decision in a format
and content consistent with Section 14.5.15. The notice shall include the
grounds for the denial and shall inform the Enrollee of his or her right to use
the Reconsideration process, and to have access to an Administrative Law Hearing
after first exhausting ASES’s Reconsideration process.

 


5.3.5.8
Use of the Contractor’s Grievance and Appeal System. ASES may at its option
require that the Enrollee seek redress through the Contractor’s Grievance and
Appeal System before ASES makes a determination on the Enrollee’s request for
Disenrollment. The Contractor shall Immediately inform ASES of the outcome of
the Grievance process. ASES may take this Information into account in making a
determination regarding the request for Disenrollment. The Grievance process
shall be completed in time to permit the Disenrollment (if approved) to be
effective in accordance with the timeframe specified in Section 5.3.3; if the
process is not completed within the specified timeframe, then the Disenrollment
will be deemed approved by ASES.

 


5.3.6
Disenrollment During Termination Hearing Process. If ASES notifies the
Contractor of its intention to terminate the Contract as provided in Article 35,
ASES may allow Enrollees to disenroll Immediately without cause. In the event of
such a Termination, ASES must provide Enrollees with the notice required by 42
CFR 438.10, listing their options for receiving services following the
Termination Date of the Contract.

 
Page 48 of 324

--------------------------------------------------------------------------------


5.3.7
ASES shall ensure, through the obligations of the Contractor under this Contract
that Enrollees receive the notices contained in Section 5.2.7 (Re-Enrollment
Procedures). While these notices shall be issued by the Contractor, per Section
5.2.7, ASES shall provide the Contractor with the information on Certifications
and Negative Redetermination Decisions (see Section 5.1.5.1) needed for the
Contractor to carry out this responsibility.

 


5.3.8
Enrollment Database

 


5.3.8.1
The Contractor shall maintain an Enrollment database that includes all
Enrollees, and contains, for each Enrollee, the Information specified in the
Carrier Billing File/Carrier Eligibility File format.

 


5.3.8.2
The Contractor shall notify the Puerto Rico Medicaid Program Immediately when
the Enrollment database is updated to reflect a change in the place of residence
of an Enrollee.

 


5.3.8.3
The Contractor shall secure any authorization required from Enrollees under the
laws of Puerto Rico in order to allow the US Department of Health and Human
Services, the Medicaid Fraud Control Unit, ASES, and its Agents to review
Enrollee Medical Records, in order to evaluate the Information and determine
quality, appropriateness, timeliness, and cost of services performed under this
Contract; provided that such authorization shall be limited by the Contractor’s
obligation to observe the confidentiality of Enrollees’ Protected Health
Information, as provided in Article 34.

 


5.3.9
Notification to ASES and the PBM of New Enrollees and of Completed
Disenrollments

 


5.3.9.1
The Contractor shall notify ASES and the PBM of new Enrollees and of completed
Disenrollments on a routine Daily Basis; or at any time, if requested by ASES.
Such notification will be made through electronic transmissions.

 


5.3.9.2
The notification will include all new Enrollees as of the Business Day before
the notification is issued, and will be sent no later than the following
Business Day after the Enrollment process has been completed (as signified by
issuance of the Enrollee ID Card, either in person or by surface mail) or the
Disenrollment process has been completed (as signified by the issuance of a
Disenrollment notice).

 


5.3.10
In the event that the Contractor must update information previously submitted to
ASES about a new Enrollment, including a change in coverage code, or that the
Contractor must add a new Enrollee who was previously omitted, such update must
occur the next Business Day after the information is updated or a new Enrollee
is added. ASES reserves the authority not to accept any new additions or
corrections to a particular month’s Enrollment Data after two (2) Business Days
past the date on which ASES notifies the Contractor of the rejected
subscriptions, as set forth in Attachment 9 to this Contract.

 
Page 49 of 324

--------------------------------------------------------------------------------


5.4
Change of a Primary Medical Group (“PMG”) and Primary Care Physician (“PCP”)

 


5.4.1
Change of a PMG and PCP

 


5.4.1.1
During the ninety (90) Calendar Days period following the Effective Date of
Enrollment (the Open Enrollment Period), the Enrollee can change his/her
Auto-Assigned or selected PMG and PCP without cause. The Contractor can offer
counseling and assistance to the Enrollee in selecting a different PCP and PMG.
Enrollees under the Foster Care Population and Domestic Violence Population
classification are not assigned to a PCP or PMG.

 


5.4.1.2
The Contractor shall advise certain Enrollees to choose a physician other than,
or in addition to, a general practice physician as their PCP, as follows:

 


5.4.1.2.1
Female Enrollees age twelve (12) and older will be recommended to choose an
obstetrician/gynecologist as a PCP.

 


5.4.1.2.2
Enrollees under twenty-one (21) years of age will be recommended to choose a
pediatrician as a PCP.

 


5.4.1.2.3
Enrollees with conditions that are included in HCHN Program in Section 7.8.3
will be recommended to choose an internist or other appropriate specialist as a
PCP.

 


5.4.1.3
Per Section 5.2.7, following the Contractor’s notice to an expectant mother of a
Deemed Newborn’s upcoming Auto-Enrollment in the Contractor’s Plan, the
Contractor shall record any notice it receives from the mother or guardian
concerning the selection of a PCP or PMG for the Deemed Newborn. The Contractor
shall ensure that such selections take effect as of the date of the Deemed
Newborn’s birth.

 


5.4.1.4
In order to comply with the PMG Capitation payment process, if an Enrollee
changes PCP/PMG during the first five (5) Calendar Days of the month, the change
will be effective in the next subsequent month of the change. If Enrollee
changes PCP/PMG after the fifth (5th) day of the month, the change will be
effective in the second (2nd) subsequent month of the change. The Enrollee can
still receive services until the change is effective from the originally
assigned PCP/PMG

 
Page 50 of 324

--------------------------------------------------------------------------------


5.4.1.5
The Contractor shall permit Enrollees to change their PMG or PCP at any time
with cause. The following shall constitute cause for change of PMG or PCP:

 


5.4.1.5.1
The Enrollee’s religious or moral convictions conflict with the services offered
by Providers in the PMG;

 


5.4.1.5.2
The Enrollee needs related services to be provided concurrently; not all
services are available within the Preferred Provider Network associated with a
PMG; and the Enrollee’s PCP or any other Provider has determined that receiving
the services separately could expose the Enrollee to an unnecessary risk; or

 


5.4.1.5.3
Other reasons, including a deterioration of the Provider-Enrollee relationship
where the Enrollee no longer feels comfortable receiving services from the
Provider, poor quality of care, unavailability of appointments, inaccessibility
to Covered Services, and inaccessibility to Providers with the experience to
address the health care needs of the Enrollee.

 


5.4.1.6
The Contractor shall permit Enrollees to change their PMG and/or PCP for any
reason, within certain timeframes:

 


5.4.1.6.1
During the ninety (90) Calendar Days following the Effective Date of Enrollment
(Open Enrollment Period);

 


5.4.1.6.2
At least every twelve (12) months, following the ninety (90) Calendar Days after
the Effective Date of Enrollment; or

 


5.4.1.6.3
At any time, during time periods in which the Contractor is subject to
intermediate sanctions, as defined in 42 CFR 438.702(a)(3).

 


5.4.1.7
A Contractor may change an Enrollee’s PMG at the request of the PCP or another
Provider within that PMG, in limited situations, when appropriately documented,
as follows:

 


5.4.1.7.1
The Enrollee’s continued participation in the PMG seriously impairs the PMG’s
ability to furnish services to either this particular Enrollee or other
Enrollees;

 
Page 51 of 324

--------------------------------------------------------------------------------


5.4.1.7.2
The Enrollee demonstrates a pattern of disruptive or abusive behavior that could
be construed as non-compliant and that is not caused by a presenting illness; or

 


5.4.1.7.3
The Enrollee’s use of services is fraudulent or abusive (for example, the
Enrollee has loaned his or her Enrollee ID Card to other persons to seek
services).

 


5.5
Transition of Care During Contractor Change

 


5.5.1
The Contractor must ensure continued access to services during an Enrollee’s
transition from one Contractor to another by complying with the following:

 


5.5.1.1
Ensure the Enrollee has access to services consistent with the access they
previously had, and is permitted to retain their current Provider for ninety
(90) Calendar Days if that Provider is not a Network Provider;

 


5.5.1.2
Refer Enrollee to appropriate Network Providers;

 


5.5.1.3
Fully and timely comply with requests for historical utilization data from the
new contractor or other entity in compliance with Federal and State laws;

 


5.5.1.4
Ensure that the Enrollee’s new Provider is able to obtain copies of the
Enrollee’s medical records, as appropriate;

 


5.5.1.5
Comply with any other necessary procedures specified by CMS or ASES to ensure
continued access to services to prevent serious detriment to the Enrollee’s
health or reduce the risk of hospitalization or institutionalization.




ARTICLE 6
ENROLLEE SERVICES

 


6.1
General Provisions

 


6.1.1
The Contractor shall have policies and procedures, prior approved by ASES and
submitted in accordance with Attachment 12 to this Contract, that explain how it
will ensure that Enrollees and Potential Enrollees:

 


6.1.1.1
Are aware of their rights and responsibilities;

 


6.1.1.2
How to obtain physical and Behavioral Health Services;

 


6.1.1.3
What to do in an emergency or urgent medical situation;

 
Page 52 of 324

--------------------------------------------------------------------------------


6.1.1.4
How to request a Grievance, Appeal, or Administrative Law Hearing;

 


6.1.1.5
How to report suspected Incident of Fraud, Waste, and Abuse;

 


6.1.1.6
Have basic information on the basic features of managed care; and

 


6.1.1.7
Understand the Contractor’s responsibilities to coordinate Enrollee care.

 


6.1.2
The Contractor’s informational materials must convey to Enrollees and Potential
Enrollees that GHP is an integrated program that includes both physical and
Behavioral Health Services, and must also explain the concepts of Primary
Medical Groups and Preferred Provider Networks.

 


6.1.3
The information conveyed in the Contractor’s written materials shall conform
with ASES’s Universal Enrollee Handbook, included as Attachment 3 to this
Contract.

 


6.1.4
The Contractor shall convey Information to Enrollees and Potential Enrollees via
written materials and via telephone, internet, and face-to-face communications,
and shall allow Enrollees to submit questions and to receive responses from the
Contractor.

 


6.1.5
The Contractor shall ensure that the informational materials disseminated to all
GHP Enrollees accurately identify differences among the categories of Eligible
Persons.

 


6.1.6
The Contractor shall provide Enrollees with at least thirty (30) Calendar Days
written notice of any significant change in policies concerning Enrollees’
Disenrollment rights (see Section 5.3), right to change PMGs or PCPs (see
Section 5.4), or any significant change to any of the items listed in the
Enrollee Handbook (Section 6.4) or Enrollee Rights and Responsibilities (section
6.5), regardless of whether ASES or the Contractor caused the change to take
place. This Section 6.1.6 shall not be construed as giving the Contractor the
right to change its policies and procedures without prior written approval from
ASES.

 


6.1.7
The Contractor shall use the definitions for managed care terminology set forth
by ASES in all of its written and verbal communications with Enrollees, in
accordance with 42 CFR 438.10(c)(4)(i).

 


6.1.8
The Contractor shall provide instructions to Enrollees and Potential Enrollees
on how to access continued services pursuant to its transition of care process
as specified in Section 5.5 and in accordance with 42 CFR 438.62.

 
Page 53 of 324

--------------------------------------------------------------------------------


6.2
ASES Approval of All Written Materials

 


6.2.1
The Contractor shall submit to ASES for review and prior written approval all
materials meant for distribution to Enrollees, including but not limited to,
Enrollee Handbooks, Provider Directories, ID cards and, upon request, any other
additional, but not required, materials and Information provided to Enrollees
designed to promote health and/or educate Enrollees.

 


6.2.2
All materials must be submitted to ASES in paper and electronic file media, in
the format prescribed by ASES. The Contractor shall submit the reading level and
the methodology used to measure it concurrent with all submissions of written
materials and include a plan that describes the Contractor’s intent for the use
of the materials.

 


6.2.3
ASES reserves the right to notify the Contractor to discontinue or modify
written materials after approval.

 


6.2.4
Except as otherwise provided below, written materials described in this Article
6 must be submitted to ASES for review at least forty-five (45) Calendar Days
before their printing and distribution, as required by Act 194 of August 2000.
This requirement applies to:

 


6.2.4.1
The materials described in this Article 6 distributed to all Enrollees,
including the Enrollee Handbook;

 


6.2.4.2
Policy letters, coverage policy statements, or other communications about
Covered Services under the GHP distributed to Enrollees; and

 


6.2.4.3
Standard letters and notifications, such as the notice of Enrollment required in
Section 5.2.6.3, the notice of Redetermination required in Section 5.2.8.1, and
the notice of Disenrollment required in Section 5.3.2. The Contractor shall use
model Enrollee notices developed by ASES whenever available.

 


6.2.5
The Contractor shall provide ASES with advance notice of any changes made to
written materials that will be distributed to all Enrollees. Notice shall be
provided to ASES at least forty-five (45) Calendar Days before the effective
date of the change. Within fifteen (15) Business Days of receipt of the
materials, ASES will respond to the Contractor’s submission with either an
approval of the materials, recommended modifications, or a notification that
more review time is required. If the Contractor receives no response from ASES
within fifteen (15) Business Days of ASES’s receipt of the materials, the
materials shall be deemed approved. Except as otherwise provided in this Section
6.2.5, the Contractor may distribute the revised written materials only upon
written approval of the changes from ASES.

 
Page 54 of 324

--------------------------------------------------------------------------------


6.3
Requirements for Written Materials

 


6.3.1
The Contractor shall maintain written policies and procedures governing the
development and distribution of written materials including how the Contractor
will meet the requirements in this Section 6.3, with such policies and
procedures to be submitted in accordance with Attachment 12 to this Contract for
prior written approval from ASES. The Contractor shall, at a minimum, have
policies and procedures regarding the process for developing/creating, proofing,
approving, publishing, and mailing the (i) Enrollee Handbook, (ii) Provider
Directory, and (iii) form letters within contractual standards and timeframes.
The Contractor shall include a separate set of policies and procedures for the
items listed above.

 


6.3.2
The Contractor shall make all written materials available through auxiliary aids
and services or alternative formats, and in a manner that takes into
consideration the Enrollee’s or Potential Enrollee’s special needs, including
Enrollees and Potential Enrollees who are visually impaired or have limited
reading proficiency. The Contractor shall notify all Enrollees and Potential
Enrollees that Information is available in alternative formats, and shall
instruct them on how to access those formats. Consistent with Section 1557 of
PPACA and 42 CFR 438.10(d)(3), all written materials must also include taglines
in the prevalent languages, as well as large print, with a font size of no
smaller than 18 point, to explain the availability of written and oral
translation to understand the Information provided and the toll-free and TTY/TDD
telephone number of the GHP Service Line.

 


6.3.3
Once an Enrollee has requested a written material in an alternative format or
language, the Contractor shall at no cost to the Enrollee or Potential Enrollee
(i) make a notation of the Enrollee or Potential Enrollee’s preference in the
Contractor’s system and (ii) provide all subsequent written materials to the
Enrollee or Potential Enrollee in such format unless the Enrollee or Potential
Enrollee requests otherwise.

 


6.3.4
Except as provided in Sections 1.1.5 and 6.4 (Enrollee Handbook) and subject to
Section 6.3.8, the Contractor shall make all written information available in
Spanish or other applicable Prevalent Non-English Language, as defined in
Section 6.3.8 below, with a language block in English, explaining that (i)
Enrollees may access an English translation of the Information if needed, and
(ii) the Contractor will provide oral interpretation services into any language
other than Spanish or English, if needed. Such translation or interpretation
shall be provided by the Contractor at no cost to the Enrollee. The language
block and all other content shall comply with 42 CFR 438.10(d)(2) and Section
1557 of PPACA.

 


6.3.5
If oral interpretation services are required in order to explain the Benefits
covered under the GHP to a Potential Enrollee who does not speak either English
or Spanish, the Contractor must, at its own cost, make such services available
in a third language, in compliance with 42 CFR 438.10(d)(4).

 
Page 55 of 324

--------------------------------------------------------------------------------


6.3.6
All written materials shall be worded such that they are understandable to a
person who reads at the fourth (4th) grade level.

 


6.3.7
All written materials must be clearly legible with a minimum font of size twelve
(12) point with the exception of Enrollee ID cards and unless otherwise approved
in writing by ASES.

 


6.3.8
Within ninety (90) Calendar Days of a notification from ASES that ASES has
identified a Prevalent Non-English Language other than Spanish or English (with
“Prevalent Non-English Language” defined as a language that is the primary
language of more than five percent (5%) of the population of Puerto Rico), all
written materials provided to Enrollees and Potential Enrollees shall be
translated into and made available in such language.

 


6.3.9
The Contractor shall provide written notice to Enrollees of any material changes
to written materials previously distributed to Enrollees at least thirty (30)
Calendar Days before the effective date of the change.

 


6.4
Enrollee Handbook Requirements

 


6.4.1
The Contractor shall produce at its sole cost, and shall mail or make
electronically available, subject to the requirements of Section 6.10.8 and
6.10.9, to all new Enrollees, an Enrollee Handbook including information on
physical health, Behavioral Health, and all other Covered Services offered under
the GHP. The Contractor shall distribute the Enrollee Handbook either
simultaneously with the notice of Enrollment referenced in Section 5.2.5.3 or
within five (5) Calendar Days of sending the notice of Enrollment via surface
mail.

 


6.4.2
Upon request of an Enrollee or his/her Authorized Representative for a
replacement or additional copy of the Enrollee Handbook, the Contractor shall
send an Enrollee Handbook within ten (10) Calendar Days. The Contractor shall
give the person requesting an Enrollee Handbook the option to get the
Information from the Contractor’s website or to receive a printed document.

 


6.4.3
The Contractor shall either:

 


6.4.3.1
Mail or make electronically available, subject to the requirements of Sections
6.10.8 and 6.10.9, to all Enrollees an Enrollee Handbook on at least an annual
basis, after the initial distribution of the Enrollee Handbook at Enrollment; or

 


6.4.3.2
At least annually, as required by 42 CFR 438.10, mail or make electronically
available, subject to the requirements of Sections 6.10.8 and 6.10.9, to all
Enrollees a Handbook supplement that includes Information on the following:

 
Page 56 of 324

--------------------------------------------------------------------------------


6.4.3.2.1
The Contractor’s service area;

 


6.4.3.2.2
Benefits covered under the GHP;

 


6.4.3.2.3
Any cost-sharing imposed by the Contractor; and

 


6.4.3.2.4
To the extent available, quality and performance indicators, including Enrollee
satisfaction.

 


6.4.3.3
The Contractor is not required to mail an Enrollee Handbook to an Enrollee who
may have been disenrolled and subsequently reenrolled if Enrollee was provided
an Enrollee Handbook within the past year. The Contractor is also not required
to mail an Enrollee Handbook to new Enrollees under the age of twenty-one (21)
if an Enrollee Handbook has been mailed within the past year to a member of that
Enrollee’s household. However, this exception does not apply to pregnant
Enrollees under the age of twenty-one (21).

 


6.4.4
The Contractor shall use the Universal Beneficiary Guide, provided by ASES and
included as Attachment 3 to this Contract, as a model for its Enrollee Handbook;
however, the Contractor shall ensure that its Enrollee Handbook meets all the
requirements listed in this Section 6.4.

 


6.4.5
Pursuant to the requirements set forth in 42 CFR 438.10, the Enrollee Handbook
shall include, at a minimum, the following:

 


6.4.5.1
A table of contents;

 


6.4.5.2
An explanation of the purpose of the Enrollee ID Card and a warning that
transfer of the card to another person constitutes Fraud;

 


6.4.5.3
Information about the role of the PCP and how to choose a PCP;

 


6.4.5.4
Information about the PMG, how to choose a PMG, and which Benefits may be
accessed through the PMG;

 


6.4.5.5
Information about the PPN associated with the Enrollee’s PMG, and the benefits
of seeking services within the PPN;

 


6.4.5.6
Information about the circumstances under which Enrollees may change to a
different PMG;

 


6.4.5.7
Information about what to do when family size changes, including the
responsibility of new mothers who are Medicaid Eligible to register their
newborn with the Puerto Rico Medicaid Program and to apply for the Enrollment of
the newborn;

 
Page 57 of 324

--------------------------------------------------------------------------------


6.4.5.8
Appointment procedures;

 


6.4.5.9
Information on the amount, duration and scope of Benefits and Covered Services,
including how the scope of Benefits and services differs between Medicaid and
CHIP Eligibles and Other Eligible Persons. This must include Information on the
EPSDT Benefit and how Enrollees under the age of twenty-one (21) and entitled to
the EPSDT Benefit may access component services;

 


6.4.5.10
An explanation of how physical health and Behavioral Health services are
integrated under the GHP, and how to access specialized Behavioral Health
Services;

 


6.4.5.11
Information on how to access local resources for Non-Emergency Medical
Transportation (“NEMT”);

 


6.4.5.12
An explanation of any service limitations or exclusions from coverage, including
any restrictions on the Enrollee’s freedom of choice among network Providers;

 


6.4.5.13
Information on where and how Enrollees may access Benefits not available from or
not covered by the Contractor’s Plan;

 


6.4.5.14
The Medical Necessity definition used in determining whether services will be
covered (see Section 7.2);

 


6.4.5.15
A description of all pre-certification, Prior Authorization, or other
requirements for treatments and services;

 


6.4.5.16
The policy on Referrals for specialty care and for other Covered Services not
provided by the Enrollee’s PCP;

 


6.4.5.17
Information on how to obtain after-hours coverage;

 


6.4.5.18
An explanation of cost-sharing, including:

 


6.4.5.18.1
The differences in cost-sharing responsibilities between Medicaid- and CHIP
Eligibles and Other Eligible Persons, and

 


6.4.5.18.2
The cost-sharing responsibilities of Dual Eligible Beneficiaries, as well as the
other information for Dual Eligible Beneficiaries listed in Section 6.13;

 
Page 58 of 324

--------------------------------------------------------------------------------


6.4.5.19
Notice of all appropriate mailing addresses and telephone numbers to be utilized
by Enrollees seeking Information or authorization, including the Contractor’s
toll-free telephone line and website address;

 


6.4.5.20
A description of Utilization Management policies and procedures used by the
Contractor;

 


6.4.5.21
A description of Enrollee rights and responsibilities as described in Section
6.5;

 


6.4.5.22
The policies and procedures for Disenrollment, including when Disenrollment may
be requested without Enrollee consent by the Contractor and Information about
Enrollee’s right to request Disenrollment, and including notice of the fact that
the Enrollee will lose Access to services under the GHP if the Enrollee chooses
to disenroll;

 


6.4.5.23
Information on Advance Directives, including the right of Enrollees to file
directly with ASES or with the Puerto Rico Office of the Patient Advocate,
Complaints concerning Advance Directive requirements listed in Section 7.10 of
this Contract;

 


6.4.5.24
A statement that additional Information, including the Provider Guidelines (see
Section 10.2.1 of the Contract) and Information on the structure and operations
of the GHP and Physician Incentive Plans, shall be made available to Enrollees
and Potential Enrollees upon request;

 


6.4.5.25
Information on the extent to which, and how, after-hours and emergency coverage
are provided, including:

 


6.4.5.25.1
What constitutes an Emergency Medical Condition and a Psychiatric Emergency;

 


6.4.5.25.2
The fact that Prior Authorization is not required for Emergency Services;

 


6.4.5.25.3
Notice that:

 


6.4.5.25.3.1
Under no circumstances will a Medicaid or CHIP Enrollee be charged a Co-Payment
for the treatment of any Emergency Medical Condition or Psychiatric Emergency;

 


6.4.5.25.3.2
No Co-Payments shall be charged for Medicaid and CHIP children under twenty-one
(21) years under any circumstances.

 
Page 59 of 324

--------------------------------------------------------------------------------


6.4.5.25.3.3
For Medicaid or CHIP Enrollees, Co-Payments may apply to non-emergency services
provided in an emergency room pursuant to Attachment 8 to this Contract on
Cost-Sharing; and

 


6.4.5.25.3.4
For Other Eligible Persons, Co-Payments apply to Emergency Services outside the
Enrollee’s PPN, but the Enrollee may avoid a Co-Payment by using the GHP Service
Line (see Section 6.8).

 


6.4.5.25.4
The process and procedures for obtaining Emergency Services, including the use
of the 911 telephone systems or its local equivalent;

 


6.4.5.25.5
The scope of Post-Stabilization Services offered under the GHP as detailed in
Section 7.5.9.4;

 


6.4.5.25.6
The locations of emergency rooms and other locations at which Providers and
hospitals furnish Emergency Services and Post-Stabilization Services covered
under the GHP; and

 


6.4.5.25.7
The fact that an Enrollee has a right to use any hospital or other setting for
Emergency Services;

 


6.4.5.26
An explanation of the Redetermination process, including:

 


6.4.5.26.1
Disenrollment as a consequence of a Negative Redetermination Decision; and

 


6.4.5.26.2
The Re-Enrollment period that follows a new Certification.

 


6.4.5.27
Information on the Contractor’s Grievance and Appeal System policies and
procedures, as described in Article 14 of this Contract. This description must
include the following:

 


6.4.5.27.1
The right to file a Grievance and Appeal with the Contractor;

 


6.4.5.27.2
The requirements and timeframes for filing a Grievance or Appeal with the
Contractor;

 


6.4.5.27.3
The availability of assistance in filing a Grievance or Appeal with the
Contractor;

 


6.4.5.27.4
The toll-free numbers that the Enrollee can use to file a Grievance or an Appeal
with the Contractor by phone;

 


6.4.5.27.5
The right to an Administrative Law Hearing after exhaustion of the Contractor’s
Grievance and Appeal System, the method for obtaining a hearing, and the rules
that govern representation at the hearing;

 
Page 60 of 324

--------------------------------------------------------------------------------


6.4.5.27.6
Notice that if the Enrollee files an Appeal or a request for an Administrative
Law Hearing and requests continuation of services, the Enrollee may be required
to pay the cost of services furnished while the Appeal is pending, if the final
decision is adverse to the Enrollee;

 


6.4.5.27.7
Any Appeal rights that ASES chooses to make available to Providers to challenge
the failure of the Contractor to cover a service;

 


6.4.5.27.8
Instructions on how an Enrollee can report suspected Fraud, Waste, or Abuse, and
protections that are available for whistleblowers;

 


6.4.5.27.9
Information on the family planning services and supplies, including the extent
to which, and how, Enrollees may obtain such services or supplies from
out-of-network providers, and that an Enrollee cannot be required to obtain a
referral before choosing a family planning Provider;

 


6.4.5.27.10
Information on non-coverage of counseling or referral services based on
Contractor’s moral or religious objections, as specified in Section 7.13 and how
to access these services from ASES; and

 


6.4.5.27.11
Instructions on how to access oral or written translation services, Information
in alternative formats, and auxiliary aids and services, as specified in
Sections 6.3 and 6.11.

 


6.4.5.28
A description of the model of care for treatment of Enrollees with each HCHN
condition.

 


6.4.6
The Enrollee Handbook in both English and Spanish shall be submitted to ASES for
review and prior written approval. Submission of the Enrollee Handbook by the
Contractor shall be in accordance with the timeframes specified in Attachment 12
to this Contract.

 


6.4.7
The Contractor shall be responsible for producing the Enrollee Handbook in both
English and Spanish.

 


6.5
Enrollee Rights and Responsibilities

 


6.5.1
The Contractor shall have written policies and procedures regarding the rights
of Enrollees and shall comply with any applicable Federal and Puerto Rico laws
and regulations that pertain to Enrollee rights, including those set forth in 42
CFR 438.100, and in the Puerto Rico Patient’s Bill of Rights Act 194 of August
25, 2000; the Puerto Rico Mental Health Law Act 408 of October 2, 2000, as
amended and implemented; and Law 77 of July 24, 2013 which created the Office of
the Patient Advocate. These rights shall be included in the Enrollee Handbook.
At a minimum, the policies and procedures shall specify the Enrollee’s right to:

 
Page 61 of 324

--------------------------------------------------------------------------------


6.5.1.1
Receive information pursuant to 42 CFR 438.10;

 


6.5.1.2
Be treated with respect and with due consideration for the Enrollee’s dignity
and privacy;

 


6.5.1.3
Have all records and medical and personal information remain confidential;

 


6.5.1.4
Receive information on available treatment options and alternatives, presented
in a manner appropriate to the Enrollee’s condition and ability to understand;

 


6.5.1.5
Participate in decisions regarding his or her health care, including the right
to refuse treatment;

 


6.5.1.6
Be free from any form of restraint or seclusion as a means of coercion,
discipline, convenience, or retaliation, as specified in 42 CFR 482.13(e) and
other Federal regulations on the use of restraints and seclusion;

 


6.5.1.7
Request and receive a copy of his or her Medical Records pursuant to 45 CFR
Parts 160 and 164, subparts A and E, and request to amend or correct the record
as specified in 45 CFR 164.524 and 164.526;

 


6.5.1.8
Choose an Authorized Representative to be involved as appropriate in making care
decisions;

 


6.5.1.9
Provide informed consent;

 


6.5.1.10
Be furnished with health care services in accordance with 42 CFR 438.206 through
438.210;

 


6.5.1.11
Freely exercise his or her rights, including those related to filing a Grievance
or Appeal, and that the exercise of these rights will not adversely affect the
way the Enrollee is treated;

 


6.5.1.12
Receive Information about Covered Services and how to access Covered Services
and Network Providers;

 
Page 62 of 324

--------------------------------------------------------------------------------


6.5.1.13
Be free from harassment by the Contractor or its Network Providers with respect
to contractual disputes between the Contractor and its Providers;

 


6.5.1.14
Participate in understanding physical and Behavioral Health problems and
developing mutually agreed-upon treatment goals;

 


6.5.1.15
Not be held liable for the Contractor’s debts in the event of insolvency; not be
held liable for the Covered Services provided to the Enrollee for which ASES
does not pay the Contractor; not be held liable for Covered Services provided to
the Enrollee for which ASES or the Contractor’s Plan does not pay the Provider
that furnishes the services; and not be held liable for payments of Covered
Services furnished under a contract, Referral, or other arrangement to the
extent that those payments are in excess of the amount the Enrollee would owe if
the Contractor provided the services directly; and

 


6.5.1.16
Only be responsible for cost-sharing in accordance with 42 CFR 447.50 through 42
CFR 447.56 and as permitted by the Puerto Rico Medicaid and CHIP State Plans and
Puerto Rico law as applicable to the Enrollee.

 


6.6
Provider Directory

 


6.6.1
The Contractor shall develop, maintain, and mail or make electronically
available, subject to the requirements of Sections 6.10.8 and 6.10.9 to all new
Enrollees a Provider Directory in a manner reasonably calculated to reach
Enrollees within five (5) Calendar Days of sending the notice of Enrollment
referenced in Section 5.2.5.3.

 


6.6.1.1
The Contractor is not required to mail a Provider Directory to an Enrollee who
may have been disenrolled and subsequently reenrolled if Enrollee was provided a
Provider Directory within the past year. The Contractor is also not required to
mail a Provider Directory to new Enrollees under the age of twenty-one (21) if a
Provider Directory has been mailed to a member of that Enrollee’s household.
However, this exception does not apply to pregnant Enrollees under the age of
twenty-one (21).

 


6.6.2
The Contractor shall update the paper Provider Directory once a month, and
distribute it to Enrollees upon Enrollee request.

 


6.6.3
The Contractor shall make the Provider Directory available on its website in a
machine readable file and format as specified by CMS.

 


6.6.4
The Provider Directory shall include the names, provider group affiliations,
locations, office hours, telephone numbers, websites, cultural and linguistic
capabilities, completion of Cultural Competency training, and accommodations for
people with physical disabilities of current Network Providers. This includes,
at a minimum, Information sorted by PCPs; specialists; dentists; FQHCs and RHCs;
Behavioral Health Providers/clinics, including detox clinics; pharmacies;
hospitals, including locations of emergency settings and Post-Stabilization
Services, with the name, location, hours of operation, and telephone number of
each facility/setting. The Provider Directory shall also identify all Network
Providers that are not accepting new patients. Any subcontractors of ASES, such
as the PBM, will collaborate with the Contractor to provide information in a
format mutually agreed upon for the generation of the Provider Directory.

 
Page 63 of 324

--------------------------------------------------------------------------------


6.6.5
The Provider Directory shall include all Network Providers grouped by PMG.

 


6.6.6
The Provider Directory must be indexed alphabetically and by specialty.

 


6.6.7
The Contractor shall submit the Provider Directory to ASES for review and prior
written approval in the timeframe specified in Attachment 12 to this Contract.

 


6.6.8
The Contractor shall update and amend the Provider Directory on its website
within three (3) Calendar Days of any changes as well as produce and distribute
annual updates to all Enrollees. The Contractor shall maintain on its website an
updated Provider Directory that includes all identified Information above and
that is searchable by Provider type, distance from Enrollee’s address, and/or
whether the Network Provider is accepting new patients. Information on how to
access this Information shall be clearly stated in both the Enrollee and
Provider sections of the website.

 


6.6.9
On a monthly basis, the Contractor shall submit to ASES any changes and edits to
the Provider Directory. Such changes shall be submitted electronically in the
format specified by ASES.

 


6.7
Enrollee Monthly Utilization Report

 


6.7.1
The Contractor shall send a quarterly utilization report to Enrollees in
accordance with Act 114 of July 30, 2010.

 


6.8
Enrollee Identification (ID) Card

 


6.8.1
The Contractor shall furnish to all new Enrollees an Enrollee ID card made of
durable plastic material. The card shall be mailed to the Enrollee via surface
mail within five (5) Business Days of sending the notice of Enrollment
referenced in Section 5.2.5.3.

 


6.8.2
The Enrollee ID Card must, at a minimum, include the following information:

 


6.8.2.1
The “GHP” logo;

 
Page 64 of 324

--------------------------------------------------------------------------------


6.8.2.2
The Enrollee’s name;

 


6.8.2.3
A designation of the Enrollee as a Medicaid Eligible, a CHIP Eligible, or an
Other Eligible Person;

 


6.8.2.4
The Enrollee’s Medicaid or CHIP identification number, if applicable;

 


6.8.2.5
The Enrollee’s Plan group number, when applicable;

 


6.8.2.6
The Effective Date of Enrollment in the GHP;

 


6.8.2.7
The Master Patient Identifier, which shall not be altered in format or content
by the Contractor;

 


6.8.2.8
The applicable Co-Payment levels for various services outside the Enrollee’s PPN
and the assurance that no Co-Payment will be charged for a Medicaid Eligible
Person and for CHIP children under twenty-one (21) years under any
circumstances;

 


6.8.2.9
The PCP’s and the PMG’s names;

 


6.8.2.10
The name and telephone number(s) of the Contractor;

 


6.8.2.11
The twenty-four (24) hour, seven (7) day a Week toll-free GHP Service Line
Medical Advice Service phone number;

 


6.8.2.12
A notice that the Enrollee ID Card may under no circumstances be used by a
person other than the identified Enrollee; and

 


6.8.2.13
Instructions to obtain Emergency Services

 


6.8.3
The Contractor shall reissue the Enrollee ID Card in the following situations
and timeframes:

 


6.8.3.1
Within ten (10) Calendar Days of notice if an Enrollee reports a lost, stolen,
or damaged ID Card and requests a replacement;

 


6.8.3.2
Within ten (10) Calendar Days of notice if an Enrollee reports a name change;

 


6.8.3.3
Within twenty (20) Calendar Days of the effective date of a change of PMG or
change or addition of a PCP, as provided in Section 5.4.

 


6.8.4
The Contractor may charge a fee of five dollars ($5.00) to replace lost,
damaged, or stolen Enrollee ID Cards; provided, however, that the Contractor may
not charge a replacement fee because of a name change or change of PMG or PCP,
and that the Contractor may not charge a replacement fee in any circumstance for
Medicaid and CHIP Eligibles.

 
Page 65 of 324

--------------------------------------------------------------------------------


6.8.5
The Contractor shall submit a front and back sample Enrollee ID Card to ASES for
review and prior written approval according to the timeframe specified in
Attachment 12 to this Contract.

 


6.8.6
The Contractor must require an Enrollee to surrender his or her ID Card in each
of the following events:

 


6.8.6.1
The Enrollee disenrolls from the GHP;

 


6.8.6.2
The Enrollee requests a change to his or her PCP or PMG, and is therefore issued
a new Enrollee ID Card; or

 


6.8.6.3
The Enrollee requests a new ID card because his or her existing card is damaged.

 


6.9
GHP Service Line (Toll Free Telephone Service)

 


6.9.1
The Contractor shall operate a toll-free telephone number, “GHP Service Line”
equipped with caller identification and automatic call distribution equipment
capable of handling the high expected volume of calls. The GHP Service Line
shall have two components:

 


6.9.1.1
An Information Service to respond to questions, concerns, inquiries, and
Complaints regarding the GHP from the Enrollee, Enrollee’s family, or Enrollee’s
Authorized Representative; and

 


6.9.1.2
A Medical Advice Service to advise Enrollees about how to resolve non-emergency
medical or Behavioral Health concerns.

 


6.9.2
The Contractor shall establish, operate, monitor, and support an automated call
distribution system for the GHP Service Line that supports, at a minimum:

 


6.9.2.1
Capacity to handle the high call volume;

 


6.9.2.2
A daily analysis of the quantity, length, and types of calls received;

 


6.9.2.3
A daily analysis of the amount of time it takes to answer the call, including
Blocked and Abandoned Calls;

 


6.9.2.4
The ability to measure average waiting time; and

 


6.9.2.5
The ability to monitor calls from a remote location by a Third Party, such as
ASES.

 


6.9.3
Hours of Operation

 


6.9.3.1
The Information Service shall be fully staffed between the hours of 7:00 a.m.
and 7:00 p.m. (Atlantic Time). Monday through Friday, excluding Puerto Rico
holidays. The Contractor shall have an automated system available between the
hours of 7:00 p.m. and 7:00 a.m. (Atlantic Time) Monday through Friday and
during all hours on weekends and holidays. This automated system must provide
callers with operating instructions on what to do in case of an emergency and
shall include, at a minimum, a voice mailbox for callers to leave messages. The
Contractor shall ensure that the voice mailbox has the required capacity to
receive all messages. A Contractor’s representative shall reply to one hundred
percent (100%) of messages by the next Business Day.

 
Page 66 of 324

--------------------------------------------------------------------------------


6.9.3.2
The Medical Advice Service shall be fully staffed and available to Enrollees
twenty-four (24) hours per day, seven (7) days per Week.

 


6.9.4
Staffing

 


6.9.4.1
The Contractor shall be responsible for the required staffing of the GHP Service
Line with individuals who are able to communicate effectively with GHP
Enrollees.

 


6.9.4.2
The Contractor shall make key staff responsible for operating the GHP Service
Line available to meet with ASES staff on a regular basis, as requested by ASES,
to review reports and all other obligations under the Contract relating to GHP
Service Line.

 


6.9.4.3
All staff shall be hired and must complete a training program at least fifteen
(15) Calendar Days before the staff provides GHP Service Line services. Such
training program shall include, but will not be limited to, systems, policies
and procedures, and telephone scripts.

 


6.9.4.4
For the Information Service, the Contractor shall ensure that Call Center
attendants receive the necessary training to respond to Enrollee questions,
concerns, inquiries, and Complaints from the Enrollee or the Enrollee’s family
relating to this Contract regarding topics, including but not limited to Covered
Services (both physical and Behavioral Health), Grievances and Appeals, the
Provider Network, and Enrollment and Disenrollment.

 


6.9.4.5
For the Medical Advice Service, the Contractor shall ensure that Call Center
attendants are registered nurses with the necessary training to advise Enrollees
about appropriate steps they should take to resolve a physical or Behavioral
Health complaint or concern.

 


6.9.4.6
The Contractor shall ensure that GHP Service Line Call Center staff is trained
to identify Behavioral Health concerns and, where appropriate, to transfer
Enrollee callers to the appropriate Call Center representative for assistance.

 
Page 67 of 324

--------------------------------------------------------------------------------


6.9.4.7
The Contractor shall ensure that GHP Service Line Call Center staff is trained
to identify situations in which an Enrollee may need services that are offered
through the Department of Health rather than through the GHP, and GHP Service
Line staff shall provide the Enrollee with Information on where to access these
services.

 


6.9.4.8
The Contractor shall ensure that GHP Service Line Call Center staff is trained
to provide to Medicaid and CHIP Eligible Enrollees Information on how to access
local NEMT resources to enable an Enrollee without available transportation to
receive Medically Necessary Services.

 


6.9.4.9
The Contractor shall ensure that GHP Service Line Call Center staff are trained
to process and fulfill requests by Enrollees and Potential Enrollees to receive,
by surface mail, the Enrollee Handbook, the Provider Directory, or the Provider
Guidelines. The Contractor shall fulfill such requests by mailing the requested
document within five (5) Business Days of the request.

 


6.9.5
The Contractor may provide the Information Service and the Medical Advice
Service as separate phone lines with a “Warm Transfer” capability, or as
separate dialing options within one (1) phone line.

 


6.9.6
The Contractor shall have the capability of making out-bound calls.

 


6.9.7
The GHP Service Line shall be equipped to handle calls in Spanish and English,
as well as, through a Telecommunication Device for the Deaf (TDD) for calls from
Enrollees who are hearing-impaired. For callers who speak neither English nor
Spanish, the Contractor shall provide interpreter services free of charge to
Enrollees. The Contractor shall not permit Enrollees’ family members, especially
minor children, or friends, to provide oral interpreter services, unless
specifically requested by the Enrollee.

 


6.9.8
All calls shall be recorded, identifying the date and time, the type of call,
the reason for the call, and the resolution of the call.

 


6.9.9
The Contractor shall generate a call identification number for each phone call
made by an Enrollee to the Medical Advice Service. Enrollees who use this
service to seek advice on their health condition before visiting the emergency
room will not be responsible for any Co-Payment otherwise imposed for emergency
room visits (as provided under Section 7.11.4) outside the Enrollee’s PPN,
provided that the Enrollee presents his or her GHP Service Line call
identification number at the emergency room. Under no circumstance will a
Co-Payment be imposed on a Medicaid or CHIP Eligible Enrollee for treatment of
an Emergency Medical Condition or Psychiatric Emergency (regardless of whether
the Enrollee uses the Medical Advice Service). The Medical Advice Service does
not apply to emergency services obtained outside of Puerto Rico; however,
Enrollees should be able to access both the Medical Advice Service and the
Information Service lines from the US.

 
Page 68 of 324

--------------------------------------------------------------------------------


6.9.10
The Contractor shall develop GHP Service Line policies and procedures, including
staffing, training, hours of operation, Access and response standards,
transfers/Referrals, monitoring of calls via recording and other means, and
compliance with other performance standards to be prior approved in writing by
ASES.

 


6.9.11
The Contractor shall develop GHP Service Line quality criteria and protocols.
These protocols shall, at a minimum:

 


6.9.11.1
Measure and monitor the accuracy of responses and phone etiquette in GHP Service
Line (including through recording phone calls) and take corrective action as
necessary to ensure the accuracy of responses and appropriate phone etiquette by
staff;

 


6.9.11.2
Provide for quality calibration sessions between the Contractor’s staff and
ASES;

 


6.9.11.3
Require that, on a monthly basis, the average speed of answer is at least eighty
percent (80%) of calls answered within thirty (30) seconds;

 


6.9.11.4
Require that, on a monthly basis, the Blocked Call rate does not exceed three
percent (3%); and

 


6.9.11.5
Require that, on a monthly basis, the rate of Abandoned Calls does not exceed
five percent (5%).

 


6.9.12
The above standards serve as minimum requirements for each GHP Service Line
service. The Contractor may elect to establish more rigorous performance
standards. The Contractor may elect to establish different quality criteria for
the Medical Advice Service than for the Information Service; provided, however,
the standards governing the Medical Advice Service are stricter than the
standards for the Information Service.

 


6.9.13
The Contractor must develop and implement a GHP Service Line Outreach Program to
educate Enrollees about the GHP Service Line service and to encourage its use.
The Outreach program shall include, at a minimum, the following components:

 


6.9.13.1
A section on GHP Service Line in the Enrollee Handbook;

 


6.9.13.2
Contact information for GHP Service Line on the Enrollee ID Card and on the
Contractor’s website; and

 
Page 69 of 324

--------------------------------------------------------------------------------


6.9.13.3
Informational flyers on the GHP Service Line to be placed in the offices of the
Contractor and the Network Providers.

 


6.9.14
All documents and communication materials included in this Outreach program must
explain that (i) by using the Medical Advice Service before visiting the
emergency room, and presenting their call identification number at the emergency
room, Enrollees can avoid any emergency room Co-Payments otherwise applicable
under Section 7.11.4 of this Contract for services outside the PPN; and (ii) in
no event will Co-Payments be imposed for services to treat an Emergency Medical
Condition or Psychiatric Emergency for Medicaid or CHIP Eligibles. All written
materials included in the Outreach Program must be written at a fourth (4th)
grade reading level and must be available in Spanish and English.

 


6.9.15
The Contractor shall prepare scripts addressing the questions expected to arise
most often for both the Information Service and the Medical Advice Service. The
Contractor shall submit these scripts to ASES for review and prior written
approval according to the timeframe specified in Attachment 12 to this Contract.
It is the responsibility of the Contractor to maintain and update these scripts
and to ensure that they are developed at the fourth (4th) grade reading level.
The Contractor shall submit revisions to the script to ASES for written approval
prior to use.

 


6.9.16
The Contractor shall submit the following written materials referred to in this
Section 6.8 to ASES for review and prior written approval according to the
timeframe specified in Attachment 12 to this Contract:

 


6.9.16.1
GHP Service Line policies and procedures;

 


6.9.16.2
GHP Service Line quality criteria and protocols;

 


6.9.16.3
GHP Service Line Outreach Program; and

 


6.9.16.4
Scripts and training materials for GHP Service Line Call Center employees.

 


6.10
Internet Presence/Website

 


6.10.1
The Contractor shall provide on its website general and up-to-date information
about the GHP and about the Contractor’s Plan, including the Provider Network,
customer services, GHP Service Line, and its Grievance and Appeal System. The
Enrollee Handbook and the Provider Directory shall be available on the website.
All information must be written at a fourth (4th) grade level and must be
available in Spanish and English.

 


6.10.2
The Contractor shall maintain an Enrollee portal that allows Enrollees to access
a searchable Provider Directory that shall be updated within three (3) Business
Days of any change to the Provider Network.

 
Page 70 of 324

--------------------------------------------------------------------------------


6.10.3
The website must have the capability for Enrollees to submit questions and
comments to the Contractor and receive responses. The Contractor shall reply to
Enrollee questions within two (2) Business Days.

 


6.10.4
The website must comply with the Marketing policies and procedures and with
requirements for written materials described in Sections 6.2 and 6.3 of this
Contract and must be consistent with applicable Puerto Rico and Federal laws.

 


6.10.5
The Contractor shall submit website screenshots, active website URLs, and
provide ASES access to website development portals upon request, for review and
approval of information on the website relating to the GHP Program according to
the timeframe specified in Attachment 12 to this Contract.

 


6.10.6
The Contractor’s website shall provide secured online access to the Enrollee’s
historical and current information.

 


6.10.7
The Contractor’s website shall prominently feature a link to the ASES website,
www.ases.pr.gov.

 


6.10.8
Any Enrollee Information required under 42 CFR 438.10, including the Enrollee
Handbook, Provider Directory, FMC and LME, and Enrollee notices, may not be
provided electronically or on the Contractor’s website unless such Information
(1) is readily accessible, (2) is placed on the Contractor’s website in a
prominent location, (3) is provided in a form that can be electronically
retained and printed, and (4) includes notice to the Enrollee that the
Information is available in paper form without charge and can be provided upon
request within five (5) Business Days.

 


6.10.9
The Enrollee Handbook, Provider Directory, FMC and LME may be provided
electronically instead of paper form if all required elements of Section 6.10.8
are satisfied. However, the Contractor must provide the Enrollee Handbook,
Provider Directory, and FMC and LME in paper form upon request by the Enrollee
at no charge and within five (5) Business Days. If the Enrollee Handbook is
provided by e-mail, the Contractor must first obtain the Enrollee’s agreement to
receive the Enrollee Handbook by e-mail. If the Enrollee Handbook is posted on
the Contractor’s website, the Contractor must first advise the Enrollee in paper
or electronic form that the information is available on the internet, and must
include the applicable website address, provided that Enrollees with
disabilities who cannot access this information online are provided auxiliary
aids and services upon request and at no cost.

 


6.11
Cultural Competency

 


6.11.1
In accordance with 42 CFR 438.206, the Contractor shall have a comprehensive
written Cultural Competency plan describing how the Contractor will ensure that
services are provided in a culturally competent manner to all Enrollees. The
Cultural Competency plan must describe how the Providers, individuals, and
systems within the Contractor’s Plan will effectively provide services to people
of all diverse cultural and ethnic backgrounds, disabilities, and regardless of
gender, sexual orientation, gender identity, or religion in a manner that
recognizes values, affirms, and respects the worth of the individual Enrollees
and protects and preserves the dignity of each individual.

 
Page 71 of 324

--------------------------------------------------------------------------------


6.11.2
The Contractor shall submit the Cultural Competency plan to ASES for review and
approval according to the timeframe specified in Attachment 12 to this Contract.

 


6.11.3
The Contractor may distribute a summary of the Cultural Competency plan, rather
than the entire document, to Providers if the summary includes Information on
how the Provider may access the full Cultural Competency plan on the
Contractor’s website. This summary shall also detail how the Provider can
request a hard copy from the Contractor at no charge to the Provider.

 


6.12
Interpreter Services

 


6.12.1
The Contractor shall provide oral interpreter services to any Enrollee or
Potential Enrollee who speaks any language other than English or Spanish as his
or her primary language, regardless of whether the Enrollee or Potential
Enrollee speaks a language that meets the threshold of a Prevalent Non-English
Language. This also includes the use of auxiliary aids and services such as
TTY/TDD and the use of American Sign Language. The Contractor is required to
notify its Enrollees of the availability of oral interpretation services and to
inform them of how to access oral interpretation services. There shall be no
charge to an Enrollee or Potential Enrollee for interpreter services or other
auxiliary aids.

 


6.13
Enrollment Outreach

 


6.13.1
The Contractor shall participate in any Enrollment Outreach activities as
prescribed by ASES or the Puerto Rico Medicaid Program.

 


6.14
Special Enrollee Information Requirements for Dual Eligible Beneficiaries

 


6.14.1
The Contractor shall inform a Potential Enrollee who is a Dual Eligible
Beneficiary:

 


6.14.1.1
That the Dual Eligible Beneficiary is eligible for services under the GHP with
the limits stated in Section 7.12 of this Contract;

 


6.14.1.2
That the GHP Plan will cover Medicare Part B Deductibles and co-insurance
subject to the requirements in Section 23.5.1, but not Medicare Part A
Deductibles;

 


6.14.1.3
That the Dual Eligible Beneficiary may not be simultaneously enrolled in the GHP
and in a Medicare Platino plan, for the reason that the Platino plan already
includes GHP Benefits; and

 
Page 72 of 324

--------------------------------------------------------------------------------


6.14.1.4
That as an Enrollee in the Contractor’s Plan, the Dual Eligible Beneficiary may
access Covered Services only through the PMG, not through the Medicare Provider
List.

 


6.15
Marketing

 


6.15.1
For purposes of this section only, “Contractor” shall also include Contractor’s
Subcontractors and Network Providers to the extent that such Subcontractors and
Network Providers are conducting Marketing activities.

 


6.15.2
Prohibited Activities. The Contractor is prohibited from engaging in the
following activities:

 


6.15.2.1
Directly or indirectly engaging in door-to-door, telephone, e-mail, texting or
other Cold-Call Marketing activities;

 


6.15.2.2
Offering any favors, inducements or gifts, promotions, or other insurance
products that are designed to induce Enrollment in the Contractor’s Plan;

 


6.15.2.3
Distributing plans and materials that contain statements that ASES determines
are inaccurate, false, or misleading. Statements considered false or misleading
include, but are not limited to, any assertion or statement (whether written or
oral) that the Contractor’s Plan is endorsed by the Federal Government or
Government, or similar entity;

 


6.15.2.4
Distributing materials that, according to ASES, mislead or falsely describe the
Contractor’s Provider Network, the participation or availability of Network
Providers, the qualifications and skills of Network Providers (including their
bilingual skills); or the hours and location of network services;

 


6.15.2.5
Seeking to influence Enrollment in conjunction with the sale or offering of any
private insurance; and

 


6.15.2.6
Asserting or stating in writing or verbally that the Enrollee or Potential
Enrollee must enroll in the Contractor’s Plan to obtain or retain Benefits.

 


6.15.2.7
Marketing Contractor’s Plan to Enrollees or Potential Enrollees prior to October
1, 2018.

 


6.15.3
Allowable Activities. The Contractor shall be permitted to perform the following
Marketing activities:

 
Page 73 of 324

--------------------------------------------------------------------------------


6.15.3.1
Distribute general information through mass media (i.e., newspapers, magazines
and other periodicals, radio, television, the Internet, public transportation
advertising, and other media outlets);

 


6.15.3.2
Make telephone calls, mailings and home visits only to Enrollees currently
enrolled in the Contractor’s plan, for the sole purpose of educating them about
services offered by or available through the Contractor;

 


6.15.3.3
Distribute brochures and display posters at Provider offices that inform
patients that the Provider is part of the GHP Provider Network; and

 


6.15.3.4
Attend activities that benefit the entire community, such as health fairs or
other health education and promotional activities.

 


6.15.4
If the Contractor performs an allowable activity, the Contractor must conduct
that activity Island-wide.

 


6.15.5
All materials shall be in compliance with the informational requirements in 42
CFR 438.10.

 


6.15.6
ASES Approval of Marketing Materials

 


6.15.6.1
The Contractor shall submit a detailed description of its Marketing plan and
copies of all Marketing Materials (written and oral) that it or its
Subcontractors plan to distribute to ASES for review and prior written approval
according to the timeframe specified in Attachment 12 to this Contract. This
requirement includes, but is not limited to posters, brochures, websites, and
any materials that contain statements regarding the Benefit package and Provider
Network-related materials. Neither the Contractor nor its Subcontractors shall
distribute any Marketing Materials without prior written approval from ASES.

 


6.15.6.1.1
The Contractor may begin Marketing activities using the materials and marketing
plan approved by ASES beginning on October 1, 2018.

 


6.15.6.2
The Contractor may not initiate Marketing or distribute Marketing Materials of
its GHP Plan until ASES has granted its written authorization for all
Contractors to initiate Marketing at the same time.

 


6.15.6.3
The Contractor shall submit any changes to previously approved Marketing
Materials and receive written approval from ASES of the changes before
distribution.

 
Page 74 of 324

--------------------------------------------------------------------------------


6.15.6.4
The Contractor must comply with ASES’ Normative Letter 18-0807, and any
superseding Normative Letters, related to the review and approval of the
Contractors Marketing Materials included in Attachment 13 to this Contract.

 


6.15.7
Provider Marketing Materials

 


6.15.7.1
The Contractor is responsible for ensuring that not only its Marketing
activities, but also the Marketing activities of its Subcontractors and
Providers, meet the requirements of this Section 6.14.

 


6.15.7.2
The Contractor shall collect from its Providers any Marketing Materials they
intend to distribute and submit these to ASES for review and written approval
prior to distribution.

 


6.15.7.3
The Contractor shall provide for equitable distribution of all Marketing
Materials without bias toward or against any group.




ARTICLE 7
COVERED SERVICES AND BENEFITS

 


7.1
Requirement to Provide Covered Services

 


7.1.1
The Contractor shall at a minimum provide Medically Necessary Covered Services
to Enrollees as of the Effective Date of Enrollment (including the retroactive
period specified in Section 5.1.3.1) pursuant to the program requirements of the
GHP, and the Puerto Rico Medicaid State Plan and CHIP Plan. The Contractor shall
not impose any other exclusions, limitations, or restrictions on any Covered
Service, and shall not arbitrarily deny or reduce the amount, duration, or scope
of a Covered Service solely because of the diagnosis, type of illness, or
condition.

 


7.1.1.1
In accordance with Section 2702 of the PPACA and 42 CFR 438.3(g), the Contractor
must have mechanisms in place to prevent payment for the following Provider
preventable conditions and must require all providers to report on such Provider
preventable conditions associated with Claims for payment or Enrollee treatments
for which payment would otherwise be made. The Contractor must report all
identified Provider preventable conditions to ASES as follows:

 


7.1.1.1.1
All hospital acquired conditions as identified by Medicare other than deep vein
thrombosis (DVT)/Pulmonary Embolism (PE) following total knee replacement or hip
replacement surgery in pediatric and obstetric patients for inpatient hospital
services; and

 
Page 75 of 324

--------------------------------------------------------------------------------


7.1.1.1.2
Any incorrect surgical or other invasive procedure performed on a patient; any
surgical or other invasive procedure performed on the incorrect body part; or
any surgical or other invasive procedure performed on the incorrect patient for
inpatient and non-institutional services.

 


7.1.2
The Contractor shall not deny Covered Services based on pre-existing conditions,
the individual’s genetic Information, or waiting periods.

 


7.1.3
The Contractor shall not be required to provide a Covered Service to a person
who is not an Eligible Person.

 


7.1.4
The Contractor shall not be required to pay for a Covered Service if:

 


7.1.4.1
The Enrollee paid the Provider for the service. This rule does not apply in
circumstances where a Medicaid or CHIP Eligible Enrollee incurs out-of-pocket
expenses for Emergency Services provided in the other USA jurisdictions. In such
a case, the expenses will be reimbursed under the GHP; or

 


7.1.4.2
The service was provided by a person or entity that does not meet the definition
of a Network Provider (with the exception of Medical Emergencies and cases where
the service was Prior Authorized by the Contractor).

 


7.1.5
The Contractor shall make a best effort to conduct an initial screening of each
Enrollee within ninety (90) days of the Effective Date of Enrollment for all new
Enrollees, including subsequent attempts if the initial attempt to contact the
Enrollee is unsuccessful.

 


7.2
Medical Necessity

 


7.2.1
Based on generally accepted medical practices specific to the medical or
Behavioral Health condition of the Enrollee at the time of treatment, Medically
Necessary Services are those that relate to (i) the prevention, diagnosis, and
treatment of health impairments; (ii) the ability to achieve age-appropriate
growth and development; or (iii) the ability to attain, maintain, or regain
functional capacity. The scope of Medically Necessary Services must not be any
more restrictive than that of Puerto Rico’s Medicaid program. Additionally,
Medically Necessary services must be:

 


7.2.1.1
Appropriate and consistent with the diagnosis of the treating Provider and the
omission of which could adversely affect the eligible Enrollee’s medical
condition;

 


7.2.1.2
Compatible with the standards of acceptable medical practice in the medical
community;

 
Page 76 of 324

--------------------------------------------------------------------------------


7.2.1.3
Provided in a safe, appropriate, and cost-effective setting given the nature of
the diagnosis and the severity of the symptoms;

 


7.2.1.4
Not provided solely for the convenience of the Enrollee or the convenience of
the Provider or hospital; and

 


7.2.1.5
Not primarily custodial care (for example, foster care).

 


7.2.2
In order for a service to be Medically Necessary, there must be no other
effective and more conservative or substantially less costly treatment, service,
or setting available.

 


7.3
Experimental or Cosmetic Procedures

 


7.3.1
In no instance shall the Contractor cover experimental or cosmetic procedures,
except as required by the Puerto Rico Patient’s Bill of Rights Act or any other
Federal or Puerto Rico law or regulation. Breast reconstruction after a
mastectomy and surgical procedures that are determined to be Medically Necessary
to treat morbid obesity shall not be regarded as cosmetic procedures.

 


7.4
Covered Services and Administrative Functions

 


7.4.1
Benefits under the GHP are comprised of four categories: (i) Basic and
Behavioral Health Coverage, (ii) dental services, (iii) Special Coverage, (iv)
High Cost High Needs Program, and (v) Administrative Functions. The scope of
these items is covered in Sections 7.5 – 7.8, in the order listed.

 


7.4.2
The Contractor may cover services or settings that are in lieu of those covered
under the State plan if ASES has approved the in lieu of service or setting as a
medically appropriate and cost effective substitute. If approved by ASES, the
Contractor may offer the in lieu of service or setting to Enrollees, as
appropriate, but shall not require an Enrollee to use an in lieu of service or
setting. The utilization and actual cost of approved in lieu of services or
settings will be taken into account in developing the component of the PMPM
Payment that represents the covered Medicaid State Plan services or settings,
unless a statute or regulation explicitly requires otherwise. Approved in lieu
of services or settings will be communicated to Contractors via a Normative
Letter or other standard method of communication of formal GHP policy.

 


7.5
Basic and Behavioral Health Coverage

 


7.5.1
Basic and Behavioral Health Coverage is available to all GHP Enrollees, except
as provided in the table below. Basic Coverage includes the following
categories:



Page 77 of 324

--------------------------------------------------------------------------------

 
BASIC COVERAGE
SERVICES
 
GHP ELIGIBILITY
GROUPS COVERED
 
Preventive Services
 
All
 
Diagnostic Test Services
 
All
 
Outpatient Rehabilitation Services
 
All
 
Medical and Surgical Services
 
All
 
Emergency Transportation Services
 
All (Services outside Puerto Rico available only for Medicaid and CHIP
Eligibles)
 
Maternity and Pre-Natal Services
 
All
 
Emergency Services
 
All (Services outside Puerto Rico available only for Medicaid and CHIP
Eligibles)
 
Hospitalization Services
 
All
 
Behavioral Health Services
 
All
 
Pharmacy Services
 
All (Note: Claims processing and adjudication Services provided by PBM; not
covered under this Contract.)

 


7.5.2
Exclusions from Basic Coverage

 


7.5.2.1
The following services are excluded from all Basic Coverage. In addition,
exclusions specific to each category of Covered Services are noted in Sections
7.5.3 – 7.5.12 below.

 


7.5.2.1.1
Expenses for personal comfort materials or services, such as, telephone use,
television, or toiletries;

 


7.5.2.1.2
Services rendered by close family relatives (parents, children, siblings,
grandparents, grandchildren, or spouses);

 


7.5.2.1.3
Weight control treatment (obesity or weight gain) for aesthetic reasons. As
noted, procedures determined to be Medically Necessary to address morbid obesity
shall not be excluded;

 


7.5.2.1.4
Sports medicine, music therapy, and natural medicine;

 


7.5.2.1.5
Services, diagnostic testing, or treatment ordered or rendered by naturopaths,
naturists, or iridologists;

 


7.5.2.1.6
Health Certificates, except as provided in Section 7.5.3.2.10 (Preventive
Services);

 
Page 78 of 324

--------------------------------------------------------------------------------


7.5.2.1.7
Epidural anesthesia services;

 


7.5.2.1.8
Educational tests or services;

 


7.5.2.1.9
Peritoneal dialysis or hemodialysis services (covered under Special Coverage,
not Basic Coverage);

 


7.5.2.1.10
Home Health and Hospice care for Adults;

 


7.5.2.1.11
Services received outside the territorial limits of Puerto Rico, except as
provided in Sections 7.5.7.11 (Emergency Transportation) and 7.5.9.3 (Emergency
Services);

 


7.5.2.1.12
Expenses incurred for the treatment of conditions resulting from services not
covered under the GHP (maintenance prescriptions and required clinical
laboratories for the continuity of a stable health condition, as well as any
emergencies which could alter the effects of the previous procedure, are
covered);

 


7.5.2.1.13
Judicially ordered evaluations for legal purposes;

 


7.5.2.1.14
Travel expenses, even when ordered by the Primary Care Physician;

 


7.5.2.1.15
Psychological, psychometric, and psychiatric tests and evaluations to obtain
employment or insurance, or for purposes of litigation;

 


7.5.2.1.16
Eyeglasses, contact lenses and hearing aids for Adults;

 


7.5.2.1.17
Acupuncture services;

 


7.5.2.1.18
Sex change procedures;

 


7.5.2.1.19
Organ and tissue transplants, except skin, bone and corneal transplants.; and

 


7.5.2.1.20
Treatment for infertility and/or related to conception by artificial means
including tuboplasty, vasovasectomy, and any other procedure to restore the
ability to procreate.

 


7.5.2.1.21
Mechanical respirators and ventilators with oxygen supplies are covered without
limits as required by local law to Enrollees under age twenty-one (21). The
Contractor must cooperate with ASES and DOH to provide any necessary information
as directed by ASES. All Durable Medical Equipment (DME) is not covered;
however, DME may be covered on a case-by-case basis under an exceptions process.

 
Page 79 of 324

--------------------------------------------------------------------------------


7.5.3
Preventive Services

 


7.5.3.1
Well Baby Care. The Contractor shall provide the following Preventive Services
as Covered Services under the Well Baby Care Program:

 


7.5.3.1.1
One (1) annual comprehensive evaluation by a certified Provider, which
complements other services for children and young adults provided pursuant to
the periodicity scheme of the American Academy of Pediatrics and Title XIX
(EPSDT); and

 


7.5.3.1.2
Other services, as needed.

 


7.5.3.2
Other Preventive Services. The Contractor shall provide the following Preventive
Services as Covered Services for all GHP Enrollees:

 


7.5.3.2.1
All immunizations shall be provided for Pediatric Enrollees, and those necessary
according to age, gender, and health condition of the Enrollee, including but
not limited to: influenza and pneumonia, and vaccines for children and adults
with high risk conditions such as pulmonary, renal, diabetes and heart disease,
among others.

 


7.5.3.2.1.1
The Puerto Rico Department of Health shall provide and pay for vaccines to
Enrollees ages zero (0) and eighteen (18), excluding those in the State
Population, through the Children’s Immunization Program. The Contractor shall
cover the administration of the vaccines provided by the Puerto Rico Department
of Health.

 


7.5.3.2.1.2
The Contractor shall provide and pay for the immunizations of Enrollees in the
State Population ages zero (0) and eighteen (18), all Enrollees ages nineteen
(19) to twenty (20), and those necessary according to age, gender and health
condition of the Enrollee, including but not limited to influenza and pneumonia
vaccines for Enrollees over sixty-five (65) years and adults with high risk
conditions such as pulmonary, renal, diabetes, and heart disease, among others.

 
Page 80 of 324

--------------------------------------------------------------------------------


7.5.3.2.1.3
The Contractor shall cover the administration of all the vaccines according to
the fee schedule established by the Puerto Rico Health Department. The
Contractor shall contract with immunization providers, duly certified by the
Puerto Rico Department of Health, to provide immunization services.

 


7.5.3.2.1.4
The Contractor shall administer the immunizations without any charge or
deductible.

 


7.5.3.2.2
Hearing exam, including hearing screening for newborns prior to their leaving
the hospital nursery;

 


7.5.3.2.3
Evaluation and nutritional screening;

 


7.5.3.2.4
Medically Necessary laboratory exams and diagnostic tests, appropriate to the
Enrollee’s age, sex, and health condition, including, but not limited to:

 


7.5.3.2.4.1
Prostate and gynecological cancer screening according to accepted medical
practice, including Pap smears (for Enrollees over age eighteen (18)),
mammograms (for Enrollees age forty (40) and over), and Prostate-Specific
Antigen (PSA) tests when Medically Necessary; and

 


7.5.3.2.4.2
Sigmoidoscopy and colonoscopy for colon cancer detection in Adults age fifty
(50) years and over, classified in risk groups according to accepted medical
practice;

 


7.5.3.2.5
Nutritional, oral, and physical health education;

 


7.5.3.2.6
Reproductive health counseling and family planning. Enrollees shall be free to
choose the method of family planning in accordance with 42 CFR
438.210(a)(4)(ii)(C). The Contractor shall cover the following family planning
services:

 


7.5.3.2.6.1
Education and Counseling;

 


7.5.3.2.6.2
Pregnancy testing;

 


7.5.3.2.6.3
Infertility assessments;

 
Page 81 of 324

--------------------------------------------------------------------------------


7.5.3.2.6.4
Sterilization services in accordance with 42 CFR 441.200, subpart F.

 


7.5.3.2.6.5
Laboratory services;

 


7.5.3.2.6.6
At least one of every class and category of FDA-approved contraceptive method as
specified by ASES’s Normative Letter 15-1012 (Attachment 13);

 


7.5.3.2.6.7
At least one of every class of FDA-approved contraceptive medication as
specified in ASES’s Normative Letter 15-1012 (Attachment 13 to this Contract);

 


7.5.3.2.6.8
Cost and insertion removal of non-oral products, such as long acting reversible
contraceptives (LARC) as specified in ASES’s Normative Letter 15-1012
(Attachment 13 to this Contract); and

 


7.5.3.2.6.9
Other FDA-approved contraceptive medications or methods not covered by sections
7.5.3.2.6.6 or 7.5.3.2.6.7 of the Contract, when it is Medically Necessary and
approved through a Prior Authorization or through an exception process and the
prescribing Provider can demonstrate at least one of the following situations:

 


7.5.3.2.6.9.1
Contra-indication with drugs that are in the ASES’s Normative Letter 15-1012
(Attachment 13 to this Contract) that the Enrollee is already taking, and no
other methods available in the ASES’s Normative Letter 15-1012 (Attachment 13 to
this Contract) that can be used by the Enrollee;

 


7.5.3.2.6.9.2
History of adverse reaction by the Enrollee to the contraceptive methods covered
as specified by ASES’s Normative Letter 15-1012 (Attachment 13 to this
Contract);

 


7.5.3.2.6.9.3
History of adverse reaction by the Enrollee to the contraceptive medications
covered as specified by ASES’s Normative Letter 15-1012 (Attachment 13 to this
Contract);

 
Page 82 of 324

--------------------------------------------------------------------------------


7.5.3.2.7
Syringes for home medicine administration, if deemed Medically Necessary;

 


7.5.3.2.8
Annual physical exam and follow-up for diabetic patients according to the
Diabetic Patient Treatment Guide and Health Department protocols; and

 


7.5.3.2.9
Health Certificates are covered under the GHP, provided that cost sharing and/or
deductibles applicable for necessary procedures and laboratory testing related
to generating a Health Certificate will be the Enrollee’s responsibility. Such
certificates shall include:

 


7.5.3.2.9.1
Venereal Disease Research Laboratory (“VDRL”) tests;

 


7.5.3.2.9.2
Tuberculosis (“TB”) tests; and

 


7.5.3.2.9.3
Any Certification for GHP Enrollees related to eligibility for the Medicaid
Program (provided at no charge).

 


7.5.4
Diagnostic Test Services

 


7.5.4.1
The Contractor shall provide the following diagnostic test services as Covered
Services:

 


7.5.4.1.1
Diagnostic and testing services for Enrollees under age twenty-one (21) required
by EPSDT, as defined in Section 1905(r) of the Social Security Act;

 


7.5.4.1.2
Clinical labs, including but not limited to, any laboratory order for disease
diagnostic purposes, even if the final diagnosis is a condition or disease whose
treatment is not a Covered Service;

 


7.5.4.1.3
Hi-tech Labs;

 


7.5.4.1.4
X-Rays;

 


7.5.4.1.5
Electrocardiograms;

 


7.5.4.1.6
Radiation therapy (Prior Authorization required);

 


7.5.4.1.7
Pathology;

 
Page 83 of 324

--------------------------------------------------------------------------------


7.5.4.1.8
Arterial gases and Pulmonary Function Test;

 


7.5.4.1.9
Electroencephalograms;

 


7.5.4.1.10
Diagnostic services for Enrollees who present learning disorder symptoms; and

 


7.5.4.1.11
Services related to a diagnostic code included in the Diagnostic and Statistical
Manual of Mental Disorders (“DSM IV or DSM V”).

 


7.5.4.2
The following shall not be considered diagnostic test services covered under the
GHP:

 


7.5.4.2.1
Polysomnography studies; and

 


7.5.4.2.2
Clinical labs processed outside of Puerto Rico.

 


7.5.5
Outpatient Rehabilitation Services

 


7.5.5.1
The Contractor shall provide the following outpatient rehabilitation services as
Covered Services:

 


7.5.5.1.1
Medically Necessary outpatient rehabilitation services for Enrollees under age
twenty-one (21), as required by EPSDT, Section 1905(r) of the Social Security
Act;

 


7.5.5.1.2
Physical therapy (limited to a maximum of fifteen (15) treatments per Enrollee
condition per year, unless Prior Authorization of an additional fifteen (15)
treatments is indicated by an orthopedist or physiatrist or chiropractor);

 


7.5.5.1.3
Occupational therapy, without limitations; and

 


7.5.5.1.4
Speech therapy, without limitations.

 


7.5.6
Medical and Surgical Services

 


7.5.6.1
The Contractor shall provide the following medical and surgical services as
Covered Services:

 


7.5.6.1.1
Early and Periodic Screening, Diagnostic and Treatment (“EPSDT”) services, as
defined in Section 1905(r) of the Social Security Act;

 


7.5.6.1.2
Primary Care Physician visits, including nursing services;

 


7.5.6.1.3
Specialist treatment, once referred by the selected PCP if outside of the
Enrollee’s PPN;

 
Page 84 of 324

--------------------------------------------------------------------------------


7.5.6.1.4
Sub-specialist treatment, once referred by the selected PCP if outside of the
Enrollee’s PPN;

 


7.5.6.1.5
Physician home visits when Medically Necessary;

 


7.5.6.1.6
Respiratory therapy, without limitations;

 


7.5.6.1.7
Anesthesia services (except for epidural anesthesia);

 


7.5.6.1.8
Radiology services;

 


7.5.6.1.9
Pathology services;

 


7.5.6.1.10
Surgery;

 


7.5.6.1.11
Outpatient surgery facility services;

 


7.5.6.1.12
Nursing services;

 


7.5.6.1.13
Voluntary sterilization of men and women of legal age and sound mind, provided
that they have been previously informed about the medical procedure’s
implications, and that there is evidence of Enrollee’s written consent by
completing the Sterilization Consent Form included as Attachment 22 to this
Contract;

 


7.5.6.1.14
Prosthetics, including the supply of all extremities of the human body including
therapeutic ocular prosthetics, segmental instrument tray, and spine fusion in
scoliosis and vertebral surgery;

 


7.5.6.1.15
Ostomy equipment for outpatient-level ostomized patients;

 


7.5.6.1.16
Transfusion of blood and blood plasma services, without limitations, including
the following:

 


7.5.6.1.16.1
Antihemophilic recombinant factor VIII;

 


7.5.6.1.16.2
Antihemophilic recombinant factor IX;

 


7.5.6.1.16.3
Anti-inhibitor coagulant complex (Feiba); and

 


7.5.6.1.16.4
Antihemophilic factor VIII, human/Von Willebrand factor complex.

 


7.5.6.1.17
Services to patients with Level 1 or Level 2 of chronic renal disease (Levels 3
to 5 are included in Special Coverage in Section 7.7).

 
Page 85 of 324

--------------------------------------------------------------------------------


7.5.6.1.17.1
Chronic renal disease Levels 1 and 2 are defined as follows:

 


7.5.6.1.17.1.1
Level 1. GFR (Glomerular Filtration – ml/min. per 1.73m² per corporal area
surface) over 90; slight damage when protein is present in the urine.

 


7.5.6.1.17.1.2
Level 2. GFR between 60 and 89, a slight decrease in kidney function.

 


7.5.6.1.17.2
When GFR decreases to under 60 ml/min per 1.73 m², the Enrollee must be referred
to a nephrologist for proper management. The Enrollee will be registered for
Special Coverage.

 


7.5.6.1.18
Skin, bone and corneal transplants.

 


7.5.6.2
While cosmetic procedures shall be excluded from Covered Services, breast
reconstruction after a mastectomy and surgical procedures Medically Necessary to
treat morbid obesity shall not be considered to be cosmetic procedures.

 


7.5.6.3
Mechanical respirators and ventilators with oxygen supplies are covered without
limits as required by local law to Enrollees under age twenty-one (21). All
Durable Medical Equipment (DME) is not covered; however, DME may be covered on a
case-by-case basis under an exceptions process.

 


7.5.6.4
Abortions are covered in the following instances: (i) life of the mother would
be in danger if the fetus is carried to term; (ii) when the pregnancy is a
result of rape or incest; and (iii) severe and long lasting damage would be
caused to the mother if the pregnancy is carried to term, as certified by a
physician.

 


7.5.7
Emergency Transportation Services

 


7.5.7.1
The Contractor shall provide Emergency Transportation Services, including but
not limited to, maritime and ground transportation, in emergency situations as
Covered Services.

 


7.5.7.2
Emergency transportation services shall be available twenty-four (24) hours a
day, seven (7) days per Week throughout Puerto Rico.

 


7.5.7.3
Emergency transportation services do not require Prior Authorization.

 
Page 86 of 324

--------------------------------------------------------------------------------


7.5.7.4
The Contractor shall ensure that adequate emergency transportation is available
to transport any Enrollees experiencing an Emergency Medical Conditions or a
Psychiatric Emergency, or whose conditions require emergency transportation
because of their geographical location.

 


7.5.7.5
The Contractor may not impose limits on what constitutes an Emergency Medical
Condition or a Psychiatric Emergency on the basis of lists of diagnoses or
symptoms.

 


7.5.7.6
Aerial emergency transportation services are provided and paid for by the
Government of Puerto Rico under a separate contract. The Contractor shall
coordinate the provision of aerial emergency transportation on behalf of its
Enrollees when Medically Necessary utilizing the Provider designated by the
Government of Puerto Rico.

 


7.5.7.7
The Contractor shall bear the expenses of providing emergency transportation and
shall adhere to Puerto Rico laws and regulations concerning emergency
transportation, including applicable fees as established by the Public Service
Commission of the Government of Puerto Rico (CSP for its acronym in Spanish).

 


7.5.7.8
The Contractor shall provide Category II and Category III Ambulance Services
pursuant to Regulation No. 6737 of the Public Service Commission.

 


7.5.7.8.1
Category II Ambulances are Ambulances utilized for the transportation of ill,
injured, hurt, and disabled patients equipped with the specifications set by the
Department of Heath of Puerto Rico. Fees paid for Type III ambulances are set by
Provision 57.37 of the Public Service Commission.

 


7.5.7.8.2
Category III Ambulances must comply with all the requirements of Category II
Ambulances, have advanced stabilization equipment and are specially designed and
equipped as established from time to time by the Ambulance Certification Office
of the Department of Health of Puerto Rico.

 


7.5.7.9
The Contractor may not retroactively deny a Claim for emergency transportation
services because the Enrollee’s condition, which at the time of service appeared
to be an Emergency Medical Condition or a Psychiatric Emergency under the
prudent layperson standard, was ultimately determined to be a non-emergency.

 


7.5.7.10
In any case in which an Enrollee is transported by ambulance to a facility that
is not a Network Provider, and, after being stabilized, is transported by
ambulance to a facility that is a Network Provider, all emergency transportation
costs, provided that they are justified by prudent layperson standards, will be
borne by the Contractor.

 
Page 87 of 324

--------------------------------------------------------------------------------


7.5.7.11
The Contractor shall be responsible for timely payment for emergency
transportation services in the other USA jurisdictions for Enrollees who are
Medicaid or CHIP Eligibles, if the emergency transportation is associated with
an Emergency Service in the other USA jurisdictions covered under Section
7.5.9.3.1.2 of this Contract. If, in an extenuating circumstance, a Medicaid or
CHIP Eligible Enrollee incurs out-of-pocket expenses for emergency
transportation services provided in the other USA jurisdictions, the Contractor
shall reimburse the Enrollee for such expenses in a timely manner, and the
reimbursement shall be considered a Covered Service.

 


7.5.7.12
Emergency transportation services will be subject to periodic reviews and/or
audits by applicable governmental agencies and ASES to ensure quality of
services.

 


7.5.8
Maternity and Pre-Natal Services

 


7.5.8.1
The Contractor shall provide the following maternity and pre-natal services as
Covered Services:

 


7.5.8.1.1
Pregnancy testing;

 


7.5.8.1.2
Medical services, during pregnancy and post-partum;

 


7.5.8.1.3
Physician and nurse obstetrical services during vaginal and caesarean section
deliveries, and services to address any complication that arises during the
delivery;

 


7.5.8.1.4
Treatment of conditions attributable to the pregnancy or delivery, when
medically recommended;

 


7.5.8.1.5
Hospitalization for a period of at least forty-eight (48) hours in cases of
vaginal delivery, and at least ninety-six hours (96) in cases of caesarean
section;

 


7.5.8.1.6
Anesthesia, excluding epidural;

 


7.5.8.1.7
Incubator use, without limitations;

 


7.5.8.1.8
Fetal monitoring services, during hospitalization only;

 


7.5.8.1.9
Nursery room routine care for newborns;

 


7.5.8.1.10
Circumcision and dilatation services for newborns;

 
Page 88 of 324

--------------------------------------------------------------------------------


7.5.8.1.11
Transportation of newborns to tertiary facilities when necessary;

 


7.5.8.1.12
Pediatrician assistance during delivery; and

 


7.5.8.1.13
Delivery services provided in free-standing birth centers.

 


7.5.8.2
The following are excluded from maternity and pre-natal Covered Services:

 


7.5.8.2.1
Outpatient use of fetal monitor;

 


7.5.8.2.2
Treatment services for infertility and/or related to conception by artificial
means;

 


7.5.8.2.3
Services, treatments, or hospitalizations as a result of a provoked
non-therapeutic abortion or associated complications are not covered. The
following are considered to be provoked abortions:

 


7.5.8.2.3.1
Dilatation and curettage (CPT Code 59840);

 


7.5.8.2.3.2
Dilatation and expulsion (CPT Code 59841);

 


7.5.8.2.3.3
Intra-amniotic injection (CPT Codes 59850, 59851, 59852);

 


7.5.8.2.3.4
One or more vaginal suppositories (e.g., Prostaglandin) with or without cervical
dilatation (e.g., Laminar), including hospital admission and visits, fetus
birth, and secundines (CPT Code 59855);

 


7.5.8.2.3.5
One or more vaginal suppositories (e.g., Prostaglandin) with dilatation and
curettage/or evacuation (CPT Code 59856); and

 


7.5.8.2.3.6
One or more vaginal suppositories (e.g., Prostaglandin) with hysterectomy
(omitted medical expulsion) (CPT Code 59857); and

 


7.5.8.2.4
Differential diagnostic interventions up to the confirmation of pregnancy are
not covered. Any procedure after the confirmation of pregnancy will be at the
Contractor’s own risk.

 


7.5.8.3
The Contractor shall implement a pre-natal and maternal program, aimed at
preventing complications during and after pregnancy, and advancing the objective
of lowering the incidence of low birth weight and premature deliveries.

 
Page 89 of 324

--------------------------------------------------------------------------------


7.5.8.3.1
The program shall include, at a minimum, the following components:

 


7.5.8.3.1.1
A pre-natal care card, used to document services utilized;

 


7.5.8.3.1.2
Counseling regarding HIV testing;

 


7.5.8.3.1.3
Pregnancy testing;

 


7.5.8.3.1.4
A RhoGAM injection for all pregnant women who have a negative Rhesus (“Rh”)
factor according to the established protocol;

 


7.5.8.3.1.5
Alcohol screening of pregnant women with the 4P-Plus instrument;

 


7.5.8.3.1.6
Smoking cessation counseling and treatment;

 


7.5.8.3.1.7
Post-partum depression screening using the Edinburgh post-natal depression
scale;

 


7.5.8.3.1.8
Post-partum counseling and Referral to the WIC program;

 


7.5.8.3.1.9
Dental evaluation during the second trimester of gestation; and

 


7.5.8.3.1.10
Educational workshops regarding pre-natal care topics (importance of pre-natal
medical visits and post-partum care), breast-feeding, stages of childbirth, oral
and Behavioral Health, family planning, and newborn care, among others.

 


7.5.8.3.2
The Contractor shall ensure that eighty-five percent (85%) of pregnant Enrollees
receive services under the Pre-Natal and Maternal Program. The Contractor shall
submit its pre-natal and Maternal Program maternal wellness plan to ASES
according to the timeframe specified in Attachment 12 to this Contract, and
shall submit reports quarterly concerning the usage of services under this
program.

 


7.5.8.4
The Contractor shall provide reproductive health and family planning counseling.
Such services shall be provided voluntarily and confidentially, including
circumstances where the Enrollee is under age eighteen (18). Family planning
services will include, at a minimum, the following:

 
Page 90 of 324

--------------------------------------------------------------------------------


7.5.8.4.1
Education and counseling;

 


7.5.8.4.2
Pregnancy testing;

 


7.5.8.4.3
Infertility assessment;

 


7.5.8.4.4
Sterilization services in accordance with 42 CFR 441.200, subpart F;

 


7.5.8.4.5
Laboratory services;

 


7.5.8.4.6
Cost and insertion/removal of non-oral products, such as long acting reversible
contraceptives (LARC) as specified by ASES’s Normative Letter 15-1012
(Attachment 13 to this Contract);

 


7.5.8.4.7
At least one of every class and category of FDA-approved contraceptive
medication as specified in ASES’s Normative Letter 15-1012 (Attachment 13 to
this Contract);

 


7.5.8.4.8
At least one of every class and category of FDA-approved contraceptive method as
specified in ASES’s Normative Letter 15-1012 (Attachment 13 to this Contract);
and

 


7.5.8.4.9
Other FDA-approved contraceptive medications or methods not covered by sections
7.5.8.4.7 or 7.5.8.4.8 of the Contract, when it is Medically Necessary and
approved through a Prior Authorization or through an exception process and the
prescribing Provider can demonstrate at least one of the following situations:

 


7.5.8.4.9.1
Contra-indication with drugs that are in ASES’s Normative Letter 15-1012
(Attachment 13 to this Contract) that the Enrollee is already taking, and no
other methods available in the ASES’s Normative Letter 15-1012 (Attachment 13 to
this Contract) that can be used by the Enrollee.

 


7.5.8.4.9.2
History of adverse reaction by the Enrollee to the contraceptive methods covered
as specified by ASES’s Normative Letter 15-1012 (Attachment 13 to this
Contract); or

 


7.5.8.4.9.3
History of adverse reaction by the Enrollee to the contraceptive medications
that are in ASES’s Normative Letter 15-1012 (Attachment 13 to this Contract).

 
Page 91 of 324

--------------------------------------------------------------------------------


7.5.8.5
Maternity services, including family planning and postpartum services must be
covered for a sixty (60) Calendar Day period, beginning on the day the pregnancy
ends. These services will also be covered for any remaining days in the month in
which the sixtieth (60th) day falls.

 


7.5.9
Emergency Services

 


7.5.9.1
The Contractor shall cover and pay for Emergency Services where necessary to
treat an Emergency Medical Condition or a Behavioral Health Emergency. The
Contractor shall ensure that Medical and Behavioral Health Emergency Services
are available twenty-four (24) hours a day, seven (7) days per Week. The
Contractor shall ensure that emergency rooms and other Providers qualified to
furnish Emergency Services have appropriate personnel to provide physical and
Behavioral Health Services. All Emergency Services must be billed appropriately
to the Contractor based on the applicable treatment and site of care. No Prior
Authorization will be required for Emergency Services, and the Contractor shall
not deny payment for treatment if a representative of the Contractor instructed
the Enrollee to seek Emergency Services.

 


7.5.9.2
Emergency Services shall include, but are not limited to, the following:

 


7.5.9.2.1
Emergency room visits, including medical attention and routine and necessary
services;

 


7.5.9.2.2
Trauma services;

 


7.5.9.2.3
Operating room use;

 


7.5.9.2.4
Respiratory therapy;

 


7.5.9.2.5
Specialist and sub-specialist treatment when required by the emergency room
physician;

 


7.5.9.2.6
Anesthesia;

 


7.5.9.2.7
Surgical material;

 


7.5.9.2.8
Laboratory tests and X-Rays;

 


7.5.9.2.9
Post-Stabilization Services, as provided in Section 7.5.9.4 below;

 
Page 92 of 324

--------------------------------------------------------------------------------


7.5.9.2.10
Care as necessary in the case of a Psychiatric Emergency in an emergency room
setting;

 


7.5.9.2.11
Drugs, medicine and intravenous solutions used in the emergency room; and

 


7.5.9.2.12
Transfusion of blood and blood plasma services, without limitations, including:

 


7.5.9.2.12.1
Antihemophilic recombinant factor VIII;

 


7.5.9.2.12.2
Antihemophilic recombinant factor IX;

 


7.5.9.2.12.3
Anti-inhibitor coagulant complex (Feiba); and

 


7.5.9.2.12.4
Antihemophilic factor VIII, human/Von Willebrand factor complex.

 


7.5.9.3
Emergency Services Within and Outside Puerto Rico

 


7.5.9.3.1
The Contractor shall make Emergency Services available:

 


7.5.9.3.1.1
For all Enrollees, throughout Puerto Rico and notwithstanding whether the
Emergency Services Provider is a Network Provider; and

 


7.5.9.3.1.2
For Medicaid and CHIP Eligibles, in Puerto Rico or in the other USA
jurisdictions, when the services are Medically Necessary and could not be
anticipated, notwithstanding that Emergency Services Providers outside of Puerto
Rico are not Network Providers. The Contractor shall be responsible for
fulfilling payment for Emergency Services rendered in the other USA
jurisdictions in a timely manner. If, in an extenuating circumstance, a Medicaid
or CHIP Eligible Enrollee incurs out-of-pocket expenses for Emergency Services
provided in the other USA jurisdictions, the Contractor shall reimburse the
Enrollee for such expenses in a timely manner, and the reimbursement shall be
considered a Covered Service.

 


7.5.9.3.2
In covering Emergency Services provided by Puerto Rico Providers outside the
Contractor’s Network, or by Providers in the other USA jurisdictions, the
Contractor shall pay the Provider at least the average rate paid to Network
Providers.

 
Page 93 of 324

--------------------------------------------------------------------------------


7.5.9.4
Post-Stabilization Services

 


7.5.9.4.1
The Contractor shall cover Post-Stabilization Services obtained from any
Provider, regardless of whether the Provider is in the General Network or PPN,
that are administered to maintain the Enrollee’s stabilized condition for one
(1) hour while awaiting response on a Prior Authorization request. The attending
Emergency Room physician or other treating Provider shall be responsible for
determining whether the Enrollee is sufficiently stabilized for transfer or
discharge. That determination will be binding for the Contractor with respect to
its responsibility for coverage and payment.

 


7.5.9.4.2
An Enrollee who has been treated for an Emergency Medical Condition or
Behavioral Health Emergency shall not be held liable for any subsequent
screening or treatment necessary to stabilize or diagnose the specific condition
in order to stabilize the Enrollee.

 


7.5.9.4.3
Financial Responsibility

 


7.5.9.4.3.1
The Contractor shall be financially responsible for Post-Stabilization Services
obtained within or outside the Contractor’s General Network. These services will
be subject to Prior Authorization by a Network Provider or any other Contractor
representative.

 


7.5.9.4.3.2
The Contractor must limit cost-sharing for Post-Stabilization Services upon
inpatient admission to Enrollees to amounts no greater than what the Contractor
would charge Enrollee if services were obtained through the Contractor’s General
Network.

 


7.5.9.4.3.3
The Contractor shall be financially responsible for Post-Stabilization Services
obtained within or outside the Contractor’s Network that are not given Prior
Authorization by a Network Provider or other Contractor representative, but are
administered to maintain, improve, or resolve the Enrollee’s stabilized
condition if:

 


7.5.9.4.3.3.1
The Contractor does not respond to a request for Prior Authorization within one
(1) hour;

 
Page 94 of 324

--------------------------------------------------------------------------------


7.5.9.4.3.3.2
The Contractor cannot be contacted; or

 


7.5.9.4.3.3.3
The Contractor and the treating physician cannot reach an agreement concerning
the Enrollee’s care, and the participating Network Provider is not available for
consultation. In this situation, the Contractor must give the treating physician
the opportunity to consult with the participating Network Provider and the
treating physician may continue with care of the patient until the Network
Provider is reached or one of the criteria in 42 CFR 422.113(c)(3) is met.

 


7.5.9.4.3.4
The Contractor’s financial responsibility for Post-Stabilization Services that
it has not Prior Authorized ends when:

 


7.5.9.4.3.4.1
A Network Provider with privileges at the treating hospital assumes
responsibility for the Enrollee’s care;

 


7.5.9.4.3.4.2
A Network Provider assumes responsibility for the Enrollee’s care through
transfer;

 


7.5.9.4.3.4.3
A Contractor representative and the treating physician reach an agreement
concerning the Enrollee’s care; or

 


7.5.9.4.3.4.4
The Enrollee is discharged.

 


7.5.9.5
Coverage of Services Ultimately Determined to be Non-Emergencies. The Contractor
shall not retroactively deny a Claim for an emergency screening examination
because the condition, which appeared to be an Emergency Medical Condition or a
Psychiatric Emergency under the prudent layperson standard, turned out to be
non-emergency in nature.

 


7.5.9.6
Enrollee Use of GHP Service Line. The Contractor shall train Emergency Services
Providers concerning the GHP Service Line Medical Advice Service, and shall make
Providers aware that:

 


7.5.9.6.1
An Enrollee who consults this service before visiting the emergency room shall
not be responsible for any Co-Payment, provided that he or she presents his or
her GHP Service Line call identification number when he or she arrives at the
emergency room;

 
Page 95 of 324

--------------------------------------------------------------------------------


7.5.9.6.2
No Co-Payments shall be charged for Medicaid and CHIP children under twenty-one
(21) years of age under any circumstances.

 


7.5.9.6.3
No Co-Payments shall be imposed, or required, to an Enrollee to receive
treatment for an Emergency Medical Condition or Psychiatric Emergency who is a
Medicaid or CHIP Eligible; and the Contractor shall not deny payment for
Emergency Services when the Enrollee seeks Emergency Services at the instruction
of the Contractor or its Agent (including a GHP Service Line representative).

 


7.5.9.7
Coverage of All Emergency Medical Conditions and Psychiatric Emergencies

 


7.5.9.7.1
The Contractor shall not deny payment for treatment of an Emergency Medical
Condition or a Psychiatric Emergency, including cases in which the absence of
immediate medical attention would not have resulted in the outcomes specified in
the definition of Emergency Medical Condition or a Psychiatric Emergency in this
Contract and in 42 CFR 438.114(a).

 


7.5.9.7.2
The Contractor shall not refuse to cover an Emergency Medical Condition or a
Psychiatric Emergency based on the emergency room Provider, hospital, or fiscal
Agent not notifying the Enrollee’s PCP or the Contractor of the Enrollee’s
screening or treatment within ten (10) Calendar Days following the Enrollee’s
presentation for Emergency Services.

 


7.5.10
Hospitalization Services

 


7.5.10.1
The Contractor shall provide hospitalization services, including the following:

 


7.5.10.1.1
Access to a nursery;

 


7.5.10.1.2
Access to a semi-private room (bed available twenty-four (24) hours a day, every
Calendar Day of the year, including Puerto Rico holidays);

 


7.5.10.1.3
Access to an isolation room for physical or Behavioral Health reasons;

 
Page 96 of 324

--------------------------------------------------------------------------------


7.5.10.1.4
Food, including specialized nutrition services;

 


7.5.10.1.5
Regular nursing services;

 


7.5.10.1.6
Specialized room use, such as operation, surgical, recovery, treatment and
maternity, without limitations;

 


7.5.10.1.7
Drugs, medicine, and contrast agents, without limitations;

 


7.5.10.1.8
Availability of materials such as bandages, gauze, plaster, or any other
therapeutic or healing material;

 


7.5.10.1.9
Therapeutic and maintenance care services, including the use of the necessary
equipment to offer the service;

 


7.5.10.1.10
Specialized diagnostic tests, such as electrocardiograms, electroencephalograms,
arterial gases, and other specialized tests that are available at the hospital
and necessary during the Enrollee's hospitalization;

 


7.5.10.1.11
Supply of oxygen, anesthetics, and other gases including administration;

 


7.5.10.1.12
Respiratory therapy, without limitations;

 


7.5.10.1.13
Rehabilitation services while Enrollee is hospitalized, including physical,
occupational, and speech therapy;

 


7.5.10.1.14
Outpatient surgery facility use; and

 


7.5.10.1.15
Transfusion of blood and blood plasma services, without limitations, including:

 


7.5.10.1.15.1
Antihemophilic recombinant factor VIII;

 


7.5.10.1.15.2
Antihemophilic recombinant factor IX;

 


7.5.10.1.15.3
Anti-inhibitor coagulant complex (Feiba); and

 


7.5.10.1.15.4
Antihemophilic factor VIII, human/Von Willebrand factor complex.

 


7.5.10.2
Hospitalization for services that would normally be considered outpatient
services or for diagnostic purposes only, is not a Covered Service under the
GHP.

 


7.5.11
Behavioral Health Services

 


7.5.11.1
Covered Behavioral Health Services include the following:

 
Page 97 of 324

--------------------------------------------------------------------------------


7.5.11.1.1
Evaluation, screening, and treatment of individuals, couples, families and
groups;

 


7.5.11.1.2
Outpatient services with psychiatrists, psychologists, and social workers;

 


7.5.11.1.3
Hospital or outpatient services for substance and alcohol abuse disorders;

 


7.5.11.1.4
Behavioral Health hospitalization;

 


7.5.11.1.5
Intensive outpatient services;

 


7.5.11.1.6
Immediate access to Emergency or crisis intervention Services twenty-four (24)
hours a day, seven (7) days a Week (services outside of Puerto Rico available
only for Medicaid and CHIP Eligibles);

 


7.5.11.1.7
Detoxification services for Enrollees intoxicated with alcohol or illegal
substances, whether as a result of substance abuse, a suicide attempt, or
accidental poisoning;

 


7.5.11.1.8
Long-lasting injected medicine clinics;

 


7.5.11.1.9
Escort/professional assistance and ambulance services when needed;

 


7.5.11.1.10
Prevention and secondary-education services;

 


7.5.11.1.11
Pharmacy coverage and access to medicine for a maximum of twenty-four (24)
hours, in compliance with Act No. 408;

 


7.5.11.1.12
Medically Necessary clinical laboratories;

 


7.5.11.1.13
Treatment for Enrollees diagnosed with Attention Deficit Disorder (with or
without hyperactivity). This includes, but is not limited to, neurologist visits
and tests related to this diagnosis’s treatment; and

 


7.5.11.1.14
Substance abuse treatment.

 


7.5.11.2
Opiate Addiction Treatment

 


7.5.11.2.1
The Contractor shall provide appropriate services for Enrollees in need of
Buprenorphine treatment due to a diagnosis of opiate addiction. The Contractor
shall cover all services related to assessment, treatment, and monitoring of
opiate addiction including:

 
Page 98 of 324

--------------------------------------------------------------------------------


7.5.11.2.1.1
Prescriptions for Buprenorphine or any other medically appropriate medications
included on the FMC;

 


7.5.11.2.1.2
Comprehensive medical examination (CPT Code 99205);

 


7.5.11.2.1.3
Extended office visits (CPT Code 99215);

 


7.5.11.2.1.4
Brief office visit (CPT Code 99211);

 


7.5.11.2.1.5
Psychiatric Diagnostic Interview Exam – New Patient (CPT Code 90801);

 


7.5.11.2.1.6
Individual Therapy with Medical Evaluation and Management (CPT Code 90807);

 


7.5.11.2.1.7
Pharmacologic Management (CPT Code 90862);

 


7.5.11.2.1.8
Drug Urine Toxicology (CPT Code 80100);

 


7.5.11.2.1.9
Blood Test Basic Metabolic Panel (CPT Code 80048);

 


7.5.11.2.1.10
Blood Test CBC (CPT Code 85025);

 


7.5.11.2.1.11
TB Test – Skin (CPT Code 86580), but only in conjunction with the prescription
of Buprenorphine for the treatment of opiate addiction;

 


7.5.11.2.1.12
HIV Test (CPT Code 86703), but only in conjunction with the prescription of
Buprenorphine for the treatment of opiate addiction;

 


7.5.11.2.1.13
Hepatitis Panel (CPT Code 80074), but only in conjunction with the prescription
of Buprenorphine for the treatment of opiate addiction;

 


7.5.11.2.1.14
Individual Counseling (CPT Code 90806);

 


7.5.11.2.1.15
Group Counseling (CPT Code 90853);

 


7.5.11.2.1.16
Mental Health Assessment by Non-Physician Professional (CPT Code H0031); and

 
Page 99 of 324

--------------------------------------------------------------------------------


7.5.11.2.1.17
Alcohol and substance abuse Services, Treatment Plan Development and
Modification (CPT Code T007).

 


7.5.11.3
Inpatient Behavioral Health Services are covered in Institutions for Mental
Diseases (IMD), as defined in 42 CFR 435.1010, so long as the facility is a
hospital providing psychiatric or substance use disorder, inpatient care or a
sub-acute facility providing psychiatric or substance use disorder crisis
residential services as follows:

 


7.5.11.3.1
Inpatient Behavioral Health Services for Enrollees aged twenty-one (21) through
sixty-four (64) are covered in an IMD setting for up to fifteen (15) days within
the month for which the PMPM Payment would be made in accordance with 42 CFR
438.6(e). Prospective rate development for the PMPM Payments will account for
utilization and cost of short term stays in an IMD in accordance with 42 CFR
438.6(e).

 


7.5.11.3.2
Inpatient Behavioral Health Services for Enrollees aged zero (0) to twenty (20)
and aged sixty-five (65) and older are covered in accordance with the State
Plan.

 


7.5.11.4
The Contractor shall have Providers trained and certified by the Substance Abuse
and Mental Health Services Administration (“SAMHSA”) to provide opiate addiction
treatment. The training and certification of the Providers by SAMHSA may be
evidenced with either (i) a copy of the letter issued by SAMHSA to the Provider
certifying his/her training and certification or (ii) a copy of the Controlled
Substance Registration Certification issued by the Drug Enforcement
Administration with the identification number assigned to the Provider by
SAMHSA. Evidence of SAMHSA certification shall be included in the Provider’s
Credentialing file maintained by the Contractor.

 


7.5.11.5
The Contractor shall establish and strengthen relationships (if needed, through
memoranda of understanding) with ASSMCA, ADFAN, the Office of the Women’s
Advocate, and other government or nonprofit entities, in order to improve the
delivery of Behavioral Health Services.

 


7.5.11.6
Behavioral Health Parity

 


7.5.11.6.1
As required by 42 CFR 438.3(n)(1), the Contractor shall provide services in
compliance with the requirements in 42 CFR part 438, subpart K regarding parity
in Behavioral Health services.

 
Page 100 of 324

--------------------------------------------------------------------------------


7.5.11.6.2
The Contractor shall not have an Aggregate Lifetime or Annual Dollar Limits (see
42 CFR 438.905(b)) on any Behavioral Health service.

 


7.5.11.6.3
As specified in 42 CFR 438.910(b)(1), the Contractor shall not apply any
Financial Requirement or Treatment Limitation to Behavioral Health services in
any classification (inpatient, outpatient, emergency care, or prescription
drugs) that is more restrictive that the predominant Financial Requirement or
Treatment Limitation of that type applied to substantially all medical/surgical
services in the same classification furnished to Enrollees (whether or not the
benefits are furnished by the same Contractor).

 


7.5.11.6.4
In accordance with 42 CFR 438.910(b)(2), the Contractor shall provide Behavioral
Health services in all benefit classifications (inpatient, outpatient, emergency
care, and prescription drugs).

 


7.5.11.6.5
The Contractor shall not apply any cumulative Financial Requirements (see 42 CFR
438.910(c)(3)) for Behavioral Health services.

 


7.5.11.6.6
In accordance with 42 CFR 438.910(d), the Contractor shall not impose a
non-quantitative treatment limitation (NQTL) for Behavioral Health services in
any classification (inpatient, outpatient, emergency care, or prescription
drugs) unless, under the policies and procedures of the Contractor as written
and in operation, any processes, strategies, evidentiary standards, or other
factors used in applying the NQTL to Behavioral Health services in the
classification are comparable to, and are applied no more stringently than, the
processes, strategies, evidentiary standards, or other factors used in applying
the NQTL for medical/surgical services in the same classification. NQTLs
include, but are not limited to, medical management standards; standards for
provider participation, including reimbursement rates; fail-first policies;
exclusions based on failure to complete a course of treatment; and restrictions
based on geographic location, facility type, provider specialty, other criteria
that limit the scope or duration of services; and standards for providing access
to out-of-network Providers (see 42 CFR 438.910(d)(2)).

 


7.5.11.6.7
The Contractor shall work with ASES and other Government agencies to ensure that
all Enrollees are provided access to a set of services that meets the
requirements of 42 CFR part 438, subpart K regarding parity in Behavioral Health
services, regardless of what Behavioral Health services are provided by the
Contractor.

 
Page 101 of 324

--------------------------------------------------------------------------------


7.5.11.6.8
The Contractor shall cooperate with ASES to establish and demonstrate initial
and ongoing compliance with 42 CFR part 438, subpart K regarding Behavioral
Health parity. This shall include but not be limited to participating in
meetings, providing information (documentation, data, etc.) requested by ASES to
assess parity compliance, working with ASES to resolve any non-compliance, and
notifying ASES of any changes to benefits or limitations that might impact
parity compliance.

 


7.5.11.6.9
If requested by ASES, the Contractor shall conduct an analysis to determine
compliance with 42 CFR part 438, subpart K regarding Behavioral Health parity
and provide the results of the analysis to ASES in the format and timeframes
specified by ASES.

 


7.5.11.6.10
As specified in 42 CFR 438.915(a), the Contractor shall make available the
criteria for medical necessity determinations for Behavioral Health services to
any Enrollee, Potential Enrollee, or Provider upon request.

 


7.5.11.6.11
As specified in 42 CFR 438.915(b), the Contractor shall make available to the
Enrollee the reason for any denial by the Contractor of reimbursement or payment
for Behavioral Health services to the Enrollee.

 


7.5.12
Pharmacy Services

 


7.5.12.1
The Contractor shall provide pharmacy services under the GHP in accordance with
Section 1927 of the Social Security Act and 42 CFR 438.3(s), including the
following:

 


7.5.12.1.1
All costs related to prescribed medications for Enrollees, excluding the
Enrollee’s Co-Payment where applicable;

 


7.5.12.1.2
Drugs on the Formulary of Medications Covered (FMC);

 


7.5.12.1.3
Drugs included on the LME, but not in the FMC (through the exceptions process
explained in Section 7.5.12.10 and Attachment 27 to this Contract); and

 


7.5.12.1.4
In some instances, through the exceptions process, drugs that are not included
on either the FMC or the LME.

 
Page 102 of 324

--------------------------------------------------------------------------------


7.5.12.2
The Contractor may not impose restrictions on available prescription drugs
beyond those stated in the FMC, LME, or any other drug formulary approved by
ASES.

 


7.5.12.3
The following drugs are excluded from the pharmacy component of Covered
Services:

 


7.5.12.3.1
Rebetron or any other medication prescribed for the treatment of Hepatitis C
treatment (Enrollees to be referred to the Health Department, upon Referral to
the Health Department by a Network Provider. This medication is not provided
through the GHP); and

 


7.5.12.3.2
Medications delivered directly to Enrollees by a Provider that does not have a
pharmacy license, with the exception of medications that are traditionally
administered in a doctor’s office, such as injections.

 


7.5.12.4
Prescriptions ordered under the pharmacy services Benefit are subject to the
following Utilization controls:

 


7.5.12.4.1
Consistent with the requirements of Section 1927(d)(5) of the Social Security
Act, some or all prescription drugs may be subject to Prior Authorization, which
shall be implemented and managed by the PBM or the Contractor, according to
policies and procedures established by the ASES Pharmacy and Therapeutic (“P&T”)
Committee and decided upon in consultation with the Contractor when applicable.

 


7.5.12.4.2
The Contractor shall ensure that Prior Authorization for pharmacy services is
provided for the Enrollee in the following timeframes, including outside of
normal business hours.

 


7.5.12.4.2.1
The decision whether to grant a Prior Authorization of a prescription must not
exceed twenty-four (24) hours from the receipt of the Enrollee’s Service
Authorization Request and the standard information needed to make a
determination is provided. Such standard information to make a determination
includes the following: the prescription, a supporting statement setting forth
the clinical justification and medical necessity for the prescribed medication,
and expected duration of treatment, as required by the protocol for the
medication. The Contractor shall provide notice on a Prior Authorization request
by telephone or other telecommunication device in the required timeframes. In
circumstances where the Contractor or the Enrollee’s Provider determines that
the Enrollee’s life or health could be endangered by a delay in accessing the
prescription drug, the Contractor shall provide at least a seventy-two (72) hour
supply of the prescription drug unless the drug is statutorily excluded from
coverage under Section 1927(d)(2) of the Social Security Act. In such cases,
Prior Authorization must be provided as expeditiously as the Enrollee’s health
requires, and no later than within twenty-four (24) hours following the Service
Authorization Request.

 
Page 103 of 324

--------------------------------------------------------------------------------


7.5.12.4.2.2
The Contractor may extend the time allowed for Prior Authorization decisions,
where:

 


7.5.12.4.2.2.1
The Enrollee, or the Provider, requests the extension; or

 


7.5.12.4.2.2.2
The Contractor justifies to ASES a need for the extension in order to collect
additional information, such that the extension is in the Enrollee’s best
interest.

 


7.5.12.4.3
Prescriptions written by a Provider who is outside the PPN may be filled only
upon a Countersignature from the Enrollee’s PCP, or another assigned PCP from
the PMG in case of absence or unavailability of the Enrollee’s PCP. A
Countersignature request made to the PCP shall be acted upon within three (3)
Calendar Days of the request of the prescribing Provider or, if the Enrollee’s
health is in danger, within twenty-four (24) hours.

 


7.5.12.4.4
The Contractor shall not require a PCP Countersignature on prescriptions written
by a Provider within the PPN.

 


7.5.12.5
The Contractor shall use bioequivalent drugs approved by the Food and Drug
Administration (“FDA”), provided they are classified as “AB” and authorized by
regulations, unless the Provider notes a contra-indication in the prescription.
Nonetheless, the Contractor shall not refuse to cover a drug solely because the
bioequivalent drug is unavailable; nor shall the Contractor impose an additional
payment on the Enrollee because the bioequivalent is unavailable.

 
Page 104 of 324

--------------------------------------------------------------------------------


7.5.12.6
The Contractor shall observe the following timeframe limits with respect to
prescribed drugs:

 


7.5.12.6.1
Medication for critical conditions will be covered for a maximum of thirty (30)
Calendar Days and for additional time, where Medically Necessary.

 


7.5.12.6.2
Medication for Chronic Conditions or severe Behavioral Health conditions will be
covered for a maximum of thirty (30) Calendar Days, except at the beginning of
therapy where, upon a Provider’s recommendation, a minimum of fifteen (15)
Calendar Days shall be prescribed in order to reevaluate compliance and
tolerance. Under a doctor’s orders, a prescription may be refilled up to five
(5) times.

 


7.5.12.6.3
For maintenance drugs that require Prior Authorization, the Prior Authorization
will be effective for a term of six (6) months, unless there are
contra-indications or side effects, in which case the term may be shorter, or
unless associated with a formulary exception request, as set forth in Attachment
27 to this Contract, in which case the term may be approved for up to twelve
(12) months.

 


7.5.12.6.4
The prescribing Provider shall re-evaluate pharmacotherapy as to compliance,
tolerance, and dosage within ninety (90) Calendar Days of having prescribed a
maintenance drug. Dosage changes will not require Prior Authorization. Changes
in the drug used may require Prior Authorization.

 


7.5.12.7
Special considerations, including cooperation with Puerto Rico governmental
entities other than ASES, govern coverage of medications for the following
conditions:

 


7.5.12.7.1
Medications for Treatment of HIV/AIDS

 


7.5.12.7.1.1
The following HIV/AIDS medications are excluded from the ASES FMC: Viread®,
Emtriva®, Truvada®, Fuzeon®, Atripla®, Epzicom®, Selzentry®, Intelence®,
Isentress/Insentress HD®, Edurant®, Complera®, Stribild®, Descovy®, Triumeq®,
Genvoya®, Tivicay® and Odefsey®.

 


7.5.12.7.1.2
Because of an agreement between the Health Department and ASES, Enrollees
diagnosed with HIV/AIDS may access the medications listed above through Health
Department clinics. The Contractor is not At Risk for the coverage of these
medications.

 
Page 105 of 324

--------------------------------------------------------------------------------


7.5.12.7.1.3
The Contractor shall inform Providers about this agreement, and shall require
Providers to refer Enrollees for whom these medications are Medically Necessary
to CPTET Centers (Centros de Prevención y Tratamiento de Enfermedades
Transmisibles) or community-based organizations, where the Enrollee may be
screened to determine whether the Enrollee is eligible for the AIDS Drug
Assistance Program (“ADAP”).

 


7.5.12.7.1.4
A list of CPTET Centers and community-based organizations that administer these
medications is included as Attachment 4 to this Contract.

 


7.5.12.7.2
Medications for Chronic Conditions for Children with Special Health Needs.
Directions for prescriptions for chronic use drugs for children with special
health needs shall cover therapy for thirty (30) Calendar Days, and if necessary
up to five (5) refills of the original prescription, according to medical
opinion of a certified Provider. When Medically Necessary, additional
prescriptions will be covered.

 


7.5.12.7.3
Medications for Enrollees with Opiate Addictions. See Section 7.5.11.2.1.1
above.

 


7.5.12.8
Except as provided in Section 7.5.12.3.2, all prescriptions must be dispensed by
a pharmacy under contract with the PBM that is duly authorized under the laws of
the Puerto Rico, and is freely selected by the Enrollee. The PBM shall maintain
responsibility for ensuring that the pharmacy services network complies with the
terms specified by ASES.

 


7.5.12.9
Prescribed drugs must be dispensed at the time and date, as established by the
Puerto Rico Pharmacy Law, when the Enrollee submits the prescription for
dispensation.

 


7.5.12.10
Use of FMC Medications. The Contractor shall ensure that drugs on the FMC are
used whenever possible.

 


7.5.12.10.1
In the following two categories of exceptional cases, however, the Contractor
shall cover drugs not included on the FMC, upon submission of acceptable written
documentation of the medical justification for the drug from the Provider, in
accordance with Attachment 27 to this Contract.

 
Page 106 of 324

--------------------------------------------------------------------------------


7.5.12.10.1.1
The Contractor shall cover drugs included on the LME (Attachment 5 to this
Contract) in lieu of a FMC drug, only as a part of an exceptions process, upon a
showing that no drug listed on the FMC is clinically effective for the Enrollee.

 


7.5.12.10.1.2
The Contractor shall cover a drug that is not included on either the FMC or the
LME, only as part of an exceptions process, provided that the drug is being
prescribed for a use approved by the FDA or for a medically accepted indication,
as defined in Section 1927(k)(6) of the Social Security Act for the treatment of
the condition.

 


7.5.12.10.2
In addition to demonstrating that the drug is being prescribed for a medically
accepted indication, as defined in Section 1927(k)(6) of the Social Security Act
and as referenced in Section 7.5.12.10.1.2 above, a Provider prescribing a drug
not on the FMC or LME must follow the process in Attachment 27 to this Contract
and provide the Contractor with the necessary medical documentation to
demonstrate that:

 


7.5.12.10.2.1
The drug does not have any bioequivalent on the market; and

 


7.5.12.10.2.2
The drug is clinically indicated because of:

 


7.5.12.10.2.3
Contra-indication with drugs that are in the FMC or LME that the Enrollee is
already taking, and scientific literature’s indication of the possibility of
serious adverse health effects related to the taking the drug;

 


7.5.12.10.2.3.1
History of adverse reaction by the Enrollee to drugs that are on the FMC or LME;

 


7.5.12.10.2.3.2
Therapeutic failure of all available alternatives on the FMC or LME; or

 


7.5.12.10.2.3.3
Other special circumstances.

 
Page 107 of 324

--------------------------------------------------------------------------------


7.5.12.11
In the event the Comprehensive Cancer Center of Puerto Rico (“Centro Comprensivo
de Cancer”) participates as a covered entity in the 340B Drug Pricing Program,
ASES reserves the right to modify coverage and pricing for such 340B eligible
cancer drugs.

 


7.5.12.12
Role of Pharmacy Benefit Manager

 


7.5.12.12.1
Pharmacy services are administered primarily by a Pharmacy Benefit Manager
(“PBM”) under contract with ASES. The Contractor shall work with the PBM as well
as the Pharmacy Program Administrator (“PPA”) selected by ASES as needed, and as
provided in this Section 7.5.12.11, in order to ensure the successful provision
of pharmacy services.

 


7.5.12.12.2
The Contractor shall be obligated to accept the terms and conditions of the
contract that ASES awards to a PBM. The Contractor shall use the procedures,
guidelines, and other instructions implemented by ASES through the PBM. The
Contractor and the PBM shall coordinate all the required efforts to achieve the
integrated model of rendering all Covered Services to Enrollees under the GHP
Program.

 


7.5.12.12.3
Among other measures, to enhance cooperation with the PBM, the Contractor shall:

 


7.5.12.12.3.1
Work with the PBM to improve Information flow and to develop protocols for
Information-sharing;

 


7.5.12.12.3.2
Establish, in consultation with the PBM, the procedures to transfer funds for
the payment of Claims to the pharmacy network according to the payments cycle
specified by the PBM; and

 


7.5.12.12.3.3
Coordinate with the PBM to establish customer service protocols concerning
pharmacy services.

 


7.5.12.13
Claims Processing and Administrative Services for Pharmacy. The Contractor
shall:

 


7.5.12.13.1
Assume the cost of implementing and maintaining online connection with the PBM;

 


7.5.12.13.2
Cover all of its own costs of implementation, including but not limited to
payment processes, Utilization review and approval processes, connection and
line charges, and other costs incurred to implement the payment arrangements for
pharmacy Claims;

 
Page 108 of 324

--------------------------------------------------------------------------------


7.5.12.13.3
Review Claims payments summary reports for each payment cycle and transfer funds
required for payment to pharmacies;

 


7.5.12.13.4
Review denials and rejections of Claims;

 


7.5.12.13.5
Maintain an appropriately staffed phone line that is available twenty-four (24)
hours a day, seven (7) days a week to provide for the Prior Authorization of
drugs, according to the established policies, the FMC, and the LME; and

 


7.5.12.13.6
Electronically submit on a daily basis a list of all Contractor’s Network
Providers, and a list of Enrollees to the PBM. Submit the PBM Member History
Move file included in Attachment 9 to this Contract whenever an Enrollee
previously enrolled with a different contractor selects Contractor as its new
Plan.

 


7.5.12.14
Fraud Investigations. The Contractor shall develop tracking mechanisms for
detecting Fraud, Waste, and Abuse related to pharmacy services, and shall
forward Fraud, Waste, and Abuse Complaints from Enrollees related to pharmacy
services to the PBM and to ASES.

 


7.5.12.15
Formulary Management Program

 


7.5.12.15.1
The Contractor shall select two (2) members of its staff to serve on a
cross-functional committee, the Pharmacy Benefit Financial Committee, tasked
with rebate maximization and/or evaluating recommendations regarding the FMC and
LME from the P&T Committee and the PPA and PBM as applicable. The Pharmacy
Benefit Financial Committee will also review the FMC and LME from time to time
and evaluate additional recommendations on potential cost-saving pharmacy
initiatives, under the direction and approval of ASES.

 


7.5.12.15.2
The Contractor shall select a member of its staff to serve on a cross-functional
subcommittee tasked with assisting in the evaluation of additional potential
cost-saving pharmacy initiatives as needed.

 


7.5.12.15.3
The Contractor shall select two (2) members of its staff to serve as non voting
advisors to the P&T Committee. These advisors must be available to answers
questions and provide requested information relevant to the tasks performed by
P&T Committee.

 
Page 109 of 324

--------------------------------------------------------------------------------


7.5.12.16
Utilization Management and Reports. The Contractor shall:

 


7.5.12.16.1
Perform drug Utilization reviews that meet the standards established by both
ASES and Federal authorities, including the operation of a drug utilization
review program as required in 42 CFR Part 456, Subpart K;

 


7.5.12.16.2
Develop and distribute protocols that will be subject to ASES approval, when
necessary; and

 


7.5.12.16.3
Provide to ASES annually a detailed description of its drug utilization program
activities.

 


7.5.12.17
Communication with Providers. The Contractor shall ensure the following
communications with Providers:

 


7.5.12.17.1
The Contractor shall advise Providers regarding the use of the FMC as a first
option at the moment of prescribing and of the need to observe the exceptions
process when filling a prescription for a drug not on the FMC.

 


7.5.12.17.2
The Contractor shall advise Providers that they may not outright deny medication
because it is not included on ASES’s FMC or LME. A medication not on the FMC or
LME may be provided through the exceptions process described in Section
7.5.12.10 and Attachment 27 to this Contract.

 


7.5.12.17.3
The Contractor shall advise Providers on the availability of the bioequivalent
versions of brand-name drugs and that such bioequivalent versions should be
prescribed instead of brand-name drugs as available and appropriate.

 


7.5.12.18
Cooperation with the Pharmacy Program Administrator (“PPA”)

 


7.5.12.18.1
The Contractor shall receive updates to the FMC and LME from the PPA. The
Contractor shall adhere to these updates.

 


7.5.12.18.2
Any rebates shall be negotiated by the PPA and retained in their entirety by
ASES. The Contractor shall neither negotiate, collect, nor retain any pharmacy
rebate for Enrollee Utilization of brand drugs included on ASES’s FMC or LME.

 
Page 110 of 324

--------------------------------------------------------------------------------


7.5.12.19
Information on Pharmacy Benefits Coverage. The Contractor shall provide
Information on the FMC and LME in electronic or paper form, including which
generic or brand medications are covered, and what formulary tier each
medication is on. Drug lists that are published on the Contractor’s website must
be in a machine readable file and format as specified by CMS.

 


7.5.12.20
The Contractor must submit, on a quarterly basis, all or specifically requested
drugs administered by a Provider in his or her office to an Enrollee following
the format established by ASES. This report must include the description of the
NDC, HCPCS J-Code, as applicable, and the drug dosage, form and quantity. The
Contractor must comply with the Normative Letters 16-1129 and 17-0619.

 


7.6
Dental Services

 


7.6.1
The Contractor shall provide the following dental services as Covered Services
for Pediatric Enrollees:

 


7.6.1.1
All preventative and corrective services mandated by the EPSDT requirement;

 


7.6.1.2
Orthodontic services to EPSDT eligible children as medically necessary, subject
to Prior Authorization, to prevent and restore oral structures to health and
function. Orthodontic services for cosmetic purposes are not covered.

 


7.6.1.3
Pediatric Pulp Therapy (Pulpotomy);

 


7.6.1.4
Stainless steel crowns for use in primary teeth following a Pediatric Pulpotomy;

 


7.6.1.5
Anesthesia services, subject to prior authorization, for a child, or Enrollees
with physical or mental handicaps in compliance with Federal and State laws.
These special conditions include, but are not limited to, (a) autism, (b) severe
retardation, (c) severe neurologic impairment, (d) significant attention deficit
disorders with hyperactivity, (e) significant or severe mental disorders, (f)
disabled or unable to follow commands, and (g) any other circumstance that in
the dentist’s professional judgment, impairs cooperation and feasibility to
adequately perform the dental procedure. Prior authorization determinations must
be made within two (2) Calendar Days.

 


7.6.2
The Contractor shall provide the following dental services as Covered Services
for Adults:

 


7.6.2.1
Preventive dental services;

 
Page 111 of 324

--------------------------------------------------------------------------------


7.6.2.2
Restorative dental services;

 


7.6.2.3
One (1) comprehensive oral exam per year;

 


7.6.2.4
One (1) periodical exam every six (6) months;

 


7.6.2.5
One (1) defined problem-limited oral exam;

 


7.6.2.6
One (1) full series of intra-oral radiographies, including bitewings, every
three (3) years;

 


7.6.2.7
One (1) initial periapical intra-oral radiography;

 


7.6.2.8
Up to five (5) additional periapical/intra-oral radiographies per year;

 


7.6.2.9
One (1) single film-bite radiography per year;

 


7.6.2.10
One (1) two-film bite radiography per year;

 


7.6.2.11
One (1) panoramic radiography every three (3) years;

 


7.6.2.12
One (1) cleanse every six (6) months;

 


7.6.2.13
One (1) Prophylaxis, every six (6) months;

 


7.6.2.14
Amalgam restoration;

 


7.6.2.15
Resin restorations;

 


7.6.2.16
Root canal;

 


7.6.2.17
Palliative treatment;

 


7.6.2.18
Oral surgery; and

 


7.6.2.19
Anesthesia services, subject to prior authorization, for adults with physical or
mental handicaps in compliance with federal and local law.

 


7.7
Special Coverage

 


7.7.1
The Special Coverage Benefit is designed to provide services for Enrollees with
special health care needs caused by serious illness. Certain Special Coverage
conditions may also be a qualifying condition subject under the HCHN Program
(e.g., cancer).

 


7.7.2
The Contractor shall provide ASES with the strategy implemented for the
identification of populations with special health care needs in order to
identify any ongoing special conditions of Enrollees that require a treatment
plan and regular care monitoring by appropriate Providers.

 
Page 112 of 324

--------------------------------------------------------------------------------


7.7.3
The Contractor shall implement a system for screening Enrollees for Special
Coverage and registering Enrollees who qualify. The Contractor shall design a
form, with prior written approval from ASES, to be used by Providers in
submitting a registration for Special Coverage.

 


7.7.4
The registration system for Special Coverage shall emphasize speedy processing
of the registration that requires the Contractor, once it receives the
notification from the Provider, to register the Enrollee in Special Coverage
within seventy-two (72) hours.

 


7.7.5
Once a Provider supplies all the required information for the Contractor to
process a registration and the Contractor processes such information, Special
Coverage shall take effect retroactively as of the date the Provider reaches a
diagnosis, including documentation of test results, for any condition included
in Special Coverage. In case Information is submitted to the Contractor after
the diagnosis was reached, coverage can be made retroactive up to sixty (60)
Calendar Days before the date on which Provider submitted the registration
request.

 


7.7.6
According to the timeframes specified in Attachment 12 to this Contract, the
Contractor shall submit proposed protocols to be established for Special
Coverage to ASES for prior written approval, including:

 


7.7.6.1
Registration procedures;

 


7.7.6.2
Formats established for registration forms;

 


7.7.6.3
Forms of notices to be issued to the Enrollee and to the Provider to inform them
of the Contractor’s decision concerning Special Coverage;

 


7.7.6.4
Protocols for the development of a treatment plan;

 


7.7.6.5
Provisions for ensuring that Enrollees with Special Coverage have Immediate
Access to specialists appropriate for the Enrollee’s condition and identified
needs; and

 


7.7.6.6
A summary of the Contractor’s strategy for the identification of populations
with special health care needs.

 


7.7.7
The protocols shall emphasize both the need for a speedy determination and the
need for screening evaluations to be conducted by competent Providers with
appropriate expertise.

 
Page 113 of 324

--------------------------------------------------------------------------------


7.7.8
The Contractor shall complete, monitor, and routinely update a treatment plan
for each Enrollee who is registered for Special Coverage at least every twelve
(12) months, or when the Enrollee’s circumstances or needs change significantly,
or at the request of the Enrollee. In the event an Enrollee qualifies for both
Special Coverage and the HCHN Program, the treatment plan developed under the
HCHN program must comply with this provision.

 


7.7.8.1
The treatment plan shall be developed by the Enrollee’s PCP, with the Enrollee’s
participation, and in consultation with any specialists caring for the Enrollee.
The Contractor shall require, in its Provider Contracts with PCPs, that Special
Coverage registration treatment plans be submitted to the Contractor for review
and approval in a timely manner.

 


7.7.9
Autism

 


7.7.9.1
The physical and Behavioral Health Services that the autism population needs to
access through specialists such as gastroenterologists, neurologists,
allergists, and dentists, will be offered through Special Coverage. Attachment 7
to this Contract includes the mandated procedures for this condition.

 


7.7.9.2
The Contractor shall require in its Provider Contracts with PCPs that the PCP
carry out the Modified Checklist for Autism in Toddlers (“M-CHAT R/F”) In its
last version for the screening of autism spectrum disorders at eighteen (18) or
twenty-four (24) months of age, or in any other age range established by the
Department of Health. The Contractor and Providers should follow the “Protocolo
Uniforme de TEA” government plan version, published by the Department of Health.

 


7.7.9.3
The Contractor shall also require, through its Provider Contracts, that PCPs
administer the Ages and Stages Questionnaire (“ASQ”) to the parents of child
Enrollees. This questionnaire must be completed when the child is nine (9),
eighteen (18), and thirty (30) months old, or at any other age established by
the Health Department. Each Contractor shall acquire the license for the
exclusive use of the questionnaire for child Enrollees in the GHP and transmit
the questionnaire to PCPs and train and educate them in its use.

 


7.7.10
Services provided under Special Coverage shall be subject to Prior Authorization
by the Contractor.

 


7.7.11
Special Coverage shall include in its scope the following services, provided,
however, that an Enrollee shall be entitled only to those services Medically
Necessary to treat the condition that qualified the Enrollee for Special
Coverage:

 
Page 114 of 324

--------------------------------------------------------------------------------


7.7.11.1
Coronary and intensive care services, without limit;

 


7.7.11.2
Maxillary surgery;

 


7.7.11.3
Neurosurgical and cardiovascular procedures, including pacemakers, valves, and
any other instrument or artificial devices (Prior Authorization required);

 


7.7.11.4
Peritoneal dialysis, hemodialysis, and related services (Prior Authorization
required);

 


7.7.11.5
Pathological and clinical laboratory tests that are required to be sent outside
Puerto Rico for processing (Prior Authorization required);

 


7.7.11.6
Neonatal intensive care unit services, without limit;

 


7.7.11.7
Radioisotope, chemotherapy, radiotherapy, and cobalt treatments;

 


7.7.11.8
Treatment of gastrointestinal conditions, treatment of allergies, and
nutritional services in autism patients;

 


7.7.11.9
The following procedures and diagnostic tests, when Medically Necessary (Prior
Authorization required):

 


7.7.11.9.1
Computerized Tomography;

 


7.7.11.9.2
Magnetic resonance test;

 


7.7.11.9.3
Cardiac catheters;

 


7.7.11.9.4
Holter test;

 


7.7.11.9.5
Doppler test;

 


7.7.11.9.6
Stress tests;

 


7.7.11.9.7
Lithotripsy;

 


7.7.11.9.8
Electromyography;

 


7.7.11.9.9
Single-photon Emission Computed Topography (“SPECT”) test;

 


7.7.11.9.10
Orthopantogram (“OPG”) test;

 


7.7.11.9.11
Impedance Plesthymography;

 
Page 115 of 324

--------------------------------------------------------------------------------


7.7.11.9.12
Other neurological, cerebrovascular, and cardiovascular procedures, invasive and
noninvasive;

 


7.7.11.9.13
Nuclear imaging;

 


7.7.11.9.14
Diagnostic endoscopies; and

 


7.7.11.9.15
Genetic studies;

 


7.7.11.10
Up to fifteen (15) additional (beyond the services provided under Basic
Coverage) physical therapy treatments per Enrollee condition per year when
indicated by an orthopedist, physiatrist or chiropractor after Contractor Prior
Authorization;

 


7.7.11.11
General anesthesia, including for dental treatment of special-needs children;

 


7.7.11.12
Hyperbaric Chamber;

 


7.7.11.13
Immunosuppressive medicine and clinical laboratories required for the
maintenance treatment of post-surgical patients or transplant patients, to
ensure the stability of the Enrollee's health, and for emergencies that may
occur after said surgery; and

 


7.7.11.14
Treatment for the following conditions after confirmed laboratory results and
established diagnosis:

 


7.7.11.14.1
HIV Positive factor and/or Acquired Immunodeficiency Syndrome (“AIDS”)
(Outpatient and hospitalization services are included; no Referral or Prior
Authorization is required for Enrollee visits and treatment at the Health
Department's Regional Immunology Clinics or other qualified Providers);

 


7.7.11.14.2
Aplastic Anemia

 


7.7.11.14.3
Rheumatoid Arthritis

 


7.7.11.14.4
Cancer, not limited to Skin Cancer;

 


7.7.11.14.5
Certain obstetric services, if the Enrollee is active in the Special Coverage
Registry.

 


7.7.11.14.6
Adults with Phenylketonuria (PKU);

 


7.7.11.14.7
Pulmonary Hypertension

 


7.7.11.14.8
Tuberculosis;

 
Page 116 of 324

--------------------------------------------------------------------------------


7.7.11.14.9
Leprosy;

 


7.7.11.14.10
Systemic Lupus Erythematosus (SLE);

 


7.7.11.14.11
Cystic Fibrosis;

 


7.7.11.14.12
Hemophilia;

 


7.7.11.14.13
Special conditions of children, including the prescribed conditions in the
Special Needs Children Diagnostic Manual Codes (see Attachment 13 to this
Contract), except:

 


7.7.11.14.13.1
Psychiatric Disorders; and

 


7.7.11.14.13.2
Intellectual disabilities;

 


7.7.11.14.14
Scleroderma;

 


7.7.11.14.15
Multiple Sclerosis and Amiotrophic Lateral Sclerosis (ALS); and

 


7.7.11.14.16
Chronic renal disease in levels three (3), four (4) and five (5) (Levels 1 and 2
are included in the Basic Coverage); these levels of renal disease are defined
as follows:

 


7.7.11.14.16.1
Level 3. GFR (Glomerular Filtration – ml/min. per 1.73m² per corporal surface
area) between 30 and 59, a moderate decrease in kidney function;

 


7.7.11.14.16.2
Level 4. GFR between 15 and 29, a severe decrease in kidney function; and

 


7.7.11.14.16.3
Level 5. GFR under 15, renal failure that will probably require either dialysis
or a kidney transplant.

 


7.7.11.15
Required medication for the outpatient treatment of Tuberculosis and Leprosy is
included under Special Coverage. Medication for the outpatient treatment or
hospitalization for AIDS-diagnosed Enrollees or HIV-positive Enrollees is also
included, with the exception of Protease inhibitors which will be provided by
CPTET Centers.

 


7.7.12
An Enrollee may register for Special Coverage based on one (1) of the conditions
listed in Attachment 7 to this Contract. The Contractor must seek ASES Prior
Authorization for any other special condition not listed in Attachment 7 to this
Contract, which the Enrollee, PCP, or PMG requests to be the basis of Special
Coverage for an Enrollee. The request must include sufficient documentation of
the Enrollee’s need for services and the cost-effectiveness of the care option.
ASES will consult with the Health Department and issue a decision which will be
binding between the Parties.

 
Page 117 of 324

--------------------------------------------------------------------------------


7.7.13
The Contractor must have a mechanism in place to allow Enrollees to directly
access a specialist as appropriate for the enrollee’s condition and identified
needs, in regards to all services encompassed within the scope of Special
Coverage.

 


7.7.14
Except as expressly noted in this Section 7.7, the exclusions applied to Basic
Coverage apply to Special Coverage.

 


7.8
Administrative Functions and the High Cost High Needs (HCHN) Program

 


7.8.1
Benefits under the GHP include the Administrative Functions of Care Management
and the Wellness Plan (see Section 12.6 of this Contract), which are intended to
coordinate care for Enrollees with conditions specified in the HCHN Program or
other Enrollees with an identified need for additional coordination.

 


7.8.2
Care Management

 


7.8.2.1
The Contractor shall be responsible for the Care Management of Enrollees who
demonstrate the greatest need, including those who have conditions specified in
the HCHN Program, further described in Section 7.8.3) and/or who require
intensive assistance, including during extended hours as required by the
Enrollees’ medical conditions, to ensure integration of physical and Behavioral
Health needs.

 


7.8.2.2
Enrollees who present with the following conditions shall be offered Care
Management and may elect to opt out of the program:

 


7.8.2.2.1
Enrollees identified with special health care needs and whom qualify for Special
Coverage, the HCHN Program, the High Utilizers Program, or have a Chronic
Condition not otherwise covered under Special Coverage or the HCHN Program;

 


7.8.2.2.2
Enrollees diagnosed with a Serious Mental Illness (SMI) or a Serious Emotional
Disturbance (SED); or

 


7.8.2.2.3
Enrollees who have accessed the emergency room seven (7) or more times within
twelve (12) months.

 


7.8.2.3
The Contractor’s Care Management system shall emphasize prevention, continuity
of care, and coordination of care, including between settings of care and
appropriate discharge planning for short- and long-term hospital and
institutional stays. The system will advocate for, and link Enrollees to,
services as necessary across Providers, including community and social support
Providers, and settings. Care Management functions include:

 
Page 118 of 324

--------------------------------------------------------------------------------


7.8.2.3.1
Assignment of a specific Care Manager to each enrollee qualified for Care
Management;

 


7.8.2.3.2
Management of Enrollee to Care Manager ratios that have been reviewed ASES;

 


7.8.2.3.3
Identification of Enrollees who have or may have chronic or severe Behavioral
Health needs, including through use of the screening tools M-CHAT for the
detection of Autism, ASQ, ASQ-SE, Conners Scale (ADHD screen), DAST-10, GAD, and
PC-PTSD, and other tools available for diagnosis of Behavioral Health disorders;

 


7.8.2.3.4
Assessment of an Enrollee’s physical and Behavioral Health needs utilizing a
standardized needs assessment within thirty (30) Calendar Days of Referral to
Care Management that has been reviewed and given written approval by ASES. The
Contractor shall also make its best efforts to perform this needs assessment for
all new Enrollees within ninety (90) Calendar Days of the Effective Date of
Enrollment, and to comply with all other requirements for such assessments set
forth in 42 CFR 438.208(b);

 


7.8.2.3.5
Development of a plan of care within sixty (60) Calendar Days of the needs
assessment;

 


7.8.2.3.6
Referrals and assistance to ensure timely Access to Providers;

 


7.8.2.3.7
Coordination of care actively linking the Enrollee to Providers, medical
services, residential, social, and other support services where deemed
necessary;

 


7.8.2.3.8
Monitoring of the Enrollees needs for assistance and additional services via
face-to-face or telephonic contact at least quarterly (based on high- or
low-risk);

 


7.8.2.3.9
Continuity and transition of care; and

 


7.8.2.3.10
Follow-up and documentation, including the review and/or revision of a plan of
care upon reassessment of need, at least every twelve (12) months, or when the
Enrollee’s circumstances or needs change significantly, or at the request of the
Enrollee.

 
Page 119 of 324

--------------------------------------------------------------------------------


7.8.2.4
The Contractor shall develop policies and procedures for Care Management that
include, at a minimum, the following elements:

 


7.8.2.4.1
The provision of an individual needs assessment and diagnostic assessment;

 


7.8.2.4.2
The development of an individual treatment plan, as necessary, based on the
needs assessment;

 


7.8.2.4.3
The establishment of treatment objectives;

 


7.8.2.4.4
The monitoring of outcomes;

 


7.8.2.4.5
A process to ensure that treatment plans are revised as necessary;

 


7.8.2.4.6
A strategy to ensure that all Enrollees or Authorized Representatives, as well
as any specialists caring for the Enrollee, are involved in a treatment planning
process coordinated by the PCP;

 


7.8.2.4.7
Procedures and criteria for making Referrals to specialists and subspecialists;

 


7.8.2.4.8
Procedures and criteria for maintaining care plans and Referral services when
the Enrollee changes Providers;

 


7.8.2.4.9
Capacity to implement, when indicated, Care Management functions such as
individual needs assessment, including establishing treatment objectives,
treatment follow-up, monitoring of outcomes, or revision of the treatment plan;
and

 


7.8.2.5
These procedures must be designed to include consultation and coordination with
Enrollee’s PCP.

 


7.8.2.6
The Contractor shall submit its Care Management policies and procedures to ASES
for review according to the timeframe specified in Attachment 12 to this
Contract.

 


7.8.3
High Cost High Needs (HCHN) Program

 


7.8.3.1
The HCHN Program is a coordinated model of care focused on conditions that may
require intensive use services, monitoring and interventions by a dedicated team
of Providers to ensure compliance with plans of care, and specialized care
management services (see Section 7.8.2). Outcomes for Enrollees with select
conditions in the HCHN Program will be subject to performance metrics and the
affiliated Retention Fund as specified in the Health Care Improvement Program
(HCIP) Manual (Attachment 19 to this Contract) and Sections 12.5 and 22.4 of the
Contract.

 
Page 120 of 324

--------------------------------------------------------------------------------


7.8.3.2
The Contractor shall design a model of care that assigns Enrollees to an
appropriate level of care management and an appropriate team of Providers to
treat and manage the health condition. The model of care shall also include
transition of care planning when the Enrollee presents at a facility for
Emergency Services or post-discharge following an inpatient stay. The model of
care shall also include linkages and interventions related to social
determinants of health to treat the holistic needs of the Enrollee.

 


7.8.3.3
The Contractor’s Enrollee Handbook must describe in detail the model of care for
treatment of Enrollees with each HCHN condition and the models of care are
enforceable and auditable by ASES.

 


7.8.3.4
Health conditions subject to the Contractor’s HCHN model of care and the process
for identifying Enrollees with these specified health conditions is provided in
Attachment 28 to this Contract.

 


7.8.3.5
Contractors will be paid the associated PMPM Payment for Enrollees in the HCHN
Program, per specified condition, as provided in Attachment 28 to this Contract.

 


7.9
Early and Periodic Screening, Diagnosis and Treatment Requirements (“EPSDT”)

 


7.9.1
The Contractor shall provide EPSDT services to Pediatric Enrollees in compliance
with all requirements found below. EPSDT services must be in compliance with
Health Department guidelines and the Mothers, Children and Adolescents Program
guidelines. ASES may issue additional guidelines to the Contractor in regards to
the applicable EPSDT services.

 


7.9.1.1
The Contractor shall comply with sections 1902(a)(43), 1905(a)(4)(B), and
1905(r) of the Social Security Act, and Part 5 of the State Medicaid Manual,
which require EPSDT services to include Outreach and education, screening,
tracking, and diagnostic and treatment services.

 


7.9.1.2
The Contractor shall develop an EPSDT Plan that includes written policies and
procedures for conducting Outreach and education, informing, tracking, and
organizing follow-up to ensure compliance with the Well Baby Care periodicity
schedules.

 
Page 121 of 324

--------------------------------------------------------------------------------


7.9.1.3
The EPSDT Plan shall emphasize Outreach and compliance monitoring for children
and adolescents (young adults), taking into account the multi-lingual,
multi-cultural nature of the population, as well as other unique characteristics
of this population.

 


7.9.1.4
The EPSDT Plan shall include procedures for follow-up of missed appointments,
including missed Referral appointments for problems identified through EPSDT
screens and exams. The plan shall also include procedures for Referral,
tracking, and follow-up for annual dental examinations and visits. The
Contractor shall submit its EPSDT Plan for review and approval according to the
timeframe specified in Attachment 12 to this Contract.

 


7.9.2
Outreach and Education

 


7.9.2.1
The Contractor’s EPSDT Outreach and education process for Pediatric Enrollees
and their families shall include:

 


7.9.2.1.1
The importance of preventive care;

 


7.9.2.1.2
The periodicity schedule and the depth and breadth of services;

 


7.9.2.1.3
How and where to access services, including necessary transportation and
scheduling services; and

 


7.9.2.1.4
A statement that services are provided without cost.

 


7.9.2.2
The Contractor shall provide written notification to its families with
EPSDT-eligible children when appropriate periodic assessments or needed services
are due. The Contractor shall coordinate appointments for care. The Contractor
shall follow-up with families with EPSDT-eligible children who have failed to
access Well Baby Care services after one hundred and twenty (120) Calendar Days
of Enrollment in the GHP.

 


7.9.2.3
The Contractor shall inform its newly enrolled families with EPSDT-Eligible
children about the EPSDT Program upon Enrollment with the Plan. This requirement
includes informing pregnant women and new mothers, either before or within
fourteen (14) Calendar Days after the birth of their children, that EPSDT
services are available.

 


7.9.2.4
The Contractor shall provide each PCP, on a monthly basis, with a list of the
PCP’s EPSDT-eligible children who have not had an appointment during the initial
one hundred and twenty (120) Calendar Days of Enrollment, and/or are not in
compliance with the EPSDT periodicity schedule. The Contractor and/or the PCP
shall subsequently contact the Enrollees’ parents or guardians to schedule an
appointment.

 
Page 122 of 324

--------------------------------------------------------------------------------


7.9.2.5
Outreach and education shall include a combination of written and oral (on the
telephone, face-to-face, or films/tapes) methods, and may be done by Contractor
personnel or by Providers. All Outreach and education shall be documented and
shall be conducted in non-technical language at or below a fourth (4th) -grade
reading level. The Contractor shall use accepted methods for informing persons
who are blind or deaf, or cannot read or understand the Spanish language.

 


7.9.2.6
The Contractor may provide nominal, non-cash incentives of fifteen dollars ($15)
or less to Enrollees and no more than seventy-five dollars ($75) in the
aggregate annually per Enrollee, to motivate compliance with periodicity
schedules if prior approved in writing by ASES.

 


7.9.3
Screening

 


7.9.3.1
The Contractor is responsible for periodic screens (“EPSDT Checkups”) in
accordance with the Puerto Rico Medicaid Program’s periodicity schedule and the
American Academy of Pediatrics EPSDT periodicity schedule. Such EPSDT Checkups
shall include, but not be limited to, the Well Baby Care checkups described in
Section 7.5.3.1.

 


7.9.3.2
The Contractor shall provide an initial health and screening visit to all newly
enrolled CHIP Eligible children within ninety (90) Calendar Days and within
twenty-four (24) hours of birth to all newborns; and, after the initial Checkup,
annually.

 


7.9.3.3
The Contractor must advise the Enrollee child, his or her parents, or his or her
legal guardian of his or her right to have an EPSDT Checkup.

 


7.9.3.4
EPSDT Checkups must include all of the following:

 


7.9.3.4.1
A comprehensive health and developmental history;

 


7.9.3.4.2
Developmental assessment, including mental, emotional, and Behavioral Health
development;

 


7.9.3.4.3
Measurements (including head circumference for infants);

 


7.9.3.4.4
An assessment of nutritional status;

 


7.9.3.4.5
A comprehensive unclothed physical exam;

 
Page 123 of 324

--------------------------------------------------------------------------------


7.9.3.4.6
Immunizations according to the guidance issued by the Advisory Committee on
Immunization Practices (ACIP). All immunizations shall be provided for Pediatric
Enrollees, and those necessary according to age, gender, and health condition of
the Enrollee, including but not limited to influenza and pneumonia, vaccines for
Enrollees over 65 years and vaccines for children and adults with high risk
conditions such as pulmonary, renal, diabetes and heart disease, among others.

 


7.9.3.4.6.1
The Puerto Rico Department of Health shall provide and pay for vaccines to
Enrollees ages 0-18 through the Children's Immunization Program. The Contractor
shall cover the administration of the vaccines provided by the Puerto Rico
Department of Health.

 


7.9.3.4.6.2
The Contractor shall provide and pay for the immunizations of Enrollees ages
19-20 and those necessary according to age, gender and health condition of the
Enrollee, including but not limited to influenza and pneumonia vaccines for
beneficiaries over 65 years and adults with high risk conditions such as
pulmonary, renal, diabetes, and heart disease, among others.

 


7.9.3.4.6.3
The Contractor shall cover the administration of all the vaccines according to
the fee schedule established by the Puerto Rico Health Department. The
Contractor shall contract with immunization providers, duly certified by the
Puerto Rico Department of Health, to provide immunization services.

 


7.9.3.4.6.4
The Contractor shall administer the immunizations without any charge or
deductible.

 


7.9.3.4.7
Certain laboratory tests;

 


7.9.3.4.8
Anticipatory guidance and health education;

 


7.9.3.4.9
Vision screening;

 


7.9.3.4.10
Tuberculosis;

 


7.9.3.4.11
Hearing screening; and

 


7.9.3.4.12
Dental and oral health assessment.

 
Page 124 of 324

--------------------------------------------------------------------------------


7.9.3.5
Lead screening is a required component of an EPSDT Checkup, and the Contractor
shall implement a screening program for the detection of the presence of lead
toxicity. The screening program shall consist of two (2) parts: verbal risk
assessment (from thirty-six (36) to seventy-two (72) months of age), and blood
screening for lead. Regardless of risk, the Contractor shall provide for a blood
screening testing for lead for all EPSDT-Eligible children at twelve (12) and
twenty-four (24) months of age. Children between twenty-four (24) months of age
and seventy-two (72) months of age should receive a blood lead screening testing
for lead if there is no record of a previous test.

 


7.9.3.6
The Contractor shall have procedures for Provider Referral to and follow-up with
dental service Providers, including annual dental examinations and services by
an oral health Provider.

 


7.9.3.7
The Contractor shall have procedures for Provider Referral of children for
further diagnostic and/or treatment services to correct or ameliorate defects,
physical and mental illnesses, and conditions discovered by the EPSDT checkup.
Referral to the Provider conducting the screening or to another Provider may be
made, as appropriate, as well as any follow-up appointments.

 


7.9.3.8
The Contractor shall ensure at a minimum fifty percent (50%) compliance during
the first Contract year, sixty percent (60%) compliance during the second
Contract year, and seventy-five percent (75%) compliance during the third
Contract year, with the EPSDT screening requirements, including blood screening
for lead and annual dental examinations and services, using the methodology
prescribed by CMS to determine the screening rate. ASES may impose penalties,
sanctions, and/or fines under Articles 19 and 20 if the Contractor fails to
comply with the minimum requirements.

 


7.9.4
Tracking

 


7.9.4.1
The Contractor shall establish a tracking system that provides Information on
compliance with EPSDT requirements. This system shall have in a place a
reminder/notification system and shall track, at a minimum, the following areas:

 


7.9.4.1.1
Initial newborn Well Baby Care hospital checkups;

 


7.9.4.1.2
Periodic EPSDT checkups as required by the periodicity schedule;

 


7.9.4.1.3
Diagnostic and treatment services, including Referrals; and

 


7.9.4.1.4
Immunizations, lead, tuberculosis, and dental services.

 
Page 125 of 324

--------------------------------------------------------------------------------


7.9.4.2
All Information generated and maintained in the tracking system shall be
consistent with Encounter Data requirements as specified in Section 17.3.3 of
this Contract.

 


7.9.5
Diagnostic and Treatment Services

 


7.9.5.1
If a suspected problem is detected by a screening examination as described
above, the child shall be evaluated as necessary for further diagnosis. This
diagnosis is used to determine treatment needs.

 


7.9.5.2
EPSDT requires coverage for all follow-up diagnostic and treatment services
deemed Medically Necessary to ameliorate or correct a problem discovered during
an EPSDT checkup. Such Medically Necessary diagnostic and treatment services
must be provided regardless of whether such services are covered by the State
Medicaid Plan, as long as they are Medicaid-coverable Services as defined in
Title XIX of the Social Security Act. The Contractor shall provide Medically
Necessary, Medicaid-coverable diagnostic and treatment services.

 


7.9.6
EPSDT Reporting is addressed in Section 18.2.4 of this Contract.

 


7.10
Advance Directives

 


7.10.1
In compliance with 42 CFR 438.3 (j), 42 CFR 422.128(a), 42 CFR 422.128(b), 42
CFR 489.102(a), and Law No. 160 of November 17, 2001, the Contractor shall
maintain written policies and procedures for Advance Directives. Such Advance
Directives shall be included in each Enrollee’s Medical Record. The Contractor
shall provide these policies and procedures written at a fourth (4th) grade
reading level in English and Spanish to all Enrollees eighteen (18) years of age
and older and shall advise Enrollees of:

 


7.10.1.1
Their rights under the laws of Puerto Rico, including the right to accept or
refuse medical or surgical treatment and the right to formulate Advance
Directives;

 


7.10.1.2
The Contractor’s written policies respecting the implementation of those rights,
including a statement of any limitation that incorporates the requirements set
forth under 42 CFR 422.128(b)(1)(ii) regarding the implementation of Advance
Directives as a matter of conscience; and

 


7.10.1.3
The Enrollee’s right to file Complaints concerning noncompliance with Advance
Directive requirements directly with ASES or with the Puerto Rico Office of the
Patient Advocate.

 
Page 126 of 324

--------------------------------------------------------------------------------


7.10.2
The Information must include a description of Puerto Rico law and must reflect
changes in laws as soon as possible and no later than ninety (90) Calendar Days
after the effective change.

 


7.10.3
The Contractor shall educate its staff about its policies and procedures on
Advance Directives, situations in which Advance Directives may be of benefit to
Enrollees, and the staff’s responsibility to educate Enrollees about this tool
and assist them in making use of it.

 


7.10.4
The Contractor shall educate Enrollees about their ability to direct their care
using Advance Directives and shall specifically designate which staff members or
Network Providers are responsible for providing this education.

 


7.11
Enrollee Cost-Sharing

 


7.11.1
The Contractor shall ensure that Providers collect the Enrollee’s cost-sharing
portion only as specified in Attachment 8 to this Contract, as developed in
accordance with 42 CFR 438.108.

 


7.11.2
The Contractor shall ensure that it accurately differentiates the categories of
GHP Enrollees in its Marketing Materials and communications, to clarify the
cost-sharing rules that are applied to each group. The Contractor shall ensure
that the Enrollee’s eligibility category appears on the Enrollee ID Card, so
that cost-sharing is correctly determined.

 


7.11.3
The Contractor shall ensure that, in keeping with the Co-Payment policies
included in Attachment 8 to this Contract, Medicaid and CHIP Eligibles bear no
cost-sharing responsibility under the GHP for services provided within the
Contractor’s PPN.

 


7.11.4
As provided in Attachment 8 to this Contract, the Contractor shall impose
Co-Payments for services provided in an emergency room outside the Enrollee’s
PPN, but only in limited circumstances.

 


7.11.4.1
For Medicaid and CHIP Eligibles, the Contractor shall not impose any Co-Payment
for the treatment of an Emergency Medical Condition or a Psychiatric Emergency.
The Contractor shall, however, as provided in Attachment 8 to this Contract,
impose Co-Payments for services provided in an emergency room to treat a
condition that the attending physician determines, at the time of the visit,
does not meet the definition of a Psychiatric Emergency or an Emergency Medical
Condition and if the Enrollee does not consult the GHP Service Line Medical
Advice Line before visiting the emergency room, and provide his or her call
identification number at the emergency room. If the Enrollee presents the call
identification number, no Co-Payment shall be imposed.

 
Page 127 of 324

--------------------------------------------------------------------------------


7.11.4.2
No Co-Payments shall be charged for Medicaid and CHIP children under twenty-one
(21) years of age under any circumstances.

 


7.11.4.3
For Other Eligible Persons, the Contractor shall impose a Co-Payment for any
emergency room visit outside the Enrollee’s PPN, if the Enrollee does not
consult the GHP Service Line Medical Advice Line before visiting the emergency
room, and provide his or her call identification number at the emergency room.
If the Enrollee presents the call identification number, no Co-Payment shall be
imposed.

 


7.11.5
As provided in 42 CFR 447.53(e), if a Medicaid or CHIP Eligible expresses his or
her inability to pay the established Co-Payment at the time of service, the
Contractor (through its contracted Providers) shall not deny the service.

 


7.11.6
Enrollees of Indian background, as defined in Article 2, are exempt from all
Co-Payments.

 


7.11.7
The Contractor shall ensure that any cost sharing complies with the parity
requirements for Financial Requirements in 42 CFR 438.910 addressed in Section
7.5.11.7.

 


7.12
Dual Eligible Beneficiaries

 


7.12.1
Dual Eligible Beneficiaries enrolled in the GHP are eligible, with the
limitations provided below, for the Covered Services described in this Article
7, with the addition of some coverage of Medicare cost-sharing.

 


7.12.1.1
Dual Eligible Beneficiaries Who Receive Medicare Part A Only

 


7.12.1.1.1
The Contractor shall provide regular GHP coverage as provided in this Article 7,
excluding services covered under Medicare Part A (hospitalization). However, the
GHP shall cover hospitalization services after the Medicare Part A coverage
limit has been reached.

 


7.12.1.1.2
The Contractor shall not cover the Medicare Part A premium or Deductible.

 


7.12.1.2
Dual Eligible Beneficiaries Who Receive Medicare Part A and Part B

 


7.12.1.2.1
The Contractor shall provide regular GHP coverage as detailed in this Article 7,
excluding services covered under Medicare Part A or Part B. However, the GHP
shall cover hospitalization services after the Medicare Part A coverage limit
has been reached.

 
Page 128 of 324

--------------------------------------------------------------------------------


7.12.1.2.2
The Contractor shall not cover the Medicare Part A premium or Deductible.

 


7.12.1.2.3
The Contractor shall cover Medicare Part B Deductibles and co-insurance in
accordance with Section 23.5.1.

 


7.12.1.3
Dual Eligible Beneficiaries enrolled in a Medicare Part C and/or Platino Plan
are not eligible for services under this Contract.

 


7.12.1.4
Barbiturates and Benzodiazepines for Dual Eligible Beneficiaries with Medicare
Part D are covered by Medicare Part D.

 


7.12.2
Any GHP cost-sharing for Dual Eligible Beneficiaries shall be determined
according to Section 7.11 and Attachment 8 to this Contract.

 


7.12.3
The Contractor must enter into a Coordination of Benefits Agreement with
Medicare within sixty (60) Calendar Days from the Effective Date of the Contract
and participate in the automated claims crossover process in order to
appropriately allocate reimbursement for Dual Eligible Beneficiaries. Any
crossover claims not appropriately reimbursed by the applicable Medicare program
will be considered an Overpayment and shall be reported and returned in
accordance with Section 22.1.19.

 


7.12.3.1
ASES may extend the sixty (60) Calendar Day time frame set forth in Section
7.12.3 if the Contractor can provide evidence, satisfactory to ASES, that
documents the Contractor’s reasonable efforts to enter into a Coordination of
Benefits Agreement with Medicare.

 


7.13
Moral or Religious Objections

 


7.13.1
If, during the course of the Contract period, pursuant to 42 CFR 438.102, the
Contractor elects not to provide, not to reimburse for, or not to provide a
Referral or Prior Authorization for a service within the scope of the detailed
Covered Services, because of an objection on moral or religious grounds, the
Contractor shall notify:

 


7.13.1.1
ASES within one hundred and twenty (120) Calendar Days before adopting the
policy with respect to any service;

 


7.13.1.2
Enrollees within ninety (90) Calendar Days after adopting the policy with
respect to any service; and

 


7.13.1.3
Enrollees and Potential Enrollees before and during Enrollment.

 


7.13.2
The Contractor shall furnish information about the services it does not cover
based on a moral or religious objection to ASES with its GHP Program
application. The Contractor acknowledges that such objections will be factored
into the calculation of rates paid to the Contractor and, when made during the
course of the Contract period, may serve as grounds for recalculation of the
rates paid.

 
Page 129 of 324

--------------------------------------------------------------------------------


7.13.3
If the Contractor does not cover counseling or referral services because of
moral or religious objections and chooses not to furnish information to
Enrollees on how and where to obtain such services, ASES must provide that
information to Enrollees.

 


7.14
High Utilizers Program – Collaboration with ASES

 


7.14.1
Pursuant to Attachment 25 to this Contract, the Contractor shall collaborate
with ASES in its implementation and administration of the High Utilizer Program,
including but not limited to, providing data related to physical and Behavioral
Health services such as:

 


7.14.1.1
Demographic data.

 


7.14.1.2
Utilization Data from the population.

 


7.14.1.3
Real-time data from the hospitals to know every time that one of the patients in
the program or patients identified as prospects for the program enters the
hospital.

 


7.14.1.4
Hospital data from the hospitals using the Client contracting relationship with
them.

 


7.14.1.5
Authorization data from fast track process for authorizations within Plans.

 


7.14.2
The Contractor shall provide expedited authorization processes and contact
personnel as needed to help coordinate the High Utilizer Program’s information
and services.




ARTICLE 8
INTEGRATION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES

 


8.1
General Provisions

 


8.1.1
The Contractor shall ensure that physical and Behavioral Health Services are
fully integrated, to ensure optimal detection, prevention, and treatment of
physical and Behavioral Health illness.

 


8.1.2
The Contractor (through contracted PCPs, PMGs, and other Network Providers)
shall be responsible, for identifying Enrollees’ needs and coordinating proper
Access to both physical and Behavioral Health Services.

 
Page 130 of 324

--------------------------------------------------------------------------------


8.1.3
In implementing an integrated model of service delivery, the Contractor shall
observe all the protections of the Mental Health Code (Act No. 408) and the
Puerto Rico Patient’s Bill of Rights Act, as well as other applicable Federal
and Puerto Rico legislation.

 


8.2
Co-Location of Staff

 


8.2.1
The Contractor shall require the placement of a psychologist or other type of
Behavioral Health Provider as part of the PMG’s PPN. The Behavioral Health
Provider shall be present and available to provide assessment, screening,
consultation, and Behavioral Health Services to Enrollees. The standard minimum
criteria for weekly access will be four (4) hours per week for one thousand
(1,000) or fewer Enrollees assigned to the PMG and increments of four (4) hours
per every additional one thousand (1,000) Enrollees thereafter as detailed in
Attachment 10 to this Contract. Total Behavioral Health Provider hours will be
determined by the number of Enrollees assigned to the PMG regardless of the
Contractor selected by the Enrollee. The Contractor must ensure that each PMG
complies with the ASES Guidelines for Co-location of the Behavioral Health
Provider in PMG settings established in Attachment 10 to this Contract.

 


8.2.2
The Contractor shall ensure that the PMG provides adequate space and resources
for the Behavioral Health Provider to provide care and consultations in a
confidential setting.

 


8.2.3
The Behavioral Health Provider housed within the PMG shall conduct screening
evaluations (PHQ-9, ASQ, ASQ SE, Conners Scales, DAST-10, GAD, PC-PTSD among
others), crisis intervention, and limited psychotherapy (between four (4) and
six (6) sessions), according to the needs of the Enrollee). Formal and informal
case discussions between the PCP and Behavioral Health Providers are encouraged.
Additionally, the Behavioral Health Provider shall evaluate all Enrollees in the
HCHN Program, and develop and implement a short term, limited psychotherapy care
plan as appropriate. The Contractor shall ensure that the services provided are
compliant with Act No. 408.

 


8.3
Reverse Co-location

 


8.3.1
The Contractor shall contract with Short-term Intervention Centers
(Stabilization Units) based on the needs of the population, and with a
geographic distribution approved by ASES. Based on the needs of the population,
ASES has the sole discretion of requiring the Contractor to contract additional
Behavioral Health Services Facilities.

 


8.3.2
The Contractor must comply with the ASES Guidelines for Reverse Co-location of
the PCP in Behavioral Health Facilities detailed in Attachment 21 of this
Contract.

 
Page 131 of 324

--------------------------------------------------------------------------------


8.3.3
The Contractor shall ensure that a PCP is on site or on call as specified in the
Guidelines for Reverse Collocation (see Attachment 21 to this Contract) to
monitor the physical health of the Enrollees.

 


8.3.4
The Contractor shall ensure that the Behavioral Health Facility provides
adequate space and resources for the PCP to provide care and consultations in a
confidential setting.

 


8.3.5
In the event that a Behavioral Health Facility does not allow Contractor to
place a PCP in the Behavioral Health Facility for the minimum time required, the
Contractor shall proceed according to the Guidelines for Reverse Collocation
(see Attachment 21 to this Contract).

 


8.4
Referrals

 


8.4.1
GHP Enrollees with Behavioral Health conditions requiring more intensive or
continuous care than can be provided within the PMG environment as set forth in
Section 8.2, shall be referred to a Behavioral Health Provider for on-going
services. In the same way, Enrollees who require more intensive or continuous
care than can be provided within the Behavioral Health Facility as set forth in
Section 8.3 shall be referred to the appropriate physical provider for level of
treatment. For any physical urgent care that an Enrollee may have at the
Behavioral Health Facility they could be seen by the reverse co-located
physician to receive such evaluation. However, Enrollees with SMI shall be
assisted by the reverse co-located physician for all acute or chronic physical
conditions at the same point of service.

 


8.4.2
An Enrollee may access Behavioral Health services through the following means:

 


8.4.2.1
A Referral from the PCP or other PMG physician;

 


8.4.2.2
Self-referral (walk-in);

 


8.4.2.3
The GHP Service Line Service;

 


8.4.2.4
The telephone Call Center provided by ASSMCA, known as “Linea PAS”;

 


8.4.2.5
Hospitals; and

 


8.4.2.6
Emergency rooms.

 


8.5
Information Sharing

 


8.5.1
To the extent the Contractor utilizes a Subcontractor to provide Behavioral
Health services, the Contractor and the Subcontractor shall share documents in
their respective possession (including agreements, processes, guidelines and
clinical protocols), in order to understand the other’s operations to ensure
optimal cooperation and integration of physical and Behavioral Health Services.

 
Page 132 of 324

--------------------------------------------------------------------------------


8.5.2
The Contractor shall develop forms to facilitate electronic communication
between physical health and Behavioral Health Providers, such as:

 


8.5.2.1
An information sheet for Enrollees on HIPAA requirements;

 


8.5.2.2
A Referral sheet; and

 


8.5.2.3
An informed consent form.

 


8.5.3
The Contractor shall establish a process for monitoring exchange of Information,
documenting receipt of Information and following up on Information not submitted
in a timely manner.

 


8.5.4
The Contractor shall require PMG staff to follow-up with Behavioral Health
Providers concerning the care of Enrollees referred by the PMG to a Behavioral
Health Provider.

 


8.5.5
The Contractor shall ensure that the Providers implement a certified EHR and a
HIE platform with the capacity of centralizing the management of the referred
EHR for all the PMG Providers including all Behavioral Health Providers. Also,
the Contractor shall provide ASES all the necessary data to assure that the
Providers comply with the Medicaid encounters patient volume as required by 42
CFR 495.306. The Contractor must submit to ASES the certification document
included as Attachment 24 to this Contract within seven (7) Business Days of
ASES’s request of the certification.

 


8.6
Staff Education

 


8.6.1
The Contractor shall train PMG and the Behavioral Health Facility staff on the
goals and operational details of the integrated model of care, and, as
appropriate, the identification of Behavioral Health issues and conditions.

 


8.6.2
The Contractor shall require PMGs to Immediately refer Enrollees to the
Behavioral Health Provider located within the PMG (or, if the Provider is not
available, to the emergency room) when an Enrollee displays suicidal behavior.

 


8.7
Cooperation with Puerto Rico and Federal Government Agencies

 


8.7.1
The Contractor acknowledges that governmental entities, including ASSMCA and
SAMHSA regulate, as applicable, Behavioral Health services under the GHP. The
Contractor shall consult such governmental entities where appropriate.

 
Page 133 of 324

--------------------------------------------------------------------------------


8.8
Integration Plan

 


8.8.1
The Contractor shall submit to ASES, for its review and approval, an Integration
Plan incorporating the elements in this Article 8, according to the timeframe
specified in Attachment 12 to this Contract. The Integration Plan shall cover at
a minimum:

 


8.8.1.1
How (1) Reverse Co-location and (2) co-location will be arranged, implemented,
and monitored;

 


8.8.1.2
Target dates for full compliance with reverse co-location and co-location;

 


8.8.1.3
Contingency plans for PMGs and Behavioral Health Facilities who do not have
appropriate space for co-location or reverse co-location or refuse to
participate;

 


8.8.1.4
How Referrals are communicated, implemented, and tracked; and

 


8.8.1.5
Schedule for staff education and measurement of compliance.




ARTICLE 9
PROVIDER NETWORK

 


9.1
General Provisions

 


9.1.1
The Contractor shall comply with the requirements specified in 42 CFR 438.68,
438.206, 438.207, 438.214 and all applicable Puerto Rico requirements regarding
Provider Networks. The Contractor shall have policies and procedures that
reflect these requirements that are prior approved in writing by ASES in
accordance with the timeframes in Attachment 12 to this Contract. The Contractor
shall also:

 


9.1.1.1
Establish and maintain a comprehensive network of Providers capable of serving
all Enrollees who enroll in the Contractor’s Plan;

 


9.1.1.2
Pursuant to Section 1932(b)(7) of the Social Security Act, not discriminate
against Providers that serve high-risk populations or specialize in conditions
that require costly treatment;

 


9.1.1.3
Not discriminate with respect to participation, reimbursement, or
indemnification of any Provider acting within the scope of that Provider’s
license or certification under applicable Puerto Rico law solely on the basis of
the Provider’s license or certification;

 


9.1.1.4
Upon declining to include a Provider or group of Providers that have requested
inclusion in the Contractor’s General Network, the Contractor shall give the
affected Provider(s) written notice explaining the reason for its decision;

 
Page 134 of 324

--------------------------------------------------------------------------------


9.1.1.5
Be allowed to negotiate different reimbursement amounts for different
specialties or for different practitioners in the same specialty;

 


9.1.1.6
Be allowed to establish measures that are designed to maintain quality of
services and control of costs and are consistent with its responsibility to
Enrollees;

 


9.1.1.7
Not make payment to any Provider who has been barred from participation based on
existing Medicare, Medicaid or CHIP sanctions, except for Emergency Services;
and

 


9.1.1.8
Provide Enrollees with special health care needs direct access to a specialist,
as appropriate for the Enrollee’s health care condition, as specified in 42 CFR
438.208(c)(4).

 


9.1.2
The Contractor shall have an adequate network of available Network Providers
meeting all Contract requirements in order to (i) ensure timely Access to
Covered Services (including complying with all Federal and Puerto Rico
requirements concerning timeliness, amount, duration, and scope of services);
and (ii) provide sufficient Network Providers to satisfy the demand of Covered
Services with adequate capacity and quality service delivery.

 



9.1.3
When establishing and maintaining an adequate network of Providers, the
Contractor shall consider and comply with each of the following criteria, in
accordance with 42 CFR 438.206(b)(1):

 


9.1.3.1
Estimated eligible population and number of Enrollees;

 


9.1.3.2
Estimated use of services, considering the specific characteristics of the
population and special needs for physical and Behavioral Health care;

 


9.1.3.3
Integration of physical health services and Behavioral Health Services using
state facilities, academic medical centers, municipal health services and
facilities;

 


9.1.3.4
Number and type of Providers required to offer services taking experience,
training, and specialties into account;

 


9.1.3.5
Maximum number of patients per Provider;

 


9.1.3.6
The number of Providers in the PPN and General Network that are not accepting
new patients; and

 
Page 135 of 324

--------------------------------------------------------------------------------


9.1.3.7
Geographic location of Providers and Enrollees, taking into account distance as
permitted by law, the duration of trip, the means of transportation commonly
used by Enrollees, and whether the facilities provide physical access for
Enrollees with physical disabilities or special needs.

 


9.1.3.8
Sufficient family planning Providers to ensure timely access to family planning
Covered Services.

 


9.1.4
If the Contractor declines to include individual or groups of Providers in its
network, it must give the affected Providers written notice of the reason for
its decision. 42 CFR 438.12(a) may not be construed to:

 


9.1.4.1
Require the Contractor to contract with Providers beyond the number necessary to
meet the needs of its Enrollees;

 


9.1.4.2
Preclude the Contractor from using different reimbursement amounts for different
specialties or for different practitioners in the same specialty; or

 


9.1.4.3
Preclude the Contractor from establishing measures that are designed to maintain
quality of services and control costs and is consistent with its
responsibilities to Enrollees.

 


9.1.5
The provider’s facilities must comply with Federal and Puerto Rico laws
regarding the physical condition of medical facilities, the Provider’s
facilities and must also comply with ASES’s requirements including, but not
limited to, accessibility, cleanliness and proper hygiene. ASES reserves the
right to evaluate the appropriateness of such facilities to provide the Covered
Services. After receiving a written notice from ASES, the Contractor must timely
notify the Provider, propose and enforce a corrective plan to be completed
within ninety (90) Calendar Days to make the facilities appropriate to provide
the Covered Services.

 


9.1.5.1
The Contractor shall collaborate with the Providers to provide integrated GHP
physical and Behavioral Health Services in order to achieve a fully integrated
and holistic approach to providing Enrollee care.

 


9.1.5.2
The Contractor shall implement procedures in conjunction with the Providers to
ensure that each GHP Enrollee has Access to both physical and Behavioral Health
outpatient and inpatient services.

 


9.1.5.3
The Contractor shall develop policies and procedures that ensure timely Access
to physical and Behavioral Health Services and integration of care.

 
Page 136 of 324

--------------------------------------------------------------------------------


9.1.5.4
The Contractor shall submit its policies and procedures to ASES for prior
written approval according to the timeframe set forth in Attachment 12 to this
Contract

 


9.1.5.5
The Contractor must sub-contract ASSMCA to be a Behavioral Health Services
provider.

 


9.1.6
The Contractor’s Network shall not include a Provider if the Provider, or any
person who has an ownership or controlling interest in the Provider, or is an
agent or managing employee of the Provider, is included on the List of Excluded
Individuals/Entities (“LEIE”) (which is maintained by HHS-OIG), or who are on
the Excluded Parties List System (“EPLS”) or on Puerto Rico’s list of excluded
Providers. The Contractor shall check LEIE and EPLS upon the Provider’s
Enrollment, Re-Enrollment, and on a monthly basis. Upon enrollment and
Re-Enrollment the Contractor must also check the SSA Death Master File to make
sure the Provider is not deceased and the National Plan and Provider Enumeration
System (“NPPES”) to make sure the Provider has a NPI as required in Section
9.1.7.

 


9.1.7
The Contractor shall require that each Provider have a unique National Provider
Identifier (“NPI”). When the NPI is reported to ASES, the NPI must be in the
NPPES standard format.

 


9.1.8
Ambulatory clinics shall have a sufficient number of Providers to efficiently
and promptly provide Behavioral Health Services to Enrollees visiting such
clinics, including Vieques and Culebra. Contractor shall provide ASES with a
report within the first ten (10) Business Days of each month indicating the
number of Enrollees (including walk-ins) receiving Behavioral Health Services
therein and the number of Providers providing these services during such period.

 


9.1.9
ASES shall have the right to previously approve Contractor’s clinical protocols
to render behavioral health services and substance abuse to Enrollees in
ambulatory care.

 


9.1.10
In the event that a determined type of Provider cannot be contracted by the
Contractor due to lack of such Providers or due to such Provider’s refusal to
contract for this GHP Program, the Contractor must carry out all efforts to
contract with those Providers. The Contractor must validate and submit all
supporting documents evidencing the lack of Providers or refusal to contract to
ASES using Form A-102 provided as Attachment 15 to this Contract. ASES will make
a determination based on the evidence submitted if any further action is
required of the Contractor.

 


9.1.11
The Contractor is responsible for establishing and monitoring Medical Record
guidelines which include documentation of all services provided by the Primary
Care Providers as well as any participating Providers in the contracted Provider
Network.

 
Page 137 of 324

--------------------------------------------------------------------------------


9.1.12
Direct Relationship

 


9.1.12.1
The Contractor shall ensure that all Network Providers have knowingly and
willingly agreed to participate in the Contractor’s General Network.

 


9.1.12.2
The Contractor shall be prohibited from acquiring established networks without
contacting each individual Provider to ensure knowledge of the requirements of
this Contract and to confirm the Provider’s complete understanding and agreement
to fulfill all terms of the Provider Contract.

 


9.1.12.3
ASES reserves the right to confirm and validate, through collection of
information, documentation from the Contractor and on-site visits to Network
Providers, the existence of a direct relationship between the Contractor and the
Network Providers.

 


9.1.13
Contractor Documentation of Adequate Capacity and Services

 


9.1.13.1
Before the Effective Date of this Contract and Immediately upon request by ASES
after the Implementation Date of the Contract, the Contractor shall provide
documentation demonstrating that it:

 


9.1.13.1.1
Offers an appropriate range of assessment and treatment, preventive, Primary
Care, and specialty services that is adequate for the anticipated number of
Enrollees and meets ASES’s Network Adequacy standards in accordance with Section
9.4; and

 


9.1.13.1.2
Maintains a Provider Network that is sufficient in number, mix, and geographic
distribution to meet the needs of the anticipated number of Enrollees and meets
ASES’s Network Adequacy Standards in accordance with Section 9.4.

 


9.1.13.2
The Contractor shall provide documentation of the Network Adequacy Standards
stated in this Section 9.4 on an annual basis, and Immediately any time that
there has been a significant change in the Contractor’s operations that would
affect adequate capacity and services, including:

 


9.1.13.2.1
When there is a change in Benefits, composition of or payments to its Network
Providers; or

 


9.1.13.2.2
Upon the Enrollment of a new eligibility group in the Contractor’s Plan.

 
Page 138 of 324

--------------------------------------------------------------------------------


9.2
Provider Qualifications

 


9.2.1
The following requirements apply to Network Providers in the Contractor’s
network:




 
FQHC
 
 
 
 
A Federally Qualified Health Center is an entity that provides outpatient care
under Section 330 of the Public Health Service Act (42 U.S.C. 254b) and complies
with the standards and regulations established by the Federal Government and is
an eligible Provider enrolled in the Medicaid Program.
 
PHYSICIAN
 
 
A person with a license to practice medicine as an M.D. or a D.O. in Puerto
Rico, whether as a PCP or in the area of specialty under which he or she will
provide medical services through a contract with the Contractor; and is a
Provider enrolled in the Puerto Rico Medicaid Program; and has a valid
registration number from the Drug Enforcement Agency and the Certificate of
Controlled Substances of Puerto Rico, if required in his or her practice.
 
HOSPITAL
 
An institution licensed as a general or special hospital by the Puerto Rico
Health Department under Chapter 241 of the Health and Safety Code of Private
Psychiatric Hospitals under Chapter 577 of the Health and Safety Code (or who is
a Provider which is a component part of the Puerto Rico or local governmental
entity which does not require a license under the laws of Puerto Rico) which is
enrolled as a Provider in the Puerto Rico Medicaid Program.
 
NON-MEDICAL PRACTICING PROVIDER
 
A person who possesses a license issued by the licensing agency of Puerto Rico
enrolled in the Puerto Rico Medicaid Program or a properly trained person who
practices under the direct supervision of a licensed Provider offering support
in health care services.
 
CLINICAL LABORATORY
 
An entity that has a valid certificate issued by the Clinical Laboratory
Improvement Act (“CLIA”) and which has a license issued by the licensing agency
of the Puerto Rico. The Contractor shall ensure that all of the clinical
laboratories under contract have a CLIA registration certificate and the
registration number or a waiver certificate.



Page 139 of 324

--------------------------------------------------------------------------------

 
RURAL HEALTH CLINIC (RHC)
 
A health facility that the Secretary of Health and Human Services has determined
meets the requirements of Section 1861(a)(2) of the Social Security Act; and
that has entered into an agreement with the Secretary to provide services in
Rural Health Clinics or Centers under Medicare and in accordance with 42 CFR
405.2402.
 
LOCAL HEALTH DEPARTMENT
 
Local Health Department established under Act 81 from March 14, 1912.
 
NON-HOSPITAL PROVIDING FACILITY
 
 
A Provider which is duly licensed and credentialed to provide services and is
enrolled in the Puerto Rico Medicaid Program.
 
SCHOOLS OF MEDICINE
 
 
Clinics located on the medical campus that provides Primary Care and Preventive
Services to children and adolescents.
 
MEDICAL PSYCHIATRIST
 
A person who possesses a license to practice medicine and a psychiatrist
specialty license issued by the licensing agency of Puerto Rico and is enrolled
in the Puerto Rico Medicaid Program or a properly trained person who practices
psychiatry under the direct supervision of a licensed Provider.
 
PSYCHOLOGIST
 
A person who possesses a Doctoral or Master’s Degree in clinical or counseling
psychology and a license issued by the licensing agency of Puerto Rico and is
enrolled in the Puerto Rico Medicaid Program or a properly trained person who
practices psychology under the direct supervision of a licensed Provider.
 
SOCIAL WORKER
 
A person who possesses a Master’s Degree in social work and a current license
issued by the licensing agency of Puerto Rico and is enrolled in the Puerto Rico
Medicaid Program or a properly trained person who practices social work under
the direct supervision of a licensed Provider.
 
DETOXIFICATION FACILITY
 
An entity or health facility that has a valid certificate and license to provide
detoxification treatments issued by the licensing agency of Puerto Rico.
 
SHORT TERM INTERVENTION CENTER (Stabilization Unit)
 
An entity or health facility that has a valid certificate and license to provide
Behavioral Health Services issued by the licensing agency of Puerto Rico.

 
Page 140 of 324

--------------------------------------------------------------------------------


9.2.2
The Contractor shall also ensure that Network Providers meet any other
qualifications as prescribed by ASES.

 


9.2.3
Provider Credentialing

 


9.2.3.1
The Contractor shall be responsible for Credentialing and Re-Credentialing its
Network Providers.

 


9.2.3.2
The Contractor shall ensure that all Network Providers are appropriately
credentialed and qualified to provide services under the terms of this Contract,
all applicable Federal and Puerto Rico law, and comply with CMS Credentialing
requirements included in CMS Chapter VI of the Medicare Managed Care Manual.

 


9.2.3.3
ASES strongly encourages Contractors to implement a Credentialing Electronic
Record System. ASES reserves the right to request access to the Contractor’s
Credentialing Electronic Record Systems for monitoring purposes.

 


9.2.3.4
In the event ASES contracts with or requires Contractors to contract with a
single credentialing verification organization to standardize Provider
credentialing and re-credentialing processes across the GHP program, the
Contractor shall work with ASES on implementing any new processes related to
centralized credentialing.

 


9.2.3.5
Credentialing is required for:

 


9.2.3.5.1
All physicians who provide services to the Contractor’s Enrollees,

 


9.2.3.5.2
All other types of Providers who provide services to the Contractor’s Enrollees,
and who are permitted to practice independently under Puerto Rico law including
but not limited to: hospitals, X-ray facilities, clinical laboratories, and
ambulatory service Providers.

 


9.2.3.6
Credentialing is not required for:

 


9.2.3.6.1
Providers who are permitted to furnish services only under the direct
supervision of another practitioner;

 


9.2.3.6.2
Hospital-based Providers who provide services to Enrollees Incident to hospital
services, unless those Providers are separately identified in Enrollee
literature as available to Enrollees; or

 


9.2.3.6.3
Students, residents, or fellows.

 
Page 141 of 324

--------------------------------------------------------------------------------


9.2.3.7
Standards for Credentialing and Re-Credentialing

 


9.2.3.7.1
The Contractor shall document the mechanism for Credentialing and
Re-Credentialing of Network Providers or Providers it employs to treat Enrollees
outside of the inpatient setting and who fall under its scope of authority and
action. This documentation shall include, but not be limited to, defining the
scope of Providers covered, the criteria and the primary source verification of
Information used to meet the criteria, the process used to make decisions that
shall not be discriminatory and the extent of delegated Credentialing and
Re-Credentialing arrangements. The Contractor shall:

 


9.2.3.7.1.1
Have written policies and procedures for the Credentialing and Re-Credentialing
process. Such process must permit providers to apply for Credentialing and
Re-Credentialing online;

 


9.2.3.7.1.2
Meet Puerto Rico and Federal regulations for Credentialing and Re-Credentialing,
including 42 CFR 455.104, 455.105, 455.106 and 1002.3(b);

 


9.2.3.7.1.3
Use one (1) standard Credentialing form prescribed by ASES;

 


9.2.3.7.1.4
Designate a Credentialing committee or other peer review body to make
recommendations regarding Credentialing/Re-Credentialing issues;

 


9.2.3.7.1.5
Complete the Credentialing process within forty-five (45) Calendar Days from
receipt of completed application with all required primary source documentation;

 


9.2.3.7.1.6
Ensure Credentialing/Re-Credentialing forms require ownership and control
disclosures, disclosure of business transactions, and criminal conviction
information in accordance with Section 9.2.3.7.1.2;

 


9.2.3.7.1.7
Verify that Network Providers maintain a current and valid license to practice.
Verification must show that the license was in effect at the time of the
Credentialing decision with a copy of a good standing; or with the Junta de
Licenciamiento Médico/Junta de Profesionales de la Salud CD;

 
Page 142 of 324

--------------------------------------------------------------------------------


9.2.3.7.1.8
Ensure education and training records, including, but not limited to,
Internship, Residency, Fellowships, Specialty Boards etc., are validated and
current. As per CMS chapter VI, section 60, education verification is required
only for the highest level of education or training attained;

 


9.2.3.7.1.9
Ensure board certification, when applicable, in each clinical specialty area for
which the Provider is being credentialed;

 


9.2.3.7.1.10
Ensure clinical privileges are in good standing at the hospital designated by
the Provider, when applicable, as the primary admitting facility. This
information may be obtained by contacting the facility, obtaining a copy of the
participating facility directory or attestation by the Provider;

 


9.2.3.7.1.11
Ensure Network Providers maintain current and adequate malpractice insurance.
This information may be obtained via the malpractice carrier, a copy of the
insurance face sheet or attestation by the Provider;

 


9.2.3.7.1.12
Obtain Information about sanctions or limitations on licensure from the
applicable Puerto Rico licensing agency or board, or from a group such as the
Federation of State Medical Boards;

 


9.2.3.7.1.13
Ensure a valid Drug Enforcement Agency (“DEA") or Controlled Dangerous
Substances (“CDS”) certificate in effect at the time of the Credentialing. This
information can be obtained through confirmation with CDS, entry into the
National Technical Information Service (“NTIS”) database, or by obtaining a copy
of the certificate;

 


9.2.3.7.1.14
Review Network Provider’s history of professional liability claims that resulted
in settlements or judgments paid by or on behalf of the Provider: This
information can be obtained from the malpractice carrier or from the National
Practitioner Data Bank;

 


9.2.3.7.1.15
Ensure that Behavioral Health Network Providers (as applicable) are trained and
certified by the Substance Abuse and Mental Health Services Administration
(“SAMHSA”) to provide the opiate addiction treatment certifications stated in
Section 7.5.11.3;

 
Page 143 of 324

--------------------------------------------------------------------------------


9.2.3.7.1.16
Ensure Credentialing of health care facilities shall be governed by, but not
limited to, Law 101 of June 26, 1965, as amended, known as "Law of Facilities of
Puerto Rico;"

 


9.2.3.7.1.17
Screen all Providers against the Federal databases specified in 42 CFR 455.436
on a monthly basis to ensure Providers are not employing or contracting with
excluded individuals;

 


9.2.3.7.1.18
Have written policies and procedures, that have been prior approved in writing
by ASES, to ensure and verify that providers have appropriate licenses and
certifications to perform services outlined in their respective Provider
Contracts; and

 


9.2.3.7.1.19
Maintain records that verify its Credentialing and Re-Credentialing activities,
including primary source verification and compliance with
Credentialing/Re-Credentialing requirements.

 


9.2.3.7.2
The Contractor shall perform the following functions:

 


9.2.3.7.2.1
Credential any Provider who contracts with the Contractor and maintaining
complete Credentialing information for these Providers;

 


9.2.3.7.2.2
Identify potential and actual Network Providers who are enrolled with ASES as
Medicaid Providers;

 


9.2.3.7.2.3
Require any Network Provider to be enrolled with the GHP as a managed care
Provider;

 


9.2.3.7.2.4
Perform Site Visits. The Contractor’s site visit policy will be reviewed
pursuant to CMS’ monitoring protocol. At a minimum, the Contractor should
consider requiring initial Credentialing site visits of the offices of Primary
Care practitioners, obstetrician- gynecologists, or other high-volume Providers,
as defined by the organization;

 
Page 144 of 324

--------------------------------------------------------------------------------


9.2.3.7.2.5
Re-Credential Network Providers every three (3) years;

 


9.2.3.7.2.6
Ensure all required documents and licenses are current at the time of initial
Credentialing or Re-Credentialing;

 


9.2.3.7.2.7
Maintain a Provider file for all Network Providers. The Provider file shall be
updated annually and consist of, at a minimum, the following documents: annual
Puerto Rico review, DEA license, malpractice insurance and ASSMCA license.

 


9.2.3.7.2.8
The Contractor shall ensure, and be able to demonstrate at the request of ASES,
that: (i) Out-of-Network Providers have been credentialed by an authoritative
entity and that (ii) the Contractor’s internal Credentialing and
Re-Credentialing processes are in accordance with 42 CFR 438.214 (Provider
Selection).

 


9.2.3.7.2.9
If the Contractor determines, through the Credentialing or Re-Credentialing
process, or otherwise, that a Provider could be excluded pursuant to 42 CFR
1001.1001, or if the Contractor determines that the Provider has failed to make
full and accurate disclosures as required in Sections 13.5.13, the Contractor
shall deny the Provider’s request to participate in the Provider Network, or,
for a current Network Provider, as provided in Section 10.4.1.2, terminate the
Provider Contract. The Contractor shall notify ASES of such a decision, and
shall provide documentation of the bar on the Provider’s Network participation,
within twenty (20) Business Days of communicating the decision to the Provider.
The Contractor shall screen its employees, Network Providers, and Subcontractors
initially and on an ongoing monthly basis to determine whether any of them have
been excluded from participation in Medicare, Medicaid, CHIP, or any other
Federal health care program (as defined in Section 1128B(f) of the Social
Security Act). ASES or the Puerto Rico Medicaid Program shall, upon receiving
notification from a Contractor that the Contractor has denied Credentialing,
notify the HHS Office of the Inspector General of the denial with twenty (20)
Business Days of the date it receives the Information, in conformance with 42
CFR 1002.4.

 
Page 145 of 324

--------------------------------------------------------------------------------


9.2.3.7.2.10
The Contractor shall report to ASES on a monthly basis the Credentialing and
Re-Credentialing status of Providers. The details of this report are described
in Section 18.2.5.3 of this Contract.

 


9.2.4
Network Provider Enrollment as Medicaid Providers

 


9.2.4.1
Contractors shall ensure that all Network Providers are Medicaid-enrolled
Providers consistent with the Provider disclosure, screening and enrollment
requirement of 42 CFR part 455, subparts B and E as incorporated in 42 CFR
438.608(b).

 


9.2.4.2
Contractors may execute temporary Provider Contracts pending the outcome of the
Medicaid provider enrollment process of up to one hundred twenty (120) Calendar
Days but must terminate a Network Provider Immediately upon notification from
ASES that the Network Provider cannot be enrolled, or the expiration of the one
hundred twenty (120) Calendar Day period without enrollment of the Provider, and
notify affected Enrollees.

 


9.2.4.3
Contractors shall assist ASES in facilitating the Medicaid Provider enrollment
process, in the manner requested by ASES, including but not limited to the
production or certification of Provider Credentialing records, distribution of
ASES Provider agreements and all other verbal and/or written communications
related to the Medicaid Provider enrollment process.

 


9.3
Network Description

 


9.3.1
General Network

 


9.3.1.1
The General Network shall be comprised of all Providers available to Enrollees
including those Providers who are designated as preferred providers and those
Providers who are not associated with a PMG.

 


9.3.1.2
The Contractor shall ensure that its General Network of Providers is adequate to
assure Access to all Covered Services, and that all Providers are appropriately
credentialed, maintain current licenses, and have appropriate locations to
provide the Covered Services.

 
Page 146 of 324

--------------------------------------------------------------------------------


9.3.1.3
The Contractor shall include and make a part of its General Network any
Behavioral Health Provider who is qualified for the GHP (including meeting all
Credentialing standards in this Contract) and willing to participate in the
Network.

 


9.3.1.4
If the Contractor’s General Network is unable to provide Medically Necessary
Covered Services to an Enrollee within the requirements set forth in Section
9.5, the Contractor shall adequately and timely (as defined in Section 9.5)
cover these services using Providers outside of its Network without penalty or
additional Co-Payments imposed on the Enrollee.

 


9.3.1.5
Primary Care Providers (PCPs)

 


9.3.1.5.1
PCPs will be responsible for providing, managing and coordinating all the
services of the Enrollee, including the coordination with Behavioral Health
personnel, in a timely manner, and in accordance with the guidelines, protocols,
and practices generally accepted in medicine.

 


9.3.1.5.2
The Contractor shall offer its Enrollees freedom of choice in selecting a PCP.
The Contractor shall have policies and procedures describing how Enrollees
select their PCPs. The Contractor shall submit these policies and procedures to
ASES for review and prior written approval according to the timeframes specified
in Attachment 12 to this Contract.

 


9.3.1.5.3
The PCP is responsible for maintaining each Enrollee’s Medical Record, which
includes documentation of all services provided by the PCP as well as any
specialty services.

 


9.3.1.5.4
The following shall be considered PCPs for purposes of contracting with a PMG:

 


9.3.1.5.4.1
General practitioners;

 


9.3.1.5.4.2
Internists;

 


9.3.1.5.4.3
Family practice;

 


9.3.1.5.4.4
Pediatricians (optional for minors under the age of twenty-one (21)); and

 
Page 147 of 324

--------------------------------------------------------------------------------


9.3.1.5.4.5
Gynecologists-Obstetricians (obligatory when the woman is pregnant or age twelve
(12) or older; this Provider will also be selected for usual gynecological
visits).

 


9.3.1.5.5
No PCP may own any financial control or have a direct or indirect economic
interest (as defined in Act 101 of July 26, 1965) in any Ancillary Services
facility or any other Provider (including clinical laboratories, pharmacies,
etc.) under contract with the PMG.

 


9.3.1.5.6
Nurse practitioners and physician assistants may not be PCPs.

 


9.3.1.5.7
The Contractor shall guarantee that women who are pregnant select a
gynecologist-obstetrician as their PCP. Additionally, the Contractor will permit
female Enrollees to select a gynecologist-obstetrician for their routine
gynecological visits at initial Enrollment.

 


9.3.1.6
Behavioral Health Providers

 


9.3.1.6.1
The Contractor shall have a sufficient number of Behavioral Health Providers to
attend to the Behavioral Health needs of the Enrollees. The Contractor shall
make available all specialties specified in this Section 9.3.1.6.

 


9.3.1.6.2
The Contractor shall have available and under contract a sufficient number of
the following types of Network Providers to render services to all Enrollees:

 


9.3.1.6.2.1
Psychiatrist;

 


9.3.1.6.2.2
Clinical or Counseling Psychologist;

 


9.3.1.6.2.3
Social Workers (“MSW”);

 


9.3.1.6.2.4
Care Managers;

 


9.3.1.6.2.5
Certified Addiction Counselors; and

 


9.3.1.6.2.6
Behavioral Health Facilities, as specified in Article 2.

 


9.3.1.7
Network Provider Types

 
Page 148 of 324

--------------------------------------------------------------------------------


9.3.1.7.1
For both the General Network and the PPN, the Contractor shall have available
the following types of Network Providers:

 


9.3.1.7.2
Specialists:

 


9.3.1.7.2.1
Podiatrists, Optometrists, Ophthalmologists, Radiologists, Endocrinologists,
Nephrologists, Pneumologists, Otolaryngologists (ENTs), Cardiologists,
Urologists, Gastroenterologists, Rheumatologists, Dermatologists, Oncologists,
Neurologists, Infectious Disease Specialists, Orthopedists, Physical &
Rehabilitative Specialists (Physiatrist), General Surgeons, and Chiropractors.

 


9.3.1.7.2.2
The Contractor shall offer its Enrollees freedom of choice in selecting a
dentist.

 


9.3.1.7.2.3
The Contractor shall offer its Enrollees freedom of choice in selecting
Behavioral Health Providers.

 


9.3.1.7.3
Facilities

 


9.3.1.7.3.1
Clinical Laboratories;

 


9.3.1.7.3.2
X-Ray Facilities;

 


9.3.1.7.3.3
Hospitals;

 


9.3.1.7.3.4
Providers and facilities for Behavioral Health (Mental Health and Substance Use
Disorder) Services;

 


9.3.1.7.3.5
Specialized service Providers;

 


9.3.1.7.3.6
Urgent care centers and emergency rooms; and

 


9.3.1.7.3.7
Any other Providers or facilities needed to offer Covered Services, except
pharmacies, considering the specific health needs of Enrollees.

 


9.3.1.8
Out-Of-Network Providers

 


9.3.1.8.1
If the Contractor’s General Network is unable to provide Medically Necessary
Covered Services to an Enrollee, the Contractor shall adequately and timely
(within the standards in Section 9.5) cover these services using Providers
outside of its General Network.

 
Page 149 of 324

--------------------------------------------------------------------------------


9.3.1.8.2
Except as provided with respect to Emergency Services (see Section 7.5.9), if
the Contractor offers the service through a Provider in the General Network but
the Enrollee chooses to access the service from an Out-of-Network Provider, the
Contractor is not responsible for payment.

 


9.3.1.8.3
The Contractor must ensure that Out-of-Network Providers are duly credentialed
and shall pay them, at a minimum, the same rates the Contractor pays its Network
Providers dependent on Provider type. To be considered Duly Credentialed, the
Contractor shall demonstrate and evidence that the Out-of-Network Provider is
properly licensed for the practice of medicine in Puerto Rico, properly
certified for the specialty needed, participating provider of the Medicare
Program or have privileges in good standing at a hospital from the Contractor's
provider's network and complies with section 13.4 and 13.5.13.5 of this
Contract.

 


9.3.1.9
The Contractor shall not restrict the choice of the Provider from whom an
Enrollee may receive family planning services and supplies.

 


9.3.1.10
The Contractor shall provide female Enrollees with direct access to a women’s
health specialist within the General Network for Covered Services necessary to
provide women's routine and preventive health care services in addition to the
Enrollee's designated source of primary care if that source is not a woman's
health specialist.

 


9.3.2
The Contractor shall ensure, in collecting Co-Payments, that in the event that a
Co-Payment is imposed on Enrollees for an Out-of-Network service, the Co-Payment
shall not exceed the Co-Payment that would apply if services were provided by a
Provider in the General Network.

 


9.3.3
The Contractor shall also develop, as a subset of its General Network of
Providers, a Preferred Provider Network (“PPN”). The objectives of the PPN model
are to increase access to Providers and needed services, improve timely receipt
of services, improve the quality of Enrollee care, enhance continuity of care,
and facilitate effective exchange of Protected Health Information between
Providers and the Contractor. The PPN must satisfy the requirements for the
General Network described in this section.

 


9.3.3.1
The PPN is established utilizing a PMG to deliver services to the Enrollees who
select a PCP that is a member of an individual PMG.

 
Page 150 of 324

--------------------------------------------------------------------------------


9.3.3.2
The Contractor shall offer a PPN to all Enrollees. Each provider in the PPN
shall be associated with an individual PMG whose group includes PCPs,
psychologists or Behavioral Health Providers in compliance with Section 8.2 and
Attachment 10 to this Contract, clinical laboratories, x-ray facilities,
specialists and other providers that meet network requirements described in this
section.

 


9.3.3.3
Enrollees shall be allowed to receive services from all Providers within their
PMG’s PPN without Referral or restriction.

 


9.3.3.4
Enrollees who receive a prescription from a Network Provider within the PPN/PMG
shall be allowed to fill the prescription without the requirement of a
Countersignature from their PCP.

 


9.3.3.5
Additional Preferred Provider Network (“PPN”) Standards

 


9.3.3.5.1
The Contractor shall establish policies and procedures that, at a minimum,
include:

 


9.3.3.5.1.1
Criteria for participating in the PPN versus the General Network;

 


9.3.3.5.1.2
Standards for monitoring Provider performance;

 


9.3.3.5.1.3
Methodologies for monitoring Access to care,

 


9.3.3.5.1.4
Methodologies for identifying compliance issues; and

 


9.3.3.5.1.5
Measures to address identified compliance issues.

 


9.3.3.5.2
The Contractor shall submit its policies and procedures to ASES for review and
prior written approval according to the timeframe specified in Attachment 12 to
this Contract.

 


9.4
Network Adequacy Standards

 


9.4.1
The Contractor must maintain an Island-wide provider network that complies with
the Network Adequacy Standards specified in Section 9.4. The Contractor must use
Geographical-access and thermomapping to demonstrate that the contracted network
is distributed across Puerto Rico such that it meets the needs of Enrollees. The
Contractor shall provide adequate Access to Enrollees at all times.

 


9.4.2
In the event the Contractor cannot meet a Network Adequacy Standard in Section
9.4, an exception must be requested and approved in writing by ASES. The request
must provide detailed information justifying the need for an exception and
actions underway to meet compliance. The exception does not relieve the
Contractor from remedying non-compliance with defined Network Adequacy Standards
within a reasonable timeframe, or complying with a Corrective Act Plan
established in collaboration with ASES. All approved exceptions must be reported
in the annual Provider Network and Evaluation plan described in Section 18.3

 
Page 151 of 324

--------------------------------------------------------------------------------


9.4.2.1
The standard by which ASES will evaluate the exception request will be based, at
a minimum, on the number of Providers in that specialty practicing in Puerto
Rico.

 


9.4.3
The Contractor shall comply with the following Provider-to-Enrollee Ratios,
Provider Per Municipality requirements, and Required Network Providers standards
for the General Network:

 


9.4.3.1
PCP Provider-to-Enrollee Ratios

 


9.4.3.1.1
The following specialties are considered PCPs: Family Practice, Internal
Medicine (for Adults), General Medicine, and Pediatrics.

 


9.4.3.1.2
The Contractor’s provider network must have one (1) PCP per one thousand seven
hundred (1,700) Enrollees (excluding Gynecologists);

 


9.4.3.1.3
The Contractor’s provider network must have one (1) Gynecologist (selected as
the Enrollee’s PCP, if the Enrollee is female and twelve (12) years of age or
older) per two thousand eight hundred (2,800) Enrollees (1:2,800);

 


9.4.3.1.4
In the event the Contractor assigns Enrollees to a PCP that exceeds the stated
Provider-to-Enrollee Ratio requirement, the Contractor must obtain prior written
approval for an exception from ASES to continue to assign Enrollees to the PCP.
All approved exceptions must be reported in the annual Provider Network and
Evaluation plan described in Section 18.3.

 


9.4.3.2
Hospital Provider-to-Enrollee Ratios

 


9.4.3.2.1
The Contractor’s provider network must have one (1) Hospital per fifty thousand
(50,000) Enrollees (1:50,000).

 


9.4.3.3
Provider Per Municipality Requirements

 


9.4.3.3.1
The Contractor’s provider network must have two (2) Adult PCPs and one (1)
Pediatric PCPs, as defined in Sections 9.4.4.1.1 and 9.4.4.2.1, respectively, in
each municipality.

 
Page 152 of 324

--------------------------------------------------------------------------------


9.4.3.3.2
The Contractor’s provider network must have one (1) Psychologist in each
municipality.

 


9.4.3.4
Required Network Providers

 


9.4.3.4.1
The Contractor’s provider network must have one (1) FQHC.

 


9.4.3.4.2
The Contractor’s provider network must include all Government Health Care
Facilities identified in Section 9.6.

 


9.4.3.4.3
The Contractor’s provider network must include all available emergency
stabilization units, psychiatric hospitals, psychiatric partial hospitals, and
certified Buprenorphine providers.

 


9.4.4
The Contractor shall comply with the minimum Time and Distance Standards for the
General Network specified herein. Time and Distance Standards are developed for
Urban and Non-Urban Areas as defined in Article 2 of this Contract.

 


9.4.4.1
Adult Primary Care Providers (PCP)

 


9.4.4.1.1
Providers classified as Adult PCPs for purposes of Time and Distance Standards
are Internal Medicine, Family Practice, and General Practice.

 


9.4.4.1.2
Enrollees living in Urban Areas and Non-Urban Areas must have a choice of at
least two (2) PCPs within fifteen (15) miles/thirty (30) minutes.

 


9.4.4.2
Pediatric PCPs

 


9.4.4.2.1
Providers classified as Pediatric PCPs for purposes of Time and Distance
Standards are the following: Family Practice, General Practice, and Pediatrics.

 


9.4.4.2.2
Enrollees living in Urban Areas and Non-Urban Areas must have a choice of at
least two (2) PCPs within fifteen (15) miles/thirty (30) minutes.

 


9.4.4.3
Obstetrics and Gynecology (OB/GYN) Providers

 


9.4.4.3.1
For female Enrollees age twelve (12) and older, the Contractor must ensure the
provider network for OB/GYN Providers meet the following Time and Distance
standards:

 
Page 153 of 324

--------------------------------------------------------------------------------


9.4.4.3.2
Enrollees living in Urban Areas and Non-Urban Areas must have a choice of at
least two (2) OB/GYN Providers within fifteen (15) miles/thirty (30) minutes.

 


9.4.4.4
High Volume Specialty Care Providers

 


9.4.4.4.1
High Volume Specialty Care Providers are Providers that comprise one (1) percent
of utilization for the enrolled population, as identified by ASES. The
Contractor must meet the following Time and Distance standards as specified in
this section.

 


9.4.4.4.1.1
Adult High Volume Specialty Care Providers

 


9.4.4.4.1.1.1
Providers classified as Adult High Volume Specialty Care Providers for purposes
of Time and Distances standards are the following: Cardiology, Dermatology,
Endocrinology, Gastroenterology, Hematology, Oncology, Nephrology, Neurology,
Orthopedic Surgery, Otoloaryngology, Podiatry, Psychiatry, Pulmonology,
Rheumatology, Surgery, and Urology.

 


9.4.4.4.1.1.2
Enrollees living in Urban Areas must have one (1) of each type of Adult High
Volume Specialty Care Provider within thirty (30) miles/sixty (60) minutes.

 


9.4.4.4.1.1.3
Enrollees living in Non-Urban Areas must have one (1) of each type Adult High
Volume Specialist within forty-five (45) miles/ninety (90) minutes.

 


9.4.4.4.1.2
Pediatric High Volume Specialty Care Providers

 


9.4.4.4.1.2.1
Providers classified as Pediatric High Volume Specialty Care Providers for
purposes of Time and Distance standards are the following: Allergy & Immunology,
Cardiology, Dermatology, Endocrinology, Gastroenterology, Orthopedic Surgery,
Otoloaryngology, Pulmonology, Speech, Language and Hearing, and Surgery.

 
Page 154 of 324

--------------------------------------------------------------------------------


9.4.4.4.1.2.2
Enrollees living in Urban Areas must have one (1) of each type Pediatric High
Volume Specialty Care Provider within thirty (30) miles/sixty (60) minutes.

 


9.4.4.4.1.2.3
Enrollees living in Non-Urban Areas must have one (1) of each type Pediatric
High Volume Specialty Provider within forty-five (45) miles/ninety (90) minutes.

 


9.4.4.5
Adult and Pediatric Dental Providers

 


9.4.4.5.1
Enrollees living in Urban Areas must have one (1) Dental Provider within thirty
(30) miles/sixty (60) minutes.

 


9.4.4.5.2
Enrollees living in Non-Urban Areas must have one (1) Dental Provider within
forty-five (45) miles/ninety (90) minutes.

 


9.4.4.6
Adult and Pediatric Mental Health Providers

 


9.4.4.6.1
Providers classified as Adult and Pediatric Mental Health Providers for purposes
of Time and Distance standards are the following: Psychiatrists, Psychologists,
Licensed Clinical Social Worker, and Licensed Marriage Counselor.

 


9.4.4.6.2
Enrollees living in Urban Areas and Non-Urban Areas must have one (1)
Psychologist within fifteen (15) miles/thirty (30) minutes.

 


9.4.4.6.3
Enrollees living in Urban Areas and Non-Urban Areas must have one (1)
Psychiatrist within fifteen (15) miles/thirty (30) minutes.

 


9.4.4.6.4
Enrollees living in Urban Areas and Non-Urban Areas must have one (1) Social
Worker or Licensed Marriage Counselor within fifteen (15) miles/thirty (30)
minutes.

 


9.4.4.7
Adult and Pediatric Substance Use Disorder (SUD) Providers

 


9.4.4.7.1
Providers classified as Adult and Pediatric SUD Providers for purposes of Time
and Distance standards are the following: Addiction Medicine, Inpatient
Facility, SUD Treatment Programs (including intensive outpatient, inpatient,
partial hospitalization, residential and withdrawal management).

 
Page 155 of 324

--------------------------------------------------------------------------------


9.4.4.7.2
Enrollees living in Urban Areas must have one (1) SUD Provider within thirty
(30) miles/sixty (60) minutes.

 


9.4.4.7.3
Enrollees living in Non-Urban Areas must have one (1) SUD Provider within
forty-five (45) miles/ninety (90) minutes.

 


9.4.4.8
Hospitals

 


9.4.4.8.1
The Contractor must ensure Enrollees have access to all necessary specialty
hospitals as needed based on the needs of the enrolled population.

 


9.4.4.8.2
Enrollees living in Urban Areas must have one (1) Hospital within thirty (30)
miles/sixty (60) minutes.

 


9.4.4.8.3
Enrollees living in Non-Urban Areas must have one (1) Hospital within forty-five
(45) miles/ninety (90) minutes.

 


9.4.4.9
Emergency Room (Hospital and Freestanding)

 


9.4.4.9.1
Facilities subject to the Time and Distance standard in this section are
emergency rooms, either in a Hospital or a freestanding facility.

 


9.4.4.9.2
Enrollees living in any area of Puerto Rico must have one (1) Emergency Room
within twenty (20) miles/thirty (30) minutes.

 


9.4.5
Network Adequacy Standards for the Preferred Provider Network (PPN)

 


9.4.5.1
The Contractor must ensure the PPN complies with the Network Adequacy Standards
in Sections 9.4.3 and 9.4.4 for applicable Providers.

 


9.4.5.2
Each PMG shall be considered a PPN based on the number of Enrollees who have
selected a PCP associated with the individual PMG.

 


9.4.6
The Parties acknowledge that there are shortages of certain Providers. The
Contractor will work with the Provider community to address Enrollee Access to
Providers to the extent possible. The Contractor will then develop policies and
procedures to be prior approved in writing by ASES to ensure Enrollees have
Access to services as necessary.

 
Page 156 of 324

--------------------------------------------------------------------------------


9.4.7
Subject to Section 9.4 of this Contract, the aforementioned Provider-to Enrollee
Ratios, Provider Per Municipality, Required Network Provider, and Time and
Distance standards must be maintained for Enrollees, regardless of whether the
Contractor offers treatment to other private patients.

 


9.4.8
ASES reserves the right to modify the Network Adequacy requirements herein based
on a pattern of complaints from Enrollees or Providers regarding Access.

 


9.4.9
ASES reserves the right to modify Network Adequacy requirements herein based on
a pattern of Access concerns in the Contractor’s Geographical Access and
Appointment Availability reports.

 


9.5
Access

 


9.5.1
Appointment Standards and Minimum Requirements for Access to Providers

 


9.5.1.1
The Contractor shall provide adequate Access to Enrollees at all times and are
subject to the appointment requirements described in Section 9.5. The Contractor
shall provide Access to Covered Services in accordance with the following terms:

 


9.5.1.1.1
Non-Urgent Conditions

 


9.5.1.1.1.1
Routine physical exams shall be provided for all Enrollees within thirty (30)
Calendar Days of the Enrollee’s request for the service, taking into account
both the medical and Behavioral Health need and condition. For Enrollees less
than twenty-one (21) years of age, the Contractor shall meet the EPSDT
timeframes specified in Section 7.9.3 of this Contract and in accordance with
Act No. 408.

 


9.5.1.1.1.2
Routine evaluations for Primary Care shall be provided within thirty (30)
Calendar Days, unless the Enrollee requests a later time;

 


9.5.1.1.1.3
Covered Services shall be provided within fourteen (14) Calendar Days following
the request for service;

 


9.5.1.1.1.4
Specialist Services shall be provided within thirty (30) Calendar Days of the
Enrollee’s original request for service;

 


9.5.1.1.1.5
Dental services shall be provided within sixty (60) Calendar Days following the
request, unless the Enrollee requests a later date;

 
Page 157 of 324

--------------------------------------------------------------------------------


9.5.1.1.1.6
Behavioral Health Services shall be provided within fourteen (14) Calendar Day
following the request, unless the Enrollee requests a later date;

 


9.5.1.1.1.7
Diagnostic laboratory, diagnostic imaging and other testing appointments shall
be provided consistent with the clinical urgency, but no more than fourteen (14)
Calendar Days, unless the Enrollee requests a later time;

 


9.5.1.1.1.8
Diagnostic laboratory, diagnostic imaging and other testing, if a “walk-in”
rather than an appointment system is used, the Enrollee wait time shall be
consistent with severity of the clinical need; and

 


9.5.1.1.1.9
ASES highly recommends that the Providers contracted by the Contractor implement
an electronic prescribing system;

 


9.5.1.1.2
Urgent Conditions

 


9.5.1.1.2.1
Emergency Services shall be provided, including Access to an appropriate level
of care as quickly as warranted based on the condition;

 


9.5.1.1.2.2
Primary medical, dental, and Behavioral Health Care outpatient appointments for
urgent conditions shall be available within twenty-four (24) hours;

 


9.5.1.1.2.3
Urgent outpatient diagnostic laboratory, diagnostic imaging and other testing,
appointment availability shall be consistent with the clinical urgency, but no
longer than forty-eight (48) hours;

 


9.5.1.1.2.4
Behavioral Health crisis services, face-to-face appointments shall be available
within two (2) hours; and

 


9.5.1.1.2.5
Detoxification services shall be provided Immediately according to clinical
necessity;

 


9.5.1.1.3
The timing of scheduled follow-up outpatient visits with practitioners shall be
consistent with the clinical need; and

 
Page 158 of 324

--------------------------------------------------------------------------------


9.5.1.1.4
FQHC Services shall be provided in an FQHC setting. The Contractor shall
adequately and timely cover these services out-of-network at no cost to
Enrollees for as long as the FQHC Services are unavailable in the Contractor’s
General Network. All out-of-network services require a Referral from the
Enrollee’s PCP.

 


9.5.2
Access to Services for Enrollees with Special Health Needs

 


9.5.2.1
The Contractor shall require that its Network Providers evaluate any progressive
condition of an Enrollee with special health needs that requires a course of
regular monitored care or treatment. This evaluation will include the use of
Providers for each identified case.

 


9.5.2.2
The Contractor shall establish a protocol to screen Enrollees for Special
Coverage, Care Management, the High Cost High Needs Program, and the High
Utilizer Program in order to facilitate direct access to specialists. The
Contractor shall submit its operational protocol to ASES for prior written
approval according to the timeframe specified in Attachment 12 to this Contract.

 


9.5.3
Hours of Service

 


9.5.3.1
The Contractor shall prohibit its Network Providers from having different hours
and schedules for GHP Enrollees than what is offered to commercial Enrollees.

 


9.5.3.2
The Contractor shall prohibit its Providers from establishing specific days for
the delivery of Referrals and requests for Prior Authorization for GHP
Enrollees, and the Contractor shall monitor compliance with this rule and take
corrective action if there is failure to comply.

 


9.5.3.3
The Contractor shall require Psychiatric Hospitals (or a unit within a general
hospital), Emergency or Stabilization Units to have open service hours covering
twenty-four (24) hours a day, seven (7) days a week. The Contractor shall
require Partial Hospitalization Facilities to have open service hours covering
ten (10) hours per day at least five (5) days per week and shall have available
one (l) nurse, one (1) social worker and one (1) psychologist/psychiatrist. The
Contractor shall require all other Behavioral Health Facilities to have open
service hours covering twelve (12) hours per day, at least (5) days per week and
shall have available one (1) nurse, one (1) social worker and one (1)
psychologist/psychiatrist.

 


9.5.4
Preferential Turns

 
Page 159 of 324

--------------------------------------------------------------------------------


9.5.4.1
The Contractor shall agree to establish a system of Preferential Turns for
residents of the island municipalities of Vieques and Culebra. Preferential
Turns refers to a policy of requiring Providers to give priority in treating
Enrollees from these island municipalities, so that they may be seen by a
physician within a reasonable time after arriving in the Provider’s office. This
priority treatment is necessary because of the remote locations of these
municipalities, and the greater travel time required for the residents to seek
medical attention. This requirement was established in Laws No. 86 enacted on
August 16, 1997 (Arts. 1 through 4) and Law No. 200 enacted on August 5, 2004
(Arts. 1 through 5). The Contractor shall include this requirement in the
Provider Guidelines (see Section 10.2.1.4).

 


9.5.5
Extended Schedule of PMGs

 


9.5.5.1
PMGs shall be available to provide primary care services or consultations Monday
through Saturday of each Week, from 8:00 a.m. to 6:00 p.m. (Atlantic Time). The
following Holidays the PMG will not have to comply with this requirement:
January 1st, January 6th, Good Friday, Thanksgiving Day and December 25th. The
PMG has the sole discretion to decide whether or not to provide Primary Care
services during the previously listed holidays.

 


9.5.5.2
In addition, each Provider that offers urgent care services, as well as any
other qualified Provider willing to provide urgent care services, shall have
sufficient personnel to offer urgent care services during extended periods
Monday through Friday from 6:00 p.m. to 9:00 p.m. (Atlantic Time), in order to
provide Enrollees greater Access to their PCPs and to urgent care services.

 


9.5.5.3
PMGs may collaborate with each other to establish extended office hours at one
(1) or multiple facilities.

 


9.5.5.4
The Contractor shall submit to ASES its policies and procedures for how it will
determine the adequacy and appropriateness of Providers’ available hours,
approve such arrangements, and monitor their operation and take corrective
action if there is failure to comply. The policies and procedures shall be
submitted for prior approval according to the timeframe specified in Attachment
12 to this Contract.

 


9.5.6
Provider Services Call Center

 


9.5.6.1
The Contractor shall operate a Provider services call center with a separate
toll-free telephone line to respond to Provider questions, comments, inquiries
and requests for prior authorizations.

 
Page 160 of 324

--------------------------------------------------------------------------------


9.5.6.2
The Contractor shall develop Provider service line policies and procedures that
address staffing, training, hours of operation, access and response standards,
monitoring of calls via recording or other means, and compliance with standards.
Such policies and procedures shall be prior approved in writing by ASES.

 


9.5.6.3
The Contractor shall ensure that the Provider service line is staffed adequately
to respond to Providers’ questions at a minimum from 7 a.m. to 7 p.m. (Atlantic
Time), Monday through Friday, excluding Puerto Rico holidays.

 


9.5.6.4
The Contractor shall have an automated system available during non-business
hours. This automated system shall include, at a minimum, information on how to
obtain after hours UM requests and a voice mailbox for callers to leave
messages. The Contractor shall ensure that the automated system has adequate
capacity to receive all messages. The Contractor shall return messages on the
next Business Day.

 


9.5.6.5
The Provider service line shall also be adequately staffed to provide
appropriate and timely responses regarding authorization requests as described
in Article 11.4.2 of this Contract. The Contractor may meet this requirement by
having a separate Utilization Management line.

 


9.5.6.6
The call center staff shall have access to electronic documentation from
previous calls made by a Provider.

 


9.5.6.7
The Contractor shall adequately staff the provider service line to ensure that
the line, including the Utilization Management line/queue, meets the following
minimum performance standards on a monthly basis:

 


9.5.6.7.1
Less than five percent (5%) call abandonment rate;

 


9.5.6.7.2
Eighty percent (80%) of calls are answered by a live voice within thirty (30)
seconds;

 


9.5.6.7.3
Blocked call rate does not exceed three percent (3%); and

 


9.5.6.7.4
One hundred percent (100%) of voicemails are returned within one (1) Business
Day.

 


9.5.6.8
The Contractor shall submit a Call Center Report in a format prescribed by ASES.

 
Page 161 of 324

--------------------------------------------------------------------------------


9.6
Government Health Care Facilities

 


9.6.1
The Contractor shall include and make part of its General Network, health care
facilities administered or operated by the Central Government and State Academic
Medical Centers providing services to the GHP, including at least the following:

 


9.6.1.1
Hospital Universitario Ramón Ruiz Arnau (HURRA);

 


9.6.1.2
Hospital Universitario de Adultos;

 


9.6.1.3
Hospital Federico Trilla;

 


9.6.1.4
Hospital Pediátrico Universitario;

 


9.6.1.5
Centro Cardiovascular de PR y del Caribe;

 


9.6.1.6
Administración de Servicios Médicos de PR (“ASEM”); and

 


9.6.1.7
Comprehensive Cancer Center of Puerto Rico (“Centro Comprensivo de Cancer”); and

 


9.6.1.8
Práctica Intramural del Recinto de Ciencias Médicas




ARTICLE 10
PROVIDER CONTRACTING

 


10.1
General Provisions

 


10.1.1
The Contractor shall establish a care model in which the PCP, located within a
PMG, manages and coordinates the Enrollee’s care in a timely manner.

 


10.1.2
The PCP shall provide, manage, and coordinate services to the Enrollee,
including coordination with Behavioral Health personnel, in a timely manner, and
in accordance with the guidelines, protocols, and practices generally accepted
in medicine.

 


10.1.3
The Contractor and each of its Network Providers shall work to ensure that
physical and Behavioral Health Services are delivered in a coordinated manner
and conform to the standards as provided in Article 8.

 


10.1.4
The Contractor shall contract with enough PMGs to serve the Enrollees. As a
precondition to executing any Provider Contract, the Contractor shall comply
with the requirements stated in Section 10.1.6.1 regarding submitting a model
for each type of Provider Contract to ASES.

 


10.1.5
The Contractor shall not contract with any Provider without confirming and
documenting that the Provider meets all of the Credentialing requirements
specified in Section 9.2.3 of this Contract. Failure by the Contractor to
adequately monitor the Credentialing of Providers may result in sanctions,
liquidated damages, and/or fines in accordance with Articles 19 and 20 or
termination of this Contract.

 
Page 162 of 324

--------------------------------------------------------------------------------


10.1.6
Model Provider Contracts

 


10.1.6.1
The Contractor shall submit a model for each type of Provider Contract to ASES
for review and prior written approval, according to the timeframe specified in
Attachment 12 to this Contract. The Contractor shall include in such submission,
at a minimum, model contracts for PMGs, PCPs, Ancillary Service Providers,
Hospitals, Emergency Rooms, and Ambulance Services. The Contractor shall provide
ASES with digitized copies of each finalized Provider Contract within thirty
(30) Calendar Days of the effective date of the Provider Contract. At the time
of submitting the finalized Provider Contract, the Contractor shall disclose to
ASES whether the Provider falls under the prohibition stated in Sections 29.1,
29.2, or 29.6 of this Contract.

 


10.1.6.2
ASES shall review each executed Provider Contract against the approved models of
Provider Contracts. ASES reserves the right to cancel Provider Contracts or to
impose sanctions or fees against the Contractor for the omission of clauses
required in the contracts with Providers.

 


10.1.6.3
On an ongoing basis, any modifications to models of Provider Contracts shall be
submitted to ASES for review and prior written approval, before the amendment
may be executed. Similarly, any amendments to Provider Contracts shall be
submitted to ASES for review and prior written approval.

 


10.1.7
The Contractor shall not discriminate against a Provider that is acting within
the scope of its license or certification under applicable Puerto Rico law, in
decisions concerning contracting, solely on the basis of that license or
certification. This Section shall not be construed as precluding the Contractor
from using different payment amounts for different specialties, or for different
Providers in the same specialty.

 


10.2
Provider Training

 


10.2.1
Provider Guidelines

 


10.2.1.1
The Contractor shall prepare Provider Guidelines, to be distributed to all
Network Providers (General Network and PPN), summarizing the GHP program. The
Provider Guidelines shall, in accordance with 42 CFR 438.236, (i) be based on
valid and reliable clinical evidence or a consensus of Providers in the
particular field; (ii) consider the needs of the Contractor’s Enrollees; (iii)
be adopted in consultation with Providers; and (iv) be reviewed and updated
periodically, as appropriate.

 
Page 163 of 324

--------------------------------------------------------------------------------


10.2.1.2
The Provider Guidelines shall describe the procedures to be used to comply with
the Provider’s duties and obligations pursuant to this Contract, and under the
Provider Contract.

 


10.2.1.3
The Contractor shall submit the Provider Guidelines to ASES for review and prior
written approval according to the timeframe specified in Attachment 12 to this
Contract.

 


10.2.1.4
The content of the Provider Guidelines will include, without being limited to,
the following topics: the duty to verify eligibility; selection of Providers by
the Enrollee; Covered Services; procedures for Access to and provision of
services; Preferential Turns, as applicable; coordination of Access to
Behavioral Health Services; required service schedule; Medically Necessary
Services available twenty-four (24) hours ; report requirements; Utilization
Management policies and procedures; Medical Record maintenance requirements;
Complaint, Grievance, and Appeal procedures (see Article 14); Co-Payments; HIPAA
requirements; the prohibition on denial of Medically Necessary Services;
Electronic Health Records and sanctions or fines applicable in cases of
non-compliance; and Fraud, Waste and Abuse compliance.

 


10.2.1.5
The Provider Guidelines shall be delivered to each Network Provider as part of
the Provider contracting process, and shall be made available to Enrollees and
to Potential Enrollees upon request. The selected Contractor shall maintain
evidence of having delivered the Provider Guidelines to all of its Network
Providers within fifteen (15) Calendar Days of award of the Provider Contract.
The evidence of receipt shall include the legible name of the Network Provider,
NPI, date of delivery, and signature of the Network Provider and shall be made
available to ASES Immediately upon request.

 


10.2.1.6
The Contractor shall have policies and procedures (that have been prior approved
in writing by ASES in accordance with the timeframes in Attachment 12 to this
Contract in place, including both updates to the Provider Guidelines and other
communications) to inform its Provider Network, in a timely manner, of
programmatic changes such as changes to drug formularies, Covered Services, and
protocols.

 


10.2.2
Provider Education

 


10.2.2.1
The Contractor shall develop a continuing education curriculum for Providers
consisting of twenty (20) hours per year divided into five (5) hours per
quarter. The curriculum shall be submitted to ASES for review and prior written
approval according to the timeframe specified in Attachment 12 to this Contract.
The curriculum shall include a description of how the Contractor will educate
Providers on Contract requirements and shall also include, at a minimum:

 
Page 164 of 324

--------------------------------------------------------------------------------


10.2.2.1.1
Initial and ongoing Provider training and education literacy in Public Health,
management of Rheumatoid Arthritis, management of diabetes, and Medicaid with
specific emphasis on EPSDT and Behavioral Health Integration, the conditions of
participation in the Contractor’s GHP Plan, billing processes, and the
Provider’s responsibilities to the Contractor and its Enrollees; and

 


10.2.2.1.2
Initial and ongoing Provider education and training to address clinical issues
and improve the service delivery system, including, but not limited to,
assessments, treatment plans, plans of care, discharge plans, evidence-based
practices and models of care such as integrated care and trauma-informed care.

 


10.2.2.2
The Contractor shall coordinate topics with the PBM’s Academic Detailing Program
to develop educational activities addressing:

 


10.2.2.2.1
Management and implications of polypharmacy;

 


10.2.2.2.2
Condition management;

 


10.2.2.2.3
Management of prescriptions; and

 


10.2.2.2.4
Working with patients with conditions of special concern, including autism,
ADHD, depression, and diabetes among others.

 


10.2.2.3
The Contractor shall use various forms of delivery when providing Providers’
training sessions, including web-based sessions, group workshops, face-to-face
individualized education, newsletters, communications, and office visits.

 


10.2.2.4
The Contractor shall make the dates and locations of sessions available to
Providers, as soon as possible, but no later than five (5) Business Days prior
to the event.

 


10.2.2.5
Training shall be offered throughout the different geographic regions of Puerto
Rico and at different times of the day in order to accommodate participating
Providers’ schedules.

 
Page 165 of 324

--------------------------------------------------------------------------------


10.2.2.6
The Contractor shall have a process to document Provider participation in
continuing education, and shall provide ASES with, upon request, documentation
that Provider education and training requirements have been met.

 


10.2.2.7
The Contractor shall provide technical assistance to Providers as determined
necessary by the Contractor or by ASES.

 


10.2.2.8
The Contractor shall maintain a record of its training and technical assistance
activities, which it shall make available to ASES upon request.

 


10.2.2.9
The Contractor shall adopt practice guidelines in accordance with the criteria
in 42 CFR 438.236. Practice guidelines shall be disseminated to all affected
Providers, and upon request to Enrollees and Potential Enrollees.

 


10.2.2.9.1
Decisions for utilization management, Enrollee education, coverage of services,
and other areas to which the guidelines apply are consistent with the
guidelines. This includes consultation and application of USPSTF recommendations
when the Contractor is making coverage and utilization management decisions.

 


10.3
Required Provisions in Provider Contracts

 


10.3.1
All Provider Contracts shall be labeled with the Provider’s NPI, if applicable.
In general, the Contractor’s Provider Contracts shall:

 


10.3.1.1
Include a section summarizing the Contractor’s obligations under this Contract,
as they affect the delivery of health care services under the GHP, and
describing Covered Services and populations (or, include the Provider Guidelines
as an attachment);

 


10.3.1.2
Include a signature page that contains the Contractor and Provider names which
are typed or legibly written, Provider company with titles, and dated signatures
of all appropriate parties;

 


10.3.1.3
Specify the effective dates of the Provider Contract;

 


10.3.1.4
Require that the Provider work to advance the integrated model of physical and
Behavioral Health Services;

 


10.3.1.5
Require that the Provider comply with the applicable Federal and Puerto Rico
laws listed in Attachment 1 to this Contract, and with all CMS requirements;

 
Page 166 of 324

--------------------------------------------------------------------------------


10.3.1.6
Require that the Provider verify the Enrollee’s Eligibility before providing
services or making a Referral;

 


10.3.1.7
Prohibit any unreasonable denial, delay, or rationing of Covered Services to
Enrollees; and violation of this prohibition shall be subject to the provisions
of Article VI, Section 6 of Act 72 and of 42 CFR Part 438, Subpart I
(Sanctions);

 


10.3.1.8
Prohibit the Provider from making claims for any un-allowed administrative
expenses, as listed in Section 22.1.15;

 


10.3.1.9
Prohibit the unauthorized sharing or transfer of ASES Data, as defined in
Section 28.1;

 


10.3.1.10
Notify the Provider that the terms of the contract for services under the GHP
program are subject to subsequent changes in legal requirements that are outside
of the control of ASES;

 


10.3.1.11
Require the Provider to comply with all reporting requirements contained in
Article 18 of this Contract, as applicable, and particularly with the
requirements to submit Encounter Data for all services provided, and to report
all instances of suspected Fraud, Waste, or Abuse;

 


10.3.1.12
Require the Provider to acknowledge that ASES Data (as defined in Section
28.1.1) belongs exclusively to ASES, and that the Provider may not give access
to, assign, or sell such Data to Third Parties, without Prior Authorization from
ASES. The Contractor shall include penalty clauses in its Provider Contracts to
prohibit this practice, and require that the fines be determined by and payable
to ASES;

 


10.3.1.13
Prohibit the Provider from seeking payment from the Enrollee for any Covered
Services provided to the Enrollee within the terms of the Contract, and require
the Provider to look solely to the Contractor for compensation for services
rendered to Enrollees, with the exception of any nominal cost-sharing, as
provided in Section 7.11;

 


10.3.1.14
Require the Provider to cooperate with the Contractor’s quality improvement and
Utilization Management activities;

 


10.3.1.15
Not prohibit a Provider from acting within the lawful scope of practice, from
advising or advocating on behalf of an Enrollee for the Enrollee’s health
status, medical care, or treatment or non-treatment options per 42 CFR
438.102(a)(1);

 
Page 167 of 324

--------------------------------------------------------------------------------


10.3.1.16
Not prohibit a Provider from advocating on behalf of the Enrollee in any
Grievance and Appeal System or Utilization Management process, or individual
authorization process to obtain necessary health care services;

 


10.3.1.17
Require Providers to meet the timeframes for Access to services pursuant to
Section 9.5 of this Contract;

 


10.3.1.18
Provide for continuity of treatment in the event that a Provider’s participation
in the Contractor’s Network terminates during the course of an Enrollee’s
treatment by that Provider;

 


10.3.1.19
Require Providers to monitor and as necessary and appropriate register Enrollee
patients to determine whether they have a medical condition that suggests Care
Management or inclusion in the High Cost High Needs Program services are
warranted;

 


10.3.1.20
Prohibit Provider discrimination against high-risk populations or Enrollees
requiring costly treatments;

 


10.3.1.21
Prohibit Providers who do not have a pharmacy license from directly dispensing
medications, as required by the Puerto Rico Pharmacy Act (with the exception
noted in Section 7.5.12.3.2);

 


10.3.1.22
Specify that ASES, CMS, the Office of Inspector General, the Comptroller
General, the Medicaid Fraud Control Unit, and their designees, shall have the
right at any time to inspect, evaluate, and audit any pertinent records or
documents, including Enrollee records and financial records and transactions,
and may inspect the premises, physical facilities, and equipment where
activities or work related to the GHP program is conducted. Upon request, the
Provider shall assist in such reviews, including the provision of complete
copies of medical records. The right to audit exists for ten (10) years from the
final date of the contract period or from the date of completion of any audit,
whichever is later;

 


10.3.1.23
Include the definition and standards for Medical Necessity, pursuant to the
definition in Section 7.2.1 of this Contract;

 


10.3.1.24
Require that the Provider attend promptly to requests for Prior Authorizations
and Referrals, when Medically Necessary, in compliance with the timeframes set
forth in Section 9.5 and in 42 CFR 438.210 and the Puerto Rico Patient’s Bill of
Rights;

 


10.3.1.25
Prohibit the Provider from establishing specific days for the delivery of
Referrals or requests for Prior Authorization;

 
Page 168 of 324

--------------------------------------------------------------------------------


10.3.1.26
Notify the Provider that, in order to participate in the Medicare Platino
Program, the Provider shall accept GHP Enrollees;

 


10.3.1.27
Specify rates of payment, as detailed in Section 10.5, and require that
Providers accept such payment as payment in full for Covered Services provided
to Enrollees, less any applicable Enrollee Co-Payments pursuant to Section 7.11
of this Contract;

 


10.3.1.28
Specify acceptable billing and coding requirements including ICD-10;

 


10.3.1.29
Require that the Provider comply with the Contractor’s Cultural Competency plan;

 


10.3.1.30
Require that any Marketing Materials developed and distributed by the Provider
be submitted to the Contractor for submission to ASES for prior written
approval;

 


10.3.1.31
Specify that the Contractor shall be responsible for any payment owed to
Providers for services rendered after the Effective Date of Enrollment, as
provided in Section 5.2.2, including during the retroactive period described in
Section 5.1.3.1;

 


10.3.1.32
Require Providers to collect Enrollee Co-Payments as specified in Attachment 8
to this Contract;

 


10.3.1.33
Require that Providers not employ or subcontract with individuals on the Puerto
Rico or Federal LEIE, or with any entity that could be excluded from the
Medicaid program under 42 CFR 1001.1001 (ownership or control in sanctioned
entities) and 1001.1051 (entities owned or controlled by a sanctioned person);

 


10.3.1.34
Require that Medically Necessary Services shall be available twenty-four (24)
hours per day, seven (7) days per Week, to the extent feasible;

 


10.3.1.35
Prohibit the Provider from operating on a different schedule for GHP Enrollees
than for other patients, and from in any other way discriminating in an adverse
manner between GHP Enrollees and other patients;

 


10.3.1.36
Not require that Providers sign exclusive Provider Contracts with the Contractor
if the Provider is an FQHC or RHC;

 


10.3.1.37
Provide notice that the Contractor’s negotiated rates with Providers shall be
adjusted in the event that the Executive Director of ASES directs the Contractor
to make such adjustments in order to reflect budgetary changes to the Medical
Assistance program;

 
Page 169 of 324

--------------------------------------------------------------------------------


10.3.1.38
Impose fees or penalties if the Provider breaches the contract or violates
Federal or Puerto Rico laws or regulations;

 


10.3.1.39
Require that the Provider make every effort to cost-avoid claims and identify
and communicate to the Contractor available Third Party resources, as required
in Section 23.4 of this Contract, and require that the Contractor cover no
health care services that are the responsibility of the Medicare Program;

 


10.3.1.40
Provide that the Contractor shall not pay Claims for services covered under the
Medicare Program, and that the Provider may not bill both the GHP and the
Medicare Program for a single service to a Dual Eligible Beneficiary;

 


10.3.1.41
Require the Provider to sign a release giving ASES access to the Provider’s
Medicare billing Data for GHP Enrollees who are Dual Eligible Beneficiaries,
provided that such access is authorized by CMS and compliant with all HIPAA
requirements;

 


10.3.1.42
Set forth the Provider’s obligations under the Physician Incentive Programs
outlined in Section 10.7 of this Contract;

 


10.3.1.43
Require the Provider to notify the Contractor Immediately if or whether the
Provider falls within the prohibitions stated in Sections 29.1, 29.2, or 29.6 of
this Contract or has been excluded from the Medicare, Medicaid, or Title XX
Services Programs;

 


10.3.1.44
Include a penalty clause to require the return of public funds paid to a
Provider that falls within the prohibitions stated in Section 29.1, 29.2 or 29.6
of this Contract;

 


10.3.1.45
Require that all reports submitted by the Provider to the Contractor be labeled
with the Provider’s NPI, if applicable;

 


10.3.1.46
Require the Provider to participate in the Provider education activities
described in Section 10.2.2;

 


10.3.1.47
Include Provider dispute process as described in Section 14;

 


10.3.1.48
Require the Provider to disclose information on ownership and control as
specified in Section 54.2;

 


10.3.1.49
Require the Provider to disclose information as listed in Section 23.7.4; and

 


10.3.1.50
Require the Provider to comply with any transition of care requirements set
forth in 42 CFR 438.62 and as specified in Section 5.5.

 
Page 170 of 324

--------------------------------------------------------------------------------


10.3.1.51
Require Providers to submit timely, complete and accurate Encounter data.
Failure to comply with Encounter data requirements may, at the Contractor’s
discretion, subject the Provider to financial penalties.

 


10.3.1.52
Notify the Provider that Overpayments may be recouped by ASES or the Contractor
on behalf of ASES.

 


10.3.1.53
Include a statement that HIPAA does not bar disclosure of protected health
information (PHI) to Federal and State health oversight agencies, including, but
not limited to, HHS-OIG, ASES, Medicaid Fraud Control Unit, and CMS, for
oversight activities permitted under HIPAA, and provide that any such authorized
agency or entity may use these records and information for administrative,
civil, or criminal investigations, or other uses as permitted under HIPAA.

 


10.3.1.54
Specify that in the event that ASES, MFCU, HHS-OIG, or CMS identify that an
Overpayment occurred due to suspected or confirmed fraud, the Provider may not
claim recoupment by the Contractor or ASES as a defense to any criminal charges
brought by a Federal or State entity of competent jurisdiction.

 


10.3.1.55
Require Providers to fully cooperate with any investigation performed by ASES,
OIG, MFCU, or other State or Federal entities with competent jurisdiction,
involving the GHP, and in any subsequent actions that may result from such an
investigation.

 


10.3.1.56
Require that PCPs administer the Ages and Stages Questionnaire (“ASQ”) to the
parents of child Enrollees as required under Section 7.7.9.3 of this Contract,
as applicable.

 


10.3.1.57
Require that the PCP carry out the Modified Checklist for Autism in Toddlers
(“M-CHAT R/F”) pursuant to Section 7.7.9.2 of this Contract, as applicable.

 


10.3.2
In addition to the required provisions in Section 10.3.1, the following
requirements apply to specific categories of Provider contracts.

 


10.3.2.1
The Contractor’s contracts with PMGs shall:

 


10.3.2.1.1
Require that the PMG provide services on a regular time schedule, Monday through
Saturday, from 8:00 a.m. to 6:00 p.m. (Atlantic Time); PMG will not have to
comply with this requirement during the following holidays: January 1st, January
6th, Good Friday, Thanksgiving and December 25th. The PMG has sole discretion to
decide whether or not to provide services during the previously listed holidays;

 
Page 171 of 324

--------------------------------------------------------------------------------


10.3.2.1.2
Require that the PMG employs enough personnel to offer urgent care services
between 6:00 p.m. and 9:00 p.m. (Atlantic Time), Monday through Friday;

 


10.3.2.1.3
Require that the PMG coordinates with Behavioral Health personnel to ensure
integrated physical and Behavioral Health Services, as provided in Article 8;

 


10.3.2.1.4
Require the PMG to work, to the extent possible, within the Contractor’s
established PPN, in directing care for Enrollees and coordinating services;

 


10.3.2.1.5
Authorize the Contractor to adjudicate disputes between the PMG and its Network
Providers about the validity of claims by any Network Provider; and

 


10.3.2.1.6
Require PMGs to provide assurances that the Encounter Data submitted by the PMG
to the Contractor encompass all services provided to GHP Enrollees, including
clinical laboratories.

 


10.3.2.2
The Contractor’s Provider Contracts with PCPs shall require the PCP to inform
and distribute Information to Enrollee patients about instructions on Advance
Directives, and shall require the PCP to notify Enrollees of any changes in
Federal or Puerto Rico law relating to Advance Directives, no more than ninety
(90) Calendar Days after the effective date of such change.

 


10.3.2.3
The Contractor’s Provider Contracts with a Network Provider who is a member of
the PPN shall prohibit the Provider from collecting Co-Payments from GHP
Enrollees, subject only to the exceptions established in Article 9 of this
Contract and the Attachment 8 to this Contract (Co-Payment Chart).

 


10.3.2.4
The Contractor’s Provider Contracts with Hospitals and Emergency Rooms shall
prohibit the Hospital or Emergency Room from placing a lower priority on GHP
Enrollees than on other patients, and from referring GHP Enrollees to other
facilities for reasons of economic convenience. Such contracts shall include
sanctions penalizing this practice.

 


10.4
Termination of Provider Contracts

 


10.4.1
The Contractor shall comply with all Puerto Rico and Federal laws regarding
Provider termination. The Provider Contracts shall:

 


10.4.1.1
Contain provisions allowing termination of the Provider Contract by the
Contractor “for cause.” Termination of the Provider Contract will not be
permitted without cause. Cause for termination includes, but is not limited to,
gross negligence in complying with contractual requirements or obligations; a
pattern of noncompliance with contractual requirements or obligations that the
Provider fails to correct after being notified of such noncompliance by the
Contractor; insufficiency of funds of ASES or the Contractor, which prevents
them from continuing to pay for their obligations; changes in Federal or State
law, among others. The Contractor shall not terminate a Provider Contract in
retaliation for the Provider exercising his or her Appeal rights, advocating on
behalf of the Provider, or for advocating on behalf of an Enrollee.

 
Page 172 of 324

--------------------------------------------------------------------------------


10.4.1.2
Specify that in addition to any other right to terminate the Provider Contract,
and notwithstanding any other provision of this Contract, ASES may demand
Provider termination Immediately, or the Contractor may Immediately terminate on
its own, a Provider’s participation under the Provider Contract if:

 


10.4.1.2.1
The Provider fails to abide by the terms and conditions of the Provider
Contract, as determined by ASES, or, in the sole discretion of ASES, if the
Provider fails to come into compliance within fifteen (15) Calendar Days after a
receipt of notice from the Contractor specifying such failure and requesting
such Provider to abide by the terms and conditions hereof; or

 


10.4.1.2.2
The Contractor or ASES learns that the Provider:

 


10.4.1.2.2.1
Falls within the prohibition stated in Section 29.1 or 29.2, or has a criminal
conviction as provided in Section 29.6;

 


10.4.1.2.2.2
Has been or could be excluded from participation in the Medicare, Medicaid, or
CHIP Programs;

 


10.4.1.2.2.3
Could be excluded from the Medicaid Program under 42 CFR 1001.1001 (ownership or
control in sanctioned entities) and 1001.1051 (entities owned or controlled by a
sanctioned person); and/or

 


10.4.1.2.2.4
Fails to comply with the Provider Credentialing process and requirements or is
not a Medicaid enrolled Provider.

 


10.4.1.3
Specify that any Provider whose participation is terminated under the Provider
Contract for any reason shall utilize the applicable Appeals procedures outlined
in the Provider Contract. No additional or separate right of Appeal to ASES or
the Contractor is created as a result of the Contractor’s act of terminating, or
decision to terminate any Provider under this Contract. Notwithstanding the
termination of the Provider Contract with respect to any particular Provider,
this Contract shall remain in full force and effect with respect to all other
Providers.

 
Page 173 of 324

--------------------------------------------------------------------------------


10.4.2
The Contractor shall notify ASES at least forty-five (45) Calendar Days prior to
the effective date of the suspension, termination, or withdrawal of a Provider
from participation in the Contractor’s General Network. If the cause for
termination falls under Section 10.4.1.2, the Contractor shall provide to ASES
an explanation of the reasons for termination Immediately.

 


10.4.2.1
Notices provided to ASES under Section 10.4.2 must be accompanied by an
explanation regarding how Network Adequacy will be met regardless of the
termination, and a plan to transition Enrollees to a different Provider without
interruptions to their care. Contractor shall amend or suspend the transition
plan at ASES’s request.

 


10.4.3
Unless otherwise specified by ASES, the Contractor shall, within fifteen (15)
Calendar Days of issuance of a notice of termination to a Provider, provide
written notice of the termination to Enrollees who received his or her Primary
Care from, or was seen on a regular basis by, the terminated Provider, and shall
assist the Enrollee as needed in finding a new Provider.

 


10.5
Provider Payment

 


10.5.1
General Provisions

 


10.5.1.1
The Contractor guarantees payment for all Medically Necessary Services rendered
by Providers on a person’s Effective Date of Enrollment, including during the
retroactive period described in Section 5.1.3.1.

 


10.5.1.2
The Contractor shall require, as a condition of payment, that the Provider
accept the amount paid by the Contractor or appropriate denial made by the
Contractor (or, if applicable, payment by the Contractor that is supplementary
to the Enrollee’s Third Party payer) plus any applicable amount of Co-Payment
responsibilities due from the Enrollee as payment in full for the service.

 


10.5.1.3
The Contractor shall ensure that Enrollees are held unaccountable by the
Provider for the costs of Medically Necessary Services except for applicable
Co-Payment amounts (described in Section 9.3 of this Contract and Attachment 8
to this Contract).

 
Page 174 of 324

--------------------------------------------------------------------------------


10.5.1.4
The insolvency, liquidation, bankruptcy, or breach of contract of any Provider
will not release the Contractor from its obligation to pay for all services
rendered as authorized under this Contract.

 


10.5.1.5
With the exceptions noted below, the Contractor shall negotiate rates with
Providers, and such rates shall be specified in the Provider Contract. Payment
arrangements may take any form allowed under Federal law and the laws of Puerto
Rico, including Capitation payments, Fee-for-Service payment, and salary, if
any, subject to Section 10.6 concerning permitted risk arrangements. However,
the Contractor must consider the use of a benchmark for provider reimbursement
rates equaling eighty percent (80%) of the 2018 Medicare fee schedule for the
reimbursement of non-facility professional services related to cardiology and
nuclear medicine services, and seventy percent (70%) of the 2018 Medicare fee
schedule for the reimbursement of non-facility professional services related to
all other specialties except radiation oncology, hematology/oncology, urology,
interventional radiology and dialysis services.  Any use of the 2018 Medicare
fee schedule as a guideline to set maximum provider reimbursement rates shall
not obligate the Contractor to increase current provider reimbursement rates
that have been previously negotiated. The Contractor shall inform ASES in
writing when it enters any Provider payment arrangement.

 


10.5.1.6
Any Capitation payment made by the Contractor to Providers shall be based on
sound actuarial methods in accordance with 42 CFR 438.4. The Contractor shall
submit data supporting the actuarial soundness of Capitation Payments to ASES,
including the base data generated by the Contractor. All Provider payments by
the Contractor shall be reasonable, and the amount paid shall not jeopardize or
infringe upon the quality of the services provided.

 


10.5.1.7
Even if the Contractor does not enter into a capitated payment arrangement with
a Provider, the Provider shall nonetheless be required to submit to the
Contractor detailed Encounter Data (see Section 16.8 of this Contract).

 


10.5.1.8
The Contractor shall be responsible for issuing to the forms required by the
Department of the Treasury, in accordance with all Puerto Rico laws,
regulations, and guidelines.

 


10.5.1.9
The Contractor shall make timely payments to Providers in accordance with the
timeliness standards outlined in Section 16.10 of this Contract.

 
Page 175 of 324

--------------------------------------------------------------------------------


10.5.2
Payments to FQHCs and RHCs. When the Contractor negotiates a contract with an
FQHC and/or an RHC, as defined in Section 1905(a)(2)(B) and 1905(a)(2)(C) of the
Social Security Act, the Contractor shall pay to the FQHC or RHC rates that are
comparable to rates paid to other similar Providers providing similar services.
The Contractor shall cooperate with ASES and the Department of Health in
ensuring that payments to FQHCs and RHCs are consistent with Sections
1902(a)(15) and 1902(bb)(5) of the Social Security Act.

 


10.5.3
Requirement to Verify Eligibility. The Contractor warrants that all of its
Network Providers shall verify the eligibility of Enrollees before the Provider
provides Covered Services. This verification of eligibility is a condition of
receiving payment from the Contractor for Covered Services.

 


10.5.4
Payments to Providers Owing Funds to ASES. Upon receipt of notice from ASES that
ASES is owed funds by a Provider due to an Overpayment or other reasons, the
Contractor shall reduce payment to the Provider for all Claims submitted by that
Provider by one hundred percent (100%), or such other amount as ASES may elect,
until the amount owed to ASES is recovered. The Contractor shall promptly remit
any such funds recovered to ASES in the manner specified by ASES. To that end,
the Contractor’s Provider Contracts shall contain a provision giving notice of
this obligation to the Provider, such that the Provider’s execution of the
Contract shall constitute agreement with the Contractor’s obligation to ASES.

 


10.5.5
Payment Rates Subject to Change. The Contractor shall adjust its negotiated
rates with Providers to reflect budgetary changes, as directed by the Executive
Director of ASES, to the extent that such adjustments can be made within funds
appropriated to ASES and available for payment to the Contractor. The
Contractor’s Provider Contracts shall contain a provision giving notice of this
obligation to the Provider, such that the Provider’s execution of the Provider
Contract shall constitute agreement with the Contractor’s obligation to ASES.

 


10.5.6
Payments for Hospitalization Services or Services Extending for More than Thirty
(30) Calendar Days. In the event of hospitalization or extended services that
exceed thirty (30) Calendar Days, the Provider may bill and collect payments for
services rendered to the Enrollee at least once per month. These services shall
be paid according to the procedures discussed in this Article 10.

 


10.5.7
Payments for Services to Dual Eligible Beneficiaries. The Contractor shall
include in its Provider Contracts a notice that the Contractor shall not pay
Claims for services covered under the Medicare Program except as set forth in
Section 23.5. No Provider may bill both the GHP and the Medicare Program for a
single service rendered to a Dual Eligible Beneficiary. The Contractor shall
include in its Provider Contracts a requirement that the Provider shall comply
with 42 CFR 447.15 to accept Medicaid payments as payment in full.

 
Page 176 of 324

--------------------------------------------------------------------------------


10.5.8
Payment for Pharmacy Services. The Contractor shall abide by and comply with the
following payment process hereby established:

 


10.5.8.1
In covering pharmacy services, the Contractor shall adhere to the retail
pharmacy reimbursement levels established in Attachment 6 to this Contract.

 


10.5.8.2
On a bi-monthly payment cycle to be set by the PBM, the PBM will provide the
Contractor with the proposed Claims listing. The Contractor shall promptly
review the payment listing.

 


10.5.8.3
The PBM will submit to the Contractor the invoice and summary, which includes
the amount of Claims cost to be paid to participating Pharmacies and the amount
to switch fees to be paid to the PBM. The Contractor shall electronically
transfer funds to the PBM’s bank account within two (2) Business Days after
receiving the invoice from the PBM. The Contractor shall certify the listing of
medications dispatched and paid bi-weekly to confirm the PBM’s and/or other
Contractors’ administrative payment.

 


10.5.8.4
The Contractor, ASES, and the PBM shall cooperate to identify additional savings
opportunities, including special purchasing opportunities, changes in network
fees, etc.

 


10.5.9
Payments to Providers Outside the PPN. The Contractor shall provide for adequate
payment in its contracts with Providers outside the PPN.

 


10.5.10
Payments for Emergency Services and Post-Stabilization Services

 


10.5.10.1
The Contractor shall not deny a Claim from a Provider for Emergency Services and
shall make payment to a Provider for responding to an Enrollee’s Emergency
Medical Condition or Psychiatric Emergency by performing medical screening
examinations and stabilizing treatment.

 


10.5.10.2
Pursuant to Section 1932(b)(2)(D) of the Social Security Act, the Contractor
shall limit payments to Out-of-Network Providers of Emergency Services to the
amount that would have been paid if the service had been provided by a Network
Provider.

 


10.5.11
Payments to State Health Facilities. The Contractor shall establish a payment
system, upon request in writing by ASES, to improve cash flow to health care
facilities administered or operated by the Central Government identified in
Section 9.6.1 that participate in the General Network. Such payment system shall
not be structured as a pass-through payment.

 
Page 177 of 324

--------------------------------------------------------------------------------


10.6
Acceptable Risk Arrangements

 


10.6.1
The Contractor’s Provider Contracts with PMGs shall establish a financial risk
arrangement agreed upon between the Contractor and the PMG which shall be
clearly stated in the PMG contract with the Contractor.

 


10.7
Physician Incentive Programs

 


10.7.1
General Provisions

 


10.7.1.1
The Contractor may, upon prior written approval from ASES, design and implement
one (1) Physician Incentive Plan, and shall incorporate the requirements of this
plan into Provider Contracts. The Contractor shall submit a written request to
ASES before implementing any such incentive program by providing a summary of
the program for ASES review and approval at least sixty (60) Calendar Days
before the projected implementation date for the program. ASES has the absolute
right to approve or disapprove the Physician Incentive program, and the program
may be implemented only upon receipt of prior written approval from ASES.

 


10.7.1.2
ASES will approve a Physician Incentive Program only if it, in ASES’s
discretion, meets the following requirements:

 


10.7.1.2.1
The program contains credible medical standards in support of the improvement of
quality health services and reduces or eliminates any adverse effects on
patients’ care;

 


10.7.1.2.2
All incentive payments to Providers are related to or made under quality
initiatives supported or otherwise approved by CMS;

 


10.7.1.2.3
The implementation of the program in no way reduces or otherwise limits Enrollee
Access to Medically Necessary Services (including a reduction in prescription
drugs, diagnostic tests or treatments, hospitalization, and other treatment
available regardless of the incentives);

 


10.7.1.2.4
The Contractor shall employ continuous monitoring by an independent Third Party
to confirm that Enrollee care is not adversely affected by the program;

 


10.7.1.2.5
The intent of the program is to improve the quality of the services to
Enrollees. Enrollees shall be informed of the existence of the Physician
Incentive program, and the Provider shall be made fully responsible for the
proper care to the Enrollee; and

 
Page 178 of 324

--------------------------------------------------------------------------------


10.7.1.2.6
Incentives are not used to penalize Providers who serve Enrollees whose
treatment needs, according to the Provider’s medical judgment, do not fall
within the Contractor’s fixed clinical protocols.

 


10.7.2
Pay for Performance for Hospitals. ASES approves the use of incentive programs
targeting hospitals, provided that the incentive programs:

 


10.7.2.1
Encourage the use of medical standards that support quality improvement and
reduce adverse effects in Enrollee care;

 


10.7.2.2
Advance the quality initiatives supported by CMS;

 


10.7.2.3
Are not geared toward, and do not have the likely effect of, reducing or
limiting services that the Enrollee needs or may need (for example, reduction of
diagnostic exams, hospitalization, or treatment);

 


10.7.2.4
Are not used solely as a mechanism for reducing payments to or recovering
payments from Providers;

 


10.7.2.5
Contain clearly defined objectives, effectively communicated to both Providers
and (upon request) Enrollees;

 


10.7.2.6
Aim to reduce “never events,” such as health care-associated infections and
other hospital-acquired conditions (including reaction to foreign substances
accidentally left in during procedure, air embolism, blood incompatibility,
pressure ulcers, and falls);

 


10.7.2.7
Address inappropriate admissions and readmissions; and

 


10.7.2.8
Address over-utilization of caesarian sections.




ARTICLE 11
UTILIZATION MANAGEMENT

 


11.1
General

 


11.1.1
The Contractor shall comply with Puerto Rico and Federal requirements for
Utilization Management (“UM”) including but not limited to 42 CFR Part 456.

 


11.1.2
The Contractor shall ensure the involvement of appropriate, knowledgeable,
currently practicing Providers in the development of UM procedures.

 


11.1.3
The Contractor shall manage the use of a limited set of resources and maximize
the effectiveness of care by evaluating clinical appropriateness, and
authorizing the type and volume of services through fair, consistent, and
Culturally Competent decision-making processes while ensuring equitable Access
to care and a successful link between care and outcomes.

 
Page 179 of 324

--------------------------------------------------------------------------------


11.1.4
The Contractor shall submit to ASES on an annual basis existing UM edits in the
Contractor’s Claims processing system that control Utilization and prevent
payment for Claims that are duplicates, unbundled when they should be bundled,
already covered under another charge, etc.

 


11.1.5
ASES reserves the right require the Contractor to submit any Utilization
Management report.

 


11.2
Utilization Management Policies and Procedures

 


11.2.1
The Contractor shall provide assistance to Enrollees and Providers to ensure the
appropriate Utilization of resources. The Contractor shall have written
Utilization Management policies and procedures included in the Provider
Guidelines (see Section 10.2.1.4) that:

 


11.2.1.1
Include protocols and criteria for evaluating Medical Necessity, authorizing
services, and detecting and addressing over, under, and inappropriate
Utilization. Such protocols and criteria shall comply with Federal and Puerto
Rico laws and regulations.

 


11.2.1.2
Address which services require PCP Referral, which services require Prior
Authorization, and how requests for initial and continuing services are
processed, and which services will be subject to concurrent, retrospective, or
prospective review.

 


11.2.1.3
Describe mechanisms in place that ensure consistent application of review
criteria for Prior Authorization decisions and consult with the requesting
Provider when appropriate.

 


11.2.1.4
Require that all Medical Necessity determinations be made in accordance with
ASES’s Medical Necessity definition as stated in Section 7.2. Divergence from
standards set forth in clinical protocols and guidelines cannot be the sole
reason for denying a Covered Service if the divergence is documented by the
treating physician and supported by clinical evidence and generally accepted
medical norms; appropriate in type, frequency, grade, setting and duration; and
not solely for the convenience of the Enrollee, treating or other Provider, or
the Contractor.

 


11.2.1.5
Facilitate the delivery of high quality, low cost, efficient, and effective
care.

 


11.2.1.6
Ensure that services are based on the history of the problem or illness, its
context, and desired outcomes.


Page 180 of 324

--------------------------------------------------------------------------------


11.2.1.7
Emphasize relapse and crisis prevention, not just crisis intervention.

 


11.2.1.8
Detect over, under, and inappropriate Utilization of services to assess quality
and appropriateness of services and to assess quality and appropriateness of
care furnished to Enrollees with special health care needs.

 


11.2.1.9
Ensure that any decision to deny a Service Authorization Request or to authorize
a service in an amount, duration, or scope that is less than requested, be made
by a Provider who has appropriate clinical expertise to understand the treatment
of the Enrollee’s condition or disease, such as the Contractor’s medical
director.

 


11.2.2
The Contractor shall submit its Utilization Management policies and procedures
to ASES for review and prior written approval according to the timeframe
specified in Attachment 12 to this Contract.

 


11.2.3
The Contractor’s Utilization Management policies and procedures shall define
when a conflict of interest for a Provider involved in Utilization Management
activities may exist and shall describe the remedy for such conflict.

 


11.2.4
The Contractor, and any delegated Utilization Management agent, shall not permit
or provide compensation or anything of value to its employees, Agents, or
contractors based on:

 


11.2.4.1
Either a percentage of the amount by which a Claim is reduced for payment or the
number of Claims or the cost of services for which the person has denied
authorization or payment; or

 


11.2.4.2
Any other method that encourages a decision to deny, limit, or discontinue a
Medically Necessary Covered Service to any Enrollee, as set forth by 42 CFR
438.210(e).

 


11.2.5
If the Contractor delegates any of its utilization management responsibilities
under this Section 11.2 or 11.4 to any delegated Utilization Management agent or
Subcontractor, such agent or Subcontractor shall also comply with written
policies and procedures for processing requests for authorizations of services
in accordance with 42 CFR 438.210(b)(1).

 


11.3
Utilization Management Guidance to Enrollees

 


11.3.1
As provided in Section 6.4.5.22, the Contractor shall provide clear guidance in
its Enrollee Handbook on Utilization Management policies. Upon request, the
Contractor shall provide Utilization Management decision criteria to Providers,
Enrollees, their families, and the public.

 
Page 181 of 324

--------------------------------------------------------------------------------


11.4
Prior Authorization and Referral Policies

 


11.4.1
Referrals

 


11.4.1.1
The Contractor shall not require a Referral from a PCP when an Enrollee seeks
care from a Provider in the Contractor’s PPN.

 


11.4.1.2
A written Referral from the PCP shall be required:

 


11.4.1.2.1
For the Enrollee to access specialty care and services within the Contractor’s
General Network but outside the PPN; and

 


11.4.1.2.2
For the Enrollee to access an Out-of-Network Provider (with the exception of
Emergency Services).

 


11.4.1.3
A Referral for either the General Network or out-of-network services will be
provided during the same visit with the PCP but no later than twenty-four (24)
hours of the Enrollee’s request.

 


11.4.1.4
When a Provider does not make the Referral in the required timeframe specified,
or refuses to make a Referral, the Contractor shall issue an Administrative
Referral.

 


11.4.1.5
Neither the Contractor nor any Provider or Subcontractor may impose a
requirement that Referrals be submitted for the approval of committees, boards,
Medical Directors, etc. The Contractor shall strictly enforce this directive and
shall issue Administrative Referrals (see Section 11.4.1.4) whenever it deems
medically necessary.

 


11.4.1.6
If the Provider Access requirements of Section 9.5 of this Contract cannot be
met within the PPN within thirty (30) Calendar Days of the Enrollee’s request
for the Covered Service, the PMG shall refer the Enrollee to a specialist within
the General Network, without the imposition of Co-Payments. However, the
Enrollee shall return to the PPN specialist once the PPN specialist is available
to treat the Enrollee.

 


11.4.1.7
The Contractor shall ensure that PMGs comply with the rules stated in this
Section concerning Referrals, so that Enrollees are not forced to change PMGs in
order to obtain needed Referrals.

 


11.4.1.8
If the Referral system that is developed by the Contractor requires the use of
electronic media, such equipment shall be installed in Network Providers’
offices at the Contractor’s expense.

 


11.4.2
Timeliness of Prior Authorization

 
Page 182 of 324

--------------------------------------------------------------------------------


11.4.2.1
The Contractor shall ensure that Prior Authorization is provided for the
Enrollee in the following timeframes, including on holidays and outside of
normal business hours.

 


11.4.2.1.1
With the exception of Prior Authorization of covered prescription drugs as
described in Section 7.5.12.4.2, the decision to grant or deny a Prior
Authorization shall not exceed seventy-two (72) hours from the time of the
Enrollee’s Service Authorization Request for all Covered Services; except that,
where the Contractor or the Enrollee’s Provider determines that the Enrollee’s
life or health could be endangered by a delay in accessing services, the Prior
Authorization shall be provided as expeditiously as the Enrollee’s health
requires, and no later than twenty-four (24) hours from the Service
Authorization Request.

 


11.4.2.1.2
The Contractor may extend the time allowed for Prior Authorization decisions for
up to fourteen (14) Calendar Days, where:

 


11.4.2.1.2.1
The Enrollee, or the Provider, requests the extension; or

 


11.4.2.1.2.2
The Contractor justifies to ASES a need for the extension in order to collect
additional Information, such that the extension is in the Enrollee’s best
interest.

 


11.4.2.1.3
If the timeframe is extended in accordance with 11.4.2.1.2.2, the Contractor
shall give the Enrollee written notice of the reason behind granting the
extension and inform the Enrollee of the right to file a Grievance if he or she
disagrees with that decision. The notice of the determination shall be sent as
expeditiously as the Enrollee’s health condition requires and no later than the
expiration date of the extension.

 


11.4.2.2
For services that require Prior Authorization by the Contractor, the Service
Authorization Request shall be submitted promptly by the Provider for the
Contractor’s approval, so that Prior Authorization may be provided within the
timeframe set forth in this Section 11.4.2.

 


11.4.2.3
The Contractor shall notify the Enrollee and Provider, verbally or in writing,
of the approval of a Service Authorization Request Immediately after such
determination is made. Notices of Adverse Benefit Determinations must comply
with the requirements set forth in Section 14.4.

 
Page 183 of 324

--------------------------------------------------------------------------------


11.4.3
The Contractor shall submit to ASES Utilization Management clinical criteria to
be used for services requiring Prior Authorization. ASES shall prior approve in
writing such Utilization Management clinical criteria.

 


11.4.4
Prohibited Actions

 


11.4.4.1
Any denial, unreasonable delay, or rationing of Medically Necessary Services to
Enrollees is expressly prohibited. The Contractor shall ensure compliance with
this prohibition from Network Providers or any other entity related to the
provision of Behavioral Health services to GHP Enrollees. Should the Contractor
violate this prohibition, the Contractor shall be subject to the provisions of
Article VI, Section 6 of Act 72 and 42 CFR 438, Subpart I (Sanctions).

 


11.4.5
The Contractor shall employ appropriately licensed professionals to supervise
all Prior Authorization decisions and shall specify the type of personnel
responsible for each type of Prior Authorization in its policies and procedures.
Any decision to deny a Service Authorization Request or to authorize a service
in an amount, duration, or scope that is less than requested shall be made by a
Provider who possesses the appropriate clinical expertise for treating the
Enrollee’s condition. For Service Authorization Requests for dental services,
only licensed dentists are authorized to make such decisions.

 


11.4.6
Emergency Services

 


11.4.6.1
Neither a Referral nor Prior Authorization shall be required for any Emergency
Service, no matter whether the Provider is within the PPN, and notwithstanding
whether there is ultimately a determination that the condition for which the
Enrollee sought treatment from an Emergency Services Provider was not an
Emergency Medical Condition or Psychiatric Emergency.

 


11.4.7
Dental Services

 


11.4.7.1
The Contractor shall not require a Prior Authorization or a Referral for dental
services except for maxillofacial surgery which requires Prior Authorization
from a PCP.

 


11.4.8
Pharmacy Services

 


11.4.8.1
The Contractor shall require Prior Authorization for filling a drug prescription
for certain drugs specified on the FMC, as provided in Section 7.5.12.10.

 


11.4.8.2
The Contractor shall require a Countersignature from the Enrollee’s PCP in order
to fill a prescription written by a Provider who is not in the PPN.

 
Page 184 of 324

--------------------------------------------------------------------------------


11.4.8.3
Any required Prior Authorization or Countersignature for pharmacy services shall
be conducted within the timeframes provided in Sections 7.5.12.4.

 


11.4.8.4
The Contractor shall comply with the Utilization Management policies and
procedures in Section 7.5.12 of this Contract for pharmacy services.

 


11.4.9
Special Coverage

 


11.4.9.1
In order to obtain services under Special Coverage, an Enrollee shall be
registered in the program, as provided in Section 7.7. Registration is a form of
Utilization control, to determine whether the Enrollee’s health condition
warrants Access to the expanded services included in Special Coverage.

 
In addition, as noted in Section 7.7.12, some individual Special Coverage
services require Prior Authorization even for Enrollees who have registered
under Special Coverage.
 


11.4.10
Behavioral Health Services. The Contractor shall not require a Prior
Authorization or a Referral for Behavioral Health services except for Partial
Hospitalizations, Electroconvulsive Therapy and some medications as indicated in
the FMC.

 


11.5
Use of Technology to Promote Utilization Management

 


11.5.1
ASES strongly encourages the Contractor to develop electronic, web-based
Referral processes and systems. In the event that a Referral is made via the
telephone, the Contractor shall ensure that Referral Data are maintained in a
Data file that can be accessed electronically by the Contractor, the Provider,
and ASES.

 


11.5.2
In conjunction with its other Utilization Management policies, the Contractor
shall submit the Referral processes to ASES for review and prior written
approval in accordance with Attachment 12 to this Contract.

 


11.6
Court-Ordered Evaluations and Services

 


11.6.1
In the event that an Enrollee requires Medicaid-covered services ordered by a
court, the Contractor shall fully comply with all court orders while maintaining
appropriate Utilization Management practices.

 


11.7
Second Opinions

 


11.7.1
The Contractor shall provide a second opinion in any situation when there is a
question concerning a diagnosis, the options for surgery, or alternative
treatments of a health condition when requested by any Enrollee, or by a parent,
guardian, or other person exercising a custodial responsibility over the
Enrollee.

 
Page 185 of 324

--------------------------------------------------------------------------------


11.7.2
The second opinion shall be provided by a qualified Network Provider, or, if a
Network Provider is unavailable, the Contractor shall arrange for the Enrollee
to obtain a second opinion from an Out-of-Network Provider.

 


11.7.3
The second opinion shall be provided at no cost to the Enrollee.




ARTICLE 12
QUALITY IMPROVEMENT AND PERFORMANCE PROGRAM

 


12.1
General Provisions

 


12.1.1
The Contractor shall provide for the delivery of quality care to all Enrollees
with the primary goal of improving health status or, in instances where the
Enrollee’s health is not amenable to improvement, maintaining the Enrollee’s
current health status by implementing measures to prevent any further
deterioration of his or her health status.

 


12.1.2
The Contractor shall seek input from, and work with, Enrollees, Providers,
community resources, and agencies to actively improve the quality of care
provided to Enrollees.

 


12.1.3
The Contractor shall ensure that its Quality Assessment and Performance
Improvement Program effectively monitors the program elements listed in 42 CFR
438.66.

 


12.1.4
ASES, in strict compliance with 42 CFR 438.340 and other Federal and Puerto Rico
regulations, shall evaluate the delivery of health care by the Contractor. Such
quality monitoring shall include monitoring of all the Contractor’s Quality
Management/Quality Improvement (“QM/QI”) programs described in this Article 12
of this Contract.

 


12.1.5
The Contractor shall cooperate with any Puerto Rico or Federal monitoring of its
performance under this Contract, which may include but is not limited to
external quality reviews, operational reviews, performance audits and
evaluations.

 


12.1.6
The Contractor shall identify, collect and provide any Data, Medical Records or
other Information requested by ASES or its authorized representative or the
Federal agency or its authorized representative in the format specified by
ASES/Federal agency or its authorized representative. The Contractor shall
ensure that the requested Data, Medical Records, and other Information is
provided at no charge to ASES, all Federal agencies, or their authorized
representative.

 
Page 186 of 324

--------------------------------------------------------------------------------


12.1.7
If requested, the Contractor shall provide workspace at the Contractor’s local
offices for ASES, any Federal agencies, or their authorized representative to
review requested Data, Medical Records, or other Information.

 


12.1.8
Advisory Board

 


12.1.8.1
The Contractor shall convene and facilitate an advisory board. Advisory board
members shall serve to advise the Contractor on issues concerning service
delivery and quality of all Covered Services (e.g., Behavioral Health, physical
health), Enrollee rights and responsibilities, resolution of Enrollee Grievances
and Appeals and the needs of groups represented by advisory board members as
they pertain to Medicaid.

 


12.1.8.2
The advisory board shall consist of representatives from all GHP populations,
family members, and Providers. The Contractor shall have an equitable
representation of its representatives in terms of race, gender, special
populations, and Puerto Rico’s geographic areas.

 


12.1.8.3
The Contractor’s advisory board shall keep a written record of all attempts to
invite and include its representatives in its meetings. The Advisory Board
roster and minutes shall be made available to ASES ten (10) Calendar Days
following the meeting date. See Article 18 of this Contract for additional
reporting requirements.

 


12.1.8.4
The Contractor shall hold quarterly, centrally located advisory board meetings
throughout the Contract Term. The Contractor shall advise ASES ten (10) Calendar
Days in advance of meetings to be held. At least two (2) of the quarterly
meetings shall focus on Enrollee issues to help ensure that Enrollee issues and
concerns are heard and addressed. Attendance rosters and minutes for these two
(2) meetings shall be made available to ASES within ten (10) Calendar Days
following the meeting date.

 


12.1.8.5
The Contractor shall ensure that all advisory board representatives actively
participate in deliberations and that no one board representative dominates
proceedings in order to foster an inclusive meeting environment.

 


12.2
Quality Assessment Performance Improvement (“QAPI”) Program

 


12.2.1
The Contractor shall comply with Puerto Rico and Federal standards for Quality
Management/Quality Improvement (“QM/QI”).

 


12.2.1.1
The Contractor shall establish QAPI that specifies the Contractor’s quality
measurement and performance improvement activities using clinically sound,
nationally developed and accepted criteria.

 
Page 187 of 324

--------------------------------------------------------------------------------


12.2.2
For Medicaid and CHIP Eligibles, the QAPI program shall be in compliance with
Federal requirements specified at 42 CFR 438.330.

 


12.2.3
The Contractor’s QAPI program shall be based on the latest available research in
the area of quality assurance and at a minimum shall include:

 


12.2.3.1
A method of monitoring, analyzing, evaluating, and improving the delivery,
quality and appropriateness of health care furnished to all Enrollees (including
over, under, and inappropriate Utilization of services) and including those with
special health care needs, as defined by ASES in the quality strategy;

 


12.2.3.2
Written policies and procedures for quality assessment, Utilization Management,
and continuous quality improvement that are periodically assessed for efficacy
and reflect Enrollee and Network Provider input;

 


12.2.3.3
Include an Information System sufficient to support the collection, integration,
tracking, analysis, and reporting of Data, in compliance with 42 CFR 438.242;

 


12.2.3.4
Designated staff with expertise in quality assessment, Utilization Management,
and continuous quality improvement;

 


12.2.3.5
A review of outcome Data at least quarterly for performance improvement
recommendations and interventions;

 


12.2.3.6
A mechanism to detect over, under, and inappropriate Utilization of services;

 


12.2.3.7
Reports that have been evaluated, indicated recommendations that are
implemented, and provided feedback to Providers and Enrollees;

 


12.2.3.8
A methodology and process for conducting Provider Credentialing and
Re-Credentialing;

 


12.2.3.9
Procedures for validating completeness and quality of Encounter Data;

 


12.2.3.10
Annual PIPs as specified by ASES;

 


12.2.3.11
Development of an emergency room (ER) quality initiative program (see Section
12.4);

 


12.2.3.12
Development of a Health Care Improvement Program (see Section 12.5);

 
Page 188 of 324

--------------------------------------------------------------------------------


12.2.3.13
Reporting on specified performance measures, including specified performance
measures (see Section 12.5.4.1);

 


12.2.3.14
Conducting Provider and Enrollee satisfaction surveys (see Section 12.6);

 


12.2.3.15
Quarterly reports on program results, conclusions, recommendations, and
implemented system changes, as specified by ASES; and

 


12.2.3.16
Process for evaluating the impact and effectiveness of the Contractor’s QAPI
program at least annually.

 


12.2.4
The Contractor’s annual QAPI program shall be submitted to ASES for review and
prior written approval according to the timeframe specified in Attachment 12 to
this Contract and the annual reporting requirements outlined in Article 18.

 


12.2.5
The Contractor shall submit any changes to its QAPI program to ASES for review
and prior written approval sixty (60) Calendar Days prior to implementation of
the change.

 


12.2.6
Upon the request of ASES, the Contractor shall provide any Information and
documents related to the implementation of the QAPI program.

 


12.2.7
As per 42 CFR 438.332(a) and (b), the Contractor shall inform ASES as to whether
it has been accredited by a private, independent accrediting entity, and if so,
shall provide or authorize the accrediting entity to provide ASES, as
applicable, a copy of its most recent accreditation review (including its
accreditation status, expiration date of the accreditation, and survey type and
level) recommended actions or improvements, corrective action plans, and
summaries of findings.

 


12.3
Performance Improvement Projects (PIPs)

 


12.3.1
At a minimum, the Contractor shall have a PIPs work plan and activities that are
consistent with Federal and Puerto Rico statutes, regulations, and Quality
Assessment and Performance Improvement Program requirements for pursuant to 42
C.F.R. 438.330.For more detailed information refer to the “EQR Managed Care
Organization Protocol” available at http://www.medicaid.gov/Medicaid-CHIP-
Program-Information/By-Topics/Quality-of-Care/Quality-of-Care-External-
Quality-Review.html.

 


12.3.2
PIPs shall be designed to achieve, through ongoing measurements and
intervention, significant improvement, sustained over time, in clinical care and
administrative areas that are expected to have a favorable effect on health
outcomes and Enrollee satisfaction.

 


12.3.3
The Contractor shall implement PIPs in the following areas:

 
Page 189 of 324

--------------------------------------------------------------------------------


12.3.3.1
One (1) clinical care project in the area of increasing fistula use for
Enrollees at-risk for dialysis;

 


12.3.3.2
One (1) clinical care project in the area of Behavioral Health;

 


12.3.3.3
One (1) administrative project in the area of EPSDT screening;

 


12.3.3.4
One (1) administrative project in the area of reverse co-location and
co-location of physical and Behavioral Health and their integration; and

 


12.3.3.5
The Contractor shall conduct additional PIPs as specified by ASES during the
Contract Term.

 


12.3.4
In designing its PIPs, the Contractor shall:

 


12.3.4.1
Show that the selected area of study is based on a demonstration of need and is
expected to achieve measurable benefit to Enrollee (rationale);

 


12.3.4.2
Establish clear, defined and measurable goals and objectives that the Contractor
shall achieve in each year of the project;

 


12.3.4.3
Measure performance using quality indicators that are objective, measurable,
clearly defined and that allow tracking of performance and improvement over
time;

 


12.3.4.4
Implement interventions designed to achieve quality improvements;

 


12.3.4.5
Evaluate the effectiveness of the interventions;

 


12.3.4.6
Establish standardized performance measures (such as HEDIS or another similarly
standardized product);

 


12.3.4.7
Plan and initiate activities for increasing or sustaining improvement; and

 


12.3.4.8
Document the Data collection methodology used (including sources) and steps
taken to assure Data is valid and reliable.

 


12.3.5
The Contractor shall submit all descriptions of PIPs and program details to ASES
annually as part of the QAPI program.

 


12.3.6
Each PIP shall be evaluated by the EQRO. The Contractor shall provide
information to the EQRO on the status and outcomes of the PIP upon request.

 


12.3.7
When requested, the Contractor shall submit Data to ASES or the EQRO for
standardized PIPs. The Contractor shall collect valid and reliable Data, using
qualified staff and personnel to collect the Data. Failure of the Contractor to
follow Data collection and submission requirements may result in sanctions.

 
Page 190 of 324

--------------------------------------------------------------------------------


12.4
ER Quality Initiative Program

 


12.4.1
The Contractor shall develop an emergency room (ER) quality initiative program,
implementing efficient and timely monitoring of Enrollees’ use of the emergency
room, including whether such use was justified by a legitimate Emergency Medical
Condition or Psychiatric Emergency.

 


12.4.2
The ER quality initiative program shall be designed to identify high users of
Emergency Services for non-emergency situations and to allow for early
interventions in order to ensure appropriate Utilization of services and
resources.

 


12.4.3
The ER quality initiative program shall specify all strategies to be used by the
Contractor to address high users of inappropriate Emergency Services and
include, at a minimum, the following components:

 


12.4.3.1
Description of system(s) for tracking, monitoring, and reporting high users of
ER services for non-emergency situations;

 


12.4.3.2
Criteria for defining non-emergency situations;

 


12.4.3.3
Educational component to inform (i) Enrollees about the proper use of ER
services and how to access ER services and (ii) PCPs about identifying high
users or potential high users of ER services and reporting to the Contractor;

 


12.4.3.4
Protocols for identifying high users of inappropriate ER services and referring
them to Care Management for needs assessment and identification of other more
appropriate services and resources;

 


12.4.3.5
Process for ensuring the provision of physical and Behavioral Health Services in
an appropriate setting upon identification of the need.

 


12.4.3.6
Quarterly reporting on ER services Utilization; and

 


12.4.3.7
Process for monitoring and evaluating program effectiveness, identifying issues,
and modifying the ER quality initiative program as necessary to improve service
Utilization.

 


12.4.4
The Contractor shall submit its ER quality initiative program to ASES as part of
its QAPI program.

 
Page 191 of 324

--------------------------------------------------------------------------------


12.5
Health Care Improvement Program (HCIP)

 


12.5.1
The HCIP consists of four (4) initiatives subject to performance indicators
specified in the Health Care Improvement Program Manual (“HCIP Manual”),
Attachment 19 to this Contract). The initiatives are further defined in the HCIP
Manual and the HCIP Manual will be the authoritative document for specifying the
performance indicators and measurement periods for the Contract Term.

 


12.5.1.1
High Cost Conditions Initiative;

 


12.5.1.2
Chronic Conditions Initiative;

 


12.5.1.3
Healthy People Initiative; and

 


12.5.1.4
Emergency Room High Utilizers Initiative

 


12.5.2
ASES shall establish a Retention Fund, whereby, per Section 22.4, ASES shall
withhold two percent (2%) of PMPM Payments on a monthly basis otherwise payable
to the Contractor in order to incent the Contractor to meet performance
indicators and targets under Health Care Improvement Program specified in the
HCIP Manual. The HCIP Manual will be the authoritative document for specifying
the allocation of the overall withhold amount of the PMPM Payments across the
initiatives in Section 12.5.1. The Retention Fund shall be reimbursed on a
quarterly basis to the Contractor when a determination is made by ASES that the
Contractor has complied with the quality standards and criteria established by
ASES in accordance with Section 22.4 of this Contract.

 


12.5.2.1
The Contractor shall submit its quality incentive program as part of its QAPI
program. The program description shall include, at a minimum:

 


12.5.2.1.1
How the Contractor will educate Providers regarding the program requirements;
and

 


12.5.2.1.2
Strategies for ensuring and monitoring program compliance.

 


12.5.3
When requested, the Contractor shall submit Data to ASES for standardized
performance measures, within specified timelines and according to the
established procedures Data collection and reporting. The Contractor shall
collect valid and reliable Data, using qualified staff and personnel to collect
the Data. Failure of the Contractor to follow Data collection and reporting
requirements may result in sanctions.

 


12.6
Wellness Plan

 


12.6.1
In order to advance the goals of strengthening Preventive Services, providing
integrated physical, Behavioral Health, and dental services to all Eligible
Persons, and educating Enrollees on health and wellness, the Contractor shall
develop a Wellness Plan.

 
Page 192 of 324

--------------------------------------------------------------------------------


12.6.1.1
The Wellness Plan shall include a strategy for coordination with government
agencies of Puerto Rico integral to disease prevention efforts and education
efforts, including the Health Department, the Department of the Family, and the
Department of Education. The Wellness Plan shall incorporate strategies to reach
all Enrollees including those living in remote areas.

 


12.6.1.2
The Wellness Plan shall present strategies for encouraging Enrollees to:

 


12.6.1.2.1
Seek an annual health checkup;

 


12.6.1.2.2
Appropriately use the services of the GHP, including GHP Service Line;

 


12.6.1.2.3
Seek women’s health screenings including mammograms, pap smears, cervical
screenings, and tests for sexually transmitted infections;

 


12.6.1.2.4
Maintain a healthy body weight, through good nutrition and exercise;

 


12.6.1.2.5
Seek an annual dental exam;

 


12.6.1.2.6
Seek Behavioral Health screening;

 


12.6.1.2.7
Attend to the medical and developmental needs of children and adolescents,
including vaccinations; and

 


12.6.1.2.8
Receive education regarding the diagnosis and treatment of high-risk diagnoses
including:

 


12.6.1.2.8.1
Depression;

 


12.6.1.2.8.2
Schizophrenia;

 


12.6.1.2.8.3
Bipolar disorders;

 


12.6.1.2.8.4
Attention Deficit Disorder and Attention Deficit Hyperactivity Disorder;

 


12.6.1.2.8.5
Substance abuse; and

 


12.6.1.2.8.6
Anxiety disorders.

 
Page 193 of 324

--------------------------------------------------------------------------------


12.6.1.2.9
The Contractor shall ensure that its Wellness Plan reaches, at a minimum,
eighty-five percent (85%) of GHP Enrollees. To achieve the eighty-five (85%)
goal, the Contractor shall, in compliance with the requirements of HIPAA and the
rules and regulations thereunder, utilize wellness advertisements, campaigns
and/or seminars, including without limitation, health fairs, educational
activities, visits to enrollees, and others. The Contractor shall also ensure
that educational activities are offered by duly licensed professionals, within
the scope of their clinical career, who are knowledgeable enough in the specific
areas to be addressed in the educational activity. These professionals include,
but are not limited to: Health Educators, Nutritionists, Nurses, Psychologists
and Physicians.

 


12.6.1.3
The Contractor shall, according to the timeframe specified in Attachment 12 to
this Contract, present its Wellness Plan to ASES for review and prior written
approval.

 


12.7
Provider and Enrollee Satisfaction Surveys

 


12.7.1
The Contractor shall perform an annual satisfaction survey for Providers and
Enrollees. The survey for Enrollees shall be the Consumer Assessment of Health
Care Providers and Systems (“CAHPS”) and the Experience of Care and Health
Outcomes (“ECHO”) survey instruments.

 


12.7.2
The sample size for both surveys shall equal the number of respondents needed
for a statistical confidence level of ninety-five percent (95%) with a margin of
error not more than five percent (5%) and shall not have a response rate less
than fifty percent (50%).

 


12.7.3
The results of the surveys shall be submitted to ASES and to the Puerto Rico
Medicaid Program.

 


12.7.4
The Contractor shall have a process for notifying Providers and Enrollees about
the availability of survey findings and making survey findings available upon
request.

 


12.7.5
The Contractor shall have a process for utilizing the results of the Provider
and Enrollee surveys for monitoring service delivery and quality of services and
for making program enhancements.

 


12.8
External Quality Review

 


12.8.1
In compliance with Federal requirements at 42 CFR 438.358, ASES will contract
with an External Quality Review Organization (“EQRO”) to conduct annual,
external, independent reviews of the quality outcomes, timeliness of, and Access
to, the services covered in this Contract. The Contractor shall collaborate with
ASES’s EQRO to develop studies, surveys, and other analytic activities to assess
the quality of care and services provided to Enrollees and to identify
opportunities for program improvement. To facilitate this process the Contractor
shall supply Data, including but not limited to Claims Data and Medical Records,
to the EQRO. Upon the request of ASES, the Contractor shall provide its
protocols for providing Information, participating in review activities, and
using the results of the reviews to improve the quality of the services and
programs provided to Enrollees.

 
Page 194 of 324

--------------------------------------------------------------------------------


12.8.2
The EQRO shall also audit the Contractor’s Performance Improvement Projects
(“PIPs”), performance measure program, and the Contractor’s performance against
quality standards based on CMS criteria. The Contractor shall cooperate fully
with the EQRO.

 


12.8.3
The Contractor shall participate with the EQRO in various other tasks and
projects identified by ASES to gauge performance in a variety of areas,
including the integration of physical and Behavioral Health, care coordination,
and treatment of special populations.

 


12.8.4
The EQRO retained by ASES shall not be a competitor of the Contractor and shall
comply with 42 CFR 438.354.




ARTICLE 13
FRAUD, WASTE, AND ABUSE

 


13.1
General Provisions

 


13.1.1
The Contractor shall have and implement a comprehensive internal administrative
and management controls, policies, and procedures in place designed to prevent,
detect, report, investigate, correct, and resolve potential or confirmed cases
of Fraud, Waste, and Abuse in the administration and delivery of services
detailed in this Contract.

 


13.1.2
For Medicaid and CHIP Eligibles, the Contractor’s internal controls, policies,
and procedures shall comply with all Federal requirements regarding Fraud,
Waste, and Abuse and program integrity, including but not limited to Sections
1128, 1128A, 1156, 1842(j)(2), 1902(a)(68), and 1903(i)(2)(C) of the Social
Security Act, 42 CFR 438.608, the CMS Medicaid Integrity program, and the
Deficit Reduction Act of 2005. The Contractor shall exercise diligent efforts to
ensure that no payments are made to any person or entity that has been excluded
from participation in Federal health care programs. (See State Medicaid Director
Letter #09-001, January 16, 2009.)

 


13.1.3
The Contractor shall have surveillance and Utilization control programs and
procedures (see 42 CFR 456.3, 42 CFR 456.4, 42 CFR 456.23) to safeguard against
under-utilization, unnecessary or inappropriate use of Covered Services and
against excess payments for Covered Services.

 
Page 195 of 324

--------------------------------------------------------------------------------


13.1.4
The Contractor shall have adequate staffing and resources to identify and
investigate unusual incidents and develop and implement Corrective Action plans
to assist the Contractor in preventing and detecting potential Fraud, Waste, and
Abuse.

 


13.1.5
The Contractor shall establish effective lines of communication between the
Contractor’s compliance officer and the Contractor’s employees to facilitate the
oversight of systems that monitor service Utilization and Encounters for Fraud,
Waste, and Abuse.

 


13.1.6
The Contractor shall submit its Fraud, Waste, and Abuse policies and procedures,
its proposed compliance plan, and its program integrity plan to ASES for prior
written approval according to the timeframe specified in Attachment 12 to this
Contract.

 


13.1.7
Any changes to the Contractor’s Fraud, Waste, and Abuse policies and procedures
shall be submitted to ASES for approval within fifteen (15) Calendar Days of the
date the Contractor plans to implement the changes and the changes shall not go
into effect until ASES provides prior written approval.

 


13.1.8
The Contractor shall comply with all program integrity provisions of the PPACA
including:

 


13.1.8.1
Enhanced Provider screening and enrollment, Section 6401;

 


13.1.8.2
Termination of Provider participation, Section 6501;

 


13.1.8.3
Provider disclosure of current or previous affiliation with excluded
Provider(s), Section 6401; and

 


13.1.8.4
Provider screening and enrollment, 42 CFR Part 455, Subpart E.

 


13.1.9
The Contractor shall inform ASES in writing Immediately upon becoming aware of a
compliance breach related to the Contractor and/or Network Provider.

 


13.1.10
The Contractor shall inform the Medicaid Fraud Control Unit and ASES of any
meetings it holds with any other GHP MCOs related to compliance and program
integrity issues at least forty-eight (48) hours prior to the meeting. The
Contractor shall provide a copy of the meeting minutes as well as the results of
any follow-up investigations to ASES in writing Immediately.

 


13.1.11
The Contractor shall have policies and procedures prior approved in writing by
ASES to address (i) Immediately notifying ASES of pending Network Provider
investigations, suspensions and debarment and (ii) transitioning Enrollees from
suspended and debarred Network Providers.

 
Page 196 of 324

--------------------------------------------------------------------------------


13.2
Compliance Plan

 


13.2.1
The Contractor shall have a written Fraud, Waste, and Abuse compliance plan with
stated program goals and objectives, program scope, and methodology to evaluate
program performance. A paper and electronic copy of the compliance plan shall be
provided to ASES annually for prior written approval. ASES shall provide notice
of approval, denial, or modification to the Contractor within thirty (30)
Calendar Days of receipt. The Contractor shall make any necessary changes
required by ASES within an additional thirty (30) Calendar Days of the request.

 


13.2.2
At a minimum, the Contractor’s Fraud, Waste, and Abuse compliance plan shall, in
accordance with 42 CFR 438.608:

 


13.2.2.1
Ensure that all of its officers, directors, managers and employees know and
understand the provisions of the Contractor’s Fraud, Waste, and Abuse compliance
plan;

 


13.2.2.2
Require the designation of a compliance officer and a compliance committee that
are accountable to the Contractor’s senior management. The compliance officer
shall have express authority to provide unfiltered reports directly to the
Contractor’s most senior leader and governing body;

 


13.2.2.3
Ensure and describe effective training and education for the compliance officer
and the Contractor’s employees;

 


13.2.2.4
Ensure that Providers and Enrollees are educated about Fraud, Waste, and Abuse
identification and reporting in the materials provided to them;

 


13.2.2.5
Ensure effective lines of communication between the Contractor’s compliance
officer and the Contractor’s employees to ensure that employees understand and
comply with the Contractor’s Fraud, Waste, and Abuse program;

 


13.2.2.6
Ensure enforcement of standards of conduct through well-publicized disciplinary
guidelines;

 


13.2.2.7
Ensure internal monitoring and auditing with provisions for prompt response to
potential offenses, and for the development of corrective action initiatives
relating to the Contractor’s Fraud, Waste, and Abuse efforts;

 


13.2.2.8
Describe standards of conduct that articulate the Contractor’s commitment to
comply with all applicable Puerto Rico and Federal requirements and standards;

 
Page 197 of 324

--------------------------------------------------------------------------------


13.2.2.9
Ensure that no individual who reports Provider violations or suspected cases of
Fraud, Waste, and Abuse is retaliated against; and

 


13.2.2.10
Include a monitoring program that is designed to prevent and detect potential or
suspected Fraud, Waste, and Abuse. This monitoring program shall include but not
be limited to:

 


13.2.2.10.1
Monitoring the billings of its Providers to ensure Enrollees receive services
for which the Contractor is billed;

 


13.2.2.10.2
Requiring the investigation of all reports of suspected cases of Fraud and
over-billings;

 


13.2.2.10.3
Reviewing Providers for over, under and inappropriate Utilization;

 


13.2.2.10.4
Verifying with Enrollees the delivery of services as claimed; and

 


13.2.2.10.5
Reviewing and trending Enrollee Complaints regarding Providers.

 


13.2.3
The Contractor, and any Subcontractors delegated the responsibility by the
Contractor for coverage of services and payment of claims under this Contract,
shall include in all employee handbooks a specific discussion of the False
Claims Act and its Fraud, Waste, and Abuse policies and procedures, the rights
of employees to be protected as whistleblowers, and the Contractor and
Subcontractor’s procedures for detecting and preventing Fraud, Waste, and Abuse.

 


13.2.4
The Contractor shall include in the Enrollee Handbook instructions on how to
report Fraud, Waste, and Abuse and the protections for whistleblowers.

 


13.3
Program Integrity Plan

 


13.3.1
The Contractor shall develop a program integrity plan that at a minimum:

 


13.3.1.1
Defines Fraud, Waste, and Abuse;

 


13.3.1.2
Specifies methods to detect Fraud, Waste, and Abuse;

 


13.3.1.3
Describes a process to perform investigations on each suspected case of Fraud,
Waste, and Abuse;

 


13.3.1.4
Describes the Contractor’s staff responsible for conducting the investigations
and reporting of potential Fraud, Waste, or Abuse, including an organizational
chart documenting roles and responsibilities;

 
Page 198 of 324

--------------------------------------------------------------------------------


13.3.1.5
Includes a variety of methods for identifying, investigating, and referring
suspected cases to appropriate entities;

 


13.3.1.6
Includes a systematic approach to Data analysis;

 


13.3.1.7
Defines mechanisms to monitor frequency of Encounters and services rendered to
Enrollees billed by Providers;

 


13.3.1.8
Identifies requirements to complete the preliminary investigation of Providers
and Enrollees;

 


13.3.1.9
Include provisions regarding prompt terminations of inactive Providers due to
inactivity in the past twelve (12) months;

 


13.3.1.10
Include a risk assessment of the Contractor’s various Fraud, Waste, and Abuse
processes. The risk assessment shall include a listing of the Contractor’s top
three (3) vulnerable areas and outline action plans to mitigate risks;

 


13.3.1.11
Include procedures for the confidential reporting of potential Fraud, Waste, and
Abuse, including potential Contractor violations; and

 


13.3.1.12
Include procedures to ensure that there is no retaliation against an individual
who reports Contractor violations or other potential Fraud, Waste, or Abuse to
the Contractor or an external entity.

 


13.3.2
The Contractor’s program integrity plan shall comply in all respects with the
ASES Guidelines for the development of a program integrity plan, included as
Attachment 14 to this Contract. Upon review of the Contractor’s Program
Integrity Plan (see Section 13.3), ASES will promptly (within twenty (20)
Business Days) notify the Contractor of any needed revisions in order for the
program integrity plan to comply with the guidelines and with Federal law. The
Contractor, in turn, shall promptly (within twenty (20) Business Days of receipt
of the ASES comments) re-submit its Plan for ASES review and prior written
approval.

 


13.4
Prohibited Affiliations with Individuals Debarred by Federal Agencies

 


13.4.1
The Contractor shall not knowingly have a relationship with the following:

 


13.4.1.1
An individual who is debarred, suspended, or otherwise excluded from
participating in procurement activities under the Federal Acquisition Regulation
or from participating in non-procurement activities under Executive Order No.
12549 or under any guidelines implementing the Executive Order.

 
Page 199 of 324

--------------------------------------------------------------------------------


13.4.1.2
An individual who is an Affiliate, as defined in the Federal Acquisition
Regulation, of a person described in Section 13.4.1.1. The relationship is
defined as follows:

 


13.4.1.2.1
A director, officer, or partner of the Contractor;

 


13.4.1.2.2
A person with beneficial ownership of five percent (5%) or more of the
Contractor’s equity; or

 


13.4.1.2.3
Any Subcontractor or other person with an employment, consulting, or other
arrangement with the Contractor for the provision of items or services that are
significant and material the Contractor’s obligations under this Contract.

 


13.4.1.2.4
A Network Provider or person with an employment, consulting or other arrangement
with the Contractor for the provision of items and services that are significant
and material to the Contractor’s obligations under the Contract.

 


13.4.2
The Contractor shall not have a relationship with an individual or entity that
is excluded from participation in any Federal health care program under section
1129 or 1128A of the Social Security Act.

 


13.5
Reporting and Investigations

 


13.5.1
The Contractor shall cooperate with all duly authorized Federal and Puerto Rico
agencies and representatives in reporting, investigating and prosecuting Fraud,
Waste, and Abuse.

 


13.5.2
The Contractor shall have methods for identifying, investigating, and referring
suspected Fraud, Waste, and Abuse pursuant to 42 CFR 455.1, 42 CFR 455.13, 42
CFR 455.14 and 42 CFR 455.21 and Immediately notifying ASES. All suspected or
confirmed instances of Provider Fraud and Enrollee abuse and neglect shall be
referred Immediately by the Contractor to ASES, whom will also notify the
Medicaid Fraud Control Unit.

 


13.5.3
The Contractor shall Immediately report to ASES the identity of any Provider or
other person who is debarred, suspended, or otherwise prohibited from
participating in procurement activities. ASES shall promptly notify the
Secretary of Health and Human Services of the noncompliance, as required by 42
CFR 438.610(d).

 


13.5.4
The Contractor shall notify ASES within two (2) Business Days of any initiated
investigation of a suspected case of Fraud, Waste, or Abuse. The Contractor
shall conclude its preliminary investigation within ten (10) Business Days of
identifying the potential Fraud, Waste, or Abuse and shall provide the findings
of its preliminary investigation in writing to ASES within two (2) Business Days
of completing the preliminary investigation.

 
Page 200 of 324

--------------------------------------------------------------------------------


13.5.5
The Contractor shall subsequently report preliminary results of such
investigation activities to ASES and other appropriate State and Federal
entities. ASES will provide the Contractor with guidance during the pendency of
the investigation and will refer the matter to the US Department of Justice and
the Medicaid Fraud Control Unit as appropriate. If directed by ASES and/or the
Medicaid Fraud Control Unit, the Contractor shall conduct a full investigation.

 


13.5.6
The Contractor shall provide the results of its full investigations in writing
to ASES within two (2) Business Days of completing the investigation. The
Contractor shall consult with ASES, whom shall notify the Medicaid Fraud Control
Unit, prior to taking any proposed action regarding an instance of suspected or
confirmed fraud or Enrollee abuse.

 


13.5.7
The Contractor and all Subcontractors shall cooperate fully with Federal and
State agencies, including the Medicaid Fraud Control Unit, in Fraud, Waste, and
Abuse investigations and subsequent legal actions, whether administrative,
civil, or criminal. Such cooperation shall include actively participating in
meetings, providing requested Information, access to records, and access to
interviews with employees and consultants, including but not limited to those
with expertise in the administration of the program and/or medical or
pharmaceutical matters or in any matter related to an investigation or
prosecution. Such cooperation shall also include providing personnel to testify
at any hearings, trials, or other legal proceedings on an as-needed basis.

 


13.5.8
In accordance with Section 1903(i)(2)(C) of the Social Security Act and 42 CFR
455.23, the Contractor shall have a mechanism in place to suspend payments to
any Provider or other Subcontractor when there is a pending investigation of a
Credible Allegation of Fraud under the Medicaid program. Suspension of payment
shall be approved by ASES following instructions in Attachment 14 to this
Contract. In addition, for any cases related to Provider Fraud, which ASES must
refer to the Medicaid Fraud Control Unit, the Contractor shall refrain from, or
suspend any attempt to, recoup amounts related to the reported instance of
Provider Fraud from the referred Provider for a period of thirty (30) Calendar
Days while the Medicaid Fraud Control Unit conducts its preliminary evaluation.
The Contractor may resume recoupment efforts subsequent to the thirty (30)
Calendar Days unless otherwise instructed by the Medicaid Fraud Control Unit or
ASES. A determination by the Medicaid Fraud Control Unit not to pursue further
action on a referred case of Provider Fraud shall in no way be interpreted to
restrict attempts by the Contractor to continue to recoup outstanding amount
from the Provider, or to pursue further correction action or penalty otherwise
permitted by law or under the Provider Contract.

 


13.5.9
If a Provider is suspended or terminated from participation in the Puerto Rico
Medicaid Program by ASES, the Contractor shall also suspend or terminate the
Provider.

 
Page 201 of 324

--------------------------------------------------------------------------------


13.5.10
If a Provider is terminated from Medicare or another state’s Medicaid or State
Children’s Health Insurance Program, the Contractor shall terminate its Provider
participation agreement with that Provider (see Section 1902(a)(39) of the
Social Security Act and 42 CFR 455.416) and notify ASES Immediately.

 


13.5.11
The Contractor shall notify ASES at least two (2) Business Days prior to taking
any action against a Provider for program integrity reasons, including, but not
limited to, denial of a Provider Credentialing/Re-Credentialing application,
corrective action or limiting the ability of a Provider to participate in the
program (e.g., suspending or terminating a Provider). The notification shall
include but not be limited to identification of the Provider and a description
of the action, the reason for the action, and documentation to support the
reason. The Contractor shall provide additional Information upon ASES’s request.

 


13.5.12
The Contractor shall submit a risk assessment on an “as needed” basis and
Immediately after a program integrity-related action against a Provider. The
Contractor shall inform ASES of such action and provide details of such
financial action.

 


13.5.12.1
The Contractor shall Immediately disclose to ASES any and all criminal
convictions of its managing employees (see 42 CFR 455.106).

 


13.5.13
Regarding Provider disclosures, the Contractor shall:

 


13.5.13.1
Not make payment to a Provider unless the Provider has submitted completed
disclosures required by Federal law either to ASES or the Contractor. This
includes but is not limited to disclosure regarding ownership and control,
business transactions, and criminal convictions (see 42 CFR Part 455, Subpart
B).

 


13.5.13.2
Track information received from ASES identifying Providers from whom ASES has
received completed disclosures.

 


13.5.13.3
For participating Providers for whom ASES has not received completed
disclosures, as reported to the Contractor, collect and retain completed
Provider disclosures as part of initial Credentialing and then annually, using a
disclosure form prior approved by ASES in writing.

 


13.5.13.4
In accordance with 42 CFR 455.106, Immediately report any criminal conviction
disclosures to ASES and explain what action it will take (e.g., terminate the
Provider).

 


13.5.13.5
In accordance with Section 1866(j)(5) of the Social Security Act and
implementing regulations, as part of Credentialing and Re-Credentialing, collect
disclosures from Out-of-Network Providers regarding any current or previous
affiliations with a Provider or supplier that has uncollected debt, has been or
is subject to a payment suspension under a Federal health care program (as
defined in Section 1128B(f)), has been excluded from participation under
Medicare, Medicaid, CHIP, or has had its billing privileges denied or revoked.
The Contractor shall notify ASES if the Contractor determines that such
affiliation poses an undue risk of Fraud, Waste, or Abuse and denies the
application.

 
Page 202 of 324

--------------------------------------------------------------------------------


13.6
Service Verification with Enrollees

 


13.6.1
In accordance with 42 CFR 438.608(a)(5), the Contractor shall implement a
process for verifying with Enrollees whether services billed by Providers were
received.

 


13.6.2
The Contractor shall employ a methodology and sampling process prior approved by
ASES to verify with its Enrollees on a monthly whether services billed to the
Contractor by Providers were actually received. The methodology and sampling
process shall include criteria for identifying “high-risk” services and Provider
types.

 


13.7
Stark Law Compliance

 


13.7.1
The Contractor shall have mechanisms in place to ensure that payments are not
made in violation of Section 1903(s) of the Social Security Act with respect to
certain physician Referrals as defined in Section 1877 of the Social Security
Act. The Contractor shall ensure that disclosing Parties provide a financial
analysis that includes the total amount actually or potentially due and owed as
a result of the disclosed violation, a description of the methodology used to
determine the amount due and owing, the total amount of remuneration involved
physicians (or an immediate family member of such physicians) received as a
result of an actual or potential violation, and a summary of audit activity and
documents used in the audit. In accordance with Section 6409 of the PPACA, the
Contractor will encourage provider use of the self-referral disclosure
protocols, under which providers of services and suppliers may self-disclose
actual or potential violations of the physicians’ self-referral statute (Section
1877 of the Social Security Act).

 

ARTICLE 14
GRIEVANCE AND APPEAL SYSTEM

 


14.1
General Requirements

 


14.1.1
In accordance with 42 CFR Part 438, Subpart F, the Contractor shall establish an
internal Grievance and Appeal System under which Enrollees, or Providers acting
on their behalf, may express dissatisfaction with the Contractor or challenge
the denial of coverage of, or payment for, Covered Services.

 
Page 203 of 324

--------------------------------------------------------------------------------


14.1.2
The Contractor’s Grievance and Appeal System shall include (i) a Complaint
process, (ii) Grievance process, (iii) Appeal process, and (iv) access to the
Administrative Law Hearing process.

 


14.1.3
The Contractor shall designate, in writing, an officer who shall have primary
responsibility for ensuring that Complaints, Grievances, and Appeals are
resolved pursuant to this Contract and for signing all Notices of Adverse
Benefit Determination. For such purposes, an officer shall mean a president,
vice president, secretary, treasurer, chairperson of the board of directors of
the Contractor’s organization, the sole proprietor, the managing general partner
of a partnership, or a person having similar executive authority in the
organization.

 


14.1.4
The Contractor shall develop a written Grievance and Appeal System and the
policies and procedures that detail the operation of the Grievance System. The
Grievance and Appeal System policies and procedures shall be submitted to ASES
for review and prior written approval according to the timeframe specified in
Attachment 12 to this Contract.

 


14.1.5
At a minimum, the Contractor’s Grievance and Appeal System policies and
procedures shall include the following:

 


14.1.5.1
Process for filing a Complaint, Grievance, or Appeal, or seeking an
Administrative Law Hearing;

 


14.1.5.2
Process for receiving, recording, tracking, reviewing, reporting, and resolving
Grievances filed verbally, in writing, or in-person;

 


14.1.5.3
Process for receiving, recording, tracking, reviewing, reporting, and resolving
Appeals filed verbally or in writing;

 


14.1.5.4
Process for requesting an expedited review of an Appeal;

 


14.1.5.5
Process and timeframe for a Provider to file a Complaint, Grievance or Appeal on
behalf of an Enrollee;

 


14.1.5.6
Process for notifying Enrollees of their right to file a Complaint, Grievance,
or Appeal with the Patient Advocate Office and how to contact the Patient
Advocate Office;

 


14.1.5.7
Procedures for the exchange of Information with Providers, ASES, and the
Enrollees regarding Complaints, Grievances, and Appeals;

 


14.1.5.8
Process and timeframes for notifying Enrollees in writing regarding receipt of
Complaints, Grievances, Appeals, resolution, action, delay of review, and denial
of request for expedited review.

 
Page 204 of 324

--------------------------------------------------------------------------------


14.1.6
The Contractor’s Grievance and Appeal System shall fully comply with the Puerto
Rico Patient’s Bill of Rights Act, to the extent that such provisions do not
conflict with, or pose an obstacle to Federal regulations.

 


14.1.7
The Contractor shall process each Complaint, Grievance, or Appeal in accordance
with applicable Puerto Rico and Federal statutory and regulatory requirements,
this Contract, and the Contractor’s written policies and procedures. Pertinent
facts from all Parties shall be collected during the process.

 


14.1.8
The Contractor shall include educational information in the Enrollee Handbook
regarding the Contractor’s Grievance and Appeal System which at a minimum
includes:

 


14.1.8.1
A description of the Contractor’s Grievance and Appeal System;

 


14.1.8.2
Instructions on how to file Complaints, Grievances and Appeals including the
timeframes for filing;

 


14.1.8.3
The Contractor’s toll-free telephone number and office hours;

 


14.1.8.4
Information regarding an Enrollee’s right to file a Complaint, Grievance, or
Appeal with the Patient Advocate Office and how to file a Complaint, Grievance,
or Appeal with the Patient Advocate Office;

 


14.1.8.5
Information describing the Administrative Law Hearing process and governing
rules, including that the Enrollee must first exhaust the Contractor’s Grievance
and Appeal System before accessing the Administrative Law Hearing process; and

 


14.1.8.6
Timelines and limitations associated with filing Grievances or Appeals.

 


14.1.9
The Contractor shall give Enrollees reasonable assistance in completing forms
and taking other procedural steps for Complaints, Grievances and Appeals. This
includes, but is not limited to, providing interpreter services and toll-free
numbers that have adequate TDD and interpreter capability.

 


14.1.10
The Contractor shall include information regarding the Grievance and Appeal
System in the Provider Guidelines and upon joining the Contractor’s Network, all
Providers and Subcontractors, as applicable shall receive training and education
regarding the Contractor’s Grievance and Appeal System, which includes but is
not limited to:

 


14.1.10.1
The Enrollee’s right to file Complaints, Grievances and, Appeals and the
requirements and timeframes for filing;

 
Page 205 of 324

--------------------------------------------------------------------------------


14.1.10.2
The Enrollee’s right to file a Complaint, Grievance, or Appeal with the Patient
Advocate Office;

 


14.1.10.3
The Enrollee’s right to an Administrative Law Hearing, how to obtain an
Administrative Law Hearing, and representation rules at an Administrative Law
Hearing;

 


14.1.10.4
The availability of assistance in filing a Complaint, Grievance, or Appeal;

 


14.1.10.5
The toll-free numbers to file oral Complaints, Grievances, and Appeals;

 


14.1.10.6
The Enrollee’s right to request continuation of Benefits during an Appeal, or an
Administrative Law Hearing filing, and that if the Contractor’s Adverse Benefit
Determination is upheld in an Administrative Law Hearing, the Enrollee may be
liable for the cost of any continued Benefits; and

 


14.1.10.7
Any Puerto Rico-determined Provider Appeal rights to challenge the failure of
the Contractor to cover a service.

 


14.1.11
The Contractor shall have procedures in place to notify all Enrollees in their
primary language of Complaint, Grievance, and Appeal dispositions.

 


14.1.12
The Contractor shall develop Grievance and Appeal System forms to be submitted
for prior written approval by ASES according to the timeframe specified in
Attachment 12 to this Contract. The approved forms shall be made available to
all Enrollees, shall meet all requirements listed in Sections 6.2 and 6.3 for
written materials, and shall, at a minimum:

 


14.1.12.1
Instruct the Enrollee or Enrollee’s Authorized Representative that documentary
evidence should be included, if available; and

 


14.1.12.2
Include instructions for completion and submission.

 


14.1.13
All ASES prior approved Complaints, Grievances, and Appeals files and forms
shall be made available to ASES for auditing. All Complaint, Grievance, and
Appeal documents and related information shall be considered as containing
protected health information and shall be treated in accordance with HIPAA
regulations and other applicable laws of Puerto Rico.

 


14.1.14
The Contractor shall ensure that the individuals who make decisions on
Grievances and Appeals are individuals:

 


14.1.14.1
Who were not involved in any previous level of review or decision-making, or who
were subordinates of any individual involved in a previous review or
decision-making;

 
Page 206 of 324

--------------------------------------------------------------------------------


14.1.14.2
Who, if deciding any of the following, are Providers who have the appropriate
clinical expertise, as determined by ASES, in treating the Enrollee’s condition
or disease if deciding any of the following:

 


14.1.14.2.1
An Appeal of a denial that is based on lack of Medical Necessity;

 


14.1.14.2.2
A Grievance regarding denial of expedited resolutions of Appeal; and

 


14.1.14.2.3
Any Grievance or Appeal that involves clinical issues; and

 


14.1.14.3
Who take into account all comments, documents, records and other information
submitted by Enrollee without regard to whether such information was submitted
or considered in the initial Adverse Benefit Determination.

 


14.1.15
The Contractor shall ensure that punitive action is not taken against a Provider
who requests a Grievance, Appeal or an Administrative Law Hearing or supports an
Enrollee’s Grievance, Appeal or Administrative Law Hearing.

 


14.1.16
The Contractor and Subcontractors, as applicable, shall have a system in place
to collect, analyze, and integrate Data regarding Complaints, Grievances, and
Appeals. At a minimum, the record shall be accessible to ASES and available upon
request to CMS and include the following information:

 


14.1.16.1
Date Complaint, Grievance, or Appeal was received;

 


14.1.16.2
Enrollee’s name;

 


14.1.16.3
Enrollee’s Medicaid ID number, if applicable;

 


14.1.16.4
Name of the individual filing the Complaint, Grievance, or Appeal on behalf of
the Enrollee;

 


14.1.16.5
Date of acknowledgement that receipt of Grievance or Appeal was mailed to the
Enrollee;

 


14.1.16.6
Summary of Complaint, Grievance, or Appeal;

 


14.1.16.7
Date of each review or review meeting and resolution at each level, if
applicable;

 


14.1.16.8
Date Notice of Disposition or Notice of Adverse Benefit Determination was mailed
to the Enrollee;

 


14.1.16.9
Corrective Action required; and

 


14.1.16.10
Date of resolution.

 
Page 207 of 324

--------------------------------------------------------------------------------


14.1.17
Contractor shall have sufficient staffing to timely address Grievances,
Complaints, Appeals, Provider disputes and to provide attorney representation or
the attendance of other required personnel at administrative hearings, when
applicable.

 


14.2
Complaint

 


14.2.1
The Complaint process is the procedure for addressing Enrollee Complaints,
defined as expressions of dissatisfaction about any matter other than an Adverse
Benefit Determination that are resolved at the point of contact rather than
through filing a formal Grievance.

 


14.2.2
An Enrollee or Enrollee’s Authorized Representative may file a Complaint either
orally or in writing. The Enrollee or Enrollee’s Authorized Representative may
follow-up an oral request with a written request. However, the timeframe for
resolution begins with the date the Contractor receives the oral request.

 


14.2.3
An Enrollee or Enrollee’s Authorized Representative shall file a Complaint
within fifteen (15) Calendar Days after the date of occurrence that initiated
the Complaint. If the Enrollee or Enrollee’s Authorized Representative attempts
to file a Complaint beyond the fifteen (15) Calendar Days, the Contractor shall
instruct the Enrollee or Enrollee’s Authorized Representative to file a
Grievance.

 


14.2.4
The Contractor shall have procedures in place to provide Notice of Dispositions
of Complaints to all Enrollees in their primary language.

 


14.2.5
The Contractor shall resolve each Complaint within seventy-two (72) hours of the
time the Contractor received the initial Complaint, whether orally or in
writing. If the Complaint is not resolved within this timeframe, the Complaint
shall be treated as a Grievance. The Contractor cannot require the Enrollee to
file a separate Grievance before proceeding to Appeal.

 


14.2.6
The Notice of Disposition shall include the results and date of the resolution
of the Complaint and shall include notice of the right to file a Grievance or
Appeal and information necessary to allow the Enrollee to request an
Administrative Law Hearing, if appropriate, including contact information
necessary to pursue an Administrative Law Hearing.

 


14.3
Grievance Process

 


14.3.1
An Enrollee or Enrollee’s Authorized Representative may file a Grievance with
the Contractor or with the Office of the Patient’s Advocate of Puerto Rico
either orally or in writing. A Provider cannot file a Grievance on behalf of an
Enrollee unless written consent is granted by the Enrollee.

 


14.3.2
An Enrollee may file a Grievance at any time.

 
Page 208 of 324

--------------------------------------------------------------------------------


14.3.3
The Contractor shall acknowledge receipt of each Grievance in writing to the
Enrollee (and the Provider, if the Provider filed the Grievance on the
Enrollee’s behalf) within ten (10) Business Days of receipt.

 


14.3.4
The Contractor shall provide written notice of the disposition of the Grievance
as expeditiously as the Enrollee’s health condition requires, but in any event,
within ninety (90) Calendar Days from the day the Contractor receives the
Grievance. If the Grievance originated from a Complaint that was not resolved
within the seventy-two (72) hour timeframe set forth in Section 14.2.5, the time
already spent by the Contractor to resolve the original Complaint must be
deducted from this ninety (90) Calendar Day timeframe.

 


14.3.5
The Notice of Disposition shall include the following:

 


14.3.5.1
The resolution of the Grievance,

 


14.3.5.2
The basis for the resolution, and

 


14.3.5.3
The date of the resolution.

 


14.3.6
The Contractor may extend the timeframe to provide a written notice of
disposition of a Grievance for up to fourteen (14) Calendar Days if the Enrollee
requests the extension or the Contractor demonstrates (to the satisfaction of
ASES, upon its request) that there is a need for additional Information and how
the delay is in the Enrollee’s interest. If the Contractor extends the
timeframe, it shall, for any extension not requested by the Enrollee:

 


14.3.6.1
Make reasonable efforts to provide Enrollee prompt oral notice of the delay;

 


14.3.6.2
Give the Enrollee written notice of the reason for the delay within two (2)
Calendar Days; and

 


14.3.6.3
Inform the Enrollee of the right to file a Grievance if the Enrollee disagrees
with the decision to extend the timeframe.

 


14.4
Notice of Adverse Benefit Determination

 


14.4.1
Pusuant to 42 CFR 438.210(c), the Contractor shall provide written notice to the
requesting Provider and the Enrollee of any decision by the Contractor to deny a
Service Authorization Request, or to authorize a service in an amount, duration,
or scope that is less than requested. The Contractor’s notices shall meet the
requirements of 42 CFR 438.404.

 


14.4.2
The Contractor’s written Notice of Adverse Benefit Determination to Enrollees
must meet the language and format requirements in Section 6.2 and 6.3 and be set
in accordance with the timeframes described in Section 14.4.4.

 
Page 209 of 324

--------------------------------------------------------------------------------


14.4.3
The Notice of Adverse Benefit Determination shall contain the following:

 


14.4.3.1
The Adverse Benefit Determination the Contractor has taken or intends to take;

 


14.4.3.2
The reasons for the Adverse Benefit Determination;

 


14.4.3.3
The right of Enrollee to be provided, upon request and at no expense to
Enrollee, reasonable access to and copies of all documents, records and other
information relevant to the Adverse Benefit Determination.

 


14.4.3.4
The Enrollee’s right to file an Appeal through the Contractor’s internal
Grievance and Appeal System and the procedure for filing an Appeal;

 


14.4.3.5
The Enrollee’s right to request an Administrative Law Hearing after exhaustion
of the Contractor’s Grievance and Appeal System;

 


14.4.3.6
The Enrollee’s right to allow a Provider to file an Appeal or an Administrative
Law Hearing on behalf of the Enrollee, upon written consent;

 


14.4.3.7
The circumstances under which expedited review is available and how to request
it; and

 


14.4.3.8
The Enrollee’s right to have Benefits continue pending resolution of the Appeal
with the Contractor or during the Administrative Law Hearing in accordance with
42 CFR 438.420, how to request that Benefits be continued, and the circumstances
under which the Enrollee may be required to pay for the costs of these services.

 


14.4.4
The Contractor shall mail the Notice of Adverse Benefit Determination within the
following timeframes:

 


14.4.4.1
For termination, suspension, or reduction of previously authorized Covered
Services, at least ten (10) Calendar Days before the date of Adverse Benefit
Determination. However, notice may be mailed no later than the date of Adverse
Benefit Determination, unless otherwise specified, if one of the following
exceptions applies:

 


14.4.4.1.1
The Contractor has factual Information confirming the death of an Enrollee.

 


14.4.4.1.2
The Contractor receives a clear written statement signed by the Enrollee that he
or she no longer wishes to receive services or gives Information that requires
termination or reduction of services and indicates that he or she understands
that this must be the result of supplying that Information.

 
Page 210 of 324

--------------------------------------------------------------------------------


14.4.4.1.3
The Enrollee’s whereabouts are unknown and the post office returns the
Contractor’s mail directed to the Enrollee indicating no forwarding address
(refer to 42 CFR 431.231(d) for procedures if the Enrollee’s whereabouts become
known).

 


14.4.4.1.4
The Enrollee’s Provider prescribes a change in the level of medical care.

 


14.4.4.1.5
The Contractor may shorten the period of advance notice to five (5) Calendar
Days before the date of Adverse Benefit Determination if the Contractor has
facts indicating that Adverse Benefit Determination should be taken because of
probable Enrollee Fraud and the facts have been verified, if possible, through
secondary sources.

 


14.4.4.2
For denial of payment, at the time of any Adverse Benefit Determination
affecting the Claim.

 


14.4.4.3
For standard authorization decisions that deny or limit Covered Services within
the timeframes required in Section 11.4.

 


14.4.4.4
If the Contractor extends the timeframe for the authorization decision and
issuance of Notice of Adverse Benefit Determination according to Section 14.4.3,
the Contractor shall give the Enrollee written notice of the reasons for the
decision to extend if he or she did not request the extension and the Enrollee’s
right to file a Grievance if he or she disagrees with that decision. The
Contractor shall issue and carry out its determination as expeditiously as the
Enrollee’s health requires and no later than the date the extension expires.

 


14.4.4.5
For authorization decisions not reached within the timeframes required in
Section 11.4 for either standard or expedited authorizations, the Notice of
Adverse Benefit Determination shall be mailed on the date the timeframe expires,
as this constitutes a denial and is thus an Adverse Benefit Determination.

 


14.5
Appeal Process

 


14.5.1
The Enrollee, the Enrollee’s Authorized Representative, or the Provider may file
an Appeal either orally or in writing.

 


14.5.2
Oral inquiries seeking to appeal an Adverse Benefit Determination are treated as
Appeals (to establish the earliest possible filing date for the Appeal), but
Enrollees must confirm oral requests for Appeals in writing within ten (10)
Calendar Days of the oral filing, unless the Enrollee requests expedited
resolution, then no additional follow-up is required.

 
Page 211 of 324

--------------------------------------------------------------------------------


14.5.3
The requirements of the Appeal process shall be binding for all types of
Appeals, including expedited Appeals, unless otherwise established for expedited
Appeals. Only one (1) level of Appeal is permitted before proceeding to an
Administrative Law Hearing.

 


14.5.4
The Enrollee, the Enrollee’s Authorized Representative, or the Provider acting
on behalf of the Enrollee with the Enrollee’s written consent, may file an
Appeal to the Contractor within sixty (60) Calendar Days from the date on the
Contractor’s Notice of Adverse Benefit Determination.

 


14.5.5
Appeals shall be filed directly with the Contractor, or its delegated
representatives. The Contractor may delegate this authority to an Appeal
committee, but the delegation shall be in writing.

 


14.5.6
The Appeals process shall provide the Enrollee, the Enrollee’s Authorized
Representative, or the Provider acting on behalf of the Enrollee with the
Enrollee’s written consent, a reasonable opportunity to present evidence and
allegations of fact or law, in person, as well as in writing. The Contractor
shall inform the Enrollee of the limited time available to provide this in case
of expedited review.

 


14.5.7
The Appeals process shall provide the Enrollee, the Enrollee’s Authorized
Representative, or the Provider acting on behalf of the Enrollee with the
Enrollee’s written consent, opportunity, before and during the Appeals process,
to examine the Enrollee’s case file, including Medical Records, and any other
documents and records considered during the Appeals process and provide copies
of documents contained therein without charge and sufficiently in advance of the
resolution timeframe for the Appeal.

 


14.5.8
The Appeals process shall include as Parties to the Appeal the Enrollee, the
Enrollee’s Authorized Representative, the Provider acting on behalf of the
Enrollee with the Enrollee’s written consent, or the legal representative of a
deceased Enrollee’s estate.

 


14.5.9
The Contractor shall resolve each standard Appeal and provide written notice of
the disposition, as expeditiously as the Enrollee’s health condition requires
but no more than thirty (30) Calendar Days from the date the Contractor receives
the Appeal.

 


14.5.10
The Contractor shall establish and maintain an expedited review process for
Appeals, subject to prior written approval by ASES, when the Contractor
determines (based on a request from the Enrollee) or the Provider indicates (in
making the request on the Enrollee’s behalf) that taking the time for a standard
resolution could seriously jeopardize the Enrollee’s life or health or ability
to attain, maintain, or regain maximum function. The Enrollee, the Enrollee’s
Authorized Representative, or the Provider acting on behalf of the Enrollee with
the Enrollee’s written consent, may file an expedited Appeal either orally or in
writing.

 
Page 212 of 324

--------------------------------------------------------------------------------


14.5.11
The Contractor shall resolve each expedited Appeal and provide a written Notice
of Disposition, as expeditiously as the Enrollee’s health condition requires,
but no longer than seventy-two (72) hours after the Contractor receives the
Appeal and make reasonable efforts to provide oral notice.

 


14.5.12
If the Contractor denies an Enrollee’s request for expedited review, it shall
utilize the timeframe for standard Appeals specified herein and shall make
reasonable efforts to give the Enrollee prompt oral notice of the denial, and
follow-up within two (2) Calendar Days with a written notice. If the Enrollee
disagrees with the decision to extend the prescribed timeframe, he or she shall
be informed of the right to file a Grievance and the Grievance shall be resolved
within twenty-four (24) hours. The Contractor shall also make reasonable efforts
to provide oral notice for resolution of an expedited review of an Appeal.

 


14.5.13
The Contractor may extend the timeframe for standard or expedited resolution of
the Appeal by up to fourteen (14) Calendar Days if the Enrollee, Enrollee’s
Authorized Representative, or the Provider acting on behalf of the Enrollee with
the Enrollee’s written consent, requests the extension or the Contractor
demonstrates (to the satisfaction of ASES, upon its request) that there is need
for additional information and how the delay is in the Enrollee’s interest. If
the Contractor extends the timeframe, it shall, for any extension not requested
by the Enrollee:

 


14.5.13.1
Make reasonable efforts to provide Enrollee prompt oral notice of the delay;

 


14.5.13.2
Give the Enrollee written notice of the reason for the delay within two (2)
Calendar Days;

 


14.5.13.3
Inform the Enrollee of the right to file a Grievance if the Enrollee disagrees
with the decision to extend the timeframe; and

 


14.5.13.4
Resolve the Appeal as expeditiously as the Enrollee’s health condition requires,
and no later than the date the extension expires.

 


14.5.14
The Contractor shall provide written Notice of Disposition of an Appeal to the
Enrollee (and the Provider, if the Provider filed the Appeal on the Enrollee’s
behalf) as well as a copy to ASES within two (2) Business Days of the
resolution.

 


14.5.15
The written notice of Disposition shall be in a format and language that, at a
minimum, meets applicable notification standards and shall include:

 
Page 213 of 324

--------------------------------------------------------------------------------


14.5.15.1
The results and date of the Appeal resolution; and

 


14.5.15.2
For decisions not wholly in the Enrollee’s favor:

 


14.5.15.3
The right to request an Administrative Law Hearing;

 


14.5.15.4
How to request an Administrative Law Hearing;

 


14.5.15.5
The right to continue to receive Benefits pending an Administrative Law Hearing;

 


14.5.15.6
How to request the continuation of Benefits; and

 


14.5.15.7
Notification that if the Contractor’s Adverse Benefit Determination is upheld in
a hearing, the Enrollee may liable for the cost of any continued Benefits.

 


14.6
Administrative Law Hearing

 


14.6.1
The Contractor is responsible for explaining the Enrollee’s right to and the
procedures for an Administrative Law Hearing, including that the Enrollee must
exhaust the Contractor’s Grievance, Complaints, and Appeals process before
requesting an Administrative Law Hearing. However, if the Contractor fails to
adhere to all notice and timing requirements set forth in 42 CFR 438.408, the
Enrollee is deemed to have exhausted the Contractor’s Appeals process and may
proceed with initiating an Administrative Law Hearing.

 


14.6.2
The parties to the Administrative Law Hearing include the Contractor as well as
the Enrollee or his or her Authorized Representative, or the representative of a
deceased Enrollee’s estate.

 


14.6.3
If the Contractor takes an Adverse Benefit Determination, the Enrollee appeals
the Adverse Benefit Determination and the resolution of the Appeal is not in the
Enrollee’s favor, and the Enrollee requests an Administrative Law Hearing, ASES
shall grant the Enrollee such hearing. The right to such Administrative Law
Hearing, how to obtain it, and the rules concerning who may represent the
Enrollee at such hearing shall be explained to the Enrollee and by the
Contractor.

 


14.6.4
ASES shall permit the Enrollee to request an Administrative Law Hearing within
one hundred and twenty (120) Calendar Days of the Notice of Resolution of the
Appeal.

 


14.6.5
Before the Administrative Law Hearing, the Enrollee and the Enrollee’s
Authorized Representative, if applicable, can ask to look at and copy the
documents and records the Contractor will use at the Administrative Law Hearing
or that the Enrollee may otherwise need to prepare his/her case for the hearing.
The Contractor shall provide such documents and records at no charge to the
Enrollee.

 
Page 214 of 324

--------------------------------------------------------------------------------


14.6.6
The Administrative Law Hearing resolution shall be:

 


14.6.6.1
For standard resolution: within ninety (90) Calendar Days of the date the
Enrollee filed the appeal with the Contractor (excluding the days the Enrollee
took to subsequently file for an Administrative Law Hearing).

 


14.6.6.2
For an expedited resolution: within three (3) Business Days from agency receipt
of an Administrative Law Hearing request for a denial of a service.

 


14.6.7
The Contractor shall comply with all determinations rendered as a result of
Administrative Law Hearings. Nothing in this Section 14.6 shall limit the
remedies available to ASES or the Federal government relating to any
non-compliance by the Contractor with an Administrative Law Hearing
determination or by the Contractor’s refusal to provide disputed services.

 


14.6.8
The decision issued as a result of the Administrative Law Hearing is subject to
review before the Court of Appeals of Puerto Rico.

 


14.6.9
The Contractor shall comply with all determinations rendered as a result of
Administrative Law Hearings. Nothing in this Section 14.6 shall limit the
remedies available to Puerto Rico or the Federal government relating to any
non-compliance by the Contractor with an Administrative Law Hearing
determination or by the Contractor’s refusal to provide disputed services.

 


14.7
Continuation of Benefits while the Appeal and Administrative Law Hearing are
Pending

 


14.7.1
As used in this Section, “timely” filing means filing on or before the later of
the following:

 


14.7.1.1
Within ten (10) Calendar Days of the Contractor mailing the Notice of Adverse
Benefit Determination; or

 


14.7.1.2
The intended effective date of the Contractor’s proposed Adverse Benefit
Determination.

 


14.7.2
The Contractor shall continue the Enrollee’s Benefits if the Enrollee or the
Enrollee’s Authorized Representative files the Appeal within sixty (60) Calendar
Days following the date on the Adverse Benefit Determination notice; the Appeal
involves the termination, suspension, or reduction of a previously authorized
course of treatment; the services were ordered by an authorized Provider; the
period covered by the original authorization has not expired; and the Enrollee
timely files for continuation of the Benefits.

 
Page 215 of 324

--------------------------------------------------------------------------------


14.7.3
If, at the Enrollee’s request, the Contractor continues or reinstates the
Enrollee’s Benefits while the Appeal or Administrative Law Hearing is pending,
the Benefits shall be continued until one of the following occurs:

 


14.7.3.1
The Enrollee withdraws the Appeal or request for the Administrative Law Hearing.

 


14.7.3.2
Ten (10) Calendar Day pass after the Contractor mails the Notice of Adverse
Benefit Determination, unless the Enrollee, within the ten (10) Calendar Day
timeframe, has requested an Administrative Law Hearing with continuation of
Benefits until an Administrative Law Hearing decision is reached.

 


14.7.3.3
An administrative law judge issues an Administrative Law Hearing decision
adverse to the Enrollee.

 


14.7.3.4
The time period or service limits of a previously authorized service has been
met.

 


14.7.4
If the final resolution of Appeal or Administrative Law Hearing is adverse to
the Enrollee, that is, upholds the Contractor’s Adverse Benefit Determination,
the Contractor may recover from the Enrollee the cost of the services furnished
to the Enrollee while the Appeal/Administrative Law Hearing was pending, to the
extent that they were furnished solely because of the requirements of this
Section.

 


14.7.5
If the Contractor or ASES reverses a decision to deny, limit, or delay services
that were not furnished while the Appeal/Administrative Law Hearing was pending,
the Contractor shall authorize or provide the disputed services promptly and as
expeditiously as the Enrollee’s health condition requires but no later than
seventy-two (72) hours from the date the Contractor receives notice reversing
the determination.

 


14.7.6
If the Contractor or ASES reverses a decision to deny authorization of services,
and the Enrollee received the disputed services while the Appeal/Administrative
Law Hearing was pending, the Contractor shall pay for those services. The
Contractor shall submit evidence of compliance.

 


14.8
Reporting Requirements

 


14.8.1
The Contractor shall log and track all Complaints, Grievances, Notices of
Adverse Benefit Determination, Appeals, including extensions of time granted by
the Contractor for these items, as well as Administrative Law Hearing requests
(see Section 14.1.16 for details regarding Information collected).

 


14.8.2
ASES may publicly disclose summary Information regarding the nature of
Complaints, Grievances, and Appeals and related dispositions or resolutions in
consumer Information materials.

 
Page 216 of 324

--------------------------------------------------------------------------------


14.8.3
The Contractor shall submit quarterly Grievance and Appeal System reports to
ASES using a format prescribed by ASES and incorporate the findings of these
reports into its Quality Strategy.

 


14.9
Remedy for Contractor Non-Compliance with Advance Directive Requirements.

 
In addition to the Complaint, Grievance, and Appeal rights described in this
Article, an Enrollee may lodge with ASES a Complaint concerning the Contractor’s
non-compliance with the Advance Directive requirements stated in Section 7.10 of
this Contract.



ARTICLE 15
ADMINISTRATION AND MANAGEMENT

 


15.1
General Provisions

 


15.1.1
The Contractor shall be responsible for the administration and management of all
requirements of this Contract, and consistent with the Medicaid Managed Care
regulations of 42 CFR Part 438.

 


15.1.2
All costs and expenses related to the administration and management of this
Contract shall be the responsibility of the Contractor.

 


15.2
Place of Business and Hours of Operation

 


15.2.1
Given that Enrollment occurs chiefly on site in the Contractor’s administrative
offices, the Contractor shall ensure that its administrative offices are
physically accessible to all Enrollees and fully equipped to perform all
functions related to carrying out this Contract.

 


15.2.2
The Contractor shall maintain a number and geographic distribution of
administrative offices to provide reasonable physical accessibility for
Enrollees. The plan for administrative offices must be approved in writing by
ASES.

 


15.2.3
The Contractor shall accommodate any request by ASES to visit the Contractor’s
administrative offices to ensure that the offices are compliant with the
Americans with Disabilities Act’s (“ADA”) requirements for public buildings, and
with all other applicable Federal and Puerto Rico rules and regulations.

 


15.2.4
The Contractor must maintain one (1) central administrative office and
additional administrative offices as described in section 15.2.2 of this
Contract.

 


15.2.5
The Contractor’s office shall be centrally located and in a location accessible
by foot and by vehicle traffic.

 


15.2.6
Contractor’s written communications to Enrollees must contain the address of the
location identified as the legal, duly-licensed, central administrative office.
This administrative office must be open at least between the hours of 9:00 a.m.
and 5:00 p.m. (Atlantic Time) during Business Days; In addition, pursuant to the
Contractor’s Enrollment Outreach plan (see Section 6.12), the Contractor’s
administrative office must have extended open hours (until 7:00 p.m. (Atlantic
Time) at least one (1) Business Day per Week; and must be open (to the extent
necessary to permit Enrollment activities) one Saturday per month, from 9:00
a.m. to 5:00 p.m. (Atlantic Time)).

 
Page 217 of 324

--------------------------------------------------------------------------------


15.2.7
The Contractor shall ensure that the office(s) are adequately staffed,
throughout the Contract Term, to ensure that Potential Enrollees may visit the
office to enroll at any time during Contractor’s hours of operation. This
provision will ensure that Enrollees and Providers receive prompt and accurate
responses to inquiries.

 


15.2.8
The Contractor shall provide access to Information to Enrollees through GHP
Service Line, during the hours provided in Section 6.8.3 of this Contract.

 


15.2.9
The Contractor shall provide access twenty-four (24) hours a day, seven (7) days
per Week to its website.

 


15.3
Training and Staffing

 


15.3.1
The Contractor shall conduct ongoing training for all of its staff, in all
departments, to ensure appropriate functioning in all areas and to ensure that
staff:

 


15.3.1.1
Understand the GHP program and the Medicaid Managed Care requirements;

 


15.3.1.2
Are aware of all programmatic changes; and

 


15.3.1.3
Are trained in the Contractor’s Cultural Competency plan.

 


15.3.2
The Contractor shall submit a staff training plan and a current organizational
chart to ASES for review and prior written approval according to the timeframe
specified in Attachment 12 to this Contract.

 


15.4
Data Certification

 


15.4.1
The Contractor shall certify all Data pursuant to 42 CFR 438.606. The Data that
must be certified include, but are not limited to, Enrollment Information,
Encounter Data, and other Information required by ASES and contained in
Contracts, the Contractor’s Proposal, and related documents. The Data must be
certified by one of the following: the Contractor’s Chief Executive Officer
(“CEO”), the Contractor’s Chief Financial Officer (“CFO”), or an individual who
has delegated authority to sign for, and who reports directly to the
Contractor’s CEO or CFO. The certification must attest, based on best knowledge,
Information, and belief, as follows:

 
Page 218 of 324

--------------------------------------------------------------------------------


15.4.1.1
To the accuracy, completeness and truthfulness of the Data; and

 


15.4.1.2
To the accuracy, completeness, and truthfulness of the documents specified by
ASES.

 


15.4.2
The Contractor shall submit the certification concurrently with the certified
Data.

 


15.4.3
Contractor shall sign the Trading Partner Agreement included as Attachment 30 to
this Contract.

 


15.5
Implementation Plan and Submission of Initial Deliverables

 


15.5.1
The Contractor shall develop an Implementation Plan that verifies that the
Contractor will submit the Deliverables listed in the chart in Attachment 12 to
this Contract, and that details any additional procedures and activities that
will be accomplished during the period between the Effective Date of this
Contract and November 1, 2018, which is the Implementation Date of this
Contract. The Implementation Plan shall include coordination and cooperation
with ASES and its representatives during all phases.

 


15.5.2
The Contractor shall submit its implementation plan to ASES for ASES’s review
and written approval according to the timeframe specified in Attachment 12 to
this Contract. Implementation of the Contract shall not commence prior to ASES
written approval.

 


15.5.3
The Contractor will not receive any additional payment to cover start up or
implementation costs.

 

ARTICLE 16
PROVIDER PAYMENT MANAGEMENT

 


16.1
General Provisions

 


16.1.1
The The Contractor shall administer an effective, accurate and efficient
Provider payment management function that (i) under this Contract’s risk
arrangement adjudicates and settles Provider Claims for Covered Services that
are filed within the timeframes specified by this Article 16 and in compliance
with all applicable Puerto Rico and Federal laws, rules, and regulations; (ii)
processes PMPM Payments to applicable Providers within the timeframes specified
by this Article; and (iii) performs Claims payment administrative functions for
all Providers as specified by this Article 16.

 


16.1.2
The Contractor shall maintain a Claims management system that can accurately
identify the date of receipt (the date the Contractor receives the Claim as
indicated by the date-stamp), real-time-accurate history of actions taken on
each Provider Claim (i.e. paid, denied, suspended, appealed, etc.), and the date
of payment (the date of the check or other form of payment).

 
Page 219 of 324

--------------------------------------------------------------------------------


16.1.3
To the extent feasible, the Contractor shall implement an Automated
Clearinghouse (“ACH”) mechanism that allows Providers to request and receive
Electronic Funds Transfer (“EFT”) of Claims payments. The Contractor shall
encourage its Providers, as an alternative to the filing of paper-based Claims,
to submit and receive Claims Information through Electronic Data Interchange
(“EDI”), i.e., electronic Claims. Electronic Claims must be processed in
adherence to Information exchange and Data management requirements specified in
Article 17. As part of this electronic Claims management (“ECM”) function, the
Contractor shall also provide on-line and phone-based capabilities to obtain
Claims processing status Information.

 


16.1.4
If the Contractor does not receive Claims through an EDI system, the Contractor
shall either provide a central address to which Providers must submit Claims; or
provide to each Network Provider a complete list, including names, addresses,
electronic mail and phone number, of entities to which the Providers must submit
Claims.

 


16.1.5
The Contractor shall notify Network Providers in writing of any changes in the
policies and procedures, subject to prior written approval of ASES, for filing
Claims at least thirty (30) Calendar Days before the effective date of the
change. If the Contractor is unable to provide thirty (30) Calendar Days of
notice, it must give Providers a thirty (30) Calendar Day extension on their
Claims filing deadline to ensure Claims are routed to the correct processing
center.

 


16.1.6
To be processed, all Claims submitted for payment shall comply with the Clean
Claim standards as established by Federal regulation (42 CFR 447.46), and with
the standards described in Section 16.10.2 of this Contract.

 


16.1.7
The Contractor shall generate explanations of benefits and remittance advices in
accordance with ASES standards for formatting, content, and timeliness.

 


16.1.8
The Contractor shall not pay any Claim submitted by a Provider during the period
of time when such Provider is excluded or suspended from the Medicare, Medicaid,
CHIP or Title V Maternal and Child Health Services Block Grant programs for
Fraud, Waste, or Abuse or otherwise included on the Department of Health and
Human Services Office of the Inspector General exclusions list, or employs
someone on this list, and when the Contractor knew, or had reason to know, of
that exclusion, after a reasonable time period after reasonable notice has been
furnished to the Contractor. The Contractor shall not pay any Claim submitted by
a Provider that is on Payment Hold.

 


16.1.9
The Contractor is prohibited from paying for an item or service with respect to
any amount expended for which funds may not be used under the Assisted Suicide
Funding Restriction Act of 1997.

 


16.1.10
Network Providers may not receive payment other than by the Contractor for
services covered under this Agreement, except when such payments are
specifically required to be made by ASES under Title XIX of the Social Security
Act, or its implementing regulations, or when ASES makes direct payments to
Network Providers for graduate medical education costs approved under the
Medicaid State Plan. The Contractor is prohibited from making payment on any
amount expended for any item or service not covered under the Medicaid State
Plan.

 
Page 220 of 324

--------------------------------------------------------------------------------


16.1.11
Pursuant to Section 1903(i) of the Social Security Act the Contractor is
prohibited from paying for organ transplants unless the State Plan provides, and
the Contractor follows, written standards that provide for similarly situated
individuals to be treated alike and for any restriction on facilities or
practitioners to be consistent with the accessibility of high quality of care to
Enrollees.

 


16.2
Payment Schedule

 


16.2.1
At a minimum, the Contractor shall run one (1) Provider payment cycle per Week,
on the same day each Week, as determined by the Contractor. The Contractor shall
develop a payment schedule to be submitted to ASES for review and its prior
written approval according to the timeframe specified in Attachment 12 to this
Contract.

 


16.2.2
Other than for cause explicitly stated in the Provider Contract, payment to
Providers made in the form of a Capitation payment shall be issued not later
than the fifteenth (15th) Calendar Day of the month. Any Provider Capitation
payment retained by the Contractor past the 15th Calendar Day of each month
shall accrue interest at the prevailing highest legal interest rate for personal
loans as such rate is determined by the Board of the Office of the Commissioner
of Financial Institutions, and interest shall be paid along with the Capitation
payment to the Provider for that month. The Contractor shall make such payment
regardless of receiving the PMPM Payment under Section 22.1.1 of the Contract.

 


16.3
Required Claims Processing Reports

 


16.3.1
The Contractor shall submit to ASES a monthly report not later than the fifth
(5th) Calendar Day after the last day of the month listing all paid, pending,
and denied Claims during that month. The report shall be made available in an
electronic format and shall detail all paid, pending, and denied Claims for all
Providers.

 


16.3.2
The report shall list, by Provider, Claims paid from the preceding month, and
those that are pending payment and the reason for the payment delay or the
reason for the Contractor’s decision to deny the Claim.

 


16.3.3
In the event that Providers associated with a PMG consent to the disbursement of
payment directly to the PMG, the Contractor shall so specify in its report.

 
Page 221 of 324

--------------------------------------------------------------------------------


16.4
Submission of Encounter Data

 


16.4.1
Providers shall furnish Encounter Data to the Contractor per Section 17.3.3 and
Attachment 26 to this Contract on a monthly basis. The Data shall be submitted
regardless of the payment arrangement, capitated or otherwise, agreed upon
between the Contractor and the Provider. Encounter Data for all items and
services provided by Network Providers, even if the Network Provider is
reimbursed on a Capitated basis, must be submitted with the paid field
indicating the allowed amount, even if the amount is zero (0) dollars.

 


16.4.2
Encounter Data must comply with HIPAA security and privacy standards and be
submitted in the format and timeframe required by the Medicaid Statistical
Information System (MMIS) or format required by any successor system in
accordance with 42 CFR 438.818.

 


16.4.3
ASES will perform quarterly Encounter Data validation to evaluate level of
accuracy, which will be used to determine if liquidated damages should be
assessed on the Contractor.

 


16.5
Relationship with Pharmacy Benefit Manager (PBM)

 


16.5.1
The Contractor shall work with the PBM engaged by ASES to facilitate the
processing of pharmacy services Claims submitted by the PBM, as provided in
Section 7.5.12.11.

 


16.5.2
To facilitate Claims processing, the Contractor shall send to the PBM, on a
Daily Basis, the Enrollee Data described in Section 5.3.8.

 


16.6
Timely Payment of Claims

 


16.6.1
The Contractor shall comply with the timely processing of Claims standards
contained in Section 1902(a)(37) of the Social Security Act and Federal
regulations at 42 CFR 447.46.

 


16.6.2
Provider Contracts shall include the following provisions for timely payment of
Clean Claims.

 


16.6.2.1
A Clean Claim under 42 CFR 447.46(b), as defined in 42 CFR 447.45(b), is a Claim
received by the Contractor for adjudication, which can be processed without
obtaining additional Information from the Provider of the service or from a
Third Party. It includes a Claim with errors originating in the Contractor’s
Claims system. It does not include a Claim from a Provider who is under
investigation for Fraud, Waste, or Abuse, or a Claim under review for Medical
Necessity.

 


16.6.2.2
Provider Contracts shall provide that ninety-five percent (95%) of all Clean
Claims must be paid by the Contractor not later than thirty (30) Calendar Days
from the date of receipt of the Claim (including Claims billed by paper and
electronically), and one hundred percent (100%) of all Clean Claims must be paid
by the Contractor not later than fifty (50) Calendar Days from the date of
receipt of the Claim.

 
Page 222 of 324

--------------------------------------------------------------------------------


16.6.2.3
Any Clean Claims not paid within thirty (30) Calendar Days shall bear interest
in favor of the Provider on the total unpaid amount of such Claim, according to
the prevailing highest legal interest rate fixed by the Puerto Rico Commissioner
of Financial Institutions. Such interest shall be considered payable on the day
following the terms of this Section, and interest shall be paid together with
the claim.

 


16.6.3
An Unclean Claim is any Claim that falls outside the definition of Clean Claim
in Section 16.10.2.1. The Contractor shall include the following provisions in
its Provider Contracts for timely resolution of Unclean Claims.

 


16.6.3.1
Ninety percent (90%) of Unclean Claims must be resolved and processed with
payment by the Contractor, if applicable, not later than ninety (90) Calendar
Days from the date of initial receipt of the Claim. This includes Claims billed
on paper or electronically.

 


16.6.3.2
Of the remaining ten percent (10%) of total Unclean Claims that may remain
outstanding after ninety (90) Calendar Days,

 


16.6.3.2.1
Nine percent (9%) of the Unclean Claims must be resolved and processed with
payment by the Contractor, if applicable, not later than six (6) calendar months
from the date of initial receipt (including Claims billed on paper and those
billed electronically); and

 


16.6.3.2.2
One percent (1%) of the Unclean Claims must be resolved and processed with
payment by the Contractor, if applicable, not later than one year (twelve (12)
months) from the date of initial receipt of the Claim (including Claims billed
on paper and those billed electronically).

 


16.6.4
The Contractor shall not establish any administrative procedures, such as
administrative audits, authorization number, or other formalities under the
control of the Contractor, which could prevent the Provider from submitting a
Clean Claim.

 


16.6.5
The foregoing timely payment standards are more stringent than those required in
the Federal regulations, at 42 CFR 447.46. The Contractor shall include the
foregoing standards in each Provider Contract and, per 42 CFR 447.46(c).

 


16.6.6
The Contractor shall deliver to Providers, within fifteen (15) Calendar Days of
award of the Provider Contract (along with the Provider Guidelines described in
Section 10.2.1), Claims coding and processing guidelines for the applicable
Provider type, and the definition of a Clean Claim, as requested in this Article
16, to be applied.

 
Page 223 of 324

--------------------------------------------------------------------------------


16.6.7
The Contractor shall give Providers ninety (90) Calendar Days’ notice in advance
of the effective date of any change in Claims coding and processing deadlines.

 


16.7
Contractor Denial of Claims and Resolution of Contractual and Claims Disputes

 


16.7.1
Not later than the fifth (5th) Business Day after the receipt of a Provider
Claim that the Contractor has deemed not to meet the Clean Claim requirements,
the Contractor shall suspend the Claim and request in writing (notification via
e-mail, the Contractor’s website, or an interim remittance advice satisfies this
requirement) all outstanding Information such that the Claim can be deemed
clean. Upon receipt of all the requested Information from the Provider, the
Contractor shall complete processing of the Claim in accordance with the
standards outlined in this Section..

 


16.7.2
Claims suspended for additional Information must be closed (paid or denied) such
that compliance with the timely payment rules outlined in Section 16.10 is
achieved.

 


16.7.3
The Contractor must process, and finalize, all appealed Claims to a paid or
denied status within thirty (30) Calendar Days of receipt of the appealed Claim;
for Claims for which the Contractor has requested further information, per
Section 16.7.1, the Contractor shall pay or deny the Claim within thirty (30)
Calendar Days of receipt of the requested Information.

 


16.7.4
The Contractor shall send Providers written notice (notification via e-mail,
surface mail, the Contractor’s website, or a remittance advice satisfies this
requirement) for each Claim that is denied, including an explanation of the
reason(s) for the denial, the date the Contractor received the Claim, and a
reiteration of the outstanding Information required from the Provider to
adjudicate the Claim.

 


16.7.5
Provider Dispute Resolution System

 


16.7.5.1
The Contractor shall establish and use a procedure to resolve billing, payment,
and other administrative disputes between Providers and the Contractor arising
under Provider Contracts including a Provider Complaint resolution process
implemented by the Contractor to address, among others, lost or incomplete
Claims forms or electronic submissions; Contractor requests for additional
explanation as to services or treatment rendered by a Provider; and
inappropriate or unapproved Referrals issued by Providers. This dispute
resolution system shall exclude Grievances filed by Providers on behalf of
Enrollees pursuant to Section 14.3 of this Contract.

 
Page 224 of 324

--------------------------------------------------------------------------------


16.7.5.2
For any dispute between the Provider and Contractor arising under the Provider
Contract, the Contractor shall implement an internal dispute resolution system,
which shall include the opportunity for an aggrieved Provider to submit a timely
written complaint to the Contractor. The Contractor shall issue a written
decision on the Provider’s complaint within fifteen (15) Calendar Days of
receipt of the Provider’s written complaint. A Contractor’s written decision
that is in any way adverse to the Provider shall include an explanation of the
grounds for the decision and a notice of the Provider’s right to and procedures
for an Administrative Law Hearing within ASES.

 


16.7.5.2.1
Providers disputing the denial of payment for a submitted Claim, or the payment
of an amount that is less than the amount for which the Claim was submitted,
shall be afforded a term of one hundred twenty (120) Calendar Days to submit a
written Complaint. Contractor shall issue a determination regarding such Claims
within one hundred twenty (120) Calendar Days.

 


16.7.5.3
If the Provider is not satisfied with the decision on its complaint within the
Contractor’s dispute resolution system, the Provider may pursue an
Administrative Law Hearing. The parties to the Administrative Law Hearing shall
be the Contractor and the Provider. ASES shall grant a Provider request for an
Administrative Law Hearing, provided that the Provider submits a written appeal,
accompanied by supporting documentation, not more than thirty (30) Calendar Days
following the Provider’s receipt of the Contractor’s written decision.

 


16.7.5.4
Judicial Review. A decision issued as a result of the Administrative Law Hearing
provided for in Section 16.11.6.3 shall be subject to review before the Court of
Appeals of Puerto Rico.

 


16.8
Contractor Recovery from Providers

 


16.8.1
When the Contractor determines after the fact that it has paid a Claim
incorrectly the Contractor may request applicable reimbursement from the
Provider through written notice, stating the basis for the request. The notice
shall list the Claims and the amounts to be recovered.

 


16.8.2
The Provider will have a period of sixty (60) Calendar Days to make the
requested payment, to agree to Contractor retention of said payment, or to
dispute the recovery action.

 
Page 225 of 324

--------------------------------------------------------------------------------


16.9
ASES Review of Contractor, Subcontractor, and Provider Use of Puerto Rico and
Federal Funds

 


16.9.1
The Contractor shall cooperate fully and diligently with ASES and/or its
auditors in their review of the use of Puerto Rico and Federal funds provided to
the Contractor under the GHP Program. The Contractor, its Subcontractors, and
Network Providers shall, upon request, make available to ASES and/or its
auditors any and all administrative, financial, and Medical Records relating to
the administration of and the delivery of items or services for which Puerto
Rico and Federal monies are expended. In addition, the Contractor and its
Subcontractors including Network Providers shall provide ASES and/or its
auditors with access during normal business hours to its respective place of
business and records.

 


16.10
ASES Recovery from Contractor

 


16.10.1
ASES and the Contractor shall diligently work in good faith together to resolve
any audit findings identified through audits by ASES. All audit findings shall
be resolved or a Corrective Action Plan shall be implemented within ninety (90)
Calendar Days of issuance of a final audit report. Any Overpayment remittance
due to ASES from the Contractor will be offset from future payments to the
Contractor, or invoiced by ASES to the Contractor.

 

ARTICLE 17
INFORMATION MANAGEMENT AND SYSTEMS

 


17.1
General Provisions

 


17.1.1
The Contractor shall have Information management processes and Information
Systems (hereafter referred to as Systems) that enable it to meet GHP
requirements, ASES and Federal reporting requirements, all other Contract
requirements, and any other applicable Puerto Rico and Federal laws, rules and
regulations including but not limited to the standards and operating rules in
Section 1104 of the PPACA and associated regulations, the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), Health Information
Technology for Economic and Clinical Health Act (HITECH) and associated
regulations and 42 CFR 438.242.

 


17.1.2
The Contractor’s Data and Systems shall comply with the standards and operating
rules for EFT, eligibility, Claim status and health care payment/remittance
advice transactions, in accordance with 45 C.F.R. parts 160 and 162..

 


17.1.3
The Contractor’s Systems shall possess capacity sufficient to handle the
workload projected for the start of the program and will be scalable and
flexible so they can be adapted as needed, within negotiated timeframes, in
response to program or Enrollment changes.

 
Page 226 of 324

--------------------------------------------------------------------------------


17.1.4
The Contractor’s Systems shall have the capability of adapting to any future
changes necessary as a result of modifications to the service delivery system
and its requirements, including Data collection, records and reporting based
upon unique Enrollee and Provider identifiers to track services and expenditures
across funding streams. The Systems shall be scalable and flexible so they can
be adapted as needed, within negotiated timeframes, in response to changes in
Contract requirements, increases in Enrollment estimates, etc. The System
architecture shall facilitate rapid application of the more common changes that
can occur in the Contractor’s operation, including but not limited to:

 


17.1.4.1
Changes in pricing methodology;

 


17.1.4.2
Rate changes;

 


17.1.4.3
Eligibility criteria changes;

 


17.1.4.4
Changes in Utilization Management criteria;

 


17.1.4.5
Additions and deletions of Provider types; and

 


17.1.4.6
Additions and deletions of procedure, diagnosis and other service codes.

 


17.1.4.7
Changes in the Enrollment methodology.

 


17.1.5
The Contractor shall provide secure, online access to select system
functionality to at least three (3) ASES personnel to facilitate resolution of
Enrollee inquiries and to research Enrollee-related issues as needed.

 


17.1.6
The Contractor shall participate in systems work groups organized by ASES. The
Systems work groups will meet on a designated schedule as agreed to by ASES and
the Contractors.

 


17.1.7
The Contractor shall provide a continuously available electronic mail
communication link (E-mail system) with ASES. This system shall be:

 


17.1.7.1
Available from the workstations of the designated Contractor contacts; and

 


17.1.7.2
Capable of attaching and sending documents created using software products other
than Contractor systems, including Puerto Rico’s currently installed version of
Microsoft Office and any subsequent upgrades as adopted.

 


17.2
Global System Architecture and Design Requirements

 


17.2.1
The Contractor shall comply with Federal and Puerto Rico policies, standards and
regulations in the design, development and/or modification of the Systems it
will employ to meet the aforementioned requirements and in the management of
information contained in those Systems. Additionally, the Contractor shall
adhere to ASES and Puerto Rico-specific system and Data architecture standards
and/or guidelines.

 
Page 227 of 324

--------------------------------------------------------------------------------


17.2.2
The Contractor’s Systems shall meet Federal and industry standards of
architecture, including but not limited to the following requirements:

 


17.2.2.1
Conform to HIPAA standards for Data and document management;

 


17.2.2.2
Contain controls to maintain information integrity. These controls shall be in
place at all appropriate points of processing. The controls shall be tested in
periodic and spot audits following a methodology to be developed jointly by and
mutually agreed upon by the Contractor and ASES; and

 


17.2.2.3
Partner with ASES in the development of transaction/event code set, Data
exchange and reporting standards not specific to HIPAA or other Federal efforts
and will conform to such standards as stipulated in the plan to implement the
standards.

 


17.2.3
Where web services are used in the engineering of applications, the Contractor’s
Systems shall conform to World Wide Web Consortium (W3C) standards such as XML,
UDDI, WSDL and SOAP so as to facilitate integration of these Systems with ASES
and other Puerto Rico systems that adhere to a service-oriented architecture.

 


17.2.4
Audit trails shall be incorporated into all Systems to allow information on
source Data files and documents to be traced through the processing stages to
the point where the information is finally recorded. The audit trails shall:

 


17.2.4.1
Contain a unique log-on or terminal ID, the date, and time of any
create/modify/delete action and, if applicable, the ID of the system job that
effected the action;

 


17.2.4.2
Have the date and identification “stamp” displayed on any on-line inquiry;

 


17.2.4.3
Have the ability to trace Data from the final place of recording back to its
source Data file and/or document shall also exist;

 


17.2.4.4
Be supported by listings, transaction reports, update reports, transaction logs,
or error logs;

 


17.2.4.5
Facilitate auditing of individual Claim records as well as batch audits; and

 
Page 228 of 324

--------------------------------------------------------------------------------


17.2.4.6
Be maintained for ten (10) years in either live and/or archival systems. The
duration of the retention period may be extended at the discretion of and as
indicated to the Contractor by ASES as needed for ongoing audits or other
purposes.

 


17.2.5
The Contractor shall house indexed images of documents used by Enrollees and
Providers to transact with the Contractor in the appropriate database(s) and
document management systems so as to maintain the logical relationships between
certain documents and certain Data. The Contractor shall follow all applicable
requirements for the management of Data in the management of documents.

 


17.2.6
The Contractor shall institute processes to insure the validity and completeness
of the Data it submits to ASES. At its discretion, ASES will conduct general
Data validity and completeness audits using industry-accepted statistical
sampling methods. Data elements that will be audited include but are not limited
to: Enrollee ID, date of service, Provider ID, category and sub category (if
applicable) of service, diagnosis codes, procedure codes, revenue codes, date of
Claim processing, and date of Claim payment.

 


17.2.6.1
Where a System is herein required to, or otherwise supports, the applicable
batch or on-line transaction type, the system shall comply with HIPAA-standard
transaction code sets.

 


17.2.6.2
The Contractor shall assure that all Contractor staff is trained in all HIPAA
requirements, as applicable.

 


17.2.7
The layout and other applicable characteristics of the pages of Contractor
websites shall be compliant with Federal “Section 508 standards” and Web Content
Accessibility Guidelines developed and published by the Web Accessibility
Initiative.

 


17.3
System and Data Integration Requirements

 


17.3.1
The Contractor’s systems shall be able to transmit, receive and process Data in
HIPAA-compliant formats that are in use as of the Contract Implementation Date.

 


17.3.2
Data and Report Validity and Completeness. The Contractor shall institute
processes to ensure the validity and completeness of the data, including
reports, it submits to ASES. At its discretion, ASES will conduct general data
validity and completeness audits using industry-accepted statistical sampling
methods. Data elements that will be audited include, but are not limited to:
enrollee ID, date of service, assigned Medicaid provider ID, category and
subcategory (if applicable) of service, diagnosis codes, procedure codes,
revenue codes, date of claim processing, and (if and when applicable) date of
claim payment. Control totals shall also be reviewed and verified

 
Page 229 of 324

--------------------------------------------------------------------------------


17.3.3
The Contractor’s applications shall be able to interface with ASES’s systems for
purposes of Data exchange and will conform to standards and specifications set
by ASES. These standards and specifications are subject to change. Current
standards and specifications are detailed in Attachment 26 to this Contract.

 


17.3.4
The Contractor’s System(s) shall be able to transmit and receive transaction
Data to and from ASES’s systems as required for the appropriate processing of
Claims.

 


17.3.4.1
The Contractor will be required to perform any necessary changes to update
interfaces to ASES’s systems, including those required by the Medicaid
Management Information System (MMIS) as well as new Eligibility and Enrollment
processes. These interface changes may require changes in the Contractors core
systems.

 


17.3.5
Each month the Contractor shall generate Encounter Data files from its Claims
management system(s) and/or other sources. Such files must be submitted in
standardized Accredited Standards Committee (ASC) X12N 837 and National Council
for Prescription Drug Programs (NCPDP) formats, and the ASC X12N 835 format as
appropriate. The files will contain settled Claims and Claim adjustments and
Encounter Data from Providers for the most recent month for which all such
transactions were completed. The Contractor shall provide these files
electronically to ASES and/or its Agent at a frequency and level of detail to be
specified by CMS and ASES based on program administration, oversight, and
program integrity needs, and in adherence to the procedure, content standards
and format indicated in Attachment 26 to this Contract. The Contractor shall
make changes or corrections to any systems, processes or Data transmission
formats as needed to comply with Encounter Data quality standards as originally
defined or subsequently amended.

 


17.3.6
The Contractor’s System(s) shall be capable of generating files in the
prescribed formats for upload into ASES Systems used specifically for program
integrity and compliance purposes.

 


17.3.7
The Contractor’s System(s) shall possess mailing address standardization
functionality in accordance with US Postal Service conventions.

 


17.3.8
To comply with MAGI requirements, the Contractor must update its Information
Systems in accordance with the procedures and timelines set forth in Attachment
26 to this Contract and any other subsequent guidance issued by ASES.

 


17.4
System Access Management and Information Accessibility Requirements

 


17.4.1
The Contractor’s System shall employ an access management function that
restricts access to varying hierarchical levels of system functionality and
Information. The access management function shall:

 
Page 230 of 324

--------------------------------------------------------------------------------


17.4.1.1
Restrict access to information on a "need-to-know" basis, e.g. users permitted
inquiry privileges only will not be permitted to modify information;

 


17.4.1.2
Restrict access to specific System functions and Information based on an
individual user profile, including inquiry only capabilities; global access to
all functions will be restricted to specified staff jointly agreed to by ASES
and the Contractor; and

 


17.4.1.3
Restrict attempts to access system functions to three (3), with a system
function that automatically prevents further access attempts and records these
occurrences.

 


17.4.2
The Contractor shall make System information available to duly Authorized
Representatives of ASES and other Puerto Rico and Federal agencies to evaluate,
through inspections or other means, the quality, appropriateness and timeliness
of services performed.

 


17.4.3
The Contractor shall have procedures to provide for prompt transfer of System
Information upon request to other Network or Out-of-Network Providers for the
medical management of the Enrollee in adherence to HIPAA and other applicable
requirements.

 


17.4.4
All Information, whether Data or documents, and reports that contain or make
references to said Information, involving or arising out of this Contract, are
owned by ASES. The Contractor is expressly prohibited from sharing or publishing
ASES Information and reports without the prior written consent of ASES. In the
event of a dispute regarding the sharing or publishing of Information and
reports, ASES’s decision on this matter shall be final and not subject to
appeal.

 


17.5
Systems Availability and Performance Requirements

 


17.5.1
The Contractor shall ensure that critical systems, including but not limited to
the Enrollee and Provider portal and/or phone-based functions and information,
such as confirmation of Contractor Enrollment (“CCE”) and electronic Claims
management (ECM), Enrollee services and Provider services, are available to the
applicable System users twenty-four (24) hours a day, seven (7) Calendar Days a
Week, except during periods of scheduled System Unavailability agreed upon by
ASES and the Contractor. Unavailability caused by events outside of a
Contractor’s Span of Control is outside of the scope of this requirement.

 


17.5.2
The Contractor shall ensure that at a minimum all non-critical system functions
and information is available to the applicable system users between the hours of
7:00 a.m. and 7:00 p.m. Monday through Friday (Atlantic Time).

 
Page 231 of 324

--------------------------------------------------------------------------------


17.5.3
The Contractor shall develop an automated method of monitoring critical systems
on at least a thirty (30) minute basis twenty-four (24) hours a day, seven (7)
days per Week.

 


17.5.4
Upon discovery of any problem within its Span of Control that may jeopardize
System availability and performance as defined in this Section of the Contract,
the Contractor shall notify the applicable ASES staff in person, via phone,
and/or electronic mail. The Contractor shall deliver notification as soon as
possible but no later than 7:00 pm (Atlantic Time) if the problem occurs during
the Business Day and no later than 9:00 am (Atlantic Time) the following
Business Day if the problem occurs after 7:00 pm (Atlantic Time).

 


17.5.5
Where the operational problem results in delays in report distribution or
problems in on-line access during the Business Day, the Contractor shall notify
the applicable ASES staff within fifteen (15) minutes of discovery of the
problem, in order for the applicable work activities to be rescheduled or be
handled based on System Unavailability protocols.

 


17.5.6
The Contractor shall provide to appropriate ASES staff information on System
Unavailability events, as well as status updates on problem resolution. These
up-dates shall be provided on an hourly basis and made available via electronic
mail, telephone and, if applicable, the Contractor’s website.

 


17.5.7
The following rules govern unscheduled System Unavailability.

 


17.5.7.1
CCE Functions

 


17.5.7.1.1
Unscheduled System Unavailability of CCE functions caused by the failure of
systems and telecommunications technologies within the Contractor’s Span of
Control will be resolved, and the restoration of services implemented, within
thirty (30) minutes of the official declaration of System Unavailability.

 


17.5.7.1.2
Throughout the Contract Term, the Contractor shall have in place a method to
validate eligibility manually twenty-four (24) hours per day, seven (7) days a
Week as a contingency to any unscheduled Systems Unavailability for CCE
functions.

 


17.5.7.2
ECM Functions. Unscheduled System Unavailability of ECM functions caused by the
failure of systems and technologies within the Contractor’s Span of Control will
be resolved, and the restoration of services implemented, within sixty (60)
minutes of the official declaration of System Unavailability, if unavailability
occurs during normal business hours; or within sixty (60) minutes of the start
of the next Business Day, if unavailability occurs outside business hours.

 
Page 232 of 324

--------------------------------------------------------------------------------


17.5.7.3
All Other Contractor System Functions. Unscheduled System Unavailability of all
other Contractor System functions caused by systems and telecommunications
technologies within the Contractor’s Span of Control shall be resolved, and the
restoration of services implemented:

 


17.5.7.3.1
Within four (4) hours of the official declaration of Unscheduled System
Unavailability, when unavailability occurs during business hours, and

 


17.5.7.3.2
Within two (2) hours of the start of the next Business Day, when unavailability
occurs during non-business hours.

 


17.5.8
Cumulative System Unavailability caused by systems and telecommunications
technologies within the Contractor’s Span of Control shall not exceed one (1)
hour during any continuous five (5) Calendar Day period for functions that
affect GHP Enrollees and services. For functions that do not affect GHP
Enrollees, cumulative System Unavailability caused by systems and
telecommunications technologies within the Contractor’s Span of Control shall
not exceed four (4) hours during any continuous five (5) Business Day periods.

 


17.5.9
The Contractor shall not be responsible for the availability and performance of
systems and telecommunications technologies outside of the Contractor’s Span of
Control.

 


17.5.10
For any System outage that is not corrected within the required time limits, the
Contractor shall provide full written documentation that includes a Corrective
Action Plan, describing how the problem will be prevented from occurring again,
within five (5) Business Days of the problem’s occurrence.

 


17.5.11
Regardless of the architecture of its Systems, the Contractor shall develop and
be continually ready to invoke a Business Continuity and Disaster Recovery
(“BC-DR”) plan that at a minimum addresses the following scenarios: (i) the
central computer installation and resident software are destroyed or damaged;
(ii) System interruption or failure resulting from network, operating hardware,
software, or operational errors that compromises the integrity of transactions
that are active in a live system at the time of the outage; (iii) System
interruption or failure resulting from network, operating hardware, software or
operational errors that compromises the integrity of Data maintained in a live
or archival system; and (iv) System interruption or failure resulting from
network, operating hardware, software or operational errors that does not
compromise the integrity of transactions or Data maintained in a live or
archival system but does prevent access to the System, i.e. causes unscheduled
System Unavailability. This BC-DR plan must be prior approved by ASES.

 


17.5.12
The Contractor shall on an annual basis test its BC-DR plan through simulated
disasters and lower level failures in order to demonstrate to ASES that it can
restore System functions per the standards outlined elsewhere in this Section
17.5 of the Contract. The results of these tests shall be reported to ASES
within thirty (30) Calendar Days of completion of said tests.

 
Page 233 of 324

--------------------------------------------------------------------------------


17.5.13
In the event that the Contractor fails to demonstrate in the tests of its BC-DR
plan that it can restore system functions per the standards outlined in this
Contract, the Contractor shall be required to submit to ASES a Corrective Action
Plan that describes how the failure will be resolved. The Corrective Action Plan
will be delivered within five (5) Business Days of the conclusion of the test.

 


17.5.14
The Contractor shall submit a monthly Systems Availability and Performance
Report to ASES as further described in Section18.2.8 of this Contract.

 


17.6
System Testing and Change Management Requirements

 


17.6.1
The Contractor shall absorb the cost of routine maintenance, inclusive of defect
correction, System changes required to effect changes in Puerto Rico and Federal
statute and regulations, and production control activities, of all Systems
within its Span of Control.

 


17.6.2
The Contractor shall respond to ASES reports of System problems not resulting in
System Unavailability according to the following timeframes:

 


17.6.2.1
Within five (5) Calendar Days of receipt, the Contractor shall respond in
writing to notices of System problems.

 


17.6.2.2
Within fifteen (15) Calendar Days, the correction will be made or a requirements
analysis and specifications document will be due.

 


17.6.3
The Contractor shall correct the deficiency by an effective date to be
determined by ASES.

 


17.6.4
The Contractor’s Systems will have a system-inherent mechanism for recording any
change to a software module or subsystem.

 


17.6.5
The Contractor shall put in place procedures and measures for safeguarding ASES
from unauthorized modifications to the Contractor’s Systems.

 


17.6.6
Unless otherwise agreed to in advance by ASES, scheduled System Unavailability
to perform System maintenance, repair and/or upgrade activities to Contractor’s
CCE systems shall take place between 11 p.m. on a Saturday and 6 a.m. on the
following Sunday (Atlantic Time).

 


17.6.7
The Contractor shall work with ASES pertaining to any testing initiative as
required by ASES.

 
Page 234 of 324

--------------------------------------------------------------------------------


17.6.8
The Contractor shall provide sufficient System access to allow verification of
System functionality, availability and performance by ASES during the times
required by ASES prior to April 1, 2015 which is the Implementation Date of the
Contract, and as subsequently required during the Contract Term.

 


17.7
System Security and Information Confidentiality and Privacy Requirements

 


17.7.1
The Contractor shall provide for the physical safeguarding of its Data
processing facilities and the Systems and Information housed therein. The
Contractor shall provide ASES with access to Data facilities upon ASES’s
request. The physical security provisions shall be in effect for the life of
this Contract.

 


17.7.2
The Contractor shall restrict perimeter access to equipment sites, processing
areas, and storage areas through a card key or other comparable system, as well
as provide accountability control to record access attempts, including attempts
of unauthorized access.

 


17.7.3
The Contractor shall include physical security features designed to safeguard
processor site(s) through required provision of fire retardant capabilities, as
well as smoke and electrical alarms, monitored by security personnel.

 


17.7.4
The Contractor shall ensure that the operation of all of its Systems is
performed in accordance with Puerto Rico and Federal regulations and guidelines
related to security and confidentiality of the protected information managed by
the Contractor, and shall strictly comply with HIPAA Privacy and Security Rules,
as amended, and with the Breach Notification Rules under the HITECH Act.

 


17.7.5
The Contractor will put in place procedures, measures and technical security to
prohibit unauthorized access to the regions of the Data communications network
inside of a Contractor’s Span of Control.

 


17.7.6
The Contractor shall ensure compliance with:

 


17.7.6.1
42 CFR Part 431 Subpart F (confidentiality of information concerning applicants
and enrollees of public medical assistance programs);

 


17.7.6.2
42 CFR Part 2 (confidentiality of alcohol and drug abuse records); and

 


17.7.6.3
Special confidentiality provisions in Puerto Rico or Federal law related to
people with HIV/AIDS and mental illness.

 


17.7.7
The Contractor shall provide its Enrollees with its HIPAA Notice of Privacy
Practices that conforms to all applicable Federal and State laws. The Contractor
shall provide ASES with a copy of this Notice.

 
Page 235 of 324

--------------------------------------------------------------------------------


17.8
Information Management Process and Information Systems Documentation
Requirements

 


17.8.1
The Contractor shall ensure that written System Process and Procedure Manuals
document and describe all manual and automated system procedures for its
information management processes and Information Systems. These manuals shall be
provided to ASES Immediately upon request.

 


17.8.2
The System User Manuals shall contain information about, and instructions for,
using applicable System functions and accessing applicable system Data.

 


17.8.3
When a System change that would alter the conditions and services agreed upon in
this Contract is subject to ASES sign off, the Contractor shall draft revisions
to the appropriate manuals prior to ASES sign off of the change.

 


17.8.4
Updates to the electronic version of these manuals shall occur in real time;
updates to the printed version of these manuals shall occur within ten (10)
Business Days of the update taking effect.

 


17.8.5
ASES reserves the right to audit the Contractor’s policies and procedures
manuals and protocols compliance related to its Information Systems.

 


17.9
Reporting Functionality Requirements

 


17.9.1
The Contractor’s Systems shall have the capability of producing a wide variety
of reports that support program management, policymaking, quality improvement,
program evaluation, analysis of fund sources and uses, funding decisions and
assessment of compliance with Federal and Puerto Rico requirements.

 


17.9.2
The Contractor shall support a mechanism for obtaining service and expenditure
reports by funding source, Provider, Provider type or other characteristic; and
Enrollee, Enrollee group/category or other characteristic.

 


17.9.3
The Contractor shall extend access to this mechanism to select ASES personnel in
a secure manner to access Data, including program and fiscal information
regarding Enrollees served, services rendered, etc. and the ability for said
personnel to develop and/or retrieve reports. This requirement could be met by
the provision of access to a decision support system/Data warehouse. The
Contractor shall provide training in and documentation on the use of this
mechanism.

 


17.9.4
Within five (5) Calendar Days upon ASES’s request, the Contractor will deliver a
copy of the then current ASES’s System information to ASES in a mutually
acceptable form and format.

 
Page 236 of 324

--------------------------------------------------------------------------------


17.10
Disaster Recovery, Disaster Declaration, Data Content Delivery to ASES

 


17.10.1
The Contractor shall maintain a disaster recovery and business recovery plan in
effect throughout the term of the Contract. The disaster recovery plan shall be
subject to ASES review upon reasonable notice to the Contractor. The Contractor
shall maintain reasonable safeguards against the destruction, loss, intrusion
and unauthorized alteration of printed materials and data in its possession. At
a minimum, the Contractor shall perform (i) incremental daily back-ups, (ii)
weekly full backups, and (iii) such additional back-ups as the Contractor may
determine to be necessary to maintain such reasonable safeguards.

 


17.10.2
Both Parties recognize that a failure by the Contractor’s Network may adversely
impact ASES business and operations, as the responsible party for the GHP.
Therefore, in the event that the Contractor’s Network designed to deliver the
services herein contemplated becomes unable, or is anticipated to become unable,
to deliver such services on a timely basis, Contractor shall Immediately notify
ASES by telephone, and shall work closely with ASES to fix the problem. In the
event that Contractor fails to provide such required notice to ASES and such
delay in the notification has a material and adverse effect upon ASES and/or
Enrollees, ASES may terminate this Contract for cause as provided in Article 35
of this Contract.

 


17.10.3
Within five (5) Calendar Days upon ASES’s request, the Contractor will deliver a
copy of the then current ASES’s Data Content to ASES in a mutually acceptable
form and format which is useable and readable and understandable by ASES.

 


17.11
Health Information Organization (HIO) and Health Information Exchange (HIE)
Requirements

 


17.11.1
The Contractor shall initiate the active participation in any Health Information
Organization (HIO) that offers Health Information Exchange (HIE) services, in
order to integrate the Enrollees’ Protected Health Information, facilitate
access to and retrieval of their clinical Data to provide safer and more timely,
efficient, effective, and equitable patient-centered care. The HIO participation
is also required to support the analysis of the health of the population. As
required by ASES, the Contractor shall be active in a HIO and cooperate with
this effort.

 


17.11.2
ASES shall retain the right to request from the Contractor the active
participation in the Puerto Rico Health Information Exchange Corporation
(PRHIEC), the Puerto Rico HIO State Designated Entity, in order to achieve the
effective alignment of activities across Medicaid and Puerto Rico public health
programs, to avoid duplicate efforts and to ensure integration and support of a
unified approach to information exchange for the GHP Program.

 
Page 237 of 324

--------------------------------------------------------------------------------


17.11.3
The Contractor shall verify that the HIO complies with all Information System
standards and requirements for interoperability and security capabilities
dictated by ONCHIT, and other Federal and Puerto Rico regulations.

 


17.11.4
The Contractor shall work with Network Providers and staff to encourage active
participation in an HIO, as specified in the strategic plan found in Attachment
17 to this Contract.

 

ARTICLE 18
REPORTING

 


18.1
General Requirements

 


18.1.1
ASES may, at its discretion, require the Contractor to submit additional reports
or any other data, documentation or information relating to the performance of
the Contractor’s obligations both on an ad hoc and recurring basis as required
by ASES or CMS. If ASES requests any revisions to the reports already submitted,
the Contractor shall make the changes and re-submit the reports, according to
the time period and format specified by ASES.

 


18.1.2
The Contractor shall submit all reports to ASES in the manner and format
prescribed by ASES and as prescribed in the reporting guide.

 


18.1.3
The Contractor shall submit all reports, including but not limited to those
required by Law 72, Article 7, Section 2, in a manner and format prescribed by
ASES.

 


18.1.4
All reports submitted to ASES containing information about a Provider must
include the Provider’s National Provider Identifier (NPI), if applicable.

 


18.1.5
All quantitative reports shall include a summary table that presents Data over
time including monthly, quarterly and/or year-to-date summaries as directed by
ASES.

 


18.1.6
ASES’s requirements regarding reports, report content, and frequency of
submission are subject to change at any time during the term of the Contract. A
list of required reports is provided in Attachment 16 to this Contract. ASES
shall notify the Contractor, in writing, of changes to existing required report
content, format or schedule at least fourteen (14) Calendar Days prior to
implementing the reporting change. ASES shall notify the Contractor, in writing,
of new reports at least forty-five (45) Calendar Days prior to implementing the
new report. The Contractor shall be held harmless if ASES fails to meet this
requirement for any changes for existing reports. However, the Contractor is not
otherwise relieved of any responsibility for the submission of late, inaccurate
or otherwise incomplete reports. The first submission of a report revised by
ASES to include a change in Data requirements or definition will not be subject
to penalty for accuracy.

 
Page 238 of 324

--------------------------------------------------------------------------------


18.1.7
The Contractor shall submit reports timely and in proper format. The submission
of late, inaccurate, or otherwise incomplete reports constitutes failure to
report. “Timely submission” shall mean that the report was submitted on or
before the date it was due. “Accuracy” shall mean the report was prepared
according to the specific written guidance, including report template, provided
by ASES to the Contractor. All elements must be met for each required report
submission. Therefore, the report must be timely, accurate and contain an
analysis. If any portion of the report element is not met, the report is deemed
in “error” and the Contractor will be considered to not be in compliance with
the Contract and will be subject to intermediate sanctions and or liquidated
damages and/or fines in accordance with Articles 19 and 20 of this Contract. The
Contractor shall not be penalized if an error in a previously submitted report
is identified by the Contractor and reported to ASES prior to ASES’s
identification of the error. Corrected reports in this type of situation will be
submitted to ASES in a timeframe determined by ASES after consulting with the
Contractor. Failure to comply with the agreed upon timeframes for correction and
resubmission shall be subject to intermediate sanctions and or liquidated
damages and/or fines in accordance with Articles 19 and 20 of this Contract.

 


18.1.8
Each report must include an analysis, which shall include, at a minimum: (i)
identification of any changes compared to previous reporting periods as well as
trending over time; (ii) an explanation of said changes (positive or negative);
(iii) an action plan or performance improvement activities addressing any
negative changes; and (iv) any other additional information pertinent to the
reporting period. ASES may assess intermediate sanctions, liquidated damages
and/or fines in accordance with Articles 19 and 20 of this Contract for failure
to address any of these requirements. The above Data requirements may be
represented in charts, graphs, tables and any other Data illustrations to
demonstrate findings.

 


18.1.9
The Contractor shall review, as part of its continuous improvement activities,
timeliness and accuracy of reports submitted to ASES to identify instances and
patterns of non-compliance. The Contractor shall perform an analysis identifying
any patterns or issues of non-compliance and shall implement quality improvement
activities to improve overall performance and compliance.

 


18.1.10
The Contractor shall submit all reports to ASES, unless indicated otherwise in
this Contract, according to the schedule below. Failure to report timely may
result in intermediate sanctions, liquidated damages and/or fines in accordance
with Articles 19 and 20. Reports or other required Data shall be received on or
before scheduled due dates.

 


18.1.11
The Contractor shall submit all reports to ASES, unless indicated otherwise in
this Contract, according to the schedule below:

 
Page 239 of 324

--------------------------------------------------------------------------------

   
DELIVERABLES
   
DUE DATE
   
Weekly Reports
   
Friday of the following Week
   
Monthly Reports
   
Fifteenth (15th) Calendar Day of the following month
   
Quarterly Reports
   
Thirtieth (30th) Calendar Day of the following month
   
Semi-Annual Reports
   
March 31 and September 30 of the Contract year
   
Annual Reports
   
Ninety (90) Calendar Days after the end of the Contract Year

 


18.1.12
If a report due date falls on a weekend or a Puerto Rico holiday, receipt of the
report the next Business Day is acceptable.

 


18.1.13
Extensions to report submission dates will be considered by ASES after the
Contractor has contacted the ASES designated point of contact via email at least
twenty-four (24) hours in advance of the report due date. Extension for
submission of reports should be under rare and unusual circumstances. If ASES
grants an extension, and the report is submitted before the extended deadline,
the report(s) will be considered timely and not subject to penalty for
timeliness. Not requesting an extension within at least twenty-four (24) hours
of the report due date is considered failure to report timely.

 


18.1.14
Anytime a report is rejected for any reason, the Contractor shall resubmit the
report within ten (10) Business Days from notification of the rejection or as
directed by ASES.

 


18.1.15
The Contractor shall submit all reports electronically to ASES’s FTP site unless
directed otherwise by ASES. ASES shall provide the Contractor with access to the
FTP site. The email generated by the FTP upload will be used as the time stamp
for the submission of the report(s).

 


18.1.16
ASES shall provide feedback, as necessary, to the Contractor regarding format
and timeliness of reports within forty-five (45) Calendar Days from the due date
of the report.

 


18.1.17
All reports in the reporting templates provided to the Contract require
Contractor certification. The Authorized Certifier or an equivalent position as
delegated by the Contractor and approved by ASES, shall review the accuracy of
language, analysis, and Data in each report prior to submitting the report to
ASES. The Authorized Certifier shall include a signed attestation each time the
report is submitted. The attestation must include a certification, based on best
knowledge, information, and belief, as to the accuracy, completeness and
truthfulness of the Data in the report. Reports will be deemed incomplete if an
attestation is not included.

 
Page 240 of 324

--------------------------------------------------------------------------------


18.1.18
The Contractor Data transfers shall occur in standard format as prescribed by
ASES and will be compliant with HIPAA and Federal regulations. The Contractor
shall submit in formats as prescribed by ASES so long as ASES’s direction does
not conflict with any Federal law.

 


18.2
Specific Report Requirements

 


18.2.1
The following section provides an overview and description of all reports
required by this Contract. The details and requirements of the reports are
subject to change at the discretion of ASES.

 


18.2.2
Administrative Reports

 


18.2.2.1
The Contractor shall submit a monthly Call Center Report that provides
information about the Enrollee services, Provider services, and nurse advice
lines. The report shall, at a minimum, include by language queue: (i) number of
calls received; (ii) number of calls answered; (iii) abandonment rate; (iv)
number of calls answered within thirty (30) seconds; and (v) call topics.

 


18.2.2.2
The Contractor shall submit a quarterly Enrollee Enrollment Materials Report
regarding the mailing of initial and replacement Enrollee Enrollment materials
including Enrollee ID cards, Enrollee handbooks, and Provider directories. The
Data in the report shall be reported separately for initial mailings to new
Enrollees and requests for replacement materials for current Enrollees. The
report shall include, at a minimum, the following: (i) number of ID cards,
handbooks and Provider directories mailed during the month regardless of whether
the request was made by phone, online or in person; (ii) number of ID cards,
handbooks and Provider directories mailed within Contract standards; and (iii)
number of ID cards, handbooks and Provider directories not mailed within
Contract standards.

 


18.2.2.3
The Contractor shall submit a quarterly Fraud, Waste, and Abuse Report. The
report contains three subsections:

 


18.2.2.3.1
Information regarding suspicious activity, Fraud, Waste, and Abuse cases,
recoupments, Cost Avoidance, Referrals, and other information as directed by
ASES. At a minimum, the report shall include: (i) Enrollee name and ID number;
(ii) Provider name, Provider type and NPI; (iii) source and date of Complaint;
(iv) nature of Complaint (including alleged persons or entities involved,
category of services, factual explanation of the allegation and dates of
contact); (v) all communications between the Contractor and the Provider about
the Complaint; (vi) approximate dollars involved or amount paid to the Provider
during the past three (3) years (whichever is greater); (vii) amount recouped;
(viii) disciplinary measures imposed, if any; and (ix) legal disposition of the
case.

 
Page 241 of 324

--------------------------------------------------------------------------------


18.2.2.3.2
List by name all Network Provider suspensions or terminations, at a minimum, (i)
each Network Provider’s name; (ii) the Network Provider’s specialty; (iii) the
Network Provider’s NPI; (iv) the Network Provider’s primary city; (v) reason(s)
for the action taken; and (vi) the effective date of the suspension or
termination. If the Contractor has taken no action against Providers during the
quarter this should be documented in the report.

 


18.2.2.3.3
Include information pertaining to employees and Contractors that have been
suspended or debarred from participating in the program.

 


18.2.2.4
The Contractor shall submit a monthly Privacy and Confidentiality Report. The
report shall provide information on any Incidents that involve the loss, theft
or unauthorized use or access of Enrollee PHI. The report shall include at a
minimum: (i) the date of the Incident; (ii) the date of notification to ASES;
(iii) the nature and scope of the Incident; (iv) the Contractor’s response to
the Incident; (v) the number of Enrolles actually or potentially impacted; (vi)
any mitigating measures taken by the Contractor to prevent similar incidents.

 


18.2.2.5
The Contractor shall submit a monthly Systems Incident Report. The report shall
provide information on any Incidents that involve unauthorized access to the
Contractor’s systems, databases or servers. This report shall be provided at
least annually, but the Contractor shall provide the report ten (10) Business
Days following an Incident. The report shall include, at a minimum, the date of
the Incident, the date of notification to ASES, the nature and scope of the
Incident, the Contractor’s response to the Incident, and the mitigating measures
taken by the Contractor to prevent similar Incidents in the future. “Port scans”
or other unsuccessful queries to the Contractor’s Information System shall not
be considered a privacy/security Incident for purposes of this report.

 


18.2.2.6
The Contractor shall submit a quarterly Federally Qualified Health Center (FQHC)
Report as required by ASES and the Puerto Rico Medicaid Program. The report
contains the following subsections:

 


18.2.2.6.1
Fee for Services Payment Report and Attestation includes all FFS payments by
PMG.

 
Page 242 of 324

--------------------------------------------------------------------------------


18.2.2.6.2
Visits Data Support and Attestation includes information on face-to-face visits
by type of Provider, population category, and other criteria.

 


18.2.2.6.3
PMG Population Detail and Attestation includes Enrollees by category (Federal,
State, CHIP and Other) by PMG.

 


18.2.2.6.4
Capitation Settlement and Attestation includes a reconciliation of payments per
capita.

 


18.2.2.7
The Contractor shall submit a monthly Special Coverage Registry Report. The
report shall provide information on all registered Enrollees, PMG, PCP NPI, type
of registry, Special Coverage category, diagnosis code, start and end dates,
identify new cases, case status, reason(s) for closing the case. For the
Obstetric category, the expected date of delivery, last menstrual period and
Obstetric Specialist NPI.

 


18.2.2.8
The Contractor shall submit a monthly HCHN Registry Report for ASES to process
monthly PMPM Payments. The report shall provide information on all HCHN
Enrollees that are identified by the Contractor following the procedures
established in Attachment 28 to this Contract. ASES will perform a retroactive
review of the conditions identified by Enrollee utilizing the monthly claims
data submitted by the Contractor to ASES. If the data does not support the
identified condition(s), ASES may retroactively recoup the difference in PMPM
Payment.

 


18.2.2.9
The Contractor shall submit an annual Disclosure of Information on Annual
Business Transactions as described in Section 23.7.4 of the Contract.

 


18.2.2.10
Within forty-five (45) days of the end of the Puerto Rico Government’s fiscal
year, Contractor shall submit the statistical report required under Section 2,
Article VII of Law 72-1993 in the layout specified by ASES.

 


18.2.3
Claims

 


18.2.3.1
The Contractor shall submit a monthly Claims Activity Report. At a minimum, this
report shall identify: (i) the number of Claims received; (ii) number of Claims
denied (by reason); (iii) number of Claims paid; (iv) number of Claims pending
(by reason); (v) and the total amount paid for all Providers (by Provider
category) specified by ASES in accordance with Section 16.2 of this Contract.

 


18.2.3.2
The Contractor shall submit Encounter Data in a standardized format as specified
by ASES (see Section 16.3 of this Contract and Attachment 26) transmitted
electronically to ASES on a monthly basis. The Contractor shall provide any
information and/or Data requested in a format to be specified by ASES as
required to support the validation, testing or auditing of the completeness and
accuracy of Encounter Data submitted by the Contractor.

 
Page 243 of 324

--------------------------------------------------------------------------------


18.2.4
Covered Services

 


18.2.4.1
The Contractor shall submit an annual CMS 416 Report that measures and documents
EPSDT screening and participation rates. In addition to the requirements in the
CMS 416 Report, the Contractor shall report on any additional Data that ASES
determines is necessary for monitoring and compliance purposes.

 


18.2.4.2
The Contractor shall submit a quarterly Executive Director and Utilization Data
Report that provides information on selected GHP populations and Providers. The
report shall include, at a minimum:

 


18.2.4.2.1
Enrollee, Special Conditions and Child: Information regarding (i) GHP Enrollees;
(ii) Enrollees in special programs (including Enrollees with Special Coverage);
(iii) PPN and Network Providers; (iv) services for children; (v) dental
services; (vi) hospitalizations, and statistical data on the top ten (10) most
prevalent diagnosis as specified by ASES.

 


18.2.4.2.2
Preventable Conditions. Information as defined in Sections 7.1.1.1.1 and
7.1.1.1.2 of this Contract. The report shall include but not be limited to, a
description of each identified instance of a Provider Preventable Condition, the
name of the applicable Provider, and a summary of corrective actions taken by
the Contractor or Provider to address any underlying causes of the Provider
Preventable Condition.

 


18.2.4.2.3
Dental, Hospital, Emergency Room

 


18.2.4.2.3.1
Dental. The total number of dental services and the cost on a quarterly basis.

 


18.2.4.2.3.2
Hospital Services. Total number of bed days and cost quarterly for Physical
Health and Behavioral health, separately.

 


18.2.4.2.3.3
Emergency Room. On a quarterly basis, the total number of ER visits and costs;
the top conditions for Physical Health admissions; and the top conditions for
Behavioral Health admissions.

 
Page 244 of 324

--------------------------------------------------------------------------------


18.2.4.2.4
Outpatient/Ambulatory Services. The total number of Outpatient services by type
on a quarterly basis. Types of services include: Office visits, PCP encounters,
imaging Laboratory, Pathology, OP Surgery, Other Medical Procedures and Services
and Other Ancillary Services. Behavioral Health OP services by type on a
quarterly basis. Types of BH services include: Psychiatrist, Psychologist, BH
treatment by a General Practitioner, Other, Partial Hospitalization, Clinical
Labs and all Other Ancillary BH Services. Behavioral Ambulatory Clinics: the
number of Enrollees (including walk-ins) receiving Behavioral Health Services
therein and the number of Providers rendering these services during such period.

 


18.2.4.2.5
Admissions and Re-admissions. The number of discharges and re-admissions within
thirty (30) Calendar Days of a previous discharge, distributed by Physical
Health and Behavioral Health; the top three (3) diagnosis codes for Physical
Health and Behavioral Health; and the top five (5) re-admission facilities by
Physical Health and Behavioral Health.

 


18.2.4.2.6
Prior Authorization (PA). PA information by service, specifying (i) total PA
requests received; (ii) total process by type of determination; (iii) denials by
reason and type of service; and (iv) HCHN PA processed and denied by condition.

 


18.2.5
Provider Reports

 


18.2.5.1
The Contractor shall submit a monthly Network Provider List Report that provides
information on the number of Providers with and without assigned lives in the
Contractor’s General and PPN network. At a minimum, the report shall include
information on the Network Provider’s: (i) name; (ii) specialty; (iii) NPI; (iv)
specialty code; (v) license number; (vi) primary office location; (vii) office
hours; (viii) Credentialing status; (ix) PMG affiliation; (x) ratio to Enrollees
(including PCPs, Behavioral Health Providers); and (xi) the number of assigned
lives (if applicable); and (xii) credentialing and re-credentialing information.
For facilities, the report shall include: (i) EIN; (ii) name of the entity;
(iii) municipality code; (iv) Provider type code; and (v) the NPI.

 


18.2.5.2
The Contractor shall submit quarterly Geographical Access reports using
geographic Information Systems software that allows ASES to analyze, at a
minimum, the following: (i) description of geographic systems software utilized
to generate geographic access reports; (ii) description of monitoring activities
to ensure Access standards are met and that Enrollees have Access to services;
(iii) description of gaps in geographic Access and methodologies used to
identify them; (iv) Data on all service locations for PCP and all specialty
Providers; and (v) number of Enrollees that are currently assigned to the
Network Provider (PCPs only).

 
Page 245 of 324

--------------------------------------------------------------------------------


18.2.5.3
The Contractor shall submit a quarterly Appointment Availability Report that
provides network assurance reviews and outreach to individual Providers. The
report should include a 25% review of the Contractor’s provider network. The
report shall (i) verify appointment availability and timeliness; (ii) verify
contact information, address, phone, email and fax numbers; (iii) verify
open/closed panel status and identify Providers accepting new patients; (iv)
verify disability access, equipment or limitations; (v) verify languages spoken
and cultural specific training; and (vi) verification of co-location hours based
on assigned Enrollees.

 


18.2.5.4
The Contractor shall submit an annual Provider Satisfaction Report that
encompasses Physical and Behavioral Health Network Providers. The report shall
include but not be limited to, a summary of the Provider survey methods and
findings for Physical and Behavioral Health Network Providers separately and an
analysis of opportunities for improvement. See Section 12.6 for additional
information regarding Provider Satisfaction Surveys.

 


18.2.5.5
The Contractor shall submit a quarterly Provider Training and Outreach
Evaluation Report to evaluate the initiatives in the plan and present findings
and lessons learned. The report shall specify the training topic(s), the
targeted Providers, the content of the training, the training schedule
(including dates/times and locations), training methods, funds expended, and
number and types of attendees.

 


18.2.5.6
The Contractor shall submit an annual Physician Incentive Program Report in a
narrative format including the information specified by regulation in order for
ASES to adequately monitor the Contractor’s program under the criteria in 42 CFR
422.208 and 422.210.

 


18.2.6
Quality

 


18.2.6.1
The Contractor shall submit a quarterly Grievances and Appeals Report. The
Contractor shall submit reports of all Provider and Enrollee Grievances
(informal and formal), Appeals, Notices of Adverse Benefit Determinations and
Administrative Law Hearings utilizing the ASES-provided reporting templates and
codes. The report will also capture Enrollee comments and inquiries made through
the Contractor’s website.

 
Page 246 of 324

--------------------------------------------------------------------------------


18.2.6.2
The Contractor shall submit a quarterly Health Care Improvement Program (HCIP)
Report. The Contractor shall use measurements and performance guidelines
outlined in the HCIP Manual, Attachment 19 to this Contract.

 


18.2.6.3
The Contractor shall submit an annual Enrollee Satisfaction Survey Report that
includes, but is not limited to, a summary of the Enrollee survey methods,
findings, analysis and evaluation. The report shall present information
separately for CAHPS and ECHO. The survey and findings shall be presented by
populations as determined by ASES (e.g., Adults, children, Behavioral Health and
Chronic Conditions). The report must provide an action plan addressing areas for
improvement of the Contractor as identified in the survey results. Refer to
Section 12.6 of this Contract for additional information regarding the survey.

 


18.2.6.4
The Contractor shall submit an annual Audited HEDIS Results Report. The
Contractor shall use only NCQA published HEDIS standardized measures that
specify how MCOs collect, audit, calculate and report performance information.

 


18.2.6.4.1
Each HEDIS submission must require the following information:

 


18.2.6.4.1.1
A signed attestation that will provided by ASES;

 


18.2.6.4.1.2
Quantitative Data and Qualitative Data collected according to HEDIS technical
specifications. This Data shall be reported to ASES in an excel workbook and as
a searchable .PDF document; and

 


18.2.6.4.1.3
A final HEDIS Compliance Audit Report and supporting documentation according to
HEDIS Compliance Audit standards, policies and procedures. The Contractor shall
contract with a certified HEDIS auditor to validate the processes of the
Contractor. For Medicaid and CHIP Eligibles, the validation procedures shall be
consistent with Federal requirements specified at 42 CFR 438.358(b)(2).

 


18.2.6.4.2
As specified in Section 12.3.4.6 of this Contract, the Contractor shall submit
the standardized HEDIS measures in the format required by ASES. On January each
year, ASES will notify Contractors on the HEDIS measures to be reported.

 
Page 247 of 324

--------------------------------------------------------------------------------


18.2.6.4.3
ASES may add, change, or remove HEDIS reporting requirements with notice sixty
(60) Calendar Days in advance of the effective date of the addition, change, or
removal.

 


18.2.6.4.4
When requested, the Contractor shall submit Data to ASES for standardized
performance measures, within specified timelines and according to the
established procedures Data collection and reporting. The Contractor shall
collect valid and reliable Data, using qualified staff and personnel to collect
the Data. Failure of the Contractor to follow Data collection and reporting
requirements may result in sanctions, liquidated damages and/or other fines in
accordance with Articles 19 and 20 of this Contract.

 


18.2.7
Utilization Management

 


18.2.7.1
The Contractor shall submit a quarterly Integration Model Report that includes
information on Physical and Behavioral Health Services.

 
The report shall, at a minimum, include the following data as specified by ASES:
 


18.2.7.1.1
Co-location Services. By Provider, the total membership, BHP quarterly required
hours and actual quarterly hours, the number of unique Enrollees, the total
number of hours served by col-location, the number of initial assessments, the
number of Enrollees receiving short intervention and the number of Enrollees
where case discussion took place with any Provider.

 


18.2.7.1.2
Reverse Co-location Services. By facility or clinic; the number of BHP quarterly
required hours and actual quarterly hours; the total number of patients seen for
Physical Health issues (by number of visits, not by unique Enrollees); number of
services; number of Enrollees in the Serious Mental Illness (SMI) registry, and
of those Enrollees seen for Physical Health, how many were in the SMI registry.

 


18.2.7.1.3
Beneficiary Educational Activities. By facility, the Enrollment number, the
total number of Enrollees seen, the program name, date, duration, and number of
attendees.

 
Page 248 of 324

--------------------------------------------------------------------------------


18.2.7.1.4
Provider Educational Activities. By date, the total number of education hours,
the clinic name, the total number of staff members, and total number that
attended the activity.

 


18.2.7.1.5
Care Management. Care management data by program category, HCHN and Chronic
Conditions data by diagnosis category, screenings by category, and referrals.

 


18.2.7.1.6
Pregnancy data on the pregnant population and Prenatal and Maternal Program.

 


18.2.7.1.7
Number of Enrollees in each category as registered in the quarter: Smoking
cessation, autism, ADD, and Buprenorphine.

 


18.2.8
Systems

 


18.2.8.1
The Contractor shall submit a monthly Systems Availability and Performance
Report that provides information on availability and unavailability by major
system as well as response times for the Contractor’s confirmation of
Contractor’s Enrollment and electronic Claims management functions, as measured
within the Contractor’s Span of Control. The report shall meet the requirements
of Section 17.5.

 


18.2.8.2
The Contractor shall submit an annual Business Continuity and Disaster Recovery
(“BC-DR”) Test Report for review and written approval as specified by ASES in
accordance with Section 17.5. The Contractor shall conduct annual tests of the
BC-DR system and report the findings of the test results with the system
generated log report within thirty (30) Calendar Days of the date of the test.

 


18.2.9
Financial Management

 


18.2.9.1
The Contractor shall submit a quarterly Unaudited Financial Statement Report in
a format and level of detail as specified by ASES.

 


18.2.9.2
The Contractor shall submit an annual Report on Controls Placed in Operation and
Tests of Operating Effectiveness. The report must meet all standards and
requirements of the AICPA’s SSAE 18 for the Contractor’s operations performed
for ASES under this Contract.

 


18.2.9.3
The Contractor shall submit an annual Audited Financial Statements. The
Contractor shall provide ASES with copies of its audited financial statements
following general accepted accounting principles and generally accepted auditing
standards in the US, at its own cost and charge, for the duration of the
Contract, and as of the end of each Contract Year during the Contract Term,
regarding the financial operations related to the GHP Program. These reports
shall be submitted to ASES no later the ninety (90) Calendar Days after the
close of the Contract Year.

 
Page 249 of 324

--------------------------------------------------------------------------------


18.2.9.4
The Contractor shall submit a quarterly Cost Avoidance Report. The report shall
describe, as specified by ASES, the Contractor’s findings regarding routine
audits of Network Providers to evaluate cost-avoidance performance.

 


18.2.9.5
The Contractor shall submit an annual Report to Puerto Rico Insurance
Commissioner’s Office in the format agreed upon by the National Association of
Insurance Commissioners (NAIC).

 


18.2.9.6
The Contractor shall submit an Annual Corporate Report at the close of the
Contractor’s fiscal/calendar year.

 


18.2.9.7
The Contractor shall, in the format specified by ASES, submit a duly signed
Pharmacy Certification every two weeks, including the amount of pharmacy claims
paid, rejected, denied, reversed and adjusted.

 


18.2.9.8
The Contractor shall submit a quarterly Incurred But Not Paid Report (IBNR) in
the format required by ASES.

 


18.2.9.9
The Contractor shall, in the format specified by ASES, submit a Medical Loss
Ratio Report in accordance with Section 22.2 by July 31 following the end of the
Contract Year.

 


18.3
Annual Plans

 


18.3.1
Departmental annual plans are required as follows:

 


18.3.1.1
The Contractor shall submit an annual Maternal and Prenatal Plan in accordance
with Section 7.5.8.

 


18.3.1.2
The Contractor shall submit an annual EPSDT Plan as described in Section 7.9.

 


18.3.1.3
The Contractor shall submit an annual Wellness Plan in accordance with Section
12.6.

 


18.3.1.4
The Contractor shall submit an annual Compliance Plan that meets the
requirements outlined in Section 13.2.

 


18.3.1.5
The Contractor shall submit an annual Program Integrity Plan that meets the
requirements outlined in Section 13.3.

 
Page 250 of 324

--------------------------------------------------------------------------------


18.3.1.6
The Contractor shall submit an annual Provider Training and Outreach Plan
describing Provider training initiatives including, but not limited to, the
following: (i) Prior Authorizations; (ii) Claims/Encounter Data submissions;
(iii) how to access Ancillary Service Providers; (iv) Enrollee rights and
responsibilities; (v) quality improvement program/initiatives; (vi) Provider and
Enrollee Appeals and Grievances; (vii) recoupment of funds processes and
procedures; (viii) EPSDT benefit requirements, including Preventive Services
guidelines; and (ix) Fraud, Waste and Abuse.

 


18.3.1.7
The Contractor shall submit an annual Provider Network Development and
Management Plan that at a minimum, shall include: (i) summary of Network
Providers, by type and geographic location in Puerto Rico; (ii) demonstration of
monitoring activities to ensure that access standards are met and Enrollees have
timely access to services, per the requirements of this Contract; (iii) a
summary of Network Provider capacity issues by service and municipality, the
Contractor’s remediation and quality management/quality improvement activities
and the targeted and actual completion dates for those activities; (iv) network
deficiencies by service and by geographical area and interventions to address
the deficiencies; and (v) ongoing activities for Provider network development
and expansion taking into consideration identified participating provider
capacity, network deficiencies, service delivery issues and future needs, and
(vi) if an exception has been granted, an update on recruiting initiatives.

 


18.3.1.8
The Contractor shall submit an annual UM Program Description/Work Plan. The
program description shall include a description of the structure and
accountability mechanisms. At a minimum, the description shall include: (i)
scope of the UM program, (ii) goals and objective of the UM program, (iii)
program structure including organizational structure, authority and
accountability and committee structure; (iv) description of UM networking and
support; and (v) a description of the following UM processes: pre-service
review, concurrent review, post service review, discharge planning and emergency
department services. The UM Work Plan shall include: (i) planned UM improvement
activities that will address quality of service delivery; (ii) specific
mechanism for periodic Data tracking and trending of UM performance indicators;
and (iii) periodic evaluations of the effectiveness of UM interventions.

 


18.3.1.9
The Contractor shall submit an annual BC-DR Plan in accordance with Section
17.5.

 
Page 251 of 324

--------------------------------------------------------------------------------


18.3.1.10
The Contractor shall submit an annual Physician Incentive Plan in accordance
with Section 23.6.

 

ARTICLE 19
ENFORCEMENT – INTERMEDIATE SANCTIONS

 


19.1
General Provisions

 


19.1.1
In monitoring Contractor’s compliance with the terms of the Contract, ASES may
impose intermediate sanctions, and/or liquidated damages, and/or fines pursuant
to Puerto Rico Act No. 72-1993 and ASES Regulation No. 8446, for Contractor’s
failure to comply with the terms and conditions of this Contract (as further
specified in Articles 19 and 20 of this Contract).

 


19.1.2
In the event the Contractor incurs any proscribed conduct or otherwise is in
default as to any applicable term, condition, or requirement of this Contract,
and in accordance with any applicable provision of 42 CFR 438.700 and Section
4707 of the Balanced Budget Act of 1997, at any time following the Effective
Date of the Contract, the Contractor agrees that, in addition to the terms of
Section 35.1.1 of this Contract, ASES may impose intermediate sanctions against
the Contractor for any such default in accordance with this Article 19. ASES may
impose both intermediate sanctions and fines pursuant to Puerto Rico Act No.
72-1993 and ASES Regulation 8446. The assessment or non-assessment of
intermediate sanctions under this Contract cannot and will not limit the power
or authority of ASES to impose any other fines, civil money penalties,
sanctions, or other remedies recognized by Puerto Rico or Federal laws or
regulations, including, but not limited to, Puerto Rico Act No. 72-1993 and ASES
Regulation No. 8446.

 


19.1.3
Notwithstanding any intermediate sanctions imposed upon the Contractor under
this Article 19, other than Contract termination, the Contractor shall continue
to provide all Covered Services and other Benefits under this Contract.

 


19.1.4
ASES shall have the right impose the following intermediate sanctions:

 


19.1.4.1
Civil Money Penalty. ASES may impose a civil money penalty for the following
categories of events.

 


19.1.4.1.1
Category 1. A civil money penalty in accordance with any applicable provision of
42 CFR 438.700 up to one-hundred thousand dollars ($100,000) per determination
shall be imposed for this category. The following constitute Category 1 events:

 


19.1.4.1.1.1
Acts that discriminate among Enrollees on the basis of their health status or
need for health care services. This includes termination of Enrollment or
refusal to reenroll a Potential Enrollee, except as permitted under the Medicaid
program, or any practice that would reasonably be expected to discourage
Enrollment by beneficiaries whose medical or Behavioral Health condition or
history indicates probable need for substantial future medical or Behavioral
Health Services. Notwithstanding the foregoing, ASES may impose a civil money
penalty in the amount of fifteen thousand dollars ($15,000) per each (i)
Potential Enrollee that was not enrolled because of discriminatory practices as
described above and/or (ii) discriminatory practices imposed on Enrollees,
subject to the overall limit of one-hundred thousand dollars ($100,000) per each
determination.

 
Page 252 of 324

--------------------------------------------------------------------------------


19.1.4.1.1.2
The misrepresentation or falsification of information submitted to ASES and/or
CMS.

 


19.1.4.1.2
Category 2. A civil money penalty in accordance with any applicable provision of
42 CFR 438.700 up to twenty-five thousand dollars ($25,000) per determination
shall be imposed for this category. The following constitute Category 2 events:

 


19.1.4.1.2.1
Failure by the Contractor to substantially provide Medically Necessary Services
that the Contractor is required to provide, under applicable law or under this
Contract, to an Enrollee under this Contract.

 


19.1.4.1.2.2
Misrepresentation or falsification by the Contractor of information that it
furnishes to an Enrollee, Potential Enrollee, or Provider.

 


19.1.4.1.2.3
Failure by the Contractor to comply with the requirements for Physician
Incentive Plans, as set forth in 42 CFR 422.208 and 422.210.

 


19.1.4.1.2.4
The distribution by the Contractor, directly or indirectly through any Agent or
independent contractor, of Marketing Materials that have not been prior approved
by ASES or that contain false or materially misleading information.

 


19.1.4.1.3
Category 3. Pursuant to 42 CFR 438.704(c), ASES may impose a civil money penalty
for the Contractor’s imposition of premiums or charges in excess of the amounts
permitted under the Medicaid program. The maximum amount of the penalty is the
greater of twenty-five thousand dollars ($25,000) or double the amount of the
excess charges. ASES will deduct from the penalty the amount of overcharge and
return it to the affected Enrollees.

 
Page 253 of 324

--------------------------------------------------------------------------------


19.1.4.2
Temporary Management. ASES may appoint temporary management for the Contractor’s
GHP operations, as provided in 42 C.F.R. 438.702 and 42 C.F.R. 438.706 as a
result of Contractor’s:

 


19.1.4.2.1
Continued egregious behavior, including but not limited to behavior described in
Categories 1 through 3 of this Article 19;

 


19.1.4.2.2
Behavior that is contrary to, or is non-compliant with, Sections 1903(m) or 1932
of the Social Security Act, as amended, found at 42 U.S.C. §§ 1396b (m) and
1396u-2;

 


19.1.4.2.3
Actions which have caused substantial risk to an Enrollee’s health; and/or

 


19.1.4.2.4
Behavior which has led ASES to determine that temporary management is necessary
to ensure the health of Contractor’s Enrollees while improvements to remedy
Category 1 through 3 violations are being made, or until the Contractor’s
orderly termination or reorganization.

 


19.1.4.2.5
If temporary management is appointed for any reason specified in Sections
19.1.4.2 above, such temporary management will cease once ASES has, in its
discretion, determined that the sanctioned behavior will not re-occur.

 


19.1.4.3
Enrollment Termination. ASES may grant Enrollees the right to terminate
Enrollment without cause, and notify the affected Enrollees of their right to
disenroll when:

 


19.1.4.3.1
The Contractor has engaged in continued egregious behavior, including but not
limited to behavior described in Categories 1 through 3 of this Article 19;

 


19.1.4.3.2
The Contractor has engaged in behavior that is contrary to, or is non-compliant
with, Sections 1903(m) or 1932 of the Social Security Act, as amended, found at
42 U.S.C. §§ 1396b (m) and 1396u-2;

 


19.1.4.3.3
The Contractor has taken actions that have caused substantial risk to Enrollees’
health;

 
Page 254 of 324

--------------------------------------------------------------------------------


19.1.4.3.4
ASES determines that temporary management is necessary or convenient to ensure
the health of the Contractor’s Enrollees; or

 


19.1.4.3.5
ASES determines that such Enrollment termination is necessary or appropriate to
remedy Category 1 through 3 violations.

 


19.1.4.4
Enrollment Suspension. ASES may suspend all new Enrollments, including default
Enrollment, after the effective date of the intermediate sanction and until the
intermediate sanction is no longer in effect.

 


19.1.4.5
Payment Suspension. ASES may suspend payment of the PMPM Payment for Enrollees
enrolled after the effective date of the intermediate sanction and until CMS or
ASES is satisfied that the reason for imposition of the intermediate sanction no
longer exists and is not likely to re-occur or upon the Termination Date of the
Contract.

 


19.1.4.6
Mandatory Imposition of Certain Intermediate Sanctions. ASES shall impose the
temporary management and Enrollment suspension intermediate sanctions described
in Sections 19.1.4.2 and 19.1.4.3 above, if ASES finds that the Contractor has
repeatedly failed to meet substantive requirements in Sections 1903(m) or 1932
of the Social Security Act, as amended, found at 42 U.S.C. §§ 1396b (m) and
1396u-2.

 


19.1.4.7
Subject to Article 35 of this Contract, in lieu of imposing a sanction allowed
under this Article 19, ASES may terminate this Contract, without any liability
whatsoever (but subject to making any payments due under this Contract through
any such date of termination), if the terms of a Corrective Action Plan
implemented pursuant to this Article 19 to address a failure specified in
Category 1 or Category 2 of this Article 19 are not implemented to ASES’s
approval or if such failure continues or is not corrected, to ASES’s
satisfaction.

 


19.2
Notice of Administrative Inquiry

 


19.2.1
ASES may issue the Contractor a notice of imposition of sanctions in lieu of a
notice of administrative inquiry if ASES determines, in its sole discretion,
that the Contractor’s non-compliance will not be cured with a Corrective Action
Plan. In all other cases, ASES shall issue a notice of administrative inquiry
informing Contractor about ASES’s compliance, monitoring, and auditing
activities regarding potential non-compliance as described in this Article 19.
This notice of administrative inquiry shall include the following:

 
Page 255 of 324

--------------------------------------------------------------------------------


19.2.1.1
A brief description of the facts;

 


19.2.1.2
Citations to Puerto Rico and Federal laws and regulations, or Contract
provisions that the Contractor has breached;

 


19.2.1.3
The Contractor’s non-compliance with Puerto Rico and Federal laws and
regulations or Contract provisions as referenced in the Contract;

 


19.2.1.4
The Contractor’s breach of applicable intermediate sanction Contract provisions;

 


19.2.1.5
ASES’s authority to determine and impose intermediate sanctions under this
Article 19;

 


19.2.1.6
The amount of potential, or Contractor’s exposure to intermediate sanctions,
when they will be imposed and how they were computed; and

 


19.2.1.7
If applicable, a statement requiring the Contractor to submit a Corrective
Action Plan within fifteen (15) Calendar Days of receipt of the notice of
administrative inquiry under this Article 19.

 


19.2.2
The Contractor shall submit a Corrective Action Plan within fifteen (15)
Calendar Days of receipt of the notice of administrative inquiry. However, the
submission of a Corrective Action Plan shall not limit ASES’s power and
authority to impose intermediate sanctions, fines, liquidated damages, or any
other remedy allowed under this Contract or under Federal or Puerto Rico laws
and regulations.

 


19.2.3
A notice of administrative inquiry shall not be deemed to constitute and is not
ASES’s final or partial determination of intermediate sanctions. Thus, any
administrative inquiries issued by ASES are not subject to administrative review
under Section 19.5, and would be considered premature rendering any
administrative examiner without jurisdiction to review the matter.

 


19.2.4
If the Contractor fails to comply with any material provision under a Corrective
Action Plan submitted to ASES pursuant to Section 19.2.2 above, ASES may impose:

 


19.2.4.1
A daily $5,000 civil money penalty, up to a maximum total of $100,000, for
Contractor’s ongoing failure to comply with any material provision of the
Corrective Action Plan; or

 


19.2.4.2
The applicable intermediate sanction for any or all behavior that resulted in
the Contractor’s submission of the Corrective Action Plan pursuant to Section
19.2 above.

 
Page 256 of 324

--------------------------------------------------------------------------------


19.3
Notice of Imposition of Intermediate Sanctions

 


19.3.1
Prior to the imposition of intermediate sanctions, ASES will issue a
notification, delivered thorough US Postal Service Certified Mail, to the
Contractor that includes the following:

 


19.3.1.1
A brief description of the facts;

 


19.3.1.2
Citations to Puerto Rico and Federal laws and regulations, or Contract
provision(s) that the Contractor has breached;

 


19.3.1.3
ASES’s determination to impose intermediate sanctions;

 


19.3.1.4
Intermediate sanctions imposed and their effective date;

 


19.3.1.5
Methodology for the civil money penalty calculation or determination of the
intermediate sanctions; and

 


19.3.1.6
A statement that the Contractor has a right to object and request an
administrative review of the imposition of intermediate sanctions pursuant to
the procedures in ASES Regulation 8446.

 


19.3.2
ASES shall notify CMS in writing of the imposition of intermediate sanctions
within thirty (30) Calendar Days of imposing sanctions and concurrently provide
the Contractor with a copy of such notice

 


19.4
Administrative Review. Contractor has the right to object and seek
administrative review of the imposition of intermediate sanctions, including but
not limited to civil money penalties, by ASES, pursuant to the procedures in
ASES Regulation No. 8446.

 


19.4.1
The Contractor has the right within fifteen (15) Calendar Days following receipt
of the notice of imposition of intermediate sanctions to seek administrative
review in writing of ASES’s determination and any such immediate sanctions,
pursuant to Act 72 or under any other applicable law or regulation. This time
period can be extended for an additional fifteen (15) Calendar Days if the
Contractor submits a written request that includes a credible explanation of why
it needs additional time, the request is receipted by ASES before the end of the
initial period, and ASES has determined that the Contractor’s conduct does not
pose a threat to an Enrollee’s health or safety.

 


19.4.2
As part of the administrative review, the Parties shall cooperate with the
examining officer, and follow all applicable procedures for the administrative
review.

 


19.4.3
Upon completion of the administrative review, the examining officer may
recommend to:

 


19.4.3.1
Confirm the intermediate sanctions;

 
Page 257 of 324

--------------------------------------------------------------------------------


19.4.3.2
Modify or amend the intermediate sanctions pursuant to applicable law or
regulation; or

 


19.4.3.3
Eliminate the imposed intermediate sanctions.

 


19.4.4
Once the sanction becomes final ASES shall deduct the amount of the sanction
from the PMPM Payment or the Retention Fund.

 


19.4.5
In addition to the actions described under Section 19.4.3, the examining officer
may recommend the delivery and implementation of a Corrective Action Plan with
respect to the Contractor’s failure to comply with the terms of this Contract as
set forth in ASES’ notice of intermediate sanctions.

 


19.4.6
ASES shall notify CMS in writing of any modification in the imposition of
intermediate sanctions through the administrative review process within thirty
(30) Calendar Days of receipt of the examining officer’s determination, and
concurrently provide the Contractor with a copy of such notice.

 


19.5
Judicial Review. To the extent administrative review is sought by the Contractor
pursuant to Section 19.4, the Contractor has the right to seek judicial review
of ASES’s actions by the Puerto Rico Court of Appeals, San Juan Panel, within
thirty (30) Calendar Days of the notice of final determination issued by ASES.

 


19.6
Federal Sanctions. Payments provided for under this Contract will be denied for
new Enrollees when, and for so long as, payment for those Enrollees is denied by
CMS in accordance with the requirements in 42 C.F.R. 438.730.

 

ARTICLE 20
ENFORCEMENT – LIQUIDATED DAMAGES AND OTHER REMEDIES

 


20.1
General Provisions

 


20.1.1
ASES may impose intermediate sanctions, liquidated damages, and/or fines
pursuant to Puerto Rico Act No. 72-1993 and ASES Regulation No. 8446 (as
indicated in Articles 19 and 20 of this Contract).

 


20.1.2
In the event the Contractor is in default as to any applicable term, condition,
or requirement of this Contract, and in accordance with any applicable provision
of 42 CFR 438.700 and Section 4707 of the Balanced Budget Act of 1997, at any
time following the Effective Date of this Contract, the Contractor agrees that,
in addition to the terms of Section 35.1.1 of this Contract, ASES may assess
liquidated damages against the Contractor for any such default, in accordance
with this Article 20. The Parties further acknowledge and agree that the
specified liquidated damages are reasonable and the result of a good faith
effort by the Parties to estimate the anticipated or actual harm caused by the
Contractor’s breach and are in lieu of any other financial remedies to which
ASES may otherwise have been entitled. The assessment or non-assessment of
liquidated damages under the Contract cannot and will not limit the power or
authority of ASES to impose fines, civil money penalties, sanctions, or other
remedies under Article 19 of this Contract or otherwise under Puerto Rico or
Federal laws or regulations, including but not limited to Puerto Rico Act No.
72-1993 and ASES Regulation No. 8446.

 
Page 258 of 324

--------------------------------------------------------------------------------


20.1.3
Notwithstanding any sanction, including liquidated damages, imposed upon the
Contractor, other than Contract termination, the Contractor shall continue to
provide all Covered Services and other Benefits under this Contract.

 


20.1.4
The Contractor’s breach or failure to comply with the terms and conditions of
this Contract for which liquidated damages may be assessed under this Article 20
shall be divided into four (4) categories of events. ASES retains the discretion
to impose liquidated damages or other sanctions for Contractor’s non-compliance
with an obligation of the Contractor under this Contract or Puerto Rico Law that
is not specified under the categories in Sections 20.2, 20.3, 20.4 or 20.5.

 


20.2
Category 1

 


20.2.1
Liquidated damages in accordance with any applicable provision of this Contract
of up to one-hundred thousand dollars ($100,000) per violation, Incident or
occurrence may be imposed for Category 1 events. The following constitute
Category 1 events:

 


20.2.1.1
Material non-compliance with an ASES or CMS directive, determination or notice
to cease and desist not otherwise described in Article 19 or other provision of
this Article 20, provided that the Contractor has received prior written notice
with respect to such specific material non-compliance, and afforded an
opportunity to cure within a reasonable period to be determined by ASES in its
sole discretion.

 


20.3
Category 2

 


20.3.1
Liquidated damages in accordance with any applicable provision of this Contract
of up to twenty-five thousand dollars ($25,000) per violation, Incident, or
occurrence may be imposed for Category 2 events. The following constitute
Category 2 events:

 


20.3.1.1
Subject to ASES compliance with its obligations under Article 22 of this
Contract, repeated noncompliance by the Contractor with any material obligation
that adversely affects the services that the Contractor is required to provide
under Article 7 of this Contract;

 


20.3.1.2
Failure of the Contractor to assume its duties and obligations under this
Contract in accordance with the transition timeframes specified herein;

 
Page 259 of 324

--------------------------------------------------------------------------------


20.3.1.3
Failure of the Contractor to terminate a Provider that imposes Co-Payments or
other cost-sharing on Enrollees that are in excess of the fees permitted by
ASES, as listed on Attachment 8 to this Contract (ASES will deduct the amount of
the overcharge and return it to the affected Enrollees);

 


20.3.1.4
Failure of the Contractor to address Enrollees’ Complaints, Appeals, and
Grievances, and Provider disputes, within the timeframes specified in this
Contract;

 


20.3.1.5
Failure of the Contractor to comply with the confidentiality provisions in
accordance with 45 CFR 160 and 164; and

 


20.3.1.6
Failure of the Contractor to comply with a subcontracting requirement in the
Contract.

 


20.4
Category 3

 


20.4.1
Liquidated damages in accordance with any applicable provision this Contract of
five-thousand dollars ($5,000) per day may be imposed for Category 3 events. The
following constitute Category 3 events:

 


20.4.1.1
Failure to submit required reports in the timeframes prescribed in Article 18;

 


20.4.1.2
Submission of incorrect or deficient Deliverables or reports in accordance with
Article 18 of this Contract;

 


20.4.1.3
Failure to comply with the Claims processing standards as follows:

 


20.4.1.3.1
Failure to process and finalize to a paid or denied status ninety-five percent
(95%) of all Clean Claims within thirty (30) Calendar Days of receipt;

 


20.4.1.3.2
Failure to process and finalize to a paid or denied status one hundred percent
(100%) of all Clean Claims within fifty (50) Calendar Days of receipt; and

 


20.4.1.3.3
Failure to process Unclean Claims as specified in Section 16.6.3 of this
Contract;

 


20.4.1.4
Failure to pay Providers interest at the rate identified in and otherwise in
accordance with Section 16.6.2 of this Contract when a Clean Claim is not
adjudicated within the Claims processing deadlines;

 
Page 260 of 324

--------------------------------------------------------------------------------


20.4.1.5
Failure to comply with the quarterly submission of EPSDT reports to ASES
according to the guidelines to be issued by ASES under Section 7.9.1;

 


20.4.1.6
Failure to notify PCPs of the gaps in care analysis in accordance with the EPSDT
guidelines to be issued by ASES under Section 7.9.1;

 


20.4.1.7
Failure to provide the Claims Payment Disbursement Illustration and Actuarial
Report Information required in Section 18 of this Contract;

 


20.4.1.8
Failure to seek, collect and/or report Third Party Liability information as
provided in Section 23.4 of this Contract; and

 


20.4.1.9
Failure of Contractor to issue written notice to Enrollees upon Provider’s
termination of a Provider as described in Section 10.4.3 of this Contract.

 


20.5
Category 4

 


20.5.1
Liquidated damages as specified below may be imposed for Category 4 events. The
following constitute Category 4 events:

 


20.5.1.1
Failure to implement the BC-DR plan as follows:

 


20.5.1.1.1
Implementation of the (BC-DR) plan exceeds the proposed time by two (2) or less
Calendar Days: five thousand dollars ($5,000) per day up to day 2;

 


20.5.1.1.2
Implementation of the (BC-DR) plan exceeds the proposed time by more than two
(2) and up to five (5) Calendar Days: ten thousand dollars ($10,000) per each
day beginning with day 3 and up to day 5;

 


20.5.1.1.3
Implementation of the (BC-DR) plan exceeds the proposed time by more than five
(5) and up to ten (10) Calendar Days, twenty-five thousand dollars ($25,000) per
day beginning with day 6 and up to day 10;

 


20.5.1.1.4
Implementation of the (BC-DR) plan exceeds the proposed time by more than ten
(10) Calendar Days: fifty thousand dollars ($50,000) per each day beginning with
day 11;

 


20.5.1.2
Unscheduled System Unavailability in violation of Article 17, in ASES’s
discretion, two hundred fifty dollars ($250) for each thirty (30) minute period
or portions thereof;

 
Page 261 of 324

--------------------------------------------------------------------------------


20.5.1.3
Failure to make available to ASES or its Agent, valid extracts of Encounter
Information for a specific month within fifteen (15) Calendar Days of the close
of the month: five hundred dollars ($500) per day. After thirty (30) Calendar
Days of the close of the month: two thousand dollars ($2,000) per Calendar Day;

 


20.5.1.4
Failure to correct a system problem not resulting in System Unavailability
within the allowed timeframe, where failure to complete was not due to the
action or inaction on the part of ASES as documented in writing by the
Contractor:

 


20.5.1.4.1
One (1) to fifteen (15) Calendar Days late: two hundred and fifty dollars ($250)
per Calendar Day for days 1 through 15;

 


20.5.1.4.2
Sixteen (16) to thirty (30) Calendar Days late: five hundred dollars ($500) per
Calendar Day for days 16 through 30; and

 


20.5.1.4.3
More than thirty (30) Calendar Days late: one thousand dollars ($1,000) per
Calendar Day for days 31 and beyond; and

 


20.5.1.5
Failure to meet the GHP Service Line performance standards:

 


20.5.1.5.1
One-thousand dollars ($1,000) for each percentage point that is below the target
answer rate of eighty percent (80%) in thirty (30) seconds;

 


20.5.1.5.2
One-thousand dollars ($1,000) for each percentage point that is above the target
of a three percent (3%) Blocked Call rate; and

 


20.5.1.5.3
One-thousand dollars ($1,000) for each percentage point that is above the target
of a five percent (5%) Abandoned Call rate.

 


20.6
Other Remedies

 


20.6.1
Subject to Article 35 of this Contract, in lieu of imposing a Remedy allowed
under this Article 20, ASES may elect to terminate this Contract, without any
liability whatsoever (but subject to making any payments due, if any, under this
Contract through any such date of termination), if the terms of a Corrective
Action Plan implemented pursuant to this Article 20 to address a failure
specified in Category 1 or Category 2 of this Article 20 are not implemented to
ASES’s satisfaction or if such failure continues or is not corrected, to ASES’s
sole satisfaction.

 


20.6.2
In the event of non-compliance by the Contractor with Article 18 of this
Contract, ASES shall have the right to Withhold, with respect to Article 18, a
sum not to exceed ten percent (10%) of the Per Member Per Month Payment for the
following month and for continuous consecutive months thereafter until such
noncompliance is cured and corrected to ASES’ satisfaction in lieu of imposing
any liquidated damages, penalties or sanctions against the Contractor hereunder.
ASES shall release the Withhold of the PMPM Payment to the Contractor within two
(2) Business Days after the corresponding event of noncompliance is cured to
ASES’s sole satisfaction.

 
Page 262 of 324

--------------------------------------------------------------------------------


20.7
Notice of Administrative Inquiry regarding Liquidated Damages and/or Other
Article 20 Remedies

 


20.7.1
Administrative Inquiry. ASES may issue the Contractor a notice of imposition of
liquidated damages and/or other Article 20 remedies in lieu of a notice of
administrative inquiry regarding liquidated damages and/or other Article 20
remedies if ASES determines, in its sole discretion, that the Contractor’s
non-compliance will not be cured with a Corrective Action Plan. In all other
cases, ASES shall issue a notice of administrative inquiry informing the
Contractor about ASES’s compliance, monitoring, and auditing activities
regarding potential non-compliance as described in this Article 20. This notice
of administrative inquiry shall include the following:

 


20.7.1.1
A brief description of the facts;

 


20.7.1.2
Citations to Puerto Rico and Federal laws and regulations, or Contract
provision(s) the Contractor has breached;

 


20.7.1.3
The Contractor’s non-compliance with Puerto Rico and Federal laws and
regulations or Contract provisions;

 


20.7.1.4
The Contractor’s breach of applicable Contract provisions and event categories
that could result in remedies or liquidated damages pursuant to this Article 20;

 


20.7.1.5
ASES’s authority to determine and seek liquidated damages or other remedies
against the Contractor under this Article 20;

 


20.7.1.6
The amount of potential, or Contractor’s exposure to liquidated damages, or
other Article 20 remedies, when they will be imposed and how they were computed;
and

 


20.7.1.7
If applicable, a statement requiring the Contractor to submit a Corrective
Action Plan within fifteen (15) Calendar Days of receipt of the notice of
administrative inquiry under this Article 20.

 


20.7.2
The Contractor shall submit a Corrective Action Plan within fifteen (15)
Calendar Days of receipt of the notice of administrative inquiry issued pursuant
to this Article 20.

 
Page 263 of 324

--------------------------------------------------------------------------------


20.7.3
A notice of administrative inquiry shall not constitute ASES’s final or partial
determination of liquidated damages. Thus, any administrative inquiries made are
not subject to administrative review under Section 20.7.6 and would be construed
to be premature rendering any administrative examiner without jurisdiction to
review the matter.

 


20.7.4
If the Contractor fails to comply with any material provision under a Corrective
Action Plan submitted to ASES pursuant to Section 20.7.2 above, ASES may impose:

 


20.7.4.1
A daily amount of $5,000 in liquidated damages, up to a maximum total amount of
$100,000, for the Contractor’s failure to comply with any material provision
part or condition of the Corrective Action Plan; and/or

 


20.7.4.2
The applicable Article 20 Remedy for any or all behavior that resulted in the
submission of Corrective Action Plan pursuant to Section 20.7.2 above.

 


20.7.5
Notice of Imposition of Liquidated Damages and/or Other Remedies

 


20.7.5.1
Prior to the imposition of liquidated damages and/or any other remedies under
this Article 20, ASES will issue a notification, delivered thorough US Postal
Service Certified Mail, to the Contractor that includes the following:

 


20.7.5.1.1
A brief description of the facts;

 


20.7.5.1.2
Citations to Puerto Rico and Federal laws and regulations, or Contract
provision(s) the Contractor has breached;

 


20.7.5.1.3
ASES’s determination to assess and impose liquidated damages and/or any other
Article 20 Remedy;

 


20.7.5.1.4
Liquidated damages and/or any other Article 20 Remedy imposed and their
effective date;

 


20.7.5.1.5
Methodology for the liquidated damages and/or any other Article 20 Remedy
calculation; and

 


20.7.5.1.6
A statement that the Contractor has a right to object and request an
administrative review of the imposition of liquidated damages and other Article
20 remedies pursuant to the procedures in ASES Regulation 8446 and Puerto Rico
Act No. 38-2017, as amended.

 
Page 264 of 324

--------------------------------------------------------------------------------


20.7.5.2
The Contractor shall submit a Corrective Action Plan to ASES within thirty (30)
Calendar Days of receipt of a notice of liquidated damages or other remedies
pursuant to this Article 20.

 


20.7.6
Administrative Review. The Contractor has the right to object and seek
administrative review of the imposition of liquidated damages and/or any other
Remedy under this Article 20.7, pursuant to the procedures in ASES Regulation
No. 8446.

 


20.7.6.1
As part of the administrative review, the Parties shall cooperate with the
examining officer, and follow all applicable procedures for the administrative
review.

 


20.7.6.2
Once the sanction becomes final ASES shall deduct the amount of the sanction
from the PMPM Payment or the Retention Fund.

 


20.8
Judicial Review. The Contractor has the right to seek reconsideration and
judicial review of ASES’s determination pursuant to the procedures in ASES
Regulation No. 8446 and Puerto Rico Act No. 389-2017, as amended.

 

ARTICLE 21
CONTRACT TERM

 


21.1
Subject to and upon the terms and conditions herein, this Contract shall be in
full force and effect on November 1, 2018 and shall terminate on September 30,
2021. The Contractor shall begin providing Covered Services to Enrollees on
November 1, 2018, which shall be deemed to be the Implementation Date of the
Contract. The foregoing notwithstanding, ASES, subject to Article 35 reserves
the right, prior written notice of ninety (90) Calendar Days, to amend or
partially terminate the Contract at any time to implement a demonstrative plan
to incorporate the new public health policies and/or strategies of the
Government. Upon written notice of amendment or partial termination of this
Contract pursuant to this Article 21, ASES will evaluate in good faith a
renegotiation of PMPM Payments payable under this Contract.

 


21.2
The Contract Term shall begin at 12:01 a.m., Puerto Rico Time, Effective Date of
the Contract and shall continue until 11:59 p.m., Puerto Rico time, on September
30, 2021.

 


21.3
The provision of Covered Services and Benefits to Enrollees by the Contractor
under this Contract shall begin on November 1, 2018, which is the Implementation
Date of the Contract.

 


21.4
The PMPM Payments shall be negotiated for every rating period covered by the
Contract (namely from November 1, 2018 to October 31, 2019, from November 1,
2019 to October 31, 2020, and November 1, 2020 to September 30, 2021). Any
increase in the PMPM Payment shall be subject to ASES’s determination that the
proposed new amount is actuarially sound.

 
Page 265 of 324

--------------------------------------------------------------------------------


21.5
The Contract shall expire at the close of the Contract Term unless earlier
terminated under Article 35.

 


21.6
ASES is hereby granted the option to renew this Contract for an additional term
of up to one (1) fiscal year, which shall begin on October 1, 2021 and end at
midnight on September 30, 2022. The terms of the renewal shall be negotiated,
but any increase in PMPM Payment shall be subject to ASES’s determination that
the proposed new amount is actuarially sound. The option to renew the Contract
shall be exercisable solely and exclusively by ASES.

 

ARTICLE 22
PAYMENT FOR SERVICES

 


22.1
General Provisions

 


22.1.1
The actual PMPM Payment will be equal to the number of Enrollees as of the last
day of the month proceeding the month in which payment is made, multiplied by
the negotiated PMPM Payment agreed to between the Contractor and ASES. The rates
are specified in Attachment 11 to this Contract. The due date for the PMPM
Payment to the Contractor shall be the fifth (5th) day of each month. However,
ASES shall have the right to make partial payments throughout the month,
provided that payment in full will be made on or before the last day of each
month. The PMPM Payment made based upon the number of Enrollees as of the last
day of the preceding month will be reconciled to the actual number of Enrollees
for that month when that information is available and appropriate PMPM Payment
adjustments will be made.

 


22.1.2
ASES shall provide PMPM Payments only for those Enrollees for whom ASES has
received adequate notification of Enrollment from the Contractor as of the date
specified by ASES, per Section 5.2.2. ASES will work with the Contractor to
establish the amount of any PMPM Payments that are due to the Contractor for any
Enrollee that has retroactive coverage per Section 5.1.3.1.

 


22.1.3
Risk Adjustment. PMPM Payments for the rate cells specified in Section 22.1.7.1
shall be risk adjusted, using publicly available risk adjustment software, on a
semi-annual basis by rate cell against all other Contractors to the same
population category.

 


22.1.3.1
The rate cells that will be risk adjusted are Federal Adult, Federal Children,
State Adult, State Children, CHIP, and Federal HCHN (Pulmonary, Diabetes, High
Cardio, Renal and Cancer), State HCHN (Pulmonary, Diabetes, High Cardio, Renal,
and Cancer), and CHIP HCHN (Pulmonary and Diabetes).

 


22.1.3.2
The risk scores shall be established for each Contractor across all rate cells.
As necessary, the risk scores will be established using a credibility formula
for each Contractor. The credibility formula will be determined by ASES’
actuary.

 
Page 266 of 324

--------------------------------------------------------------------------------


22.1.3.2.1
For an Enrollee’s individual Claims data to be the basis for a risk adjustment
score hereunder, such Enrollee must have been enrolled in the GHP for at least
six (6) full months during the time period from which Claims data are used to
calculate the adjustment. In the event an Enrollee has not been enrolled in the
GHP for at least six (6) full months, such Enrollee shall receive a risk score
equal to the Contractor’s average risk score.

 


22.1.3.2.2
All diagnosis codes submitted by the Contractor shall be included in
calculations of risk scoring irrespective of placement of such diagnosis codes
in the Encounter Data records.

 


22.1.3.2.3
Diagnosis codes from Claims or Encounters that included a lab and radiology
procedure or revenue code on any line, with the exception of those associated
with an inpatient hospital claim, will not be collected for the risk adjustment
analysis. It is assumed that these diagnosis codes could be for testing purposes
and may not definitively indicate an Enrollee’s disease condition.

 


22.1.3.2.4
Encounter records may not be supplemented by medical record data. Diagnosis
codes may only be recorded by the Provider at the time of the creation of the
medical record and may not be retroactively adjusted except to correct errors.

 


22.1.3.2.5
A significant change in risk scores by a Contractor may warrant an audit of the
diagnosis collection and submission methods. To the extent that ASES’ actuary
believes the Encounter Data limitations are resulting in risk score variances
among Contractors, ASES reserves the right to request diagnosis codes and other
information to perform risk adjustment.

 


22.1.3.3
Initial Risk Adjustment Period. The initial risk adjustment period shall be the
first six (6) month period during which the Contractor receives its initial
enrollment under this Contract. The risk scores for the initial risk adjustment
period will be calculated using the Contractor’s enrollment as of the first
month following the month in which Enrollment is completed and will be based on
a weighted average of the number of months each Enrollee is enrolled with the
specific Contractor.

 


22.1.3.3.1
The Claims data to be used for such calculations shall be the Claims data for
Claims with dates of services from the most recent twelve (12) month period that
ASES determines to be reasonably complete. To the extent an Enrollee was
enrolled with another Contractor during the most recent twelve (12) month period
that ASES has determined to be reasonably complete, the Encounters accepted by
ASES during that period shall be used in addition to the aforementioned Claims
data.

 
Page 267 of 324

--------------------------------------------------------------------------------


22.1.3.3.1.1
ASES shall provide written notification to the Contractor of the initial risk
adjustment factor, along with sufficient detail supporting the calculations.
Contractors shall have thirty (30) Calendar Days after the date ASES sent such
notice to review the calculations and detail provided and to submit questions,
if any, to ASES regarding the same. No modification to the Contractor’s PMPM
Payment may be made during such thirty (30) Calendar Day review period.

 


22.1.3.3.1.2
If the Contractor disputes the risk adjustment factor during the review period,
ASES shall meet with the Contractor within a reasonable timeframe to achieve a
good faith resolution of the disputed matter.

 


22.1.3.3.2
Modifications to the Contractor’s PMPM Payment resulting from the application of
the risk adjustment factor, if any, shall be effective retroactively to the
first month of the initial enrollment and prospectively to the end of the
initial risk adjustment period.

 


22.1.3.3.3
All risk scores shall be budget neutral to ASES or normalized to a 1.0000 value
among the Contractors.

 


22.1.3.4
Ongoing Risk Adjustment Periods. For every six (6) month period thereafter,
Enrollee risk scores shall be recalculated using Enrollee Claims or Encounter
Data, as applicable, from a prior twelve (12) month period.

 


22.1.3.4.1
ASES shall provide written notification to the Contractor of the risk adjustment
factor, along with sufficient detail supporting the calculations. Contractors
shall have thirty (30) Calendar Days after the date ASES sent such notice to
review the calculations and detail provided and to submit questions, if any, to
ASES regarding the same. No modification to the Contractor’s PMPM Payment may be
made during such thirty (30) Calendar Day review period.

 
Page 268 of 324

--------------------------------------------------------------------------------


22.1.3.4.2
If the Contractor disputes the risk adjustment factor during the review period,
ASES shall meet with the contractor within a reasonable timeframe to achieve a
good faith resolution of the disputed matter.

 


22.1.3.4.3
Modifications to the Contractor’s PMPM Payment resulting from the application of
the applicable risk adjustment factor, if any, shall be effective for the
duration of the applicable adjustment period, effective as of the first day
thereof.

 


22.1.3.4.4
All risk scores shall be budget neutral to ASES or normalized to a 1.0000 value
among the Contractors.

 


22.1.3.5
In the event the application of the risk adjustment factor for a retroactive
period results in a reduction or increase to a Contractor’s PMPM Payment, such
reduction or increase will be applied on a prospective basis to the PMPM
Payments.

 


22.1.4
ASES will have the discretion to recoup payments made to the Contractor for
ineligible Enrollees, including, but not limited to, the following:

 


22.1.4.1
Enrollees incorrectly enrolled with more than one Contractor;

 


22.1.4.2
Enrollees who die prior to the Enrollment month for which the payment was made;

 


22.1.4.3
Enrollees whom ASES later determines were not eligible for Medicaid during the
Enrollment month for which payment was made.

 


22.1.4.4
Enrollees whom were not domiciled in Puerto Rico during the Enrollment month for
which payment was made;

 


22.1.4.5
Enrollees whom were incarcerated during the Enrollment month for which payment
was made.

 


22.1.5
Any payments due to ASES from the Contractor will be offset from future payments
to the Contractor, or may be invoiced by ASES to the Contractor, at ASES’s
discretion.

 


22.1.6
The Contractor shall have the right to recoup from Providers or other persons to
whom the Contractor has made payment for any payments made for which ASES has
recouped the PMPM Payment.

 


22.1.7
The PMPM Payment for Enrollees not enrolled for the full month shall be
determined on a pro rata basis by dividing the monthly Capitation amount by the
number of days in the month and multiplying the result by the number of days
including and following the Effective Date of Enrollment or the number of days
prior to and including the Effective Date of Disenrollment, as applicable. The
Contractor is entitled to a PMPM Payment for each Enrollee as of the Effective
Date of Enrollment, including the period referred to in Section 5.2.2. The
Contractor is entitled to a PMPM Payment for each Enrollee up to the Effective
Date of Disenrollment, including the period referred to in Section 5.3.

 
Page 269 of 324

--------------------------------------------------------------------------------


22.1.8
Payment for services under this Contract will not commence before Implementation
Date of the Contract.

 


22.1.9
Payments for the first month of program operations under this Contract will be
made only upon a determination by ASES that the Contractor has complied with all
of its obligations for the implementation of this Contract, including a finding
by ASES that the Contractor has satisfied the readiness review, and the
Contractor’s submission of initial Deliverables as specified in Attachment 12 to
this Contract.

 


22.1.10
In order to receive payments from ASES, the Contractor shall provide to ASES,
and keep current, its tax identification number, billing address, and other
contact information, as required by ASES.

 


22.1.11
The Contractor acknowledges that the payments agreed to under the terms of this
Contract in addition to any applicable cost-sharing as provided in Attachment 8
to this Contract constitute full payment for Covered Services and Benefits under
GHP. ASES will have no responsibility for payment for Covered Services and
Benefits beyond that amount unless the Contractor has obtained prior written
approval, in the form of a Contract amendment, authorizing an increase in the
total payment.

 


22.1.12
Fee-for-Service amounts paid by the Contractor for Claims, or Capitation
payments made by the Contractor derived or otherwise based on Encounter Data
submitted by Providers, resulting from services determined not to be Medically
Necessary by the Contractor, will not be considered in the Contract's experience
for purposes of prospective rate adjustments.

 


22.1.13
Pursuant to the terms of this Contract, should ASES assess liquidated damages or
other Remedies for the Contractor’s noncompliance or deficiency with the terms
of this Contract, such amount may be withheld from the PMPM Payment for the
following month, and for continuous consecutive months thereafter until such
noncompliance or deficiency is corrected at ASES’s satisfaction.

 


22.1.14
The Contractor shall maintain all the Utilization and financial Data related to
this Contract duly segregated from its regular accounting system including, but
not limited to, the general ledger.

 


22.1.15
Administrative expenses to be included in determining the experience of the
program are those directly related to this Contract. Separate allocations of
expenses from the Contractor’s insurance plans, other than GHP, from the
Contractor’s related companies, from the Contractor’s parent company, or from
other entities will be reflected or made a part of the financial Data described
in the preceding section. Any pooling of operating expenses with other of the
Contractor's groups, cost-shifting, financial consolidation or the
implementation of other combined financial measures is expressly forbidden.

 
Page 270 of 324

--------------------------------------------------------------------------------


22.1.16
The following administrative expenses are unallowable for purposes of reporting
program expenditures and prospective rate setting:

 


22.1.16.1
Costs of entertainment, festivities and other activities for the recreation of
the personnel of the insurer, including employees, managers, directors, officers
or Third Parties, such as: expenses for parties, dinners, food, alcoholic
beverages, gifts, etc.;

 


22.1.16.2
Costs of advertising, public relations and marketing, except as provided in
Section 6.15 of this Contract;

 


22.1.16.3
Costs of recruiting office, managerial and executive personnel;

 


22.1.16.4
Payroll costs related to corporate officers and employees exceeding the
equivalent time dedicated to work related to the GHP program if these same
officers and employees also perform duties in support of other lines of
business. Payroll expenses to be charged to GHP shall be reasonable according to
industry standards and the only time that may be charged is when they perform
work specific to the GHP program;

 


22.1.16.5
Any payment related to the liquidation of payroll or marginal benefits due to
termination (severance) and restructuring of the company (downsizing), including
“parachute” clauses, for board of directors, corporate officers or executives of
the Contractor;

 


22.1.16.6
The Contractor’s employer contributions to savings plans for employees,
directors, officers or executives of the Contractor;

 


22.1.16.7
Costs related to the awarding and exercise of stock options of employees,
directors, officers or executives of the Contractor;

 


22.1.16.8
Payment of productivity bonuses, or bonuses of another nature, to directors,
officers, executives and employees, excluding the Christmas bonus as required by
the law;

 


22.1.16.9
Costs of trips to the US or to foreign countries, whether for business,
continued education or pleasure;

 


22.1.16.10
Expenses or payments related to vacations, including, but not limited to, stay
expenses, hotel, air, land or sea transportation, food, gratuity, etc.;

 
Page 271 of 324

--------------------------------------------------------------------------------


22.1.16.11
First class fees for air tickets, and travel expenses including charter flights
or in commercial lines, within or outside of Puerto Rico;

 


22.1.16.12
Payments related to attendance and stay at conventions, seminars, workshops, or
continued education, for executives, directors, officers or employees of the
Contractor, whether within or outside of Puerto Rico;

 


22.1.16.13
Payments related to educational expenses such as: training, retraining, studies,
scholarships, memberships, dues, employee licenses, etc., except for, and
limited to,  the cost of professional licenses required for personnel directly
providing health-related services to Enrollees;

 


22.1.16.14
Payments related to automobile expenses, including rent, lease, purchase and
depreciation, car allowance, maintenance expenses, gasoline, repairs, etc.,
except for, and limited to, mileage costs incurred by nurses, doctors or care
managers during the provision of Disease Management and/or Care Management
services to Enrollees;

 


22.1.16.15
Costs of transportation, including taxi service, airplanes, charters, urban
train, automobiles, and gasoline or diesel for motor vehicles;

 


22.1.16.16
Payment of cellular phone expenses, including Internet access;

 


22.1.16.17
Monies used for gifts, gratuity, contests, prizes, donations, charity, etc.;

 


22.1.16.18
Any commissions, management fees or similar charges from related parties without
express approval from ASES;

 


22.1.16.19
Categorizing expenses under a general category such as overhead, other,
miscellaneous, is expressly forbidden; and

 


22.1.16.20
Any other expense not allowed by ASES.

 


22.1.17
The Contractor shall provide ASES every month with a PMPM Payment Disbursement
Report. This document shall present the distribution of the Capitation or other
service payments to Providers, Claim expenses by coverage, reserves, and
administrative expenses. Failure to comply with the requirements contained
herein may be cause for the imposition of liquidated damages as outlined in
Section 20 of this Contract.

 


22.1.18
The Contractor shall provide to ASES, on a monthly basis, actuarial Data in a
format specified in the Actuarial Report provided by ASES. Failure to comply
with the requirements contained herein may be cause for the imposition of
liquidated damages as outlined in Section 20 of this Contract.

 
Page 272 of 324

--------------------------------------------------------------------------------


22.1.19
The Contractor shall report all of the profit of its partially- or wholly-owned
subsidiaries or Affiliates realized from services rendered in relation to this
Contract (the “Affiliated Profit”), unless the Contractor demonstrates and ASES
agrees that the Affiliated Profit did not result from preferential contractual
terms included in the Contractor’s contracts or arrangements with its partially-
or wholly-owned subsidiaries and Affiliates.

 


22.1.19.1
Preferential contract terms are those that result in a cost or expense that
exceeds fair market value, or those that exceed other terms for the provisioning
of same or similar goods and services as would be agreed to by a reasonable
person under the same or similar circumstances prevailing at the time the
decision was made for the same or similar good or service. In determining
whether preferential contract terms exist, consideration must be given to
factors including “sound business practices,” “arm’s length bargaining” and
“market prices for comparable goods and services for the geographical area.”
Contractual terms shall also be deemed preferential if the Contractor’s
partially- or wholly-owned subsidiaries of Affiliates charge the Contractor a
higher price for the same or similar goods or services than the lowest price
charged by the Contractor’s partially- or wholly-owned subsidiaries or
Affiliates to any and all other clients.

 


22.1.19.2
Notwithstanding the above, if a Contractor’s subsidiary or Affiliate charges the
Contractor for goods or services provided under or associated with the GHP
program and such charges exceed sixty percent (60%) of the total revenue of the
subsidiary or Affiliate, such charges must be at cost.

 


22.1.19.3
The Contractor shall report to ASES’s Office of Finance all related-party
transactions within thirty (30) Calendar Days and provide a copy of the contract
for each transaction detailing the amounts paid or to be paid, charged or
transferred and goods or services to be provided under the contract. A
certification under penalty from criminal perjury from the Contractor’s
President, Vice-President, Chief Financial Officer, or Treasurer specifying what
are the “at cost” and/or “fair market value” amounts of the contract, as
applicable, shall be included with each submission.

 


22.1.20
To comply with 42 CFR 438.608(d) and 42 CFR 433.312, the Contractor shall,
consistent with the procedures set forth in Attachment 23 to this Contract,
refund (i) the share of the Overpayment due to ASES within eleven (11) months of
the discovery and (ii) the share of an Overpayment due to ASES within fifteen
(15) Calendar Days from a final judgment on a Fraud, Waste, or Abuse Action. The
Contractor must also require and have a mechanism for a Provider to report to
the Contractor when it has received an Overpayment, to return that Overpayment
to the Contractor with a written reason for the Overpayment within sixty (60)
Calendar Days after the date on which the Overpayment was identified. The
Contractor shall report annually to ASES on their recoveries of all
Overpayments.

 
Page 273 of 324

--------------------------------------------------------------------------------


22.2
Medical Loss Ratio

 


22.2.1
The Contractor shall report a Medical Loss Ratio (MLR) and related data,
including the data on the basis of which ASES will determine the compliance of
the Contractor with the Medical Loss Ratio Requirement, as required under 42 CFR
438.8(k) for each MLR reporting year, which aligns with the rating period. Such
reporting shall be provided to ASES no later than July 31 of the following year.

 


22.2.2
The Contractor shall calculate its MLR and related data based on the methodology
set forth in 42 CFR 438.8 and any other instructions issued by CMS or ASES.
Effective November 1, 2018, the Contractor shall achieve a minimum MLR, as
calculated per 42 CFR 438.8, of at least ninety-two percent (92%) for the MLR
reporting year.

 


22.2.3
If the Contractor’s MLR is below ninety-two percent (92%), the Contractor must
pay a remittance to ASES within thirty (30) Calendar Days of notification from
ASES that a remittance is owed. The amount of the remittance owed is the
difference between the Contractor’s Medical Loss Ratio for the MLR reporting
year and target Medical Loss Ratio of ninety-two percent (92%). The requirement
to pay the remittance survives the termination of this Contract.

 


22.3
Contractor Objections to Payment

 


22.3.1
If the Contractor wishes to contest the amount of payments made by ASES in
accordance with the terms outlined in Section 22.1 for services provided under
the terms of this Contract, the Contractor shall submit to ASES all relevant
documentation supporting the Contractor’s objection no later than thirty (30)
Calendar Days after payment is made. Once this term has ended, the Contractor
forfeits its right to claim any additional amounts.

 


22.3.2
After the Contractor’s submission of all relevant information, the Contractor
and ASES will meet to discuss the matter. If after discussing the matter and
analyzing all relevant Data it is subsequently determined that an error in
payment was made, the Contractor and ASES will develop a plan to remedy the
situation, which must include a timeframe for resolution agreed to by both
Parties, within a time period mutually agreed upon by both Parties.

 


22.4
Retention Fund for Health Care Improvement Program

 


22.4.1
ASES shall maintain a Retention Fund of the PMPM Payment each month as part of
the Health Care Improvement Program (HCIP) described in Section 12.5 and
Attachment 19 to this Contract. The overall Retention Fund Percentage is two
percent (2%) of the PMPM Payment according Attachment 19 to this Contract.

 
Page 274 of 324

--------------------------------------------------------------------------------


22.4.2
With respect to each HCIP initiative, ASES, as indicated herein, shall upon
expiration of each quarter during the Contract Term conduct a review to
determine if the Contractor has met the applicable performance targets for that
period according to the following process:

 


22.4.2.1
The Contractor shall submit a quarterly report no later than ninety (90)
Calendar Days after the end of each quarter regarding each of the performance
indicators to be evaluated, as determined by ASES (from those listed in
Attachment 19 to this Contract);

 


22.4.2.2
No later than thirty (30) Calendar Days after receipt of the Contractor’s
quarterly reports, ASES shall determine if the Contractor has met the applicable
performance objectives for each measure for that period;

 


22.4.2.3
If the Contractor is in full compliance with the applicable performance targets
for said period, ASES shall disburse to the Contractor, no later than thirty
(30) Calendar Days after ASES determines compliance with the performance
objectives, the portion of the PMPM Payment associated with each initiative for
such period.

 


22.4.3
The Retention Fund for the HCIP and any other withhold arrangements between ASES
and the Contractor must comply the requirements set forth in 42 CFR 438.6(b)(3).

 


22.5
Maternity Kick Payment

 


22.5.1
ASES will perform a review as described in Attachment 29 to this Contract to
determine any applicable Maternity Kick Payments by utilizing claims and
encounter data submitted by the Contractor to ASES. The Contractor shall receive
$4,641.59 for each delivery reported and validated by ASES. If the data or an
audit process does not validate the reported delivery(ies), ASES may
retroactively recoup the Maternity Kick Payment.

 

ARTICLE 23
FINANCIAL MANAGEMENT

 


23.1
General Provisions

 


23.1.1
The Contractor shall be responsible for the sound financial management of Puerto
Rico and Federal funds provided to the Contractor under the GHP Program.

 
Page 275 of 324

--------------------------------------------------------------------------------


23.1.2
The Contractor shall notify ASES in writing of any loans or other special
financial arrangements made between the Contractor and any PMG or any other
Provider. Any such loans shall strictly conform to the legal requirements of
Federal and Puerto Rico anti-Fraud and anti-kickback laws and regulations.

 


23.1.3
The Contractor shall provide ASES with copies of its audited financial
statements following Generally Accepted Accounting Principles (“GAAP”), at its
own cost and expense, within ninety (90) Calendar Days following the end of each
Contract Year during the Contract Term as specified in Section 18.2.9.3. The
statements shall be provided in a format specified by ASES.

 


23.1.4
The Contractor shall provide to ASES a copy of its Annual Report required to be
filed with the Puerto Rico Office of the Insurance Commissioner (OIC Report), as
applicable, in the format agreed upon by the National Association of Insurance
Commissioners (NAIC), for the year ended on December 31, 2017, and subsequently
thereafter, during the Contract Term and any renewals, not later than March 31
of each year. The Contractor shall submit to ASES a reconciliation of the OIC
Report with its annual audited financial statements filed pursuant to Section
23.1.3 and Section 18.2.9.8.

 


23.1.5
The Contractor shall provide to ASES unaudited financial statements for each
quarter during the Contract Term, not later thirty (30) Calendar Days after the
close of each quarter in a format specified by ASES.

 


23.1.6
The Contractor shall provide to ASES a copy of the annual corporate report of
its parent company at the close of the calendar year.

 


23.1.7
The Contractor shall maintain adequate procedures and controls to ensure that
any payments pursuant to this Contract are properly made. In establishing and
maintaining such procedures, the Contractor shall provide for separation of the
functions of certification and disbursement.

 


23.1.8
The Contractor acknowledges, and shall incorporate in contracts with
Subcontractors, that the GHP is a government-funded program. As such, the
administrative costs that are deemed allowable shall be in accordance with cost
principles permissible, and with Federal and Puerto Rico applicable guidelines,
including Office of Management and Budget Circulars, primarily recognizing that:
(1) a cost shall be reasonable if it is of the type generally recognized as
ordinary and necessary, and if in its nature and amount, and taking into
consideration the purpose for which it was disbursed, it does not exceed that
which would be incurred by a prudent person in the ordinary course of business
under the circumstances prevailing at the time the decision was made to incur
the cost; and (2) a cost shall be reasonable if it is allocable to or related to
the cost objective that compels cost association. The Contractor will not allow
administrative costs as specified in Section 22.1.15 above.

 
Page 276 of 324

--------------------------------------------------------------------------------


23.1.9
The Contractor shall maintain an accounting system for GHP separate from the
rest of its commercial activities. This system will only include GHP Data.

 


23.1.10
The Contractor shall provide, throughout the Contract Term, any other necessary
and related information that is deemed necessary by ASES in order to evaluate
the Contractor’s financial capacity and stability.

 


23.2
Solvency and Financial Requirements

 


23.2.1
The Contractor shall establish and maintain adequate net worth, working capital,
and financial reserves to carry out its obligations under this Contract. An
indemnity agreement containing terms and conditions acceptable to ASES between
the Contractor and its parent company may satisfy the requirements set forth in
Sections 23.2.2 and 23.2.3.

 


23.2.2
The Contractor shall maintain at all times during the Contract Term a minimum
two hundred percent (200%) of risk-based capital. ASES reserves the right to
require additional capital guarantees as ASES deems reasonably necessary. The
Contractor shall comply, as applicable, with Article 3.151 and Article 19.140 of
the Puerto Rico Insurance Code relating to insolvency protection.

 


23.2.3
The Contractor shall provide assurances to ASES that its provision against the
risk of insolvency is adequate, in compliance with the Federal standards set
forth in 42 CFR 438.116, and shall submit data on the basis of which ASES will
determine that the Contractor has made adequate provision against the risk of
insolvency. In particular, the Contractor shall, according to the timeframe
specified in Attachment 12 to this Contract, furnish documentation, certified by
a Certified Public Accountant, of:

 


23.2.3.1
The relationship between PMPM Payments and capital, with the optimal
relationship being 10:1, in order to prove capacity to assume risk;

 


23.2.3.2
A debt level of less than seventy-five percent (75%).and

 


23.2.3.3
Relationship of current assets to total liabilities shall be at least eighty
percent (80%).

 


23.2.4
As part of its accounting and budgeting function, and in accordance with the
Insurance Code of Puerto Rico, the Contractor shall establish an actuarially
sound process for estimating and tracking potential liability associated with
IBNR Claims. As part of its reserving process the Contractor shall conduct
annual reviews to assess its IBNR reserving methodology and make adjustments as
necessary.

 


23.2.5
The Contractor shall establish a reserve fund for IBNR Claims that under no
circumstances may exceed ten percent (10%) of Capitation to PMGs. The reserve
shall be reconciled and adjusted every ninety (90) Calendar Days and, if
necessary, any excess will be liquidated. Once the PMG has the reserve necessary
as determined by the Contractor, the monthly retention may not exceed three
percent (3%) of Capitation. Any increase must be justified in information from
the PMG file. One hundred and eighty (180) Calendar Days after the end of the
Contract Term, the Contractor shall reconcile the IBNR reserve. Any remainder of
the IBNR funds shall be returned to the PMGs within sixty (60) Calendar Days
from the date that the Contractor conducts the reconciliation. This period may
not be extended.

 
Page 277 of 324

--------------------------------------------------------------------------------


23.2.6
The Contractor agrees to provide any additional guarantees that ASES may require
as a result of the periodical evaluation performed by the Office of the
Commissioner of Insurance of the financial health of the Contractor.

 


23.3
Reinsurance and Stop Loss

 


23.3.1
ASES will not administer a Reinsurance program.

 


23.3.2
The Contractor shall have and maintain a minimum of one million dollars
($1,000,000.00) in Reinsurance protection against financial loss due to outlier
(catastrophic) cases or otherwise maintain self-insurance acceptable to ASES.
The Contractor shall submit to ASES such documentation as is necessary to prove
the existence of this protection, which may include policies and procedures of
Reinsurance. The Contractor may request that ASES waive this requirement by
providing sufficient documentation to ASES that the Contractor has adequate
protection against financial loss due to outlier (catastrophic) cases. ASES
shall review such documentation and, at its discretion, deem this requirement to
be met.

 


23.3.3
The Contractor shall establish a stop-loss limit amount that is in compliance
with the limits specified in 42 CFR 422.208(f). The limit shall be activated
when the expense of providing Covered Services to an Enrollee, including all
outpatient and inpatient expenses, reaches this sum. The Contractor shall have
mechanisms in place to identify the stop loss once it is reached for an
Enrollee, and shall establish monthly reports to inform PMGs of Enrollees who
have reached the stop-loss limit. The Contractor shall assume all losses
exceeding the limit.

 


23.3.4
The Contractor’s stop-loss responsibility shall not be transferred to a PMG
unless the PMG and the Contractor expressly agree in writing to the PMG’s
assuming this risk and the associated risk distribution arrangement has been
previously approved in writing by ASES.

 


23.4
Third Party Liability and Cost Avoidance

 


23.4.1
General Provisions

 


23.4.1.1
The GHP shall be the payer of last resort for all Covered Services rendered on
behalf of Medicaid and CHIP Enrollees in accordance with Federal regulations at
42 CFR 433 Subpart D; ASES will enforce this rule with respect to all GHP
Enrollees.

 
Page 278 of 324

--------------------------------------------------------------------------------


23.4.1.2
The Contractor shall exercise full assignment rights as applicable and shall be
responsible for making every reasonable effort to determine the legal liability
of Third Parties to pay for services rendered to Enrollees under this Contract
and to cost avoid or recover any such liability from the Third Party. “Third
Party,” for purposes of this Section, shall mean any person or entity that is or
may be liable to pay for the care and services rendered to a GHP Enrollee.
Examples of a Third Party include, but are not limited to, an Enrollee’s health
insurer, casualty insurer, a managed care organization, and Medicare.

 


23.4.1.3
The Contractor, and by extension its Providers and Subcontractors, hereby agree
to utilize for Claims Cost Avoidance purposes, within thirty (30) Calendar Days
of learning of such sources, other available public or private sources of
payment for services rendered to Enrollees in the Contractor’s Plan. If Third
Party Liability (TPL) exists for part or all of the services provided directly
by the Contractor to an Enrollee, the Contractor shall make reasonable efforts
to recover from TPL sources the value of services rendered. If TPL exists for
part or all of the services provided to an Enrollee by a Subcontractor or a
Provider, and the Third Party will make payment within a reasonable time, the
Contractor may pay the Subcontractor or Provider only the amount, if any, by
which the Subcontractor’s or Provider’s allowable Claim exceeds the amount of
TPL.

 


23.4.1.4
The Contractor shall deny payment on a Claim that has been denied by a Third
Party payer when the reason for denial is the Provider’s failure to follow
prescribed procedures, including, but not limited to, failure to obtain Prior
Authorization, failure to file Claims timely, etc.

 


23.4.1.5
The Contractor shall, within five (5) Business Days of issuing a denial of any
Claim based on TPL, provide TPL Data to the Provider.

 


23.4.1.6
The Contractor shall treat funds recovered from Third Parties as offsets to
Claims payments. The Contractor shall report all Cost Avoidance values to ASES
in accordance with Federal guidelines and as provided for in this Section.

 


23.4.1.7
The Contractor shall post all Third Party payments or recoveries to Claim-level
detail by Enrollee.

 
Page 279 of 324

--------------------------------------------------------------------------------


23.4.1.8
If the Contractor operates or administers a non-GHP program or other lines of
business, the Contractor shall access the resources of those entities to assist
ASES with the identification of Enrollees with access to other insurance or
sources of payment.

 


23.4.1.9
The Contractor shall audit and review its Providers’ Claims, using monthly the
reports submitted pursuant to Section 16.7 of this Contract or other pertinent
Data, to ensure that Providers are not receiving duplicate payment for services
billable to Third Parties. The Contractor shall report to ASES on a quarterly
basis its findings regarding Claims, invoices, or duplicate or inappropriate
payments. According to the timeframe specified in Attachment 12 to this
Contract, the Contractor shall submit to ASES for its review and prior written
approval a plan for such routine audits.

 


23.4.1.10
The Contractor shall demonstrate, upon request, to ASES that reasonable effort
has been made to seek, including through collaboration with Providers, to
collect and report Third Party recoveries. ASES shall have the sole
responsibility for determining whether or not reasonable efforts have been
demonstrated. Said determination shall take into account reasonable industry
standards and practices.

 


23.4.1.11
The Contractor shall comply with 42 CFR 433 Subpart D – Third Party Liability
and 42 CFR 447.20 Provider Restrictions: State Plan Requirements, and work
cooperatively with ASES to assure compliance with the requirements therein, as
it relates to the Medicaid and CHIP populations served by the Contractor’s plan
and its Third Party Liability and Cost Avoidance responsibilities.

 


23.4.2
Legal Causes of Action for Damages. ASES or its designee will have the sole and
exclusive right to pursue and collect payments made by the Contractor when a
legal cause of action for damages is instituted on behalf of a GHP Enrollee
against a Third Party, or when ASES receives notices that legal counsel has been
retained by or on behalf of any Enrollee. The Contractor shall cooperate with
ASES in all collection efforts, and shall also direct its Providers to cooperate
with ASES in these efforts.

 


23.4.3
Estate Recoveries. ASES (or another agency of the Government) will have the sole
and exclusive right to pursue and recover correctly paid benefits from the
estate of a deceased Enrollee who was Medicaid Eligible in accordance with
Federal and Puerto Rico law. Such recoveries will be retained by ASES.

 


23.4.4
Subrogation

 


23.4.4.1
Third Party resources shall include subrogation recoveries. The Contractor shall
be required to seek subrogation amounts regardless of the amount believed to be
available as required by Federal Medicaid guidelines and Puerto Rico law.

 
Page 280 of 324

--------------------------------------------------------------------------------


23.4.4.2
The amount of any subrogation recoveries collected by the Contractor outside of
the Claims processing system shall be treated by the Contractor as offsets to
medical expenses for the purposes of reporting.

 


23.4.4.3
The Contractor shall conduct diagnosis and trauma code editing to identify
potential subrogation Claims. This editing should, at minimum, identify Claims
with a diagnosis of 900.00 through 999.99 (excluding 994.6) or Claims submitted
with an accident trauma indicator of ‘Y.’

 


23.4.5
Cost Avoidance

 


23.4.5.1
When the Contractor is aware of health or casualty insurance coverage before
paying for a Covered Service, the Contractor shall avoid payment by promptly
(within fifteen (15) Business Days of receipt) rejecting the Provider’s Claim
and directing that the Claim be submitted first to the appropriate Third Party.

 


23.4.5.2
Exceptions to the Cost Avoidance Rule. In the following situations, the
Contractor shall first pay its Providers and then coordinate with the liable
Third Party, unless prior approval to take other action is obtained from ASES:

 


23.4.5.2.1
The coverage is derived from a parent whose obligation to pay support is being
enforced by a government agency.

 


23.4.5.2.2
The Claim is for maternal and prenatal services to a pregnant woman or for EPSDT
services that are covered by the Medicaid program.

 


23.4.5.2.3
The Claim is for labor, delivery, and post-partum care and does not involve
hospital costs associated with an inpatient stay.

 


23.4.5.2.4
The Claim is for a child who is in the custody of ADFAN.

 


23.4.5.2.5
The Claim involves coverage or services mentioned in this Section in combination
with another service.

 


23.4.5.3
If the Contractor knows that the Third Party will neither pay for nor provide
the Covered Service, and the service is Medically Necessary, the Contractor
shall neither deny payment for the service nor require a written denial from the
Third Party.

 
Page 281 of 324

--------------------------------------------------------------------------------


23.4.5.4
If the Contractor does not know whether a particular service is covered by the
Third Party, and the service is Medically Necessary, the Contractor shall
promptly (within ten (10) Business Days of receipt of the Claim) contact the
Third Party and determine whether or not such service is covered rather than
requiring the Enrollee to do so. Further, the Contractor shall require the
Provider to bill the Third Party if coverage is available.

 


23.4.6
Sharing of TPL Information by ASES

 


23.4.6.1
By the fifth (5th) Calendar Day after the close of the month during which ASES
learns of such information, ASES will provide the Contractor with a list of all
known health insurance information on Enrollees for the purpose of updating the
Contractor’s files.

 


23.4.6.2
Additionally, by the fifteenth (15th) Calendar Day after the close of the
calendar quarter, ASES will provide to the Contractor a copy of a report
containing all of the health insurers licensed by Puerto Rico as of the close of
the previous quarter, and any other related information that is needed to file
TPL Claims.

 


23.4.7
Sharing of TPL Information by the Contractor

 


23.4.7.1
The Contractor shall submit a monthly report to ASES (following ASES file
content, format and transmission specifications) by the fifth (5th) Calendar Day
after the close of the month during which the Contractor learns that an Enrollee
has new health insurance coverage, or casualty insurance coverage, or of any
change in an Enrollee’s health insurance coverage. The Contractor shall impose a
corresponding requirement on its Providers to notify the Contractor of any newly
discovered coverage.

 


23.4.7.2
When the Contractor becomes aware that an Enrollee has retained counsel, who
either may institute or has instituted a legal cause of action for damages
against a Third Party, the Contractor shall notify ASES in writing, including
the Enrollee’s name and GHP Enrollee identification number, the date of the
accident/incident, the nature of the injury, the name and address of the
Enrollee’s legal representative, copies of the pleadings, and any other
documents related to the action in the Contractor’s possession or control. This
shall include, but not be limited to, the name of the Provider, the Enrollee’s
diagnosis, the Covered Service provided to the Enrollee, and the amount paid to
the Provider for each service.

 


23.4.7.3
The Contractor shall notify ASES within thirty (30) Calendar Days of the date it
becomes aware of the death of one of its Medicaid Eligible Enrollees age
fifty-five (55) or older, giving the Enrollee’s full name, Social Security
number, and date of death. ASES will then determine whether it can recover
correctly paid Medicaid benefits from the Enrollee’s estate.

 
Page 282 of 324

--------------------------------------------------------------------------------


23.4.7.4
The Contractor agrees to share with ASES instances of Enrollee non-cooperation
with the Contractor’s and with Network Providers’ efforts to determine sources
of Third Party Liability.

 


23.4.7.5
The Contractor agrees to cooperate with ASES in its oversight and monitoring
reviews of all Third Party Liability activities.

 


23.4.8
Historic Cost Avoidance due to the existence of liable Third Parties is embedded
in the cost of health services delivery and is reflected in the rates upon which
ASES will base PMPM Payments to the Contractor. The PMPM Payment does not
include any reductions due to tort recoveries.

 


23.5
GHP as Secondary Payer to Medicare

 


23.5.1
In general, as provided in Section 7.12, except for services offered by Medicare
Platino plans which operate independently of this Contract, the GHP does not
duplicate coverage provided by Medicare to Dual Eligible Beneficiaries and the
Contractor shall not be a secondary payer for services for which Medicare is
liable.

 


23.5.1.1
However, in a situation in which a Covered Service is covered in whole or part
by both Medicare and GHP (for example, hospitalization services for a Dual
Eligible Beneficiary who is enrolled in Medicare Part A only and whose
hospitalization costs exceed the Medicare limit, per Section 7.12. of this
Contract), the Contractor shall determine liability as a secondary payer as
follows:

 


23.5.1.1.1
If the total amount of Medicare’s established liability for the services
(Medicare paid amount) is equal to or greater than the negotiated contract rate
between the Contractor and the Provider for the services, minus any GHP
cost-sharing requirements, then the Provider is not entitled to, and the
Contractor shall not pay, any additional amounts for the services.

 


23.5.1.1.2
If the total amount of Medicare’s established liability (Medicare paid amount)
is less than the negotiated contract rate between the Contractor and the
Provider for the services, minus any GHP cost-sharing requirements, the Provider
is entitled to, and the Contractor shall pay, the lesser of:

 


23.5.1.1.2.1
The Medicaid cost-sharing (Deductibles and coinsurance) payment amount for which
the Dual Eligible Beneficiary is responsible under Medicare, and

 
Page 283 of 324

--------------------------------------------------------------------------------


23.5.1.1.2.2
An amount which represents the difference between (1) the negotiated contract
rate between the Contractor and the Provider for the service minus any GHP
cost-sharing requirements, and (2) the established Medicare liability for the
services.

 


23.5.2
Enrollment Exclusions and Contractor Liability for the Cost of Care. Any Dual
Eligible Beneficiary who is already enrolled in a Medicare Platino Plan may not
be enrolled by the Contractor. However, if the Contractor operates its own
Medicare Platino plan, the Contractor may enroll a Dual Eligible Beneficiary in
the Platino plan, which furnishes GHP Benefits, per separate contract with ASES.

 


23.5.3
Protections for Medicaid Enrollees

 


23.5.3.1
The Contractor shall neither impose, nor allow Providers to impose, any
cost-sharing charges of any kind upon Medicaid Eligibles enrolled in GHP, other
than as authorized in this Contract.

 


23.5.3.2
Unless otherwise permitted by Federal or Puerto Rico law, Covered Services may
not be denied to a Medicaid Enrollee because of a Third Party’s potential
liability to pay for the services, and the Contractor shall ensure that its Cost
Avoidance efforts do not prevent Enrollees from receiving Medically Necessary
Services.

 


23.6
Physician Incentive Plans

 


23.6.1
Any Physician Incentive Plans established by the Contractor shall comply with
Federal and Puerto Rico regulations, including 42 CFR 422.208 and 422.210, and
42 CFR 438.3(i), and with the requirements in Section 10.7 of this Contract.

 


23.6.2
The Contractor shall obtain prior written approval from ASES before implementing
any Physician Incentive Plan arrangements, as provided in Section 10.7, and
shall provide information about such arrangements to Enrollees upon request, as
required in Section 6.4.5 of the Contract. Such disclosure shall include:

 


23.6.2.1
Whether services not furnished by the Provider or PMG are covered by the
incentive plan;

 


23.6.2.2
The type of incentive arrangement;

 


23.6.2.3
The percentage of Withhold or bonus;

 
Page 284 of 324

--------------------------------------------------------------------------------


23.6.2.4
The panel size and if patients are pooled, the method used; and

 


23.6.2.5
If the Provider or PMG is at substantial financial risk proof that the Provider
or PMG has adequate stop loss coverage, including amount and type of stop loss.

 


23.6.3
Annually, the Contractor shall report the information specified by the
regulations to ASES in order that ASES can adequately monitor the Contractor’s
plan, under the criteria set forth in 42 CFR 422.208 and 422.210.

 


23.6.4
Such Physician Incentive Plans may not provide for payment, either directly or
indirectly, to a Provider or PMG as an inducement to reduce or limit Medically
Necessary Services furnished to an Enrollee.

 


23.7
Financial Reporting Requirements

 


23.7.1
The Contractor shall submit to ASES all of the reports as indicated in Section
18.1.

 


23.7.2
Failure to submit the reports within the established timeframes, or failure to
submit complete, accurate reports, may result in the imposition of liquidated
damages and/or fines as outlined in Article 20 of this Contract.

 


23.7.3
The Contractor, at its sole expense, shall submit by May 15 (or a later date if
approved by ASES) of each year a “Report on Controls Placed in Operation and
Tests of Operating Effectiveness,” meeting all standards and requirements of the
SSAE 18 for the Contractor’s operations performed for ASES under the GHP
Contract.

 


23.7.3.1
The audit shall be conducted by an independent auditing firm, with prior audit
experience using AICPA “Statements on Auditing Standards”.  The auditor shall
meet all AICPA standards for independence. The selection of, and contract with
the independent auditor shall be subject to the prior written approval of ASES.
ASES reserves the right to, at the Contractor’s expense; designate other
auditors or reviewers to examine the Contractor’s operations and records for
monitoring and/or stewardship purposes.

 


23.7.3.2
The Contractor will deliver to ASES, along with the Report on Controls Placed in
Operation and Tests of Operating Effectiveness, the findings and recommendations
of the independent audit firm encountered in the preparation of such a report. 
The audit shall be conducted and the report shall be prepared in accordance with
generally accepted auditing standards for such audits as defined in the
publications of the AICPA, entitled “Statements on Auditing Standards” (SAS). In
particular, SSAE 18 is to be used.

 
Page 285 of 324

--------------------------------------------------------------------------------


23.7.3.3
The Contractor shall respond to the audit findings and recommendations within
thirty (30) Calendar Days of receipt of the final audit report. Also the
Contractor must submit a Corrective Action Plan to ASES which will be subject to
ASES’ prior review and written approval within twenty (20) Calendars Days of the
notification of the audit. The Contractor must implement the Corrective Action
Plan, as a maximum, within fifteen (15) Calendar Days of its approval by ASES.
The entity should request an extension by formal written request addressed to
the Office of Compliance of ASES who will evaluate the request and provide the
specific timeframe for the extension.

 


23.7.4
The Contractor shall submit to ASES a “Disclosure of Information on Annual
Business Transactions.” This report shall include:

 


23.7.4.1
Definition of A Party in Interest. As defined in Section 1318(b) of the Public
Health Service Act, a party in interest is:

 


23.7.4.1.1
(i) Any director, officer, partner, or employee responsible for management or
administration of the Contractor; (ii) any person or legal entity that is
directly or indirectly the beneficial owner of more than five percent (5%) of
the equity of the Contractor; (iii) any person or legal entity that is the
beneficial owner of a mortgage, deed of trust, note, or other interest secured
by, and valuing more than five percent (5%) of the Contractor; or, (iv) in the
case of a Contractor organized as a nonprofit corporation, an incorporator or
enrollee of such corporation under applicable Puerto Rico corporation law;

 


23.7.4.1.2
Any organization in which a person or a legal entity described in Section
23.7.4.1.1 is director, officer or partner; has directly or indirectly a
beneficial interest of more than five percent (5%) of the equity of the
Contractor; or has a mortgage, deed of trust, note, or other interest valuing
more than five percent (5%) of the assets of the Contractor;

 


23.7.4.1.3
Any person directly or indirectly controlling, controlled by, or under common
control with the Contractor; or

 


23.7.4.1.4
Any spouse, child, or parent of an individual described in Sections
23.7.4.1.1-23.7.4.1.3.

 


23.7.4.2
Types of Transactions Which Must Be Disclosed. Business transactions which must
be disclosed include:

 


23.7.4.2.1
Any sale, exchange or lease of any property between the Contractor and a party
in interest;

 
Page 286 of 324

--------------------------------------------------------------------------------


23.7.4.2.2
Any lending of money or other extension of credit between the Contractor and a
party in interest; and

 


23.7.4.2.3
Any furnishing for consideration of goods, services (including management
services) or facilities between the Contractor and the party in interest. This
does not include salaries paid to employees for services provided in the normal
course of their employment.

 


23.7.4.3
The information which must be disclosed in the transactions listed in this
Section 23.7.4 between the Contractor and a party of interest includes:

 


23.7.4.3.1
The name of the party in interest for each transaction;

 


23.7.4.3.2
A description of each transaction and the quantity or units involved;

 


23.7.4.3.3
The accrued dollar value of each transaction during the fiscal year; and

 


23.7.4.3.4
Justification of the reasonableness of each transaction.

 


23.7.4.4
As per 42 CFR 455.105 the Contractor, within thirty-five (35) Calendar Days of
the date of request by the HHS Secretary, ASES or the Puerto Rico Medicaid
agency, and on an annual basis to ASES and the Puerto Rico Medicaid agency,
shall report full and complete information about:

 


23.7.4.4.1
The ownership of any subcontractor with whom the provider has had business
transactions totaling more than $25,000 during the twelve (12) month period
ending on the day of the request; and

 


23.7.4.4.2
Any significant business transactions between the provider and any wholly owned
supplier, or between the provider and any subcontractor, during the five (5)
year period ending on the date of the request.

 


23.7.4.5
Disclosures of Information on Annual Business Transactions or other reports of
transactions between the Contractor and parties in interest provided to ASES or
other agencies must be made available to Enrollees upon reasonable request.

 
Page 287 of 324

--------------------------------------------------------------------------------

ARTICLE 24
PAYMENT OF TAXES

 


24.1
The Contractor certifies and guarantees that at the time of execution of this
Contract:

 


24.1.1
It is an entity duly authorized to conduct business in Puerto Rico and has filed
income tax returns for the previous five (5) years;

 


24.1.2
It complied with and paid unemployment insurance tax, disability insurance tax
(Law 139), social security for drivers (“seguro social choferil”), if
applicable;

 


24.1.3
It filed State Department reports for the five (5) previous years; and

 


24.1.4
It does not owe any kind of taxes to Puerto Rico.

 


24.2
The Contractor will forthwith pay all taxes lawfully imposed upon it with
respect to this Contract or any product delivered in accordance herewith. ASES
makes no representation whatsoever as to the liability or exemption from
liability of Contractor to any tax imposed by any governmental entity.

 


24.3
Notwithstanding the above, if, as a result of the enactment of any Federal,
state, local or municipal legal provision, administrative regulation, or
government directive, the Contractor is burdened with a requirement to pay a
fee, tax, imposition, levy, or duty with regards to any of the proceeds of this
Contract, including but not limited to the imposition of any fees pertaining to
the existence of any government contracts, or any sales and use tax (IVU, for
its Spanish acronym), ASES will evaluate, in good faith, an adjustment to the
PMPM Payment under this Contract, among other possible alternatives.

 

ARTICLE 25
RELATIONSHIP OF PARTIES

 


25.1
Neither Party is an Agent, employee, or servant of the other. It is expressly
agreed that the Contractor and any Subcontractors and Agents, officers, and
employees of the Contractor or any Subcontractor in the performance of this
Contract shall act as independent contractors and not as officers or employees
of ASES. The Parties acknowledge, and agree, that the Contractor, its Agent,
employees, and servants shall in no way hold themselves out as Agent, employees,
or servants of ASES. It is further expressly agreed that this Contract shall not
be construed as a partnership or joint venture between the Contractor or any
Subcontractor and ASES.

 

ARTICLE 26
INSPECTION OF WORK

 


26.1
ASES, the Puerto Rico Medicaid Program, other agencies of the Government, the US
Department of Health and Human Services, the General Accounting Office, the US
Comptroller General, the Comptroller General of Puerto Rico, if applicable, or
their Authorized Representatives, shall have the right to enter into the
premises of the Contractor or all Subcontractors, or such other places where
duties under this Contract are being performed for ASES, to inspect, monitor or
otherwise evaluate the services or any work performed pursuant to this Contract.
All inspections and evaluations of work being performed shall be conducted with
prior notice and during normal business hours. All inspections and evaluations
shall be performed in such a manner that will not unduly delay work.

 
Page 288 of 324

--------------------------------------------------------------------------------

ARTICLE 27
GOVERNMENT PROPERTY

 


27.1
The Contractor agrees that any papers, materials and other documents that are
produced or that result, directly or indirectly, from, under or in connection
with the Contractor’s provision of the services under this Contract shall be the
property of ASES upon creation of such documents, for whatever use that ASES
deems appropriate, and the Contractor further agrees to prepare any and all
documents, including the Deliverables listed in Attachment 12 to this Contract,
or to take any additional actions that may be necessary in the future to
effectuate this provision fully. In particular, if the work product or services
include the taking of photographs or videotapes of individuals, the Contractor
shall obtain the consent from such individuals authorizing the use by ASES of
such photographs, videotapes, and names in conjunction with such use. The
Contractor shall also obtain necessary releases from such individuals, releasing
ASES from any and all claims or demands arising from such use.

 


27.2
The Contractor shall be responsible for the proper custody and care of any
ASES-owned property furnished for the Contractor’s use in connection with the
performance of this Contract. The Contractor will reimburse ASES for its loss or
damage, normal wear and tear excepted, while such property is in the
Contractor’s custody or use.

 

ARTICLE 28
OWNERSHIP AND USE OF DATA AND SOFTWARE

 


28.1
Ownership and Use of Data

 


28.1.1
All Information created from Data, documents, messages (verbal or electronic),
reports, or meetings involving or arising out of or in connection with this
Contract is owned by ASES (the information will be hereinafter referred to as
“ASES Data and Information”). The Contractor shall make all Data and Information
available to ASES, which will also provide the Data to CMS or other pertinent
government agencies and authorities upon request. The Contractor is expressly
prohibited from sharing, distributing, disseminating, or publishing ASES Data
and Information without the express prior written consent of ASES. In the event
of a dispute regarding what is or is not ASES Data and Information, ASES’s
decision on this matter shall be final and not subject to appeal.

 


28.1.2
ASES acknowledges that before executing this Contract and in contemplation of
the same, the Contractor has developed and designed certain programs and systems
such as standard operating procedures, programs, business plans, policies and
procedures, which ASES acknowledges are the exclusive property of the
Contractor. Nevertheless, in case of default by the Contractor, ASES is hereby
authorized to use to the extent allowable by any applicable commercial software
and hardware licensing that exists at that moment or with which agreement can be
reached at that moment with the vendor to modify such licensing to permit its
use by ASES, at no cost to ASES, such properties for a period of one hundred and
twenty (120) Calendar Days to effect an orderly transition to any new Contractor
or service provider. In any cases where the use of such systems from an
operational perspective would also impact other lines of the Contractor’s
business or where licensing restrictions cannot be remedied, the Contractor
shall operate such systems on behalf of ASES. Such operation by the Contractor
on behalf of ASES can occur at ASES’ discretion under the full supervision of
their employees or appointed third party personnel. Under such a scenario, ASES’
access to Data will be restricted through the most efficient means possible to
the Contractor’s Data segment. If the Contractor fails to operate such systems
on ASES’ behalf in a timely manner per normal previous operating schedule, ASES
may claim ownership of such systems and operate them for its own purposes.

 
Page 289 of 324

--------------------------------------------------------------------------------


28.1.3
The Contractor shall not deny access to ASES’s Data under any case or
circumstances, nor retain ASES’s Data while controversies between ASES and the
Contractor are resolved and finally adjudicated

 


28.2
Responsibility for Information Technology Investments

 


28.2.1
The Parties understand and agree that the cost of any newly acquired or
developed software programs or upgrades or enhancements to existing software
programs, hardware, or other related information technology equipment or
infrastructure component, made in order to comply with the requirements of this
Contract shall be borne in its entirety by the Contractor.

 

ARTICLE 29
CRIMINAL BACKGROUND CHECKS

 


29.1
ASES is prohibited by law from entering into contracts with any person or entity
that has been, or whose affiliated subsidiary companies, or any of its
shareholders, partners, officers, principals, managing employees, subsidiaries,
parent companies, officers, directors, board members, or ruling bodies have
been, under investigation for, accused of, convicted of, or sentenced to
imprisonment, in Puerto Rico, the other USA jurisdictions, or any other
jurisdiction, for any crime involving corruption, fraud, embezzlement, or
unlawful appropriation of public funds, pursuant to Act 458, as amended, and Act
84 of 2002.

 


29.2
Before the Effective Date of this Contract, and in order for the Contract to
take effect, the Contractor shall provide to ASES a certification that neither
the Contractor nor the affiliated persons/entities listed in Section 29.1 falls
under the prohibition stated in Section 29.1. In addition, the Contractor shall
provide to ASES a certification as to whether, to the best of its knowledge
after inquiry, any Network Provider, or any shareholder, partner, officer,
principal, managing employee, subsidiary, parent company, officer, director,
board member, or ruling body of a Network Provider, falls under the prohibition
stated in Section 29.1.

 
Page 290 of 324

--------------------------------------------------------------------------------


29.3
ASES may terminate this Contract if ASES determines that the Contractor, or any
of the natural persons listed in Section 29.1, falls within the prohibition
stated in Section 29.1, or failed to provide an accurate certification as
required in Section 29.2. In addition, the Contractor shall terminate a Provider
Contract if it determines that a Provider, or any of the natural persons listed
in Section 29.1, falls within the prohibition stated in Section 29.1.

 


29.4
During the Contract Term, the Contractor shall promptly (within twenty (20)
Business Days of the date it receives the information) report any significant
fact or event related to the rule stated in this Article.

 


29.5
In cases in which none of the events listed in Section 29.1 has occurred, but
statements or admissions of crimes have been made by or against the Contractor
or one of its shareholders, partners, officers, principals, subsidiaries, or
parent companies, ASES shall provide all pertinent information about the matter,
within twenty (20) Business Days from the date it receives the information, to
the Secretary of Justice of Puerto Rico, who will make the pertinent findings
and recommendations concerning the Contract.

 


29.6
In addition, as provided in 42 CFR 455.106(c), ASES may refuse to enter into or
renew an agreement with any entity if any person who has an ownership or control
interest in the entity, or is an Agent or managing employee of the entity, has
ever been convicted of a criminal offense related to the person’s involvement in
any program established under Medicare, Medicaid, or the Title XX services
programs. Before the Effective Date of this Contract, pursuant to 42 CFR
455.106(a), the Contractor shall disclose to ASES the identity of any person who
has ever been convicted of a criminal offense related to the Medicare, Medicaid,
or Title XX services programs. The Contractor shall collect the same information
on criminal conviction for Providers during the Credentialing process, as
provided in Section 9.2.3 and shall, immediately upon receipt of such
information relating to a Provider, disclose the information to ASES. ASES will
notify the HHS Inspector General of any disclosures related to criminal
convictions within twenty (20) Business Days from the date that ASES receives
the information, as required by 42 CFR 455.106.

 

ARTICLE 30
SUBCONTRACTS

 


30.1
Use of Subcontractors

 


30.1.1
In carrying out the terms of this Contract, the Contractor, with the prior
written approval of ASES, may enter into written Subcontract(s) with other
entities for the provision of administrative services or a combination of
Covered Services and administrative services, under terms and conditions
acceptable to ASES in its sole discretion.

 
Page 291 of 324

--------------------------------------------------------------------------------


30.1.2
The Contractor shall assume sole responsibility for all functions performed by a
Subcontractor(s), as well as any payments to a Subcontractor(s) for services
related to this Contract. In the event that a Subcontractor is incapable of
performing the service contracted for by the Contractor, the Contractor shall
(i) notify ASES within two (2) Business Days and (ii) assume responsibility for
providing the services that the Subcontractor is incapable of performing. The
Contractor shall remain obligated to provide any services that the Subcontractor
is incapable of performing.

 


30.1.3
If the Contractor becomes aware of a Subcontractor’s failure to comply with this
Contract, the Contractor shall correct the failure within thirty (30) Calendar
Days of becoming aware of the failure.

 


30.1.4
All Subcontracts between the Contractor and Subcontractors must be in writing,
must comply with all applicable Medicaid laws and regulations, including
subregulatory guidance and provisions set forth in this Contract, as applicable,
and must specify the activities and responsibilities delegated to the
Subcontractor containing terms and conditions consistent with this Contract and
42 CFR 438.230(c). The Subcontracts must also include provisions for revoking
delegation or imposing other sanctions if the Subcontractor’s performance is
inadequate. The Contractor and the Subcontractors must also make reference to a
business associates agreement between the Parties.

 


30.1.5
All Subcontracts between the Contractor and Subcontractors must ensure that the
Contractor evaluates the prospective Subcontractor’s ability to perform the
activities to be delegated; monitors the Subcontractor’s performance on an
ongoing basis and subjects it to formal review according to a periodic schedule
established by ASES and consistent with industry standards or Puerto Rico laws
and regulations; and identifies deficiencies or areas for improvement, ensuring
that corrective action is taken as appropriate or required. The Contractor must
provide to ASES, on behalf of the Subcontractor, any and all materials required
under Puerto Rico law to enter into a contract with the Government of Puerto
Rico, in accordance with Puerto Rico Department of Treasury Circular Letter
Number 1300-16-16.

 


30.1.6
The Contractor shall not Subcontract or permit anyone other than Contractor
personnel to perform any of the work, services, or other performances required
of the Contractor under this Contract relating to functions associated with the
provision of Benefits to Enrollees or assign any of its rights or obligations
hereunder, without the prior written consent of ASES. Prior to hiring or
entering into a Subcontract with any Subcontractor, any and all Subcontractors
shall be previously approved in writing by ASES. ASES reserves the right to
review all Subcontract agreements at any time during the Contract Term. Upon
request from ASES, the Contractor shall provide in writing the names of all
proposed or actual Subcontractors.

 
Page 292 of 324

--------------------------------------------------------------------------------


30.1.7
The Contractor shall not engage nor contract with a person or entity that is
debarred or suspended or otherwise excluded from participating in procurement
activities under the Federal Acquisition Regulation (FAR) or from participating
in non-procurement activities under regulations issued under Executive Order No.
12549 or under guidelines implementing Executive Order No. 12549, or a person or
entity that is an Affiliate, as defined in FAR, of a such a person or entity
(see 42 CFR 438.610).

 


30.1.8
ASES shall have the right to review all financial or business transactions
between the Contractor and a Subcontractor at any time upon request. ASES, CMS,
or Office of Inspector General may inspect, evaluate and audit the Subcontractor
at any time if ASES, CMS or Office of Inspector General determines there is a
reasonable possibility of fraud or similar risk. ASES shall also retain the
right to review all criminal background checks for all employees of the
Subcontractor, as referenced in Article 29, as well as any past exclusion from
Federal programs.

 


30.1.9
The Contractor shall provide ASES Immediate notice by certified mail, of any
action or suit filed and of any claim made against the Contractor by the
Subcontractor or against a Subcontractor(s) that, in the opinion of the
Contractor, may result in litigation related in any way to this Contract. The
Contractor shall provide notification in writing as to how this action or suit
may affect the overall provision of services to Enrollees and the Contractor’s
plan to mitigate such affect.

 


30.1.10
When a Subcontract related to the provision of Covered Services or that includes
Claims processing services is being terminated other than for cause, the
Contractor shall give at least one hundred twenty (120) Calendar Days prior
written notice of the termination to ASES. If the termination is for cause, the
Contractor shall Immediately notify ASES.

 


30.1.11
The Contractor shall give ASES Immediate notice in writing by registered mail or
certified mail of any action or suit filed by any Subcontractor and prompt
notice of any claim made against the Contractor by any Subcontractor or vendor
that, in the opinion of Contractor, may result in litigation related in any way
to this Contract.

 


30.1.12
Pursuant to the requirements of 42 CFR 438.230(c)(3)(i) and 42 CFR 438.3(k),
ASES, CMS, the Office of Inspector General, the Comptroller General, and their
respective designees shall have the right at any time to inspect, evaluate, and
audit any books, records, contractors, computer or other electronic systems of
the Subcontractor, or of the Subcontractor’s contractor, that pertain to any
aspect of services and activities performed or determination of amounts payable
under this Agreement.

 
Page 293 of 324

--------------------------------------------------------------------------------


30.1.13
All Subcontractors must fulfill the requirements of 42 CFR 438.3, 438.6 and
438.230 as appropriate. Subcontractors shall also retain, as applicable,
Enrollee grievance and appeal records as per 42 CFR 438.416, base data for
setting actuarially sound capitation rates as per 42 CFR 438.5(c), Medical Loss
Ratio reports as per 42 CFR 438.8(k), and the data, information and
documentation specified in 42 CFR 438.604, 438.606, 438.608, and 438.610 for a
period of no less than ten (10) years, as set forth in Section 33.1.1.

 


30.1.14
All Subcontracts entered into by the Contractor must comply with the applicable
42 CFR part 438 requirements that pertain to the service or activity performed
by the Subcontractor.

 


30.2
Cost or Pricing by Subcontractors

 


30.2.1
The Contractor shall submit to ASES, and shall require any Subcontractors
hereunder to submit to ASES, cost or pricing Data for any Subcontract to this
Contract prior to award. The Contractor shall also certify that the information
submitted by the Subcontractor is, to the best of the Contractor’s knowledge and
belief, accurate, complete and current as of the date of agreement, or the date
of the negotiated price of the Subcontract or amendment to the Contract. The
Contractor shall insert the substance of this Section in each Subcontract
hereunder.

 


30.2.2
If ASES determines that any price, including profit or fee negotiated in
connection with this Contract, or any cost reimbursable under this Contract was
increased by any significant sum because of the inaccurate cost or pricing Data,
then such price and cost shall be reduced accordingly and this Contract and the
Subcontract shall be modified in writing to reflect such reduction.

 

ARTICLE 31
REQUIREMENT OF INSURANCE LICENSE

 


31.1
In order for this Contract to take effect, the Contractor must be licensed to
underwrite health insurance by the Puerto Rico Insurance Commissioner. The
Contractor must submit a copy of its insurance license according to the
timeframe specified in Attachment 12 to this Contract.

 


31.2
The Contractor shall renew the license as required, and shall submit evidence of
the renewal to ASES within thirty (30) Calendar Days of the expiration date of
the license.

 

ARTICLE 32
CERTIFICATIONS

 


32.1
The Contractor shall provide to ASES within fifteen (15) Calendar Days of the
Effective Date of this Contract, and thereafter by January 10 of each calendar
year during the Contract Term, the certifications and other documents set forth
below, according to the timeframe specified below. If any certification,
document, acknowledgment, or other representation or assurance on the
Contractor’s part under this Article, or elsewhere in this Contract, is
determined to be false or misleading, ASES shall have cause for termination of
this Contract or to withhold the amount of any existing debt owed to the
Government of Puerto Rico in order to make a payment on behalf of the
Contractor. In the event that the Contract is terminated based upon this
Article, the Contractor shall reimburse ASES all sums of monies received under
the Contract; provided, however, that the amount reimbursed shall not exceed the
amount of outstanding debt, less any payments made by the Contractor in
satisfaction of such debt.

 
Page 294 of 324

--------------------------------------------------------------------------------


32.2
The Contractor shall submit the following certifications:

 


32.2.1
Certification issued by the Treasury Department of Puerto Rico (Model SC-2888)
with evidence that that the Contractor has filed income tax returns in the past
five (5) years or has non-profit status;

 


32.2.2
Certification from the Treasury Department of Puerto Rico that Contractor has no
outstanding debt with the Department or, if such a debt exists, it is subject to
a payment plan or pending administrative review under applicable law or
regulation (Model SC-3537);

 


32.2.3
Certification from the Center for the Collection of Municipal Revenues
certifying that there is no outstanding debt or, if a debt exists, that such
debt is subject to payment plan or pending administrative review under
applicable law or regulations;

 


32.2.4
Certification from the Department of Labor and Human Resources certifying
compliance with unemployment insurance, temporary disability insurance and/or
chauffeur’s social security, if applicable;

 


32.2.5
Evidence of Incorporation and of Good Standing issued by the Department of State
of Puerto Rico;

 


32.2.6
Certification of current municipal license tax (“Patentes Municipales”), if
applicable;

 


32.2.7
Certification issued by the Minor Children Support Administration (“ASUME”, by
its Spanish acronym) of no outstanding alimony or child support debts, if
applicable;

 


32.2.8
A sworn statement certifying that it has no debt with the Government, or with
any State agencies, corporations or instrumentalities that provide or are
related to the provision of health services; or that such debt is subject to a
payment plan with which the Contractor is in compliance, a work plan to
reconcile amounts in controversy with which the Contractor is in compliance, or
pending administrative review under applicable law or regulations; and

 


32.2.9
Certification from the Puerto Rico Administration of Medical Services (“ASEM”,
its Spanish acronym) certifying that there is no outstanding debt or, if a debt
exists, that such debt is subject to a payment plan with which the Contractor is
in compliance, a work plan to reconcile amounts in controversy with which the
Contractor is in compliance, or pending administrative review under applicable
law or regulations.

 
Page 295 of 324

--------------------------------------------------------------------------------


32.3
The Contractor shall, in addition, provide the following documents:

 


32.3.1
A list of all contracts the Contractor has with government agencies, public
corporations or municipalities, including those contracts in the process of
being executed;

 


32.3.2
A letter indicating if any of its directors serves as member of any governmental
board of directors or commission;

 


32.3.3
A certificate of the Corporate Resolution, or appropriate resolution,
authorizing the person signing this Contract to appear on behalf of the
Contractor;

 


32.3.4
Evidence of compliance with the Compensation System for Work-Related Accidents
Act (“Fondo del Seguro del Estado de Puerto Rico”); and

 


32.3.5
A copy of the Insurance Coverage Certificate as required in Article 37.

 


32.4
If the Contractor fails to meet the obligations of Sections 32.2 and 32.3 within
the required timeframe, ASES shall cease payment to the Contractor until the
documents have been delivered to the ASES’s satisfaction, or adequate evidence
is provided to ASES that reasonable efforts have been made to obtain the
documents.

 

ARTICLE 33
RECORDS REQUIREMENTS

 


33.1
General Provisions

 


33.1.1
The Contractor and its Subcontractors, if any, shall preserve and make available
all of its records pertaining to the performance under this Contract for
inspection or audit, as provided below, throughout the Contract Term, for a
period of ten (10) years from the date of final payment under this Contract, and
for such period, if any, as is required by applicable statute or by any other
section of this Contract. If the Contract is completely or partially terminated,
the records relating to the work terminated shall be preserved and made
available for period of ten (10) years from the Termination Date of the Contract
or of any resulting final settlement. The Contractor is responsible to preserve
all records pertaining to its performance under this Contract, and to have them
available and accessible in a timely manner, and in a reasonable format that
assures their integrity. Records that relate to Appeals, litigation, or the
settlements of Claims arising out of the performance of this Contract, or costs
and expenses of any such agreements as to which exception has been taken by the
Contractor or any of its duly Authorized Representatives, shall be retained by
Contractor until such Appeals, litigation, Claims or exceptions have been
disposed of.

 
Page 296 of 324

--------------------------------------------------------------------------------


33.2
Records Retention and Audit Requirements

 


33.2.1
Since funds from the Puerto Rico Plans under Title XIX and Title XXI of the
Social Security Act Medical Assistance Programs (Medicaid and CHIP) are used to
finance this project in part, the Contractor shall agree to comply with the
requirements and conditions of the Centers for Medicare and Medicaid Services
(CMS), the US Comptroller General, the Comptroller of Puerto Rico and ASES, as
to the maintenance of records related to this Contract.

 


33.2.2
Puerto Rico and Federal standards for audits of ASES Agents, contractors, and
programs are applicable to this section and are incorporated by reference into
this Contract as though fully set out herein.

 


33.2.3
Pursuant to the requirements of 42 CFR 434.6(a)(5) and 42 CFR 434.38, ASES, CMS,
the Office of Inspector General, the Comptroller General, the Medicaid Fraud
Control Unit, and their respective designees shall have the right at any time to
inspect, evaluate, and audit any pertinent records or documents of the
Contractor and Subcontractors, and may inspect the premises, physical
facilities, equipment, computers or other electronic systems where activities or
work related to the GHP program is conducted. The right to audit exists for ten
(10) years from the final date of the contract period or from the date of
completion of any audit, whichever is later. Any records requested hereunder
shall be produced Immediately for on-site review or sent to the requesting
authority by mail within fourteen (14) Calendar Days following a request. All
records shall be provided at the sole cost and expense of the Contractor. ASES
shall have unlimited rights to use, disclose, and duplicate all Information and
Data in any way relating to this Contract in accordance with applicable Puerto
Rico and Federal laws and regulations.

 


33.2.4
In certain circumstances, as follows, the authorities listed in Section 33.2.3
shall have the right to inspect and audit records in a timeframe that exceeds
the timeframe set forth in Section 33.1.1.

 


33.2.4.1
ASES determines that there is a special need to retain a particular record or
group of records for a longer period and notifies the Contractor at least thirty
(30) Calendar Days before the expiration of the timeframe set forth in Section
33.1.1.

 


33.2.4.2
There has been a Contract termination, dispute, fraud, or similar fault by the
Contractor, resulting in a final judgment or settlement against the Contractor,
in which case the retention may be extended to three (3) years from the date of
the final judgment or settlement.

 


33.2.4.3
ASES determines that there is a reasonable possibility of Fraud, and gives the
Contractor notice, before the expiration of the timeframe set forth in Section
33.1.1, that it wishes to extend the time period for retention of records.

 
Page 297 of 324

--------------------------------------------------------------------------------


33.2.4.4
There has been, during the time period set forth in Section 33.1.1, an audit
initiated by CMS, the Comptroller of Puerto Rico, the US Comptroller General,
and/or ASES, in which case the timeframe for retention of records shall extend
until the conclusion of the audit and publication of the final report.

 


33.2.5
All records retention requirements set forth in this Article or in any other
Article shall be subject at all times and to the extent mandated by law and
regulation, to the HIPAA regulations described elsewhere in this Contract.

 


33.3
Medical Record Requests

 


33.3.1
The Contractor shall ensure that a copy of each Enrollee’s Medical Record is
made available, without charge, upon the written request of the Enrollee or
Authorized Representative within fourteen (14) Calendar Days of the receipt of
the written request.

 


33.3.2
The Contractor shall ensure that Medical Records are furnished at no cost to a
Provider, upon the Enrollee’s request, no later than fourteen (14) Calendar Days
following the written request.

 

ARTICLE 34
CONFIDENTIALITY

 


34.1
General Confidentiality Requirements

 


34.1.1
The Contractor shall protect all information, records, and Data collected in
connection with the Contract from unauthorized disclosures. In addition, the
Contractor shall agree to guard the confidentiality of Enrollee information.
Access to all individually identifiable information relating to Medicaid
Enrollees that is obtained by the Contractor shall be limited by the Contractor
to Subcontractors, consultants, advisors or agencies that require the
information in order to perform their duties in accordance with this Contract,
and to such others as may be authorized by ASES in accordance with applicable
law, including individuals seeking access to their own Protected Health
Information, as defined by HIPAA (PHI).

 


34.1.2
The Contractor is responsible for understanding the degree to which information
obtained through the performance of this Contract is confidential under Puerto
Rico and Federal law, rules, and regulations.

 


34.1.3
Any other individual or entity shall be granted access to confidential
Information only after complying with the requirements of Puerto Rico and
Federal law pertaining to such access and the terms of this Contract. ASES shall
have absolute authority to determine if and when any other individual or entity
has properly obtained the right to have access to this confidential information.
Contractor is permitted to de-identify PHI or create limited data sets, but such
de-identification and use of de-identified data and limited data sets must be in
full compliance with 45 CFR 164.514. Nothing herein shall prohibit the
disclosure of information in summary, statistical, or other form that does not
identify particular individuals if the information is de-identified in
accordance with applicable laws and regulations. The Contractor shall retain the
right to use information for its quality and Utilization Management and research
purposes subject to the Data ownership and publicity requirements defined within
the Contract. Notwithstanding the foregoing, Contractor may not use or disclose
PHI for research unless such use or disclosure is in full compliance with
applicable law, including HIPAA.

 
Page 298 of 324

--------------------------------------------------------------------------------


34.1.4
The Contractor, its employees, Agents, Subcontractors, consultants or advisors
must treat all information that is obtained through Providers’ performance of
the services under this Contract, including, but not limited to, information
relating to Enrollees, Potential Enrollees, as confidential Information to the
extent that confidential treatment is provided under Puerto Rico and Federal
law, rules, and regulations.

 


34.1.5
Any disclosure or transfer of confidential information by the Contractor,
including information required by ASES, will be encrypted or otherwise secured
in accordance with applicable law. If the Contractor receives a request for
information deemed confidential under this Contract, the Contractor will
Immediately notify ASES of such request, and will make reasonable efforts to
protect the information from public disclosure.

 


34.1.6
In accordance with the timeframes outlined in Attachment 12 to this Contract,
the Contractor shall develop and provide to ASES for review and approval written
policies and procedures for the protection of all records and all other
documents deemed confidential under this Contract including Medical
Records/Enrollee information and adolescent/sexually transmitted disease
appointment records. All Enrollee information, Medical Records, Data and Data
elements collected, maintained, disclosed, transmitted, disposed or used in the
administration of this Contract shall be protected by the Contractor from
unauthorized disclosure per the HIPAA Privacy and Security standards codified at
45 CFR Part 160 and 45 CFR Part 164, Subparts A, C and E, and in accordance with
Law 111 of September 7, 2005. The Contractor must provide safeguards that
restrict the use, access, management, transmittal, disposal or disclosure of PHI
concerning Enrollees to purposes directly connected with the administration of
this Contract and as permitted by the HIPAA Business Associate Agreement.

 


34.1.7
The Contractor must comply with HIPAA notification requirements, including those
set forth in HITECH. The Contractor must notify ASES’s Privacy Officer and
Director of Compliance by secure email of all Breaches or suspected Breaches of
unspecified PHI, as defined by HITECH and Law 111 of September 7, 2005, without
unreasonable delay and in no event later than twenty-four (24) hours, if so
directed by ASES or required by law, must also notify individuals and the
federal Department of Health and Human Services and provide any other notices
required by law. If, in ASES’s determination, the Contractor has not provided
notice in the manner or format prescribed by HITECH, then ASES may require the
Contractor to provide such notice or be subject to sanctions for non-compliance.

 
Page 299 of 324

--------------------------------------------------------------------------------


34.1.8
Assurance of Confidentiality

 


34.1.8.1
The Contractor shall take reasonable steps to ensure the physical security of
Data under its control, including, but not limited to: fire protection;
protection against smoke and water damage; alarm systems; locked files, guards,
or other devices reasonably expected to prevent loss or unauthorized removal of
manually held Data; passwords, access logs, badges, or other methods reasonably
expected to prevent loss or unauthorized access to electronically or
mechanically held Data; limited terminal access; limited access to input
documents and output documents; and design provisions to limit use of Enrollee
names.

 


34.1.8.2
The Contractor shall inform and provide quarterly trainings to each of its
employees having any involvement with personal Data or other confidential
information, whether with regard to design, development, operation, or
maintenance, of the Puerto Rico and Federal law relating to confidentiality. The
Contractor shall also set forth training requirements for its Agents,
Subcontractors, consultants, advisors and Providers.

 


34.1.9
Return of Confidential Data

 


34.1.9.1
The Contractor shall return all Data, PHI, and other confidential information
furnished pursuant to this Contract promptly at the request of ASES in whatever
form it is maintained by the Contractor. Upon the termination or completion of
the Contract, the Contractor may not use any such Data or any material derived
from the Data for any purpose not permitted by Puerto Rico or Federal law or
regulation and where so instructed by ASES shall destroy such Data or material
if permitted and required by Puerto Rico or Federal law or regulation.

 


34.1.10
Publicizing Safeguarding Requirements

 


34.1.10.1
The Contractor shall comply with 42 CFR 431.304. The Contractor agrees to
publicize provisions governing the confidential nature of information about
Enrollees, including the legal sanctions imposed for improper disclosure and
use. The Contractor must include these provisions in the Enrollee handbook and
provide copies of these provisions to Enrollees and to other persons and
agencies to which information is disclosed.

 
Page 300 of 324

--------------------------------------------------------------------------------


34.1.10.2
In addition to the requirements expressly stated in this Article, the Contractor
must comply with any policy, rule, or reasonable requirement of ASES that
relates to the safeguarding or disclosure of information relating to Enrollees,
the Contractor’s operations, or the Contractor’s performance of this Contract.

 


34.1.10.3
In the event of the expiration of this Contract or termination thereof for any
reason, all confidential information disclosed to and all copies thereof made by
the Contractor and its Agents, Subcontractors, consultants, and advisors must be
returned promptly to ASES at its request or, at ASES’s option, erased or
destroyed in the presence of ASES employees or representatives in compliance
with applicable laws and regulations. The Contractor must provide ASES
certificates evidencing such destruction.

 


34.1.10.4
The Contractor’s contracts with practitioners and other Providers shall
explicitly state expectations about the confidentiality of ASES’s confidential
information and Enrollee records.

 


34.1.10.5
The Contractor shall afford Enrollees and/or their Authorized Representatives
the opportunity to approve or deny the release of identifiable personal
information by the Contractor to a person or entity outside of the Contractor,
except to duly authorized Subcontractors, Providers or review organizations, or
when such release is required by law, regulation, or quality standards or as
otherwise permitted in the HIPAA Business Associate Agreement.

 


34.1.10.6
This Article 34 does not restrict the Contractor from making any disclosure
pursuant to any applicable law, or under any court or government agency,
provided that the Contractor, prior to the disclosure, Immediately provides
notice to ASES of such order.

 


34.1.11
Disclosure of ASES’s Confidential Information

 


34.1.11.1
The Contractor shall Immediately report to ASES any and all suspected and actual
unauthorized disclosures (breaches) or uses of confidential information of which
it or its Subcontractors, consultants, or Agents are aware or have knowledge of.
The Contractor acknowledges that any publication or disclosure of confidential
information to unauthorized persons may cause immediate and irreparable harm to
ASES and may constitute a violation of Puerto Rico or Federal statutes. If the
Contractor, its Subcontractors, consultants, or Agents should publish or
disclose Confidential Information to others without authorization, ASES will
immediately be entitled to injunctive relief or any other remedies to which it
is entitled under law or equity. ASES will have the right to recover from the
Contractor all damages and liabilities caused by or arising from the
Contractor’s, its Subcontractors’, Network Providers’, representatives’,
consultants’, or Agents’ failure to protect confidential Information. The
Contractor will defend with counsel approved by ASES, indemnify and hold
harmless ASES from all damages, costs, liabilities, and expenses caused by or
arising from the Contractor’s, or its Subcontractors’, Providers’,
representatives’, consultants’ or Agents’ failure to protect confidential
Information. ASES will not unreasonably withhold approval of counsel selected by
the Contractor.

 
Page 301 of 324

--------------------------------------------------------------------------------


34.1.12
The Contractor shall remove any person from performance of services hereunder
upon notice that ASES reasonably believes that such person has failed to comply
with the confidentiality obligations of this Contract. The Contractor shall
replace such removed personnel in accordance with the staffing requirements of
this Contract.

 


34.1.13
ASES, the Government, Federal officials as authorized by Federal law or
regulations, or the Authorized Representatives of these Parties shall have
access to all confidential information in accordance with the requirements of
Puerto Rico and Federal laws and regulations.

 


34.1.14
The confidentiality provisions contained in this Contract survive the
termination of this contract and shall bind the Contractor, and its PMGs and
Network Providers, so long as they maintain any PHI relating to Enrollees.

 


34.2
HIPAA Compliance

 


34.2.1
The Contractor shall assist ASES in its efforts to comply with HIPAA and its
amendments, rules, procedures, and regulations. To that end, the Contractor
shall cooperate with and abide by any data privacy, security or other
requirements mandated by HIPAA or any other applicable laws. The Contractor
acknowledges that HIPAA requires the Contractor and ASES to sign documents for
compliance purposes, including but not limited to a business associate
agreement. The parties agree to the terms of the HIPAA Business Associate
Agreement included as Attachment 18 to this Contract, which is incorporated by
reference. The Contractor shall cooperate with ASES on these matters and sign
whatever documents may be required for HIPAA compliance and abide by their terms
and conditions. This Agreement, including the HIPAA Business Associate
Agreement, shall be construed in a manner that allows ASES to comply with
applicable law. Contractor shall be responsible for ensuring that individuals
have the right to access and amendment of PHI and accounting of disclosures,
with respect to PHI created, received, maintained or transmitted by Contractor.
Contractor shall ensure that Enrollees receive a Notice of Privacy Practices as
required by HIPAA.

 
Page 302 of 324

--------------------------------------------------------------------------------


34.3
Privacy of Information in Enrollment Database

 


34.3.1
Any individually identifiable health information held in the Enrollment Database
described in Section 5.3.8 of this Contract shall be kept confidential and shall
be used and disclosed by the Contractor or its Network Providers only for
purposes directly connected with performance of all obligations contained in
this Contract and as permitted by the HIPAA Business Associate Agreement, and in
strict compliance with HIPAA’s privacy and security requirements and any
applicable laws of Puerto Rico.

 


34.4
Data Breach

 


34.4.1
The Contractor shall Immediately report to ASES, as required in Section 13402 of
the HITECH Act, of any actual or suspected event where ASES’s Data could be
exposed in a non-authorized or illegal circumstance, and/or when any Data Breach
occurs. The Contractor must take all reasonable steps to mitigate the Breach,
notify actual or potentially impacted Enrollees, and provide appropriate notice
to the applicable State and Federal regulatory agencies as required by law.

 


34.4.2
The Contractor agrees that without unreasonable delay, but no later than
twenty-four (24) hours after it suspects or has determined that a Data Breach
occurred, the Contractor shall notify ASES of such Breach. The notification
shall include sufficient information for ASES to understand the nature of the
Breach. For instance, such notification must include, at a minimum, and to the
extent available at the time of the notification, the following information:

 


34.4.2.1
One or two sentence description of the event;

 


34.4.2.2
Description of the roles of the people involved in the Breach (e.g., employees,
participant users, service Providers, unauthorized persons, etc.)

 


34.4.2.3
The type of Data/Information as well as Protected Health Information that was
breached;

 


34.4.2.4
Enrollees likely impacted by the Breach;

 


34.4.2.5
Number of individuals or records impacted/estimated to be impacted by the
Breach;

 


34.4.2.6
Actions taken by the Contractor to mitigate the Breach;

 


34.4.2.7
Current status of the Breach (under investigation or resolved);

 
Page 303 of 324

--------------------------------------------------------------------------------


34.4.2.8
Corrective action taken and steps planned to be taken to prevent a similar
Breach.

 


34.4.3
The Contractor shall have a duty to supplement the information contained in the
notification as it becomes available and to cooperate with ASES.

 

ARTICLE 35
TERMINATION OF CONTRACT

 


35.1
General Procedures

 


35.1.1
In addition to any other non-financial remedy set forth in this Contract or
available by law, or in lieu of any financial Remedy contained in Articles 19
and 20 of this Contract or available by law, and subject to compliance with the
termination procedures set forth in Section 35.8 below, ASES may terminate this
Contract for any or all of the following reasons:

 


35.1.1.1
Default by the Contractor, upon thirty (30) Calendar Days’ notice, unless ASES,
in its reasonable discretion, determines that the Contractor has cured the
default to ASES’s satisfaction within the notice period;

 


35.1.1.2
Immediately, in the event of insolvency or declaration of bankruptcy by the
Contractor;

 


35.1.1.3
Immediately, when sufficient appropriated funds no longer exist for the payment
of ASES's obligation under this Contract; or

 


35.1.1.4
In the event that the Contractor or any of its shareholders, director, officers,
or employees fall under the prohibition stated in Section 29.1 or 29.6 of this
Contract.

 


35.1.2
A decision by ASES not to renew this Contract, per Article 21, shall not
constitute a Termination of the Contract.

 


35.1.3
The Contractor shall have a limited right of termination of this Contract only
in the events described in Section 35.10 of this Contract.

 


35.1.4
Each Party shall have the opportunity to cure any default alleged in a
termination notice sent pursuant to this Article 35, upon receiving a written
termination notice the other Party. With respect to termination by ASES, the
Contractor shall have the right to submit to ASES a written Corrective Action
Plan containing terms and conditions acceptable to ASES in its sole discretion
to cure such default or an explanation of non-default in the thirty (30)
Calendar Day period from the date of receipt of ASES’ written termination notice
and such plan or explanation of non-default is accepted by ASES, in ASES’ sole
discretion, which acceptance shall not be unreasonably withheld, conditioned or
delayed.

 
Page 304 of 324

--------------------------------------------------------------------------------


35.1.5
Notwithstanding the termination of this Contract pursuant to this Article 35 for
any reason, the Contractor shall remain obligated to provide the Administrative
Functions as described in Article 36, including but not limited to the payment
of Claims for Covered Services provided to Enrollees prior to the Termination
Date and as specified in the Patient’s Bill of Rights Act through the Runoff
Period.

 


35.1.6
Continuing Obligations of ASES. Notwithstanding the termination of this Contract
for pursuant to this Article 35 for any reason, ASES shall remain obligated to
pay to the Contractor the PMPM through the Termination Date (inclusive of the
Transition Period).

 


35.1.7
Termination Procedures to be Strictly Followed. No termination of this Contract
shall be effective unless the termination procedures under Section 35 of this
Contract have been strictly followed or waived by the Parties.

 


35.2
Termination by Default

 


35.2.1
In the event ASES determines that the Contractor has defaulted by failing to
carry out the terms or conditions of this Contract or by failing to meet the
applicable requirements in sections 1932 and 1903(m) of the Social Security Act,
or in the event that ASES determines that the Contractor falls within the
prohibitions stated in Section 29.1 or 29.6, ASES may terminate the Contract in
addition to or in lieu of any other remedies set out in this Contract or
available by law.

 


35.2.2
Before terminating this Contract, ASES will:

 


35.2.2.1
Provide written notice of the intent to terminate at least thirty (30) Calendar
Days prior to the Termination Date, stating the reason for the termination and
the time and place of a hearing, to take place at least fifteen (15) Calendar
Days after the date of mailing of the notice of intent to terminate, to give the
Contractor an opportunity to appeal the determination or cure the default;

 


35.2.2.2
Provide written notice of the decision affirming or reversing the proposed
termination of the Contract, and for an affirming decision, the effective date
of the termination; and

 


35.2.2.3
For an affirming decision, give Enrollees of the Contractor notice of the
termination and information consistent with 42 CFR 438.10 on their options for
receiving services following the Termination Date of the Contract.

 


35.3
Termination for Convenience

 


35.3.1
ASES may terminate this Contract for convenience and without cause upon thirty
(30) Calendar Days written notice. Termination for convenience shall not be a
breach of the Contract by ASES. The Contractor shall be entitled to receive, and
shall be limited to just and equitable compensation for any satisfactory
authorized work performed as of the Termination Date of the Contract.

 
Page 305 of 324

--------------------------------------------------------------------------------


35.4
Termination for Insolvency or Bankruptcy

 


35.4.1
The Contractor’s insolvency, or the Contractor’s filing of a petition in
bankruptcy, shall constitute grounds for termination for cause. In the event of
the filing of a petition in bankruptcy, the Contractor shall immediately advise
ASES. If ASES reasonably determines that the Contractor's financial condition is
not sufficient to allow the Contractor to provide the services as described
herein in the manner required by ASES, ASES may terminate this Contract in whole
or in part, Immediately or in stages. The Contractor's financial condition shall
be presumed not sufficient to allow the Contractor to provide the services
described herein, in the manner required by ASES if the Contractor cannot
demonstrate to ASES's satisfaction that the Contractor has risk reserves and a
minimum net worth sufficient to meet the statutory standards for licensed health
care plans, as required under this Contract. The Contractor shall cover
continuation of services to Enrollees for the duration of period for which
payment has been made, as well as for inpatient admissions up to discharge.

 


35.4.2
In the event that this Contract is terminated because of the Contractor’s
insolvency, the Contractor shall guarantee that Enrollees shall not be liable
for:

 


35.4.2.1
The Contractor’s debts;

 


35.4.2.2
The Covered Services provided to the Enrollee, for which ASES does not pay the
Contractor or its Network Providers;

 


35.4.2.3
The Covered Services provided to the Enrollee, for which ASES or the Contractor
does not pay a Provider who furnishes the services under a contractual,
Referral, or other arrangement; or

 


35.4.2.4
Payment for Covered Services furnished under a contractual, Referral, or other
arrangement, to the extent that those payments are in excess of the amount that
the Enrollee would owe if the Contractor provided the services directly.

 


35.4.3
The Contractor shall cover continuation of services to Enrollees for the
duration of the period for which payment has been made by ASES, as well as for
inpatient admissions up to discharge.

 


35.5
Termination for Insufficient Funding

 


35.5.1
In the event that Federal and/or Puerto Rico funds to finance this Contract
become unavailable or insufficient, ASES may terminate the Contract in writing,
unless both Parties agree, through a written amendment, to a modification of the
obligations under this Contract.

 
Page 306 of 324

--------------------------------------------------------------------------------


35.5.2
The Termination Date of the Contract when the Contract is terminated due to
insufficient funding shall be ninety (90) Calendar Days after ASES delivers
written notice to the Contractor, unless available funds are insufficient to
continue payments in full during the ninety (90) Calendar Day period, in which
case ASES shall give the Contractor written notice of an earlier date at which
the Contract shall terminate.

 


35.5.3
Upon termination, the Contractor shall comply with the phase-out obligations
established in Article 36 of this Contract.

 


35.5.4
In the event of termination for insufficient funding, the Contractor shall be
entitled to receive, and shall be limited to, just and equitable compensation
for any satisfactory authorized work performed as of the Termination Date of the
Contract.

 


35.5.5
Availability of funds shall be determined solely by ASES.

 


35.6
Termination Under Section 29.3

 


35.6.1
If any of the events specified in Section 29.3 of this Contract occur, ASES may
terminate this Contract as required under Act 458 and Act 84.

 


35.6.2
Upon Termination, the Contractor shall comply with the phase-out obligations
established in Article 36 of this Contract.

 


35.7
ASES may terminate this Contract for any other just reason upon thirty (30)
Calendar Days written notice.

 


35.8
Termination Procedures

 


35.8.1
ASES will issue a written notice of termination to the Contractor by certified
mail, return receipt requested, or in person with evidence of delivery. The
notice of termination shall cite the provision of this Contract giving the right
to terminate, the circumstances giving rise to termination, and the Termination
Date of the Contract. Termination shall be effective at 11:59 p.m. EST on the
Termination Date of the Contract.

 


35.8.2
Upon receipt of notice of termination or on the date specified in the notice of
termination and as directed by ASES, the Contractor shall:

 


35.8.2.1
Stop work under the Contract on the date and to the extent specified in the
notice of termination;

 


35.8.2.2
Place no further orders or subcontract for materials, services, or facilities,
except as may be necessary for completion of such portion of the work under the
Contract prior to termination that is already in process;

 
Page 307 of 324

--------------------------------------------------------------------------------


35.8.2.3
Terminate all orders and subcontracts to the extent that they relate to the
performance of work terminated by the notice of termination;

 


35.8.2.4
Assign to ASES, in the manner and to the extent directed by ASES, all of the
right, title, and interest of Contractor under the orders or subcontracts so
terminated, in which case ASES will have the right, at its discretion, to settle
or pay any or all Claims arising out of the termination of such orders and
subcontracts;

 


35.8.2.5
With the prior written approval of ASES, settle all outstanding liabilities and
all Claims arising out of such termination or orders and subcontracts, the cost
of which would be reimbursable in whole or in part, in accordance with the
provisions of this Contract;

 


35.8.2.6
Complete the performance of such part of the work that was not terminated by the
notice of termination;

 


35.8.2.7
Take such action as may be necessary, or as ASES may direct, for the protection
and preservation of any and all property or information related to the Contract
that is in the possession of the Contractor and in which ASES has or may acquire
an interest;

 


35.8.2.8
Promptly make available to ASES, or to another MCO acting on behalf of ASES, any
and all records, whether medical or financial, related to the Contractor's
activities undertaken pursuant to this Contract. Such records shall be provided
at no expense to ASES;

 


35.8.2.9
Promptly supply all information necessary to ASES, or another ASES plan acting
on behalf of ASES, for reimbursement of any outstanding Claims at the time of
termination; and

 


35.8.2.10
Submit a termination/transition plan to ASES for review and prior written
approval that includes commitments to carry out at minimum the following
obligations:

 


35.8.2.10.1
Provide Enrollees continuation of all the Covered Services and Benefits during a
defined transition period, such transition period to be determined by ASES;

 


35.8.2.10.2
Comply with all duties and/or obligations incurred prior to the actual
Termination Date of the Contract, including but not limited to, the Grievance
and Appeal process as described in Article 14;

 


35.8.2.10.3
Maintain Claims processing functions as necessary for ten (10) consecutive
months from the Termination Date of the Contract in order to complete
adjudication of all Claims;

 
Page 308 of 324

--------------------------------------------------------------------------------


35.8.2.10.4
Create a task force to reconcile and certify any pending and outstanding
balances in connection with services rendered by the Contractor under the
Contract and previous contracts between ASES and the Contractor.

 


35.8.2.10.5
File all reports concerning the Contractor’s operations during the term of the
Contract in the manner described in this Contract;

 


35.8.2.10.6
Assist ASES in making all necessary notices to Enrollees and Providers at least
thirty (30) Calendar Days prior to the effective date of change and as may be
required under the Contract, or otherwise required under applicable law,
regarding notices to Enrollees;

 


35.8.2.10.7
Ensure the efficient and orderly transition of Enrollees from coverage under
this Contract to coverage under any new arrangement developed or agreed to by
ASES, including cooperation with another contractor, as provided in Article 35;

 


35.8.2.10.8
Ensure the proper identification of the Enrollees requiring the authorization
for either prescription medications or DME to avoid any interruptions in
services by providing such Data to ASES as contemplated in the transition plan;

 


35.8.2.10.9
Submit to ASES all scripts used at Call Centers to communicate with Enrollees
during the transition period;

 


35.8.2.10.10
Maintain the financial requirements and insurance set forth in this Contract
until ASES provides the Contractor written notice that all continuing
obligations of this Contract have been fulfilled;

 


35.8.2.10.11
Submit reports to ASES as directed but no less frequently than every thirty (30)
Calendar Days, detailing the Contractor’s progress in completing its continuing
obligations under this Contract, until completion; and

 


35.8.2.10.12
Meet with ASES personnel, as requested, to ensure satisfactory completion of all
obligations under the Termination Plan.

 


35.8.3
This Termination Plan shall be subject to review and approval by CMS.

 


35.8.4
Upon completion of these continuing obligations, the Contractor shall submit a
final report to ASES describing how the Contractor has completed its continuing
obligations. ASES will advise, within twenty (20) Calendar Days of receipt of
this report, if all of the Contractor’s obligations are discharged. If ASES
finds that the final report does not evidence that the Contractor has fulfilled
its continuing obligations, then ASES will require the Contractor to submit a
revised final report to ASES for approval, and take any other action necessary
to discharge all of its duties under this Contract, as directed by ASES.

 
Page 309 of 324

--------------------------------------------------------------------------------


35.8.5
Except as provided in this Article 35, a notification that ASES intends to
terminate this Contract shall not release the Contractor from its obligations to
pay for Covered Services rendered or otherwise to perform under this Contract.

 


35.9
Termination Claims

 


35.9.1
After receipt of a notice of termination, the Contractor shall submit to ASES
any termination claim in the form, and with the certification prescribed by,
ASES. Such claim shall be submitted promptly but in no event later than ten (10)
months from the Termination Date of the Contract. Upon failure of the Contractor
to submit its termination claim within the time allowed, ASES may determine, on
the basis of information available, the amount, if any, due to the Contractor by
reason of the termination and shall thereupon cause to be paid to the Contractor
the amount so determined.

 


35.9.2
Upon receipt of notice of termination, the Contractor shall have no entitlement
to receive any amount for lost revenues or anticipated profits or for
expenditures associated with this Contract or any other contract. Upon
termination the Contractor shall be paid in accordance with the following:

 


35.9.2.1
At the Contract price(s) for services delivered to and accepted by ASES; and/or

 


35.9.2.2
At a price mutually agreed upon by the Contractor and ASES for partially
completed services.

 


35.9.3
In the event the Contractor and ASES fail to agree in whole or in part as to the
amounts with respect to costs to be paid to the Contractor in connection with
the total or partial termination of work pursuant to this article, ASES will
determine, on the basis of information available, the amount, if any, due to the
Contractor by reason of termination and shall pay to the Contractor the amount
so determined.

 


35.10
Limited Right of Termination by the Contractor

 


35.10.1
Subject to compliance with the termination procedures set forth in Section 35.8,
the Contractor may terminate this Contract under the following circumstances:

 


35.10.1.1
Termination Due to ASES’s Financial Breach. Upon fifteen (15) Calendar Days
written notice, in the event ASES defaults in making payment of three (3)
consecutive monthly PMPM Payments and fails to cure such breach within the
notice period. For purposes of this Section, a default in making payment does
not include instances where ASES has made any Withhold payments pursuant to the
terms of this Contract, provided that ASES has given the Contractor advance
written notice of any such Withhold.

 
Page 310 of 324

--------------------------------------------------------------------------------


35.10.1.2
Termination Due to Insufficient Funding. Immediately, upon receipt from ASES of
a written notice pursuant to Section 35.5 that appropriated federal and/or
Puerto Rico funds become unavailable or that such funds will be insufficient for
the payment of ASES's obligation under this Contract when due, unless both
Parties agree, through a written amendment, to a modification of the obligations
under this Contract.

 



35.10.1.3
If forty-five (45) Calendar Days before the last day of each fiscal year covered
under the Contract, the Contractor and ASES have not (as provided in Section
21.4 agreed to PMPM for the succeeding fiscal year, the Contractor may exercise
an option to terminate the Contract by giving ASES written notice of the
Contractor’s intent not to continue to provide services under the Contract no
later than forty-five (45) Calendar Days prior to the termination of the
corresponding fiscal year. Once the Contractor has given ASES such written
notice, the Contractor shall fully discharge the termination phase-out
obligations listed in Section 35.8. At any time before the end of the fiscal
year, the Contractor may rescind its notice of termination, if the Parties reach
an agreement on rates for the following fiscal year.

 

ARTICLE 36
PHASE-OUT AND COOPERATION WITH OTHER CONTRACTORS

 


36.1
If, in the best interest of Enrollees of GHP, ASES terminates any GHP contract,
the Contractor shall, upon the request of ASES, assume responsibility for
Enrollees previously managed by any MCO or other Contractor whose contractual
arrangement with ASES was terminated, in accordance with the contracted PMPM
Payment, pursuant to the written amendment of the Contract, if required.

 


36.2
If in the best interest of Enrollees of GHP, ASES develops and implements new
projects that impact the scope of services, the Contractor shall assist in the
transition process, after receiving at least ninety (90) Calendar Days written
notice from ASES of such change, and pursuant to written amendment of the
Contract, if required. PMPM Payments shall be adjusted accordingly.

 


36.3
In the event that ASES has entered into, or enters into, agreements with other
contractors for additional work related to the Benefits rendered hereunder, the
Contractor agrees to cooperate fully with such other contractors. The Contractor
shall not commit any act or omission that will interfere with the performance of
work by any other contractor, or actions taken by ASES to facilitate the work.

 
Page 311 of 324

--------------------------------------------------------------------------------


36.4
If ASES chooses not to renew this Contract, pursuant to Article 21, the
Contractor agrees that it will not engage in any behavior or inaction that
prevents or hinders the work of another contractor or ASES, as the case may be.
Upon receiving ASES’s notice that it does not intend to renew the Contract, the
Contractor agrees to submit a written termination/transition plan to ASES within
thirty (30) Calendar Days of receiving the notice. The turn-over plan shall
include all the elements listed in Section 35.8.2.9.1. The Parties agree that
the Contractor has not successfully met this obligation until ASES accepts its
turn-over plan and/or transition plan, required under this Article 36.

 

ARTICLE 37
INSURANCE

 


37.1
The Contractor shall, at a minimum, prior to the commencement of work, procure
the insurance policies identified below at the Contractor’s own cost and expense
and shall furnish ASES with proof of coverage at least in the amounts indicated.
It shall be the responsibility of the Contractor to require any Subcontractor to
secure the same insurance coverage as prescribed herein for the Contractor, and
to obtain a certificate evidencing that such insurance is in effect. In the
event that any such insurance is proposed to be reduced, terminated or cancelled
for any reason, the Contractor shall provide to ASES at least thirty (30)
Calendar Days prior written notice. Prior to the reduction, expiration and/or
cancellation of any insurance policy required hereunder, the Contractor shall
secure replacement coverage upon the same terms and provisions to ensure no
lapse in coverage, and shall furnish, at the request of ASES, a certificate of
insurance indicating the required coverage. The Contractor shall maintain
insurance coverage sufficient to insure against claims arising at any time
during the term of the Contract. The provisions of this Section shall survive
the expiration or termination of this Contract for any reason. In addition, the
Contractor shall indemnify and hold harmless ASES and the Government from any
liability arising out of the Contractor’s or its Subcontractor’s untimely
failure in securing adequate insurance coverage as prescribed herein:

 


37.2
Workers’ Compensation Insurance, the policy(ies) to insure the statutory limits
established by law of Puerto Rico. The Workers’ Compensation Policy must include
Coverage B – Employer’s Liability Limits of:

 


37.2.1
Bodily Injury by Accident. Five hundred thousand dollars ($500,000) each
accident;

 


37.2.2
Bodily Injury by Disease. Five hundred thousand dollars ($500,000) each
employee; and

 


37.2.3
One million dollars ($1,000,000) policy limits.

 


37.3
The Contractor shall require all Subcontractors performing work under this
Contract to obtain an insurance certificate showing proof of Worker’s
Compensation Coverage.

 


37.3.1
The Contractor shall have commercial general liability policy(ies) as follows:

 
Page 312 of 324

--------------------------------------------------------------------------------


37.3.1.1
Combined single limits of one million dollars ($1,000,000) per person and three
million dollars ($3,000,000) per occurrence;

 


37.3.1.2
On an “occurrence” basis; and

 


37.3.1.3
Liability for property damage in the amount of three million dollars
($3,000,000) including contents coverage for all records maintained pursuant to
this Contract.

 

ARTICLE 38
COMPLIANCE WITH ALL LAWS

 


38.1
Nondiscrimination

 


38.1.1
The Contractor shall comply with applicable Federal and Puerto Rico laws, rules,
and regulations, and the Puerto Rico policy relative to nondiscrimination in
employment practices because of political affiliation, religion, race, color,
sex, physical handicap, age, or national origin. Applicable Federal
nondiscrimination law includes, but is not limited to, Title VI of the Civil
Rights Act of 1964, as amended; Title IX of the Education Amendments of 1972, as
amended; the Age Discrimination Act of 1975, as amended; Equal Employment
Opportunity and its implementing regulations (45 CFR 74 Appendix A (1),
Executive Order 11246 and 11375); the Rehabilitation Act of 1973; and the
Americans with Disabilities Act of 1993 and its implementing regulations
(including but not limited to 28 CFR § 35.100 et seq.). Nondiscrimination in
employment practices is applicable to employees for employment, promotions,
dismissal and other elements affecting employment.

 


38.1.2
The Contractor shall comply with all provisions of the Puerto Rico Patient’s
Bill of Rights and the implementing regulation, which prohibits discrimination
against any patient.

 


38.2
Compliance with All Laws in the Delivery of Service

 


38.2.1
The Contractor agrees that all work done under this Contract will comply fully
with and abide by all applicable Federal and Puerto Rico laws, rules,
regulations, statutes, policies, or procedures that may govern the Contract,
including but not limited to those listed in Attachment 1 to this Contract.

 


38.2.2
All applicable Puerto Rico and Federal laws, rules, and regulations, consent
decrees, court orders, policy letters and normative letters, and policies and
procedures, including but not limited to those described in Attachment 1 to this
Contract, are hereby incorporated by reference into this Contract. Any change in
those applicable laws and requirements, including any new law, regulations,
policy guidance, or normative letter, shall be automatically incorporated into
this Contract by reference as soon as it becomes effective.

 


38.2.3
At the request of either party, ASES will evaluate any enacted Federal, state or
local legislative or regulatory changes with applicability to the GHIP program
that materially impact the PMPM Payment. If after a process of actuarial
evaluation, using credible data, ASES determines that the enacted legislative
and/or regulatory changes materially impact the PMPM Payment, ASES will adjust
the PMPM rates to reflect the above-referenced changes after the adjusted rates
are approved by CMS. Any revisions to the PMPM Payments under this Section would
be applicable from November 1, 2018 until October 31, 2019, or from the
effective date of any new law or regulation, whichever is later. “Materially
impact” shall mean that a recalculation of current PMPM Payments is required in
order to remain actuarially sound.

 
Page 313 of 324

--------------------------------------------------------------------------------


38.2.4
To the extent that applicable laws, rules, regulations, statutes, policies, or
procedures require the Contractor to take action or inaction, any costs,
expenses, or fees associated with that action or inaction shall be borne and
paid by the Contractor solely. Such compliance-associated costs include, but are
not limited to, attorneys’ fees, accounting fees, research costs, or consultant
costs, where these costs are related to, arise from, or are caused by compliance
with any and all laws. In the event of a disagreement on this matter, ASES’s
determination on this matter shall be conclusive and not subject to appeal.

 


38.2.5
The Contractor shall include notice of grantor agency requirements and
regulations pertaining to reporting and patient rights under any contracts
involving research, developmental, experimental or demonstration work with
respect to any discovery or invention which arises or is developed in the course
of or under such contract, and of grantor agency requirements and regulations
pertaining to copyrights and rights in Data.

 


38.2.6
The Contractor certifies and warrants to ASES that at the time of execution of
this Contract: (i) it is a corporation or entity duly authorized to conduct
business in Puerto Rico, and has filed all the required income tax returns for
the preceding five years; and (ii) it filed its report due with the Office of
the Commissioner of Insurance during the five (5) years preceding the Execution
Date of this Contract.

 

ARTICLE 39
CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE

 


39.1
The duty to provide information about interests and conflicting relations is
continuous and extends throughout the Contract Term.

 


39.2
The Contractor covenants that it presently has no interest and shall not acquire
any interest, direct or indirect, that would conflict in any material manner or
degree with, or have a material adverse effect on the performance of its
services hereunder. The Contractor further covenants that in the performance of
the Contract no person having any such interest shall be employed. The
Contractor shall submit a conflict of interest form, attesting to these same
facts, by January 10 of each calendar year; and at any time, within fifteen (15)
Calendar Days of request by ASES.

 
Page 314 of 324

--------------------------------------------------------------------------------


39.3
It shall be the responsibility of the Contractor to maintain independence and to
establish necessary policies and procedures to assist the Contractor in
determining if the actual individuals performing work under this Contract have
any impairment to their independence.

 


39.4
The Contractor further agrees to take all necessary actions to eliminate threats
to impartiality and independence, including but not limited to reassigning,
removing, or terminating Providers or Subcontractors.

 

ARTICLE 40
CHOICE OF LAW OR VENUE

 


40.1
This Contract shall be governed in all respects by the laws of Puerto Rico. Any
lawsuit or other action brought against ASES or the Government based upon or
arising from this Contract shall be brought in a court of competent jurisdiction
in Puerto Rico. Nothing in this Section shall be construed as a restriction on
the ability of the Contractor to discuss matters relating to this Contract in
ASES’s administrative forum.

 

ARTICLE 41
ATTORNEY’S FEES

 


41.1
In the event that either Party deems it necessary to take legal action to
enforce any provision of this Contract, and in the event ASES prevails, the
Contractor agrees to pay all expenses of such an action including reasonable
attorney’s fees and costs at all stages of litigation as awarded by the court, a
lawful tribunal, a hearing officer, or an administrative law judge. The term
legal action shall be deemed to include administrative proceedings of all kinds,
as well as all actions regarding the law or equity.

 

ARTICLE 42
SURVIVABILITY

 


42.1
The terms, provisions, representations, and warranties contained in this
Contract shall survive the delivery or provision of all services hereunder.

 

ARTICLE 43
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED

 


43.1
The Contractor certifies that it is not presently debarred, suspended, proposed
for debarment, or declared ineligible for award of contracts by any Federal or
Puerto Rico agency, as provided in Section 13.4. In addition, the Contractor
certifies that it does not employ or subcontract with any person or entity that
could be excluded from participation in the Medicaid Program under 42 CFR
1001.1001 (exclusion of entities owned or controlled by a sanctioned person) or
1001.1051 (exclusion of individuals with ownership or control interest in
sanctioned entities), and that Contractor screens for such exclusions on a
monthly basis. Any violation of this Article shall be grounds for termination of
the Contract.

 
Page 315 of 324

--------------------------------------------------------------------------------

ARTICLE 44
WAIVER

 


44.1
No covenant, condition, duty, obligation, or undertaking contained in or made a
part of the Contract shall be waived except by the written agreement of the
Parties. Forbearance or indulgence in any form or manner by either Party in any
regard whatsoever shall not constitute a waiver of the covenant, conditions,
duties, obligations, and undertakings to be kept, performed, or discharged by
the Party to which the same may apply. Notwithstanding any such forbearance or
indulgence, the other Party shall have the right to invoke any Remedy available
under law or equity until complete performance or satisfaction of all such
covenants, conditions, duties, obligations, and undertakings.

 


44.2
The waiver by ASES of any breach of any provision contained in this Contract
shall not be deemed to be a waiver of such provision or any subsequent breach of
the same or any other provision contained in this Contract and shall not
establish a course of performance between the Parties contradictory to the terms
hereof. No term or condition of the Contract shall be held to be waived,
modified, or deleted except by an instrument, in writing, signed by the Parties
thereto.

 

ARTICLE 45
FORCE MAJEURE

 


45.1
Neither Party of this Contract shall be held responsible for delays or failures
in performance resulting from acts beyond the control of each Party. Such acts
shall include, but not be limited to, acts of God, strikes, riots, lockouts,
acts of war, epidemics, fire, earthquakes, or other disasters.

 

ARTICLE 46
BINDING

 


46.1
This Contract and all of its terms, conditions, requirements, and amendments
shall be binding on ASES and the Contractor and for their respective successors
and permitted assigns.

 

ARTICLE 47
TIME IS OF THE ESSENCE

 


47.1
Time is of the essence in this Contract. Any reference to “days” shall be deemed
Calendar Days unless otherwise specifically stated.

 
Page 316 of 324

--------------------------------------------------------------------------------

ARTICLE 48
AUTHORITY

 


48.1
ASES has full power and authority to enter into this Contract as does the person
acting on behalf of and signing for the Contractor. Additionally, the person
signing on behalf of the Contractor has been properly authorized and empowered
to enter into this Contract on behalf of the Contractor and to bind the
Contractor to the terms of this Contract. Each Party further acknowledges that
it has had the opportunity to consult with and/or retain legal counsel of its
choice and read this Contract. Each party acknowledges that it understands this
Contract and agrees to be bound by it.

 

ARTICLE 49
ETHICS IN PUBLIC CONTRACTING

 


49.1
The Contractor understands, states, and certifies that it made its Proposal
without collusion or Fraud and that it did not offer or receive any kickbacks or
other inducements from any other Contractor, supplier, manufacturer, or
Subcontractor in connection with its Proposal.

 


49.2
The Contractor understands, states, and certifies that it will comply with the
requirements of the Code of Ethics for Contractors, Suppliers and Applicants of
Economic Incentives of the Government of Puerto Rico, as described in Title III
of Act 2 of January 4, 2018, known as the “Anticorruption Code for the New
Puerto Rico.”

 

ARTICLE 50
CONTRACT LANGUAGE INTERPRETATION

 


50.1
The Contractor and ASES agree that in the event of a disagreement regarding,
arising out of, or related to, Contract language interpretation, ASES’s
interpretation of the Contract language in dispute shall control and govern.

 

ARTICLE 51
ARTICLE AND SECTION TITLES NOT CONTROLLING

 


51.1
The Article and Section titles used in this Contract are for reference purposes
only and shall not be deemed to be a part of this Contract.

 

ARTICLE 52
LIMITATION OF LIABILITY/EXCEPTIONS

 


52.1
Nothing in this Contract shall limit the Contractor’s indemnification liability
or civil liability arising from, based on, or related to claims brought by ASES
or any Third Party or any claims brought against ASES or the Government by a
Third Party or the Contractor.

 
Page 317 of 324

--------------------------------------------------------------------------------

ARTICLE 53
COOPERATION WITH AUDITS

 


53.1
The Contractor shall assist and cooperate with ASES in any and all matters and
activities related to or arising out of any audit or review, whether Federal,
private, or internal in nature, at no cost to ASES.

 


53.2
The Parties also agree that the Contractor shall be solely responsible for any
costs it incurs for any audit related inquiries or matters. Moreover, the
Contractor may not charge or collect any fees or compensation from ASES for any
matter, activity, or inquiry related to, arising out of, or based on an audit or
review.

 


53.3
ASES reserves the right to audit the Contractor and/or its Subcontractors at any
time during the term of the Contract. The Contractor and/or its Subcontractors
shall be solely responsible for the cost of such audits.

 

ARTICLE 54
OWNERSHIP AND FINANCIAL DISCLOSURE

 


54.1
The Contractor and Subcontractors shall disclose, and ASES shall review,
financial statements for each person or corporation with an ownership or control
interest of five percent (5%) or more of its entity. For the purposes of this
Section, a person or corporation with an ownership or control interest shall
mean a person or corporation:

 


54.1.1
That owns directly or indirectly five percent (5%) or more of the
Contractor’s/Subcontractor’s capital or stock or received five percent (5%) or
more of its profits;

 


54.1.2
That has an interest in any mortgage, deed of trust, note, or other obligation
secured in whole or in part by the Contractor/Subcontractor or by its property
or assets, and that interest is equal to or exceeds five percent (5%) of the
total property and assets of the Contractor/Subcontractor; and

 


54.1.3
That is an officer or director of the Contractor/Subcontractor (if it is
organized as a corporation) or is a partner in the Contractor’s/Subcontractor’s
organization (if it is organized as a partnership).

 


54.2
As per 42 CFR 455.104, disclosure by the Contractor will include the following
information on ownership and control:

 


54.2.1
The name and address of any person (individual or corporation) with an ownership
or control interest in the disclosing entity, fiscal agent, or Contractor. The
address for corporate entities must include as applicable primary business
address, every business location, and P.O. Box address.

 


54.2.2
Date of birth and Social Security Number (in the case of an individual).

 


54.2.3
Other tax identification number (in the case of a corporation) with an ownership
or control interest in the disclosing entity (or fiscal agent or managed care
entity) or in any Subcontractor in which the disclosing entity (or fiscal agent
or managed care entity) has a five percent (5%) or more interest.

 
Page 318 of 324

--------------------------------------------------------------------------------


54.2.4
Whether the person (individual or corporation) with an ownership or control
interest in the disclosing entity (or fiscal agent or MCO) is related to another
person with ownership or control interest in the disclosing entity as a spouse,
parent, child, or sibling; or whether the person (individual or corporation)
with an ownership or control interest in any Subcontractor in which the
disclosing entity (or fiscal agent or managed care entity) has a five percent
(5%) or more interest is related to another person with ownership or control
interest in the disclosing entity as a spouse, parent, child, or sibling.

 


54.2.5
The name of any other disclosing entity (or fiscal agent or MCO) in which an
owner of the disclosing entity (or fiscal agent or managed care entity) has an
ownership or control interest.

 


54.2.6
The name, address, date of birth, and Social Security Number of any managing
employee of the disclosing entity (or fiscal agent or managed care entity).

 


54.2.7
Disclosures from Providers or Disclosing Entities. Providers or disclosing
entities shall comply with the information disclosure required by Section 54.2.
Disclosure from any provider or disclosing entity is due at any of the following
times:

 


54.2.7.1
Upon the provider or disclosing entity submitting the provider application.

 


54.2.7.2
Upon the provider or disclosing entity executing the provider agreement.

 


54.2.7.3
Upon request of ASES during the re-validation of provider enrollment process
under 42 CFR 455.414.

 


54.2.7.4
Within 35 Calendar Days after any change in ownership of the disclosing entity.

 


54.2.8
Disclosures from Fiscal Agents. Fiscal agents shall comply with the information
disclosure required by Section 54.2. Disclosures from fiscal agents are due at
any of the following times:

 


54.2.8.1
Upon the fiscal agent submitting the proposal in accordance with the
Government's procurement process.

 


54.2.8.2
Upon the fiscal agent executing the contract with the Government.

 


54.2.8.3
Upon renewal or extension of the Contract.

 
Page 319 of 324

--------------------------------------------------------------------------------


54.2.8.4
Within thirty-five (35) Calendar Days after any change in ownership of the
fiscal agent.

 


54.2.9
Disclosures from the Contractor. The Contractor shall comply with the
information disclosure required by Section 54.2. Disclosures from Contractors
are due at any of the following times:

 


54.2.9.1
Upon the managed care entity submitting the proposal in accordance with the
Government's procurement process.

 


54.2.9.2
Upon the MCO executing the contract with the Government.

 


54.2.9.3
Upon renewal or extension of the Contract.

 


54.2.9.4
Within thirty-five (35) Calendar Days after any change in ownership of the
Contractor.

 

ARTICLE 55
AMENDMENT IN WRITING

 


55.1
No amendment, waiver, termination, or discharge of this Contract, or any of the
terms or provisions hereof, shall be binding upon either Party unless confirmed
in writing by ASES and any other appropriate governmental agency. Additionally,
CMS approval shall be required before any such amendment is effective. Any
agreement of the Parties to amend, modify, eliminate, or otherwise change any
part of this Contract shall not affect any other part of this Contract, and the
remainder of this Contract shall continue to be in full force and effect as set
out herein.

 


55.2
ASES reserves the authority to seek an amendment to this Contract at any time if
such an amendment is necessary in order for the terms of this Contract to comply
with Federal law, the laws of Puerto Rico or the Government of Puerto Rico
Fiscal Plan as certified by the Financial Oversight and Management Board for
Puerto Rico pursuant to the Puerto Rico Oversight, Management and Economic
Stability Act of 2016. The Contractor shall consent to any such amendment.

 

ARTICLE 56
CONTRACT ASSIGNMENT

 


56.1
The Contractor shall not assign this Contract, in whole or in part, without the
prior written consent of ASES, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.

 

ARTICLE 57
SEVERABILITY

 


57.1
If any Article, Section, paragraph, term, condition, provision, or other part of
this Contract (including items incorporated by reference) is judged, held,
declared, or found to be voidable, illegal, unenforceable, invalid or void, then
both ASES and the Contractor shall be relieved of all obligations arising under
such provision. However, if the remainder of the Contract is capable of being
performed, it shall not be affected by such declaration or finding and those
duties and tasks shall be fully performed. To this end, the provisions of the
Contract are declared to be severable.

 
Page 320 of 324

--------------------------------------------------------------------------------

ARTICLE 58
ENTIRE AGREEMENT

 


58.1
This Contract constitutes the entire agreement between the Parties with respect
to the subject matter herein and supersedes all prior negotiations,
representations, or contracts. No written or oral agreements, representatives,
statements, negotiations, understandings, or discussions that are not set out,
referenced, or specifically incorporated in this Contract shall in any way be
binding or of effect between the Parties.

 


58.2
The terms of the Request for Proposals and of the Contractor’s Proposal are
incorporated by reference, except as otherwise provided in this Contract.
However, in the event of a conflict between the terms of this Contract and the
terms of the Request for Proposals or the terms of the Contractor’s Proposal,
the terms of this Contract shall prevail.

 


58.3
All applicable laws are incorporated by reference into this Contract, as
provided in Article 38.

 


58.4
Subject to Section 55, the Contractor acknowledges that it may be necessary or
convenient during the Contract Term to clarify or supplement certain terms and
conditions of this Contract so that it conforms to the terms of the Request for
Proposals or otherwise in order to incorporate CMS requirements. In any of these
events, the Contractor agrees that ASES shall have the right to issue from time
to time normative letters which shall be then incorporated into the Contract.
Such normative letters are advisory in nature, and shall not, absent an
amendment to the Contract, effect a change in the Contractor’s substantive
obligations under this Contract.

 

ARTICLE 59
INDEMNIFICATION

 


59.1
The Contractor hereby releases and agrees to indemnify and hold ASES, the
Government, and its departments, agencies, and instrumentalities harmless from
and against any and all claims, demands, liabilities, losses, costs or expenses,
and attorneys' fees, caused by, growing out of, or arising from this Contract,
due to any act or omission on the part of the Contractor, its Agents, employees,
customers, invitees, licensees, or others working at the direction of the
Contractor or on its behalf, or due to any breach of this Contract by the
Contractor, or due to the application or violation of any pertinent Federal,
Puerto Rico or local law, rule or regulation. This indemnification extends to
the successors and assigns of the Contractor and survives the termination of the
Contract and the dissolution or, to the extent allowed by the law, the
bankruptcy of the Contractor.

 
Page 321 of 324

--------------------------------------------------------------------------------

ARTICLE 60
NOTICES

 


60.1
All notices, consents, approvals, and requests required or permitted shall be
given in writing and shall be effective for all purposes if hand delivered or
sent by (i) personal delivery, (ii) expedited prepaid delivery service, either
commercial or US Postal Service, with proof of attempted delivery, (iii)
telecopies, or (iv) electronic mail. In each case of (c) and (d), with answer
back acknowledged, addressed as follows:

 


60.1.1
If to ASES at:

 
Mailing Address:


Administración de Seguros de Salud
P.O. Box 195661
San Juan, PR 00919-5661
Physical Address:


Administración de Seguros de Salud
Urb. Caribe 1549
Ave. Ponce de León, Sec. El Cinco
San Juan, PR 00926-2706
Attention: Executive Director
 

 


60.1.2
If to Contractor at:

 
Mailing Address:


Triple-S Salud, Inc.
P.O. Box 363628
San Juan, PR  00919-1580
Physical Address:


Triple-S Salud, Inc.
1441 Ave. Roosevelt, 6th Floor
San Juan, PR  00920
 
Attention: President
 

 


60.1.3
All notices, elections, requests, and demands under this Contract shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
item by personal delivery or otherwise, (ii) two (2) Business Days after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the US mail as
required above or (iv) on the day sent if sent by facsimile with voice
confirmation on or before 4:00 p.m. Atlantic Time on any Business Day or on the
next Business Day if so delivered after 4:00 p.m. Atlantic Time or on any day
other than a Business Day. Rejection or other refusal to accept or the inability
to deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, election, request, or
demand sent.

 
Page 322 of 324

--------------------------------------------------------------------------------

ARTICLE 61
OFFICE OF THE COMPTROLLER

 


61.1
ASES will file this Contract in the Office of the Comptroller of Puerto Rico
within fifteen (15) Calendar Days from the Effective Date of the Contract.

 
(Signatures on following page)


Page 323 of 324

--------------------------------------------------------------------------------

SIGNATURE PAGE


IN WITNESS WHEREOF, the Parties state and affirm that they are duly authorized
to bind the respected entities designated below as of the day and year
indicated.


ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)


/s/ Angela M. Avila Marrero

 
September 21, 2018
 
Angela M. Avila Marrero
 
Date
 
Executive Director
     
EIN: 66-0500678
     



TRIPLE-S SALUD, INC.


/s/ Madeline Hernández Urquiza
 
September 21, 2018
 
Madeline Hernández Urquiza
 
Date
 
President
     
EIN: 66-0555677
     





Page 324 of 324



--------------------------------------------------------------------------------

Attachment 1



This attachment is provided only as guidance to the Contractor. It is not an
exhaustive list of all applicable laws and regulations. Contractor is
responsible for ensuring compliance with all applicable state and federal laws.


Applicable Government laws and regulations:



•
Act 72 of September 7, 1993, including all of its amendments, known as “Puerto
Rico Health Insurance Administration Law”, and its applicable regulations.




•
ASES General Rules and Regulations, No. 5253 of June 19, 1995, and ASES
Regulations for the Imposition of Fines and Economic Sanctions for Breach of
Contract of Underwriters and/or Health Services Organizations and to Establish
the Procedure for Resolution and Adjudication of Related Complaints, Regulation
No. 8446.




•
Act 77 of June 19, 1957, as amended, known as “Puerto Rico Insurance Code” and
corresponding regulations, as applicable




•
Act 81 of March 14, 1912; as amended, known as “Organic Law for the Puerto Rico
Health Department”, and corresponding regulations, as applicable.




•
Act 194 of August 25, 2000, as amended, known as “The Declaration of Patient’s
Rights and Responsibilities”, and corresponding regulations, as applicable.




•
Act 408 of October 2, 2000, as amended, known as “Mental Health Code”, and
corresponding regulations, as applicable.




•
Act 77 of June 24, 2013, as amended, known as the “Law of the Patient Advocate”,
and corresponding regulations, as applicable.




•
Act 247 of September 3, 2004, as amended, known as the “Puerto Rico Pharmacy
Law”, and corresponding regulations, as applicable.




•
Act 139 of August 1, 2008, as amended, known as “Law for the Medical Licensing
and Discipline Board”, and corresponding regulations, as applicable.




•
Act 109 of June 28, 1962, as amended, known as “Law for the Puerto Rico Public
Service”, and corresponding regulations, as applicable.




•
Act 225 of July 23, 1974, as amended, known as “Law for Ambulance Operation and
Services”, and corresponding regulations, as applicable.




•
The Public Services Commission’s Regulations for Ambulance Services in Puerto
Rico”, Regulation No. 6737 of December 16, 2003, as applicable.




--------------------------------------------------------------------------------

•
Act 86 of August 16, 1997, as amended, known as “Law Granting Priority for
Individuals with Pending Business traveling between Puerto Rico and Vieques
and/or Culebra”, and corresponding regulations, as applicable.




•
Act 227 of August 12, 1999, as amended, known as “Law for the Commission to
Implement the Public Policy on Suicide Prevention” and corresponding
regulations, as applicable.




•
Act 243 of November 10, 2006, known as “Law to Establish the Public Policy
Concerning the Use of the Social Security Number for Identification”, and
corresponding regulations, as applicable.




•
Act. No. 2 de January 4, 2018, known as “Anticorruption Code for the New Puerto
Rico”, and its applicable regulations.




•
Act No. 1 of January 3, 2012, as amended, known as the “Government Ethics Law of
2011”, and its applicable regulations.




•
Act 38 of June 30, 2017, known as the “Puerto Rico Uniform Administrative
Proceeding Law”.




•
Act 111 of September 7, 2005, as amended, known as the “Law for Informing
Citizens of the Security of Data Banks”, and its applicable regulations.




•
Act 80 of June 3, 2011, known as “Industrial and Trade Secret Protection Act of
Puerto Rico”




•
Act No. 126 of October 31, 2013, as amended, known as “Law for the Protocol of
Interagency Services for the Elderly Population Living in Infrahuman
Conditions”.




•
Act No. 121 of July 12, 1986, as amended, known as “The Declaration of Elderly’s
Rights”.




•
Act No. 352 of December 22, 1999, known as “Law Requiring Coverage of General
Anesthesia for Minor and Disable Individuals”.




•
Act No. 212 of August 9, 2008, known as “Law for the Coverage of Clinical
Services for Patients with Morbid Obesity and Metabolic Syndrome”.




•
Act No. 120 of July 16, 2015, known as “Law to Include Pulmonary Hypertension in
the Special Coverage Provided by the Health Insurance Administration”.




•
Act No. 4 of June 23 of 1971, known as the “Controlled Substances Law of Puerto
Rico”




--------------------------------------------------------------------------------

•
ASES Normative Letters.



Applicable Federal Laws and Regulations:



•
Puerto Rico Health Department’s State Plan (“Medicaid State Plan” and CHIP State
Plan”).




•
The Social Security Act, including Titles VII, XI, XIX and XXI.




•
Federal regulations as established by the Center for Medicare & Medicaid
Services (“CMS”) including, but not limited to: 42 CFR part 438 (managed care),
42 CFR part 431 (fair hearings and appeals); 42 CFR part 455 (fraud and abuse
reporting); 42 CFR part 447 (timely claim payment);45 CFR part 75 (as
applicable); 42 CFR part 433, Subpart D; 42 CFR 431.53 (ambulance services); and
42 CFR 405.2402 (rural health clinic basic requirements).




•
Davis-Bacon Act, 40 U.S.C. 276a et seq.).




•
Federal False Claims Act, 31 U.S.C. § 3729.




•
Copeland Anti-Kickback Act, 40 U.S.C 3145.




•
Fair Labor Standards Act of 1938, 29 U.S.C 201 et seq.




•
Clean Air Act, 42 U.S.C. 7401 et seq.




•
Federal Water Pollution Control Act as Amended, 33 U.S.C. 1251 et seq.




•
Federal Rehabilitation Act of 1973.




•
Byrd Anti-Lobbing Amendment, 31 U.S.C. 1352




•
The Clinical Laboratory Improvement Amendments of 1988.




•
The Health Insurance Portability and Accountability Act of 1996, Public Law
104-191, including its Omnibus Rule (“HIPAA”), applicable provisions of the
Health Information Technology for Economic and Clinical Health Act as
incorporated in the American Recovery and Reinvestment Act of 2009 (“HITECH”),
and their accompanying regulations, including the Privacy Rule (as defined
herein) and the Security Rule (as defined herein). “Privacy Rule” means the
Standards for Privacy of Individually Identifiable Health Information at 45 CFR,
part 160 and part 164, subparts A and E, providing for federal privacy
protections for an individual’s PHI held by entities subject to HIPAA
requirements (each, a “Covered Entity”) and describing patient rights with
respect to their PHI. “Security Rule” means HIPAA Security Standards (45 C.F.R.
Parts 160, 162, and 164).




--------------------------------------------------------------------------------

•
Americans with Disabilities Act, 42 U.S.C. 12101 et seq.




•
Medicare Modernization Act of 2003, P.L. 108-173.




•
Mental Health Parity and Addiction Equity Act of 2008, P.L. 110-343.




•
American Recovery and Reinvestment Act of 2009, P.L. 111-5.




•
Patient Protection and Affordable Care Act of 2010, P.L. 111-148.







--------------------------------------------------------------------------------

Attachment 2



[image00005.jpg]






--------------------------------------------------------------------------------

Attachment 3




___________, 2018




Dear Enrollee:


Hello and welcome to the Government Health Insurance Plan “MI Salud”! In MI
Salud, you can choose your Insurer. If you do not have an Insurer you will be
assigned one but you can change to a different Insurer if you want. Your Insurer
works with you and your doctors to help you stay healthy.


You can choose your doctor, or primary care physician (PCP), or your Insurer
will assign you one. Your PCP’s name is on your ID card. Carry this card with
you and show it whenever you visit your doctor. Visit your doctor often to help
you stay healthy.


This guide explains the benefits and services you can get through MI Salud. It
also explains what to do if you have an emergency or urgent medical situation.
Please read this guide carefully. It will help you learn about the services paid
for by MI Salud. Keep this guide in a safe place so you can look up information
later on.


If you have trouble reading the guide, you can ask your Insurer for a free copy
of the guide in other formats like large print, Braille or audio CD.


Your Insurer can help answer any questions you have about your health care, ID
card, benefits and doctors.


Please make sure your Insurer and your Medicaid Office has your most recent
address and personal information. You can call your Insurer at [x]. Call or
visit your local Medicaid Office, or call the Medicaid program call center at
787-641-4224.


Contact your Medicaid Office if your information changes. Make sure you go to
your eligibility appointments so you can keep your MI Salud benefits.


We invite you to use your MI Salud benefits so you can get the care you need.


Cordially,


Angela Ávila Marrero
Executive Director


1

--------------------------------------------------------------------------------

TABLE OF CONTENTS


TABLE OF CONTENTS
2
WHO CAN I CALL FOR HELP?
4
WHAT INFORMATION CAN I FIND ONLINE?
4
YOUR RIGHT TO PRIVACY (HIPAA)
5
DO YOU NEED HELP UNDERSTANDING THIS GUIDE?
5
DO YOU NEED HELP TALKING WITH YOUR INSURER OR READING WHAT THEY SEND YOU?
5
PART 1: GETTING STARTED
6
HOW DO I SIGN UP FOR MI SALUD?
6
WHAT IF I HAVE A NEWBORN?
6
HOW DO I KEEP MY MI SALUD BENEFITS?
6
HOW DO I CHOOSE AN INSURER?
6
CAN I CHANGE MY INSURER?
7
CAN MY MEMBERSHIP WITH MY INSURER STOP?
7
HOW DO I REPORT CHANGES?
8
YOUR ID CARD
8
PART 2: YOUR PRIMARY CARE PHYSICIAN AND OTHER DOCTORS
10
HOW CAN I SEE MY PCP?
10
WHAT IF IT’S AN EMERGENCY AND I NEED CARE AFTER MY PCP’S OFFICE CLOSES?
11
CAN I CHANGE MY PCP?
12
WHAT HAPPENS AFTER I ASK FOR THE CHANGE?
13
WHAT ABOUT OTHER DOCTORS OR PROVIDERS I NEED TO SEE?
13
HELP WITH GETTING TO YOUR HEALTH CARE VISITS
15
PART 3: SERVICES MI SALUD PAYS FOR
16
GENERAL INFORMATION
16
DENTAL SERVICES
17
MENTAL HEALTH, ALCOHOL AND DRUG ABUSE SERVICES
17
PHARMACY SERVICES
18
NON-COVERED SERVICES
18
PART 4: WILL I HAVE TO PAY TO GET HEALTH CARE SERVICES?
21
COPAY CHARTS
21
PART 5: SPECIAL PROGRAMS
23
SPECIAL COVERAGE
23
SPECIAL COVERAGE FOR HIV-AIDS
25
CARE MANAGEMENT
26
HIGH COST HIGH NEEDS PROGRAM
27



2

--------------------------------------------------------------------------------

[PLACEHOLDER for Insurer to add information about any other special programs]
27
PART 6: FOR YOUR PROTECTION
28
YOUR RIGHTS
28
YOUR RIGHT TO PRIVACY (HIPAA)
29
YOUR RESPONSIBILITIES
29
ADVANCE DIRECTIVES
29
FRAUD AND ABUSE
30
PART 7: COMPLAINTS AND APPEALS
32
NEED TO MAKE A COMPLAINT ABOUT YOUR CARE?
32
WHAT HAPPENS IF MY COMPLAINT ISN’T FIXED?
32
WHAT IS AN APPEAL?
32
WHAT WILL HAPPEN WHEN MY INSURER GETS THE APPEAL?
33
WHAT CAN I DO IF I DON’T AGREE WITH THE DECISION?
33
CAN I KEEP GETTING SERVICES DURING MY APPEAL OR HEARING?
34
PART 8: HOW MI SALUD WORKS WITH OTHER HEALTH INSURANCE
35
HOW MI SALUD WORKS WITH MEDICARE
35
HOW MI SALUD WORKS WITH OTHER INSURANCE
36
HOW MI SALUD WORKS IF YOU ARE A PUBLIC EMPLOYEE OR RETIREE
36
HOW MI SALUD WORKS IF YOU ARE A MEMBER OF THE POLICE DEPARTMENT OF PUERTO RICO
37
DEFINITIONS
38



3

--------------------------------------------------------------------------------

WHO CAN I CALL FOR HELP?


If you are having an emergency, call 911.


Insurer’s Member Services Line [PLACEHOLDER for Insurer’s Member Services Line
phone number and hours]




Medicaid Program Call Center 787-641-4224  
 
 
 


ASSMCA (Linea PAS) Mental Health Service Line
1-800-981-0023
 
 
 
 




Patient Advocate Office
Toll-free 1-800-981-0031
TTY 787-710-7057
       
[image00014.jpg]
 
Puerto Rico Health Insurance Administration (ASES)
MI Salud Toll-free 1-800-981-2737
 



WHAT INFORMATION CAN I FIND ONLINE?


For provider directory, orientation and education materials and an electronic
copy of this guide:


[PLACEHOLDER for Insurer website]


For information about Mi Salud: http://www.ases.pr.gov


For information about Medicaid programs: http://www.medicaid.pr.gov


4

--------------------------------------------------------------------------------

For more information on patient protections:  
http://www2.pr.gov/Directorios/Pages/InfoAgencia.aspx?PRIFA=231


YOUR RIGHT TO PRIVACY (HIPAA)


There are laws that protect your privacy. The Government of Puerto Rico, your
Insurer, and your doctors can’t tell others certain facts about you. Read more
about your privacy rights in Part 6 of this guide.


DO YOU NEED HELP UNDERSTANDING THIS GUIDE?


If the information provided in this guide is confusing or if you have any
questions, call your Insurer for help at [x].


DO YOU NEED HELP TALKING WITH YOUR INSURER OR READING WHAT THEY SEND YOU?


Your Insurer must make this guide and all written materials available to you in
Spanish and English. You can also ask your Insurer to send this guide or any
written materials in other languages or other formats like large print, audio CD
or Braille. Materials in other languages or formats are free.


If you speak another language, your Insurer must provide an interpreter to help
you understand. The interpreter is free.


Call your Insurer at [x] for help.


5

--------------------------------------------------------------------------------

PART 1: GETTING STARTED


HOW DO I SIGN UP FOR MI SALUD?


Anyone who wants to see if they can sign up for MI Salud can visit their local
Medicaid Office. They will look at the person’s information and tell them if
they are eligible for MI Salud.


To find out where your Medicaid Office is, call the Medicaid Program call center
at 787-641-4224. The call is free. Or visit www.medicaid.pr.gov.


WHAT IF I HAVE A NEWBORN?


If you have a newborn, visit your Medicaid Office and give them a copy of the
newborn’s birth certificate to enroll the newborn in MI Salud. If you do not do
this, the newborn cannot get services under MI Salud. When you have a newborn,
you also might be able to get other benefits, so it is important to visit the
Medicaid Office so they can check.


HOW DO I KEEP MY MI SALUD BENEFITS?


To keep your MI Salud benefits, you have to go to all your Medicaid
appointments. Your Insurer will send you a letter 90 days, 60 days and 30 days
before the day when your MI Salud benefits stop. These letters will remind you
that you have to go to your local Medicaid Office to maintain your eligibility
in MI Salud.


If you miss your appointment, call the Medicaid Program Call Center at
787-641-4224 or visit your local Medicaid Office to ask for a new appointment.


HOW DO I CHOOSE AN INSURER?


Once you sign up for MI Salud, you can choose your Insurer. Your Insurer will
work with you and your doctors to keep you healthy.


There is an enrollment counselor available in Medicaid offices and on the phone
who can help you choose an Insurer. The enrollment counselor does not work for
any Insurer or any providers. They are neutral. They can give you information
about MI Salud and your benefits. They can tell you about the choices available
to you and help answer your questions. They can’t choose for you.  They can help
you:




·
Choose a new Insurer or change Insurers;


·
If you change your Insurer, they can also help you change your Primary Care
Physician (PCP) or Primary Medical Group (see more information in Part 2 of this
guide).



6

--------------------------------------------------------------------------------

You can contact the Enrollment Counselor for support:




·
By phone at 1-800-981-2737, Monday through Friday, 8 am to 6 pm


·
In the Medicaid offices



There are Enrollment Counselor staff in each of the Medicaid Offices. The
offices are open Monday through Friday from 7:30am to 4:00pm. Your Insurer can
tell you the Medicaid Office that is closest to you.


If you do not choose an Insurer, one will be chosen for you.


CAN I CHANGE MY INSURER?


Yes, you can ask to change your Insurer. Once you have chosen an Insurer or one
has been chosen for you, you have 90 days to change Insurers. You can also
change your Insurer once a year during the “open enrollment period”, which is
from November 1 to January 31.


If you want to change your Insurer, call the Enrollment counselor at
1-800-981-2737 or visit your local Medicaid Office.


You can also ask to change your Insurer at any time if you have certain reasons,
like:




·
You are not able to access services or providers.


·
You cannot get all related services you need at one time from the doctors,
healthcare professionals and service facilities that work with your Insurer.


·
You get poor-quality care.


·
You ask for a service that your Insurer does not cover because of moral or
religious reasons.


·
Your Insurer does not have doctors that are experienced in dealing with your
health care needs.



If you want to change your insurer for one of these reasons, you can ask for
this change from the enrollment counselor or ASES. ASES will decide if you can
change or if you have to wait until Open Enrollment. If you do not like the
decision ASES makes, you can ask them to reconsider. If the decision is still
not to your liking, you can ask for a hearing.


CAN MY MEMBERSHIP WITH MY INSURER STOP?


Yes, your membership with your Insurer will stop if you:




·
Lose eligibility for MI Salud.


·
Move outside of Puerto Rico.


·
Go to prison.



7

--------------------------------------------------------------------------------


·
Give your ID card to someone else to use.


·
Move to a long-term care nursing facility or intermediate care facility for the
developmentally disabled.



You will not lose your membership with your Insurer if:




·
You have changes in your health.


·
You are using more health care services.



You also might want to stop your membership with your Insurer if you no longer
need your MI Salud benefits. If this happens, let your Medicaid Office and your
Insurer know.


HOW DO I REPORT CHANGES?


MI Salud and your Insurer are committed to helping you. To support your needs,
we need your help.


Please remember to let your Medicaid Office and Insurer know of any changes that
may affect your membership or benefits. Some examples include:




·
You are pregnant.


·
You have a newborn.


·
You have changes in your family group (for example, you get married, someone in
your family dies, and someone in your family reaches age 21).


·
You move or your phone number changes.


·
You or one of your children has other health insurance.


·
You have a special medical condition.


·
You move outside of Puerto Rico


·
Your income changes (for example, you lose your job or get a new job)



To report a change, call the Medicaid Program call center at 787-641-4224 or
visit your local Medicaid Office.


It is important to make sure your contact information is up to date with your
local Medicaid Office. This is important because Medicaid and your Insurer send
you important information about your MI Salud coverage and benefits in the mail.
If they don’t have your current address, you could lose your MI Salud benefits.
To report a change, call your Insurer or visit your local Medicaid Office.


YOUR ID CARD


Everyone in MI Salud has an ID card. This is an example of what it looks like:


8

--------------------------------------------------------------------------------

[image00015.jpg]


Each insured person in your family will have his/her own ID card, even if he/she
is a newborn. Your ID card has important information like:




·
Your ID number (MPI)


·
How to access emergency services


·
Any money you will pay for health services


·
Your Insurer’s free phone number (on the back of your card)


·
The phone number for the free MI Salud Service Line and the free 24/7 MI Salud
Medical Advice Line (on the back of your card).



If you need to use your health benefits before you get your ID card, use your
MA-10 form given to you by your Medicaid Office.


Remember to:




·
Always carry your ID card with you.


·
Keep your card in a safe place so you don’t lose it.


·
Take your ID card when you go to the doctor or to the emergency room.


·
Be sure they give you your ID card back.



Your ID card is only for you. Don’t let anyone else use your card. If your card
is lost or stolen, you can ask your Insurer for a new card. You can visit your
Insurer’s Service Centers or call them at [x]. The phone call is free.


9

--------------------------------------------------------------------------------

PART 2: YOUR PRIMARY CARE PHYSICIAN AND OTHER DOCTORS


When you sign up with your Insurer, you must choose a doctor or “primary care
physician” (PCP). This is the main person you will see for most of your health
care. This includes checkups, treatment for colds and flu, health concerns and
health screenings. Your PCP can find and treat health problems early. He or she
will have your medical records. Your PCP can see your whole health care picture.
Your PCP keeps track of all of the care you get.


There are different types of doctors who are PCPs, like:




·
General Practitioners


·
Family Physicians


·
Pediatricians


·
Gynecologists/Obstetricians


·
Internists



You must choose a PCP for each insured member in your family. Your family
members can have different PCPs.


If you are a woman over age 12, you can also choose a gynecologist to be your
PCP. If you are pregnant, your PCP could be your obstetrician during your
pregnancy. When your pregnancy ends you will go back to your regular doctor, but
your gynecologist will still take care of your gynecological needs. You may
choose a pediatrician or a family physician for your newborn or one will be
chosen for you.


To choose your PCP, call your Insurer at [x]. If you do not choose one, then one
will be chosen for you.


A Primary Medical Group is a group of doctors that help arrange your health care
services and work with your Insurer to make sure you get the care you need. Your
ID card shows the name of your PCP and your Primary Medical Group number.


HOW CAN I SEE MY PCP?


If you need an appointment, call your PCP. It is free to make appointments with
them. It is important that you keep your appointments with your PCP. If you
cannot make it for any reason, call the PCP’s office right away to let them
know.


If your PCP is new for you, you should get to know him/her. Call to get an
appointment as soon as you can. This is even more important if you’ve been
getting care or treatment from a different doctor. We want to make sure that you
keep getting the care you need. If you feel OK, you should call to get a checkup
with your PCP.


10

--------------------------------------------------------------------------------

Before you go to your first appointment:




1.
Ask your past doctor to give you your medical records. This will not cost you
anything. Bring your medical records to your new PCP at your first visit. They
will help your new PCP learn about your health.


2.
Call your PCP to schedule your appointment.


3.
Have your ID card ready when you call.


4.
Say you are a MI Salud member and give them your ID number.


5.
Write down your appointment date and time. If you’re a new patient, the provider
may ask you to come early. Write down the time they ask you to be there.


6.
Make a list of questions you want to ask your doctor. List any health problems
you have.


7.
If you need a ride to the appointment and have no other way to get there, call
your Insurer or your local Municipality. They can help you get a ride.



On the day of your appointment:




1.
Bring a list of all your medicines and your questions with you so your doctor
will know how to help you.


2.
Be on time for your visit. If you cannot keep your appointment, call your PCP to
get a new time.


3.
Take your ID card with you. Your PCP may make a copy of it.



WHAT IF IT’S AN EMERGENCY AND I NEED CARE AFTER MY PCP’S OFFICE CLOSES?


Most PCPs have regular office hours. Your Insurer’s Provider Directory will tell
you when your doctors’ offices are open. Most Primary Medical Groups also have
clinics that are open late. But, you can call your Insurer service line anytime.


You can get emergency health care any time you need it. Always carry your ID
card with you. In case of an emergency, doctors will know you have MI Salud. If
you call your Insurer's Medical Advice Service Line before you go to the
emergency room, you will not have to pay when you go to the emergency room.Your
Insurer's Medical Advice Service Line number is [x].


Emergencies are times when there could be serious danger or damage to your
health if you don’t get medical care right away.


Emergencies might be things like:
These are usually not emergencies:
   
·     Shortness of breath, not able to talk
·     Sore throat



11

--------------------------------------------------------------------------------

·     A bad cut, broken bone, or a burn
·     Cold or flu
   
·     Bleeding that cannot be stopped
·     Lower back pain
   
·     Strong chest pain that does not go away
·     Earache
   
·     Strong stomach pain that doesn’t stop
·     Stomachache
   
·     Seizures that cause someone to pass out
·     Small, superficial, cuts
   
·     Not able to move your legs or arms
·     Bruise
   
·     A person who will not wake up
·     Headache, unless it is very bad and like you’ve never had before
   
·     Drug overdose
·     Arthritis



If you think you have an emergency, go to the nearest hospital Emergency Room
(ER). If you can’t get to the ER, call 911.


If you need emergency care, you don’t have to get an OK from anyone before you
get emergency care.


If you are not sure if it’s an emergency, call your PCP. You can call your
Insurer’s Medical Advice Service Line at any time. Your PCP can help you get
emergency care if you need it.


You can also call MI Salud call center for advice. Their phone number is on the
back of your ID card. You can call 24 hours a day, 7 days a week.


CAN I CHANGE MY PCP?


Yes, you can change your PCP at least once a year. There are other reasons why
you may need to change your PCP. For example, you may want to see one whose
office is closer to you. To change your PCP you must call your Insurer to
corroborate whether the change may be performed.


You could also change to a new Primary Medical Group if the PCP you want to see
is in a different Primary Medical Group.


Most of the time, after the first 90 days of signing up with your Insurer, you
can change your Primary Medical Group at any time for some reasons, like if:




·
Your PCP can’t give you the care or treatment you need because of ethical
(moral) or religious reasons.


·
Your PCP can’t give you all the services you need at the same time, and not
getting services at the same time is risky for your health.


·
You get bad quality care.



12

--------------------------------------------------------------------------------


·
You can’t access the services you need.


·
Your PCP doesn’t have experience to take care of your health care needs.



For orientation and to make the change, call your Insurer at [x].


Another reason why your PCP or Primary Medical Group could change is if your PCP
or Primary Medical Group stops working with your Insurer. If this happens, your
Insurer will send you a letter letting you know your new PCP or Primary Medical
Group. If you want to change your PCP or Primary Medical Group, call your
Insurer at [x].


WHAT HAPPENS AFTER I ASK FOR THE CHANGE?


Once you make the change with your Insurer, it will take some time for the
change to be effective. If you make the change in the first 5 days of a month,
it will be effective in the next month. For example, if you make the change on
January 5, it will be effective on February 1. But if you make the change after
the first 5 days of the month, it will be effective the month after next. For
example, if you make the change on January 6, it will be effective March 1.


You should keep seeing your old PCP until the change is effective. You cannot
start seeing your new PCP until the effective date.


WHAT ABOUT OTHER DOCTORS OR PROVIDERS I NEED TO SEE?


Besides your PCP, you may also need to see other doctors and health care
providers, like specialists. A specialist is a doctor who gives care for a
certain illness or part of the body. One kind of specialist is a cardiologist,
who is a heart doctor. Another kind of specialist is an oncologist, who treats
cancer. There are many kinds of specialists.


Besides specialists, you may also need to go to other healthcare professionals
and healthcare facilities to get care, like laboratories, x-ray facilities, or
hospitals. The doctors, other health care professionals and service facilities
that work with your Insurer and your Primary Medical Group are called the
Preferred Provider Network.


The other doctors, other health care professionals and service facilities that
work with your Insurer are called the General Network. When you sign up with
your Insurer, they will mail you a Provider Directory for the Preferred Provider
Network and the General Network. These lists are also on your Insurer’s website
at [x]. Your Primary Medical Group and your Insurer’s Service Centers also have
a copy of the lists.


For more information about how MI Salud works if you have Medicare, look at Part
8 of this guide.


13

--------------------------------------------------------------------------------

Preferred Provider Network


The doctors, other health care professionals and services facilities who work
with your Primary Medical Group are called the Preferred Provider Network.


There are benefits to seeing the doctors, other health care professionals and
service facilities in the Preferred Provider Network:




·
You can visit any of the doctors and service facilities in the Preferred
Provider Network for free.


·
If you visit the doctors, healthcare professionals and service facilities in
your Preferred Provider Network, you don’t need to go to your PCP first to get a
referral.


·
If you get any of the following services within the Preferred Provider Network,
you don’t need your PCP to sign off:


·
Prescription medicine


·
Laboratory tests


·
X-rays



To get more information about your Preferred Provider Network, you can:




1.
Call your Insurer at [x].


2.
Call MI Salud call center at 1-800-981-2737.


3.
Go to your Insurer’s Service Centers.


4.
Call your Primary Medical Group.



General Network


The general network is the health care professionals and services facilities
that work with your Insurer and that support the Primary Medical Groups. If the
doctor or provider you need to see isn’t in your Preferred Provider Network,
they might be in your Insurer’s General Network. You can see any doctor or
provider in your Insurer’s General Network as long as you go to your PCP first
to get a referral. If you need a referral, your PCP must give you one during
your visit or within 24 hours after you ask for one.


Your PCP will coordinate your visits to doctors or providers in the General
Network.


You might need to pay money for these visits. Look at Part 4 of this guide for
more information about payments.


If you get any of the following by a provider in the General Network, your PCP
will have to sign off:




·
Prescription medicine


·
Laboratory tests


·
X-rays



14

--------------------------------------------------------------------------------

Out-of-Network


A doctor or other provider who does not work with your Insurer is called an
Out-of-Network provider. If you need to see a doctor or other provider who is
out-of-network, your PCP must get an OK from your Insurer first. This OK is
called a prior authorization. Your Insurer must give the prior authorization
within 72 hours of getting the request. If you need the prior authorization
faster because of your health care needs, your Insurer must give the prior
authorization within 24 hours.


If you need services from an out-of-network community health clinic, you will
first need a referral from your PCP. You can get care at an out-of-network
community health clinic for free.


If you feel that your Insurer or your doctors are not following these rules, you
can call your Insurer at [x] and tell them that you need to make a complaint.
You can also call the Patient Advocate Office at 1-800-981-0031 or ASES at
1-800-981-2737.


HELP WITH GETTING TO YOUR HEALTH CARE VISITS


If you don’t have a way to get to your health care visits, your Insurer and your
Municipality can help with transportation. Each Municipality has some ways to
help you get to your visits. Call your Insurer at [x] or call your local
Municipality for help.


Your Insurer and some providers also offer transportation for some members
through care management. If you need the help of a care manager and you do not
have one, call your Insurer at [x]. Part 5 of this guide has more information on
care management.


15

--------------------------------------------------------------------------------

PART 3: SERVICES MI SALUD PAYS FOR


GENERAL INFORMATION


MI Salud offers services to keep you healthy. MI Salud works with Insurers, who
coordinate with you and your doctors to help you access services you need.


You can start getting services as soon as your Medicaid Office tells that you
are eligible for the Government Health Program. You don’t have to wait.


As a MI Salud enrollee, you have a variety of health care benefits and services
available to you. Not everyone in MI Salud has the same benefits. The benefits
that are covered for you depend on the group you’re in. Your ID card will tell
you what coverage you can get.


Listed below are the services that MI Salud covers. Some services may have
limits. Call your Insurer at [x] if you want more information.




·
Routine doctor office visits, checkups, and sick visits





·
Well-baby visits, well-child visits, and immunizations





·
Tests and studies, laboratory work, and X-rays





·
Preventive services, including mammogram, colonoscopy, and well visits for
adults





·
OB/GYN exams and annual Pap tests





·
Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) services,
including periodic preventive health screenings and other necessary diagnostic
and treatment services for members ages 21 and under





·
Nutritional evaluations and tests





·
Vision and hearing test





·
Prenatal and postpartum care





·
Family planning





·
Health certificates





·
Dental services





·
Physical therapy





·
Occupational therapy





·
Speech therapy





·
Physician home visits



16

--------------------------------------------------------------------------------


·
Pharmacy





·
Care management and care coordination services





·
Emergency services





·
Post-stabilization services





·
Mental health services





·
Visits to specialists





·
Community health clinic services





·
Hospital: inpatient and/or outpatient care





·
Mental health hospitalization and partial hospitalization





·
Ambulatory service center services





·
Surgery: inpatient and/or outpatient





·
Ambulance services





·
Outpatient rehabilitation services



[PLACEHOLDER for additional services that the Insurer covers]


DENTAL SERVICES


MI Salud offers dental services. You can see any dentist that accepts MI Salud.
You can find information about participating dentists in your Insurer’s Provider
Directory. When you sign up with your Insurer, they will mail you a Provider
Directory. The list is also on your Insurer’s website at [x]. Your Primary
Medical Group and your Insurer’s Service Centers also have a copy of the list.


For questions about your dental benefits, call your Insurer at [x].


MENTAL HEALTH, ALCOHOL AND DRUG ABUSE SERVICES


MI Salud offers mental health, alcohol and substances abuse services. You do not
have to see your PCP first to see a doctor or other provider for mental health,
alcohol or substances abuse services. You can ask for these services whenever
you feel like you need them.


MI Salud wants to make it easy for you to get physical and mental health,
alcohol, and substance abuse services in the same place. This is called
integrated care.


Your Primary Medical Group is one place you can go to get mental health, alcohol
or drug abuse services. Your Primary Medical Group must have a psychologist
and/or a social worker available at least from 4 to 16 hours per week during
regular business hours.


17

--------------------------------------------------------------------------------

If you get mental health, alcohol or drug abuse services at another place (like
a mental health clinic or a psychiatric hospital), they must have services from
a PCP in the office at least part of the time to care for your physical health
needs.


If you need help finding mental health, alcohol and substance abuse services,
call your Insurer at [x].


PHARMACY SERVICES


MI Salud covers prescription medicines. If you need medicine, your provider will
write you a prescription to take to a participating pharmacy. You can choose any
pharmacy that works with your Insurer. You can find a list of participating
pharmacies in your Insurer’s Provider Directory. Or you can call your Insurer at
[x].


Prescription medicines are free for children up to the age of 20 and for
pregnant women that are Medicaid or CHIP beneficiaries. Other adults will need
to pay for prescription drugs. For more information on payments for prescription
medicines, look at Part 4 of this guide.


Your Covered Drugs Formulary (CDF) is the list of medicines MI Salud covers.
This list helps your doctor prescribe medicines for you. Brand-name and generic
medicines are on the CDF. A generic version of a medicine is the first choice.
If a generic version of a medicine is available, your doctor has to prescribe
the generic version.


If you have a chronic condition, your doctor can write a prescription for a
90-day supply of some medicines. This way, you only have to pay for the medicine
once instead of paying three times (1 payment per month).


NON-COVERED SERVICES


Here is a general list of some services that are not covered by MI Salud. You
can find a full list of services that MI Salud will not pay for online at [x].
Or, you can call your Insurer at [x] for a full list.


Some non-covered services are:




1.
Services for non-covered illnesses or trauma.





2.
Services for automobile accidents covered by the Administration of Compensation
for Automobile Accidents (ACAA, for its acronym in Spanish).





3.
Accidents on the job that are covered by the State Insurance Fund Corporation.



18

--------------------------------------------------------------------------------


4.
Services covered by another insurance or entity with primary responsibility
(third party liability).





5.
Specialized nursing services for the comfort of the Patient when they are not
medically necessary.





6.
Hospitalizations for services that can be rendered on an outpatient basis.





7.
Hospitalization of a Patient for diagnostic services only.





8.
Expenses for services or materials for the Patient’s comfort such as telephone,
television, admission kits, etc.





9.
Services rendered by Patient’s relative (parents, children, siblings,
grandparents, grandchildren, spouse, etc.).





10.
Organ and tissue transplants, except skin, bone and corneal transplants.





11.
Weight control Treatments (obesity or weight increase for aesthetic reasons).





12.
Sports medicine, music therapy and natural medicine.





13.
Cosmetic surgery to correct physical appearance defects.





14.
Services, diagnostic tests ordered or provided by naturopaths, and iridologists.





15.
Health Certificates except for (i) venereal disease research laboratory tests,
(ii) tuberculosis tests and (iii) any certification related to the eligibility
for the Medicaid program.





16.
Mammoplasty or plastic reconstruction of breast for aesthetic purposes only.





17.
Outpatient use of fetal monitor.





18.
Services, Treatment or hospitalization as a result of induced, non-therapeutic
abortions or their complications.





19.
Medications delivered by a provider that does not have a pharmacy license, with
the exception of medications that are traditionally administered in a doctor’s
office such as an injection.





20.
Epidural anesthesia services.





21.
Educational tests, educational services.





22.
Peritoneal dialysis or hemodialysis services (Covered under the Special
Coverage).





23.
New or experimental procedures not approved by ASES to be included in the Basic
Coverage.





24.
Custody, rest and convalescence once the disease is under control or in
irreversible terminal cases (hospice care for members under 21 is part of basic
coverage).





25.
Services covered under the Special Coverage.





26.
Services received outside the territorial limit of the Commonwealth of Puerto
Rico, except for emergency services for Medicaid or CHIP beneficiaries.





27.
Judicial order for evaluations for legal purposes.



19

--------------------------------------------------------------------------------


28.
Counseling services or referrals based on moral or religious objections of the
Insurer are excluded.





29.
Travel expenses, even when ordered by the PCP, are excluded.





30.
Eyeglasses, contact lenses and hearing aids (for members over age 21).





31.
Acupuncture services.





32.
Procedures for sex changes, including hospitalizations and complications.





33.
Treatment for infertility and/or related to conception by artificial means
including tuboplasty, vasovasectomy, and any other procedure to restore the
ability to procreate.



20

--------------------------------------------------------------------------------

PART 4: WILL I HAVE TO PAY TO GET HEALTH CARE SERVICES?


Sometimes you will have to pay to get health care services. Preventive care is
care that helps you stay well, like checkups, shots, pregnancy care, and
childbirth. This kind of care is always free. You don’t have copays for
preventive care.


For other care like hospital stays or sick child visits, you may have to pay
part of the cost. Copays are what you pay for each health care service you get.


Not everyone in MI Salud has copays. Your ID card will tell you if you have
copays and what they are. Copays depend on the type of MI Salud you have. Your
ID card says what type of MI Salud you have.


None of your doctors or providers can refuse to give you medically necessary
services because you don’t pay your copays. But, your Insurer and your providers
can take steps to collect any copays you owe.


You should only have to pay your copay for your care. You should not be billed
for the rest of the cost of your care. If you are billed for the rest of the
cost, you can appeal. Look at Part 7 of this guide to find out what to do if you
get a bill for your care.


COPAY CHARTS


Do you have to pay copays for a PCP, Specialist, ER visit, hospital stay, or
other type of service? Not sure? Check the chart below, look at your ID card or
call your Insurer at [x].


21

--------------------------------------------------------------------------------

[image00016.jpg]


* Copays apply to diagnostic tests only.  Copays do not apply to tests required
as part of a preventive service.
** Copays apply to each medicine included in the same prescription pad.


22

--------------------------------------------------------------------------------

PART 5: SPECIAL PROGRAMS


SPECIAL COVERAGE


Enrollees with special health care needs can get Special Coverage that will
provide services for the care they need. The special health care needs are:




1.
Aplastic Anemia


2.
Rheumatoid Arthritis


3.
Autism


4.
Cancer


5.
Skin Cancer such as Invasive Melanoma or squamous cells with evidence of
metastasis.


6.
Skin Cancer - Carcinoma IN SITU


7.
Chronic Renal Disease


8.
Scleroderma


9.
Multiple Sclerosis (MS) and Amiotrophic Lateral Sclerosis (ALS)


10.
Cystic Fibrosis


11.
Hemophilia


12.
Leprosy


13.
Systemic Lupus Erythematosus(SLE)


14.
Children with Special Health Needs


15.
Obstetric


16.
Tuberculosis (Tb)


17.
HIV/AIDS


18.
Adults with phenylketonuria (PKU)


19.
Pulmonary Hypertension



Your PCP or your Primary Medical Group can give you more information on which
people qualify for the special coverage. If you qualify for Special Coverage,
they can also help you sign up for it.


People with Special Coverage can choose any provider that works with your
Preferred Provider Network or your Insurer’s General Network. People with
Special Coverage can get prescription medications, tests and other services
through the Special Coverage without a referral or needing their PCP to sign
off.


Your Insurer will let you know if you are qualified and will if you are must
make sure that you get access to the services. MI Salud Special Coverage will
begin when the enrollee reaches the limits of the Special Coverage for any other
health plan.


The benefits under Special Coverage include the list below. Some services may
have limits. Contact your Insurer at [x] if you want more information.




·
Coronary disease services and intensive care





·
Maxillary surgery





·
Neurosurgical and cardiovascular procedures



23

--------------------------------------------------------------------------------


·
Peritoneal dialysis and related services





·
Clinical services and laboratory tests





·
Neonatal intensive care unit services





·
Chemotherapy, radiology and related services





·
Gastrointestinal conditions, allergies and nutritional evaluation for autistic
patients





·
Procedures and diagnostic tests, when medically necessary





·
Physical therapy





·
General Anesthesia





·
Hyperbaric chamber





·
Immunosuppressive medicines and laboratory tests for patients who have received
transplants





·
Treatment for specific conditions after diagnosis:





✓
Positive HIV Factor and Acquired Immunodeficiency Syndrome (AIDS) – Ambulatory
and hospitalization services are included. You do not need a Referral or
Prior-Authorization from your Insurer or your PCP for visits and treatment at
the Immunology Regional Clinics of the Health Department;





✓
Tuberculosis;





✓
Leprosy;





✓
Lupus;





✓
Cystic fibrosis;





✓
Cancer;





✓
Hemophilia;





✓
Aplastics Anemia;





✓
Reumatoid Artritis ;





✓
Autism;





✓
OBG Obstetricians;





✓
Post Organ Transplantation; and





✓
Children with special needs. Except:





o
Asthma and diabetes (Part of the Disease Management Program),





o
Psychiatric disorders, and





o
Catastrophic diseases for persons with Intellectual disabilities





·
Scleroderma





·
Multiple Sclerosis (MS) and Amyotrophic Lateral Sclerosis (ALS)



24

--------------------------------------------------------------------------------


·
Services for the Treatment of conditions resulting from self-inflicted damage or
as a result of a felony committed by a beneficiary or negligence.





·
Chronic renal disease





·
Medications required for the ambulatory Treatment of Tuberculosis and Leprosy



SPECIAL COVERAGE FOR HIV-AIDS


If you have HIV or AIDS, your PCP must ask your Insurer to give you Special
Coverage. Once your Insurer adds you to Special Coverage, they will mail you a
letter letting you know that you can get services under Special Coverage. The
letter will let you know when the Special Coverage starts and when it will stop.


Once you have the letter, you can get all services and treatments for your
condition like prescription medicines, laboratory tests, x-rays and other
services without your PCP needing to sign off.


You must get your prescription medicines for HIV/AIDS at the Department of
Health’s Centers for Prevention and Treatment of Communicable Diseases. Here
they are:


Centers for the Prevention and Treatment of Communicable Diseases (CPTET, for
its acronym in Spanish)


REGION
 
TELEPHONE/FAX
 
ADDRESS
         
ARECIBO
 
(787)  878-7895
Fax. (787) 881-5773
Fax. (787)  878-8288
Tel. (787)  879-3168
 
Antiguo Hosp. Distrito (Dr Cayetano Coll y Toste)
Carretera 129 hacia Lares
Arecibo, PR 00614


--------------------------------------------------------------------------------



PO Box 140370
Arecibo, PR  00614
         
BAYAMON
 
(787)  787-5151
Ext. 2224, 2475
(787)  787-5154
Fax. (787)   778-1209
(787)  787-4211
 
Antigua Casa de Salud
Hosp. Regional Bayamón
Dr. Ramón Ruíz Arnau,
Ave. Laurel Santa Juanita
Bayamón, PR  00956
         
CAGUAS



--------------------------------------------------------------------------------



CLINICA SATELITE
HUMACAO
 
(787)  653-0550
Ext. 1142, 1150
Fax (787)  746-2898;  744-8645
 

--------------------------------------------------------------------------------

 
 (787)  285-5660
 
Hosp. San Juan Bautista
PO Box 8548
Caguas, PR    00726-8548



--------------------------------------------------------------------------------



CDT de Humacao, Dr. Jorge Franceshi
Calle Sergio Peña Almodovar
Esq. Flor Gerena
Humacao, Puerto Rico 00791



25

--------------------------------------------------------------------------------

CAROLINA
 
(787)757-1800


Ext. 454, 459


Fax (787)765-5105
 
Hospital UPR Dr. Federico Trilla
P. O. Box 6021
Carolina, PR  00984-6021
Carretera 3, Km. 8.3
         
 
CLETS
 
 
(787)754-8118
 
(787)754-8128
 
(787)754-8127
 
P. O. Box 70184
San Juan, PR  00936-8523



--------------------------------------------------------------------------------



Calle José Celso Barbosa
Centro Médico de PR
Bo. Monacillos, San Juan
         
FAJARDO
 
 
(787)801-1992
 
(787)801-1995
 
Calle San Rafael # 55
Fajardo, PR  00738
         
MAYAGUEZ
 
 
(787)834-2115


(787)834- 2118
 
 
Centro Médico de Mayagüez
Hospital Ramón Emeterio Betances
Carr.# 2 Suite 6
Mayagüez, PR  00680
         
PONCE
 
 
 
 
 
 (787)842-0948
 
(787)842-2000
 
Departamento de Salud
Región Ponce
Antiguo Hosp. Distrito Ponce
Dr. José Gándara
Carretara Estatal 14
Bo. Machuelo
Ponce, PR  00731
         
CENTRAL
OFFICE
 
(787)765-2929


Ext. 4026, 4027


Fax (787)274-5523
 
P.O.  Box 70184
San Juan, PR  00936
 
Ant. Hosp. Psiquiatría
Pabellón 1, primer piso, 4ta. Puerta -  Terrenos de Centro Médico, Río Piedras
 



CARE MANAGEMENT


Some people with high needs and special conditions can receive Care Management.
If you are eligible for Care Management, nurses, social workers and
nutritionists are available to help you create a plan for your care. Your team
will review your care plan with you at least once a year, if your health needs
change, or if you ask for a review.


26

--------------------------------------------------------------------------------

You can ask for help through this program by calling your Insurer at [x]. Your
doctor, your family, your hospital can also ask for you.


For more information call your Insurer at [x].


HIGH COST HIGH NEEDS PROGRAM


If you have certain conditions, you may benefit from your Insurer’s High Cost
High Needs program to help you get all the care you need. This program is free.


If your PCP tells you that you have:




·
Cancer


·
End-Stage Renal Disease (ESRD)


·
Multiple Sclerosis


·
Rheumatoid Arthritis


·
Diabetes


·
Asthma


·
Severe Heart Failure


·
Hypertension


·
Chronic Obstructive Pulmonary Disease (COPD)


·
Depression


·
Attention-Deficit/Hyperactivity Disorder (ADHD)


·
Substance Use Disorders


·
Serious Mental Illness (SMI)


·
Hemophilia


·
Autism



Your Insurer will offer you extra help with getting care. Your Insurer may want
to send someone to your home to talk to you about your needs and learn which,
doctors, tests or other help is needed. Talking to the Insurer about your needs
will help them understand the best ways to help you.


[PLACEHOLDER for Insurer to add information about High Cost High Needs Program]


[PLACEHOLDER for Insurer to add information about any other special programs]


27

--------------------------------------------------------------------------------

PART 6: FOR YOUR PROTECTION


YOUR RIGHTS


You have the right to:




·
Be treated with respect and in a dignified way.





·
Get written information from your Insurer in English and Spanish and translated
into any other language. You also have the right to get written information in
an alternative format. Afterwards, you have the right to get all future written
information in that same format or language, unless you tell your Insurer
otherwise.





·
Get information about your Insurer, health care facilities, health care
professionals, health services covered, and how to access services.





·
Choose a Primary Medical Group, your PCP, and other doctors and providers within
your Preferred Provider Network.





·
Choose a dentist and a pharmacy among your Insurer’s network.





·
Contact your doctors when you want to and in private





·
Get medically necessary care that is right for you, when you need it. This
includes getting emergency services, 24 hours a day, 7 days a week.





·
Be told in an easy-to-understand way about your care and all of the different
kinds of treatment that could work for you, no matter what they cost or even if
they aren’t covered.





·
Help to make decisions about your health care. You can turn down care.





·
Ask for a second opinion for a diagnosis or treatment plan.





·
Make an Advanced Directive. Look at Part 6 of this guide for more information.





·
Get care without fear of physical restraint or seclusion used for bullying,
discipline, convenience or revenge.





·
Ask for and get information about your medical records as the federal and state
laws say. You can see your medical records, get copies of your medical records,
and ask to correct your medical records if they are wrong.





·
File a complaint or an appeal about your Insurer or your care. Look at Part 6 of
this guide for more information. The complaint can be filed in your Insurer’s
office or in the Patience Advocate office.





·
Get services without being treated in a different way because of race, color,
birthplace, language, sex, age, religion, or disability. You have a right to
file a complaint if you think you have been treated unfairly. If you complain or
appeal, you have the right to keep getting care without fear of bad treatment
from your Insurer, providers, or MI Salud.





·
Choose an Authorized Representative to be involved in making decisions.



28

--------------------------------------------------------------------------------


·
Provide informed consent.





·
Only have to pay the amounts for services listed in Part 4 of this guide. You
can’t be charged more than those amounts.





·
Be free from harassment by your Insurer or its Network Providers with respect to
contractual disputes between the Insurer and its Providers;



YOUR RIGHT TO PRIVACY (HIPAA)


Your health information is private. The law says that ASES and your Insurer must
protect your information. ASES and your Insurer can share your information for
your care, to pay your health claims, and to run the program. But we can’t share
your information with others unless you tell us we can. If you want to know more
about what information we have, how we can share it, or what to do if you don’t
want your health information shared with certain people, call your Insurer.


YOUR RESPONSIBILITIES


You have the responsibility to:




·
Understand the information in your guide and other papers that your Insurer
sends you.





·
Give your doctor your health records and let them know about any changes in your
health so that they can take care of you.





·
Follow your doctor’s instructions. If you can’t follow your doctor’s
instructions, let them know.





·
Let your doctor know if you don’t understand something.





·
Help to make decisions about your health care.





·
Communicate your Advance Directive so your doctors know how you want to be
treated if you are too sick to say so.





·
Treat your health care provider and your Insurer’s staff with respect and
dignity.





·
Let your Insurer know if you have another insurance company that should pay your
medical care.





·
Let ASES know if you find out about a case of fraud and abuse in MI Salud.



ADVANCE DIRECTIVES


Advance Directives are your written wishes about what you want to happen, if you
get too sick to be able to say. The written document that states your Advance
Directives is called a living will. You can use either word: advance directive
or living will.


Your doctor can give you information on how to make an Advance Directive. If you
are in the hospital, the hospital staff can also give you information on Advance
Directives. You can also call the Senior Citizens Advocate Office at
787-721-6121. They have free information about Advanced Directives.


29

--------------------------------------------------------------------------------

A Durable Power of Attorney is a paper that lets you name another person to make
medical decisions for you. This person can only make decisions if you are too
sick to make your own. He or she can say your wishes for you if you can’t speak
for yourself. Your illness can be temporary.


You do not have to fill out these papers for an Advance Directive or Durable
Power of Attorney. It is your choice. You may want to talk to a lawyer or friend
before you fill out these papers.


To make all of these papers legal, you need to have a lawyer watch you sign the
form. Instead of a lawyer, you could also have your doctor plus two additional
witnesses watch you sign the form. The two additional witnesses have to be of
legal age and they can’t be related to you by blood or marriage.


Once the papers are signed by everyone, it is your rule about what you want to
happen to you if you get too sick to be able to say. It stays like this unless
you change your mind.


These papers will only be used if you get too sick to be able to say what you
want to happen. As long as you can still think for yourself, you can decide
about your health care yourself.


Give a copy of the papers to your PCP and to your family members so they know
what you want to happen to you if you are too sick to say.


If you feel that your Insurer or your doctors aren’t complying with your wishes,
or if you have any complaints, you have the right to call the MI Salud call
center at 1-800-981-2737 or the Puerto Rico Patient Advocate Office at
1-800-981-0031. The phone call is free.


FRAUD AND ABUSE


Unfortunately, there could be a time when you see fraud or abuse related to MI
Salud. Some examples are:




·
A person lies about facts to get or keep MI Salud coverage





·
A doctor bills you or makes you pay cash for covered services





·
A person uses someone else’s ID card





·
A doctor bills for services that you did not get





·
A person sells or gives medications to someone else



30

--------------------------------------------------------------------------------

If you find out about fraud or abuse, you must tell us about it. You can call
your Insurer, the Patient’s Advocate Office or ASES. You do not need to tell us
your name and we will keep your information private. You will not lose your MI
Salud coverage if you report fraud or abuse.


If you want more information, you can visit the ASES website at www.asespr.org.
On the website there is a form that you can use to make your report. Your
Insurer’s website also has more information.


You can also help prevent fraud and abuse. Here are some things you can do:




·
Don’t give your ID card to anyone else.





·
Learn about your MI Salud benefits.





·
Keep records of your doctor’s visits, laboratory tests and medications. Make
sure you don’t get repeat services.





·
Make sure your information is right on a form before you sign it.





·
Request and review the quarterly summary of the services you receive. You may
request the summary of services directly from your Insurer.



31

--------------------------------------------------------------------------------

PART 7: COMPLAINTS AND APPEALS


NEED TO MAKE A COMPLAINT ABOUT YOUR CARE?


If you are not happy with the care that you are getting, call your Insurer at
[x]. Tell them that you need to make a complaint. You can also visit your
Insurer’s Service Centers. You can make a complaint at any time.


Your doctor, a family member, or your representative can make a complaint for
you if you authorize them to do so.


You also have the right to call the Patient Advocate Office to make a complaint.
Their number is 1-800-981-0031. You can also make a complaint to ASES. Their
number is 1-800-981-2737.


No one can do anything bad to you if you make a complaint.


Your Insurer has 72 hours to fix your complaint. If they can’t fix your
complaint quickly, it will become a “grievance”. In this case, your Insurer has
up to 90 days to fix it, but they have to decide faster if it’s important to
your health. The Insurer must tell you how the complaint was fixed.


WHAT HAPPENS IF MY COMPLAINT ISN’T FIXED?


If your Insurer does not fix your complaint, you can ask for a hearing. A
hearing is where you can tell a judge about the issue.


WHAT IS AN APPEAL?


If your doctors or your Insurer make a decision about your care that you don’t
agree with, you can file an appeal. When you appeal, you’re asking your Insurer
to take another look at a mistake you think was made.


If your Insurer denies, reduces, limits, suspends, or ends your health care
services, they will send you a letter in the mail. The letter will have
information like:




·
What decision your Insurer made





·
Why they made the decision





·
How to file an appeal



If you don’t agree with the decision, you can file an appeal. You have 60 days
from the date of the letter to file an appeal. Your doctor or your
representative can file the appeal for you if you authorize them to do so.


32

--------------------------------------------------------------------------------

There are many ways to file an appeal. You can:




·
Call your Insurer at [x]





·
Visit any of your Insurer’s service centers





·
Mail your Insurer your appeal at [x].



[PLACEHOLDER for link to forms to mail for appeals or location]


WHAT WILL HAPPEN WHEN MY INSURER GETS THE APPEAL?


Your appeal will be reviewed by a team of experts that have not been involved
with the issue of your appeal. Your Insurer will make a decision within 30 days.
If you have an emergency and your Insurer agrees that you do, you can ask for an
expedited or fast appeal. You, your doctor, or your representative can ask for a
fast appeal by calling your Insurer at [x], visiting any of your Insurer’s
service centers, or writing a letter to your Insurer at [x].


If your Insurer agrees to give you a fast appeal, they will decide your case
within 72 hours. If your Insurer does not agree to give you a fast appeal, they
will call you within 2 days to let you know they will decide your case within 30
days.


If your Insurer can’t make a decision within 30 days, they can ask for up to 14
more days. If they ask for more time, they have to let you know why. If you do
not agree to give your Insurer more time, you can file a complaint.


Once your Insurer makes a decision, they will send you a letter within 2
business days. The letter will tell you what they decided and that you have the
right to ask for a hearing if you do not agree with the decision.


WHAT CAN I DO IF I DON’T AGREE WITH THE DECISION?


If you are not happy with your Insurer’s decision about a complaint or an
appeal, you can ask for a hearing. A hearing is where you can tell an Official
Examiner about the mistake you think your Insurer made. You have 120 days from
the date of your Insurer’s decision to ask for an Administrative Hearing with
ASES.


You can get more information about hearings or request a hearing by:


Calling the MI Salud call center at:

1-800-981-2737
 
 
Writing ASES at:
ASES
  PO Box 195661   San Juan, PR 00919-5661     Sending ASES a fax to: 
787-474-3347



33

--------------------------------------------------------------------------------

Before the hearing, you and your representative can ask to look at the papers
and records that your Insurer will use. Your Insurer must give you access to
those papers and records for free.


During the hearing, you can give facts and proof about your health and medical
care. An Official Examiner will listen to everyone’s side. At the hearing, you
can talk for yourself or you can bring someone else to talk for you like a
friend or a lawyer.


The Official Examiner will decide your case within 90 days. If you need a fast
decision, the Official Examiner will decide your case within 72 hours.


If you do not agree with the Official Examiner’s decision, you can file an
appeal with the Court of Appeals of Puerto Rico. More information about how to
file an appeal will be in the papers you get after the hearing.


CAN I KEEP GETTING SERVICES DURING MY APPEAL OR HEARING?


If you are already getting services, you may be able to keep getting services
during your appeal or hearing. To keep getting services, all of these things
must be true:




·
You file the appeal within 60 days of the date on the letter from your Insurer.





·
You ask to keep getting services by the date your care will stop or change or
within 10 days of the date on the letter from your Insurer (whichever date is
later).





·
You say in your appeal that you want to keep getting services during the appeal.





·
The appeal is for the kind and amount of care you’ve been getting that has been
stopped or changed.





·
You have a doctor’s order for the services (if one is needed).





·
The services are something that MI Salud still covers.



If you keep getting services during your appeal or hearing and you lose, you
might have to pay your Insurer back for the services you got during the appeal
or hearing process.


To ask to keep getting services during your appeal or hearing, call your Insurer
at [x].


34

--------------------------------------------------------------------------------

PART 8: HOW MI SALUD WORKS WITH OTHER HEALTH INSURANCE


HOW MI SALUD WORKS WITH MEDICARE


If you have Medicare, your MI Salud coverage works in a different way. Medicare
is health insurance for people who are age 65 and older, and for some people of
any age who Social Security says are disabled. People with end stage renal
disease can have Medicare too.


These are the different parts of Medicare:




·
Part A is for hospital stays, skilled nursing facility care, home health care,
and hospice care.


·
Part B is for your doctor’s services and outpatient care.


·
Part D is for prescription medicines.



There are also other ways to have Medicare. These are called Medicare Health
Plans (these plans are sometimes called Medicare Part C). These plans put all of
the parts A, B, and D together for you in one plan.


To learn more about Medicare, call them at 1-800-633-4227. It’s a free call.


If you have Medicare, your MI Salud coverage works differently:




·
Your Medicare is your first (primary) insurance. Hospitals, doctors and other
health care providers will bill Medicare first.


·
Your MI Salud is your second (secondary) insurance. After your providers bill
Medicare, they will also bill MI Salud.



If you have Medicare Part A:




·
MI Salud will pay once you have reached the limit of what Medicare pays for.


·
MI Salud will not pay for your Part A deductibles.


·
You will pay a copay for services depending on what type of MI Salud you have.
See the copay chart on page [x] for more information.



If you have Medicare Part A and Part B:




·
MI Salud will pay for your pharmacy and dental services.


·
MI Salud will not pay for your Part A deductibles.


·
MI Salud will pay for your Part B Deductibles and Copayments.



35

--------------------------------------------------------------------------------

If you have Medicare Part C:




·
You have the option to choose a Platino plan, which will cover services your
Medicare health plan doesn’t cover.



HOW MI SALUD WORKS WITH OTHER INSURANCE


If you have other health insurance, your other insurance is your first (primary)
insurance. Hospitals, doctors and other health care providers will bill your
other insurance first. Your MI Salud is your second (secondary) insurance. After
your providers bill your other insurance, they will bill MI Salud.


If you have other health insurance, you must let your Insurer and Medicaid
Program know. Call your Insurer and the Medicaid Program at [x] to let them
know.


When you go to your health care visits, bring your MI Salud ID card and your ID
cards for your other insurance.


HOW MI SALUD WORKS IF YOU ARE A PUBLIC EMPLOYEE OR RETIREE


If you are a public employee or a retiree from the Government of Puerto Rico,
you can choose MI Salud as your health insurance. Your employer will pay ASES
and you will pay the difference, if any.


You can also visit your local Medicaid Office to see if you are eligible for MI
Salud for other reasons. If you are eligible for MI Salud for other reasons, you
will not have to pay the difference, if any. If you and your husband (or wife)
are public employees or retirees from the Government of Puerto Rico, you can
apply together for MI Salud. This is called “joint enrollment.”


If at any time you lose eligibility for MI Salud, you can sign up for MI Salud
in the ELA Puro group. That way, you can continue getting your MI Salud benefits
until you can get insurance through your job. You do not have to continue as ELA
Puro. It is your choice!


If you get other health insurance from your job, you have to cancel your MI
Salud benefits before you sign up for the other health insurance. Visit your
local Medicaid office to cancel your MI Salud benefits. The change will be
effective the first day of the next month after you cancel your benefits. If you
do not cancel your benefits, you will have to pay for part of the cost of the
premium for the new insurance you affiliate with.


36

--------------------------------------------------------------------------------

HOW MI SALUD WORKS IF YOU ARE A MEMBER OF THE POLICE DEPARTMENT OF PUERTO RICO


The members of the Police Department of Puerto Rico, their spouses and children
may also enroll in MI Salud. The Police Department of Puerto Rico will pay.


If you are a member of the Police Department of Puerto Rico, you must visit your
local Medicaid Office to sign up for MI Salud.


If a member of the Police Department of Puerto Rico dies, his/her widow can
continue to get MI Salud benefits until he/she remarries. Children can continue
to get MI Salud benefits up to the age of 26.


37

--------------------------------------------------------------------------------

DEFINITIONS


Appeal: A request from the enrollee for the review of a decision. It is a formal
request made by the enrollee, his authorized representative or provider, acting
on behalf of the enrollee with the consent of the enrollee, to reconsider a
decision in the case that the provider does not agree.


Authorization:  A written document through which  a person freely and
voluntarily authorizes  another person or provider to represent, him/her for
medical or treatment purposes or to initiate an action such as a grievance. It
may also be used to end a previous authorization.


Benefits: The health care services covered under MI Salud.


CHIP:  Children Health Insurance Program, a federal program that provides
medical services to low-income children age 21 and under, through Insurers
qualified to offer coverage under this program.


Commonwealth Population: Individuals, regardless of age, who meet State
eligibility standards established by the Puerto Rico Medicaid Program but do not
qualify for Medicaid or CHIP.


Complaint: An expression of dissatisfaction about any issue that is not an
Adverse Benefit Determination that is resolved at the point of contact.


Coordinated Care: Is the service provided to Enrollees by doctors who are part
of the preferred network of providers in your Primary Medical Group. The PCP is
the leading provider of services and is responsible to periodically evaluate
your health and coordinate all medical services you need.


Copayment: Money you need to pay at the time of service.


Covered Services: Services and benefits included in MI Salud.


ELA Puro: An option available to public employees so they can maintain medical
coverage when they lose eligibility in the Medicaid Program and the enrollment
for other Insurers contracted under Law 95 has ended. This coverage is the same
as the coverage of MI Salud.


Emergency Medical Condition: A medical problem so serious that you must seek
care right away to avoid severe harm.


Emergency Services: Treatment of an emergency medical condition to keep it from
getting worse.


Enrollee: A person who after being certified as eligible under the Medicaid
program has completed the enrollment process with the Insurer and for whom the
Insurer has issued the ID card that identifies the person as a MI Salud
Enrollee.


38

--------------------------------------------------------------------------------

Enrollment Counselor: An individual or entity that performs choice counseling,
or enrollment activities, or both.


Grievance: A formal claim made by the Enrollee in writing, by telephone or by
visiting your Insurer or the Health Advocate Office, requesting a solution be
granted when a service has been denied or allowed on a limited basis. A service;
reduction, suspension or termination of a previously authorized service; total
or partial denial of payment for a service; not having received services in a
timely manner; when your Insurer has not acted on a situation according to the
established terms, refusal of your Insurer to let the Enrollee exercise his/her
right to receive services outside the network


HIPAA (Health Insurance Portability and Accountability Act): The law that
includes regulations for establishing safe electronic health records that will
protect the privacy of a person’s medical information and prevent the misuse of
this information.


High Cost High Needs Program:  A specialized program of coordinated care for
Enrollees with specific conditions that require additional management due to the
cost or elevated needs associated with the condition.


Hospital: A facility that provides medical-surgical services to patients.


Insurer: The company contracted with ASES to provide your medical services under
MI Salud.


Medical Record: Detailed collection of data and information on the treatment and
care the Patient receives from a health professional.


Medically Necessary: Services related to (i) the prevention, diagnosis, and
Treatment of health impairments; (ii) the ability to achieve age-appropriate
growth and development; or (iii) the ability to attain, maintain, or regain
functional capacity. Additionally, Medically Necessary services must be:




·
Appropriate and consistent with the diagnosis of the treating provider and not
getting could adversely affect your medical condition;





·
Compatible with the standards of acceptable medical practice in the community;





·
Provided in a safe, appropriate, and cost-effective setting given the nature of
the diagnosis and the severity of the symptoms;





·
Not provided solely for your convenience or the convenience of the Provider or
Hospital; and





·
Not primarily custodial care (for example, foster care).



In order for a service to be Medically Necessary, there must be no other
effective and more conservative or substantially less costly Treatment, service,
or setting available.


Medicaid: Program that provides health insurance for people with low or no
income and limited resources, according to federal regulations.


39

--------------------------------------------------------------------------------

Primary Care Physician (PCP): A licensed medical doctor (MD) who is a provider
and who, within the scope of practice and in accordance with Puerto Rico
Certification and licensure requirements, is responsible for providing all
required primary care to Enrollees.   The PCP is responsible for determining
services required by Enrollees, provides continuity of care, and provides
Referrals for Enrollees when Medically Necessary.  A PCP may be a general
practitioner, family physician, internal medicine physician,
obstetrician/gynecologist, or pediatrician.


Patient: Person receiving Treatment for his mental and physical health.


Prescription: Original written order issued by a duly licensed health
professional, ordering the dispensing of a product,  or formula.


Preferred Provider Network: Health professionals duly licensed to practice
medicine in Puerto Rico contracted by your Insurer for the Enrollee to use as
the first option. Enrollees can access these providers without Referral or
co-payments if they belong to their Primary Medical Group.


Primary Medical Group: Health professionals grouped to contract with your
Insurer to provide health services under a Coordinated Care model.


Prior-Authorization: Permission your Insurer grants in writing to you, at the
request of the PCP, Specialist or sub-specialist, to obtain a specialized
service.


Referral: Written authorization a PCP gives to an Enrollee to receive services
from a Specialist, sub-specialist or facility outside the preferred network of
the Primary Medical Group.


Specialist: A health professional licensed to practice medicine and surgery in
Puerto Rico that provides specialized medical and complementary services to the
primary physicians. This category includes: cardiologists, endocrinologists,
neurologists, surgeons, radiologists, psychiatrists, ophthalmologists,
nephrologists, urologists, physiatrists, orthopedists, and other physicians not
included in the definition of PCP.


Second Opinion: Additional consultation the Enrollee makes to another physician
with the same medical specialty to receive or confirm that the initially
recommended medical procedure is the Treatment indicated for his condition.


Treatment: To provide, coordinate or manage health care and related services
offered by health care providers.

40


--------------------------------------------------------------------------------

Attachment 4



Ryan White Clinics


Attachment 4


Version 10.1.18



--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

TELEPHONE DIRECTORY
CLINICS AND PHARMACIES
ADAP


Department of Health
Ryan White Part B/ADAP


[image00006.jpg]



--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

TABLE OF CONTENTS


ARECIBO REGION
 
CPTET Arecibo – Clínica de Inmunología
1
Centro de Salud de Lares, Inc.
2
Centro de Salud de Quebradillas
3
Camuy Health Services, Inc.
4
Corporación de Servicio Médicos Primarios y Prevención de Hatillo
5
Ciales Primary Health Care Services, PRYMED
6
Hospital General de Castañer
7
Morovis Community Health Center
8
   
BAYAMÓN REGION
 
Salud Integral en la Montaña, Inc. – SIM Oficina Central
9
Centro de Salud Integral de Naranjito
10
Centro de Salud Integral de Barranquitas
11
Centro de Salud Integral de Comerío
12
Centro de Salud Integral de Corozal
13
Centro de Salud Integral de Orocovis
14
CPTET Bayamón – Clínica de Inmunología
15
Centro de Epidemiología de Bayamón
16
Casa Joven del Caribe (Clínica Proyecto Renacer)
17
   
CAGUAS REGION
 
CPTET Caguas – Clínica de Inmunología
18
Neo Med Center, Inc.
19
Hospital Ryder Memorial – Proyecto CIS
20
Corporación de Servicios de Salud y Medicina Avanzada - COSSMA Cidra
21
Corporación de Servicios de Salud y Medicina Avanzada - COSSMA Humacao
22
Corporación de Servicios de Salud y Medicina Avanzada - COSSMA San Lorenzo
23
Corporación de Servicios de Salud y Medicina Avanzada - COSSMA Yabucoa
24
Corporación de Servicios de Salud y Medicina Avanzada – COSSMA Las Piedras
25
   
MAYAGÜEZ REGION
 
Migrant Health Center – Región Oeste (Mayagüez, San Sebastián, Guánica)
26-27
CPTET Mayagüez – Clínica de Inmunología
28
Costa Salud – Rincón
29




--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

FAJARDO REGION
 
CPTET Fajardo – Clínica de Inmunología
30
   
PONCE REGION
 
Centro ARARAT
31
Centro ARARAT – Proyecto Faith CES – Juana Díaz
32
Centro de Salud Fam. Dr. Julio Palmieri – Arroyo
33
Med Centro PR, Inc.
34
CPTET Ponce – Clínica de Inmunología
35
Centro de Servicios Primarios de Salud de Patillas
36
   
SAN JUAN REGION
 
Centro Latinoamericano de Enfermedades Transmisibles – CLET
37
Concilio de Salud Integral de Loíza
38
CPTET Carolina – Clínica de Inmunología
39
Municipio de San Juan - Programa más Salud: Sida con Salud
40
Puerto Rico CONCRA
41
Iniciativa Comunitaria
42
UPR-RCM Proyecto ACTU
43
UPR-RCM Proyecto CEMI
44
UPR-RCM Proyecto GAMMA
45
Centro ARARAT – Hope Clinic & Wellness Center
46
Aids Health Foundation PR (AHF)
47




--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

ARECIBO REGION


CPTET ARECIBO
Clínica de Inmunología - Departamento de Salud


Medical Director:
Dr. Adrián Pérez Medina
Email Address:
adrianperez@salud.pr.gov
Street Address:
Antiguo Hospital de Distrito, Carr. 129 hacia Lares, Arecibo, PR
Mailing Address:
627 Ave. San Luis, Arecibo, PR 00612-3666
Telephone No.:
787-765-2929 ext. 6531
Fax No.:
787-881-5773



PHARMACY THAT PROVIDES SERVICES


FARMACIA GARCÍA


Street Address:
Calle Vidal Félix 121, Hatillo, PR 00659
Mailing Address:
PO Box 67, Hatillo, PR 00659
Telephone No.:
787-898-3975 / 787-820-5158 / 787-880-2122 (Arecibo)
Fax No.:
787-820-9048



1

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CENTRO DE SALUD DE LARES, INC.
RYAN WHITE PART C


Executive Director:
Lcdo. Rigoberto Hernández Nieves
Email Address:
rhernandez@cslpr.org
RWC Administrator:
Sr. Gonzalo Maldonado R.N.
Email Address:
rw_csl@hotmail.com
Street Address:
Carr. 111 km 1.9, Ave. Los Patriotas, Lares, PR
Mailing Address:
PO Box 379, Lares, PR 00669
Telephone No.:
787-897-2727 / 787-897-1720 / 787-897-1730
Fax No.:
787-897-2155 / 787-897-2725



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. 111 km 1.9, Ave. Los Patriotas, Lares, PR
Mailing Address:
PO Box 379, Lares, PR 00669
Telephone No.:
787-897-3023 / 787-897-2727/ 787-897-2155 / 787-897-1720
Fax No.:
787-897-2155 / 787-897-2725



2

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CENTRO DE SALUD DE QUEBRADILLAS


Administrator:
Sr. Daniel González Rivera
Email Address:
cdtquebradillas@hotmail.com
Street Address:
Calle Muñoz Rivera Esq. San Justo 114, Quebradillas, PR 00678
Mailing Address:
Apartado 1551, Quebradillas, PR 00678
Telephone No.:
787-895-2660 ext. 1199/1100 / 787-895-2670 / 787-895-5679
Fax No.:
 



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Calle Muñoz Rivera Esq. San Justo 114, Quebradillas, PR 00678
Mailing Address:
Apartado 1551, Quebradillas, PR 00678
Telephone No.:
787-895-2512
Fax No.:
787-895-2512



* CENTER BELONGS TO CENTRO DE SALUD DE LARES, INC., CONSORTIUM


3

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CAMUY HEALTH SERVICES, INC.


Director:
Lcdo. Eddie Pérez Cabán
Email Address:
camuy660@coqui.net
Street Address:
Ave. Muñoz Rivera 63, Camuy, PR 00627
Mailing Address:
PO Box 660, Camuy, PR 00627-0660
Telephone No.:
787-898-2290 / 787-262-6603
Fax No.:
787-262-1210 / 787-262-3789



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Ave. Muñoz Rivera 63, Camuy, PR 00627
Mailing Address:
PO Box 660, Camuy, PR 00627-0660
Telephone No.:
787-898-2660 ext. 227 / 787-898-2604 (DDI)
Fax No.:
787-262-4822



4

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CORPORACIÓN DE SERVICIOS MÉDICOS
PRIMARIOS Y PREVENCIÓN DE HATILLO


Executive Director:
Sr. Armando Legarreta Raíces
Email Address:
hatillomedical@yahoo.com / aldirector@csmpr.org
Street Address:
Ave. Dr. Susoni 116, Hatillo, PR 00659
Mailing Address:
PO Box 907, Hatillo, PR 00659
Telephone No.:
787-898-3935 ext. 222, 308 / 787-898-4190
Fax No.:
787-262-3984



PHARMACY THAT PROVIDES SERVICES


FARMACIA SAN MIGUEL


Street Address:
Ave. Dr. Susoni 116, Hatillo, PR 00659
Mailing Address:
PO Box 907, Hatillo, PR 00659
Telephone No.:
787-898-4190 / 787-898-5764 ext. 240
Fax No.:
787-262-3984



5

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CIALES PRIMARY HEALTH CARE SERVICES - PRYMED


Directora:
Sra. Gladys Rivera Estela
Email Address:
prymed@prymedical.com
Street Address:
Carr. 149 km 12.3, Ciales, PR
Mailing Address:
PO Box 1427, Ciales, PR 00638
Telephone No.:
787-871-0601 / 787-871-0602 / 787-871-0603
Fax No.:
787-871-3960



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. 149 km 12.3, Ciales, PR
Mailing Address:
PO Box 1427, Ciales, PR 00638
Telephone No.:
787-871-0601 ext. 210, 229
Fax No.:
787-871-3960



6

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* HOSPITAL GENERAL DE CASTAÑER


Executive Director:
Sr. Domingo Monroig
Email Address:
hospital@hospitalcastaner.com
Street Address:
Carr. 135 k.m 4.5, Castañer, PR
Mailing Address:
PO Box 1003, Castañer, PR 00631
Telephone No.:
787-829-5010 / 829-2055 / 829-7500 / 829-5600
Fax No.:
787-829-2913 / 829-2166 / 829-4668



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. 135 k.m 4.5, Castañer, PR
Mailing Address:
PO Box 1003, Castañer, PR 00631
Telephone No.:
787-829-5010 ext. 233/289 /787-829-2910
Fax No.:
787-829-1479
Adjuntas:
787-829-5656 ext. 250 / 787-829-5202



7

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

MOROVIS COMMUNITY HEALTH CENTER, INC.


Executive Director:
Lcdo. William Rodríguez Castro
Email Address:
william.rodriguez@mchcpr.org
Street Address:
#2 Calle Patrón, Morovis, PR 00687
Mailing Address:
PO Box 518, Morovis, PR 00687
Telephone No.:
787-862-3000 ext. 2203 (Administration);
 
ext. 2318 (Health Education); ext. 2212 (Case Management)



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
#2 Calle Patrón, Morovis, PR 00687
Mailing Address:
PO Box 518, Morovis, PR 00687
Telephone No.:
787-862-3000 ext. 2224
Fax No.:
 



8

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

BAYAMÓN REGION


* SALUD INTEGRAL EN LA MONTAÑA INC (SIM) OFICINA CENTRAL


Executive Director:
Lcda. Gloria Amador
Email Address:
gamador@simpr.org
Street Address:
Carr. 152 km 12 hm 2 Bo. Cedro Arriba, Naranjito, PR 00719
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-869-5900 ext. 1103, 1108, 1105
Fax No.:
787-869-6120



9

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CENTRO DE SALUD INTEGRAL DE NARANJITO


Executive Director:
Lcda. Gloria Amador
Email Address:
gamador@simpr.org
Street Address:
Carr. 164 Sector el Desvío, Barrio Achiote, Naranjito, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-869-1290 ext. 2252, 2253
Fax No.:
787-869-1800



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. 164 Sector el Desvío, Barrio Achiote, Naranjito, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-869-1290 ext. 2208, 2238
Fax No.:
787-869-1800



10

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CENTRO DE SALUD INTEGRAL DE BARRANQUITAS


Executive Director:
Lcda. Gloria Amador
Email Address:
gamador@simpr.org
Street Address:
Carr. Barceló #53, Barranquitas, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-857-2688 ext. 1601, 1602, 1618, 1617
Fax No.:
787-857-1730 / 857-3440



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. Barceló #53, Barranquitas, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-857-2688 ext. 225
Fax No.:
787-857-1730



11

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CENTRO DE SALUD INTEGRAL DE COMERÍO


Executive Director:
Lcda. Gloria Amador
Email Address:
gamador@simpr.org
Street Address:
Calle Georgetti #18 Carr. 167, Comerío, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-875-3375
Fax No.:
787-875-4230



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Calle Georgetti #18 Carr. 167, Comerío, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-875-3375 ext. 1247, 1236, 1209
Fax No.:
787-875-4230



12

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CENTRO DE SALUD INTEGRAL DE COROZAL


Executive Director:
Lcda. Gloria Amador
Email Address:
gamador@simpr.org
Street Address:
Carr. 891 km 15.1 Int. Bo. Pueblo, Corozal, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-859-2560
Fax No.:
787-859-5390



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. 159 Sector El Desvío, Corozal, PR
Mailing Address:
PO Box 515 Naranjito, PR 00719
Telephone No.:
787-859-2560 ext. 215
Fax No.:
787-859-5390



13

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

* CENTRO DE SALUD INTEGRAL DE OROCOVIS


Executive Director:
Lcda. Gloria Amador
Email Address:
gamador@simpr.org
Street Address:
Ave. Luis Muñoz Marín, Carr. 155 Sector El Desvío, Orocovis, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-867-6010
Fax No.:
787-867-5210



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Ave. Luis Muñoz Marín, Carr. 155 Sector El Desvío, Orocovis, PR
Mailing Address:
PO Box 515, Naranjito, PR 00719
Telephone No.:
787-867-6010
Fax No.:
787-867-6008



14

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CPTET BAYAMÓN
Clínica de Inmunología - Departamento de Salud


Medical Director:
Dra. Sandra N. Maldonado Rivera
Email Address:
sandra.maldonado@salud.pr.gov
Street/Mailing Address:
Hospital Universitario Dr. Ramón Ruiz Arnau
 
Ave. Laurel #100, Santa Juanita
 
Bayamón, PR 00956
Telephone No.:
787-778-1209 ext. 4400, 4404, 4405
Fax No.:
787-778-1209



PHARMACIES THAT PROVIDE SERVICES


IN HOUSE PHARMACY


Street Address:
Hospital Universitario Dr. Ramón Ruiz Arnau
 
Ave. Laurel #100 Santa Juanita
 
Bayamón, PR 00956
Telephone No.:
787-786-2125 / 787-778-1209 ext. 4426
Fax No.:
787-269-6563



FARMACIA CARIDAD 4


Street Address:
Barrio Hato Tejas Carr. 862 km 1.9, Bayamón, PR
Mailing Address:
PO Box 4218, Bayamón, PR 00954
Telephone No.:
787-785-3055 / 269-3140
 
OFICINA CENTRAL 787-778-3399
Fax No.:
787-740-5445 / 269-0022



15

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CENTRO DE EPIDEMIOLOGÍA DE BAYAMÓN


Director:
Sra. Deborah Medina
Email Address:
dmedina@bayamonpr.org
Street Address:
Calle Isabel 2da Esq. Degetau Sótano
 
(Antiguo CDT Bayamón Pueblo)
 
Bayamón, PR
Mailing Address:
PO Box 1588, Bayamón, PR 00961
Telephone No.:
787-787-9831 / 787-798-2964
Fax No.:
787-269-5230 / 787-785-2387



PHARMACY THAT PROVIDES SERVICES


FARMACIA PLAZA III


Street/Mailing Address:
Calle Barbosa 57, Bayamón, PR 00961
Telephone No.:
787-785-0000
Fax No.:
787-785-2387



16

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CASA JOVEN DEL CARIBE
CLÍNICA PROYECTO RENACER


Executive Directors:
Rev. Alice Ayala
 
Rev. Samuel Agosto López / Sam Agosto (hijo)
Email Address:
sagostolopez@yahoo.com / sagosto123@gmail.com
Street Address:
Carr. 820 Bo. Marzán Sector Río Lajas, Toa Alta, PR
Mailing Address:
PO Box 694, Dorado, PR 00646
Telephone No.:
787-870-1911
Fax No.:
787-796-2832 / 787-870-1911





PHARMACY THAT PROVIDES SERVICES


FARMACIA CARIDAD 4


Street Address:
Barrio Hato Tejas Carr. 862 km 1.9, Bayamón, PR
Mailing Address:
PO Box 4218, Bayamón, PR 00954
Telephone No.:
787-785-3055 / 269-3140
 
OFICINA CENTRAL 787-778-3399
Fax No.:
787-740-5445 / 787-269-0022



17

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CAGUAS REGION




CPTET CAGUAS
Clínica de Inmunología - Departamento de Salud


Administrator:
Lcdo. Jorge Buzainz
Email Address:
jorge.buzainz@salud.pr.gov
Street Address:
Hospital Menonita, Caguas, PR
Mailing Address:
PO Box 8548, Caguas, PR 00726
Telephone No.:
787-765-2929 ext. 5446
Fax No.:
787-746-2898



PHARMACIES THAT PROVIDE SERVICES


FARMACIA ARLEEN


Street Address:
Carr. 172 3ra. Sección Villa del Rey, Caguas, PR
Mailing Address:
PO Box 5986, Caguas, PR 00726
Telephone No.:
787-746-5952 / 787-745-2838
Fax No.:
787-744-3397



FARMACIA CENTRAL


Street Address:
Calle Noya Hernández #12 Este, Humacao, PR 00791
Mailing Address:
PO Box 669, Humacao, PR 00792
Telephone No.:
787-852-0520
Fax No.:
787-850-5500



18

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

NEO MED CENTER, INC. (GURABO)
PROGRAMA SIVIF


Executive Director:
Dra. Rosa Castro Vilá
Email Address:
rcastro@neomedcenter.org
Proyecto SIVIF Administrator:
Marlene Pérez / mperez@neomedcenter.org
 
787-630-5564
Street Address:
Ramal 941 Salida Barrio Jaguas, Gurabo, PR
Mailing Address:
Apartado 1277, Gurabo, PR 00778
Telephone No.:
787-737-1131
Fax No.:
787-737-2365 / 787-737-2377



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Ramal 941 Salida Barrio Jaguas, Gurabo, PR
Mailing Address:
Apartado 1277, Gurabo, PR 00778
Telephone No.:
787-737-4449
Fax No.:
787-737-1242



19

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

HOSPITAL RYDER MEMORIAL
PROYECTO CIS - RYAN WHITE PART C


Executive Director:
Lic. José R. Feliciano Sepúlveda
Email Address:
jfeliciano@hryder.org
Proyecto CIS Director:
Dra. Felicita de Jesús
Email Address:
felicitadejesus35@yahoo.com / fdejesus@hryder.org
Street Address:
Ave. Font Martelo 355, Salida Humacao a Las Piedras, Humacao, PR
Mailing Address:
PO Box 859, Humacao, PR 00792-0859
Telephone No.:
787-852-0768 ext. 4716, 4717, 4609
Fax No.:
787-852-0157 / 787-656-0735 / 787-850-1444



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Ave. Font Martelo 355, Salida Humacao a Las Piedras, Humacao, PR
Mailing Address:
PO Box 859, Humacao, PR 00792-0859
Telephone No.:
787-852-0768 ext.4331, 4335, 4336
Fax No.:
787-850-1444



20

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

COSSMA CIDRA
Corporación de Servicios de Salud y Medicina Avanzada


Executive Director:
Sra. Isolina Miranda
Email Address:
isolina.miranda@cossma.org
Street Address:
Ave. Industrial El Jibaro Lote #2 Carr. 172 km. 13.5, Cidra, PR
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182, ext. 1252
Fax No.:
787-739-8190



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Ave. Industrial El Jibaro Lote #2 Carr. 172 km. 13.5, Cidra, PR
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1230, 1261



21

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

COSSMA HUMACAO
Corporación de Servicios de Salud y Medicina Avanzada


Executive Director:
Sra. Isolina Miranda
Email Address:
isolina.miranda@cossma.org
Street Address:
Calle Ulises Martínez #50, Humacao, PR 00791
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1300, 1301
Fax No.:
787-656-5406



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Calle Ulises Martínez #50, Humacao, PR
Mailing Address:
Apartado 1330 Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1307, 1312, 1321



22

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

COSSMA SAN LORENZO
Corporación de Servicios de Salud y Medicina Avanzada


Executive Director:
Sra. Isolina Miranda
Email Address:
isolina.miranda@cossma.org
Street Address:
Calle Muñoz Rivera #186, San Lorenzo, PR 00754
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1100
Fax No.:
787-937-0059



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Calle Muñoz Rivera #186, San Lorenzo, PR
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1115, 1116



23

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

COSSMA YABUCOA
Corporación de Servicios de Salud y Medicina Avanzada


Executive Director:
Sra. Isolina Miranda
Email Address:
isolina.miranda@cossma.org
Street Address:
Juan Martin Villa Carr. 901 km 1.6, Yabucoa, PR
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1400, 1427
Fax No.:
787-953-0229



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY
Street Address:
Juan Martin Villa Carr. 901 km 1.6, Yabucoa, PR
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1433, 1419, 1422
Fax No.:
787-893-3060



24

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

COSSMA LAS PIEDRAS
Corporación de Servicios de Salud y Medicina Avanzada


Executive Director:
Sra. Isolina Miranda
Email Address:
isolina.miranda@cossma.org
Street Address:
Carr. Estatal PR 9921 Lote #8 Centro Industrial Tejas
 
Las Piedras, PR 00771
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1600, 1602, 1603
Fax No.:
787-912-0306



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. Estatal PR 9921 Lote #8 Centro Industrial Tejas
 
Las Piedras PR
Mailing Address:
Apartado 1330, Cidra, PR 00739
Telephone No.:
787-739-8182 ext. 1617, 1618, 1619
Fax No.:
787-937-0068



25

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

MAYAGÜEZ REGION


MIGRANT HEALTH CENTER - Región Oeste (MAYAGÜEZ)
Programa SSIMA - Servicios de Salud Integrados - Ryan White Part C


Executive Director:
Sra. Dolores Morales Torres
Email Address:
dolores@migrantspr.com
Street Address:
Calle Ramón E. Betances 392 Sur, Mayagüez, PR
Mailing Address:
PO Box 7128, Mayagüez, PR 00681-7128
Telephone No.:
787-805-2900 / 787-831-5800
Fax No.:
787-805-4750



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY (MAYAGÜEZ)


Street Address:
Calle Ramón E. Betances 392 Sur, Mayagüez, PR
Mailing Address:
PO Box 190, Mayagüez, PR 00681-7128
Telephone No.:
787-805-2900 / 787-805-2920 ext. 237
Fax No.:
787-805-4707



26

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

MIGRANT HEALTH CENTER – Región Oeste (MAYAGÜEZ)


FARMACIA CLÍNICA SATÉLITE DE SAN SEBASTIÁN


Street/Mailing Address:
Carr. 119 km 35.2 Bo. Piedras Blancas, San Sebastián, PR 00685
Telephone No.:
787-896-1665 / 787-896-6975
Fax No.:
787-896-4570 / 787-896-1690



FARMACIA CLÍNICA SATÉLITE DE GUÁNICA


Street/Mailing Address:
Calle Montalva 23 Bo. Ensenada, Guánica, PR 00647
Telephone No.:
787-821-4511 / 787-821-3377 / 787-821-2144
Fax No.:
787-821-4511



27

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CPTET MAYAGÜEZ
Clínica de Inmunología - Departamento de Salud


Medical Services Director:
Dra. Carmen Sánchez Cruz
Email Address:
lcabassa@salud.pr.gov
Street Address:
Centro Médico Ramón E. Betances
 
(al lado de Salud Mental Carr. #2)
 
Mayagüez, PR
Mailing Address:
PO Box 400, Mayagüez, PR 00680
Telephone No.:
787-765-2929 ext. 6306 / 787-834-2115 / 787-834-2118
Fax No.:
787-806-1490



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Centro Médico Ramón E. Betances
 
(al lado de Salud Mental Carr. #2)
 
Mayagüez, PR
Mailing Address:
PO Box 400, Mayagüez, PR 00680
Telephone No.:
787-834-2118 / 787-765-2929 ext. 6306
Fax No.:
 



28

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

COSTA SALUD RINCÓN


Executive Director:
Lcda. Susana M. Pérez Maldonado
Email Address:
sperez@costasalud.com
Street Address:
Calle Muñoz Rivera #28, Rincón, PR
Mailing Address:
PO Box 638, Rincón, PR 00677
Telephone No.:
787-823-5555 / 787-823-5500 ext. 179
Fax No.:
787-823-2990



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Calle Muñoz Rivera #28, Rincón, PR
Mailing Address:
PO Box 638, Rincón, PR 00677
Telephone No.:
787-823-5555 ext. 163, 181
Fax No.:
787-823-2390



29

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

FAJARDO REGION
CPTET FAJARDO
Clínica de Inmunología - Departamento de Salud


Contact:
Dr. Héctor Cabán Hernández
Email Address:
hectorcaban@salud.pr.gov
Street/Mailing Address:
Hosp. HIMA San Pablo
 
2do Piso Clínicas Externas
 
404 Ave. General Valero, Fajardo, PR 00738
Telephone No.:
787-765-2929 ext. 6383, 6382
Fax No.:
787-863-5437



PHARMACY THAT PROVIDES SERVICES


FARMACIA DENIRKA


Street Address:
Ave. General Valero 305, Fajardo, PR 00738
Mailing Address:
PO Box 850 Fajardo, PR 00738
Telephone No.:
787-863-7788 / 787-860-7788
Fax No.:
787-863-1422



30

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

PONCE REGION


CENTRO ARARAT


Administrator:
Dr. Iván Meléndez
Email Address:
drmelendez@centroararat.org
Street Address:
Condominio San Vicente Calle Concordia 8169 Suite 412, Ponce, PR
Mailing Address:
PO Box 7793, Ponce, PR 00732
Telephone No.:
787-284-5884 / 787-284-5887
Fax No.:
787-284-5874



PHARMACY THAT PROVIDES SERVICES


CA PHARMACY


Street Address:
Condominio San Vicente Calle Concordia 8169 Suite 410, Ponce, PR
Mailing Address:
PO Box 7793, Ponce, PR 00732
Telephone No.:
787-284-4488
Fax No.:
787-284-4445



31

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CENTRO ARARAT - PROYECTO FAITH CES - JUANA DÍAZ


Administrator:
Dr. Iván Meléndez
Email Address:
drmelendez@centroararat.org
Clinical Services Coordinator:
Samuel Cruz Serrano
Email Address:
scruz@faith-ces.com
Street Address:
Calle Hostos 23, Juana Díaz, PR
Mailing Address:
PO Box 7793, Ponce, PR 00732-7793
Telephone No.:
787-260-9446 ext. 405
Fax No.:
787-260-2276



PHARMACY THAT PROVIDES SERVICES


CA PHARMACY (ARARAT)


Street Address:
Condominio San Vicente Calle Concordia 8169 Suite 410
 
Ponce, PR
Mailing Address:
PO Box 7793, Ponce, PR 00732
Telephone No.:
787-284-4488
Fax No.:
787-284-4445



32

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CENTRO DE SALUD FAMILIAR DR. JULIO PALMIERI – ARROYO


Director:
Sra. Rosa Milagros Rodríguez Santiago
Email Address:
csfarroyo@prtc.net
Street Address:
Calle Morse Esq. Valentina, Arroyo, PR
Mailing Address:
PO Box 450, Arroyo, PR 00714
Telephone No.:
787-839-4150 ext. 208, 229
Fax No.:
787-839-3989



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Calle Morse Esq. Valentina, Arroyo, PR
Mailing Address:
PO Box 450, Arroyo, PR 00714
Telephone No.:
787-839-4150 ext. 234 / 251
 
787-839-1001 (DDI)
Fax No.:
787-839-3989



33

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

MED CENTRO
Consejo de Salud de Puerto Rico, Inc.


Executive Director:
Lcdo. Allan Cintrón Salichs
Email Address:
allan.cintron@medcentro.org
RW Clinical Director:
Dr. Ricardo Cedeño
Email Address:
ricardo.cedeno@medcentro.org
Street Address:
Ave. Hostos 1034, Ponce, PR
Mailing Address:
PO Box 220, Mercedita, PR 00715-0220
Telephone No.:
787-843-9393 ext. 258, 262
Fax No.:
787-843-0899 / 787-841-0077



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Ave. Hostos 1034, Ponce, PR
Mailing Address:
PO Box 220, Mercedita, PR 00715-0220
Telephone No.:
787-843-9393 ext. 1030/1074/1072 / 787-843-9370
Fax No.:
787-843-9395



34

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CPTET PONCE
Clínica de Inmunología - Departamento de Salud


Medical Director:
Dra. Gladys Sepúlveda
Email Address:
mberrios@salud.pr.gov
Street Address:
Hospital San Lucas Bo. Machuelo Carr. #14, Ponce, PR
Mailing Address:
PO Box 330550, Ponce, PR 00733-0550
Telephone No.:
787-259-4731, 787-3998/4046
Fax No.:
787-259-4731



PHARMACIES THAT PROVIDE SERVICES


IN HOUSE PHARMACY


Street Address:
Hosp. San Lucas Bo. Machuelo Carr. #14, Ponce, PR
Mailing Address:
PO Box 330550, Ponce, PR 00733-0550
Telephone No.:
787-843-2188 Fax No.:



FARMACIA EL APOTECARIO


Street Address:
625 Ave. Tito Castro Suite 101, Ponce, PR
Mailing Address:
PMB 381 #609 Ave. Tito Castro, Ponce, PR 00716
Telephone No.:
787-844-2135 / 787-290-4654
Fax No.:
787-284-2135



35

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CENTRO DE SERVICIOS PRIMARIOS
DE SALUD DE PATILLAS


Executive Director:
Sra. Mildred Morel Ortiz
Email Address:
pphsc_inc@yahoo.com
Street Address:
Calle Riefhkol #99, Patillas, PR
Mailing Address:
PO Box 697, Patillas, PR 00723
Telephone No.:
787-839-4320 ext. 1241, 1280
 
787-839-4360
Fax No.:
787-271-0004



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Calle Riefhkol #99, Patillas, PR
Mailing Address:
PO Box 697, Patillas, PR 00723
Telephone No.:
787-839-4320 ext. 1224, 1293, 1277
Fax No.:
787-839-4337



36

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

SAN JUAN REGION


CENTRO LATINOAMERICANO DE
ENFERMEDADES TRANSMISIBLES (CLET) - Departamento de Salud


Medical Director:
Dr. Hermes García
Email Address:
mercedesbaez@salud.pr.gov
Administrator:
Lcdo. Ramfis Vélez Rosario
Email Address:
rvelez5@salud.pr.gov
Street Address:
Bo. Monacillos Paseo Celso Barbosa Centro Médico
 
San Juan, PR 00936
Mailing Address:
PO Box 7018, San Juan, PR 00936
Telephone No.:
787-765-2929 ext. 5550, 5551, 5552, 5554
Fax No.:
787-754-8127



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Bo. Monacillos Paseo Celso Barbosa Centro Médico
 
San Juan, PR 00936
Mailing Address:
PO Box 7018, San Juan, PR 00936
Telephone No.:
787-754-8118 / 787-765-2929 ext. 5553
Fax No.:
787-754-8127



37

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CONCILIO DE SALUD INTEGRAL DE LOÍZA
Programa SIPP


Executive Director:
Lcdo. César A. Rodríguez Román
Email Address:
crodriguez@concilioloiza.org
Street Address:
Carr. 188 Int. #187, Loíza, PR
Mailing Address:
Apartado 509, Loíza, PR 00772
Telephone No.:
787-876-3130 ext. 261, 226, 325 / 787-876-2042
Fax No.:
787-876-2003 / 787-256-1900



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Carr. 188 Int. #187, Loíza, PR
Mailing Address:
Apartado 509, Loíza, PR 00772
Telephone No.:
787-876-2005, 2042 ext. 258
Fax No.:
787-876-6613, 1120, 1900



38

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CPTET CAROLINA
Clínica de Inmunología - Departamento de Salud


Contact:
Dr. Héctor Cabán Hernández
Email Address:
hectorcaban@salud.pr.gov
Street Address:
Hospital Universitario Dr. Federico Trilla
 
Ave. 65 de Infantería km 8.4 (al lado de Plaza Carolina)
 
Carolina, PR
Mailing Address:
Hospital Universitario Dr. Federico Trilla
 
PO Box 6021
 
Carolina, PR 00984-6021
Telephone No.:
787-757-1800 ext. 454, 459
Fax No.:
787-257-3615





PHARMACY THAT PROVIDES SERVICES


SUPER FARMACIA CAROLINA


Street Address:
Ave. Roberto Clemente Esq. Sánchez Castaño, Carolina, PR 00985
Telephone No.:
787-257-8540
Fax No.:
787-257-6760



39

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

MUNICIPIO DE SAN JUAN
Programa Más Salud: SIDA con Salud
CDT - Dr. Manuel Díaz García


Director:
Sr. Pedro Julio Serrano
Email Address:
pserrano@sanjuanciudadpatria.com
Street Address:
Ave. Fernández Juncos 1306 Pda. 19, Santurce, PR
Mailing Address:
PO Box 13964, San Juan, PR 00908
Telephone No.:
787-480-3000, 787-480-3001
Fax No.:
787-724-5104



PHARMACY THAT PROVIDES SERVICES


IN HOUSE PHARMACY


Street Address:
Ave. Fernández Juncos 1306 Pda. 19, Santurce, PR 00908
Mailing Address:
PO Box 13964, San Juan, PR 00908
Telephone No.:
787-480-3074 / 787-480-3076
Fax No.:
 



40

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

PUERTO RICO CONCRA
Ryan White Part C Program


Executive Director:
Sra. Rosaura López
Street Address:
Urb. García Ubarry Calle Brumbaugh 162, San Juan, PR
Mailing Address:
PO Box 20850, San Juan, PR 00928-0850
Telephone No.:
787-753-9443 / 787-753-9463 ext. 32, 11
Fax No.:
787-753-2894 / 787-753-9463



PHARMACY THAT PROVIDES SERVICES


CARIDAD 9


Street/Mailing Address:
Ave. Jesús T. Piñeiro 282 Suite 100, San Juan, PR 00982
Telephone No.:
787-523-3555
Fax No.:
 



41

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

INICIATIVA COMUNITARIA


Executive Director:
Sra. Yorelis Rivera Amador
Email Address:
yrivera@inicitivacomunitaria.org
Street Address:
Calle Quisqueya 61 Esq. Chile, Hato Rey, PR
Mailing Address:
PO Box 366535, San Juan, PR 00936-366535
Telephone No.:
787-250-8629 ext. 204
Fax No.:
787-753-4454



PHARMACY THAT PROVIDES SERVICES


PHARMACY- SAN RAFAEL


Street Address:
851 Lafayette Esq. San Rafael Urb. Hipódromo Pda. 20
 
Santurce, PR 00909
Mailing Address:
851 Lafayette Esq. San Rafael Urb. Hipódromo Pda. 20
 
Santurce, PR 00909
Telephone No.:
787-724-3307
Fax No.:
787-721-4165



42

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

UNIVERSIDAD DE PUERTO RICO
RECINTO DE CIENCIAS MÉDICAS


PROYECTO ACTU *


Director:
Dr. Jorge L. Santana Bagur
Email Address:
jorge.santana3@upr.edu
Street Address:
Edificio Biomédico II UPR RCM
 
al lado de Medicina Nuclear
 
Río Piedras, PR 00935
Mailing Address:
U.P.R. RCM Proyecto ACTU PO Box 365067
 
San Juan, PR 00936-5067
Telephone No.:
787-767-9192, 787-767-9193, 787-767-9194, 787-767-9195
Fax No.:
787-754-8002



PHARMACIES THAT PROVIDE SERVICES


* The patients of this Project can pick up their prescriptions at the CLET -
Centro Médico pharmacy and the 7 pharmacies contracted by the Program: Farmacia
Arleen - Caguas, Farmacia Denirka - Fajardo, Farmacia Central - Humacao,
Farmacia García - Arecibo, Caridad 4 - Bayamón, Súper Farmacia Carolina -
Carolina, and Farmacia El Apotecario - Ponce.


43

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

UNIVERSIDAD DE PUERTO RICO
RECINTO DE CIENCIAS MÉDICAS
PROYECTO CEMI


Director:
Dra. Carmen Zorrilla
Email Address:
carmen.zorrilla@upr.edu
Street Address:
Recinto de Ciencias Médicas Edif. Biomédico II Piso 1
 
Rio Piedras, PR 00935
Mailing Address:
Univ. de PR RCM Proyecto CEMI PO Box 365067
 
San Juan, PR 00936-5067
Telephone No.:
787-771-4740, 787-766-0025, 787-766-0030, 787-753-5913
 
SIDA Pediátrico 787-274-5762
Fax No.:
787-771-4739



PHARMACIES THAT PROVIDE SERVICES


* The patients of this Project can pick up their prescriptions at the CLET -
Centro Médico pharmacy and the 7 pharmacies contracted by the Program: Farmacia
Arleen - Caguas, Farmacia Denirka - Fajardo, Farmacia Central - Humacao,
Farmacia García - Arecibo, Caridad 4 - Bayamón, Súper Farmacia Carolina -
Carolina, and Farmacia El Apotecario - Ponce.


44

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

UNIVERSIDAD DE PUERTO RICO
RECINTO DE CIENCIAS MÉDICAS
PROYECTO GAMMA


Director:
Dra. Irma L. Febo
Email Address:
irma.febo2@upr.edu
Street Address:
Centro Cardiovascular de PR Proyecto GAMMA Piso 8 Ofic. 814
 
San Juan, PR
Mailing Address:
Univ. de PR RCM Proyecto GAMMA PO Box 365067
 
San Juan, PR 00936-5067
Telephone No.:
787-759-9595
Fax No.:
787-767-4798



PHARMACIES THAT PROVIDE SERVICES


* The patients of this Project can pick up their prescriptions at the CLET -
Centro Médico pharmacy and the 7 pharmacies contracted by the Program: Farmacia
Arleen - Caguas, Farmacia Denirka - Fajardo, Farmacia Central - Humacao,
Farmacia García - Arecibo, Caridad 4 - Bayamón, Súper Farmacia Carolina -
Carolina, and Farmacia El Apotecario - Ponce.


45

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

CENTRO ARARAT
HOPE CLINIC & WELLNESS CENTER


Administrator:
María T. Lugo
Email Address:
mlugo@hopeclinicpr.com
Medical Director:
Dr. Iván Meléndez Rivera
Street/Mailing Address:
1503 Calle Prof. Augusto Rodríguez Cond. Asia 6to Piso
 
San Juan, PR 00909
Telephone No.:
787-268-7078 / 787-497-0800
Fax No.:
787-982-6464



PHARMACY THAT PROVIDES SERVICES


CA PHARMACY II (SAN JUAN)


Street Address:
1507 Calle Profesor Augusto Rodriguez, San Juan, PR 00909
Telephone No.:
787.705.3905 / 787.705.3900
Fax No.:
787.727.2140



46

--------------------------------------------------------------------------------

PUERTO RICO DEPARTMENT OF HEALTH
OFFICE OF THE ASSISTANT SECRETARY FOR FAMILY HEALTH AND INTEGRATED SERVICES
HEAD OFFICE FOR AIDS AND COMMUNICABLE DISEASES AFFAIRS
RYAN WHITE PART B PROGRAM

AIDS HEALTHCARE FOUNDATION, HCC PR (AHF)


Regional Medical Director:
Dr. Milton Garland Cansobre
Email Address:
milton-garland@aidshealth.org
Telephone No.:
787-305-5216
Street Address:
Carr. 848 km 1.0 Bo. Saint Just, Trujillo Alto, PR 00978
Mailing Address:
PO Box 340 Saint Just, Trujillo Alto, PR 00978
Telephone No.:
787-810-1444



PHARMACY THAT PROVIDES SERVICES


FARMACIA CARIDAD 4


Street Address:
Barrio Hato Tejas Carr. 862 km 1.9, Bayamón, PR
Mailing Address:
PO Box 4218 Bayamón, PR 00954
Telephone No.:
787-785-3055 / 269-3140
 
OFICINA CENTRAL 787-778-3399
Fax No.:
787-740-5445 / 269-0022





47

--------------------------------------------------------------------------------

Attachment 5


GOVERNMENT HEALTHCARE PLAN
List of Drugs by Exception (LME)
2017
Therapeutic Category
[Categoría Terapéutica]
Therapeutic Class
[Clase Terapéutica]
Drug Description
[Descripción de la Droga]
Preautorization
[Preautorización]
Y=Yes
ADHD/ANTI-
NARCOLEPSY/ANTIOBESITY/ANOREXIANTS
Stimulants - Misc.
Modafinil Oral Tablet 100 MG
Y
ADHD/ANTI-
NARCOLEPSY/ANTIOBESITY/ANOREXIANTS
Stimulants - Misc.
Modafinil Oral Tablet 200 MG
Y
ADHD/ANTI-
NARCOLEPSY/ANTIOBESITY/ANOREXIANTS
Stimulants - Misc.
Provigil Oral Tablet 100 MG
Y
ADHD/ANTI-
NARCOLEPSY/ANTIOBESITY/ANOREXIANTS
Stimulants - Misc.
Provigil Oral Tablet 200 MG
Y
ANALGESICS - ANTIINFLAMMATORY
Interleukin-1
Receptor Antagonist (IL-1Ra)
Kineret Subcutaneous
Solution Prefilled
Syringe 100
MG/0.67ML
Y
ANTHELMINTICS
ANTHELMINTICS
Albenza Oral Tablet 200 MG
Y
ANTHELMINTICS
ANTHELMINTICS
Ivermectin Oral Tablet 3 MG
Y
ANTHELMINTICS
ANTHELMINTICS
Stromectol Oral Tablet 3 MG
Y
ANTIDOTES AND SPECIFIC ANTAGONISTS
Antidotes -
Chelating Agents
Exjade Oral Tablet
 Soluble 125 MG
Y
ANTIDOTES AND SPECIFIC ANTAGONISTS
Antidotes -
Chelating Agents
Exjade Oral Tablet
Soluble 250 MG
Y
ANTIDOTES AND SPECIFIC ANTAGONISTS
Antidotes -
Chelating Agents
Exjade Oral Tablet
Soluble 500 MG
Y
ANTIDOTES AND SPECIFIC ANTAGONISTS
Antidotes -
Chelating Agents
Jadenu Oral Tablet 90 MG
Y
ANTIDOTES AND SPECIFIC ANTAGONISTS
Antidotes -
Chelating Agents
Jadenu Oral Tablet 180 MG
Y
ANTIDOTES AND SPECIFIC ANTAGONISTS
Antidotes -
Chelating Agents
Jadenu Oral Tablet 360 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Aprepitant Oral Capsule 80 MG
Y




--------------------------------------------------------------------------------

 Therapeutic Category
[Categoría Terapéutica]
Therapeutic Class
[Clase Terapéutica]
Drug Description
[Descripción de la Droga]
Preautorization
[Preautorización]
Y=Yes
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Aprepitant Oral Capsule 125 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Emend Oral Capsule 80 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Emend Oral Capsule 125 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Aprepitant Oral Capsule 40 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Emend Oral Capsule 40 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Emend Oral Capsule 80 & 125 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Emend Oral Suspension Reconstituted 125 MG
Y
ANTIEMETICS
Substance
P/Neurokinin 1
(NK1) Receptor Antagonists
Aprepitant Oral Capsule 80 & 125 MG
Y
ANTI-INFECTIVE AGENTS - MISC.
Antiprotozoal Agents
Mepron Oral Suspension 750 MG/5ML
Y
ANTI-INFECTIVE AGENTS - MISC.
Antiprotozoal Agents
Atovaquone Oral Suspension 750 MG/5ML
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Alkylating Agents
Cyclophosphamide Oral Capsule 25 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Alkylating Agents
Cyclophosphamide Oral Capsule 50 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Antibiotics
Novantrone Intravenous Concentrate 20 MG/10ML
Y




--------------------------------------------------------------------------------

Therapeutic Category
[Categoría Terapéutica]
Therapeutic Class
[Clase Terapéutica]
Drug Description
[Descripción de la Droga]
Preautorization
[Preautorización]
Y=Yes
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Antibiotics
Mitoxantrone HCl
Intravenous Concentrate 25 MG/12.5ML
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Antibiotics
Mitoxantrone HCl
Intravenous Concentrate 20 MG/10ML
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Antibiotics
Mitoxantrone HCl
Intravenous Concentrate 30 MG/15ML
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antimetabolites
Tabloid Oral Tablet 40 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic - Antibodies
Rituxan Intravenous Solution 100 MG/10ML
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic - Antibodies
Rituxan Intravenous Solution 500 MG/50ML
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic -
Hedgehog Pathway
Inhibitors
Erivedge Oral Capsule 150
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic -
Hormonal and
Related Agents
Xtandi Oral Capsule 40
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic -
Hormonal and
Related Agents
Lysodren Oral Tablet 500
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic -
Hormonal and
Related Agents
Fareston Oral Tablet 60
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Sutent Oral Capsule 37.5
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Votrient Oral Tablet 200
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Tykerb Oral Tablet 250
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Sutent Oral Capsule 12.5
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Sutent Oral Capsule 50
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Sutent Oral Capsule 25
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Tarceva Oral Tablet 25
MG
Y




--------------------------------------------------------------------------------

Therapeutic Category
[Categoría Terapéutica]
Therapeutic Class
[Clase Terapéutica]
Drug Description
[Descripción de la Droga]
Preautorization
[Preautorización]
Y=Yes
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Tarceva Oral Tablet 100 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Tarceva Oral Tablet 150 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Bosulif Oral Tablet 500
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Bosulif Oral Tablet 100
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Afinitor Disperz Oral Tablet Soluble 2 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Afinitor Disperz Oral Tablet Soluble 3 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Afinitor Disperz Oral Tablet Soluble 5 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Tafinlar Oral Capsule 50 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Tafinlar Oral Capsule 75 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Mekinist Oral Tablet 0.5 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Mekinist Oral Tablet 2
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Imbruvica Oral Capsule 140 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Zelboraf Oral Tablet 240 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Ibrance Oral Capsule 75 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Ibrance Oral Capsule 100 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Ibrance Oral Capsule 125 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Cotellic Oral Tablet 20
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Ninlaro Oral Capsule 2.3 MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Ninlaro Oral Capsule 3
MG
Y
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
Antineoplastic Enzyme Inhibitors
Ninlaro Oral Capsule 4
MG
Y




--------------------------------------------------------------------------------

Therapeutic Category
[Categoría Terapéutica]
Therapeutic Class
[Clase Terapéutica]
Drug Description
[Descripción de la Droga]
Preautorization Preautorización]
Y=Yes
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Benzisoxazoles
Risperdal Consta
Intramuscular Suspension Reconstituted 12.5 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Benzisoxazoles
Risperdal Consta
Intramuscular Suspension Reconstituted 37.5 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Benzisoxazoles
Risperdal Consta
Intramuscular Suspension Reconstituted 50 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Benzisoxazoles
Risperdal Consta
Intramuscular Suspension Reconstituted 25 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Quetiapine Fumarate ER Oral Tablet Extended
Release 24 Hour 200 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Quetiapine Fumarate ER Oral Tablet Extended
Release 24 Hour 300 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Quetiapine Fumarate ER Oral Tablet Extended
Release 24 Hour 400 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Quetiapine Fumarate ER
Oral Tablet Extended
Release 24 Hour 50 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Quetiapine Fumarate ER Oral Tablet Extended
Release 24 Hour 150 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Clozaril Oral Tablet 100 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Clozaril Oral Tablet 25 MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Clozapine Oral Tablet 100
MG
Y
ANTIPSYCHOTICS/ANTIMANIC AGENTS
Dibenzapines
Clozapine Oral Tablet 25
MG
Y
ANTIVIRALS
Hepatitis Agents
Hepsera Oral Tablet 10 MG
Y
ANTIVIRALS
Hepatitis Agents
Adefovir Dipivoxil Oral Tablet 10 MG
Y
ANTIVIRALS
Hepatitis Agents
Entecavir Oral Tablet 0.5
MG
Y




--------------------------------------------------------------------------------

Therapeutic Category
Therapeutic Class
Drug Description
Preauthorization Y=Yes
ANTIVIRALS
Hepatitis Agents
Entecavir Oral Tablet 1 MG
Y
ANTIVIRALS
Hepatitis Agents
Baraclude Oral Tablet 0.5 MG
Y
ANTIVIRALS
Hepatitis Agents
Baraclude Oral Tablet 1 MG
Y
CORTICOSTEROIDS
Glucocorticosteroids
Entocort EC Oral Capsule Delayed Release Particles 3 MG
Y
CORTICOSTEROIDS
Glucocorticosteroids
Budesonide Oral Capsule Delayed Release Particles 3 MG
Y
DERMATOLOGICALS
Antipsoriatics
Tazorac External Gel 0.05 %
Y
DERMATOLOGICALS
Antipsoriatics
Tazorac External Gel 0.1 %
Y
DERMATOLOGICALS
Antipsoriatics
Tazorac External Cream 0.05 %
Y
DERMATOLOGICALS
Antipsoriatics
Tazorac External Cream 0.1 %
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Forteo Subcutaneous Solution 600 MCG/2.4ML
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Reclast Intravenous Solution 5 MG/100ML
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Zoledronic Acid
Intravenous Solution 5
MG/100ML
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Pamidronate Disodium
Intravenous Solution 30 MG/10ML
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Pamidronate Disodium
Intravenous Solution 90 MG/10ML
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Pamidronate Disodium Intravenous Solution 6 MG/ML
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Alendronate Sodium Oral Tablet 40 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Fosamax Oral Tablet 40 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Bone Density Regulators
Prolia Subcutaneous Solution 60 MG/ML
Y




--------------------------------------------------------------------------------

Therapeutic Category
[Categoría Terapéutica]
Therapeutic Class
[Clase Terapéutica]
Drug Description
[Descripción de la Droga]
Preautorization
[Preautorización]
Y=Yes
ENDOCRINE AND METABOLIC AGENTS - MISC.
Hormone Receptor Modulators
Raloxifene HCl Oral Tablet 60 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Hormone Receptor Modulators
Evista Oral Tablet 60 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Growth Hormone
Receptor
Antagonists
Somavert Subcutaneous
Solution Reconstituted 10 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Growth Hormone
Receptor
Antagonists
Somavert Subcutaneous
Solution Reconstituted 15 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Growth Hormone
Receptor
Antagonists
Somavert Subcutaneous
Solution Reconstituted 20 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Growth Hormone
Receptor
Antagonists
Somavert Subcutaneous
Solution Reconstituted 25 MG
Y
ENDOCRINE AND METABOLIC AGENTS - MISC.
Growth Hormone
Receptor
Antagonists
Somavert Subcutaneous
Solution Reconstituted 30 MG
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Feiba NF Intravenous Solution Reconstituted
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Feiba VH Immuno
Intravenous Solution Reconstituted
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Feiba Intravenous Solution Reconstituted
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Eloctate Intravenous
Solution Reconstituted 250 UNIT
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Eloctate Intravenous
Solution Reconstituted 500 UNIT
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Eloctate Intravenous
Solution Reconstituted 750 UNIT
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Eloctate Intravenous
Solution Reconstituted 1000 UNIT
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Eloctate Intravenous
Solution Reconstituted 1500 UNIT
Y




--------------------------------------------------------------------------------

Therapeutic Category
Therapeutic Class
Drug Description
Preautorization Y=Yes
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Eloctate Intravenous
Solution Reconstituted 2000 UNIT
Y
HEMATOLOGICAL AGENTS - MISC.
Antihemophilic Products
Eloctate Intravenous
Solution Reconstituted 3000 UNIT
Y
HEMATOLOGICAL AGENTS - MISC.
Platelet Aggregation Inhibitors
Effient Oral Tablet 5 MG
Y
HEMATOLOGICAL AGENTS - MISC.
Platelet Aggregation Inhibitors
Effient Oral Tablet 10 MG
Y
MISCELLANEOUS THERAPEUTIC
CLASSES
Immunosuppressive Agents
Zortress Oral Tablet 0.25 MG
Y
MISCELLANEOUS THERAPEUTIC
CLASSES
Immunosuppressive Agents
Zortress Oral Tablet 0.75 MG
Y
MISCELLANEOUS THERAPEUTIC
CLASSES
Immunosuppressive Agents
Zortress Oral Tablet 0.5 MG
Y
MISCELLANEOUS THERAPEUTIC
CLASSES
Systemic Lupus
Erythematosus Agents
Benlysta Intravenous
Solution Reconstituted 120 MG
Y
MISCELLANEOUS THERAPEUTIC
CLASSES
Systemic Lupus
Erythematosus Agents
Benlysta Intravenous
Solution Reconstituted 400 MG
Y
NEUROMUSCULAR AGENTS
Neuromuscular
Blocking Agent - Neurotoxins
Botox Injection Solution Reconstituted 200 UNIT
Y
NEUROMUSCULAR AGENTS
Neuromuscular
Blocking Agent - Neurotoxins
Botox Injection Solution Reconstituted 100 UNIT
Y
OPHTHALMIC AGENTS
Ophthalmic Steroids
Tobradex Ophthalmic Suspension 0.3-0.1 %
Y
OPHTHALMIC AGENTS
Ophthalmic Steroids
Tobramycin-
Dexamethasone
Ophthalmic Suspension
0.3-0.1 %
Y
OPHTHALMIC AGENTS
Prostaglandins - Ophthalmic
Travatan Z Ophthalmic Solution 0.004 %
Y
OPHTHALMIC AGENTS
Prostaglandins - Ophthalmic
Lumigan Ophthalmic Solution 0.01 %
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard S/D
Intravenous Solution
Reconstituted 5 GM
Y




--------------------------------------------------------------------------------

Therapeutic Category
Therapeutic Class
Drug Description
Preautorization
Y=Yes
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard S/D
Intravenous Solution
Reconstituted 10 GM
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard S/D Less IgA
Intravenous Solution
Reconstituted 5 GM
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard S/D Less IgA
Intravenous Solution
Reconstituted 10 GM
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gamunex-C Injection Solution 1 GM/10ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gamunex-C Injection Solution 2.5 GM/25ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gamunex-C Injection Solution 5 GM/50ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gamunex-C Injection Solution 20 GM/200ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gamunex-C Injection Solution 10 GM/100ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammaked Injection Solution 1 GM/10ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammaked Injection Solution 2.5 GM/25ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammaked Injection Solution 5 GM/50ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammaked Injection Solution 10 GM/100ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammaked Injection Solution 20 GM/200ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard Injection Solution 1 GM/10ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard Injection Solution 2.5 GM/25ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard Injection Solution 5 GM/50ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard Injection Solution 10 GM/100ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard Injection Solution 20 GM/200ML
Y
PASSIVE IMMUNIZING AND TREATMENT AGENTS
Immune Serums
Gammagard Injection Solution 30 GM/300ML
Y




--------------------------------------------------------------------------------

Therapeutic Category
[Categoría Terapéutica]
Therapeutic Class
[Clase Terapéutica]
Drug Description
[Descripción de la Droga]
Preautorization
[Preautorización]
Y=Yes
RESPIRATORY AGENTS - MISC.
Cystic Fibrosis Agents
Pulmozyme Inhalation Solution 1 MG/ML
Y
TETRACYCLINES
TETRACYCLINES
Tetracycline HCl Oral Capsule 250 MG
Y
TETRACYCLINES
TETRACYCLINES
Tetracycline HCl Oral Capsule 500 MG
Y
TETRACYCLINES
TETRACYCLINES
Demeclocycline HCl Oral Tablet 150 MG
Y
TETRACYCLINES
TETRACYCLINES
Demeclocycline HCl Oral Tablet 300 MG
Y
TETRACYCLINES
TETRACYCLINES
Declomycin Oral Tablet 300 MG
Y
VASOPRESSORS
Anaphylaxis Therapy Agents
Epinephrine Injection
Solution Auto-injector
0.15 MG/0.3ML
Y
VASOPRESSORS
Anaphylaxis Therapy Agents
Epinephrine Injection
Solution Auto-injector
0.15 MG/0.15ML
Y
VASOPRESSORS
Anaphylaxis Therapy Agents
Epinephrine Injection
Solution Auto-injector 0.3 MG/0.3ML
Y




--------------------------------------------------------------------------------



ASES


Puerto Rico Healthcare Insurance Administration


Integrated Emergency


Formulary (IEF)


2017


Formulary of Drugs Covered by


the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732



--------------------------------------------------------------------------------



[graphic0.jpg]
GOVERNMENT OF PUERTO RICO
Hon. Ricardo A. Rosselló Nevares
Healthcare Insurance Administration
Governor    
Ms. Ángela M. Ávila Marrero
Executive Director



May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]


Ángela M. Ávila Marrero


Executive Director




[graphic1.jpg]



PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov




--------------------------------------------------------------------------------

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE
OF THE GOVERNMENT HEALTHCARE PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




a.
Contraindication to the drug(s) included in the FDC;


b.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


c.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


d.
Lack of a therapeutic alternative in the FDC.



This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.



3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.





B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.



Page 13 of 38

--------------------------------------------------------------------------------


C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.





I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.





J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.



Page 14 of 38

--------------------------------------------------------------------------------

Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.


Page 15 of 38

--------------------------------------------------------------------------------

[graphic00012.jpg]
INTEGRATED EMERGENCY FORMULARY


GOVERNMENT HEALTHCARE PLAN
FORMULARY OF DRUGS COVERED BY THE GHP (FDC)
2017
TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
11
 
MONTHLY NET COST RANGE
11
 
GENERIC DRUGS
12
THERAPEUTIC CATEGORY
13
ANALGESICS
13
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
13
 
Short-Acting Opioid Analgesics
13
ANESTHETICS
14
 
Local Anesthetics
14
ANTIANXIETY AGENTS
14
 
Benzodiazepines
14
 
Miscellaneous Anxiolytics
14
ANTIBACTERIALS
14
 
First Generation Cephalosporins
14
 
Macrolides
14
 
Miscellaneous Antibacterials
15
 
Penicillins
15
 
Quinolones
16
 
Second Generation Cephalosporins
16
 
Sulfonamides
16
 
Third Generation Cephalosporins
17
ANTICONVULSANTS
17
 
Anticonvulsants
17



Page 16 of 38

--------------------------------------------------------------------------------

[graphic00006.jpg]
INTEGRATED EMERGENCY FORMULARY


ANTIDEMENTIA AGENTS
18
 
Cholinesterase Inhibitors
18
ANTIDEPRESSANTS
19
 
Miscellaneous Antidepressants
19
ANTIDIABETIC AGENTS
19
 
Alpha-Glucosidase Inhibitors
19
 
Biguanides
19
 
Dipeptidyl Peptidase-4 (Dpp-4) Inhibitors
19
 
Insulin Mixtures
19
 
Insulin Sensitizing Agents
19
 
Intermediate-Acting Insulins
19
 
Short-Acting Insulins
19
 
Sulfonylureas
20
ANTIEMETICS
20
 
Miscellaneous Antiemetics
20
 
Phenothiazines
20
ANTIGOUT AGENTS
20
 
Antigout Agents
20
 
Uricosurics
20
ANTIHYPERTENSIVES
20
 
Alpha-Adrenergic Agonists
20
 
Alpha-Adrenergic Blocking Agents
21
 
Angiotensin II Receptor Blockers (ARB)
21
 
Angiotensin-Converting Enzyme (ACE) Inhibitors
21
 
Calcium Channel Blocking Agents
21
 
Carbonic Anhydrase Inhibitors Diuretics
21
 
Cardioselective Beta Blocking Agents
21
 
Cardioselective Beta-Adrenergic Blocking Agents
22
 
Loop Diuretics
22
 
Nonselective Beta Blocking Agents
22
 
Potassium-Sparing Diuretics
22



Page 17 of 38

--------------------------------------------------------------------------------

[graphic00006.jpg]
INTEGRATED EMERGENCY FORMULARY



 
Thiazide Diuretics
23
 
Vasodilator Beta Blockers
23
 
Vasodilators
23
ANTIMIGRAINE AGENTS
23
 
Beta-Adrenergic Blocking Agents
23
ANTIMYASTHENIC AGENTS
23
 
Parasympathomimetics
23
ANTIMYCOBACTERIALS
24
 
Antituberculars
24
ANTIPARASITICS
24
 
Antimalarials
24
ANTIPARKINSON AGENTS
24
 
Anticholinergics
24
 
Antiparkinson Dopaminergics
24
 
Dopamine Precursors
25
ANTIPSYCHOTICS
25
 
Atypical - Second Generation
25
 
Typical - First Generation
26
ANTIVIRALS
26
 
Anti-Cytomegalovirus (Cmv) Agents
26
 
Antiherpetic Agents
26
 
Anti-Influenza Agents
26
BENIGN PROSTATIC HYPERTROPHY AGENTS
26
 
Alpha-Adrenergic Blocking Agents
26
BLOOD MODIFIERS
26
 
Anticoagulants
26
 
Colony Stimulating Factors
27
 
Platelet Modifying Agents
27
CARDIOVASCULAR AGENTS
27
 
Antiarrhythmics Class Ii
27
 
Antiarrhythmics Type I-A
27



Page 18 of 38

--------------------------------------------------------------------------------

[graphic00006.jpg]
INTEGRATED EMERGENCY FORMULARY



 
Antiarrhythmics Type I-B
28
 
Antiarrhythmics Type I-C
28
 
Antiarrhythmics Type Iii
28
 
Miscellaneous Cardiovascular Agents
28
 
Vasodilators
28
DENTAL AND ORAL AGENTS
28
 
Antifungals
28
DERMATOLOGICAL AGENTS
29
 
Pediculicides and Scabicides
29
 
Topical Antibiotics
29
DYSLIPIDEMICS
29
 
Bile Acid Sequestrants
29
 
Fibric Acid Derivatives
29
 
Hmg-Coa Reductase Inhibitors
29
GASTROINTESTINAL AGENTS
29
 
Histamine2 (H2) Receptor Antagonists
29
 
Miscellaneous Gastrointestinal Agents
29
 
Proton Pump Inhibitors
30
GENITOURINARY AGENTS
30
 
Miscellaneous Genitourinary Agents
30
HORMONAL AGENTS
30
 
Antithyroid Agents
30
 
Calcimimetic Agents
30
 
Dopamine Agonists
30
 
Thyroid Hormones
30
IMMUNOSUPPRESSANTS
31
 
Glucocorticosteroids
31
 
Immune Globulins
31
INFLAMMATORY BOWEL DISEASE
31
 
Aminosalicylates
31
 
Sulfonamides
31



Page 19 of 38

--------------------------------------------------------------------------------

[graphic00006.jpg]
INTEGRATED EMERGENCY FORMULARY


MINERALS & ELECTROLYTES
31
 
Calcium Regulating Agents
31
MUSCLE RELAXANTS
31
 
Antispasticity Agents
31
 
Skeletal Muscle Relaxants
32
OPHTHALMIC AGENTS
32
 
Antiglaucoma Agents
32
 
Ophthalmic Antibiotics
32
 
Ophthalmic Prostaglandins
32
 
Ophthalmic Steroids
33
OTIC AGENTS
33
 
Miscellaneous Otic Agents
33
 
Otic Antibiotics
33
RESPIRATORY AGENTS
33
 
Anticholinergic Bronchodilators
33
 
Antileukotrienes
33
 
Antitussive-Expectorant
33
 
Inhaled Corticosteroids
33
 
Sedating Histamine1 Blocking Agents
34
 
Sympathomimetic Bronchodilators
34



Page 20 of 38

--------------------------------------------------------------------------------

[graphic00006.jpg]
INTEGRATED EMERGENCY FORMULARY


DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.



 
Drug Name
Net Cost
Tier
Reference
Name
Requirements/ Limits
 
THERAPEUTIC CATEGORY
 
Therapeutic Class
 
ANALGESICS
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
 
ibuprofen 400 mg tab, 600 mg tab, 800 mg tab
1
Preferred
MOTRIN
QL = 5 days
 
indomethacin 25 mg cap, 50 mg cap
1
Non-preferred
INDOCIN
QL = 5 days
 
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
QL = 5 days
 
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
QL = 5 days
 
naproxen sodium 275 mg tab, 550 mg tab
1
Preferred
ANAPROX
QL = 5 days
 
salsalate 500 mg tab, 750 mg tab
1
Preferred
DISALCID
QL = 5 days
 
indomethacin er 75 mg cap er
2
Non- preferred
INDOCIN
QL = 5 days



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.
The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


Page 21 of 38

--------------------------------------------------------------------------------

[graphic00006.jpg]
INTEGRATED EMERGENCY FORMULARY


1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month


We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.
The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


GENERIC DRUGS


Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


Page 22 of 38

--------------------------------------------------------------------------------

[graphic00006.jpg]
INTEGRATED EMERGENCY FORMULARY

Page 23 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


 Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
Therapeutic Class [Clase Terapéutica]
ANALGESICS [ANALG ÉSICOS]
Nonsteroidal Anti-Inflammatory Agents (Nsaids) [ Anti-Inflamatorios No
Esteroidales]
ibuprofen 400 mg tab, 600 mg tab, 800 mg tab
1
Preferred
MOTRIN
QL = 5 días
indomethacin 25 mg cap, 50 mg cap
1
Non-Preferred
INDOCIN
QL = 5 días
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
QL = 5 días
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
QL = 5 días
naproxen sodium 275 mg tab, 550 mg tab
1
Preferred
ANAPROX
QL = 5 días
salsalate 500 mg tab, 750 mg tab
1
Preferred
DISALCID
QL = 5 días
Short-Acting Opioid Analgesics [Analgésicos Opiodes De Corta Duración]
acetaminophen          -codeine 120-12 mg/5ml soln, 300-15 mg tab, 300-30 mg
tab, 300-60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL = 5 días
acetaminophen-codeine #2 300-15 mg tab
1
Preferred
TYLENOL-
CODEINE
QL = 5 días
acetaminophen-codeine #3 300-30 mg tab
1
Preferred
TYLENOL-
CODEINE
QL = 5 días
acetaminophen-codeine #4 300-60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL = 5 días
butalbital-apap-caffeine 50-325-40 mg tab
1
Preferred
FIORICET
QL = 5 días
tramadol hcl 50 mg tab
1
Preferred
ULTRAM
QL = 5 días
butalbital-apap-caffeine 50-325-40 mg cap
2
Preferred
FIORICET
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 24 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
ANESTHETICS [ANESTÉSICOS]
Local Anesthetics [Anestésicos Locales]
lidocaine viscous 2 %  mouth/throat soln
1
Preferred
XYLOCAINE
QL = 5 días
ANTIANXIETY AGENTS [AGENTES PARA LA ANXIEDAD]
Benzodiazepines [Benzodiazepinas]
clonazepam 0.5 mg tab, 1  mg tab, 2mg tab
1
Preferred
KLONOPIN
QL = 5 días
diazepam 10 mg tab, 2 mg tab, 5 mg tab
1
Preferred
VALIUM
QL = 5 días
lorazepam 0.5 mg tab, 1 mg tab
1
Preferred
ATIVAN
QL = 5 días
temazepam 15 mg cap, 30 mg cap
1
Preferred
RESTORIL
QL = 5 días
Miscellaneous Anxiolytics [Ansiolíticos Misceláneos]
hydroxyzine pamoate 100  mg cap, 25 mg cap, 50 mg cap
1
Preferred
VISTARIL
QL = 5 días
ANTIBACTERIALS [ANTIBACTERIANOS]
First Generation Cephalosporins [Cefalosporinas De Primera Generación]
cephalexin 125 mg/5ml  susp, 250 mg cap, 500 mg cap
1
Preferred
KEFLEX
QL = 5 días
cefadroxil 250 mg/5ml susp
2
Non-Preferred
DURICEF
QL = 5 días, AL ≤ 12
cephalexin 250 mg/5ml susp
2
Preferred
KEFLEX
QL = 5 días
cefadroxil 500 mg/5ml susp
3
Non-Preferred
DURICEF
QL = 5 días, AL ≤ 12
Macrolides [Macrólidos]
azithromycin 250 mg tab,  500 mg tab
1
Preferred
ZITHROMAX
QL = 5 días
azithromycin 1 gm pckt, 100 mg/5ml susp, 200 mg/5ml susp, 600 mg tab
2
Preferred
ZITHROMAX
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 25 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
clarithromycin 125 mg/5ml susp, 250 mg tab, 500 mg tab
2
Preferred
BIAXIN
QL = 5 días
clarithromycin 250 mg/5ml susp
3
Preferred
BIAXIN
QL = 5 días
erythromycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
QL = 5 días
erythromycin ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
QL = 5 días
ERYTHROCIN STEARATE
250 mg tab
4
Non-Preferred
 
QL = 5 días
Miscellaneous Antibacterials [Antibacterianos Misceláneos]
 
clindamycin hcl 150 mg cap,  300 mg cap, 75 mg cap
1
Preferred
CLEOCIN
QL = 5 días
MACRODANTIN 25 mg cap
1
Preferred
 
QL = 5 días
metronidazole 250 mg tab, 500 mg tab
1
Preferred
FLAGYL
QL = 5 días
nitrofurantoin macrocrystal 50 mg cap
1
Preferred
MACRODANTIN
QL = 5 días
nitrofurantoin macrocrystal 100 mg cap
2
Preferred
MACRODANTIN
QL = 5 días
nitrofurantoin oral
suspension 25 MG/5ML
6
Non-Preferred
FURADANTIN
 
nitrofurantoin monohyd macro 100 mg cap
2
Preferred
MACROBID
QL = 5 días
Penicillins [Penicilinas]
 
amoxicillin 125 mg/5ml susp,  200 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 400
mg/5ml susp, 500 mg cap, 500 mg tab, 875 mg tab
1
Preferred
AMOXIL
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 26 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
amoxicillin-pot clavulanate 200-28.5 mg/5ml susp, 40057 mg/5ml susp, 500-125 mg
tab, 600-42.9 mg/5ml susp, 875-125 mg tab
1
Preferred
AUGMENTIN
QL = 5 días
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
QL = 5 días
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
QL = 5 días
amoxicillin-pot clavulanate 250-125 mg tab, 250-62.5 mg/5ml susp
3
Preferred
AUGMENTIN
QL = 5 días
Quinolones [Quinolonas]
ciprofloxacin hcl 250 mg tab,  500 mg tab, 750 mg tab
1
Preferred
CIPRO
QL = 5 días
levofloxacin 250 mg tab, 500 mg tab, 750 mg tab
1
Preferred
LEVAQUIN
QL = 5 días
ciprofloxacin 500 mg/5ml (10%) susp
3
Preferred
CIPRO
QL = 5 días
ciprofloxacin 250 mg/5ml (5%) susp
4
Preferred
CIPRO
QL = 5 días
Second Generation Cephalosporins [Cefalosporinas De Segunda Generación]
cefaclor 250 mg cap, 500  mg cap
2
Preferred
CECLOR
QL = 5 días
cefprozil 125 mg/5ml susp, 250 mg tab, 250 mg/5ml susp, 500 mg tab
2
Preferred
CEFZIL
QL = 5 días
Sulfonamides [Sulfonamidas]
sulfamethoxazole          -tmp ds 800-160 mg tab
1
Preferred
SEPTRA
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 27 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
sulfamethoxazoletrimethoprim 200-40 mg/5ml susp, 400-80 mg tab
1
Preferred
SEPTRA
QL = 5 días
Third Generation Cephalosporins [Cefalosporinas De Tercera Generación]
cefdinir 125 mg/5ml susp,  300 mg cap
2
Preferred
OMNICEF
QL = 5 días
cefdinir 250 mg/5ml susp
3
Preferred
OMNICEF
QL = 5 días
ANTICONVULSANTS [ANTICONVULSIVANTES]
 Anticonvulsants [Anticonvulsivantes]
carbamazepine 100 mg tab  chew, 200 mg tab
1
Preferred
TEGRETOL
QL = 5 días
clonazepam 0.5 mg tab, 1 mg tab, 2mg tab
1
Preferred
KLONOPIN
QL = 5 días
divalproex sodium 125 mg tab dr, 250 mg tab dr, 500 mg tab dr
1
Preferred
DEPAKOTE
QL = 5 días
gabapentin 100 mg cap, 300 mg cap, 400 mg cap, 600 mg tab, 800 mg tab
1
Preferred
NEURONTIN
QL = 5 días
lamotrigine 100 mg tab, 150 mg tab, 200 mg tab, 25 mg tab
1
Preferred
LAMICTAL
QL = 5 días
lamotrigine chew tab 5 mg, 25 mg
3
Non-Preferred
LAMICTAL
 
levetiracetam 250 mg tab, 500 mg tab
1
Preferred
KEPPRA
QL = 5 días
levetiracetam er 24 hrs 500 mg tab, 750 mg
3
Non-Preferred
KEPPRA XR
 
oxcarbazepine 150 mg tab
1
Preferred
TRILEPTAL
QL = 5 días
phenobarbital 100 mg tab, 15 mg tab, 16.2 mg tab, 30 mg tab, 32.4 mg tab, 60 mg
tab, 64.8 mg tab, 97.2 mg tab
1
Preferred
PHENOBARBITAL
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 28 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
primidone 250 mg tab, 50 mg tab
1
Preferred
MYSOLINE
QL = 5 días
topiramate 100 mg tab, 200 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOPAMAX
QL = 5 días
valproic acid 250 mg cap, 250 mg/5ml soln, 250 mg/5ml syr
1
Preferred
DEPAKENE
QL = 5 días
zonisamide 50 mg cap
1
Preferred
ZONEGRAN
QL = 5 días
DILANTIN 30 mg cap
2
Preferred
 
QL = 5 días
levetiracetam 1000 mg tab, 750 mg tab
2
Preferred
KEPPRA
QL = 5 días
oxcarbazepine 300 mg tab, 600 mg tab
2
Preferred
TRILEPTAL
QL = 5 días
phenytoin 125 mg/5ml susp, 50 mg tab chew
2
Preferred
DILANTIN
QL = 5 días
phenytoin sodium extended
100 mg cap, 200 mg cap,
300 mg cap
2
Preferred
DILANTIN
QL = 5 días
zonisamide 100 mg cap, 25 mg cap
2
Preferred
ZONEGRAN
QL = 5 días
ethosuximide 250 mg cap, 250 mg/5ml soln
3
Preferred
ZARONTIN
QL = 5 días
phenobarbital 20 mg/5ml oral elix, 20 mg/5ml soln
3
Preferred
PHENOBARBITAL
QL = 5 días
ANTIDEMENTIA AGENTS [AGENTES ANTIDEMENCIA]
 
Cholinesterase Inhibitors [Inhibidores De Colinesterasa
]
donepezil hcl 10 mg tab, 5  mg tab
1
Preferred
ARICEPT
QL = 5 días
rivastigmine tartrate 1.5 mg cap, 3 mg cap, 4.5 mg cap, 6 mg cap
3
Preferred
EXELON
QL = 5 días


• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 29 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
ANTIDEPRESSANTS [ANTIDEPRESIVOS]
 Miscellaneous Antidepressants [Antidepresivos Misceláneos]
trazodone hcl 100 mg tab,  150 mg tab, 50 mg tab
1
Preferred
DESYREL
QL = 5 días
Monoamine Oxidase (Mao) Inhibitors [Inhibidores De Mao]
selegiline hcl 5 mg tab
3
Non-Preferred
CARBEX
QL = 5 días
ANTIDIABETIC AGENTS [AGENTES ANTIDIABÉTICOS]
 Alpha-Glucosidase Inhibitors [Inhibidores De Alfa Glucosidasa]
acarbose 100 mg tab, 25 mg  tab, 50 mg tab
2
Preferred
PRECOSE
QL = 5 días
Biguanides [Biguanidas]
metformin hcl 1000 mg tab,  500 mg tab, 850 mg tab
1
Preferred
GLUCOPHAGE
QL = 5 días
Dipeptidyl Peptidase-4 (Dpp-4) Inhibitors [Inhibidores De Dpp-4]
KOMBIGLYZE XR 2.5          -1000 mg tab er 24 hr, 5-1000 mg tab er 24 hr, 5-500
mg tab er 24 hr
3
Preferred
 
QL = 5 días, ST, P
ONGLYZA 2.5 mg tab, 5 mg tab
3
Preferred
 
QL = 5 días, ST, P
Insulin Mixtures [Mezclas De Insulinas]
HUMULIN 70/30 (70          -30) 100 unit/ml sc susp
2
Preferred
 
QL = 1 Vial 10 ML/30 días, P
Insulin Sensitizing Agents [Agentes Sensibilizantes De Insulin]
pioglitazone hcl 15 mg tab,  30 mg tab, 45 mg tab
1
Preferred
ACTOS
QL = 5 días
Intermediate-Acting Insulins [Insulinas De Duración Intermedia]
HUMULIN N 100 unit/ml sc  susp
2
Preferred
 
QL = 1 Vial 10 ML/30 días, P
Short-Acting Insulins [Insulinas De Corta Duración]
HUMULIN R 100 unit/ml inj  soln
2
Preferred
 
QL = 1 Vial 10 ML/30 días, P



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 30 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Sulfonylureas [Sulfonilureas]
 
glimepiride 1 mg tab, 2 mg  tab, 4 mg tab
1
Preferred
AMARYL
 
QL = 5 días
glipizide 10 mg tab, 5 mg tab
1
Preferred
GLUCOTROL
 
QL = 5 días
ANTIEMETICS [ANTIEMÉTICOS]
 
Miscellaneous Antiemetics [Antieméticos Misceláneos]
 
metoclopramide hcl 10 mg  tab, 5 mg tab, 5 mg/ml inj soln
1
Preferred
REGLAN
 
QL = 5 días
ormir 50 mg cap
1
Preferred
BENADRYL
 
QL = 5 días
pharbedryl 50 mg cap
1
Preferred
BENADRYL
 
QL = 5 días
trimethobenzamide hcl 300 mg cap
1
Preferred
TIGAN
 
QL = 5 días
Phenothiazines [Fenotiazinas]
 
prochlorperazine maleate 10  mg tab, 5 mg tab
1
Preferred
COMPAZINE
 
QL = 5 días
prochlorperazine 25 mg rect supp
4
Non-Preferred
COMPAZINE
 
QL = 5 días
ANTIGOUT AGENTS [AGENTES ANTIGOTA]
 
Antigout Agents [Agentes Antigota]
 
allopurinol 100 mg tab, 300  mg tab
1
Preferred
ZYLOPRIM
 
QL = 5 días
colchicine 0.6 mg cap
3
Preferred
MITIGARE
 
PA
COLCRYS 0.6 mg tab
4
Non-Preferred
   
QL= 3 tab, 15días
Uricosurics [Uricosúricos]
 
probenecid 500 mg tab
1
Preferred
BENEMID
 
QL = 5 días
ANTIHYPERTENSIVES [ANTIHIPERTENSIVOS]
 
Alpha-Adrenergic Agonists [Agonistas Alfa Adrenérgico
s]
clonidine hcl 0.1 mg tab, 0.2  mg tab, 0.3 mg tab
1
Preferred
CATAPRESS
 
QL = 5 días
methyldopa 250 mg tab, 500 mg tab
1
Preferred
ALDOMET
 
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 31 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Alpha-Adrenergic Blocking Agents [Bloqueadores Alfa Adrenérgicos]
terazosin hcl 1 mg cap, 10  mg cap, 2 mg cap, 5 mg cap
1
Preferred
HYTRIN
QL = 5 días
Angiotensin II Receptor Blockers (ARB) [Antagonistas Del Receptor Angiotensina
II]

losartan potassium 100 mg  tab, 25 mg tab, 50 mg tab
1
Preferred
COZAAR
QL = 5 días
losartan potassium-hctz 100-12.5 mg tab, 100-25 mg
tab, 50-12.5 mg tab
1
Preferred
HYZAAR
QL = 5 días
Angiotensin-Converting Enzyme (ACE) Inhibitors [Inhibidores De La Enzima
Convertidora
De Angiotensina]
lisinopril 10 mg tab, 2.5 mg  tab, 20 mg tab, 30 mg tab, 40 mg tab, 5 mg tab
1
Preferred
ZESTRIL
QL = 5 días
lisinopril-hydrochlorothiazide 10-12.5 mg tab, 20-12.5 mg tab, 20-25 mg tab
1
Preferred
ZESTORETIC
QL = 5 días
Calcium Channel Blocking Agents [Bloqueadores De Canales De Calcio]
amlodipine besylate 10 mg  tab, 2.5 mg tab, 5 mg tab
1
Preferred
NORVASC
QL = 5 días
diltiazem hcl 120 mg tab, 30 mg tab, 60 mg tab, 90 mg tab
1
Preferred
CARDIZEM
QL = 5 días
verapamil hcl 120 mg tab, 40 mg tab, 80 mg tab
1
Preferred
CALAN
QL = 5 días
Carbonic Anhydrase Inhibitors Diuretics [Diuréticos Inhibidores De Anhidrasa
Carbónica]
acetazolamide 125 mg tab, 250 mg tab
3
 
Preferred
DIAMOX
QL = 5 días
Cardioselective Beta Blocking Agents [Bloqueadores Beta Cardioselectivos]
atenolol 100 mg tab, 25 mg  tab, 50 mg tab
1
Preferred
TENORMIN
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 32 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
metoprolol succinate er 25 mg tab er 24 hr, 50 mg tab er 24 hr
1
Preferred
LOPRESSOR
QL = 5 días
metoprolol tartrate 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
LOPRESSOR
QL = 5 días
metoprolol succinate er 100 mg tab er 24 hr, 200 mg tab er 24 hr
2
Preferred
LOPRESSOR
QL = 5 días
Cardioselective Beta-Adrenergic Blocking Agents [Bloqueadores Beta-Adrenérgicos
Cardioselectivos]
atenolol          -chlorthalidone 10025 mg tab, 50-25 mg tab
1
Preferred
TENORETIC
QL = 5 días
metoprolol-
hydrochlorothiazide 50-25 mg tab
2
Non-Preferred
LOPRESSOR HCT
QL = 5 días
metoprololhydrochlorothiazide 100-25 mg tab, 100-50 mg tab
3
Non-Preferred
LOPRESSOR HCT
QL = 5 días
Loop Diuretics [Diuréticos Del Asa]
furosemide 10 mg/ml soln,  20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LASIX
QL = 5 días
Nonselective Beta Blocking Agents [Bloqueadores Beta No-Selectivos]
propranolol hcl 10 mg tab,  20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
INDERAL
QL = 5 días
propranolol hcl 60 mg tab
2
Preferred
INDERAL
QL = 5 días
Potassium-Sparing Diuretics [Diuréticos Conservadores De Potasio]
spironolactone 100 mg tab,  25 mg tab, 50 mg tab
1
Preferred
ALDACTONE
QL = 5 días
triamterene-hctz 37.5-25 mg cap, 37.5-25 mg tab, 75-50 mg tab
1
Preferred
MAXZIDE
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 33 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Thiazide Diuretics [Diuréticos Tiazidas]
chlorothiazide 250 mg tab,  500 mg tab
1
Preferred
DIURIL
QL = 5 días
chlorthalidone 25 mg tab, 50 mg tab
1
Non-Preferred
HYGROTON
QL = 5 días
DIURIL 250 mg/5ml susp
1
Preferred
 
QL = 5 días
hydrochlorothiazide 12.5 mg tab, 25 mg tab, 50 mg tab
1
Preferred
MICROZIDE
QL = 5 días
indapamide 1.25 mg tab, 2.5 mg tab
1
Preferred
LOZOL
QL = 5 días
metolazone 2.5 mg tab, 5 mg tab
1
Non-Preferred
ZAROXOLYN
QL = 5 días
chlorthalidone 100 mg tab
2
Non-Preferred
HYGROTON
QL = 5 días
metolazone 10 mg tab
2
Non-Preferred
ZAROXOLYN
QL = 5 días
Vasodilator Beta Blockers [Bloqueadores Beta Vasodilatadores]
carvedilol 12.5 mg tab, 25  mg tab, 3.125 mg tab, 6.25 mg tab
1
Preferred
COREG
QL = 5 días
Vasodilators [Vasodilatadores]
hydralazine hcl 10 mg tab,  100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
APRESOLINE
QL = 5 días
ANTIMIGRAINE AGENTS [AGENTES ANTIMIGRAÑA]
Beta-Adrenergic Blocking Agents [Bloqueadores Beta Adrenérgicos]
divalproex sodium 125 mg  tab dr, 250 mg tab dr, 500 mg tab dr
1
Preferred
DEPAKOTE
QL = 5 días
topiramate 100 mg tab, 200 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOPAMAX
QL = 5 días, ST
ANTIMYASTHENIC AGENTS [AGENTES ANTIMIASTÉNICOS]
 Parasympathomimetics [Parasimpatomiméticos]
pyridostigmine bromide 60  mg tab
2
Preferred
MESTINON
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 34 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name
Net
Cost

Tier
Reference Name

Requirements/
Limits

MESTINON 60 mg/5ml syr
4
Non-Preferred
 
QL = 5 días
pyridostigmine bromide 180 mg tab er
6
Non-Preferred
MESTINON
QL = 5 días
ANTIMYCOBACTERIALS [ANTIMICOBACTERIANOS]
Antituberculars [Antituberculosos]
CAPASTAT SULFATE 1 gm
inj soln
     
QL = 5 días
Puerto Rico
Department
Tuberculosis
Control Program
cycloserine 250 mg cap
   
SEROMYCIN
RIFAMATE 150-300 mg cap
     
TRECATOR 250 mg tab
     
rifabutin 150 mg cap
7
 
MYCOBUTIN
isoniazid 100 mg tab, 300 mg tab
1
Preferred
ISONIAZID
QL = 5 días
rifampin 150 mg cap
1
Preferred
RIFADIN
QL = 5 días
ethambutol hcl 100 mg tab
2
Non-Preferred
MYAMBUTOL
QL = 5 días
pyrazinamide 500 mg tab
2
Non-Preferred
PYRAZINAMIDE
QL = 5 días
rifampin 300 mg cap
2
Preferred
RIFADIN
QL = 5 días
ethambutol hcl 400 mg tab
3
Non-Preferred
MYAMBUTOL
QL = 5 días
isoniazid 50 mg/5ml syr
5
Non-Preferred
ISONIAZID
QL = 5 días
ANTIPARASITICS [ANTIPARASITARIOS]
 Antimalarials [Antimaláricos]
chloroquine phosphate 250  mg tab, 500 mg tab
1
Preferred
ARALEN
QL = 5 días
hydroxychloroquine sulfate 200 mg tab
1
Preferred
PLAQUENIL
QL = 5 días
quinine sulfate 324 mg cap
4
Preferred
QUININE
QL = 5 días
DARAPRIM 25 mg tab
7
Non-Preferred
 
PA, QL = 5 días
ANTIPARKINSON AGENTS [AGENTES ANTIPARKINSON]
 Anticholinergics [Anticolinérgicos]
benztropine mesylate 0.5  mg tab, 1 mg tab, 2 mg tab
1
Preferred
COGENTIN
QL = 5 días
Antiparkinson Dopaminergics [Dopaminérgicos Antiparkinson]
amantadine hcl 50 mg/5ml  syr
1
Preferred
SYMMETREL
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 35 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name
Net
Cost
 
Tier
Reference Name
 
Requirements/
Limits
 
pramipexole dihydrochloride 0.125 mg tab, 0.25 mg tab, 0.5 mg tab, 0.75 mg tab,
1 mg tab, 1.5 mg tab
1
Preferred
MIRAPEX
QL = 5 días
ropinirole hcl 0.25 mg tab, 0.5 mg tab, 1 mg tab, 3 mg tab, 4 mg tab, 5 mg tab
1
Preferred
REQUIP
QL = 5 días
ropinirole hcl 2 mg tab
2
Preferred
REQUIP
QL = 5 días
amantadine hcl 100 mg cap
3
Preferred
SYMMETREL
QL = 5 días
bromocriptine mesylate 2.5 mg tab
3
Preferred
PARLODEL
QL = 5 días
carbidopa-levodopaentacapone 18.75-75-200 mg tab
4
Non-Preferred
STALEVO
QL = 5 días
carbidopa-levodopaentacapone 12.5-50-200 mg tab, 25-100-200 mg tab,
31.25-125-200 mg tab, 37.5150-200 mg tab, 50-200-200 mg tab
5
Non-Preferred
STALEVO
QL = 5 días
Dopamine Precursors [Precursores De Dopamina]
carbidopa          -levodopa 10-100 mg tab, 25-100 mg tab
1
Preferred
SINEMET
QL = 5 días
carbidopa-levodopa 25-250 mg tab
2
Preferred
SINEMET
QL = 5 días
carbidopa-levodopa er 25100 mg tab er, 50-200 mg tab er
2
Preferred
SINEMET CR
QL = 5 días
ANTIPSYCHOTICS [ANTIPSICÓTICOS]
Atypical - Second Generation [Atípicos - Segunda Generación]
risperidone 0.25 mg tab, 0.5  mg tab, 1 mg tab, 2 mg tab, 3 mg tab, 4 mg tab
1
Preferred
RISPERDAL
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 36 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Typical - First Generation [Típicos - Primera Generación]
haloperidol 0.5 mg tab, 1 mg  tab, 2 mg tab
1
Preferred
HALDOL
QL = 5 días
haloperidol 5 mg tab
2
Preferred
HALDOL
QL = 5 días
haloperidol 10 mg tab
3
Preferred
HALDOL
QL = 5 días
haloperidol 20 mg tab
4
Preferred
HALDOL
QL = 5 días
ANTIVIRALS [ANTIVIRALES]
Anti-Cytomegalovirus (Cmv) Agents [Agentes Anti-Citomegalovirus]
valganciclovir hcl 450 mg  tab
13
Non-Preferred
VALCYTE
PA, QL = 5 días
Antiherpetic Agents [Agentes Antiherpéticos]
acyclovir 200 mg cap, 400  mg tab, 800 mg tab
1
Preferred
ZOVIRAX
QL = 5 días
acyclovir 200 mg/5ml susp
2
Preferred
ZOVIRAX
QL = 5 días
Anti-Influenza Agents [Agentes Antiinfluenza]
amantadine hcl 50 mg/5ml  syr
1
Preferred
SYMMETREL
QL = 5 días
amantadine hcl 100 mg cap
3
Preferred
SYMMETREL
QL = 5 días
oseltamivir phosphate 30 mg cap, 45 mg cap, 75 mg
4
Preferred
TAMIFLU
 
TAMIFLU 6 mg/ ml susp
5
Non-Preferred
   
BENIGN PROSTATIC HYPERTROPHY AGENTS [AGENTES PARA HIPERTROFIA
PROSTÁTICA BENIGNA]
Alpha-Adrenergic Blocking Agents [Bloqueadores Alfa Adrenérgicos]
terazosin hcl 1 mg cap, 10  mg cap, 2 mg cap, 5 mg cap
1
Preferred
HYTRIN
QL = 5 días
BLOOD MODIFIERS [MODIFICADORES DE LA SANGRE]
Anticoagulants [Anticoagulantes]
warfarin sodium 1 mg tab,  10 mg tab, 2 mg tab, 2.5 mg tab, 3 mg tab, 4 mg tab,
5 mg tab, 6 mg tab, 7.5 mg tab
1
Preferred
COUMADIN
QL = 5 días
heparin sodium (porcine) 1000 unit/ml inj soln
2
Preferred
HEPARIN
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 37 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name
Net
Cost
Tier
Reference Name
Requirements/
Limits

heparin sodium (porcine) 10000 unit/ml inj soln, 5000 unit/ml inj soln
3
Preferred
HEPARIN
QL = 5 días
heparin sodium (porcine) pf 5000 unit/0.5ml inj soln
3
Preferred
HEPARIN
QL = 5 días
heparin sodium (porcine) 2000 unit/ml iv soln
8
Preferred
HEPARIN
QL = 5 días
Colony Stimulating Factors [Estimulantes Mieloides]
NEULASTA 6 mg/0.6ml sc  soln
12
Preferred
 
PA, QL = 5 días, P
NEULASTA DELIVERY KIT
6 mg/0.6ml sc soln
12
Preferred
 
PA, QL = 5 días, P
Platelet Modifying Agents [Modificadores De Plaquetas]
cilostazol 100 mg tab, 50 mg  tab
1
Preferred
PLETAL
QL = 5 días
clopidogrel bisulfate 75 mg tab
1
Preferred
PLAVIX
QL = 5 días
CARDIOVASCULAR AGENTS [AGENTES CARDIOVASCULARES]
Antiarrhythmics Class Ii [Antiar rítmicos Clase Ii]
propranolol hcl 10 mg tab,  20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
INDERAL
QL = 5 días
sotalol hcl 120 mg tab, 160 mg tab, 240 mg tab, 80 mg tab
1
Preferred
BETAPACE
QL = 5 días
sotalol hcl (af) 120 mg tab, 160 mg tab, 80 mg tab
1
Preferred
BETAPACE
QL = 5 días
propranolol hcl 60 mg tab
2
Preferred
INDERAL
QL = 5 días
Antiarrhythmics Type I-A [Antiarrítmicos Tipo I-A]
quinidine sulfate 200 mg tab,  300 mg tab
1
Preferred
QUINIDINE SULFATE
QL = 5 días
quinidine gluconate er 324 mg tab er
2
Preferred
QUINAGLUTE
QL = 5 días
quinidine sulfate er 300 mg tab er
2
Preferred
QUINIDINE SULFATE
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 38 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Antiarrhythmics Type I-B [Antiarrítmicos Tipo I-B]
mexiletine hcl 150 mg cap
2
Preferred
MEXITIL
QL = 5 días
mexiletine hcl 200 mg cap
3
Preferred
MEXITIL
QL = 5 días
Antiarrhythmics Type I-C [Antiarrítmicos Tipo I-C]
flecainide acetate 100 mg  tab, 50 mg tab
1
Preferred
TAMBOCOR
QL = 5 días
propafenone hcl 150 mg tab, 225 mg tab
1
Preferred
RYTHMOL
QL = 5 días
flecainide acetate 150 mg tab
2
Preferred
TAMBOCOR
QL = 5 días
propafenone hcl 300 mg tab
3
Preferred
RYTHMOL
QL = 5 días
Antiarrhythmics Type Iii [Antiarrítmicos Tipo Iii]
amiodarone hcl 200 mg tab
1
Preferred
CORDARONE
QL = 5 días
Miscellaneous Cardiovascular Agents [Agentes Cardiovasculares Misceláneos]
digoxin 125           mcg tab, 250 mcg tab
2
Preferred
LANOXIN
QL = 5 días
Vasodilators [Vasodilatadores]
isosorbide mononitrate 10  mg tab, 20 mg tab
1
Preferred
ISORDIL
QL = 5 días
isosorbide mononitrate er 120 mg tab er 24 hr, 30 mg tab er 24 hr, 60 mg tab er
24 hr
1
Preferred
IMDUR
QL = 5 días
NITROSTAT 0.3 mg tab
subl, 0.4 mg tab subl, 0.6
mg tab subl
1
Preferred
 
QL = 5 días
DENTAL AND ORAL AGENTS [AGENTES DENTALES Y ORALES]
 Antifungals [Antifungales]
clotrimazole 10 mg  mouth/throat lozenge, 10 mg mouth/throat troche
1
Preferred
MYCELEX
QL = 5 días
nystatin 100000 unit/ml mouth/throat susp, 100000 unit/ml crm
1
Preferred
NYSTATIN
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 39 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
 DERMATOLOGICAL AGENTS [AGENTES DERMATOLÓGICOS]
 Pediculicides And Scabicides [Pediculicidas Y Escabicidas]
permethrin 5 % crm

3
Preferred
ELIMITE
QL = 5 días
Topical Antibiotics [Antibióticos Tópicos]
mupirocin 2 % oint
1
Preferred
BACTROBAN
QL = 5 días
silver sulfadiazine 1 % crm
1
Preferred
SILVADENE
QL = 5 días
terbinafine 1% crm
1
Preferred
LAMISIL
OTC, QL = 5días
DYSLIPIDEMICS [DISLIPIDÉMICOS]
 Bile Acid Sequestrants [Secuestradores De Ácidos Biliares]
cholestyramine 4 gm pckt, 4  gm/dose oral pwdr
3
Preferred
QUESTRAN
QL = 5 días
cholestyramine light 4 gm pckt, 4 gm/dose oral pwdr
3
Preferred
QUESTRAN
QL = 5 días
Fibric Acid Derivatives [Derivados De Ácido Fíbrico]
gemfibrozil 600 mg tab
1
Preferred
LOPID
QL = 5 días
Hmg-Coa Reductase Inhibitors [Inhibidores De La Hmg-Coa Reductasa]
atorvastatin           calcium 10 mg tab, 20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LIPITOR
QL = 5 días
simvastatin 10 mg tab, 20 mg tab, 40 mg tab, 5 mg tab
1
Preferred
ZOCOR
QL = 5 días
GASTROINTESTINAL AGENTS [AGENTES GASTROINTESTINALES]
 Histamine2 (H2) Receptor Antagonists [Antagonistas Del Receptor De H2]
famotidine 20 mg tab, 40 mg  tab
1
Preferred
PEPCID
QL = 5 días
ranitidine hcl 15 mg/ml syr, 150 mg/10ml syr, 300 mg tab, 75 mg/5ml syr
1
Preferred
ZANTAC
QL = 5 días
Miscellaneous Gastrointestinal Agents [Agentes Gastrointestinales Misceláneos]
ursodiol 300 mg cap
2
Preferred
ACTIGALL
PA, QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 40 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Proton Pump Inhibitors [Inhibidores De La Bomba De Protones]
 
omeprazole 10 mg cap dr, 20 mg cap dr, 40 mg cap dr
1
Preferred
PRILOSEC
QL=180 caps/ 365 días
GENITOURINARY AGENTS [AGENTES GENITOURINARIOS]
Miscellaneous Genitourinary Agents [Agentes Genitourinarios Misceláneos]
phenazopyridine hcl 100 mg  tab, 200 mg tab
1
Preferred
PYRIDIUM
QL = 3 días
HORMONAL AGENTS [AGENTES HORMONALES]
Antithyroid Agents [Agentes Antitiroide]
methimazole 10 mg tab, 5  mg tab
1
Preferred
TAPAZOLE
QL = 5 días
propylthiouracil 50 mg tab
2
Preferred
PROPYLTHIOURA
CIL
QL = 5 días
Calcimimetic Agents [Agentes Calcimiméticos]
SENSIPAR 30  mg tab
7
Preferred
 
PA, QL = 5 días
SENSIPAR 60 mg tab
9
Preferred
 
PA, QL = 5 días
SENSIPAR 90 mg tab
10
Preferred
 
PA, QL = 5 días
Dopamine Agonists [Agonistas De Dopamina]
bromocriptine mesylate 2.5  mg tab
3
Preferred
PARLODEL
QL = 5 días
Thyroid Hormones [Hormona Tiroidea]
SYNTHROID 100 mcg tab,
112 mcg tab, 125 mcg tab,
137 mcg tab, 150 mcg tab,
175 mcg tab, 200 mcg tab, 25 mcg tab, 300 mcg tab, 50 mcg tab, 75 mcg tab, 88
mcg tab
1
Preferred
 
QL = 5 días, P



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 41 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
IMMUNOSUPPRESSANTS [IMMUNOSUPRESORES]
Glucocorticosteroids [Glucocorticoides]
dexamethasone 0.5 mg tab,  0.5 mg/5ml oral elix, 0.5 mg/5ml soln, 0.75 mg tab, 1
mg tab, 1.5 mg tab, 2 mg tab, 4 mg tab, 6 mg tab
1
Preferred
DECADRON
QL = 5 días
methylprednisolone 32 mg tab, 4 mg tab
1
Preferred
MEDROL
QL = 5 días
prednisone 1 mg tab, 10 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 50 mg tab
1
Preferred
DELTASONE
QL = 5 días
prednisone (pak) 10 mg tab, 5 mg tab
1
Preferred
DELTASONE
QL = 5 días
methylprednisolone 16 mg tab, 8 mg tab
2
Preferred
MEDROL
QL = 5 días
Immune Globulins [Immunoglobulinas]
RHOGAM ultra-filtered plus im soln 1500 unit
4
Preferred
   
INFLAMMATORY BOWEL DISEASE [ENFERMEDAD INFLAMATORIA INTESTINAL]
 Aminosalicylates [Aminosalicilatos]
DELZICOL 400 mg cap dr
5
Preferred
 
QL = 5 días, P
ASACOL HD 800 mg tab dr
6
Preferred
 
QL = 5 días, P
Sulfonamides [Sulfonamidas]
sulfasalazine 500 mg tab,  500 mg tab dr
1
Preferred
AZULFIDINE
QL = 5 días
MINERALS & ELECTROLYTES [MINERALES Y ELECTROLITOS]
 Calcium Regulating Agents [Agentes Reguladores De Calcio]
vitamin d 400 unit cap
1
Preferred
VITAMIN D
QL = 5 días
MUSCLE RELAXANTS [RELAJANTES MUSCULARES]
 Antispasticity Agents [Agentes Antiespasticidad]
baclofen 10 mg tab, 20 mg  tab
1
Preferred
LIORESAL
QL = 5 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 42 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
dantrolene sodium 25 mg cap, 50 mg cap
2
Preferred
DANTRIUM
QL = 5 días
dantrolene sodium 100 mg cap
3
Preferred
DANTRIUM
QL = 5 días
Skeletal Muscle Relaxants [Relajantes Musculoesqueletales]
cyclobenzaprine hcl 10 mg  tab
1
Preferred
FLEXERIL
QL = 5 días
OPHTHALMIC AGENTS [AGENTES OFTÁLMICOS]
Antiglaucoma Agents [Agentes Antiglaucoma]
brimonidine tartrate 0.2 %  ophth soln
1
Preferred
ALPHAGAN
QL = 1 Frasco 5 ML/15 días
dorzolamide hcl 2 % ophth soln
1
Preferred
TRUSOPT
QL = Frasco 10 ML/30 días
levobunolol hcl 0.5 % ophth soln
1
Preferred
BETAGAN
QL = 1 Frasco 5 ML/25 días
levobunolol hcl 0.25 % ophth soln
1
Preferred
BETAGAN
QL = 1 Frasco 5 ML/15 días
timolol maleate 0.5 % ophth soln
1
Preferred
TIMOPTIC
QL = 1 Frasco 5 ML/30 días
dorzolamide hcl-timolol mal ophth sol 22.3-6.8 mg/ml
1
Preferred
COSOPT
QL = 1 Frasco 5 ML/30 días
timolol maleate 0.25 % ophth soln
1
Preferred
TIMOPTIC
QL = 1 Frasco 5 ML/25 días
betaxolol hcl 0.5 % ophth soln
2
Non-Preferred
BETOPTIC
QL = 1 Frasco 5 ML/15 días
Ophthalmic Antibiotics [Antibióticos Oftálmicos]
gentamicin sulfate 0.3 %  ophth oint
1
Preferred
GARAMYCIN
QL = 1 Tubo 3.5 GM/5 días
gentamicin sulfate 0.3 % ophth soln
1
Preferred
GARAMYCIN
QL = 1 Frasco 5 ML/5 días
tobramycin 0.3 % ophth soln
1
Preferred
TOBREX
QL = 1 Frasco 5 ML/5 días
Ophthalmic Prostaglandins [Prostaglandinas Oftálmicas]
latanoprost 0.005 % ophth  soln
1
Preferred
XALATAN
QL = 1 Frasco/25 días



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 43 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Ophthalmic Steroids [Esteroides Oftálmicos]
neomycin -polymyxindexamethasone 3.5-100000.1 ophth oint, 3.5-100000.1 ophth
susp
1
Preferred
MAXITROL
QL = 1
Frasco 5
ML/5 días
prednisolone acetate 1 % ophth susp
2
Preferred
PRED FORTE
QL = 1
Frasco 5
ML/5 días
OTIC AGENTS [AGENTES OTICOS]
 Miscellaneous Otic Agents [Agentes Oticos Misceláneos]
 
acetic acid 2 % otic soln
2
Preferred
VOSOL
QL = 1 Frasco 15 ML/10 días
Otic Antibiotics [Antibióticos Oticos]
neomycin          -polymyxin-hc 1 % otic soln, 3.5-10000-1 otic soln,
3.5-10000-1 otic susp
2
Preferred
CORTISPORIN
QL = 1
Frasco 10
ML/10 días
RESPIRATORY AGENTS [AGENTES RESPIRATORIOS]
Anticholinergic Bronchodilators [Broncodilatadores Anticolinérgicos]
ipratropium bromide 0.02 %  inh soln
1
Non-Preferred
ATROVENT
QL = 5 días
Antileukotrienes [Antileukotrienos]
montelukast sodium 10 mg  tab, 4 mg tab chew, 5 mg
tab chew 1 Preferred SINGULAIR QL = 5 días
Antitussive-Expectorant [Expectorantes Antitusivos]
benzonatate  100 mg cap
1
Preferred
TESSALON
QL = 5 días
guaifenesin-codeine 100-10 mg/5ml soln
1
Preferred
CHERATUSSIN
QL = 5 días
Inhaled Corticosteroids [Corticosteroides Inhalados]
FLOVENT DISKUS 100
mcg/blist inh aer pwdr, 250 mcg/blist inh aer pwdr, 50 mcg/blist inh aer pwdr
3
Preferred
 
QL = 1 Inh 60 EA/30 días, P



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 44 of 38

--------------------------------------------------------------------------------

INTEGRATED EMERGENCY FORMULARY
[graphic00006.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
FLOVENT HFA 110 mcg/act
inh aer
3
Preferred
 
QL = 1 Inh 12 EA/30 días, P
FLOVENT HFA 44 mcg/act
inh aer
3
Preferred
 
QL = 1 Inh 10.6 EA/30 días, P
budesonide 0.25 mg/2ml inh susp, 0.5 mg/2ml inh susp,
1mg/2ml inh susp
4
 
 
 
 
Non-Preferred
PULMICORT
AL </=12
budesonide 1mg/2ml inh susp
8
 
 
Non-Preferred
PULMICORT
AL </=12
FLOVENT HFA 220 mcg/act
inh aer
4
Preferred
 
QL = 1 Inh 12
EA/30 días, P
Sedating Histamine1 Blocking Agents [Sedantes Bloqueadores Histamine1]
promethazine hcl 12.5 mg  tab, 25 mg tab, 50 mg tab, 6.25 mg/5ml soln, 6.25
mg/5ml syr
1
Preferred
PHENERGAN
QL = 5 días
Sympathomimetic Bronchodilators [Broncodilatadores Simpatomiméticos]
albuterol sulfate (2.5  mg/3ml) 0.083% inh neb soln, (5 mg/ml) 0.5% inh neb
soln, 2 mg/5ml syr
1
Dl
 
ALBUTEROL
QL = 5 días
terbutaline sulfate 2.5 mg tab, 5 mg tab
1
Preferred
BRETHINE
QL = 5 días
VENTOLIN HFA 108 (90 base) mcg/act inh aer
1
Preferred
 
QL = 1 Inh 18 EA/30 días, P



• PA - Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL - Quantity Limit [Límite de
Cantidad] • ST - Step Therapy [Terapia Escalonada] • AL - Age Limit [Límite de
Edad] • Net Cost [Costo Neto] - Please refer to page #12 for monthly net cost
range [Ver página #12 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 45 of 38

--------------------------------------------------------------------------------

A
 
acarbose
19
acetaminophen-codeine
13
acetaminophen-codeine #2
13
acetaminophen-codeine #3
13
acetaminophen-codeine #4
13
acetazolamide
21
acetic acid
33
acyclovir
26
albuterol sulfate
34
allopurinol .
20
amantadine hcl
24, 25, 26
amiodarone hcl
28
amlodipine besylate
21
amoxicillin
15
amoxicillin-pot clavulanate
16
ampicillin
16
ASACOL HD
31
atenolol
21
atenolol-chlorthalidone
22
atorvastatin calcium
29
azithromycin
14
B
 
baclofen
31
benzonatate
33
benztropine mesylate
24
betaxolol hcl
32
brimonidine tartrate
32
bromocriptine mesylate
25, 30
budesonide
34
butalbital-apap-caffeine
13
C
 
CAPASTAT SULFATE
24
carbamazepine
17
carbidopa-levodopa
25
carbidopa-levodopa er
25
carbidopa-levodopa-entacapone
25
carvedilol
23
cefaclor
16
cefadroxil
14
cefdinir
17
cefprozil
16

cephalexin
14
chloroquine phosphate
24
chlorothiazide
23
chlorthalidone
23
cholestyramine
29
cholestyramine light
29
cilostazol
27
ciprofloxacin
16
ciprofloxacin hcl
16
clarithromycin
15
clindamycin hcl
15
clonazepam
14, 17
clonidine hcl
20
clopidogrel bisulfate
27
clotrimazole
28
colchicine
20
COLCRYS
20
cyclobenzaprine hcl
32
cycloserine
24
D
 
dantrolene sodium
32
DARAPRIM
24
DELZICOL
31
dexamethasone
31
diazepam
14
digoxin
28
DILANTIN
18
diltiazem hcl
21
DIURIL
23
divalproex sodium
17, 23
donepezil hcl
18
dorzolamide hcl
32
E
 
ERYTHROCIN STEARATE
15
erythromycin base
15
erythromycin ethylsuccinate
15
ethambutol hcl
24
ethosuximide
18 F
famotidine
29
flecainide acetate
28
FLOVENT DISKUS
33
FLOVENT HFA
34

 

Page 46 of 38

--------------------------------------------------------------------------------

furosemide
22
G
 
gabapentin
17
gemfibrozil
29
gentamicin sulfate
32
glimepiride
20
glipizide
20
guaifenesin-codeine
33
H
 
haloperidol
26
heparin sodium (porcine)
26, 27
heparin sodium (porcine) pf
27
HUMULIN 70/30
19
HUMULIN N
19
HUMULIN R
19
hydralazine hcl
23
hydrochlorothiazide
23
hydroxychloroquine sulfate
24
hydroxyzine pamoate
14
I
 
ibuprofen
13
indapamide
23
indomethacin
13
ipratropium bromide
33
isoniazid
24
isosorbide mononitrate
28
isosorbide mononitrate er
. 28
K
 
KOMBIGLYZE XR
19
L  
lamotrigine
17
lamotrigine chew tab
17
latanoprost
32
levetiracetam
17, 18

levetiracetam er 24 hrs
17
levobunolol hcl
32
levofloxacin
16
lidocaine viscous
14
lisinopril
21
lisinopril-hydrochlorothiazide
21
lorazepam
14
losartan potassium
21
losartan potassium-hctz
21

M
 
MACRODANTIN
15
MESTINON
24
metformin hcl
19
methimazole
30
methyldopa
20
methylprednisolone
31
metoclopramide hcl
20
metolazone
23
metoprolol succinate er
22
metoprolol tartrate
22
metoprolol-hydrochlorothiazide
22
metronidazole
15
mexiletine hcl
28
montelukast sodium
33
mupirocin
29
N
 
nabumetone
13
naproxen
13
naproxen sodium
13
neomycin-polymyxin-dexamethasone
33
neomycin-polymyxin-hc
33
NEULASTA
27
NEULASTA DELIVERY KIT
27
nitrofurantoin macrocrystal
15
nitrofurantoin monohyd macro
15
nitrofurantoin oral suspension
15
NITROSTAT
28
nystatin
28
O
 
omeprazole
30
ONGLYZA
19
ormir
20
oseltamivir phosphate
26
oxcarbazepine
17, 18 
P  
penicillin v potassium
16
permethrin
29
pharbedryl
20
phenazopyridine hcl
30
phenobarbital
17, 18
phenytoin
18
phenytoin sodium extended
18

 

Page 47 of 38

--------------------------------------------------------------------------------

pioglitazone hcl
19
pramipexole dihydrochloride
25
prednisolone acetate
33
prednisone
31
prednisone (pak)
31
primidone
18
probenecid
20
prochlorperazine
20
prochlorperazine maleate
20
promethazine hcl
34
propafenone hcl
28
propranolol hcl
22, 27
propylthiouracil
30
pyrazinamide
24
pyridostigmine
24
pyridostigmine bromide
23
Q
 
quinidine gluconate er
27
quinidine sulfate
27
quinidine sulfate er
27
quinine sulfate
24
R
 
ranitidine hcl
29
RHOGAM
31
RHOGAM ultra-filtered plus im soln 1500 unit
31
rifabutin
24
RIFAMATE
24
rifampin
24
risperidone
25
rivastigmine tartrate
18
ropinirole hcl
25
S
 
salsalate
13
selegiline hcl
19
SENSIPAR
30
silver sulfadiazine
29
simvastatin
29
sotalol hcl
27
sotalol hcl (af)
27
spironolactone
22

sulfamethoxazole-tmp ds
16
sulfamethoxazole-trimethoprim
17
sulfasalazine
31
SYNTHROID
30
T
 
TAMIFLU
26
temazepam
14
terazosin hcl
21, 26
terbutaline sulfate
34
timolol maleate
32
tobramycin
32
topiramate
18, 23
tramadol hcl
13
trazodone hcl
19
TRECATOR
24
triamterene-hctz
22
trimethobenzamide hcl
20
U
 
ursodiol
29
V
 
valganciclovir hcl
26
valproic acid
18
VENTOLIN HFA
34
verapamil hcl
21
vitamin d
31
W
 
warfarin sodium
26
Z
 
zonisamide
18

 

Page 48 of 38

--------------------------------------------------------------------------------

ASES
Puerto Rico Healthcare Insurance Administration


Dental


2017


Formulary of Drugs Covered by


the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732


Page 49 of 38

--------------------------------------------------------------------------------

[graphic3.jpg]
 
GOVERNMENT OF PUERTO RICO
Hon. Ricardo A. Rosselló Nevares
 
Healthcare Insurance Administration
Governor      
Ms. Ángela M. Ávila Marrero
Executive Director



May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]


Ángela M. Ávila Marrero


Executive Director




[graphic1.jpg]

PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov



Page 50 of 38

--------------------------------------------------------------------------------

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE
OF THE GOVERNMENT HEALTHCARE PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




e.
Contraindication to the drug(s) included in the FDC;


f.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


g.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


h.
Lack of a therapeutic alternative in the FDC.



This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.



3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.



Page 51 of 12

--------------------------------------------------------------------------------


B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.





C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.





I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.



Page 52 of 12

--------------------------------------------------------------------------------


J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.



Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.
Page 53 of 12

--------------------------------------------------------------------------------

[graphic00010.jpg]
 DENTAL


GOVERNMENT HEALTHCARE PLAN
FORMULARY OF DRUGS COVERED BY THE GHP (FDC)
2017
TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
7
 
MONTHLY NET COST RANGE
7
 
GENERIC DRUGS
8
ANALGESICS
9
 
Nonsteroidal Anti-Inflammatory Agents (Nsaids)
9
 
Short-Acting Opioid Analgesics
9
ANTIBACTERIALS
9
 
First Generation Cephalosporins
9
 
Macrolides
9
 
Miscellaneous Antibacterials
10
 
Penicillins
10



Page 54 of 12

--------------------------------------------------------------------------------

[graphic00010.jpg]
 DENTAL



DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.


Drug Name
Net
Cost
Tier
Reference
Name
Requirements/
Limits
THERAPEUTIC CATEGORY
Therapeutic Class
ANALGESICS
Nonsteroidal Anti-Inflammatory Agents (Nsaids)
ibuprofen 400 mg tab, 600 mg tab, 800 mg tab
1
Preferred
MOTRIN
 
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
 
naproxen dr 375 mg tab dr, 500 mg tab dr
1
Preferred
NAPROSYN
 
naproxen sodium 275 mg tab, 550 mg tab
1
Preferred
ANAPROX
 



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


Page 55 of 12

--------------------------------------------------------------------------------

[graphic00010.jpg]
 DENTAL



1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.


The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


GENERIC DRUGS


Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


Page 56 of 12

--------------------------------------------------------------------------------

DENTAL

[graphic00010.jpg]




Drug Name [Nombre del
 Medicamento]
Net
Cost
[Costo
Neto]
 
Tier [Tier]
 
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
          Therapeutic Class [Clase Terapéutica]
ANALGESICS [ANALGÉSICOS]
 Nonsteroidal Anti-Inflammatory Agents (Nsaids) [Anti-Inflamatorios No
Esteroidales]
ibuprofen 400 mg tab, 600  mg tab, 800 mg tab
1
Preferred
MOTRIN
QL=7 días
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
QL=7 días
naproxen dr 375 mg tab dr, 500 mg tab dr
1
Preferred
NAPROSYN
QL=7 días
Short-Acting Opioid Analgesics [Analgésicos Opiodes De Corta Duración]
acetaminophen          -codeine 120-12 mg/5ml soln, 300-15 mg tab, 300-30 mg
tab, 300-
60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=7 días
acetaminophen-codeine #2 300-15 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=7 días
acetaminophen-codeine #3 300-30 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=7 días
acetaminophen-codeine #4 300-60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=7 días
hydrocodone-
acetaminophen 10-325 mg tab, 5-325 mg tab, 7.5-325 mg tab
1
Preferred
VICODIN
QL=7 días
ANTIBACTERIALS [ANTIBACTERIANOS]
First Generation Cephalosporins [Cefalosporinas De Primera Generación]
cephalexin 125 mg/5ml  susp, 250 mg cap, 500 mg cap
1
Preferred
KEFLEX
 
cefadroxil 250 mg/5ml susp
2
Non-Preferred
DURICEF
AL ≤ 12 años
cephalexin 250 mg/5ml susp
2
Preferred
KEFLEX
 
cefadroxil 500 mg/5ml susp
3
Non-Preferred
DURICEF
AL ≤ 12 años
Macrolides [Macrólidos]
ERY -TAB 500 mg tab dr
3
Preferred
   

•
PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 7 for monthly net cost
range [Ver página 7 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]      Página 9 de 12




--------------------------------------------------------------------------------

[graphic00013.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
 
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
erythromycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
 
erythromycin ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
 
ERYTHROCIN STEARATE
250 mg tab
4
Non-Preferred
   
E.E.S. GRANULES 200 mg/5ml susp
5
Preferred
   
ERYPED 200 200 mg/5ml susp
5
Preferred
   
ERYPED 400 400 mg/5ml susp
6
Preferred
   
Miscellaneous Antibacterials [Antibacterianos Misceláneos]
clindamycin hcl 150 mg cap,  300 mg cap, 75 mg cap
1
Preferred
CLEOCIN
 
Penicillins [Penicilinas]
amoxicillin 125 mg/5ml susp,  200 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 400
mg/5ml susp, 500 mg cap, 500 mg tab, 875 mg tab
1
Preferred
AMOXIL
 
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
 
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
       
naproxen d
Página 10 de 12
Revisado 5/12/2017
 




--------------------------------------------------------------------------------

[graphic00010.jpg]




ASES
Puerto Rico Healthcare Insurance Administration


Nephrology
2017
Formulary of Drugs Covered by
the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732



--------------------------------------------------------------------------------

[graphic00002.jpg]
 
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor

Ms. Ángela M. Ávila Marrero
Executive Director
 
Healthcare Insurance Administration



May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]
Ángela M. Ávila Marrero
Executive Director



[graphic4.jpg]
 
     
PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov




--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE
OF THE GOVERNMENT HEALTHCARE PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




a.
Contraindication to the drug(s) included in the FDC;


b.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


c.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


d.
Lack of a therapeutic alternative in the FDC.



This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.



3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.



Page 61 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 





B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.





C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.



Page 62 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 


I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.





J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.



Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.


Page 63 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

GOVERNMENT HEALTHCARE PLAN
FORMULARY OF DRUGS COVERED BY THE GHP (FDC)
2017
TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
9
 
MONTHLY NET COST RANGE
9
 
GENERIC DRUGS
10
ANALGESICS
11
 
Nonsteroidal Anti-Inflammatory Agents (Nsaids)
11
ANTIBACTERIALS
11
 
First Generation Cephalosporins
11
 
Macrolides
11
 
Penicillins
12
 
Quinolones
12
 
Second Generation Cephalosporins
13
 
Sulfonamides
13
 
Third Generation Cephalosporins
13
ANTIDIABETIC AGENTS
13
 
Alpha-Glucosidase Inhibitors
13
 
Biguanides
13
 
Dipeptidyl Peptidase-4 (Dpp-4) Inhibitors
13
 
Insulin Mixtures
13
 
Insulin Sensitizing Agents
14
 
Intermediate-Acting Insulins
14
 
Long-Acting Insulins
14
 
Rapid-Acting Insulins
14
 
Short-Acting Insulins
14
 
Sulfonylureas
14



Page 64 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 



ANTIEMETICS
14
 
Miscellaneous Antiemetics
14
ANTIHYPERTENSIVES
15
 
Alpha-Adrenergic Blocking Agents
15
 
Angiotensin-Converting Enzyme (Ace) Inhibitors
15
 
Calcium Channel Blocking Agents
15
 
Cardioselective Beta Blocking Agents
16
 
Cardioselective Beta-Adrenergic Blocking Agents
16
 
Loop Diuretics
17
 
Nonselective Beta Blocking Agents
17
 
Nonselective Beta-Adrenergic Blocking Agents
17
 
Thiazide Diuretics
17
 
Vasodilator Beta Blockers
17
BENIGN PROSTATIC HYPERTROPHY AGENTS
17
 
Alpha 1-Adrenoceptor Antagonists
17
BLOOD MODIFIERS
18
 
Cobalamins
18
 
Erythropoiesis-Stimulating Agents
18
 
Folates
18
 
Iron
19
CHEMOTHERAPIES
19
 
Antineoplastic Progestins
19
DIABETES SUPPLIES
19
 
Needles & Syringes
19
DYSLIPIDEMICS
19
 
Bile Acid Sequestrants
19
 
Fibric Acid Derivatives
19
 
Hmg Coa Reductase Inhibitors
19



Page 65 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

GASTROINTESTINAL AGENTS
19
 
Histamine2 (H2) Receptor Antagonists
19
GENITOURINARY AGENTS
20
 
Phosphate Binder Agents
20

HORMONAL AGENTS
20
 
Calcimimetics
20
 
Mineralocorticoids
20
 
Vasopressin Analogs
20
IMMUNOSUPPRESSANTS
20
 
Cyclosporine Analogs
20
 
Glucocorticosteroids
21
 
Organ Transplant Agents
21
MINERALS & ELECTROLYTES
22
 
Calcium Regulating Agents
22
 
Electrolytes/Minerals Replacement
22
 
Potassium Removing Resins
22



Page 66 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.


Drug Name
Net
Cost
Tier
Reference
Name
Requirements/
Limits
THERAPEUTIC CATEGORY
Therapeutic Class
ANALGESICS
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
indomethacin 25 mg cap, 50 mg cap
1
Non-preferred
INDOCIN
 
indomethacin er 75 mg cap er
2
Non- preferred
INDOCIN
 
ANTIBACTERIALS
First Generation Cephalosporins
cephalexin 125 mg/5 ml susp, 250 mg cap, 500 mg cap
1
Preferred
KEFLEX
 
cefadroxil 250 mg/5 ml susp
2
Non-preferred
DURICEF
AL ≤ 12 years
cephalexin 250 mg/5 ml susp
2
 
KEFLEX
 
cefadroxil 500 mg/5 ml susp
3
Non-preferred
DURICEF
AL ≤ 12 years



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


Page 67 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.


The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


GENERIC DRUGS


Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


Page 68 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

  Drug Name [Nombre del
 Medicamento]
Net Cost
[Costo
Neto]
 
Tier [Tier]
Reference Name
 [Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
Therapeutic Class [Clase Te rapéutica]
ANALGESICS [ANALGÉ SICOS]
Nonsteroidal Anti-Inflammatory Agents (Nsaids) [Anti-Inflamatorios No
Esteroidales]
indomethacin 25 mg cap, 50 mg cap
1
Non-Preferred
INDOCIN
 
ANTIBACTERIALS [ANTIBACTERIANOS]
First Generation Cephalosporins [Cefalosporinas De Primera Generación]
cephalexin 125 mg/5ml  susp, 250 mg cap, 500 mg cap
1
Preferred
KEFLEX
 
cefadroxil 250 mg/5ml susp
2
Non-Preferred
DURICEF
AL ≤ 12 años
cephalexin 250 mg/5ml susp
2
 
KEFLEX
 
cefadroxil 500 mg/5ml susp
3
Non-Preferred
DURICEF
AL≤ 12 años
Macrolides [Macrólidos]
azithromycin 250 mg tab,  500 mg tab
1
Preferred
ZITHROMAX
 
azithromycin 1 gm pckt, 100 mg/5ml susp, 200 mg/5ml susp, 600 mg tab
2
Preferred
ZITHROMAX
 
clarithromycin 125 mg/5ml susp, 250 mg tab, 500 mg tab
2
Preferred
BIAXIN
 
clarithromycin 250 mg/5ml susp
3
Preferred
BIAXIN
 
ERY-TAB 500 mg tab dr
3
Preferred
   
XI ycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
 
erythromycin ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
 
ERYTHROCIN STEARATE 250 mg tab
4
Non-Preferred
   
E.E.S. GRANULES 200 mg/5ml susp
5
Preferred
   
ERYPED 200 200 mg/5ml susp
5
Preferred
   



Page 69 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
 Límites]
ERYPED 400 400 mg/5ml susp
6
Preferred
   
Penicillins [Penicilinas]
amoxicillin 125 mg/5ml susp,  200 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 400
mg/5ml susp, 500 mg cap, 500 mg tab, 875 mg tab
1
Preferred
AMOXIL
 
amoxicillin-pot clavulanate 200-28.5 mg/5ml susp, 40057 mg/5ml susp, 500-125 mg
tab, 875-125 mg tab
1
Preferred
AUGMENTIN
 
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
 
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
 
amoxicillin-pot clavulanate 250-125 mg tab, 250-62.5 mg/5ml susp
3
Preferred
AUGMENTIN
 
BICILLIN L-A 600000 unit/ml im susp
3
Non-Preferred
   
penicillin g procaine 600000 unit/ml im susp
3
Non-Preferred
BICILLIN LA
 
BICILLIN L-A 1200000 unit/2ml im susp
4
Non-Preferred
   
BICILLIN L-A 2400000 unit/4ml im susp
5
Non-Preferred
   
Quinolones [Quinolonas]
ciprofloxacin hcl 250 mg tab,  500 mg tab, 750 mg tab
1
Preferred
CIPRO
 
levofloxacin 250 mg tab, 500 mg tab, 750 mg tab
1
Preferred
LEVAQUIN
 
ciprofloxacin 500 mg/5ml (10%) susp
3
Preferred
CIPRO
 



Page 70 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
ciprofloxacin 250 mg/5ml (5%) susp
4
Preferred
CIPRO
 
Second Generation Cephalosporins [Cefalosporinas De Segunda Generación]
cefaclor 250 mg cap, 500  mg cap
2
Preferred
CECLOR
 
cefprozil 125 mg/5ml susp, 250 mg tab, 250 mg/5ml susp, 500 mg tab
2
Preferred
CEFZIL
 
Sulfonamides [Sulfonamidas]
sulfamethoxazole          -tmp ds 800-160 mg tab
1
Preferred
SEPTRA
 
sulfamethoxazoletrimethoprim 200-40 mg/5ml susp, 400-80 mg tab
1
Preferred
SEPTRA
 
Third Generation Cephalosporins [Cefalosporinas De Tercera Generación]
cefdinir 125 mg/5ml susp,  300 mg cap
2
Preferred
OMNICEF
 
cefdinir 250 mg/5ml susp
3
Preferred
OMNICEF
 
ANTIDIABETIC AGENTS [AGENTES ANTIDIABÉTICOS]
 Alpha-Glucosidase Inhibitors [Inhibidores De Alfa Glucosidasa]
acarbose 100 mg tab, 25 mg  tab, 50 mg tab
2
Preferred
PRECOSE
 
Biguanides [Biguanidas]
metformin hcl 1000 mg tab,  500 mg tab, 850 mg tab
1
Preferred
GLUCOPHAGE
 
metformin hcl er 500 mg tab er 24 hr, 750 mg tab er 24 hr
1
Preferred
GLUCOPHAGE XR
 
Dipeptidyl Peptidase-4 (Dpp-4) Inhibitors [Inhibidores De Dpp-4]
KOMBIGLYZE XR 2.5          -1000 mg tab er 24 hr, 5-1000 mg tab er 24 hr, 5-500
mg tab er 24 hr
3
Preferred
 
ST, P
ONGLYZA 2.5 mg tab, 5 mg tab
3
Preferred
 
ST, P
Insulin Mixtures [Mezclas De Insulinas]
HUMULIN 70/30 (70          -30) 100 unit/ml sc susp
2
Preferred
 
P



Page 71 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
HUMALOG MIX 75/25 (7525) 100 unit/ml sc susp
3
Preferred
 
P
HUMALOG MIX 50/50 (5050) 100 unit/ml sc susp
4
Preferred
 
P
Insulin Sensitizing Agents [Agentes Sensibilizantes De Insulin]
pioglitazone hcl 15 mg tab,  30 mg tab, 45 mg tab
1
Preferred
ACTOS
 
Intermediate-Acting Insulins [Insulinas De Duración Intermedia]
HUMULIN N 100 unit/ml sc  susp
2
Preferred
 
P
Long-Acting Insulins [Insulinas De Larga Duración]
LANTUS SOLOSTAR 100  unit/ml subcutaneous solution pen-injector
2
Preferred
 
P
LANTUS 100 unit/ml sc soln
3
Preferred
 
P
Rapid-Acting Insulins [Insulinas De Rápida Duración]
HUMALOG 100 unit/ml  subcutaneous solution cartridge
2
Preferred
 
P
HUMALOG 100 unit/ml sc soln
3
Preferred
 
P
Short-Acting Insulins [Insulinas De Corta Duración]
HUMULIN R 100 unit/ml inj  soln
2
Preferred
 
P
Sulfonylureas [Sulfonilureas]
glimepiride 1 mg tab, 2 mg  tab, 4 mg tab
1
Preferred
AMARYL
 
glipizide 10 mg tab, 5 mg tab
1
Preferred
GLUCOTROL
 
ANTIEMETICS [ANTIEMÉTICOS]
 Miscellaneous Antiemetics [Antieméticos Misceláneos]
metoclopramide hcl 10 mg  tab, 10 mg/10ml soln, 5 mg tab, 5 mg/5ml soln, 5 mg/ml
inj soln
1
Preferred
REGLAN
 



Page 72 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
ANTIHYPERTENSIVES [ANTIHIPERTENSIVOS]
 Alpha-Adrenergic Blocking Agents [Bloqueadores Alfa Adrenérgicos]
terazosin hcl 1 mg cap, 10  mg cap, 2 mg cap, 5 mg cap
1
Preferred
HYTRIN
 
Angiotensin II Receptor Blockers (Arb) [Antagonistas Del Receptor Angiotensina
II]
losartan potassium 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
COZAAR
 
losartan potassium-hctz 100-12.5 mg tab, 100-25 mg tab, 50-12.5 mg tab
1
Preferred
HYZAAR
 
Angiotensin-Converting Enzyme (Ace) Inhibitors [Inhibidores De La Enzima
Convertidora De
Angiotensin]
fosinopril sodium 10 mg tab,  20 mg tab, 40 mg tab
1
Preferred
MONOPRIL
 
lisinopril 10 mg tab, 2.5 mg tab, 20 mg tab, 30 mg tab, 40 mg tab, 5 mg tab
1
Preferred
ZESTRIL
 
lisinopril-hydrochlorothiazide 10-12.5 mg tab, 20-12.5 mg tab, 20-25 mg tab
1
Preferred
ZESTORETIC
 
Calcium Channel Blocking Agents [Bloqueadores De Canales De Calcio]
amlodipine besylate 10 mg  tab, 2.5 mg tab, 5 mg tab
1
Preferred
NORVASC
 
diltiazem hcl 120 mg tab, 30 mg tab, 60 mg tab, 90 mg tab
1
Preferred
CARDIZEM
 
diltiazem hcl er 120 mg cap er 24 hr, 180 mg cap er 24 hr, 240 mg cap er 24 hr
1
Preferred
DILACOR XR
 
diltiazem hcl er beads 120 mg cap er 24 hr
1
Preferred
TIAZAC
 
diltiazem hcl er coated beads 120 mg cap er 24 hr, 180 mg cap er 24 hr, 240 mg
cap er 24 hr
1
Preferred
CARDIZEM CD
 
dilt-xr 120 mg cap er 24 hr, 180 mg cap er 24 hr, 240 mg cap er 24 hr
1
Preferred
DILACOR XR
 



Page 73 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
nifedipine er osmotic 30 mg tab er 24 hr
1
Preferred
PROCARDIA XL
 
verapamil hcl 120 mg tab, 40 mg tab, 80 mg tab
1
Preferred
CALAN
 
verapamil hcl er 120 mg tab er, 180 mg tab er, 240 mg tab er
1
Preferred
CALAN SR
 
diltiazem hcl er beads 180 mg cap er 24 hr, 240 mg cap er 24 hr, 300 mg cap er
24 hr, 360 mg cap er 24 hr
2
Preferred
TIAZAC
 
diltiazem hcl er coated beads 300 mg cap er 24 hr
2
Preferred
CARDIZEM CD
 
nifedipine er osmotic 60 mg tab er 24 hr, 90 mg tab er 24 hr
2
Preferred
PROCARDIA XL
 
Cardioselective Beta Blocking Agents [Bloqueadores Beta Cardioselectivos]
atenolol 100 mg tab, 25 mg  tab, 50 mg tab
1
Preferred
TENORMIN
 
metoprolol succinate er 25 mg tab er 24 hr, 50 mg tab er 24 hr
1
Preferred
LOPRESSOR
 
metoprolol tartrate 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
LOPRESSOR
 
metoprolol succinate er 100 mg tab er 24 hr, 200 mg tab er 24 hr
2
Preferred
LOPRESSOR
 
Cardioselective Beta-Adrenergic Blocking Agents [Bloqueadores Beta-Adrenérgicos
Cardioselectivos]
atenolol          -chlorthalidone 10025 mg tab, 50-25 mg tab
1
Preferred
TENORETIC
 
metoprolol-
hydrochlorothiazide 50-25 mg tab
2
Non-Preferred
LOPRESSOR HCT
 
metoprololhydrochlorothiazide 100-25 mg tab, 100-50 mg tab
3
Non-Preferred
LOPRESSOR HCT
 



Page 74 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
 Medicamento]
Net Cost [Costo
Neto]
Tier [Tier]
Reference Name [Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
Loop Diuretics [Diuréticos Del Asa]
bumetanide 0.5 mg tab, 1  mg tab, 2 mg tab
1
Non-Preferred
BUMEX
 
furosemide 10 mg/ml soln, 20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LASIX
 
Nonselective Beta Blocking Agents [Bloqueadores Beta No-Selectivos]
propranolol hcl 10 mg tab,  20 mg tab, 20 mg/5ml soln, 40 mg tab, 40 mg/5ml
soln,
80 mg tab
1
Preferred
INDERAL
 
propranolol hcl 60 mg tab
2
Preferred
INDERAL
 
Nonselective Beta-Adrenergic Blocking Agents [Bloqueadores Beta-Adrenérgicos No-
Selectivos]
          Thiazide Diuretics [Diuréticos Tiazidas]
chlorothiazide 250 mg tab,  500 mg tab
1
Preferred
DIURIL
 
chlorthalidone 25 mg tab, 50 mg tab
1
Non-Preferred
HYGROTON
 
DIURIL 250 mg/5ml susp
1
Preferred
   
hydrochlorothiazide 25 mg tab, 50 mg tab
1
Preferred
MICROZIDE
 
metolazone 2.5 mg tab, 5 mg tab
1
Non-Preferred
ZAROXOLYN
 
chlorthalidone 100 mg tab
2
Non-Preferred
HYGROTON
 
metolazone 10 mg tab
2
Non-Preferred
ZAROXOLYN
 
Vasodilator Beta Blockers [Bloqueadores Beta Vasodilatadores]
carvedilol 12.5 mg tab, 25  mg tab, 3.125 mg tab, 6.25 mg tab
1
Preferred
COREG
 
BENIGN PROSTATIC HYPERTROPHY AGENTS [AGENTES PARA HIPERTROFIA
PROSTÁTICA BENIGNA]
          Alpha 1-Adrenoceptor Antagonists [Bloqueadores Alfa1-Adrenérgicos]
tamsulosin hcl 0.4 mg cap          
1
Preferred
FLOMAX
 



Page 75 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
BLOOD MODIFIERS [MODIFICADORES DE LA SANGRE]
 Cobalamins [Cobalaminas]
cyanocobalamin 1000  mcg/ml inj soln
1
Preferred
VIT B-12
 
Erythropoiesis-Stimulating Agents [Agentes Estimulantes De Eritropoiesis]
ARANESP (ALBUMIN FREE) 100 mcg/0.5ml inj soln
1
Preferred
 
PA, P
PROCRIT 2000 unit/ml inj soln, 3000 unit/ml inj soln, 4000 unit/ml inj soln
5
Preferred
 
PA, P
ARANESP (ALBUMIN FREE) 25 mcg/0.42ml inj soln, 25 mcg/ml inj soln
6
Preferred
 
PA, P
PROCRIT 10000 unit/ml inj soln
6
Preferred
 
PA, P
ARANESP (ALBUMIN FREE) 40 mcg/0.4ml inj soln
7
Preferred
 
PA, P
ARANESP (ALBUMIN FREE) 40 mcg/ml inj soln, 60 mcg/ml inj soln
8
Preferred
 
PA, P
ARANESP (ALBUMIN FREE) 150 mcg/0.75ml inj soln, 200 mcg/0.4ml inj soln, 200
mcg/ml inj soln, 300 mcg/0.6ml inj soln, 300 mcg/ml inj soln, 500 mcg/ml inj
soln, 60 mcg/0.3ml inj soln
9
Preferred
 
PA, P
PROCRIT 20000 unit/ml inj soln
9
Preferred
 
PA, P
ARANESP (ALBUMIN FREE) 100 mcg/ml inj soln
11
Preferred
 
PA, P
PROCRIT 40000 unit/ml inj soln
11
Preferred
 
PA, P
Folates [Folatos]
 folic acid 1 mg tab, 400 mcg  tab, 800 mcg tab
1
Preferred
FOLIC ACID
OTC



Page 76 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
Iron [Hierro]
iron 325 (65 fe) mg tab          
1
Preferred
IRON
 
DEXFERRUM 50 mg/ml inj soln
5
Non-Preferred
   
INFED 50 mg/ml inj soln
5
     
CHEMOTHERAPIES [QUIMIOTERAPIAS]
 Antineoplastic Progestins [Antineoplásicos De Progestina]
megestrol acetate 20 mg  tab, 40 mg tab
1
Preferred
MEGACE
 
megestrol acetate 40 mg/ml susp, 400 mg/10ml susp
2
Preferred
MEGACE
 
DIABETES SUPPLIES [SUMINISTROS PARA DIABETES]
 Needles & Syringes [Agujas Y Jeringuillas]
insulin syringe/needle          
1
Preferred
.
 
DYSLIPIDEMICS [DISLIPIDÉMICOS]
 Bile Acid Sequestrants [Secuestradores De Acidos Biliares]
cholestyramine 4 gm pckt, 4  gm/dose oral pwdr
3
Preferred
QUESTRAN
 
Fibric Acid Derivatives [Derivados De Ácido Fíbrico]
gemfibrozil 600 mg tab          
1
Preferred
LOPID
 
Hmg Coa Reductase Inhibitors [Inhibidores De La Reductasa De Hmg Coa]
atorvastatin calcium 10 mg  tab, 20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LIPITOR
 
pravastatin sodium 10 mg tab, 20 mg tab, 80 mg tab
1
Non-Preferred
PRAVACHOL
 
simvastatin 10 mg tab, 20 mg tab, 40 mg tab, 5 mg tab, 80 mg tab
1
Preferred
ZOCOR
 
pravastatin sodium 40 mg tab
2
Non-Preferred
PRAVACHOL
 
GASTROINTESTINAL AGENTS [AGENTES GASTROINTESTINALES]
Histamine2 (H2) Receptor Antagonists [Antagonistas Del Receptor De H2]
famotidine           20 mg tab, 40 mg tab
1
Preferred
PEPCID
 



Page 77 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
ranitidine hcl 15 mg/ml syr, 150 mg/10ml syr, 300 mg tab, 75 mg/5ml syr
1
Preferred
ZANTAC
 
GENITOURINARY AGENTS [AGENTES GENITOURINARIOS]
 Phosphate Binder Agents [Enlazadores De Fosfato]
RENVELA 0.8 gm pckt          
6
Preferred
 
PA, P
RENVELA 2.4 gm pckt, 800 mg tab
7
Preferred
 
PA, P
calcium acetate 667 mg cap.
3
Non-Preferred
PHOSLO
 
HORMONAL AGENTS [AGENTES HORMONALES]
 Calcimimetics [Calcimiméticos]
SENSIPAR 30 mg tab
7
Preferred
 
PA
SENSIPAR 60 mg tab
9
Preferred
 
PA
SENSIPAR 90 mg tab
10
Preferred
 
PA
Mineralocorticoids [Mineralocorticoides]
fludrocortisone acetate 0.1  mg tab
1
Preferred
FLORINEF
 
Vasopressin Analogs [Análogos De Vasopresina]
desmopressin acetate 4  mcg/ml inj soln
2
Non-Preferred
DDAVP
 
desmopressin acetate 0.2 mg tab
3
Non-Preferred
DDAVP
 
desmopressin ace spray refrig 0.01 % nasal soln
4
Non-Preferred
DDAVP
 
desmopressin acetate 0.1 mg tab
4
Non-Preferred
DDAVP
 
desmopressin acetate spray 0.01 % nasal soln
4
Non-Preferred
DDAVP
 
STIMATE 1.5 mg/ml nasal soln
7
Non-Preferred
 
PA
IMMUNOSUPPRESSANTS [IMMUNOSUPRESORES]
 Cyclosporine Analogs [Análogos De Ciclosporina]
cyclosporine modified 25 mg  cap, 50 mg cap
3
Preferred
NEORAL
PA, P
cyclosporine modified 25 mg cap, 50 mg cap
3
Preferred
NEORAL
PA
NEORAL 25 mg cap
3
Preferred
 
PA, P



Page 78 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
cyclosporine 25 mg cap
4
Preferred
SANDIMMUNE
PA
cyclosporine modified 100 mg cap, 100 mg/ml soln
4
Preferred
NEORAL
PA
cyclosporine 100 mg cap
5
Preferred
SANDIMMUNE
PA
cyclosporine modified 100 mg cap
5
Preferred
NEORAL
PA, P
NEORAL 100 mg cap
5
Preferred
 
PA, P
cyclosporine 100 mg cap, 25 mg cap
6
Preferred
SANDIMMUNE
PA, P
SANDIMMUNE 100 mg cap, 100 mg/ml soln, 25 mg cap
6
Preferred
 
PA, P
cyclosporine modified 100 mg/ml soln
7
Preferred
NEORAL
PA, P
NEORAL 100 mg/ml soln
7
Preferred
 
PA, P
Glucocorticosteroids [Glucocorticoides]
dexamethasone 0.5 mg tab          , 0.5 mg/5ml oral elix, 0.5 mg/5ml soln, 0.75
mg tab, 1 mg tab, 1.5 mg tab, 2 mg tab, 4 mg tab, 6 mg tab
1
Preferred
DECADRON
 
MEDROL 2 mg tab
1
Preferred
   
methylprednisolone 32 mg tab, 4 mg tab
1
Preferred
MEDROL
 
methylprednisolone (pak) 4 mg tab
1
Preferred
MEDROL
 
prednisolone 15 mg/5ml soln, 15 mg/5ml syr
1
Preferred
PRELONE
 
prednisone 1 mg tab, 10 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 50 mg tab
1
Preferred
DELTASONE
 
prednisone (pak) 10 mg tab, 5 mg tab
1
Preferred
DELTASONE
 
hydrocortisone 10 mg tab, 20 mg tab, 5 mg tab
2
Preferred
CORTEF
 
methylprednisolone 16 mg tab, 8 mg tab
2
Preferred
MEDROL
 
Organ Transplant Agents [Agentes Para Trasplantes]
azathioprine 50 mg tab          
1
Preferred
IMURAN
 



Page 79 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
mycophenolate mofetil 250 mg cap, 500 mg tab
2
Preferred
CELLCEPT
PA
tacrolimus 0.5 mg cap
3
Non-Preferred
PROGRAF
PA
MYFORTIC 180 mg tab dr
4
Preferred
 
PA, P
tacrolimus 1 mg cap
4
Non-Preferred
PROGRAF
PA
mycophenolic acid 180 mg tab dr
5
Preferred
MYFORTIC
PA
sirolimus 0.5 mg tab, 1 mg tab, 2 mg tab
5
Non-Preferred
RAPAMUNE
PA
MYFORTIC 360 mg tab dr
6
   
PA, P
tacrolimus 5 mg cap
6
Non-Preferred
PROGRAF
PA
mycophenolic acid 360 mg tab dr
7
Preferred
MYFORTIC
PA
RAPAMUNE 1 mg/ml soln
8
Non-Preferred
 
PA
MINERALS & ELECTROLYTES [MINERALES Y ELECTROLITOS]
 Calcium Regulating Agents [Agentes Reguladores De Calcio]
calcitriol 0.25 mcg cap          
1
Preferred
ROCALTROL
 
calcitriol 0.5 mcg cap
2
Preferred
ROCALTROL
 
calcitriol 1 mcg/ml soln
5
Preferred
ROCALTROL
 
Electrolytes/Minerals Replacement [Reemplazo De Electrolitos/Minerales]
potassium chloride 20  meq/15ml (10%) oral liquid, 20 meq/15ml (10%) soln
1
Preferred
KAY-CIEL
 
potassium chloride crys er 10 meq tab er, 20 meq tab er
1
Preferred
KLOR-CON
 
potassium chloride er 10 meq tab er, 8 meq tab er
1
Preferred
KLOR-CON
 
potassium chloride er 10 meq cap er, 8 meq cap er
2
Preferred
MICRO-K
 
potassium chloride 40 meq/15ml (20%) oral liquid
4
Preferred
KAON CL
 
Potassium Removing Resins [Resinas Removedoras De Potasio]
kalexate oral pwdr          
3
Preferred
KAYEXALATE
 
sodium polystyrene sulfonate oral pwdr, 15 gm/60ml susp
3
Preferred
KAYEXALATE
 



Page 80 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

A
 
acarbose

13
amlodipine besylate

15
amoxicillin

12
amoxicillin-pot clavulanate

12
ampicillin

12
ARANESP (ALBUMIN FREE)

18
atenolol

16
atenolol-chlorthalidone

16
atorvastatin calcium

19
azathioprine

21
azithromycin
11
B
 
BICILLIN L-A

12
bumetanide

17
C
 
calcitriol

22
calcium acetate

20
carvedilol

17
cefaclor

13
cefadroxil
11
cefdinir

13
cefprozil
13
cephalexin

11
chlorothiazide

17
chlorthalidone

17
cholestyramine

.19
ciprofloxacin

12, 13
ciprofloxacin hcl

12
clarithromycin

11
cyanocobalamin

18
cyclosporine

21
cyclosporine modified

20, 21
D
 
desmopressin ace spray refrig

20
desmopressin acetate

20
desmopressin acetate spray

20
dexamethasone

21
DEXFERRUM

19
diltiazem hcl

15
diltiazem hcl er
15

diltiazem hcl er beads

15, 16
diltiazem hcl er coated beads

15, 16
dilt-xr

15
DIURIL

17
E
 
E.E.S. GRANULES

11
ERYPED 200

11
ERYPED 400

12
ERY-TAB

11
ERYTHROCIN STEARATE

11
erythromycin base

11
erythromycin ethylsuccinate

11
F
 
famotidine

19
fludrocortisone acetate

20
folic acid

18
fosinopril sodium

15
furosemide

17
G
 
gemfibrozil

19
glimepiride

14
glipizide

14
H
 
HUMALOG
14
HUMALOG MIX 50/50

14
HUMALOG MIX 50/50 (50-50) 100 unit/ml sc susp

14
HUMALOG MIX 75/25

14
HUMALOG MIX 75/25 (75-25) 100 unit/ml sc susp

14
HUMULIN 70/30

13
HUMULIN N

14
HUMULIN R

14
hydrochlorothiazide

17
hydrocortisone

21
I
 
indomethacin

11
INFED

19
insulin syringe/needle

19
iron

19

 


Page 81 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

K
 
kalexate
22
KOMBIGLYZE XR

13
L
 
LANTUS

14
LANTUS SOLOSTAR

14
levofloxacin

12
lisinopril

15
lisinopril-hydrochlorothiazide

15
losartan potassium

15
losartan potassium-hctz

15
M
 
MEDROL
21
megestrol acetate

. 19
metformin hcl

13
metformin hcl er

13
methylprednisolone

21
methylprednisolone (pak)

21
metoclopramide hcl

14
metolazone

17
metoprolol succinate er

16
metoprolol tartrate

16
metoprolol-hydrochlorothiazide

16
mycophenolate mofetil

22
mycophenolic acid

22
N
 
NEORAL

20, 21
nifedipine er osmotic

16
O
 
ONGLYZA

13
P
 
penicillin g procaine

12
penicillin v potassium

12

pioglitazone hcl

14
potassium chloride

22
potassium chloride crys er

22
potassium chloride er

22
pravastatin sodium

19
prednisolone

21
prednisone

21
prednisone (pak)

21
PROCRIT

18
propranolol hcl

17
R
 
ranitidine hcl

20
RAPAMUNE

22
RENVELA

20
S
 
SANDIMMUNE

21
SENSIPAR
20
simvastatin

19
sirolimus

22
sodium polystyrene sulfonate

22
STIMATE

20
sulfamethoxazole-tmp ds

13
sulfamethoxazole-trimethoprim

13
T
 
tacrolimus

22
tamsulosin hcl

17
terazosin hcl
15
V
 
verapamil hcl

16
verapamil hcl er

16

         

 

Page 82 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Puerto Rico Healthcare Insurance Administration


Ob-Gyn
2017
Formulary of Drugs Covered by
the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732


Page 83 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

[graphic00002.jpg]
 
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor
Ms. Ángela M. Ávila Marrero
Executive Director
 
Healthcare Insurance Administration



May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]
Ángela M. Ávila Marrero
Executive Director


[graphic00007.jpg]
 
     
PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov


Page 84 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE
OF THE GOVERNMENT HEALTHCARE PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




i.
Contraindication to the drug(s) included in the FDC;


j.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


k.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


l.
Lack of a therapeutic alternative in the FDC.



This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.



3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.



Page 85 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 


B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.





C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.



Page 86 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 


I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.





J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.



Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.


Page 87 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

GOVERNMENT HEALTHCARE PLAN
FORMULARY OF DRUGS COVERED BY THE GHP (FDC)
2017
TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
9
 
MONTHLY NET COST RANGE
9
 
GENERIC DRUGS
10
THERAPEUTIC CATEGORY
11
ANALGESICS
11
 
Short-Acting Opioid Analgesics
11
ANTIANXIETY AGENTS
11
 
Miscellaneous Anxiolytics
11
ANTIBACTERIALS
11
 
First Generation Cephalosporins
11
 
Macrolides
11
 
Miscellaneous Antibacterials
12
 
Penicillins
12
 
Second Generation Cephalosporins
13
 
Sulfonamides
13
 
Third Generation Cephalosporins
13
 
Vaginal Antibiotics
13
ANTIDIABETIC AGENTS
14
 
Insulin Mixtures
14
 
Intermediate-Acting Insulins
14
 
Long-Acting Insulins
14
 
Rapid-Acting Insulins
14
 
Short-Acting Insulins
14



Page 88 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

ANTIEMETICS
14
 
Miscellaneous Antiemetics
14
 
Phenothiazines
15
ANTIHYPERTENSIVES
15
 
Alpha-Adrenergic Agonists
15
 
Cardioselective Beta Blocking Agents
15
 
Cardioselective Beta-Adrenergic Blocking Agents
15
 
Nonselective Beta Blocking Agents
16
 
Vasodilator Beta Blockers
16
 
Vasodilators
16
ANTIMYCOBACTERIALS
16
 
Antituberculars
16
 
Miscellaneous Antimycobacterials
16
ANTIMYCOTIC AGENTS
16
 
Vaginal Antifungals
16
ANTIPARASITICS
17
 
Antiprotozoals - Non-Antimalarials
17
ANTIVIRALS
17
 
Antiherpetic Agents
17
 
Anti-Influenza Agents
17
 
Nucleoside/Nucleotide Reverse Transcriptase Inhibitors
17
BLOOD MODIFIERS
17
 
Anticoagulants
17
 
Cobalamins
17
 
Folates
18
 
Iron
18
BONE DENSITY REGULATORS
18
 
Bisphosphonates
18
 
CHEMOTHERAPIES
18
 
Folic Acid Antagonists Rescue Agents
18
 
Luteinizing Hormone-Releasing (Lhrh) Analogs
18



Page 89 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

DERMATOLOGICAL AGENTS
18
 
Antihistamines
18
 
Topical Antifungals
19
DIABETES SUPPLIES
19
 
Needles & Syringes
19
GASTROINTESTINAL AGENTS
19
 
Anti-Ulcer Agents
19
 
Histamine2 (H2) Receptor Antagonists
19
 
Rectal Anti-Inflammatories
19
HORMONAL AGENTS
19
 
Dysmenorrhea Agents
19
 
Estrogens
20
 
Estrogens and Progestins
20
 
Glucocorticosteroids
20
 
Mineralocorticoids
20
 
Thyroid Hormones
20
 
Vaginal Estrogens
20
IMMUNOSUPPRESSANTS
21
 
Glucocorticosteroids
21
 
Immune Globulins
21
MINERALS & ELECTROLYTES
22
 
Prenatal Vitamins
22
RESPIRATORY AGENTS
22
 
Anticholinergic Bronchodilators
22
 
Inhaled Corticosteroids
22
 
Nonsedating Histamine1 Blocking Agents
22
 
Sedating Histamine1 Blocking Agents
23
 
Sympathomimetic Bronchodilators
23



Page 90 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.


Drug Name
Net
Cost
Tier
Reference
Name
Requirements/
Limits
THERAPEUTIC CATEGORY
Therapeutic Class
ANALGESICS
Short-Acting Opioid Analgesics
oxycodone-acetaminophen 5-325 mg tab
1
Preferred
PERCOCET
 
oxycodone-acetaminophen 10-325 mg tab, 7.5-325 mg tab
3
Preferred
PERCOCET
 
ANTIANXIETY AGENTS
Miscellaneous Anxiolytics
hydroxyzine pamoate 100 mg cap, 25 mg cap, 50 mg cap
1
Preferred
VISTARIL
 



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


Page 91 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.


The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


GENERIC DRUGS


Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


Page 92 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

 Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
          Therapeutic Class [Clase Terapéutica]
          ANALGESICS [ANALGÉSICOS]
 Short-Acting Opioid Analgesics [Analgésicos Opiodes De Corta Duración]
oxycodone          -acetaminophen 5-325 mg tab
1
Preferred
PERCOCET
QL=15 días
No refills
oxycodone-acetaminophen 10-325 mg tab, 7.5-325 mg tab
3
Preferred
PERCOCET
QL=15 días
No refills
ANTIANXIETY AGENTS [AGENTES PARA LA ANXIEDAD]
Miscellaneous Anxiolytics [Ansiolíticos Misceláneos]
hydroxyzine pamoate 100  mg cap, 25 mg cap, 50 mg cap
1
Preferred
VISTARIL
 
ANTIBACTERIALS [ANTIBACTERIANOS]
 First Generation Cephalosporins [Cefalosporinas De Primera Generación]
cephalexin 125 mg/5ml  susp, 250 mg cap, 500 mg cap
1
Preferred
KEFLEX
 
cephalexin 250 mg/5ml susp
2
Preferred
KEFLEX
 
Macrolides [Macrólidos]
azithromycin 250 mg tab,  500 mg tab
1
Preferred
ZITHROMAX
 
azithromycin 1 gm pckt, 100 mg/5ml susp, 200 mg/5ml susp, 600 mg tab
2
Preferred
ZITHROMAX
 
ERY-TAB 500 mg tab dr
3
Preferred
   
erythromycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
 
erythromycin ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
 
ERYTHROCIN STEARATE 250 mg tab
4
Non-Preferred
   



Page 93 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
E.E.S. GRANULES 200 mg/5ml susp
5
Preferred
   
ERYPED 200 200 mg/5ml susp
5
Preferred
   
ERYPED 400 400 mg/5ml susp
6
Preferred
   
Miscellaneous Antibacterials [Antibacterianos Misceláneos]
clindamycin hcl 150 mg cap,  300 mg cap, 75 mg cap
1
Preferred
CLEOCIN
 
MACRODANTIN 25 mg cap
1
Preferred
   
metronidazole 250 mg tab, 500 mg tab
1
Preferred
FLAGYL
 
nitrofurantoin macrocrystal 50 mg cap
1
Preferred
MACRODANTIN
 
nitrofurantoin macrocrystal 100 mg cap
2
Preferred
MACRODANTIN
 
nitrofurantoin monohyd macro 100 mg cap
2
Preferred
MACROBID
 
nitrofurantoin oral
suspension 25 MG/5ML
6
Non-Preferred
FURADANTIN
 
Penicillins [Penicilinas]
amoxicillin 125 mg/5ml susp          , 200 mg/5ml susp, 250 mg cap, , 250 mg/5ml
susp, 400 mg/5ml susp, 500 mg cap, 500 mg tab, 875 mg tab
1
Preferred
AMOXIL
 
amoxicillin-pot clavulanate 200-28.5 mg/5ml susp, 40057 mg/5ml susp, 500-125 mg
tab, 875-125 mg tab
1
Preferred
AUGMENTIN
 
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 94 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
 
amoxicillin-pot clavulanate 250-125 mg tab, 250-62.5 mg/5ml susp
3
Preferred
AUGMENTIN
 
BICILLIN L-A 600000 unit/ml im susp
3
Non-Preferred
   
penicillin g procaine 600000 unit/ml im susp
3
Non-Preferred
BICILLIN LA
 
BICILLIN L-A 1200000 unit/2ml im susp
4
Non-Preferred
   
BICILLIN L-A 2400000 unit/4ml im susp
5
Non-Preferred
   
Second Generation Cephalosporins [Cefalosporinas De Segunda Generación]
cefaclor 250 mg cap, 500  mg cap
2
Preferred
CECLOR
 
cefprozil 125 mg/5ml susp, 250 mg tab, 250 mg/5ml susp, 500 mg tab
2
Preferred
CEFZIL
 
Sulfonamides [Sulfonamidas]
sulfamethoxazole          -tmp ds 800-160 mg tab
1
Preferred
SEPTRA
 
sulfamethoxazoletrimethoprim 200-40 mg/5ml susp, 400-80 mg tab
1
Preferred
SEPTRA
 
Third Generation Cephalosporins [Cefalosporinas De Tercera Generación]
cefdinir 125 mg/5ml susp,  300 mg cap
2
Preferred
OMNICEF
 
cefdinir 250 mg/5ml susp
3
Preferred
OMNICEF
 
Vaginal Antibiotics [Antibióticos Vaginales]
metronidazole 0.75 % vag  gel
2
Preferred
VANDAZOLE
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 95 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
clindamycin phosphate 2 % vag crm
3
Preferred
CLEOCIN
 
ANTIDIABETIC AGENTS [AGENTES ANTIDIABÉTICOS]
 Insulin Mixtures [Mezclas De Insulinas]
HUMULIN 70/30 (70          -30) 100 unit/ml sc susp
3
Preferred
 
P
HUMALOG MIX 75/25 (7525) 100 unit/ml sc susp
4
Preferred
 
P
HUMALOG MIX 50/50 (5050) 100 unit/ml sc susp
4
Preferred
 
P
Intermediate-Acting Insulins [Insulinas De Duración Intermedia]
HUMULIN N 100 unit/ml sc  susp
2
Preferred
 
P
Long-Acting Insulins [Insulinas De Larga Duración]
LANTUS SOLOSTAR 100  unit/ml subcutaneous solution pen-injector
3
Preferred
 
P
LANTUS 100 unit/ml sc soln
3
Preferred
 
P
Rapid-Acting Insulins [Insulinas De Rápida Duración]
HUMALOG 100 unit/ml sc  soln
4
Preferred
 
P
Short-Acting Insulins [Insulinas De Corta Duración]
HUMULIN R 100 unit/ml inj  soln
2
Preferred
 
P
ANTIEMETICS [ANTIEMÉTICOS]
 Miscellaneous Antiemetics [Antieméticos Misceláneos]
metoclopramide hcl 10 mg  tab, 10 mg/10ml soln, 5 mg tab, 5 mg/5ml soln, 5 mg/ml
inj soln
1
Preferred
REGLAN
 
trimethobenzamide hcl 300 mg cap
1
Preferred
TIGAN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 96 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
Phenothiazines [Fenotiazinas]
prochlorperazine edisylate 5  mg/ml inj soln
1
Preferred
COMPAZINE
 
prochlorperazine maleate 10 mg tab, 5 mg tab
1
Preferred
COMPAZINE
 
prochlorperazine 25 mg rect supp
4
Non-Preferred
COMPAZINE
 
ANTIHYPERTENSIVES [ANTIHIPERTENSIVOS]
 Alpha-Adrenergic Agonists [Agonistas Alfa Adrenérgicos]
methyldopa 250 mg tab, 500  mg tab
1
Preferred
ALDOMET
 
Cardioselective Beta Blocking Agents [Bloqueadores Beta Cardioselectivos]
atenolol 100 mg tab, 25           mg tab, 50 mg tab
1
Preferred
TENORMIN
 
metoprolol succinate er 25 mg tab er 24 hr, 50 mg tab er 24 hr
1
Preferred
LOPRESSOR
 
metoprolol tartrate 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
LOPRESSOR
 
metoprolol succinate er 100 mg tab er 24 hr, 200 mg tab er 24 hr
2
Preferred
LOPRESSOR
 
Cardioselective Beta-Adrenergic Blocking Agents [Bloqueadores Beta-Adrenérgicos
Cardioselectivos]
atenolol          -chlorthalidone 10025 mg tab, 50-25 mg tab
1
Preferred
TENORETIC
 
metoprolol-
hydrochlorothiazide 50-25 mg tab
2
Non-Preferred
LOPRESSOR HCT
 
metoprololhydrochlorothiazide 100-25 mg tab, 100-50 mg tab
3
Non-Preferred
LOPRESSOR HCT
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 97 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
Nonselective Beta Blocking Agents [Bloqueadores Beta No-Selectivos]
propranolol hcl 10 mg tab          , 20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
INDERAL
 
propranolol hcl 60 mg tab
2
Preferred
INDERAL
 
Vasodilator Beta Blockers [Bloqueadores Beta Vasodilatadores]
carvedilol 12.5 mg tab, 25  mg tab, 3.125 mg tab, 6.25
mg tab 1 Preferred COREG
Vasodilators [Vasodilatadores]
hydralazine hcl 10 mg tab,  100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
APRESOLINE
 
ANTIMYCOBACTERIALS [ANTIMICOBACTERIANOS]
 Antituberculars [Antituberculosos]
isoniazid 100 mg tab, 300  mg tab
1
Preferred
ISONIAZID
 
rifampin 150 mg cap
1
Preferred
RIFADIN
 
ethambutol hcl 100 mg tab
2
Non-Preferred
MYAMBUTOL
 
rifampin 300 mg cap
2
Preferred
RIFADIN
 
ethambutol hcl 400 mg tab
3
Non-Preferred
MYAMBUTOL
 
isoniazid 50 mg/5ml syr
5
Non-Preferred
ISONIAZID
 
rifabutin 150 mg cap
6
Preferred
MYCOBUTIN
Puerto Rico Health
Department
Tuberculosis
Control Program
RIFAMATE 50-300 mg cap
     
TRECATOR 250 mg tab
     
Miscellaneous Antimycobacterials [Antimicobacterianos Misceláneos]
dapsone 100 mg tab, 25 mg  tab
2
Preferred
DAPSONE
 
ANTIMYCOTIC AGENTS [ANTIMICÓTICOS]
 Vaginal Antifungals [Antifungales Vaginales]
terconazole 0.4 % vag crm,
0.8 % vag crm
2
Preferred
TERAZOL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 98 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
ANTIPARASITICS [ANTIPARASITARIOS]
 Antiprotozoals - Non-Antimalarials [Antiprotozoarios No-Antimalaráricos]
NEBUPENT 300 mg inh soln          
4
Preferred
 
PA
ANTIVIRALS [ANTIVIRALES]
 Antiherpetic Agents [Agentes Antiherpéticos]
acyclovir 200 mg cap, 400  mg tab, 800 mg tab
1
Preferred
ZOVIRAX
 
acyclovir 200 mg/5ml susp
2
Preferred
ZOVIRAX
 
Anti-Influenza Agents [Agentes Antiinfluenza]
RELENZA DISKHALER 5
mg/blister inh aer pwdr
3
Preferred
   
oseltamivir phosphate 30 mg cap, 45 mg cap, 75 mg cap
4
Preferred
TAMIFLU
 
TAMIFLU 6 mg/ ml susp
5
Non-Preferred
   
Nucleoside/Nucleotide Reverse Transcriptase Inhibitors [Inhibidores
Nucleósidos/Nucleótidos De La Transcriptasa Reversa]
zidovudine 300 mg tab          
2
Non-Preferred
RETROVIR
 
zidovudine 100 mg cap, 50 mg/5ml syr
4
Non-Preferred
RETROVIR
 
BLOOD MODIFIERS [MODIFICADORES DE LA SANGRE]
 Anticoagulants [Anticoagulantes]
heparin sodium (porcine)  1000 unit/ml inj soln
2
Preferred
HEPARIN
 
heparin sodium (porcine) 10000 unit/ml inj soln, 5000 unit/ml inj soln
3
Preferred
HEPARIN
 
heparin sodium (porcine) pf 5000 unit/0.5ml inj soln
3
Preferred
HEPARIN
 
heparin sodium (porcine) 2000 unit/ml iv soln
8
Preferred
HEPARIN
 
Cobalamins [Cobalaminas]
cyanocobalamin 1000  mcg/ml inj soln
1
Preferred
VIT B-12
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 99 of 25

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017

[graphic00010.jpg]

OB-GYN


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

Folates [Folatos]
 folic acid 1 mg tab, 400 mcg  tab, 800 mcg tab
1
Preferred
FOLIC ACID
OTC
Iron [Hierro]
iron 325 (65 fe) mg tab          
1
Preferred
IRON
 
DEXFERRUM 50 mg/ml inj soln
5
Non-Preferred
   
INFED 50 mg/ml inj soln
5
Preferred
   
BONE DENSITY REGULATORS [REGULADORES DE DENSIDAD ÓSEA]
 Bisphosphonates [Bifosfonatos]
alendronate sodium 10 mg  tab, 35 mg tab, 5 mg tab, 70 mg tab
1
Preferred
FOSAMAX
 
CHEMOTHERAPIES [QUIMIOTERAPIAS]
 Folic Acid Antagonists Rescue Agents [Antagonistas De Ácido Fólico]
leucovorin calcium 5 mg tab          
3
Preferred
LEUCOVORIN
 
leucovorin calcium 10 mg tab, 15 mg tab
4
Preferred
LEUCOVORIN
 
leucovorin calcium 25 mg tab
9
Preferred
LEUCOVORIN
 
leucovorin calcium 50 mg inj, 100 mg inj, 200 mg inj, 350 mg inj, 500 mg inj
9
Non-Preferred
LEUCOVORIN
 
Luteinizing Hormone-Releasing (Lhrh) Analogs [Análogos De Lhrh]
LUPRON DEPOT 11.25 mg
im kit, 3.75 mg im kit
6
Preferred
 
PA, P
ZOLADEX 3.6 mg, 10.8 mg subcutaneous implant
7
Non-preferred
 
PA
DERMATOLOGICAL AGENTS [AGENTES DERMATOLÓGICOS]
Antihistamines [Antihistamínicos]
hydroxyzine hcl 10 mg tab,  10 mg/5ml soln, 10 mg/5ml syr, 25 mg tab, 50 mg tab
1
Preferred
ATARAX
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 100 of 25

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017

[graphic00010.jpg]

OB-GYN





Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

Topical Antifungals [Antifungales Tópicos]
clotrimazole 1 % crm          
1
Preferred
LOTRIMIN
OTC (crm)
nystatin 100000 unit/gm oint
1
Preferred
MYCOSTATIN
 
DIABETES SUPPLIES [SUMINISTROS PARA DIABETES]
 Needles & Syringes [Agujas Y Jeringuillas]
insulin syringe/needle           
1
Preferred
.
 
GASTROINTESTINAL AGENTS [AGENTES GASTROINTESTINALES]
 Anti-Ulcer Agents [Agentes Anti-Ulceras]
sucralfate 1 gm tab          
1
Preferred
CARAFATE
 
CARAFATE 1 gm/10ml susp
3
Non-Preferred
   
Histamine2 (H2) Receptor Antagonists [Antagonistas Del Receptor De H2]
famotidine 20 mg tab, 40 mg  tab
1
Preferred
PEPCID
 
ranitidine hcl 15 mg/ml syr, 150 mg/10ml syr, 300 mg tab, 75 mg/5ml syr
1
Preferred
ZANTAC
 
Rectal Anti-Inflammatories [Anti-Inflamatorios Rectales]
hydrocortisone ace pramoxine 1-1 % rect crm, 2.5-1 % rect crm
2
Preferred
ANALPRAM-HC
 
pramcort 1-1 % rect crm
2
Preferred
ANALPRAM-HC
 
HORMONAL AGENTS [AGENTES HORMONALES]
 Dysmenorrhea Agents [Agentes Para La Dismenorrea]
medroxyprogesterone  acetate 10 mg tab, 2.5 mg tab, 5 mg tab
1
Preferred
PROVERA
 
alyacen 1/35 1-35 mg-mcg tab
2
Preferred
ARANELLE
PA
CRYSELLE-28 0.3-30 mgmcg tab
2
Preferred
 
PA
ELINEST 0.3-30 mg-mcg tab
2
Preferred
 
PA
LOW-OGESTREL 0.3-30 mg-mcg tab
2
Preferred
 
PA



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 101 of 25

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017

[graphic00010.jpg]

OB-GYN




Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

Estrogens [Estrógenos]
estradiol 1 mg tab, 2 mg tab          
1
Preferred
ESTRACE
 
estropipate 0.75 mg tab, 1.5 mg tab
1
Preferred
ESTROPIPATE
 
estropipate 3 mg tab
2
Preferred
ESTROPIPATE
 
Estrogens and Progestins [Estrógenos y Progestinas]
estradiol          -norethindrone acet 1-0.5 mg tab
4
Non-Preferred
ACTIVELLA
 
Glucocorticosteroids [Glucocorticoides]
 
betamethasone sod phos &  acet 6 (3-3) mg/ml inj susp
2
Preferred
CELESTONE
 
Mineralocorticoids [Mineralocorticoides]
 
fludrocortisone acetate 0.1  mg tab
1
Preferred
FLORINEF
 
Thyroid Hormones [Hormona Tiroidea]
 
levothyroxine sodium 100  mcg tab, 112 mcg tab, 125 mcg tab, 137 mcg tab, 150
mcg tab, 175 mcg tab, 200 mcg tab, 25 mcg tab, 300 mcg tab, 50 mcg tab, 75 mcg
tab, 88 mcg tab
1
Preferred
SYNTHROID
 
SYNTHROID 100 mcg tab, 112 mcg tab, 125 mcg tab, 137 mcg tab, 150 mcg tab, 175
mcg tab, 200 mcg tab, 25 mcg tab, 300 mcg tab, 50 mcg tab, 75 mcg tab, 88 mcg
tab
1
Preferred
 
P
Vaginal Estrogens [Estrógenos Vaginal]
 
VAGIFEM 10 mcg vag tab          
3
Non-Preferred
   



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 102 of 25

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]
OB-GYN


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

IMMUNOSUPPRESSANTS [IMMUNOSUPRESORES]
Glucocorticosteroids [Glucocorticoides]
dexamethasone 0.5 mg tab,  0.5 mg/5ml oral elix, 0.5 mg/5ml soln, 0.75 mg tab, 1
mg tab, 1.5 mg tab, 2 mg tab, 4 mg tab, 6 mg tab
1
Preferred
DECADRON
 
dexamethasone sodium phosphate 120 mg/30ml inj soln, 20 mg/5ml inj soln, 4 mg/ml
inj soln
1
Preferred
DECADRON
 
KENALOG 10 mg/ml inj susp
1
Non-Preferred
   
MEDROL 2 mg tab
1
Preferred
   
methylprednisolone 32 mg tab, 4 mg tab
1
Preferred
MEDROL
 
methylprednisolone (pak) 4 mg tab
1
Preferred
MEDROL
 
prednisolone 15 mg/5ml soln, 15 mg/5ml syr
1
Preferred
PRELONE
 
prednisone 1 mg tab, 10 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 50 mg tab
1
Preferred
DELTASONE
 
prednisone (pak) 10 mg tab, 5 mg tab
1
Preferred
DELTASONE
 
hydrocortisone 10 mg tab, 20 mg tab, 5 mg tab
2
Preferred
CORTEF
 
methylprednisolone 16 mg tab, 8 mg tab
2
Preferred
MEDROL
 
KENALOG 40 mg/ml inj susp
5
Non-Preferred
   
Immune Globulins [Immunoglobulinas]
RHOGAM ultra-filtered plus im soln 1500 unit
4
Preferred
   


• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 103 of 25

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]
OB-GYN


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

MINERALS & ELECTROLYTES [MINERALES Y ELECTROLITOS]
 Prenatal Vitamins [Vitaminas Prenatales]
prenatal tab
1
Preferred
PRENATAL
VITAMINS
 
RESPIRATORY AGENTS [AGENTES RESPIRATORIOS]
 Anticholinergic Bronchodilators [Broncodilatadores Anticolinérgicos]
ipratropium bromide 0.02 %  inh soln
1
Non-Preferred
ATROVENT
 
Inhaled Corticosteroids [Corticosteroides Inhalados]
FLOVENT DISKUS 100
mcg/blist inh aer pwdr, 250 mcg/blist inh aer pwdr, 50 mcg/blist inh aer pwdr
3
Preferred
 
QL = 1 pompa / 30 días, P
FLOVENT HFA 110 mcg/act inh aer, 44 mcg/act inh aer
3
Preferred
 
QL = 1 pompa
/ 30 días, P
ADVAIR DISKUS 100-50 mcg/dose inh aer pwdr, 25050 mcg/dose inh aer pwdr
4
Preferred
 
QL = 1 pompa / 30 días, ST, P
ADVAIR HFA 115-21
mcg/act inh aer, 45-21 mcg/act inh aer
4
Preferred
 
QL = 1 pompa / 30 días, ST, P
budesonide 0.25 mg/2ml inh susp, 0.5 mg/2ml inh susp,
4
Non-Preferred
PULMICORT
AL ≤ 12 años
budesonide 1mg/2ml inh susp
8
Non-Preferred
PULMICORT
AL ≤ 12 años
FLOVENT HFA 220 mcg/act
inh aer
4
Preferred
 
QL = 1 pompa
/ 30 días, P
ADVAIR DISKUS 500-50 mcg/dose inh aer pwdr
5
Preferred
 
QL = 1 pompa / 30 días, ST, P
ADVAIR HFA 230-21 mcg/act inh aer
5
Preferred
 
QL = 1 pompa / 30 días, ST, P
Nonsedating Histamine1 Blocking Agents [Bloqueadores De Histamina1 No-Sedantes]
loratadine 10 mg tab          
1
Preferred
CLARITIN
OTC



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 104 of 25

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]
OB-GYN


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

Sedating Histamine1 Blocking Agents [Sedantes Bloqueadores Histamine1]
promethazine hcl 12.5 mg  tab, 25 mg tab, 50 mg tab, 6.25 mg/5ml soln, 6.25
mg/5ml syr
1
Preferred
PHENERGAN
 
Sympathomimetic Bronchodilators [Broncodilatadores Simpatomiméticos]
albuterol sulfate (2.5  mg/3ml) 0.083% inh neb soln, (5 mg/ml) 0.5% inh neb soln
1
Preferred
ALBUTEROL
 
terbutaline sulfate 2.5 mg tab, 5 mg tab
1
Preferred
BRETHINE
 
VENTOLIN HFA 108 (90 base) mcg/act inh aer
1
Preferred
 
QL = 1 pompa / 30 días, P



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


Page 105 of 25

--------------------------------------------------------------------------------

OB-GYN
[graphic00002.jpg]


A
     
acyclovir
17
ADVAIR DISKUS
 25, 26
ADVAIR HFA
 25, 26
albuterol sulfate
26
alendronate sodium
19
alyacen 1/35
21
amoxicillin
12
amoxicillin-pot clavulanate
 12, 13
 ampicillin
12
atenolol
15
atenolol-chlorthalidone
15
azithromycin
11
   
B
     
betamethasone sod phos & acet
22
BICILLIN L-A
13
budesonide
25
   
C
     
CARAFATE
20
carvedilol
16
cefaclor
13
cefdinir
13
cefprozil
13
cephalexin
11
clindamycin hcl
12
clindamycin phosphate
14
clotrimazole
20
 CRYSELLE-28
21
cyanocobalamin
18
   
D
     
dapsone
17
dexamethasone
23
dexamethasone sodium phosphate
23
DEXFERRUM
19
   
E
 

E.E.S. GRANULES
12
ELINEST
21
ERYPED 200
12
ERYPED 400
12
ERY-TAB
11
ERYTHROCIN STEARATE
11
erythromycin base
11
erythromycin ethylsuccinate
11
estradiol
21
estradiol-norethindrone acet
22
estropipate
 21, 22
ethambutol hcl
16
   
F
     
famotidine
20
FLOVENT DISKUS
25
FLOVENT HFA
25
fludrocortisone acetate
22
folic acid
18
   
H
     
heparin sodium (porcine)
18
heparin sodium (porcine) pf
18
HUMALOG
14
HUMALOG MIX 50/50
14
HUMALOG MIX 75/25
14
HUMULIN 70/30
14
HUMULIN N
14
HUMULIN R
14
hydralazine hcl
16
hydrocortisone
24
hydrocortisone ace-pramoxine
21
hydroxyzine hcl
20
hydroxyzine pamoate
11
   
I
     
INFED
19
insulin syringe/needle
20
ipratropium bromide
25






 

• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]




Page 106 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

iron
19
isoniazid
16
   
K
     
KENALOG
 23, 24
   
L
     
LANTUS
14
LANTUS SOLOSTAR
14
leucovorin calcium
19
levothyroxine sodium
22
loratadine
26
LOW-OGESTREL
21
LUPRON DEPOT
19
   
M
     
MACRODANTIN
12
MEDROL
23
medroxyprogesterone acetate
21
methyldopa
15
methylprednisolone
 23, 24
methylprednisolone (pak)
24
metoclopramide hcl
14
metoprolol succinate er
15
metoprolol tartrate
15
metoprolol-hydrochlorothiazide
15
metronidazole
 12, 13
   
N
     
NEBUPENT
17
nitrofurantoin macrocrystal
12
nitrofurantoin monohyd macro
12
nitrofurantoin oral suspension
12
nystatin
20
   
O
     
oseltamivir phosphate
17
oxycodone-acetaminophen
11
   
P
 

penicillin g procaine
13
penicillin v potassium
13
pramcort
21
prednisolone
24
prednisone
24
prednisone (pak)
24
pre-natal formula
24
prochlorperazine
15
prochlorperazine edisylate
15
prochlorperazine maleate
15
promethazine hcl
26
propranolol hcl
16
   
R
     
ranitidine hcl
21
RELENZA DISKHALER
17
RHOGAM ultra-filtered plus im soln 1500 unit
24
rifabutin
16
RIFAMATE
17
rifampin
16
   
S
 
sucralfate
20
sulfamethoxazole-tmp ds
13
sulfamethoxazole-trimethoprim
13
SYNTHROID
23
   
T
     
TAMIFLU
18
terbutaline sulfate
26
terconazole
17
TRECATOR
17
trimethobenzamide hcl
14
   
V
     
VAGIFEM
23
VENTOLIN HFA
26










Page 107 of 25

--------------------------------------------------------------------------------

OB-GYN
[graphic00002.jpg]


Z
 
zidovudine
18

ZOLADEX
20


 

Page 108 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

ASES


Puerto Rico Healthcare Insurance Administration


Oncology


2017


Formulary of Drugs Covered by


the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732


Page 109 of 25

--------------------------------------------------------------------------------

[graphic00002.jpg]



 



[graphic3.jpg]
 
GOVERNMENT OF PUERTO RICO
Hon. Ricardo A. Rosselló Nevares
 
Healthcare Insurance Administration
Governor      
Ms. Ángela M. Ávila Marrero
Executive Director


May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]
Ángela M. Ávila Marrero
Executive Director



[graphic00009.jpg]



PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov



Page 110 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE


OF THE GOVERNMENT HEALTHCARE PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




m.
Contraindication to the drug(s) included in the FDC;


n.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


o.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


p.
Lack of a therapeutic alternative in the FDC.

This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.


3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.



Page 111 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017

[graphic00010.jpg]

ONCOLOGIA






B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.





C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.



Page 112 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
ONCOLOGIA




I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.





J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.



Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.


Page 113 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]


ONCOLOGIA


GOVERNMENT HEALTHCARE PLAN


FORMULARY OF DRUGS COVERED BY THE GHP (FDC)


2017


TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
     
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
9
       
MONTHLY NET COST RANGE
9
       
GENERIC DRUGS
10
     
THERAPEUTIC CATEGORY
11
ANALGESICS
11
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
11
 
Opioid Analgesics, Long-Acting
11
 
Short-Acting Opioid Analgesics
12
ANESTHETICS
13
 
Local Anesthetics
13
ANTIBACTERIALS
13
 
Macrolides
13
 
Penicillins
14
 
Quinolones
15
 
Sulfonamides
15
ANTICONVULSANTS
15
 
Anticonvulsants
15
ANTIEMETICS
16
 
5-Hydroxytryptamine 3 (5-HT3) Antagonists
16
 
Miscellaneous Antiemetics
16
 
Phenothiazines
16
ANTIMYCOBACTERIALS
16



Page 114 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 

 
Miscellaneous Antimycobacterials
16
ANTIMYCOTIC AGENTS
17
 
Antifungals
17
ANTIVIRALS
17
 
Antiherpetic Agents
17
BLOOD MODIFIERS
17
 
Cobalamins
17
 
Colony Stimulating Factors
17
 
Erythropoiesis-Stimulating Agents
17
 
Folates
18
 
Iron
18
CHEMOTHERAPIES
19
 
Alkylating Agents
19
 
Angiogenesis Inhibitors
19
 
Antiandrogens
19
 
Antiestrogens
19
 
Antimetabolites
19
 
Antineoplastic Enzyme Inhibitors
19
 
Antineoplastic Progestins
20
 
Aromatase Inhibitors
20
 
Folic Acid Antagonists Rescue Agents
20
 
Luteinizing Hormone-Releasing (Lhrh) Analogs
20
 
Miscellaneous Antineoplastics
21
 
Mitotic Inhibitors
21
DENTAL AND ORAL AGENTS
21
 
Antifungals
21
DERMATOLOGICAL AGENTS
21
 
Dermatological Skin Cancer Agents
21
GASTROINTESTINAL AGENTS
21


Page 115 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 

 
Anti-Ulcer Agents
21
 
Histamine2 (H2) Receptor Antagonists
21
 
Proton Pump Inhibitors
22
HORMONAL AGENTS
22
 
Mineralocorticoids
22
IMMUNOSUPPRESSANTS
22
 
Cyclosporine Analogs
22
 
Glucocorticosteroids
23
 
Organ Transplant Agents
23
MINERALS & ELECTROLYTES
24
 
Calcium Regulating Agents
24



Page 116 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.


Drug Name
Net Cost
Tier
Reference Name
Requirements/ Limits
THERAPEUTIC CATEGORY
Therapeutic Class
ANALGESICS
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
ibuprofen 400 mg tab, 600 mg tab, 800 mg tab
1
Preferred
MOTRIN
 
indomethacin 25 mg cap, 50 mg cap
1
Non-preferred
INDOCIN
 
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
 
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
 
naproxen dr 375 mg tab dr, 500 mg tab dr
1
Preferred
NAPROSYN
 
naproxen sodium 275 mg tab, 550 mg tab
1
Preferred
ANAPROX
 
sulindac 150 mg tab, 200 mg tab
1
Preferred
CLINORIL
 
celecoxib 50 mg cap
2
Non- preferred
CELEBREX
ST

For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


Page 117 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.


The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


GENERIC DRUGS


Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


Page 118 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 

Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name [Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/ Límites]

THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
Therapeutic Class [Clase Terapéutica]
ANALGESICS [ANALG ÉSICOS]
Nonsteroidal Anti-Inflammatory Agents (NSAIDS) [Anti-Inflamatorios No
Esteroidales]
ibuprofen 400 mg tab, 600 mg tab, 800 mg tab
1
Preferred
MOTRIN
QL=15 días  No refills
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
 
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
QL=15 días  No refills
naproxen dr 375 mg tab dr, 500 mg tab dr
1
Preferred
NAPROSYN
QL=15 días  No refills
sulindac 150 mg tab, 200 mg tab
1
Preferred
CLINORIL
 
meloxicam7.5 mg tab, 15 mg tab
1
Preferred
MOBIC
QL=15 días  No refills
indomethacin 25 mg cap, 50 mg cap
1
 
Non-Preferred
 
INDOCIN
 
Opioid Analgesics, Long-Acting [Analgésicos Opiodes, Larga Duración]
fentanyl 25 mcg/hr td patch  72 hr
2
Preferred
DURAGESIC
 
oxycodone hcl 10 mg tab
2
Preferred
DAZIDOX
QL=15 días
   No refills
fentanyl 50 mcg/hr td patch 72 hr, 75 mcg/hr td patch 72 hr
3
Preferred
DURAGESIC
 
morphine sulfate er 15 mg tab er
3
Preferred
MORPHINE
 
oxycodone hcl 20 mg tab
3
Preferred
DAZIDOX
QL=15 días
  No refills
fentanyl 100 mcg/hr td patch 72 hr
4
Preferred
DURAGESIC
 



Page 119 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

morphine sulfate er 30 mg tab er
4
Preferred
MORPHINE
 
morphine sulfate er 60 mg tab er
5
Preferred
MORPHINE
 
morphine sulfate er 100 mg tab er
6
Preferred
MORPHINE
 
Short-Acting Opioid Analgesics [Analgésicos Opiodes De Corta Duración]
acetaminophen          -codeine 120-12 mg/5ml soln, 300-15 mg tab, 300-30 mg
tab, 300-
60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=15 días
No refills
acetaminophen-codeine #2 300-15 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=15 días
No refills
acetaminophen-codeine #3 300-30 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=15 días
   No refills
acetaminophen-codeine #4 300-60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=15 días
 No refills
hydrocodoneacetaminophen 10-325 mg tab, 5-325 mg tab, 7.5-325 mg tab, 7.5-500
mg/15ml soln
1
Preferred
VICODIN
QL=15 días
No refills
hydromorphone hcl 2 mg tab, 4 mg tab
1
Preferred
DILAUDID
 
meperidine hcl 50 mg/ml inj soln
1
Preferred
DEMEROL
 
morphine sulfate 15 mg tab, 30 mg tab
1
Preferred
MORPHINE
 
oxycodone-acetaminophen 5-325 mg tab
1
Preferred
PERCOCET
QL=15 días
No refills
tramadol hcl 50 mg tab
1
Preferred
ULTRAM
 
codeine sulfate 15 mg tab, 30 mg tab, 60 mg tab
2
Preferred
CODEINE
 



Page 120 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
meperidine hcl 100 mg/ml inj soln
2
Preferred
DEMEROL
 
morphine sulfate 10 mg/5ml soln
2
Preferred
MORPHINE
 
morphine sulfate
(concentrate) 100 mg/5ml soln, 20 mg/ml soln
2
Preferred
MORPHINE
 
hydromorphone hcl 8 mg tab
3
Preferred
DILAUDID
 
oxycodone-acetaminophen 10-325 mg tab, 7.5-325 mg tab
3
Preferred
PERCOCET
QL=15 días
 No refills
hydromorphone hcl 1 mg/ml
oral liquid
4
Preferred
DILAUDID
 
ANESTHETICS [ANESTÉSICOS]
Local Anesthetics [Anestésicos Locales]
lidocaine viscous 2 %  mouth/throat soln 1
 
Preferred
XYLOCAINE
 
ANTIBACTERIALS [ANTIBACTERIANOS]
Macrolides [Macrólidos]
azithromycin 250 mg tab,  500 mg tab
1
Preferred
ZITHROMAX
 
azithromycin 1 gm pckt, 100 mg/5ml susp, 200 mg/5ml susp, 600 mg tab
2
Preferred
ZITHROMAX
 
clarithromycin 125 mg/5ml susp, 250 mg tab, 500 mg tab
2
Preferred
BIAXIN
 
clarithromycin 250 mg/5ml susp
3
Preferred
BIAXIN
 
ERY-TAB 500 mg tab dr
3
Preferred
   
erythromycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
 



Page 121 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
erythromycin ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
 
ERYTHROCIN STEARATE
250 mg tab
4
Non-Preferred
   
E.E.S. GRANULES 200 mg/5ml susp
5
Preferred
   
ERYPED 200 200 mg/5ml susp
5
Preferred
   
ERYPED 400 400 mg/5ml susp
6
Preferred
   
Penicillins [Penicilinas]
amoxicillin 125 mg/5ml susp,  200 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 400
mg/5ml susp, 500 mg cap, 500 mg tab, 875 mg tab
1
Preferred
AMOXIL
 
amoxicillin-pot clavulanate, 200-28.5 mg/5ml susp, 40057 mg/5ml susp, 500-125 mg
tab, 875-125 mg tab
1
Preferred
AUGMENTIN
 
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
 
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
 
amoxicillin-pot clavulanate 250-125 mg tab, 250-62.5 mg/5ml susp
3
Preferred
AUGMENTIN
 
BICILLIN L-A 600000 unit/ml im susp
3
Non-Preferred
   
penicillin g procaine 600000 unit/ml im susp
3
Non-Preferred
BICILLIN LA
 



Page 122 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

BICILLIN L-A 1200000 unit/2ml im susp
4
Non-Preferred
   
BICILLIN L-A 2400000 unit/4ml im susp
5
Non-Preferred
   
Quinolones [Quinolonas]
 
ciprofloxacin hcl 250 mg tab,  500 mg tab, 750 mg tab
1
Preferred
CIPRO
 
levofloxacin 250 mg tab, 500 mg tab, 750 mg tab
1
Preferred
LEVAQUIN
 
ciprofloxacin 500 mg/5ml (10%) susp
3
Preferred
CIPRO
 
ciprofloxacin 250 mg/5ml (5%) susp
4
Preferred
CIPRO
 
Sulfonamides [Sulfonamidas]
 
sulfamethoxazole          -tmp ds 800-160 mg tab
1
Preferred
SEPTRA
 
sulfamethoxazoletrimethoprim 200-40 mg/5ml susp, 400-80 mg tab
1
Preferred
SEPTRA
 
sulfadiazine 500 mg tab
4
Preferred
SULFADIAZINE
 
ANTICONVULSANTS [ANTICONVULSIVANTES]
 
 Anticonvulsants [Anticonvulsivantes]
 
gabapentin 100 mg cap, 300  mg cap, 400 mg cap, 600 mg tab, 800 mg tab
1
Preferred
NEURONTIN
 
DILANTIN 30 mg cap
2
Preferred
   
gabapentin 250 mg/5ml soln
2
Preferred
NEURONTIN
 
phenytoin 125 mg/5ml susp, 50 mg tab chew
2
Preferred
DILANTIN
 
phenytoin sodium extended 100 mg cap
2
Preferred
DILANTIN
 



Page 123 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

ANTIEMETICS [ANTIEMÉTICOS]
5-Hydroxytryptamine 3 (5-HT3) Antagonists [Antagonistas De 5-HT3]
ondansetron 4 mg odt, 8 mg  odt
1
Preferred
ZOFRAN ODT
 
ondansetron hcl 24 mg tab, 4 mg tab, 8 mg tab
1
Preferred
ZOFRAN
 
Miscellaneous Antiemetics [Antieméticos Misceláneos]
metoclopramide hcl 10 mg  tab, 10 mg/10ml soln, 5 mg tab, 5 mg/5ml soln, 5 mg/ml
inj soln
1
Preferred
REGLAN
 
promethazine hcl 25 mg/ml inj soln, 50 mg/ml inj soln
1
Preferred
PHENERGAN
 
promethazine hcl 12.5 mg tab, 25 mg tab, 50 mg tab, 6.25 mg/5ml soln, 6.25
mg/5ml syr
1
Preferred
PHENERGAN
 
trimethobenzamide hcl 300 mg cap
1
Preferred
TIGAN
 
Phenothiazines [Fenotiazinas]
prochlorperazine edisylate 5  mg/ml inj soln
1
Preferred
COMPAZINE
 
prochlorperazine maleate 10 mg tab, 5 mg tab
1
Preferred
COMPAZINE
 
prochlorperazine 25 mg rect supp
4
Non-Preferred
COMPAZINE
 
ANTIMYCOBACTERIALS [ANTIMICOBACTERIANOS]
 Miscellaneous Antimycobacterials [Antimicobacterianos Misceláneos]
dapsone 100 mg tab, 25 mg  tab
2
Preferred
DAPSONE
 



Page 124 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

ANTIMYCOTIC AGENTS [ANTIMICÓTICOS]
Antifungals [Antifungales]
fluconazole 10 mg/ml susp,  100 mg tab, 150 mg tab, 200 mg tab, 50 mg tab
1
Preferred
DIFLUCAN
 
ketoconazole 200 mg tab
1
Preferred
NIZORAL
 
terbinafine hcl 250 mg tab
1
Preferred
LAMISIL
 
fluconazole 40 mg/ml susp
2
Preferred
DIFLUCAN
 
ANTIVIRALS [ANTIVIRALES]
Antiherpetic Agents [Agentes Antiherpéticos]
acyclovir 200 mg cap, 400  mg tab, 800 mg tab
1
Preferred
ZOVIRAX
 
acyclovir 200 mg/5ml susp
2
Preferred
ZOVIRAX
 
BLOOD MODIFIERS [MODIFICADORES DE LA SANGRE]
Cobalamins [Cobalaminas]
cyanocobalamin 1000  mcg/ml inj soln
1
Preferred
VIT B-12
 
Colony Stimulating Factors [Estimulantes Mieloides]
NEUPOGEN 300 mcg/0.5ml
inj soln, 300 mcg/ml inj soln, 480 mcg/1.6ml inj soln
10
Preferred
 
PA, P
NEULASTA 6 mg/0.6ml sc soln
12
Preferred
 
PA, P
NEUPOGEN 480 mcg/0.8ml
inj soln
12
Preferred
 
PA, P
Erythropoiesis-Stimulating Agents [Agentes Estimulantes De Eritropoiesis]
ARANESP (ALBUMIN
FREE) 100 mcg/0.5ml inj soln
1
Preferred
 
PA, P
PROCRIT 2000 unit/ml inj soln, 3000 unit/ml inj soln, 4000 unit/ml inj soln
5
Preferred
 
PA, P



Page 125 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

ARANESP (ALBUMIN
FREE) 25 mcg/0.42ml inj soln, 25 mcg/ml inj soln
6
Preferred
 
PA, P
PROCRIT 10000 unit/ml inj soln
6
Preferred
 
PA, P
ARANESP (ALBUMIN
FREE) 40 mcg/0.4ml inj soln
7
Preferred
 
PA, P
ARANESP (ALBUMIN
FREE) 40 mcg/ml inj soln, 60 mcg/ml inj soln
8
Preferred
 
PA, P
ARANESP (ALBUMIN
FREE) 150 mcg/0.3ml inj soln, 150 mcg/0.75ml inj soln, 200 mcg/0.4ml inj soln,
200 mcg/ml inj soln, 300 mcg/0.6ml inj soln, 300 mcg/ml inj soln, 500 mcg/ml inj
soln, 60 mcg/0.3ml inj soln
9
Preferred
 
PA, P
PROCRIT 20000 unit/ml inj soln
9
Preferred
 
PA, P
ARANESP (ALBUMIN
FREE) 100 mcg/ml inj soln
11
Preferred
 
PA, P
PROCRIT 40000 unit/ml inj soln
11
Preferred
 
PA, P
Folates [Folatos]
 folic acid 1 mg tab, 400 mcg  tab, 800 mcg tab
1
Preferred
FOLIC ACID
OTC
Iron [Hierro]
iron 325 (65 fe) mg tab
1
Preferred
IRON
 
DEXFERRUM 50 mg/ml inj soln
5
Non-Preferred
   
INFED 50 mg/ml inj soln
5
Preferred
   



Page 126 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name [Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]

CHEMOTHERAPIES [QUIMIOTERAPIAS]
Alkylating Agents [Agentes Alquilantes]
lomustine 10 mg cap
3
Non-Preferred
CEENU
 
ALKERAN 2 mg tab
4
Non-Preferred
   
temozolomide 5 mg cap
4
Non-Preferred
TEMODAR
PA
lomustine 40 mg cap
5
Non-Preferred
CEENU
 
LEUKERAN 2 mg tab
6
Non-Preferred
   
lomustine 100 mg cap
6
Non-Preferred
CEENU
 
MYLERAN 2 mg tab
7
Preferred
   
temozolomide 20 mg cap
9
Non-Preferred
TEMODAR
PA
temozolomide 250 mg cap
11
Non-Preferred
TEMODAR
PA
temozolomide 140 mg cap
13
Non-Preferred
TEMODAR
PA
temozolomide 100 mg cap, 180 mg cap
14
Non-Preferred
TEMODAR
PA
Angiogenesis Inhibitors [Inhibidores de Angiogénesis]
STIVARGA 40 mg tab
21
Preferred
 
PA, P
Antiandrogens [Antiandrógenos]
bicalutamide 50 mg tab
2
Preferred
CASODEX
 
flutamide 125 mg cap
4
Non-Preferred
EULEXIN
PA
Antiestrogens [Antiestrógenos]
tamoxifen citrate 10 mg tab,  20 mg tab
1
Preferred
NOLVADEX
 
Antimetabolites [Antimetabolitos]
hydroxyurea 500 mg cap          
2
Preferred
HYDREA
 
mercaptopurine 50 mg tab
2
Preferred
PURINETHOL
 
methotrexate 2.5 mg tab
2
Preferred
METHOTREXATE
 
capecitabine 150 mg tab
7
Preferred
XELODA
PA
capecitabine 500 mg tab
11
Preferred
XELODA
PA
Antineoplastic Enzyme Inhibitors [Antineoplásicos Inhibidores De Enzimas]
SPRYCEL 20 mg tab          
10
Preferred
 
PA, P
SPRYCEL 50 mg tab
13
Preferred
 
PA, P
imatinib 100 mg tab
13
Non-Preferred
GLEEVEC
PA



Page 127 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
SPRYCEL 70 mg tab
14
Preferred
 
PA, P
TASIGNA 200 mg cap
15
Preferred
 
PA, P
SPRYCEL 80 mg tab
17
Preferred
 
PA, P
TASIGNA 150 mg cap
18
Preferred
 
PA, P
SPRYCEL 100 mg tab
19
Preferred
 
PA, P
AFINITOR 2.5 mg tab
20
Preferred
 
PA, P
NEXAVAR 200 mg tab
20
Preferred
 
PA, P
SPRYCEL 140 mg tab
20
Preferred
 
PA, P
AFINITOR 10 mg tab, 5 mg tab, 7.5 mg tab
21
Preferred
 
PA, P
imatinib 400 mg tab
23
Non-Preferred
GLEEVEC
PA
Antineoplastic Progestins [Antineoplásicos De Progestina]
megestrol acetate 20 mg  tab, 40 mg tab
1
Preferred
MEGACE
 
megestrol acetate 40 mg/ml susp, 400 mg/10ml susp
2
Preferred
MEGACE
 
Aromatase Inhibitors [Inhibidores De La Aromatasa]
anastrozole 1 mg tab          
1
Preferred
ARIMIDEX
 
Folic Acid Antagonists Rescue Agents [Antagonistas De Ácido Fólico]
leucovorin calcium 5 mg tab          
3
Preferred
LEUCOVORIN
 
leucovorin calcium 10 mg tab, 15 mg tab
4
Preferred
LEUCOVORIN
 
leucovorin calcium 25 mg tab
9
Preferred
LEUCOVORIN
 
Luteinizing Hormone-Releasing (Lhrh) Analogs [Análogos De Lhrh]
LUPRON DEPOT 11.25 mg
im kit, 3.75 mg im kit
6
Preferred
 
PA, P
LUPRON DEPOT-PED
11.25 mg im kit, 15 mg im kit, 7.5 mg im kit
8
Preferred
 
PA, P
LUPRON DEPOT 22.5 mg
im kit, 30 mg im kit
9
Preferred
 
PA, P



Page 128 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
leuprolide acetate 1 mg/ 0.2 ml inj kit
 
Non-preferred
 
PA
ZOLADEX 3.6 mg, 10.8 mg subcutaneous implant
7
Non-preferred
 
PA
Miscellaneous Antineoplastics [Antineoplásicos Misceláneos]
MATULANE 50 mg cap          
10
Non-Preferred
 
PA
ACTIMMUNE 2000000
unit/0.5ml sc soln
25
Non-Preferred
 
PA
Mitotic Inhibitors [Inhibidores Mitóticos]
etoposide 50 mg cap          
4
Non-Preferred
VEPESID
 
DENTAL AND ORAL AGENTS [AGENTES DENTALES Y ORALES]
Antifungals [Antifungales]
clotrimazole 10 mg  mouth/throat lozenge, 10 mg mouth/throat troche
1
Preferred
MYCELEX
OTC
nystatin 100000 unit/ml mouth/throat susp
1
Preferred
MYCOSTATIN
 
DERMATOLOGICAL AGENTS [AGENTES DERMATOLÓGICOS]
Dermatological Skin Cancer Agents [Dermatológicos Para Cáncer De La Piel]
fluorouracil 2 % soln, 5 %  soln
3
Preferred
EFUDEX
 
fluorouracil 5 % crm
4
Non-Preferred
EFUDEX
 
GASTROINTESTINAL AGENTS [AGENTES GASTROINTESTINALES]
Anti-Ulcer Agents [Agentes Anti-Ulceras]
misoprostol 100 mcg tab,  200 mcg tab
1
Preferred
CYTOTEC
 
sucralfate 1 gm tab
1
Preferred
CARAFATE
 
CARAFATE 1 gm/10ml susp
3
Non-Preferred
   
Histamine2 (H2) Receptor Antagonists [Antagonistas Del Receptor De H2]
famotidine           20 mg tab, 40 mg tab
1
Preferred
PEPCID
 



Page 129 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
ranitidine hcl 15 mg/ml syr,
150 mg/10ml syr, 300 mg
tab, 75 mg/5ml syr
1
Preferred
ZANTAC
 
Proton Pump Inhibitors [Inhibidores De La Bomba De Protones]
 
omeprazole 10 mg cap dr, 20 mg cap dr
1
Preferred
PRILOSEC
QL=180 caps/ 365 días
omeprazole 40 mg cap dr
1
Preferred
PRILOSEC
QL=180 caps/ 365 días
HORMONAL AGENTS [AGENTES HORMONALES]
Mineralocorticoids [Mineralocorticoides]
fludrocortisone acetate 0.1  mg tab
1
Preferred
FLORINEF
 
IMMUNOSUPPRESSANTS [IMMUNOSUPRESORES]
Cyclosporine Analogs [Análogos De Ciclosporina]
NEORAL  25 mg cap
3
Preferred
 
PA, P
cyclosporine modified 25 mg cap, 50 mg cap
3
Preferred
NEORAL
PA
cyclosporine 25 mg cap
4
Preferred
SANDIMMUNE
PA
cyclosporine modified 100 mg cap, 100 mg/ml soln
4
Preferred
NEORAL
PA
cyclosporine 100 mg cap
5
Preferred
SANDIMMUNE
PA
NEORAL 100 mg cap
5
Preferred
 
PA, P
cyclosporine 100 mg cap, 25 mg cap
6
Preferred
SANDIMMUNE
PA
SANDIMMUNE 100 mg cap, 100 mg/ml soln, 25 mg cap
6
Preferred
 
PA, P
NEORAL 100 mg/ml soln
7
Preferred
 
PA, P



Page 130 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
Glucocorticosteroids [Glucocorticoides]
dexamethasone 0.5 mg tab,  0.5 mg/5ml oral elix, 0.5 mg/5ml soln, 0.75 mg tab, 1
mg tab, 1.5 mg tab, 2 mg tab, 4 mg tab, 6 mg tab
1
Preferred
DECADRON
 
MEDROL 2 mg tab
1
Preferred
   
methylprednisolone 32 mg tab, 4 mg tab
1
Preferred
MEDROL
 
methylprednisolone (pak) 4 mg tab
1
Preferred
MEDROL
 
prednisolone 15 mg/5ml soln, 15 mg/5ml syr
1
Preferred
PRELONE
 
prednisone 1 mg tab, 10 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 50 mg tab
1
Preferred
DELTASONE
 
prednisone (pak) 10 mg tab, 5 mg tab
1
Preferred
DELTASONE
 
hydrocortisone 10 mg tab, 20 mg tab, 5 mg tab
2
Preferred
CORTEF
 
methylprednisolone 16 mg tab, 8 mg tab
2
Preferred
MEDROL
 
Organ Transplant Agents [Agentes Para Trasplantes]
azathioprine 50 mg tab          
1
Preferred
IMURAN
 
mycophenolate mofetil 200 mg/ml susp, 250 mg cap, 500 mg tab
2
Preferred
CELLCEPT
PA
tacrolimus 0.5 mg cap
3
Non-Preferred
PROGRAF
PA
MYFORTIC 180 mg tab dr
4
Preferred
 
PA, P
tacrolimus 1 mg cap
4
Non-Preferred
PROGRAF
PA
sirolimus 0.5 mg tab, 1 mg tab, 2 mg tab
5
Non-Preferred
RAPAMUNE
PA
MYFORTIC 360 mg tab dr
6
Preferred
 
PA, P



Page 131 of 25

--------------------------------------------------------------------------------

Revisado: 5 de mayo de 2017
[graphic00002.jpg]
 

ONCOLOGIA
 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
tacrolimus 5 mg cap
6
Non-Preferred
PROGRAF
PA
RAPAMUNE 1 mg/ml soln
8
Non-Preferred
 
PA
MINERALS & ELECTROLYTES [MINERALES Y ELECTROLITOS]
Calcium Regulating Agents [Agentes Reguladores De Calcio]
calcitriol  0.25 mcg cap
1
Preferred
ROCALTROL
 
calcitriol 0.5 mcg cap
2
Preferred
ROCALTROL
 


Page 132 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

A
     
acetaminophen-codeine
12
acetaminophen-codeine #2
12
acetaminophen-codeine #3
12
acetaminophen-codeine #4
13
ACTIMMUNE
27
acyclovir
20
AFINITOR
25
ALKERAN
23
amoxicillin
16
amoxicillin-pot clavulanate
16
ampicillin
16
anastrozole
26
ARANESP (ALBUMIN FREE)
 21, 22
azathioprine
31
azithromycin
14
   
B
     
bicalutamide
24
BICILLIN L-A
 16, 17
   
C
     
calcitriol
 31, 32
capecitabine
24
CARAFATE
28
ciprofloxacin
17
ciprofloxacin hcl
17
clarithromycin
15
clotrimazole
27
codeine sulfate
13
cyanocobalamin
20
cyclosporine
29
cyclosporine modified
29
   
D
     
dapsone
19
dexamethasone
30
DEXFERRUM
22
DILANTIN
18
   
E
     
E.E.S. GRANULES
15
ERYPED 200
15
ERYPED 400
15

ERY-TAB
15
ERYTHROCIN STEARATE
15
erythromycin base
15
erythromycin ethylsuccinate
15
etoposide
27
   
F
     
famotidine
28
fentanyl
 11, 12
fluconazole
 19, 20
fludrocortisone acetate
28
fluorouracil
27
flutamide
24
folic acid
22
   
G
     
gabapentin
18
GLEEVEC
25
   
H
     
hydrocodone-acetaminophen
13
hydrocortisone
30
hydromorphone hcl
 13, 14
hydroxyurea
24
   
I
     
ibuprofen
11
imatinib
25
indomethacin
11
INFED
22
iron
22
   
K
     
ketoconazole
20
   
L
     
leucovorin calcium
26
LEUKERAN
23
leuprolide acetate
26
levofloxacin
17
lidocaine viscous
14
lomustine
23
LUPRON DEPOT
26
LUPRON DEPOT-PED
26



 

Page 133 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 



M
     
MATULANE
27
MEDROL
30
megestrol acetate
 25, 26
meloxicam
11
meperidine hcl
13
mercaptopurine
24
methotrexate
24
methylprednisolone
 30, 31
methylprednisolone (pak)
30
metoclopramide hcl
18
misoprostol
28
morphine sulfate
 13, 14
morphine sulfate (concentrate)
14
morphine sulfate er
12
mycophenolate mofetil
31
mycophenolic acid
31
MYLERAN
23
   
N
     
nabumetone
11
naproxen
11
naproxen dr
11
NEORAL
29
NEULASTA
20
NEUPOGEN
20
NEXAVAR
25
nystatin
27
   
O
     
omeprazole
28
ondansetron
18
ondansetron hcl
18
oxycodone hcl
 11, 12
oxycodone-acetaminophen
 13, 14
   
P
     
penicillin g procaine
16
penicillin v potassium
16

phenytoin
18
phenytoin sodium extended
18
prednisolone
30
prednisone
30
prednisone (pak)
30
prochlorperazine
19
prochlorperazine edisylate
19
prochlorperazine maleate
19
PROCRIT
 21, 22
promethazine hcl
19
   
R
     
ranitidine hcl
28
RAPAMUNE
31
   
S
     
SANDIMMUNE
29
sirolimus
31
 SPRYCEL
25
STIVARGA
24
sucralfate
28
sulfadiazine
17
sulfamethoxazole-tmp ds
17
 sulfamethoxazole-trimethoprim
17
sulindac
11
   
T
     
tacrolimus
31
tamoxifen citrate
24
TASIGNA
25
temozolomide
23
terbinafine hcl
20
tramadol hcl
13
trimethobenzamide hcl
19
   
Z
     
ZOLADEX
27










 

Page 134 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

 ASES


Puerto Rico Healthcare Insurance Administration


Physical Health


2017


Formulary of Drugs Covered by


the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732


Page 135 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

[graphic3.jpg]
 
GOVERNMENT OF PUERTO RICO
Hon. Ricardo A. Rosselló Nevares
 
Healthcare Insurance Administration
Governor      
Ms. Ángela M. Ávila Marrero
Executive Director



May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]
Ángela M. Ávila Marrero
Executive Director





[graphic00009.jpg]



PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov



Page 136 of 25

--------------------------------------------------------------------------------

 
[graphic00004.jpg]
 

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE


OF THE GOVERNMENT HEALTHCARE PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




q.
Contraindication to the drug(s) included in the FDC;


r.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


s.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


t.
Lack of a therapeutic alternative in the FDC.



This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.

3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.



Page 137 of 25

--------------------------------------------------------------------------------

[graphic00009.jpg]




B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.





C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.





I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.



Page 138 of 25

--------------------------------------------------------------------------------

[graphic00009.jpg]




J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.



Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified. The same
thing applies to analgesics, narcotics, combination drugs, and nonsteroidal
anti-inflammatory drugs, which will also be dispensed in amounts sufficient for
five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.

Page 139 of 25

--------------------------------------------------------------------------------

[graphic00009.jpg]


PHYSICAL HEALTH


ASES
Puerto Rico Healthcare Insurance Administration


Physical Health


2017


Formulary of Drugs Covered by


the Government Healthcare Plan (GHP)

Page 140 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]

 

GOVERNMENT HEALTHCARE PLAN


FORMULARY OF DRUGS COVERED BY THE GHP (FDC)


2017


TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
15
THERAPEUTIC CATEGORY
17
ANALGESICS
17
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
17
 
Long-Acting Opioid Analgesics
17
 
Short-Acting Opioid Analgesics
18
 
test
18
ANESTHETICS
19
 
Local Anesthetics
19
ANTIANXIETY AGENTS
19
 
Benzodiazepines
19
 
Miscellaneous Anxiolytics
19
ANTIBACTERIALS
19
 
Aminoglycosides
19
 
First Generation Cephalosporins
20
 
Macrolides
20
 
Miscellaneous Antibacterials
20
 
Quinolones
22
 
Second Generation Cephalosporins
22
 
Sulfonamides
22
 
Tetracyclines
22
 
Third Generation Cephalosporins
22



Page 141 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]


 




 
Vaginal Antibiotics
23
ANTICONVULSANTS
23
 
Anticonvulsants
23
ANTIDEMENTIA AGENTS
25
 
Antidementia Agents
25
 
Cholinesterase Inhibitors
25
 
NMDA Receptor Antagonists
25
ANTIDEPRESSANTS
25
 
Antidepressants
25
ANTIDIABETIC AGENTS
26
 
Alpha-Glucosidase Inhibitors
26
 
Biguanides
26
 
Dipeptidyl Peptidase-4 (DPP-4) Inhibitors
26
 
Glycemic Agents
26
 
Insulin Mixtures
26
 
Insulin Sensitizing Agents
26
 
Intermediate-Acting Insulins
26
 
Long-Acting Insulins
26
 
Rapid-Acting Insulins
27
 
Short-Acting Insulins
27
 
Sulfonylureas
27
DIABETES SUPPLIES
27
 
Needles & Syringes
27
ANTIEMETICS
27
 
5-Hydroxytryptamine 3 (5-HT3) Antagonists
27



Page 142 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]




 
Miscellaneous Antiemetics
27
 
Phenothiazines
27
ANTIGOUT AGENTS
28
 
Antigout Agents
28
 
Uricosurics
28
ANTIHYPERTENSIVES
28
 
Alpha-Adrenergic Agonists
28
 
Alpha-Adrenergic Blocking Agents
28
 
Angiotensin II Receptor Blockers (ARB)
28
 
Angiotensin-Converting Enzyme (ACE) Inhibitors
28
 
Calcium Channel Blocking Agents
29
 
Carbonic Anhydrase Inhibitors Diuretics
30
 
Cardioselective Beta Blocking Agents
30
 
Cardioselective Beta-Adrenergic Blocking Agents
30
 
Loop Diuretics
30
 
Nonselective Beta Blocking Agents
31
 
Potassium-Sparing Diuretics
31
 
Thiazide Diuretics
31
 
Vasodilator Beta Blockers
31
 
Vasodilators
31
ANTIMIGRAINE AGENTS
32
 
Beta-Adrenergic Blocking Agents
32
 
Serotonin (5-HT) Receptor Agonists
32
ANTIMYASTHENIC AGENTS
32
 
Parasympathomimetics
32



Page 143 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]



ANTIMYCOBACTERIALS
32
 
Antituberculars
32
 
Miscellaneous Antimycobacterials
32
ANTIMYCOTIC AGENTS
33
 
Antifungals
33
 
Vaginal Antifungals
33
 
Antimalarials
33
 
Antiprotozoals - Non-Antimalarials
33
ANTIPARASITICS
33
 
Anthelmintics
33
ANTIPARKINSON AGENTS
33
 
Anticholinergics
33
 
Antiparkinson Dopaminergics
33
 
Dopamine Precursors
34
 
Monoamine Oxidase B (MAO-B) Inhibitors
34
 
Anti-Influenza Agents
34
 
Anti-Cytomegalovirus (CMV) Agents
35
 
Antiherpetic Agents
35
 
Antiretroviral Combinations
35
 
Integrase Inhibitors
35
 
Miscellaneous Anti-HIV Agents
35
 
Non-Nucleoside Reverse Transcriptase Inhibitors
35
 
Nucleoside/Nucleotide Reverse Transcriptase Inhibitors
36
BENIGN PROSTATIC HYPERTROPHY AGENTS
36
 
5-Alpha Reductase Inhibitors
36



Page 144 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]




 
Alpha-Adrenergic Blocking Agents
37
BLOOD MODIFIERS
37
 
Anticoagulants
37
 
Cobalamins
37
 
Colony Stimulating Factors
37
 
Erythropoiesis-Stimulating Agents
38
 
Factor Xa Inhibitors
38
 
Folates
39
 
Iron
39
 
Low Molecular Weight Heparins
39
 
Platelet Modifying Agents
39
BONE DENSITY REGULATORS
39
 
Bisphosphonates
39
CARDIOVASCULAR AGENTS
40
 
Antiarrhythmics Class II
40
 
Antiarrhythmics Type I-A
40
 
Antiarrhythmics Type I-B
40
 
Antiarrhythmics Type I-C
40
 
Antiarrhythmics Type III
40
 
Intermittent Claudication Agents
40
 
Miscellaneous Cardiovascular Agents
40
 
Pulmonary Hypertension Agents
41
 
Vasodilators
41
CENTRAL NERVOUS SYSTEM AGENTS
41
 
Multiple Sclerosis Agents
41



Page 145 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]



CHEMOTHERAPIES
42
 
Alkylating Agents
42
 
Angiogenesis Inhibitors
42
 
Antiandrogens
42
 
Antiestrogens
42
 
Vaginal Estrogens
42
 
Antimetabolites
42
 
Antineoplastic Enzyme Inhibitors
43
 
Appetite Stimulants
43
 
Aromatase Inhibitors
43
 
Folic Acid Antagonists Rescue Agents
43
 
Luteinizing Hormone-Releasing (LHRH) Analogs
43
 
Miscellaneous Antineoplastics
44
 
Mitotic Inhibitors
44
DENTAL AND ORAL AGENTS
44
 
Antifungals
44
 
Oral Antiseptics
44
 
Xerostomia
44
DERMATOLOGICAL AGENTS
45
 
Acne Antibiotics
45
 
Acne Products
45
 
Antihistamines
45
 
Antiseborrheic Products
45
 
Dermatological Skin Cancer Agents
45
 
Very High Potency Topical Glucocorticoids
45



Page 146 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]




 
High Potency Topical Glucocorticoids
45
 
Medium Potency Topical Glucocorticoids
46
 
Low Potency Topical Glucocorticoids
46
 
Pediculicides and Scabicides
46
 
Topical Skin Antibiotics
46
 
Topical Antifungals
46
 
Topical Antipsoriatics
46
DYSLIPIDEMICS
46
 
Bile Acid Sequestrants
46
 
Fibric Acid Derivatives
46
 
HMG-CoA Reductase Inhibitors
46
GASTROINTESTINAL AGENTS
47
 
Antispasmodics
47
 
Anti-Ulcer Agents
47
 
Digestive Enzymes
47
 
Histamine2 (H2) Receptor Antagonists
47
 
Miscellaneous Gastrointestinal Agents
47
 
Proton Pump Inhibitors
48
 
Rectal Anti-Inflammatories
48
GENITOURINARY AGENTS
48
 
Miscellaneous Genitourinary Agents
48
 
Phosphate Binder Agents
48
 
Urinary Antibiotics
48
 
Urinary Antispasmodics
48
HEMATOLOGICAL AGENTS
48



Page 147 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]




 
Antihemophilic Products
48
 
Hemostatics
49
HORMONAL AGENTS
50
 
Androgens
50
 
Antithyroid Agents
50
 
Calcimimetics
50
 
Dopamine Agonists
50
 
Dysmenorrhea Agents
50
 
Estrogens
50
 
Estrogens and Progestins
51
 
Growth Hormones Analogs
51
 
Mineralocorticoids
51
 
Prostaglandins
51
 
Somatostatic Analogs
51
 
Thyroid Hormones
52
 
Vasopressin Analogs
52
IMMUNOLOGICAL AGENTS
52
 
Immunomodulators (TNF and Non-TNF)
52
IMMUNOSUPPRESSANTS
53
 
Glucocorticosteroids
53
 
Organ Transplant Agents
54
INFLAMMATORY BOWEL DISEASE
55
 
Aminosalicylates
55
 
Immunomodulators (TNF and Non-TNF)
55
 
Intrarectal Low Potency Glucocorticoids
55



Page 148 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]




 
Sulfonamides
55
MINERALS & ELECTROLYTES
55
 
Calcium Regulating Agents
55
 
Carnitine Deficiency
56
 
Chelating Agents
56
 
Electrolytes/Minerals Replacement
56
 
Potassium Removing Resins
56
 
Prenatal Vitamins
56
 
Vitamin K
57
MUSCLE RELAXANTS
57
 
Antispasticity Agents
57
 
Skeletal Muscle Relaxants
57
NASAL AGENTS
57
 
Nasal Anticholinergics
57
 
Nasal Mast Cell Stabilizers
57
 
Nasal Steroids
57
OPHTHALMIC AGENTS
57
 
Antiglaucoma Agents
57
 
Miotics
58
 
Mydriatics
58
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
58
 
Ophthalmic Antibiotics
58
 
Ophthalmic Antivirals
58
 
Ophthalmic Prostaglandins
58
 
Ophthalmic Steroids
59



Page 149 of 25

--------------------------------------------------------------------------------

 
SALUD FÍSICA
[graphic00002.jpg]



OTIC AGENTS
59
 
Miscellaneous Otic Agents
59
 
Otic Antibiotics
59
RESPIRATORY AGENTS
59
 
Anticholinergic Bronchodilators
59
 
Antileukotrienes
59
 
Antitussive-Expectorant
59
 
Bronchiolitis Agents
59
 
Inhaled Corticosteroids
60
 
Nonsedating Histamine1 Blocking Agents
60
 
Phosphodiesterase Inhibitors
60
 
Sympathomimetic Bronchodilators
61
RHEUMATOID ARTHRITIS AGENTS
61
 
Immunomodulators (TNF and Non-TNF)
61
 
Non-Biologic Agents
61



Page 150 of 25

--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.



 
Drug Name
Net
Cost
Tier
Reference
Name
Requirements/
Limits
 
THERAPEUTIC CATEGORY
 
Therapeutic Class
 
ANALGESICS
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
 
ibuprofen 400 mg tab, 600 mg tab, 800 mg tab
1
Preferred
MOTRIN
   
indomethacin 25 mg cap, 50 mg cap
1
Preferred
INDOCIN
   
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
   
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
   
naproxen dr 375 mg tab dr, 500 mg tab dr
1
Preferred
NAPROSYN
   
naproxen sodium 275 mg tab, 550 mg tab
1
Preferred
ANAPROX
   
salsalate 500 mg tab, 750 mg tab
1
Preferred
DISALCID
   
sulindac 150 mg tab, 200 mg tab
1
Preferred
CLINORIL
   
celecoxib 50 mg cap
2
Non- preferred
CELEBREX
ST



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


Page 151 of 25

--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



MONTHLY NET COST RANGE


1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.


Page 152 of 25

--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


Page 153 of 25

--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


 Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
Therapeutic Class [Clase Terapéutica]
ANALGESICS [ANA LGÉSICOS]
Nonsteroidal Anti-Inflammatory Agents (NSAIDs) [Anti-Inflamatorios No
Esteroidales]
ibuprofen 400 mg tab, 600 mg tab, 800 mg tab
1
Preferred
MOTRIN
QL=15 días No refills
indomethacin 25 mg cap, 50 mg cap
1
Non-Preferred
INDOCIN
 
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
 
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
QL=15 días No refills
naproxen dr 375 mg tab dr, 500 mg tab dr
1
Preferred
NAPROSYN
QL=15 días No refills
salsalate 500 mg tab, 750 mg tab
1
Preferred
DISALCID
 
sulindac 150 mg tab, 200 mg tab
1
Preferred
CLINORIL
 
meloxicam7.5 mg tab, 15 mg tab
1
Preferred
MOBIC
QL=15 días
 No refills
Long-Acting Opioid Analgesics [Analgésicos Opiodes de Larga Duración]
fentanyl 25 mcg/hr td patch  72 hr
2
Preferred
DURAGESIC
 
fentanyl 50 mcg/hr td patch
72 hr, 75 mcg/hr td patch
72 hr
3
Preferred
DURAGESIC
 
morphine sulfate er 15 mg tab er
3
Preferred
MORPHINE
 
fentanyl 100 mcg/hr td patch 72 hr
4
Preferred
DURAGESIC
 
morphine sulfate er 30 mg tab er
4
Preferred
MORPHINE
 
morphine sulfate er 60 mg tab er
5
Preferred
MORPHINE
 
morphine sulfate er 100 mg tab er
6
Preferred
MORPHINE
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
methadone hcl oral tablet 10 mg
 
Preferred
METHADONE
ASSMCA
methadone hcl oral solution 10 mg/ 5ml
 
Preferred
METHADONE
ASSMCA
Short-Acting Opioid Analgesics [Analgésicos Opiodes de Corta Duración]
test 
acetaminophen-codeine 120-12 mg/5ml soln, 30015 mg tab, 300-30 mg tab,
300-60 mg tab
1
Preferred
TYLENOL-CODEINE
 
QL=15 días No refills
hydrocodoneacetaminophen 10-325 mg tab, 5-325 mg tab, 7.5-325 mg tab, 7.5-500
mg/15ml soln
1
Preferred
VICODIN
            QL=15 días No refills
hydromorphone hcl 2 mg tab, 4 mg tab
1
Preferred
DILAUDID
 
meperidine hcl 50 mg/ml inj soln
1
Preferred
DEMEROL
 
morphine sulfate 15 mg tab, 30 mg tab
1
Preferred
MORPHINE
 
oxycodone-acetaminophen 5-325 mg tab
1
Preferred
OXYCODONE APAP
QL=15 días No refills
tramadol hcl 50 mg tab
1
Preferred
ULTRAM
 
butalbital-apap-caffeine 50325-40 mg cap, 50-325-40 mg tab
2
Preferred
FIORICET
QL=15 días No refills
codeine sulfate 15 mg tab, 30 mg tab, 60 mg tab
2
Preferred
CODEINE
 
meperidine hcl 100 mg/ml inj soln
2
Preferred
DEMEROL
 
morphine sulfate 10 mg/5ml soln
2
Preferred
MORPHINE
 
morphine sulfate
(concentrate) 100 mg/5ml soln, 20 mg/ml soln
2
Preferred
MORPHINE
 
hydromorphone hcl 8 mg tab
3
Preferred
DILAUDID
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
oxycodone-acetaminophen 10-325 mg tab, 7.5-325 mg tab
3
Preferred
OXYCODONE APAP
QL=15 días
No refills
hydromorphone hcl 1 mg/ml oral liquid
4
Preferred
DILAUDID
 
ANESTHETICS [ANESTÉSICOS]
Local Anesthetics [Anestésicos Locales]
lidocaine viscous 2 % mouth/throat soln
1
  Preferred
XYLOCAINE
 
ANTIANXIETY AGENTS [AGENTES PARA LA ANSIEDAD]
Benzodiazepines [Ben zodiazepinas]
clonazepam 0.5 mg tab, 1 mg tab, 2mg tab
1
  Preferred
KLONOPIN
 
diazepam 1 mg/ml soln, 10 mg tab, 2 mg tab, 5 mg tab, 5 mg/ml oral conc
1
Preferred
VALIUM
MENTAL/
SUB
MENTAL QL=
5días
flurazepam hcl 15 mg cap, 30 mg cap
1
Preferred
DALMANE
MENTAL/
SUB
MENTAL QL=
5días
lorazepam 0.5 mg tab, 1 mg tab
1
Preferred
ATIVAN
MENTAL/
SUB
MENTAL QL=
5días
midazolam hcl 10 mg/10ml inj soln, 2 mg/2ml inj soln, 5 mg/5ml inj soln, 5 mg/ml
inj soln
1
Preferred
VERSED
QL 5ml / 30días
Miscellaneous Anxiolytics [Ansiolíticos Misceláneos]
hydroxyzine pamoate 100  mg cap, 25 mg cap, 50 mg cap
1
Preferred
VISTARIL
 
ANTIBACTERIALS [ANTIBACTERIANOS]
Aminoglycosides [Aminoglucósidos]
tobramycin 300 mg/5ml inh neb soln
18
Non-Preferred
TOBI
PA



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página 57 de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
First Generation Cephalosporins [Cefalosporinas de Primera Generación]
cephalexin 125 mg/5ml  susp, 250 mg cap, 500 mg cap
1
Preferred
KEFLEX
 
cefadroxil 250 mg/5ml susp
2
Non-Preferred
DURICEF
AL ≤ 12 años
cephalexin 250 mg/5ml susp
2
Preferred
KEFLEX
 
cefadroxil 500 mg/5ml susp
3
Non-Preferred
DURICEF
AL ≤ 12 años
Macrolides [Macrólidos]
azithromycin 250 mg tab,  500 mg tab
1
Preferred
ZITHROMAX
 
azithromycin 1 gm pckt, 100 mg/5ml susp, 200 mg/5ml susp, 600 mg tab
2
Preferred
ZITHROMAX
 
clarithromycin 125 mg/5ml susp, 250 mg tab, 500 mg tab
2
Preferred
BIAXIN
 
clarithromycin 250 mg/5ml susp
3
Preferred
BIAXIN
 
erythromycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
 
erythromycin
ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
 
ERYTHROCIN
STEARATE 250 mg tab
4
Non-Preferred
   
Miscellaneous Antibacterials [Antibacterianos Misceláneos]
clindamycin hcl 150 mg  cap, 300 mg cap, 75 mg cap
1
Preferred
CLEOCIN
 
MACRODANTIN 25 mg cap
1
Preferred
   
metronidazole 250 mg tab, 500 mg tab
1
Preferred
FLAGYL
 
nitrofurantoin macrocrystal 50 mg cap
1
Preferred
MACRODANTIN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
nitrofurantoin macrocrystal 100 mg cap
2
Preferred
MACRODANTIN
 
nitrofurantoin monohyd macro 100 mg cap
2
Preferred
MACROBID
 
nitrofurantoin oral
suspension 25 MG/5ML
6
Non-Preferred
FURADANTIN
 
vancomycin hcl 125 mg cap
9
Non-Preferred
VANCOCIN
 
vancomycin hcl 250 mg cap
10
Non-Preferred
VANCOCIN
 
Penincillinis [Penicilinas]
amoxicillin 125 mg/5ml susp, 200 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 400
mg/5ml susp, 500 mg cap, 500 mg tab,
875 mg tab
1
 
Preferred
AMOXIL
 
amoxicillin-pot clavulanate 200-28.5 mg/5ml susp,
400-57 mg/5ml susp, 500125 mg tab, 600-42.9 mg/5ml susp, 875-125 mg tab
1
Preferred
AUGMENTIN
 
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
 
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
 
amoxicillin-pot clavulanate 250-125 mg tab, 250-62.5 mg/5ml susp
3
Preferred
AUGMENTIN
 
BICILLIN L-A 600000 unit/ml im susp
3
Non-Preferred
   
penicillin g procaine 600000 unit/ml im susp
3
Non-Preferred
BICILLIN LA
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
BICILLIN L-A 1200000 unit/2ml im susp
4
Non-Preferred
   
BICILLIN L-A 2400000 unit/4ml im susp
5
Non-Preferred
   
Quinolones [Quinolonas]
ciprofloxacin hcl 250 mg  tab, 500 mg tab, 750 mg tab
1
Preferred
CIPRO
 
levofloxacin 250 mg tab, 500 mg tab, 750 mg tab
1
Preferred
LEVAQUIN
 
ciprofloxacin 500 mg/5ml (10%) susp
3
Preferred
CIPRO
 
ciprofloxacin 250 mg/5ml (5%) susp
4
Preferred
CIPRO
 
Second Generation Cephalosporins [Cefalosporinas de Segunda Generación]
cefaclor 250 mg cap, 500  mg cap
2
Preferred
CECLOR
 
cefprozil 125 mg/5ml susp, 250 mg tab, 250 mg/5ml susp, 500 mg tab
2
Preferred
CEFZIL
 
Sulfonamides [Sulfonamidas]
sulfamethoxazole -tmp ds 800-160 mg tab
1
Preferred
SEPTRA
 
sulfamethoxazoletrimethoprim 200-40 mg/5ml susp, 400-80 mg
tab
1
Preferred
SEPTRA
 
sulfadiazine 500 mg tab
4
Preferred
SULFADIAZINE
 
Tetracyclines [Tetraciclinas]
minocycline hcl 100 mg  cap, 50 mg cap, 75 mg cap
1
Preferred
MINOCIN
 
doxycycline monohydrate 50  mg cap, 100 mg cap
2
Non-Preferred
MONODOX
 
Third Generation Cephalosporins [Cefalosporinas de Tercera Generación]
cefdinir 125 mg/5ml susp,  300 mg cap
2
Preferred
OMNICEF
 
cefdinir 250 mg/5ml susp
3
Preferred
OMNICEF
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Vaginal Antibiotics [Antibióticos Vaginales]
metronidazole 0.75 % vag  gel
2
Preferred
VANDAZOLE
 
clindamycin phosphate 2 % vag crm
3
Non-Preferred
CLEOCIN
 
ANTICONVULSANTS [ANTICONVULSIVANTES]
Anticonvulsants [Anticonvulsivantes]
carbamazepine 100 mg tab  chew, 200 mg tab
1
Preferred
TEGRETOL
 
clonazepam 0.5 mg tab, 1 mg tab, 2 mg tab
1
Preferred
KLONOPIN
 
divalproex sodium 125 mg tab dr, 250 mg tab dr, 500 mg tab dr
1
Preferred
DEPAKOTE
 
gabapentin 100 mg cap, 300 mg cap, 400 mg cap,
600 mg tab, 800 mg tab
1
Preferred
NEURONTIN
 
lamotrigine 100 mg tab, 150 mg tab, 200 mg tab,
25 mg tab
1
Preferred
LAMICTAL
 
lamotrigine chew tab 5 mg, 25 mg
3
Non-Preferred
LAMICTAL
 
levetiracetam 250 mg tab, 500 mg tab
1
Preferred
KEPPRA
 
levetiracetam er 24 hrs 500 mg tab, 750 mg
3
Non-Preferred
KEPPRA XR
 
oxcarbazepine 150 mg tab
1
Preferred
TRILEPTAL
 
phenobarbital 100 mg tab, 15 mg tab, 16.2 mg tab, 30 mg tab, 32.4 mg tab, 60 mg
tab, 64.8 mg tab, 97.2 mg tab
1
Preferred
PHENOBARBITAL
 
primidone 250 mg tab, 50 mg tab
1
Preferred
MYSOLINE
 
topiramate 100 mg tab, 200 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOPAMAX
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
valproic acid 250 mg cap, 250 mg/5ml syr
1
Preferred
DEPAKENE
 
zonisamide 50 mg cap
1
Preferred
ZONEGRAN
 
DILANTIN 30 mg cap
2
Preferred
   
gabapentin 250 mg/5ml soln
2
Preferred
NEURONTIN
 
levetiracetam 100 mg/ml soln, 1000 mg tab, 750 mg tab
2
Preferred
KEPPRA
 
oxcarbazepine 300 mg tab, 600 mg tab
2
Preferred
TRILEPTAL
 
phenytoin 125 mg/5ml susp, 50 mg tab chew
2
Preferred
DILANTIN
 
phenytoin sodium extended 100 mg cap, 200 mg cap, 300 mg cap
2
Preferred
DILANTIN
 
zonisamide 100 mg cap, 25 mg cap
2
Preferred
ZONEGRAN
 
carbamazepine er 200 mg tab er 12 hr
3
Preferred
TEGRETOL
 
ethosuximide 250 mg cap, 250 mg/5ml soln
3
Preferred
ZARONTIN
 
phenobarbital 20 mg/5ml oral elix, 20 mg/5ml soln
3
Preferred
PHENOBARBITAL
 
carbamazepine 100 mg/5ml susp
4
Preferred
TEGRETOL
 
carbamazepine er 400 mg tab er 12 hr
4
Preferred
TEGRETOL
 
oxcarbazepine 300 mg/5ml susp
4
Preferred
TRILEPTAL
 
VIMPAT 10 mg/ml soln,
100 mg tab, 150 mg tab,
50 mg tab
5
Preferred
 
PA, C
VIMPAT 200 mg tab, 200 mg/20ml iv soln
6
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
ANTIDEMENTIA AGENTS [AGENTES ANTIDEMENCIA]
Antidementia Agents [Agen tes Antidemencia]
ergoloid mesylates 1 mg  tab
6
Non-Preferred
HYDERGINE
 
Cholinesterase Inhibitors [Inhibidores de Colinesterasa]
donepezil hcl 10 mg tab,  10 mg odt, 5 mg tab, 5 mg odt
1
Preferred
ARICEPT
 
rivastigmine tartrate 1.5 mg cap, 3 mg cap, 4.5 mg cap, 6 mg cap
3
Preferred
EXELON
 
NMDA Receptor Antagonists [Antagonista del Receptor NMDA]
memantine 10 mg tab, 5 mg tab
1
Preferred
NAMENDA
 
memantine TITRATION
PAK 5 (28)-10 (21) mg tab
1
Preferred
NAMENDA
 
ANTIDEPRESSANTS [ANTIDEPRESIVOS]
Antidepressants [Antidepresivos]
amitriptyline hcl 10 mg tab,  100 mg tab, 150 mg tab, 25 mg tab, 50 mg tab, 75
mg tab
1
Preferred
ELAVIL
MENTAL, SUB MENTAL
doxepin hcl 10 mg cap, 10 mg/ml oral conc, 25 mg cap, 50 mg cap, 75 mg cap
1
Preferred
SINEQUAN
MENTAL, SUB MENTAL
imipramine hcl 10 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOFRANIL
MENTAL, SUB MENTAL
nortriptyline hcl 10 mg cap, 10 mg/5ml soln, 25 mg cap, 50 mg cap, 75 mg cap
1
Preferred
PAMELOR
MENTAL, SUB MENTAL
doxepin hcl 100 mg cap, 150 mg cap
2
Preferred
SINEQUAN
MENTAL, SUB MENTAL
duloxetine 20 mg cap, 30 mg cap, 60 mg cap
2
Non-Preferred
CYMBALTA
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
ANTIDIABETIC AGENTS [AGENTES ANTIDIABÉTICOS]
Alpha-Glucosidase Inhibitors [Inhibidores de Alfa Glucosidasa]
acarbose 100 mg tab, 25  mg tab, 50 mg tab
2
Preferred
PRECOSE
 
Biguanides [Biguanidas]
metformin hcl 1000 mg tab, 500 mg tab, 850 mg tab
1
Preferred
GLUCOPHAGE
 
metformin hcl er 500 mg tab er 24 hr, 750 mg tab er 24 hr
1
Preferred
GLUCOPHAGE XR
 
Dipeptidyl Peptidase-4 (DPP-4) Inhibitors [Inhibidores de DPP-4]
 KOMBIGL YZE XR 2.51000 mg tab er 24 hr, 5-
1000 mg tab er 24 hr, 5-500 mg tab er 24 hr
3
Preferred
 
ST, C
ONGLYZA 2.5 mg tab, 5 mg tab
3
Preferred
 
ST, C
Glycemic Agents [Agentes Glicémicos]
GLUCAGON
EMERGENCY 1 mg inj kit
4
Preferred
   
Insulin Mixtures [Mezclas de Insulinas]
HUMULIN 70/30 (70 -30) 100 unit/ml sc susp
3
Preferred
 
C
HUMALOG MIX 75/25 (7525) 100 unit/ml sc susp
4
Preferred
 
C
HUMALOG MIX 50/50 (5050) 100 unit/ml sc susp
4
Preferred
 
C
Insulin Sensitizing Agents [Agentes Sensibilizantes de Insulin]
pioglitazone hcl 15 mg tab,  30 mg tab, 45 mg tab
1
Preferred
ACTOS
 
Intermediate-Acting Insulins [Insulinas de Duración Intermedia]
HUMULIN N 100 unit/ml sc susp
2
Preferred
 
C
Long-Acting Insulins [Insulinas de Larga Duración]
LANTUS SOLOSTAR 100  unit/ml subcutaneous solution pen-injector
2
Preferred
 
C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
LANTUS 100 unit/ml sc soln
3
Preferred
 
C
Rapid-Acting Insulins [Insulinas de Rápida Duración]
HUMALOG 100 unit/ml sc  soln
3
Preferred
 
C
Short-Acting Insulins [Insulinas de Corta Duración]
HUMULIN R 100 unit/ml inj soln

2 Preferred
  C
Sulfonylureas [Sulfonilureas]
glimepiride 1 mg tab, 2 mg  tab, 4 mg tab
1
Preferred
AMARYL
 
glipizide 10 mg tab, 5 mg tab
1
Preferred
GLUCOTROL
 
DIABETES SUPPLIES [SUMINISTROS PARA DIABETES]
Needles & Syringes [Agujas y Jeringuillas]
insulin syringe/needle

1
Preferred
   
ANTIEMETICS [ANTIEMÉTICOS]
5-Hydroxytryptamine 3 (5-HT3) Antagonists [Antagonistas de 5-HT3]
ondansetron 4 mg odt, 8  mg odt
1
Preferred
ZOFRAN ODT
 
ondansetron hcl 24 mg tab, 4 mg tab, 8 mg tab
1
Preferred
ZOFRAN
 
Miscellaneous Antiemetics [Antieméticos Misceláneos]
metoclopramide hcl 10 mg  tab, 10 mg/10ml soln, 5 mg tab, 5 mg/5ml soln, 5 mg/ml
inj soln
1
Preferred
REGLAN
 
promethazine hcl 12.5 mg tab, 25 mg tab, 50 mg tab, 6.25 mg/5ml soln, 6.25
mg/5ml syr, 25 mg/ml  inj soln, 50 mg/ml inj soln
1
Preferred
PHENERGAN
 
trimethobenzamide hcl 300 mg cap
1
Preferred
TIGAN
 
Phenothiazines [Fenotiazinas]
prochlorperazine edisylate  5 mg/ml inj soln
1
Preferred
COMPAZINE
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
prochlorperazine maleate 10 mg tab, 5 mg tab
1
Preferred
COMPAZINE
 
prochlorperazine 25 mg rect supp
4
Non-Preferred
COMPAZINE
 
ANTIGOUT AGENTS [AGENTES ANTIGOTA]
Antigout Agents [Agentes Antigota]
allopurinol 100 mg tab, 300  mg tab
1
Preferred
ZYLOPRIM
 
colchicine 0.6 mg cap
3
Preferred
MITIGARE
PA
colchicine 0.6 mg tab
3
Non-Preferred
COLCRYS
QL= 3 tab, 15días
Uricosurics [Uricosúricos]
probenecid 500 mg tab

1
Preferred
BENEMID
 
ANTIHYPERTENSIVES [ANTIHIPERTENSIVOS]
Alpha-Adrenergic Agonists [Agonistas Alfa Adrenérgicos]
clonidine hcl 0.1 mg tab,
0.2 mg tab, 0.3 mg tab
1
Preferred
CATAPRESS
 
methyldopa 250 mg tab, 500 mg tab
1
Preferred
ALDOMET
 
Alpha-Adrenergic Blocking Agents [Bloqueadores Alfa Adrenérgicos]
terazosin hcl 1 mg cap, 10  mg cap, 2 mg cap, 5 mg cap
1
Preferred
HYTRIN
 
Angiotensin II Receptor Blockers (ARB) [Antagonistas Del Receptor Angiotensina
II]
losartan potassium 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
COZAAR
 
losartan potassium-hctz 100-12.5 mg tab, 100-25 mg tab, 50-12.5 mg tab
1
Preferred
HYZAAR
 
Angiotensin-Converting Enzyme (ACE) Inhibitors [Inhibidores de la Enzima
Convertidora de Angiotensin]
fosinopril sodium 10 mg  tab, 20 mg tab, 40 mg tab
1
Preferred
MONOPRIL
 
lisinopril 10 mg tab, 2.5 mg tab, 20 mg tab, 30 mg tab, 40 mg tab, 5 mg tab
1
Preferred
ZESTRIL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
lisinopril-
hydrochlorothiazide 1012.5 mg tab, 20-12.5 mg tab, 20-25 mg tab
1
Preferred
ZESTORETIC
 
Calcium Channel Blocking Agents [Bloqueadores de Canales de Calcio]
amlodipine besylate 10 mg  tab, 2.5 mg tab, 5 mg tab
1
Preferred
NORVASC
 
diltiazem hcl 120 mg tab, 30 mg tab, 60 mg tab, 90 mg tab
1
Preferred
CARDIZEM
 
diltiazem hcl er 120 mg cap er 24 hr, 180 mg cap er 24 hr, 240 mg cap er 24 hr
1
Preferred
DILACOR XR
 
diltiazem hcl er beads 120 mg cap er 24 hr
1
Preferred
TIAZAC
 
diltiazem hcl er coated beads 120 mg cap er 24 hr, 180 mg cap er 24 hr, 240 mg
cap er 24 hr
1
Preferred
CARDIZEM CD
 
dilt-xr 120 mg cap er 24 hr, 180 mg cap er 24 hr, 240 mg cap er 24 hr
1
Preferred
DILACOR XR
 
nifedipine er osmotic 30 mg tab er 24 hr
1
Preferred
PROCARDIA XL
 
verapamil hcl 120 mg tab, 40 mg tab, 80 mg tab
1
Preferred
CALAN
 
verapamil hcl er 120 mg tab er, 180 mg tab er, 240 mg tab er
1
Preferred
CALAN SR
 
diltiazem hcl er beads 180 mg cap er 24 hr, 240 mg cap er 24 hr, 300 mg cap er
24 hr, 360 mg er 24 hr
2
Preferred
TIAZAC
 
diltiazem hcl er coated beads 300 mg cap er 24 hr
2
Preferred
CARDIZEM CD
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
nifedipine er osmotic 60 mg tab er 24 hr, 90 mg tab er 24 hr
2
Preferred
PROCARDIA XL
 
Carbonic Anhydrase Inhibitors Diuretics [Diuréticos Inhibidores de Anhidrasa
Carbónica]
acetazolamide 125 mg tab,  250 mg tab
3
Preferred
DIAMOX
 
Cardioselective Beta Blocking Agents [Bloqueadores Beta Cardioselectivos]
atenolol 100 mg tab, 25 mg  tab, 50 mg tab
1
Preferred
TENORMIN
 
metoprolol succinate er 25 mg tab er 24 hr, 50 mg tab er 24 hr
1
Preferred
TOPROL XL
 
metoprolol tartrate 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
LOPRESSOR
 
metoprolol succinate er 100 mg tab er 24 hr, 200 mg tab er 24 hr
2
Non-Preferred
TOPROL XL
 
Cardioselective Beta-Adrenergic Blocking Agents [Bloqueadores Beta-Adrenérgicos
Cardioselectivos]
atenolol -chlorthalidone
100-25 mg tab, 50-25 mg tab
1
Preferred
TENORETIC
 
metoprolol-
hydrochlorothiazide 50-25 mg tab
2
Non-Preferred
LOPRESSOR HCT
 
metoprolol-
hydrochlorothiazide 100-25 mg tab, 100-50 mg tab
3
Non-Preferred
LOPRESSOR HCT
 
Loop Diuretics [Diuréticos del Asa]
bumetanide 0.5 mg tab, 1  mg tab, 2 mg tab
1
Non-Preferred
BUMEX
 
furosemide 10 mg/ml soln, 20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LASIX
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Nonselective Beta Blocking Agents [Bloqueadores Beta No-Selectivos]
propranolol hcl 10 mg tab,  20 mg tab, 20 mg/5ml soln,
40 mg tab, 40 mg/5ml soln,
80 mg tab
1
Preferred
INDERAL
 
propranolol hcl 60 mg tab
2
Non-Preferred
INDERAL
 
Potassium-Sparing Diuretics [Diuréticos Conservadores de Potasio]
spironolactone 100 mg tab,  25 mg tab, 50 mg tab
1
Preferred
ALDACTONE
 
triamterene-hctz 37.5-25 mg cap, 37.5-25 mg tab, 75-50 mg tab
1
Preferred
MAXZIDE
 
Thiazide Diuretics [Diuréticos Tiazidas]
chlorothiazide 250 mg tab,  500 mg tab
1
Preferred
DIURIL
 
chlorthalidone 25 mg tab, 50 mg tab
1
Non-Preferred
HYGROTON
 
DIURIL 250 mg/5ml susp
1
Preferred
   
hydrochlorothiazide 12.5 mg tab, 25 mg tab, 50 mg tab
1
Preferred
MICROZIDE
 
indapamide 1.25 mg tab,
2.5 mg tab
1
Preferred
LOZOL
 
metolazone 2.5 mg tab, 5 mg tab
1
Non-Preferred
ZAROXOLYN
 
chlorthalidone 100 mg tab
2
Non-Preferred
HYGROTON
 
metolazone 10 mg tab
2
Non-Preferred
ZAROXOLYN
 
Vasodilator Beta Blockers [Bloqueadores Beta Vasodilatadores]
carvedilol 12.5 mg tab, 25  mg tab, 3.125 mg tab, 6.25 mg tab
1
Preferred
COREG
 
Vasodilators [Vasodilatadores]
hydralazine hcl 10 mg tab,  100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
APRESOLINE
 
minoxidil 10 mg tab, 2.5 mg tab
1
Preferred
LONITEN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
ANTIMIGRAINE AGENTS [AGENTES ANTIMIGRAÑA]
Beta-Adrenergic Blocking Agents [Bloqueadores Beta Adrenérgicos]
divalproex sodium 125 mg  tab dr, 250 mg tab dr, 500 mg tab dr
1
Preferred
DEPAKOTE
 
topiramate 100 mg tab, 200 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOPAMAX
 
Serotonin (5-HT) Receptor Agonists [Agonistas Del Receptor De Serotonina]
sumatriptan succinate 100  mg tab, 25 mg tab, 50 mg tab
1
Preferred
IMITREX
QL= 6 tab
ANTIMYASTHENIC AGENTS [AGENTES ANTIMIASTÉNICOS]
Parasympathomimetics [Parasimpatomiméticos]
pyridostigmine  bromide 60 mg tab
2
Preferred
MESTINON
 
MESTINON 60 mg/5ml syr
4
Non-Preferred
   
pyridostigmine bromide 180 mg tab er
6
Non-Preferred
MESTINON
 
ANTIMYCOBACTERIALS [ANTIMICOBACTERIANOS]
Antituberculars [Antituberculosos]
isoniazid 100 mg tab, 300  mg tab
1
Preferred
ISONIAZID
 
rifampin 150 mg cap
1
Preferred
RIFADIN
 
ethambutol hcl 100 mg tab
2
Non-Preferred
MYAMBUTOL
 
pyrazinamide 500 mg tab
2
Non-Preferred
PYRAZINAMIDE
 
rifampin 300 mg cap
2
Preferred
RIFADIN
 
ethambutol hcl 400 mg tab
3
Non-Preferred
MYAMBUTOL
 
isoniazid 50 mg/5ml syr
5
Non-Preferred
ISONIAZID
 
rifabutin 150 mg cap
   
MYCOBUTIN
Puerto Rico Health
Department
Tuberculosis
Control Program
cycloserine 250 mg cap
   
SEROMYCIN
RIFAMATE 50-300 mg cap
     
TRECATOR 250 mg tab
     
CAPASTAT 1 gm inj
     
Miscellaneous Antimycobacterials [Antimicobacterianos Misceláneos]
dapsone 100 mg tab, 25  mg tab
2
Preferred
DAPSONE
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
ANTIMYCOTIC AGENTS [ANTIMICÓTICOS]
Antifungals [Antifungales]
fluconazole 10 mg/ml susp,
100 mg tab, 150 mg tab,
200 mg tab, 50 mg tab
1
Preferred
DIFLUCAN
 
ketoconazole 200 mg tab
1
Preferred
NIZORAL
 
nystatin 100000 unit/gm crm
1
Preferred
MYCOSTATIN
 
terbinafine hcl 250 mg tab
1
Preferred
LAMISIL
 
fluconazole 40 mg/ml susp
2
Preferred
DIFLUCAN
 
itraconazole 100 mg cap
 
Preferred
SPORANOX
SIDA
Vaginal Antifungals [Antifungales Vaginales]
terconazole 0.4 % vag crm,
0.8 % vag crm
2
Preferred
TERAZOL
 
Antimalarials [Antimaláricos]
chloroquine phosphate 250  mg tab, 500 mg tab
1
Preferred
ARALEN
 
hydroxychloroquine sulfate 200 mg tab
1
Preferred
PLAQUENIL
 
DARAPRIM 25 mg tab
19
Non-Preferred
 
PA
Antiprotozoals - Non-Antimalarials [Antiprotozoarios No-Antimalaráricos]
NEBUPENT 300 mg inh  soln
4
Non-Preferred
 
PA
ANTIPARASITICS [ANTIPARASITARIOS]
Anthelmintics [Antihelmínticos]
PIN-X 720.5 mg chew tab
1
Preferred
 
      OTC
REESES PINWORM
MEDICINE 144 mg/ml Susp
1
Preferred
 
       OTC
BILTRICIDE 600 mg tab
7
Non-Preferred
 
PA
ANTIPARKINSON AGENTS [AGENTES ANTIPARKINSON]
Anticholinergics [Anticolinérgicos]
benztropine mesylate 0.5  mg tab, 1 mg tab, 2 mg tab
1
Preferred
COGENTIN
 
Antiparkinson Dopaminergics [Dopaminérgicos Antiparkinson]
amantadine hcl 50 mg/5ml  syr
1
Preferred
SYMMETREL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
pramipexole
dihydrochloride 0.125 mg tab, 0.25 mg tab, 0.5 mg tab, 0.75 mg tab, 1 mg tab,
1.5 mg tab
1
Preferred
MIRAPEX
 
ropinirole hcl 0.25 mg tab, 0.5 mg tab, 1 mg tab, 3 mg tab, 4 mg tab, 5 mg tab
1
Preferred
REQUIP
 
ropinirole hcl 2 mg tab
2
Preferred
REQUIP
 
amantadine hcl 100 mg cap
3
Preferred
SYMMETREL
 
bromocriptine mesylate 2.5 mg tab
3
Preferred
PARLODEL
 
carbidopa-levodopaentacapone 18.75-75-200 mg tab
4
Non-Preferred
STALEVO
 
carbidopa-levodopaentacapone 12.5-50-200 mg tab, 25-100-200 mg tab,
31.25-125-200 mg tab,
37.5-150-200 mg tab, 50200-200 mg tab
5
Non-Preferred
STALEVO
 
Dopamine Precursors [Precursores de Dopamina]
carbidopa -levodopa 10-
100 mg tab, 25-100 mg tab
1
Preferred
SINEMET
 
carbidopa-levodopa 25250 mg tab
2
Preferred
SINEMET
 
carbidopa-levodopa er 25100 mg tab er, 50-200 mg tab er
2
Preferred
SINEMET CR
 
Monoamine Oxidase B (MAO-B) Inhibitors [Inhibidores de MAO-B]
selegiline hcl 5 mg tab

3
Non-Preferred
CARBEX
 
ANTIVIRALS [ANTIVIRALES]
Anti-Influenza Agents [Age ntes Anti-Infuenza]
oseltamivir phosphate 30 mg cap, 45 mg cap, 75 mg cap
4
Preferred
TAMIFLU
 
TAMIFLU 6 mg/ ml susp
13
Non-Preferred
   



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Anti-Cytomegalovirus (CMV) Agents [Agentes Anti-Citomegalovirus]
valganciclovir hcl 450 mg  tab
13
Non-Preferred
VALCYTE
PA
Antiherpetic Agents [Agentes Antiherpéticos]
acyclovir 200 mg cap, 400  mg tab, 800 mg tab
1
Preferred
ZOVIRAX
 
acyclovir 200 mg/5ml susp
2
Preferred
ZOVIRAX
 
Antiretroviral Combinations [Combinaciones Antiretrovirales]
EPZICOM 600-300 mg tab
     
CENTROS DE
PREVENCIÓN Y
TRATAMIENTO
- CLÍNICAS DE
IMMUNOLOGÍA
ATRIPLA 600-200-300 mg
tab
     
Integrase Inhibitors [Inhibidores de la Integrasa]
ISENTRESS potassium 400 mg tab
     
CENTROS DE
PREVENCIÓN Y
TRATAMIENTO
- CLÍNICAS DE
IMMUNOLOGÍA
Miscellaneous Anti-HIV Agents [Agentes Anti-VIH Misceláneos]
SELZENTRY 300 mg tab
     
CENTROS DE
PREVENCIÓN Y
TRATAMIENTO
- CLÍNICAS DE
IMMUNOLOGÍA
FUZEON subcutaneous kit 90 mg
     
Non-Nucleoside Reverse Transcriptase Inhibitors [Inhibidores No Nucleósidos de
la Transciptasa Reversa]
nevirapine 200 mg tab

1
Preferred
VIRAMUNE
 
nevirapine 50 mg/5ml susp
5
Non-Preferred
VIRAMUNE
 
RESCRIPTOR 200 mg tab
6
Non-Preferred
   
SUSTIVA 50 mg cap, 200 mg cap
6
Preferred
 
C 
nevirapine er, 100 mg tab er 24 hr, 400 mg tab er 24 hr
7
Non-Preferred
VIRAMUNE XR
 
SUSTIVA 600 mg tab
7
Preferred
 
C 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
INTELENCE 200 mg tab
     
CENTROS DE
PREVENCIÓN Y
TRATAMIENTO
- CLÍNICAS DE
IMMUNOLOGÍA
Nucleoside/Nucleotide Reverse Transcriptase Inhibitors [Inhibidores
Nucleósidos/Nucleótidos de la Transcriptasa Reversa]
zidovudine 300 mg tab

2
Non-Preferred
RETROVIR
 
stavudine 1 mg/ml soln, 15 mg cap, 20 mg cap, 30 mg cap, 40 mg cap
3
Preferred
ZERIT
 
didanosine 125 mg cap dr, 200 mg cap dr, 250 mg cap dr
4
Non-Preferred
ZIAGEN
 
lamivudine 10 mg/ml soln
5
Preferred
EPIVIR
 
lamivudine 150 mg tab
4
Preferred
EPIVIR
 
zidovudine 100 mg cap, 50 mg/5ml syr
4
Non-Preferred
RETROVIR
 
abacavir sulfate 300 mg tab
5
Preferred
ZIAGEN
 
didanosine 400 mg cap dr
5
Non-Preferred
ZIAGEN
 
lamivudine 300 mg tab
5
Preferred
EPIVIR
 
VIDEX 2 gm soln
5
Non-Preferred
   
lamivudine 100 mg tab
6
Preferred
EPIVIR
PA
lamivudine-zidovudine 150-300 mg tab
6
Preferred
COMBIVIR
 
abacavir-lamivudinezidovudine 300-150-300 mg tab
10
Non-Preferred
TRIZIVIR
 
EMTRIVA 200 mg cap
     
CENTROS DE
PREVENCIÓN Y
TRATAMIENTO
- CLÍNICAS DE
IMMUNOLOGÍA
VIREAD 300 mg tab
     
TRUVADA 200-300 mg tab
   
TRUVADA
BENIGN PROSTATIC HYPERTROPHY AGENTS [AGENTES PARA HIPERTROFIA PROSTÁTICA
BENIGNA]
5-Alpha Reductase Inhibitors [Inhibidores de 5-Alfa Reductasa]
finasteride 5 mg tab 
1
Preferred
PROSCAR
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Alpha-Adrenergic Blocking Agents [Bloqueadores Alfa Adrenérgicos]
tamsulosin hcl 0.4 mg cap 
1
Preferred
FLOMAX
 
terazosin hcl 1 mg cap, 10 mg cap, 2 mg cap, 5 mg cap
1
Preferred
HYTRIN
 
BLOOD MODIFIERS [MODIFICADORES DE LA SANGRE]
Anticoagulants [Anticoagulantes]
warfarin sodium 1 mg tab,  10 mg tab, 2 mg tab, 2.5 mg tab, 3 mg tab, 4 mg tab,
5 mg tab, 6 mg tab,
7.5 mg tab
1
Preferred
COUMADIN
 
heparin sodium (porcine) 1000 unit/ml inj soln
2
Preferred
HEPARIN
 
heparin sodium (porcine)
10000 unit/ml inj soln,
5000 unit/ml inj soln
3
Preferred
HEPARIN
 
heparin sodium (porcine) pf 5000 unit/0.5ml inj soln
3
Preferred
HEPARIN
 
heparin sodium (porcine) 2000 unit/ml iv soln
8
Preferred
HEPARIN
 
Cobalamins [Cobalaminas]
cyanocobalamin 1000  mcg/ml inj soln
1
Preferred
VIT B-12
 
Colony Stimulating Factors [Estimulantes Mieloides]
NEUPOGEN 300
mcg/0.5ml inj soln, 300 mcg/ml inj soln, 480 mcg/1.6ml inj soln
10
Preferred
 
PA, C
NEULASTA 6 mg/0.6ml sc soln
15
Preferred
 
PA, C
NEULASTA DELIVERY
KIT
6 mg/0.6ml sc soln
15
Preferred
 
PA, C
NEUPOGEN 480
mcg/0.8ml inj soln
12
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Erythropoiesis-Stimulating Agents [Agentes Estimulantes de Eritropoiesis]
ARANESP (ALBUMIN
FREE) 100 mcg/0.5ml inj soln
1
Preferred
 
PA, C
PROCRIT 2000 unit/ml inj soln, 3000 unit/ml inj soln, 4000 unit/ml inj soln
6
Preferred
 
PA, C
ARANESP (ALBUMIN
FREE) 25 mcg/0.42ml inj soln, 25 mcg/ml inj soln
6
Preferred
 
PA, C
PROCRIT 10000 unit/ml inj soln
7
Preferred
 
PA, C
ARANESP (ALBUMIN
FREE) 40 mcg/0.4ml inj soln
7
Preferred
 
PA, C
ARANESP (ALBUMIN
FREE) 40 mcg/ml inj soln, 60 mcg/ml inj soln
8
Preferred
 
PA, C
ARANESP (ALBUMIN
FREE) 150 mcg/0.3ml inj soln, 150 mcg/0.75ml inj soln, 200 mcg/0.4ml inj soln,
200 mcg/ml inj soln, 300 mcg/0.6ml inj soln, 300 mcg/ml inj soln, 500 mcg/ml inj
soln, 60 mcg/0.3ml inj soln
9
Preferred
 
PA, C
PROCRIT 20000 unit/ml inj soln
9
Preferred
 
PA, C
ARANESP (ALBUMIN
FREE) 100 mcg/ml inj soln
11
Preferred
 
PA, C
PROCRIT 40000 unit/ml inj soln
10
Preferred
 
PA, C
Factor Xa Inhibitors [Inhibidores Del Factor Xa]
ELIQUIS 2.5 mg tab

4
Preferred
 
PA, C
ELIQUIS 5 mg tab
4
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Folates [Folatos]
folic acid 1 mg tab, 400  mcg tab, 800 mcg tab
1
Preferred
FOLIC ACID
OTC
Iron [Hierro]
ferrous sulfate 325 (65 fe)  mg tab
1
Preferred
IRON
OTC
INFED 50 mg/ml inj soln
5
Non-Preferred
   
Low Molecular Weight Heparins [Heparinas de Bajo Peso Molecular]
enoxaparin sodium 30  mg/0.3ml sc soln, 40 mg/0.4ml sc soln
5
Non-Preferred
LOVENOX
PA
enoxaparin sodium 300 mg/3ml inj soln, 60 mg/0.6ml sc soln, 80 mg/0.8ml sc soln
7
Non-Preferred
LOVENOX
PA
enoxaparin sodium 100 mg/ml sc soln
9
Non-Preferred
LOVENOX
PA
enoxaparin sodium 120 mg/0.8ml sc soln
10
Non-Preferred
LOVENOX
PA
enoxaparin sodium 150 mg/ml sc soln
14
Non-Preferred
LOVENOX
PA
Platelet Modifying Agents [Modificadores de Plaquetas]
aspirin 325 mg tab, 325 mg  tab dr, 81 mg tab dr
1
Preferred
ASPIRIN
OTC
aspirin low dose 81 mg tab, 81 mg tab dr
1
Preferred
ASPIRIN
OTC
cilostazol 100 mg tab, 50 mg tab
1
Preferred
PLETAL
 
clopidogrel bisulfate 75 mg tab
1
Preferred
PLAVIX
 
BONE DENSITY REGULATORS [REGULADORES DE DENSIDAD ÓSEA]
Bisphosphonates [Bifosfonatos]
alendronate sodium 10 mg  tab, 35 mg tab, 5 mg tab, 70 mg tab
1
Preferred
FOSAMAX
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
CARDIOVASCULAR AGENTS [AGENTES CARDIOVASCULARES]
Antiarrhythmics Class II [Antiarrítmicos Clase II]
propranolol hcl 10 mg tab,  20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
INDERAL
 
sotalol hcl 120 mg tab, 160 mg tab, 240 mg tab, 80 mg tab
1
Preferred
BETAPACE
 
propranolol hcl 60 mg tab
2
Preferred
INDERAL
 
Antiarrhythmics Type I-A [Antiarrítmicos Tipo I-A]
quinidine sulfate 200 mg  tab, 300 mg tab
1
Preferred
QUINIDINE SULFATE
 
quinidine gluconate er 324 mg tab er
2
Preferred
QUINAGLUTE
 
quinidine sulfate er 300 mg tab er
2
Preferred
QUINIDINE SULFATE
 
Antiarrhythmics Type I-B [Antiarrítmicos Tipo I-B]
mexiletine hcl 150 mg cap

2
Preferred
MEXITIL
 
mexiletine hcl 200 mg cap
3
Preferred
MEXITIL
 
Antiarrhythmics Type I-C [Antiarrítmicos Tipo I-C]
flecainide acetate 100 mg  tab, 50 mg tab
1
Preferred
TAMBOCOR
 
propafenone hcl 150 mg tab, 225 mg tab
1
Preferred
RYTHMOL
 
flecainide acetate 150 mg tab
2
Preferred
TAMBOCOR
 
propafenone hcl 300 mg tab
3
Preferred
RYTHMOL
 
Antiarrhythmics Type III [Antiarrítmicos Tipo III]
amiodarone hcl 200 mg tab

1
Preferred
CORDARONE
 
Intermittent Claudication Agents [Agentes Para La Claudicación Intermitente]
pentoxifylline er 400 mg  tab er
1
Preferred
TRENTAL
 
Miscellaneous Cardiovascular Agents [Agentes Cardiovasculares Misceláneos]
digox 125 mcg tab, 250  mcg tab
2
Preferred
LANOXIN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
digoxin 0.05 mg/ml soln, 125 mcg tab, 250 mcg tab
2
Preferred
LANOXIN
 
Pulmonary Hypertension Agents [Agentes Para Hipertensión Pulmonar]
sildenafil citrate 20 mg tab 
3
Preferred
REVATIO
PA
ADEMPAS 0.5 mg tab
15
Preferred
 
PA, C
ADEMPAS 1 mg tab, 1.5 mg tab, 2 mg tab
18
Preferred
 
PA, C
ADEMPAS 2.5 mg tab
20
Preferred
 
PA, C
Vasodilators [Vasodilatadores]
isosorbide mononitrate 10  mg tab, 20 mg tab
1
Preferred
IMDUR
 
isosorbide mononitrate er 120 mg tab er 24 hr, 30 mg tab er 24 hr, 60 mg tab er
24 hr
1
Preferred
IMDUR
 
nitroglycerin 0.2 mg/hr td patch 24hr
1
Preferred
NITRODUR
 
NITROSTAT 0.3 mg tab
subl, 0.4 mg tab subl, 0.6
mg tab subl
1
Preferred
   
nitroglycerin 0.1 mg/hr td patch 24hr, 0.4 mg/hr td patch 24hr, 0.6 mg/hr td
patch 24hr
2
Non-Preferred
NITRODUR
 
CENTRAL NERVOUS SYSTEM AGENTS [AGENTES SISTEMA NERVIOSO CENTRAL]
Multiple Sclerosis Agents [Agentes para Esclerosis Múltiple]
AMPYRA  10 tab er 12hr
9
Preferred
 
PA, C
COPAXONE 20 mg/ml sc kit
17
Preferred
 
PA, C
COPAXONE 40 mg/ml subcutaneous solution prefilled syringe
14
Preferred
 
PA, C
AVONEX 30 mcg im kit
13
Preferred
 
PA, C
AVONEX PEN 30
mcg/0.5ml im kit
13
Preferred
 
PA, C
AVONEX PREFILLED 30
mcg/0.5ml im kit
13
Preferred
 
PA, C
GILENYA 0.5 mg cap
15
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
TYSABRI intravenous concentrate 300 mg/15ml
15
Preferred
 
PA, C
TECFIDERA 120 mg cap dr
14
Preferred
 
PA, C
TECFIDERA 240 mg cap dr
14
Preferred
 
PA, C
TECFIDERA 120-240 MG misc
14
Preferred
 
PA, C
BETASERON 0.3 mg sc kit
13
Preferred
 
PA, C
CHEMOTHERAPIES [QUIMIOTERAPIAS]
Alkylating Agents [Agentes Alquilantes]
lomustine 10 mg cap

3
Non-Preferred
CEENU
 
ALKERAN 2 mg tab
4
Non-Preferred
   
temozolomide 5 mg cap
4
Non-Preferred
TEMODAR
PA
lomustine 40 mg cap
5
Non-Preferred
CEENU
 
LEUKERAN 2 mg tab
6
Non-Preferred
   
lomustine 100 mg cap
6
Non-Preferred
CEENU
 
MYLERAN 2 mg tab
7
Non-Preferred
   
temozolomide 20 mg cap
9
Non-Preferred
TEMODAR
PA
temozolomide 250 mg cap
11
Non-Preferred
TEMODAR
PA
temozolomide 140 mg cap
13
Non-Preferred
TEMODAR
PA
temozolomide 100 mg cap, 180 mg cap
14
Non-Preferred
TEMODAR
PA
Angiogenesis Inhibitors [Inhibidores de Angiogénesis]
STIVARGA 40 mg tab

15
Preferred
 
PA, C
Antiandrogens [Antiandrógenos]
bicalutamide 50 mg tab

2
Preferred
CASODEX
 
flutamide 125 mg cap
4
Non-Preferred
EULEXIN
 
Antiestrogens [Antiestrógenos]
tamoxifen  citrate 10 mg tab, 20 mg tab
1
Preferred
NOLVADEX
 
Vaginal Estrogens [Estrógenos Vaginal]
VAGIFEM 10 mcg vag tab 
3
Non-Preferred
   
Antimetabolites [Antimetabolitos]
hydroxyurea 500 mg cap 
2
Preferred
HYDREA
 
mercaptopurine 50 mg tab
2
Preferred
PURINETHOL
 
methotrexate 2.5 mg tab
2
Preferred
METHOTREXATE
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
capecitabine 150 mg tab
7
Non-Preferred
XELODA
PA
capecitabine 500 mg tab
11
Non-Preferred
XELODA
PA
Antineoplastic Enzyme Inhibitors [Antineoplásicos Inhibidores de Enzimas]
SPRYCEL 20 mg tab 
14
Preferred
 
PA, C
SPRYCEL 50 mg tab
21
Preferred
 
PA, C
imatinib 100 mg tab
18
Non-Preferred
GLEEVEC
PA
SPRYCEL 70 mg tab
17
Preferred
 
PA, C
SPRYCEL 80 mg tab
25
Preferred
 
PA, C
TASIGNA 150 mg cap
22
Preferred
 
PA, C
SPRYCEL 100 mg tab
25
Preferred
 
PA, C
AFINITOR 2.5 mg tab
25
Preferred
 
PA, C
NEXAVAR 200 mg tab
25
Preferred
 
PA, C
SPRYCEL 140 mg tab
25
Preferred
 
PA, C
AFINITOR 10 mg tab, 5 mg tab, 7.5 mg tab
23
Preferred
 
PA, C
TASIGNA 200 mg cap
19
Preferred
 
PA, C
imatinib 400 mg tab
25
Non-Preferred
GLEEVEC
PA
Apetite Stimulants [Estimulantes de Apetito]
megestrol acetate 20 mg  tab, 40 mg tab
1
Preferred
MEGACE
 
megestrol acetate 40 mg/ml susp, 400 mg/10ml susp
2
Preferred
MEGACE
 
Aromatase Inhibitors [Inhibidores de la Aromatasa]
anastrozole 1 mg tab
1 Preferred ARIMIDEX  
Folic Acid Antagonists Rescue Agents [Antagonistas de Ácido Fólico]
leucovorin calcium 5 mg  tab
3
Preferred
LEUCOVORIN
 
leucovorin calcium 10 mg tab, 15 mg tab
4
Preferred
LEUCOVORIN
 
leucovorin calcium 25 mg tab
9
Preferred
LEUCOVORIN
 
Luteinizing Hormone-Releasing (LHRH) Analogs [Análogos De LHRH]
LUPRON DEPOT 45 mg
im kit
2
Preferred
 
PA, C
LUPRON DEPOT 11.25 mg im kit, 3.75 mg im kit
6
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
LUPRON DEPOT-PED
11.25 mg im kit, 15 mg im kit, 7.5 mg im kit
8
Preferred
 
PA, C
LUPRON DEPOT 22.5 mg
im kit, 30 mg im kit
9
Preferred
 
PA, C
LUPRON DEPOT-PED
11.25 mg (ped) im kit
9
Preferred
 
PA, C
LUPRON DEPOT-PED 30
mg (ped) im kit
10
Preferred
 
PA, C
leuprolide acetate 1 mg/
0.2 ml inj kit
7
Non-preferred
 
PA
ZOLADEX 3.6 mg, 10.8 mg subcutaneous implant
7
Non-preferred
 
PA
Miscellaneous Antineoplastics [Antineoplásicos Misceláneos]
MATULANE 50 mg cap

10
Non-Preferred
 
PA
ACTIMMUNE 2000000
unit/0.5ml sc soln
25
Non-Preferred
 
PA
INTRON A  6000000
unit/ml, 10000000 unit, 18000000 unit, 50000000
unit
 
Non-Preferred
 
PA
Mitotic Inhibitors [Inhibidores Mitóticos]
etoposide 50 mg cap
4 Non-Preferred VEPESID

DENTAL AND ORAL AGENTS [AGENTES DENTALES Y ORALES]
Antifungals [Antifungales]
clotrimazole 10 mg  mouth/throat lozenge, 10 mg mouth/throat troche
1
Preferred
MYCELEX
 
nystatin 100000 unit/ml mouth/throat susp
1
Preferred
MYCOSTATIN
 
Oral Antiseptics [Antisépticos Orales]
chlorhexidine gluconate
0.12 % mouth/throat soln 1 Preferred PERIDEX
Xerostomia [Xerostomía]
pilocarpine 5 mg tab
3
Preferred
SALAGEN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
DERMATOLOGICAL AGENTS [AGENTES DERMATOLÓGICOS]
Acne Antibiotics [Antibióticos para Acné]
sulfacetamide sodium sulfur 10-5 % external emulsion
1
Preferred
SULFACET R
 
clindamycin phosphate 1 % soln
2
Preferred
CLEOCIN T
 
erythromycin 2 % gel, 2 % soln
2
Preferred
ERYGEL
 
Acne Products [Productos para el Acné]
tretinoin 0.05 % crm,           
2
Preferred
RETIN A
AL < 21 años
isotretinoin 10 mg cap, 20 mg cap, 30 mg cap
6
Preferred
Zenatane
 
Antihistamines [Antihistamínicos]
hydroxyzine hcl 10 mg tab,  10 mg/5ml soln, 10 mg/5ml syr, 25 mg tab, 50 mg tab
1
Preferred
ATARAX
 
Antipsoriatics [Antipsoriáticos]
methoxsalen 10 m cap
 
Preferred
Oxsoralen
 
Antiseborrheic Products [Productos Antiseborrea]
selenium sulfide 2.5 % lot

1
Preferred
SELSUN
 
nystatin 100000 unit/gm oint, crm
1
Preferred
MYCOSTATIN
 
Dermatological Skin Cancer Agents [Dermatológicos para Cáncer de la Piel]
fluorouracil 2 % soln, 5 %  soln
3
Preferred
EFUDEX
 
fluorouracil 5 % crm
4
Non-Preferred
EFUDEX
 
Very High Potency Topical Glucocorticoids [Glucocorticoides Tópicos de Muy Alta
Potencia]
betamethasone dipropionate aug 0.05 % crm
3
  Non-Preferred
DIPROLENE
 
betamethasone dipropionate aug 0.05 % oint
4
Non-Preferred
DIPROLENE
 
High Potency Topical Glucocorticoids [Glucocorticoides Tópicos de Alta Potencia]
mometasone furoate 0.1 % oint, 0.1% crm, 0.1% soln
1
Preferred
ELOCON
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Medium Potency Topical Glucocorticoids [Glucocorticoides Tópicos de Mediana
Potencia]
triamcinolone acetonide  0.1 % crm, 0.1 % oint, 0.5
% crm, 0.5 % oint
1
Preferred
KENALOG
 
betamethasone valerate 0.1 % crm, 0.1 % lot, 0.1 % oint
1
Preferred
DIPROLENE
 
Low Potency Topical Glucocorticoids [Glucocorticoides Tópicos de Baja Potencia]
hydrocortisone 2.5 % crm,
2.5 % lot, 2.5 % oint
1
Preferred
HYDROCORTISONE
 
Pediculicides and Scabicides [Pediculicidas y Escabicidas]
permethrin 5 % crm 
3
Preferred
ELIMITE
QL= 60 gm.
lindane 1 % lot
4
Non-Preferred
LINDANE
QL = 60 cc, 30días,  ST
Topical Skin Antibiotics [Antibióticos Tópicos para la piel]
mupirocin 2 % oint

1
Preferred
BACTROBAN
 
silver sulfadiazine 1 % crm
1
Preferred
SILVADENE
 
metronidazole 0.75 % crm,
0.75 % gel, 0.75 % lot
4
Non-Preferred
METROLOTION
 
Topical Antifungals [Antifungales Tópicos]
clotrimazole 1 % crm

1
Preferred
LOTRIMIN
OTC (crm)
nystatin 100000 unit/gm oint, crm
1
Preferred
MYCOSTATIN
 
Topical Antipsoriatics [Antipsoriáticos Tópicos]
calcipotriene 0.005 % crm

6
Non-Preferred
DOVONEX
 
acitretin 10 mg cap, 17.5 mg cap, 25 mg cap
7
Non-Preferred
SORIATANE
 
DYSLIPIDEMICS [DISLIPIDÉMICOS]
Bile Acid Sequestrants [Secuestradores de Acidos Biliares]
cholestyramine 4 gm pckt,  4 gm/dose oral pwdr
3
Preferred
QUESTRAN
 
Fibric Acid Derivatives [Derivados de Ácido Fíbrico]
gemfibrozil 600 mg tab

1
Preferred
LOPID
 
HMG-CoA Reductase Inhibitors [Inhibidores de la Reductasa De HMG-CoA]
atorvastatin calcium 10 mg  tab, 20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LIPITOR
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
pravastatin sodium 10 mg tab, 20 mg tab, 80 mg tab
1
Non-Preferred
PRAVACHOL
 
simvastatin 10 mg tab, 20 mg tab, 40 mg tab, 5 mg tab, 80 mg tab
1
Preferred
ZOCOR
 
pravastatin sodium 40 mg tab
2
Non-Preferred
PRAVACHOL
 
GASTROINTESTINAL AGENTS [AGENTESGASTROINTESTINALES]
Antispasmodics [Antiespasmódicos]
dicyclomine hcl 10 mg cap,  20 mg tab
1
Preferred
BENTYL
 
dicyclomine hcl 10 mg/5ml soln
2
Preferred
BENTYL
 
Anti-Ulcer Agents [Agentes Anti-Ulceras]
misoprostol 100 mcg tab,  200 mcg tab
1
Preferred
CYTOTEC
 
sucralfate 1 gm tab
1
Preferred
CARAFATE
 
 1 gm/10ml susp
3
Non-Preferred
   
Digestive Enzymes [Enzimas Digestivas]
CREON 12000 unit cap dr  prt, 6000 unit cap dr prt
3
Preferred
 
C
CREON 24000 unit cap dr prt, 36000 unit cap dr prt, 3000-9500 unit cap dr prt
5
Preferred
 
C
Histamine2 (H2) Receptor Antagonists [Antagonistas del Receptor de H2]
famotidine  20 mg tab, 40 mg tab
1
Preferred
PEPCID
 
ranitidine hcl 15 mg/ml syr, 150 mg/10ml syr, 300 mg tab, 75 mg/5ml syr
1
Preferred
ZANTAC
 
Miscellaneous Gastrointestinal Agents [Agentes Gastrointestinales Misceláneos]
ursodiol 300 mg cap 
4
Preferred
ACTIGALL
PA
cromolyn sodium 100 mg/5ml oral conc
6
Non-Preferred
GASTROCROM
PA



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Proton Pump Inhibitors [Inhibidores de la Bomba de Protones]
omeprazole 10 mg cap dr, 20 mg cap dr,40 mg cap dr
1
Preferred
PRILOSEC
QL=180 caps/ 365 días
Rectal Anti-Inflammatories [Anti-Inflamatorios Rectales]
hydrocortisone ace pramoxine 1-1 % rect crm,
2.5-1 % rect crm
2
Preferred
ANALPRAM-HC
 
GENITOURINARY AGENTS [AGENTES GENITOURINARIOS]
Miscellaneous Genitourinary Agents [Agentes Genitourinarios Misceláneos]
phenazopyridine hcl 100  mg tab, 200 mg tab
1
Preferred
PYRIDIUM
QL= 6 tab.
Phosphate Binder Agents [Enlazadores de Fosfato]
RENVELA  0.8 gm pckt
8
Preferred
 
PA, C
RENVELA 2.4 gm pckt, 800 mg tab
8
Preferred
 
PA, C
calcium acetate 667 mg cap.
3
Non-Preferred
PHOSLO
 
Urinary Antibiotics [Antibióticos Urinarios]
ur n -c 81.6 mg tab
1
Preferred
URIN D/S
 
URETRON D/S tab
1
Preferred
   
URIMAR-T 120 mg tab
1
Preferred
   
urin ds tab
1
Preferred
URIN D/S
 
Urinary Antispasmodics [Antiespasmódicos Urinarios]
oxybutynin chloride 5 mg  tab, 5 mg/5ml syr
1
Preferred
DITROPAN
 
HEMATOLOGICAL AGENTS [AGENTES HEMATOLÓGICOS]
Antihemophilic Products [Productos Antithemofílicos]
ADVATE 250 unit iv soln,  500 unit iv soln, 1000 unit iv soln, 1500 unit iv
soln, 2000 unit iv soln, 3000 unit iv soln, 4000 unit iv soln
25
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
ALPHANATE/VWF COMPLEX/HUMAN 250
unit iv soln, 500 unit iv soln, 1000 unit iv soln, 1500 unit iv soln, 2000 unit
iv soln
25
Non-Preferred
 
PA
KOGENATE FS 1000 unit
intravenous kit, 2000 unit intravenous kit, 250 unit intravenous kit, 3000 unit
intravenous kit, 500 unit intravenous kit
25
Preferred
 
PA, C
KOGENATE FS BIO-SET
1000 unit intravenous kit, 2000 unit intravenous kit,
250 unit intravenous kit,
3000 unit intravenous kit,
500 unit intravenous kit
25
Preferred
 
PA, C
BENEFIX 250 unit intravenous kit, 500 unit intravenous kit, 1000 unit
intravenous kit, 2000 unit intravenous kit, 3000 unit intravenous kit
25
Preferred
 
PA, C
ANTIINHIBITOR
COAGULANT COMPLEX for inj
25
Non-Preferred
 
PA
ANTIHEMOPHILIC
FACTOR VIII for inj.
25
Non-Preferred
 
PA
Hemostatics [Hemostáticos]
tranexamic acid  650 mg tab, 1000 mg/ ml IV soln
  4
  Non-Preferred
  LYSTEDA
  PA
AMICAR 500 mg tab, 0.25 gm/ml oral soln
  5
  Non-Preferred
 
  PA
AMICAR 0.25 gm/ml oral soln
  8
  Non-Preferred
 
  PA
tranexamic acid  100 mg/ml IV soln
 
  Non-Preferred
  CYKLOKAPRON
  PA



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
HORMONAL AGENTS [AGENTES HORMONALES]
Androgens [Andrógenos]
testosterone cypionate 100  mg/ml im soln, 200 mg/ml im soln
2
Preferred
DEPO-
TESTOSTERONE
 
Antithyroid Agents [Agentes Antitiroide]
methimazole 10 mg tab, 5  mg tab
1
Preferred
TAPAZOLE
 
propylthiouracil 50 mg tab
2
Preferred
PROPYLTHIOURACIL
 
Calcimimetics [Calcimiméticos]
SENSIPAR 30 mg tab
7
Preferred
 
PA, C
SENSIPAR 60 mg tab
9
Preferred
 
PA, C
SENSIPAR 90 mg tab
10
Preferred
 
PA, C
Dopamine Agonists [Agonistas de Dopamina]
bromocriptine mesylate 2.5  mg tab
3
Preferred
PARLODEL
 
cabergoline 0.5 mg tab
3
Preferred
DOSTINEX
 
Dysmenorrhea Agents [Agentes para la Dismenorrea]
medroxyprogesterone  acetate 10 mg tab, 2.5 mg tab, 5 mg tab
1
Preferred
PROVERA
 
alyacen 1/35 1-35 mg-mcg tab
2
Preferred
ARANELLE
PA
CRYSELLE-28 0.3-30 mgmcg tab
2
Preferred
 
PA
LOW-OGESTREL 0.3-30 mg-mcg tab
2
Preferred
 
PA
medroxyprogesterone acetate 150mg/ml susp
5
Preferred
DEPO-PROVERA
PA
Estrogens [Estrógenos]
estradiol 0.5 mg tab, 1 mg  tab, 2 mg tab
1
Preferred
ESTRACE
 
estropipate 0.75 mg tab,
1.5 mg tab
1
Preferred
ESTROPIPATE
 
estropipate 3 mg tab
2
Preferred
ESTROPIPATE
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Estrogens and Progestins [Estrógenos y Progestinas]
estradiol -norethindrone acet 1-0.5 mg tab
4
Non-Preferred
ACTIVELLA
 
Growth Hormones Analogs [Análogos de Hormona de Crecimiento]
NORDITROPIN FLEXPRO           
5 mg/1.5ml sc soln
5
Preferred
 
PA, C
NORDITROPIN FLEXPRO
30 mg/3ml sc soln
8
Preferred
 
PA, C
NORDITROPIN
NORDIFLEX
30 mg/3ml sc soln
9
Preferred
 
PA, C
NORDITROPIN FLEXPRO
10 mg/1.5ml sc soln, 15 mg/1.5ml sc soln
8
Preferred
 
PA, C
Mineralocorticoids [Mineralocorticoides]
fludrocortisone acetate 0.1  mg tab
1
Preferred
FLORINEF
 
Prostaglandins [Prostaglandinas]
misoprostol 100 mcg tab,  200 mcg tab
1
Preferred
CYTOTEC
 
Somatostatic Analogs [Análogos de Somastatina]
octreotide acetate 50  mcg/ml inj soln
3
Preferred
SANDOSTATIN
PA
octreotide acetate 100 mcg/ml inj soln, 1000 mcg/5ml inj soln, 200 mcg/ml inj
soln, 500 mcg/ml inj soln
6
Preferred
SANDOSTATIN
PA
octreotide acetate 1000 mcg/ml inj soln
8
Preferred
SANDOSTATIN
PA
SANDOSTATIN LAR DEPOT 10 mg im kit
11
Non-Preferred
 
PA
SANDOSTATIN LAR DEPOT 30 mg im kit
14
Non-Preferred
 
PA
SANDOSTATIN LAR DEPOT 20 mg im kit
16
Non-Preferred
 
PA



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]


Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Thyroid Hormones [Hormona Tiroidea]
levothyroxine sodium 100  mcg tab, 112 mcg tab, 125 mcg tab, 137 mcg tab, 150
mcg tab, 175 mcg tab, 200 mcg tab, 25 mcg tab, 300 mcg tab, 50 mcg tab, 75 mcg
tab, 88 mcg tab
1
Preferred
SYNTHROID
 
SYNTHROID 100 mcg tab,
112 mcg tab, 125 mcg tab,
137 mcg tab, 150 mcg tab,
175 mcg tab, 200 mcg tab,
25 mcg tab, 300 mcg tab, 50 mcg tab, 75 mcg tab, 88 mcg tab
1
Preferred
 
C
Vasopressin Analogs [Análogos de Vasopresina]
desmopressin  acetate 4 mcg/ml inj soln
2
Non-Preferred
DDAVP
 
desmopressin acetate 0.2 mg tab
3
Non-Preferred
DDAVP
 
desmopressin ace rhinal tube 0.01 % nasal soln
4
Non-Preferred
DDAVP
 
desmopressin ace spray refrig 0.01 % nasal soln
4
Non-Preferred
DDAVP
 
desmopressin acetate 0.1 mg tab
4
Non-Preferred
DDAVP
 
desmopressin acetate spray 0.01 % nasal soln
4
Non-Preferred
DDAVP
 
STIMATE 1.5 mg/ml nasal soln
7
Non-Preferred
   
IMMUNOLOGICAL AGENTS [AGENTES INMUNOLÓGICOS]
Immunomodulators (TNF and Non-TNF) [Inmunomoduladores (TNF y No-TNF)]
ENBREL  25 mg sc kit, 25mg/0.5ml sc sol
9
Preferred
 
PA, C
ENBREL 50mg/ml sc soldermat
9
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
HUMIRA 10 mg/0.2ml sc
kit, 20 mg/0.4ml sc kit, 40 mg/0.8ml sc kit
9
Preferred
 
PA, C
REMICADE 100 mg iv soln
16
Preferred
 
PA, C
IMMUNOSUPPRESSANTS [IMMUNOSUPRESORES]
Organ Transplant Agents
cyclosporine modified 25  mg cap, 50 mg cap
3
Preferred
NEORAL
aPA
cyclosporine modified 25 mg cap, 50 mg cap
3
Preferred
NEORAL
aPA
NEORAL 25 mg cap
4
Preferred
 
aPA, C
cyclosporine 25 mg cap
4
Preferred
SANDIMMUNE
aPA
cyclosporine modified 100 mg cap, 100 mg/ml soln
4
Preferred
NEORAL
aPA
cyclosporine 100 mg cap
5
Preferred
SANDIMMUNE
aPA
cyclosporine modified 100 mg cap
5
Preferred
NEORAL
aPA
NEORAL 100 mg cap
5
Preferred
 
aPA, C
cyclosporine 100 mg cap, 25 mg cap
6
Preferred
SANDIMMUNE
aPA
SANDIMMUNE 100 mg
cap, 100 mg/ml soln, 25 mg cap
6
Preferred
 
aPA, C
cyclosporine modified 100 mg/ml soln
7
Preferred
NEORAL
aPA
NEORAL 100 mg/ml soln
8
Preferred
 
aPA, C
Glucocorticosteroids [Glucocorticoides]
dexamethasone 0.5 mg  tab, 0.5 mg/5ml oral elix, 0.5 mg/5ml soln, 0.75 mg tab, 1
mg tab, 1.5 mg tab, 2 mg tab, 4 mg tab, 6 mg tab
1
Preferred
DECADRON
 
dexamethasone sodium phosphate 120 mg/30ml inj soln, 20 mg/5ml inj soln, 4 mg/ml
inj soln
1
Preferred
DECADRON
OB-GYN



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización  Administrativa] • QL – Quantity Limit [Límite
de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age            
 Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to page 16 for
monthly net cost range [Ver página 16   Página 1 de 67 para rangos de costo neto
mensual] • P – Preferred Contracted Product [Producto Contratado Preferido]
              Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
KENALOG 10 mg/ml inj susp
1
Preferred
   
MEDROL 2 mg tab
1
Preferred
   
methylprednisolone 32 mg tab, 4 mg tab
1
Preferred
MEDROL
 
methylprednisolone (pak) 4 mg tab
1
Preferred
MEDROL
 
prednisolone 15 mg/5ml soln, 15 mg/5ml syr
1
Preferred
PRELONE
 
prednisone 1 mg tab, 10 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 50 mg tab
1
Preferred
DELTASONE
 
prednisone (pak) 10 mg tab, 5 mg tab
1
Preferred
DELTASONE
 
hydrocortisone 10 mg tab, 20 mg tab, 5 mg tab
2
Preferred
CORTEF
 
methylprednisolone 16 mg tab, 8 mg tab
2
Preferred
MEDROL
 
cortisone acetate 25 mg tab
3
Non-Preferred
CORTISONE
 
KENALOG 40 mg/ml inj susp
5
Non-Preferred
   
betamethasone sod phos & acet 6 mg/ml inj susp
2
Preferred
CELESTONE SOLUSPAN
OB-GYN
Organ Transplant Agents [Agentes para Trasplantes]
azathioprine 50 mg tab

1
Preferred
IMURAN
 
AZASAN 75 mg, 100 mg
 
Non-Preferred
   
mycophenolate mofetil 200 mg/ml susp, 250 mg cap, 500 mg tab
2
Preferred
CELLCEPT
aPA
tacrolimus 0.5 mg cap
3
Non-Preferred
PROGRAF
aPA
 MYFORTIC 180 mg tab dr
4
Preferred
 
aPA, C
tacrolimus 1 mg cap
4
Non-Preferred
PROGRAF
aPA
sirolimus 0.5 mg tab, 1 mg tab, 2 mg tab
5
Non-Preferred
RAPAMUNE
aPA
MYFORTIC 360 mg tab dr
6
Preferred
 
aPA, C
tacrolimus 5 mg cap
6
Non-Preferred
PROGRAF
aPA
RAPAMUNE 1 mg/ml soln
8
Non-Preferred
 
aPA



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017




--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
INFLAMMATORY BOWEL DISEASE [ENFERMEDAD INFLAMATORIA INTESTINAL]
Aminosalicylates [Aminosalicilatos]
mesalamine  rectal enema 4 gm
4
Preferred
ROWASA
 
DELZICOL 400 mg cap dr
5
Preferred
 
C
ASACOL HD 800 mg tab dr
6
Preferred
 
C
Immunomodulators (TNF and Non-TNF) [Inmunomoduladores (TNF y No-TNF)]
ENBREL  25 mg sc kit, 25mg/0.5ml sc sol
8
Preferred
 
PA, C
ENBREL 50mg/ml sc sol
9
Preferred
 
PA, C
HUMIRA 10 mg/0.2 ml sc kit, 20 mg/0.4ml sc kit, 40 mg/0.8ml sc kit
11
Preferred
 
PA, C
HUMIRA PEDIATRIC CROHNS START 40
mg/0.8ml sc kit
11
Preferred
 
PA, C
HUMIRA PEN 40 mg/0.8ml sc kit
11
Preferred
 
PA, C
HUMIRA PEN-CROHNS STARTER 40 mg/0.8ml sc kit
11
Preferred
 
PA, C
HUMIRA PEN-PSORIASIS STARTER 40 mg/0.8ml sc kit
11
Preferred
 
PA, C
REMICADE 100 mg iv soln
13
Preferred
 
PA, C
Intrarectal Low Potency Glucocorticoids [Glucocorticoides Intrarectales de Baja
Potencia]
hydrocortisone 100  mg/60ml rect enema
2
Preferred
COLOCORT
 
Sulfonamides [Sulfonamidas]
sulfasalazine 500 mg tab,  500 mg tab dr
1
Preferred
AZULFIDINE
 
MINERALS & ELECTROLYTES [MINERALES Y ELECTROLITOS]
Calcium Regulating Agents [Agentes Reguladores de Calcio]
calcitriol 0.25 mcg cap 
1
Preferred
ROCALTROL
 
calcitriol 0.5 mcg cap
2
Preferred
ROCALTROL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Carnitine Deficiency [Deficiencia de Carnitina]
levocarnitine 1 gm/10ml soln, 330 mg tab
3
Preferred
CARNITOR
 
Chelating Agents [Agentes Quelantes]
DEPEN TITRATABS  250 mg tab
25
Preferred
 
PA
Electrolytes/Minerals Replacement [Reemplazo de Electrolitos/Minerales]
potassium chloride 20  meq/15ml (10%) oral liquid, 20 meq/15ml (10%) soln
1
Preferred
KAY-CIEL
 
potassium chloride crys er 10 meq tab er, 20 meq tab er
1
Preferred
KLOR-CON
 
potassium chloride er 10 meq cap er, 8 meq cap er
2
Preferred
MICRO-K
 
potassium chloride 40 meq/15ml (20%) oral solution
4
Preferred
KAON CL
 
Potassium Removing Resins [Resinas Removedoras de Potasio]
sodium polystyrene  sulfonate 15 gm/60ml susp
3
Preferred
KAYEXALATE
 
Prenatal Vitamins [Vitaminas Prenatales]
classic  prenatal 28-0.8 mg tab
1
Preferred
PRENATAL VITAMINS
OB-GYN
prenatal 27-0.8 mg tab, 271 mg tab, 28-0.8 mg tab
1
Preferred
PREPLUS
OB-GYN
prenatal 19 tab chew, tab, 29-1 mg tab chew, 29-1 mg tab
1
Preferred
PRENATAL VITAMINS
OB-GYN
prenatal formula 28-0.8 mg tab
1
Preferred
PRENATAL VITAMINS
OB-GYN
prenatal low iron 27-0.8 mg tab, 27-1 mg tab
1
Preferred
PREPLUS
OB-GYN
prenatal plus iron 29-1 mg tab
1
Preferred
PRENATABS
OB-GYN
prenatal vitamins 0.8 mg tab, 28-0.8 mg tab
1
Preferred
PRENATAL VITAMINS
OB-GYN



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Vitamin K [Vitamina K]
MEPHYTOIN 5 mg tab

6
Non-Preferred
   
MUSCLE RELAXANTS [RELAJANTES MUSCULARES]
Antispasticity Agents [Agentes Antiespasticidad]
baclofen 10 mg tab, 20 mg  tab
1
Preferred
LIORESAL
 
dantrolene sodium 25 mg cap, 50 mg cap
2
Preferred
DANTRIUM
 
dantrolene sodium 100 mg cap
3
Preferred
DANTRIUM
 
Skeletal Muscle Relaxants [Relajantes Musculoesqueletales]
cyclobenzaprine hcl 10 mg  tab
1
Preferred
FLEXERIL
 
NASAL AGENTS [AGENTES NASALES]
Nasal Anticholinergics [Anticolinérgicos Nasales]
ipratropium bromide 0.03  % nasal soln
2
Non-Preferred
ATROVENT
 
Nasal Mast Cell Stabilizers [Estabilizadores Nasales de Mastocitos]
cromolyn sodium  5.2 mg/act nasal aerosol sol
1
Preferred
NASALCROM
 
Nasal Steroids [Esteroides Nasales]
fluticasone propionate 50  mcg/act nasal susp
1
Preferred
FLONASE
QL = 1 pompa / 30 días
OPHTHALMIC AGENTS [AGENTES OFTÁLMICOS]
Antiglaucoma Agents [Agentes Antiglaucoma]
brimonidine tartrate 0.2 %  ophth soln
1
Preferred
ALPHAGAN
 
dorzolamide hcl 2 % ophth soln
1
Preferred
TRUSOPT
 
levobunolol hcl 0.25 % ophth soln, 0.5 % ophth soln
1
Preferred
BETAGAN
 
timolol maleate 0.25 % ophth soln, 0.5 % ophth soln
1
Preferred
TIMOPTIC
 
dorzolamide hcl-timolol mal ophth sol 22.3-6.8 mg/ml
1
Preferred
COSOPT
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
betaxolol hcl 0.5 % ophth soln
2
Non-Preferred
BETOPTIC
 
Miotics [Mióticos]
pilocarpine hcl 1 % ophth  soln, 2 % ophth soln, 4 % ophth soln
3
Preferred
ISOPTOCARPINE
 
Mydriatics [Midriáticos]
atropine sulfate 1 % ophth  oint, 1 % ophth soln
1
Preferred
ISO-ATROPINE
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs) [Anti-Inflamatorios No
Esteroidales]
diclofenac sodium 0.1 %  ophth soln
1
Preferred
VOLTAREN
QL = max 30 días / 365 días
ketorolac tromethamine 0.5 % ophth soln
1
Preferred
ACULAR
QL = max 30 días / 365 días
Ophthalmic Antibiotics [Antibióticos Oftálmicos]
ciprofloxacin hcl 0.3 %  ophth soln
1
Preferred
CILOXAN
 
gentamicin sulfate 0.3 % ophth oint, 0.3 % ophth soln
1
Preferred
GARAMYCIN
 
ofloxacin 0.3 % ophth soln
1
Preferred
OCUFLOX
 
polymyxin b-trimethoprim 10000-0.1 unit/ml-% ophth soln
1
Preferred
POLYTRIM
 
tobramycin 0.3 % ophth soln
1
Preferred
TOBREX
 
bacitracin 500 unit/gm ophth oint
3
Non-Preferred
BACITRACIN
 
Ophthalmic Antivirals [Antivirales Oftálmicos]
trifluridine 1 % ophth soln

4
Non-Preferred
VIROPTIC
PA
Ophthalmic Prostaglandins [Prostaglandinas Oftálmicas]
latanoprost 0.005 % ophth  soln
1
Preferred
XALATAN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Ophthalmic Steroids [Esteroides Oftálmicos]
neomycin -polymyxindexamethasone 3.5-
10000-0.1 ophth oint, 3.5-
10000-0.1 ophth susp
1
Preferred
MAXITROL
 
prednisolone acetate 1 % ophth susp
2
Preferred
PRED FORTE
 
prednisolone sodium phosphate 1 % ophth soln
2
Preferred
INFLAMASE
 
fluorometholone 0.1 % ophth susp
3
Preferred
FML LIQUIFILM
 
OTIC AGENTS [AGENTES OTICOS]
Miscellaneous Otic Agents [Agentes Oticos Misceláneos]
acetic acid 2 % otic soln

2
Preferred
VOSOL
 
Otic Antibiotics [Antibióticos Oticos]
neomycin -polymyxin-hc 1 % otic soln, 3.5-10000-1 otic soln, 3.5-10000-1 otic
susp
2
Preferred
CORTISPORIN
 
cipro hc  0.2-1 % otic susp
1
Preferred
   
RESPIRATORY AGENTS [AGENTES RESPIRATORIOS]
Anticholinergic Bronchodilators [Broncodilatadores Anticolinérgicos]
ipratropium bromide 0.02  % inh soln
1
Preferred
ATROVENT
 
Antileukotrienes [Antileukotrienos]
montelukast sodium 10 mg  tab, 4 mg tab chew, 5 mg tab chew
1
Preferred
SINGULAIR
 
Antitussive-Expectorant [Expectorantes Antitusivos]
benzonatate  100 mg cap
1
Preferred
TESSALON
 
guaifenesin-codeine 10010 mg/5ml soln
1
Preferred
CHERATUSSIN
 
Bronchiolitis Agents [Agentes para Bronquiolitis]
SYNAGIS 50 mg/0.5ml im  soln
9
Preferred
 
PA, C
SYNAGIS 100 mg/ml im soln
11
Preferred
 
PA, C



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Inhaled Corticosteroids [Corticosteroides Inhalados]
FLOVENT DISKUS 100
mcg/blist inh aer pwdr, 250 mcg/blist inh aer pwdr, 50 mcg/blist inh aer pwdr
3
Preferred
 
QL = 1 pompa / 30 días, C
FLOVENT HFA 110
mcg/act inh aer, 44 mcg/act inh aer
3
Preferred
 
QL = 1 pompa / 30 días, C
ADVAIR DISKUS 100-50 mcg/dose inh aer pwdr, 250-50 mcg/dose inh aer pwdr
4
Preferred
 
QL= 1 pompa / 30 días, ST, C
ADVAIR HFA 115-21
mcg/act inh aer, 45-21 mcg/act inh aer
4
Preferred
 
QL= 1 pompa / 30 días, ST, C
budesonide 0.25 mg/2ml inh susp, 0.5 mg/2ml inh susp
4
Non-Preferred
PULMICORT
AL ≤ 12 años
budesonide 1mg/2ml inh susp
8
Non-Preferred
PULMICORT
AL ≤ 12 años
FLOVENT HFA 220
mcg/act inh aer
4
Preferred
 
QL= 1 pompa / 30 días, C
ADVAIR DISKUS 500-50 mcg/dose inh aer pwdr
5
Preferred
 
QL= 1 pompa / 30 días, ST, C
ADVAIR HFA 230-21 mcg/act inh aer
5
Preferred
 
QL= 1 pompa / 30 días, ST, C
Nonsedating Histamine1 Blocking Agents [Bloqueadores de Histamina1 No-Sedantes]
cetirizine HCl oral soln 1
MG/ML (5 MG/5ML)
1
Preferred
ZYRTEC
OTC
loratadine 5 mg/5ml soln, 5 mg/5ml syr
1
Preferred
CLARITIN
OTC
loratadine 10 mg tab
1
Preferred
CLARITIN
OTC
Phosphodiesterase Inhibitors [Inhibidores de la Fosfodiesterasa]
theophylline er 100 mg tab  er 12 hr, 200 mg tab er 12 hr, 300 mg tab er 12 hr,
450 mg tab er 12 hr
1
Preferred
THEO-DUR
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

SALUD FÍSICA
[graphic00004.jpg]



Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos
/Límites]
Sympathomimetic Bronchodilators [Broncodilatadores Simpatomiméticos]
albuterol sulfate (2.5  mg/3ml) 0.083% inh neb soln, (5 mg/ml) 0.5% inh neb
soln, 2 mg/5ml syr
1
Preferred
ALBUTEROL
 
terbutaline sulfate 2.5 mg tab, 5 mg tab
1
Preferred
BRETHINE
 
VENTOLIN HFA 108 (90 base) mcg/act inh aer
2
Preferred
 
QL = 1 pompa / 30 días, C
RHEUMATOID ARTHRITIS AGENTS [AGENTES PARA ARTRITIS REUMATOIDE]
Immunomodulators (TNF And Non-TNF) [Inmunomoduladores (TNF Y No-TNF)]
ENBREL  25 mg sc kit, 25mg/0.5ml sc sol
8
Preferred
 
PA, C
ENBREL 50mg/ml sc sol
9
Preferred
 
PA, C
ORENCIA 125 mg/ml subcutaneous solution prefilled syringe, 125 mg/ml ClickJect
sc sol Autoinjector
10
Preferred
 
PA, C
HUMIRA 10 mg/ 0.2ml sc kit, 20 mg/0.4ml sc kit, 40 mg/0.8ml sc kit
11
Preferred
 
PA, C
REMICADE 100 mg iv soln
13
Preferred
 
PA, C
Non-Biologic Agents [Agentes No-Biológicos]
methotrexate 2.5 mg tab
2
Preferred
METHOTREXATE
 
leflunomide 10 mg tab, 20 mg tab
4
Non-Preferred
ARAVA
PA
DEPEN TITRATABS 250 mg tab
25
Preferred
 
PA



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización           Administrativa] • QL – Quantity Limit
[Límite de Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL –
Age           Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to
page 16 for monthly net cost range [Ver página 16 Página de 67 para rangos de
costo neto mensual] • P – Preferred Contracted Product [Producto Contratado
Preferido] Revisado 5/18/2017



--------------------------------------------------------------------------------

ASES


Puerto Rico Healthcare Insurance Administration


Mental Health


2017


Formulary of Drugs Covered by


the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732



--------------------------------------------------------------------------------

[graphic00007.jpg]
 
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor
 
Ms. Ángela M. Ávila Marrero
Executive Director
 
Healthcare Insurance Administration



May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]
Ángela M. Ávila Marrero
Executive Director
[att5image1.jpg]



--------------------------------------------------------------------------------



PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov



--------------------------------------------------------------------------------

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




a.
Contraindication to the drug(s) included in the FDC;


b.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


c.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


d.
Lack of a therapeutic alternative in the FDC.



This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.



3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.





B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.




--------------------------------------------------------------------------------


C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.





I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.





J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.




--------------------------------------------------------------------------------

Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.




 Page 3 of 83

--------------------------------------------------------------------------------

SALUD MENTAL
[graphic00010.jpg]


GOVERNMENT HEALTHCARE PLAN


FORMULARY OF DRUGS COVERED BY THE GHP (FDC)


2017


TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
   
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
5    
MONTHLY NET COST RANGE
5    
GENERIC DRUGS
6    
ANTI-ADDICTION AGENTS
8    
Opioid Antagonist
8    
Detox Treatment
8    
ANTIANXIETY AGENTS
8    
Benzodiazepines
8    
Sedating Histamine 1 Blocking Agents
8    
ANTIDEPRESSANTS
9    
Miscellaneous Antidepressants
9    
Serotonin and/or Norepinephrine Modulators
9    
Tricyclic Agents
10    
ANTIPARKINSON AGENTS
10    
ANTIPSYCHOTICS
10    
Atypical - Second Generation
10    
Typical - First Generation
11    
MOOD STABILIZERS
12    
Bipolar Agents
12    
PSYCHOSTIMULANTS
13    
ADHD Amphetamines
13    
ADHD Non-Amphetamines
14    
SLEEP DISORDER AGENTS
14    
Benzodiazepines
14    
Miscellaneous Sleep Disorder Agents
14




 Page 4 of 83

--------------------------------------------------------------------------------

SALUD MENTAL
[graphic00010.jpg]



DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.



 
Drug Name
Net
Cost
Tier
Reference
Name
Requirements/
Limits
 
THERAPEUTIC CATEGORY
 
Therapeutic Class
 
ANTI-ADDICTION AGENTS
 
Opioid Antagonist
 
buprenorphine hcl 2 mg tab subl, 8 mg tab subl
3
Preferred
SUBUTEX
PA
 
SUBOXONE subl film 2-0.5 mg, 8-2 mg, 4-1 mg, 12-3 mg
4
Preferred
 
PA, C
 
Detox Treatment
 
b-1 100 mg tab
1
Preferred
THIAMINE
QL
 
clonidine hcl 0.1 mg tab
1
Preferred
CATAPRESS
   
folic acid 1 mg tab, 400 mcg tab, 800 mcg tab
1
Preferred
FOLIC ACID
QL, OTC
 
ibuprofen 800 mg tab
1
Preferred
MOTRIN
QL
 
loperamide hcl 2 mg cap
1
Preferred
IMODIUM
QL



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


 Page 5 of 83

--------------------------------------------------------------------------------

SALUD MENTAL
[graphic00010.jpg]



MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:

1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.


The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


GENERIC DRUGS


Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


 Page 6 of 83

--------------------------------------------------------------------------------

SALUD MENTAL
[graphic00010.jpg]



 Page 7 of 83

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]


SALUD MENTAL



 
 Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
 
Therapeutic Class [Clase  Terapéutica]
 
ANTI-ADDICTION AGENTS [AGENTES  CONTRA LA ADDICIÓN]
 
Opioid Antagonist [Antagonistas De Opioides]
 
buprenorphine hcl 2 mg tab  subl, 8 mg tab subl
3
Preferred
SUBUTEX
PA
 
SUBOXONE subl film 2-0.5 mg, 8-2 mg, 4-1 mg, 12-3 mg
4
Preferred
 
PA, C
 
Detox Treatment [Tratamiento De Detox]
 
b-1 100 mg tab
1
Preferred
THIAMINE
QL
 
clonidine hcl 0.1 mg tab
1
Preferred
CATAPRESS
   
folic acid 1 mg tab
1
Preferred
FOLIC ACID
QL
 
ibuprofen 800 mg tab
1
Preferred
MOTRIN
QL
 
loperamide hcl 2 mg cap
1
Preferred
IMODIUM
QL
 
ANTIANXIETY AGENTS [AGENTES PARA LA ANXIEDAD]
 
Benzodiazepines [Benzodiazepinas]
 
clonazepam 0.5 mg tab, 1  mg tab, 2mg tab
1
Preferred
KLONOPIN
   
diazepam 10 mg tab, 2 mg tab, 5 mg tab
1
Preferred
VALIUM
   
lorazepam 0.5 mg tab, 1 mg tab
1
Preferred
ATIVAN
   
diazepam 1 mg/ml soln
2
Non-Preferred
VALIUM
   
DIAZEPAM INTENSOL 5 mg/ml oral conc
2
Non-Preferred
     
lorazepam 2 mg/ml oral conc
2
Non-Preferred
ATIVAN
   
Sedating Histamine 1 Blocking Agents [Sedantes Bloqueadores Histamine 1]
 
hydroxyzine pamoate 100  mg cap, 25 mg cap, 50 mg cap
1
Preferred
VISTARIL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 8 of 83

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]


SALUD MENTAL



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
ANTIDEPRESSANTS [ANTIDEPRESIVOS]
 


Miscellaneous Antidepressants
  [Antidepresivos Misceláneos]  
bupropion hcl 75 mg tab          
1
Preferred
WELLBUTRIN
   
bupropion hcl er (sr) 100 mg tab er 12 hr, 150 mg tab er 12 hr, 200 mg tab er 12
hr
1
Preferred
WELLBUTRIN SR
   
escitalopram oxalate 5mg tab, 10 mg tab, 20 mg tab
1
Preferred
LEXAPRO
   
mirtazapine 15 mg tab, 30 mg tab, 45 mg tab, 7.5 mg tab
1
Preferred
REMERON
   
trazodone hcl 100 mg tab, 150 mg tab, 50 mg tab
1
Preferred
DESYREL
   
bupropion hcl 100 mg tab
2
Non-Preferred
WELLBUTRIN
   
bupropion hcl er (xl) 150 mg tab er 24 hr, 300 mg tab er 24 hr
2
Non-Preferred
WELLBUTRIN XL
   
mirtazapine 15 mg odt, 30 mg odt, 45 mg odt
3
Non-Preferred
REMERON
   
Serotonin and/or Norepinephrine Modulators [Moduladores De Serotonina y/o
Norepinefrina]
     
citalopram hydrobromide 10 mg tab, 20 mg tab, 40 mg tab
1
Preferred
CELEXA
   
fluoxetine hcl 10 mg cap, 20 mg cap
1
Preferred
PROZAC
   
paroxetine hcl 10 mg tab, 20 mg tab, 30 mg tab, 40 mg tab
1
Preferred
PAXIL
   
sertraline hcl 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
ZOLOFT
   
sertraline hcl oral concentrate 20 mg/ml
2
Non-Preferred
ZOLOFT
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 9 of 83

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]


SALUD MENTAL



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
venlafaxine hcl 100mg tab, 25mg tab, 37.5mg tab, 50mg tab, 75mg tab
1
Preferred
EFFEXOR
   
venlafaxine hcl er 150 mg cap er 24 hr, 37.5 mg cap er 24 hr, 75 mg cap er 24 hr
1
Preferred
EFFEXOR XR
   
duloxetine 20 mg cap, 30 mg cap, 60 mg cap
2
Non-Preferred
CYMBALTA
   
Tricyclic Agents [Tricíclicos]
 
amitriptyline hcl 10 mg tab,  100 mg tab, 150 mg tab, 25 mg tab, 50 mg tab, 75
mg tab
1
Preferred
ELAVIL
   
doxepin hcl 10 mg cap, 10 mg/ml oral conc, 25 mg cap, 50 mg cap, 75 mg cap
1
Preferred
SINEQUAN
   
imipramine hcl 10 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOFRANIL
   
nortriptyline hcl 10 mg cap, 10 mg/5ml soln, 25 mg cap, 50 mg cap, 75 mg cap
1
Preferred
PAMELOR
   
doxepin hcl 100 mg cap, 150 mg cap
2
Preferred
SINEQUAN
   
ANTIPARKINSON AGENTS [AGENTES ANTIPARKINSON]
 
Anticholinergics [Anticolinérgicos]
 
benztropine mesylate 0.5 mg tab, 1 mg tab, 2 mg tab
1
 
Preferred
COGENTIN
   
ANTIPSYCHOTICS [ANTIPSICÓTICOS]
 
Atypical - Second Generation [Atípicos - Segunda Generación]
             
olanzapine 10 mg tab, 15 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 7.5 mg tab
1
Preferred
ZYPREXA
   
quetiapine fumarate 25 mg tab
1
Preferred
SEROQUEL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 10 of 83

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]


SALUD MENTAL



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
risperidone 0.25 mg tab, 0.5 mg tab, 1 mg tab, 2 mg tab, 3 mg tab, 4 mg tab
1
Preferred
RISPERDAL
   
quetiapine fumarate 50 mg tab
2
Preferred
SEROQUEL
   
risperidone 1 mg/ml soln
2
Preferred
RISPERDAL
   
quetiapine fumarate 100 mg tab
3
Preferred
SEROQUEL
   
LATUDA 120 mg tab, 20 mg tab, 40 mg tab, 60 mg tab, 80 mg tab
4
Preferred
PA
PA, P
 
quetiapine fumarate 200 mg tab
4
Preferred
SEROQUEL
   
quetiapine fumarate 300 mg tab
5
Preferred
SEROQUEL
   
quetiapine fumarate 400 mg tab
6
Preferred
SEROQUEL
   
aripriprazole 2 mg tab, 5 mg tab, 10 mg tab, 15 mg tab, 20 mg tab, 30 mg tab
7
Non-Preferred
ABILIFY
PA
 
aripiprazole 1 mg/ml soln
10
Non-Preferred
ABILIFY
PA
 
Typical - First Generation [Típicos - Primera Generación]
 
fluphenazine hcl 1 mg tab,  10 mg tab, 2.5 mg tab, 5 mg tab
1
Preferred
PROLIXIN
   
haloperidol 0.5 mg tab, 1 mg tab, 2 mg tab, 2 mg/ml oral conc
1
Preferred
HALDOL
   
thioridazine hcl 10 mg tab, 25 mg tab, 50 mg tab
1
Preferred
MELLARIL
   
thiothixene 1 mg cap, 2 mg cap, 5 mg cap
1
Preferred
NAVANE
   
trifluoperazine hcl mg tab, 2 mg tab, 5 mg tab, 10 mg tab
2
Preferred
STELAZINE
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 11 of 83

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]


SALUD MENTAL



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
chlorpromazine hcl 25 mg tab
2
Preferred
THORAZINE
   
haloperidol 5 mg tab
2
Preferred
HALDOL
   
haloperidol decanoate 50 mg/ml im soln
2
Preferred
HALDOL DECANOATE
   
thioridazine hcl 100 mg tab
2
Preferred
MELLARIL
   
thiothixene 10 mg cap
2
Preferred
NAVANE
   
chlorpromazine hcl 100 mg tab, 50 mg tab
3
Preferred
THORAZINE
   
haloperidol 10 mg tab
3
Preferred
HALDOL
   
haloperidol decanoate 100 mg/ml im soln
3
Preferred
HALDOL DECANOATE
   
chlorpromazine hcl 200 mg tab
4
Preferred
THORAZINE
   
haloperidol 20 mg tab
4
Preferred
HALDOL
   
MOOD STABILIZERS [ESTABILIZADORES DEL ÁNIMO]
 
 Bipolar Agents [Agentes Para Bipolaridad]
 
divalproex sodium 125 mg  tab dr, 250 mg tab dr, 500 mg tab dr
1
Preferred
DEPAKOTE
   
lamotrigine 100 mg tab, 150 mg tab, 200 mg tab, 25 mg tab
1
Preferred
LAMICTAL
   
lamotrigine chew tab 5 mg, 25 mg
3
Non-Preferred
LAMICTAL
   
lithium carbonate 150 mg cap, 300 mg cap, 300 mg tab, 600 mg cap
1
Preferred
LITHIUM
   
lithium carbonate er 300 mg tab er, 450 mg tab er
1
Preferred
LITHIUM
   
olanzapine 10 mg tab, 15 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 7.5 mg tab
1
Preferred
ZYPREXA
   
quetiapine fumarate 25 mg tab
1
Preferred
SEROQUEL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 12 of 83

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]


SALUD MENTAL



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
risperidone 0.25 mg tab, 0.5 mg tab, 1 mg tab, 2 mg tab, 3 mg tab, 4 mg tab
1
Preferred
RISPERDAL
   
valproic acid 250 mg cap, 250 mg/5ml soln, 250 mg/5ml syr
1
Preferred
DEPAKENE
   
quetiapine fumarate 50 mg tab
2
Preferred
SEROQUEL
   
risperidone 1 mg/ml soln
2
Preferred
RISPERDAL
   
quetiapine fumarate 100 mg tab
3
Preferred
SEROQUEL
   
quetiapine fumarate 200 mg tab
4
Preferred
SEROQUEL
   
quetiapine fumarate 300 mg tab
5
Preferred
SEROQUEL
   
quetiapine fumarate 400 mg tab
6
Preferred
SEROQUEL
   
aripriprazole 10 mg tab, 15 mg tab, 2 mg tab, 5 mg tab, 20 mg tab, 30 mg tab
7
Non-Preferred
ABILIFY
PA
 
aripiprazole 1 mg/ml soln
10
Non-Preferred
ABILIFY
PA
 
PSYCHOSTIMULANTS [PSICOESTIMULANTES]
 
 ADHD Amphetamines [Anfetaminas ADHD]
 
amphetamine - dextroamphetamine 15 mg tab, 30 mg tab
2
Preferred
ADDERALL
AL 4-20años
 
amphetamine- dextroamphetamine 10 mg tab, 12.5 mg tab, 20 mg tab, 5 mg tab, 7.5
mg tab
3
Preferred
ADDERALL
AL 4-20 años
 
dextroamphetamine sulfate 10 mg tab, 5 mg tab
3
Preferred
DEXEDRINE
AL 4-20 años
 
dextroamphetamine sulfate er 5 mg cap er 24 hr, 10 mg cap er 24 hr
4
Non-Preferred
DEXEDRINE SR
AL 4-20 años



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 13 of 83

--------------------------------------------------------------------------------

Revisado: 1 de mayo de 2017
[graphic00002.jpg]


SALUD MENTAL



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
dextroamphetamine sulfate er 15 mg cap er 24 hr
5
Non-Preferred
DEXEDRINE SR
AL 4-20 años
 
DYANAVEL XR oral susp. er 2.5 mg/ mL
4
Non-Preferred
DYANAVEL XR
PA, AL 6-20 años
 
ADHD Non-Amphetamines [No-Anfetaminas ADHD]
 
clonidine hcl 0.1 mg tab          
1
Preferred
CATAPRESS
   
dexmethylphenidate hcl 2.5 mg tab, 5 mg tab
2
Preferred
FOCALIN
AL 6-20 años
 
methylphenidate hcl 5 mg tab
2
Preferred
RITALIN
AL 6-20 años
 
dexmethylphenidate hcl 10 mg tab
3
Preferred
FOCALIN
AL 6-20 años
 
methylphenidate hcl 10 mg tab, 20 mg tab
3
Preferred
RITALIN
AL 6-20 años
 
methylphenidate soln 5mg/5ml, 10 mg/5ml
 
Non-Preferred
METHYLIN
   
STRATTERA 10 mg cap, 100 mg cap, 18 mg cap, 25 mg cap, 40 mg cap, 60 mg cap, 80
mg cap
4
Preferred
 
PA, AL 6-20 años, P
 
SLEEP DISORDER AGENTS [DESORDENES DEL SUEÑO]
 


Benzodiazepines [Benzodiazepinas]
 
flurazepam hcl 15 mg cap,  30 mg cap
1
Preferred
DALMANE
   
temazepam 15 mg cap, 30 mg cap
1
Preferred
RESTORIL
   
Miscellaneous Sleep Disorder Agents [Agentes Misceláneos Desordenes Del Sueño]
 
doxepin hcl 10 mg cap, 10  mg/ml oral conc, 25 mg cap, 50 mg cap, 75 mg cap
1
Preferred
SINEQUAN
   
zolpidem tartrate 10 mg tab, 5 mg tab
1
Preferred
AMBIEN
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 14 of 83

--------------------------------------------------------------------------------

A
 
ABILIFY
14, 17
amitriptyline hcl
12
amphetamine-dextroamphetamine
17
   
B
 
b-1
9
benztropine mesylate
13
buprenorphine hcl
9
bupropion hcl
10, 11
bupropion hcl er (sr)
10
bupropion hcl er (xl)
11
   
C
 
chlorpromazine hcl

14, 15
citalopram hydrobromide
11
clonazepam
 9
clonidine hcl
9, 18
   
D
 
dexmethylphenidate hcl
18
dextroamphetamine sulfate
18
dextroamphetamine sulfate er
18
diazepam
9, 10
DIAZEPAM INTENSOL
10
divalproex sodium
15
doxepin hcl.
12, 19
DYANAVEL XR
18
   
E
 
escitalopram

10
 
 
F
 
fluoxetine hcl
11
fluphenazine hcl
14
flurazepam hcl
19
folic acid
 9
   
H
 
haloperidol
14, 15
haloperidol decanoate
15
hydroxyzine pamoate
10

I
 
Ibuprofen
9
imipramine hcl
12
   
L
 
lamotrigine
16
lamotrigine chew tab
16
LATUDA
13
lithium carbonate
16
lithium carbonate er
16
loperamide hcl

9
lorazepam
10
   
M
 
methylphenidate hcl
18
methylphenidate soln
18
mirtazapine

10, 11
   
N
     
nortriptyline hcl
12
   
O
 
olanzapine
 13, 16
   
P
 
paroxetine hcl
11
   
Q
 
quetiapine fumarate
 13, 14, 16, 17
   
R
 
risperidone
13, 16, 17
   
S
 
sertraline hcl
11
sertraline hcl oral concentrate .
11
STRATTERA

19
SUBOXONE
 9


 

 Page 15 of 83

--------------------------------------------------------------------------------

T
 
temazepam
19
thioridazine hcl
 14, 15
thiothixene

 14, 15
trazodone hcl

11
   
V
 
valproic acid
16
 venlafaxine hcl

12
venlafaxine hcl er
12
   
Z
 
zolpidem tartrate
19

 
 

 Page 16 of 83

--------------------------------------------------------------------------------

ASES


Puerto Rico Healthcare Insurance Administration


Sub-formulary of


Physical Health


2017


Formulary of Drugs Covered by


the Government Healthcare Plan (GHP)


Authorized by the P.R. Elections Commission CEE-SA-16-2732



--------------------------------------------------------------------------------

[graphic00007.jpg]
 
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor
 
Ms. Ángela M. Ávila Marrero
Executive Director
 
Healthcare Insurance Administration
 





May 1, 2017


TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS


Dear provider:


I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.


The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.


The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.


I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.


Cordially,


[signed]
Ángela M. Ávila Marrero
Executive Director


[att5image4.jpg]



--------------------------------------------------------------------------------



PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov



--------------------------------------------------------------------------------

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE


OF THE GOVERNMENT HEALTHCARE PLAN (GHP)



1.
Drug Formulary



The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process



In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




a.
Contraindication to the drug(s) included in the FDC;


b.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


c.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


d.
Lack of a therapeutic alternative in the FDC.



This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.



3.
Other Aspects of the Prescription Drug Coverage





A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.





 Page 3 of 83

--------------------------------------------------------------------------------


B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.





C.
ASES has an active process to continually review the prescription drug coverage
in accordnce with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.





D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.





E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.





F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.





G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Adminitration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.





H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.





I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.





J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.



 Page 4 of 83

--------------------------------------------------------------------------------

Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



K.
Emergency Rule



The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.



If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.


 Page 5 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]






GOVERNMENT HEALTHCARE PLAN


FORMULARY OF DRUGS COVERED BY THE GHP (FDC)


2017


TABLE OF CONTENTS


GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE OF THE GOVERNMENT HEALTHCARE
PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
11
MONTHLY NET COST RANGE
12
GENERIC DRUGS
12
ANALGESICS
13
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
13
Short-Acting Opioid Analgesics
13
ANESTHETICS
14
Local Anesthetics
14
ANTIBACTERIALS
14
First Generation Cephalosporins
14
Macrolides
14
Miscellaneous Antibacterials
14
Penicillins
15
Quinolones
15
Second Generation Cephalosporins
16
Sulfonamides
16
Third Generation Cephalosporins
16
ANTICONVULSANTS
16



 Page 6 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]



Anticonvulsants
16
ANTIDEMENTIA AGENTS
17
Cholinesterase Inhibitors
17
ANTIDEPRESSANTS
17
Monoamine Oxidase (Mao) Inhibitors
17
ANTIDIABETIC AGENTS
17
Alpha-Glucosidase Inhibitors
17
Biguanides
17
Dipeptidyl Peptidase-4 (Dpp-4) Inhibitors
18
Insulin Mixtures
18
Insulin Sensitizing Agents
18
Intermediate-Acting Insulins
18
Short-Acting Insulins
18
Sulfonylureas
18
ANTIEMETICS
18
Miscellaneous Antiemetics
18
Phenothiazines
18
ANTIGOUT AGENTS
19
Antigout Agents
19
Uricosurics
19
ANTIHYPERTENSIVES
19
Alpha-Adrenergic Agonists
19
Alpha-Adrenergic Blocking Agents
19
Angiotensin II Receptor Blockers (Arb)
19
Angiotensin-Converting Enzyme (Ace) Inhibitors
19
Calcium Channel Blocking Agents
19
Carbonic Anhydrase Inhibitors Diuretics
20
Cardioselective Beta Blocking Agents
20
Cardioselective Beta-Adrenergic Blocking Agents
20
Loop Diuretics
20
Nonselective Beta Blocking Agents
20



 Page 7 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




Potassium-Sparing Diuretics
21
Thiazide Diuretics
21
Vasodilator Beta Blockers
21
Vasodilators
21
ANTIMIGRAINE AGENTS
21
Beta-Adrenergic Blocking Agents
21
ANTIMYASTHENIC AGENTS
21
Parasympathomimetics
21
ANTIMYCOBACTERIALS
22
Antituberculars
22
ANTIPARASITICS
22
Antimalarials
22
ANTIPARKINSON AGENTS
22
Antiparkinson Dopaminergics
22
Dopamine Precursors
23
Monoamine Oxidase B (Mao-B) Inhibitors
23
ANTIVIRALS
23
Anti-Cytomegalovirus (Cmv) Agents
23
Antiherpetic Agents
23
Anti-Influenza Agents
23
BENIGN PROSTATIC HYPERTROPHY AGENTS
24
Alpha-Adrenergic Blocking Agents
24
BLOOD MODIFIERS
24
Anticoagulants
24
Colony Stimulating Factors
24
Platelet Modifying Agents
24
CARDIOVASCULAR AGENTS
24
Antiarrhythmics Class II
24
Antiarrhythmics Type I-A
25
Antiarrhythmics Type I-B
25
Antiarrhythmics Type I-C
25



 Page 8 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]


Antiarrhythmics Type III
25
Miscellaneous Cardiovascular Agents
25
Vasodilators
25
DENTAL AND ORAL AGENTS
26
Antifungals
26
DERMATOLOGICAL AGENTS
26
Topical Antibiotics
26
DYSLIPIDEMICS
26
Bile Acid Sequestrants
26
Fibric Acid Derivatives
26
Hmg-Coa Reductase Inhibitors
26
GASTROINTESTINAL AGENTS
27
Histamine2 (H2) Receptor Antagonists
27
Miscellaneous Gastrointestinal Agents
27
Proton Pump Inhibitors
27
GENITOURINARY AGENTS
27
Miscellaneous Genitourinary Agents
27
HORMONAL AGENTS
27
Antithyroid Agents
27
Calcimimetic Agents
27
Dopamine Agonists
27
Thyroid Hormones
27
IMMUNOSUPPRESSANTS
28
Glucocorticosteroids
28
INFLAMMATORY BOWEL DISEASE
28
Aminosalicylates
28
Sulfonamides
28
MINERALS & ELECTROLYTES
28
MUSCLE RELAXANTS
28
Antispasticity Agents
28
Skeletal Muscle Relaxants
29



 Page 9 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]


OPHTHALMIC AGENTS
29
Antiglaucoma Agents
29
Ophthalmic Antibiotics
29
Ophthalmic Prostaglandins
29
Ophthalmic Steroids
29
OTIC AGENTS
30
Miscellaneous Otic Agents
30
Otic Antibiotics
30
RESPIRATORY AGENTS
30
Anticholinergic Bronchodilators
30
Antileukotrienes
30
Antitussive-Expectorant
30
Inhaled Corticosteroids
30
Sedating Histamine1 Blocking Agents
31
Sympathomimetic Bronchodilators
31



 Page 10 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]



DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES


The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.


The example below illustrates the information provided for the drugs included in
the FDC.



 
Drug Name
Net
Cost
Tier
Reference Name
Requirements/
Limits
 
THERAPEUTIC CATEGORY
 
Therapeutic Class

ANALGESICS
 
Nonsteroidal Anti-Inflammatory Agents (NSAIDs)
 
ibuprofen 400 mg tab, 600 mg tab
1
Preferred
MOTRIN
QL = 5 days
 
indomethacin 25 mg cap, 50 mg cap
1
Non-preferred
INDOCIN
QL = 5 days
 
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
QL = 5 days
 
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
QL = 5 days
 
naproxen sodium 275 mg tab, 550 mg tab
1
Preferred
ANAPROX
QL = 5 days
 
salsalate 500 mg tab, 750 mg tab
1
Preferred
DISALCID
QL = 5 days
 
indomethacin er 75 mg cap er
2
Non- preferred
INDOCIN
QL = 5 days



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


 Page 11 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]



MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.


The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


GENERIC DRUGS

Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


 Page 12 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
 
          Therapeutic Class [Clase Terapéutica]
 
ANALGESICS [ANALG ÉSICOS]
 
          Nonsteroidal Anti-Inflammatory Agents (NSAIDs) [Anti-Inflamatorios No
Esteroidales]
 
ibuprofen 400 mg tab, 600  mg tab
1
Preferred
MOTRIN
QL=5 días
 
nabumetone 500 mg tab, 750 mg tab
1
Preferred
RELAFEN
QL=5 días
 
naproxen 250 mg tab, 375 mg tab, 500 mg tab
1
Preferred
NAPROSYN
QL=15 días No repeticiones
 
salsalate 500 mg tab, 750 mg tab
1
Preferred
DISALCID
QL=5 días
 
indomethacin 25 mg cap, 50 mg cap
1
Non-Preferred
INDOCIN
   
Short-Acting Opioid Analgesics [Analgésicos Opiodes De Corta Duración]
 
acetaminophen -codeine 120-12 mg/5ml soln, 300-15 mg tab, 300-30 mg tab, 300-
60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=5 días
 
acetaminophen-codeine #2 300-15 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=5 días
 
acetaminophen-codeine #3 300-30 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=5 días
 
acetaminophen-codeine #4 300-60 mg tab
1
Preferred
TYLENOL-
CODEINE
QL=5 días
 
butalbital-apap-caffeine 50325-40 mg tab
1
Preferred
FIORICET
QL=5 días
 
tramadol hcl 50 mg tab
1
Preferred
ULTRAM
QL=5 días
 
butalbital-apap-caffeine 50325-40 mg cap
2
Preferred
FIORICET
QL=5 días
 
margesic 50-325-40 mg cap
2
Preferred
FIORICET
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9  para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 13 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
ANESTHETICS [ANESTÉSICOS]
 
 Local Anesthetics [Anestésicos Locales]
 
 lidocaine viscous 2 % mouth/throat soln
 
1
 
 
 
Preferred
 
 
 
 
XYLOCAINE
QL=5 días
 
 
ANTIBACTERIALS [ANTIBACTERIANOS]
 
First Generation Cephalosporins [Cefalosporinas De Primera Generación]
 
cephalexin 125 mg/5ml  susp, 250 mg cap, 500 mg cap
1
Preferred
KEFLEX
QL=5 días
 
cefadroxil 250 mg/5ml susp
2
Non-Preferred
DURICEF
QL=5 días, AL 012 años
 
cephalexin 250 mg/5ml susp
2
Preferred
KEFLEX
QL=5 días
 
cefadroxil 500 mg/5ml susp
3
Non-Preferred
DURICEF
QL=5 días, AL 0-12 años
 
Macrolides [Macrólidos]
 
azithromycin 250 mg tab,  500 mg tab
1
Preferred
ZITHROMAX
QL=5 días
 
azithromycin 1 gm pckt, 100 mg/5ml susp, 200 mg/5ml susp, 600 mg tab
2
Preferred
ZITHROMAX
QL=5 días
 
clarithromycin 125 mg/5ml susp, 250 mg tab, 500 mg tab
2
Preferred
BIAXIN
QL=5 días
 
clarithromycin 250 mg/5ml susp
3
Preferred
BIAXIN
QL=5 días
 
erythromycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
QL=5 días
 
erythromycin ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
QL=5 días
 
ERYTHROCIN STEARATE
250 mg tab
4
Non-Preferred
 
QL=5 días
 
Miscellaneous Antibacterials [Antibacterianos Misceláneos]
 
clindamycin hcl 150 mg cap,  300 mg cap, 75 mg cap
1
Preferred
CLEOCIN
QL=5 días
 
MACRODANTIN 25 mg cap
1
Preferred
 
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 14 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Cost
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
metronidazole 250 mg tab, 500 mg tab
1
Preferred
FLAGYL
QL=5 días
 
nitrofurantoin macrocrystal 50 mg cap
1
Preferred
MACRODANTIN
QL=5 días
 
nitrofurantoin macrocrystal 100 mg cap
2
Preferred
MACRODANTIN
QL=5 días
 
nitrofurantoin monohyd macro 100 mg cap
2
Preferred
MACROBID
QL=5 días
   
Penicillins [Penicilinas]
 
amoxicillin 125 mg/5ml susp,  200 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 400
mg/5ml susp, 500 mg cap, 500 mg tab, 875 mg tab
1
Preferred
AMOXIL
QL=5 días
 
amoxicillin-pot clavulanate 200-28.5 mg/5ml susp, 40057 mg/5ml susp, 500-125 mg
tab, 600-42.9 mg/5ml susp, 875-125 mg tab
1
Preferred
AUGMENTIN
QL=5 días
 
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
QL=5 días
 
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
QL=5 días
 
amoxicillin-pot clavulanate 250-125 mg tab, 250-62.5 mg/5ml susp
3
Preferred
AUGMENTIN
QL=5 días
   
Quinolones [Quinolonas]
 
ciprofloxacin hcl 250 mg tab,  500 mg tab, 750 mg tab
1
Preferred
CIPRO
QL=5 días
 
levofloxacin 250 mg tab, 500 mg tab, 750 mg tab
1
Preferred
LEVAQUIN
QL=5 días
 
ciprofloxacin 500 mg/5ml (10%) susp
3
Preferred
CIPRO
QL=5 días
 
ciprofloxacin 250 mg/5ml (5%) susp
4
Preferred
CIPRO
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 15 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
Second Generation Cephalosporins [Cefalosporinas De Segunda Generación]
 
cefaclor 250 mg cap, 500  mg cap
2
Preferred
CECLOR
QL=5 días
 
cefprozil 125 mg/5ml susp, 250 mg tab, 250 mg/5ml susp, 500 mg tab
2
Preferred
CEFZIL
QL=5 días
 
Sulfonamides [Sulfonamidas]
 
sulfamethoxazole-tmp ds 800-160 mg tab
1
 
Preferred
SEPTRA
QL=5 días
 
sulfamethoxazoletrimethoprim 200-40 mg/5ml susp, 400-80 mg tab
1
Preferred
SEPTRA
QL=5 días
 
Third Generation Cephalosporins [Cefalosporinas De Tercera Generación]
 
cefdinir 125 mg/5ml susp,  300 mg cap
2
Preferred
OMNICEF
QL=5 días
 
cefdinir 250 mg/5ml susp
3
Preferred
OMNICEF
QL=5 días
 
ANTICONVULSANTS [ANTICONVULSIVANTES]
 
 Anticonvulsants [Anticonvulsivantes]
 
carbamazepine 100 mg tab  chew, 200 mg tab
1
Preferred
TEGRETOL
QL=5 días
 
gabapentin 100 mg cap, 300 mg cap, 400 mg cap, 600 mg tab, 800 mg tab
1
Preferred
NEURONTIN
QL=5 días
 
levetiracetam 250 mg tab, 500 mg tab
1
Preferred
KEPPRA
QL=5 días
 
oxcarbazepine 150 mg tab
1
Preferred
TRILEPTAL
QL=5 días
 
phenobarbital 100 mg tab, 15 mg tab, 16.2 mg tab, 30 mg tab, 32.4 mg tab, 60 mg
tab, 64.8 mg tab, 97.2 mg tab
1
Preferred
PHENOBARBITAL
QL=5 días
 
primidone 250 mg tab, 50 mg tab
1
Preferred
MYSOLINE
QL=5 días
 
topiramate 100 mg tab, 200 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOPAMAX
QL=5 días
 
DILANTIN 30 mg cap
2
Preferred
 
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 16 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
levetiracetam 1000 mg tab, 750 mg tab
2
Preferred
KEPPRA
QL=5 días
 
oxcarbazepine 300 mg tab, 600 mg tab
2
Preferred
TRILEPTAL
QL=5 días
 
phenytoin 125 mg/5ml susp, 50 mg tab chew
2
Preferred
DILANTIN
QL=5 días
 
phenytoin sodium extended
100 mg cap, 200 mg cap,
300 mg cap
2
Preferred
DILANTIN
QL=5 días
 
phenytoin sodium extended
100 mg cap, 200 mg cap,
300 mg cap
2
Preferred
DILANTIN
QL=5 días
 
ethosuximide 250 mg cap, 250 mg/5ml soln
3
Preferred
ZARONTIN
QL=5 días
 
phenobarbital 20 mg/5ml oral elix, 20 mg/5ml soln
3
Preferred
PHENOBARBITAL
QL=5 días
 
ANTIDEMENTIA AGENTS [AGENTES ANTIDEMENCIA]
 
 Cholinesterase Inhibitors [Inhibidores De Colinesterasa]
 
donepezil hcl 10 mg tab, 5  mg tab
1
Preferred
ARICEPT
QL=5 días
 
rivastigmine tartrate 1.5 mg cap, 3 mg cap, 4.5 mg cap, 6 mg cap
3
Preferred
EXELON
QL=5 días
 
ANTIDEPRESSANTS [ANTIDEPRESIVOS]
 
 Monoamine Oxidase (Mao) Inhibitors [Inhibidores De Mao]
 
selegiline  hcl 5 mg tab
3
Non-Preferred
CARBEX
QL=5 días
 
ANTIDIABETIC AGENTS [AGENTES ANTIDIABÉTICOS]
 
          Alpha-Glucosidase Inhibitors [Inhibidores De Alfa Glucosidasa]
 
acarbose 100 mg tab, 25 mg  tab, 50 mg tab
2
Preferred
PRECOSE
QL=5 días
 
Biguanides [Biguanidas]
 
metformin hcl 1000 mg tab,  500 mg tab, 850 mg tab
1
Preferred
GLUCOPHAGE
QL=5 días




• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]




 Page 17 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
Dipeptidyl Peptidase-4 (Dpp-4) Inhibitors [Inhibidores De Dpp-4]
 
KOMBIGLYZE XR 2.5          -1000 mg tab er 24 hr, 5-1000 mg tab er 24 hr, 5-500
mg tab er 24 hr
3
Preferred
 
QL=5 días, ST, P
 
ONGLYZA 2.5 mg tab, 5 mg tab
3
Preferred
 
QL=5 días, ST, P
 
Insulin Mixtures [Mezclas De Insulinas]
 
HUMULIN 70/30 (70          -30) 100 unit/ml sc susp
2
Preferred
 
QL= 1 vial / 30 días, P
 
Insulin Sensitizing Agents [Agentes Sensibilizantes De Insulin]
 
pioglitazone hcl 15 mg tab,  30 mg tab, 45 mg tab
1
Preferred
ACTOS
QL=5 días
 
Intermediate-Acting Insulins [Insulinas De Duración Intermedia]
 
HUMULIN N 100 unit/ml sc  QL= 1 vial / susp 2 Preferred  30 días, P
 
Short-Acting Insulins [Insulinas De Corta Duración]
 
HUMULIN R 100 unit/ml inj  soln
2
Preferred
 
QL= 1 vial / 30 días, P
 
Sulfonylureas [Sulfonilureas]
 
glimepiride 1 mg tab, 2 mg  tab, 4 mg tab
1
Preferred
AMARYL
QL=5 días
 
glipizide 10 mg tab, 5 mg tab
1
Preferred
GLUCOTROL
QL=5 días
 
ANTIEMETICS [ANTIEMÉTICOS]
 
 Miscellaneous Antiemetics [Antieméticos Misceláneos]
 
metoclopramide hcl 10 mg  tab, 5 mg tab, 5 mg/ml inj soln
1
Preferred
REGLAN
QL=5 días
 
trimethobenzamide hcl 300 mg cap
1
Preferred
TIGAN
QL=5 días
 
Phenothiazines [Fenotiazinas]
 
prochlorperazine maleate 10  mg tab, 5 mg tab
1
Preferred
COMPAZINE
QL=5 días
 
prochlorperazine 25 mg rect supp
4
Non-Preferred
COMPAZINE
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 18 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
ANTIGOUT AGENTS [AGENTES ANTIGOTA]
 
 Antigout Agents [Agentes Antigota]
 
allopurinol 100 mg tab, 300  mg tab
1
Preferred
ZYLOPRIM
QL=5 días
 
colchicine 0.6 mg cap
3
Preferred
MITIGARE
PA
 
colchicine 0.6 mg tab
3
Non-Preferred
COLCRYS
QL= 3 tab, 15días
 
Uricosurics [Uricosúricos]
 
probenecid 500 mg tab          
1
Preferred
BENEMID
QL=5 días
 
ANTIHYPERTENSIVES [ANTIHIPERTENSIVOS]
 
 Alpha-Adrenergic Agonists [Agonistas Alfa Adrenérgicos]
 
clonidine hcl 0.2 mg tab, 0.3  mg tab
1
Preferred
CATAPRESS
QL=5 días
 
methyldopa 250 mg tab, 500 mg tab
1
Preferred
ALDOMET
QL=5 días
 
Alpha-Adrenergic Blocking Agents [Bloqueadores Alfa Adrenérgicos]
 
terazosin hcl 1 mg cap, 10  mg cap, 2 mg cap, 5 mg cap
1
Preferred
HYTRIN
QL=5 días
 
Angiotensin II Receptor Blockers (Arb) [Antagonistas Del Receptor Angiotensina
II]
 
losartan potassium           100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
COZAAR
QL=5 días
 
losartan potassium-hctz 100-12.5 mg tab, 100-25 mg
tab, 50-12.5 mg tab
1
Preferred
HYZAAR
QL=5 días
 
Angiotensin-Converting Enzyme (Ace) Inhibitors [Inhibidores De La Enzima
Convertidora De
Angiotensin]
 
lisinopril 10 mg tab, 2.5 mg  tab, 20 mg tab, 30 mg tab, 40 mg tab, 5 mg tab
1
Preferred
ZESTRIL
QL=5 días
 
lisinopril-hydrochlorothiazide 10-12.5 mg tab, 20-12.5 mg tab, 20-25 mg tab
1
Preferred
ZESTORETIC
QL=5 días
 
Calcium Channel Blocking Agents [Bloqueadores De Canales De Calcio]
 
amlodipine besylate 10 mg  tab, 2.5 mg tab, 5 mg tab
1
Preferred
NORVASC
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 19 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
diltiazem hcl 120 mg tab, 30 mg tab, 60 mg tab, 90 mg tab
1
Preferred
CARDIZEM
QL=5 días
 
verapamil hcl 120 mg tab, 40 mg tab, 80 mg tab
1
Preferred
CALAN
QL=5 días
 
Carbonic Anhydrase Inhibitors Diuretics [Diuréticos Inhibidores De Anhidrasa
Carbónica]
 
acetazolamide 125 mg tab,  250 mg tab
3
Preferred
DIAMOX
QL=5 días
 
Cardioselective Beta Blocking Agents [Bloqueadores Beta Cardioselectivos]
 
atenolol 100 mg tab,           25 mg tab, 50 mg tab
1
Preferred
TENORMIN
QL=5 días
 
metoprolol succinate er 25 mg tab er 24 hr, 50 mg tab er 24 hr
1
Preferred
LOPRESSOR
QL=5 días
 
metoprolol tartrate 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
LOPRESSOR
QL=5 días
 
metoprolol succinate er 100 mg tab er 24 hr, 200 mg tab er 24 hr
2
Preferred
LOPRESSOR
QL=5 días
 
Cardioselective Beta-Adrenergic Blocking Agents [Bloqueadores Beta-Adrenérgicos
Cardioselectivos]
 
atenolol          -chlorthalidone 10025 mg tab, 50-25 mg tab
1
Preferred
TENORETIC
QL=5 días
 
metoprolol-
hydrochlorothiazide 50-25 mg tab
2
Non-Preferred
LOPRESSOR HCT
QL=5 días
 
metoprolol-
hydrochlorothiazide 100-25 mg tab, 100-50 mg tab
3
Non-Preferred
LOPRESSOR HCT
QL=5 días
 
Loop Diuretics [Diuréticos Del Asa]
 
furosemide 10 mg/ml soln,  20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LASIX
QL=5 días
 
Nonselective Beta Blocking Agents [Bloqueadores Beta No-Selectivos]
 
propranolol hcl 10 mg tab,  20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
INDERAL
QL=5 días
 
propranolol hcl 60 mg tab
2
Preferred
INDERAL
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 20 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
Potassium-Sparing Diuretics [Diuréticos Conservadores De Potasio]
 
spironolactone 100 mg tab,  25 mg tab, 50 mg tab
1
Preferred
ALDACTONE
QL=5 días
 
triamterene-hctz 37.5-25 mg cap, 37.5-25 mg tab, 75-50 mg tab
1
Preferred
MAXZIDE
QL=5 días
 
Thiazide Diuretics [Diuréticos Tiazidas]
 
chlorothiazide 250 mg tab,  500 mg tab
1
Preferred
DIURIL
QL=5 días
 
chlorthalidone 25 mg tab, 50 mg tab
1
Preferred
HYGROTON
QL=5 días
 
DIURIL 250 mg/5ml susp
1
Preferred
 
QL=5 días
 
hydrochlorothiazide 12.5 mg tab, 25 mg tab, 50 mg tab
1
Preferred
MICROZIDE
QL=5 días
 
indapamide 1.25 mg tab, 2.5 mg tab
1
Preferred
LOZOL
QL=5 días
 
metolazone 2.5 mg tab, 5 mg tab
1
Non-Preferred
ZAROXOLYN
QL=5 días
 
chlorthalidone 100 mg tab
2
Preferred
HYGROTON
QL=5 días
 
metolazone 10 mg tab
2
Non-Preferred
ZAROXOLYN
QL=5 días
 
Vasodilator Beta Blockers [Bloqueadores Beta Vasodilatadores]
 
carvedilol 12.5 mg tab, 25  mg tab, 3.125 mg tab, 6.25 mg tab
1
Preferred
COREG
QL=5 días
 
Vasodilators [Vasodilatadores]
 
hydralazine hcl 10 mg tab,  100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
APRESOLINE
QL=5 días
 
ANTIMIGRAINE AGENTS [AGENTES ANTIMIGRAÑA]
 
 Beta-Adrenergic Blocking Agents [Bloqueadores Beta Adrenérgicos]
 
topiramate 100 mg tab, 200  mg tab, 25 mg tab, 50 mg
tab 1 Preferred TOPAMAX QL=5 días
 
ANTIMYASTHENIC AGENTS [AGENTES ANTIMIASTÉNICOS]
 
 Parasympathomimetics [Parasimpatomiméticos]
 
pyridostigmine bromide 60  mg tab
2
Preferred
MESTINON
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 21 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
pyridostigmine bromide 180 mg tab er
6
Non-Preferred
MESTINON
   
ANTIMYCOBACTERIALS [ANTIMICOBACTERIANOS]
 
 Antituberculars [Antituberculosos]
 
isoniazid 100 mg tab, 300  mg tab
1
Preferred
ISONIAZID
QL=5 días
 
rifampin 150 mg cap
1
Preferred
RIFADIN
QL=5 días
 
pyrazinamide 500 mg tab
2
Non-Preferred
PYRAZINAMIDE
QL=5 días
 
rifampin 300 mg cap
2
Preferred
RIFADIN
QL=5 días
 
isoniazid 50 mg/5ml syr
5
Non-Preferred
ISONIAZID
QL=5 días
 
rifabutin 150 mg cap
   
MYCOBUTIN
Puerto Rico Health
Department
Tuberculosis Program
 
cycloserine 250 mg cap
   
SEROMYCIN
 
CAPASTAT SULFATE 1 gm inj
       
RIFAMATE 150-300 mg cap
       
TRECATOR 250 mg tab
       
ANTIPARASITICS [ANTIPARASITARIOS]
 
 Antimalarials [Antimaláricos]
 
chloroquine phosphate 250  mg tab, 500 mg tab
1
Preferred
ARALEN
QL=5 días
 
hydroxychloroquine sulfate 200 mg tab
1
Preferred
PLAQUENIL
QL=5 días
 
DARAPRIM 25 mg tab
7
Non-Preferred
 
QL=5 días
 
ANTIPARKINSON AGENTS [AGENTES ANTIPARKINSON]
 
 Antiparkinson Dopaminergics [Dopaminérgicos Antiparkinson]
 
amantadine hcl 50 mg/5ml  syr
1
Preferred
SYMMETREL
QL=5 días
 
pramipexole dihydrochloride 0.125 mg tab, 0.25 mg tab, 0.5 mg tab, 0.75 mg tab,
1 mg tab, 1.5 mg tab
1
Preferred
MIRAPEX
QL=5 días
 
ropinirole hcl 0.25 mg tab, 0.5 mg tab, 1 mg tab, 3 mg tab, 4 mg tab, 5 mg tab
1
Preferred
REQUIP
QL=5 días
 
ropinirole hcl 2 mg tab
2
Preferred
REQUIP
QL=5 días
 
amantadine hcl 100 mg cap
3
Preferred
SYMMETREL
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9  para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 22 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
bromocriptine mesylate 2.5 mg tab
3
Preferred
PARLODEL
QL=5 días
 
carbidopa-levodopaentacapone 18.75-75-200 mg tab
4
Non-Preferred
STALEVO
QL=5 días
 
carbidopa-levodopaentacapone 12.5-50-200 mg tab, 25-100-200 mg tab,
31.25-125-200 mg tab, 37.5150-200 mg tab, 50-200-200 mg tab
5
Non-Preferred
STALEVO
QL=5 días
 
Dopamine Precursors [Precursores De Dopamina]
 
carbidopa          -levodopa 10-100 mg tab, 25-100 mg tab
1
Preferred
SINEMET
QL=5 días
 
carbidopa-levodopa 25-250 mg tab
2
Preferred
SINEMET
QL=5 días
 
carbidopa-levodopa er 25100 mg tab er, 50-200 mg tab er
2
Preferred
SINEMET CR
QL=5 días
 
Monoamine Oxidase B (Mao-B) Inhibitors [Inhibidores De Mao-B]
 
selegiline hcl 5 mg tab          
3
Preferred
CARBEX
QL=5 días
 
ANTIVIRALS [ANTIVIRALES]
 
 Anti-Cytomegalovirus (Cmv) Agents [Agentes Anti-Citomegalovirus]
 
valganciclovir hcl 450 mg  tab
13
Non-Preferred
VALCYTE
PA, QL=5 días
 
Antiherpetic Agents [Agentes Antiherpéticos]
 
acyclovir 200 mg cap, 400  mg tab, 800 mg tab
1
Preferred
ZOVIRAX
QL=5 días
 
acyclovir 200 mg/5ml susp
2
Preferred
ZOVIRAX
QL=5 días
 
Anti-Influenza Agents [Agentes Antiinfluenza]
 
amantadine hcl 50 mg/5ml  syr
1
Preferred
SYMMETREL
QL=5 días
 
amantadine hcl 100 mg cap
3
Preferred
SYMMETREL
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 23 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
BENIGN PROSTATIC HYPERTROPHY AGENTS [AGENTES PARA HIPERTROFIA
PROSTÁTICA BENIGNA]
 
 Alpha-Adrenergic Blocking Agents [Bloqueadores Alfa Adrenérgicos]
 
terazosin hcl 1 mg cap, 10  mg cap, 2 mg cap, 5 mg cap
1
Preferred
HYTRIN
QL=5 días
 
BLOOD MODIFIERS [MODIFICADORES DE LA SANGRE]
 
 Anticoagulants [Anticoagulantes]
 
warfarin sodium 1 mg tab,  10 mg tab, 2 mg tab, 2.5 mg tab, 3 mg tab, 4 mg tab,
5 mg tab, 6 mg tab, 7.5 mg tab
1
Preferred
COUMADIN
QL=5 días
 
heparin sodium (porcine) 1000 unit/ml inj soln
2
Preferred
HEPARIN
QL=5 días
 
heparin sodium (porcine) 10000 unit/ml inj soln, 5000 unit/ml inj soln
3
Preferred
HEPARIN
QL=5 días
 
heparin sodium (porcine) pf 5000 unit/0.5ml inj soln
3
Preferred
HEPARIN
QL=5 días
 
heparin sodium (porcine) 2000 unit/ml iv soln
8
Preferred
HEPARIN
QL=5 días
 
Colony Stimulating Factors [Estimulantes Mieloides]
 
NEULASTA 6 mg/0.6ml sc  soln
12
Preferred
 
PA, QL=5 días, P
 
NEULASTA DELIVERY KIT
6 mg/0.6ml sc soln
12
Preferred
 
PA, QL=5 días, P
 
Platelet Modifying Agents [Modificadores De Plaquetas]
 
cilostazol 100           mg tab, 50 mg tab
1
Preferred
PLETAL
QL=5 días
 
clopidogrel bisulfate 75 mg tab
1
Preferred
PLAVIX
QL=5 días
 
CARDIOVASCULAR AGENTS [AGENTES CARDIOVASCULARES]
 
 Antiarrhythmics Class II [Antiarrítmicos Clase II]
 
propranolol hcl 10 mg tab,  20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
INDERAL
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 24 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
sotalol hcl 120 mg tab, 160 mg tab, 240 mg tab, 80 mg tab
1
Preferred
BETAPACE
QL=5 días
 
sotalol hcl (af) 120 mg tab, 160 mg tab, 80 mg tab
1
Preferred
BETAPACE
QL=5 días
 
propranolol hcl 60 mg tab
2
Preferred
INDERAL
QL=5 días
 
Antiarrhythmics Type I-A [Antiarrítmicos Tipo I-A]
 
quinidine sulfate 200           mg tab, 300 mg tab
1
Preferred
QUINIDINE SULFATE
QL=5 días
 
quinidine gluconate er 324 mg tab er
2
Preferred
QUINAGLUTE
QL=5 días
 
quinidine sulfate er 300 mg tab er
2
Preferred
QUINIDINE SULFATE
QL=5 días
 
Antiarrhythmics Type I-B [Antiarrítmicos Tipo I-B]
 
mexiletine hcl 150 mg cap          
2
Preferred
MEXITIL
QL=5 días
 
mexiletine hcl 200 mg cap
3
Preferred
MEXITIL
QL=5 días
 
Antiarrhythmics Type I-C [Antiarrítmicos Tipo I-C]
 
flecainide acetate 100 mg  tab, 50 mg tab
1
Preferred
TAMBOCOR
QL=5 días
 
propafenone hcl 150 mg tab, 225 mg tab
1
Preferred
RYTHMOL
QL=5 días
 
flecainide acetate 150 mg tab
2
Preferred
TAMBOCOR
QL=5 días
 
propafenone hcl 300 mg tab
3
Preferred
RYTHMOL
QL=5 días
 
Antiarrhythmics Type III [Antiarrítmicos Tipo III]
 
amiodarone hcl 200 mg tab          
1
Preferred
CORDARONE
QL=5 días
 
Miscellaneous Cardiovascular Agents [Agentes Cardiovasculares Misceláneos]
 
digox 125 mcg tab, 250 mcg  tab
2
Preferred
LANOXIN
QL=5 días
 
digoxin 125 mcg tab, 250 mcg tab
2
Preferred
LANOXIN
QL=5 días
 
Vasodilators [Vasodilatadores]
 
isosorbide mononitrate 10  mg tab, 20 mg tab
1
Preferred
ISORDIL
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 25 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
isosorbide mononitrate er 120 mg tab er 24 hr, 30 mg tab er 24 hr, 60 mg tab er
24 hr
1
Preferred
IMDUR
QL=5 días
 
NITROSTAT 0.3 mg tab
subl, 0.4 mg tab subl, 0.6
mg tab subl
1
Preferred
 
QL=5 días
 
DENTAL AND ORAL AGENTS [AGENTES DENTALES Y ORALES]
 
 Antifungals [Antifungales]
 
clotrimazole 10 mg  mouth/throat lozenge, 10 mg mouth/throat troche
1
Preferred
MYCELEX
QL=5 días, OTC
 
nystatin 100000 unit/ml mouth/throat susp, 100000 unit/ml crm
1
Preferred
NYSTATIN
QL=5 días
 
DERMATOLOGICAL AGENTS [AGENTES DERMATOLÓGICOS]
 
 Topical Antibiotics [Antibióticos Tópicos]
 
mupirocin 2 % oint          
1
Preferred
BACTROBAN
QL=5 días
 
silver sulfadiazine 1 % crm
1
Preferred
SILVADENE
QL=5 días
 
gentamicin sulfate 0.1 % crm
2
Preferred
GARAMYCIN
QL=1 frasco / 5 días
 
gentamicin sulfate 0.1 % oint
2
Preferred
GARAMYCIN
QL=1 tubo / 5 días
 
DYSLIPIDEMICS [DISLIPIDÉMICOS]
 
 Bile Acid Sequestrants [Secuestradores De Acidos Biliares]
 
cholestyramine 4 gm pckt, 4  gm/dose oral pwdr
3
Preferred
QUESTRAN
QL=5 días
 
cholestyramine light 4 gm pckt, 4 gm/dose oral pwdr
3
Preferred
QUESTRAN
QL=5 días
 
Fibric Acid Derivatives [Derivados De Ácido Fíbrico]
 
gemfibrozil 600 mg tab          
1
Preferred
LOPID
QL=5 días
 
Hmg-Coa Reductase Inhibitors [Inhibidores De La Hmg-Coa Reductasa]
 
atorvastatin calcium 10 mg  tab, 20 mg tab, 40 mg tab, 80 mg tab
1
Preferred
LIPITOR
QL=5 días
 
simvastatin 10 mg tab, 20 mg tab, 40 mg tab, 5 mg tab
1
Preferred
ZOCOR
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 26 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
GASTROINTESTINAL AGENTS [AGENTES GASTROINTESTINALES]
 
 Histamine2 (H2) Receptor Antagonists [Antagonistas Del Receptor De H2]
 
famotidine           20 mg tab, 40 mg tab
1
Preferred
PEPCID
QL=5 días
 
ranitidine hcl 15 mg/ml syr, 150 mg/10ml syr, 300 mg tab, 75 mg/5ml syr
1
Preferred
ZANTAC
QL=5 días
 
Miscellaneous Gastrointestinal Agents [Agentes Gastrointestinales Misceláneos]
 
ursodiol 300 mg cap          
2
Preferred
ACTIGALL
PA, QL=5 días
 
Proton Pump Inhibitors [Inhibidores De La Bomba De Protones]
 
omeprazole 10 mg cap dr,  20 mg cap dr
1
Preferred
PRILOSEC
QL=5 días
 
GENITOURINARY AGENTS [AGENTES GENITOURINARIOS]
 
 Miscellaneous Genitourinary Agents [Agentes Genitourinarios Misceláneos]
 
phenazopyridine hcl 100 mg  tab, 200 mg tab
1
Preferred
PYRIDIUM
QL=3 días
 
HORMONAL AGENTS [AGENTES HORMONALES]
 
 Antithyroid Agents [Agentes Antitiroide]
 
methimazole 10 mg tab, 5  mg tab
1
Preferred
TAPAZOLE
QL=5 días
 
propylthiouracil 50 mg tab
2
Preferred
PROPYLTHIOURA
CIL
QL=5 días
 
Calcimimetic Agents [Agentes Calcimiméticos]
 
SENSIPAR 30 mg tab          
7
   
PA, QL=5 días
 
SENSIPAR 60 mg tab
9
   
PA, QL=5 días
 
SENSIPAR 90 mg tab
10
   
PA, QL=5 días
 
Dopamine Agonists [Agonistas De Dopamina]
 
bromocriptine mesylate 2.5  mg tab
3
Preferred
PARLODEL
QL=5 días
 
Thyroid Hormones [Hormona Tiroidea]
 
levothyroxine sodium 100  mcg tab, 112 mcg tab, 125 mcg tab, 137 mcg tab, 150
mcg tab, 175 mcg tab, 200 mcg tab, 25 mcg tab, 300 mcg tab, 50 mcg tab, 75 mcg
tab, 88 mcg tab
1
Preferred
SYNTHROID
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 27 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
SYNTHROID 100 mcg tab,
112 mcg tab, 125 mcg tab,
137 mcg tab, 150 mcg tab,
175 mcg tab, 200 mcg tab, 25 mcg tab, 300 mcg tab, 50 mcg tab, 75 mcg tab, 88
mcg tab
1
Preferred
 
QL=5 días
 
IMMUNOSUPPRESSANTS [IMMUNOSUPRESORES]
 
 Glucocorticosteroids [Glucocorticoides]
 
dexamethasone 0.5 mg tab,  0.5 mg/5ml oral elix, 0.5 mg/5ml soln, 0.75 mg tab, 1
mg tab, 1.5 mg tab, 2 mg tab, 4 mg tab, 6 mg tab
1
Preferred
DECADRON
QL=5 días
 
methylprednisolone 32 mg tab, 4 mg tab
1
Preferred
MEDROL
QL=5 días
 
prednisone 1 mg tab, 10 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 50 mg tab
1
Preferred
DELTASONE
QL=5 días
 
prednisone (pak) 10 mg tab, 5 mg tab
1
Preferred
DELTASONE
QL=5 días
 
methylprednisolone 16 mg tab, 8 mg tab
2
Preferred
MEDROL
QL=5 días
 
INFLAMMATORY BOWEL DISEASE [ENFERMEDAD INFLAMATORIA INTESTINAL]
 
 Aminosalicylates [Aminosalicilatos]
 
DELZICOL 400 mg cap dr          
5
Preferred
 
QL=5 días, P
 
ASACOL HD 800 mg tab dr
6
Preferred
 
QL=5 días, P
 
Sulfonamides [Sulfonamidas]
 
sulfasalazine 500 mg tab,  500 mg tab dr
1
Preferred
AZULFIDINE
QL=5 días
 
MINERALS & ELECTROLYTES [MINERALES Y ELECTROLITOS]
 
 MUSCLE RELAXANTS [RELAJANTES MUSCULARES]
 
 Antispasticity Agents [Agentes Antiespasticidad]
 
baclofen 10 mg tab, 20 mg  tab
1
Preferred
LIORESAL
QL=5 días
 
dantrolene sodium 25 mg cap, 50 mg cap
2
Preferred
DANTRIUM
QL=5 días



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 28 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
 
Requirements/
Limits
[Requerimientos/
Límites]
 
dantrolene sodium 100 mg cap
3
Preferred
DANTRIUM
QL=5 días
 
Skeletal Muscle Relaxants [Relajantes Musculoesqueletales]
   
cyclobenzaprine hcl 10 mg  tab
1
Preferred
FLEXERIL
QL=5 días
 
OPHTHALMIC AGENTS [AGENTES OFTÁLMICOS]
   
          Antiglaucoma Agents [Agentes Antiglaucoma]
   
brimonidine tartrate 0.2 %  ophth soln
1
Preferred
ALPHAGAN
QL=1 frasco 5 ml / 15 días
 
dorzolamide hcl 2 % ophth soln
1
Preferred
TRUSOPT
QL=1 frasco / 30 días
 
levobunolol hcl 0.5 % ophth soln
1
Preferred
BETAGAN
QL=1 frasco / 15 días
 
levobunolol hcl 0.25 % ophth soln
1
Preferred
BETAGAN
QL=1 frasco / 15 días
 
timolol maleate 0.5 % ophth soln
1
Preferred
TIMOPTIC
QL=1 frasco / 30 días
 
timolol maleate 0.25 % ophth soln
1
Preferred
TIMOPTIC
QL=1 frasco / 25 días
 
dorzolamide hcl-timolol mal ophth sol 22.3-6.8 mg/ml
1
Preferred
COSOPT
QL=1 frasco / 30 días
 
betaxolol hcl 0.5 % ophth soln
2
Non-Preferred
BETOPTIC
QL=1 frasco / 15 días
 
Ophthalmic Antibiotics [Antibióticos Oftálmicos]
   
gentamicin sulfate 0.3 %  ophth oint
1
Preferred
GARAMYCIN
QL=5 días
 
gentamicin sulfate 0.3 % ophth soln
1
Preferred
GARAMYCIN
QL=5 días
 
tobramycin 0.3 % ophth soln
1
Preferred
TOBREX
QL=1 frasco / 5 días
 
Ophthalmic Prostaglandins [Prostaglandinas Oftálmicas]
   
latanoprost 0.005 % ophth  soln
1
Preferred
XALATAN
QL=1 frasco / 25 días
 
Ophthalmic Steroids [Esteroides Oftálmicos]
   
neomycin -polymyxindexamethasone 3.5-100000.1 ophth oint, 3.5-100000.1 ophth
susp
1
Preferred
MAXITROL
 



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age  Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 29 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
prednisolone acetate 1 % ophth susp
2
Preferred
PRED FORTE
QL=1 frasco 5ml / 25 días
 
OTIC AGENTS [AGENTES OTICOS]
 
 Miscellaneous Otic Agents [Agentes Oticos Misceláneos]
 
 
acetic acid 2 % otic soln
2
Preferred
VOSOL
QL= 1 frasco / 10 días
 
Otic Antibiotics [Antibióticos Oticos]
 
neomycin          -polymyxin-hc 1 % otic soln, 3.5-10000-1 otic soln,
3.5-10000-1 otic susp
2
Preferred
CORTISPORIN
QL=1 frasco / 10 días
 
RESPIRATORY AGENTS [AGENTES RESPIRATORIOS]
 
 Anticholinergic Bronchodilators [Broncodilatadores Anticolinérgicos]
 
ipratropium bromide 0.02 %  inh soln
1
Non-Preferred
ATROVENT
QL=5 días
 
Antileukotrienes [Antileukotrienos]
 
montelukast sodium           10 mg tab, 4 mg tab chew, 5 mg tab chew
1
Preferred
SINGULAIR
QL=5 días
 
Antitussive-Expectorant [Expectorantes Antitusivos]
 
guaifenesin          -codeine 100-10 mg/5ml soln
1
Preferred
CHERATUSSIN
QL=5 días
 
Inhaled Corticosteroids [Corticosteroides Inhalados]
 
FLOVENT DISKUS 100
mcg/blist inh aer pwdr, 250 mcg/blist inh aer pwdr, 50 mcg/blist inh aer pwdr
3
Preferred
 
QL=1 pompa / 30 días, P
 
FLOVENT HFA 110 mcg/act
inh aer
3
Preferred
 
QL=1 pompa / 30 días, P
 
FLOVENT HFA 44 mcg/act
inh aer
3
Preferred
 
QL=1 pompa / 30 días, P
 
budesonide 0.25 mg/2ml inh susp, 0.5 mg/2ml inh susp,
4
Non-Preferred
PULMICORT
QL=5 días, AL 012 años
 
budesonide 1mg/2ml inh susp
8
Non-Preferred
PULMICORT
AL 0-12 años
 
FLOVENT HFA 220 mcg/act
inh aer
4
Preferred
 
QL=1 pompa / 30 días, P



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 30 of 83

--------------------------------------------------------------------------------

SUB FÍSICA

[graphic00010.jpg]




 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
Sedating Histamine1 Blocking Agents [Sedantes Bloqueadores Histamine1]
 
promethazine hcl 12.5 mg  tab, 25 mg tab, 50 mg tab, 6.25 mg/5ml soln, 6.25
mg/5ml syr
1
Preferred
PHENERGAN
QL=5 días
 
Sympathomimetic Bronchodilators [Broncodilatadores Simpatomiméticos]
 
albuterol sulfate (2.5  mg/3ml) 0.083% inh neb soln, (5 mg/ml) 0.5% inh neb
soln, 2 mg/5ml syr
1
Preferred
PROVENTIL
QL=5 días
 
terbutaline sulfate 2.5 mg tab, 5 mg tab
1
Preferred
BRETHINE
QL=5 días
 
VENTOLIN HFA 108 (90 base) mcg/act inh aer
1
Preferred
 
QL=1 frasco / 30 días, P



• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]


 Page 31 of 83

--------------------------------------------------------------------------------

A
 
acarbose

19
acetaminophen-codeine
13
acetaminophen-codeine #2

13
acetaminophen-codeine #3

13
acetaminophen-codeine #4

13
acetazolamide

22
acetic acid

37
acyclovir

28
albuterol sulfate
38
allopurinol

21
amantadine hcl

26, 27, 28
amiodarone hcl

30
amlodipine besylate

22
amoxicillin

16
amoxicillin-pot clavulanate

16
ampicillin

16
ASACOL HD

35
atenolol .
22
atenolol-chlorthalidone

23
 atorvastatin calcium

32
azithromycin
14
   
B
 
baclofen

35
betaxolol hcl

36
brimonidine tartrate

35
bromocriptine mesylate
 27, 33
budesonide
38
butalbital-apap-caffeine
14
   
C
 
CAPASTAT SULFATE
26
carbamazepine ..
17
carbidopa-levodopa
27
carbidopa-levodopa er

27
carbidopa-levodopa-entacapone
27
carvedilol

24
cefaclor

17
cefadroxil
14
cefdinir
17
cefprozil
17

cephalexin
14
chloroquine phosphate

26
chlorothiazide
24
chlorthalidone
24
cholestyramine

32
cholestyramine light
32
cilostazol

29
ciprofloxacin

16, 17
ciprofloxacin hcl
16
clarithromycin
15
clindamycin hcl
15
clonidine hcl

21
clopidogrel bisulfate
29
clotrimazole
31
colchicine
21
COLCRYS
.21
cyclobenzaprine hcl

35
cycloserine
25
   
D
 
dantrolene sodium
35
DARAPRIM

26
DELZICOL
34
dexamethasone .
34
digox
30
digoxin
31
DILANTIN
18
diltiazem hcl
22
DIURIL
4
donepezil hcl
19
dorzolamide hcl

35
   
E
 
ERYTHROCIN STEARATE
15
erythromycin base

15
erythromycin ethylsuccinate .
15
ethosuximide
18
   
F
 
famotidine
32
flecainide acetate

30
FLOVENT DISKUS
37

 

 Page 32 of 83

--------------------------------------------------------------------------------

FLOVENT HFA

37, 38
furosemide
23
   
G
 
gabapentin

17
gemfibrozil
32
gentamicin sulfate .
31, 36
glimepiride
20
glipizide
20
guaifenesin-codeine
37
   
H
 
heparin sodium (porcine)

28, 29
heparin sodium (porcine) pf

29
HUMULIN 70/30
20
HUMULIN N
20
HUMULIN R
20
 hydralazine hcl
25
hydrochlorothiazide
24
hydroxychloroquine sulfate

26
   
I
 
ibuprofen
13
indapamide
24
indomethacin
13
ipratropium bromide
37
isoniazid
25
isosorbide mononitrate

31
isosorbide mononitrate er
31
   
K
 
KOMBIGLYZE XR
19
   
L
 
latanoprost
36
levetiracetam

17, 18
levobunolol hcl

35
levofloxacin

16
levothyroxine sodium .
33
lidocaine viscous
14
 lisinopril

22
lisinopril-hydrochlorothiazide
22

losartan potassium

21
losartan potassium-hctz

21
   
M
 
MACRODANTIN .
15
margesic

14
MESTINON
25
metformin hcl

19
 methimazole
.33
methyldopa
21
methylprednisolone
34
metoclopramide hcl
20
metolazone

24
metoprolol succinate er
22, 23
metoprolol tartrate
23
metoprolol-hydrochlorothiazide
23
metronidazole

15
mexiletine hcl
30
montelukast sodium
37
mupirocin
31
   
N
 
nabumetone

13
naproxen

13
neomycin-polymyxin-dexamethasone .
36
neomycin-polymyxin-hc

37
NEULASTA
29
NEULASTA DELIVERY KIT
29
nitrofurantoin macrocrystal
15
nitrofurantoin monohyd macro .
15
NITROSTAT
31
nystatin

31
   
O
 
omeprazole
.32
ONGLYZA
19
oxcarbazepine
18
   
P
 
penicillin v potassium .
16
phenazopyridine hcl
33
 phenobarbital
18, 19
phenytoin
18
phenytoin sodium extended

18


 


 Page 33 of 83

--------------------------------------------------------------------------------

pioglitazone hcl

20
pramipexole dihydrochloride
26
prednisolone acetate
36
prednisone

34
prednisone (pak)
34
primidone
18
probenecid

21
prochlorperazine
20
prochlorperazine maleate
20
promethazine hcl

38
propafenone hcl
30
propranolol hcl

23, 29
propylthiouracil
33
pyrazinamide
25
pyridostigmine
25
pyridostigmine bromide
25
   
Q
 
quinidine gluconate er
30
quinidine sulfate
30
quinidine sulfate er
30
   
R
 
ranitidine hcl
32
rifabutin
25
RIFAMATE
26
rifampin
25
rivastigmine tartrate
19
ropinirole hcl
26
S
 
salsalate
13
selegiline hcl

19, 27
SENSIPAR
33
silver sulfadiazine
31
simvastatin
32
sotalol hcl
29
sotalol hcl (af)
29
spironolactone

24
sulfamethoxazole-tmp ds
17

sulfamethoxazole-trimethoprim

17
sulfasalazine
35
SYNTHROID

34
   
T
 
terazosin hcl
 21, 28
terbutaline sulfate
38
timolol maleate

36
tobramycin

36
topiramate

 18, 25
tramadol hcl

14
TRECATOR
26
triamterene-hctz

24
trimethobenzamide hcl
20
   
U
 
ursodiol
32
   
V
 
valganciclovir hcl

27
VENTOLIN HFA

38
verapamil hcl
22
   
W
 
warfarin sodium
28

 

 Page 34 of 83

--------------------------------------------------------------------------------

ASES
 
Puerto Rico Healthcare Insurance Administration
 
Sub-formulary of
 
Mental Health
 
2017
 
Formulary of Drugs Covered by
 
the Government Healthcare Plan (GHP)
 
Authorized by the P.R. Elections Commission CEE-SA-16-2732
 
 Page 35 of 83

--------------------------------------------------------------------------------

[graphic00007.jpg]
 
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor
 
Ms. Ángela M. Ávila Marrero
Executive Director
 
Healthcare Insurance Administration



May 1, 2017
 
TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS
 
Dear provider:
 
I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.
 
The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.
 
The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.
 
I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.
 
Cordially,
 
[signed]
 
Ángela M. Ávila Marrero
 
Executive Director
 
 
[att5image1.jpg]
 
PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov

 
 Page 36 of 83

--------------------------------------------------------------------------------

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE


OF THE GOVERNMENT HEALTHCARE PLAN (GHP)
 

1.
Drug Formulary

 
The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process

 
In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




a.
Contraindication to the drug(s) included in the FDC;


b.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


c.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


d.
Lack of a therapeutic alternative in the FDC.

 
This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.
 

3.
Other Aspects of the Prescription Drug Coverage

 


A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.

 
 Page 37 of 83

--------------------------------------------------------------------------------


B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.

 


C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.

 


D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the FDC or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.

 


E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.

 


F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.

 


G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.

 


H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.

 
 Page 38 of 83

--------------------------------------------------------------------------------


I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.

 


J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.

 
Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule

 
The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.


 Page 39 of 83

--------------------------------------------------------------------------------

SUB MENTAL [att5image5.jpg]


GOVERNMENT HEALTHCARE PLAN


FORMULARY OF DRUGS COVERED BY THE GHP (FDC)


2017


TABLE OF CONTENTS
 
GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE
 
OF THE GOVERNMENT HEALTHCARE PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND
 
REFERENCE GUIDES
7
MONTHLY NET COST RANGE
7
GENERIC DRUGS
8
ANTIANXIETY AGENTS
9
Benzodiazepines
9
Sedating Histamine 1 Blocking Agents
9
ANTIDEPRESSANTS
9
Miscellaneous Antidepressants
9
Serotonin and/or Norepinephrine Modulators
9
Tricyclic Agents
10
ANTIPARKINSON AGENTS
10
Anticholinergics
10
ANTIPSYCHOTICS
10
Atypical - Second Generation
10
Typical - First Generation
10
DETOX TREATMENT
11
Detox Treatment
11
MOOD STABILIZERS
11
Bipolar Agents
11
PSYCHOSTIMULANTS
11
ADHD Amphetamines
11
ADHD Non-Amphetamines
12
SLEEP DISORDER AGENTS
12
Benzodiazepines
12
Miscellaneous Sleep Disorder Agents
12



 Page 40 of 83

--------------------------------------------------------------------------------

SUB MENTAL [att5image5.jpg]


DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
 
The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.
 
The example below illustrates the information provided for the drugs included in
the FDC.
 

 
Drug Name
Net
Cost
Tier
Reference Name
Requirements/
Limits
 
THERAPEUTIC CATEGORY
 
Therapeutic Class
 
ANTIANXIETY AGENTS
 
Benzodiazepines
 
diazepam 10 mg tab, 2 mg tab, 5 mg tab
1
Preferred
VALIUM
QL=5 days
 
lorazepam 0.5 mg tab, 1 mg tab
1
Preferred
ATIVAN
QL=5 days
 
Sedating Histamine 1 Blocking Agents
 
hydroxyzine pamoate 100 mg cap, 25 mg cap, 50 mg cap
1
Preferred
VISTARIL
QL=30 days
 
ANTIDEPRESSANTS
 
Miscellaneous Antidepressants
 
bupropion hcl 75 mg tab
1
Preferred
WELLBUTRIN
QL=30 days
 
bupropion hcl er (sr) 100 mg tab er 12 hr, 150 mg tab er 12 hr, 200 mg tab er 12
hr
1
Preferred
WELLBUTRIN SR
QL=30 days



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.


The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


MONTHLY NET COST RANGE


The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:


 Page 41 of 83

--------------------------------------------------------------------------------

SUB MENTAL [att5image5.jpg]


1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.
 
The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.
 
GENERIC DRUGS
 
Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización
Administrativa] • QL – Quantity Limit [Límite de Cantidad] • ST – Step Therapy
[Terapia Escalonada] • AL –
Age Limit [Límite de Edad] • Net Cost [Costo Neto] – Please refer to page 7 for
monthly net cost range [Ver de 14 página 7 para rangos de costo neto mensual] •
P – Preferred Contracted Product [Producto Contratado Preferido] Revisado
5/12/2017
 
 Page 42 of 83

--------------------------------------------------------------------------------

SUB MENTAL [att5image5.jpg]


 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
 
Therapeutic Class [Clase Terapéutica]
 
ANTIANXIETY AGENTS [AGENTES  PARA LA ANXIEDAD]
 
Benzodiazepines [Benzodiazepinas]
 
diazepam 10 mg tab, 2 mg  tab, 5 mg tab
1
Preferred
VALIUM
QL=5 días
 
lorazepam 0.5 mg tab, 1 mg tab
1
Preferred
ATIVAN
QL=5 días
 
Sedating Histamine 1 Blocking Agents [Sedantes Bloqueadores Histamine 1]
 
hydroxyzine pamoate 100 mg cap, 25 mg cap, 50 mg cap
1
 
Preferred
VISTARIL
QL=30 días
 
ANTIDEPRESSANTS [ANTIDEPRESIVOS]
 
          Miscellaneous Antidepressants [Antidepresivos Misceláneos]
 
bupropion hcl 75 mg tab
1
Preferred   
WELLBUTRIN
QL=30 días
 
bupropion hcl er (sr) 100 mg tab er 12 hr, 150 mg tab er 12 hr, 200 mg tab er 12
hr
1
Preferred
WELLBUTRIN SR
QL=30 días
 
mirtazapine 15 mg tab, 30 mg tab, 45 mg tab, 7.5 mg tab
1
Preferred
REMERON
QL=30 días
 
trazodone hcl 100 mg tab, 150 mg tab, 50 mg tab
1
Preferred
DESYREL
QL=30 días
 
bupropion hcl 100 mg tab
2
Non-Preferred
WELLBUTRIN
QL=30 días
 
bupropion hcl er (xl) 150 mg tab er 24 hr, 300 mg tab er 24 hr
2
Non-Preferred
WELLBUTRIN XL
QL=30 días
 
mirtazapine 15 mg odt, 30 mg odt, 45 mg odt
3
Non-Preferred
REMERON
QL=30 días
 
Serotonin and/or Norepinephrine Modulators [Moduladores De Serotonina y/o
Norepinefrina]
 
citalopram hydrobromide 10 mg tab, 20 mg tab, 40 mg tab
1
 
Preferred
CELEXA
QL=30 días
 
fluoxetine hcl 10 mg cap, 20 mg cap
1
Preferred
PROZAC
QL=30 días



 Page 43 of 83

--------------------------------------------------------------------------------

 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
paroxetine hcl 20 mg tab, 30 mg tab, 40 mg tab
1
Preferred
PAXIL
QL=30 días
 
sertraline hcl 100 mg tab, 25 mg tab, 50 mg tab
1
Preferred
ZOLOFT
QL=30 días
 
venlafaxine hcl 100 mg tab, 25 mg tab, 37.5 mg tab, 50 mg tab, 75 mg tab
1
Preferred
EFFEXOR
QL=30 días
 
Tricyclic Agents [Tricíclicos]
 
amitriptyline hcl 10 mg tab, 100 mg tab, 150 mg tab, 25 mg tab, 50 mg tab, 75 mg
tab
1
 
Preferred
ELAVIL
QL=30 días
 
doxepin hcl 10 mg cap, 25 mg cap, 50 mg cap, 75 mg cap
1
Preferred
SINEQUAN
QL=30 días
 
imipramine hcl 10 mg tab, 25 mg tab, 50 mg tab
1
Preferred
TOFRANIL
QL=30 días
 
nortriptyline hcl 10 mg cap, 25 mg cap, 50 mg cap, 75
mg cap
1
Preferred
PAMELOR
QL=30 días
 
doxepin hcl 100 mg cap, 150 mg cap
2
Preferred
SINEQUAN
QL=30 días
 
ANTIPARKINSON AGENTS [AGENTES ANTIPARKINSON]
 
 Anticholinergics [Anticolinérgicos]
 
benztropine mesylate 0.5 mg tab, 1 mg tab, 2 mg tab
1
 
Preferred
COGENTIN
QL=30 días
 
ANTIPSYCHOTICS [ANTIPSICÓTICOS]
 
 Atypical - Second Generation [Atípicos - Segunda Generación]
 
risperidone 0.25 mg tab, 0.5 mg tab, 1 mg tab, 2 mg tab, 3 mg tab, 4 mg tab
1
 
Preferred
RISPERDAL
QL=5 días
 
Typical - First Generation [Típicos - Primera Generación]
 
haloperidol 0.5 mg tab, 1 mg tab, 2 mg tab
1
 
Preferred
HALDOL
QL=5 días
 
haloperidol 5 mg tab
2
Preferred
HALDOL
QL=5 días
 
haloperidol 10 mg tab
3
Preferred
HALDOL
QL=5 días
 
haloperidol 20 mg tab
4
Preferred
HALDOL
QL=5 días



 Page 44 of 83

--------------------------------------------------------------------------------

 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
DETOX TREATMENT [TRATAMIENTO DE DETOX]
 
 Detox Treatment [Tratamiento De Detox]
 
clonidine hcl 0.1 mg tab
1
Preferred
CATAPRESS
QL=7 días
 
folic acid 1 mg tab
1
Preferred
FOLIC ACID
QL=7 días
 
ibuprofen 800 mg tab
1
Preferred
MOTRIN
QL=7 días
 
loperamide hcl 2 mg cap
1
Preferred
IMODIUM
QL=7 días
 
vitamin b-1 100 mg tab
1
Preferred
THIAMINE
QL=7 días
 
MOOD STABILIZERS [ESTABILIZADORES DEL ÁNIMO]
 
 Bipolar Agents [Agentes Para Bipolaridad]
 
divalproex sodium 125 mg tab dr, 250 mg tab dr, 500 mg tab dr
1
 
Preferred
DEPAKOTE
QL=30 días
 
lamotrigine 100 mg tab, 150 mg tab, 200 mg tab, 25 mg tab
1
Preferred
LAMICTAL
QL=30 días
 
valproic acid 250 mg cap, 250 mg/5ml soln, 250 mg/5ml syr
1
Preferred
DEPAKENE
QL=30 días
 
PSYCHOSTIMULANTS [PSICOESTIMULANTES]
 
ADHD Amphetamines [Anfetaminas ADHD]
 
amphetamine-
dextroamphetamine 15 mg tab, 30 mg tab
2

Preferred
ADDERALL
QL=30 días,
AL 4-20 años,
PA ≥ 21 años
 
amphetaminedextroamphetamine 10 mg tab, 12.5 mg tab, 20 mg tab, 5 mg tab, 7.5 mg
tab
3
Preferred
ADDERALL
QL=30 días,
AL 4-20 años,
PA ≥ 21 años
 
dextroamphetamine sulfate 10 mg tab, 5 mg tab
3
Preferred
DEXEDRINE
QL=30 días,
AL 4-20 años,
PA ≥ 21 años
 
dextroamphetamine sulfate er 5 mg cap er 24 hr, 10 mg cap er 24 hr
4
Non-Preferred
DEXEDRINE SR
QL=30 días,
AL 4-20 años,
PA ≥ 21 años
 
dextroamphetamine sulfate er 15 mg cap er 24 hr
5
Non-Preferred
DEXEDRINE SR
QL=30 días,
AL 4-20 años,
PA ≥ 21 años
 
DYANAVEL XR oral susp. er
2.5 mg/ mL
4
Non-Preferred
DYANAVEL XR
PA, AL 6-20 años



 Page 45 of 83

--------------------------------------------------------------------------------

 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
ADHD Non-Amphetamines [No-Anfetaminas ADHD]
 
clonidine hcl 0.1 mg tab
1
Preferred
CATAPRESS
QL=7 días
 
dexmethylphenidate hcl 2.5 mg tab, 5 mg tab
2
Preferred
FOCALIN
QL=30 días,
AL 6-20 años,
PA ≥ 21 años
 
methylphenidate hcl 5 mg tab
2
Preferred
RITALIN
QL=30 días,
AL 6-20 años,
PA ≥ 21 años
 
dexmethylphenidate hcl 10 mg tab
3
Preferred
FOCALIN
QL=30 días,
AL 6-20 años,
PA ≥ 21 años
 
methylphenidate hcl 10 mg tab, 20 mg tab
3
Preferred
RITALIN
QL=30 días,
AL 6-20 años,
PA ≥ 21 años
 
STRATTERA 10 mg cap, 100 mg cap, 18 mg cap, 25 mg cap, 40 mg cap, 60 mg cap, 80
mg cap
4
Preferred
 
PA, QL=30 días, AL 6-20
años, PA ≥ 21 años, P
 
SLEEP DISORDER AGENTS [DESORDENES DEL SUEÑO]
 
Benzodiazepines [Benzodiazepinas]
 
flurazepam hcl 15 mg cap, 30 mg cap
1
 
Preferred
DALMANE
QL=5 días
 
temazepam 15 mg cap, 30 mg cap
1
Preferred
RESTORIL
QL=5 días
 
Miscellaneous Sleep Disorder Agents [Agentes Misceláneos Desordenes Del Sueño]
 
zolpidem tartrate 10 mg tab, 5 mg tab
1
Preferred
AMBIEN
QL=5 días



 Page 46 of 83

--------------------------------------------------------------------------------

A
 
amitriptyline hcl
10
amphetamine-dextroamphetamine
11    
B
 
benztropine mesylate
10 bupropion hcl  9
bupropion hcl er (sr)
9
bupropion hcl er (xl)
9  

C
 
citalopram hydrobromide
9
clonidine hcl
11, 12
   
D
 
dexmethylphenidate hcl
12
dextroamphetamine sulfate
12
dextroamphetamine sulfate er
12
diazepam
9
divalproex sodium
11
doxepin hcl
10
DYANAVEL XR
12    
F
 
fluoxetine hcl
10
flurazepam hcl
12
folic acid
11    
H
 
haloperidol
11
hydroxyzine pamoate
9    
I
 
ibuprofen
11
imipramine hcl
10    
L
 
lamotrigine
11
loperamide hcl
11
lorazepam
9

M
 
methylphenidate hcl
12
mirtazapine
9    
N
 
nortriptyline hcl
10    
P
 
paroxetine hcl
10    
R
 
risperidone
10    
S

sertraline hcl
10
STRATTERA
12    
T
 
temazepam
12
trazodone hcl
9    
V
 
valproic acid
11
venlafaxine hcl
10
vitamin b-1
11    
Z
 
zolpidem tartrate
13






















 



 Page 47 of 83

--------------------------------------------------------------------------------

ASES
 
Puerto Rico Healthcare Insurance Administration
 
HIV-AIDS
 
2017
 
Formulary of Drugs Covered by
 
the Government Healthcare Plan (GHP)
 
Authorized by the P.R. Elections Commission CEE-SA-16-2732
 
 Page 48 of 83

--------------------------------------------------------------------------------

[graphic00007.jpg]
 
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor
 
Healthcare Insurance Administration
 
Ms. Ángela M. Ávila Marrero
Executive Director



May 1, 2017
 
TO ALL GOVERNMENT HEALTHCARE PLAN (GHP) PROVIDERS
 
Dear provider:
 
I am pleased to submit to you the Formulary of Drugs Covered by the GHP (FDC)
for Physical and Mental Health, as well as its corresponding sub-formularies.
The FDC supports healthcare under the new integrated services model of the
Government Healthcare Plan, which has been in effect since April 1, 2015.
 
The Physical Health FDC includes: Dental, Nephrology, Ob-gyn, Oncology,
Integrated Emergency Formulary, HIV-AIDS, and Sub-physical. Moreover, the Mental
Health FDC also has a Sub-formulary. The Mental Health FDC will be used by
contracted psychiatrists and by physicians contracted by facilities devoted to
Mental Health treatment. The Mental Health Sub-formulary will be used by
participating primary care physicians (PCPs) in Primary Care Medical Groups.
 
The drugs included in the FDC have been evaluated and approved by the Pharmacy
and Therapeutics Committee of the Healthcare Insurance Administration (ASES,
Spanish acronym) constituted by primary care physicians and clinical
pharmacists. This committee meets periodically to evaluate the therapeutic
classes and make recommendations based on clinical aspects. The FDC is a dynamic
document that can undergo changes, of which you will be informed periodically by
means of Regulatory Letters.
 
I urge you to keep this guide for future reference. It is also available on our
webpage, www.asespr.org.
 
Cordially,
 
[signed]
 
Ángela M. Ávila Marrero
 
Executive Director
 
 
[att5image6.jpg]
     
PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov




 Page 49 of 83

--------------------------------------------------------------------------------

GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE
 
OF THE GOVERNMENT HEALTHCARE PLAN (GHP)
 

1.
Drug Formulary

 
The Healthcare Insurance Administration (ASES, Spanish acronym) is the agency
responsible for establishing and reviewing the Formulary of Drugs Covered by the
GHP (FDC) for Physical and Mental Health. For these purposes, ASES has
established a Pharmacy and Therapeutics Committee that evaluates physical and
mental health drugs. The Committee is constituted by healthcare professionals,
including primary care physicians, psychiatrists, and licensed pharmacists. The
Committee meets periodically to evaluate the various therapeutic classes and
make recommendations to ASES for the drug formulary based on scientific
evidence, clinical aspects, and a cost-effectiveness analysis.


The Formulary of Drugs Covered by the GHP (FDC) will serve as a guide in the
provision of drugs under the prescription drug coverage. The purpose of the FDC
is to improve, update, and procure a cost-effective use of drugs under the GHP
coverage.


ASES designs and updates the Formulary of Drugs Covered by the GHP through its
Pharmacy Program Administrator or PPA based on the most recent clinical
evidence. Said formulary is the official formulary of the program from which
drugs must be prescribed to GHP beneficiaries.


Non-formulary drugs may only be used in exceptional cases through the Exception
Process that we will explain in point number 2.



2.
Exception Process

 
In the case of patients who need a drug that is not included in the FDC,
healthcare service providers and, as applicable, insurance companies must use
the process described below to obtain approval of the drug by exception. This
procedure will consider the particular merits of each case, which may include:




a.
Contraindication to the drug(s) included in the FDC;


b.
History of a clinically significant adverse reaction to the drug(s) included in
the FDC;


c.
Evidence of therapeutic failure of all alternatives available in the FDC; and/or


d.
Lack of a therapeutic alternative in the FDC.

 
This exception process requires a clinical justification that is duly documented
by the service provider with the clinical reasons justifying the use of a
non-formulary drug, which will be evaluated on a case-by-case basis by a
clinical team at the insurance company(ies) contracted by ASES.
 

3.
Other Aspects of the Prescription Drug Coverage

 



A.
The prescription drug coverage of the GHP establishes that using generic
bioequivalent products as the first option is mandatory.



 Page 50 of 83

--------------------------------------------------------------------------------


B.
Insurance companies or the TPA (Third Party Administrator) and healthcare
service providers will only process their prescription drug claims through the
Pharmacy Benefit Manager or PBM contracted by ASES.

 


C.
ASES has an active process to continually review the prescription drug coverage
in accordance with changes or advances in medical practice standards in relation
to an illness or treatment area. It also evaluates new drugs to decide if they
should be included. Because of the dynamic nature of this process, ASES may
require that drugs be included in or excluded from the FDC at any time, taking
the necessary measures to inform beneficiaries and medical providers about the
changes to guarantee a transition process that will safeguard adequate access to
services and maintain continuity of care.

 


D.
No entity contracted by ASES or by healthcare companies or organizations (for
example, primary care medical groups, independent providers, specialists, among
others) may use a formulary other than the PDL or create an internal drug
formulary different than the formularies established by ASES. Furthermore, they
may not limit the drugs included in the ASES FDC in any way contrary to the
provisions in the contract between ASES and the contracted entities or in this
coverage. Insurance companies will be responsible for supervising their
providers and employees with regard to their compliance with these provisions.

 


E.
The maximum supply dispensed for acute conditions will cover a fifteen (15) day
therapy. The treatment period may be extended, as applicable, when medically
necessary.

 


F.
The maximum supply dispensed for chronic conditions (maintenance drugs) will
cover a thirty (30) day therapy with three refills or ninety (90) days, except
at the start of the therapy when, at the physician’s discretion, a minimum of
fifteen (15) days may be prescribed with the purpose of reevaluating adherence
and tolerance. The Government Healthcare Plan has decided that one prescription
and a maximum of five (5) refills will be covered. Drug prescriptions will be
valid for twelve (12) months, except in the case of narcotics, which will be
dispensed only one (1) time, without refills. Drugs requiring preauthorization
(PA) will be approved for a maximum of six (6) months. Physicians must
reevaluate the pharmacotherapy in terms of adherence, tolerance, and dosage
within ninety (90) days after the maintenance drug has been prescribed. Changes
in dosage will not require preauthorization. Changes in the drug(s) used may
require preauthorization.

 


G.
ASES requires the use of generic bioequivalent drugs approved by the Food and
Drug Administration (FDA) coded as “AB” and those authorized under applicable
local regulations in Puerto Rico.

 


H.
The lack of appropriate bioequivalent drug inventories does not exempt providers
from dispensing the prescribed drug or entail any additional payment by the
beneficiary. As a general rule, generic bioequivalent drugs must be dispensed
only as long as there is a generic bioequivalent for the corresponding
brand-name drug, unless, in spite of the fact that there is a generic
bioequivalent, ASES decides to cover the brand-name drug or both, in which case
it will usually be managed by means of the exception mechanism.

 
 Page 51 of 83

--------------------------------------------------------------------------------


I.
Drug prescriptions will be filled by a pharmacy contracted by the PBM that is
duly authorized under the law of the Commonwealth of Puerto Rico and has been
freely chosen by the beneficiary.

 


J.
The right to freedom of choice requires the availability of a pharmacy that is
reasonably accessible to each insured. The PBM is the entity in charge of
contracting the pharmacy network according to the terms specified by ASES.

 
Prescription drugs must be delivered after the date and time when the
beneficiary presents the prescription or when an electronic prescription is
received at the pharmacy. Drugs must be dispensed within no more than 72 hours.
Drugs requiring a PA must be approved within 72 hours, except for expedited PAs,
which must be processed within 24 hours. If a drug is not available at the
pharmacy, the insured must have the option of requesting the prescription to
have it filled at another pharmacy; in the case of electronic prescriptions, the
insured must contact his or her physician to have the prescription sent to
another pharmacy of his or her choice.



4.
Emergency Rule

 
The products that appear in the Integrated Emergency Formulary (IEF) will be
dispensed for five (5) business days, except as otherwise specified.


The same thing applies to analgesics, narcotics, combination drugs, and
nonsteroidal anti-inflammatory drugs, which will also be dispensed in amounts
sufficient for five (5) business days.


Beneficiaries who have not been admitted into a hospital institution must visit
their primary care physician for continuity of treatment, including
pharmacotherapy. We would like to remind you that the GHP model is a coordinated
care plan. We also recommend that you verify that the products prescribed in an
emergency room are included in the IEF.


If you have any questions about the prescription drug coverage, you may contact
the insurance company contracted by ASES in your region and/or the Pharmacy
Benefit Manager (PBM) contracted by ASES.


 Page 52 of 83

--------------------------------------------------------------------------------

de mayo de 2017
 [att5image7.jpg]


VIH-SIDA


GOVERNMENT HEALTHCARE PLAN
 
FORMULARY OF DRUGS COVERED BY THE GHP (FDC)
 
2017
 
TABLE OF CONTENTS
 
GENERAL ASPECTS OF THE PRESCRIPTION DRUG COVERAGE
 
OF THE GOVERNMENT HEALTHCARE PLAN
3
DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND
 
REFERENCE GUIDES
8
 
MONTHLY NET COST RANGE
8
 
GENERIC DRUGS
9
THERAPEUTIC CATEGORY
10
ANESTHETICS
10
 
Local Anesthetics
10
ANTIBACTERIALS
10
 
Macrolides
10
 
Miscellaneous Antibacterials
11
 
Penicillins
11
 
Quinolones
11
 
Sulfonamides
12
 
Tetracyclines
12
ANTIMYCOBACTERIALS
12
 
Antituberculars
12
 
Miscellaneous Antimycobacterials
12
ANTIMYCOTIC AGENTS
12
 
Antifungals
12
ANTIPARASITICS
13
 
Anthelmintics
13
 
Antimalarials
13
 
Antiprotozoals - Non-Antimalarials
13



 Page 53 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


ANTIVIRALS
13
 
Anti-Cytomegalovirus (CMV) Agents
13
 
Antiherpetic Agents
13
 
Non-Nucleoside Reverse Transcriptase Inhibitors
13
 
Nucleoside/Nucleotide Reverse Transcriptase Inhibitors
14
BLOOD MODIFIERS
14
 
Erythropoiesis-Stimulating Agents
14
 
Iron
15
CHEMOTHERAPIES
15
 
Antineoplastic Progestins
15
 
Folic Acid Antagonists Rescue Agents
15
DENTAL AND ORAL AGENTS
15
 
Antifungals
15
HORMONAL AGENTS
16
 
Mineralocorticoids
16
IMMUNOSUPPRESSANTS
16
 
Glucocorticosteroids
16



 Page 54 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


DESIGN OF THE 2017 FORMULARY OF DRUGS COVERED BY THE GHP (FDC) AND REFERENCE
GUIDES
 
The drugs that appear on the FDC are the drugs covered under the Government
Healthcare Plan. These drugs are selected based on their safety profile, proven
efficacy (cost-effectiveness), the existence of bioequivalent drugs, and cost of
treatment. We suggest that physicians prescribe and pharmacists dispense only
the drugs that appear in the FDC.
 
The example below illustrates the information provided for the drugs included in
the FDC.
 

 
Drug Name
Net
Cost
Tier
Reference Name
Requirements/
Limits
 
THERAPEUTIC CATEGORY
 
Therapeutic Class
 
ANESTHETICS
 
Local Anesthetics
 
lidocaine viscous 2%
mouth/throat soln
1
Preferred
XYLOCAINE
   
ANTIBACTERIALS
 
Aminoglycosides
 
streptomycin sulfate 1 gm im soln
4
Preferred
STREPTOMYCIN
   
Macrolides
 
azithromycin 250 mg tab, 500 mg tab
1
Preferred
ZITHROMAX
   
azithromycin 1 gm pckt, 100 mg/5 ml susp, 200 mg/5 ml susp, 600 mg tab
2
Preferred
ZITHROMAX
   
clarithromycin 125 mg/5 ml susp, 250 mg tab, 500 mg tab
2
Preferred
BIAXIN
   
clarithromycin 250 mg/5 ml susp
3
Preferred
BIAXIN
   
ERY-TAB 500 mg tab dr
3
Preferred
   



For each drug included in the FDC, the First Column shows the name of the
generic bioequivalent drug in lower-case letters if the drug is available in a
generic version. If the drug is only available in its brand-name version, the
brand name will appear in the First Column in upper-case letters.
 
The Second Column shows the Monthly Net Cost Range per Average Beneficiary (“Net
Cost”). The Third Column shows the drug classification (tier): Preferred or
Non-preferred. The Fourth Column shows the brand name only for reference, since
the generic equivalent drug will always be dispensed if there is one. The Fifth
Column shows the Reference Guides or Limits, as applicable.


 Page 55 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA

MONTHLY NET COST RANGE
 
The monthly net cost range per average beneficiary (“Net Cost”) is included in
the second column of the FDC to estimate the monthly net cost of the therapy to
be prescribed, including any negotiated discount and comparing the product with
other therapeutic alternatives available as per the indication. Said exercise
compares the average cost of monthly therapy for thirty (30) days. The cost
comparison is made based on all the products included in a therapeutic class
(for example, the class of cardiovascular drugs). The net cost ranges next to
each drug identify its average monthly cost and must be interpreted as follows:
 
1
less than $20
Least costly per month
2
$20 - $49
 
3
$50 - $99
 
4
$100 - $199
 
5
$200 - $349
 
6
$350 - $549
 
7
$550 - $799
 
8
$800 - $1,099
 
9
$1,100 - $1,499
 
10
$1,500 - $1,999
 
11
$2,000 - $2,499
 
12
$2,500 - $2,999
 
13
$3,000 - $3,499
 
14
$3,500 - $3,999
 
15
$4,000 - $4,499
 
16
$4,500 - $4,999
 
17
$5,000 - $5,499
 
18
$5,500 - $5,999
 
19
$6,000 - $6,499
 
20
$6,500 - $6,999
 
21
$7,000 - $7,499
 
22
$7,500 - $7,999
 
23
$8,000 - $8,499
 
24
$8,500 - $9,000
 
25
more than $9,000
Most costly per month



We recommend that you consider prescribing the drug with the lowest monthly net
cost within each therapeutic category (the one with the lowest number in the
scale from 1 to 25) when medically appropriate and when there are several
clinically feasible alternatives for the beneficiary.
 
The net cost analysis is an ongoing exercise subject to constant changes. Net
costs as published here are current as of the date of this edition of the FDC.


 Page 56 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


GENERIC DRUGS
 
Generic bioequivalent drugs are identified with lower-case letters. Certain
generic bioequivalent drugs have a Maximum Allowable Cost (MAC List) to
reimburse the pharmacies contracted in the network. Usually, this price covers
the cost of acquiring the generic product, but not the brand-name product. The
products selected for inclusion in the MAC List are those that are more
frequently prescribed and have been approved by the Food and Drug Administration
(FDA) for marketing.


 Page 57 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
THERAPEUTIC CATEGORY [CATEGORÍA TERAPÉUTICA]
 
          Therapeutic Class [Clase Terapéutica]
 
ANESTHETICS [ANEST ÉSICOS]
 
Local Anesthetics [Anestésicos Locales]
 
lidocaine viscous 2 %  mouth/throat soln
1
Preferred
XYLOCAINE
   
ANTIBACTERIALS [ANTIBACTERIANOS]
 
Macrolides [Macrólidos]
 
azithromycin 250 mg tab,  500 mg tab
1
Preferred
ZITHROMAX
   
azithromycin 1 gm pckt, 100 mg/5ml susp, 200 mg/5ml susp, 600 mg tab
2
Preferred
ZITHROMAX
   
clarithromycin 125 mg/5ml susp, 250 mg tab, 500 mg tab
2
Preferred
BIAXIN
   
clarithromycin 250 mg/5ml susp
3
Preferred
BIAXIN
   
ERY-TAB 500 mg tab dr
3
Preferred
     
erythromycin base 250 mg cap dr prt, 250 mg tab, 500 mg tab
3
Preferred
ERY-TAB
   
erythromycin ethylsuccinate 400 mg tab
3
Preferred
E.E.S.
   
ERYTHROCIN STEARATE
250 mg tab
4
Non-Preferred
     
E.E.S. GRANULES 200 mg/5ml susp
5
Preferred
     
ERYPED 200 200 mg/5ml susp
5
Preferred
     
ERYPED 400 400 mg/5ml susp
6
Preferred
   

• PA – Prior Authorization [Pre Autorización] • aPA – Administrative Prior
Authorization [Pre Autorización Administrativa] • QL – Quantity Limit [Límite de
Cantidad] • ST – Step Therapy [Terapia Escalonada] • AL – Age Limit [Límite de
Edad] • Net Cost [Costo Neto] – Please refer to page 9 for monthly net cost
range [Ver página 9 para rangos de costo neto mensual] • P – Preferred
Contracted Product [Producto Contratado Preferido]
 
 Page 58 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
Miscellaneous Antibacterials [Antibacterianos Misceláneos]
 
clindamycin hcl 150 mg cap,  300 mg cap, 75 mg cap
1
Preferred
CLEOCIN
   
Penicillins [Penicilinas]
 
amoxicillin 125 mg/5ml susp          , 200 mg/5ml susp, 250 mg cap, 250 mg/5ml
susp, 400 mg/5ml susp, 500 mg cap, 500 mg tab, 875 mg tab
1
Preferred
AMOXIL
   
amoxicillin-pot clavulanate 200-28.5 mg/5ml susp, 40057 mg/5ml susp, 500-125 mg
tab, 875-125 mg tab
1
Preferred
AUGMENTIN
   
ampicillin 125 mg/5ml susp, 250 mg cap, 250 mg/5ml susp, 500 mg cap
1
Preferred
PRINCIPEN
   
penicillin v potassium 125 mg/5ml soln, 250 mg tab, 250 mg/5ml soln, 500 mg tab
1
Preferred
VEETIDS
   
amoxicillin-pot clavulanate 250-125 mg tab, 250-62.5 mg/5ml susp
3
Preferred
AUGMENTIN
   
BICILLIN L-A 600000 unit/ml im susp
3
Non-Preferred
     
penicillin g procaine 600000 unit/ml im susp
3
Non-Preferred
BICILLIN LA
   
BICILLIN L-A 1200000 unit/2ml im susp
4
Non-Preferred
     
BICILLIN L-A 2400000 unit/4ml im susp
5
Non-Preferred
     
Quinolones [Quinolonas]
 
ciprofloxacin hcl 250 mg tab,  500 mg tab, 750 mg tab
1
Preferred
CIPRO
   
levofloxacin 250 mg tab, 500 mg tab, 750 mg tab
1
Preferred
LEVAQUIN
   
ciprofloxacin 500 mg/5ml (10%) susp
3
Preferred
CIPRO
 



 Page 59 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
ciprofloxacin 250 mg/5ml (5%) susp
4
Preferred
CIPRO
   
Sulfonamides [Sulfonamidas]
 
sulfamethoxazole          -tmp ds 800-160 mg tab
1
Preferred
SEPTRA
   
sulfamethoxazoletrimethoprim 200-40 mg/5ml susp, 400-80 mg tab
1
Preferred
SEPTRA
   
sulfadiazine 500 mg tab
4
Preferred
SULFADIAZINE
   
Tetracyclines [Tetraciclinas]
 
minocycline hcl           100 mg cap, 50 mg cap, 75 mg cap
1
Preferred
MINOCIN
   
doxycycline monohydrate 50  mg cap, 100 mg cap
2
 
Non-Preferred
MONODOX
   
ANTIMYCOBACTERIALS [ANTIMICOBACTERIANOS]
 
          Antituberculars [Antituberculosos]
 
isoniazid 100 mg tab, 300  mg tab
1
Preferred
ISONIAZID
   
rifampin 150 mg cap
1
Preferred
RIFADIN
   
ethambutol hcl 100 mg tab
2
Non-Preferred
MYAMBUTOL
   
pyrazinamide 500 mg tab
2
Non-Preferred
PYRAZINAMIDE
   
rifampin 300 mg cap
2
Preferred
RIFADIN
   
ethambutol hcl 400 mg tab
3
Non-Preferred
MYAMBUTOL
   
isoniazid 50 mg/5ml syr
5
Non-Preferred
ISONIAZID
   
rifabutin 150 mg cap
   
MYCOBUTIN
Puerto Rico Health
Department
Tuberculosis
Control
Program
 
cycloserine 250 mg cap
   
SEROMYCIN
 
RIFAMATE 50-300 mg cap
       
TRECATOR 250 mg tab
       
CAPASTAT 1 gm inj
       
Miscellaneous Antimycobacterials [Antimicobacterianos Misceláneos]
 
dapsone 100 mg tab, 25 mg  tab
2
Preferred
DAPSONE
   
ANTIMYCOTIC AGENTS [ANTIMICÓTICOS]
 
          Antifungals [Antifungales]
 
fluconazole 10 mg/ml susp,  100 mg tab, 150 mg tab, 200 mg tab, 50 mg tab
1
Preferred
DIFLUCAN
 



 Page 60 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


 
 Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
ketoconazole 200 mg tab
1
Preferred
NIZORAL
   
terbinafine hcl 250 mg tab
1
Preferred
LAMISIL
   
fluconazole 40 mg/ml susp
2
Preferred
DIFLUCAN
   
voriconazole 40 mg/ml susp
4
Preferred
VFEND
   
itraconazole 100 mg cap
5
Preferred
SPORANOX
   
SPORANOX 10 mg/ml soln
6
Preferred
     
voriconazole 50 mg tab
8
Preferred
VFEND
   
voriconazole 200 mg tab
10
Preferred
VFEND
   
ANTIPARASITICS [ANTIPARASITARIOS]
 
Anthelmintics [Antihelmínticos]
 
ALBENZA 200 mg tab          
9
Preferred
     
Antimalarials [Antimaláricos]
 
DARAPRIM 25 mg tab          
7
Non-Preferred
 
PA
 
Antiprotozoals - Non-Antimalarials [Antiprotozoarios No-Antimalaráricos]
 
NEBUPENT 300 mg inh soln          
4
Preferred
     
atovaquone 750 mg/5ml susp
9
Non-Preferred
MEPRON
   
ANTIVIRALS [ANTIVIRALES]
 
Anti-Cytomegalovirus (CMV) Agents [Agentes Anti-Citomegalovirus]
 
valganciclovir hcl 450 mg  tab
13
Non-Preferred
VALCYTE
   
Antiherpetic Agents [Agentes Antiherpéticos]
 
acyclovir 200 mg cap, 400  mg tab, 800 mg tab
1
Preferred
ZOVIRAX
   
acyclovir 200 mg/5ml susp
2
Preferred
ZOVIRAX
   
Non-Nucleoside Reverse Transcriptase Inhibitors [Inhibidores No Nucleósidos De
La
Transciptasa Reversa]
 
nevirapine 200 mg tab          
1
Preferred
VIRAMUNE
   
nevirapine 50 mg/5ml susp
5
Non-Preferred
VIRAMUNE
   
RESCRIPTOR 200 mg tab
6
Non-Preferred
     
SUSTIVA 200 mg cap
6
Preferred
 
P
 
nevirapine er 100 mg tab er 24 hr, 400 mg tab er 24 hr
7
 
Non-Preferred
VIRAMUNE XR
   
SUSTIVA 50 mg cap, 600 mg tab
7
Preferred
 
P
 
zidovudine 300 mg tab
2
Non-Preferred
RETROVIR
 



 Page 61 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
Nucleoside/Nucleotide Reverse Transcriptase Inhibitors [Inhibidores
Nucleósidos/Nucleótidos De La Transcriptasa Reversa]
 
stavudine 1 mg/ml soln, 15  mg cap, 20 mg cap, 30 mg cap, 40 mg cap
3
Preferred
ZERIT
   
didanosine 125 mg cap dr, 200 mg cap dr, 250 mg cap dr
4
Non-Preferred
VIDEX EC
   
lamivudine 10 mg/ml soln
4
Preferred
EPIVIR
   
lamivudine 150 mg tab
4
Preferred
EPIVIR
   
zidovudine 100 mg cap, 50 mg/5ml syr
4
Non-Preferred
RETROVIR
   
abacavir sulfate 300 mg tab
5
Non-Preferred
ZIAGEN
   
didanosine 400 mg cap dr
5
Non-Preferred
VIDEX EC
   
lamivudine 300 mg tab
5
Preferred
EPIVIR
   
VIDEX 2 gm soln
5
Non-Preferred
     
lamivudine 100 mg tab
6
Preferred
EPIVIR
PA
 
lamivudine-zidovudine 150300 mg tab
6
Preferred
COMBIVIR
   
ZIAGEN 20 mg/ml soln
6
Non-Preferred
     
abacavir-lamivudinezidovudine 300-150-300 mg tab
10
Non-Preferred
TRIZIVIR
   
BLOOD MODIFIERS [MODIFICADORES DE LA SANGRE]
 
Erythropoiesis-Stimulating Agents [Agentes Estimulantes De Eritropoiesis]
 
ARANESP (ALBUMIN
FREE) 100 mcg/0.5ml inj soln
1
Preferred
 
PA, P
 
PROCRIT 3000 unit/ml inj soln
5
Preferred
 
PA, P
 
ARANESP (ALBUMIN
FREE) 25 mcg/0.42ml inj soln, 25 mcg/ml inj soln
6
Preferred
 
PA, P
 
PROCRIT 10000 unit/ml inj soln
6
Preferred
 
PA, P
 
ARANESP (ALBUMIN
FREE) 40 mcg/0.4ml inj soln
7
Preferred
 
PA, P



 Page 62 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA



 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
ARANESP (ALBUMIN
FREE) 40 mcg/ml inj soln, 60 mcg/ml inj soln
8
Preferred
 
PA, P
 
ARANESP (ALBUMIN
FREE) 150 mcg/0.3ml inj soln, 150 mcg/0.75ml inj soln, 200 mcg/0.4ml inj soln,
200 mcg/ml inj soln, 300 mcg/0.6ml inj soln, 300 mcg/ml inj soln, 500 mcg/ml inj
soln, 60 mcg/0.3ml inj soln
9
Preferred
 
PA, P
 
ARANESP (ALBUMIN
FREE) 100 mcg/ml inj soln
11
Preferred
 
PA, P
 
PROCRIT 40000 unit/ml inj soln
11
Preferred
 
PA, P
 
Iron [Hierro]
 
iron 325 (65 fe) mg tab          
1
Preferred
IRON
   
CHEMOTHERAPIES [QUIMIOTERAPIAS]
 
Antineoplastic Progestins [Antineoplásicos De Progestina]
 
megestrol acetate 20 mg  tab, 40 mg tab
1
Preferred
MEGACE
   
megestrol acetate 40 mg/ml susp, 400 mg/10ml susp
2
Preferred
MEGACE
   
Folic Acid Antagonists Rescue Agents [Antagonistas De Ácido Fólico]
 
leucovorin calcium 5 mg tab          
3
Preferred
LEUCOVORIN
   
leucovorin calcium 10 mg tab, 15 mg tab
4
Preferred
LEUCOVORIN
   
leucovorin calcium 25 mg tab
9
Preferred
LEUCOVORIN
   
leucovorin calcium 50 mg inj, 100 mg inj, 200 mg inj, 350 mg inj, 500 mg inj
9
Non-Preferred
LEUCOVORIN
   
DENTAL AND ORAL AGENTS [AGENTES DENTALES Y ORALES]
 
Antifungals [Antifungales]
 
clotrimazole 10 mg  mouth/throat lozenge, 10 mg mouth/throat troche
1
Preferred
MYCELEX
 



 Page 63 of 83

--------------------------------------------------------------------------------

Revisado: 18 de mayo de 2017
[att5image7.jpg]


VIH-SIDA


 
Drug Name [Nombre del
Medicamento]
Net
Cost
[Costo
Neto]
Tier [Tier]
Reference Name
[Nombre de
Referencia]
Requirements/
Limits
[Requerimientos/
Límites]
 
nystatin 100000 unit/ml mouth/throat susp
1
Preferred
MYCOSTATIN
   
HORMONAL AGENTS [AGENTES HORMONALES]
   
Mineralocorticoids [Mineralocorticoides]
   
fludrocortisone acetate 0.1  mg tab
1
Preferred
FLORINEF
   
IMMUNOSUPPRESSANTS [IMMUNOSUPRESORES]
   
 Glucocorticosteroids [Glucocorticoides]
   
dexamethasone 0.5 mg tab,  0.5 mg/5ml oral elix, 0.5 mg/5ml soln, 0.75 mg tab, 1
mg tab, 1.5 mg tab, 2 mg tab, 4 mg tab, 6 mg tab
1
Preferred
DECADRON
   
MEDROL 2 mg tab
1
Preferred
     
methylprednisolone 32 mg tab, 4 mg tab
1
Preferred
MEDROL
   
methylprednisolone (pak) 4 mg tab
1
Preferred
MEDROL
   
prednisolone 15 mg/5ml soln, 15 mg/5ml syr
1
Preferred
PRELONE
   
prednisone 1 mg tab, 10 mg tab, 2.5 mg tab, 20 mg tab, 5 mg tab, 50 mg tab
1
Preferred
DELTASONE
   
prednisone (pak) 10 mg tab, 5 mg tab
1
Preferred
DELTASONE
   
hydrocortisone 10 mg tab, 20 mg tab, 5 mg tab
2
Preferred
CORTEF
   
methylprednisolone 16 mg tab, 8 mg tab
2
Preferred
MEDROL
 



 Page 64 of 83

--------------------------------------------------------------------------------

VIH-SIDA
[att5image5.jpg]



A
 
abacavir sulfate
14
abacavir-lamivudine-zidovudine
14
acyclovir
13
ALBENZA
13
amoxicillin
11
amoxicillin-pot clavulanate
11
ampicillin
11

ARANESP (ALBUMIN FREE)
14, 15
atovaquone
13 azithromycin 10    
B
 
BICILLIN L-A
11    
C
 
CAPASTAT
12
ciprofloxacin 
11, 12

ciprofloxacin hcl
11
clarithromycin
10
clindamycin hcl
11
clotrimazole
15
cycloserine
12    
D
 
dapsone
12
DARAPRIM
13
dexamethasone
16
didanosine
14

doxycycline monohydrate
12    
E
 
E.E.S. GRANULES
10
EPIVIR
14
ERYPED 200
10
ERYPED 400
10
ERY-TAB
10
ERYTHROCIN STEARATE
10
erythromycin base
10
erythromycin ethylsuccinate
10
ethambutol hcl
12

F
 
fluconazole
12, 13

fludrocortisone acetate
16    
H
 
hydrocortisone
16    
I
 
iron 
15
isoniazid
12
itraconazole
13    
K
 
ketoconazole 
13    
L
 
lamivudine
14
lamivudine-zidovudine
14
leucovorin calcium
15
levofloxacin
11
lidocaine viscous
10    
M
 
MEDROL
16
megestrol acetate
15
methylprednisolone
16
methylprednisolone (pak)
16
minocycline hcl
12    
N
 
NEBUPENT
13
nevirapine
13
nevirapine er
13
nystatin
16    
P
 
penicillin g procaine
11
penicillin v potassium
11
prednisolone
16
prednisone
16
prednisone (pak)
16
PROCRIT
14, 15

pyrazinamide
12






















 



 Page 65 of 83

--------------------------------------------------------------------------------

VIH-SIDA
[att5image5.jpg]



R
 
RESCRIPTOR
13
rifabutin
12 RIFAMATE 12
rifampin
12    
S
 
SEROMYCIN
12
SPORANOX
13
stavudine
14
sulfadiazine
12
sulfamethoxazole-tmp ds
12    
sulfamethoxazole-trimethoprim
12
SUSTIVA
13

T
 
terbinafine hcl
13
TRECATOR
12    
V
 
valganciclovir hcl
13
VIDEX
14
voriconazole
13    
Z
 
ZIAGEN
14
zidovudine
13, 14










 



 Page 66 of 83

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Attachment 6



[image62.jpg]
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor


Ms. Ángela M. Ávila Marrero
Executive Director
Healthcare Insurance Administration



REGULATORY LETTER 17-0502-A


May 2, 2017



TO:
NATIONAL PHARMACY CHAINS THAT PARTICIPATE IN THE PUERTO RICO GOVERNMENT
HEALTHCARE PLAN (GHP)
   
RE:
NEW REIMBURSEMENT LEVELS EFFECTIVE JUNE 2, 2017



To preserve the continuity of the Puerto Rico Government Healthcare Plan (GHP),
the Healthcare Services Insurance Administration (ASES, Spanish acronym) has
decided to make adjustments in the reimbursement level of brand-name and
high-cost drugs that are dispensed through the participating pharmacies in the
network. The purpose is to guarantee our beneficiaries’ access to prescription
drugs and control expenses. This is also in keeping with the provisions of the
Fiscal Plan for Puerto Rico certified by the Financial Oversight and Management
Board.


The new reimbursement levels for National Pharmacy Chains effective June 2,
2017, are as follows:


Up to 83 days’ supply (if applicable):


Brand-name drugs: AWP - 18% + $1.75 dispensing fee
Generic bioequivalent drugs: ASES MAC List + $1.75 dispensing fee
Generic bioequivalent drugs not on MAC List: AWP - 25% + $1.75 dispensing fee
Drugs included on high-cost list (refer to Attachment 1): Discount for product
on the list + $1.75 dispensing fee


Greater than or equal to 84 days’ supply (if applicable):


Brand-name drugs: AWP - 21% + $1.75 dispensing fee (DF)
Generic bioequivalent drugs: ASES MAC List + $1.75 dispensing fee
Generic bioequivalent drugs not on MAC List: AWP - 25% + $1.75 dispensing fee


We are counting on your participation as a provider in the pharmacy network of
the Government Healthcare Plan to make sure our beneficiaries continue receiving
the level and quality of service that you offer. MC-21 will soon send you the
contract and instructions to follow. Thank you for your support and commitment.


Cordially,


/s
Ángela M. Ávila Marrero
Executive Director
c:
Marileny Lugo, MC-21




 
[image61.jpg]
Puerto Rico Healthcare Insurance Administration
PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov




--------------------------------------------------------------------------------

[image62.jpg]
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor
Ms. Ángela M. Ávila Marrero
Executive Director
Healthcare Insurance Administration



REGULATORY LETTER 17-0205-B


May 2, 2017



TO:
INDEPENDENT PHARMACIES AND LOCAL CHAINS THAT PARTICIPATE IN THE PUERTO RICO
GOVERNMENT HEALTHCARE PLAN (GHP)
   
RE:
NEW REIMBURSEMENT LEVELS EFFECTIVE JUNE 2, 2017



To preserve the continuity of the Puerto Rico Government Healthcare Plan (GHP),
the Healthcare Services Insurance Administration (ASES, Spanish acronym) has
decided to make adjustments in the reimbursement level of brand-name and
high-cost drugs that are dispensed through the participating pharmacies in the
network. The purpose is to guarantee our beneficiaries’ access to prescription
drugs and control expenses. This is also in keeping with the provisions of the
Fiscal Plan for Puerto Rico certified by the Financial Oversight and Management
Board.


The new reimbursement levels for Independent Pharmacies and Local Chains
effective June 2, 2017, are as follows:


Up to 90 days’ supply (if applicable):


Brand-name drugs: AWP - 14% + $2.50 dispensing fee
Generic bioequivalent drugs: ASES MAC List + $2.50 dispensing fee
Generic bioequivalent drugs not on MAC List: AWP - 25% + $2.50 dispensing fee
Drugs included on high-cost list (refer to Attachment 1): Discount for product
on the list + $2.50 dispensing fee


We are counting on your participation as a provider in the pharmacy network of
the Government Healthcare Plan to make sure our beneficiaries continue receiving
the level and quality of service that you offer.


MC-21 will soon send you the contract and instructions to follow.


Thank you for your support and commitment.


Cordially,


/s
Ángela M. Ávila Marrero
Executive Director
c:
Marileny Lugo, MC-21
 
Nélida Luna, MC-21




 
[image61.jpg]
Puerto Rico Healthcare Insurance Administration
PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov


--------------------------------------------------------------------------------

[image62.jpg]
GOVERNMENT OF PUERTO RICO
 
Hon. Ricardo A. Rosselló Nevares
Governor


Ms. Ángela M. Ávila Marrero
Executive Director
Healthcare Insurance Administration



REGULATORY LETTER 17-0205-C


May 2, 2017



TO:
EXTERNAL PHARMACIES OF HOSPITALS AND DIAGNOSTIC AND TREATMENT CENTERS THAT
PARTICIPATE IN THE PUERTO RICO GOVERNMENT HEALTHCARE PLAN (GHP)
   
RE:
NEW REIMBURSEMENT LEVELS EFFECTIVE JUNE 2, 2017



To preserve the continuity of the Puerto Rico Government Healthcare Plan (GHP),
the Healthcare Services Insurance Administration (ASES, Spanish acronym) has
decided to make adjustments in the reimbursement level of brand-name and
high-cost drugs that are dispensed through the participating pharmacies in the
network. The purpose is to guarantee our beneficiaries’ access to prescription
drugs and control expenses. This is also in keeping with the provisions of the
Fiscal Plan for Puerto Rico certified by the Financial Oversight and Management
Board.


The new reimbursement levels for External Pharmacies of Hospitals and Diagnostic
and Treatment Centers effective June 2, 2017, are as follows:


Up to 90 days’ supply (if applicable):


Brand-name drugs: AWP - 15% + $2.50 dispensing fee
Generic bioequivalent drugs: ASES MAC List + $2.50 dispensing fee
Generic bioequivalent drugs not on MAC List: AWP - 25% + $2.50 dispensing fee
Drugs included on high-cost list (refer to Attachment 1): Discount for product
on the list + $2.50 dispensing fee


We are counting on your participation as a provider in the pharmacy network of
the Government Healthcare Plan to make sure our beneficiaries continue receiving
the level and quality of service that you offer. MC-21 will soon send you the
contract and instructions to follow.


Thank you for your support and commitment.


Cordially,


/s
Ángela M. Ávila Marrero
Executive Director
 
c:
Marileny Lugo, MC-21
 
Nélida Luna, MC-21




 
[image61.jpg]
Puerto Rico Healthcare Insurance Administration
PO Box 195661, San Juan, PR 00919-5661 · Tel.: 787.474.3300 · Fax: 787.474.3348
· www.ases.pr.gov





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[image60007.jpg]
               Anexo 1: Lista de Descuentos para Medlcamentos de Alto costo que
sean despachados por las Farmadas de C3denas Nadonales
(2017)  Category  GP!  Drug Name  GPI Name        Actual Discount  Agents for
Gaucher Disease  82700020002020  Ceredase  Alglucerase IV Soln
80Unit/ML        18.00%  Agents for Gaucher
Disease  82700085102120  Vpriv  Vetaglucerase Alfa For lnj 400
Unit        18.00¼  Agents for Gaucher
Disease  82700040600120  Cerdelga  Elig[ustat TartrateCap84 MG {Base
Equivalent)        18.00%  Agents for Gaucher
Disease  82700050002110  Cere2yme  lmiglucerase For lnj 200
Unit        18.00%  Agents for Gaucher
DJsease  82700070000120  zavesca  Miglustat cap 100 MG        18.00%  Agents for
Gaucher OJsease  82700080102120  Elelvso  TaHglucerase Alfa For lnj 200
Unit        18.00%  Agents for Gaucher
Disease  82700050002120  Cerezyme  lm!glucerase For lnj 400
Unit        18.00%  ANALGES!CS-ANTHNFlAMMATORY  66200030002015  Gold Sodium
Thiomalate  Gold Sodium Thioma\ate lnj 50 MG/Ml        18.00%  ANALGESICS -
NonNarcotic  64154090102020  Prlalt  Ziconotide Acetate lntrathecal lnj 100
MCG/ML        18.00%  ANALGESICS-
NonNarcotic  64154090102030  Pria!t  Ziconotide Acetate lntrathecal lnj SOO
MCG/SML        18.00%  ANALGESICS·
NonNarcotic  64154090102010  Prialt  Ziconotide Acetate lntrathecal lnJ 500
MCG/20Ml {25
MCG/Ml)        18.00%  ANDROGENS-ANABOLIC  23100030802030  Aveed  Testosterone
Undecanoate IM lnj in Oil 750 MG/3Ml
(2SOMG/ML)        18.00%  ANTIARRHYTHMICS  35400025000110  Tlkosyn  Dofefrlide
Cap 125 MCG {0,125
MG)        18.00%  ANTIARRHYTHMICS  35400025000120  T!kosyn  DofetiHde Cap 250
MCG {0.25
MG)        18.00%  ANTIARRHYTHMICS  35400025000130  Tikosyn  Dofetllide Cap500
MCG {0.5 MG}        18.00%  ANTJASTHMATIC AND BRONCHOD!lATOR
AGENTS  44603060002120  Xolair  Omaliwmab Forlnj 150
MG        18.00%  ANTIBIOTICS-AMINOGLYCOSIDES  07000070102030  Tobramydn
Sulfate  TOBRAMYCtN SULFATE INJ 40 MG/ML        41.75%  ANTIBIOTICS-
AMINOGLYCOSIDES  07000070102020  Tobramydn Sulfate  Tobramycin Sulfate tnj 10
MG/ML        41.75%  ANTIBIOTICS-AMINOGLYCOSIDES  07000070102034  Tobramycin
Sulfate  Tobramycln Sulfate Jnj 80 MG/2ML {40 MG/ML)        41.75%  ANTIBIOTICS·
AMINOGLYCOSIOES  07000070102105  Tobramycln Sulfate  Tobramycln Sulfate For lnj
1.2 GM        41,75%  ANTIBIOTICS· AMINOGLYCOSIDES  07000070102039  Tobramycfn
Sulfate  Tobramyc!n Sulfate lnj 2 GM/SOML (40 MG/Ml)        41.75%  ANTIBIOTICS·
AMINOGLYCOSIDES  07000070102022  Tobramycln Sulfate  Tobramycln Sulfate IV Soln
10 MG/Ml        41.75%  ANTIBIOTICS-AMINOGLYCOSlDES  07000070102038  Tobramycin
Sulfate  Tobramycin Sulfate In] 1.2 GM/30ML (40
MG/Ml)        41.75%  Anti-Cataplectic Agents  62450060202020  Xyrem  Sodium
Oxybate Oral Solution 500
MG/ML        18.00%  ANTICOAGUlANTS  83101010102020  Fragmin  Dalteparin Sodium
In] 2500
Unlt/0.2ML        18.00¾  ANTICOAGUlANTS  83101020102013  Lovenox  Enoxaparln
Sodium lnj 40
MG/0.4ML        18.00%  ANTICOAGULANTS  83103030102035  Arixtra  FondaparinuxSodlum
Subcutaneous tnj 5
MG/0.4Ml        18.00%  ANTICOAGULANTS  83101010102065  Fragmin  Dalteparin
Sodium lnj 25000
Unit/ML        18.00%  ANTICOAGULANTS  831010201020S0  Lovenox  Enoxaparln
Sodium lnj 300
MG/3ML        18.00%  ANTICOAGULANTS  83370060000340  xarelto  Rivaroxaban Tab
20 MG        18.00%  ANTICOAGULANTS  83101010102040  Fragmin  Dalteparin Sodium
lnj 5000
Unit/0,2ML        18.00%  ANTICOAGULANTS  83101020102014  Lovenox  Enoxaparin
Sodium lnJ 60
MG/0,6Ml        18.00%  ANTICOAGULANTS  83103030102040  Arixtra  Fondaparinux
Sodium Subcutaneous lnj 7.5
MG/0.6ML        18.00%  ANTICOAGULANTS  83101010102015  Fragmin  Dalteparin
Sodium In] 10000
Unit/ML        18.00%  ANTICOAGULANTS  83101020102012  Lovenox  Enoxaparin
Sodium lnj 30
MG/0,3ML        18.00%  ANTICOAGULANTS  83103030102020  Arixtra  FondaparinuxSodium
Subcutaneous lnj 2.S
MG/0.SML        18.00%  ANTICOAGULANTS  83101010102045  Fragmin  DalteparinSodium
lnj 7500
Unlt/0.3ML        18.00%  ANTICOAGULANTS  83101020102015  lovenox  Enoxaparin
Sodium lnj 80
MG/0.8ML        18.00%  ANTICOAGUlANTS  83103030102045  Arixtra  FondaparinuxSodium
Subcutaneous lnj 10
MG/0.SML        18.00%  ANTICOAGULANTS  83101010102056  Fragmin  Da\teparin
Sodium lnj 15000
Unit/0.6Ml        18.00%  ANTICOAGULANTS  83101020102018  Lovenox  Enoxaparln
Sodium lnj 120
MG/0.8ML        18.00%  ANTICOAGULANTS  83370060000320  Xarelto  RivaroxabanTab
10 MG  ,,,·      18.00%  ANTICOAGULANTS  83101010102060  Fragmin  Dalteparin
Sodium lnj 18000 Unit/0.72ML  ,;·  />-- _
;_  ,·{c-..  18.00%  ANTICOAGULANTS  83101020102020  Lovenox  Enoxaparln Sodium
lnj 150
MG/ML  f/  d,...,  .....Z\'  18.00¾  ANTICOAGULANTS  83370060000330  xarelto  Rivaroxaban
Tab 15 MG  /iJ
·=  OA  "-'<>,  18.00%  ANTICOAGULANTS  83101010102053  Fragmin  Da!teparin
Sodium lnj 12500 Unit/0.SML  !J ,A  ".? -- 1-:  "\'.':  18.00%  ""'"  '<11:(l
-1&,- Ii !  6  t:iJ.,"J,  "    \I0-s.,  IJJ/  ,,,  'Ii "'"•  _,-,, ,,t 
 

--------------------------------------------------------------------------------

[image60008.jpg]
                                                                                                                       ANTICOAGULANTS  83101020102016
Lovenox  ANTICOAGULANTS  83334050102120
Refludan  ANT!CONVULSANTS  72600043002020 Keppra  Enoxaparin Sodium 1nj 100
MG/ML  lepirudln For IV Soln 50 MG  Levetlracetam Oral Soln 100
MG/Ml  18.00%  18.00%18J)0%  ANTICONVULSANTS  72600043000340
Keppra  Levetiracetam Tab 750 MG  18.00%  ANTICONVULSANTS  72600043002060
Keppra  levetkacetam lnj 500 MG/5Ml (100
MG/ML)  18.00¼  ANTICONVULSANTS  ANTICONVULSANTS  72600043000350
Keppra  72170085000320 Sabril  Levetiracetam Tab 1000 MG Vigabatrin Tab 500
MG  18.00%18.00%  ANTICONVULSANTS  72600043007520 Keppra XR  72600043000320
Keppra  Levetiracetam Tab SR 24HR 500 MG  18.00%  ANTICONVULSANTS  Levetiracetam
Tab 250 MG  18.00%  ANTICONVULSANTS  ANTJCONVULSANTS  72600043000330
Keppra  72170085003020 Sabril  Levetiracetam Tab 500 MG Vigabatrin Powd Pack 500
MG  18.00%18.00%  ANTICONVULSANTS  72600043007530 Keppra XR  Levetiracetam Tab
SR 24HR 750 MG  18.00%  ANTIEMETICS  50250025200330 Anzemet  Dolasetron Mesylate
Tab 100 MG  18.00%  ANTlEMETICS  50280035102130 Emend  Fosaprepitant Dimeglumine
For IV Infusion 150 MG {Base Eq)  18.00%  ANTIEMETICS  50280020000130
Emend  ANTIEMETICS  50250025202020 Anzemet  AprepltantCapsule125 MG  Dolasetron
Mesylate JV lnj 20 MG/Ml  18.00%  18.00%  ANTIEMETICS  50250025200320
Anzemet  18.00%  ANTIEMETICS  50280020006320 Emend  Do!asetron Mesy/ateTab 50
MG  Aprepitant Capsule Therapy Pack 80 & 125
MG  18.00%  ANTIEMETICS  50250070102010 Afoxl  Palonosetron HCI IV Sain 0.075
MG/1.SML (Base Equiv)  Antiemetics  50250065052030 Zofran  Ondansetron HCI lnj
40 MG/20ML (2 MG/Ml}  26.75%  18.00%  ANTIEMETICS  50280020000110
Emend  AprepitantCapsule 40 MG  18.00%  ANTIEMETICS  50280020000120
Emend  Aprepitant Capsule 80 MG  18.00%  Antiemetics  5025006S052024 Ondansetron
HO  Ondansetron HCI lnj 4 MG/2ML (2 MG/ML)  18.00%  ANTJEMETICS  50250070102020
Aloxi  ANTJFUNGALS  11000010101920 Amphotec  Palonosetron HCI IVSoln 0.25 MG/5Ml
{Base Equivalent) Amphotericin 8 Cholesteryl Sulfate Complex For lnj 100
MG  26.75%18.00%  ANTIFUNGAlS  11407060001820
Noxafll  ANTIFUNGALS  11500025102130 Cancldas  Posaconazole Susp 40
MG/ML  Caspofungin Acetate For IV Sofn 70
MG  18.00%  18.00%  ANTJFUNGALS  11000010002105 Amphotericln
B  ANTIFUNGALS  11407015022020 Diflucan In Dextrose  Amphotericin B For lnj 50
MG F!uconazoleln Dextrose lnj 400
MG/200Ml  18.00%18.00%  ANTIFUNGALS  11500010002130
Eraxis  ANTIFUNGALS  11000010301820 Abelcet  ANTIFUNGALS  11407080000320
Vfend  Anidulafungin For IV Soln 100 MGAmphotericin B llpld lnjSusp (For IV
Infusion) 5 MG/Ml  Voriconazole Tab 50
MG  18.00%18.00%  18.00%  ANTIFUNGAlS  ANTIFUNGALS  11500050102120 Mycamine
Micafungin Sodium For IV So!n 50 MG 11407015012020 Diflucan in Sodium Ch!oti
Fluconazole in NaCl 0.9% lnj 400
MG/200Ml  18.00%18.()()%  ANTJFUNGALS  ANTIFUNGALS  ANTIFUNGALS  11407080002120
Vfend IV Voriconazofe For lnj 200 MG  11407015022010 Dif/ucan in Dextrose
Fluconazo/e in Dextrose lnj 200 MG/lOOMl 11500010002120 Eraxis Anidulafungin For
IV So!n 50 MG  18.00%  18.00%18.00%  ANT/FUNGALS  ANTIFUNGALS  11407015012010
omucan In Sodium Ch!ori F!uconazofe in NaCl 0.9% lnj 200 MG/100Ml 11407080001920
Vfend Voriconazole For Susp 40
MG/ML  18.00%18.00%  ANTIFUNGALS  ANTIFUNGALS  ANTIFUNGALS  11000010101910
Amphotec Amphoteridn B Cholesteryl Sulfate Complex For fnj SO MG  11407035002020
Sporanox11500025102120 Cancidas  ltraeonazole Oral Soln 10 MG/Ml Caspofungin
Acetate For JVSoln SO
MG  18.00%  18.00%18.00%  ANTIFUNGALS  ANTJFUNGALS  11000010401920
AmBlsome11407080000340 Vfend  Amphotericin B Uposome IV ForSusp SO MG
Voriconazole Tab 200 MG  18.00%18.00%  ANTIFUNGALS  Antihemophillc
Products  Antihemophilic Products  11500050102130 Mycamine85100010002139 Hemofll
M85100010006460 Monoclate-P  Antihemophl!ic Products  Antihemophilic
Products  85100010202145 Recomblnate  85100010252150 Advate  Micafungin Sodium
For IV So!n 100 MG Antihemophlllc Factor {Human) For lnj 801-1700 Unit
Antihemophilic Factor (Human) For lnj Kit 1000 Unit  Antihemophi!ic Factor
(Recombinant) For lnj 1241-1800 Unit  Antihemophilic Factor rAHF-PFM For lnj
1500 Unit  -·  <,fl  / -•\ \.:J l,//,,,..  - - - er ,  18.00%42.00%30.00%  ,,'
,..,._, 1f  40.00%  37.75% 
 

--------------------------------------------------------------------------------

[image60009.jpg]
                                                                                                                     Antihemophilic
Products  Antihemophilic Products  Antihemophilic Products  85100028202150
BeneFIX  85100010266470 Xyntha Solofuse  Coagulation Factor IX {Recombinant) For
lnj 2000 Unit Antihemophl!ic Factor Recombinant PAF For lnj Kit 3000
Unit  21.00%38.00%  Antihemophilic Ptoducts Antihemophilic
Products  85100010502130 Obizur  85100015102139 Wilate85100020002100 Feiba
NF  Antihemophilic Factor (Recomb Pore) rpFVIII For lnj 500 Unit Antihemophilic
Factor/VWF {Human) For lnj 1000--1000 Unit*AntifnhlbitorCoagulant Complex For
tnj"'•  20.00%40.00%40.00%  Antihemophillc Products  85100028002160
Mononine  Coagulation Factor IX For lnj 250 Unit  40.00%  Antihemophi!ic
Products Antihemophllic Products  Antihemophilic Products Antihemophillc
Products  85100030002115 Profilnine SD85100010002125 Hemofil M  Antihemophilic
Products AntihemophiHc Products  85100010006410 Monodate-P85100010202135
Recombinate  Factor IX Complex For lnj 1500 UnitAntihemophilic Factor {Human)
For tnj 401-800 Unit Antihemophilic Factor {Human) For lnj Kit 250 Unit
Antihemophilic Factor (Recombinant) For lnj 801-1240 Unit  Antihemophllic
Products  85100010252130 Advate85100010266440 Xyntha  85100010002140 Hemofil
M  Antlhemophillc Factor rAHF-PFM For tnj 500 Unit Antihemophilic Factor
Recombinant PAF For lnj Kit 1000 Unit Antihemophilic Factor {Human) For lnj 1000
Unit  19.75%42.00¾30.00%40.00%  37.75%38.00%42.00%  Antihemophillc
Products  Antihemophllfc Products  85100010006475 Monoclate-P  AntihemophiHc
Factor {Human) For lnj Kit 1500 Unit  30.00%  85100010302155
Eloctate  Antlhemophillc Factor {Recomb) rFVJIIFc For lnj 2000
Unit  20.00%  Antihemophl!ic Products  Antihemophllic Products  Antihemophilic
Products  Antihemophlltc Products  85100028202140 BeneFIX  Coagulation factor JX
{Recombinant) For lnj 1000 Unit  21.00%  37.00%40.00%  Antihemophilic
Products  31.75%  19.75%  Antihemophllic Products  Antihemophillc
Products  85100015102132 Humate-P Antihemophllic Factor/VWF (Human) For lnj 500
1200 Unit 85100015102190 Alphanate/VWF Compfe) Antihemophlllc Factor/VWF (Human)
For lnj 1500 Unit 85100026202145 NovoSeven RT Coagulation Factor Vila (Re.comb)
For lnj 5 MG (5000 MCG) 85100030002105 Profilnlne SD Factor IX Complex For lnj
500 Unit85100060106420 Kcentra Prothrombin Complex Cone Human For lnj Kit 500
Unit  20.00%  Antihemophilic Products  Antihemophl!ic Products  85100010202150
Novoeight85100010252170 Advate  Antihemophllic Factor {Recombinant) For tnj1500
Unit Antihemophilic Factor rAHF-PFM For lnj 2000
Unit  20.00%37.75%  Antihemophilic Products  Antihemophilic
Products  85100028202160 BeneFlX  Coagulation Factor IX {Recombinant) For lnj
3000 Unit  85100010302120 E!octate  Antihemophll!c Factor {Recomb) rFVIIIFc For
lnj 250 Unit  21.00%  20.00%  Antihemophilic Products Antihemophllic
Products  85100015102120 Humate-P  85100015102140 Humate-P85100026202117
NovoSeven RT  Antihemophllic Factor/VWF (Human) For lnj 250-500 Unit
Antihemophlllc Factor/VWF (Human) For tnj1000-2000 Unit Coagulation Factor Vita
{Recomb) For Inf 1 MG (1000 MCG)  37.00%37.00%31.75%  Antihemophi!ic
Products  Antihemophilic Products  85100028002185 AlphaNJne SD85100030002150
Bebulin  Coagulation Factor IX For lnJ 1500 Unit Factor IX Complex For lnj
200-1200 Unit  30.00%20.00%  Antihemophilic Products  Antihemophilic
Products  Antihemoph!lic Products  85100010206440 Hellxate FS85100010002130
Hemofil M  Antihemophilic Factor (Recomblnant) For lnJ Kit 1000 Unit
Antlhemoph11!c Factor (Human} For lnJ 500 Unit  41.75%42.00%  85100010006430
Monoclate-P  Antihemophillc Factor (Human) For lnj Kit 500
Unit  30.00%  Antihemophi!Jc Products Antihemophilic Products  85100010202140
B!OClATE84100040002010 Cyklokapron  ANTlHEMOPHILIC FACTOR (RECOMBINANT) FOR INJ
1000 UNITTranexamlc Acid lnj 100 MG/Ml  20.00%18.00¼  Antihemoph11!c
Products  Antihemoph!llc Products  Antihemophlllc Products  85100010002146
Hemofi1 M85100010202115 Recomblnate  Antihemophilic Factor (Human) For lnj 1700
Unit Antihemophilic Factor(Recombinant) For lnj 220-400
Unit  42.00%40.00¾  Antihemophi!ic Products  Ant!hemophi!ic
Products  85100010252140 Advate85100010266460 Xyntha  Antihemoph1Hc Factor
rAHF-PFM For lnj 1000 Unit Antlhemophllic Factor Recombinant PAF For lnj Kit
2000 Unit  37.75%38.00%  Antlhemophilic Products  Antihemophll!c
Products  85100028202120 BeneFIX  Coagulation Factor IX (Recombinant) For lnj
250 Unit  85100010302165 Eloctate85100015102138 Wilate  Antihemophilic Factor
{Re.comb) rfVIIIFc For lnj 3000 Unit Antihemophilic Factor/VWF (Human) For lnj
900-900 Unit  21.00%  20.00%40.00%  Antihemophilic Products  Antihemophilic
Products  Antihemophllic Products  85100015102193 A!phanate/VWF Complex
Antihemophilic Factor/VWF {Human} For lnj 2000 Unlt  85100026202160 NovoSeven RT
Coagulation Factor Vila (Recomb) For lnj 8 MG {8000
MCG)  40.00%31.75%  Antihemophi!lc Products  Antihemophi!ic
Products  85100030002110 Profllnlne SD  85100060106430 Kcentra  Factor IX
Complex Forlnj 1000 UnitProthrombln Complex Cone Human For Jnj Kit 1000
Unit  19.75%20.00%  85100028002170 AlphaNine SD  Coagulation Factor IX For lnj
500 Unit  AntihemophiHc Products  Antihemophllic Products  85100010202155
Recombinate85100010252180 Advate  Antlhemophilic Factor (Recombinant) For lnj
1801-2400 Unit Antihemophilic Factor rAHF-PFM For lnj 3000
Unit  40.00%40.00%37.75% 
 

--------------------------------------------------------------------------------

[image60010.jpg]
               Anti.hemophilic
Products    85100010302125  Eloctate  Antihemophilic Factor (Recomb) rFVIJIFc
For lnj 500 Unit    20.00¾  Antihemophi!ic
Products    85100015102122  Humate-P  Antihemoph!lic FactorNWF (Human) For lnj
250-600 Unit    37.00%  Antihemophll!c
Products    85100015102144  Humate-P  Antihemophilic Factor/VWF (Human) For Jnj
1000-2400 Unit    37.00%  AntihemophiHc
Products    85100026202120  NovoSeven  Coagulation Factor VIia (Recomb) For lnj
1.2 MG (1200 MCG)    31.75%  Antihemophilic
Products    85100028402110  Alprolix  Coagulation Factor IX (Recomb) (rFIXFc)
For Jnj 500 Unit    22.00%  Antihemophilic
Products    85100030002180  Profilnlne SD  FACTOR 1X COMPLEX FOR INJ 1000-1500
UNIT    20.05%  Antihemophilic Products    85100028002180  AlphaNine
SD  Coagulation Factor IX For lnj 1000 Unit    40.00%  Antihemophllic
Products    85100010206460  Helixate FS  Antihemoph!llc Factor (Recombinant) For
lnj Kit 3000 Unit    41.75%  Antihemophilic
Products    85100010002110  HemofilM  Antihemophilic Factor (Human) For lnj 250
Unit    42.00%  Antihemophilic
Products    85100010002160  Hemofi!M  Antihemophilic Factor (Human) For lnj
801-1500 Unit    42.00%  Antihemophilic
Products    85100010202125  Recombinate  Ant!hemophilic Factor (Recombinant) For
lnj 401-800 Unit    40.00%  AntihemophHic
Products    85100010202170  Novoeight  Antihemophiltc Factor (Recombinant) For
lnj 3000 Unit    20.00%  Antihemophi!ic
Products    85100010266420  Xyntha  Antihemophllic Factor Recombinant PAF For
lnj Kit 250 Unit    38.00%  Antihemophilic
Products    85100010302135  Eloctate  Antihemophilic Factor (Recomb) rfVIIIFc
For lnj 1000 Unit    20.00%  Antihemophilic
Products    85100015102129  Wilate  Antihemophilic Factor/VWF (Human) For lnj
500-500 Unit    40.00%  Antihemophllic Products    85100015102170  Alphanate/VWF
Complex  Antlhemophilic Factor/VWF (Human) For lnj 500
Unit    40.00%  Antihemophilic
Products    85100026202130  NovoSeven  Coagulation Factor VIia (Recomb) For lnj
2.4 MG (2400 MCG)    30.50¾  Antihemophil!c
Products    85100028402130  Alprolix  Coagulation Factor IX (Recomb} (rFIXFc)
For lnj 2000 Unit    22.00%  Antihemophilic
Products    85100033006440  Cori-fact  Factor XU! Concentrate (Human) For lnj
Kit 1000-1600 Unit    21.00%  Antihemophll!c
Products    85100010206420  Hefo:ate FS  Antihemophilic Factor (Recombinant} For
lnj Kit 250 Unit    41.75%  Antihemophilic
Products    85100010002112  ALPHANATE  ANTIHEMOPHIUC FACTOR (HUMAN) FOR INJ
250-500 UNIT    41.75%  Antihemophillc
Products    85100010002170  HemofilM  Antihemophilic Factor {Human} For lnj
1501-2000 Unit    42.00%  Antihemophilic
Products    85100010202130  BIOCLATE  ANTIHEMOPHILIC FACTOR (RECOMBINANT) FOR
INJ 500 UNIT    20.00%  Antihemophilic
Products    85100010252120  Advate  Antlhemophilic Factor rAHF-PFM For lnj 250
Unit    37.75%  Antihemophllic
Products    85100010266430  Xyntha  Antihemophilic Factor Recombinant PAF For
lnj Kit 500 Unit    38.00%  Antihemophilic
Products    85100010302145  Eloctate  Antihemophllic Factor {Recomb) rFVIIIFc
For lnj 1500 Unit    20.00%  Ant!hemophHJc
Products    85100028202130  BeneFIX  Coagulation Factor IX (Recombinant) For In]
500 Unit    21.00%  Antlhemophl!Jc
Products    85100015102130  Humate-P  Antihemophlllc Factor/VWF (Human) For lnj
500-1000 Unit    37.00%  Antihemophilic Products    85100015102180  A!phanateNWF
Complex  Antihemophilic Factor/VWF (Human) For lnj 1000
Unit    40.00%  Antihemophilic
Products    85100026202140  NovoSeven  Coagulation Factor VIia (Recomb) For lnJ
4.8 MG {4800 MCG)    31.75%  Antihemophilic
Products    85100028402140  A!prolix  Coagulation Factor IX (Recomb) (rFIXFc)
For lnj 3000 Unit    22.00%  Antihemophllic
Products    85100035002120  Ria5TAP  Fibrinogen Cone {Human) lnj Approximately 1
GM (900---1300 MG)    21.00%  Antihemoph1Hc Products    85100010206430  Helixate
FS  Antihemophlllc Factor (Recombinant) For lnj KJtSOO
Unit    41.75%  AntihemophlHc Products    85100010002109  Hemofil
M  Antihemophllic Factor (Human} For lnj 220-400 Unit    42.00%  Antihemophil!c
Products    85100010002147  HemofilM  Antihemophllic Factor (Human) For lnj
1701-2000 Unit    42.00%  Antihemophilic
Products    85100010202120  BIOCLATE  ANTIHEMOPHIUC FACTOR {RECOMBINANT) FOR INJ
250 UNIT    20.00%  Antihemophilic
Products    85100010202160  Novoeight  Antlhemoph!lic Factor {Recombinant) For
lnj 2000 Unit    20.00%  Antihemophi1ic
Products    85100010252185  Advate  Antihemoph!lic Factor rAHF-PFM For lnj 4000
Unit    37.75%  Antihemophilic
Products    85100010302130  Efoctate  Antlhemophilic Factor (Recomb) rFVlllFc
For Jnj 750 Unit    20.00%  Antihemoph11ic
Products    85100015102128  Wi!ate  Antihemophll!c Factor/VWF (Human) For lnj
450-450 Unit    40.00%  AntihemophlHc Products    85100015102160  Atphanate/VWF
Complex  Antihemophilic Factor/VWF (Human) For lnJ 250
Unlt    40.00%  Antihemophilic Products    85100026202126  NovoSeven
RT  Coagulation Factor Vlla (Recomb) For lnj 2 MG (2000
MCG)    31.75%  Antihemophilic Products    85100028402120  Alpro!ix  Coagulation
Factor IX {Recomb) {rFIXFc) For lnj 1000 Unit    22.00%  Antihemoph1Hc
Products    85100032102130  Tretten  Coagulation Factor XHI A-Subunit For lnJ
2000-3125 Unit    18.00%  Antlhemophl!ic Products    85100010206450  Helixate
FS  Antfhemophi1ic Factor (Recombinant) For Jnj Kit 2000
Unit    41.75%  ANTIHEMOPHILICS    30201010102015  Stimate  Desmopressin Acetate
Nasal Soln 1.5
MG/ML    18.00%  ANTIHISTAMINES    41200030102900  DiphenhydrAMINE
HCI  Diphenhydramine HCI Powder  .\\..\, ::>·1
'"v<lr'\'  18.00%  ANTIHYPERLIPIDEMICSANTIHYPERUPIDEMICS    3950004010E52039480050200120  KynamroJuxtapid  Mipomersen
Sodium So!n Pref!lled Syringe 200 MG/MLLomltapide Mesylate Cap 5 MG (Base
Equiv)  ,:,., - ·...,_ "('\_"'c-,.Yu·
<;-1,,'  18.00%18.00%  .,r,  ·-·        t;" "F<.,OntratoN- ·-o.-.J, ,j - ,
urnero..m\t()". us,,' \ii:-------...._ y    tr;.,  .  '((,,\ ' : , 9.  '/y .-,.
,v  .,;2_& DE. 5J>.,,. 
 

--------------------------------------------------------------------------------

[image60012.jpg]
               ,  ANTIHYPERLIPIDEMICS  39480050200130  Juxtap!d  Lomitaplde
Mesylate Cap 10 MG {Base
Equiv)            18.00%  ANTIHYPERLIPIDEMICS  39480050200140  Juxtapid  Lomitapide
Mesylate Cap 20 MG (Base Equiv}              ANTI-INFECTIVE AGENTS-
MISC.  16000005402120  Cayston  Aztreonam Lysine For lnhal Soln 75 MG (Base
Equlvalent}            18.00%18.00%  ANTI-INFECTIVE AGENTS-
MISC.  16000049000320  Xifaxan  Rifaximin Tab 200
MG            18.00%  ANTI-INFECTIVE AGENTS-
MISC.  16000049000340  Xifaxan  Rifaxlmin Tab 550
MG            18.00¾  Antfneoplastics  21353045001360  Arzerra  Ofatumumab Cone
For JV Infusion 1000
MG/50ML            18.00%  Antineoplastics  213530600020110  Rituxan  Rituximab
For IV lnj Cone 10
MG/ML            18.00%  Antineoplastks  21534007100120  Alecensa  Alectinib HCI
Cap 150 MG (Base
Equfva!ent)            18.00%  Antineop!astics  21370060200120  Odomzo  SON!DEGIB
PHOSPHATE CAP 200 MG (BASE
EQUIVALENT)            18.00%  Antlneop!astics  21755050102030  Levoleucovorin
Calcium  Levoleucovor!n Calcium IV Soln PF 250 MG/25ML (Base
Equiv)            18.00%  Antineoplastics  21100010002020  Busulfex  Busulfan
lnj 6
MG/ML            18.00%  Antineoplastics  21574070401820  lmlygic  Talimogene
Laherparepvec lntralesional lnj 1000000
Unit/ML            18.00%  Antineoplastics  21535570200320  Rubraca  Rucaparib
Camsylate Tab 200 MG {Base
Equivalent)            18.00%  Antineoplastics  21353060002040  Rltuxan  Rltuximab
For IV lnj Cone 10
MG/ML            18.00%  Antineoplastics  21250010402125  Erwinaze  Asparaginase
Erw!nia Chrysantheml for IM lnj 10000
Unit            18.00%  Antineoplastics  21353060002040  Rituxan  Rltuximab For
IV lnj Cone 10
MG/ML            18.00%  Antineoplastics  2147008000b720  Venclexta Starting
Pack  VenetodaxTab Therapy Starter Pack 10 & SO & 100
MG            18.00%  Ant!neoplastlcs  21755040102150  Leucovorin
Calcium  Leucovorin Calcium For lnj 200
MG            18.00%  Antineoplastlcs  21500012001325  PACUtaxel  Paditaxel IV
Cone 30 MG/SML (6
MG/ML)            18.00%  Antineoplast!cs  21300050100320  Trexal!  Methotrexate
Sodium Tab 5 MG (Base
Equiv)            18.00%  Antineop!astics  21353027002030  Darzalex  Daratumumab
JV Sein 400
MG/20ML            18.00%  Antineop!astics  21534013100320  cabometyx  cabozantinib
5-Malate Tab 20 MG (Base
Equfva!ent)            18.00%  Antineop!astics  21990002750320  Lonsurf  TRIFLURIDJNE-TIPIRAC!L
TAB 15-6.14
MG            18.00%  Antineoplast!cs  21708080000110  Vesanold  Tretinoln cap
10 MG            18.00%  Antineoplastics  21300050100350  Trexall  Methotrexate
Sodium Tab 15 MG (Base
Equiv)            18.00%  Antineoplastics  21755040102130  Leucovorin
Calcium  Leucovorln calcium For lnj 100
MG            18.00%  Antineoplastics  21100015002045  CARBOplatln  Carboplatin
IV Soln 600
MG/60ML            18.00%  Antineoplastics  21536045100140  Ninlaro  lxazomlb
Citrate Cap 4 MG (Base
Equivalent)            18.00%  Antineoplastics  21100009102005  Bendeka  Bendamustine
HCI IV Soln 100 MG/4ML {25
MG/ML)            18.00%  Antineoplastics  21700013001930  Tice BCG  BCG Live
lntravesical For Susp 50
MG            18.00%  Antineoplastlcs  21700020002110  Dacarbazine  Dacarbazine
For lnj 200 MG            18.00%  Antineoplastics  21200010102105  B!eomycin
Sulfate  B!eomycin Sulfate For lnJ 15
Unit            18.00%  Antineoplastics  21100015002030  CARBOplatin  carboplatin
IV So!n SO MG/5ML            18.00%  Antineoplastks  21574070401840
lmlygic    Talimogene Laherparepvec fntralesional lnj 100000000
Unit/ML            18.00%  Antineoplastics  21353030002120  Empllclti  Elotuzumab
For rv Soln 300
MG            18.00%  Antineoplastics  21535570200330  Rubraca  Rucaparib
Camsylate Tab300 MG (Base
Equivalent}            18.00%  Antineoplastics  21200050002120  Mitomydn  Mltomycin
For lnJ 40
MG            18.00%  Antineoplastics  21300007002015  Cladribine  dadribine IV
So!n 10 MG/10ML {1
MG/ML}            18.00%  Antineoplastics  21470080000320  Venc\exta  Venetociax
Tab 10
MG            18.00%  Antineoplastlcs  21534013100330  cabometyx  cabozantinib
S-Malate Tab 40 MG {Base
Equivalent)            18.00%  Antlneoplastics  21990002750330  Lonsurf  TRIFLURlDINE-TlPIRACIL
TAB 20-8.19
MG            18.00%  Antineop\astics  21550040202220  Onlvyde  lrfnotecan HCI
Llposome IV lnj 43 MG/10ML (4.3
MG/ML}            18.00%  Antineop\astlcs  21100020002020  CISplatin  Osplatln
lnj 50 MG/50Ml
{1MG/ML)            18.00%  Antineoplastics  21100015002040  CARBOplatin  carboplatin
1V Soln 450
MG/45ML            18.00%  Antineoplastics  21533530200320  Cotelllc  Coblmetinib
Fumarate Tab 20 MG (Base Equivalent)  ,,-·.\\...- - _:_
-          18.00%  Antineoplastics  21353030002130  Empliciti  Elotuzumab For IV
Sein 400 MG            18.00%  Antineoplastics  21500005002075  DOCEtaxel
(Non-Alcohol)  Docetaxel (Non-Alcohol Formula) IV 5oln 80 MG/4ML  ~· ,y ,:1..',v
.'..          18.00%  Antineoplastics  21470080000340  Venclexta  VenetoclaxTab
50 MG  ; ."' 'i-
"      _    18.00%  Antineoplastics  21500012001350  Onxol  Paclitaxe! IV Cone
300 MG/50ML {6 MG/ML)      ' VOnfratn ,.,,_.  V    18.00%  .            !) .,
--,.., '. Ill                  \,IJ\<J\.\ ,.," . . ;
>                              ,9  ..  'v '  \(",'··  -.- ,, .  s'\·'\; f'L.  ,,
0 .s D..E.. 51",  - 
 

--------------------------------------------------------------------------------

[image60013.jpg]
                   )  Antineoplastics  21100020002025  C!Splatin  Cisplatin lnj
100 MG/lOOML (1
MG/ML)          18.00%  Antineoplastics  21500020102005  VinCRIStine
Sulfate  Vincristine Sulfate IV So!n 1
MG/ML          18.00%  Antineoplastlcs  21534065200330  Tagrisso  Osimertlnib
Mesylate Tab 80 MG {Base
Equivalent)          18.00%  Antineoplastics  21536045100120  Nlnlaro  lxazomlb
Citrate Cap 2,3 MG (Base
Equivalent)          18.00%  Antineoplastics  21500005002080  DOCEtaxel
(Non-Alcohol)  Docetaxel (Non-Alcohol Formula) IV Sotn 160
MG/8ML          18.00%  Antineoplastics  21470080000360  Venclexta  Venetoclax
Tab 100
MG          18.00%  Antineoplastics  21755050102020  levoleucovorincatcium  Levo!eucovorin
calcium lnj 175 MG/17.5Ml {Base
Equiv)          18.00%  Antineoplastks  21755040102160  Leucovorln
Calcium  Leucovorln Calcium For lnj 350
MG          18.00%  Antineoptastics  21755040102120  Leucovorin
Calcium  Leucovorln Calcium For lnJ 50
MG          18.00%  Antlneoptasttcs  21100015002035  CARBOplatin  Carbop!atin IV
Soln 150
MG/15ML          18.00%  Antineoplastics  21353027002020  Darzalex  Daratumumab
IV So!n 100
MG/5ML          18.00%  Antineop!astics  21536045100130  Ninlaro  lxazomib
Citrate Cap 3 MG (Base
Equivalent)          18.00%  Antineop!astlcs  21500005002070  DOCEtaxel
{Non-Alcohol  Docetaxel (Non-Alcohol Formula) IVSoln 20
MG/Ml          18.00%  Antineop!astics  21101040102115  Evomela  Mefphalan HCI
For lnj SO MG (Propylene Glycol {PG)
Free)          18.00%  Antineop!astics  21534013100340  Cabometyx  Cabozantinib
5-Ma!ate Tab 60 MG (Base
Equivalent)          18.00%  Antineop!astlcs  21107075002140  Yondelis  Trabectedin
For lnj 1 MG          18.00%  Antineop!astics  21200010102115  Bleomycin
Sulfate  Bleomycln Sulfate For lnj 30
Unit          18.00%  Antineop!astics  21500012001335  PACLitaxel  Paclitaxel IV
Cone 100 MG/16.7ML (6
MG/ML)          18.00%  Antineop!astics  21534065200320  Tagrlsso  Oslmert!nib
Mesylate Tab 40 MG {Base
Equivalent)          18.00%  Antineoplast!cs  21353047002020  Lartruvo  O!aratumab
Soln for IV Infusion 500 MG/50ML {10 MG/Ml)          18.00%  ANTlNEOPlASTICS AND
ADJUNCTIVE THERAPIES  21100009102010  Treanda  BendamusUne HCI IV Soln 45
MG/0.SML (90 MG/ML)          18.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21100028002120  Oxa!iplatin  Oxa!iplatln For IV lnj 50
MG          30.00%  ANTlNEOPlASTICS ANO ADJUNCTIVE THERAPIES  21101025002025
lfosfamlde    lfosfamlde IV lnj 1 GM/20ML (SO
MG/ML)          18.00%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21102020000110  CeeNU  Lomustfne Cap 10
MG          18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200030102210  DAUNOrubicin HCI  Daunorubkin Hd lnj 5 MG/Ml {Base
Equiv)          18.00%  ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21200042102040  Epirubicin HCI  Epirubicin HCI lnj 150 MG/75ML (2
MG/ML)          18.00%  ANT1NEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21200055001325  Mitoxantrone HCI  Mitoxantrone Hd lnj Cone 25
MG/12.SML {2 MG/Ml)          18.00%  ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21300010002115  Cytarabine  Cytarabine For lnj 1
GM          18.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300034102040  Gemcitabine HCl  Gemcltabine HCI lnj 1 GM/26.3ML {38
MG/ML) (Base Equiv)          30.00%  ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21300054002025  Folotyn  Pralatrexate IV lnj 40
MG/2Ml          18.00¾  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21352020002120  Bl!ncyto  Bl!natumomab For IV Infusion 35
MCG          18.00%  ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21402430000120  Xtandi  Enzalutamide Cap 40
MG          18.00%  ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21405010106410  Lupron Depot  leuprollde Acetate For lnj Kit 7.5
MG          18.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405010256450  Lupron Depot  leuprolide Acetate {6 Month) For lnj
Klt45 MG          18.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21450080000115  Pomalyst  Pomalidom!de Cap 2
MG          18.25%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500005002040  DOCEtaxel  Docetaxel Soln for IV Infusion 80
MG/8Ml          35.00%  ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES  21500012201920  Abraxane  Paclitaxel Protein-Bound Particles For IV
Susp 100 MG          18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21531060000130 tbrance    Palboclcllb Cap 100
MG          18.00%  ANTlNEOPlASTICSANO ADJUNCTIVE
THERAPIES  21532025100120  Tafin!ar  Dabrafenib Mesylate Cap 50 MG {Base
Equivalent}          18.00%  ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES  21532530007320  Aflnltor Disperz  Everolimus Tab for Oral Susp 3
MG          18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21533070300140  Sutent  Sunltinib Malate Cap 50 MG {Base
Equivalent)          18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534012000320  Bosu!if  Bosutlnib Tab 100
MG          18.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534020000320  Sprycel  Dasatlnib Tab 20
MG          18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534025100360  Tarceva  Erlotinib HCI Tab 150 MG (Base
Equivalent)-          18.00%  ANT!NEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534054208240  Lenvima 14 MG Daily Do  Lenvatinlb Cap Therapy Pack
10 &4 MG {14 MG Daily Dose) .          18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21536015002120  Vekade  Bortezomlb For !nj 3.5 MG t\\ ...•- .--
....i.c, "-'          18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21538040000330  Zydeltg  ldelalisib Tab 150 MG / /l' 4""
':'V;,          18.00%  ANTlNEOPlASTJCS AND ADJUNCTIVE
THERAPIES  21700020002105  Dat.:lrbazine  Dacarbazine For lnj 100 MG i v
E          18.00%  ANTlNEOPlASTlCS ANO ADJUNCTIVE
THERAPIES  21700060202135  lntron A  Interferon Alfa-2B For lnj 18000000
Unit    : vOntratn ,.. I,  \.I    18.00%  -···          l 9 n
--0  tll              '> I" · l- ,;ff/f          •..  ' \ -\{.,\'  -9  ,, IV  '
'  '' (, 'I' ··.  .,.... ,>'  :---·. •, N ..  '-, O,oe:; 0'" sf•·  ¾. '--· .. 
 

--------------------------------------------------------------------------------

[image60015.jpg]
               ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700075206420  Sylatron  Peginterferon affa-2b For lnj Kit 300
MCG          18.00%      ANTJNEOPLASTICSAND ADJUNCTIVE
THERAPIES    2175S040100325  leucovorin Calcium  leucovorin Calcium Tab 10
MG          18.00%      ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES    21764065002140  Elite!<  Rasburicase For IV Soln 7.5
MG          18.00%      ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21100020002030  CISplatin  Cisp!atin lnj 200 MG/200ML (1
MG/ML}          20.00%      ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21101020002125  Cyclophospham!de  Cyclophosphamide For lnj 1
GM          32.30%      ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21101040102110  Atkeran  Melphalan HCIFor lnj SO MG (Base
Equiv}          18.00%      ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200030052210  DaunoXome  Daunorubicin Citrate Liposome lnJ 2
MG/ML          18.00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21200042102025  Epirubicin HCI  Eplrubicin HCI lnj 10 MG/SML (2
MG/ML)          18.00%      ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200045102035  ldamycin PFS  ldarubidn HCI IV lnj 20 MG/20Ml
{1MG/ML)          18.00%      ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES    21300010002105  Cytarabine  Cytarabine For lnj 100
MG          18.00%      ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES    21300030002025  Fluorouracil  F!uorouracil lnj 1 GM/20Ml (SO
MG/ML)          18.00%      ANTJNEOPlAST1CS AND ADJUNCTIVE
THERAPIES    21300053102120  Alimta  Pemeuexed Dlsodium For JV Soln 500 MG (Base
Equiv)          18.00%      ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES    2133S070002020  Cyramza  Ramucirumab IV So!n 100 MG/10ML{For
Infusion)          18.00%      ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES    21353043002025  Gazyva  Obinutuwmab Sofn for IV Infusion 1000
MG/40ML (25 MG/Ml)          18.00%      ANTINEOPlASTICSAND ADJUNCTIVE
THERAPIES    213530S4002020  Perjeta  Pertuwmab Soln for IV Infusion 420 MG/14Ml
(30 MG/ML)          18.00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21402250000320  lysodren  Mitotane Tab 500
MG          18.00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21405007106450  Vantas  Histrelin Acetate Implant Kit 50
MG          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21405010206435  Eligard  leuprollde Acetate {4 Month) For
Subcutaneous fnj Kit 30 MG          25.00%      ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES    21100009102030  Treanda  Bendamustine HCI IVSoln 180 MG/2Ml {90
MG/Ml)          18.00%      ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES    21100028002130  Oxaliplatln  Oxaliplatin For IV lnj 100
MG          30.00%      ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES    21101025002030  lfosfam!de  lfosfam!de IV lnj 3 GM/60ML (50
MG/ML)          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21102020000115  CeeNU  lomustine Cap 40
MG          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200040102010  Adtiamydn  Doxorubicin HCI lnj 2
MG/Ml          18.00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21200042102045  Ellence  Epirublcln HCI IV Soln 200 MG/lOOMl (2
MG/Ml)          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200055001330  Mitoxantrone HCI  Mitoxantrone HCI lnj Conc30
MG/1SML{2 MG/ML)          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300010002120  Cytarablne  Cytarablne For lnj 2
GM          18.00%      ANT1NEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300034102000  Gemcltab!ne HCl  Gemcitablne HCl lnJ 2 GM/S2.6ML{38
MG/Ml) (Base Equiv)          30.00'%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300060000305  Tabloid  Thioguanlne Tab 40
MG          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21353010002040  Campath  A!emtuzumab IV lnj 30 MG/ML (For
Infusion)          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21353050002025  Vectibix  Panitumumab IVSoln 100
MG/5Ml          18.00%      ANTINEOPLAST1CS AND ADJUNCTIVE
THERAPIES    21353070002120  Herceptin  Trastuzumab For IV Soln 440
MG          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21403020100105  Emcyt  Estramustlne Phosphate Sodium cap 140
MG          18.00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21405010106415  Ellgard  LeuproHde Acetate For Subcutaneous lnj Kit
7.5 MG          25.00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21100010000305  Myleran  Busulfan Tab
2MG          18,00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21101020000310  Cyclophosphamide  Cyc!ophosphamide Tab SO
MG          32.30%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21101030102105  Mustargen  Mechlorethamlne HCI For lnj
10MG          18.00%      ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21104070002120  Temodar  Temozolomide For IV Soln 100
MG          18.00%      ANTlNEOPlASTtCS AND ADJUNCTIVE
THERAPIES    21200040102115  Adrlamydn  Ooxorubkin HCI For lnj SO
MG          18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200045102025  ldamydn PFS  !darubidn HCI IV lnj S MG/5Ml
(1MG/ML)          18.00¾      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21250060002020  Oncaspar  Pegaspargase lnj 750
Unit/ML          18.00%      ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES    21300025102020  F!udarabine Phosphate  Fludarablne Phosphate lnj 25
MG/Ml          18.00%      ANTINEOPlASTJCS AND ADJUNCTIVE
THERAPIES    21300052002020  Arranon  Nelarabine N Soln S
MG/Ml          18.00%      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21335020002025  Avastin  Bevacizumab IV Soln 100 MG/4ML (For
Infusion)          18.00      ANTJNEOPlASTICSAND ADJUNCTIVE
THERAPIES    21353032002020  Yervoy  lpilimumab Soln for IV Infusion SO MG/lOML
(S MG/Ml}          18.00      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21353053002030  Keytruda  Pembro!izumab JV Soln 100 MG/4Ml {25
MG/Ml)          18.00¾      ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21355070302130  Kadcyla  Ado-Trastuzumab Emtansine For IVSoln 160
MG    ,/ ,,5TRA ·--,,      18.00%      ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21405005102310  Zoladex  Gosere!ln Acetate Implant 3.6 MG    .h'".
•...:;. -.,.I'\,._      18.00      ANTtNEOPlASTJCS ANO ADJUNCTIVE
THERAPIES    21405010156432  Ellgard  Leuprotide Acetate (3 Month} For
Subcutaneous lnJ Kit 22.SMG    I /,-V    '\,"I;,  25.00      ANTJNEOPlASTICS AND
ADJUNCTIVE THERAPIES    21100015002120  CARBOplatin  Carboplatin IV For lnj 150
MG  ;  Q" //,,.,    \    \  18.00  -' ,-,y  Y''''      '  i    t 9 -  '" ttmo,0
'.I\\ll ,                  m\\)'
',-J,.0ii2·                                      t  'v  e,V, 1y  "?..-=- v  "  0
8 oF-sl>,/ 
 

--------------------------------------------------------------------------------

[image60016.jpg]
                   ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21101020002120  Cyc!ophosphamide  Cydophosphamide For lnj 500
MG                  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21101040000305  Alkeran  Melphalan Tab 2
MG                32.30%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200020002105  Cosmegen  Dactinomycin For lnj 0.5
MG                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200040402210  Doxil  Doxorubicin HCI Liposomal lnj {For IV
Infusion) 2 MG/Ml                18.00%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES    21200045102030  ldamycin PFS  ldarublcin HCI IV lnj 10 MG/10Ml
{1MG/Ml)                18.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300007002010  C!adribine  Cladribine In] 1
MG/ML                18.00¾  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300025102120  F1udara  Fludarabine Phosphate For lnj 50
MG                18.00%18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300053102110  Alimta  Pemetrexed Dlsodlum For IV So!n 100 MG
(Base Equiv)                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21335020002030  Avastin  Bevacizi.Jmab N Solo 400 MG/16Ml (For
Infusion)                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21353032002040  Yervoy  Jpllimumab So!n for IV Infusion 200 MG/40Ml
{5 MG/Ml)                  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21353053002120  Keytruda  Pembrolizumab For IV So!n SO
MG                18.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21370070000120  Erivedge  Vismodegib Cap 150
MG                18.00%  ANTlNEOPl.ASTICS AND ADJUNCTIVE
THERAPIES    21405005102330  Zoladex  Goserelin Acetate Implant 10.8
MG                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21405010206430  Lupron Depot  LeuprolideAcetate (4 Month) For lnj
Kit 30 MG                18.00%  ANTINEOPlASTJCS AND ADJUNCTIVE
THERAPIES    21104070000147  Temodar  Temozolomide Cap 180
MG                35.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    99392070000135  Thalomid  Thalfdomide Cap 150
MG                18.00%  ANTJNEOPlASTICS AND ADJUNCT/VE
THERAPIES    21300034102140  Gemcltabine HCI  Gemcitablne HCI For lnj 1
GM                30.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21406010200320  Zytiga  Ab!raterone Acetate Tab 250
MG                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21500005001325  DOCEtaxel  Docetaxel For lnj Cone 80 MG/2ML {40
MG/Ml)                '>35.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21500011002140  lxempra Kit  txabeplfone For IV lnfuslon 45
MG                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21500050802025  Navelblne  Vinorelbine Tartrate lnj 50 MG/5ML (10
MG/Ml) (Base Equiv)                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21S31560002120  lstodax  Romidepsin For IV lnj 10
MG                18.1)0%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21532530000330  Afinltor  Everolimus Tab 10
MG                18.00¾  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21533070300130  Sutent  Sunitinib Malate Cap 25 MG (Base
Equivalent)                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534008000320  lnlyta  Axit!nlb Tab 1
MG                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534015000120  Xalkori  Crizotinib Cap 200
MG                18.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534025100320  Tarceva  Erlotinib HCI Tab 25 MG {Base
Equivalent)                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    2153405420B220  Lenvima 10 MG Daily Doi  lenvatlnlb Cap Therapy
Pack 10 MG (10 MG Daily Dose)                18.00%  ANTINEOPlASTICS AND
ADJUNCTIVE THERAPIES    21534075100340  lclusig  Ponatinib HCI Tab 45 MG {Base
Equiv}                22.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21537560200335  Jakafi  Ruxolitinib Phosphate Tab 25 MG (Base
Equivalent)                18.00¾  ANT/NEOPlASTICS AND ADJUNCTIVE
THERAPIES    21700008102020  Trlsenox  Arsenic Trioxide fnj 10 MG/10Ml
(1MG/Ml)                18.00%  ANTlNEOPlASTJCS AND ADJUNCTIVE
THERAPIES    21700060202030  lntron-A  Interferon A!fa-2B lnj 10000000
Unit/ML                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21700060702020  Actimmune  Interferon Gamma-18 lnj 100 MCG/0.5Ml
(2000000 Unlt/0.SML)                18.00%  ANTINEOPlASTJCS AND ADJUNCTIVE
THERAPIES    21707070102140  Photofrin  Porfimer Sodium For lnj 75
MG                18.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21758050002010  Mesna  Mesna lnj 100
MG/ML                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21405525102120  Firmagon  Degarelix:Acetate For lnj 80 MG {Base
Equiv)                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21500005001317  DOCEtaxel  Docetaxel For lnj Cone 160 MG/8Ml (20
MG/Ml)                35.00%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES    21500010602120  Etopophos  Etoposide Phosphate IV For lnj 100
MG                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21500030102105  VinBlASt!ne Sulfate  Vinblastlne Sulfate For lnj 10
MG                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21531550100130  Farydak  Panoblnostat lactate Cap 15 MG {Base
Equivalent)                18.00%  ANTINEOPlASTICS AND
ADJUNCTIVE  THERAPIES  21532530000320  Aflnltor  Everolimus Tab 5
MG                18.00%  ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES    21533060400320  NexAVAR  Sorafenib Tosylate Tab 200 MG {Base
Equivalent)                18.00%  ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES    21534006100330  Gi!otrif  Afatinib Dlmaleate Tab 30 MG (Base
Equivalent)                18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534013106480  Cometriq (140 mg Daily [  Cabozantinib S-Ma\ Cap 1
X 80 MG & 3 X 20 MG {140 Dose) Kit                18.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES    21534020000360  Sprycel  Dasatlnlb Tab 100
MG                18.00¾  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534035100340  Gleevec  lmatinlb Mesylate Tab 400 MG (Base
Equivalent)      .....l\,::, I I,/{('\,"-.          18.00%  ANTINEOPlASTICS AND
ADJUNCTIVE THERAPIES    21534070100320  Votrient  Pazopanib HCI Tab 200 MG (Base
Equiv)      h_\\    .a: ....      18.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21537560200325  Jakafi  Ruxo!itin!b Phosphate Tab 15 MG (Base
Equivalent)    (/  --          18.00%  ANTINEOPlASTlCSAND ADJUNCTIVE
THERAPIES    21550080100140  Hycamt!n  Topotecan HCI Cap 1 MG {Base
Equiv)  '      l/c ·.·  "'...  \V \_J    18.00%                  .  ,ro  ._
\\      \  9  '.  (,I,- :1 (i '.•  U1
-----  ,  '  .  \.\\(\,\-.'..  ,._)  r·,  -,--  ,  V';,'i:->i ·:-o:-
...:c•'_-'-,-,•-.-,-r_•-"s"-'l-.·- V· 
 

--------------------------------------------------------------------------------

[image00019.jpg]
                       ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21700050100105  Matulane  Procarbazine HCI Cap SO
MG      18.00";-6    ANT!NEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21700060206470  lntron-A  Interferon A!fa-2B lnJ Kit 10000000
Unit/0.2Ml      18.00¾    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700075206470  Sytatron  Peginterferon a!fa-2b For lnj Kit 4 X 600
MCG      18.00¾    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21755050102120  Fusi!ev  levoteucovorin Calcium For IV lnj 50MG (Base
Equiv)      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21405050201920  Trelstar Depot  Triptorelin Pamoate For IM Susp 3.75
MG      22.50%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21450080000120  Pomalyst  Pomalfdomlde Cap 3
MG      18.25%    ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005002050  OOCEtaxel  Docetaxel Soln for IV Infusion 160
MG/16ML      35.00%    ANTINEOPL.ASTICS AND ADJUNCTIVE
THERAPIES  21500015002020  Teniposide  Teniposide IV Soln 10
MG/ML      18.00%    ANTINEOPL.ASTICS AND ADJUNCTIVE
THERAPIES  21531060000140  lbrance  Palbocidib Cap 125
MG      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532025100130  Tafin!ar  Dabrafenib Mesylate Cap 75 MG (Base
Equivalent)      18.00%    ANTINEOPL.ASTICS AND ADJUNCTIVE
THERAPIES  21532530007340  Aflnitor Disperz  Everolimus Tab for Oral Susp 5
MG      18.00¾    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21533570100310  Mek!nlst  Trametinib Dimethyl Sulfoxide Tab 0.5 MG
{Base Equivalent)      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534012000340  Bosulif  Bosutinib Tab 500
MG      18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534020000340  Sprycel  Dasatln!b Tab 50
MG      18.00%    ANTINEOPlAST[CS AND ADJUNCTIVE THERAPIES  21534030000320
lressa    Gefitinib Tab 250 MG      18.00%    ANTlNEOPlAST!CSAND ADJUNCTIVE
THERAPIES  2153405420B250  Lenvima 24 MG Dally Do  lenvatinib Cap Therapy Pack
10 {2) & 4 MG (24 MG Daily Dose)      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21536025002120  Kyprolls  Carfi!zomib For lnj 60
MG      18.00%    ANTINEOPL.ASTICS AND ADJUNCTIVE
THERAPIES  21550040102035  Camptosar  lrlnotecan HCI lnJ 300 MG/1SML (20
MG/ML)      18.00%    ANTlNEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21700024002020  Ontak  Oenlleukin Diftitox IV Soln 150
MCG/Ml      18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700060202160  lntron A  Interferon Alfa-2B For lnj 50000000
Unit      18.00%    ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21700075206430  Sylatron  Peginterferon alfa-2b For lnj Kit 600
MCG      18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21755040100335  Leucovorin Calcium  Leucovorin Calcium Tab 15
MG      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21765060002120  Keplvance  Pa!ifermin For IV lnj 6.25
MG      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  2140SS25102130  firmagon  Oegarelix Acetate For lnj 120 MG {Base
Equiv)      18.00%    ANTINEOPlAST1CS AND ADJUNCTIVE
THERAPIES  21500005001320  OOCEtaxel  Docetaxel For lnj Cone 20 MG/0.SML (40
MG/ML)      35.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500011002120  lxempra Kit  lxabepi!one For IV Infusion 15
MG      18.00%    ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21500050802020  Navelb!ne  Vinorelbine Tartrate lnj 10 MG/ML (Base
Equiv)      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531550100140  Farydak  Panoblnostat Lactate Cap 20 MG (Base
Equivalent)      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532530000325  Aflnitor  Everollmus Tab 7.5
MG      18.00%    ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21533070300120  Sutent  Sunltinib Malate Cap 12.S MG {Base
Equivalent)      18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534006100340  Gilotrif  Afatinib Dimaleate Tab 40 MG (Base
Equivalent)      18.00%    ANTlNEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21534014000130  Zykadia  Ceritinib Cap 150
MG      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534020000380  Sprycel  Dasatinlb Tab 140
MG      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534050100320  Tykerb  Lapatinib Ditosylate Tab 250 MG (Base
Equiv)      18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534075100320  lclusig  Ponatinib HCI Tab 15 MG {Base
Equiv}      22.75%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21537560200330  Jakafi  Ruxolitinib Phosphate Tab 20 MG {Base
Equivalent)      18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21550080102020  Topotecan HCI  Topotecan HCI lnj 4 MG/4Ml {Base
Equiv) (For Infusion)      18.00%    ANTINEOPlASTfCS AND ADJUNCTIVE
THERAPIES  21700060202022  lntron·A  Interferon A!fa-28 lnj 6000000
Unit/ML      18.00%    ANT/NEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700060302020  Alferon N  Interferon A!fa-n3 lnj 5000000
Unit/ML      18.00%    ANTINEOPL.ASTICS AND ADJUNCTIVE
THERAPIES  21703020002120  Proleukin  Aldesleukin For IV Soln 22000000
Unit      18.00%    ANTINEOPL.ASTlCS AND ADJUNCTIVE
THERAPIES  21758050000320  Mesnex  Mesna Tab 400
MG      18.00%    ANTINEOPlASTICSAND ADJUNCTIVE
THERAPIES  21100009102120  Treanda  Bendamustine HCl For IV Sein 100
MG      18.00%    ANT1NEOPLASTtC5 AND ADJUNCTIVE
THERAPIES  21101020000305  Cydophosphamlde  Cyclophosphamlde Tab 25
MG      32.30%    ANTINEOPlASTJCS AND ADJUNCTIVE
THERAPIES  21101025002130  lfex  lfosfamide For lnj 3
GM      18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21102030002105  Zanosar  Streptozodn For lnj 1
GM      18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200040102110  Adrlamycin  Doxorubicin HCI For lnj 20 MG  ,s,..
.-,·r•- "v    18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200042102170  Epirubicin HCI  Eplrubicin HCI For lnj 200 MG  )'
,,,... . -:;,-"'1.' "'    18.00%    ANTlNEOPL.ASTICS AND ADJUNCTIVE
THERAPIES  21300025100320  Oforta  Fludarab!ne Phosphate Tab 10 MG      ",',
18.00    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300040001830  Purixan  Mercaptopurine Susp 2000 MG/100ML {20
MG/ML)  t,·_ %      18.00                  .· vvmrato N,imero ' 01 ':  .19-a
••  ' (/1 ·.·---  f  ·-  ; \\\ ·,.  s 2,,.  -  ,_ Q '  , , 0 0()  .,  \ 0/:>  \ 
 

--------------------------------------------------------------------------------

[image00020.jpg]
                 ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21335010102030  Zaltrap  Ziv-Aflibercept IV Soln 200 MG/8ML (For
Infusion)            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21353025002025  Erbltux  Cetuximab IV Solo 200 MG/lOOML {2
MG/ML)            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  213S3050002035  Vectibix  Panitumumab IV Soln 400
MG/20Ml            18.00%    ANTJNEOPlA5TICS AND ADJUNCTIVE
THERAPIES  21355070302120  Kadcyla  Ado-Trastuzumab Emtansine For IV Soln 100
MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21403530002024  Faslodex  Fulvestrant Jnj 250
MG/SML            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405010156430  lupron Depot  Leuprolide Acetate (3 Month) For lnj
Kit 22.5 MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21100028002035  Eloxatin  Oxaliplatin IV So!n 200
MG/40Ml            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101020002130  Cyclophosphamide  Cyclophosphamide For lnj 2
GM            32.3CY'76    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21102010002105  BiCNU  Carmustine For lnj 100
MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200030102105  Cerubidine  Daunorubicin HCI For Inf 20
MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200042102030  Ellence  Ep!rublcin HCI IVSoln 50 MG/25ML(2
MG/ML)            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200055001320  Mitoxantrone HCI  Mitoxantrone HCI lnj Cone 20
MG/10ML (2 MG/ML)            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300010002110  Cytarabine  Cytarabine For lnj 500
MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300034102020  Gemcltablne HCI  Gemcitabine HCI lnj 200 MG/5.26Ml
(38 MG/ML) (Base Equiv)            30.00%    ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21300054002020  Folotyn  Pralatrexate IV lnj 20
MG/Ml            18.00%    ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21335070002040  Cyramza  Ramuclrumab 1V Soln 500 MG/50ML (For
Infusion)            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353045001320  Arzerra  Ofatumumab Cone For IV Infusion 100
MG/5ML            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21402420000320  Casodex  Bicalutamide Tab 50
MG            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21100009102110  Treanda  Bendamustine HCI For IVSoln 25
MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21101010000305  leukeran  Chlorambucil Tab 2
MG            18.00%    ANT1NEOPLASTICS ANO ADJUNCTIVE
THERAPIES  21101025002110  lfex  lfosfamide For lnj 1
GM            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21102020000120  CeeNU  Lomustine Cap 100
MG            18.00%    ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21200040102105  Adriamyc!n  Doxorub!cin HCI For lnj 10
MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200042102140  Eplrubicin HCI  Epirubicin HCI For lnj 50
MG            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200080002020  Va!star  Valrubicin Soln For lntraveslcal
Instillation 40 MG/ML            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300010301825  OepoCyt  Cytarabine Uposome lnj 50
MG/5ML            18.00%    ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21300034102160  Gemcitabine HCI  Gemcltabine HCI For lnj 2
GM            30.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21335010102020  Zaltrap  Ziv-Afllbercept IV Soln 100 MG/4Ml (For
Infusion)            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21353025002020  Erbitux  Cetuximab N So!n 100 MG/SOML (2
MG/Ml)            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21353050002030  Vectibix  Panitumumab IV Soln 200
MG/10Ml            18.00%    ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21355020202120  Adcetris  Brentuximab Vedotin For N So!n 50
MG            18.00%    ANTINEOPlASTlCSAND ADJUNCTIVE
THERAPIES  21403530002022  Faslodex  Fufvestrant lnj 125
MG/2.SML            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21405050201930  Tre!star lA  Triptorelin Pamoate For IM Susp 11.25
MG            22.50%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21104070000140  Temodar  Temozolom!de Cap 100
MG            35.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500005001310  DOCEtaxel  Docetaxel For tnj Cone 20
MG/Ml            35.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  99392070000120  Thalomld  Thalidom!de Cap 50
MG            18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  99394050000145  Revlim!d  Lenalldom!de Cap 20
MG            18.00¾    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405010256445  Eligard  leuprolide Acetate (6 Month) For
Subcutaneous lnJ Kit 45 MG            25.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21450080000110  Pomalyst  Pomalidomide Cap 1
MG            18.25%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005002030  DOCEtaxel  Docetaxel Solo for IV Infusion 20
MG/2Ml            35.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500012001340  PACUtaxel  Paclitaxel IV Cone 150 MG/25Ml {6
MG/ML)            18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531060000120  lbrance  Palbociclib Cap 75
MG            18.00%    ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES  21531575000120  Zo!ima  Vorinostatcap 100
MG            18.00%    ANTJNEOPlASTlCS ANO ADJUNCTIVE
THERAPIES  21532530007310  Afinitor Disperz  Evero!imus Tab for Oral Susp 2
MG            18.00%    ANTINEOPLASTlCS AND ADJUNCTNE
THERAPIES  21533070300135  Sutent  Sunitinib Malate Cap 37.5 MG {Base
Equivalent}    .    .    18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534008000340  lnlyta  Axitinib Tab 5 MG    . <:\\ :,, I ,_    01
"'-    18.00%    ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21534015000125  Xalkori  Crlzotlnlb Cap 250 MG    •;;\\
4,,-,..    :-.'-'  '  ' 18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534025100330  Tarceva  Erlotinib HCl Tab 100 MG (Base
Equivalent)    /'        \, 18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  2153405420B230  Lenvima 20 MG Dally Do  lenvatlnib Cap Therapy Pack
10 (2) MG (20 MG Daily Dose)  I  ',  Con1r,,,,,... ,.,,        18.00%  ,.,.-
#,,,,,            :'_l I) 5                    (ll ..\\,·. ()    'I        -  <>
·-  ·0  --v 'il(f"',.  "' ·-  '  \Qs or'.0 .1.V·  ( 
 

--------------------------------------------------------------------------------

[image00021.jpg]
                                                                                                                           ANTlNEOPlASTICS
AND ADJUNCTIVE THERAPIES  21535560000120 lynparza  ANTINEOPlASTICS ANO
ADJUNCTIVE THERAPIES  lolaparib Cap SO MG  ldelal!sib Tab 100
MG  18.00%  18.00%  ANTINEOPLAST[CS AND ADJUNCTIVE THERAPIES  21538040000320
Zydelig  21700013001940 TheraCys  BCG Live lntravesical For Susp 81
MG/VIAL  18.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21700060202130 lntron
A  Interferon Alfa-2B For lnj 10000000 Unit  18.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21700075206410 Sylatron  Peginterferon alfa-2b For lnj Kit
200 MCG  18.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  ANTINEOPLASTlCS AND
ADJUNCTIVE THERAPIES  21708220000120 Targretin  21764065002120
Elitek  Bexarotene Cap 75 MG Rasburicase For IV Soln 1.5
MG  18.00%18.ocr  ANTlNEOPlASTICS AND ADJUNCTIVE THERAPIES  21104070000150
Temodar  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  99392070000140
Thalomid  Temozo!omide Cap 250 MG  Thalidomide Cap 200
MG  35.1)0%  18.00%  ANTINEOPLASTICS ANO ADJUNCTIVE THERAPIES  21405010106407
leuprolide Acetate  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES  ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  ANTINEOPlASTlCS AND ADJUNCTIVE THERAPIES  21300015002120
Dacogen21500010002025 Etoposide21500010002030 Etoposide21450080000125
Poma!yst21500009202020 Halaven21500020201820 Marqibo  leuprolideAcetate lnj Kit
5 MG/ML  Dedtabine For lnj SO MGEtoposide lnj 100MG/5Ml(20 MG/ML)Etopos!de lnj
500MG/25Ml (20 MG/ML) Pomalidomlde Cap 4 MGEribulin Mesylate lnj 1 MG/2Ml {O.S
MG/ML)Vincristine Sulfate Uposome 1V Susp 5 MG/31ML (0.16
MG/Ml}  52,25%  25.00%27.55%27.55%18.25%18.00¼18.00%  ANTINEOPLAST!CS AND
ADJUNCTIVE THERAPIES  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES  21531520002120
Beleodaq21532080000320 Zelboraf  BeHnostat For IV Inf 500 MG Vemurafenib Tab 240
MG  18.00%18.00%  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES  21532570002020
Torisel  Temslro!imusSo!n For IV Infusion 25 MG/Ml  18.00%  ANTINEOPlASTICS AND
ADJUNCTIVE THERAPIES  18.00%  ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21533570100330 Meklnlst Trametinib Dimethyl Sulfoxide Tab 2 MG (Base
Equivalent) 21534013106460 Cometriq (60 mg Daily n, Cabozantinib S-Mafate Cap 3
X 20 MG {60 MG Dose) Kit  18.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21534020000350
Sprycel21534033000120 lmbruvica  Dasatinib Tab 70 MG lbrutlnlb Cap 140
MG  18.00%18.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21534060200115
Tasigna  Nllot!n!b HCI Cap 150 MG {Base Equivalent)  21537560200310
Jakafl  Ruxolitinib Phosphate Tab 5 MG {Base Equivalent)  21550040102040
lrinotecan HCI  !rinotecan Hd lnj 500 MG/25ML (20
MG/ML)  18.00%  18.00%  30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  ANTINEOPLASTlCS AND ADJUNCTIVE THERAPIES  21700040102120
Synribo21700060206450 lntron-A  Omacetaxine Mepesucdnate For lnj 3.5 MG
Interferon Atfa-2B lnj Kit 3000000 Unlt/0.2ML  18,00%18.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  ANTINEOPLAST!CS AND ADJUNCTIVE THERAPIES  2170007S206450
Sylatron 21755040102030 Leucovorin Calcium  Peginterferon alfa-2b For lnj Kit4 X
200 MCG Leucovorin Calcium lnj 10 MG/Ml  18.00%18.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21104070000143
Temodar21500005001315 DOCEtaxel  Temozofomide Cap 140 MGDocetaxel For lnj Cone
80 MG/4Ml (20 MG/ML)  35.00%35.00%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  99392070000130 Thalomid  Thalidomide Cap 100
MG  18.00%  ANTINEOPLASTIC$ AND ADJUNCTIVE THERAPIES  ANTINEOPIAST!CS AND
ADJUNCTIVE THERAPIES  99394050000150 Revlimid21100028002030
Eloxatin  lenaltdomlde Cap 25 MG Oxaliplatin 1V So!n 100
MG/20Ml  18.00%30.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  99394050000110 Rev!imld21534085000320
Capre!sa  lenalidomide Caps 2.5 MG Vandetanlb Tab 100
MG  18.00%18.00%  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES  21550040102025
camptosar  lrinotecan HCI lnj 40 MG/2Ml (20 MG/Ml}  30.00%  ANTINEOPtAST1CS AND
ADJUNCTIVE THERAPIES  ANTlNEOPlASTICS AND ADJUNCTIVE THERAPIES  21550080102120
Hycamtin21300034102110 Gemcitablne HCI  Topotecan HCI For lnj 4 MG Gemdtabine
HCI For lnj 200 MG  18.00%30.00%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES  ANT!NEOPlASTICS AND ADJUNCTIVE THERAPIES  21500010002040
Etoposlde21550040102030 Camptosar  Etoposide !nj 1 GM/50ML (20 MG/ML) lrinotecan
Hd !nJ 100 MG/5Ml {20 MG/ML)  27.55%30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21250010402120 Erwinaze  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000110 Temodar  Asparaginase Erwlnia Chrysantheml For lnj
10000 Unit  Temozolomide Cap 5 MG  18.00%  35.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21300005000350 Capecitablne  Capecitabine Tab 500
MG  40.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  99394050000130
Revlimld  21300030002030 Adrucil  lenalidornide Cap 10 MG  Fluorouraci! lnj 2.5
GM/SOMl(SO MG/ML)  - ....... · .,'  18.00%  7._,"0- .,..c.-,-. - ,,
.......  18.00%  ANTlNEOPLASTICS AND ADJUNCTIVE THERAPIES ANTlNEOPLASTICS AND
ADJUNCTIVE THERAPIES  21104070000120 Ternodar  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300030002020 Adrucil  Temozolomide Cap 20 MG  Fluorouracll lnj 500
MG/lOMl (SO MG/Ml)  ! .--->'--.., {  '-\ ( ) 8.00% 
 

--------------------------------------------------------------------------------

[image00022.jpg]
                 ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  99394050000140  Rev!imid  lenalidomide Cap 15
MG                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300030002035  Adrucll  Fluorouracil lnj 5 GM/100Ml (SO
MG/Ml)                18.00%    ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21300003001920  AzaCITIDlne  Azacitidine For lnj 100
MG                25.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405050201940  Trelstar Mixject  Triptorelin Pamoate For IM Susp
22.5 MG                22.50%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500003002020  Jevtana  Caba2itaxel lnj 60 MG/1.SMl (For N
Infusion)                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500010000120  Etoposide  Etoposide Cap 50
MG                27.55%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500030102020  VinBLAStine Sulfate  Vinblastine Sulfate lnj 1
MG/Ml                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21531550100120  Farydak  Panobinostat lactate Cap 10 MG {Base
Equivalent)                18.00%    ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21532530000310  Afinitor  Evero!imus Tab 2.5
MG                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  2153305000-0320  Stlvarga  Regorafenib Tab 40
MG                18.00%    ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21534006100320  Gilotrif  Afatin!b Dlmaleate Tab 20 MG (Base
Equlvalent)                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534013106470  Cometriq (100 mg Daily I  Cabozantinib S-Mal Cap 1 X
80 MG & 1 X 20 MG (100 Dose) Kit                18.00%    ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21534020000354  Sprycel  Dasatinlb Tab 80
MG                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534035100320  Gleevec  lmatinib Mesylate Tab 100 MG (Base
Equivalent)                18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534060200125  Tasigna  Nilotinib HCI Cap 200 MG {Base
Equivalent)                18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21537560200320  Jakafi  Ruxolitinib Phosphate Tab 10 MG (Base
Equivalent)                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21550080100120  Hycamtin  Topotecan HCI Cap 0.25 MG {Base
Equiv)                18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700045002120  Nipent  Pentostatin For lnJ 10
MG                18.00%    ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES  21700060206460 lntron-A    Interferon Alfa-2B lnj Kit 5000000
Unlt/0.2Ml                18.00%    ANTtNEOPLA.STICS AND ADJUNCTIVE
THERAPIES  21700075206460  Sylafron  Peginterferon alfa-2b For lnj Kit 4 X 300
MCG                18.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21755040102170  leucovorin calcium  leucovorfn Calcium For lnj 500
MG                18.00%,    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21100028002025  Eloxatin  Oxalfp!atln N Sein 50
MG/10Ml                30.00%    ANT!NEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300005000320  capecitabine  capecitabine Tab 150
MG                40.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  99394050000120  Revlimid  lenaUdomlde Cap 5
MG                18.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534085000340  Caprelsa  Vandetanib Tab 300
MG                18.00%    ANTINEOPLASTICSTOPJCAlS  90371050204030  Valchlor  Mech!orethamine
HCI Gel 0.016% {Base Equivalent)                18.00%    ANTINEOPLASTICS
TOPICAlS  90376015004020  Panretin  Alitretinoin Gel
0.1%                18.00%    Antiparasitics  13000040000310  Darapr!m  Pyrimethamlne
Tab 25 MG                18.00%    ANTIPARKINSON
AGENTS  73203010102020  Apokyn  Apomorphlne Hydrochloride lnj 10
MG/Ml                18.00%    Antipsychotics  59070070101930  RisperDAL
Consta  R!speridone Microspheres For lnj 37.5
MG                18.00%    Antipsychotics  59250015001930  Abilify
Maintena  Aripiprazole lM For Extended Release Susp 400
MG                18.00%    Antipsychotlcs  59070070101920  RisperDAl
Consta  Risperidone Microspheres For Inf 25
MG                18.00%    Antipsychotics  59070070101910  R!sperDAL
Consta  Rlsper!done Mlcrospheres For lnj 12.5
MG                18.00"76    Antfpsychot!cs  59070050101837  lnvega
Sustenna  Pal!peridone Palmitate IM Extended-Release Susp 39
MG/0.25ML                18.00%    Antipsychotics  59070070101940  RisperDAL
Consta  Risperidone Mlcrospheres For lnj 50
MG                18.00%    Antipsychotics  59070050101845  lnvega
Sustenna  PaHperldone Pa!mitate \M Extended-Release Susp 234
MG/1.5Ml                18.00%    Antlpsychotics  59070050101838  lnvega
Sustenna  Paliperidone Pa!mltate IM Extended-Release Susp 78
MG/0.5ML                18.00%    Antipsychotics  59070050101850  lnvega
Trima  Pal!peridone Pa!mitate IM Extend-Release Susp 273
MG/0.875ML                18.00%    Antlpsychotics  59250015001920  Abilify
Maintena  Arlplprazole IM For Extended Release Susp 300
MG                18.00%    Antipsychotics  5925001520E430  Aristada  ARlPIPRAZOLE
lAUROXIL lM ER SUSP PREFlllED SYR 662
MG/2.4Ml                18.00%    Antlpsychotics  59070050101839  lnvega
Sustenna  Pallperidone Palmltate IM Extend-Release Susp 117
MG/0.75Ml                18.00%    Antipsychotics  59070050101870  lnvega
Trima  Paliperidone Palmitate IM Extend•Release Susp 546
MG/1.75Ml                18.00%    Antipsychotics  5925001520E440  Arlstada  AR1PIPRAZOLE
lAUROXll IM ERSUSP PREFILLED SYR 882
MG/3.2ML                18.00%    Antipsychotics  59070050101880  lnvega
Trinza  Paliperidone Palmitate 1M Extend-Release Susp 819
MG/2.625Ml                18.00%    Antipsychotics  5925001520E420  Arlstada  ARIPIPRAZOLE
LAUROXIL IM ER SUSP PREFlllED SYR
441MG/1.6ML                18.00%    Antipsychotics  59070050101840  lnvega
Sustenna  Paliperidone Palmitate IM Extended-Release Susp 156
MG/Ml        ---1:,,,r,
--<......        18.00%    Antipsychotics  59070050101860  lnvega
Trinta  Pa!iper!done Palmitate IM Extend•Release Susp 410 MG/1.315Ml        .,..
\--.::-'" . -<·.•..t.o        ··,
18.00%    ANTIPSYCHOTICS/ANTlMANICAGENTS  59157060101950  ZyPREXA
Relprew  Olanzap!ne Pamoate For Extended Rel IM Susp 210 MG {Base
Eq)    ,J•,._,    p:v        ..",' ·
18.00%    ANTIPSYCHOTICS/ANTIMAN!CAGENTS  59157060101970  ZyPREXA
Relprew  Olamapine Pamoate For Extended Rel JM Susp 405 MG (Base Eq}      /
\          18.00%    X            , Contrato
Numero          '"            \      1 9  (I  ,)  '
'                                l  Y(J  .  "''\·.    /..:,  <;& ·,. .-w
ly  "y  "'"·  ty0 , 0  SLh . 
 

--------------------------------------------------------------------------------

[image00023.jpg]
                                                                                                                                                                                                                                                                                                               ANTlPSYCHOTICS/ANTIMANIC
AGENTS  S9157060101960 ZyPREXA Relprew  Olanzapine Pamoate For Extended Rel IM
Susp 300 MG (Base Eq)  18.00%  Antivirals  12200020102030
Foscavir  FoscarnetSod!um lnj 6000 MG/250ML (24
MG/ML)  18.00%  Antivirals  12359902300320 Zepatier  Elbasvir-Grazoprev!rTab
50-100 MG  18.00%  Antivirals  12200020102040 Foscarnet Sodium  FoscarnetSodium
lnj 12000 MG/SOOML (24 MG/ML}  18.00%  ANTIVIRALS INFLUENZA  12504065002020
Rapivab  Peramivir lnj 200 MG/20Ml (10
MG/ML)  18.00%  Bisphosphonates  30042048100360 Bonlva  lbandronate Sodium Tab
150 MG (Base Equivalent)  18.00%  BLEEDING DISORDERS  84100010000320
Am!car  Aminocaproic Acid Tab 1000 MG  18.00%  BLEEDING
DISORDERS  8410001000120S Amicar  Aminocaproic Acid Syrup 25%  18.00%  BLEEDING
DISORDERS  84100010000305 Amlcar  AmlnocaproicAcid Tab 500 MG  18.00%  Blood
Products/ Modifiers/Volume Expanders  8240101510E556 Aranesp (Albumin
Free)  Darbepoetin Alfa-Polysorbate 80 5oln lnj 60 MCG/ML  18.00%  Blood
Products/ Modifiers/ Volume Expanders  8240101510E575 Aranesp {Albumin
Free)  Darbepoetin Alfa-Polysorbate 80 Soln lnj 150 MCG/0.3ML  18.00%  Blood
Products/ Modifiers/Volume Expanders  82401015102080 Aranesp {Albumin
Free)  Darbepoetin Alfa-Polysorbate 80 So!n Jnj 500 MCG/ML  18.00%  Blood
Products/ Modifiers/Volume Expanders  8240102000E545 Epogen  Epoetin Alfa
\nj10000 Unit/Ml  18.00%  Blood Products/ Modifiers/Volume
Expanders  8240104010E515 Mircera  Methoxy Polyethylene Glycol-Epoetin Beta Jnj
50 MCG/0.3ML  18.00%  Blood Products/ Modifiers/Volume Expanders  8240152000E545
Neupogen  Filgrastim lnj 300 MCG/O.SML(600 MCG/Ml}  18.00%  B!ood Products/
Modifiers/Volume Expanders  85100028402105 A!pro!ix  Coagulation Factor IX
(Recomb) {rFIXFc} For lnj 250 Unit  18.00%  Blood Products/ Modifiers/Volume
Expanders  85100015106440 Wilate  Antihemophilic Factor/WJF {Human) For lnJ
1000-1000 Unit Kit  18.00%  Blood Products/ Modifiers/Volume
Expanders  85100028202145 lxinity  Coagulation Factor IX (Recombinant) For lnj
1500 Unit  18.00%  Blood Products/ Modifiers/Volume Expanders  85100010402130
Adynovate  AntihemophHic Factor Recomb Pegylated For lnj 500 Unit  18.00%  Blood
Products/ Modifiers/ Volume Expanders  85100031002140 Coagadex  Coagulat!on
FactorX {Human) For lnj 500 Unit  18.00%  Blood Products/ Modifiers/Volume
Expanders  8240101510E543 Aranesp (Albumin Free)  Darbepoetin A!fa-Po[ysorbate
80 Solo lnj 40 MCG/0.4Ml  18.00%  Blood Products/ Modifiers/Volume
Expanders  8240101510E560 Aranesp (Albumin Free}  18.00%  B!ood Products/
Modifiers/Volume Expanders  8240101510E582 Aranesp {Albumin Free)  Darbepoetin
Alfa-Po!ysorbate 80 So!n lnj 100 MCG/0.SML Darbepoetin Alfa-Polysorbate 80 Soln
lnj 200 MCG/0.4Ml  18.00%  Blood Products/ Modifiers/Volume
Expanders  85100028206430 BeneFIX Coagulation Factor 1X (Recombinant) For lnj
Kit 500 Unit  21.00%  Blood Products/ Modifiers/Volume Expanders  8240101510E543
Aranesp {Albumin Free) Darbepoetin Alfa-Potysorbate 80 Solo lnj 40
MCG/0.4Ml  18.00%  Blood Products/ Modifiers/ Volume Expanders  8240101510E560
Aranesp (Albumin Free}  18.00%  Blood Products/ Modifiers/ Volume
Expanders  82401015102070 Aranesp (Albumin Free)  Darbepoetin A!fa-Polysorbate
80 Soln lnj 100 MCG/0.SML Darbepoetin Alfa-Polysorbate 80 Soln lnj 300
MCG/ML  18.00%  Blood Products/ Modifiers/Volume Expanders  8240102000E545
Epogen  Blood Products/ Modifiers/Volume Expanders  8240102000E575
Epogen  Epoetln Alfa lnj 10000 Unit/ML Epoet!n Alfa lnj 40000
Unit/Ml  18.00%18.00%  Blood Products/ Modifiers/Volume Expanders  Blood
Products/ Modifiers/Volume Expanders  8240152000E525 Neupogen 82401015102010
Aranesp (Albumin Free)  Fi1grastim lnj 300 MCG/MLDarbepoetin Alfa-Polysorbate 80
Soln lnj 25 MCG/Ml  18.00%18.1)0%  Blood Products/ Modifiers/Volume
Expanders  8240101510ES52 Aranesp (Album!n Free)  Darbepoetln Alfa-Polysorbate
80 Soln lnj 60 MCG/0.3Ml  18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240101510E558 Aranesp (Albumin Free)  Darbepoetin Alfa-Po!ysorbate
80 Soln lnj 200 MCG/Ml  18.00%  Blood Products/ Modifiers/Volume
Expanders  82401015102080 Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80Sain lnj 500 MCG/Ml  18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240102000E545 Epogen  18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240104010E520 Mircera  Epoetin Alfa lnj 10000 Unit/MLMethoxy
Polyethylene Glycol-Epoetln Beta lnj 75 MCG/0.3Ml  18.00%  Blood Products/
Modifiers/ Volume Expanders  8240152000E550 Neupogen  Filgrastim lnj 480
MCG/0.SML (600 MCG/ML)  18.00%  Blood Products/ Modifiers/ Volume
Expanders  Blood Products/ Modifiers/Volume Expanders  85100028352130
ldelvion85100028402150 Alprollx  Coagulation Factor IX (Recomb) {rlX-FP} For lnj
1000 Unit Coagulation Factor IX (Recomb} {rFIXFc) For lnj 4000
Unit  18.00%18.00%  Blood Products/ Modifiers/Volume Expanders  Blood Products/
Modifiers/Volume Expanders  8240104010E525 Mircera82401015102020 Aranesp
(Albumin Free}  Methoxy Polyethylene G!ycol-Epoetln Beta lnJ 100 MCG/0.3ML
Darbepoetin Alfa-Polysorbate 80 So!n lnj 40 MCG/ML  18.00%18.00%  Blood
Products/ Modifiers/ Volume Expanders  82401015102040 Aranesp (Albumin Free)
Darbepoetin Alfa-Polysorbate 80 Sain lnj 100 MCG/ML  Blood Products/
Modifiers/Volume Expanders  8240101510E558 Aranesp {Albumin Free) Darbepoetin
Alfa-Polysorbate 80 Solo lnj 200 MCG/ML  18.00%18.00%  Blood Products/
Modifiers/Volume Expanders  Blood _Products/ Modifiers/Volume
Expanders  85100028206420 BeneFIX8240101510E556 Aranesp {Albumin
Free)  Coagulation Factor IX {Recombinant) For In] Kit 250 Unit Darbepoetin
Alfa-Polysorbate 80 Soln lnj 60 MCG/ML  c-·-, .,_,  21.00%18.00%  Blood
Products/ Modifiers/Volume Expanders  82401015102050 Aranesp (Albumin
Free)  Darbepoetin Alfa-Polysorbate 80 Soln lnj 150 MCG/0.75Ml  ....,\ :.
""TC:1'/.,......"--  18.0<Y';,£  Blood Products/ Modifiers/ Volume
Expanders  8240101510E588 Aranesp (Albumin Free}  Darbepoetln Alfa-Polysorbate
80 So[n lnj 300 MCG/0.6Ml  ,<.._....fP..  "'-·· 'YI  18.00%  Blood Products/
Modifiers/ Volume Expanders  8240102000E545 Epogen  Epoetfn Alfa lnj 10000
Unit/Ml  -:, I;  " :,  18.00%  B!ood Products/ Modifiers/Volume
Expanders  8240102000E575 Epogen  Epoetin Alfa lnj 40000 Unit/Ml  '  vuntfato
Nli......A- - i  18.00%  I _I 9 r;    ,  J 5 2    q ,-  '·• (fl• --  -  - '---
?"!J  '  '  ••(.,\(,".), -= V  ·v·-  SP·,, Os DF 01'·  >)._,_,,, •• 
 

--------------------------------------------------------------------------------

[image00024.jpg]
                 Blood Products/ Modifiers/ Volume
Expanders  8240101510E528  Aranesp {Albumin Free}  Darbepoet!nAlfa Polysorbate
80 Soln lnj 25 MCG/0.42ML            18.00%  Blood Products/ Modifiers/Volume
Expanders  82401015102040  Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnj 100 MCG/ML            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240101510E558  Aranesp (Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnj 200 MCG/ML            18.W/4  Blood Products/ Modifiers/ Volume
Expanders  8240102000E510  Epogen  Epoetin Alfa lnj 2000
Unit/Ml            18.00%  B!ood Products/ Modifiers/Volume
Expanders  8240102000E545  Epogen  Epoet!n Alfa lnj 10000
Unit/Ml            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240104010E525  Mircera  Methoxy Polyethylene Glycol-Epoetin Beta lnj
100 MCG/0.3ML            18J)O%  Blood Products/ Modifiers/Volume
Expanders  85100028352140  ldelvion  Coagulation Factor IX (Recomb) {rlX-FP) For
lnj 2000 Unit            18.W/4  Blood Products/ Modifiers/ Volume
Expanders  85100015106430  Wilate  Antihemophlltc FactorMVF {Human} For lnj
S00-500 Unit Kit            18.00%  Blood Products/ Modifiers/ Volume
Expanders  85100010402140  Adynovate  Antihemophll!c Factor Re.comb Pegylated
For lnj 1000 Unit            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240157000£520  Neulasta  Pegfilgrastim lnj 6
MG/0.6ML            18.00%  Blood Products/ Modifiers/ Volume
Expanders  82401015102070  Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnj 300 MCG/ML            18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240104010E520  Mlrcera  Methoxy Polyethyfene Glycol-Epoetin Beta lnj
75 MCG/0.3Ml            18.00%  Blood Products/ Modifiers/Volume
Expanders  85100028206450  BeneFIX  Coagulation Factor IX {Recombinant) For lnj
Kit 2000 Unit            21.00%  Blood Products/ Modifiers/Volume
Expanders  85100010402150  Adynovate  AntihemophiHc Factor Recomb Pegy!ated For
lnj 2000 Unit            18.00%  Blood Products/ Modifiers/ Volume
Expanders  82401015102010  Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnJ 25 MCG/Ml            18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240101510E556  Aranesp (Albumin Free)  Darbepoetln Alfa-Polysorbate
80 Soln lnj 60 MCG/ML            18.00%  Blood Products/ Modifiers/Volume
Expanders  82401015102050  Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80 So!n lnj 150 MCG/0.75Ml            18.00%  Blood Products/ Modifiers/Volume
Expanders  85100010402120  Adynovate  Antihemophllic Factor Recomb Pegy!ated For
lnj 250 Unit            18.00%  Blood Products/ Modifiers/ Volume
Expanders  85100031002120  Coagadex  Coagulation FactorX {Human) For lnj 250
Unit            18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240102000E545  Epogen  Epoetin Alfa lnj 10000
Unit/Ml            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240152000E545  Neupogen  Filgrastim lnj 300 MCG/0.5Ml {600
MCG/Ml)            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240102000E575  Epogen  Epoetin Alfa lnj 40000
Unit/ML            18.00%  Blood Products/ Modifiers/ Volume
Expanders  85100028206460  BeneFIX  Coagulation Factor IX (Recombinant) For lnj
Kit 3000 Unit            21.00%  Blood Products/ Modifiers/Volume
Expanders  82401015102020  Aranesp (Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnj 40 MCG/ML            18.00%  Bloo<I Products/ Modifiers/Volume
Expanders  82401015102040  Aranesp (Albumin Free)  Darbepoetln Affa-Polysorbate
80 Soln lnj 100 MCG/ML            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240101510E558  Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnj 200 MCG/Ml            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240102000ES20  Epogen  Epoetin Alfa lnj 4000
Unit/ML            18.00%  Blood_ Products/ Modifiers/ Volume
Expanders  8240102000E575  Epogen  Epoetin Alfa lnj 40000
Unit/Ml            18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240157000E520  Neulasta  Pegfilgrastim lnj 6
MG/0.6Ml            18.00%  B!ood Products/ Modifiers/Volume
Expanders  85100028352110  ldelvion  Coagulation Factor IX (Recomb) {rlX·FP) For
lnj 250 Unit            18.00%  Blood Products/ Modifiers/Volume
Expanders  85100010402145  Adynovate  Antihemophil[c Factor Recomb Pegylated For
lnj 1500 Unit            18.00%  Blood Products/ Modifiers/Volume
E>tpanders  8240101510E528  Aranesp {Albumin Free)  Darbepoetln Alfa-Polysorbate
80 So!n lnj 25 MCG/0.42ML            18.00%  Blood Products/ Modlflers/Volume
Expanders  8240101510E552  Aranesp {Albumin Free)  Darbepoetln Alfa-Polysorbate
80 So!n lnj 60 MCG/0.3ML            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240101510E575  Aranesp {Album!n Free)  Darbepoetfn Alfa-Polysorbate
80 Sein lnj 150 MCG/0.3Ml            18.00%  Blood Products/ Modifiers/ Volume
Expanders  82401015102020  Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnj 40 MCG/ML            18.00%  Blood Products/ Modifiers/ Volume
Expanders  82401015102040  Aranesp {Albumin Free)  Darbepoetln
Alfa-Polysorbate80 Soln lnj 100 MCG/ML            18.00%  Blood Products/
Modifiers/ Volume Expanders  8240101510E582  Aranesp {Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 Soln lnj 200 MCG/0.4ML            18.00%  B!ood Products/
Modifiers/Volume Expanders  8240102000ES45  Epogen  Epoetin Alfa lnj 10000
Unit/Ml            18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240102000E575  Epogen  Epoetin Alfa lnj 40000
Unit/Ml            18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240157000E520  Neulasta  Pegfilgrastim lnj 6
MG/0.6Ml            18.00%  Blood Products/Modifiers/Volume
Expanders  83334030002120  lprivask  Des!rudin For lnj 15
MG            18.00%  Blood Products/ Modifiers/ Volume
Expanders  85100028352120  ldetvion  Coagulation Factor IX {Recomb) {rlX-FP) For
lnj 500 Unit            18.00%  Blood Products/ Modifiers/ Volume
Expanders  8240152000E525  Neupogen  Filgrastim lnJ 300
MCG/Ml            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240101510E588  Aranesp (Albumin Free)  Darbepoetln Alfa-Polysorbate
80 Soln lnj 300 MCG/0.6Ml            18.00%  Blood Products/ Modifiers/Volume
Expanders  8240104010E51S  Mircera  Methoxy Polyethylene Glycol-Epoetin Beta lnj
50 MCG/0.3Ml    /" ,, • .,-..Tl=> A...........,.r...,."-.,        18.00%  Blood
Products/ Modifiers/Volume Expanders  8240102000£520  Epogen  Epoetin Alfa lnj
4000 Unit/ML    , _t ,~        18.00%  Blood Products/ Modifiers/Volume
Expanders  8240152000E550  Neupogen  Fi!grastim lnj 480 MCG/0.8ML(600 MCG/Ml)
,    E  4" '-.',      18.00%  Blood Products/ Modifiers/Volume
Expanders  85100028206440  BeneFIX  Coagulation Factor JX {Recombinant) For lnj
Kit 1000 Unit  V    N  ,a  I  21.00%  Blood Products/ Modifiers/Volume
Expanders  82401015102020  Aranesp (Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Sein lnj 40MCG/Ml      :v -.,uaro NU1n{:)_R-    ' 18.00%    ,            ,, J
,, (j                (Jl' U/j2                    \i\ fi <J            ,,  ()
v,""' · •=,.,,/•. .,>/5  '"'' t N,,,  O.SDE3/,., --- ,9-' 
 

--------------------------------------------------------------------------------

[image00025.jpg]
                                                                                                                 Blood
Products/ Modifiers/Volume Expanders Blood Products/ Modifiers/Volume
Expanders  82401015102040 Aranesp {Albumin Free) 8240101510E558 Aranesp {Albumin
Free)  Blood Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/
Volume Expanders  8240104010E545 Mlrcera85100010402135 Adynovate  Darbepoet!n
Alfa-Polysorbate 80 Soln lnj 100 MCG/ML Darbepoetin Alfa-Polysorbate 80 Soln lnj
200 MCG/ML  Methoxy Polyethylene Glycol-Epoetin Beta lnj 200 MCG/0.3ML
Antlhemophilic Factor Recomb Pegylated For lnj 750
Unit  18.00%18.00%  18.00%18.00%  Blood Products/ Modifiers/ Volume Expanders
Blood Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/Volume
Expanders  84100040002025 Cyklokapron 8240102000E510 Epogen82401015102080
Aranesp (Albumin Free)  Blood Products/ Modifiers/ Volume Expanders Bone Density
Regulators  8240104010E545 Mircera30044530002020 Prolia  TranexamicAdd IVSo!n
1000 MG/10ML (100 MG/ML) Epoetin Alfa lnj 2000 Unit/MLDarbepoetin
Alfa-Polysorbate 80 Soln lnj 500 MCG/ML  Bone Density Regulators Bone Density
Regulators  3004405510E140 Natpara3004405510E110 Natpara  Methoxy Polyethylene
G[ycol-Epoetin Beta lnj 200 MCG/0.3ML Denosumab lnj 60 MG/ML  Bone Density
Regulators  30044070002020 Forteo  Parathyroid Hormone (Recombinant) For lnj
Cartridge 100 MCG Parathyroid Hormone (Recombinant) For lnj Cartridge 25
MCG  Teriparatide {Recombinant) lnj 600
MCG/2.4ML  18.00%18.00%18.00¾  18.00%18.00%  18.00%18.00%  18.00%  Bone Density
Regulators  Bone Density Regulators  30044530002030 Xgeva  Denosumab lnj 120
MG/1.7ML  18.00%  3004405510E120 Natpara  Bone Density Regulators Cardiovascular
Agents  3004405510E130 Natpara37100020000305 Keveyis  Parathyroid Hormone
(Recombinant) For lnj Cartridge 50 MCG  CASTLEMAN DISEASE  99473080002120
Sylvant  Parathyroid Hormone {Recombinant) For tnj Cartridge 75 MCG
D!ch!orphenamfde Tab 50 MG  Siltuximab For IV Infusion 100
MG  18.00%  18.00%18.00%  18.00%  CASTLEMAN DISEASE  18.00%  Central Nervous
System Agents  18.00%  Central Nervous System Agents  Central Nervous System
Agents  Central Nervous System Agents  central Nervous System Agents  Central
Nervous System Agents  18.00%  18.00%  18.00%  18.00%  18.00%  Central Nervous
System Agents  Central Nervous System Agents  99473080002140 Sylvant Siltuximab
For IV Infusion 400 MG6240306045DS60 Rebif Rebldose Titration Interferon Beta-la
lnj 6 X 8.8 MCG/0.2ML & 6 X 22 MCG/0.SML 6240306045E540 Rebif Interferon Beta-la
lnj 44 MCG/0.5ML{24MU/ML) {88 MCG/ML)6240306045D560 Reblf Rebidose litratlon
Interferon Beta-la lnj 6X 8.8 MCG/0.2:ML & 6 X 22 MCG/0.5ML 74400020202140
Xeomin tncobotu!tnumtoxinA For IM lnj 200 Unit6240306045E540 Reblf Interferon
Beta-la lnj 44 MCG/0.5ML (24MU/ML) (88 MCG/ML)6240306045D520 Reblf Rebldose
Interferon Beta-la lnj 22 MCG/0.5ML {12MU/ML) (44 MCG/ML) 6240306045D520 Reblf
Rebidose Interferon Beta-la lnj 22 MCG/0.5Ml (12MU/Ml)
(44MCG/ML)  6240306045DS60 Reblf Rebidose Titration Interferon Beta-la lnj 6 X
8.8 MCG/0.2Ml & 6 X 22 MCG/0.SML  18.00%  18.00%  Central Nervous System
Agents  624030604SD520 Reblf Rebidose  Central Nervous System
Agents  6240306045F530 Avonex Pen  Interferon Beta-la lnj 22 MCG/0.5ML(12MU/ML)
(44 MCG/ML) Interferon Beta-la IM lnj Klt30 MCG/0.5ML  18.00%18.00%  Central
Nervous System Agents  Central Nervous System Agents  Central Nervous System
Agents  Central Nervous System Agents  Central Nervous System Agents  Central
Nervous System Agents  62609902300120 Nuedexta  Dextromethorphan HBr-Quinidine
Sulfate Cap 20-10 MG  6240306045FS30 Avonex Pen 624030604SES40 Rebif  Interferon
Beta-la IM lnj Kit 30 MCG/0.SMLInterferon Beta-la lnJ 44 MCG/0.SML {24MU/Ml) (88
MCG/ML)  6240306045DS20 Rebif Rebidose 6240306045F530 Avonex Pen  Interferon
Beta-la lnj 22 MCG/0.5Ml {12MU/ML) (44 MCG/ML) Interferon Beta-la lM lnj Kit 30
MCG/0.SML  18.00%  18.00%18.00%  18.00%18.00%  CMV Agents  6240306045E540
Rebif  Interferon Beta-la lnj 44 MCG/0.SML {24MU/ML) (88 MCG/ML)  12200010002020
Vistide  Cidofovir IV lnj 75 MG/ML  18.00%  18.00%  CMVAgents  12200020102020
FoscarnetSodium  FoscarnetSodium lnj 24 MG/ML  18.00%  CMV Agents  CMV
Agents  12200066102120 Valcyte  12200066100320 Valcyte  Valganc!clovir HCl For
Soln SO MG/ML {Base Equiv} Valganciclovir HCI Tab 450 MG (Base
Equivalent)  18.00%18.00%  CMV Agents  12200030102110 Cytovene  Gandc!ovlrSodfum
For lnJ 500 MG  60.00%  CONGESTIVE HEART
FAILURE  CORTICOSTEROIDS  401800S0002120 Natrecor Neslritlde For Jnj 1.5
MG22100020202011 Dexamethasone Sod Pho Dexamethasone Sod Phosphate Preservative
Free lnj 10
MG/ML  18.00%18.00%  CORTICOSTEROlDS  CORTICOSTEROlDS  18.00%  18.00%  CORTICOSTEROIDS  CORTICOSTEROIDS  CORTICOSTEROIDS  CORTICOSTEROIDS  CORTICOSTEROIDS  CORTICOSTEROIDS  22100030202115
Solu-MEDROL Methylprednlsolone Sodium Succlnate For lnj 500 MG 22100020002900
Dexamethasone Dexamethasone Powder22100030202105 Solu-MEDROL Methylprednisolone
Sodium Succlnate For lnj 40 MG 22100020001320 Dexamethasone lntensol
Dexamethasone Cone 1 MG/Ml22100025402161 Solu-CORTEF Hydrocortisone
SodiumSuccinate PF For lnj 500 MG 22100050101810 Kenalog Triamcinolone Acetonlde
lnj Susp 40 MG/ML22100020202900 Dexamethasone Sodium Dexamethasone Sodium
Phosphate Powder 22100030202120 5o!u-MEDROL Methylpredn\solone Sodium Succinate
For lnj 1000 MG  ' • ' Contrat....
•··1  18.00%  18.00%18.00%  18.00%18.00%18.00% 
 

--------------------------------------------------------------------------------

[image00026.jpg]
                 ,  CORTICOSTEROIDS  22100020002005  Dexamethasone  Oexamethasone
Soln 0.S
MG/5ML              CORTICOSTEROIDS  22100025402165  Solu-CORTEF  Hydrocortisone
Sodium Sucdnate PF For lnj 1000
MG            18.00%  CORTICOSTEROIDS  22100020102900  Dexamethasone
Acetate  Dexamethasone Acetate
Powder            18.00%  CORTICOSTEROIDS  22100030202110  Solu-MEDROL  Methylprednisolone
Sodium Succinate For lnj 125
MG            18.00%  Corticosteroids  22100017001830  Emf!aza  DeflazacortSusp
22.75
MG/ML            18.00%  CORTICOSTEROIDS  22100020000325  Dexamethasone  Dexamethasone
Tab 1
MG            18.00%18.00%  CORTICOSTEROIDS  22100025402150  Solu-CORTEF  Hydrocortisone
Sodium Succinate PF For lnj 100
MG            18.00'.i  CORTICOSTEROIDS  22100030202130  Sofu-MEDROl  Methylprednisolone
Sodium Succinate For lnj 2000
MG              Corticosteroids  22100017000340  Emflaza  DeflazacortTab 6
MG            18.00%18.00%  Corticosteroids  22100017000360  Emflaza  Deflazacort
Tab 30 MG              Corticosteroids  22100017000365  Emflaza  DeflazacortTab
36
MG            18.00%18.00%  CORTICOSTEROIDS  22100020000335  Dexamethasone  Dexamethasone
Tab
2MG            18.00%  CORTICOSTEROIDS  22100025402155  So!u-CORTEF  Hydrocortlsone
Sodium Sucdnate PF For lnj 250
MG            18.00%  CORTICOSTEROIDS  22100050101805  Kena!og  Triamcinolone
Acetonide lnj Susp 10
MG/ML            18.00%  Corticosteroids  22100017000350  Emflaza  DeflazacortTab
18 MG            18.00%  CVSTIC FIBROSIS AGENTS  07000070000120  Tobi
Podhaler  Tobramydn lnhal Cap 28 MG            18.00%  CVSTIC FIBROSIS
AGENTS  45302030003030  Kalydeco  lvacaftor Packet 75
MG            18.00%  CYSTIC FIBROSIS
AGENTS  07000070002530  Bethkis  Tobramycin Nebu So1n 300
MG/4Ml            18.00%  CYSTIC FIBROSIS
AGENTS  45302030000320  Kalydeco  lvacaftor Tab 150 MG            18.00%  CYSTIC
FIBROSlS AGENTS  45304020002010  Pulmozyme  Dornase Alfa lnhal Soln 1
MG/Ml            18.00%  CVSTIC FIBROSlS AGENTS  07000070002520  Kitabis
Pak  Tobramycin Nebu Soln 300 MG/SML            41.75%  CYSTIC FIBROSIS
AGENTS  45302030003020  Ka!ydeco  lvacaftor Packet 50
MG            18.00%  CystlnoslsAgents  56400030106530  Procysbi  Cysteamlne
Bitartrate Cap Delayed Release 75 MG (Base Equiv)            18.00%  Cystinosis
Agents  56400030100140  Cystagon  Cysteamine Bltartrate Cap 150
MG            18.00%  Cystinosls Agents  56400030106520  Procysbi  Cy:steamine
Bitartrate Cap Delayed Release 25 MG (Base Equiv)            18.00%  Cystinosis
Agents  56400030100120  Cystagon  Cysteamine Bitartrate cap SO
MG            18.00%  DERMATOLOGICALS  90890020002110  Botox
Cosmetic  OnabotuHnumtoxinA {Cosmetic) For lnj 50
Unit            18.00%  DERMATOLOG!CALS  90890020002120  Botox
Cosmetic  OnabotulinumtoxinA {Cosmetic) For lnj 100
Unit            18.00%  DERMATOLOGICALS  90890018002120  Dysport {Glabellar
lines)  AbobotulinumtoxinA (Glabel!ar Lines) For lnj 300
Unit            18.00%  DERMATOLOG!CALS  90550085103400  Kena!og  Triamcinolone
Acetonide Aerosol Soln            18.00%  DIAGNOSTIC
PRODUCTS  94200037002105  Cortrosyn  Cosyntropln For lnj 0.25
MG            18.00%  DIAGNOSTIC PRODUCTS  94200090102120  Thyrogen  Thyrotropin
Alfa For lnj 1.1 MG            18.00%  Digestive
Enzymes  S1200024006760  Creon  Pancre11pase jllp-Prot-Amyl) DR Cap
24000-76000-120000 Unit            18.00%  Digestive
Enzymes  51200024006750  Pancreaze  Pancrellpase (Up-Prot-Amyl) DR Cap
16800·40000-70000 Un!t            18.00%  Digestive
Enz.ymes  51200024006705  Creon  Pancrel!pase jlip-Prot-Amyl) DR Cap
3000-9500-15000Unit            18.00%  Digestive
Enzymes  51200024006780  Creon  Pancrelipase {Up-Prot-Amyl) DR Cap
36000-114000--180000 Unit            18.00%  Digestive
Enzymes  51200024006754  Pancreaze  Pancrelipase (Up-Prot-Amyl} DR Cap
21000-37000-61000 Unit            18.00%  Digestive
Enzymes  51200024006710  Pancreaze  Pancrelipase (Up-Prot-Amyl) DR Cap
4200-10000-17500 Unit            18.00%  Digestive
Enzymes  51200060002030  Sucra!d  Sacros!dase Soln 8500
Unit/Ml            18.00%  Digestive
Enzymes  51200024006734  Pancreaze  Pancrelipase {llp-Prot-Amyl) DR Cap
10500-25000-43750 Unit            18.00%  Digestive
Enzymes  51200024006740  Creon  Pancre!Jpase (Lip-Prot-Amyl) DR Cap
12000·38000-60000 Unit            18.00%  Digestive
Enzymes  51200024006720  Creon  Pancre!ipase (Llp--Prot-Amyl) DR Cap
6000-19000-30000 Unit            18.00%  Direct Muscle
Relaxants  75200010101920  Ryanodex  Dantrolene Sodium For IV Susp 250
MG            18.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30080050106440  Lupron Depot-Ped  leupro!ide Acetate For lnj Pediatrfc
Kit 15 MG  ...          18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170070106420  SandoSTATIN LAR Depot  OctreotideAcetate For IM lnj Kit
20 MG            18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002120  Somavert  Pegvisomant For lnJ 10 MG (As
Protein)  ..r"..,\-\\':>    -"'n...........      18.00%  ENDOCRINE AND METABOLIC
AGENTS- MISC.  30454060000330  Samsca  To!vaptan Tab 30 MG  / ,,,,t-.
#"-    v,      18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30905070000120  Zemplar  Paricalcltol cap 2 MCG  I' rr'
I.    -s,,v.i      18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30906550002020  Atdurazyme  Laronidase Soln For IV Infusion 2.9 MG/SMl  '
: V0ntratn ,., •      v_    18.00%  ...          ·-•O,1 fl , {-·} r .    111
l,              "'    f        \ \(,)' ¾,..-- ' )  v  \ ,.,.,. 1-V  r,  N.  ¼. S
DE5 '•  -.,.,.   -;- ·- 
 

--------------------------------------------------------------------------------

[image00027.jpg]
                   ,,,,,,.=  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908565107320  Kuvan  Sapropterin Dihydroch!oride Soluble Tab 100
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908060002950  Buphenyl  Sodium Phenylbutyrate Oral Powder 3
GM/Teaspoonful        24.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30080050106420  lupron Depot-Ped  leupro!ideAcetate for lnj Pediatric Kit
7.5 MG        18.00¾  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170050102040  Somatuline Depot  Lanreotlde Acetate Extended Release In]
120 MG/0.SML        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170075401930  Signifor LAR  Pasireotide Pamoate For IM ER Susp 40 MG
{Base Equiv)        18.00-%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30904520002920  Cystadane  *Betaine Powder For Oral
Solution*"'*        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30905225100340  Sensipar  Cinacalcet HCI Tab 90 MG {Base
Equiv)        18.00¾  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908230000320  Carbaglu  CarglumfcAcid Tab 200
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30090040102020  GanirelixAcetate  Ganlrellx Acetate lnj 250
MCG/0.SMl        18.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30170050102025  Somatuline Depot  lanreotlde Acetate Extended Release lnj
60 MG/0.2Ml        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170075202040  Signifor  Pasireotide Diaspartate lnj 0.9 MG/Ml {Base
Equiv)        18.00%  ENDOCRINE ANO METABOLIC AGENTS-
MISC.  30180060002160  Somavert  Pegvisomant For lnj 30 MG{As
Protein)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30904045000120  Orfadin  Nftlsinone Cap 5 MG        18.00%  ENDOCRINE AND
METABOLIC AGENTS- MISC.  30905225100320  Sensipar  Cinacalcet HCI Tab 30 MG
(Base Equiv)        18.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30908030000920  Ravicti  Glycerol Phenylbutyrate
liquid1,1GM/ML        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC,  30080050156420  lupron Depot-Ped  Leuprolide Acetate {3 Month) For lnj
Pediatric Kit 11.25 MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30150085102120  Egrifta  Tesamorelln Acetate For lnj 1 MG (Base
Equiv)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170070106430  SandoSTATIN lAR Depot  Octreotide Acetate For IM lnj Kit
30 MG        18.00¾  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002130  Somavert  Pegvisomant For lnj 15 MG{As
Protein}        18.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30903610102110  Fabrazyme  Agalsidase beta For IV Soln 5
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30905070000140  Zemplar  Parlca!citol Cap 4 MCG        18.00%  ENDOCRINE
AND METABOLIC AGENTS- MISC.  30906850002020  Elaprase  ldursulfase Sain for IV
Infusion 6 MG/3ML (2 MG/Ml)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30080045106450  Supprel!n LA  Histrelin Acetate {CPP) Implant Kit 50
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170050102030  Somatuline Depot  Lanreotide Acetate Extended Release lnj
90 MG/0.3Ml        18.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30170075401920  Signifor LAR  Pasireotide Pamoate For IM ER Susp 20 MG
(Base Equiv)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30904045000130  Orfadin  Nitisinone Cap 10 MG        18.00%  ENDOCRINE
AND METABOLIC AGENTS- MISC.  30905225100330  Sensipar  Cinacalcet HCITab 60 MG
(Base Equiv)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908060000320  Buphenyl  Sodium Phenylbutyrate Tab SOO
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS - MISC.  30080050106430  Lupron
Depot-Ped  leuprolideAcetate For lnj Pediatric Kit 11.25
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170070106410  SandoSTATIN LAR Depot  Octreotide Acetate For IM lnj Kit
10 MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170075401940  Signifor LAR  Pasireotide Pamoate For IM ER Susp 60 MG
{Base Equiv)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30454060000320  Samsca  To!vaptan Tab 15 MG        18.00%  ENDOCRINE AND
METABOLIC AGENTS- MISC.  30905070000110  Zemp!ar  Parlcalcitol Cap 1
MCG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30906050002120  Myalept  Metreleptln For Subcutaneous fnj 11.3
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908S65103020  Kuvan  Sapropterln DlhydrochtoridePowder Packet 100
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30170070102030  Octreotlde Acetate  Octreotide Acetate lnj 1000 MCG/ML (1
MG/ML)        52.25%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30080050156440  Lupron Depot-Ped  leuprolideAcetate (3 Month) For lnj
Pediatric Kit30 MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30150085102130  Egrifta  Tesamorelfn Acetate For lnj 2MG {Base
Equiv)        18.00%  ENDOCRINE AND METABOUCAGENTS-
MISC.  30170075202020  Signifor  Pasireotide Diaspartate lnj 0.3 MG/Ml(Base
Equiv)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002140  Somavert  Pegvisomant For In] 20 MG (As
Protein)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC,  30903610102120  Fabrazyme  Agals!dase beta For IVSo!n 35
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30905070002010  Zemplar  Paricalcitol IV So!n 2
MCG/Ml        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30907030052020  Vimizim  Elosulfase Alfa Soln For IV lnfuslon S MG/SML (1
MG/Ml)        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170070102005  Octreotide Acetate  Octreotide Acetate lnj 50 MCG/ML
(0.05 MG/Ml)  ,.. ·.isTR--" .      52.25%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30907715002120  Lumizyme  Alglucosidase Alfa For IV Soln 50
MG        18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170070102015  Octreotide Acetate  Octreotide Acetate lnj 200 MCG/ML
(0.2 MG/ML)  ,<",,._J·:'-" -....Ir-."\\_      52.25%  ENDOCRINE AND METABOLIC
AGENTS- MISC.  30170070102020  Octreotide Acetate  Octreotide Acetate lnj 500
MCG/ML(0.5 MG/ML)  1,.,,/f - ,,.,,      52.25%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30080055102020  Synarel  Nafarelfn Acetate Nasal Soln 2 MG/ML  ./ 'I I
('"\      18.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30160045002020  lncrelex  Mecasermin lnj 40 MG/4ML (10 MG/ML)    .,
..,JfV(JmA/'A    ' 18.00%            9 . (i '    '          (J\ ·\ Ii
51;        -./  .d  \Q(,,'-rii!JY  -  ,:,, '°'• -~· V  •.  -,  ¾I"'·•  'Os OS
sf',  •,  - .. 
 

--------------------------------------------------------------------------------

[image00028.jpg]
             •-"--  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170075202030  Signffor  Pasireotlde Diaspartate lnj 0.6 MG/Ml {Base
Equiv)                18.00%    ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002150  Somavert  Pegvisomant For lnj 25 MG {As
Protein)                18.00%    ENDOCRINE AND METABOLIC AGENTS -
MISC.  30904045000110  Orfadin  Nitisinone Cap 2
MG                18.00%    ENDOCRINE AND METABOLIC AGENTS -
MISC.  30905070002020  Zemplar  Paricalcltol IV Soln 5
MCG/Ml                18.00%    ENDOCRINE AND METABOLIC AGENTS -
MISC.  30907535002020  Naglazyme  Galsulfase Solo For IV Infusion 1
MG/Ml                18.00%    ENDOCRINE AND METABOLIC AGENTS -
MISC.  30170070102010  Octreotide Acetate  Octreotide Acetate In] 100 MCG/Ml
(0.1MG/Ml)                52.25%    ENZVME
REPLACEMENT  20000050002025  Adagen  Pegademase Bovine lnj 250
Unit/Ml                18.00"/4    Enzyme
Replacements/Modifiers  30903875203020  Xur!den  Urid!ne Triacetate Oral
Granules Packet 2 GM                18.00%    Enzyme
Replacements/Modifiers  30905610002040  Strensiq  Asfotase Alfa Subcutaneous lnj
40 MG/Ml                18.00%    Enzyme
Replacements/Modifiers  30906360002020  Kanuma  Sebelipase Alfa IV Soln 20
MG/10Ml {2 MG/ML)                18.00%    Enzyme
Replacements/Modifiers  30905610002050  Strens!q  AsfotaseA!fa Subcutaneous lnj
80 MG/0.8ML                18.00%    Enzyme
Replacements/Modifiers  30905610002020  Strensiq  AsfotaseAffa Subcutaneous lnj
18 MG/0.45Ml                1800%    Enzyme
Replacements/Modifiers  30905610002030  Strensiq  Asfotase Alfa Subcutaneous lnj
28
MG/0.7Ml                18.00%    Enzymes  99350035002120  Xiaflex  Collagenase
C!ostridium Histo!yticum For lnj 0.9
MG                18.00%    Enzymes  99350040102020  Hylenex  Hya!uronidase
Human lnj 150 Unit/Ml                18.00%    Fertility
Regulators  30062030052020  Gonal-f RFF Pen  Follitrop!n Alfa lnj 300
Unlt/0.5Ml                18.00%    fertility
Regulators  30062030102030  Fo!llstimAQ  Follitropin Beta lnj 600
Unit/0.72Ml                22.80%    fertility
Regulators  30062030102006  Folllstlm AQ  Fol!itropin Beta lnj 150
Unit/0.SML                22.80%    Fertllity
Regulators  30062030052150  Gonal-f  Follltropln Alfa For lnj 1050
Unit                18.00%    Fertility
Regulators  30062090102112  Bravelle  Urofollitropin Purified For lnj 75
Unit                18.00%    Fertility Regulators  30062030052040  Gonal·f RFF
Pen  Fo!litropln Alfa lnJ 900 Un!t/1.5Ml                18.00%    Fertility
Regulators  30062030102040  Fol!istfmAQ  Follitropin Beta lnj 900
Unit/1.0SML                22.80¼    Fertility
Regulators  30062030102003  FollistlmAQ  Follitrop!n Beta lnj 75
Unlt/0.SML                22.80%    Fertility
Regulators  30062030102020  Fo!listimAQ  FolHtropln Beta lnj 300
Unit/0.36Ml                22.80%    Fertility
Regulators  30062030052115  Gonal-f RFF  Fol!Jtropin Alfa For lnj 75
Unit                18.00%    Fertility
Regulators  30062050002155  Repronex  Menotropins For lnj 75
Unit                18,00%    Fertility
Regulators  30062030052140  Gonal-f  Fo!litropln Alfa For lnj 450
Unit                18.00%    Fert!lity
Regulators  30062050002175  Menopur  Menotropins For Subcutaneous lnJ 75
Unit                18.00%    GASTROINTESTINAL AGENTS -
MISC.  52300020112900  Metodopram!de HCI Mo  Metoclopramlde HCl Monohydrate
Powder                18.00%    GASTROINTESTINAL AGENTS-
MISC.  52700025000140  Cholbam  Cholic Acid Cap 250
MG                18.00%    GASTROINTESTINAL AGENTS-
MISC.  52300020102900  Metoc!opramide HCI  Metodopramide HCI
Powder                18.00%    GASTROINTESTINAL AGENTS-
MISC.  52700025000120  Cholbam  Ch olic Acid Cap SO
MG                18.00%    Genitourinary
Agents  99200030000110  cuprimine  Penicillamine Cap 250
MG                18.00%    GENITOURINARY AGENTS -
MISCELLANEOUS  56500010002010  Rlmso-50  Dimethyl Sulfoxlde Soln
50%                18.00%    GOUT AGENTS  68000050002020  Krystexxa  Pegloticase
lnj 8 MG/Ml (For IV Infusion)                18.00%    Growth
Hormones  30100020002066  Norditropin FlexPro  Somatropin lnj 30
MG/3Ml                18.00%    Growth
Hormones  30100020002140  Nutropin  Somatropln For lnj 10
MG                18.00%    Growth Hormones  30100020002178  Genotropin
MiniQuick  Somatropin For [nj 1.4 MG                18.(){)%    Growth
Hormones  30100020102130  Salzen  Somatropin (Non-Refrigerated) For lnj 8.8
MG                18.00    Growth
Hormones  30100020002050  Norditrop!n  Somatropln tnJ 5
MG/1.5Ml                18.00%    Growth
Hormones  30100020002062  Nordltropin  Somatropln lnj 15
MG/1.5Ml                18.00%    Growth
Hormones  30100020002132  Humatrope  Somatropin For lnj 12 MG {36
Unit)                18.00%    Growth Hormones  30100020002174  Genotropln
MiniQuick  Somatropin For lnj 1 MG                18.00%    Growth
Hormones  30100020102121  serostim  Somatropin {Non-Refrigerated} For
Subcutaneous lnj 5 MG                18.00    Growth
Hormones  30100020002125  Humatfope  Somatrop!n For lnJ 6 MG {18
Unit)            .    18.00%    Growth Hormones  30100020002170  Genotropin
M!niQuick  Somatropin For lnj 0.6
MG      jlj)..o    I  ,.._  ..................  18.00%    Growth
Hormones  30100020102118  Serostim  Somatropin {Non-Refrigerated) For
Subcutaneous lnj 4 MG      ,?'...P' --s --·1...." -"          18.00%    Growth
Hormones  30100020002118  Norditropin  SOMATROPJN FOR lNJ 4 MG (12
UNIT)      ()' /;-'.          18.00    Growth
Hormones  30100020002150  Humatrope  Somatropin For lnj 24
MG  .  I  ·t•'-          '  18.00  ,P=·-          t    -f,, 9i"-"O(Q3Nume1ro j
rn..,_ f.1 ·'                      1,11 -                (;\ .""  ,,Q  - (,"' •
- ,,_?-' ,>'  --.,  .  O& DE sf>·  "  ";,-  -  -- 
 

--------------------------------------------------------------------------------

[image00029.jpg]
                                                                                                                       Growth
Hormones  30100020002180 Genotropln M1n1Qulck  Somatropln For tnj 1.6 MG  Growth
Hormones  30100020002015 Nutrop!n AQNuSpln 5  Somatropln lnj 5 MG/2Ml  Growth
Hormones  30100020002127 Norditropln  SOMATROPIN FOR INJ 8 MG  Growth
Hormones  30100020002172 Genotropin MiniQuick  Growth Hormones  30100020102120
Saizen  Somatropin for lnj 0.8 MG  Somatropin (Non-Refrigerated) for lnj 5
MG  Growth Hormones  30100020102132 Serostlm  Somatropin (Non-Refrigerated) For
Subcutaneous lnj 8.8 MG  Growth Hormones  Growth Hormones  30100020002064
Nutropin AQNuSpin 20  30100020002134 Genotropin  Somatropin lnj 20
MG/2Ml  Somatropin For lnj 12 MG {13.8 MG overfill)  Growth
Hormones  30100020002176 Genotropln Mln!Qulck  Growth Hormones  Growth
Hormones  Growth Hormones  Growth Hormones  Growth Hormones  Growth
Hormones  Grovlf:h Hormones  Growth Hormones  Growth Hormones  Gro\'lf:h
Hormones  H-2 Antagonists  H-2 Antagonists  HEMATOLOGICALAGENTS-
MISC.  HEMATOLOGICAL AGENTS - MISC.  HEMATOLOGICAL AGENTS- MISC.  Hematopoletic
Growth Factors  Hematopoietic Growth
Factors  Hematopo!eticGrovlthFactors  Hematopoietic Growth
Factors  Hematopoietlc Grovlth Factors  Hematopoletic Growth
Factors  Hematopoietic Growth factors  Hematopoietic Grovtth
Factors  Hematopoletic Growth Factors  30100020102125 Serostim30100020002121
Genotropin30100020002120 Humatrope30100020002166 Genotropin
MiniQuick30100020002182 Genotropin MiniQuick30100020002056 Norditropin
FlexPro30100020002020 Nutropin AQ30100020002123 Omnltrope30100020002168
Genotropin MiniQuick30100020002184 Genotropin MJnlQuick49200030112020 Famotidfne
Premixed49200010002900 Cimetidine  85550060102120 Ceprotln85550060102140
Ceprotin85800050002020 Soliris82403060002120 Neumega82402050002025
leukine82405060002130 Nplate82405030100310 Promacta82401520002012
Neupogen82402050002120 leukine  8240152070E530 Granlx82405030100320
Promacta82401060102050 Dmontys  Somatrop!n For lnj 1.2 MG  Somalropin
{Non-Refrigerated) For Subcutaneous lnj 6 MG Somatropin For Subcutaneous lnj 5
MGSomatropin For lnj 5 MG Somatropin For lnj 0.2 MG Somatropin For Jnj 1.8 MG
Somatropin lnj 10 MG/1.SMLSomatropin lnj 10 MG/2Ml Somatropin For lnj 5.8 MG
Somatropin For Jnj 0.4 MG Somatrop!n for lnJ 2 MGfamotfdine In NaCl 0.9% IV Soln
20 MG/SOMl Cimetidine PowderProtein C Concentrate (Human) For IVSoln 500 Unit
Protein C Concentrate (Human) For IV Soln 1000 Unit Eculizumab IV Soln 10 MG/Ml
{For Infusion) Oprelvekin for lnj 5 MGSargramostim lnj 500 MCG/Ml Romlp/ostim
For lnj 500 MCGEltrombopag Olamine Tab 12.5 MG (Base Equfv)Fi1grastim lnj 480
MCG/1.6Ml (300 MCG/Ml) Sargramostim lyophi!ized for lnJ 250 MCGTbo-Fflgrastim
Soln Prefllled Syringe 300 MCG/0.5Ml EltrombopagOlamine Tab 25 MG {Base Equiv)
Peginesatlde Acetate Soln lnj 10 MG/Ml  Hematopoletic Growth
Factors  82405030100340 Promacta  Hematopoletic Growth Factors  82401060102055
Omontys  Eltrombopag Olamine Tab 75 MG (Base Equiv)  Peginesatide Acetate So1n
lnj 20 MG/2Ml  Hematopoletic Gro\•lth Factors  Hematopolet!cGrowth
factors  82405060002120 Nplate  82401020002015 Epogen  Romipfostim For lnj 250
MCG  Epoetln Alfa lnj 3000 Unit/Ml  Hematopoletic Growth Factors  Hematopoietic
Growth Factors  Hematopoietic Growth Factors  HEREDITARY ANGIOEOEMA  HEREDITARY
ANGIOEDEMA  HEREDITARY ANGIOEDEMA  HEREDITARY ANGIOEDEMA  HEREDITARY
ANGtOEOEMA  Hormonal Agents, Suppressant (Pituitary)  HYPNOTICS/SEDATIVES/SLEEP
DISORDER AGENTS  82401020002050 Epogen8240152070E540 Granix82405030100330
Promacta85820040102020 f!razyr85840030002020 Kalbltor85802022006420
Berlnert85802022102130 Ruconest85802022002120 Cinryze  Hormonal Agents,
Stimu!ant/Replacement/Modifylni 30062022052220 Dvidrel  21404010101840
Depo•Provera60250070000130 Hetlioz  Epoetfn Alfa lnj 20000 Unit/MlTbo-Fi!grastlm
Sotn Prefilled Syringe 480 MCG/0.8Ml Eltrombopag Olamine Tab SO MG {Base Equiv)
lcatibant Acetate lnj 30 MG/3Ml (Base Equivalent) Ecallantlde lnj 10 MG/MlCl
Esterase Inhibitor (Human) for IV lnj Kit 500 UnitCl Esterase Inhibitor
(Recombfnant) For IV lnj 2100 Unit Cl Esterase Inhibitor (Human) For IV lnj 500
Unit Choriogonadotropln Alfa 1nj 250 MCG/0.SMl  Hormonal Agents,
Stimulant/Rep!acement/Modifyini 30062020002140 Chorionfc Gonadotropin Chorlonic
Gonadotropin For lnj 10000 Un!t  Medroxyprogesterone Acetate IM Susp 400 MG/Ml
Taslmelteon capsule 20 MG  
------  18.00%  18.00%  18.00%  18.00%  18.00¼  18.00%  18.00%  18.00%  18.00%  18.00"18.00%18.00%18.00%18.00%18.00%18.00%  18.00%18.00%  18.00%18.00%  18.00%18.00¾18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%  18.00%  18.00%  18.00%  18.00%  \  .
\  18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%18.00%  t 
 

--------------------------------------------------------------------------------

[image00030.jpg]
                 IMMUNOGLOBULINS  19100020102046  Octagam  Immune Globulin
(Human) IV Sain 25
GM/500ML        24.25%      IMMUNOGLOBULINS  19100020102125  CARIMUNE  Immune
Globulin {Human) IV For Soln 6
GM        25.00"70      IMMUNOGLOBULINS  19100020302080  Gammagard  Immune
Globulin {Human) IV or Subcutaneous Soln 30
GM/300ML        27.55%      IMMUNOGLOBULINS  19100020102020  Flebogamma  Immune
Globulin (Human) IV Soln 0,5
GM/10Ml        18.00¾      IMMUNOGLOBUUNS  19100020102113  Gammagard S/D  Immune
Globulin (Human) IVFor So!n 0,5
GM        27.55%      IMMUNOGlOBUUNS  19100020202058  Hizentra 20%  Immune
Globulin {Human) Subcutaneous In] 4
GM/20Ml        24.50%      IMMUNOGLOBULINS  191000SOOOES40  RhoGAM
Ultra-Filtered Pl  Rho O Immune Globulin IM Sotn Pref Syr 1500
Unlt(300MCG)        18.00%      IMMUNOGLOBULINS  19990002356450  Hyqvia  lmmun
Glob lnj 30 GM/300ML-Hyaluron lnj 2400 Unt/15 ML
Kit        20.00%      IMMUNOGLOBULINS  19100020102060  Gamunex  Immune Globulin
(Human) IVSoln 1
GM/10Ml        24.25%      IMMUNOGLOBULINS  19100020102130  Gammagard
5/D  Immune Globulin (Human) IV For So!n 10
GM        27.55%      IMMUNOGLOBULINS  19100020302084  Gamunex-C  Immune
Globulfn (Human) IV or Subcutaneous So!n 40
GM/400ML        23.00¾      IMMUNOGLOBULINS  19100020102090  Privigen  Immune
Globu!fn (Human) IV Soln 40
GM/400ML        19.00%      IMMUNOGLOBUUNS  19100020202050  Hizentra 20%  Immune
Globulin (Human) Subcutaneous lnj 1
GM/SML        24.50%      IMMUNOGLOBULINS  19100050002060  WinRhoSDF  Rho D
Immune G!obufln (Human) lnj 1S00
Unlt/1.3ML        18.00%      IMMUNOGLOBUUNS  19990002356430  Hyqvia  lmmun G!ob
lnJ 10GM/100ML-Hyaluron tnj 800 Unt/5
MLKit        20.00%      IMMUNOGLOBULINS  1910000S002200  Cytogam  Cytomegalovirus
Immune Globulin (Human} IV
lnj        18.00%      IMMUNOGLOBULINS  19100020102112  GAMMAR-P 1.V.  IMMUNE
GLOBULIN (HUMAN) IV FOR SOLN 1
GM        31.25%      IMMUNOGLOBUUNS  191000202020S4  Hizentra 20%  Immune
Globulin {Human) Subcutaneous lnj 2
GM/lOML        24.50%      IMMUNOGLOBULINS  1910005000206S  WinRhoSDF  Rho D
Immune Globulin {Human) In] 15000
Unit/13Ml        18.00%      IMMUNOGLOBULINS  19990002356440  Hyqvia  lmmun Glob
lnj 20 GM/200ML-Hyaluron lnj 1600 Unt/10 Ml
Kit        20.()()%      IMMUNOGLOBULINS  19100020102120  Gammagard S/0  Immune
Globulin (Human) IV For Sofn 5
GM        27.55%      IMMUNOGLOBULINS  19100020102034  Flebogamma  Immune
Globulin (Human) IV Soln 2.S
GM/SOML        25.00%      IMMUNOGLOBUUNS  19100020102068  Biv!gam  Immune
Globulin {Human) IVSo!n5
GM/SOML        24.25%      IMMUNOGLOBULINS  19100020302068  Gammagard  Immune
Globulin (Human} IV or Subcutaneous Soln 5
GM/SOML        27.55%      IMMUNOGLOBUUNS  19100020102064  Gamunex  Immune
Globulin (Human) IVSoln 2.5
GM/25ML        24.25%      IMMUNOGLOBUUNS  19100020202020  Vivaglobin  Immune
Globulin (Human) Subcutaneous lnj 160 MG/Ml
(16%)        23.75%      IMMUNOGLOBULINS  19100050002055  WinRho SDF  Rho D
Immune Globulin (Human) lnj 5000
Unit/4.4Ml        18.00%      IMMUNOGLOBULINS  19990002356425  Hyqv!a  lmmun
Glob lnj S GM/SOMl-Hya!uron lnj 400 Unt/2.5 ML
Kit        20.00%      IMMUNOGLOBULINS  19100020102030  Octagam  Immune Globulin
(Human) IV Soln 1
GM/20Ml        24.25%      IMMUNOGLOBULINS  19100020102117  Qirimune NF  Immune
Globulin (Human) IV ForSoln 3
GM        25.00%      IMMUNOGLOBULINS  19100020202065  Hizentra  Immune Globulin
(Human) Subcutaneous lnj 10
GM/SOML        24.50%      IMMUNOGLOBULINS  1910005000E550  Rhophylac  Rho D
Immune Globulin Sol Pref Syr 1500 Unt/2Ml
{300MCG/2Ml)        18.25%      IMMUNOGLOBULINS  19100020102063  Octagam  Immune
Globulin (Human) IV Soln 2
GM/20ML        24.25%      IMMUNOGLOBULINS  19100020102135  Carimune NF  Immune
Globulin {Human) IV For Sotn 12
GM        25.00%      IMMUNOGLOBUUNS  191000S0002050  W!nRhoSDF  Rho D Immune
Globulin (Human} lnj 2500
Unit/2.2ML        18.00%      lMMUNOGLOBULINS  19990002356420  Hyqvia  lmmun
Glob lnj 2.5 GM/25ML-Hyaluron lnj 200 Unt/1,25 Ml
Kit        20.00%      IMMUNOGLOBULINS  19100020002200  GamaSTAN S/D  Immune
Globulin (Human)
lnj        23.75%      IMMUNOGLOBULINS  19100020102044  Flebogamma DIF  Immune
Globulin {Human) IVSoln 20
GM/400ML        25.00%      IMMUNOGLOBULINS  19100020302064  Gammagard  Immune
Globul!n {Human) IV or Subcutaneous Soln 2.5
GM/25ML        27.55%      IMMUNOGLOBULINS  19100020102115  Gammagard
S/D  Immune Globulin {Human) lV For Soln 2.5
GM        27.55%      IMMUNOGLOBULINS  19100020102205  GAMIMUNEN  IMMUNE
GLOBULIN (HUMAN) IV SOlN
5%        47.75%      IMMUNOGLOBUUNS  1910CH)20302060  Gammagard  Immune
G!obulfn (Human} IV or Subcutaneous So!n 1
GM/10ML        27.55%      IMMUNOGLOBUUNS  19100020102034  F!ebogamma  Immune
Globulin (Human) IV Soln 2.5
GM/SOML        25.00%      IMMUNOGLOBUUNS  19100020102072  BivJgam  Immune
Globulin (Human) IV Soln 10
GM/100Ml        24.25%      IMMUNOGLOBULINS  19100020302072  Gammagard  Immune
Globulin (Human) IV or Subcutaneous Soln 10
GM/lOOML      ··-.  27.55%      IMMUNOGLOBULINS  19100020102038  Flebogamma  Immune
Globulin {Human) IVSoln S GM/lOOML  _ .,.-r·, , 51    1 V i_n,
_  25.00%      IMMUNOGLOBULINSIMMUNOGLOBULINS  1910002010207219100020302072  BivigamGammagard  Immune
Globulin (Human) IV So!n 10 GM/100MLImmune Globulin (Human) IV or Subcutaneous
Soln 10 GM/lOOML  ,I ,.l•f ·z7
/-'    .'()'<'.1    \  24.25%27.55%  IMMUNOGLOBULINS  19100020102068  Bivigam  Immune
Globulin (Human) IV Sain 5
GM/SOML    •uu,,ro"t      I)  24.25%  ··-          I.I                              (Jl
._91·. •.t ,2 ,j·j  -----  \\c\,,...  /..,().  C'y  .  ('l,)> - \'.-  '  \s
DE£-,• 
 

--------------------------------------------------------------------------------

[image00031.jpg]
                     fl\;  IMMUNOGlOBUUNS  19100020302068  Gammagard Immune
Globu!Jn {Human) IV or Subcutaneous Soln 5
GM/SOMl        27.55%  IMMUNOGLOBULINS  19100020102042  Flebogamma 1lmrnune
Globulin (Human) IV So!n 10
GM/200ML        25.00%    19100020102076  Ffebogarnrna Dlf Immune Globulln
{Human) IV Soln 20
GM/200ML        24.25%  IMMUNOGLOBULINSIMMUNOGLOBULINS  19100020302076  Garnmagard  Immune
Globulin (Human) IV or Subcutaneous Soln 20
GM/200Ml      27.55%  IMMUNOGLOBULINS  19100020102042  Flebogamrna  Immune
Globulin {Human} !VSoln 10
GM/200ML      25.00¾  IMMUNOGLOBULINS  19100020302064  Gammagard  Immune
Globulin (Human) lVor Subcutaneous Sain 2.5
GM/25Ml      27.55%  IMMUNOGLOBULINS  19100020102038  Flebogamma  Immune
Globulin (Human) IVSoln s
GM/100Ml      25.00¾  lMMUNOGLOBULINS  19100020102076  Flebogamma DJF  Immune
Globulin (Human) IV Sain 20
GM/200ML      24.25%  IMMUNOGlOBULINS  19100020302076  Gammagard  Immune
Globulin {Human) IV or Subcutaneous Sain 20 GM/200ML      27.55%  lmmunological
Agents  9025055400e520  Taltz  lxeklwmab Subcutaneous Soln Prefilled Syringe 80
MG/Ml      18.00%  lmrnuno!ogkal Agents  4460405S002120  Nucala  Mepollzumab For
lnj 100 MG      18.00%  Immunological Agents  19200040002100  Antivenin Micrurus
Fulvi1  Antivenin Micrurus Fulvius For IV Soln      18.00%  Immunological
Agents  99450060203030  Ve!tassa  Patiromer Sorbltex Calcium For Susp Packet
16.8 GM (Base Eq)      18.00%  Immunological
Agents  52SOS040202120  lnflectra  lnflixlmab--dyybFor IV lnj 100
MG      18.00%  Immunological Agents  994S0060203040  Veltassa  Patiromer
Sorbitex Calcium For Susp Packet 25.2 GM (Base Eq)      18.00%  lmmunologlcal
Agents  66290030002120  Enbrel  Etanercept For Subcutaneous lnj 25
MG      18.00%  lmmuno!oglcal
Agents  99450060203020  Veltassa  Pat!romerSorbitex Calcium For Susp Packet8.4
GM {Base Eq)      18.00%  lmmunosuppressive
Agents  99402020000110  SandlMMUNE  Cyc!osporine Cap 25
MG      18.00%  lmmunosuppressive Agents  99402540102220  Atgam  Lymphocyte
Immune Globulin Anti-Thymocyte G lnj 50 MG/Ml(Eq)      18.00%  lmmunosuppressive
Agents  9940403S000325  Zortress  Everollmus Tab 0.5
MG      18.00%  lmmunosuppressive Agents  99404080000120  Prograf  Tacro!imus
Cap 5 MG      18.00%  11mmunosuppr essive
Agents  99402020300150  Neoral  Cydosporine Modified Cap 100
MG      18.00¾  lmmunosuppressive
Agents  99403030300630  Myfortic  Mycophenolate Sodium Tab DR 360 MG
(MycophenolicAdd Equiv)      18.00%  lmmunosuppress!ve
Agents  99404080000105  Prograf  Tacro!imus Cap 0.5
MG      18.00%  lmmunosuppressive
Agents  99402020000140  SandlMMUNE  Cyc!osporine Cap 100
MG      18.00%  lmmunosuppressive
Agents  99403030100120  Cel!Cept  Mycophenolate Mofetil Cap 250
MG      18.00%  lmmunosuppressive Agents  9940403S000330  Zortress  Everolimus
Tab 0.75 MG      18.00%  lmmunosuppresslve
Agents  99404080002010  Prograf  Tacro!imus lnj 5
MG/Ml      18.00%  lmmunosuppressive
Agents  99402020302020  Neoral  Cyc!osporine Modified Oral Sain 100
MG/Ml      18.00%  lmmunosuppressive
Agents  99404035000320  Zortress  Everollmus Tab 0.25
MG      18.00%  lmmunosuppressive Agents  99404080000110  Prograf  Tacrolimus
Cap 1 MG      18.00%  lmmunosuppressive
Agents  99402020002005  SandlMMUNE  Cyclosporine IV Soln 50
MG/ML      18.00%  lmmunosuppressive
Agents  99403030100330  Cel!Cept  Mycopheno1ate Mofetil Tab 500
MG      18.00%  lmmunosuppressive Agents  99404070000310  Rapamune  Sirolimus
Tab 0.5 MG      18.00%  lmmunosuppressive
Agents  99405015002110  5imulect  Basiliximab For IV So!n 10
MG      18.00%  lmmunosuppressive Agents  99402020300120  Neoral  Cydosporine
Modified Cap 25 MG      18.00%  lmmunosuppressive
Agents  99403030202120  Cel!Cept Intravenous  Mycophenolate Mofetil HCI For IV
Solo 500 MG {Base Equiv}      18.00%  lmmunosuppressive
Agents  99404070000330  Rapamune  Sirolimus Tab 2
MG      18.00%  lmmunosuppresslve Agents  99406010000305  lmuran  Azathioprlne
Tab SO MG      18.00%  lmmunosuppressive Agents  99402020300130  CydoSPORINE
Modified  Cyc!osporine Modified cap SO MG      18.00%  Immunosuppressive
Agents  99403030300620  Myfort!c  Mycophenolate Sodium Tab DR 180 MG
(MycophenolicAcidEquiv)      18.00%  lmrnunosuppressive
Agents  99404070002020  Raparnune  srro11mus Oral So!n 1
MG/ML      18.00%  lmmunosuppressive Agents  99408020002120  Nu!ojlx  Belatacept
For IV Infusion 250 MG      18.00%  Immunosuppresslve
Agents  99402020002010  SandlMMUNE  Cyclosporine Oral Sain 100
MG/Ml      18.00%  Immunosuppressive
Agents  99403030101920  CellCept  Mycophenolate Mofetil For Oral Susp 200
MG/Ml.,Cl p,. _-,..      18.00%  lmmunosuppressive
Agents  99404070000320  Rapamune  Sirolimus Tab 1 MG ._(:,;• . ,,. •·
"'      18.00%  lmmunosuppressive AgentsInflammatory Bowel
Agents  994050150021205250308000212  Sfmu!ect0 Entyvio  Baslliximab For IV Sofn
20 MGVedolizumab For 1V Solution 300 MG I)'# "'  .,    18.00%18.00%  Interleukin
! Blockers  6645006000212  0 Arca[yst  R!lonacept For lnj 220 MG . ([.fl
'  l    18.00%  i [=-m.• . -- ; U\l\\ --------:(} ,r!/_'2Q,              r, ['()
I"·  (;  .,)      (,/.A_'),as-n- '.::-eJ•\/.....,.,,.. ·••------0•-,..,.-... 
 

--------------------------------------------------------------------------------

[image00032.jpg]
                                                                                                                                 Anakinra
Subcutaneous Soln Prefilled Syringe 100 MG/0.67ML Deferoxamine Mesylate For lnj
500 MG  18.00%18.00%  Deferiprone Tab 500 MGDeferasirox Tab For Oral Susp 250
MG  18.00%18.00%  Deferoxamine Mesylate For lnj 2 GM  DeferasiroxTab For Oral
Susp 500 MG  18.00%  18.00%  Deferasirox Tab 90 MG  18.00%  DeferasiroxTab 360
MG  18.00%  Deferasirox Tab For Oral Susp 125 MG  18.()0%  Deferas!rox Tab 180
MG  18.00%  Sod Ferric Gluc Cmplx in Sucrose IVSoln 12.5 MG/ML {Fe
Eq)  18.00%  Iron Sucrose lnj 20 MG/ML {Fe Equiv)  18.00%  Leuprolide Acetate
For lnj Klt3.7S MG  18.00¾  lnterJeukin-1 Receptor Antagonist {lL-1Ra) RHEUMAT
6626001000ES20 Kineret IRON OVERLOAD-ANTIDOTES 93000020102110 Desfera1IRON
OVERLOAD-ANTIDOTES 93100028000320 FerriproxIRON OVERLOAD-ANTIDOTES
93100025007330 &:jadeIRON OVERLOAD-ANTIDOTES 93000020102130 DesferalIRON
OVERLOAD-ANTIDOTES 93100025007340 ExjadeIRON OVERLOAD-ANTIDOTES 93100025000320
JadenuIRON OVERLOAD-ANTIDOTES 93100025000340 JadenuIRON OVERLOAD-ANTIDOTES
93100025007320 &:jadeIRON OVERLOAD-ANTIDOTES 93100025000330 JadenuIRON
REPlACEMENTS 82300085102020 FerrlecltIRON REPLACEMENTS 82300048002020
VenoferLHRH Analogs 21405010106405 Lupron DepotLHRH Analogs 21405010156420
lupron Depot  Leupro!fde Acetate (3 Month) For lnj Kit 11.25 MG  18.00%  Local
Anesthetics - Topical 90850025306420 Qutenza Capsaidn Patch 8% & Cleansing Gel
Kit  18.00%  MEDICAL DEVICES  MOUTH/THROAT/DENTAL AGENTS  Movement Disorder Drug
Therapy  Movement Disorder Drug Therapy  88501000002000 Caphosol62380070000310
Xenazine  62380070000320 Xenazine  97051050106300 Omnitrope Pen 10 lnj De
*Injection Device- Mi sc0 *  *Artificial Saliva - Solution•*• Tetrabenazfne Tab
12.5 MG  Tetrabenazine Tab 25 MG  18.00%  18.00%18.00%  18.00%  MULTIPLE
SCLEROSIS  30300010004010 Acthar HP  Corticotropin lnj Gel 80
Unit/Ml  18.00%  MULTIPLE SCLEROSIS AGENTS  6240003010ES20 Copaxone  Glatlramer
Acetate Sotn Prefi!led Syringe 20 MG/Ml  18,00%  MULTIPLE SCLEROSIS
AGENTS  MULTIPLE SCLEROSIS AGENTS  6240307530D2SO Plegridy Starter Pack
62405525006520 Tecfidera  Peginterferon Beta-la So!n Pen-lnj 63 & 94 MCG/0.SML
Pack Dlmethyf Fumarate Capsule Delayed Release 120 MG  18.00%18.00%  MULTIPLE
SCLEROSIS AGENTS  62403060506420 Betaseron  Interferon Beta-lb For lnJ Kit0.3
MG  Nata!izumab for IV lnj Cone 300 MG/15Ml  18.00%  MULTIPLE SCLEROSIS
AGENTS  62405050001320 Tysabri  18.00%  MULTIPLE SCLEROSIS AGENTS  MULTIPLE
SCLEROSIS AGENTS  6240003010E540 Copaxone 6240307530ES20 Plegridy  Glatiramer
Acetate So!n Prefilled Syringe 40 MG/Ml Peginterferon Beta-la Soln Prefilled
Syringe 125 MCG/0.SML  18.00%18,00%  MULTIPLE SCLEROSIS AGENTS  62405525006540
Tecfidera  MULTIPLE SCLEROSIS AGENTS  6240307530D220 Plegridy  Dlmethy[ Fumarate
Capsule Delayed Release 240 MG  Peginterferon Beta-la Soln Pen-injector 125
MCG/0.5ML  18.00%  18.00%  MULTIPLE SCLEROSIS AGENTS  62405525006320
Tecfidera  Dimethyl Fumarate Capsule DR Starter Pack 120 MG & 240
MG  18.00%  MULTIPLE SCLEROSIS AGENTS  62403060456420 Avonex  MULTIPLE SCLEROSIS
AGENTS  6240307530E550 PlegridyStarter Pack  Interferon Beta-la For IM lnj Kit
30MCG {33MCG{6.6 MU}/Vial)  Peginterferon Beta-la Soln Pref Syr 63 & 94
MCG/0.SML Pack  18.00%  18.00%  MULTIPLE SCLEROSIS AGENTS  MULTIPLE SCLEROSIS
AGENTS  62406030007420 Ampyra62404070000330 Aubagio  Dalfamprldine Tab SR 12HR
10 MG Teriflunomide Tab 14 MG  18.00%23.75%  MULTIPLE SCLEROSIS
AGENTS  62403060S02120 Betaseron  MULTIPLE SCLEROSIS AGENTS  62405010002020
Lemtrada  Interferon Beta-lb For Jnj 0.3 MG  Atemtuzumab JV lnj 12 MG/1.2ML (10
MG/ML)  MULTIPLE SCLEROSIS AGENTS  62404070000320 Aubagio  Teriflunom!de Tab 7
MG  18.00%18.00%  23.75%  MULTIPLE SCLEROSIS AGENTS  MUSCULOSKELETALTHERAPY
AGENTS  6240702S100120 Gilenya7S840015002300 Carticel  Fingol!mod HCI Cap 0.5 MG
(Base Equiv)*Autofogous Cultured Chondrocytes for
lmplantatfon°  18.00%18.00%  Neurogen!c Orthostatic Hypotension (NOH) Agents
38700030000150 Northera Neurogenlc Orthostatic Hypotens!on (NOH)-Agents
38700030000130 Northera  Droxidopa Cap 300 MG Droxidopa Cap 100
MG  18.00%18.00%  Neurogenic Orthostatic Hypotension {NOH)-Agents 38700030000140
Northera NEUROMUSCULAR AGENTS 74400020052140 Botox  Drox!dopa Cap 200 MG
OnabotullnumtoxinA For lnj 200 Unit  18.00%18.00%  AbobotulinumtoxinA For lnj
500 Unit  18.00%  NEUROMUSCULAR AGENTS 74400020032120 DysportNEUROMUSCULAR
AGENTS 74503070000320 Rilutek  Ri!uzole Tab 50 MG  R!mabotulinumtoxinB lnj 2500
Unlt/0.SML  NEUROMUSCULAR AGENTS 74400020102018 Myob!ocNEUROMUSCUlARAGENTS
74400020052120 Botox  Onabotu!lnumtoxinA For tnj 100 Unit RlmabotulinumtoxinB
Jnj 5000 Unit/Ml  NEUROMUSCULAR AGENTS 74400020102020 MyoblocNEUROMUSCULAR
AGENTS 74400020202120 Xeomin  lncobotulinumtoxinA For lnj 50
Unit  18.00%18.00%18.00%18.00%18.00% 
 

--------------------------------------------------------------------------------

[image00033.jpg]
                                                                                                                       NEUROMUSCULAR
AGENTS  74400020032115 Dysport  AbobotullnurntoxinA For lnj 300
Unit  18.00%  NEUROMUSCULAR AGENTS  74400020202130
Xeornin  lncobotu!inurntoxinAFor lnj 100 Unit  18.00%  NEUROMUSCULAR
AGENTS  74400020102022 Myobloc  RirnabotuHnurntoxinB lnj 10000
Unit/2ML  18.00"Ai  OBSOLETO  90250515002120 AMEVIVE  ALEFACEPT FOR IV INJ 7.5
MG  18.00%  OPHTHALMIC AGENTS  86300010002320 Ozurdex  Dexarnethasone
lntravitreal lrnplant0.7 MG  18.00%  OPHTHALMIC AGENTS  86700065002120
Visudyne  OPHTHALMIC AGENTS  86300017102320 Retisert  Verteporfin For IV Soln 15
MG (2 MG/ML)  Fluocinolone Acetonide lntravitreal lmp!ant0.59
MG  18.00-Yo  18.00%  OPHTHALMIC AGENTS  86801060002020 Jetrea  OPHTHALMIC
AGENTS  86655010002020 Ey!ea  Ocriplasmin lntravitreal lnj 0.5 MG/0.2ML (2.S
MG/Ml)  Afllbercept lntravitreal lnj 2 MG/0.05ML {40
MG/ML)  18.00%  18.00%  OPHTHALMIC AGENTS  86655060002012 Lucentis  OPHTHALMIC
AGENTS  86655060002020 Lucentls  Ranlblzumab lntravitreal lnj 0.3 MG/0.05ML (6
MG/ML) Ranibizumab lntravitreal lnJ 0.5 MG/0.05ML (10 MG/ML)  OPHTHALMIC
AGENTS  86655050302020 Macugen  Ophthalmic Agents  86300080101820
Triesence  Pegaptanlb Sodfum lntravitreous 1nj 0.3 MG/90 Microllter
Triamcinolone AcetonideOphth tnj 40 MG/ML  OSTEOARTHRITIS OF THE
!{NEE  OSTEOARTHRITIS OF THE KNEE  7580004000E530 Synvisc  7580004000E560
Synvlsc One  Hylan Intra-articular Solution Prefilled Syringe 16 MG/2ML Hylan
Intra-articular Solution Prefi1!ed Syringe 48 MG/6ML  OSTEOARTHRITIS OF THE
KNEE  7580006000E520 OrthoVisc  OSTEOARTHRITIS OF THE KNEE  7580007010ES20
Euf!exxa  Hya!uronan Intra-articular So!n Prefilled Syringe 30 MG/2ML Sodium
Hya!uronate Intra-articular So!n PrefSyr 20 MG/2ML  OSTEOARTHRITIS OF THE
KNEE  OSTEOARTHRITIS OF THE KNEE  7580007010E525 Supartz  75800070102024
Hyalgan  Sodium Hyaluronate Intra-articular Soln Pref5yr 25 MG/2.SML Sodium
Hyaluronate lntra articular lnj 20
MG/2ML  18.00%18.00%  18.00%18.00%  18.00%18.00%  18.00%18.00%  18.00%18.00%  OSTEOPOROSIS-
BISPHOSPHONATES  30042090002120 Zoledronic Acid  ZotedronicAcid For IV Soln 4
MG  35.00%  OSTEOPOROSIS- BISPHOSPHONATES  30042090001320 Zoledronlc
Acid  Zoledronic Add lnj Cone For N Infusion 4 MG/SML  34.20%  OSTEOPOROSIS-
BlSPHOSPHONATES  30042060102012 Pamidronate Dlsodium  Pamidronate Dlsodlum IV
Soln 9 MG/ML  18.00%  OSTEOPOROSIS- B!SPHOSPHONATES  30042060102006 Pamidronate
Disodium  Pamidronate Disocffum IV Soln 3 MG/ML  18.00%  OSTEOPOROSIS-
BISPHOSPHONATES  30042060102009 Pamldronate Disodium  OSTEOPOROSIS-
B\SPHOSPHONATES  30042090002016 Zoledronlc Acid  Pamldronate Disodium IV Soln 6
MG/ML  Zoledronfc Acid IV So!n 4 MG/100ML  18.00%35.00%  OSTEOPOROSIS-
BISPHOSPHONATES  30042060102120 Aredia  OSTEOPOROSIS-
BISPHOSPHONATES  30042090002020 Reclast  Pamidronate Disodium For lnj 30 MG
ZoledronlcAcld IVSoln 5 MG/100ML  18.00%35.00%  OSTEOPOROSIS·
BISPHOSPHONATES  OSTEOPOROSIS- BISPHOSPHONATES  30042060102140
Ared[a  30042048102030 Bonlva  Pamidronate Dlsodium For lnj 90 MG
lbandronateSodlum 1V Soln 3 MG/3ML (Base Equivalent)  18.00%18.00%  Progesterone
Receptor Antagonists ANTIDIABETICS Progestin Contraceptives -
IUD  273040S0000330 Korfym  25200050005320 Mirena  Mifepristone Tab 300
MGLevonorgestrel Releasing IUD 20 MCG/24HR {52 MG Total)  Progestin
Contraceptives- IUD  PROGESTlNS  25300005002320 lmplanon26000010101710
Makena  PSORIASIS  9025058500E520 Ste!ara  Etonogestrel Subdermal Implant 68 MG
Hydroxyprogesterone Caproate IM In Oil 250 MG/ML Usteklnumab Soln Prefilled
Syringe 45 MG/0.SML  18.00%18.00%  18.00%18.00%18.00%  PSORIASIS  66700015000330
Otezla  ApremilastTab 30 MG  PSORIASIS  PSORIASIS  9025058500E540
Stelara  90250515002130 AMEVlVE  Ustekinumab Sain Prefi1!ed Syringe 90 MG/ML
Alefacept For IM lnj 15 MG  18.00%  18.00%18.00%  PSORIASIS  9025057500ES20
Cosentyx  PSORIASIS  90250585002020 Stelara  Secukinumab Subcutaneous Soln
Prefilled Syringe 150 MG/ML USTEKlNUMAB lNJ 45
MG/0.5Ml  18.00%18.00%  PSORIASIS  PSORIASIS  6670001500B720 Otezla
ApremilastTab Starterlllerapy Pack 10 MG & 20 MG & 30 MG 9025057500D520
CosentyxSensoready Pen Secukinumab Subcutaneous Solo Auto-injector 150
MG/ML  PULMONARY ARTERIAL HYPERTENSION  PULMONARY ARTERIAL
HYPERTENSION  401340S0000340 Adempas4016001S000330 Tracleer  PULMONARY ARTERIAL
HYPERTENSION  40170080050415 Orenitram  Riociguat Tab 2 MG Bosentan Tab 125
MGTreprostlnil Dio!amine Tab CR 0.25 MG {Base
Equiv)  18.00%  18.00%18.00%18.00%18.00%  PULMONARY ARTERIAL
HYPERTENSION  40134050000320 Adempas  RioclguatTab 1 MG  PULMONARY ARTERIAL
HYPERTENSION PULMONARY ARTERIAL HYPERTENSION  PULMONARY ARTERIAL
HYPERTENSION  40160007000320 Letairis40170080002020 Tyvaso40134050000350
Adempas  PULMONARY ARTERIAL HYPERTENSION  40160050000320 Opsumit  Ambrisentan
Tab 10 MGTreprostinil lnhalatlon Solution 0.6 MG/ML RloclguatTab 2.5
MG  Macitentan Tab 10 MG  ·•STl'vi --"-  '·"h'' ,,.., - .- •r
,.,.,  18.00%18.00%18.00%18.00%18.00%  ( 
 

--------------------------------------------------------------------------------

[image00034.jpg]
                                                                                                             PULMONARY
ARTERIAL HYPERTENSION  PULMONARY ARTERIAL HYPERTENSION  40134050000310
Adempas  40160007000310 Letairis  Rioc!guat Tab 0.5 MG Ambrisentan Tab 5
MG  18.00%18.00%  PULMONARY ARTERIAL HYPERTENSION  40170080102040
Remodulin  PULMONARY ARTERIAL HYPERTENSION  40170080050420
Orenitram  Treprostin1\Sodlum lnj 10 MG/ML (Base Equiv)  Treprostinil Dio!arnine
Tab CR 1 MG {Base Equiv)  18.00%  18.00%  PULMONARY ARTERIAL
HYPERTENSION  PULMONARY ARTERIAL HYPERTENSION  40134050000330
Adempas  40160015000320 Trac!eer  RlociguatTab 1.5 MG Bosentan Tab 62.5
MG  18.00%18.00¾  PULMONARY ARTERIAL HYPERTENSION  40143060101920
Revatio  PULMONARY ARTERIAL HYPERTENSION  401700800S041D orenitram  Sildenafil
Citrate For Suspension 10 MG/ML  Treprostinil Diolam!ne Tab CR 0.125 MG (Base
Equiv)  18.00%18.00%  PULMONARY ARTERIAL HYPERTENSION  40170040102110
Epoprostenol Sodium  PULMONARY ARTERIAL HYPERTENSION  40170080050425
orenitrarn  PULMONARY ARTERIAL HYPERTENSION  40143060100320
Revat!o  Epoprostenol Sodium For lnj 0.5 MG  Treprostini1 D!olarnine Tab CR 2.5
MG {Base Equiv)  Sildenafll Citrate Tab 20 MG  18.00%18.00%  40.00%  PULMONARY
ARTERIAL HYPERTENSION  40143080000320 Adclrca  Tadalafll Tab 20 MG
{PAH)  lloprost Inhalation Solution 10MCG/ML  18.00%  PULMONARY ARTERIAL
HYPERTENSION  40170060002020 Ventavis  18.00%  PULMONARY ARTERIAL
HYPERTENSION  40170080102020 Remodulin  PULMONARY ARTERIAL
HYPERTENSION  40170060002040 ventavis  Treprostinil Sodium lnJ 2.5 MG/ML (Base
Equiv)  lloprost Inhalation Solution 20 MCG/ML  18.00%  18.00%  PULMONARY
ARTERIAL HYPERTENSION  40170080102030 Remodulin  PULMONARY ARTERIAL
HYPERTENSION  40143060102020 Revatio  Treprostinll Sodium lnj 5 MG/ML (Base
Equiv)  Sildenafil Citrate IV Sofn 10 MG/12.5ML (Base
Equivalent)  18.00%  18.00%  PULMONARY ARTERIAL HYPERTENSION  40170040102130
Epoprostenol Sodium  PULMONARY ARTERIAL HYPERTENSION  40170080102010
Remodulin  Pulmonary Fibrosis Agents Pulmonary Fibrosis Agents  45550060000120
Esbriet45554050200130 Ofev  Epoprostenol Sodium For lnJ 1.5 MG  Treprostinil
Sodium lnj 1 MG/ML(Base Equ'rv)  Pulmonary Fibrosis Agents  45554050200120
Ofev  Pirfenidone cap 267 MGNintedanib Esy!ate Cap 150 MG (Base
Equivalent)  Nintedanib Esy!ate Cap 100 MG {Base
Equivalent)  18.00%18.00%  18.00%18.00%  18.00%  RESPIRATORY AGENTS-
MISC.  45100010102110 Aralast NP  RESPIRATORY AGENTS- MISC.  45000070001820
surfaxin  Alphal-Protelnase Inhibitor (Human) For IV Soln 500 MG  Lucinactant
lntratracheal Susp 30 MG/ML  18.00%  18.00%  RESPIRATORY AGENTS -
MISC.  45100010102108 Aralast  RESPIRATORY AGENTS - MISC.  45100010102118
Aralast  Alphal-Proteinase Inhibitor (Human) For IV Sain 400 MG
Alphal-Proteinase Inhibitor (Human) For IV Soln 800
MG  18.00%18.00%  RESPIRATORY AGENTS - MISC.  45100010102020
Glassia  RESPIRATORY AGENTS - MISC.  45100010102120 Aralast
NP  ResplratorySyncytia[ Virus (RSV) Agents Respiratory Syncytial Virus (RSV)
Agents  19502060002015 Synagis19502060002020 Synagis  Alphal-Protelnase
Inhibitor (Human) Jnj 1000 MG/SOML Alpha1-Prote!nase Inhibitor (Human) For IV
Sain 1000 MG  Palivhumab lM Soln 50 MG/0.SML Palivizumab IM Soln 100
MG/ML  18.00%18.00%  18.00"7618.00%  RespiratorySyncytial Virus {RSV)
Agents  12604075002120 VJrazoJe  Ribavirin For lnhat Soln 6
GM  18.00%  Respiratory Tract Agents Resplratory Tract Agents  40120070000310
Uptravi  40120070000340 Uptravi  SelexlpagTab 200 MCGSe!exipagTab 1400
MCG  18.00%18.00%  Respiratory Tract Agents Respiratory Tract
Agents  40120070000315 Uptrav/40120070000320 Uptravi  Setexipag Tab 400 MCG
SelexipagTab 600 MCG  SelexipagTab Therapy Pack 200 MCG {140) & 800 MCG
{60)  18.00%18,00%  ResplratoryTract Agents  4012007000B720
Uptravi  18.00%  Respiratory Tract Agents  40120070000345 Uptravi  Selexipag Tab
1600 MCG  18.00%  Respiratory Tract Agents  40120070000330 Uptravi  Se/exipag
Tab 1000 MCG  18.00%  Respiratory Tract Agents Respiratory Tract
Agents  40120070000335 Uptravi40120070000325 Uptravi  SelexipagTab 1200
MCG  Selexipag Tab 800 MCG  18.00%18.00%  RHEUMATOID ARTHRITIS
MISC  6650007000ES20 Actemra  Tocilizumab Subcutaneous Soln Pref!lled Syringe
162 MG/0.9ML  18.00%  RHEUMATOID ARTHRITIS MISC  66S00070002035
Actemra  RHEUMATOID ARTHRJTJS MISC  66400010002120 Orencia  Tocilfzumab IV lnj
200 MG/lOML  Abatacept For IVSoln 250 MG  18.00%  18.00%  RHEUMATOID ARTHRITJS
MISC  66603065100320 Xeljanz  RHEUMATOID ARTHRITlS MISC  66S00070002040
Actemra  Tofacitinib Citrate Tab 5 MG (Base Equivalent) Tocl!izumab IV lnj 400
MG/20ML  18.00%18.00%  RHEUMATOID ARTHRITIS MISC  6640001000E520
Orencia  AbataceptSubcutaneous Soln Prefilled Syringe 125 MG/Ml  RHEUMATOID
ARTHRITIS MISC  66280050000320 Arava  Leflunomlde Tab 20 MG  RHEUMATOID
ARTHRITIS MISC  66460020002120 llaris  Canaklnumab For lnj 180 MG  RHEUMATOID
ARTHRITIS MISC  66500070002030 Actemra  Toc!l!zumab IV lnj 80 MG/4Ml  -
..  18.00%  18.00%18.00%18.00% 
 

--------------------------------------------------------------------------------

[image00035.jpg]
         RHEUMATO!D ARTHRITIS MISC  66280050000310  Arava  leflunomide Tab 10
MG  18.00%  Short Bowel Syndrome (SBS)
Agents  52533070006420  Gattex  Teduglutide {rDNA) For lnj Kit 5
MG  18.00%  Stem Cell
Mobilizers  82502060002020  Mozobi1  P!erixaforSubcutaneous lnj 24 MG/1.2Ml {20
MG/ML)  18.00%  Systemic Lupus Erythematosus
Agents  99422015002120  Benlysta  Belimumab For 1V Soln 120 MG  18.00%  Systemic
lupus Erythematosus Agents  99422015002140  Benlysta  Be!imumab For IV Soln 400
MG  18.00%  Therapeutic
Nutrients/Minerals/Electrolytes  93100028002020  Ferriprox  Deferiprone Oral
So!n 100 MG/ML  18.00%  TUBERCULOSIS  09000015100320  Sirturo  Bedaquiline Fu ma
rate Tab 100 MG (Base Equiv)  18.00%  Tumor Necrosis Factor Alpha
Blockers  52505020106460  Cimzia Starter Kit  Certollzumab Pegol lnj Kit 6 X 200
MG/ML  18.00%  Tumor Necrosis Factor Alpha
Blockers  6627004000D540  Simponi  Golimumab Subcutaneous Solo Auto-.-injector
100 MG/ML  18.00%  Tumor Necrosis Factor Alpha
Blockers  6629003000E530  Enbrel  Etanercept Subcutaneous Solo Prefi!led Syringe
SO MG/ML  18,00%  Tumor Necrosis Factor Alpha
Blockers  52505020106420  Cimzla  Certolizumab Pegol For lnj Kit 2 X 200
MG  18.00%  Tumor Necrosis Factor Alpha Blockers  66270040002015  S!mponl
Aria  Go!imumab IV Soln SO MG/4ML  18.00%  Tumor Necrosis Factor Alpha
Blockers  6629003000D530  Enbrel SureClick  EtanerceptSubcutaneousSolution Auto
ln]ector 50 MG/ML  18,00%  Tumor Necrosis Factor Alpha
Blockers  52505040002120  Remicade  lnfliximab Fot IV lnj100 MG  18,00%  Tumor
Necrosis Factor Alpha Blockers  6627004000E520  Simponi  Golimumab Subcutaneous
Sotn Prefil!ed Syringe SO MG/0,5ML  18.00%  Tumor Necrosis Factor Alpha
Blockers  52505020106440  Cimzia  Certolizumab Pegol lnJ Kit 2 X 200
MG/Ml  18.00%  Tumor Necrosis Factor Alpha
Blockers  6627004000D520  Simponi  Golimumab Subcutaneous So!n Auto-injector SO
MG/0,SML  18,00¼  Tumor Necrosis Factor Alpha
Blockers  6629003000E525  Enbrel  EtanerceptSubcutaneousSoln Prefilled Syringe
25 MG/0.SML  18.00%  Tumor Necrosis Factor Alpha
Blockers  6627001500F420  Humira Pen  Adalimumab Pen-injector Kit40
MG/0.8ML  18.00%  Tumor Necrosis Factor Alpha
Blockers  6627004000£540  S!mponi  Golimumab Subcutaneous Soln Prefllled Syringe
100 MG/Ml  18.00%  Tumor Necrosis Factor Alpha
Blockers  6627001500F810  Humira  Adalimumab Prefilled Syringe Kit 20
MG/0.4Ml  18.00%  Tumor Necros!s Factor Alpha
Blockers  6627001500F820  Humira  Adalimumab Prefi!led Syringe Kit 40
MG/0.8Ml  18.00%  Tumor Necrosis Factor Alpha
Blockers  66290030006420  Enbrel  Etanercept For Subcutaneous lnj Kit 25
MG  18.00%  Tumor Necrosis Factor Alpha
Blockers  6627001500F805  Humira  Adalimumab Prefllled Syringe Kit 10
MG/0,2Ml  18.00%  Viscosupp!ements  7580006000e515  Hymovis  Hyaluronan
Intra-articular Soln Prefllled Syringe 24
MG/3Ml  18.00%  {blank)  96544244002900  Gabapentin  Gabapentin
Powder  18.00%  {blaok)  30201010102030  DDAVP  Desmopressin Acetate In] 4
MCG/ML  18.00%  {blank)  30089902506420  Lupaneta Pack  leuprolide (1 Mon) lnj
3.75 MG & Norethlndrone Tab 5 MG
Kit  18.00%  (blank)  21700030000105  Hydroxyurea  Hydroxyurea Cap 500
MG  18.00%  {blank)  85153060101310  Aggrastat  Tirofiban HC! IV Cone 3.75
MG/15ML (250 MCG/ML) {Base Equiv)  18.00% 
 

--------------------------------------------------------------------------------

[image00036.jpg]
                                                                                                                       Anexo
1: Lista de Desc.uentos para Medkamentos de Alto Costo que sean despachados por
las Farmacias Extemas de Hospitales y CDT (2017)  Category  Agents for Gaucher
Disease  Agents for Gaucher Disease  GP! Drug Name 82700020002020 Ceredase  GP!
Name  A!glucerase IV Solo 80 Unit/ML  Actual Discount  16.00"/4  82700085102120
Vpriv  Agents for Gaucher Disease  82700040600120 Cerdelga  Velaglucer.ise Alfa
For lnj 400 Unit  EliglustatTartrate Cap 84 MG (Base
Equivalent)  16.00%  16.00%  Agents for Gaucher Disease  82700050002110
Cerezyme  lmiglucerase For lnJ 200 Unit  16.00%  11aents for Gaucher
Disease  Agents for Gaucher Disease  82700070000120 zavesca  Mfglustat Cap 100
MG  82700080102120 Efelyso  Tafiglucerase Alfa For Jnj 200
Unit  16.00%  16.00%  Agents for Gaucher Disease  ANALGESICS
-ANTI-INFLAMMATORY  82700050002120 Cerezyme lmiglucerase For lnj 400
Unit  66200030002015 Gold Sodium Thiomalate Gold Sodium Thiomalate lnJ 50
MG/ML  16.00%16.00%  ANALGESICS - NonNarcotic  ANALGESICS-
NonNarcotic  64154090102020 Prialt  64154090102030 Prialt  Ziconotide Acetate
lntrathecal lnj 100 MCG/Ml Ziconotide Acetate lntrathecal Jnj 500
MCG/5Ml  16.75%16.75%  ANALGESICS-
NonNarcotic  ANDROGENS-ANABOLIC  ANTIARRHYTHMICS  641S4090102010
Prialt  Ziconotide Acetate lntrathecal lnj 500 MCG/20Ml {25
MCG/Ml)  23100030802030 Aveed  35400025000110 Tikosyn  Testosterone Undecanoate
IM lnj in Oil 750 MG/3Ml {250MG/ML) Dofet!llde Cap 125 MCG {0.125
MG)  16.75%  16.00".i15.50"  ANTIARRHYTHMICS  ANTIARRH'l'THM!CS  35400025000120
Tikosyn35400025000130 Tikosyn  Dofetilide Cap 250 MCG {0.25 MG) Dofetilide Cap
SOO MCG (0.5 MG)  15.50%15.50%  ANTIASTHMATlCAND
BRONCHODILATORAGENTS  ANTIB!OTICS-AMINOGLYCOSIDES  ANTIBIOTICS-AMINOGLYCOSIDES  44603060002120
Xola!r07000070102030 Tobramycin Sulfate  Omalizumab For lnj 150 MG TOBRAMYCIN
SULFATE INJ 40 MG/Ml  07000070102020 Tobramycin Sulfate  Tobramycin Sulfate lnj
10 MG/ML  16.25%41.75%  41.75%  ANTIBIOTICS- AMINOGLYCOSIDES  ANTIBIOTICS-
AMlNOGLYCOSIDES  07000070102034 Tobramydn Sulfate07000070102105 Tobramycin
Sulfate  Tobramycin Sulfate lnj 80 MG/2Ml {40 MG/Ml) Tobramycin Sulfate For lnj
1.2 GM  41.75%41.75%  ANTIB!OTICS-AMINOGLYCOSIDES  ANTIBIOTICS-
AMINOGLYCOSIDES  07000070102039 Tobramydn Sulfate07000070102022 Tobramycln
Sulfate  Tobramycin Sulfate lnJ 2 GM/SOMl {40 MG/Ml) Tobramydn Sulfate IV Sotn
10 MG/Ml  41.75%41.75%  ANT!BIOTICS-AMINOGLYCOSIDES  Anti-Catap!ectic Agents
ANTICOAGULANTS  ANTICOAGULANTS  07000070102038 Tobramyc!n Sulfate62450060202020
Xyrem8310101010f020 Fragmin 83101020102013 Lovenox  Tobramycin Sulfate lnj 1.2
GM/30ML {40 MG/ML) Sodium Oxybate Oral Solution 500 MG/Ml Dalteparin Sodium lnj
2500 Unit/0.2Ml Enoxaparin Sodium lnJ 40
MG/0.4Ml  41.75%16.00%16.00%16.00%  ANTICOAGULANTS  ANTICOAGULANTS  ANTICOAGULANTS  83103030102035
Arixtra83101010102065 Fragmin  Fondaparinux Sodium Subcutaneous lnj 5 MG/0.4ML
Dalteparin Sodium lnj 25000 Unit/Ml  83101020102050 Lovenox  Enoxaparin Sodium
lnj 300 MG/3Ml  16.00%16.00%  16.00%  ANTICOAGULANTS  83370060000340
Xarelto  Rivaroxaban Tab 20 MG  16.00%  ANTICOAGULANTS  83101010102040
Fragmin  Dalteparin Sodium lnj 5000
Unit/0.2Ml  16.00%  ANTICOAGULANTS  83101020102014
lovenox  ANTICOAGULANTS  83103030102040 Arixtra  ANTICOAGULANTS  83101010102015
Fragmin  Enoxaparin Sodium lnj 60 MG/0.6Ml FondaparinuxSodium Subcutaneous lnj
7.5 MG/0.6Ml  Dalteparin Sodium lnj 10000
Unit/ML  16.00%16.00%  16.00%  ANTICOAGULANTS  83101020102012
Lovenox  ANTICOAGULANTS  83103030102.020 Arixtra  Enoxaparin Sodium lnj 30
MG/0,3MlFondaparinux Sodium Subcutaneous. lnj 2.5
MG/0.5Ml  16.00%16.00%  ANTICOAGULANTS  83101010102045
Fragmin  ANTICOAGULANTS  83101020102015 Lovenox  ANTICOAGULANTS  83103030102045
Arixtra  Dalteparin Sodium lnj 7500 Unit/0.3Ml Enoxaparin Sodium lnj 80
MG/0.8Ml  FondaparinuxSodium Subcutaneous lnj 10
MG/0.8ML  16.00%16.00%  16.00%  ANTICOAGULANTS  ANTICOAGULANTS  83101010102056
Fragmin83101020102018 Lovenox  Dalteparin Sodium lnJ15000 Un!t/0.6Ml Enoxaparin
Sodium lnj 120 MG/0.8Ml  16.00%16.00%  ANTICOAGULANTS  83370060000320
Xarelto  Rivaroxaban Tab 10 MG  -·-...  16.00%  ANTICOAGULANTS  83101010102060
Fragmin  Dalteparin Sodium lnj 18000 Unit/0.72Ml  ·.,::-...\\•:>
'  "{().°""--  ANTICOAGULANTS  8310102.0102020
Lovenox  ANTICOAGULANTS  83370060000330 Xarelto  •:)' '.,,,p--,-.•·- ---, \.-'
"<:I.  Enoxaparin Sodium lnj 150 MG/ML Rivaroxaban Tab 15 MG  '-/ .('"  's.'\
v  16.00%16.00%16.00% 
 

--------------------------------------------------------------------------------

[image00037.jpg]
                               .  ¾  ANTICOAGULANTS ANTICOAGULANTS
ANTICOAGULANTS ANTICONVULSANTS ANTICONVULSANTS ANTICONVULSANTS ANTICONVULSANTS
ANTICONVULSANTS ANTICONVULSANTS ANTICONVULSANTS ANTICONVULSANTS ANTICONVULSANTS
ANTICONVULSANTS ANTIEMETICS ANTIEMETICS ANTIEMETICS ANTIEMETICS ANTIEMETICS
ANTIEMETICS ANTIEMETICSAntiemeticsANTIEMETICS ANTIEMETICSAntiemeticsANTIEMETICS
ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS
ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGAlS
ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS ANTIFUNGALS
ANTIFUNGALS ANTIFUNGALS ANTIFUNGALSAntlhemophilic ProductsAntihemoph!lic
Products Antihemoph!llc Products  q t::r Ir····  85100010002139
Hemofi!M  83101010102053 Fragmin83101020102016 lovenox83334050102120
Refludan72600043002020 Keppra72600043000340 Keppra72600043002060
Keppra72600043000350 Keppra72170085000320 Sabril72600043007520 Keppra
XR72600043000320 Keppra72600043000330 Keppra72170085003020 Sabril72600043007530
Keppra XR50250025200330 Anzemet50280035102130 Emend50280020000130
Emend50250025202020 Anzemet50250025200320 Anzemet50280020006320
Emend50250070102010 Aloxi50250065052030 Zofran50280020000110 Emend50280020000120
Emend50250065052024 Ondansetron HCl50250070102020 Aloxi11000010101920
Amphotec11407060001820 Noxafil11500025102130 Cancldas11000010002105 Amphotericin
B 11407015022020 Diflucan in Dextrose 11500010002130 Eraxis11000010301820
Abeket11407080000320 Vfend11500050102120 Mycamine  Dafteparin Sodium lnj 12500
Unit/0.SML Enoxaparln Sodium lnJ 100 MG/ML Leplrudin For IV Sain 50 MG
levetiracetam Oral Solo 100 MG/Ml levetiracetam Tab 750 MGlevetiracetam lnj 500
MG/SML {100 MG/ML) Levetiracetam Tab 1000 MGVigabatrin Tab 500 MG levetiracetam
Tab SR 24HR 500 MG levetiracetam Tab 2S0 MG levetiracetam Tab 500 MG Vigabatr!n
Powd Pack 500 MG levet!racetam Tab SR 24HR 750 MG Dolasetron Mesylate Tab 100
MGFosaprepitant Dlmeglum!ne For IV Infusion 150 MG {Base Eq) Aprepitant Capsule
125 MGDolasetron Mesylate IV lnj 20 MG/Ml Dolasetron Mesy!ate Tab 50
MGAprepitant Capsule Therapy Pack 80 & 125 MG Pa!onosetron HCI IV Soln0.075
MG/1.SML {Base Equiv) Ondansetron HCI lnj 40 MG/20Ml {2 MG/ML) Aprepitant
Capsule 40 MGAprepitant Capsule 80 MGOndansetron HCI lnj 4 MG/2ML(2 MG/ML)
Palonosetron Hd IV Sofn 0.25 MG/SML (Base Equivalent)Amphotericin B Cholesteryl
Sulfate Complex For lnj 100 MG Posaconazole Susp 40 MG/MlCaspofungin Acetate For
IV So!n 70 MGAmphoteridn B For lnj 50 MGFluconazole in Dextrose lnj 400 MG/200ML
Anldulafungln For JV So1n 100 MGAmphoterlcln B Lipid lnj Susp (For IV Infusion)
5 MG/MLVoriconazole Tab 50 MGMicafungin Sodium For IVSoln 50 MG  11407015012020
Diflucan In Sodium Ch!ori F!uconazole In NaCl 0.9% lnj 400
MG/200Ml  11407080002120 Vfend IV11407015022010 Diflucan in Dextrose
11500010002120 Eraxis  Vorkonazole For lnj 200 MGFluconazole In Dextrose lnj 200
MG/100ML Anidulafungin For IV Sain 50 MG  11407015012010 Diflucan in Sodium
Chlori F[uconazo!e in NaCl 0.9% lnj 200 MG/lOOML  11407080001920
Vfend11000010101910 Amphotec11407035002020 Sporanox11500025102120
Cancidas11000010401920 AmBisome11407080000340 Vfend11500050102130
Mycamine  Vorkonazole ForSusp40 MG/MlAmphoterlcln B Cho!esteryl Sulfate Complex
For lnj 50 MG ltraconazole Oral Soln 10 MG/MlCaspofungin Acetate For IV So!n 50
MGAmphoteridn 8 Uposome IV For Susp 50 MG Voriconazole Tab 200 MGMlcafung!n
Sodium For IV Sain 100 MG  Antihemophil!c Factor (Human) For lnj 801 1700
Unit  85100010006460 Monodate-P  85100010202145 Recombinate  Antihemophilic
Factor {Human) For lnj Kit lOOO•Unit--,  ,,t.  Antihemophl!ic Factor
(Recombinant)
Fnr.lhfti.11:::l!U'V't!l'nu_"-  16.00%16.00%16.00%16.00%16.00%16.00%16.00%15.75%16.00%16.00%16.00%15.75%16.00%16.00%16.00%16.00%16.00%16.00%16.00%26.75%15.50%16.00%16.00%15.50%26.75%16.00%16.00%16.00%16.00%15.25%16.00%16.00%16.00%16.00%15.25%16.00%15.25%16.00%15.25%16.00%16.00%16.00%16.00%16.00%16.00%16.00%  42.00%  30.00%40.00% 
 

--------------------------------------------------------------------------------

[image00046.jpg]
                     AntihemophiHc  Products  85100010252150  Advate  Antihemophilic
Factor rAHF-PFM For lnj 1500 Unit              37.75%  Antihemophil!c
Products    85100028202150  BeneFIX  Coagulation Factor IX (Recombinant) For lnj
2000 Unit              21.00%  Antihemophllic Products    85100010266470  Xyntha
So!ofuse  Antihemophilic Factor Recombinant PAF For lnj Kit 3000
Unit              38.00%  Antihemophilic
Products    85100010502130  Obizur  Antlhemophllic Factor(Recomb Pore) rpFVIII
For lnj 500 Unit              20.00%  Antihemophi!ic
Products    85100015102139  Wilate  AntihemophHic Factor/VWF (Human) For lnj
1000--1000 Unit              40.00%  Antihemophi!ic
Products    85100020002100  Feiba NF  *Antiinhibitor Coagulant Complex For
Jnj*t              40.00%  Antlhemophllic
Products    85100028002160  Mononine  Coagulation Factor IX For lnJ 250
Unit              40.00%  Antihemophllic Products    85100030002115  Profilnine
SO  FactorlX Complex For lnj 1500 Unit              19.75%  Antihemophllic
Products    85100010002125  HemofilM  Antihemophllic Factor (Human) For lnj
401-800 Unit              42.00%  Antihemophilic
Products    85100010006410  Monodate-P  Antihemophi!ic Factor (Human) For lnj
Kit 250 Unit              30.00";{;  Antihemophilic
Products    85100010202135  Recombinate  Antihemophi!ic Factor {Recombinant) For
lnj 801-1240 Unit              40.00%  Antihemophilic
Products    85100010252130  Advate  AntihemophiHc Factor rAHF-PFM For lnj 500
Unit              37.75%  Antihemophi!iC
Products    85100010266440  Xyntha  Antihemophilic Factor Recombinant PAF For
lnj Kit 1000 Unit              38.00%  Antihemophi!rc
Products    85100010002140  Hemofi\M  Antihemophilic Factor (Human) For lnj 1000
Unit              42.00%  Antihemophilic
Products    85100010006475  Monoc!ate•P  Antihemophilic Factor {Human) For lnj
Kit 1500 Unit              30.00%  Antihemophilic
Products    85100010302155  Eloctate  Antihemophilic Factor {Recomb} rFVIIIFc
For lnj 2000 Unit              20.00%  Antihemophilic
Products    85100028202140  BeneflX  Coagulation Factor IX {Recombinant) For lnj
1000 Unit              21.00%  Antihemophilic
Products    85100015102132  Humate-P  Antihemophilic Factor/VWF (Human) For lnj
500-1200 Unit              37.00%  Antihemophlllc
Products    85100015102190  Alphanate/VWF Complex  Antlhemophilic Factor/VWF
(Human} For lnj 1500 Unit              40.00%  Antihemophflic
Products    85100026202145  NovoSeven RT  Coagulation Factor VJla (Recomb) For
lnj 5 MG (5000 MCG)              31.75%  Antihemophilic
Products    85100030002105  Profilnfne SO  Factor IX Complex For lnj 500
Unit              19.75%  Antihemophiltc
Products    85100060106420  Kcentra  Prothrombin Complex Cone Human For lnj
Klt500 Unit              20.00%  Antihemoph!lfc
Products    85100010202150  Novoeight  Antihemophilic Factor (Recombinant) For
lnj 1500 Unit              20.00%  Antihemophllic
Products    85100010252170  Advate  Antihemophilic Factor rAHF-PFM For lnj 2000
Unit              37.75%  Antihemophilic
Products    85100028202160  BeneFIX  Coagulation Factor IX (Recombinant) For lnj
3000 Unit              21.00%  Antihemophi!ic
Products    85100010302120  Eloctate  Antihemophi!ic Factor {Recomb) rFVIIIFc
For lnj 250 Unit              20.00%  Antihemophi!!c
Products    85100015102120  Humate-P  Antihemophi!ic Factor/VWF {Human) For lnj
250-500 Unit              37.00%  Antihemophllic
Products    85100015102140  Humate-P  Antihemophl!ic Factor/WJF (Human) For lnj
1000--2000 Unit              37.00%  Antihemophilic
Products    85100026202117  NovoSeven RT  Coagulation Factor VIia {Recomb} For
lnj 1 MG (1000 MCG)              31.75%  Antihemophilic
Products    85100028002185  AlphaNine SO  Coagulation Factor IX For lnj 1500
Unit              30.00%  Antihemophilic
Products    85100030002150  Bebulin  Factor IX Complex For lnJ 200-1200
Unit              20.00%  Antihemophilic Products    85100010206440  Helixate
FS  Antihemophi!ic Factor (Recombinant) For lnJ Kit 1000
Unit              41.75%  Antihemophilic
Products    85100010002130  Hemofi!M  Antihemophilic Factor {Human) For lnj 500
Unit              42.00%  Antihemophil!c
Products    85100010006430  Monoclate-P  Antihemophi!ic Factor (Human) For lnj
Kit 500 Unit              30.00%  Antihemophil!c
Products    85100010202140  BIOClATE  ANT\HEMOPHlllC FACTOR (RECOMBINANT) FOR
INJ 1000 UNIT              20.00%  Antihemophilic
Products    84100040002010  Cyklokapron  TranexamicAcid lnj 100
MG/ML              16.00%  Antihemophilic Products    85100010002146  Hemofil
M  Antihemophilic Factor (Human) For lnj 1700
Unit              42.00%  Antihemophil!c
Products    85100010202115  Recomblnate  AntihemophHic Factor (Recombinant) For
lnj 220-400 Unit              40.00%  Antihemophilic
Products    85100010252140  Advate  Antihemophillc Factor rAHF-PFM For lnj 1000
Unit              37.75%  Antihemophilic
Products    85100010266460  Xyntha  Antihemophllic Factor Recombinant PAF For
lnj Kit 2000 Unit              38.00%  Antlhemophilic
Products    85100028202120  BeneFIX  Coagulation Factor IX {Recombinant) For lnj
250 Unit              21.00%,  Antihemophilic
Products    85100010302165  Eloctate  Antihemophilic Factor (Recomb) rFVIIIFc
For lnj 3000 Unit              20.00¾  Antihemophil!c
Products    85100015102138  Wilate  Antihemophilic Factor/VWF (Human) For lnj
900-900 Unit              40.00%  Antihemophilic
Products    85100015102193  Alphanate/VWF Complex  Antihemophilic Factor/VWF
(Human) For lnj 2000 Unit              40.00%  Antihemophilic
Products    85100026202160  NovoSeven RT  Coagulation Factor VIia (Recomb) For
lnj 8 MG (8000 MCG)          .    31.75%  Antlhemophllic
Products    85100030002110  Profilnine SO  Factor IX Complex For lnj 1000
Unit              19.75%  Antlhemophl!ic
Products    85100060106430  Kcentra  Prothrombin Complex Cone Human For lnj Kit
1000 Unit      /t"--..1\\\ ,..,,_. I    '( .i '.'<.    20.00%  Antlhemophific
Products    85100028002170  AlphaNine SD  Coagulation Factor IX For lnj 500
Unit    i      -..."-..... -/ .......    40.00%  Antihemophilic
Products    85100010202155  Recombinate  Antlhemophllic Factor (Recombinant) For
lnj 1801-2400 un·(      '" ,1;,'_        40.00%                          ,1-
-,,,r8to  ([)9·'.'.() NvflJe,IO  ,  #•'"'  \ Q  ' ..  .  -  •..  \ l  .
'v  ,,\·, .. . .9 ..· 
 

--------------------------------------------------------------------------------

[image00047.jpg]
               Antihemophllic Products  851000102S2180  Advate  AntihemophHic
Factor rAHF-PFM For lnj 3000 Unit          37.75%  Antihemophil!c
Products  85100010302125  Eloctate  Antihemophillc Factor (Recomb) rFVIIJFc For
lnj 500 Unit          20.00%  Antihemophi!ic
Products  8510001S102122  Humate-P  Antihemophilic Factor/VWF (Human) For lnj
250-600 Un[t          37.00%  Antihemophlfic
Products  85100015102144  Humate-P  Antihemophilic FactorMVF (Human) For lnj
1000-2400 Unit          37.00¼  Antihemophilic
Products  85100026202120  NovoSeven  Coagulation Factor VIia {Recomb) For lnj
1.2 MG (1200 MCG}          31.75%  Antihemophillc
Products  85100028402110  A!prolix  Coagulation Factor IX (Recomb) (rFIXFc) For
lnj SOO Unit          22.00%  Antihemophi1ic
Products  85100030002180  Profilnine SD  FACTOR IX COMPLEX FDR INJ 1000-1500
UNIT          20.05%  Antihemophilic Products  85100028002180  AlphaNine
SD  Coagulation Factor IX For lnj 1000 Unit          40.00%  Antihemoph!lic
Products  85100010206460  Helixate FS  Antihemophilic Factor(Recomb!nant) For
lnJ !<it 3000 Unit          41.75%  Antihemophlllc
Products  85100010002110  Hemofi!M  Antihemoph!licFactor (Human) For lnj 250
Unit          42.00%  Antihemophilic
Products  85100010002160  HemofilM  AntihemophiHc Factor (Human) For lnj
801-1500 Unit          42.00%  Antihemophi!ic
Products  85100010202125  Recombinate  Antihemophi!Jc Factor {Recombinant) For
lnj 401-800 Unit          40.00%  Antihemophilic
Products  85100010202170  Novoefght  Antihemophilic Factor (Recombinant) For In]
3000 Unit          20.00%  Antihemophilfc
Products  85100010266420  Xyntha  Antihemophillc Factor Recombinant PAF For lnj
Kit 250 Unit          38.00%  Antihemophilic
Products  85100010302135  Eloctate  Antihemophitic Factor {Recomb) rFVIIIFc For
lnj 1000 Unit          20.00%  Antihemophmc
Products  85100015102129  Wilate  Antihemophl!ic Factor/VWF (Human) For fnj
500-500 Unit          40.00%  Antihemophilic
Products  85100015102170  Alphanate/VWF Complex  Antihemophllic Factor/VWF
(Human) For lnj 500 Unit          40.00%  Antihemophilic
Products  85100026202130  NovoSeven  Coagulation Factor VIia {Recomb) For lnj
2.4 MG {2400 MCG)          30.50%  AntihemophilJc
Products  85100028402130  Alprolix  Coagulation Factor IX {Recomb) (rFJXFc) For
fnj 2000 Unit          22.00%  Antihemophllic
Products  85100033006440  Corifact  Factor XU! Concentrate {Human) For lnj Kit
1000-1600 Unit          21.00%  Antihemophl!ic
Products  85100010206420  Helixate FS  Antihemophilic Factor (Recombinant) For
lnj Kit 250 Unit          41.75%  Antihemophillc
Products  85100010002112  AlPHANATE  ANTIHEMOPHILJC FACTOR (HUMAN) FOR INJ
2S0-500 UNIT          41.75%  Antlhemophilic Products  85100010002170  Hemofil
M  Antihemophi!ic Factor (Human) For JnJ 1501-2000
Unit          42.00%  Antihemophilic
Products  85100010202130  B!OClATE  ANTIHEMOPHIUC FACTOR (RECOMBINANT) FOR !NJ
500 UNIT          20.00%  Antihemophi!ic
Products  85100010252120  Advate  Antihemophilic Factor rAHF-PFM For lnj 250
Unit          37.75%  Antihemoph!IJc
Products  85100010266430  Xyntha  Antihemophi!ic Factor Recombinant PAF for /nj
Kit 500 Unit          38.00%  Antihemophllic
Products  85100010302145  Eloctate  AntihemophHlc Factor (Recomb} rFVHIFc For
In] 1500 Unit          20.00%  Antihemophl!ic
Products  85100028202130  BeneFtX  Coagulation Factor IX (Recombinant) For In]
500 Unit          21.00%  Antihemophilic
Products  85100015102130  Humate-P  Antihemophilic Factor/VWF {Human) For lnj
500-1000 Unit          37.()()%  Antihemoph!l!c
Products  85100015102180  Alphanate/VWF Complex  Antihemophi!ic Factor/VWF
(Human} Forlnj 1000 Unit          40.00%  Antihemophllic
Products  85100026202140  NovoSeven  Coagulation Factor VIia (Recomb} For Jnj
4.8 MG (4800 MCG)          31.75%  Antihemophi!ic
Products  85100028402140  Alprolix  Coagulation Factor IX (Recomb) (rFJXFc} For
fnJ 3000 Unit          22.00%  Antihemophitic
Products  85100035002120  RiaSTAP  Fibrinogen Cone (Human) lnj Approximatety 1
GM {900-1300 MG)          21.00%  Antihemophilic
Products  85100010206430  Helixate FS  Antihemophillc Factor {Recombinant) For
lnj Kit 500 Unit          41.75%  Antihemophi!ic
Products  85100010002109  HemofilM  Antihemophilic Factor (Human) Forlnj 220-400
Unit          42.00%  Antihemophilic
Products  85100010002147  HemofilM  Antihemophillc Factor(Human) For lnj
1701-2000 Unit          42.00%  Antihemophilic
Products  85100010202120  BIOClATE  ANTJHEMOPHIUC FACTOR (RECOMBINANT) FOR INJ
250 UNIT          20.00%  Antihemophilic
Products  85100010202160  Novoelght  Antlhemophi!ic Factor {Recombinant) for lnj
2000 Unit          20.00%  Antihemophillc
Products  85100010252185  Advate  Antihemophillc factor rAHF-PFM For Jnj 4000
Unit          37.75%  Antihemophllic
Products  85100010302130  Eloctate  Antihemophilic Factor (Recomb) rFVIIIFc For
lnj 750 Unit          20.00%  Antihemophi!ic
Products  85100015102128  Wl!ate  Antihemophilic Factor/VWF (Human) For lnj
450-450 Unit          40.00%  Ant!hemophilfc
Products  85100015102160  Alphanate/VWF Complex  Ant!hemophilfc Factor/VWF
{Human) For lnj 250
Unit          40.00%  Antihemophil!cProducts  85100026202126  NovoSeven
RT  Coagulation Factor VIia (Recomb} For Jnj 2 MG (2000
MCG)          31.75%  Antihemophlllc
Products  85100028402120  Alprolix  Coagulation Factor IX {Recomb) {rFIXFc) For
lnj 1000 Unit          22.00%  Antihemophilic
Products  85100032102130  Tretten  Coagulation Factor XUI A-Subunit For lnj
2000-3125 Unit          16.00%  Antihemophi!ic
Products  85100010206450  He!ixate FS  Antihemophi!ic Factor{Recombinant) For
lnj Kit 2000 Unit  -- -,-
"        41.75%  ANTIHEMOPHIUCS  30201010102015  Stimate  Desmopressin Acetate
Nasal Soln 1.5
MG/Ml  3    --  1('\.,',  15.75%  ANTIHISTAMINES  41200030102900  DiphenhydrAMINE
HCI  Diphenhydramine HCI
Powder  ()      """...;u.  16.00%  ANTIHYPERUPIDEMICS  3950004010E520  Kynamro  MipomersenSodium
Soln Prefllled Syringe 200
MG/Ml  X.u,..,.        16.00%  ;                  .."'«to Nurr, 1_ 1\  $ .. •··
ero,m!  . fl f•  2. '•  I·  A  r  (IJ ·,--(\\<>):,.' .§)  ........  ( 
 

--------------------------------------------------------------------------------

[image00048.jpg]
                     ANTIHVPERLIPIDEMlCS  39480050200120  Juxtapid  lomitapide
Mesylate Cap 5 MG {Base
Equiv)  16.00%  ANTJHYPERLIPJDEMICS  39480050200130  Juxtapid  lomitapide
Mesylate Cap 10 MG {Base
Equ1v)  16.00%  ANTlHYPERUPIDEMICS  39480050200140  Juxtapid  lomitaplde
Mesylate Cap 20 MG (Base Equiv)  16.00%  ANTl·INFECTIVE AGENTS -
MISC.  16000005402120  Cayston  Aztreonam lysine For lnhal So!n 75 MG {Base
Equivalent)  16.00%  ANTI-INFECTIVE AGENTS-
MISC.  16000049000320  Xifaxan  Rifaximin Tab 200 MG  16.00-¾  ANTI-INFECTIVE
AGENTS- MISC.  16000049000340  Xifaxan  Rifaximin Tab 550
MG  16.00%  Antineop!astics  21353045001360  Arzerra  Ofatumumab Cone for IV
Infusion 1000
MG/50ML  16.75%  Antineoplastics  21353060002040  Rituxan  Rltuximab for IV
lnjCone 10 MG/Ml  16.00%  Antineoplastks  21534007100120  Alecensa  Afectinib
HCI Cap 150 MG (Base
Equivalent)  15.50%  Antlneop!astfcs  21370060200120  Odomzo  SONIDEGIB
PHOSPHATE CAP 200 MG {BASE
EQUIVALENT)  15.50%  Antineoplastics  21755050102030  Levo!eucovorin Calcium
I  Levoleucovorin Calcium IV Solo PF 250 MG/25ML {Base
Equiv)  15.50%  Antineoplastics  21100010002020  Busulfex  Busulfan lnj 6
MG/ML  15.50%  Antineoplastlcs  21574070401820  lmlygic  Talimogene
Laherparepvec lntralesional lnj 1000000
Unit/ML  15.50%  Antineop!astics  21535570200320  Rubraca  Rucaparib Camsylate
Tab 200 MG (Base
Equivalent)  15.50¾  Ant!neoplastics  21353060002040  Rituxan  Rituxlmab For IV
lnj Cone 10
MG/Ml  16.00%  Antineoplastics  21250010402125  Erwinaze  Asparaginase Erwlnia
Chrysanthemi For IM lnj10000
Unit  16.00%  Antineoplastics  21353060002040  Rituxan  Rituximab For IV lnjCone
10 MG/Ml  16.00%  Antineop!astics  2147008000b720  Venclexta Starting
Pack  Venetoclax Tab TherapyStarter Pack 10 & 50 & 100
MG  15.50%  Antineoplastics  21755040102150  Leucovorin Ca!clum  Leucovorin
calcium For lnj 200
MG  15.50%  Antineoplastics  21500012001325  PAClitaxel  Paclitaxel IV Cone 30
MG/SML (6 MG/ML)  15.50%  Antineoplastlcs  21300050100320  Trexall  Methotrexate
Sodium Tab 5 MG (Base
Equiv)  15.50%  Antineoplastics  21353027002030  Danalex  Daratumumab IVSo!n 400
MG/20ML  15.50%  Antineop!astics  21534013100320  Cabometyx  Cabozantln!b
S-Malate Tab 20 MG (Base
Equlva!ent)  15.50%  Antineoplastics  21990002750320  Lonsurf  TRlFLURIDINE-TIPIRACIL
TAB 15-6.14 MG  15.50%  Ant!neoplastics  21708080000110  Vesanold  Tretlno!n Cap
10 MG  15.50%  Antineoplastics  21300050100350  Trexall  Methotrexate Sodium Tab
15 MG {Base Equiv)  15.50%  Antlneoplastics  21755040102130  leucovorin
Calcium  leucovorin Calcium For lnj100
MG  15.50%  Antineop!astics  21100015002045  CARBOp!atin  Carboplatin IV Solo
600 MG/60ML  15.50%  Antineoplast!cs  21536045100140  Ninlaro  lxazomib Citrate
Cap4 MG (Base
Equivalent)  15.50%  Antineop!astics  21100009102005  Bendeka  Bendamustine HCI
IV Soln 100 MG/4ML (25 MG/Ml)  15.50%  Antineoplastics  21700013001930  Tice
BCG  BCG live lntravesical For Susp 50
MG  15.50%  Antineoplastics  2170002000?110  Dacarbazlne  Dacarbazine For lnj
200 MG  15.50%  Antlneoptastics  21200010102105  Bleomycin Sulfate  B!eomydn
Sulfate For lnj15
Unit  15.50%  Antlneop!astics  21100015002030  CARBOp!at!n  Carboplatin IV Soln
50 MG/SML  15.50%  Antlneop!astics  21574070401840  lmlygie  Talimogene
laherparepvee lntralesional lnj100000000
Unit/ML  15.50%  Ant!neoplastics  21353030002120  Empl!citi  Elotuzumab For
IVSoln 300 MG  15.50%  Antineoplastics  21535570200330  Rubraca  Rucaparib
Camsylate Tab 300 MG {Base
Equll/alent}  15.50%  Antineoplastics  21200050002120  Mitomycin  Mitomycin For
lnj 40 MG  15.50%  Antineoplastics  21300007002015  Cladribine  Cladribine IV
Sain 10 MG/10ML (1
MG/ML)  16.00%  Antineoplastics  21470080000320  Venclexta  Venetoclax Tab10
MG  15.50%  Antlneoptastics  21534013100330  Cabometyx  Cabozantinib S·Malate
Tab 40 MG (Base
Equivalent)  15.50%  Antfneoplastfcs  21990002750330  lonsurf  TRIFlURlDINE-TIPIRACIL
TAB 20-8.19 MG  15.50%  Antineop!astics  21550040202220  Onivyde  lrinotecan HCI
Liposome IV lnj 43 MG/10Ml {4.3
MG/Ml}  15.50%  Antineop!ast!cs  21100020002020  CISplatin  Cisp!atin lnj 50
MG/50ML (1
MG/ML)  15.50%  Antineoplastics  21100015002040  CARBOp!atin  Carboplatin IV
So!n 450 MG/45ML  15.50%  Antineop!astics  21533530200320  Cotelllc  Cobimetinlb
Fumarate Tab 20 MG {Base Equivalent)., T'- .,.
-  15.50%  Antineoplastics  21353030002130  Empliciti  E!otuzumab For IVSoln 400
MG(-  15.50%  Antineoplastics  21500005002075  DOCEtaxel
(Non-Alcohol}  Docetaxel (Non-Alcohol Formula) IV So!n 80 MG/4ML ,:;_J•\\ T
...,._- I ' "\,( J /-_,... ...
\\  15.50%  Antineoplastics  21470080000340  Venclexta  Venetoclax Tab 50
MG  15.50%  '<f  ,v,  0 \  j Contrato N'l  ..  •  '.Iii - a Umeroim .  ' (JI
·-  I /i Z, I  -  \i\ ·• -----.,i,i'  ;~, \ i'l-·,  \,Cc  _/,fl  A) .-"  o
r•''  ·, ... ,.,DE5 . 
 

--------------------------------------------------------------------------------

[image00049.jpg]
           Antineoplastics  21500012001350  Onxol  Paclitaxel IV Cone 300
MG/50Ml
(6MG/Ml)    15.50%  Antineoplastics  21100020002025  Cl5p!atin  Cisplatln lnj
100 MG/100Ml{1MG/Ml)    15.50%  Antineop!astics  21500020102005  VinCRIStine
Sulfate  Vincristine Sulfate IV Sofn 1
MG/Ml      Antineop!astics  21534065200330  Tagris.so  Oslmertinib Mesylate Tab
80 MG (Base
Equivalent)    15.50%15.50%  Antineop!ast!cs  21536045100120  Ninlaro  lxazomib
Citrate Cap 2.3 MG (Base
Equivalent)    15.50%  Antineop!astics  21500005002080  DOCEtaxel
{Non-Alcohol)  Docetaxel (Non-Alcohol Formula) IV 5o!n 160
MG/8ML    15.50%  Antineop!astics  21470080000360  Venclexta  Venetoclax Tab 100
MG    15.50%  Antineoplastics  21755050102020  Levoleucovorin
calcium  Levoleucovorin calcium lnj 175 MG/17.5Ml (Base
Equiv)    15.50%  Antineoplastfcs  21755040102160  Leucovorin
calcium  Leucovorln calclum For lnj 350
MG    15.50%  Antlneop!astics  21755040102120  Leucovorin Calcium  Leucovorin
Calcium For lnj SO
MG    15.50";{;  Antineoplastics  21100015002035  CARBOplatin  carboplatin IV
Soln 150
MG/15Ml    15.50%  Antineop!ast!cs  21353027002020  Darzalex  Daratumumab N Soln
100 MG/SML    15.50%  Antineop!ast!cs  21536045100130  Ninlaro  lxazom!b Citrate
Cap 3 MG {Base Equivalent)    15.50%  Antineop!astics  21500005002070  DOCEtaxel
{Non-Alcohol)  Docetaxel (Non-Alcohol Formula) IV Soln 20
MG/Ml    15.50%  Antineoplastics  21101040102115  Evomela  Melphalan HCl For lnj
SO MG {Propylene Glycol {PG)
Free)    15.50%  Antineoplastics  21534013100340  cabometyx  cabozantinib
S-Malate Tab 60 MG (Base
Equivalent)    15.50%  Antineop!astics  21107075002140  Yondells  Trabectedin
For lnJ 1 MG    15.50%  Antineop!ast!cs  21200010102115  Bleomycin
Sulfate  Bleomycin Sulfate For lnj 30
Unit    15.50%  Antineop!astics  21500012001335  PACLltaxel  Paclitaxel IV Cone
100 MG/16.7Ml {6
MG/ML)    15.50%  Antineoplastics  21534065200320  Tagris.so  Osimertinib
Mesylate Tab 40 MG {Base
Equivalent)    15.50%  Antineoplastics  21353047002020  lartruvo  Olaratumab
Sofn for 1V Infusion 500 MG/50ML {10 MG/ML)    15.50%  ANT1NEOPLASTICS AND
ADJUNCTIVE THERAPIES  21100009102010  Treanda  Bendamustine HCl IVSo!n 45
MG/0.5ML (90 MG/ML)    16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21100028002120  Oxaliplatin  Oxalip!atin For IV Jnj 50
MG    30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101025002025  lfosfamide  lfosfam!de IV lnj 1 GM/20Ml {SO
MG/Ml)    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21102020000110  CeeNU  Lomustine Cap 10 MG    16.00%  ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  21200030102210  DAUNOrubicin HCI  Daunorubicin Hd lnj
5 MG/Ml(Base Equiv)    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200042102040  Epirubicin HCI  Epirublcin HCI lnj 150 MG/75ML {2
MG/ML)    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200055001325  Mitoxantrone HCI  Mitoxantrone HCI lnj Cone 25
MG/12.5Ml (2 MG/ML)    15.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300010002115  Cytarablne  Cytarabine For tnj 1
GM    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300034102040  Gemc!tabine HCI  Gemcitabine HC! lnj 1 GM/26.3ML {38
MG/ML) {Base Equiv)    30.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300054002025  Folotyn  Pralatrexate IV lnj 40
MG/2Ml    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21352020002120  Blincyto  Btrnatumomab For IV Infusion 35
MCG    16.00%  ANTJNEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21402430000120  Xtandl  Enzalutamide Cap 40
MG    16.00%  ANTINEOP1A5TICS ANO ADJUNCTIVE THERAPIES  21405010106410  Lupron
Depot  Leuprolide Acetate For Jnj Kit 7.5 MG    16.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21405010256450  Lupron Depot  Leuprolide Acetate (6 Month)
For lnj Kit 45 MG    16.00%  ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES  21450080000115  Pomalyst  Pomalidomide Cap
2MG    18.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005002040  DOCEtaxel  Oocetaxel Soln for IV Infusion 80
MG/BML    35.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500012201920  Abraxane  Paclitaxel Protein-Bound Particles For IV
Susp 100 MG    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21531060000130  lbrance  Palbocidib Cap 100
MG    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  2153202S100120  Tafinlar  Dabrafenib Mesylate Cap 50 MG (Base
Equivalent)    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532530007320  Afinitor Dlsperz  Everolimus Tab for OralSusp 3
MG    16.00%  ANTINEOPLA5TICS ANO ADJUNCTIVE
THERAPIES  21533070300140  Sutent  Sunitinib Malate Cap 50 MG {Base
Equivalent)    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534012000320  Bosulif  Bosutinib Tab 100
MG    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534020000320  Sprycel  Dasatinlb Tab 20
MG    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534025100360  Tarceva  Erlotinib HC!Tab 150 MG {Base
Equivalent)    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  2153405420B240  Lenvima 14 MG Daily Do  Lenvatinib Cap Therapy Pack
10 & 4 MG (14 MG Dalfy Dose) ,,1\STt ... ·s,    16.00%  ANTINEOPlAST/CS AND
ADJUNCTIVE THERAPIES  21536015002120  Vekade  Bortezomib For lnJ 3,5 MG c-.1'
...,-_.!:"''--,...;;,:;.,._,,:'-/-'\.    16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21538040000330  Zydefig  ldelalisib Tab 150 MG ,..,,r- "'i_,_'-':.
\\f 'I' f c(' .    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700020002105  Dacarbazine  Dacarbaz!ne For lnj 100 MG._)
\\"    16.00%  ':,,.  fVrjniero0.;,V m0j.  ,u,•/J- n  ..,  .  1\\ .  •J ?)', 
 

--------------------------------------------------------------------------------

[image00050.jpg]
                   ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700060202135  Jntron A  Interferon Alfa-2B For lnj 18000000
Unit  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700075206420  Sylatron  Peginterferon alfa-2b For lnj Kit 300
MCG  16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21755040100325  leucovorin Calcium  leucovorin Calcium Tab 10
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21764065002140  Elitek  Rasbur!case For IV Solo 7.5
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21100020002030  C/Splatin  Cisplatin lnj 200 MG/200ML (1
MG/ML}  20.00%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101020002125  Cydophosphamide  Cydophosphamide For lnj 1
GM  32.30¾  ANTlNEOPlASTICSAND ADJUNCTIVE
THERAPIES  21101040102110  Alkeran  Melphalan HCI For lnj SO MG (Base
Equiv)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200030052210  DaunoXome  Daunorub!cin Citrate Uposome lnj 2
MG/Ml  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200042102025  Epirubicin HCI  Ep!rub!cln HCI lnj 10 MG/5Ml (2
MG/Ml)  16.00%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200045102035  ldamycin PFS  tdarublcin HCI IV lnj 20
MG/20ML{1MG/ML)  16.00%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  2130001000210S  Cytarabine  Cytarabine For lnj 100
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300030002025  Fluorourac!I  F!uorouracll lnj 1 GM/20ML (SO
MG/ML)  16.25%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300053102120  Allmta  Pemetrexed Disodfum For IV Soln 500 MG (Base
Equiv)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21335070002020  Cyramza  Ramucirumab IV Soln 100 MG/10Ml {For
Infusion)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353043002025  Gazyva  Obinutuzumab Solo for IV Infusion 1000
MG/40Ml (25 MG/ML)  16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353054002020  Perjeta  Pertuzumab So!n for IV lnfuslon 420 MG/14Ml
(30 MG/ML)  16.00%  ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21402250000320  Lysodren  Mltotane Tab 500
MG  16.00%  ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21405007106450  Vantas  Histrelin Acetate Implant Kit 50
MG  15.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405010206435  Ellgard  Leupro!ideAcetate(4 Month) For Subcutaneous
lnj Kit 30 MG  25.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21100009102030  Treanda  Bendamustine HCI IV Solo 180 MG/2Ml (90
MG/ML)  16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21100028002130  Oxaliplatin  Oxalip!atln For IV lnj 100
MG  30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101025002030  lfosfamide  lfosfamide IV lnj 3 GM/GOML {50
MG/Ml)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21102020000115  CeeNU  Lomustlne cap 40 MG  16.00%  ANTINEOPlASTICS
AND ADJUNCTIVE THERAPIES  21200040102010  Adriamycin  Doxorublcin HCI lnj 2
MG/Ml  16.00%  ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21200042102045  Ellence  Ep!rubicin HCI IV Soln 200 MG/lOOML (2
MG/ML)  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200055001330  Mitoxantrone HCI  Mitoxantrone HCI lnj Cone 30
MG/15ML {2MG/ML)  15.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300010002120  Cytarabine  Cytarablne For lnj 2
GM  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300034102060  Gemcitablne HC\  Gemcltabine HCI lnj 2 GM/52.6Ml {38
MG/ML) (Base Equiv}  30.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300060000305  Tabloid  Thioguanine Tab 40
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21353010002040  campath  Alemtuzumab IV lnj 30 MG/ML(For
Infusion)  16.00%  ANTINEOPLASTICSANDADJUNCTIVE
THERAPIES  21353050002025  Vectibix  Panitumumab IVSo!n 100
MG/5Ml  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353070002120  Herceptin  Trastuzumab For IV Soln 440
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21403020100105  Emcyt  Estramustine Phosphate Sodium cap 140
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405010106415  E!fgard  LeuprolideAcetate For Subcutaneous lnj
Kit7.5 MG  25.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21100010000305  Myleran  Busulfan Tab 2 MG  16.00%  ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  21101020000310  Cyc!ophosphamide  Cyclophosphamlde Tab
SO MG  32.30%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21101030102105  Mustargen  Mechlorethamine HCI For lnj 10
MG  16.00%  ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21104070002120  Temodar  Temozo!omide For IV So!n 100
MG  16.00%  ANTINEOPLASTICS ANO ADJUNCTIVE
THERAPIES  21200040102115  Adriamycin  Doxorubicin HCI For lnj 50
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21200045102025  ldamycin
PFS  ldarublcin HCIIV lnj 5 MG/SML {1 MG/Ml)  16.00%  ANTINEOPLASTICS ANO
ADJUNCTIVE THERAPIES  21250060002020  Oncaspar  Pegaspargase lnj 750
Unit/ML  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300025102020  Fludarabine Phosphate  Fludarab!ne Phosphate lnj 25
MG/ML  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300052002020  Arranon  Ne!arabine IV Soln 5
MG/ML  16.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21335020002025  Avastin  Bevacizumab IV So!n 100 MG/4ML (For
Infusion)  15.50%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353032002020  Yervoy  lpiHmumab Soln for IV Infusion 50 MG/10ML {5
MG/ML)  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353053002030  Keytruda  Pembrolizumab IVSoln 100 MG/4ML {25
MG/Ml)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21355070302130  Kadcyla  Ado Trastuzumab Emtans!ne For IV Soln 160 MG
-:' _\\S CR;-.:i;.- ...,,  16.00%  ANTINEOPLASTICS ANO ADJUNCTIVE
THERAPIES  21405005102310  Zoladex  Goserelin Acetate lmp!ant3.6 MG <;-,J\
·_..... .::-•...-, "' /f'-\ "\  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21405010156432  Ellgard  leuprolfdeAcetate {3 Month) For Subcutaneous
lnj Kit 22.5MG YF '\_'\·1.,  25.00%  l  ..,  ff C  , '·  0  0  i ntrat N,  ()
'  "  y 9.  urnero ; Ill '.  to·- 052  i  ,,  \\(\ ,)\ \  ,/l9  r·,,.. "''  0'Yo
"=,"';.",'.7,0  ( 
 

--------------------------------------------------------------------------------

[image00051.jpg]
                 I  Am1NEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21100015002120  CARBOplatin  Carboplatin IV For lnj 150
MG    16.25%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21101020002120  Cydophosphamide  Cyclophosphamide For lnj 500
MG    32.30%    ANT1NEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21101040000305  Alkeran  Melphalan Tab 2
MG    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200020002105  Cosmegen  Dactinomycin For lnj 0.5
MG    16.00%    ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21200040402210  Doxil  Doxorublcin HCI Liposomal lnj {For IV
Infusion) 2 MG/ML    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200045102030  ldamycin PFS  \darubicin HCI JV lnj 10 MG/10ML (1
MG/ML}    16.00%    ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21300007002010  Cladribine  dadribine lnJ 1
MG/ML    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300025102120  Fludara  F!udarabine Phosphate For lnj so
MG    16.00%    ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21300053102110  Alimta  Pemetrexed Disodlum For JV Soln 100 MG (Base
Equiv)    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21335020002030  Avastin  Bevacizumab JV Sotn 400 MG/16ML {For
Infusion)    15.50¼    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353032002040  Yervoy  lpilimumab Soln for IV Infusion 200 MG/40ML
(5 MG/Ml)    16.75%    ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21353053002120  Keytruda  Pembrolizumab For IVSoln 50
MG    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21370070000120  Erivedge  Vismodegib Cap 150
MG    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21405005102330  Zoladex  Goserel!n Acetate Implant 10.8
MG    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  2140S010206430  lupron
Depot  leuprolldeAcetate(4 Month) For lnj Kit 30 MG    16.00%    ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  21104070000147  Temodar  Temozolomide Cap 180
MG    35.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  99392070000135  Tha!omid  Thalidomide Cap 150
MG    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300034102140  Gemcitabine HO  Gemcitabine HCI For lnj 1
GM    30.00%    ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21406010200320  Zytiga  Abiraterone Acetate Tab 250
MG    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005001325  DOCEtaxel  Docetaxel For lnj Cone 80 MG/2Ml (40
MG/ML)    35.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500011002140  lxempra Kit  lxabepilone For IV Infusion 45
MG    16.75%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500050802025  Nave\b!ne  Vinore!blne Tartrate lnj 50 MG/SML (10
MG/ML) (Base Equiv)    16.00¼    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531S60002120  lstodax  Romldepsln For IVlnj10
MG    16.75%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532530000330  Afinltor  Evero11mus Tab 10
MG    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21533070300130  Sutent  Sunitinlb Ma\ate Cap 25 MG (Base
Equivalent)    16.00%    ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534008000320  lnlyta  Axitinib Tab 1
MG    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534015000120  Xalkorl  Crizotinib Cap 200
MG    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534025100320  Tarceva  Erlotinib HCI Tab 25 MG (Base
Equivalent)    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  215340S420B220  Lenvlma 10 MG Daily Do  Lenvatlnib Qlp Therapy Pack
10 MG {10 MG Dally Dose)    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534075100340 lcluslg    Ponatinib HCI Tab 45 MG {Base
Equiv}    22.75%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21537560200335  Jakafi  Ruxolitinib Phosphate Tab 25 MG {Base
Equivalent}    15.25%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700008102020  Trlsenox  Arsenlc Trioxide lnj 10 MG/10Ml
(1MG/ML)    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700060202030  lntron-A  Interferon Alfa-2B lnj 10000000
Unit/ML    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700060702020  Actimmune  Interferon Gamma-18 lnj 100 MCG/0.5Ml
{2000000 Unit/0.SML)    16.75%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21707070102140  Photofrin  Porfimer Sodium For lnj 75
MG    16.00%    ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21758050002010  Mesna  Mesna lnj 100
MG/ML    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21405525102120  Firmagon  Degarelix.Acetate For lnj 80 MG (Base
Equiv)    15.75%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005001317  DOCEtaxel  Docetaxel For lnj Cone 160 MG/8ML (20
MG/Ml)    35.00%    ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500010602120  Etopophos  Etoposide Phosphate JV For lnj 100
MG    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  2150003010210S  VinBLA5tine Sulfate  Vinb!astine Sulfate For lnj 10
MG    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21531550100130  Farydak  Panoblnostat lactate Cap 15 MG (Base
Equivalent)    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21532530000320  Aflnitor  Everolimus Tab 5
MG    16.00¾    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21533060400320  NexAVAR  Sorafenib Tosylate Tab 200 MG (Base
Equivalent)    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534006100330  Gilotrif  Afatinlb Dimaleate Tab 30 MG (Base
Equivalent)    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534013106480  Cometrlq {140 mg Daily  Cabozantinib S·Mal Qlp lX 80
MG & 3 X 20 MG (140 Dose} Kit    16.00%    ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534020000360  Sprycel  Dasatinib Tab 100
MG    16.00%    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534035100340  Gleevec  lmatinib Mesylate Tab 400 MG {Base
Equivalent} P ·\S-11-..)/,    17.25%,.,-,"    ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  2153407010032021537560200325  Votrient Jakafi  Pazopanib HCI Tab 200
MG {Base Equiv) .'7 ,.J..... "Ruxo!itinib Phosphate Tab 15 MG {Base Equivalent)
l <J /7    -._-1,, \ 16.00%1s.2s%    •. , ., ....        ''l'f[-..',\\)) \ IJ 5
2(.                    \\\ ()  rt ,  0  Qv,,y =,s:9 ',  OsDE::J•·  ( 
 

--------------------------------------------------------------------------------

[image00052.jpg]
                                     ¾  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES
ANTJNEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES ANTlNEOPLASTlCS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANT/NEOPlASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
ANTINEOPlAST!CS AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPtASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPlASTlCS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND-ADJUNCTIVE THERAPIES
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES ANTlNEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS
AND ADJUNCTIVE THERAPIES ANTJNEOPlASTJCS AND ADJUNCTIVE THERAPIES
ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES ANTJNEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS
AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES ANTJNEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLAST/CS
AND ADJUNCTIVE THERAPIES  .'t,,.,,  --  -""'""'''-  21550080100140
Hycamtin21700050100105 Matulane21700060206470 lntron-A21700075206470
Syfatron21755050102120 Fusilev21405050201920 Trelstar Depot21450080000120
Poma!yst21500005002050 DOCEtaxel21500015002020 Teniposide21531060000140
lbrance  21532025100130 Tafin\ar21532530007340 Afinitor Disperz21533570100310
Mekinlst21534012000340 Bosullf  Topotecan HCI Cap 1 MG {Base Equiv) Procarbazine
HCI Cap SO MGInterferon Alfa-2B lnJ Kit 10000000 Unit/0,2ML Peglnterferon
alfa-2b For lnj Kit 4 X 600 MCG Levoleucovorln Calcium For IV lnj 50 MG {Base
Equiv)Triptorelin Pamoate For IM Susp 3.75 MG Pomaffdomide Cap 3 MGDocetaxel
Solo for IV Infusion 160 MG/16ML TeniposJde IVSoln 10 MG/MLPalboc!dib Cap 125
MGDabrafenib Mesylate Cap 75 MG (Base Equivalent) Evero!imus Tab for Oral Susp 5
MGTrametin"1b Dimethyl Sulfoxide Tab 0.5 MG (Base Equivalent)Bosutinib Tab 500
MG  21534020000340 Sprycel21534030000320 lressa  Dasatinib Tab 50 MG Gefitinib
Tab 250 MG  21534054208250 Lenvima 24 MG Daily Do lenvatin·1b c.ap Therapy Pack
10 (2) & 4 MG {24 MG Daily Dose)  Carfifzomib For lnj 60 MG  frinotecan HCI lnj
300 MG/15Ml (20 MG/ML)  Deni!eukln Diftitox JV Soln 150 MCG/ML Interferon
Alfa-2B For lnj 50000000 Unit  Peginterferon alfa-2b For lnj Kit 600
MCG  Leucovorln Calcium Tab 15 MG Pafifermln For JV In] 6.25
MG  DegarelixAcetate For lnj 120 MG (Base Equiv) Docetaxel for lnj Cone 20
MG/0.SML (40 MG/ML)  Jxabepilone For IV Infusion 15 MG  Vinorelblne Tartrate lnj
10 MG/ML {Base Equiv} Panoblnostat Lactate Cap 20 MG (Base
Equivalent)  21536025002120 Kyprolis21550040102035 Camptosar21700024002020
Ontak21700060202160 lntron A21700075206430 Sylatron21755040100335 Leucovorin
Calcium21765060002120 Kepivance21405525102130 Firmagon21500005001320
DOCEtaxel21500011002120 lxempra Kit21500050802020 Navelbine21531550100140
Farydak21532530000325 Afinitor21533070300120 Sutent21534006100340
Gilotrif21534014000130 Zykadla21534020000380 Sprycel21534050100320
Tykerb21534075100320 lclusig21537560200330 Jakafi21550080102020 Topotecan
HCI21700060202022 lntron-A21700060302020 Alferon N21703020002120
Profeukin21758050000320 Mesnex21100009102120 Treanda21101020000305
Cyclophosphamide21101025002130 lfex21102030002105 Zanosar21200040102110
Adriamycin21200042102170 Epirubicin HCI  EverolimusTab 7.5 MGSunitinib Malate
Cap 12.5 MG {Base Equivalent)  Afatinib Dima!eate Tab 40 MG {Base Equivalent)
Cerltinib Cap 150 MGDasatlnlb Tab 140 MGlapatlnfb Ditosy!ate Tab 250 MG {Base
Equiv) Ponatlnlb HCI Tab 15 MG {Base Equiv)Ruxo!itinib Phosphate Tab 20 MG (Base
Equivalent) Topotecan HCl lnj 4 MG/4Ml{Base Equiv} {For Infusion}  Interferon
Alfa-2B fnj 6000000 Unit/ML Interferon Alfa-n3 Jnj 5000000 Unit/ML  A!des!eukin
For IV Soln 22000000 Unit Mesna Tab 400 MGBendamustine HCI For IV Soln 100
MG  Cyclophosphamide Tab 25 MG  lfosfamlde For lnj 3 GM Streptozocin For tnj 1
GM Doxorubicin HCJ For lnj 20 MG  21300025100320 Oforta  EplrubiclnHCI ForlnJ
200 MG Fludarabine Phosphate Tab
10MG  16.00%16.00"/416.00%16.75%16.75%22.50%18.25%3S.00%16.00%16.00%16.00"/416.00%16.00"/416.00%  (  16.00%15.25%    .,,,,.
, ?TRA, "-J ·I• .._,- , .,, , ,"'{\,  s.'
V  16.00%16.00%16.00%16.00%16.00%16.75%16.00%16.CJO%15.75%35,00%16.75%16.00¾16.00%16.00%16.00%16.00%16.00%16.00%16.00%22.75%15.25%17.00%16.00%15.75%16.75%16.00%16.75%32.30%16.00%16.00%16.00%16.00%  I
( ',,Y.;v ll-  \\'.J S.75% 
 

--------------------------------------------------------------------------------

[image00053.jpg]
                     Q,  l  '(IICont1-810  Numero ; (it\  -9-(lr •  (j) •- . .,
2  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300040001830  Purixan  Mercaptopurine Susp 2000 MG/lOOMl (20
MG/Ml)      16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21335010102030  Zaltrap  Ziv-Aflibercept JV Soln 200 MG/8ML (For
Infusion)      16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353025002025  Erbitux  Cetuximab IV Solo 200 MG/100ML (2
MG/ML)      16.25%    21353050002035  Vectibix  Panitumumab IV Soln 400
MG/20ML      16.75%  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIESANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21355070302120  Kadcyla  Ado-Trasrozumab Emtansine For IV
So!n 100 MG      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21403530002024  Fastodex  Fufvestrant lnj 250
MG/5ML      16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405010156430  lupron Depot  leuprolide Acetate {3 Month) For lnj
Kit 22.5 MG      16.00%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES  21100028002035  Eroxatin  Oxaliplatln IV Soln 200
MG/40ML      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101020002130  Cydophosphamide  Cydophosphamide For In] 2
GM      32.30%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21102010002105  BiCNU  Carmustlne For lnj 100
MG      16.00"1,i  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200030102105  Cerubidine  Daunorubidn HCI For lnj 20
MG      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200042102030  Ellence  Epirublcin HCI IV Soln 50 MG/25Ml{2.
MG/ML)      16.00¾  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200055001320  Mitoxantrone HCI  Mltoxantrone HCI lnj Cone 20
MG/10Ml (2 MG/Ml)      15.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300010002110  Cytarabine  Cytarabine For lnj 500
MG      16.00%  ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  2.1300034102020  Gemdtabine HCI  Gemcltablne HCI tnj 200 MG/5.26Ml
{38 MG/ML} {Base Equiv)      30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300054002020  Folotyn  Pralatrexate IV lnj 20
MG/ML      16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21335070002.040  Cyramza  Ramucirumab IVSoln 500 MG/50Ml {For
Infusion)      16.00%  ANTlNEOPlASTICSAND ADJUNCTIVE
THERAPIES  21353045001320  Arzerra  Ofatumumab Cone For IV Infusion 100
MG/5Ml      16.75%  ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21402420000320  Casodex  Bicalutamide Tab 50
MG      16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21100009102110  Treanda  Bendarnustine HCI For IV So!n 25
MG      16.75%  ANTINEOPLA5TICS AND ADJUNCTIVE
THERAPIES  21101010000305  Leukeran  Chlorambucil Tab 2
MG      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101025002110  lfex  lfosfamide For lnj 1
GM      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21102.020000120  CeeNU  Lomustlne Cap 100
MG      16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200040102105  Adriamycln  Doxorubicin HCI For lnj 10
MG      16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200042102.140  Epirubicin HCI  Ep!rubicin HCI For lnj
50MG      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200080002020  Valstar  Valrub!cln So!n For lntravesical
Instillation 40 MG/Ml      16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300010301825  DepoCyt  Cytarablne Uposome lnj
50MG/5Ml      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300034102160  Gemcltabine HCI  Gemcitabine HCI For lnj 2
GM      30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21335010102020  Zaltrap  Ziv-Aflibereept IV Soln100 MG/4Ml {For
Infusion)      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353025002020  Erbitux  Cetuximab NSoln 100 MG/50Ml (2
MG/ML)      16.25%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353050002030  Veetibix  Panitumumab lVSoln 200
MG/10ML      16.75%  ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21355020202120  Adcetris  Brentuximab Vedotin For IV Soln 50
MG      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21403530002022  Fas!odex  Fulvestrant lnj 125
MG/2.5ML      16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  214050502.01930  Trelstar LA  Triptorelin Pamoate For IM Susp 11.25
MG      22.50%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000140  Temodar  Temozolomide cap 100
MG      35.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  2150000S001310  DOCEtaxel  Docetaxel For lnj Cone 20
MG/Ml      35.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  9939207000012.0  Thalomid  Thalidomide Cap 50
MG      16.00%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  99394050000145  Revlimid  leoalidomlde cap 20
MG      16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21405010256445  Eligard  leuprolideAcetate {6 Month) For Subcutaneous
lnJ Kit 45 MG      25.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21450080000110  Pomafyst  Pomaltdomlde Cap 1
MG      18.25%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21500005002030  DOCEtaxel  Docetaxel So!n for IV Infusion 20
MG/2ML      3S.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500012001340  PACUtaxel  Paditaxel IV Cone 150 MG/25Ml
(6MG/ML)      16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21531060000120  lbrance  Palbocidib Cap 75
MG      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531575000120  Zol!nza  Vorlnostat Cap 100
MG      16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532530007310  Afinitor Disperz  Everol!musTab for Oral Susp 2 MG
--      16.00"/2  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21533070300135  Sutent  Sunitinib Malate Cap 37.5 MG {Base
Equivalent)      16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534008000340  lnlyta  Axitinlb Tab 5 MG J . o\5 11«.,,,.,
-...,_      16.00%  ANTlNEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  2153401500012521534025100330  Xa\kori Tarceva  Crizotinib
Cap 250 MG /' .;.:1:• ..,.0·v'-''·      16.00%16.00%        Erlotln!b HCJ Tab
100 MG (Base Equivalent) .I
VF        --·~              \t,.-:-:---:;;<.:?  '  r"'v  : ..•  VA'l --' :v  \0
8 nr;_sr_..  - 
 

--------------------------------------------------------------------------------

[image00054.jpg]
               ANTINEOPlAST[CS AND ADJUNCTIVE THERAPIES  2153405420B230  lenvlma
20 MG Daily Do  Lenvatinlb cap Therapy Pack 10 {2) MG (20 MG Dally
Dose)            ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21535560000120  lynparza  Olaparib Cap 50
MG          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21538040000320  Zydelig  ldelalisib Tab 100
MG            ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700013001940  TheraCys  BCG live lntravesicat For Susp 81
MG/VIAL            ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700060202130  lntron A  Interferon Alfa-28 For lnj 10000000
Unit          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700075206410  Sylatron  Peginterferon a!fa-2b For lnj Kit 200
MCG          16.00%  ANTINEOPlAST!CS AND ADJUNCTIVE
THERAPIES  21708220000120  Targretin  Bexarotene Cap 75
MG          16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21764065002120  Elitek  Rasburicase For IVSoln 1.5
MG          16,00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000150  Temodar  Temozolomide Cap 250
MG          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  99392070000140  Thalomid  Thalidomide Cap 200
MG          35.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21405010106407  Leuprolide Acetate  leuprolide Acetate lnj Kit 5
MG/Ml          16.00%52.25%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300015002120  Dacogen  Dedtab!ne For lnj SO
MG          25.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500010002025  Etoposide  Etoposlde lnj 100MG/5Ml (20
MG/ML)          27.55%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500010002030  Etoposide  Etoposide lnj 500MG/25ML (20
MG/ML)          27.55%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21450080000125  Pomalyst  Pomalidomide Cap 4
MG            ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500009202020  Halaven  Erlbutin Mesylate lnj 1 MG/2Ml (0.5
MG/Ml)          16.75%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500020201820  Marqibo  Vincristine Sulfate Uposome IV Susp 5
MG/31Ml (0.16 MG/ML)          16.00%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531520002120  Beleodaq  Belinostat For IV lnj 500
MG          16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532080000320  Zelboraf  Vemurafenib Tab 240
MG            ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21532570002020  Torisel  Temsiro!imus So!n For IV Infusion 25
MG/Ml          16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21533570100330  Meklnlst  Trametinib Dimethyl Sulfoxide Tab 2MG (Base
Equivalent)          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534013106460  Cometriq (60 mg Daily D,  Cabozantlnib S-Ma!ate Cap 3
X 20 MG (60 MG Dose} Kit          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534020000350  Sprycel  Dasatinib Tab 70
MG          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534033000120  lmbruvlca  lbrutinib Cap 140
MG          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534060200115  Taslgna  Nilotinlb HCI Cap 150 MG (Base
Equivalent}          16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21537560200310  Jakafi  Ruxolitinib Phosphate Tab 5 MG (Base
Equivalent}          15.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21550040102040 lrinotecan HC!    lrinotecan HCI lnj 500 MG/2SML (20
MG/Ml)          30.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700040102120  Synribo  Omacetaxine Mepesuccinate For lnj 3.5
MG          16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700060206450  lntron-A  Interferon Alfa-28 lnj Kit 3000000
Unit/0.2ML          16.00%  ANTINEOPLA5TICS AND ADJUNCTIVE
THERAPIES  21700075206450  Sylatron  Peginterferon alfa-2b For lnj Kit 4 X 200
MCG          16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21755040102030  leucovorin calcium  leucovorin Calcium lnJ10
MG/Ml          16.00%  ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21104070000143  Temodar  Temozolomlde cap 140
MG          35.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005001315  OOCEtaxel  Docetaxel For lnj Cone BO MG/4Ml{20
MG/ML)          35.00%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  99392070000130  Thalomld  Thalidomfde cap 100
MG          16.00%  ANTlNEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  99394050000150  Revllmfd  Lenc:11idomide Cap 2S
MG          16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21100028002030  Efoxatin  Oxaliplatin IV Soln 100
MG/20Ml          30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  99394050000110  Revlimid  Lenafldomide caps 2.5
MG          16.75%  ANTINEOPLASTICS ANO ADJUNCTIVE
THERAPIES  21534085000320  Caprelsa  Vandetanib Tab 100
MG          16.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21550040102025  Camptosar  lrinotecan HCI lnj 40 MG/2Ml (20
MG/ML)          30.00%  ANTlNEOPLASTICS ANO ADJUNCTIVE
THERAPIES  21550080102120  Hycamtin  Topotecan HCIFor lnj 4
MG          17,00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300034102110  Gemcitabine HCt  Gemcitablne HCIFor lnj 200
MG          30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500010002040  Etoposide  Etoposide lnj 1 GM/SOML {20
MG/Ml)          27.55%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21550040102030  Camptosar  lrinotecan HCI lnj 100 MG/SMl (20
MG/ML)          30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21250010402120  Erwinaze  Asparaginase Erwinia Chrysanthemi For lnj
10000 Unit          16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000110  Temodar  Temozolomide Cap 5
MG          35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  213000050003SO  C.apecitablne  CapecitabineTab 500 MG    . , c .:1
r--.      40.00%  ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  99394050000130  Revlimid  lenalidomlde cap 10 MG    <;S,\' "'  -
1<....'.,....'.\    16.75%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300030002030  Adrucil  F!uorouracil lnj 2.5 GM/SOML (50
MG/ML)    '(}·.1,.,,-  '<:,Y.,.1..%..,    16.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000120  Temodar  Temozolomide Cap 20
MG  j  ff-  -,    35.00%  iV' 9 ..'."'O·.N( mero 1 '!11\                  , <fl
,-  (I •'> 2 . ,,  ..  J  '  ·--  I \ \\ (.,\  /_0  :--,  ,_c,,v"" -=,--.
\v  ",..,o...  c:::; OE sf .... "  ,  ...,.. ,,,,,,, .  ( 
 

--------------------------------------------------------------------------------

[image00055.jpg]
                         "v  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300030002020  Adrucil  Fluorouracil lnj 500 MG/lOML {SO
MG/ML)    16.25%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES
.    99394050000140  RevHmld  Lenalidomide Cap 1S MG    16.75%  ANTINEOPlASTICS
AND ADJUNCTIVE THERAPIES    2130003000203S  Adruci\  Fluorouracil lnj 5
GM/lOOML{SO MG/ML)    16.25%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300003001920  AzaCITIDine  Azacitidine For lnj 100
MG    25.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21405050201940  Trelstar Mlxject  Triptorelin Pamoate For IM Susp
22.5 MG    22.50%  ANTINEOPl.ASTICS AND ADJUNCTIVE
THERAPIES    21500003002020  Jevtana  Cabazitaxel lnj 60 MG/1.SML {For IV
Infusion)    16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21500010000120  Etoposide  Etoposide Cap so
MG    27.55%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21500030102020  VinBlAStine Sulfate  Vlnblastine Sulfate lnj 1
MG/Ml    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21531550100120  Farydak  Panobinostat lactate cap 10 MG {Base
Equivalent)    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21532530000310  Afinitor  Everolimus Tab 2.5
MG    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    215330S0000320  Stivarga  Regorafenib Tab 40
MG    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534006100320  Gilotrif  Afatinib Dimaleate Tab 20 MG (Base
Equivalent)    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534013106470  Cometriq {100 mg Daily [  cabozantinib S-Mal Cap 1
X 80 MG & 1 X 20 MG (100 Dose) K!t    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534020000354  Sprycel  Dasatin!b Tab 80
MG    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534035100320  G!eevec  lmatlnib Mesylate Tab 100 MG (Base
Equivalent}    17.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534060200125  Taslgna  Nilotinib HCI Cap 200 MG {Base
Equivalent)    16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21537560200320  Jakafl  Ruxo!itinib Phosphate Tab 10 MG {Base
Equivalent)    15.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21550080100120  Hycamtin  Topotecan HCI Cap 0.25 MG (Base
Equiv)    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21700045002120  Nlpent  Pentostatin For lnj 10
MG    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21700060206460  lntron-A  Interferon Alfa-2B lnj Kit5000000
Unlt/0.2Ml    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21700075206460  Sy!atron  Peginterferon alfa-2b For lnj Kit 4 X 300
MCG    16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21755040102170  Leucovorin catcJum  Leucovorin Calcium For lnj 500
MG    16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21100028002025  Eloxatin  Oxa!ip1atln IV Soln 50
MG/10ML    30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300005000320  Capedtabine  Capecitablne Tab 150
MG    40.00%  ANTINEOPLAST\CS AND ADJUNCTIVE
THERAPIES    99394050000120  Revlimid  lenalldomlde Cap 5
MG    16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21534085000340  Caprelsa  Vandetanlb Tab 300
MG    16.00%  ANTINEOPLASTICS
TOPICAL$    90371050204030  Valchlor  Mech1orethamine HCI Gel 0.016% {Base
Equivalent)    16.00%  ANTINEOPlASTICSTOPICALS    90376015004020  Panretin  Alitretinoin
Gel 0.1%    16.00%  Antiparasitics    13000040000310  Daraprlm  Pyrimethamine
Tab 25 MG    15.50%  ANTIPARKINSON AGENTS    73203010102020  Apokyn  Apomorphine
Hydrochloride lnj 10
MG/Ml    15.75%  Antipsychotics    59070070101930  RisperDAl Consta  Rlsperldone
Mlcrospheres For lnj 37.5
MG    15.50¼  Antipsychotics    59250015001930  Abilify Maintena  Aripiprazo!e
IM For Extended Release Susp 400
MG    15.50%  Antipsychotics    59070070101920  RlsperDAL Consta  Risperidone
Microspheres For lnj 25
MG    15.50%  Antlpsychotics    59070070101910  RisperDALConsta  Rlsperidone
Microspheres For lnj 12.5 MG    15.50%  Antipsychotics    59070050101837  lnvega
Sustenna  Paliperidone Palmitate IM Extended-Release Susp 39
MG/0.25Ml    15.50%  Antipsychotics    59070070101940  RisperDAL
Consta  Rlsperidone Microspheres For lnJ SO
MG    15.50%  Antipsychotics    59070050101845  lnvega Sustenna  Paliperidone
PaImitate IM Extended-Release Susp 234
MG/1.SML    15.50%  Antipsychotics    59070050101838  lnvega
Sustenna  Pa[iperidone Palmitate IM Extended-Release Susp 78
MG/0.SML    15.50%  Antipsychotics    59070050101850  lnvega
Trinza  Pa!fperidone Palmitate IM Extend-Release Susp 273
MG/0.875Ml    15.50%  Antlpsychotics    59250015001920  Abilify
Ma!ntena  Aripiprazo!e IM For Extended Release Susp 300
MG    15.50%  Antipsychotics    5925001520E430  Aristada  ARIPlPRAZOLE
l.AUROXtLIM ERSUSP PREFILLED SYR 662
MG/2.4Ml    15.50%  Antipsychotics    590700S0101839  lnvega
Sustenna  Paliperidone Pa!mitate 1M Extend-Release Susp 117
MG/0.75Ml    15.50%  Antipsychotics    59070050101870  lnvega
Trinza  Pal!peridone Palmitate IM Extend-Release Susp 546
MG/1.75Ml    15.50%  Antipsychotics    5925001520£.440  Aristada  ARlPIPRAZOLE
lAUROXU IM ER SUSP PRE.FILLED SYR882
MG/3.2Ml    15.50%  Antipsychotics    59070050101880  lnvega
Trlnza  Pallperidone Palmitate IM Extend-Release Susp 819
MG/2.62SML    15.50%  Antipsychotics    5925001520E420  Aristada  ARIPIPRAZOLE
LAUROXIL IM ER SUSP PREFlllED SYR
441MG/1.6ML    15.50%  Antipsychotics    59070050101840  lnvega
Sustenna  Paliperidone Palmitate IM Extended-Release Susp 156 MG/ML .,.,<, tS fD
/.'.i "'-    15.50%  Antipsychotics
ANTIPSYCHOTICS/ANTIMANJCAGENTS    5907005010186059157060101950  lnvega Trinza
ZyPREXA Relprew  Pallperidone Palmitate IM Extend-Release Susp 410 MG/1.3).S
L•,. "i'..--..,,0/anzapine Pamoate For Extended Rel IM Susp 210 MG (Bas' e'."
}.1_-:, -'-;,;I<    15.50%16.00"ii  -- -'-""        ' ,Ir Contrato N' ' 0,,;
JJsi umero,m(.f:\ - ' () ) _/\-\\  :'    --  C>}_/--  _,// Q  \;  - ·"'0 ""=,
,-;>  ls-..:....,._c---y--:-:=:---e- f>· 
 

--------------------------------------------------------------------------------

[image00056.jpg]
                           59157060101970 ZyPREXA Relprew59157060101960 ZyPREXA
Relprew12200020102030 Foscavlr12359902300320 Zepatier12200020102040
FoscarnetSodium 1250406S002020 Rapivab30042048100360 Boniva84100010000320
Amicar84100010001205 Amicar84100010000305 Amlcar  8240102000ES45
Epogen8240104010E515 Mircera8240152000E545 Neupogen 85100028402105
Alprolix85100015106440 W!late85100028202145 lxinity85100010402130 Adynovate
8S100031002140 Coagadex  85100028206430 BeneFIX  8240102000E545
Epogen8240102000E575 Epogen8240152000E525 Neupogen  8240102000£545
Epogen8240104010E520 Mircera8240152000E550 Neupogen 85100028352130
Jdelvion85100028402150 A!pro!ix8240104010E525 Mircera  ANTIPSYCHOTICS/ANTIMANlC
AGENTS ANTlPSYCHOTICS/ANTIMANIC AGENTSAntivirals Antivirals AntiviralsANTIVIRALS
INFLUENZABisphosphonates BLEEDING DISORDERS BLEEDING DISORDERSBLEEDING
DISORDERSBlood Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/
Volume Expanders Blood Products/ Modifiers/Volume Expanders Blood Products/
Modifiers/Volume Expanders Blood Products/ Modifiers/ Volume Expanders Blood
Products/ Modifiers/Volume Expanders Blood Products/ Modlf!ers/ Volume Expanders
Blood Products/ Modifiers/Volume Expanders Blood Products/ Modifiers/ Volume
Expanders Blood Products/ Modifiers/ Volume Expanders Blood Products/
Modifiers/Volume Expanders Blood Products/ Modifiers/ Volume Expanders Blood
Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/Volume Expanders
Blood Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/Volume
Expanders Blood Products/ Modifiers/Volume Expanders Blood Products/ Modifiers/
Volume Expanders Blood Products/ Modifiers/ Volume Expanders Blood Products/
Modifiers/ Volume Expanders Blood Products/ Modifiers/ Volume Expanders Blood
Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/Volume Expanders
Blood Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/Volume
Expanders Blood Products/ Modifiers/Volume Expanders Blood Products/
Modifiers/Volume ExpandersBlood Products/ Modifiers/Volume Expanders Blood
Products/ Modiffers/ Volume ExpandersBlood Products/ Modifiers/ Volume Expanders
Blood Products/ Modifiers/Volume Expanders Blood Products/ Modifiers/Volume
Expanders Blood Products/ Modifiers/ Volume Expanders Blood Products/ Modifiers/
Volume Expanders Blood Products/ Modifiers/ Volume- Expanders Blood Products/
Modifiers/Volume Expanders Blood Products/ Mocfifiers/ Volume Expanders Blood
Products/ Modifiers/Volume Expanders Blood Products/ Modifiers/Volume
Expanders  Olamaplne Pamoate For Extended Rel IM Susp 405 MG (Base Eq)
Olanzaplne Pamoate For Extended Rel 1M Susp 300 MG {Base Eq) FoscarnetSodium lnj
6000 MG/250ML(24 MG/ML)Elbasv!r-GrazoprevirTab 50·100 MG FoscarnetSodium lnj
12000 MG/500ML (24 MG/ML)Peramivir lnj 200 MG/20ML (10 MG/ML)lbandronate Sodium
Tab 1S0 MG (Base Equivalent) Aminocaproic Add Tab 1000 MGAminocaproic Add Syrup
25% Am1nocaproicAdd Tab 500 MG  8240101510E556 Aranesp {Albumin Free)
Darbepoetln Affa•Polysorbate 80 Sain lnj 60 MCG/ML 8240101510E575 Aranesp
(Albumin Free) Darbepoetin Atfa-Polysorbate- 80 Sain lnj 150 MCG/0.3ML
82401015102080 Aranesp (Albumin Free) Darbepoetin Alfa-Polysorbate 80 Soln lnj
500 MCG/ML  Epoetin Alfa lnj 10000 Unit/MLMethoxy Polyethylene Glycol-Epoetin
Beta lnj SO MCG/0.3ML Filgrastlm lnj 300 MCG/0.5ML (600 MCG/ML}Coagulation
Factor IX {Recomb) (rFIXFc} For lnj 250 Unit Antihemophllic Factor/WJF (Human)
For lnj 1000-1000 Unit KitCoagulation Factor IX (Recombinant) For lnj 1500 Unit
Antihemophillc Factor Recomb Pegyfated For lnj 500 Unit Coagulation FactorX
(Human) For lnj 500 Unit  8240101510E543 Aranesp (A!bum!n Free} Darbepoetin
Alfa-Po!ysorbate 80Soln lnj 40 MCG/OAML 8240101510E560 Aranesp (Albumin Free}
Darbepoetin A!fa-Polysorbate 80 Sain lnj 100 MCG/0.SML 8240101510E582 Aranesp
(Albumin Free) Darbepoetln A!fa-Pofysorbate 80 Soln lnj 200
MCG/0.4ML  Coagulation Factor IX (Recombinant) For lnJ Kit 500
Unit  8240101510ES43 Aranesp (Albumin Free) Darbepoetin Alfa-Polysorbate 80 Sain
lnj 40 MCG/0.4ML 8240101510ES60 Aranesp (Albumin Free) Darbepoetln
Alfa-Polysorbate80 Soln lnj 100 MCG/0.5ML 82401015102070 Aranesp (Albumin Free)
Darbepoetln Alfa-Polysorbate 80 So!n lnj 300 MCG/ML  Epoet!n Alfa lnj 10000
Unit/ML Epoetin Alfa lnj 40000 Unit/ML Fifgrastim lnj 300 MCG/ML  82401015102010
Aranesp {Albumin Free) Darbepoetin Affa-Polysorbate 80 Soln lnj 25 MCG/Ml
8240101510ES52 Aranesp (Albumin Free) Darbepo-etin Alfa-Polysorbate 80Soln lnj
60 MCG/0.3ML 8240101510E558 Aranesp (Albumin Free) Darbepoetin
Alfa-Polysorbate80 Soln lnj 200 MCG/Ml 82401015102080 Aranesp (Albumin Free)
DarbepoetinAlfa-Polysorbate80 Sain lnj 500 MCG/ML  Epoetin Alfa lnj 10000
Unit/MLMethoxy Polyethylene Glycol-Epoetin Beta lnj 75 MCG/0.3ML Filgrastim tnj
480 MCG/0.8ML{600 MCG/ML)Coagulation Factor IX (Recomb) (rlX-FP) For lnj 1000
Unit Coagulatlon Factor IX (Recomb) (rFIXFc) For lnj 4000 Unit Methoxy
Polyethylene G!yco!-EpoetinBeta !nj 100 MCG/0.3Ml  82401015102020 Aranesp
(Albumin Free} Darbepoetin Alfa-Po!ysorbate 80 Sain lnJ 40 MCG/ML 82401015102040
Aranesp (Albumin Free) Darbepoetln A!fa-Polysorbate 80 Soln lnj 100 MCG/ML
8240101510E558 Aranesp {Albumin Free) Darbepoetin Atfa-Potysorbate 80Soln lnj
200MCG/ML  85100028206420 Bene-FIX Coagulation Factor IX (Recombinant) For lnJ
Kit 250 Unit 8240101510E556 Aranesp {Albumin Free) Darbepoetln Alfa-Polysorbate
80 So!n fnj 60 MCG/ML 82401015102050 Aranesp {Albumin Free) Darbepoetln
Alfa-Polysorbate 8DSo!n lnj 150 MCG/0.75ML 8240101510E588 Aranesp {Albumin Free)
Darbepoetin Alfa-Polysorbate 80 Sain lnj 300 MCG/0.6ML 8240102000E545 Epogen
Epoetin Alfa lnj 10000
Unit/ML  '  16.00%16.00%16.00%15.50%16.00%16.00%16.00%16.{)0%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%15.50%15.50%15.50%15.50%15.50%16.00%16.00%16.00%21.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00¼16.00%15.50%15.50%16.00%16.00%16.00%16.00%21.00%16.00%16.00%16.00%16.00% 
 

--------------------------------------------------------------------------------

[image00057.jpg]
                         Blood Products/ Modifiers/Volume
Expanders    8240102000E575  Epogen      Epoetin Alfa lnj 40000
Unit/ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240101510E528  Aranesp  (Albumin  Free)  Darbepoetin
Alfa-Polysorbate 80 So!n lnj 25 MCG/0.42Ml      16.00%  Blood Products/
Modifiers/ Volume
Expanders    82401015102040  Aranesp  (Albumin  Free)  Darbepoetin
Alfa-Polysorbate 80 Soln lnj 100 MCG/Ml      16.00%  Blood Products/
Modifiers/Volume Expanders    8240101510E558  Aranesp  (Albumin
Free)    Darbepoetin Alfa-Polysorbate 80 Soln lnj 200
MCG/Ml      16.00"ii  Blood Products/ Modifiers/Volume
Expanders    8240102000E510  Epogen      Epoetin Alfa lnj 2000
Unit/ML      16.00%  Blood Products/ Modifiers/Volume
Expanders    8240102000E545  Epogen      Epoetin Alfa lnj 10000
Unit/Ml      16.00%  Blood Products/ Modifiers/Volume
Expanders    8240104010E525  Mlrcera      Methoxy Polyethylene Gtycol-Epoetin
Beta lnj 100 MCG/0.3ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    85100028352140  ldelvion      Coagulation Factor IX (Recomb)
(rlX-FP) For lnj 2000 Unit      15.50%  Blood Products/ Modifiers/ Volume
Expanders    85100015106430  Wllate      Antihemophilic Factor/WJF {Human) For
lnj 500-500 Unit Kit      15.50%  Blood Products/ Modifiers/Volume
Expanders    85100010402140  Adynovate      Antihemophl!ic Factor Recomb
Pegylated For lnj 1000 Unit      15.50%  Blood Products/ Modifiers/ Volume
Expanders    8240157000E520  Neulasta      Pegfilgrastim lnj 6
MG/0.6ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    82401015102070  Aranesp (Albumin Free)      Darbepoetin
Alfa-Po\ysorbate 80 Soln lnj 300 MCG/ML      16.00%  Blood Products/
Modifiers/Volume Expanders    8240104010E520  Mircera      Methoxy Polyethylene
Glycol-Epoetin Beta lnj 75 MCG/0.3ML      16.1)0%  Blood Products/ Modifiers/
Volume Expanders    85100028206450  BeneFIX      Coagulation Factor IX
(Recombinant) For lnj Kit 2000 Unit      21.00%  Blood Products/
Modifiers/Volume Expanders    85100010402150  Adynovate      Antlhemophillc
Factor Recomb Pegylated For lnj 2000 Unit      15.50%  Blood Products/
Modifiers/Volume Expanders    82401015102010  Aranesp (A!bumin
Free)      OarbepoetlnAlfa-Polysorbate 80 Soln lnj 25 MCG/ML      16.00%  Blood
Products/ Modifiers/Volume Expanders    8240101510E556  Aranesp (Albumin
Free)      Darbepoetin Alfa-Po!ysorbate 80 Soln lnj 60 MCG/ML      16.00%  Blood
Products/ Modifiers/ Volume Expanders    82401015102050  Atanesp (Albumin
Free)      Darbepoetfn Alfa-Polysorbate 80 Soln lnj 150
MCG/0.75ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    85100010402120  Adynovate      Antihemophl!ic Factor Recomb
Pegylated For lnj 250 Unit      15.50%  Blood Products/ Modifiers/ Volume
Expanders    85100031002120  Coagadex      Coagulation Factor X {Human) For lnj
250 Unit      15.50%  Blood Products/ Modifiers/ Volume
Expanders    8240102000ES45  Epogen      Epoetin Alfa lnj 10000
Unit/ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240152000£545  Neupogen      Filgrastim lnj 300 MCG/0.SML (600
MCG/ML)      16.00¼  Blood Products/ Modifiers/ Volume
Expanders    8240102000E575  Epogen      Epoet!n Alfa lnj 40000
Unit/ML      16.00%  Blood Products/ Modifiers/Volume
Expanders    85100028206460  BeneFIX      Coagulation Factor IX (Recombinant)
For lnJ Kit 3000 Unit      21.00¼  Blood Products/ Modifiers/Volume
Expanders    82401015102020  Aranesp (Albumin Free}      Darbepoetin
A!fa-Polysorbate 80 Soln lnj 40 MCG/ML      16.00%  Blood Products/
Modifiers/Volume Expanders    82401015102040  Aranesp (Albumin
Free}      Darbepoetin Alfa-Polysorbate 80 Soln lnj 100
MCG/ML      16.00%  Blood Products/ Modifiers/Volume
Expanders    8240101510E558  Aranesp (Albumin Free)      Darbepoetln
Alfa-Polysorbate 80 Soln lnj 200 MCG/ML      16.00%  Blood Products/ Modifiers/
Volume Expanders    8240102000E520  Epogen      EpoetinAlfa lnj 4000
Unit/Ml      16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240102000E575  Epogen      Epoetin Alfa lnJ 40000
Unit/ML      16.00%  Blood Products/ Modifiers/Volume
Expanders    8240157000ES20  Neu!asta      Pegfilgrastim lnj 6
MG/0.6ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    85100028352110  ldelvion      Coagulation Factor IX (Recomb)
(rlX-FP) For lnj 250 Unit      15.50%  Blood Products/ Modifiers/ Volume
Expanders    85100010402145  Adynovate      Antihemophilic Factor Reconlb
Pegylated For lnj 1500 Unit      15.50%  Blood Products/ Modifiers/ Volume
Expanders    8240101510E528  Aranesp (Albumin Free}      Darbepoetin
Alfa-Po!ysorbate 80 Soln lnj 25 MCG/0.42ML      16.00%  Blood Products/
Modifiers/ Volume Expanders    8240101510E552  Aranesp (Albumin
Free}      Darbepoetin Alfa-Po!ysorbate 80 Soln lnj 60
MCG/0.3ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240101510£575  Aranesp (Albumin
Free}      Darbepoet!nAJfa-Polysorbate 80 Soln lnj 150
MCG/0.3ML      16.00%  Blood Products/ Modifiers/ Volume
Expanders    82401015102020  Aranesp {Albumin Free)      Darbepoetin
Alfa-Polysorbate 80 Soln lnj 40 MCG/ML      16.00%  Blood Products/
Modifiers/Volume Expanders    82401015102040  Aranesp (Albumin
Free)      Darbepoetin Alfa-Polysorbate 80 Soln lnj 100
MCG/Ml      16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240101510E582  Aranesp (Albumin Free)      Darbepoetfn
Alfa-Polysorbate 80 Soln lnj 200 MCG/0.4ML      16.00%  Blood Products/
Modifiers/ Volume Expanders    8240102000ES45  Epogen      Epoetin Alfa lnj
10000 Unit/ML      16.00%  Blood Products/ Modifiers/Volume
Expanders    8240102000E575  Epogen      Epoetin Alfa lnj 40000
Unit/ML      16.00%  Blood Products/ Modifiers/Volume
Expanders    8240157000E520  Neulasta      Pegfilgrastim Jnj 6
MG/0.6ML      16.ocr  Blood Products/ Modifiers/ Volume
Expanders    83334030002120  lprivask      Desirudin For lnj 15
MG      15.50%  Blood Products/ Modifiers/ Volume
Expanders    85100028352120  ldelvlon      Coagulation Factor IX (Recomb}
(rlX-FP) For lnj 500 Unit      15.50%  Blood Products/ Modifiers/ Volume
Expanders    8240152000E525  Neupogen      Fflgrastfm lnJ 300
MCG/ML      16.00%  Blood Products/ Modifiers/Volume
Expanders    8240101510E588  Aranesp {Albumin Free)      Darbepoetin
Alfa-Polysorbate 80 Soln lnj 300 MCG/0.GML      16.00%  Blood Products/
Modifiers/Volume Expanders    8240104010£515  Mircera      Methoxy Polyethylene
Glycol-Epoetin Beta lnj 50 MCG/0.3ML      16.00%  Blood Products/ Modifiers/
Volume Expanders    8240102000E520  Epogen      Epoetin Alfa lnJ 4000
Unit/ML  ---,._).\STl1'A '<    16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240152000E550  Neupogen      Fl1grastim lnj 480 MCG/0.8ML (600
MCG/ML)  _<;S<· o----- - -:;-.,._ _.....h,. '\,    16.00%  Blood Products/
Modifiers/ Volume Expanders    85100028206440  BeneFIX      Coagulation Factor
IX (Recombinant) For lnj Kit 1000 Unit  ://"
'/,"-    21.00%  -  ---            ' { Com_r.ato N. \ (l/: 1 9 umero;m\,f,, ·.
----0-."..;.:::,!  ,'    -..,. ),. f''k  Q,•,  -()  \V'"v -'  =- ,0  '  fr,_,,
-os o-r.:: C. r,,.v  --- ·•°"<-c;,-,,': =- ....,  ( 
 

--------------------------------------------------------------------------------

[image00058.jpg]
                     Blood Products/ Modifiers/ Volume
Expanders  82401015102020  Aranesp (Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Sein lnj 40 MCG/ML  16.00%  Blood Products/ Modifiers/ Volume
Expanders  82401015102040  Aranesp (Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Soln lnj 100 MCG/ML  16.00%  Blood Products/ Modifiers/ Volume
Expanders  8240101510E558  Aranesp (Albumin Free}  Darbepoetin Alfa-Polysorbate
80 Soln lnj 200 MCG/ML  16.00%  Blood Products/ Modifiers/Volume
Expanders  8240104010E545  Mircera  Methoxy Polyethylene Glycol-Epoetin Beta lnj
200 MCG/0.3ML  16.00%  Blood Products/ Modifiers/Volume
Expanders  85100010402135  Adynovate  Anlihemoph!llc Factor Recomb Pegylated For
_]nj 750 Unit  15.50%  Blood Products/ Modifiers/Volume
Expanders  84100040002025  Cyklokapron  TranexamfcAcid NSoln 1000 MG/10Ml {100
MG/ML)  16.00¾  Blood Products/ Modifiers/Volume
Expanders  8240102000E510  Epogen  Epoetin Alfa lnj 2000 Unit/ML
.  16.00%  Blood Products/ Modifiers/Volume Expanders  82401015102080  Aranesp
{Albumin Free)  Darbepoetin Alfa-Po!ysorbate 80 So!n fnj 500
MCG/ML  16.00%  Blood Products/ Modifiers/ Volume
Expanders  8240104010E545  Mircera  Methoxy Polyethylene Glycol-Epoetin Beta lnj
200 MCG/0.3ML  16.00%  Bone Density
Regulators  30044530002020  Pro!ia  Denosumab lnj 60 MG/Ml  15.75%  Bone Density
Regulators  3004405510E140  Natpara  Parathyroid Hormone {Recombinant) For lnj
Cartridge 100 MCG  16.00%  Bone Density
Regulators  3004405510E110  Natpara  Parathyroid Hormone (Recombinant) For lnj
Cartridge 25 MCG  16.00%  Bone Density
Regulators  30044070002020  Forteo  Teriparatide {Recombinant) lnj 600
MCG/2.4Ml  16.00%  Bone Density Regulators  30044530002030  Xgeva  Denosumab lnj
120 MG/1.7ML  16.00%  Bone Density
Regulators  3004405510E120  Natpara  Parathyroid Hormone {Recombinant) For lnj
Cartridge 50 MCG  16.00%  Bone Density
Regulators  3004405510E130  Natpara  Parathyroid Hormone (Recombinant) For lnj
Cartridge 75 MCG  16.00%  Cardiovascular
Agents  37100020000305  Keveyis  Dlchlorphenamide Tab 50 MG  15.50%  CASTLEMAN
DISEASE  99473080002120  Sytvant  Si1tuximab For IV Infusion 100
MG  16.00%  CASTLEMAN DISEASE  99473080002140  Sylvant  Siltuximab For IV
Infusion 400 MG  16.00%  Central Nervous System Agents  62403060450560  Rebif
Rebidose Titration  Interferon Beta-la lnj 6 X 8.8 MCG/0.2ML & 6X 22
MCG/0.5ML  16.50%  Central Nervous System
Agents  624030604SE540  Rebif  Interferon Beta-la lnj 44 MCG/O.SML(24MU/ML) (88
MCG/ML)  16.50%  Central Nervous System Agents  6240306045D560  Rebif Rebidose
Titration  Interferon Beta-la lnj 6 X 8.8 MCG/0.2Ml & 6X 22
MCG/0.5ML  16.50%  Central Nervous System
Agents  74400020202140  Xeomin  lncobotu!inumtoxlnA For IM lnj 200
Unit  15.50%  Central Nervous System Agents  6240306045E540  Rebif  Interferon
Beta-la lnj 44 MCG/0.5Ml (24MU/ML) {88 MCG/Ml)  16.50%  Central Nervous System
Agents  62403060450520  Rebif Rebidose  Interferon Beta-la lnJ 22 MCG/0.5ML
{12MU/ML} (44 MCG/Ml}  16.50%  Central Nervous System
Agents  624030604-50520  Rebif Rebidose  Interferon Beta-la fnj 22MCG/0.SML
(12MU/ML) (44 MCG/ML)  16.50%  Central Nervous System
Agents  624030604-50560  Rebif Rebldose TTtration  Interferon Beta-la lnj 6X 8.8
MCG/0.2Ml& 6 X 22 MCG/0.5Ml  16.50%  Central Nervous System
Agents  62403060450520  Reb!f Rebldose  Interferon Beta-la lnj 22 MCG/0.SML
(12MU/Ml) (44 MCG/ML)  16.50%  Central Nervous System
Agents  6240306045F530  AvonexPen  Interferon Beta-la IM lnj Kit30
MCG/0.SML  16.75%  Central Nervous System Agents  62609
2300120  Nuedexta  DextromethorphanHBr-Quinidine Sulfate Cap 20-10
MG  15.50%  Central Neivous System Agents  6240306045F530  AvonexPen  Interferon
Beta-la IM lnj Kit 30 MCG/0.SML  16.75%  Central Nervous System
Agents  624030604SE540  Rebif  Interferon Beta-la lnj 44 MCG/0.SML (24MU/ML) (88
MCG/Ml)  16.50%  Central Nervous System Agents  6240306045D520  Rebif
Rebldose  Interferon Beta-la lnj 22 MCG/0.SML {12MU/ML) {44
MCG/ML)  16.50%  Central Nervous System
Agents  624030604-5FS30  AvonexPen  Interferon Beta-la IM lnj Kit30
MCG/0.SML  16.75%  Central Nervous System
Agents  624030604-SES40  Reblf  Interferon Beta-la lnj 44 MCG/O.SML(24MU/Ml) (88
MCG/ML}  16.50%  CMV Agents  12200010002020  Vistide  Cidofovir IVlnJ 75
MG/ML  16.00%  CMVAgents  12200020102020  Foscarnet Sodium  Foscarnet Sodium lnJ
24 MG/ML  16.00%  CMV Agents  12200066102120  Va!cyte  Va!gancidovir HCI ForSoln
50 MG/ML (Base Equiv)  16.00%  CMV
Agents  12200066100320  Valcyte  Valganciclovfr HCI Tab 450 MG {Base
Equivalent)  16.00%  CMV Agents  12200030102110  Cytovene  Ganciclovir Sodium
For lnj 500 MG  60.00%  CONGESTIVE HEART
FAILURE  40180050002120  Natrecor  Neslrit!de For lnj 1.5
MG  16.00%  CORTICOSTEROIDS  22100020202011  Dexamethasone Sod
Pho  Dexamethasone Sod Phosphate Preservative Free lnj 10
MG/ML  16.00%  CORTICOSTEROIDS  22100030202115  Solu-MEDROL  Methyfprednisolone
Sodium Succinate For lnJ 500
MG  16.00%  CORTICOSTEROIDS  22100020002900  Dexamethasone  Dexamethasone
Powder  16.00%  CORTICOSTEROIDS  22100030202105  Solu-MEDROL  Methylprednlsolone
Sodium Succlnate For lnj 40
MG  16.00%  CORTICOSTEROIDS  22100020001320  De>:amethasone
Intense!  Dexamethasone Cone 1
MG/ML  16.00%  CORTICOSTEROIDS  22100025402161  Solu-CORTEF  Hydrocortisone
Sodium Succinate PF For lnj 500
MG  16.00%  CORTICOSTEROIDS  22100050101810  Kena!og  TriamcinoloneAcetonide
JnjSusp 40 MG/ML .,..
,-,.-.-....  16.00%  CORTICOSTEROIDS  22100020202900  Dexamethasone
Sodium  Dexamethasone Sodium Phosphate Powder t.\\·\\•...._.'
-.ri.("\'  16.00%  ()·,- --  ,_,,_ 1-,',1  V.  '-'  'f Contra/oN- \ 0  .,
V'''  ";J!J. .,, {.j"5mer,,o1\m::  (J  ..  ': l_ ·.-  , ' 2. I, I  n...  -  \
\\\ '--------------4 
 

--------------------------------------------------------------------------------

[image00059.jpg]
                             0  CORTICOSTEROJDS  22100030202120  Solu-MEDROL  Methylprednisolone
Sodium Succlnate For lnj 1000
MG      16.00%  CORTICOSTEROIDS  2210002000200S  Dexamethasone  Dexamethasone
So!n 0.S
MG/5Ml      16.00%  CORTICOSTEROIDS  22100025402165  Solu-CORTEF  Hydrocortisone
Sodium Succlnate PF For lnj 1000
MG      16.00%  CORTICOSTEROIDS  22100020102900  Dexamethasone
Acetate  Dexamethasone Acetate
Powder      16.1)0%  CORTICOSTEROIDS  22100030202110  So!u-MEDROL  Methylprednlsofone
Sodium Sucdnate For Jnj 125
MG      16.00"  Corticosteroids  22100017001830  Emflaza  Deflazacort Susp 22,75
MG/Ml      lS.50%  CORTICOSTEROIDS  22100020000325  Dexamethasone  Dexamethasone
Tab 1
MG      16.00%  CORTICOSTEROIDS  22100025402150  Solu-CORTEF  Hydrocortlsone
Sodium Succinate PF For lnj 100
MG      16.00%  CORTICOSTEROIDS  22100030202130  Solu-MEDROL  Methylprednlsolone
Sodium Sucdnate For lnj 2000
MG      16J)0%  Corlicosterofds  22100017000340  Emflaza  Def/azacortTab 6
MG      15.50%  Corticosteroids  22100017000360  Emflaza  Deflazacort Tab 30
MG      15.50%  Corticosteroids  22100017000365  Emflaza  Deflazacort Tab 36
MG      15.50%  CORTICOSTEROIDS  22100020000335  Dexamethasone  Dexamethasone
Tab 2
MG      16.00%  CORTICOSTEROIDS  22100025402155  Solu-CORTEF  Hydrocortisone
Sodium Succinate PF For lnj 250
MG      16.00%  CORTICOSTEROIDS  22100050101805  Kenalog  Triamdno!one Acetonide
lnj Susp 10
MG/Ml      16.00%  Corticosteroids  22100017000350  Emflaza  Deflazacort Tab 18
MG      15.50%  CYSTIC FIBROSIS AGENTS  07000070000120  Tobi
Podha!er  Tobramycin lnhal Cap 28 MG      17.10%  CYSTIC FIBROSIS
AGENTS  45302030003030  Katydeco  fvacaftor Packet 75 MG      15.75%  CYSTIC
FIBROSIS AGENTS  07000070002530  Bethk!s  Tobramycin Nebu So!n 300
MG/4Ml      16.00%  CYSTIC FIBROSIS AGENTS  45302030000320  Kalydeco  lvacaftor
Tab 150 MG      15.75%  CYSTIC FIBROSIS
AGENTS  45304020002010  Pu1mozyme  Dornase Alfa fnhal Soln 1
MG/Ml      16.00%  CYSTIC FIBROSIS AGENTS  07000070002520  Kitabls
Pak  Tobramycin NebuSoln 300 MG/SML      41.75%  CVSTIC FIBROSIS
AGENTS  45302030003020  Kalydeco  lvacaftor Packet SO MG      15.75%  Cystinosis
Agents  56400030106530  Procysbi  Cysteamine Bitartrate Cap Delayed Release 75
MG {Base Equiv)      16.00%  Cystinosls
Agents  56400030100140  Cystagon  Cysteamlne Bitartrate Cap 150
MG      15.25%  Cystinosls Agents  56400030106520  Procysbl  Cysteamine
Bitartrate Cap Delayed Release 25 MG (Base Equiv}      16.00%  Cystinosis
Agents  56400030100120  Cystagon  Cysteamine Bltartrate Cap 50
MG      15.25%  DERMATOLOGICALS  90890020002110  BotoxCosmet!c  OnabotutinumtoxinA
(Cosmetic) For lnj 50Unit      16.75%  DERMATOLOGICAlS  90890020002120  Botox
Cosmetic  OnabotulinumtoxinA {Cosmetic) For lnj 100
Unit      16.75%  OERMATOLOGICAlS  90890018002120  Oysport (Glabellar
lines)  AbobotuHnumtoxinA {Glabellar Unes) For lnj 300
Unit      16.75%  DERMATOLOGICAL$  90550085103400  Kenalog  Triamcinolone
AcetonldeAerosol Soln      16.00%  DIAGNOSTIC
PRODUCTS  94200037002105  Cortrosyn  CosyntroplnForlnj 0.25
MG      16.00%  DIAGNOSTIC PRODUCTS  94200090102120  Thyrogen  Thyrotropin Alfa
For lnj 1.1 MG      16.7S%  Digestive
Enzymes  51200024006760  Creon  Pancrelipase {lip-Prot-Amyl) DR Cap
24000-76000-120000 Unit      16.00%  Digestive
Enzymes  51200024006750  Pancreaze  Pancrellpase (Up-Prot•Amyl} OR Cap
16800-40000-70000 Unit      16.00%  Digestive
Enzymes  51200024006705  Creon  Pancrefipase {llp•Prot-Amyl) DR Cap
3000-9500---15000 Unit      16.00%  Digestive
Enzymes  51200024006780  Creon  Pancrelipase (Lip-Prot-Amyl) DR Cap
36000-114000-180000 Unit      16.00%  Digestive
Enzymes  51200024006754  Pancreaze  Pancrel!pase (Up-Prot-Amyl) DR Cap
21000-37000-61000 Unit      16.00%  Digestive
Enzymes  51200024006710  Pancreaze  Pancre!ipase (lip-Prot-Amyl) DR Cap
4200-10000-17500 Unit      16.00%  Digestive
Enzymes  51200060002030  Sucraid  Sacrosldase Soln 8500
Unit/Ml      16.00%  Digestive Enzymes  51200024006734  Pancreaze  Pancrelipase
{lip-Prot-Amyl) DR Cap 10500-25000-43750 Unit      16.00%  Digestive
Enzymes  51200024006740  Creon  Pancrelipase (Up-Prot-Amyl) OR Cap
12000-38000-60000 Unit      16.00%  Digestive
Enzymes  51200024006720  Creon  Pancreflpase (Lip-Prot-Amyl) DR Cap
6000-19000-30000 Unit      16.00%  Direct Muscle
Relaxants  75200010101920  Ryanodex  Dantrolene Sodium For IV Susp 250
MG      16.00%  ENDOCRINE AND METABOLIC AGENTS- MISC.  30080050106440  lupron
Depot-Ped  leuprolide Acetate For lnj Pediatric Kit 15 MG      16.00%  ENDOCRINE
AND METABOLIC AGENTS - MISC.  30170070106420  SandoSTATIN LAR Depot  Octreotide
Acetate For IM lnj Kit 20 MG      16.50%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002120  Somavert  Pegvisomant For lnj 10 MG (As Protein)  ,,,';_
\\S l R/..• ~''.(,_    15.75%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30454060000330  Samsca  Tolvaptan Tab 30 MG  ,.,i·,• .6
•-.rr,".,    16.75%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30905070000120  Zemplar  Parica[citol Cap 2 MCG  .(_/ µ "i,,,
"I    16.00%          t '{tContrato N • ! ()      umero :  '  ,1 5
#  ,  tf(>  y  [" "'·-·  .  '  , \ \\\ ',  c,1." o  \ v'\'· ., .
_.'7,  v  '8o.,,. E-51'-' 
 

--------------------------------------------------------------------------------

[image00060.jpg]
                       '  1  .. (f  i '  . !!7  .  '  ENDOCRINE AND METABOLIC
AGENTS- MISC.  30906550002020  Aldurazyme  Laronidase Soln For IV Infusion 2.9
MG/5Ml      15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908565107320  l(uvan  Sapropterin Dlhydrochloride Soluble Tab 100
MG      16.75%  ENDOCRINE ANO METABOLIC AGENTS-
MISC.  30908060002950  Buphenyl  Sodium Phenylbutyrate Oral Powder 3
GM/Teaspoonful      24.00%  ENDOCRINE AND METABOLIC AGEITTS-
MISC.  30080050106420  lupron Depot-Ped  leupro!ide Acetate For lnj Pediatric
Kit 7.S MG      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170050102040  Somatuline Depot  Lanreotide Acetate Extended Release lnj
120 MG/0.SML      16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC,  30170075401930  Slgnlfor LAR  Pasireotide Pamoate For IM ERSusp 40 MG
{Base Equiv)      16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30904520002920  Cystadane  *Betalne Powder For Oral
Solution*••      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30905225100340  Senslpar  Clnacalcet HCI Tab 90 MG {Base
Equiv)      16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908230000320  Carbaglu  Carglumic Acid Tab 200
MG      16.00%  ENDOCRINE AND METABOLIC AGENTS- MISC.  30090040102020  Ganlrelix
Acetate  GanfrellxAcetate lnj 250 MCG/0.5Ml      15.25%  ENDOCRINE AND METABOLIC
AGENTS- MISC,  30170050102025  Somatuline Depot  lanreotideAcetateExtended
Release lnj 60 MG/0.2Ml      16.75%  ENDOCRINE ANO METABOLIC AGENTS-
MISC.  30170075202040  Signifor  Pasireotide Diaspartate lnj 0.9 MG/Ml(Base
Equiv)      16.00%  ENDOCRINE AND METABOLIC AGENTS
MISC.  30180060002160  Somavert  Pegvlsomant For lnj 30 MG {As
Protein)      15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30904045000120  Orfadln  Nitisinone Cap 5 MG      16.00%  ENDOCRINE ANO
METABOLIC AGENTS MISC.  30905225100320  Sensipar  Cinacalcet HCl Tab 30 MG {Base
Equiv)      16.75%  ENDOCRINE ANO METABOLIC AGENTS
MISC.  30908030000920  Ravicti  Glycerol Phenylbutyrate Uquld 1.1
GM/Ml      16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30080050156420  Lupron Depot-Ped  leuprolideAcetate {3 Month) For lnj
Pediatric Kit 11.25 MG      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30150085102120  Egrifta  Tesamorelin Acetate For lnj 1 MG {Base
Equiv)      16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170070106430  SandoSTATIN lAR Depot  Octreotide Acetate For IM lnj Kit
30 MG      16.50%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002130  Somavert  Pegvlsomant For lnj 15 MG (As
Protein)      15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30903610102110  Fabrazyme  Agalsidase beta For IV Soln 5
MG      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30905070000140  Zemp!ar  Parkalcitol Cap 4 MCG      16,00%  ENDOCRINE AND
METABOLIC AGENTS- MISC.  30906850002020  Elaprase  ldursulfase So!n for IV
Infusion 6 MG/3Ml (2 MG/Ml)      15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30080045106450  Supprelin lA  Histrelin Acetate (CPP) Implant Kit 50
MG      15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170050102030  Somatuline Depot  Lanreotide Acetate Extended Release lnJ
90 MG/0.3Ml      16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC,  30170075401920  Signifor LAR  Paslreotide Pamoate For 1M ER Susp 20 MG
(Base Equiv}      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30904045000130  Orfadin  Nltls!none Cap 10 MG      16.00%  ENDOCRINE AND
METABOLIC AGENTS - MISC,  30905225100330  Sensipar  Cinaca!cet HCI Tab 60 MG
{Base Equiv)      16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908060000320  Buphenyl  Sodium Phenylbutyrate Tab 500
MG      16.00%  ENDOCRINE AND METABOLIC AGENTS- MISC.  30080050106430  Lupron
Depot-Ped  Leupro!ide Acetate For lnj Pediatric Kit 11.25
MG      16.00%  ENDOCRINE AND METABOllCAGENTS-
MISC.  30170070106410  SandoSTATIN LAR Depot  Octreotide Acetate For IM !nj Kit
10 MG      16.50%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30170075401940  Slgnifor LAR  Pasireotide Pamoate For IM ERSusp 60 MG
(Base Equiv)      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30454060000320  Samsca  Tolvaptan Tab 15 MG      16.75%  ENDOCRINE AND
METABOLIC AGENTS- MISC.  30905070000110  Zemplar  Paricakitol Cap 1
MCG      16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30906050002120  Myalept  Metreleptln For Subcutaneous lnj 11.3
MG      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30908565103020  Kuvan  Sapropterin Oihydrochloride Powder Packet 100
MG      16.75%  ENDOCRINE AND METABOllC AGENTS-
MISC.  30170070102030  Octreotide Acetate  Octreotide Acetate lnj 1000 MCG/Ml (1
MG/Ml)      52.25%  ENDOCRINE ANO METABOLIC AGENTS-
MISC,  30080050156440  lupron Depot-Ped  leupro!ide Acetate (3 Month) For lnj
Pediatric Kit 30MG      16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30150085102130  Egrifta  Tesamorelin Acetate For lnj 2 MG (Base
Equiv)      16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170075202020  Slgnifor  Pas!reotlde Diaspartate lnj 0.3 MG/Ml(Base
Equiv}      16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30180060002140  Somavert  Pegvisomant For lnJ 20 MG {As
Protein)      15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30903610102120  Fabrazyme  Agalsidase beta For IV Soln 35
MG      16.00%  ENDOCRINE ANO METABOllCAGENTS-
MISC.  30905070002010  Zemplar  Paricalcitol IV So!n 2
MCG/Ml      16.00¾  ENDOCRINE AND
METABOllCAGENTS-MISC.  30907030052020  Vimlzim  E!osulfase Alfa Sain For JV
Infusion 5 MG/SMl (1MG/ML)      16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC,  30170070102005  Octreotide Acetate  Octreotide Acetate lnj 50 MCG/Ml
{0.05 MG/Ml)  .,- ,<: ,,- -. - .,    52.25%  ENDOCRINE AND
METABOllCAGENTS-MISC.  30907715002120  lumizyme  A!glucosfdase Alfa For IV Soln
50 MG      15.75%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30170070102015  Octreotide Acetate  Octreotide Acetate lnj 200 MCG/ML
(0.2 MG/Ml}  /: \·\'.,_.,_,_ - < "' "l (.:'., "'--.    52.25% .  ENDOCRINE AND
METABOLIC AGENTS- MISC.  30170070102020  Octreotide Acetate  Octreotide Acetate
tnj 500 MCG/Ml {O.S MG/Ml)  .t /:f'- ,,""'i' \\.    52.25%  ENDOCRINE AND
METABOLIC AGENTS- MISC,  30080055102020  Synarel  Nafarelln Acetate Nasal Soln 2
MG/ML  i v' // \\ l,i :;\\    16.00%  -,..., .•..        i !  ·~,uraro Ntimero
X•;'\(1 \\                  (fl -,..''"(,\ ',·.  -;•J 0 
 

--------------------------------------------------------------------------------

[image00062.jpg]
                       ENDOCRINE AND METABOLJCAGENTS-
MISC.  30160045002020  lncre!ex  Mecasermin Jnj 40 MG/4Ml (10
MG/Ml)    16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170075202030  Signifor  Pasireotide Diaspartate lnj 0.6 MG/ML (Base
Equiv)    16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002150  Somavert  Pegvisomant For lnj 25 MG {As
Protein)    15.75%  ENDOCRINE AND METABOLIC AGEITTS-
MISC.  30904045000110  Orfadfn  Nitisinone Cap 2 MG    16.00%  ENDOCRINE AND
METABOLIC AGENTS - MISC.  30905070002020  Zemplar  Parica!citol IV Sain 5
MCG/ML    16.00%  ENDOCRINE AND METABOUCAGENTS-
MISC,  30907535002020  Nagla2.yme  Galsulfase Soln For JV Infusion 1
MG/Ml    15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30170070102010  Octreotide Acetate  Octreotide Acetate lnj 100 MCG/ML
{0.1MG/Ml)    52.25%  ENZVME REPLACEMENT  20000050002025  Adagen  Pegademase
Bovine lnj 250 Unit/ML    16.00%  Emyme
Replacements/Modifiers  30903875203020  Xuriden  Uridlne Triacetate Oral
Granules Packet2 GM    15.50%  Enzyme
Replacements/Modifiers  30905610002040  Strenslq  Asfotase Alfa Subcutaneous lnj
40 MG/Ml    15.50%  Enzyme
Replacements/Modifiers  30906360002020  Kanuma  Sebelipase Alfa IV Sain 20
MG/10Ml (2MG/ML)    15.50%  Enzyme
Replacements/Modifiers  309056100020S0  Strenslq  Asfotase Alfa Subcutaneous Jnj
80 MG/0.8ML    15.50%  En2.yme
Replacements/Modifiers  30905610002020  Strensiq  Asfotase Alfa Subcutaneous lnj
18 MG/0.45Ml    15.50¾  Emyme
Replacements/Modifiers  30905610002030  Strensiq  Asfotase Alfa Subcutaneous lnj
28 MG/0.7Ml    15.50¾  Emymes  99350035002120  Xiaflex  Co!lagenase dostridium
Histo!ytkum For lnj 0.9
MG    16.75%  Enzymes  99350040102020  Hyfenex.  Hyaturonidase Human lnj 150
Unit/Ml    16.00%  Fertility Regulators  30062030052020  Gona\-f RFF
Pen  Follitrop!n Alfa lnj 300 Unit/0.SML    15.25%  Fertility
Regulators  30062030102030  FollistimAQ  Fo!litropin Beta lnj 600
Unit/0.72Ml    22.80%  Fertility
Regulators  30062030102006  FollistimAQ  Follltropin Beta lnj 150
Unit/0.5Ml    22.80%  Fertility Regulators  30062030052150  Gonal-f  Follitropin
Alfa For Jnj 1050 Unit    15.25%  Fertility
Regulators  30062090102112  Brave!le  UrofollitroplnPurified For fnj 75
Unit    15.25%  Fertility Regulators  30062030052040  Gonal-f RFF
Pen  Follltropin Alfa lnj 900 Unit/1.5ML    15.25%  Fertility
Regulators  30062030102040  FollistlmAQ  Follitropin Beta lnj 900
Unit/1.08ML    22.80%  Fertility
Regulators  30062030102003  FollistimAQ  Follitropln Beta lnj 75
Unit/0.SML    22.80%  fertility
Regulators  30062030102020  FollistimAQ  Fol!itrop!n Beta lnj 300
Unit/0.36Ml    22.80%  Fertility
Regulators  30062030052115  Gona\-fRFF  Follttropin Alfa For lnJ 75
Unit    15.25%  Fertility Regulators  30062050002155  Repronex.  Menotroplns For
lnj 75 Unit    15.25%  Fertility Regulators·
.  30062030052140  Gonal-f  FolHtrop!n Alfa For lnj 450
Unit    15.25%  Fertility Regulators  30062050002175  Menopur  Menotropins For
Subcutaneous lnj 75 Unit    15.25%  GASTROINTESTINAL AGENTS-
MISC.  52300020112900  Metoclopramide HCI Mo  Metoc!opramide HCI Monohydrate
Powder    16.00%  GASTROINTESTINAlAGENTS- MISC.  52700025000140  Cholbam  Cholic
Acid Cap 250 MG    16.00%  GASTROINTESTINAL AGENTS -
MISC.  52300020102900  Metodopramide HCI  Metodopramide HCI
Powder    16.00%  GASTROINTESTINAlAGENTS- MISC.  52700025000120  Cho!bam  CholJc
Acid Cap 50 MG    16.00%  Genitourinary
Agents  99200030000110  Cuprimine  Pen!dllamine Cap 250
MG    15.50%  GENITOURINARY AGENTS-
MISCEllANEOUS  56500010002010  Rimso-50  Dlmethyl Sulfoxide Soln
50%    16.00%  GOUT AGENTS  68000050002020  Krystexxa  Peglot!case lnj 8
MG/Ml(For IV Infusion)    16.75%  Growth Hormones  30100020002066  Nordltropin
Flex.Pro  Somatropln lnj 30 MG/3Ml    17.25%  Growth
Hormones  30100020002140  Nutropin  Somatropin For lnJ 10 MG    16.75%  Growth
Hormones  30100020002178  Genotropin MiniQuick  Somatropln For lnj 1.4
MG    16.75%  Growth Hormones  30100020102130  Salzen  Somatropln
{Non-Refrigerated) For lnJ 8.8 MG    16.25%  Growth
Hormones  301000200020$0  Norditrop!n  Somatropin lnJ 5
MG/1.5Ml    17.25%  Growth Hormones  30100020002062  Norditropin  Somatropin lnj
15 MG/1.5Ml    17.25%  Growth Hormones  30100020002132  Humatrope  Somatropin
For lnJ 12 MG {36 Unit)    16.75%  Growth Hormones  30100020002174  Genotropin
MiniQu!ck  Somatropin For lnj 1 MG    16.75%  Growth
Hormones  30100020102121  Serostlm  Somatropin {Non-Refrigerated) For
Subcutaneous lnj 5 MG    16.00%  Growth
Hormones  30100020002125  Humatrope  Somatropln For lnJ 6 MG (18
Unit)    16.75%  Growth Hormones  30100020002170  Genotropin
MJniQuick  Somatropin For lnj 0.6 MG ,,,, ·-··--    16.75%  Growth
Hormones  30100020102118  Serostim  Somatropin {Non-Refrigerated) For
Subcutaneous lnj 4 MG ,i" r'-8• ::T-:'_,._v    16.00%  Growth
Hormones  30100020002118  Nordftropin  SOMATROPJN FOR !NJ 4 MG {12 UNIT)  /
.,,,., ....---- ... "()·'\.,_  16.50%              ! <',? .•  \i-
\  ".  1  mer0,  11\"  --.,.,,.,  I [""9 ...
r  •'  \tr(-··.1521  ,  ,,...  f  r,  ri,,  \.(,\.·"' Ji' 0  v  -.;-',,.,,
''-"..--=!:•---- ,,,Y  1: ?s o!:=. sr  ( 
 

--------------------------------------------------------------------------------

[image00063.jpg]
                         Growth Hormones  30100020002150  Humatrope  Somatrop!n
For Jnj 24 MG  16.75%  Growth Hormones  30100020002180  Genotropin
MlniQuick  Somatropin For lnj1.6 MG  16.75%  Growth
Hormones  30100020002015  Nutropin AQ NuSpin 5  Somatropin lnj 5
MG/2ML  16.75%  Growth Hormones  30100020002127  Norditropln  SOMATROPIN FOR INJ
8 MG  16.50%  Growth Hormones  30100020002172  Genotropln MinJQukk  Somatropin
For lnj 0.8 MG  16.75%  Growth Hormones  30100020102120  Saizen  Somatropin
(Non-Refrigerated) For lnj 5 MG  16.25%  Growth
Hormones  30100020102132  Serostim  Somatropin {Non-Refrigerated) For
Subcutaneous lnj8.8 MG  16.25%  Growth Hormones  30100020002064  Nutropin AQ
NuSpin 20  Somatropin lnj 20 MG/2ML  16.75%  Growth
Hormones  30100020002134  Genotrop!n  Somatropln For lnj 12 MG {13.8 MG
overfill)  16.75%  Growth Hormones  30100020002176  Genotropin
MiniQuick  Somatropin For lnj1.2 MG  16.75%  Growth
Hormones  30100020102125  Serostim  Somatropin (Non-Refrigerated) For
Subcutaneous lnj 6 MG  16.00%  Growth
Hormones  30100020002121  Genotropln  Somatropln For Subcutaneous lnj 5
MG  16.75%  Growth Hormones  30100020002120  Humatrope  Somatropin For lnj 5
MG  16.75%  Growth Hormones  30100020002166  Genotropin MiniQuick  Somatropln
For lnj 0.2 MG  16.75%  Growth Hormones  30100020002182  Genotrop!n
MiniQuick  Somatropln For Jnj1.8 MG  16.75%  Growth
Hormones  30100020002056  Nordltropln FlexPro  Somatropin lnj10
MG/1.SML  17.25%  Growth Hormones  30100020002020  NutropinAQ  Somatropin lnj10
MG/2Ml  16.75%  Grmvth Hormones  30100020002123  Omnitrope  Somatropin For
lnj5.8 MG  16.25%  Growth Hormones  30100020002168  Genotropin
MiniQuick  Somatropln For lnj 0.4 MG  16.75%  Growth
Hormones  30100020002184  Genotropin MiniQuick  Somatropln For Jnj 2
MG  16.75%  H-2 Antagonists  49200030112020  Famotidine Premixed  Famotldine in
NaCl 0.9% IV Soln 20 MG/SOML  16.00%  H·2
Antagonists  49200010002900  Cimetidlne  Cimetidine
Powder  16.00%  HEMATOLOGICAL AGENTS - MISC.  85550060102120  Ceprotin  Protein
C Concentrate {Human) For IV Soln 500 Unit  16.00%  HEMATOLOGICAL AGENTS-
MISC.  85550060102140  Ceprotin  Protein C Concentrate {Human) For IV Soln 1000
Unit  16.00%  HEMATOlOGICALAGENTS- MISC.  85800050002020  Soliris  Ecul!wmab IV
Soln 10 MG/Ml {For Infusion)  15.75%  Hematopoietic Growth
Factors  82403060002120  Neumega  Oprelvekln For lnj 5 MG  16.25%  Hematopoietic
Growth Factors  82402050002025  Leukine  5argramostim lnj500
MCG/ML  16.75%  Hematopoietic Growth
Factors  8240S060002130  Nplate  Romiplostim For lnJ 500
MCG  16.75%  Hematopoletic Growth Factors  82405030100310  Promacta  Eltrombopag
O!amine Tab 12.5 MG (Base Equiv)  16.75%  Hematopoietic Growi:h
Factors  82401520002012  Neupogen  F!lgrastim lnj 480 MCG/1.6Ml (300
MCG/Ml)  16.00%  Hematopoletic Growth
Factors  82402050002120  Leukine  Sargramostim Lyophftlzed For lnJ 250
MCG  16.75%  Hematopoietic Growth
Factors  8240152070£530  Grano:  Tbo-Fi!grastim Soln Prefil!ed Syringe 300
MCG/0.SML  16.00%  Hematopoietic Growth
Factors  82405030100320  Promacta  EltrombopagO!amine Tab 25 MG (Base
Equiv)  16.75%  Hematopoietic Growth
Factors  82401060102050  Omontys  Peginesatide Acetate 5oln lnj10
MG/Ml  16.00%  Hematopoietic Growth
Factors  82405030100340  Promacta  EltrombopagOlamine Tab 75 MG {Base
Equiv)  16.75%  Hematopoietic Growth
Factors  82401060102055  Omontys  Peglnesatlde Acetate Soln lnj 20
MG/2ML  16.00%  Hematopoietic Growth
Factors  82405060002120  Np!ate  Romiplostim For lnJ 250
MCG  16.75%  Hematopoietic Growth Factors  82401020002015  Epogen  Epoetin Alfa
lnj 3000 Unit/ML  16.00%  Hematopoietlc Growth
Factors  82401020002050  Epogen  Epoetin Alfa lnj 20000
Unit/ML  16.00%  Hematopoietic Growth
Factors  8240152070E540  Granix  Tbo-Filgrastim Sain Prefil/ed Syringe 480
MCG/0.8ML  16.00%  Hematopoietic Growth
Factors  82405030100330  Promacta  Eltrombopag Olamine Tab 50 MG (Base
Equiv)  16.75%  HEREDITARY ANGIOEDEMA  85820040102020  Firazyr  lcatibant
Acetate lnj 30 MG/3Ml {Base Equivalent)  15.75%  HEREDITARY
ANGIOEDEMA  85840030002020  Kalb!tor  Ecallantide loj10
MG/ML  16.00%  HEREDITARY ANGIOEDEMA  85802022006420  Berinert  Cl Esterase
Inhibitor (Human) For IV lnj Kit 500 Unit  16.25%  HEREDITARY
ANGlOEDEMA  85802022102130  Ruconest  Cl Esterase Inhibitor (Recombinant) For IV
lnJ 2100 Unit  16.00%  HEREDITARY ANGIOEDEMA  85802022002120  Cinryze  Cl
Esterase Inhibitor (Human) For IV lnj 500 Unit-  15.25%  Hormonal Agents,
Stimulant/Replacement/Modifying  30062022052220  Ovidrel  Choriogonadotropln
Alfa loj 250 MCG/0.5Ml  15.50%  Hormonal Agents,
Stimulant/Replacement/Modifying  30062020002140  Chorionic
Gonadotropin  ChorionlcGonadotropin For lnj10000 Unit ;,,• , ,\\,:, I J-..{_/:.,
- ''<.._/ f '' .,...-_,_.:. ·· ".. '-t,,_  15.50%  Hormonal Agents, Suppressant
{Pituitary)  21404010101840  Depo•Provera  Medroxyprogesterone Acetate IM Susp
400 MG/ML ·':c., t'"\  15.50%  , ,C'/!rjc"  ""'/,-·  0  / · '  ntrato N·umero
'0j\ \I\ :  ,,  9 ( - '  ,,,  (f  f)')i  \_ ) -- " ,, '  h\  \; (.,\;1  -;;-Q'
I  N-,  \.,½y .._"--""'--=!.:.:;  -  ., 0 .-:::: c.J>,,,,. 
 

--------------------------------------------------------------------------------

[image00064.jpg]
                   HYPNOT!CS/SEDAllVES/SLEEP DISORDER
AGENTS  60250070000130  Hetlioz  Tasimelteon Capsule 20
MG  16.00%  IMMUNOGLOBUUNS  19100020102046  Octagam  Immune Globulfn (Human) IV
Soln 25 GM/SOOML  24.25%  IMMUNOGLOBULINS  19100020102125  CARIMUNE  Immune
Globulfn (Human) IV For Soln 6
GM  25.00%  IMMUNOGLOBULINS  19100020302080  Gammagard  Immune Globulin {Human)
IV or Subcutaneous Soln 30
GM/300Ml  27.55%  IMMUNOGLOBULINS  19100020102020  Flebogamma  Immune Globulin
{Human) IVSoln 0.5 GM/10Ml  18.00¼  IMMUNOGLOBULINS  19100020102113  Gammagard
S/D  Immune Globulin (Human) IV For Soln 0.5
GM  27.55%  IMMUNOGLOBULINS  19100020202058  Hizentra 20%  Immune Globulin
(Human) Subcutaneous lnj 4
GM/20Ml  24.50%  IMMUNOGLOBULINS  191000SOOOE540  RhoGAM Ultra-Filtered P  l Rho
D Immune Globulin IM So1n PrefSyr 1500 Unit
(300MCG}  16.00%  IMMUNOGLOBUUNS  19990002356450  Hyqvia  Im mun Glob lnj 30
GM/300Ml-Hyaluron lnj 2400 Unt/15 Ml
Kit  20.00%  IMMUNOGLOBULINS  19100020102060  Gamunex  Immune Globulfn (Human)
IVSoln 1 GM/10Ml  24.25%  IMMUNOGLOBULINS  19100020102130  Gammagard S/D  Immune
Globulfn (Human) IV For Soln 10
GM  27.55%  IMMUNOGLOBULINS  19100020302084  Gamunex-C  Immune Globulin (Human)
IV or Subcutaneous So!n 40
GM/400Ml  23.00%  IMMUNOGLOBULINS  19100020102090  Privigen  Immune Globulin
{Human} IV Soln 40 GM/400ML  19.00%  IMMUNOGLOBULINS  19100020202050  Hfzentra
20%  Immune Globulin (Human} Subcutaneous lnj 1
GM/5ML  24.50%  IMMUNOGLOBULINS  19100050002060  WinRhoSDF  Rho D Immune
Globulin (Human) lnj 1500
Unit/1.3ML  17.75%  IMMUNOGLOBULINS  19990002356430  Hyqvia  Im mun Glob lnj 10
GM/100ML-Hya1uron fnj 800 Unt/5 Ml
Kit  20.00%  IMMUNOGLOBULINS  19100005002200  Cytogam  Cytomegalovirus Immune
Globulin (Human) IV lnj  18.00%  IMMUNOGLOBULINS  19100020102112  GAMMAR-P
I.V.  IMMUNE GLOBULIN (HUMAN} IV FORSOLN 1
GM  31.25%  IMMUNOGLOBULINS  19100020202054  Hizentra 20%  Immune Globulin
(Human) Subcutaneous lnJ 2
GM/10ML  24.50%  IMMUNOGLOBULINS  19100050002065  WinRhoSDF  Rho D Immune
Globulin (Human) lnj 15000
Unit/13ML  17.75%  IMMUNOGLOBULINS  19990002356440  Hyqvla  lmmun Glob lnj 20
GM/200ML-Hyaluron lnj 1600 Unt/10 ML
Kit  20.00%  IMMUNOGLOBULINS  19100020102120  Gammagard S/D  Immune Globuffn
(Human} JV For So!n 5
GM  27.55%  IMMUNOGLOBULINS  19100020102034  Flebogamma  Immune Globulin (Human)
lVSo!n 2.5 GM/50ML  25.00%  IMMUNOGLOBULINS  19100020102068  Blvlgam  Immune
Globulin (Human) N So!n 5
GM/50ML  24.25%  JMMUNOGLOBULINS  19100020302068  Gammagard  Immune Globulin
{Human) IV or Subcutaneous Sain 5
GM/50ML  27.55%  IMMUNOGLOBULIN5  19100020102064  Gamunex  Immune G!obultn
{Human) IVSo!n 2.5
GM/25ML  24.25%  IMMUNOGLOBULINS  19100020202020  Vivaglobln  Immune G!obulfn
(Human} Subcutaneous lnj 160 MG/ML
(16%)  23.75%  IMMUNOGLOBUUNS  19100050002055  WinRhoSDF  Rho D Immune Globulin
(Human) lnj 5000
Unit/4.4Ml  17.75%  IMMUNOGLOBUUNS  19990002356425  Hyqvia  lmmun Glob lnJ 5
GM/50ML-Hya!uron lnj 400 Unt/2.5 ML
Kit  20.00%  IMMUNOGLOBULINS  19100020102030  Octagam  Immune Globulin {Human)
IV Soln 1 GM/20ML  24.25%  IMMUNOGLOBULINS  19100020102117  carimune NF  Immune
Globulin (Human} N For Sain 3
GM  25.00%  IMMUNOGLOBULINS  19100020202065  Hizentra  Immune Globulin (Human)
Subcutaneous lnj 10
GM/SOML  24.50%  IMMUNOGLOBULINS  1910005000ES50  Rhophylac  Rho D Immune
Globulin Sol Pref Syr 1500 Unt/2ML
(300MCG/2ML)  18.25%  IMMUNOGLOBULINS  19100020102063  Octagam  Immune Globulin
{Human} IV Sain 2 GM/20ML  24.25%  IMMUNOGLOBULINS  19100020102135  Carimune
NF  Immune Globulin (Human) IV For Sain 12
GM  25.00%  IMMUNOGLOBULINS  19100050002050  WinRhoSDF  Rho D Immune Globulin
(Human) lnj 2500
Unlt/2.2ML  17.75%  IMMUNOGLOBULINS  19990002356420  Hyqvia  lmmun Glob lnj 2.5
GM/2SML-Hyaluronlnj 200 Unt/1.25 ML
Kit  20.00%  IMMUNOGLOBULINS  19100020002200  GamaSTAN S/D  Immune Globulin
(Human) tnj  23.75%  IMMUNOGLOBULINS  19100020102044  F!ebogamma DIF  Immune
Globulin (Human) IV Solo 20
GM/400ML  25.00%  IMMUNOGLOBUUNS  19100020302064  Gammagard  Immune Globulin
(Human) IV or Subcutaneous Sain 2.5
GM/2SML  27.55%  IMMUNOGLOBULINS  19100020102115  Gammagard 5/D  Immune Globulin
{Human) JV ForSo!n 2.5
GM  27.55%  IMMUNOGLOBULINS  19100020102205  GAMJMUNEN  IMMUNE GLOBULIN (HUMAN)
IV SOLN 5%  47.75%  IMMUNOGLOBULINS  19100020302060  Gammagcird  Immune Globulin
!Human) IV or Subcutaneous Sain 1
GM/lOMl  27.55%  IMMUNOGLOBULINS  19100020102034  Flebogamma  Immune Globulin
(Human) IV Sain 2.5
GM/SOML  25.00%  IMMUNOGLOBULINS  19100020102072  Blvigam  Immune Globulin
{Human) IV Sain10
GM/100Ml  24.25%  IMMUNOGLOBULINS  19100020302072  Gammagard  Immune Globulin
(Human) IV or Subcutaneous Sain 10
GM/lOOML  27.55%  IMMUNOGLOBULINS  19100020102038  Flebogamma  Immune GlobuHn
(Human) IV Sain 5
GM/lOOML'  25.00%  lMMUNOGLOBULINS  19100020102072  Bivigam  Immune Globulin
(Human) IV So!n 10 GM/100ML
,-•;,_</.;\:::-;;>'l'.f'¼r,'  24.25%  IMMUNOGLOBULINS  19100020302072  Gammagard  Immune
Globulin (Human} IV or Subcutaneous Soln 10 GM/lOOML ,:.-: -4,..:>
---"'(\_\'  27.55%            "-f.' '¾','t, '  ·  mcro rt Ill  .  9  \: ( ·
£;  I k " \Q'' '  I  '(/[ ---  V 2,J ,  t \ \\ .._ -----------!  '  "l  \(,1.
'-,  ,/_"'◊  ,  .'<vo.'.\0'  ·• .=,;·c·'."f\·>·:> 
 

--------------------------------------------------------------------------------

[image00065.jpg]
                           IMMUNOGLOBULINS IMMUNOGLOBULINS IMMUNOGLOBULINS
IMMUNOGLOBUUNS IMMUNOGLOBULINS IMMUNOGLOBULINS IMMUNOGLOBULINS IMMUNOGLOBULINS
lMMUNOGLOBULINS  '  ,-....  --..._,_  ¾  "  IMMUNOGLOBULINSImmunological Agents
Immunological AgentsImmunological Agents lmmunolog!cal Agents Immunological
Agents Immunological Agents Immunological Agents Immunological Agents
lmmunosuppressive Agents lmmunosuppressive Agents lmmunosuppressive Agents
lmmunosuppresslve Agents tmmunosuppressive Agents lmmunosuppressive Agents
lmmunosuppressive Agents lmmunosuppressive Agents lmmunosuppressive Agents
lmmunosuppresslve Agents lmmunosuppressive Agents lmmunosuppressive Agents
lmmunosuppressive Agents lmmunosuppressive Agents lmmunosuppressive Agents
lmmunosuppressive Agents ImmunosuppressiveAgents lmmunosuppressive Agents
fmmunosuppressive Agents lmmunosuppressive Agents lmmunosuppressive Agents
lmmunosuppresslve Agents ImmunosuppressiveAgents ImmunosuppressiveAgents
lmmunosuppressive Agents lmmunosuppressive Agents lmmunosuppressive Agents
lmmunosuppressive Agents lmmunosuppressive Agents lmmunosuppresslve Agents
Inflammatory Bowel Agents  :',"'  19100020102068 Bivigam19100020302068
Gammagard19100020102042 Flebogamma19100020102076 F!ebogamma Dlf19100020302076
Gammagard19100020102042 Flebogamma19100020302064 Gammagard19100020102038
F!ebogamma19100020102076 Flebogamma DIF19100020302076 Gammagard 9025055400e520
Taltz  44604055002120 Nuca!a  99403030300620 Myfortic99404070002020
Rapamune99408020002120 Nulojix99402020002010 SandlMMUNE99403030101920
CelJCept99404070000320 Rapamune99405015002120 51mulect  Immune Globulin {Human)
lVSoln S GM/50MLImmune GlobuHn (Human) IV or Subcutaneous Soln 5 GM/50ML Immune
Globul!n (Human) JV Soln 10 GM/200MLImmune Globulin (Human) IV Soln 20
GM/200MLImmune Globulin (Human) IV or Subcutaneous Soln 20 GM/200ML Immune
Globulin {Human) IVSoln 10 GM/200MlImmune Globulin (Human} JV or Subcutaneous
Soln 2.5 GM/25MLImmune Globulin {Human) IV Soln 5 GM/lOOML Immune Globulin
(Human) IV Soln 20 GM/200MLImmune Globulin {Human) JV or Subcutaneous Soln 20
GM/200MLlxekizumab Subcutaneous Soln Prefil!ed Syringe 80 MG/ML Mepol!zumab For
lnj 100 MG  19200040002100 Antivenin Micrurus Fulvil Antivenin Micrurus Fulvlus
For IVSoln  Patlromer Sorbitex calcium For Susp Packet 16.8 GM (Base Eq)
lnfllximab-dyyb For IV lnj 100 MGPatiromer Sorbitex Calcium For Susp Packet 25.2
GM (Base Eq) Etanercept For Subcutaneous lnj 25 MG  99450060203030
Veltassa52505040202120 lnflectra99450060203040 Veltassa66290030002120
Enbrel99450060203020 Ve!tassa99402020000110 SandlMMUNE99402540102220
Atgam99404035000325 Zortress99404080000120 Prograf99402020300150
Neoral99403030300630 Myfortic99404080000105 Prograf99402020000140
SandlMMUNE99403030100120 Ce!ICept99404035000330 Zortress99404080002010
Prograf99402020302020 Neora!99404035000320 Zortress99404080000110
Prograf99402020002005 SandlMMUNE99403030100330 CelfCept99404070000310
Rapamune99405015002110 S!mulect99402020300120 Neoral99403030202120 CelJCept
Intravenous99404070000330 Rapamune99406010000305 lmuran  Patkomer Sorbitex
calcium For Susp Packet 8.4 GM {Base Eq) Cydosporine Cap 25 MGLymphocyte Immune
Globulin Anti-Thymocyte G lnj 50 MG/ML(Eq}Everollmus Tab 0.5 MG Tacro!imus cap 5
MGCyclosporine Modified cap 100 MGMycophenolate Sodium Tab DR 360 MG
(Mycophenolic Add Equiv} Tacrolimus Cap 0.5 MGCyclosporinecap 100 MG
Mycophenolate Mofetil Cap 250 MG Evero!imusTab 0.75 MGTacrolimus lnJ 5
MG/MLCyclosporine Modified Oral So!n 100 MG/Ml Everolimus Tab 0.25 MGTacrolimus
Cap 1 MG Cyclosporine IV So!n 50 MG/MLMycophenolate Mofeti1Tab 500 MG Siro!imus
Tab 0.5 MGBaslliximab For IV Soln 10 MGCyclosporlne Modified cap 25
MGMycopheno!ate Mofetil Hd For IV Soln 500 MG (Base Equiv)Sirolimus Tab 2 MG
Azathioprine Tab SO MG  99402020300130 CycloSPORINE Modified Cyclosporlne
Modified Cap 50 MG  Mycophenolate Sodium Tab DR 180 MG (Mycophenoltc Add Equiv)
Skolimus Oral Soln 1 MG/MLBelatacept For IV Infusion 250 MG Cyclosporine Oral
Soln 100 MG/MLMycophenolate Mofetil For Oral Susp 200 MG/ML Sirolimus Tab 1
MGBasi!ix!mab For IV Soln 20 MG  ,/ ,5..),\,-:,. I f"{"i- -,  ,.;.-.;!' .o·
,,......._. - ·r,"  52503080002120 Entyvio  Vedolizumab For IV Solution 300
MG  24.25%27.55%25.00%  24.25%27.55%25.00%  27.SS%  25.00%24.25%27.55%15.50%15.50%15.50%15.50%15.50%15.50%16.75%15.50%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16J)0%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%  ,_'::;I//  ''\
•·l,t, :  16.00% 
 

--------------------------------------------------------------------------------

[image00066.jpg]
                 lnterleukin•l Blockers  66450060002120  Arcalyst  Rilonacept
For lnj 220 MG    16.75%    lnterleukin-1Receptor Antagonist{lL-lRa)
RHEUMAT  6626001000E520  Kineret  Anakinra Subcutaneous So!n Prefilled Syringe
100 MG/0.67ML    16.00%    IRON
OVERLOAD-ANTIDOTES  93000020102110  Desferal  Deferoxamine Mesylate For lnj 500
MG    16.75%    IRON OVERLOAD-ANTIDOTES  93100028000320  Ferriprox  Deferlprone
Tab 500 MG    16.00%    IRON
OVERLOAD-ANTIDOTES  93100025007330  ExJade  Deferasirox Tab For Oral Susp 250
MG    15.25%    IRON OVERLOAD-ANTIDOTES  93000020102130  Desferal  Deferoxamine
Mesylate For lnj 2 GM    16.7S%    IRON
OVERLOAD-ANTIDOTES  93100025007340  Exjade  Deferaslrox Tab For Oral Susp 500
MG    15.25%    IRON OVERLOAD-ANTIDOTES  93100025000320  Jadenu  DeferaslroxTab
90 MG    16.00%    IRON OVERLOAD-ANTIDOTES  9310002S000340  Jadenu  Deferasirox
Tab 360 MG    16.00%    IRON
OVERLOAO-ANTIDOTES  93100025007320  Exjade  DeferasiroxTab For Oral Susp 125
MG    15.25%    IRON OVERLOAD-ANTIDOTES  93100025000330  Jadenu  DeferaslroxTab
180 MG    16.00%    IRON REPLACEMENTS  82300085102020  Ferr!ecit  Sod Ferric
Gluc Cmplx In Sucrose IV Soln 12.S MG/Ml {Fe Eq)    16.00%    IRON
REPLACEMENTS  82300048002020  Venofer  Iron Sucrose fnj 20 MG/ML (Fe
Equiv)    16.00%    LHRH Analogs  21405010106405  Lupron Depot  leuprofide
Acetate For lnj Kit3.75 MG    16.00%    LHRH Analogs  21405010156420  Lupron
Depot  leupro!ide Acetate {3 Month) For lnj Kit 11.25 MG    16.00%    Local
Anesthetics- Topical  90850025306420  Qutenza  Capsalcln Patch 8% & Cleansing
Gel Kit    16.00%    MEDICAL DEVICES  97051050106300  Omnitrope Pen 10 lnJ
De  *Injection Device - Misc***    16.25%    MOUTH/THROAT/DENTAL
AGENTS  88501000002000  Caphosol  *Artificial Saliva -
Solution*0    16.00%    Movement Disorder Drug
Therapy  62380070000310  Xenazine  TetrabenazineTab 12.5
MG    16.75%    Movement Disorder Drug
Therapy  62380070000320  Xenazine  Tetrabenazine Tab 25 MG    16.75%    MULTIPLE
SCLEROSIS  30300010004010  Acthar HP  Cortkotropin lnj Gel 80
Unit/ML    16.00%    MULTIPLE SCLEROSIS
AGENTS  6240003010E520  Copaxone  Glatiramer Acetate Soln Prefllled Syringe 20
MG/Ml    16.75%    MULTIPLE SCLEROSIS AGENTS  62403075300250  Plegridy Starter
Pack  Peginterferon Beta-la So!n Pen·lnj 63 & 94 MCG/0.SMl
Pack    16.00%    MULTIPLE SCLEROSIS AGENTS  62405525006520  Tecftdera  Dimethyl
Fumarate Capsule Delayed Release 120 MG    16.00%    MULTIPLE SCLEROSIS
AGENTS  62403060506420  Betaseron  Interferon Beta-lb For lnj Kit 0.3
MG    16.25%    MULTIPLE SCLEROSIS AGENTS  62405050001320  Tysabri  Natal!zumab
for IV lnj Cone 300 MG/15Ml    18.00%    MUlTJPLE SCLEROSIS
AGENTS  6240003010ES40  Copaxone  Glatiramer Acetate Soln Prefilled Syringe 40
MG/ML    16.75%    MUlTIPLE SCLEROSIS
AGENTS  6240307530E520  Plegridy  Peginterferon Beta-la Soln Prefi!led Syringe
125 MCG/0.SML    16.00%    MULTIPLE SCLEROSIS
AGENTS  62405525006540  Tetfidera  Dimethyl Fumarate Capsule Delayed Release 240
MG    16.00%    MULTIPLE SCLEROSIS
AGENTS  62403075300220  Plegricly  Peglnterferon Beta-la Soln Pen-injector 125
MCG/0.5Ml    16.00%    MULTIPLE SCLEROSIS
AGENTS  62405525006320  Tecfidera  Dimethyl Fumarate Capsule DR Starter Pack 120
MG & 240 MG    16.00%    MULTIPLE SCLEROSIS
AGENTS  62403060456420  Avonex  Interferon Beta-la For IM lnj Kit30MCG
(33MCG{6.6MU)/Vial)    16.75%    MULTIPLE SCLEROSIS
AGENTS  6240307530ESSO  P/egridy Starter Pack  Peginterferon Beta-la Soln Pref
Syr 63 & 94 MCG/0.SML Pack    16.00%    MULTJPLE SCLEROSIS
AGENTS  62406030007420  Ampyra  Dalfamprfdine Tab SR 12HR 10
MG    15.25%    MULTIPLE SCLEROSIS
AGENTS  62404070000330  Aubagio  Terlffunomlde Tab 14 MG    23.75%    MULTIPLE
SCLEROSIS AGENTS  62403060502120  Betaseron  Interferon Beta-lb For In] 0.3
MG    16.25%    MULTIPLE SCLEROSIS AGENTS  62405010002020  Lemtrada  Alemtuzumab
IV lnj 12 MG/1.2ML (10 MG/ML)    16.00%    MUlTIPLE SCLEROSIS
AGENTS  62404070000320  Aubaglo  Teriflunomide Tab 7 MG    23.75%    MULTIPLE
SCLEROSIS AGENTS  62407025100120  Gilenya  Flngofimod HCI Cap 0.5 MG (Base
Equiv)    16.50%    MUSCULOSKELETAL THERAPY
AGENTS  75840015002300  Carticel  *Autologous Cultured Chondrocytes for
Implantation*"    16.00%    Neurogenic Orthostatic Hypotenslon (NOH)
Agents  38700030000150  Northera  Droxldopa Cap 300 MG    16.00%    Neurogenic
Orthostatic Hypotension (NOH) -Agents  38700030000130  Northera  Droxidopa Cap
100 MG    16.00%    Neurogenic Orthostatic Hypotension {NOH) -
Agents  38700030000140  Northern  Droxidopa Cap 200
MG    16.00%    NEUROMUSCULAR AGENTS  74400020052140  Botox  OnabotulinumtoxinA
For lnj 200 Unit    16.75%    NEUROMUSCULAR
AGENTS  74400020032120  Dysport  Abobotul!numtoxfnA For lnj 500
Unit    16.75%    NEUROMUSCULAR AGENTS  74503070000320  Ri1utek  Riluzole Tab
50MG    16.00%    NEUROMUSCULAR
AGENTS  74400020102018  Myobloc  RimabotufinumtoxinB lnj 2500
UniVO.SML  -\1STP.z,L "-  16.25%    NEUROMUSCULAR
AGENTS  74400020052120  Botox  Onabotulinumtox!nA For lnj 100 Unit  <,-_\:-,
_i;:;;::,· ~/:---.....'\  16.75%    NEUROMUSCULAR
AGENTS  74400020102020  Myobloc  Rimabotulinumtox!nB lnj 5000 Unit/ML  <)j7
-¥/.  "  16.25%  ')'',  , ' ,V Ye  r,  !.'] omrato Ntim \
•  Gro;H\,  \lf'  ··o,,,i.  .......,  )_ >----' •} '/  \\"'  . ,  ,.,// (J  i°"•
''"'  \ \(;V\ r;,·.,,._ ,Y'cc=1,5"' _  '  ..  ( 
 

--------------------------------------------------------------------------------

[image00067.jpg]
                                                                                                                         NEUROMUSCULAR
AGENTS  NEUROMUSCULAR AGENTS  NEUROMUSCUlAR AGENTS  NEUROMUSCULAR
AGENTS  OBSOLETO  OPHTHALMIC AGENTS  OPHTHALMIC AGENTS  OPHTHALMIC
AGENTS  OPHTHALMIC AGENTS  OPHTHALMIC AGENTS  OPHTHALMIC AGENTS  OPHTHALMIC
AGENTS  OPHTHALMIC AGENTS  Ophthalmic Agents OSTEOARTHRITIS OF THE
KNEE  OSTEOARTHRITIS OF THE KNEE  OSTEOARTHRITIS OF THE KNEE  OSTEOARTHRITIS OF
THE KNEE  OSTEOARTHRITIS OF THE KNEE  OSTEOARTHRITIS OF THE KNEE  OSTEOPOROSIS-
BISPHOSPHONATES  OSTEOPOROSIS- BlSPHOSPHONATES  OSTEOPOROSIS-
BlSPHOSPHONATES  OSTEOPOROSIS- BlSPHOSPHONATES  OSTEOPOROSIS·
BISPHOSPHONATES  OSTEOPOROSIS- BISPHOSPHONATES  OSTEOPOROSIS·
BISPHOSPHONATES  OSTEOPOROSIS· BISPHOSPHONATES  OSTEOPOROSIS·
BISPHOSPHONATES  OSTEOPOROSIS- BISPHOSPHONATES  Progesterone Receptor
Antagonists ANTIDlABETICS  Progestin Contraceptives- IUD  Progestln
Contraceptives -
IUD  PROGESTINS  PSORIASIS  PSORIASIS  PSORIASIS  PSORIASIS  PSORIASIS  PSORIASIS  PSORIASIS  PSORIASIS  PULMONARY
ARTERIAL HYPERTENSION  PUlMONARY ARTERIAL HYPERTENSION  PULMONARY ARTERIAL
HYPERTENSION  PULMONARY ARTERIAL HYPERTENSION  PULMONARY ARTERIAL
HYPERTENSION  PULMONARY ARTERIAL HYPERTENSION  PULMONARY ARTERIAL
HYPERTENSION  74400020202120 Xeomln  74400020032115 Dysport  74400020202130
Xeomin  74400020102022 Myob!oc  90250515002120 AMEVIVE  86300010002320
Ozurdex86700065002120 Visudyne86300017102320 Retisert86801060002020
Jetrea86655010002020 Eylea8665S060002012 Lucentls 86655060002020
lucentis86655050302020 Macugen86300080101820 Triesence 7580004000ES30
Synvlsc7580004000E560 Synvlsc One 7580006000E520 OrthoVisc 7580007010ES20
Euf!exxa7580007010ES25 Supartz75800070102024 Hyafgan30042090002120 Zoledronic
Acid30042090001320 Zo!edronic Add30042060102012 Pamldronate
Disodium30042060102006 Pam!dronate Dlsodlum30042060102009 Pamldronate
Dlsodium30042090002016 2oledron!c Acid  30042060102120 Aredia30042090002020
Redast  30042060102140 Aredla30042048102030 Boniva  27304050000330
Korlym25200050005320 Mirena25300005002320 lmplanon26000010101710
Makena  9025058500E520 Stelara  66700015000330 otezla  9025058500E540
Stelara90250515002130 AMEVIVE  9025057500E520 Cosentyx  90250585002020
Ste1ara  66700015008720 otezla  40134050000340 Adempas40160015000330
Tracleer40170080050415 Orenltram40134050000320 Adempas40160007000320
Letairis40170080002020 Tyvaso40134050000350 Adempas  lncobotulinumtoxinA For lnJ
50 Unit AbobotuHnumtoxinA For lnj 300 Unit lncobotulinumtoxinA For lnj 100 Unit
RimabotulinumtoxinB lnj 10000 Unit/2Ml  ALEFACEPT FOR IV INJ 7.5
MG  Dexamethasone lntravitreal lmplant0.7 MG Verteporfin For IV So!n 15 MG {2
MG/ML) F!uoclnolone Acetonide lntravitreal lmp!ant0.59 MG  Ocrip!asmin
lntravitreal lnj 0.5 MG/0.2ML (2.5 MG/ML) Aflibercept lntravitreal lnj 2
MG/0.0SML (40 MG/ML)  Ranibizumab lntravitreal lnJ 0.3 MG/0.05Ml {6 MG/ML)
Ranibizumab lntravitreal lnj 0.5 MG/0.0SML (10 MG/ML)  Pegaptanib Sodium
lntravitreous lnj 0.3 MG/90 Micro!iter Triamcinolone Acetonlde Ophth lnj 40
MG/MLHylan Intra-articular Solution Prefilled Syringe 16 MG/2MLHylan
Intra-articular Solution Prefilled Syringe 48 MG/6ML Hyaluronan
lntra-articularSofnPrefi![ed Syringe 30 MG/2ML Sodium Hyaluronate
lntra-art!CtJ!ar Soln Pref Syr 20 MG/2Ml Sodium Hyaluronate Intra-articular Solo
PrefSyr 25 MG/2.5Ml Sodium Hyaluronate Intra-articular lnj 20 MG/2MLZoledronlc
Acid For IV Soln 4 MGZoledronic Acid lnj Cone For N Infusion 4 MG/SML
Pamidronate Dlsodtum IV So!n 9 MG/MlPamidronate Disodium IV So!n 3 MG/Ml
Pamidronate Disodium IV Soln 6 MG/Ml 2oledron!c Acid IV Soln 4
MG/lOOMLPam!dronate Dlsodium For lnj 30 MG Zo!edronic Acid IV Soln 5 MG/lOOMl
Pamidronate Dlsodium For lnj 90 MGlbandronate Sodium IVSoln 3 MG/3ML (Base
Equivalent)Mifepristone Tab 300 MGlevonorgestrel Re!easlng IUD 20 MCG/24HR {52
MG Total) Etonogestrel Subdermal Implant 68 MG Hydroxyprogesterone Caproate lM
in Oil 250 MG/ML Ustekinumab Soln Prefilled Syringe 45 MG/0.5Ml ApremilastTab 30
MGUstekinumab Soln Prefilled Syringe 90 MG/ML Alefacept For IM lnj 15
MGSecukinumab Subcutaneous So!n Prefilled Syringe 150 MG/Ml U5TEKINUMAB INJ 45
MG/0.SMLApremilastTab Starter Therapy Pack 10 MG & 20 MG & 30 MG  90250575000520
Cosentyx Sensoready Pe Secukinumab Subcutaneous Soln Auto-injector 150
MG/ML  Riociguat Tab 2 MG Bosentan Tab 125 MGTreprostlnll Ololamfne Tab CR 0.25
MG (Base Equiv) RiociguatTab 1 MGAmbrlsentan Tab 10 MGTreprostinil Inhalation
Solution 0.6 MG/Ml RiociguatTab 2.5
MG  16.25%16.75%16.25%16.25%15.50%16.00%16.25%16.00%16.00%16.75%16.75%16.75%16.25%15.50%16.75%16.75%16.75%16.75%16.25%16.75%.35.00%34.20%16.00%16.00%16.00%35.00%16.00%35.00%16J)O%16.00%16.00%15.50%15.25%16.75%16.00%16.00%16.00%15.50%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00%16.00% 
 

--------------------------------------------------------------------------------

[image00068.jpg]
         q:-.{S,  PULMONARY ARTERIAL
HYPERTENSION  40160050000320  Opsumit  Macitentan Tab 10 MG  16.00%  PULMONARY
ARTERIAL HYPERTENSION  40134050000310  Adempas  Riodguat Tab 0.5 MG    PULMONARY
ARTERIAL HYPERTENSION  40160007000310  Letairis  Ambrisentan Tab S
MG  16.00%16.00%  PULMONARY ARTERIAL
HYPERTENSION  40170080102040  Remodulin  Treprostinil Sodium JnJ 10 MG/ML(Base
Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40170080050420  Orenitram  Treprostinil Diolamine Tab CR 1 MG
(Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40134050000330  Adempas  Riodguat Tab 1.5 MG  16.00%  PULMONARY
ARTERIAL HYPERTENSION  40160015000320  Tradeer  Bosentan Tab 62.5
MG  16.00%  PULMONARY ARTERIAL HYPERTENSION  40143060101920  Revatio  Si1denafil
Citrate For Suspension 10 MG/ML  16.75%  PULMONARY ARTERIAL
HYPERTENSION  40170080050410  o,enitram  Treprostinil Diolamine Tab CR 0.125 MG
(Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40170040102110  Epoprostenol Sodium  Epoprostenol Sodium For Inj
0.5 MG  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40170080050425  Orenitram  Treprostinil Diolamlne Tab CR 2.5 MG
(Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40143060100320  Revatio  Si!denafil Citrate Tab 20
MG  40.00%  PULMONARY ARTERIAL HYPERTENSION  40143080000320  Adcirca  Tadalafil
Tab 20 MG (PAH)  15.75%  PULMONARY ARTERIAL
HYPERTENSION  40170060002020  Ventavls  lloprost Inhalation Solution 10
MCG/ML  16.00%  PULMONARY ARTERIAL
HYPERTENSlON  40170080102020  Remodulln  Treprostinil Sodium lnj 2.5 MG/Ml {Base
Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40170060002040  Ventavis  l!oprost Inhalation Solution 20
MCG/ML  16.00%  PULMONARY ARTERIAL
HYPERTENSlON  40170080102030  RemoduHn  Treprostinll Sodium lnj 5 MG/ML {Base
Equiv}  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40143060102020  Revatio  Sildenafil atrate IV Soln 10 MG/12.SML
(Base Equivalent)  16.75%  PUlMONARY ARTERIAL
HYPERTENSION  40170040102130  Epoprostenol Sodium  Epoprostenol Sodium For lnj
1.5 MG  16.00%  PULMONARY ARTERIAL
HYPERTENSION  40170080102010  Remodulin  Treprostinll Sodium lnj 1 MG/Ml(Base
Equiv)  16.00%  Pulmonary Fibrosis Agents  45550060000120  Esbriet  Pirfenidone
Cap 267 MG  16.00%  Pulmonary Fibrosis Agents  45554050200130  Ofev  Nintedanib
Esylate Cap 150 MG {Base Equivalent)  16.00%  Pulmonary Fibrosis
Agents  45554050200120  Ofev  Nintedanib Esylate Cap 100 MG (Base
Equivalent}  16.00%  RESPIRATORY AGENTS-
MISC.  45100010102110  Ara!astNP  Alphal-Proteinase Inhibitor (Human) For IVSoln
500 MG  16.00%  RESPIRATORY AGENTS -
MISC.  45000070001820  Surfaxin  Lucinactant lntratracheal Susp 30
MG/ML  16.00%  RESPIRATORY AGENTS-
MISC.  45100010102108  Arafast  A!phal-Proteinase Inhibitor (Human) For IV Solo
400 MG  15.50%  RESPIRATORY AGENTS -
MISC.  45100010102118  Aralast  Afphal-Proteinase Inhibitor (Human) For JV Soln
800 MG  15.50%  RESPIRATORY AGENTS-
MISC.  45100010102020  Glassia  Alphal-ProteinaseInhibitor (Human) lnj 1000
MG/SOML  15.75%  RESPIRATOR'r AGENTS- MISC.  45100010102120  Aralast
NP  Alphal-ProteinaseInhibitor {Human) For IV Solo 1000
MG  16.00%  ResplratorySyncytia!Virus {RSV)
Agents  19502060002015  Synagis  Palivlzumab IM So!n
50MG/0.SML  15.75%  Respiratory Syncytial Virus {RSV)
Agents  19502060002020  synagis  Palivizumab IM Soln 100
MG/Ml  15.75%  Respiratory Syncytial Virus (RSV)
Agents  1260407S002120  Vlrazole  Rlbavirin For lnhal Soln 6
GM  16.00%  Respiratory Tract Agents  40120070000310  Uptravi  SelexipagTab 200
MCG  15.50%  Respiratory Tract Agents  40120070000340  Uptravi  SelexipagTab
1400 MCG  15.50%  Respiratory Tract Agents  40120070000315  Uptravi  Selexlpag
Tab 400 MCG  15.50%  Respiratory Tract
Agents  40120070000320  Uptravi  Selexipag Tab 600 MCG  15.50%  Respiratory
Tract Agents  40120070008720  Uptravi  Se!exipagTab Therapy Pack200 MCG (140) &
800 MCG (60)  15.50%  Respiratory Tract
Agents  40120070000345  Uptravi  Selexipagfab 1600 MCG  15.50%  Respiratory
Tract Agents  40120070000330  Upt,avi  Selexipag Tab 1000
MCG  15.50%  Respiratory Tract Agents  40120070000335  Uptravl  Selexipag Tab
1200 MCG  15.50%  Respiratory Tract Agents  40120070000325  Uptravi  Selexipag
Tab 800 MCG  15.50%  RHEUMATOID ARTHRITIS
MISC  6650007000E520  Actemra  Tocilizumab Subcutaneous Solo Prefilled Syringe
162 MG/0.9Ml  15.50%  RHEUMATOID ARTHRITIS
MISC  66500070002035  Actemra  Toci!izumab IV lnj 200
MG/lOML  15.50%  RHEUMATOJD ARTHRITIS MISC  66400010002120  Orenda  Abatacept
For IV So!n 250 MG  16.25%  RHEUMATOJD ARTHRITIS
MISC  66603065100320  Xeljanz  Tofacitinib Citrate Tab 5 MG (Base
Equivalent)  16.00%  RHEUMATOID ARTHRITIS
MISC  66500070002040  Actemra  Tocftizumab IVlnj 400 MG/20ML  15.50%  RHEUMATOID
ARTHRITIS MISC  6640001000£520  Orencia  Abatacept Subcutaneous Sofn Prefil!ed
Syringe 125 MG/ML . ---··.-1-  16.25%  RHEUMATOID ARTHRITIS
MISC  66280050000320  Arava  Leflunomlde Tab 20 MG ( \\•l1::T._'c,••- •
1(,'J""  16.00%  RHEUMATOID ARTHRITIS MISC  66460020002120  llaris  canak:!numab
For lnJ 180 MG /;''.r,:'7 ...,_i,J'\-v.),,,,\-  \ 16.75%  I  ' f Contrato Nu \
\) \.  1  mer, i 
 

--------------------------------------------------------------------------------

[image00069.jpg]
           RHEUMATOID ARTHRITIS MISC  66500070002030  Actemra  Tocilfzumab IV
lnj80 MG/4Ml    RHEUMATOID ARTHRITIS MISC  66280050000310  Arava  leflunomide
Tab 10 MG  15.50%16.00%  Short Bowel Syndrome (SBS)
Agents  52533070006420  Gattex  Teduglutide (rDNA) For lnj Kit 5 MG    Stem Cell
Mobllizers  82502060002020  Mozobil  Plerixafor Subcutaneous lnj 24 MG/1.2Ml (20
MG/Ml)  16.00%16.75%  Systemic lupus Erythematosus
Agents  99422015002120  Ben!ysta  Belimumab For IVSoln 120 MG  16.75%  Systemic
lupus Erythematosus Agents  99422015002140  Benlysta  Belimumab For IV Soln 400
MG  16.75%  Therapeutic
Nutrients/Minerals/Elect,olytes  93100028002020  Ferriprox  Deferiprone Oral
Soln 100 MG/ML  15.50%  TUBERCULOSIS  09000015100320  Sirturo  Bedaquiline Furna
rate Tab 100 MG (Base Equiv)  16.00%  Tumor Nec,osls Factor Alpha
Blockers  52S05020106460  Cimzia Starter Kit  Certo!izumab Pegol lnj Kit 6X 200
MG/Ml  16.75%  Tumor Nec,osis Factor Alpha
Blockers  6627004000DS40  Simponi  Go!imumab Subcutaneous Sein Auto-injector 100
MG/ML  16.25%  Tumor Necrosis Factor Alpha
Blockers  6629003000ES30  Enbrel  EtanerceptSubcutaneous Soln Prefilled Syringe
SO MG/ML  16.75%  Tumor Necrosis Factor Alpha
Blockers  52505020106420  Cimzia  Certo!izumab Pegol For lnj Kit 2 X 200
MG  16.75%  Tumor Necrosis Factor Alpha
Blockers  66270040002015  SimponiAria  Gofimumab IV Soln SO
MG/4ML  16.25%  Tumor Necrosis Factor Alpha Blockers  6629003000D530  Enbrel
SureC!ick  EtanerceptSubcutaneous Solution Auto-injector 50 MG/Ml  16.75%  Tumor
Necrosis Factor Alpha Blockers  52505040002120  Remicade lnflbdmab Fot IV lnj100
MG    16.00%  Tumor Necrosis Factor Alpha
Blockers  6627004000E520  5imponi  Golimumab Subcutaneous So!n Prefi!led Syringe
SO MG/0.SML  16.2S%  Tumor Necrosis Factor Alpha
Blockers  S2S05020106440  Cimzia  Certolizumab Pegol lnj Kit 2X 200
MG/Ml  16.75%  Tumor Necrosis Factor Alpha
Blockers  6627004000D520  Simponi  Golimumab Subcutaneous Soln Auto-injector 50
MG/0.SML  16.25%  Tumor Necrosis Factor Alpha
Blockers  6629003000E525  Enbrel  Etanercept Subcutaneous Soln Prefi!led Syringe
25 MG/0.SML  16.75%  Tumor Necrosis Factor Alpha
Blockers  6627001500F420  Humira Pen  Ada!Jmumab Pen-injector Kit 40
MG/0.8Ml  16.75%  Tumor Necrosis Factor Alpha
Blockers  6627004000E540  Simponi  Golimumab Subcutaneous Soln Prefilled Syringe
100 MG/ML  16.25%  Tumor Necrosis Factor Alpha
Blockers  6627001500F810  Humira  Adaflmumab Prefilled Syringe Kit 20
MG/0.4Ml  16.75%  Tumor Necrosis Factor Alpha
Blockers  6627001500F820  Humira  Ada!imumab Prefllled Syringe Kit 40
MG/0.SML  16.7S%  Tumor Necrosis Factor Alpha
Blockers  66290030006420  Enbrel  Etanercept For Subcutaneous Jnj Kit 25
MG  16.75%  Tumor Necrosis Factor Alpha
Blockers  6627001500F805  Humira  Adalimumab Prefilled Syringe Kit 10
MG/0.2Ml  16.75%  Viscosupplements  7580006000e515  Hymovis  Hya!uronan
Intra-articular Soln Ptefilled Syringe 24
MG/3Ml  15.50%  (blank)  96544244002900  Gabapentin  Gabapentin
Powder  15.50%  (blank)  30201010102030  DDAVP  Desmopressin Acetate lnj 4
MCG/Ml  15.50%  (blank)  30089902506420  lupaneta Pack  leuproltde (1 Mon) lnj
3.75 MG & Norethindrone Tab 5 MG
Kit  15.50%  {blank)  21700030000105  Hydroxyurea  Hydroxyurea Cap 500
MG  15.50%  (blank)  85153060101310  Aggrastat  Tlroflban HCI IV Cone 3.75
MG/lSML {250 MCG/ML) (Base Equiv)  15.50% 
 

--------------------------------------------------------------------------------

[image00070.jpg]
                 Anexo 1: Lista de Descuentos para Medicamentos de Alto Cosio
que sean despachados por las Farmacias Jndependlentes y Cadenas Locales
{2017)  Category  GPI  Drug Name  GP! Name  Actual Discount  Agents for Gaucher
Disease  82700020002020  Ceredase  A!glucerase IV Soln 80
Unit/ML  16.00%  Agents for Gaucher
Disease  82700085102120  Vptiv  Ve!aglucerase Alfa For lnj 400
Unit  16.00%  Agents for Gaucher Disease  82700040600120  Cerdelga  Elig!ustat
Tartrate Cap 84 MG {Base Equivalent)  16.00%  Agents for Gaucher
Disease  82700050002110  Cerezyme  lmiglucerase For lnj 200 Unit  16.00%  Agents
for Gaucher Disease  82700070000120  Zavesca  Miglustat Cap 100
MG  16.00%  Agents for Gaucher Disease  82700080102120  Elelyso  Taliglucerase
Alfa For lnj 200 Unit  16.00%  Agents for Gaucher
Disease  82700050002120  Cerezyme  lmiglucerase For lnj 400
Unit  16.00%  ANALGESICS -ANTI-INFLAMMATORY  6620003000201S  Gold Sodium
Thiomalate  Gold Sodium Thiomalate lnj 50 MG/ML    ANALGESICS -
NonNarcotic  64154090102020  Prialt  Zlconotide Acetate lntrathecal lnj 100
MCG/Ml  16.00%  ANALGESICS- NonNarcotic  64154090102030  Malt  Ziconotide
Acetate Jntrathecal Jnj 500 MCG/SML  16.75%  ANALGESICS -
NonNarcotic  64154090102010  Prialt  Ziconotlde Acetate lntrathecal lnj 500
MCG/20ML {25
MCG/ML)  16.75%  ANDROGENS-ANABOLIC  23100030802030  Aveed  Testosterone
Undecanoate IM Jnj In Oil 750 MG/3ML
(250MG/ML)  16.75%  ANTIARRHYTHM!CS  35400025000110  Tikosyn  Dofeti1ide Cap 125
MCG (0.125
MG)  16.00%15.50%  ANTIARRHYTHMICS  35400025000120  Tikosyn  Dofetilide Cap 250
MCG (0.25 MG)  15.50%  ANTIARRHYTHM!CS  35400025000130  Tikosyn  Dofetilide cap
500 MCG {0.5 MG)  15.50%  ANTIASTHMATICAND
BRONCHODILATORAGENTS  44603060002120  Xolalr  Omalizumab For In] 150
MG  16.25%  ANTIB!OTICS- AMINOGlYCOStDES  07000070102030  Tobramycin
Sulfate  TOBRAMVCIN SULFATE INJ 40
MG/ML  41.75%  ANTIBIOTICS-AMINOGLVCOStDES  07000070102020  Tobramycin
Sulfate  Tobramycln Sulfate lnj 10
MG/ML  41.75%  ANTIBIOTICS-AMINOGlVCOStDES  07000070102034  Tobramycin
Sulfate  Tobramycin Sulfate In] 80 MG/2ML {40
MG/ML)  41.75%  ANTIBIOTICS-AMINOGLYCOSIDES  07000070102105  Tobramycin
Sulfate  Tobramycin Sulfate For lnj 1.2
GM  41.75%  ANTIBIOTICS-AMINOGLVCOSIDES  07000070102039  Tobramycin
Sulfate  Tobramycin Sulfate lnj 2 GM/50Ml {40
MG/Ml}  41.75%  ANTIBIOTICS-AMINOGLVCOSIDES  07000070102022  Tobramycln
Sulfate  Tobramycin Sulfate IV So!n 10
MG/ML  41.75%  ANTIBIOTJCS-AMINOGLVCOSIDES  07000070102038  Tobramycln
Sulfate  Tobramycin Sulfate lnj 1.2 GM/30ML{40 MG/ML)  41.75%  Anti-Catap!ect!c
Agents  62450060202020  Xyrem  Sodium Oxybate Oral Solution 500
MG/Ml  16.00%  ANTICOAGULANTS  83101010102020  Fragmin  Dalteparin Sodium lnj
2500 Unit/0.2Ml  16.00%  ANTICOAGULANTS  83101020102013  lovenox  Enoxap.irin
Sodium lnj 40
MG/0.4ML  16.00%  ANTICOAGULANTS  83103030102035  Arixtra  FondaparinuxSodium
Subcutaneous lnj 5
MG/0.4ML  16.00%  ANTICOAGULANTS  83101010102065  Fragmin  Dalteparin Sodium In]
25000 Unit/Ml  16.00%  ANTICOAGULANTS  83101020102050  Lovenox  Enoxaparin
Sodium lnj 300
MG/3Ml  16.00%  ANTICOAGULANTS  83370060000340  Xarelto  Rivaroxaban Tab 20
MG  16.00%  ANTICOAGULANTS  83101010102040  Fragmin  Dalteparin Sodium lnj 5000
Unit/0.2Ml  16.00%  ANTICOAGULANTS  83101020102014  lovenox  Enoxaparin Sodium
In] 60
MG/0.6ML  16.00%  ANTICOAGULANTS  83103030102040  Arixtra  FondaparinuxSodlumSubcutaneous
lnj 7.5 MG/0.6Ml  16.00%  ANTICOAGULANTS  83101010102015  Fragmin  Da!teparin
Sodium lnJ 10000
Unit/Ml  16.00%  ANTICOAGULANTS  83101020102012  Lovenox  Enoxaparin Sodium lnj
30 MG/0.3ML  16.00%  ANTICOAGULANTS  83103030102020  Arixtra  Fondaparinux
Sodium Subcutaneous Jnj 2.5
MG/0.SML  16.00%  ANTICOAGULANTS  83101010102045  Fragmin  Dalteparin Sodium lnj
7500
Unit/0.3Ml  16.00%  ANTICOAGULANTS  83101020102015  lovenox  EnoxaparinSodlurn
lnj 80 MG/0.8ML  16.00%  ANTICOAGULANTS  83103030102045  Arixtra  Fondaparinux
Sodium Subcutaneous JnJ 10
MG/0.8ML  16.00%  ANTICOAGULANTS  83101010102056  Fragmin  Dalteparin Sodium lnj
15000 Unlt/0.6ML  16.00%  ANTICOAGULANTS  83101020102018  Lovenox  Enoxaparin
Sodium lnj 120
MG/0.8ML  16.00%  ANTICOAGULANTS  83370060000320  Xarelto  Rivaroxaban Tab 10
MG  16.00%  ANTICOAGULANTS  83101010102060  Fragmin  Dalteparin Sodium lnj 18000
Unit/0.72Ml _,,..·,,s·yi=.zrv'"'
-.....:..•  16.00%  ANTICOAGULANTS  83101020102020  Lovenox  Enoxaparin Sodium
lnj 150 MG/ML / t.\' ...<P·-
i--.¾'I..}...  16.00%  ANTICOAGULANTS  83370060000330  Xarelto  Rivaroxaban Tab
15 MG //(:',;Y -_v.r,\\  16.00%  /'t'"••·)"'  t '  1 ii  i, ! .l 9 ·  .  v•m  '
'  o, 5' 9/I  tu, - --vo  '  :'y  0, ''"'  \,;.,.,,·. '•.  /,,y_:S  \
·,.-....:.:...,-:,:...,.:: ,_....,• . /. 
 

--------------------------------------------------------------------------------

[image00071.jpg]
                                                                                                                               ANTICOAGULANTS  ANTICOAGUlANTS  ANTICOAGULANTS  ANTICONVULSANTS  ANTICONVUL5ANTS  ANTICONVULSANTS  ANTICONVULSANTS  ANTICONVUL5ANTS  ANTICONVUISANTS  ANTICONVULSANTS  ANTICONVULSANTS  ANTICONVULSANTS  ANTICONVULSANTS  ANTIEMETICS  ANTIEMETICS  ANTIEMETICS  ANTIEMETICS  ANTIEMETJCS  ANTIEMETICS  ANTIEMET1CS  Antiemetics  ANTIEMETICS  ANTIEMETICS  Antiemetics  ANTIEMETICS  83101010102053
Fragmin83101020102016 Lovenox83334050102120 Refludan72600043002020
Keppra72600043000340 Keppra72600043002060 Keppra72600043000350
Keppra72170085000320 Sabril72600043007520 Keppra XR72600043000320
Keppra72600043000330 Keppra72170085003020 Sabril72600043007530 Keppra
XR50250025200330 Anzemet50280035102130 Emend50280020000130 Emend50250025202020
Anzemet50250025200320 Anzemet50280020006320 Emend50250070102010
Aloxl50250065052030 Zofran50280020000110 Emend50280020000120 Emend502S0065052024
Ondansetron HCI 50250070102020 Aloxi  ANTIFUNGALS  ANTIFUNGALS  11000010101920
Amphotec  11407060001820 Noxafil  Dalteparin Sodium lnj 12500 Unit/0.SML
Enoxaparin Sodium lnj 100 MG/ML Lepirudin For IV So!n 50 MG Levetiracetam Oral
Soln 100 MG/Ml levetiracetam Tab 750 MGlevetiracetam lnj 500 MG/SML{lOO MG/ML)
Levetiracetam Tab 1000 MGVigabatrin Tab 500 MG levetiracetam Tab SR 24HR 500 MG
levetiracetam Tab 250 MG levetiracetam Tab 500 MG Vigabatrin Powd Pack 500 MG
levetiracetam Tab SR 24HR 750 MG Do!asetron Mesylate Tab 100 MGFosaprepitant
Dirneglumlne For IV Infusion 150 MG (Base Eq) Aprepitant Capsule 125
MGDolasetron Mesylate IV lnj 20 MG/Ml Dolasetron Mesylate Tab SO MGAprepitant
Capsule Therapy Pack 80 & 125 MGPalonosetron HCI IV Soln 0.075 MG/1.SML {Base
Equiv) Ondansetron HCI lnj 40 MG/20ML {2 MG/ML) AprepltantCapsule 40
MGAprepitant Capsule 80 MGOndansetron HCI lnj 4 MG/2ML {2 MG/ML)Palonosetron HCI
IV So!n 0.25 MG/SML {Base Equivalent}  Amphotericin B Cho!esteryl Sulfate
Complex: For lnj 100 MG  ANTIFUNGALS  11500025102130 Cancidas  Posaconazole 5usp
40
MG/ML  16.00%16.00%16.00%16.00%16.00%16.00%16.00%15.75%16.00%16.00%16.00%15.75%16.00%16.00%16.00%16.00%16.00%16.00%16.00%26.75%15.50",616.00%16.00%15.50%26.75%  16.00%  ANTIFUNGALS  Caspofungin
Acetate For IV So!n 70 MG  16.00%  11000010002105 Amphotericin
B  16.00%  ANTIFUNGALS  11407015022020 Diflucan in Dextrose  Amphotericin B For
lnj 50 MG  ftuconazole in Dextrose lnj 400
MG/200ML  16.00%  ANTIFUNGAlS  11500010002130
Eraxis  ANTIFUNGALS  11000010301820 Abe!cet  ANTIFUNGALS  11407080000320
Vfend  Anidu!afungin For IV 5oln 100 MGAmphoterfcln B lipid lnjSusp {For IV
Infusion) 5 MG/Ml  15.25%  Voriconazole Tab 50
MG  16.00%16.00%  ANTIFUNGALS  16.00%  ANTJFUNGALS  11500050102120 Mycamlne
Micafungin Sodium For IVSoln 50 MG 11407015012020 Diflucan in Sodium Chlori
Fluconazofe In NaCl 0.9% lnj 400 MG/200ML  16.00%  15.25%  ANTIFUNGALS
ANTIFUNGAL5  11407080002120 Vfend IV  Voriconazo!e For Jnj 200
MG  16.00%  ANTIFUNGALS  ANTIFUNGALS  11407015022010 Diflucan in Dextrose
11500010002120 Eraxis  Fluconazole in Dextrose lnj 200 MG/lOOMl Anidu!afungin
For IVSoln 50
MG  15.25%16.00%  ANTIFUNGALS  15.25%  ANTIFUNGALS  16.00%  ANTIFUNGALS  ANTIFUNGALS  11407015012010
Dif!ucan In Sodium Ch!ori Fluconazole in NaCl 0.9% lnJ 200 MG/100Ml
11407080001920 Vfend Voriconazole For Susp 40 MG/ML11000010101910 Amphotec
Amphoterlcln B Cho!esteryl Sulfate Complex For lnj 50 MG 11407035002020 Sporanox
Jtraconazole Oral Soln 10 MG/Ml  ANTJFUNGALS  11500025102120
Cancldas  Caspofungin Acetate For IV So!n 50 MG  ANTIFUNGALS  11000010401920
ArnBisome  Amphoter!cin B liposome IV For Susp 50 MG  11407080000340
Vfend  Voriconazole Tab 200
MG  16.00%  16.00%  16.00%  16.00%  ANTIFUNGALS  Antihemophi!ic
Products  11500050102130 Mycamine  16.00%  Micafungin Sodium For JV So!n 100
MG  85100010002139 Hemofil M  16.00%  Antihemophific Products  85100010006460
Monodate-P  AntihemophiHc Factor {Human) For lnj 801-1700 Unit  Antihemophilic
Products  85100010202145 Recomblnate  Antihemophilic Factor (Human) For lnj Kit
1000 Unit  Antihemophilic Factor {Recombinant) For lnj 1241-1800
Unit  42.00%30.00%  40.00% 
 

--------------------------------------------------------------------------------

[image00072.jpg]
                 Antihemoph!lic Products  85100010252150  Advate  Antihemophllic
Factor rAHF-PFM For lnj 1500 Unit  37.75%  Antihemophilic
Products  85100028202150  BeneFIX  Coagulation Factor IX (Recombinant) For lnj
2000 Unit  21.00%  Antihemophilic Products  85100010266470  Xyntha
So!ofuse  Antihemophillc Factor Recombinant PAF For lnj Kit 3000
Unit  38.00%  Antihemophllic Products  85100010502130  Obizur  Antihemophilic
Factor (Recomb Pore) rpFVJH For lnj 500 Unit  20.00%  Antihemophilic
Products  85100015102139  Wilate  Antihemophilic Factor/VWF (Human) For lnj
1000-1000 Unit  40.00%  Antihemophilic Products  85100020002100  Feiba
NF  *Antiinhibitor Coagulant Complex For lnj**  40.00%  Antihemophllic
Products  85100028002160  Mononine  Coagulation Factor IX For lnj 250
Unit  40.00%  Antihemophi1ic Products  85100030002115  Profilnine SD  Factor IX
Complex For lnj 1500 Unit  19.75%  Antihemophi!ic
Products  85100010002125  HemofilM  Antihemophflic Factor (Human) For lnj
401-800 Unit  42.00%  Antihemophi!ic
Products  85100010006410  Monodate-P  Antihemophilic Factor {Human) For lnj Kit
250 Unit  30.00%  Antihemophific
Products  85100010202135  Recomblnate  Antihemophi!ic Factor (Recombinant) For
lnj 801-1240 Unit  40.00%  Antihemophilic
Products  85100010252130  Advate  Antihemophl!lc Factor rAHF-PFM For lnj 500
Unit  37.75%  Antihemophllic Products  85100010266440  Xyntha  Antihemophilic
Factor Recombinant PAF For lnJ Kit 1000 Unit  38.00%  Antihemophilic
Products  85100010002140  HemofilM  Antihemophilic Factor (Human) For lnj 1000
Unit  42.00%  Antihemophillc
Products  85100010006475  Monoclate-P  Antihemophilic Factor (Human) For lnj Kit
1500 Unit  30.00%  Antihemophilic
Products  85100010302155  Eloctate  Antihemophi1ic Factor(Recomb) rFVIIIFc For
lnj 2000 Unit  20.00%  Antihemoph'ilic
Products  85100028202140  BeneFIX  Coagulation Factor IX (Recombinant) For lnj
1000 Unit  21.00%  Antihemophil!c
Products  85100015102132  Humate•P  Antihemophi!ic Factor/WJF {Human) For lnj
500-1200 Unit  37.00%  Ant!hemophi!lc Products  85100015102190  Afphanate/VWF
Complex  Antihemophilic Factor/VWF (Human) For fnj 1500
Unit  40.00%  Antihemophllic Products  85100026202145  NovoSeven RT  Coagulation
Factor VIia {Recomb) For lnj 5 MG {5000 MCG)  31.75%  Antihemophilic
Products  85100030002105  Profilnine SD  Factor IX Complex For lnj 500
Unit  19.75%  AntihemophJl!c Products  85100060106420  Kcentra  Prothrombin
Complex Cone Human For lnj Kit 500 Unit  20.00%  AntihemophiHc
Products  85100010202150  Novoeight  Antihemophillc Factor (Recombinant) For lnj
1500 Unit  20.00%  Antihemophilic
Products  85100010252170  Advate  Antihemophllic Factor rAHF-PFM For lnj 2000
Unit  37.75%  Ant!hemophi!ic Products  85100028202160  BeneFIX  Coagulation
Factor IX {Recombinant} For lnj 3000 Unit  21.00%  Antlhemophillc
Products  85100010302120  Eloctate  Antihemophilic Factor {Recomb) rFVIIIFc For
lnj 250 Unit  20.00%  Antihemoph!lic
Products  85100015102120  Humate-P  Antihemophi!fc Factor/VWF (Human) For lnj
250-500 Unit  37.00%  Antihemophilic
Products  85100015102140  Humate-P  Antihemophilic Factor/VWF (Human) For lnj
1000-2000 Unit  37.00%  Antihemophilic Products  85100026202117  NovoSeven
RT  Coagulation Factor VIia {Recomb) For Jnj 1 MG {1000
MCG)  31.75%  Ant!hemophi!ic Products  85100028002185  AlphaN!ne SD  Coagulation
Factor JX For lnj 1500 Unit  30.00%  Antihemophiltc
Products  85100030002150  Bebu!in  Factor IX Complex For lnj 200-1200
Unit  20.00%  Antihemophllic Products  85100010206440  Helixate
FS  Antlhemophl!ic Factor {Recombinant) For lnj Kit 1000
Unit  41.75%  Antihemophilic Products  85100010002130  Hemofil M  Antihemophilic
Factor (Human) For lnj 500 Un!t  42.00%  Ant!hemophil!c
Products  85100010006430  Monodate-P  Antihemophlllc Factor (Human) For lnj
Kit500 Unit  30.00%  Antihemophific
Products  85100010202140  BIOClATE  ANTJHEMOPHJUC FACTOR (RECOMBINANT) FOR INJ
1000 UNIT  20.00%  Antihemophilic
Products  84100040002010  Cyk!okapron  TranexamicAcid lnj 100
MG/Ml  16.00%  Antihemophll!c Products  85100010002146  HemofilM  Ant!hemoph!lic
Factor (Human) For lnj 1700 Unit  42.00%  Ant!hemophilic
Products  85100010202115  Recombinate  Antlhemophll!c Factor (Recombinant) For
lnj 220-400 Unit  40.00%  Antihemophilic
Products  85100010252140  Advate  Antihemophi!ic Factor rAHF-PFM For lnj 1000
Unit  37.75%  Antihemophilic Products  85100010266460  Xyntha  Antihemophilic
Factor Recombinant PAF For lnj Kit 2000 Unit  38.00%  Antihemophil!c
Products  85100028202120  BeneFIX  Coagulation Factor IX (Recombinant) For lnj
250 Unit  21.00%  Ant!hemophi!ic
Products  85100010302165  E[octate  AntihemophiHc Factor (Recomb) rFVIIIFc For
lnj 3000 Unit  20.00%  Antihemoph!lic
Products  85100015102138  Wilate  Antihemophi!ic Factor/VWF (Human) For lnj
900-900 Unit  40.00%  Antihemophilic Products  85100015102193  Alphanate/VWF
Complex  Antlhemophinc Factor/VWF (Human) For lnj 2000
Unit  40.00%  Antihemophilfc Products  85100026202160  NovoSeven RT  Coagulation
Factor Vila (Recomb) For lnj 8 MG (8000 MCG)  31.75%  Antihemophi!ic
Products  85100030002110  Profilnine SD  Factor IX Complex For lnj 1000
Unit  19.75%  Antihemophilic Products  85100060106430  Kcentra  Prothrombin
Complex Cone Human For lnj Kit 1000 Unit _, c•-Cf-.-7 /· -
-'.  20.00%  Antihemoph'llic Products  85100028002170  AlphaNine SD  Coagulation
Factor IX For lnJ 500 Unit ;,,•, :i•
-;,-:-c---_-_;_'--l.-,'.-..,  40.00%  Antihemophl!ic
Products  85100010202155  Recombinate  Antihemophi!ic Factor {Recombinant) For
lnj 1801-2400 Unit -/ :· .. P 's,.'1,....  40.00%  _ _:c: /4  r ) -  '{(
Contrato Nlimoro.•.\,·•  ···•·  '·'  9 .,  .'I/.  ,,}. 2, 1'  u, >·---  .  '  ,
.  -------·' - 
 

--------------------------------------------------------------------------------

[image00073.jpg]
             Antihemophi!ic Products  85100010252180  Advate  Antihemophilic
Factor rAHF-PFM For tnj 3000 Unit      37.75%      Antihemophi!ic
Products  85100010302125  Eloctate  Antihemophillc Factor {Recomb) rFVlllFc For
lnj 500 Unit      20.00%      Antihemophil!c
Products  85100015102122  Humate-P  Antihemoph!llc Factor/VWF (Human) For lnj
250-600 Unit            Antihemophillc
Products  85100015102144  Humate-P  Antihemoph!l!c Factor/VWF (Human) For lnj
1000-2400 Unit      37.00%      Antihemophillc
Products  85100026202120  Novo5even  Coagulation Factor VIia (Recomb) For lnj
1.2 MG {1200 MCG)      37.00%      Antihemophi11c
Products  85100028402110  Alpro!ix  Coagulation Factor IX (Recomb) {rFIXFc) For
lnj 500 Unit      31.75%22.00%      Antihemophillc
Products  85100030002180  Profilnine SO  FACTOR IX COMPLEX FOR INJ 1000-1500
UNIT      20.05%      Antihemophilic Products  85100028002180  AlphaNine
SD  Coagulation Factor IX For lnj 1000 Unit      40.00%      Antihemophilic
Products  85100010206460  Helixate FS  Antihemophilic Factor (Recombinant) For
lnj Kit 3000 Unit      41.75%      Antihemophilic
Products  85100010002110  Hemof!I M  Antihemophilic Factor (Human) For fnj 250
Unit      42.00%      Antihemophilic
Products  85100010002160  HemofilM  Antihemophilic Factor (Human) For lnj
801-1500 Unit      42.00''/4      Antihemophllic
Products  85100010202125  Recombinate  Antihemophilic Factor {Recombinant) For
lnj 401-800 Unit      40.00%      Antihemophilic
Products  85100010202170  Novoeight  Antihemophi!Jc Factor {Recombinant) For lnj
3000 Unit      20.00%      Antihemophi1ic
Products  85100010266420  Xyntha  Antihemophi!ic Factor Recombinant PAF For lnj
Kit 250 Unit      38.00%      Antihemophilic
Products  85100010302135  Eloctate  Antihemophi!ic Factor {Recomb) rFVl!!Fc For
lnj 1000 Unit      20.00%      Antihemophllic
Products  85100015102129  Wilate  Antihemophilic Factor/VWF (Human) For lnj
500-500 Unit      40.00%      Antihemophilic
Products  85100015102170  Alphanate/VWF Complex  Antihemophllic Factor/VWF
(Human) For lnj 500 Unit      40.00%      Antlhemophilic
Products  85100026202130  NovoSeven  Coagulation Factor Vila (Recomb) For lnj
2.4 MG {2400 MCG)      30.50%      Antihemophil!c
Products  85100028402130  Alprolix  Coagulation Factor IX (Recomb) (rFIXFc) For
lnj 2000 Unit      22.00%      Antihemophi1ic
Products  85100033006440  Corifact  Factor XIII Concentrate (Human) For lnj Kit
1000-1600 Unit      21.00%      Antihemophilic
Products  85100010206420  Helixate FS  Antihemoph!llc Factor {Recombinant} For
lnj Kit 250 Unit      41.75%      AntihemophiHc
Products  85100010002112  ALPHANATE  ANTlHEMOPHILIC FACTOR (HUMAN) FOR INJ
250-500 UNIT      41.75%      Antihemophilic
Products  85100010002170  HemofilM  Antihemophi1!c Factor {Human) For Jnj
1501-2000 Unit      42.00%      Antihemophl!ic
Products  85100010202130  B!OClATE  ANTIHEMOPHILICFACTOR {RECOMBINANT) FOR INJ
500 UNIT      20.00%      Antihemophi!ic
Products  85100010252120  Advate  Antihemophilic Factor rAHF-PFM For lnj 250
Unit      37.75%      Ant!hemophi!ic
Products  85100010266430  Xyntha  Antihemophi!ic Factor Recombinant PAF For lnj
Kit 500 Unit      38.00%      Ant!hemophilic
Products  85100010302145  Eloctate  Antihemophi!ic Factor {Recomb) rFVJIIFc For
lnj 1500 Unit      20.00%      Antihemophilic
Products  85100028202130  BeneFIX  Coagulation Factor IX (Recombinant) For lnj
500 Unit      21.00%      Ant!hemoph!llc
Products  85100015102130  Humate-P  Antihemophilic Factor/VWF {Human) For lnj
500-1000 Unit      37.00¼      Antihemophilic
Products  85100015102180  Alphanate/VWF Complex  Antfhemophilic Factor/VWF
(Human) For lnj 1000 Unit      40.00%      Antihemophi11c
Products  85100026202140  NovoSeven  Co;;gulation FactorVUa {Recomb} For lnJ 4.8
MG (4800 MCG}      31.75%      AntihemophiHc
Products  85100028402140  Alprollx  Coagulation Factor IX {Recomb) (rFIXFc) For
lnj 3000 Unit      22.00%      Antihemophilic
Products  85100035002120  RlaSTAP  FJbrinogen Cone (Human) lnj Approximately 1
GM (900-1300 MG)      21.00%      Antihemophi!ic
Products  8S100010206430  Helixate FS  Antihemophi!ic Factor {Recombinant) For
lnj Kit 500 Unit      41.75%      Ant!hemophi!ic
Products  85100010002109  Hemofil M  Ant!hemophilic Factor {Human) For !nj
220-400 Unit      42.00%      Antihemophilic
Products  85100010002147  HemofilM  Antihemophllic Factor (Human) For lnj
1701-2000 Unit      42.00%      Antihemophilic
Products  85100010202120  BIOClATE  ANTIHEMOPHIL!CFACTOR {RECOMBINANT) FOR INJ
250 UNIT      20.00%      Antihemophilic
Products  85100010202160  Novoeight  Antihemophilic Factor {Recombinant) For lnj
2000 Unit      20.00%      AntihemophiHc
Products  85100010252185  Advate  Antihemophil!c Factor rAHF-PFM For lnj 4000
Unit      37.75%      Antihemophl!ic
Products  85100010302130  Eloctate  Antihemophl!ic Factor (Recomb) rFVIIIFc For
lnj 750 Unit      20.00%      Antihemophl!ic
Products  85100015102128  Wilate  Antihemophllic Factor/VWF (Human} For lnj
450-450 Unit      40.00%      Antlhemophi!ic
Products  85100015102160  Alphanate/VWF Complex  Antihemoph!llc Factor/VWF
{Human) For lnj 250 Unit      40.00%      Antihemophilic
Products  85100026202126  NovoSeven RT  Coagulation Factor VIia (Recomb) For lnj
2 MG (2000 MCG)      31.75%      Antihemqphillc
Products  85100028402120  Alpro11x  Coagulation Factor JX (Recomb) {rFIXFc) For
!nj 1000 Unit      22.00%      Antihemophilic
Products  85100032102130  Tretten  Coagulation Factor XIIf A+Subunit For tnj
2000-3125 Unit      16.00%      Antihemophi1ic
Products  85100010206450  Helixate FS  Antihemophilic Factor (Recombinant) For
lnj Kit2000
Unit      41.75%      ANTIHEMOPHILICS  30201010102015  Stimate  Desmopressin
Acetate Nasal Soln 1.5 MG/ML    ,/,
Nf--\C;',  "    15.75%  ANTIHISTAMINESANTlHYPERUPJDEMICS  412000301029003950004010ES20  DiphenhydrAMINE
HCIKynamro  Diphenhydramine HC1 PowderMipomersen Sodium Soln Prefilled Syringe
200 MG/ML    ,,c-,- ·, ,_iYF  ' :... . 16.00%'J"'t''
16.00%              i\_I  :]:' f fontrato Numerol . "-· ._r • 7.''4··1 5?1.
CJ    '  I  '.-,-  ,c•• ·•  ,,/ ..)  ,,, \l,>,,,..·,_  .  l,-...  \ Q .,., ..;.,
V  -- <...r. - ,.., """" <--Y·  , - . 
 

--------------------------------------------------------------------------------

[image00074.jpg]
             ANTIHYPERLIPIDEMICS  39480050200120  hixtapld  Lomitapide Mesylate
Cap 5 MG (Base
Equiv)  16.00%  ANTlHYPERLIPJDEMICS  39480050200130  Juxtapid  lomitapide
Mesylate Cap 10 MG (Base
Equiv)  16.00%  ANTlHYPERLIPIDEM!CS  39480050200140  Juxtapid  lomitap!de
Mesylate Cap 20 MG {Base Equiv)  16.00%  ANTI-INFECTIVE AGENTS -
MISC.  16000005402120  cayston  Aztreonam Lysine For lnha!Sofn 75 MG (Base
Equivalent)  16.00%  ANTI-INFECTIVE AGENTS-
MISC.  16000049000320  Xifaxan  Rifaximin Tab 200 MG  16.00%  ANTI-INFECTIVE
AGENTS- MISC.  16000049000340  Xifaxan  Rifaximln Tab 550
MG  16.00%  Antineoplastics  21353045001360  Arzerra  Ofatumumab Cone for IV
Infusion 1000
MG/SOML  16.75%  Antineoplastics  21353060002040  Rituxan  Rituximab For IV lnj
Cone 10 MG/ML  16.00%  Antineoplastics  21534007100120  Alecensa  Alectinib HCI
Cap150 MG {Base
Equivalent)  15.50%  Antineop!astics  21370060200120  Ddomzo  SONJDEGIB
PHOSPHATE CAP 200 MG (BASE
EQUIVALENT)  15.50%  Antineop!astics  2175S050102030  Levo!eucovorin
Calcium  Levoleucovorin Calcium IV Sofn PF 250 MG/25ML {Base
Equiv)  15.50%  Antineoplastics  21100010002020  Busulfex  Busu!fan lnj 6
MG/ML  15.50%  Antineop[ast/cs  21574070401820  lmlyglc  Talimogene
Laherparepvee lntralesional lnj1000000
Unit/ML  15.50%  Antineoplastlcs  21535570200320  Rubraca  Rucaparib Camsylate
Tab 200 MG (Base
Equivalent)  15.50%  Antineoplastics  21353060002040  Rltuxan  Rituximab For IV
lnj Cone 10
MG/Ml  16.00%  Antineoplastlcs  21250010402125  Erwlnaze  Asparaginase Erwin!a
Chrysanthemi for IM lnJ 10000
Unit  16.00%  Antineoplastics  21353060002040  Rituxan  Ritux!mab For IV lnj
Cone 10 MG/ML  16.00%  Antineoplastics  2147008000b720  Vendexta Starting
Pack  Venetodax Tab Therapy Starter Pack 10 & 50 & 100
MG  15.50%  Antfneoplastks  21755040102150  Leucovorin Cafdum  Leucovorin
Calcium For lnj 200
MG  15.50%  Antineop!astics  21500012001325  PAClitaxel  Paditaxel IV Cone 30
MG/SML (6 MG/ML)  15.50%  Antineoplastlcs  21300050100320  Trexall  Methotrexate
Sodium Tab 5 MG {Base
Equiv)  15.50%  Antineoplastics  21353027002030  Darzalex  Daratumumab IVSoln
400 MG/20ML  15.50%  Antineoplastics  21534013100320  cabometyx  cabozantinib
S-Malate Tab 20 MG {Base
Equivalent)  15.50%  Antineoplastics  21990002750320  Lonsurf  TRIFLURlDINE-TIPlRACIL
TAB 15-6.14 MG  15.50%  Antlneoplastics  21708080000110  Vesanoid  Tret!noin Cap
10 MG  15.50%  Antineoplastlcs  21300050100350  Trexalf  MethotrexateSodium
Tab15 MG (Base Equiv)  15.50%  Antineoplastics  21755040102130  Leucovorin
Calcium  Leucovorin calcium For lnj 100
MG  15.50%  Antineoplastics  21100015002045  CARBOplatin  carboplatin JV Soln
600 MG/60ML  15.50%  Antineoplastlcs  21536045100140  Ninlaro  Jxazomib Citrate
cap 4 MG {Base
Equivalent)  15.50%  Antineoplastlcs  21100009102005  Bendeka  Bendamustine HCI
IVSoln 100 MG/4Ml (25 MG/Ml)  15.50%  Antineoplastics  21700013001930  Tice
BCG  BCG live lntraveslcal For Susp 50
MG  15.50%  Antineoplastics  21700020002110  Dacarbazine  Dacarbazine For lnj
200 MG  15.50%  Antineoplastics  21200010102105  Bleomycln Sulfate  B!eomydn
Sulfate for lnj15
Unit  15.50%  Antineoplastics  21100015002030  CARBOplatin  carboplatin IV Soln
50 MG/SML  15.50%  Antineoplastics  21574070401840  lmlyglc  Talimogene
Laherparepvec lntralesional lnj100000000
Unit/Ml  15.50%  Antineoplastlcs  21353030002120  Emplidti  Etotuzumab For
rvSoln 300 MG  15.50%  Antineoplastics  21535570200330  Rubraca  Rucaparib
Camsylate Tab 300 MG (Base
Equivalent)  15.50%  Antineoplastics  21200050002120  Mitomycln  Mitomycln For
lnj 40 MG  15.50%  Antineoplastics  21300007002015  Cladribine  Cladrlblne
IVSofn 10 MG/lOML (1
MG/ML)  16.00%  Antineoplast!cs  21470080000320  Venclexta  VenetodaxTab 10
MG  15.50%  Antineoplastlcs  21534013100330  Cabometyx  cabozant!nib S-Malate
Tab 40 MG (Base
Equivalent)  15.50%  Antineoplastics  21990002750330  Lonsurf  TRIFLURIDINE-TIPlRAC!L
TAB 20-8.19 MG  15.50%  Antineoptastic.s  21550040202220  Onl\.'yde  lrinotecan
HCI Liposome IV lnj 43 MG/lOML (4.3
MG/ML)  15.50%  Antineoplastlcs  21100020002020  CISplatin  Cisplatin lnj50
MG/SOML {1
MG/ML}  15.50%  Antineop!astics  21100015002040  CARBOplatin  carboplatin JV
Sain 450
MG/4SML  15.50%  Antineoplastic.s  21533530200320  Cotellie  Coblmetinlb
fumarate Tab 20 MG {Base
Equivalent)  15.50%  Antineoplastics  21353030002130  Empliciti  Elotuzumab For
rv Soln 400 MG  15.50%  Antineoplastics  21500005002075  DOC£taxel
(Non-Alcohol}  Docetaxel {Non-Alcohol Formula) IVSoln 80 MG/4Ml ., :,v..,·,--,·
J c\ \·-:4";_;;._.,. , -  '1 ...
15.50%  Antineoplastics  21470080000340  Vendexta  Venetodax Tab 50 MG  ,._ /'!
15.50%  -"//i \, - \  ( rCorilrato N(rme1i"  ,, ..  "  ., ,.11:1-()5 JI 
 

--------------------------------------------------------------------------------

[image00075.jpg]
                   Antineoplastic.s  21500012001350  Onxot  Paditaxe! IV Conc300
MG/SOML {6
MG/ML)  15.50%  Antlneop!astic.s  21100020002025  CISplatin  Cisp!atin lnJ 100
MG/100Ml {1MG/Ml)  15.50%  Aotineoplastic.s  21500020102005  VinCRIStine
Sulfate  Vinc.ristine Sulfate IV Soln 1
MG/Ml  15.50'-'/4  Antineoplastks  21534065200330  Tagrisso  Osimertinlb
Mesylate Tab 80 MG {Base
Equivalent)  15.50%  Antineoplastks  21536045100120  Ninlaro  lxazomib Citrate
Cap 2.3 MG {Base Equivalent)  15.50%  Antineoplastics  21500005002080  DOCEtaxel
(Non-Alcohol)  Docetaxel {Non-Alcohol Formula} IV Soln 160
MG/8Ml  15.50%  Antineoplastic.s  21470080000360  Venclexta  Venetodax Tab 100
MG  15.50%  Antineop!astics  21755050102020  levoleucovorln
Calcium  levofeucovorin Calcium lnj 175 MG/17.SMl (Base
Equiv)  15.50%  Antineoplastics  21755040102160  leucovorln Calcium  Leucovorin
Calcium Forlnj350 MG  15.50%  Antineoplastic.s  21755040102120  Leucovorin
Calcium  Leucovorin Calcium For lnj 50
MG  15.50%  Antineop!astics  21100015002035  CARBOp!atin  Carboplatin JV So!n
150 MG/lSML  15.50%  Antineop!ast!cs  21353027002020  Darzalex  Daratumumab IV
Soln 100 MG/5Ml  15.50%  Antineoplastics  21536045100130  Ninlaro  lxazomib
Citrate Cap 3 MG (Base
Equivalent)  15.50%  Antineoplastics  21500005002070  DOCEtaxel
{Non-Alcohol)  Docetaxel {Non-Alcohol Formula} IV Solo 20
MG/ML  15.50%  Antlneoplastics  21101040102115  Evome!a  Melphalan HCI For lnj
50MG {Propylene Glycol {PG)
Free)  15.50%  Antineoplastics  21534013100340  Cabometyx  CabozantinibS-Malate
Tab 60 MG (Base
Equivalent)  15.50%  Antineoplastics  21107075002140  Yondelis  Trabectedin For
lnj 1 MG  15.50%  Antineoplastic.s  21200010102115  B!eomycin Sulfate  Bleomycln
Sulfate For fnj
30Unit  15.50'-'/4  Antineoplastfcs  21500012001335  PAClitaxel  Pac!itaxe! IV
Cone 100 MG/16.7ML (6
MG/Ml)  15.50%  Antineoplastics  21534065200320  Tagrisso  Osimertinib Mesylate
Tab 40 MG (Base
Equivalent)  15.50%  Antineoplastics  21353047002020  lartruvo  Ofaratumab Solo
for IV Infusion 500 MG/SOML {10 MG/ML)  15.50%  ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21100009102010  Treanda  Bendamustine HCI IV So!n 45 MG/0,SML {90
MG/ML)  16.75%  ANTINEOPlASTICS ANO ADJUNCTIVE
THERAPIES  21100028002120  Dxallplatin  Oxalip!atin For IV lnj 50
MG  30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101025002025  lfosfamide  lfosfamlde IV lnj 1 GM/20Ml {SO
MG/ML)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21102020000110  CeeNU  Lomustine Cap 10 MG  16.£)0%  ANTINEOPlASTICS
AND ADJUNCTIVE THERAPIES  21200030102210  DAUNOrubicin HCI  Daunorublcin HO lnj
5 MG/ML {Base Equiv)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200042102040  Epirublcln HCI  Epirubicin HCI lnj 150 MG/75ML (2
MG/ML)  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21200055001325  Mftoxantrone HCI  Mitoxantrone HCI lnj Conc25
MG/12.5Ml (2 MG/ML)  15.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300010002115  Cytarab!ne  Cytarabine For lnj 1
GM  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300034102040  Gemcitabine HCI  Gemcltabine HCl lnj 1 GM/26,3ML{38
MG/ML) {Base Equiv)  30.00%  ANTINEOPLASTICS AND ADJUNCTJVE
THERAPIES  21300054002025  Folotyn  Pra!atrexate IVlnj 40
MG/2ML  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21352020002120  Blincyto  Blinatumomab For IV Infusion 35
MCG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21402430000120  Xtandi  Enzalutamide Cap 40
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES  2140S010106410  lupron
Depot  Leuprolide Acetate For lnj Kit 7.5 MG  16.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21405010256450  lupron Depot  leupro!ide Acetate (6Month}
For lnj Kit45 MG  16.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21450080000115  Pomalyst  Pomalidomide Cap 2
MG  18.25%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500005002040  DOCEtaxel  Docetaxel Solo for IV Infusion 80
MG/8ML  35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500012201920  Abraxane  Paclitaxel Protein-Bound Particles For
11/Susp 100 MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21531060000130  lbrance  Palbociclib Cap 100
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21532025100120  Tafinlar  Dabrafenib Mesylate Cap SO MG (Base
Equivalent)  16.00%  ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21532530007320  Afinitor Disperz  Evero!imus Tab for Oral Susp 3
MG  16.00%  ANTINEOPlA5TICS AND ADJUNCTIVE
THERAPIES  21533070300140  Sutent  Sunitfnib Malate Cap 50 MG {Base
Equlvalent)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534012000320  Bosulif  Bosutinlb Tab 100
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534020000320  Sprycel  Dasatinlb Tab 20 MG  16.00%  ANTINEOPlASTICS
AND ADJUNCTIVE THERAPIES  21534025100360  Tarceva  Erlotinib HC/Tab 150 MG (Base
Equivalent)  16.00%  ANTINEOPLASTIC$ AND ADJUNCllVE
THERAPIES  21534054208240  Lenvima 14 MG Daily Do  Lenvatinlb Cap Therapy Pack
10 & 4 MG (14 MG Daily Dose)  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21536015002120  Velcade  Bortewmlb For lnj 3.5 MG .- •. \\ -:.,I
_l'i:f-\  '.)-.''-. 16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21538040000330  Zydelig  /delalisib Tab 150 MG ,,\:-:,ye.- "'-  1;,.,
: ,;1.6.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700020002105  Dacarbazine  Dacarbazlne For tnj100 MG t-r·Pr  "-,
/.'l:(i.00%  Contrato N(unero \1h \  f1  ) J r  le\  '  ' . y f} s
?.i  '  ··-  p••·  \ti\·--;--  . ,,,  -  ,. \\\  ,./<§)  (;,,  , •. ''"  \,\,,\ 
 

--------------------------------------------------------------------------------

[image00076.jpg]
               ANTINEOPLAST!CS AND ADJUNCTIVE THERAPIES    21700060202135 lntron
A    Interferon Alfa-2B For lnj 18000000
Unit              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700075206420  Sylatron  Peginterferon alfa-2b For lnj Kit 300
MCG              16.75%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES    21755040100325  Leucovorin Calcium  Leucovorin Calcium Tab 10
MG              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21764065002140  Elitek  Rasburicase For IVSoln 7.5
MG              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21100020002030  CISplatln  Cisplatin lnj 200 MG/200ML {1
MG/ML)              20.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21101020002125  Cyclophosphamide  Cyclophosphamlde For lnj 1
GM              32.30%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21101040102110  Alkeran  Me!phalan HCI For lnj 50 MG {Base
Equiv)              16.00%  AmlNEOPLASTICSAND ADJUNCTIVE
THERAPIES    212000300S2210  oaunoXome  Daunorubicin Citrate Uposome lnj 2
MG/ML              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21200042102025  Epirubkin HCI  Epirubicin HCI lnJ 10 MG/5ML (2
MG/ML}              16.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200045102035  ldamycin PFS  ldarubkln HCI IV lnJ 20 MG/20ML (1
MG/ML)              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300010002105  Cytarablne  Cytarabine For tnj 100
MG              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300030002025  Fluorouracil  Fluorouracll fnj 1 GM/20ML {SO
MG/Ml)              16.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300053102120  Alimta  Pemetrexed Dlsodium For IV Soln 500 MG
{Base Equiv)              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21335070002020  Cyramza  Ramucirumab tVSoln 100 MG/10ML (For
Infusion)              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21353043002025  Gazyva  Ob!nutuzumab Soln for IV Infusion 1000
MG/40ML {25 MG/ML)              16.00%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES    21353054002020  Perjeta  Pertuzumab So!n for IV Infusion 420
MG/14ML {30 MG/ML)              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21402250000320  Lysodren  Mitotane Tab 500
MG              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21405007106450  vantas  H!stre!in Acetate Implant Kit 50
MG              15.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21405010206435  Eligard  leuprolide Acetate {4 Month} For
Subcutaneous fnj Kit 30 MG              25.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21100009102030  Treanda  Bendamustine HCI IVSoln 180 MG/2ML {90
MG/Ml}              16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21100028002130  Oxalip!atin  Oxalip!atin For IV lnj 100
MG              30.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21101025002030  Jfosfamlde  lfosfamide IV lnJ3 GM/60Ml {SO
MG/ML)              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21102020000115  CeeNU  Lomustine Cap 40
MG              16.00%  ANTINEOPLASTtCS AND ADJUNCTIVE
THERAPIES    21200040102010  Adriamycln  Doxorubicin HCI lnj 2
MG/ML              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200042102045  Ellence  Epfrubidn HCI IV Sofn 200 MG/lOOML (2
MG/Ml)              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21200055001330  MitoxantroneHCI  Mitoxantrone HCI lnj Cone 30
MG/15Ml (2 MG/ML)              15.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300010002120  Cytarabine  Cytarablne For lnJ 2
GM              16.00%  ANTINEOPLASTICSAND ADJUNCTIVE
THERAPIES    21300034102060  Gemcitab!ne HCI  Gemcltabine Hd lnj 2 GM/52.GML {38
MG/ML) (Base Equfv)              30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300060000305  Tabloid  Thfoguanine Tab 40
MG              16.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21353010002040  campath  A!emtuzumab IV lnj 30 MG/Ml(For
Infusion)              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21353050002025  Vectibix  Panitumumab IV Soln 100
MG/SMl              16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21353070002120  Herceptln  Trastuzumab For lVSoln 440
MG              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21403020100105  Emcyt  Estramustine Phosphate Sodium Cap 140
MG              16.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES    21405010106415  E!igard  leuprolfdeAcetate For Subcutaneous lnj Kit
7.5 MG              2S.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21100010000305  Myleran  Busulfan Tab 2
MG              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21101020000310  Cyclophosphamide  Cydophosphamide Tab 50
MG              32.30%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21101030102105  Mustargen  Mechlorethamtne HCl For lnj
10MG              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21104070002120  Temodar  Temozo!omide For IV Soln 100
MG              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21200040102115  Adriamycin  Doxorubicin HCI For lnj 50
MG              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21200045102025  ldamycin PFS  ldarubicin HCf IV lnj 5
MG/5Ml(1MG/Ml)              16.00%  ANT!NEOPlASTICS AND ADJUNCTIVE
THERAPIES    21250060002020  Oncaspar  Pegaspargase lnj 750
Unit/Ml              16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21300025102020  Fludarabine Phosphate  Fludarabine Phosphate lnj 25
MG/ML              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21300052002020  Arranon  Ne!arabine IV So!n 5
MG/ML              16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21335020002025  Avastin  Bevaclzumab IV Soln100 MG/4Ml(For
Infusion)              15.50%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21353032002020  Yervoy  lpilimumab Soln for IV Infusion 50 MG/10Ml
(5 MG/ML)              16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21353053002030  Keytruda  Pembro!izumab IV Soln 100 MG/4ML {25
MG/ML)              16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21355070302130  Kadcyla  Ado-Trastuzumab Emtansine For IV Soln 160
MG  />,\',_:7 '- -'\-..,'fl""''            16.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES    214050051023.10  Zoladex  Goserelin Acetate Implant 3.6
MG  /t::,.··£;"'" ·::- i- \.,            16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21405010156432  E!igard  LeuprolfdeAcetate(3 Month) For
Subcutaneous lnj Kit 22.SMG  /)'" //        .. ()    25.00%    -····      ,
q;·;t    fl Conhato N(1meroi l q (} ,51' (_j         \
\                        '                        v              -·-·\
\''        0                ·-              (_;,. 
 

--------------------------------------------------------------------------------

[image00077.jpg]
                 ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21100015002120  CARBOplatin  Carboplatin JV For lnj 150
MG  16.25%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21101020002120  cyclophosphamide  Cyclophosphamide For lnj 500
MG  32.30%  ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21101040000305  Alkeran  Melphalan Tab 2 MG  16.00%  ANTINEOPlASTICS
AND ADJUNCTIVE THERAPIES  21200020002105  Cosmegen  Dactfnomycin For lnj 0.5
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200040402210  Doxil  Doxorubicin HCI Liposomal lnj (For lV
Infusion) 2 MG/ML  16.00%  ANT!NEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200045102030  ldamycin PFS  ldarubicin HCI IV tnj 10 MG/lOML {1
MG/ML)  16.00%  ANT!NEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300007002010  Cladtibine  C!adriblne lnj 1
MG/ML  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300025102120  Fludara  Fludarablne Phosphate For lnj 50
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300053102110  Alimta  Pemetrexed Disodium For IV Sofn 100 MG (Base
Equiv)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21335020002030  Avastin  Bevacizumab IV Soln 400 MG/16ML {For
Infusion)  15.50%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353032002040  Yervoy  lpilimumab Soln for IV Infusion 200 MG/40ML
(5 MG/ML}  16.75%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES  21353053002120  Keytruda  Pembrolizumab For IV Sotn 50
MG  16.00%  ANTINEOPLASTICSAND ADJUNCTIVE
THERAPIES  21370070000120  Erivedge  Vismodegib Cap 150
MG  16.00%  ANTINEOPlASTJCS AND ADJUNCTIVE
THERAPIES  21405005102330  Zoladex  Goserelin Acetate Implant 10.8
MG  16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE THERAPIES  21405010206430  Lupron
Depot  LeuprolideAcetate (4 Month) For Jnj Kit 30 MG  16.00%  ANTJNEOPlASTICS
AND ADJUNCTIVE THERAPIES  21104070000147  Temodar  Temozolomide Cap 180
MG  35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  99392070000135  Tha!omid  Thalidomide C.ap 150
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21300034102140  Gemdtablne
HCI  Gemcitabine HC\ For lnJ1 GM  30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21406010200320  Zytiga  Abiraterone Acetate Tab 250
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005001325  DOCEtaxe!  Docetaxel For lnj Cone 80 MG/2ML {40
MG/ML}  35.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500011002140  1xempra Kit  rxabepilone For IV Infusion 45
MG  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500050802025  Navelbine  V!norelbine Tartrate lnj 50 MG/SML (10
MG/ML) (Base Equiv)  16.00%  !\NTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531560002120  [stodax  Romidepsin For IV lnj 10
MG  16.75%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES  21532530000330  Afinitor  Everotimus Tab 10
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21533070300130  Sutent  Sunitinlb Malate Cap 25 MG {Base
Equivalent)  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534008000320  lnlyta  Axltinib Tab 1 MG  16.00%  ANTINEOPlAST/CS
AND ADJUNCTIVE THERAPIES  21534015000120  Xalkori  Crizotinib cap 200
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534025100320  Tarceva  Er!otin!b HC!Tab 25 MG (Base
Equivalent}  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  2153405420B220  Lenvima 10 MG Dally Do  Lenvatinib cap Therapy Pack
10 MG {10 MG Daily Dose}  16.00%  ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21534075100340  Jclus!g  Ponatinib HCI Tab 45 MG {Base
Equiv)  22.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21537560200335  Jakafi  RuxoHtinib Phosphate Tab 25 MG (Base
Equlvalent)  15.25%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21700008102020  Trisenox  Arsenic Trioxide lnj 10
MG/10Ml{1MG/ML}  16.()0%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700060202030  lntron-A  lnterferonAlfa-28 Jnj 10000000
Unit/ML  16.00%  ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21700060702020  Actlmmune  Interferon Gamma-1B lnj 100
MCG/0.5ML'(2000000 Unit/0.5ML)  16.75%  ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21707070102140  Photofrin  Porflmer Sodium For lnj 75
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21758050002010  Mesna  Mesna lnj 100 MG/ML  16.00%  ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  21405525102120  Firmagon  Degarelix:AcetateFor lnJ 80
MG {Base Equiv}  15.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500005001317  DOCEtaxeJ  Docetaxel For !nj Cone 160 MG/8Ml (20
MG/ML)  35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500010602120  Etopophos  Etoposlde Phosphate IV For lnj 100
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500030102105  VinBlAStine Sulfate  Vinb!astine Sulfate For lnJ 10
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531550100130  Farydak  Panobinostat Lactate cap 15 MG {Base
Equivalent)  16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532530000320  Afinitor  Evero!imus Tab 5
MG  16.00%  ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21533060400320  NexAVAR  Sorafenib Tosylate Tab 200 MG {Base
Equivalent)  16.00%  ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21534006100330  Gilotrif  Afatinib Dimaleate Tab 30 MG (Base
Equivalent)  16.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534013106480  Cometriq (140 mg Daily I  cabozantin!b S-Mal cap 1 X
80 MG & 3 X 20 MG (140 Dose) Kit  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534020000360  Sprycet  Dasatinib Tab 100
MG  16.00%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES  21534035100340  Gleevee  lmatfnib Mesylate Tab 400 MG {Base
Equivalent}  17.25%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21534070100320  Votrient  Pazopan!b HCI Tab 200 MG {Base Equiv} c
..l, hi/_, -,.-.;_-} ' ~,r-, --  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21537560200325  Jakafi  Ruxotitinib Phosphate Tab 15 MG (Base
Equivalent)  15.25%  /i'r1,·/'  ,, ()'  ,,,,-'  {( Contra to Numero\\ \\I'', 1-
9 - 1, fi '.a''  "'  U\ ;- - J/f),  , ...  f"•,,,, °"'···  \0 \ ,,  ,0 
 

--------------------------------------------------------------------------------

[image00078.jpg]
             ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21550080100140  Hycamtin  Topotecan HCI Cap 1 MG {Base
Equiv)        16.00";,6  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700050100105  Matulane  Prncarbazine HC/ cap 50
MG        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700060206470  lntron-A  Interferon Atfa-28 lnj Kit 10000000
Unit/0.2ML        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700075206470  5ytatron  Peginterferon a!fa-2b For Jnj Kit4 X 600
MCG        16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21755050102120  Fusilev  Levoleucovorin Calcium For IV lnj SO MG
{Base Equiv)        16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21405050201920  Trelstar Depot  Triptorelin Pamoate For IM Susp
3.75 MG        22.50%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21450080000120  Pomalyst  Pomalidomide Cap 3
MG        18.25%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES    21500005002050  DOCEtaxel  Docetaxel Soln for IVInfusion 160
MG/16ML        35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21500015002020  Teniposlde  Tenfposide IVSoln 10
MG/ML        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21531060000140  lbrance  Palbociclib Cap 125
MG        16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21S32025100130  Tafinlar  Dabrafenib Mesylate cap 75 MG {Base
Equivalent)        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21532530007340  Afinitor Disperz  Everolimus Tab for Oral Susp 5
MG        16.00%  ANTINEOPIASTICS AND ADJUNCTIVE
THERAPIES    21533570100310  Mekinist  Trametin!b Dimethyl Sulfoxlde Tab 0.5 MG
{Base Equivalent)        16.00",{;  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534012000340  Bosulif  Bosutinib Tab 500
MG        16.00";,6  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534020000340  Sprycel  Dasatinlb Tab 50
MG        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534030000320  lressa  Gefrtfnlb Tab 250
MG        15.25%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES    2153405420B250  Lenv1ma 24 MG Daily Do  Lenvatinib cap Therapy Pack
10 (2) & 4 MG (24 MG Daily Dose)        16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21536025002120  Kyprol!s  Carfilzomib For lnj 60
MG        16.00%  ANTINEDPLASTICS AND ADJUNCTIVE
THERAPIES    21550040102035  Camptosar  lrinotecan HCI lnj 300 MG/lSML (20
MG/ML)        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700024002020  Ontak  Denileukin Diftitox IV Soln 150
MCG/ML        16.00%  ANTINEDPlASTICSAND ADJUNCTIVE
THERAPIES    21700060202160  lntron A  Interferon Alfa-2B For lnj 50000000
Unit        16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700075206430  Sylatron  Peginterferon alfa-2b For lnj Kit 600
MCG        16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21755040100335  Leucovorin calcium  Leucovorin calcium Tab 15
MG        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21765060002120  Kepivance  Palifermin For IV lnj 6.25
MG        16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21405525102130  Flrmagon  Degarellx Acetate For Jnj 120 MG {Base
Equiv)        lS.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES    21S00005001320  DOCEtaxel  Docetaxel For lnj Cone 20 MG/0.5ML (40
MG/ML)        35.00%  ANTINEDPLASTICS AND ADJUNCTIVE
THERAPIES    21500011002120  lxempra Kit  lxabepi!one For IV Infusion 15
MG        16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21500050802020  Navelb!ne  Vlnore!bine Tartrate lnj 10 MG/ML {Base
Equiv)        16.00%  ANTINEDPlASTICSAND ADJUNCTIVE
THERAPIES    21531550100140  Farydak  Panoblnostat Lactate cap 20 MG (Base
Equivalent)        16.00%  ANTINEOPlASTJCS AND ADJUNCTIVE
THERAPIES    21532530000325  Aflnitor  Everolimus Tab 7.5
MG        16.00%  ANT!NEOPLASTICS AND ADJUNCTIVE
THERAPIES    21533070300120  Sutent  Sunitinib Malate Cap 12.S MG {Base
Equivalent)        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534006100340  Gilotrif  Afatinib Dimaleate Tab 40 MG (Base
Equivalent)        16.00%  ANTINEOPlASTICSAND ADJUNCTIVE
THERAPIES    21S34014000130  Zykadia  Ceritinib Cap 150
MG        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534020000380  Sprycel  Dasatinib Tab 140
MG        16.00%  ANTINEDPLASTICS AND ADJUNCTIVE
THERAPIES    21534050100320  Tykerb  Lapatinfb Ditosy!ate Tab 250 MG (Base
Equiv)        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21534075100320  lclusig  Ponatlnib HCI Tab 15 MG (Base
Equiv)        22.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21537560200330  Jakafl  Ruxolitinib Phosphate Tab 20 MG (Base
Equivalent)        lS.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21550080102020  Topotecan Hd  Topotecan HCl lnj 4 MG/4ML(Base
Equlv) (For Infusion)        17.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700060202022  lntron•A  Interferon A!fa-2B lnJ 6000000
Unit/ML        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21700060302020  Alferon N  Interferon Alfa-n3 lnj 5000000
Unit/ML        15.75%  ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES    21703020002120  Proleukln  Aldes!eukin For IV Soln 22000000
Unit        16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21758050000320  Mesnex  Mesna Tab 400
MG        16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21100009102120  Treanda  Bendamustine HC1 For IV Soln 100
MG        16.75%  ANTINEOPlASTICSAND ADJUNCTIVE
THERAPIES    21101020000305  Cydophosphamlde  Cyc!ophosphamide Tab 25
MG        32.30%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES    21101025002130  lfex  ffosfamide For lnj 3
GM        16.00%  ANTINEDPLA5TICS AND ADJUNCTIVE
THERAPIES    21102030002105  Zanosar  Streptozodn Forlnj 1 GM    - -
·---..,    16.00%  ANTINEDPLASTICS AND ADJUNCTIVE THERAPIESANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES    2120004010211021200042102170  Adr!amycinEpirubicln
HCI  Doxorubicin HCI For lnj 20 MGEp!rubicin HCI For lnj 200 MG    /< \\:JI
l'<i:i'--\f'\I"v . ·<_,,,,,:,A'\.\    16.00%16.00%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES    21300025100320  Dforta  fludarablne Phosphate Tab
10MG    .0//    15.75%    ,- .        {I  If f Contrato NOmero f,\\I,",., 9 - ()
5 :::C\ \.fl, ---f'     
 

--------------------------------------------------------------------------------

[image00079.jpg]
       ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300040001830  Purixan  Merc.aptopurine Susp 2000 MG/lOOML (20
MG/ML)  16.00%  ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21335010102030  Zaltrap  Ziv-Aflibercept IV Solo 200 MG/8ML {For
Infusion)  16.00%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21353025002025  Erbitux  Cetuximab N Solo 200 MG/lOOMl (2
MG/ML}  16.25%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21353050002035  Vectibix  Panitumumab IV Solo 400
MG/20Ml  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21355070302120  Kadcyla  Ado-Trastuzumab Emtans!ne For IVSoln 100
MG  16.00¾  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21403530002024  Faslodex  Fulvestrant lnj 250
MG/5ML  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21405010156430  Lupron
Depot  leuprolide Acetate {3 Month) For lnj Kit 22.5
MG  16.00%  ANTINEOPlASTICSAND ADJUNCTIVE
THERAPIES  21100028002035  Eloxatin  Oxaliplatin IV Soln 200
MG/40ML  16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21101020002130  Cyclophosphamide  Cydophosphamlde For lnj 2
GM  32.30%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21102010002105  BiCNU  Carmustlne For lnj 100
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200030102105  Cerubidine  Daunorubicin HCl For lnJ 20
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21200042102030  Ellence  Epirubicin HCI IVSoln 50 MG/25Ml {2
MG/ML)  16.00%  ANTINEOPlAST\CS AND ADJUNCTIVE THERAPIES  21200055001320  Mitoxa
ntrone HCI  Mitoxantrone HCI lnj Cone 20 MG/lOML {2
MG/ML)  15.75%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300010002110  Cytarabine  Cytarabine For lnj 500
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300034102020  Gemcitablne HCl  Gemcitabine HCI lnJ 200 MG/5.26ML
{38 MG/Ml) {Base Equiv)  30.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300054002020  Folotyn  Pra!atrexate IV lnj 20
MG/Ml  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21335070002040  Cyramza  Ramucirumab IV Sohl 500 MG/50ML (For
Infusion)  16.00%  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21353045001320  Arzerra  Ofatumumab Cone For IV Infusion 100
MG/5Ml  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21402420000320  Casodex  Blcalutamide Tab 50
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21100009102110  Treanda  Bendamustine Hd For JV So!n 25
MG  16.75%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21101010000305  leukeran  Chlorambucil Tab 2
MG  16.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21101025002110  lfex  lfosfamide For lnj 1
GM  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21102020000120  CeeNU  lomustine Cap 100
MG  16.00%  ANTINEOPLASTICSAND ADJUNCTIVE
THERAPIES  21200040102105  Adriamycin  Doxorublcin HCI Forlnj10
MG  16.00%  ANTINEOPLASTlCS AND ADJUNCTIVE THERAPIES  21200042102140  Epirubicin
HCI  Epirubidn HCI For lnj 50 MG  16.00%  ANTJNEOPlASTICS ANO ADJUNCTIVE
THERAPIES  21200080002020  Valstar  Va!rubicln Solo For lntraveslcal
Instillation 40 MG/ML  16.75%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300010301825  DepoCyt  Cytarabine Llposome lnj SO
MG/SML  16.00%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21300034102160  Gemdtabine HCI  Gemcitabine HCI For lnj 2
GM  30.00%  ANTlNEOPlASTlCS AND ADJUNCTIVE
THERAPIES  2133S010102020  Zaltrap  Ztv-Aflibercept IV Solo 100 MG/4ML {For
Infusion)  16.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21353025002020  Erbitux  Cetwcimab N Solo 100 MG/50ML (2
MG/ML}  16.25%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21353050002030  Vectibix  Panitumumab IV So!n 200
MG/10ML  16.75%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21355020202120  Adcetris  Brentuximab Vedotin For IV So[n SO
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21403530002022  Faslodex  Fulvestrant Jnj 125
MG/2.SML  16.00%  ANTINEOPI.ASTICS AND ADJUNCTIVE
THERAPIES  21405050201930  Tre!star LA  Triptorelln Pamoate For IM Susp 11.25
MG  22.50%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000140  Temodar  Temozolomide Cap 100
MG  35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21S00005001310  DOCEtaxel  Docetaxel For lnJ Cone 20
MG/Ml  35.00%  ANT!NEOPlASTICS AND ADJUNCTIVE
THERAPIES  99392070000120  Thalomid  Thalidomide Cap 50
MG  16.00%  ANTJNEOPlASTICS AND ADJUNCTIVE
THERAPIES  99394050000145  Revlim!d  lenalidomide Cap 20
MG  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21405010256445  Eligard  leuprotide Acetate (6Month) For
Sul?cutaneous fnj Kit45 MG  25.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21450080000110  Pomalyst  Pomalidomide Cap 1
MG  18.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500005002030  DOCEtaxel  DocetaxelSoln for IV Infusion 20
MG/2ML  35.00%  ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21500012001340  PACUtaxel  Paditaxel IV Cone 150 MG/25ML {6
MG/ML)  16.00%  ANTlNEOPlASTICS AND ADJUNCTIVE
THERAPIES  21531060000120  lbrance  Pa!bociclib Cap 75
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531575000120  Zolinza  VorinostatCap 100
MG  16.00%  ANT/NEOPlASTICS AND ADJUNCTIVE THERAPIES  21532530007310  Afinitor
Disperz  Evero!Jmus Tab for Ora! Susp 2 MG  16.00%  ANTINEOPlASTICS AND
ADJUNCTIVE THERAPIES  21533070300135  Sutent  Sunitinib Malate Cap 37.5 MG {Base
Equivalent)  16.00%  ANT!NEOPLASTICS AND ADJUNCTIVE THERAPIES  21534008000340
lnlyta    Axitinib Tab 5 MG , .,,.----  16.00%  ANTlNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534015000125 !Xa!kori    Crizotinib Cap 250 MG /• _1\-l> _;,
I•\,,(',  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21534025100330
(Tarceva    Erlotinib HCI Tab 100 MG {Base Equivalent) ·,:-;-•·. """<'('\
·.  16.00%  '/  J r ",,  \ ,,.  .  {ContratoI . " ·'  \ ()  {  : J 1,1  '"n ero
: rn  ·.  ri:12·  ... (.() - ----  P.  .,..  --    •-=  ~·,      \\ \ici;,_
.-  ---------,j•i 
 

--------------------------------------------------------------------------------

[image00080.jpg]
                     ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  215340S4208230  Lenvima 20 MG Daily Do  Lenvatinib Cap Therapy Pack
10 (2) MG {20 MG Daily Dose)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21535560000120  Lynparza  Olaparib Cap 50 MG  16.00%  ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  21538040000320  Zydelig  ldela!isib Tab 100
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700013001940  TheraCys  BCG Live lntravesical For Susp 81
MGNIAL  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES  21700060202130  lntron
A  Interferon Alfa-28 For lnj 10000000 Unit  16.00¼  ANTINEOPlASTlCS AND
ADJUNCTIVE THERAPIES  21700075206410  Sylatron  Peginterferon a!fa-2b For lnJ
Kit 200 MCG  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21708220000120  rargretin  Bexarotene Cap 75
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21764065002120  Elitek  Rasbur!case For IV Soln 1.5
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21104070000150  Temodar  Temozolomide cap 250
MG  35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  99392070000140  Thalomid  Thalidomide Cap 200
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES  21405010106407  Leuprolide
Acetate  Leupro!ide Acetate lnj Kit S MG/ML  52.25%  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21300015002120  Dacogen  Dedtablne For Jnj SO
MG  25.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500010002025  Etopos!de  Etoposlde I nj 100MG/5ML (20
MG/ML)  27.55%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES  21500010002030  Etoposide  Etoposide lnj 500MG/25ML {20
MG/ML)  27.55%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21450080000125  Pomalyst  Pomalidomlde Cap 4
MG  18.25%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21500009202020  Halaven  Eribulln Me::.y!ate lnj 1 MG/2ML {0.5
MG/ML)  16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500020201820  Marqibo  Vincristine Sulfate Liposome IV Susp S
MG/31ML (0.16 MG/ML)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21531520002120  Beleodaq  Bellnostat For IV lnj 500
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21532080000320  Ze!boraf  Vemurafenib Tab 240
MG  16.(){)%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21532570002020  Torlsel  Temsirolimus Soln For JV Infusion 25
MG/ML  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21533570100330  Mekinist  Trametinib Dimethyl Sulfoxide Tab 2 MG
(Base Equivalent)  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534013106460  Cometriq (60 mg Daily 0(  cabozantinib 5-Malate Cap 3
X 20 MG (60 MG Dose) Kit  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21534020000350  Sprycel  Dasat!nib Tab 70 MG  16.00%  ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES  21534033000120  lmbruvica  lbrutinib Cap 140
MG  16.00%  ANTINEOPlASTlCS AND ADJUNCTIVE
THERAPIES  21534060200115  Tasigna  Nllotinib HCI Cap 150 MG {Base
Equivalent)  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21537560200310  Jakafi  Ruxolitinlb Phosphate Tab 5 MG {Base
Equivalent)  15.25%  ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21550040102040  trinotecan HCI  lrinotecan HCI lnj 500 MG/25ML {20
MG/ML)  30.00%  ANTINEOPLAST!CS AND ADJUNCTIVE
THERAPIES  21700040102120  Synribo  Omacetaxine Mepesuccinate For lnj 3.5
MG  16.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21700060206450  lntron-A  lnterferonAlfa-2B lnj Kit 3000000
Unit/0.2ML  16.00%  ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES  21700075206450  Sylatron  Peginterferon alfa-2b For lnj Kit 4X 200
MCG  16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21755040102030  Leucovorin Calcium  Leucovorin Calcium lnj 10
MG/ML  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000143  Temodar  Temozolomlde Cap 140
MG  35.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21500005001315  DOCEtaxel  Docetaxel For lnj Cone 80 MG/4ML {20
MG/ML)  35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  99392070000130  Thalomid  Thalidomide Cap 100
MG  16.00%  ANTINEOPLASTlCS AND ADJUNCTIVE
THERAPIES  99394050000150  Revlimid  Lenalidomide Cap 25
MG  16.75%  ANTINEOPLASTICS AND ADJUNCTIVE
TI-IERAPIES  21100028002030  Eloxatin  Oxa!iplatin IV Soln 100
MG/20ML  30.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  99394050000110  Revlim!d  Lenalidomide Caps 2.5
MG  16.75%  ANTINEOPLASTIC$ AND ADJUNCTIVE
THERAPIES  21534085000320  Caprelsa  Vandetanlb Tab 100
MG  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21550040102025  Camptosar  lrinotecan HCI lnj 40 MG/2ML {20
MG/ML)  30.00%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21550080102120  Hycamtin  Topotecan HCI For Jnj 4
MG  17.00%  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES  21300034102110  Gemdtablne
HCI  Gemcitabine HCI For lnj 200 MG  30.00%  ANTINEOPLASTJCS AND ADJUNCTIVE
THERAPIES  21500010002040  Etoposide  Etoposfde lnj 1 GM/SOML (20
MG/ML)  27.55%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21550040102030  Camptosar  lrinotecan HCI lnj 100 MG/5ML {20
MG/ML)  30.00%  ANTfNEOPLAST!CS AND ADJUNCTIVE
THERAPIES  21250010402120  Erwinaze  Asparaginase Erwinia Chrysanthemi For !nj
10000 Unit  16.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21104070000110  Temodar  Temozo!om!de Cap 5
MG  35.00%  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21300005000350  Capecitabine  Capedtabine Tab 500
MG  40.00%  ANT!NEOPLASTICS AND ADJUNCTIVE
THERAPIES  99394050000130  Revlimid  Lenalidomide Cap 10
MG  16.75%  ANTINEOPlASTICS AND ADJUNCTIVE
THERAPIES  21300030002030  Adrucil  Ftuorouracil Jnj 2.5 GM/SOML {SO MG/ML)
....'-\'-l\;:, I iY.<-.  16.25%  ANTINEOPlASTJCS AND ADJUNCTIVE
THERAPIES  21104070000120  Temodar  Temozolomide Cap 20 MG / f '.,_.?,.V-= , . -
, ,. \.  35.00%  v,  I ••,,.,  '0  / ,-  Vurr,r::1 i _  ' ,',J  -ro
Ill  ,,,,,  ((1_· if::  1(1, 2,  ,- ,,,,  0,,' -:;  " "',,,,  (,;'.'(<,, ,Ch',
"'='=_/ \v9,  ----- oc. st:-..;,,  ( 
 

--------------------------------------------------------------------------------

[image00081.jpg]
                                               21300030002020
Adrucil  ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  99394050000140 Revnmid  21300030002035 Adrucil21300003001920
AzaCITIDlne21405050201940 Trelstar Mb:ject21500003002020 Jevtana21500010000120
Etoposide21500030102020 VinBlAStine Sulfate21531550100120 Farydak21532530000310
Afinitor21533050000320 Stivarga21534006100320 Gilotrif  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPlASTlCS
AND ADJUNCTIVE THERAPIES ANTJNEOPlASTICS AND ADJUNCTIVE THERAPIES
ANTJNEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTJNEOPlASTICS
AND ADJUNCTIVE THERAPIES ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES
ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES ANTINEOPLASTICS ANO ADJUNCTIVE THERAPIES  21534020000354
Sprycel21534035100320 Gleevec21534060200125 Tasigna  ANTINEOPLASTICS AND
ADJUNCTIVE THERAPIES  21537560200320 Jakafi  ANTJNEOPLASTICS AND ADJUNCTIVE
THERAPIES  21550080100120 Hycamtin  ANTINEOPLASTICS AND ADJUNCTIVE
THERAPIES  21700045002120 Nipent  ANTINEOPlASTICS AND ADJUNCTIVE THERAPIES
ANTINEDPlASTlCS ANO ADJUNCTIVE THERAPIES ANTINEDPlASTICS AND ADJUNCTIVE
THERAPIES ANTINEDPlASTICS AND ADJUNCTIVE THERAPIES ANTINEDPLASTICS AND
ADJUNCTIVE THERAPIES ANTINEOPLASTICS AND ADJUNCTIVE THERAPIES ANTINEOPLASTICS
AND ADJUNCTIVE THERAPIES ANTINEOPLAST!CS TOPICALSANTINEDPlASTICS
TOP!CALSAntiparasitics ANTIPARKINSON AGENTSAntipsychotics Antipsychotics
Antipsychotics AntipsychoticsAntipsychotics Antipsychotics Antipsychotics
Antipsychotfcs Antipsychotics Antipsychotks Antipsychotics Antipsychotks
Antipsychotks Antipsychotics Antipsychot!cs  21700060206460
lntron-A21700075206460 Sylatron21755040102170 leucovorin Calcium21100028002025
Eloxatin21300005000320 Capecitabine99394050000120 Revlimid21534085000340
Caprelsa90371050204030 Valchlor90376015004020 Panretin13000040000310
Daraprim73203010102020 Apokyn59070070101930 RisperDAL Consta59250015001930
Abilify Maintena59070070101920 RlsperOAL Consta59070070101910 R!sperDAL
Consta59070050101837 fnvega Sustenna59070070101940 RisperDAl
Consta59070050101845 lnvega Sustenna 590700S0101838 lnvega Sustenna
59070050101850 lnvega Trinza59250015001920 Abllify Malntena5925001520E430
Aristada 59070050101839 lnvega Sustenna59070050101870 lnvega
Trinza5925001520E440 Aristada 59070050101880 lnvega
Trinza    Antipsychotics  5925001520E420
Aristada  ¾  Antipsychotics  59070050101840 lnvega
Sustenna  Ant/psychotics  59070050101860 lnvega
Trinza  :,  ANTJPSYCHOTICS/ANTIMANICAGENTS  59157060101950 ZyPREXA
Relprew  ····•  .•.  , ..,  Fluorouracil lnj 500 MG/lOMl {SO
MG/Ml)  lenalidomide Cap 15 MG  16.25%  16.75%  Ffuorouracll lnj 5 GM/lOOML {SO
MG/ML) Azadtidine For lnj 100 MGTriptorelln Pamoate For 1M Susp 22.5
MGCabazitaxel lnj 60 MG/1.5Ml (For IV Infusion) Etoposlde Cap 50 MGVlnblastine
Sulfate lnj 1 MG/MlPanoblnostat lactate Cap 10 MG (Base Equivalent) Everolimus
Tab 2.5 MGRegorafenib Tab 40 MGAfatin!b Dimaleate Tab 20 MG {Base
Equivalent)  21534013106470 Cometriq (100 mg Daily Cabozantinlb S-Mal Cap lX 80
MG & 1 X 20 MG (100 Dose) Kit  Dasatinib Tab 80 MGlmatinib Mesylate Tab 100 MG
{Base Equivalent)  Nilotinib HCI Cap 200 MG {Base
Equivalent)  16.25%25.00%22.50%16.75%27.55%16.00%16.00%16.00%16.00%16.00%16.00%16.00%17.25%16.00%  Ruxolitinib
Phosphate Tab 10 MG {Base Equivalent) Topotecan HCI Cap 0,25 MG (Base
Equiv)  15.25%16.00%  Pentostat!n For lnj 10MG  Interferon Alfa-2B lnj Kit
5000000 Unit/0.2ML Peginterferon alfa-2b For lnJ Kit 4X 300 MCG  leucovorin
Calcium For lnj 500 MG  Oxaliplatin IV Soln 50 MG/lOML Capecitabine Tab 150
MG  lena!idomide Cap 5 MG Vandetanib Tab 300 MGMech!orethamine HCI Gel 0.016%
(Base Equivalent) Alitretlnoin Gel 0.1%Pyrimethamine Tab 25 MGApomorphine
Hydrochloride lnj 10 MG/Ml  Risper/done Mlcrospheres For lnj 37.5
MG  Aripiprazole IM For Extended Release Susp 400 MG Risperidone Mlcrospheres
For rnJ 25 MG  Risperidone Mfcrospheres For Jnj 12.5 MG  Pa!iperidone Palmitate
IM Extended-Release Susp 39 MG/0,25ML Risper/done Mlcrospheres For !nj SO
MGPaliperidone Palmitate IM Extended-Release Susp 234 MG/1.SML Pafiperidone
PalmitatelM Extended-Release Susp 78 MG/0.SMl Paliperidone Palmitate IM
Extend-Release Susp 273 MG/0.875Ml Arlplprazole !M For Extended Release Susp 300
MGARIPIPRAZOLE lAUROXILIM ERSUSP PREFlllED SYR 662 MG/2.4MlPaliperidone
Palmitate IM Extend-Release Susp 117 MG/0.75ML Pa!!peridone Palmltate IM
Extend-Release Susp 546 MG/1.75MlARIPIPRAZOLE lAUROXU 1M ERSUSP PREFILLED SYR
882 MG/3.2MlPalipericfone Palmitate IM Extend-Release Susp 819
MG/2.625Ml  16.00%16.00%16.75%16.00%30.00%40.00%16.75%16.00%16.00%16.00%15.50%15.75%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%15.50%  ARIPIPRAZOLE
lAUROXIL lM ER SUSP PREFILLEO SYR 441MG/1.6ML  15.50%  Paliperidone Palmitate IM
Extended-Release Susp 156 MG/ML  Paliperidone Palmltate IM Extend-ReleaseSusp
410 MG/1.315ML  Olanzap!ne Pamoate For Extended Rel JM Susp210 MG (Base
Eq)  15.50%15.50%  16.00%  ( 
 

--------------------------------------------------------------------------------

[image00082.jpg]
                     \
''··  ANTIPSYCHOTICS/ANTIMANICAGENTS      59157060101970  ZyPREXA
Relprew  Olanzapine Pamoate For Extended Rel IM Susp 405 MG {Base
Eq)    16.00%    ANTIPSYCHOTICS/ANTIMANICAGENTS      59157060101960  ZyPREXA
Relprew  OJanzapine Pamoate For Extended Rel IM susp 300 MG (Base
Eq)    16.00%    Antivirals      12200020102030  Foscavir  FoscarnetSodium tnj
6000 MG/2SOML {24
MG/Ml)    16.00%    Antivirals      12359902300320  Zepatier  Elbasvlr-Grazoprevir
Tab 50-100
MG    15.50%    Antivirals      12200020102040  FoscametSodium  Foscarnet Sodium
lnj12000 MG/500ML (24 MG/ML)    16.00%    ANTIVIRALS
INFLUENZA      12504065002020  Rapivab  Peramlvir Jnj 200 MG/20Ml {10
MG/ML)    16.00%    Bisphosphonates      300420481D0360  Boniva  fbandronate
Sodium Tab 150 MG (Base Equivalent}    16.00%    BLEEDING
DISORDERS      84100010000320  Amicar  AminocaproicAcid Tab 1000
MG    16.00%    BLEEDING DISORDERS      84100010001205  Amicar  Aminocaproic
Acid Syrup 25%    16.00%    BLEEDING
DISORDERS      8410001000030S  Amicar  Aminotaprolc Add Tab 500
MG    16.00%    Blood Products/ Modifiers/Volume
Expanders      8240101510ES56  Aranesp (Albumin Free)  Darbepoetln
Affa-Polysorbate 80 Soln lnj 60 MCG/Ml    16.00%    Blood Products/
Modifiers/Volume Expanders      8240101510E575  Aranesp (Albumin
Free)  Darbepoetin Alfa-Polysorbate80 Soln lnj150 MCG/0.3Ml    16.00%    Blood
Products/ Modifiers/ Volume Expanders      82401015102080  Aranesp (Albumin
Free)  Darbepoetin Alfa-Polysorbate 80 Soln lnj 500 MCG/ML    16.00%    Blood
Products/ Modifiers/Volume Expanders      8240102000E545  Epogen  Epoetin Alfa
lnj10000 Unit/Ml    16.00%    Blood Products/ Modifiers/ Volume
Expanders      8240104010E515  Mircera  Methoxy Polyethylene Glycol-Epoetin Beta
lnj 50 MCG/0.3Ml    16.00%    Blood Products/ Modifiers/Volume
Expanders      8240152000ES45  Neupogen  Fl!grastlm lnj 300 MCG/0.5ML{600
MCG/MLJ    16.00%    Blood Products/ Modifiers/ Volume
Expanders      85100028402105  Alprolix  Coagulation Factor IX {Recomb) {rFIXFc}
For lnj 250 Unit    15.50%    Blood Products/ Modifiers/ Volume
Expanders      85100015106440  Wi/ate  Antihemophilic Factor/V\VF {Human) For
lnj 1000-1000 Unit Kit    15.50%    Blood Products/ Modifiers/ Volume
Expanders      85100028202145  lxinity  Coagulation Factor IX (Recombinant) For
lnj1500 Unit    15.50%    Blood Products/Modifiers/Volume
E:icpanders      85100010402130  Adynovate  Antihemophilic Factor Recomb
Pegylated For lnj 500 Unit    15.50%    Blood Products/ Modifiers/ Volume
Expanders      85100031002140  Coagadex  Coagulation Factor X (Human} For lnj500
Unit    15.50%    Blood Products/ Modifiers/ Volume
Expanders      8240101510E543  Aranesp {Albumfn Free)  Darbepoetin
Alfa-Po!ysorbate 80 Soln lnj 40 MCG/0.4Ml    16.00%    Blood Products/
Modifiers/ Volume Expanders      8240101510E560  Aranesp (Albumin
Free)  Darbepoetin A!fa-Polysorbate 80 So!n lnj100 MCG/0.SML    16.00%    Blood
Products/ Modifiers/Volume Expanders      8240101510E582  Aranesp (Albumin
Free)  Darbepoetin Alfa-Polysorbate 80 Soln lnj 200 MCG/0.4ML    16.00%    Blood
Products/ Modifiers/Volume Expanders      85100028206430  BeneFIX  Coagulation
Factor IX (Recombinant) For lnj Kit 500 Unit    21.00%    Blood Products/
Modifiers/Volume Expanders      8240101510E543  Aranesp (Albumin
Free)  Darbepoetin A!fa-Polysorbate 80 Sain lnJ 40 MCG/0.4Ml    16.00%    Blood
Products/ Modifiers/ Volume Expanders      8240101510ES60  Aranesp (Albumin
Free)  Darbepoetin Atfa-Polysorbate 80 Soln lnj100 MCG/0.SML    16.00%    Blood
Products/ Modifiers/ Volume Expanders      82401015102070  Aranesp {Albumin
Free)  Oarbepoetln Alfa-Pofysorbate 80 Sain lnj 300 MCG/ML    16.00%    Blood
Products/ Modifiers/ Volume Expanders      8240102000E54S  Epogen  Epoetin Alfa
lnj10000 Unit/ML    16.00%    Blood Products/ Modifiers/ Volume
Expanders      8240102000E575  Epogen  Epoetin Alfa lnj 40000
Unit/Ml    16.00%    Blood Products/ Modifiers/ Volume
Expanders      8240152000E525  Neupogen  Fifgrastim lnJ 300
MCG/Ml    16.00%    Blood Products/ Modifiers/Volume
Expanders      82401015102010  Aranesp (Albumin Free)  Darbepoetln
Alfa-Polysorbate 80 Sain lnJ 25 MCG/Ml    16.00%    Blood Products/
Modifiers/Volume Expanders      8240101510E552  Aranesp (Albumin
Free)  Darbepoetin Alfa-Po!ysorbate 80 Soln lnJ 60 MCG/0.3Ml    16.00%    Blood
Products/ Modifiers/Volume Expanders      8240101510ES58  Aranesp (Albumin
Free)  Darbepoetln Alfa-Polysorbate 80 So!n lnj 200 MCG/ML    16.00%    Blood
Products/ Modifiers/ Volume Expanders      82401015102080  Aranesp (Albumin
Free)  Darbepoetln Alfa-Po!ysorbate80 Soln lnj 500 MCG/Ml    16.00%    Blood
Products/ Modifiers/Volume Expanders      8240102000£545  Epogen  EpoetinAlfa
lnj 10000 Unit/Ml    16.00%    Blood Products/ Modifiers/ Volume
Expanders      8240104010E520  Mircera  Methoxy Polyethylene G!ycol-Epoetin Beta
lnj 75 MCG/0.3Ml    16.00%    Blood Products/ Modifiers/ Volume
Expanders      8240152000E550  Neupogen  Fi!grastim lnJ 480 MCG/0.8Ml (600
MCG/ML)    16.00%    Blood Products/ Modifiers/ Volume
Expanders      85100028352130  ldetvion  Coagulation Factor IX{Retomb} (r!X-FP)
For lnj1000 Unit    15.50%    Blood Products/ Modifiers/Volume
Expanders      85100028402150  Alprolix  Coagulation Factor IX{Recomb) (rFlXFc)
For lnj 4000 Unit    15.50¾    Blood Products/ Modifiers/Volume
Expanders      8240104010E525  Mlrcera  Methoxy Potyethylene Glycol-Epoetin Beta
lnj100 MCG/0.3Ml    16.00%    Blood Products/ Modifiers/Volume
Expanders      82401015102020  Aranesp {Albumin Free)  O:arbepoetin
Alfa-Polysorbate80 Soln lnj 40 MCG/Ml    16.00%    Blood Products/ Modifiers/
Volume Expanders      82401015102040  Aranesp (Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 Sain lnj100 MCG/Ml    16.00%    Blood Products/ Modifiers/
Volume Expanders      8240101510E558  Aranesp (Albumin Free)  Darbepoetln
Alfa-Polysorbate 80 Sain lnj 200 MCG/Ml    16.00%    Blood Products/ Modifiers/
Volume Expanders      85100028206420  BeneFIX  Coagulation Factor IX
(Recombinant) For !nj Kit 250 Unit    21.00%    Blood Products/ Modifiers/
Volume Expanders      8240101510E556  Aranesp (Albumin Free)  Darbepoetin
Affa-Polysorbate 80 Sein lnj60 MCG/ML    16.00%    Blood Products/
Modifiers/Volume Expanders      82401015102050  Aranesp (Albumin
Free)  DarbepoetfnAlfa-Po!ysorbate80 5oln JnJ 150 MCG/0.75Ml  ,r.\\8Tf?.c:-,
'  16.00%    Blood Products/ Modifiers/ Volume
Expanders      8240101510E588  Aranesp (Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 So!n lnj 300 MCG/0.6Ml ,;,-,--l'<•:
p:'"'*TI:.:Z-{?"-."...f,    16.00%    Blood Products/ Modifiers/ Volume
Expanders      8240102000E545  Epogen  Epoetin Alfa lnj 10000 Unit/Ml  _:;,_/
_(,r'    16.00%  ,,,~···,:v  ,  ..        •c! !Ir ontmro Nu.ine\ro·0mt! , .f •
r, I!}_((} ·._ ./ /i {'\\\\ ', ---------------1·.-o    ,'  ,-./0DES!" / 
 

--------------------------------------------------------------------------------

[image00083.jpg]
           ".-, \\)i\  ..:c_ ·,J) \-,, I  ,,1  'I'  I::'"'•\  lctd Prod cts/
Modifiers/ Volume Expanders    8240102000ES75  Epogen  Epoetin A!fa Jnj 40000
Unit/ML  16.00%  Bloo  rod.l1cts/ Modifiers/ Volume
Expanders  8240101510ES28  Aranesp {Albumin Free)  Darbepoetin Alfa-Polysorbate
80 Sein fnj 25 MCG/0.42Ml  16.00%  s,~  Pfoducts/ Modifiers/ Volume
Expanders  82401015102040  Aranesp (Albumin Free}  Darbepoetln Alfa-Polysorbate
80 Sein lnj100 MCG/ML  16.00%  tfffc19 I-Products/ Modifiers/Volume
Expanders    8240101510ES58  Aranesp (Albumin Free)  Darbepoetin
A!fa-Polysorbate 80Solo lnj 200 MCG/ML  16.00%  §1obd Products/ Mod'rfiers/
Volume Expanders    8240102000E510  Epogen  Epoetin Alfa Jnj 2000
Unit/ML  16.00%  BtOod Products/ Modifiers/ Volume
Expanders    8240102000E545  Epogen  Epoetin Alfa lnj10000
Unit/ML  16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240104010E525  Mircera  Methoxy Polyethylene Glycol-Epoetin Beta
lnj100 MCG/0.3Ml  16.00%  Blood Products/ Modifiers/Volume
Expanders    85100028352140  ldelvion  Coagulation Factor IX{Recomb) {rlX-FP)
For lnj 2000 Unit  15.50%  Blood Products/ Modifiers/ Volume
Expanders    85100015106430  Wi!ate  Antihemophilic Factor/VWF (Human) For lnJ
500-500 Unit Kit  15.50%  Blood Products/ Modifiers/Volume
Expanders    85100010402140  Adynovate  Antihemophilic Factor Recomb Pegylated
Forlnj1000 Unit  15.50%  Blood Products/ Modifiers/ Volume
Expanders    8240157000E520  Neulasta  Pegfi!grastim lnj6
MG/0.6Ml  16.00%  Blood Products/ Modifiers/ Volume
Expanders    82401015102070  Aranesp {Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 Soln lnj300 MCG/ML  16.00%  Blood Products/ Modifiers/Volume
Expanders    8240104010E520  Mircera  Methoxy Polyethylene Glycol-Epoetin Beta
lnj 75 MCG/0.3Ml  16.00%  Blood Products/ Modifiers/Volume
Expanders    85100028206450  BeneFIX  Coagulation Factor IX{Recombinant) For lnj
Kit 2000 Unit  21.00%  Blood Products/ Modifiers/ Volume
Expanders    85100010402150  Adynovate  Antihemophi!fc Factor Recomb Pegylated
For lnJ 2000 Unit  15.50%  Blood Products/ Modifiers/Volume
Expanders    82401015102010  Aranesp (Albumin Free)  Darbepoetin
Alfa-Po!ysorbate 80 Soln lnj 25 MCG/Ml  16.00%  Blood Products/ Modifiers/Volume
Expanders    8240101510E556  Aranesp {Albumin Free)  Darbepoetin
A!fa-Po[ysorbate 80Sain lnj 60 MCG/Ml  16.00%  Blood Products/ Modifiers/ Volume
Expanders    82401015102050  Aranesp (Albumin Free)  Darbepoetln
Alfa-Polysorbate 80 So!n lnJ 150 MCG/0.75ML  16.00%  Blood Products/ Modifiers/
Volume Expanders    85100010402120  Adynovate  Antihemophilic Factor Recomb
Pegylated For lnj 250 Unit  15.50%  Blood Products/ Modifiers/Volume
Expanders    85100031002120  Coagadex  Coagulation FactorX {Human) For Jnj 250
Unit  15.50%  Blood Products/ Modifiers/ Volume
Expanders    8240102000ES45  Epogen  Epoetin Alfa lnJ 10000
Unit/Ml  .16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240152000E545  Neupogen  F!lgrastim lnj300 MCG/0.SML {600
MCG/ML)  16.00%  Blood Products/ Modifiers/Volume
Expanders    8240102000E575  Epogen  Epoetin Alfa fnj 40000
Unit/Ml  16.00%  Blood Products/ Modifiers/ Volume
Expanders    85100028206460  BeneFIX  Coagulation Factor IX {Recombinant) For
lnJ Kit 3000 Unit  21.00%  Blood Products/ Modifiers/Volume
Expanders    82401015102020  Aranesp (Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 Soln lnj 40 MCG/Ml  16.00%  Blood Products/ Modifiers/
Volume Expanders    82401015102040  Aranesp (Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 So!n Jnj100 MCG/ML  16.00%  Blood Products/ Modifiers/
Volume Expanders    8240101510E558  Aranesp (Albumin Free}  Darbepoetin
Alfa-Polysorbate 80Soln lnJ 200 MCG/ML  16.00%  Blood Products/ Modifiers/
Volume Expanders    8240102000E520  Epogen  Epoetin Alfa Jnj 4000
Unit/Ml  16.00%  Blood Products/ Modifiers/Volume
Expanders    8240102000E575  Epogen  Epoetin Alfa Jnj 40000
Unit/ML  16.00%  B!ood Products/ Modifiers/Volume
Expanders    8240157000E520  Neulasta  Pegfllgrastim lnj6
MG/0.6Ml  16.00%  Blood Products/ Modifiers/ Volume
Expanders    85100028352110  ldelvlon  Coagulation Factor IX (Recomb) {rlX-FP)
For lnj 250 Unit  15.50%  Blood Products/ Modifiers/ Volume
Expanders    85100010402145  Adynovate  Antihemophillc Factor Recomb Pegylated
For fnj1500 Unit  15.50%  Blood Products/ Modifiers/Volume
Expanders    8240101510E528  Aranesp (Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 Soln lnJ 25 MCG/0.42Ml  16.00%  Blood Products/ Modifiers/
Volume Expanders    8240101510E552  Aranesp (Albumin Free}  Darbepoetin
Alfa-Polysorbate 80Soln Jnj 60 MCG/0.3Ml  16.00%  Blood Products/ Modifiers/
Volume Expanders    8240101510E575  Aranesp {Albumin Free)  Darbepoetin
Affa-Polysorbate 80 So!n fnj150 MCG/0.3Ml  16.00%  Blood Products/
Modifiers/Volume Expanders    82401015102020  Aranesp (Albumin
Free)  Darbepoetin Alfa-Polysorbate 80 Soln lnj 40 MCG/Ml  16.00%  Blood
Products/ Modifiers/ Volume Expanders    82401015102040  Aranesp (Albumin
free)  DarbepoetinAlfa-Polysorbate80 Soln lnj100 MCG/Ml  16.00%  Blood Products/
Modifiers/Volume Expanders    8240101510E582  Aranesp(Albumin free)  Darbepoetin
Alfa-Polysorbate 80 So!n fnj 200 MCG/0.4Ml  16.00%  Blood Products/ Modifiers/
Volume Expanders    8240102000ES45  Epogen  Epoetin Alfa lnj10000
Unit/ML  16.00%  Blood Products/ Modifiers/Volume
Expanders    8240102000E575  Epogen  Epoetin Alfa Jnj40000
Unit/Ml  16.00%  81000 Products/ Modifiers/Volume
Expanders    8240157000E520  Neulasta  Pegfllgrastim lnj 6
MG/0.6ML  16.00%  Blood Products/ Modifiers/Volume
Expanders    83334030002120  lprivask  Desirudln For lnj15 MG  15.50%  B!ood
Products/ Modifiers/ Volume Expanders    85100028352120  ldelvion  Coagulation
Factor IX{Recomb) (rlX-FP) For lnj500 Unit  15.50%  Blood Products/ Modifiers/
Volume Expanders    8240152000E525  Neupogen  F!lgrast!m lnj300
MCG/Ml  16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240101510E588  Aranesp {Albumin free)  Darbepoetin
Alfa-Po!ysorbate 80 Soln lnj 300 MCG/0.6Ml  16.00%  Blood Products/
Modifiers/Volume Expanders    8240104010E515  Mircera  Methoxy Polyethylene
Glycol-Epoetin Beta lnj50 MCG/0.3ML  16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240102000E520  Epogen  Epoetin Alfa lnj 4000
Unit/Ml  16.00%  Blood Products/ Modifiers/Volume
Expanders    8240152000E550  Neupogen  Fi!grastim lnj 480 MCG/0.8Ml (600
MCG/ML)  16.00%  Blood Products/ Modifiers/ Volume
Expanders    85100028206440  BeneFIX  Coagulation Factor IX (Recombinant) For
lnj Kit 1000 Unit  21.00%  ( 
 

--------------------------------------------------------------------------------

[image00084.jpg]
         '  ·•. · •.·.,'\<,,,)\'- . "iJ)  .  "I·,  IBUiod.  rodutts/
Modifiers/Volume Expanders  82401015102020  Aranesp (Albumin Free)  Darbepoetin
Alfa-Po!ysorbate 80 Soln lnj 40 MCG/ML  16.00%  Hlnnd.-' rodu'tts/ Modifiers/
Volume Expanders    82401015102040  Aranesp {Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 Sofn lnj 100 MCG/ML  16.00%  Bl otleffldllcts/ Modifiers/
Volume Expanders    8240101510E558  Aranesp (Albumin Free)  Darbepoetin
Alfa-Polysorbate 80 Solo lnJ 200 MCG/Ml  16.00%  w69ieroducts/ Modifiers/Volume
Expanders    8240104010E545  Mlrcera  Methoxy Polyethylene G!ycol-Epoetin Beta
lnj 200 MCG/0.3ML  16.00%  _ruQ d-Products/ Modifiers/Volume
Expanders    85100010402135  Adynovate  Antihemophilic Factor Recomb Pegylated
For lnj 750 Unit  15.50%  Blood Products/ Modifiers/Volume
Expanders    84100040002025  Cyklokapron  TranexamlcAcid IV Soln 1000 MG/lOML
{100 MG/ML)  16.00%  Blood Products/ Modifiers/ Volume
Expanders    8240102000ES10  Epogen  Epoetin Alfa lnj 2000
Unit/ML  16.00%  Blood Products/ Modifiers/Volume
Expanders    8240101S102080  Aranesp (Albumin
Free)  DarbepoetinAlfa-Polysorbate80 Sain lnj 500 MCG/ML  16.00%  Blood
Products/ Modifiers/ Volume Expanders    8240104010ES45  Mircera  Methoxy
Polyethylene Gtycol-Epoetin Beta lnj 200 MCG/0.3ML  16.00%  Bone Density
Regulators    30044530002020  Prolia  Denosumab lnj 60 MG/ML  15.75%  Bone
Density Regulators    3004405510E140  Natpara  Parathyroid Hormone (Recombinant)
For lnj Cartridge 100 MCG  16.00%  Bone Density
Regulators    3004405510E110  Natpara  Parathyroid Hormone (Recombinant) For tnj
Cartridge 25 MCG  16.00%  Bone Density
Regulators    30044070002020  Forteo  Teriparatide (Recomblnant) lnj 600
MCG/2.4ML  16.00%  Bone Density Regulators    30044530002030  Xgeva  Denosumab
lnJ 120 MG/1.7ML  16.00%  Bone Density
Regulators    3004405S10E120  Natpara  Parathyroid Hormone (Recombinant) For lnJ
Cartridge 50 MCG  16.00%  Bone Density
Regulators    3004405510E130  Natpara  Parathyroid Hormone {Recombinant) For lnj
Cartridge 75 MCG  16.00%  cardiovascular
APents    37100020000305  Keveyfs  Dichlorphenamide Tab SO MG  15.50%  CASTLEMAN
DISEASE    99473080002120  Sylvant  Siltuxlmab For IV Infusion 100
MG  16.00%  CASTLEMAN DISEASE    99473080002140  Sylvant  Si!tuximab For 1V
Infusion 400 MG  16.00%  Central Nervous System Agents    624030604SDS60  Rebif
Rebidose Titration  Interferon Beta-la lnj6X 8.8 MCG/0.2ML& 6 X 22
MCG/0.SML  16.50%  Central Nervous System
Agents    624030604SE540  Rebif  Interferon Beta-la lnj44 MCG/0.SML (24MU/ML)
{88 MCG/ML)  16.50%  Central Nervous System Agents    62403060450560  Rebff
Rebidose Titration  Interferon Beta-la lnJ 6 XS.8 MCG/0.2ML & 6X 22
MCG/0.SML  16.50%  Central Nervous System
Agents    74400020202140  Xeomin  lncobotu!inumtoxinA For IM lnj 200
Unit  15.50%  Central Nervous System Agents    6240306045E540  Rebif  Interferon
Beta-la lnj 44 MCG/0.5ML {24MU/ML) (88 MCG/ML)  16.50%  Central Nervous System
Agents    624030604SD520  Rebif Rebidose  Interferon Beta-la lnj 22 MCG/0,SML
(12MU/Ml) {44 MCG/ML)  16.50%  Central Nervous System
Agents    6240306045D520  Reblf Rebidose  Interferon Beta-la lnj22 MCG/0.SML
{12MU/ML) (44 MCG/ML)  16.50%  Central Nervous System
Agents    6240306045D560  Rebif Rebidose Titration  Interferon Beta-la lnj 6X
8.8 MCG/0.2ML & 6 X 22 MCG/0.SML  16.50%  Central Nervous System
Agents    6240306045DS20  Rebif Rebidose  Interferon Beta-la lnj 22 MCG/0.SML
(12MU/ML) {44 MCG/ML)  16.50%  Central Nervous System
Agents    6240306045FS30  AvonexPen  Interferon Beta-la IM lnj Kit30
MCG/0.5ML  16.75%  Central Nervous System
Agents    62609902300120  Nuedexta  Dextromethorphan HBr-Quinldine Sulfate Cap
20-10 MG  15.50%  Central Nervous System
Agents    624030604SF530  AvonexPen  Interferon Beta-la IM lnj Kit30
MCG/0.SML  16.75%  Central Nervous System
Agents    624030604SES40  Rebif  Interferon Beta-la lnj 44 MCG/0.SML (24MU/ML)
{88 MCG/ML)  16.50%  Central Nervous System Agents    62403060450520  Rebif
Rebidose  Interferon Beta-la lnj 22 MCG/0.SML {12MU/ML) {44
MCG/Ml)  16.50%  Central Nervous System
Agents    624030604SF530  AvonexPen  Interferon Beta-la IM lnj Kit 30
MCG/0.SML  16.75%  Central Nervous System
Agents    624030604SE540  Rebif  Interferon Beta-la lnj44 MCG/0.5ML(24MU/ML){88
MCG/ML)  16.50%  CMV Agents    12200010002020  Vistide  Cidofovir IV lnj 75
MG/ML  16.00%  CMV Agents    12200020102020  FoscarnetSodium  Foscarnet Sodium
lnj 24 MG/ML  16.00%  CMV Agents    12200066102120  Valcyte  Valganciclovlr HCI
For Soln SO MG/ML (Base Equiv)  16.00%  CMV
Agents    12200066100320  Vafcyte  Vafgandc!ovir HC1 Tab 450 MG (Base
Equivalent)  16.00%  CMVAgents    12200030102110  Cytovene  Gandclovir Sodium
For lnj 500 MG  60.00%  CONGESTIVE HEART
FAILURE    40180050002120  Natrecor  Nesiritlde For lnj 1.5
MG  16.00%  CORTICOSTEROIDS    22100020202011  Dexamethasone Sod
Pho  Dexamethasone Sod Phosphate Preservative Free lnj 10
MG/ML  16.00%  CORTICOSTEROIDS    22100030202115  Solu-MEDROL  Methylprednisolone
Sodium Sucdnate For lnj 500
MG  16.00%  CORTICOSTEROIDS    22100020002900  Dexamethasone  Oexamethasone
Powder  16.00%  CORTICOSTEROIDS    2210003020210S  Solu-MEDROL  Methylprednlsolone
Sodium Succinate For lnj 40
MG  16.00%  CORTICOSTEROIDS    22100020001320  Dexamethasone
lntensol  Dexamethasone Cone 1
MG/ML  16.00%  CORTICOSTEROIDS    22100025402161  Solu-CORTEF  Hydrocortisone
Sodium Succinate PF For Jnj 500
MG  16.00%  CORTICOSTEROIDS    221000S0101810  Kenalog  Triamcinolone Acetonide
lnj Susp 40 MG/ML  16.00%  CORTICOSTEROIDS    22100020202900  Dexamethasone
Sodium  Dexamethasone Sodium Phosphate Powder  16.00% 
 

--------------------------------------------------------------------------------

[image00085.jpg]
       _:, ,<,J)
"\  l  wa·    COSi'EROIDS  22100030202120  Solu-MEDROL  Methylprednisotone
Sodium Sucdnate For lnj 1000
MG  16.00%  co"    COSlEROIDS  22100020002005  Dexamethasone  Dexamethasone Solo
0.5 MG/SML  16.00%    9R
l(i.OSTEROIDS    22100025402165  Sofu-CORTEF  Hydrocortisone Sodium Sucdnate PF
For lnj 1000 MG  16.00%    l\ll,COSTEROIDS    22100020102900  Dexamethasone
Acetate  DexamethasoneAcetate Powder  16.00%  <.;
lAiJCOSTEROIDS      22100030202110  Solu-MEDROL  Methylprednisolone Sodium
Sucdnate For lnj 125
MG  16.00%  orticosteroids      22100017001830  Emflaza  Deflazacort Susp 22.75
MG/ML  15.50%  CORTICOSTEROIDS      22100020000325  Dexamethasone  Dexamethasone
Tab 1
MG  16.00"76  CORTICOSTEROIDS      22100025402150  Solu-CORTEF  HydrocortisoneSodfumSucdnate
PF For Jnj100
MG  16.00%  CORTICOSTEROIDS      22100030202130  Solu-MEDROL  Methylprednisolone
Sodium Succinate For Jnj 2000
MG  16.00%  Corticosteroids      22100017000340  Emflaza  Deflazacort Tab
6MG  15.50%  corticosteroids      22100017000360  Emftaza  DeflazacortTab 30
MG  15.50%  Corticosteroids      22100017000365  EmfJaza  Deftazacort Tab 36
MG  15.50%  CORTICOSTEROIDS      22100020000335  Dexamethasone  Dexamethasone
Tab 2
MG  16.00%  CORTICOSTEROIDS      22100025402155  So]u.CQRTEF  Hydrocortisone
Sodium Sucdnate PF For lnj 250
MG  16.00%  CORTICOSTEROIDS      22100050101805  Kenalog  Triamdno!one Acetonfde
Jnj Susp 10
MG/Ml  16.00%  Corticosteroids      22100017000350  Emflaza  Def!azacortTab 18
MG  15.50%  CYSTIC FIBROSIS AGENTS      07000070000120  Tobi Podhaler  Tobramydn
lnha! Cap 28 MG  17.10%  CYSTIC FIBROSIS
AGENTS      45302030003030  Kalydeco  lvacaftor Packet75 MG  15.75%  CYSTIC
FIBROSIS AGENTS      07000070002530  Bethkis  Tobramycin Nebu Sofn 300
MG/4Ml  16.00%  CYSTIC FIBROSIS
AGENTS      45302030000320  Ka!ydeco  lvacaftorTab 150 MG  15.75%  CYSTIC
FIBROSIS AGENTS      45304020002010  PulmoJ..yme  Dornase Alfa lnhal So!n 1
MG/ML  16.00%  CYSTIC FIBROSIS AGENTS      07000070002520  Kltabis
Pak  Tobramycin Nebu So/n 300 MG/5ML  41.75%  CYSTIC FIBROSIS
AGENTS      45302030003020  Kalydeco  lvacaftor Packet 50 MG  15.75%  Cystfnosls
Agents      56400030106530  Procysbi  Cysteamine Bitartrate Cap Delayed Release
75 MG {Base Equiv)  16.00%  Cystinosls
Agents      56400030100140  Cystagon  Cysteam!ne Bitartrate Cap 150
MG  15.25%  Cystinosls Agents      56400030106520  Procysbi  Cysteamfne
Bitartrate Cap Delayed Release 25 MG (Base Equiv)  16.00%  Cystfnosis
Agents      564-00030100120  Cystagon  Cyst amine Bltartrate Cap 50
MG  15.25%  DERMATOLOG\CAl5      90890020002110  Botox
Cosmetic  OnabotulinumtoxinA {Cosmetic) For lnj SO
Unit  16.75%  DERMATOLOG!CAl5      90890020002120  Botox
Cosmetic  OnabotulinumtoxinA (Cosmetic) For lnj 100
Unit  16.75%  DERMATOlOGICAl5      90890018002120  Dysport (Glabellar
lines)  Abobotu!inumtoxinA (Glabellar Lines) For lnj 300
Unit  16.75%  DERMATOlOGICAl5      90550085103400  Kenalog  Triamcinolone
Acetonlde Aerosol Solo  16.00%  DIAGNOSTIC
PRODUCTS      94200037002105  Cortrosyn  Cosyntropin For lnj 0.25
MG  16.00%  DIAGNOSTIC PRODUCTS      94200090102120  Thyrogen  Thyrotropin Alfa
For lnj 1.1 MG  16.75%  Digestive
Enzymes      51200024006760  Creon  Pancrelipase (llp-Prot-Amyl) DR Cap
24000-76000-120000Unit  16.00%  Digestive
EnJ..ymes      51200024006750  Pancreaze  Pancrelipase {llp-Prot-Amyl) DR Cap
16800-40000-70000 Unit  16.00%  Digestive
Enzymes      51200024006705  Creon  Pancrelipase {Lip-Prot-Amyl) DR Cap
3000-9500-15000 Unit  16.00%  Dlgest!Ve
Enzymes      51200024006780  Creon  Pancrel!pase (Lip-Prot-Amyl) DR Cap
36000-114000-180000 Unit  16.00%  Digestive
Enzymes      51200024006754  Pancreaze  Pancre!ipase {Lip-Prot-Amyl) DR Cap
21000-37000-61000 Unit  16.00%  Digestive
Enzymes      51200024006710  Pancreaze  Pancrellpase (Up-Prot-Amyl) DR Cap
4200-10000-17500Unit  16.00%  Digestive
Enzymes      51200060002030  Sucraid  Sacrosidase Soln 8500
Unit/Ml  16.00%  Digestive Enzymes      51200024006734  Pancreaze  Pancrellpase
{Up-Prot-Amyl) DR Cap 10500-25000-43750 Unit  16.00%  Digestive
Enzymes      51200024006740  Creon  Pancrelipase {Lip-Prat-Amyl) DR Cap
12000-38000-60000 Unit  16.00%  Digestive
Enzymes      51200024006720  Creon  Pancrelipase {Up-Prot-Amyl) DR Cap
6000-19000-30000 Unit  16.00%  Direct Muscle
Relaxants      75200010101920  Ryanodex  Dantro!ene Sodium For JV Susp 250
MG  16.0D%  ENDOCRINE AND METABDUCAGENTS- MISC.      30080050106440  Lupron
Depot-Ped  leuprofide Acetate For lnj Pediatric Kit 15 MG  16.00%  ENDOCRINE AND
METABOLIC AGENTS- MISC.      30170070106420  SandoSTATJN lAR Depot  Octreotide
Acetate For IM lnj Kit 20 MG  16.50%  ENDOCRINE ANO METABOLIC AGENTS -
MISC.      30180060002120  Somavert  PegvisomantFor lnj 10 MG (As
Protein)  15.75%  ENDOCRINE AND METABOUCAGENTS-
MISC.      30454060000330  Samsca  Tolvaptan Tab 30 MG  16.75%  ENDOCRINE AND
METABOLIC AGENTS- MISC.      30905070000120  Zemplar  Paricafcitol Cap 2
MCG  16.00% 
 

--------------------------------------------------------------------------------

[image00086.jpg]
       ,- '---..,/).  ,,,, '\')..  '• ,,\ .  -/U.4ti  --'.6·  (J)'          r:N
, · CRlNE AND METABOLIC AGENTS- MISC.    30906550002020  Aldurazyme  Laronidase
Soln For IV Infusion 2.9 MG/SML  15.75%  E IJOtRlNE AND METABOLIC AGENTS-
MISC.    30908565107320  Kuvan  Sapropterin Dlhydroch!orlde Soluble Tab 100
MG  16.75%  Q'9CRINE AND METABOUCAGENTS-
MISC.    30908060002950  Buphenyl  Sodium Phenylbutyrate Oral Powder 3
GM/Teaspoonful  24.00%  DOCRINE AND METABOLIC AGENTS-
MISC.    30080050106420  lupron Depot-Ped  leuprol!de Acetate For lnJ Pediatric
Kit 7.5 MG  16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.    30170050102040  Somatu!ine Depot  lanreotide Acetate Extended Release
lnj 120 MG/0.SMl  16.75%  ENDOCRINE AND METABOLIC AGENTS -
MISC.    30170075401930  Signifor lAR  Pasireotide Pamoate For IM ERSusp 40 MG
(Base Equiv)  16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.    30904520002920  Cystadane  "'Betaine Powder For Oral
Solution**•  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30905225100340  Senslpar  Cinaca!cet HCI Tab 90 MG (Base
Equiv)  16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30908230000320  Carbaglu  Carg!umicAcidTab 200 MG  16.00%  ENDOCRINE
AND METABOLIC AGENTS- MISC.    30090040102020  Ganirefix Acetate  Ganirellx
Acetate lnj 250 MCG/0.SMl  15.25%  ENDOCRINE AND METABOLIC AGENTS -
MISC.    30170050102025  Somatu!ine Depot  lanreotideAcetate Extended Release
lnj 60 MG/0.2Ml  16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30170075202040  Signifor  Pasireotide Diaspartate lnj 0.9 MG/Ml(Base
Equiv)  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30180060002160  Somavert  Pegvlsomant For lnj 30 MG (As
Protein)  15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30904045000120  Orfadln  Nitisinone Cap 5 MG  16.00%  ENDOCRINE AND
METABOUCAGENTS- MISC.    30905225100320  Senslpar  Cinacalcet HCI Tab 30 MG
{Base EqulV)  16.75%  ENDOCRINE AND METABOUCAGENTS-
MISC.    30908030000920  Ravicti  Glycerol Phenylbutyrate Liquid 1.1
GM/Ml  16.00%  ENDOCRINE AND METABOLIC AGENTS- MISC.    300800501S6420  lupron
Depot-Ped  leupro!JdeAcetate (3 Month) For lnj Pediatric Kit 11.25
MG  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30150085102120  Egrifta  Tesamorelin Acetate For Jnj1 MG {Base
Equiv)  16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30170070106430  SandoSTATIN lAR Depot  Octreotide Acetate For IM lnj
Kit 30 MG  16.50%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30180060002130  Somavert  Pegvisomant For lnJ 15 MG (As
Protein)  15.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC,    30903610102110  Fabrazyme  Agalsidase beta For IV Soln 5
MG  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30905070000140  Zemplar  Paricaldtol Cap 4 MCG  16.00%  ENDOCRINE AND
METABOLIC AGENTS - MISC.    30906850002020  Elaprase  ldursulfase Soln for JV
Infusion 6 MG/3ML (2 MG/Ml)  15.75%  ENDOCRINE AND METABOUCAGENTS-
MISC.    30080045106450  Supprelin lA  Histrelin Acetate (CPP) Implant Kit SO
MG  15.75%  ENDOCRINE AND METABOLIC AGENTS- MISC.    30170050102030  SomatuHne
Depot  lanreot!de Acetate Extended Release lnj 90 MG/0.3Ml  16.75%  ENDOCRINE
AND METABOLIC AGENTS- MISC,    30170075401920  Signifor lAR  Pasireotide Pamoate
For IM ER Susp 20 MG {Base Equiv)  16.00%  ENDOCRINE AND METABOLIC AGENTS·
MISC.    30904045000130  Oriadin  Nitisinone Cap 10 MG  16.00%  ENDOCRINE AND
METABOUCAGENTS- MISC.    30905225100330  Sensipar  Cinaca!cet HC!Tab 60 MG {Base
Equiv)  16.75%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30908060000320  Buphenyl  Sodium Phenylbutyrate Tab 500
MG  16.00%  ENDOCRINE AND METABOLIC AGENTS- MISC.    30080050106430  Lupron
Depot-Ped  leuprolideAcetate For lnj Pediatric Kit 11.25 MG  16.00%  ENDOCRINE
AND METABOLIC AGENTS - MISC.    301700701064-10  SandoSTATIN LAR
Depot  Octreotide Acetate For IM lnj Kit 10 MG  16.50%  ENDOCRINE AND METABOLIC
AGENTS- MISC.    30170075401940  Sign!for LAR  Paslreotide Pamoate For IM ER
Susp 60 MG {Base Equiv)  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC,    30454060000320  Samsca  Tolvaptan Tab 15 MG  16.75%  ENDOCRINE ANO
METABOLIC AGENTS- MISC.    30905070000110  Zemplar  Paricalcltol Cap 1
MCG  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30906050002120  Myalept  Metre!eptin For Subcutaneous lnJ 11.3
MG  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30908565103020  Kuvan  Sapropterin Dihydrochloride Powder Packet 100
MG  16.75%  ENDOCRINE AND METABOUCAGENTS-MISC,    30170070102030  Octreotide
Acetate  Octreotide Acetate lnj 1000 MCG/Ml (1MG/Ml)  52.25%  ENDOCRINE AND
METABOLIC AGENTS - MISC.    30080050156440  lupron Depot-Ped  Leuprofide Acetate
(3 Month) For lnj Pediatric Kit 30 MG  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30150085102130  Egrifta  Tesamorelin Acetate Forlnj 2 MG (Base
Equiv)  16.75%  ENDOCRINE AND METABOllCAGENTS-
MISC.    30170075202020  Signifor  Pasfreotide Dlaspartate lnj 0.3 MG/ML {Base
Eauiv)  16.00%  ENDOCRINE AND METABOLIC AGENTS -
MISC.    30180060002140  Somavert  Pegvisomant Forlnj 20 MG (As
Protein}  15.75%  ENDOCRINE AND METABOLIC AGENTS-
MJSC.    30903610102120  Fabrazyme  Agalsidase beta For IV So!n 35
MG  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30905070002010  Zemp!ar  Parlca!dtol JV Soln 2
MCG/Ml  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30907030052020  vtmizim  Elosu)fase Alfa So!n For JV Infusion S MG/SML
(1 MG/Ml}  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30170070102005  Octreotide Acetate  Octreotide Acetate lnj 50 MCG/Ml
(0.05 MG/Ml)  52.25%  ENDOCRINE AND METABOLIC AGENTS-
MISC,    30907715002120  lumi2.yme  Alglucosidase Alfa For IV Sain
50MG  15.75%  ENDOCRINE AND METABOLIC AGENTS -
MISC.    30170070102015  Octreotide Acetate  Octreotide Acetate !nj 200 MCG/Ml
(0.2 MG/Ml)  52.25%  ENDOCRINE AND METABOLIC AGENTS -
MISC.    30170070102020  Octreotide Acetate  Octreotide Acetate lnj 500 MCG/ML
(0.5 MG/ML)  52.25%  ENDOCRINE AND METABOLIC AGENTS-
MISC.    30080055102020  Synarel  NafareHn Acetate Nasal So!n 2 MG/Ml  16.00% 
 

--------------------------------------------------------------------------------

[image00087.jpg]
       ',d,  ,,I  Ul!)OC:RINE AND METABOLIC AGENTS-
MISC.  30160045002020  lncre!ex  Mecaserm!n lnj 40 MG/4ML {10
MG/ML)  16.00%  i.N1 QCRINE AND METABOLIC AGENTS-
MISC.  30170075202030  Signifor  Pasireotide Diaspartate lnj 0,6 MG/Ml (Base
Equiv)  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30180060002150  Somavert  Pegvisomant For lnj 25 fy'!G (As
Protein)  15.75%  ENDOCRINE AND METABOLIC AGENTS -
MISC.  30904045000110  Orfadin  Nitisinone Cap 2 MG  16.00%  ENDOCRINE AND
METABOLIC AGENTS- MISC.  30905070002020  zemplar  Paricaldtol IV Soln 5
MCG/ML  16.00%  ENDOCRINE AND METABOLIC AGENTS-
MISC.  30907535002020  Nagla2.yme  Galsu!fase So!n For IV Infusion 1
MG/Ml  15.75%  ENDOCRINE AND METABOLIC AGENTS- MISC.  30170070102010  Octreotide
Acetate  Octreotide Acetate lnj 100 MCG/ML {0.1MG/ML)  52.25%  ENZVME
REPLACEMENT  2ooooos000202s  Adagen  Pegademase Bovine lnj 250
Unit/Ml  16.00%  Enzyme Replacements/Modifiers  30903875203020  Xuriden  Uridine
Triacetate Oral Granules Packet 2 GM  15.50%  Enzyme
Replacements/Modifiers  30905610002040  5trenslq  Asfotase Alfa Subcutaneous lnj
40 MG/ML  15.50%  Enzyme
Replacements/Modifiers  30906360002020  Kanuma  SebeHpase Alfa IVSoln 20 MG/lOML
{2 MG/ML)  15.50%  Enzyme
Replacements/Modifiers  30905610002050  Strensiq  AsfotaseAlfa Subcutaneous lnj
80 MG/0.8ML  15.50%  Enzyme
Replacements/Modifiers  30905610002020  Strensiq  Asfotase Alfa Subcutaneous
lnJ18 MG/0.45ML  15.50%  Enzyme
Replacements/Modifiers  30905610002030  Strensiq  AsfotaseAlfa Subcutaneous Jnj
28 MG/0.7Ml  15.50%  Enzymes  99350035002120  Xiaflex  Collagenase Clostridium
Histolyticum For lnj 0.9
MG  16.75%  Enzymes  99350040102020  Hylenex  Hyaluronidase Human lnj 150
Unit/ML  16.00%  Fertility Regulators  30062030052020  Gonal-f RFF
Pen  Follitropin Alfa lnj 300 Unit/0.5Ml  15.25%  Fertility
Regulators  30062030102030  Fol!istimAQ  Folfitropln Beta lnj 600
Unit/0.72Ml  22.80%  Fertilfty Regulators  30062030102006  Follistim
AQ  Follitropin Beta lnj 150 Unit/0.SML  22.80%  Fertility
Regulators  30062030052150  Gonal-f  Fo!litropin Alfa For In] 1050
Unit  15.25%  Fertility Regulators  30062090102112  Bravel!e  Urofo!litropin
Purified For lnj 75 Unit  15.25%  Fertility Regulators  30062030052040  Gonal-f
RFF Pen  Fol!itropin Alfa Jnj 900 Unlt/1.5ML  15.25%  Fertility
Regulators  30062030102040  FolfisflmAQ  Foltitropin Beta lnj 900
Unit/1.0SMl  22.80%  Fertility
Regulators  30062030102003  FollistimAQ  Folfltropin Beta Jnj 75
Unit/0.SML  22.80%  Fertility
Regulators  30062030102020  FoltistlmAQ  Follitropin Beta lnj 300
Unit/0.36ML  22.80%  Fertilfty Regulators  30062030052115  Gonal-f
RFF  Fol!itrop!n Alfa For lnj 75 Unit  15.25%  Fertility
Regulators  30062050002155  Repronex  Menotropins For lnj 75
Unit  15.25%  Fertility Regulators  30062030052140  Gonal-f  Fo!litropin Alfa
For lnJ 450 Unit  15.25%  Fertility
Regulators  30062050002175  Menopur  Menotropins For Subcutaneous lnj 75
Unit  15.25%  GASTROINTESTINALAGENTS- MISC.  52300020112900  Metoclopramide HCI
Mo  Metodopramide HCl Monohydrate Powder  16.00¾  GASTROINTESTINAL AGENTS-
MISC.  52700025000140  Cholbam  Cho!ic Acid Cap 250 MG  16.00%  GASTROINTESTINAL
AGENTS - MISC.  52300020102900  Metoclopramide HCI  Metoclopramide HCI
Powder  16.00%  GASTROINTESTJNALAGENTS-
MISC.  52700025000120  Cholbam  Chol!cAcid Cap 50 MG  16.00%  Genitourinary
Agents  99200030000110  Cuprimine  Penicillam!ne Cap 250
MG  15.50%  GENITOURINARY AGENTS -
MISCEllANEOUS  56500010002010  Rimso-50  Dimethyl Sulfoxide So!n
50%  16.00%  GOUT AGENTS  68000050002020  Krystexxa  Peglotlcase lnj 8 MG/Ml
{For IV Infusion)  16.75%  Growth Hormones  30100020002066  Norditrop!n
FlexPro  Somatropin lnJ 30 MG/3ML  17.25%  Growth
Hormones  30100020002140  Nutropin  Somatropin For lnj 10 MG  16.75%  Growth
Hormones  30100020002178  Genotropin MiniQuick  Somatropln For lnj 1.4
MG  16.75%  Growth Hormones  30100020102130  Saizen  Somatropin
(Non-Refrigerated) For lnj 8.8 MG  16.25%  Growth
Hormones  30100020002050  Norditropin  Somatropin lnj 5 MG/1.SML  17.25%  Growth
Hormones  30100020002062  Norditropin  Somatropin lnj 15
MG/1.SML  17.25%  Growth Hormones  30100020002132  Humatrope  Somatropln Forlnj
12 MG (36 Unit)  16.75%  Growth Hormones  30100020002174  Genotropin
MiniQulck  Somatropln For Jnj 1 MG  16.75%  Growth
Hormones  30100020102121  Serostim  Somatropin (Non-Refrigerated} For
Subcutaneous lnj 5 MG  16.00%  Growth
Hormones  30100020002125  Humatrope  Somatropln For Jnj 6 MG (18
Unit)  16.75%  Gro\-vth Hormones  30100020002170  Genotropin
MiniQulck  Somatropln For Jnj 0.6 MG  16.75%  Growth
Hormones  30100020102118  serostim  Somatropin {Non-Refrigerated) For
Subcutaneous lnJ 4 MG  16.00%  Growth
Hormones  30100020002118  Nordltropin  SOMATROPIN FOR INJ 4 MG (12
UNIT)  16.50% 
 

--------------------------------------------------------------------------------

[image00088.jpg]
         h•      (J)
l          Gr,i-u,t    Hon'hones  30100020002150  Humatrope  Somatropin For lnJ
24 MG  16.75%  "''  wt  Hor(nones  30100020002180  Genotropin
MlniQuick  Somatropin For lnJ 1.6
MG  16.75%  G  :_vf(h)Mofmones    3010002000201S  Nutropin AQ NuSpin
5  Somatropin lnj 5 MG/2Ml  16.75%  G«  "
•ef.1-Hormones    30100020002127  Norditropin  SOMATROPIN FOR INJ 8
MG  16.50%  , Gr'C\ifth Hormones      30100020002172  Genotropin
Min!Qulck  Somatropin For lnJ 0.8 MG  16.75%  GrO\;lth
Hormones      30100020102120  Saizen  Somatropin {Non-Refrigerated) For lnj 5
MG  16.25%  Growth Hormones      30100020102132  Serostim  Somatropin
(Non-Refrigerated) For Subcutaneous lnj 8.8 MG  16.25%  Growth
Hormones      30100020002064  Nutropin AQNuSpin 20  Somatropin lnj 20
MG/2Ml  16.75%  Growth Hormones      30100020002134  Genotropln  Somatropln For
lnj 12 MG {13.8 MG overfill)  16.75%  Growth
Hormones      30100020002176  Genotropin MiniQuick  Somatropin For Jnj 1.2
MG  16.75%  Growth Hormones      3010002010212S  Serostirn  Somatropin
(Non-Refrigerated) For Subcutaneous lnj 6 MG  16.00%  Growth
Hormones      30100020002121  Genotropln  Sornatrop!n For Subcutaneous lnj s
MG  16.75%  Growth Hormones      30100020002120  Humatrope  Somatropin For lnj S
MG  16.75%  Growth Hormones      30100020002166  Genotrop!n
MlniQuick  Sornatropin For lnj 0.2 MG  16.75%  Growth
Hormones      30100020002182  Genotrop!n M!niQuick  Sornatropin For lnj 1.8
MG  16.75%  Growth Hormones      30100020002056  Nordltropln FlexPro  Somatropin
tnj 10 MG/1.SMl  17.25%  Growth
Hormones      30100020002020  NutropinAQ  Somatropin lnj 10
MG/2ML  16.75%  Growth Hormones      30100020002123  Omnitrope  Somatropin For
lnj 5.8 MG  16.25%  Growth Hormones      30100020002168  Genotropin
MiniQulck  Somatropin For lnj 0.4 MG  16.75%  Growth
Hormones      30100020002184  Genotropin MiniQulck  Somatropin For lnj 2
MG  16.75%  H-2 Antagonists      49200030112020  Famotidine Premixed  Famotidine
in NaCl 0.9% IV Soln 20 MG/SOML  16.00%  H-2
Antagonists      49200010002900  Cimetidine  Cimetidine
Powder  16.00%  HEMATOLOGICAL AGENTS-
MISC.      85550060102120  Ceprotin  Protein C Concentrate (Human} For IV Soln
500 Unit  16.00%  HEMATOLOGICAL AGENTS-
MISC.      85550060102140  Ceprotin  Protein C Concentrate {Human) For IVSoln
1000 Unit  16.00%  HEMATOLOGICALAGENTS-
MISC.      85800050002020  Soliris  Eculizumab IVSoln 10 MG/ML (For
Infusion)  15.75%  Hematopoietic Growth
Factors      82403060002120  Neumega  Oprelvek!n For fnj 5
MG  16.25%  Hematopoietic Growth
Factors      8240205000202S  Leukfne  Sargramostim lnj 500
MCG/Ml  16.75%  Hematopoietic Growth
Factors      82405060002130  Np!ate  Romlplostlm For lnj 500
MCG  16.75%  Hematopoletic Growth
Factors      82405030100310  Promacta  Eltrombopag O!amine Tab 12.5 MG {Base
Equiv)  16.75%  Hematopoietic Grovtth
Factors      82401520002012  Neupogen  Fi!grastim lnj 480 MCG/1.6Ml (300
MCG/ML)  16.00%  Hematopoletic Growth
Factors      82402050002120  Leukine  Sargramostim Lyophi!ized For lnj 250
MCG  16.75%  Hematopoietic Growth
Factors      8240152070ES30  Granix  Tbo-Fifgrastim Soln Prefilled Syringe 300
MCG/0.5ML  16.00%  Hematopoletic Growth
Factors      82405030100320  Promacta  EltrombopagOlamine Tab 25 MG {Base
Equiv)  16.75%  Hematopo!etic Growth
Factors      82401060102050  Omontys  Peginesat!de Acetate Soln Jnj 10
MG/ML  16.00%  Hematopoietic Growth
Factors      82405030100340  Promacta  Eltrombopag Olamine Tab 75 MG {Base
Equiv)  16.75%  Hematopoietic Growth
Factors      82401060102055  Omontys  Peginesatide Acetate Soln lnJ 20
MG/2Ml  16.00%  Hematopoietic Grovil:h
Factors      82405060002120  Nplate  Rom!p!ostim For lnj 250
MCG  16.75%  Hematopoietic Growth Factors      82401020002015  Epogen  Epoetin
Alfa lnj 3000 Unit/Ml  16.00%  Hematopoietic Growth
Factors      82401020002050  Epogen  Epoetin Alfa lnj 20000
Unit/Ml  16.00%  Hematopoietic Growth
Factors      8240152070E540  Granix  Tbo-Fflgrastim Soln Prefil!ed Syringe 480
MCG/0.8ML  16.00%  Hematopoietic Growth
Factors      82405030100330  Promacta  Eltrombopag Olamine Tab 50 MG (Base
Equiv)  16.75%  HEREDITARY ANGIOEDEMA      85820040102020  Firazyr  lcatibant
Acetate lnj 30 MG/3Ml {Base Equivalent)  15.75%  HEREDITARY
ANG!OEDEMA      85840030002020  Kalbitor  Eca!lantlde lnj 10
MG/ML  16.00%  HEREDITARY ANGIOEDEMA      85802022006420  Berinert  C1Esterase
Inhibitor (Human) For IV lnj Klt500 Unit  16.25%  HEREDITARY
ANGIOEDEMA      85802022102130  Ruconest  Cl Esterase Inhibitor (Recombinant)
For JV lnj 2100 Unit  16.00%  HEREDITARY
ANGIOEDEMA      85802022002120  Cinryze  Cl £sterase Inhibitor (Human) For IV
lnj 500 Unit  15.25%  Hormonal Agents,
Stimulant/Replacement/Modifying      30062022052220  Ovidrel  Choriogonadotropin
Alfa lnJ 250 MCG/0.5Ml  15.50%  Hormonal Agents,
StfmulanVReplacement/Modifying      30062020002140  Chorionic
Gonadotropin  ChorionicGonadotropin for lnj 10000 Unit  15.50%  Hormonal Agents,
Suppressant {Pituitary)      21404010101840  Depo-Provera  Medroxyprogesterone
Acetate IM Susp 400 MG/ML  15.50% 
 

--------------------------------------------------------------------------------

[image00089.jpg]
         'S,o, 'Y,.)  ', \')  ' ,1\. iJ)ii'
...  .  I    If  .Nonts/SEDATIVES/SLEEP DISORDER
AGENTS  60250070000130  HetliOl  Tasfmelteon Capsule 20 MG  16.00%  'lllJo
I""    ;INOGLOBULINS  19100020102046  Octagam  Immune Globul!n (Human) IV Sofn
25 GM/SOOML  24.25%  ,w\    mNOGLOBUUNS  1910002010212S  CARIMUNE  Immune
Globulfn {Human) IV For So!n 6
GM  25.00%    UNOGLOBULINS    19100020302080  Gammagard  Immune Globulin {Human)
JV or Subcutaneous Soln 30
GM/300ML  27.55%    MUNOGLOBULINS    19100020102020  Flebogamma  Immune Globulin
{Human) IV So!n 0.5
GM/10ML  18.00%  --  IMMUNOGLOBULINS    19100020102113  Gammagard 5/D  Immune
Globulin {Human) IV For Soln 0.5
GM  27.55%  \IMMUNOGLOBUUNS      19100020202058  Hizentra 20%  Immune Globulin
(Human) Subcutaneous lnj 4
GM/20ML  24.50%    IMMUN6GLOBULINS    191000SOO0ES40  RhoGAM Ultra-Filtered
P  Rho D Immune Globulin IM Sein PrefSyr 1500 Unit
(300MCG)  16J)0%    IMMUNOGLOBULINS    19990002356450  Hyqvia  1lmmun Glob lnJ
30 GM/300Ml-Hyaluron lnJ 2400 Unt/15 Ml
Kit  20.00%    IMMUNOGLOBUUNS    19100020102060  Gamunex  \Immune Globulin
(Human) IV Soln 1
GM/10Ml  24.25%    IMMUNOGLOBULINS    19100020102130  Gammagard 5/D  Immune
Globulin {Human) IV For Soln 10
GM  27.55%    IMMUNOGLOBULINS    19100020302084  Gamunex-C  1 l mmuneGlobulfn
{Human) IV or Subcutaneous Soln 40
GM/400ML  23.00%    IMMUNOGLOBULINS    19100020102090  Privigen  IImmune
Globulin (Human) IV Soln 40
GM/400Ml  19.00%    IMMUNOGLOBULINS    19100020202050  Hizentra 20%  Immune
Globulin (Human) Subcutaneous !nj 1
GM/SML  24.50%    IMMUNOGLOBULINS    19100050002060  WinRhoSOF  Rho D Immune
Globulin (Human} lnj 1500
Unit/1.3Ml  17.75%    IMMUNOGLOBULINS    19990002356430  Hyqvla  lmmun Glob lnj
10 GM/lOOML-Hyaluron lnj 800 Unt/5 Ml
Kit  20.00%    IMMUNOGlOBULINS    19100005002200  Cytogam  cytomegalovirus
Immune Globulin {Human)
!VlnJ  18.00%    IMMUNOGLOBULINS    19100020102112  GAMMAR-P I.V.  IMMUNE
GLOBULIN {HUMAN) IV FOR SOLN 1
GM  31.25%    IMMUNOGLOBUUNS    19100020202054  Hizentra 20%  Immune Globulin
(Human) Subcutaneous fnj 2
GM/10Ml  24.50%    IMMUNOGLOBULINS    19100050002065  WinRhoSDF  Rho D Immune
Globulin {Human) lnj 15000
Unlt/13Ml  17.75%    IMMUNOGLOBULINS    19990002356440  Hyqvla  lmmun Glob lnj
20 GM/200Ml-Hyafuron lnj 1600 Unt/10 Ml
Kit  20.00%    IMMUNOGLOBULINS    19100020102120  Gammagard S/D  Immune Globu!!n
(Human) IVFor Soln S
GM  27.55%    IMMUNOGlOBUUNS    19100020102034  Flebogamma  Immune Globul!n
(Human) IV Soln 2.5
GM/50Ml  25.00%    lMMUNOGLOBULINS    19100020102068  Bivigam  Immune Globulin
{Human) IV Soln 5
GM/SOML  24.25%    IMMUNOGLOBUUNS    19100020302068  Gammagard  Immune Globulin
(Human} IV or Subcutaneous Sein 5
GM/50Ml  27.55%    IMMUNOGLOBUUNS    19100020102064  Gamunex  Immune GlobuUn
(Human) IVSoln2.5
GM/25Ml  24.25%    lMMUNOGLOBULINS    19100020202020  Vivaglobin  Immune
Globulln {Human) Subcutaneous lnj 160 MG/Ml
{16%}  23.75%    IMMUNOGLOBULINS    19100050002055  WinRhoSOF  Rho D Immune
Globulfn {Human) lnj 5000
Unit/4.4Ml  17.75%    IMMUNOGLOBULINS    19990002356425  Hyqvia  Immun Glob lnj
5 GM/50Ml-Hyaluron lnj 400 Unt/2.5 ML
Kit  20.00%    IMMUNOGLOBULINS    19100020102030  Octagam  Immune Globulin
(Human) IVSoln 1 GM/20Ml  24.25%    IMMUNOGLOBULINS    19100020102117  Carimune
NF  Immune Globulin (Human) IV For So!n 3
GM  25.00%    IMMUNOGLOBULINS    19100020202065  Hiientra  Immune Globulin
(Human) Subcutaneous lnj 10
GM/SOMl  24.50%    IMMUNOGLOBULINS    1910005000E550  Rhophylac  Rho D Immune
Globulin Sol PrefSyr 1500 Unt/2Ml
{300MCG/2ML)  18.25%    IMMUNOGLOBULINS    19100020102063  Octagam  Immune
Globulin (Human) IVSoln 2
GM/20Ml  24.25%    IMMUNOGLOBUUNS    19100020102135  Carimune NF  Immune
Globulin (Human) IV For Sofn 12
GM  25.00%    IMMUNOGLOBUUNS    19100050002050  WinRhoSDF  Rho D lmmuneGlobunn
(Human} lnj 2500
Unlt/2.2ML  17.75%    IMMUNOGLOBULINS    19990002356420  Hyqvia  lmmun Glob Jnj
2.5 GM/25ML-Hya!uron lnj 200 Unt/1.25 ML
Kit  20.00%    IMMUNOGLOBULINS    19100020002200  GamaSTAN S/D  Immune Globulin
(Human) lnj  23.75%    JMMUNOGLOBUUNS    19100020102044  Flebogamma DIF  Immune
Globulin (Human) IV Soln 20
GM/400Ml  25.00%    IMMUNOGLOBUUNS    19100020302064  Gammagard  Immune Globulin
(Human) IV or Subcutaneous Sein 2.5
GM/25ML  27.55%    IMMUNOGLOBULINS    19100020102115  Gammagard 5/D  Immune
Globulin (Human) IV For So!n 2.5
GM  27.55%    IMMUNOGLOBULINS    19100020102205  GAMIMUNEN  IMMUNE GLOBULIN
(HUMAN) JV SOLN
5%  47.75%    lMMUNOGLOBUUNS    19100020302060  Gammagard  Immune Globulin
(Human) IV or Subcutaneous Soln 1
GM/10Ml  27.55%    IMMUNOGLOBULINS    19100020102034  F!ebogamma  Immune
Globulin (Human) IVSoln 2.5
GM/SOML  25.00%    IMMUNOGLOBULINS    19100020102072  Blvigam  Immune Globulin
(Human) IV Solo 10
GM/100Ml  24.25%    IMMUNOGLOBULINS    19100020302072  Gammagard  Immune
Globulin (Human) IV or Subcutaneous Soln 10
GM/lOOMl  27.55%    IMMUNOGLOBUUNS    19100020102038  Flebogamma  Immune
Globulin (Human) IVSoln 5
GM/lOOML  25.00%    JMMUNOGLOBULINS    19100020102072  Bivigam  Immune Globulin
(Human) N Soln 10
GM/100Ml  24.25%    IMMUNOGLOBULINS    19100020302072  Gammagard  Immune
Globulin (Human) IV or Subcutaneous Soln 10 GM/lOOMl  27.55% 
 

--------------------------------------------------------------------------------

[image00090.jpg]
         lU  0  l y,_-::----._  " ',\\ t-  I  ' l  (, '.r' , ,,1 \            j
UUAJll·INQG[OBUUNS    19100020102068  Bivigam  Immune Globulin (Human) IV Soln 5
GM/SOML  24.25%  01 UJl)N O/e_
IMMl1NOG!OBUUNS0    19100020302068  Gamrnagard  Immune G!obulln {Human) IV or
Subcutaneous So!n 5 GM/SOML  27.55%  \: ,'JJ! fMMUN,OG'LOBUUNS.,
·._    19100020102042  Flebogamma  Immune Gfobul!n (Human) IVSoln 10
GM/200ML  25.00%  t1NoGLOBULINS    19100020102076  Flebogamma DIF Immune
Globulin {Human) IVSoln 20 GM/200Ml    24.25%  \.)..• "• -. _._,_ v
iMM(JNOGlOBULINS    19100020302076  Gammagard  Immune Globulin (Human) IV or
Subcutaneous Soln 20 GM/200Ml  27.55%  . : t,,- LtSW
IMMUNOGLOBULINS    19100020102042  Flebogamma  Immune Globulin (Human) IV So!n
10 GM/200ML  25.00%    IMMUNOGLOBULINS  19100020302064  Gammagard  Immune
Globulin {Human) IV or Subcutaneous Soln 2.5
GM/25ML  27.55%    IMMUNOGLOBULINS  19100020102038  F!ebogamma  Immune Globulin
(Human) IV Solri 5
GM/100Ml  25.00%    [MMUNOGlOBULINS  19100020102076  Flebogamma DIF  Immune
Globulin (Human) IV Soln 20
GM/200Ml  24.25%    IMMUNOGlOBULINS  19100020302076  Gammagard  Immune Globulin
(Human) IV or Subcutaneous Soln 20 GM/200Ml  27.55%  Immunological
Agents    902S055400e520  Taltz  lxekizumab Subcutaneous Solo Prefilled Syringe
80 MG/Ml  15.50%    Immunological Agents  44604055002120  Nucala  Mepollzumab
For lnj 100 MG  15.50%  l1mmuno!oglcal Agents    19200040002100  Antivenin
Micrurus FulviL  Antivenin Micrurus Fu!vius For JV Sain  15.50%    lmmunofoglcal
Agents  99450060203030  Veltassa  Patiromer Sorbitex Calcium For Susp Packet
16.8 GM {Base Eq)  15.50%    Immunological
Agents  52505040202120  rnflectra  lnflbdmab-dyyb For IV lnj 100
MG  15.50%    Immunological Agents  99450060203040  Veltassa  Patiromer
SorbitexCalcium For Susp Packet 25.2 GM (Base Eq}  15.50%    Immunological
Agents  66290030002120  Enbrel  Etanercept For Subcutaneous lnj 25
MG  16.75%    Immunological Agents  99450060203020  Veltassa  Patiromer Sorbitex
Calcium For Susp Packet 8.4 GM {Base Eq)  15.50%    lmmunosuppressive
t1°ents  99402020000110  SandlMMUNE  Cyc!osporine Cap 25
MG  16.00%    !mmunosuppresslve Agents  99402540102220  Atgam  Lymphocyte Immune
Globulin Anti-Thymocyte G lnj 50 MG/Ml(Eq)  16.00%    Immunosuppressive
Agents  99404035000325  Zortress  Everolimus Tab 0.5
MG  16.00%    lmmunosuppressive11.oents  99404080000120  Prograf  Tacrolimus Cap
5 MG  16.00%    rmmunosuppressive Agents  99402020300150  Neoral  Cyc!osporine
Modified Cap 100 MG  16.00%    lmmunosuppressive
Agents  99403030300630  Myfortic  Mycophenolate Sodium Tab DR 360 MG
(MycophenolicAcldEquiv)  16.00%    lmmunosuppressive
Agents  99404080000105  Prograf  Tacrolfmus Cap 0.5
MG  16.00%    lmmunosuppressive Agents  99402020000140  SandlMMUNE  Cyclosporine
Cap 100 MG  16.00%    lmmunosuppressive
Agents  99403030100120  CellCept  Mycopheno!ate Mofetil Cap 250
MG  16.00%    lmmunosuppressive Agents  99404035000330  Zortress  Evero!Jmus Tab
0.75 MG  16.00%    lmmunosuppresslve Agents  99404080002010  Prograf  Tacrolimus
Jnj 5 MG/Ml  1600%    Immunosuppressive
Agents  99402020302020  Neoral  Cyclosporine Modified Oral Solo 100
MG/ML  16.00%    Im munosuppresslve Agents  99404035000320  Zortress  Everolimus
Tab 0.25 MG  16.00%    lmmunosuppressive
Agents  99404080000110  Prograf  Tacrolimus Cap 1
MG  16.00%    [mmunosuppressive Agents  99402020002005  SandlMMUNE  Cyclosporine
IV Soln 50 MG/Ml  16.00%    lmmunosuppressive
Agents  99403030100330  Ce!ICept  Mycopheno!ate Mofetil Tab 500 MG  16.00%    Im
munosuppressive Agents  99404070000310  Rapamune  Sirolimus Tab 0.5
MG  16.00%    lmmunosuppressive Agents  99405015002110  Simu!ect  Basiliximab
For IV So!n 10 MG  16.00%    lmmunosuppressive
Agents  99402020300120  Neoral  Cyclosporine Modified Cap 25
MG  16.00%    ImmunosuppresslveAgents  99403030202120  CelJCept
Intravenous  Mycophenolate Mofetil HCI For IV Solo 500 MG {Base
Equiv)  16.00%    Jmmunosuppressive Agents  99404070000330  Rapamune  Sirolimus
Tab 2 MG  16.00%    lmmunosuppressive
Agents  99406010000305  lmuran  Azath!oprine Tab SO
MG  16.00%    (mmunosuppressive Agents  99402020300130  CycloSPORINE
Modified  Cyc!osporine Modified Cap 50 MG  16.00%    Im munosuppressive
Agents  99403030300620  Myfortlc  Mycophenolate Sodium Tab DR 180 MG
{MycophenolicAcid Equiv)  16.00%    Jmmunosuppressive
Agents  99404070002020  Rapamune  Sirolimus Oral So!n 1
MG/ML  16.00%    lmmunosuppressive Agents  99408020002120  Nulojix  Be!atacept
For IV Infusion 250 MG  16.00%    l mmunosuppressive
Agents  99402020002010  5andlMMUNE  Cyclosporine Oral So!n 100
MG/ML  1600%    /mmunosuppressive
Agents  99403030101920  CellCept  Mycopheno!ate Mofetil For Oral Susp 200
MG/ML  16.00%    lmmunosuppressive Agents  99404070000320  Rapamune  Sirolfmus
Tab 1 MG  16.00%    Jmmunosuppres.sive
Agents  99405015002120  S!mulect  Basmx!mab For IV So!n 20
MG  16.00%    Inflammatory Bowel Agents  52503080002120  Entyvio  Vedolizumab
For IV Solution 300 MG  16.00%  (  ,"°"'- 
 

--------------------------------------------------------------------------------

[image00091.jpg]
               :,, '0.,  ,o,-·\,,  ,-  elJl<i  -1
Blockers  66450060002120  Arcalyst  Rilonacept For lnj 220
MG  16.75%  Int£::  euki  -1 Receptor Antagonist{ll-lRa)
RHEUtv1AT  6626001000ES20  Kineret  Anakinra Subcutaneous So!n Prefilled Syringe
100
MG/0.67Ml  16.00%  11{9  OVI  RLOAD-ANTIDOTES  93000020102110  Desferal  Deferoxamlne
Mesylate For lnj 500
MG  16.75%  1Rbµ.o,VERLOAD-ANTIDOTES      93100028000320  Ferriprox  Deferiprone
Tab 500 MG  16.00%  &'-
OVERLOAD-ANTIDOTES      93100025007330  Exjade  DeferaslroxTab For Oral susp 250
MG  15.25%  (({ON OVERLOAD-ANTIDOTES      93000020102130  Desferal  Deferoxamine
Mesy!ate For lnj 2 GM  16.75%  IRON
OVERLOAD-ANTIDOTES      93100025007340  Exjade  DeferasiroxTab For Oral susp 500
MG  15.25%  IRON OVERLOAD-ANTIDOTES      93100025000320  Jadenu  DeferaslroxTab
90 MG  16.00%  IRON
OVERLOAD-ANTIDOTES      9310002S000340  Jadenu  DeferasiroxTab 360
MG  16.00%  IRON OVERLOAD-ANTIDOTES      93100025007320  Exjade  DeferaslroxTab
For Oral susp 125 MG  15.25%  IRON
OVERLOAD-ANTIDOTES      93100025000330  Jadenu  DeferaslroxTab 180
MG  16.00%  IRON REPlACEMENTS      82300085102020  Ferrlecit  Sod Ferric Gluc
Cmpix fn Sucrose IV Soln 12.5 MG/Ml {Fe Eq)  16.00%  IRON
REPLACEMENTS      82300048002020  Venofer  Iron Sucrose lnj 20 MG/Ml {Fe
Equiv)  16.00%  LHRH Analogs      21405010106405  lupron Depot  leupro!ide
Acetate For lnj Kit 3.75 MG  16.00%  LHRH Analogs      21405010156420  lupron
Depot  leuprolideAcetate (3 Month) For lnj Kit 11.25 MG  16.00%  local
Anesthetics - Topical      90850025306420  Qutenza  Capsaicin Patch 8% &
Cleansing Gel Kit  16.00%  MEDICAL DEVICES      97051050106300  Omnitrope Pen 10
lni De  "-Injection Device -
Misc***  16.25%  MOUTH/rHROAT/DENTALAGENTS      88501000002000  caphosot  *Artificial
Saliva - Solution•"'*  16.00%  Movement Disorder Drug
Therapy      62380070000310  Xenazlne  Tetrabenazine Tab 12.5
MG  16.75%  Movement Disorder Drug
Therapy      62380070000320  Xenazine  Tetrabena2ine Tab 25 MG  16.75%  MULTIPLE
SCLEROSIS      30300010004010  Acthar HP  Corticotropin lni Gel
80Unit/Ml  16.00%  MULTIPLE SCLEROSIS
AGENTS      6240003010E520  Copaxone  Glatiramer Acetate Soln Prefil!ed Syringe
20 MG/Ml  16.75%  MULTIPLE SCLEROSIS AGENTS      6240307530D250  Plegridy
Starter Pack  Peginterferon Beta-la Soln Pen-inj 63 & 94MCG/0.SML
Pack  16.00%  MULTlPLE SCLEROSIS AGENTS      62405525006520  Tecfidera  Dimethyl
Fumarate Capsule Delayed Release 120 MG  16.00%  MULTIPLE SCLEROSIS
AGENTS      62403060506420  Betaseron  Interferon Beta-lb For lnj Kit0.3
MG  16.25%  MULTIPLE SCLEROSIS AGENTS      62405050001320  Tysabri  Natalizumab
for IV lnj Cone 300 MG/15Ml  18.00%  MULTIPLE SCLEROSIS
AGENTS      6240003010E540  Copaxone  Glatiramer Acetate Soln Prefilled Syringe
40 MG/Ml  16.75%  MULTIPLE SCLEROSIS
AGENTS      6240307530E520  Plegridy  Peglnterferon Beta-la Soln Prefilfed
Syringe 125 MCG/0.SML  16.00%  MULTIPLE SCLEROSIS
AGENTS      62405525006540  Tecfidera  Dimethyl Fumarate Capsule Delayed Release
240 MG  16.00%  MULTIPLE SCLEROSIS
AGENTS      6240307530D220  Plegrldy  Peginterferon Beta-la Soln Pen-injector
125 MCG/0.SMl  16,00%  MULTIPLE SCLEROSIS
AGENTS      62405525006320  Tetfidera  Dimethyl Fumarate Capsule DR Starter Pack
120 MG & 240 MG  16.00%  MULTIPLE SCLEROSIS
AGENTS      62403060456420  Avonex  Interferon Beta-la For IM lnj Kit30MCG
(33MCG{6.6 MU),N!a\)  16.75%  MULTIPLE SCLEROSIS
AGENTS      6240307530ESSO  PlegridyStarter Pack  Peginterferon Beta-la Sofn
Pref Syr 63 & 94 MCG/0.SML Pack  16.00%  MULTIPLE SCLEROSIS
AGENTS      62406030007420  Ampyra  Dalfamprldine Tab SR 12HR
10MG  15.25%  MULTIPLE SCLEROSIS
AGENTS      62404070000330  Aubagio  Teriflunomide Tab 14 MG  23.75%  MULTIPLE
SCLEROSIS AGENTS      62403060S02120  Betaseron  Interferon Beta-lb For lnj 0.3
MG  16.25%  MULTIPLE SCLEROSIS AGENTS      62405010002020  lemtrada  Alemtuzumab
IV lnj 12MG/1.2ML(10 MG/Ml)  16.00%  MULTIPLE SCLEROSIS
AGENTS      62404070000320  Aubagio  Teriflunomide Tab 7 MG  23.75%  MULTtPLE
SCLEROSIS AGENTS      62407025100120  Gilenya  Fingolimod HCl Cap 0.5 MG (Base
Equ·1v)  16.50%  MUSCULOSKELETAL THERAPY
AGENTS      75840015002300  Carticel  *Autologous Cultured Chondrocytes for
Implantation""*  16.00%  Neurogenic Orthostatic Hypotension
(NOH)-Agents      38700030000150  Northera  Droxldopa cap 300
MG  16.00%  Neurogenic Drthostatic Hypotension
(NOH)-Agents      38700030000130  Northern  Droxidopa Cap 100
MG  16.00%  NeurogenicOrthostatic Hypotenslon
(NOH)-Agents      38700030000140  Northera  Droxidopa cap 200
MG  16.00%  NEUROMUSCULAR AGENTS      74400020052140  Botox  OnabotullnumtoxinA
For lnj 200 Unit  16.75%  NEUROMUSCULAR
AGENTS      74400020032120  Dysport  AbobotulinumtoxinA For lnj 500
Unit  16.75%  NEUROMUSCULAR AGENTS      74503070000320  Rifutek  Riluzo!e Tab SO
MG  16.00%  NEUROMUSCULAR
AGENTS      74400020102018  Myobloc  RimabotulinumtoxinB lnj 2500
Unit/0.SML  16.25%  NEUROMUSCULAR
AGENTS      74400020052120  Botox  OnabotulinumtoxinA For lnj 100
Unit  16.75%  NEUROMUSCULAR
AGENTS      74400020102020  Myobloc  RimabotulinumtoxinB lnj 5000
Unit/ML  16.25% 
 

--------------------------------------------------------------------------------

[image00092.jpg]
           '\\ .,.  \)\\  -\, !J)  :,J/{  EUR  . MU
ULARAGENTS  74400020202120  Xeomln  lncobotulinumtoxinA For Jnj SO
Unit  16.25%    NIH  MU$CULAR
AGENTS  74400020032115  Dysport  AbobotultnumtoxinA For lnj 300
Unit  16.75%    M
:Ufl!tMUSCULARAGENTS    74400020202130  Xeomin  lncobotulinumtoxinA For lnj 100
Unit  16.25%    IN{LJJi;0MUSCUlAR
AGENTS    74400020102022  Myobloc  RimabotulinumtoxinB lnj 10000
Unit/2ML  16.25%  ,w  10 ·sbLETO    90250515002120  AMEVNE  ALEFACEPT FPR IV INJ
7.5 MG  15.50%    OPHTHALMIC AGENTS    86300010002320  Ozurdex  Dexamethasone
lntravitreal Implant 0.7 MG  16.00%    OPHTHALMIC
AGENTS    86700065002120  Visudyne  Verteporfin For IVSoln 15 MG {2
MG/ML)  16.25%    OPHTHALMIC AGENTS    86300017102320  Retisert  Fluocinolone
Acetonlde lntravitreal Implant 0.59 MG  16.00%    OPHTHALMIC
AGENTS    86801060002020  Jetrea  Ocrip!asmin lntravitreal lnj 0.5 MG/0.2ML (2.5
MG/ML)  16.00%    OPHTHALMIC AGENTS    86655010002020  Eylea  Aflibercept
lntravitreal lnj 2 MG/0.05Ml (40 MG/ML)  15j5%    OPHTHALMIC
AGENTS    86655060002012  Lucentis  Ranibizumab lntravJtreal lnj 0.3 MG/0.05ML
{6 MG/ML)  16.75%    OPITTHALMIC AGENTS    86655060002020  Lucentis  Ranibizumab
lntravltreal lnj 0.5 MG/0.05ML (10 MG/ML)  16.75%    OPHTHALMIC
AGENTS    86655050302020  Macugen  Pegaptanib Sodium lntravitreouslnj0.3 MG/90
Micronter  16.25%    Ophthalmic
Agents    86300080101820  Triesence  Triamcinolone Acetonide Ophth lnj 40
MG/ML  15.50%    OSTEOARTHRITIS OF THE KNEE    7580004000E530  Synvisc  Hylan
Intra-articular Solution Prefllled Syringe 16 MG/2Ml  16.75%    OSTEOARTHRITIS
OF THE KNEE    7580004000E560  Synvlsc One  Hylan Intra-articular Solution
Prefilled Syringe48 MG/6Ml  16.75%    OSTEOARTHRITIS OF THE
KNEE    7580006000E520  OrthoVisc  Hyaluronan Intra-articular Solo Prefilled
Syringe 30 MG/2ML  16.75%    OSTEOARTHRITIS OF THE
KNEE    7580007010E520  Euflexxa  Sodium Hyaluronate Intra-articular Soln
PrefSyr 20 MG/2ML  16.75%    OSTEOARTHRITIS OF THE
KNEE    7580007010ES25  Supartz  Sodium Hyaluronate Intra-articular Soln Pref
Syr 25 MG/2.SML  16.25%    OSTEOARTHRITIS OF THE
KNEE    75800070102024  Hyalgan  Sodium Hyaluronate Intra-articular lnj 20
MG/2ML  16.75%    OSTEOPOROSIS-- BISPHOSPHONATES    30042090002120  Zoledronic
Acid  Zoledronic Acid For IV So!n 4 MG  35.00%    OSTEOPOROSIS-
BISPHOSPHONATES    30042090001320  Zoledron!c Acid  Zoledronic Acid lnj Cone For
N Infusion 4 MG/SML  34.20%    OSTEOPOROSIS-
BlSPHOSPHONATES    30042060102012  Pamldronate Disodium  Pamidronate Dlsodium JV
Soln 9 MG/ML  16.00%    OSTEOPOROSIS--
BISPHOSPHONATES    30042060102006  Pamidronate Disodium  Pamidronate Disodium IV
Soln 3 MG/ML  16.00%    OSTEOPOROSIS--
BlSPHOSPHONATES    30042060102009  Pamidronate Dlsodium  Pam!dronate Disodium IV
Soln 6 MG/ML  16.00%    OSTEOPOROSIS-
BISPHOSPHONATES    30042090002016  ZoledronicAcid  Zo!edronic Acid IV Soln 4
MG/lOOML  35.00%    OSTEOPOROSIS-
BISPHOSPHONATES    30042060102120  Aredia  Pamidronate Dlsodium For lnj 30
MG  16.00%    OSTEOPOROSIS-
BISPHOSPHONATES    30042090002020  Rec!ast  Zoledronic Acid IV Soln 5
MG/lOOML  35.00%    OSTEOPOROSIS-
BISPHOSPHONATES    30042060102140  Aredia  Pamidronate Disodium For lnj
90MG  16.00%    OSTEOPOROSIS-
BISPHOSPHONATES    30042048102030  Boniva  lbandronate Sodium IV Soln 3 MG/3ML
{Base Equivalent)  16.00%    Progesterone Receptor Antagonists
ANTIDIABET!CS    27304050000330  Korlym  Mifepristone Tab 300
MG  16.00%    Progestin Contraceptives-
IUD    25200050005320  Mirena  levonorgestrelReleas!ng IUD 20 MCG/24HR (52 MG
Total)  15.50%    Progestin Contraceptives-
IUD    25300005002320  lmplanon  Etonogestrel Subdermal Implant 68
MG  15.25%    PROGESTINS    26000010101710  Makena  HydroYVprogesterone Caproate
IM In Oil 250 MG/ML  16.75%    PSORIASIS    9025058500ES20  Stelara  Ustekinumab
So!n Prefi!led Syringe 45
MG/0.5ML  16.00%    PSORIASIS    66700015000330  Otezla  ApremilastTab 30
MG  16.00%    PSORIASIS    9025058500ES40  Stelara  Usteklnumab Soln Prefilled
Syringe 90MG/ML  16.00%    PSORIASIS    90250515002130  AMEVIVE  Alefacept For
IM lnj 15 MG  15.50%    PSORIASIS    9025057500E520  Cosentyx  Secukinumab
Subcutaneous Soln Prefil!ed Syringe 150
MG/ML  16.00%    PSORIASIS    90250S85002020  Stelara  USTEKINUMAB INJ 45
MG/0.SML  16.oo%    PSORIASIS    66700015008720  Otezla  ApremilastTab Starter
Therapy Pack 10 MG & 20 MG & 30 MG  16.00%    PSORIASIS    9025057500D52  0
Cosentyx Sensoready Pei  Secukfnumab Subcutaneous Soln Auto-Injector 150
MG/ML  16.00%    PULMONARY ARTERIAL
HYPERTENSION    40134050000340  Adempas  Riociguat Tab 2 MG  16.00%    PULMONARY
ARTERIAL HYPERTENSION    40160015000330  Tracleer  Bosentan Tab 125
MG  16.00%    PULMONARY ARTERIAL
HYPERTENSION    40170080050415  Orenltram  Treprostinil Dio!amfne Tab CR 0.25 MG
(Base Equiv)  16.00%    PULMONARY ARTERIAL
HYPERTENSION    40134050000320  Adempas  RiociguatTab 1 MG  16.00%    PULMONARY
ARTERIAL HYPERTENSION    40160007000320  Letairis  Ambr!sentan Tab
10MG  16.00%    PULMONARY ARTERIAL
HYPERTENSION    40170080002020  Tyvaso  Treprostinil Inhalation Solution 0.6
MG/Ml  16.00%    PULMONARY ARTERIAL
HYPERTENSION    40134050000350  Adempas  RiociguatTab 2.5 MG  16.00% 
 

--------------------------------------------------------------------------------

[image00093.jpg]
           <!,'.).  -S'o... -,-  .  '  -'-'()'' \_\\'-, U) ,''
l'i              fpal  ;:iNA  ARTERIAL
HYPERTENSION  40160050000320  Opsumit  Macitentan Tab 10
MG  16.00"76  P.Ul  NAS  v ARTERIAL
HYPERTENSION  40134050000310  Adempas  RiociguatTab 0.5 MG  16.00%  ""y(  3N 1W
ARTERIAL HYPERTENSION    40160007000310  Letairis  Ambrisentan Tab 5
MG  16.00%  f!II.  r lNARY ARTERIAL
HYPERTENSION    40170080102040  Remodulin  Treprostlnil Sodium lnj 10 MG/ML(Base
Equiv)  16.00%  P_LILMONARY ARTERIAL
HYPERTENSION      40170080050420  Orenitram  Treprostinil Diolamine Tab CR 1 MG
(Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40134050000330  Adempas  RiociguatTab 1.5
MG  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40160015000320  Tracleer  Bosentan Tab 62.5
MG  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40143060101920  Revatio  Sildenafil Citrate For Suspension 10
MG/Ml  16.75%  PULMONARY ARTERIAL
HYPERTENSION      40170080050410  Orenitram  Treprostln!I Diolamine Tab CR 0.125
MG (Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40170040102110  Epoprostenol Sodium  Epoprostenol Sodium For
lnj 0.5 MG  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40170080050425  Orenitram  Treprostinil Oio!amlne Tab CR 2.5
MG {Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40143060100320  Revatlo  S!ldenafil Citrate Tab 20
MG  40.00%  PULMONARY ARTERIAL
HYPERTENSION      40143080000320  Adcirca  Tada!afil Tab 20 MG
{PAH}  15.75%  PULMONARY ARTERIAL
HYPERTENSION      40170060002020  Ventavls  lloprostlnhalation Solution 10
MCG/ML  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40170080102020  Remodulin  Treprostinll Sodium lnj 2.5
MG/Ml(Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40170060002040  Ventavis  lloprost Inhalation Solution 20
MCG/ML  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40170080102030  Remodulin  Treprostinil Sodium lnJ 5 MG/Ml
(Base Equiv)  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40143060102020  Revatio  Sitdenafll Citrate IV Soln 10
MG/12.5Ml {Base Equivalent)  16.75%  PULMONARY ARTERIAL
HYPERTENSION      40170040102130  Epoprostenol Sodium  Epoprostenol Sodium For
lnj 1.5 MG  16.00%  PULMONARY ARTERIAL
HYPERTENSION      40170080102010  Remodulin  Treprostinll Sodium lnj 1
MG/ML(Base Equiv}  16.00%  Pulmonary Fibrosis
Agents      45550060000120  Esbrlet  Pirfenldone Cap 267 MG  16.00%  Pulmonary
Fibrosis Agents      45554050200130  Ofev  Nintedanib Esylate cap150 MG (Base
Equivalent)  16.00%  Pulmonary Fibrosis
Agents      45554050200120  Ofev  Nintedanib Esylate Cap 100 MG (Base
EQuivalent)  16.00%  RESPIRATORY AGENTS- MISC.      45100010102110  Aralast
NP  A!phal-Protelnase Inhibitor {Human) For IV Soln 500 MG  16.00%  RESPIRATORY
AGENTS- MISC.      45000070001820  Surfaxln  lucinactant Jntratracheal Susp 30
MG/ML  16.00%  RESPIRATORY AGENTS-
MISC.      45100010102108  Aralast  Alphal-Proteinase Inhibitor (Human) For IV
Soln 400 MG  15.50%  RESPIRATORY AGENTS-
MISC.      45100010102118  Aralast  Alpha1-ProtelnaseInhibitor {Human) For IV
Sofn 800 MG  15.50%  RESPIRATORY AGENTS -
MISC.      45100010102020  G!assia  Alpha1-ProteinaseInhibitor (Human) lnj 1000
MG/SOML  15.75%  RESPIRATORY GENTS-
MISC.      45100010102120  AralastNP  Alphal-Proteinase lnh!bitor(Human) For IV
Soln 1000 MG  16.00%  RespiratorySyncytial Virus (RSV)
Agents      19502060002015  Synag!s  Palivizumab JM Soln 50
MG/0.SML  15.75%  Respiratory Syncytial Virus (RSV)
Agents      19502060002020  Synagis  Pa!ivizumab IM So!n 100
MG/Ml  15.75%  Respiratory Syncytial Virus {RSV)
Agents      12604075002120  Virazole  Ribavifin For lnhal Soln 6
GM  16.00¾  Respiratory Tract Agents      40120070000310  Uptravi  Selexipag Tab
200 MCG  15.50%  Respiratory Tract
Agents      40120070000340  Uptravi  SelexipagTab 1400 MCG  15.50%  Respiratory
Tract Agents      40120070000315  Uptravi  SelexipagTab 400
MCG  15.50%  Respiratory Tract Agents      40120070000320  Uptravi  SelexipagTab
600 MCG  15.50%  Respiratory Tract
Agents      40120070008720  Uptravi  SelexipagTab Therapy Pack 200 MCG (140) &
800 MCG (60)  15.50%  Respiratory Tract
Agents      40120070000345  Uptravi  SelexipagTab 1600 MCG  15.50%  Respiratory
Tract Agents      40120070000330  Uptravi  Selexipag Tab 1000
MCG  15.50%  Respiratory Tract Agents      40120070000335  Uptravi  SelexipagTab
1200 MCG  15.50%  Respiratory Tract
Agents      40120070000325  Uptrav/  SelexipagTab 800 MCG  15.50%  RHEUMATOID
ARTHRITIS MISC      6650007000£520  Actemra  Tocilizumab Subcutaneous So!n
Prefilled Syringe 162 MG/0.9ML  15.50%  RHEUMATOID ARTHRITIS
MISC      66500070002035  Actemra  Toci!izumab IV lnj 200
MG/lOML  15.50%  RHEUMATOID ARTHRITIS
MISC      66400010002120  Orencia  Abatacept For JV Soln 250
MG  16.25%  RHEUMATOID ARTHRITIS MISC      66603065100320  Xeljanz  Tofacitinib
Citrate Tab 5 MG (Base Equivalent)  16.00%  RHEUMATOID ARTHR/TIS
MISC      66500070002040  Actemra  Tociliwmab /VlnJ 400
MG/20Ml  15.50%  RHEUMATOID ARTHRITIS
MISC      6640001000E520  Orencia  AbataceptSubcutaneous Soln Prefifled Syringe
125 MG/ML  16.25%  RHEUMATOID ARTHRITIS
MISC      66280050000320  Arava  Leflunomlde Tab 20 MG  16.00%  RHEUMATOID
ARTHRITIS MISC      66460020002120  llaris  Canakinumab For lnj 180 MG  16.75% 
 

--------------------------------------------------------------------------------

[image00095.jpg]
             66S0007000203066280050000310525330700064208250206000202099422015002120    ActemraArava
GattexMozobl1 Ben!ysta Benlysta ferriprox SlrturoCimzia Starter Kit
SimponiEnbrelCimzia Simponi ArlaEnbrel 5ureClick RemicadeSimponi Cimzia Simponi
Enbrel Humira Pen Simponi Humira Humira Enbrel Humira Hymovls Gabapentin
DDAVPLupaneta Pack HydroxyureaAggrastat  ToclHzumab IV lnj 80 MG/4MlLeflunomide
Tab 10 MG Teduglutide (rDNA) For lnj Kit 5 MGPlerixaforSubcutaneous lnj 24
MG/1.2ML(20 MG/ML) Belimumab For IV Sein 120 MGBe!imumab For IV So!n 400 MG
Deferiprone Oral So!n 100 MG/MLBedaqu!lfne Fumarate Tab 100 MG (Base Equiv)
Certoli2umab Pegol Jnj Kit 6X 200 MG/MLGolimumab Subcutaneous Sein Auto-injector
100 MG/MLEtanerceptSubcutaneous Sein Prefilled Syringe SO MG/ML Certolizumab
Pegol For lnj Kit 2 X 200 MGGolimumab JV Soln 50 MG/4MlEtanerceptSubcutaneous
Solution Auto-injector 50 MG/ML lnfliximab For IV lnj 100 MGGolimumab
Subcutaneous Sein Prefi!led Syringe SO MG/0.SML Certoli2umab Pegol lnj Kit 2X
200 MG/MlGolimumab Subcutaneous Sein Auto-injector SO
MG/0.SMLEtanerceptSubcutaneous Solo Prefilled Syringe 25 MG/0.5Ml Ada!fmumab
Pen-injector Kit 40 MG/0.8MlGolimumab SubcutaneousSoln Prefilfed Syringe 100
MG/Ml Adalfmumab Prefil!ed Syringe Kit 20 MG/0.4MLAdallmumab PrefiHed Syringe
Kit40 MG/0.BML Etanercept For Subcutaneous lnJ Kit 25 MG AdaHmumab Prefilled
Syringe Kit 10 MG/0.2MLHyaluronan lntra-articularSoln Prefi!led Syringe 24
MG/3ML Gabapentin PowderDesmopressinAcetate lnj 4 MCG/MLLeuprollde {1 Mon) lnj
3.75 MG & Norethlndrone Tab 5 MG Kit Hydroxyurea Cap 500 MGTirofiban HCI IV Cone
3.75 MG/15ML (250 MCG/ML) (Base
Equiv)  15.50%16.00%16.00%16.75%16.75%16.75%15.50%16.00";>'616.75%16.25%16.75%16.75%16.25%16.75%16.00%16.25%16.75%16.25%16.75%16.75%16.25%16.75%16.75%16.75%16.7S%15.50%15.50%15.50%15.50%15.50%15.50%  Systemic
Lupus Erythematosus
Agents  9942201500214093100028002.02009000015100320525050201064606627004000D5406629003000ES305250502010642066270040002.0156629003000D53052SOS0400021206627004000ES20525050201064406627004000DS206629003000E5256627001500F4206627004000ES406627001500F8106627001500F820662900300064206627001500F80S7580006000e5159654424400290030201010102030300899025064202170003000010585153060101310        Therapeutic
Nutrients/Minerals/Electrolytes          TUBERCULOSIS          Tumor Necrosis
Factor Alpha Blockers Tumor Necrosis Factor Alpha Blockers          Tumor
Necrosis Factor Alpha Blockers          Tumor Necrosis Factor Alpha
Blockers          Tumor Necrosis Factor Alpha Blockers          Tumor Necrosis
Factor Alpha Blockers Tumor Necrosis Factor Alpha Blockers          Tumor
Necrosis Factor Alpha Blockers          Tumor Necrosis Factor Alpha
Blockers          Tumor Necrosis Factor Alpha Blockers          Tumor Necrosis
Factor Alpha Blockers          Tumor Necrosis Factor Alpha
Blockers          Tumor Ne<:rosis Factor Alpha Blockers Tumor Necrosis Factor
Alpha Blockers          Tumor Necrosis Factor Alpha Blockers          Tumor
Necrosis Factor Alpha Blockers          Tumor Necrosis Factor Alpha
Blockers          Viscosupplements          (blank)          (blank)          (blank)          {blank}          (blank)         
 




--------------------------------------------------------------------------------

Attachment 7



Special Coverage


Attachment 7


Version 10.1.18



--------------------------------------------------------------------------------

[image00001.jpg]


Mandated and Uniform Protocol for Conditions Included in Special Coverage


Initiation:


Any primary or specialist physician who have evaluated a patient may submit a
request for Register subject to having available all required documentation for
said condition. The insurer shall make a determination of approval or denial of
registration and inform this decision in writing to the insured and the
physician requesting the registration. If the physician requesting the registry
is not the primary physician of the insured, the insurer shall send a copy of
the determination to the primary care physician. The insurance company will make
a final determination on the application for special coverage in a 72-hour
period, after receiving the complete documentation as required by this Protocol
for each condition.


Once a Provider supplies all the required information for the Contractor to
process a registration and the Contractor processes such information, Special
Coverage shall take effect retroactively as of the date the Provider reaches a
diagnosis, including documentation of test results, for any condition included
in Special Coverage. In case Information is submitted to the Contractor after
the diagnosis was reached, coverage can be made retroactive up to sixty (60)
Calendar Days before the date on which Provider submitted the registration
request. (Contract Section 7.7.5)


Reactivation: Any insured who have lost eligibility for PSG for over one year
period, will be required a new certification by the primary care physician that
evidence current treatment plan to be reactivated in the special coverage. Any
insured that loses its eligibility for a period less than 12 months, will be
register without documents or additional certifications, unless there is any
other limit for the specific condition.


Risk allocation*: the distribution of the special coverage between insurer and
primary medical groups risk is defined in the following table. The same may be
modify at the request of the insurance company subject to prior review and
approval by ASES.


Note: Covered medications are those included in the pharmacy benefit and ASES
drug formulary (FMC).


1

--------------------------------------------------------------------------------

 
Special Condition
 
Definitive diagnosis criteria for
inclusion in the coverage
 
Special Coverage Effectiveness
and Duration
 
Services included in Special
Coverage
 
Risk Allocation*
 
1.   Aplastic Anemia

 
1-Diagnosis certification by a hematologist/oncologist with treatment plan
2- Evidence of:
a.    Absolute Neutrophils Count

b.    Platelets Counts
c.    Reticulocytes Counts
d.    Results of bone Marrow aspiration or biopsy
 
Effectiveness = From the date of the diagnosis by the hematologist/oncologist or
date the biopsy was performed if its reading establishes the definitive
diagnosis.
 
Duration= Special coverage will begin from the date the definitive diagnosis is
established. Special cover will be in effect as long as the insured is eligible
in the PSG
 
1.    All hospital services, emergency room or medical specialist services
provided with primary diagnosis of Aplastic Anemia.
2.    All medical services provided or ordered by the hematologist/oncologist
3.    Medication prescribed by the oncologist/hematologist and specific to treat
the condition.
 
Insurer:
Medical services and
medications as defined
for the special coverage
condition in this
document.
 
GMP/PCP:
Will receive the monthly
capitation corresponding
to the insured.
                     
2.  Rheumatoid Arthritis
 
1-Diagnosis certification by the rheumatologist in accordance with the criteria
established by the American College of Rheumatology.
(The insurance company will provide a sheet with the criteria and treatment plan
to be fill by the specialist.)
 
2-Evidence of laboratory tests:
ESR, ANA Test, CRP, RA
Factor.
3- Evidence of relevant radiologic studies
4-Evidence of treatment with a DMARD medication.
 
Effectiveness = From the date of the diagnosis by the rheumatologist.
 
Duration = Special cover will be in effect as long as the insured is eligible in
the PSG
 
1. All hospital services, emergency room or medical specialist services provided
with primary diagnosis of Rheumatoid Arthritis.
2. All medical services provided or ordered by the rheumatologist.
3. Medication prescribed by the rheumatologist and specific to treat the
condition, including DMARD.
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP – Will receive the monthly capitation corresponding to the insured.



2

--------------------------------------------------------------------------------

 
4.   Autism
a.    Provisional Coverage
 
 
a.    Certification of risk by the primary care physician and evidence of the
screening tool utilized.
 
Provisional Special Coverage:
a. Effectiveness:
If the risk of developing the condition is confirm using the instruments
established in the Protocol of Autism from the Department of Health, the primary
care physician will complete the registration form for provisional special
coverage and send it to the insurer. Once the provisional special coverage for
autism is activate, a referral or authorization from the primary care physician
to access the services of a qualified provider for the diagnostic evaluation
process will not be required.
Duration: The provisional coverage will last for six months. If the evaluation
process is not completed, the provisional coverage may be renew for six
additional months.
 
Provisional Special Coverage:
a.    Diagnostic evaluation according to the Protocol of the Dept. of Health
that includes family history, development and health, interview with tutors on
the skills, behavior, communication and social interactions of the person,
observation of the conduct of the person in interaction with others and own age
play and socialization activities and the results of the most recent version of
at least one instrument to document current behaviors.
 


a. Insurer – All services rendered by providers qualified for diagnostic
evaluation.


GMP/PCP – Will receive the monthly capitation corresponding to the insured.



3

--------------------------------------------------------------------------------

 
b.    Permanent Special Coverage
 
b.1. Diagnosis certification by a clinical psychologist, school psychologist,
counselor psychologist, neurologist, psychiatrist or a pediatrician development
specialist. Professionals should have training or experience in the area of
Autism, as required by the Protocol of Autism from the Department of Health of
PR.
 
b. 2 Evidence of the relevant
screening tests according to the Protocol of Autism from the Department of
Health of PR.
 
b. Effectiveness:
From the date of the diagnosis certification by one of the listed professionals,
the effective date will be the earliest certification date.
 
Duration:
Special coverage will be valid, provided the insured eligibility to the PSG,
until 21 years of age. After 21 years, to continue in the special coverage, a
certification by a neurologist or psychiatrist establishing the need for the
condition management and treatment as an adult is required.
 
b. Medical services rendered or ordered by the psychiatrist, psychologist,
neurologist, or any other qualified provider according to the Protocol of Autism
from the Department of Health of PR will not require referral from the primary
physician.
Medicines for the specific management of the condition, prescribed by a
qualified provider, will not require PCP authorization.
 
b. Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
 
GMP/PCP – Will receive the monthly capitation corresponding to the insured.



4

--------------------------------------------------------------------------------

 
5.    Cancer
 
1.    Diagnostic certification with stage, by a hematologist/ oncologist or
specialist physician in charge of the management of the condition, treatment
plan with estimated start and completion dates.
The insurer shall provide a specific form to be used as the Registry Application
and Cancer Certification to be completed by the specialist.


2-Evidence of diagnosis by biopsy result.
 
3- In cases where the diagnosis cannot be confirmed by a pathology study,
evidence of diagnostic studies of CT, MRI, PET Scan, ultrasonography supporting
diagnosis or stage will be taken into consideration.
 
Effectiveness = from the date of certification of the diagnosis by the
hematologist/oncologist or the biopsy date if its results establishes the
definitive diagnosis.
 
Duration = until the end of active treatment of the condition with radiotherapy
or chemotherapy. All insured will receive a certification of registration until
the date in which the insured meets their surgical treatment, chemotherapy
and/or radiation therapy. The insured will have the benefit of covered visits to
his oncologist/hematologist to a maximum of one year. At the end of the year, if
needed, the hematologist/oncologist may perform a request for extension of
registration documenting the condition stage and the treatment plan for next
year. A temporary register up to a maximum of 30 days shall be granted to
receive documentation on the Cancer Registration Extension form provided by the
insurer. If this process is not completed, the insured will automatically lose
its registration for special coverage.
 
In cases of prostate cancer, treatment with hormonal chemotherapy will qualify
the member to continue active in the cancer registry. Their visits to the
urologist and medical orders and treatment ordered by this specialist
(urologist) will be cover.
 
In the cases of breast cancer, once active treatment with radiotherapy and
chemotherapy ends, they will no longer remain in the registry. However, patients
receiving treatment with antiestrogens will continue being consider under cancer
special coverage.
 
1. All hospital services, emergency room or medical specialist services provided
with primary diagnosis of Cancer.
 
2-All medical services provided or ordered by the hematologist/oncologist. .
 
3- Medications prescribed by the hematologist/oncologist specific to treat the
cancer condition.
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP – – Will receive the monthly capitation corresponding to the insured



5

--------------------------------------------------------------------------------

 
6.    Skin Cancer:
Carcinoma IN SITU
 
-      Positive Biopsy Report
 
Effectiveness: Special coverage in skin cancer and carcinoma in situ will only
apply to the surgery day.
 
Duration: the day or days for surgical removal and all services on said day and
any other radiotherapy treatment used any time.

Surgical removal and all related services on said day and any other subsequent
radiotherapy/chemotherapy treatment.
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP – – Will receive the monthly capitation corresponding to the insured.
                     
7. Skin Cancer such as Invasive Melanoma or squamous cells with evidence of
metastasis.
 
-      Positive biopsy or pathology
-      Special studies like CT Scan, MRI, Sonogram
-      Registry certification completed by a dermatologist or a
hematologist/oncologist.
 
Effectiveness: From the date the diagnosis is established.
 
Duration = until the end of the active treatment of the condition with
radiotherapy or chemotherapy. All insured will receive a certification of
registration for up to a year. At the end of the year, if needed, the
dermatologist or hematologist/oncologist may request an extension of
registration documenting the condition stage and the treatment plan for next
year. A temporary register up to a maximum of 30 days shall be granted to
receive documentation on the Cancer Registration Extension form provided by the
insurer. If this process is not completed, the insured will automatically lose
its registration for special coverage.
 
1. All hospital services, emergency room or medical specialist services provided
with primary diagnosis of indicated Skin Cancer.
 
2-All medical services provided or ordered by the dermatologist or
hematologist/oncologist.
 
3- Medications prescribed by the dermatologist or hematologist/oncologist
specific to treat the cancer condition.
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly
capitation corresponding
to the insured.
 



6

--------------------------------------------------------------------------------

 
8.   Chronic Renal
Disease
 
The Glomerular Filtration Rate (GFR) is used. Evidence of recent results of
Creatinine in blood and age, sex and race of the insured.


             
Level 1 and 2
 
Level 1:    GFR over 90,
 ICD-10-N18.1


Level 2:    GFR between 60 to 89,
ICD-10-N18.2
 
Level 1 and 2: Does not qualify for registry under special coverage.
 
GMP/PCP: Levels 1and 2 are total risk of GMP.
 
GMP/PCP: Levels 1and 2
are total risk of GMP.



7

--------------------------------------------------------------------------------

  Level 3 and 4  
Level 3:    GFR between 30 to 59, ICD-10-N18.3  


Level 4:    GFR between 15 to 29, 
ICD-10-N18.4
 
Level 3 and 4: Qualifies for special coverage registry.
 
Effectiveness: From the date the diagnosis is established.
 
Duration = As long as the insured is eligible in the PSG.
 
  Level 3 and 4-The insurer assumes the nephrologist visits (without referrals),
renal laboratory and diagnostic studies ordered by this specialist, peripheral
vascular studies to document hemodialysis access and drugs ordered by the
nephrologist, related to the condition and limited to immunosuppressants,
erythrocytes stimulants, Megace, renal antidotes and systemic corticosteroids  
Level 3 and 4:
Insurer: All medical services provided or ordered by nephrologist from the date
of effectiveness of the coverage. Additionally including: -insertion of
catheters for dialysis
- surgeries for arteriovenous (AV) fistulas
-Administration of hematopoietic agents
- blood transfusions
GMP/PCP
Level 3 and 4:
Will receive the monthly capitation corresponding to the insured.
 
  Level 5  
Level 5:   GFR less than 15
ICD-10-N18.5
ICD-10-N18.6 (ESRD)
 
Effectiveness: From the date the diagnosis is established.
 
Duration = As long as the insured is eligible in the PSG
 
Level 5-All services covered by the PSG as long as the
insured is active in the Special Coverage Registry.
 
Level 5: Insurer:
Once the registration for chronic kidney condition is authorized, the insured
received a notice by mail, indicating the changes in the coverage or the change
of the GMP to one of the Renal-GMP (Dialysis Center).
The change of GMP will be effective the month in which the change request is
done. From this moment, the monthly capitation to the GMP for this insured is
discontinued.
The risk of the services received by the insured prior to the exchange of GMP or
registration of the insured will be at the risk of the GMP, except those dealing
directly with dialysis. Outpatient services, except emergency, provided to the
insured in the Renal GMP have to be coordinated by the nephrologist, who will
become the primary physician of the insured.
 
GMP/PCP:
Level 5 – Will not receive monthly capitation for the insured.



8

--------------------------------------------------------------------------------

 
8.   Scleroderma
 
1. Diagnosis certification by the rheumatologist including signs and symptoms
supporting the diagnosis.
2. Evidence of a positive ANA Test > or equal to1:80 dil
3. Positive skin biopsy
 
The insurer will develop a Registry form for this condition to be completed by
the specialist certifying the condition, the criteria used to establish the
diagnosis and the treatment plan.


 
Effectiveness: From the diagnosis certification date by the rheumatologist.
 
Duration = As long as the insured is eligible in the PSG
 
 
1.    All hospital services, emergency room or medical specialist services
provided with primary diagnosis of Scleroderma.
2.    All medical services provided or ordered by the rheumatologist.
3.    Medication prescribed by the rheumatologist and specific to treat the
condition.
 
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.
 
 
9.    Multiple Sclerosis (MS) and Amiotrophic Lateral Sclerosis (ALS)
 
1.    Certification of the diagnosis by a neurologist confirming condition and
plan of treatment
2.    Evidence of relevant diagnostic studies performed to reach diagnosis such
as:
MRIs, EMG, Evoked potentials, NCS, lumbar punction, Genetic studies, etc.
 
Effectiveness: From the date a definitive diagnosis is certified and a treatment
plan is established by the neurologist.
 
Duration = As long as the insured is eligible in the PSG
 
1.    All hospital services, emergency room or medical specialist services
provided with primary diagnosis of MS or ALS.
2.    All medical services provided or ordered by the neurologist.
3.    Medication prescribed by the neurologist and specific to treat the
condition.


 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.
 
10. Cystic Fibrosis
 
1.    Sweat test
2.    Evidence of treatments
3.    Diagnosis certification by a pneumologist.
 
 
Effectiveness: From the date a definitive diagnosis is certified and a treatment
plan is established by the pneumologist.
 
Duration = As long as the insured is eligible in the PSG
 
 
All services covered by the PSG as long as the insured is active in the Special
Coverage Registry.
 
 
Insurer- All medically necessary services cover by the PSG.
 
GMP/PCP:
Monthly capitation does
not apply for this
insured.
 



9

--------------------------------------------------------------------------------

 
11.  Hemophilia
 
1.    Certification of diagnosis by a hematologist
2.    Evidence of relevant studies and test
 
Effectiveness: From the date a definitive diagnosis is certified and a treatment
plan is established by a hematologist.
 
Duration = As long as the insured is eligible in the PSG
 
 
1- All hospital services, emergency room or medical specialist services provided
with a diagnosis of hemophilia.
 
2-All medical services provided by the hematologist.
 
3-Medications prescribed by the hematologist specifics to treat the condition
and antihemophilic drugs administered to the insured.
 
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.
 
 
12. Leprosy
 
1. Evidence of skin biopsy result
2. Infection positive cultures
3. Diagnosis certification by an infectologist or a dermatologist.
 
 
Effectiveness = starts from the date of certification, which establishes the
definitive diagnosis by the infectious disease specialist or a dermatologist.
 
Duration= It ends when the treatment is complete.
 
 
1.    All hospital services, emergency room or specialist, cultures, and
biopsies of follow-up, provided with a diagnosis of leprosy. (ICD-10 A30)
2.    All medical services provided by the infectious disease specialist or
dermatologist.
3.    Medications prescribed by the infectious disease specialist or
dermatologist.
 
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.
 



10

--------------------------------------------------------------------------------

 
13.  Systemic Lupus Erythematosus (SLE)
 
 
1-Diagnosis certification by a rheumatologist with evidence of the following
tests: ANA Test, DS-DNA, Anti Sm y Anti
Phospholipids.
 
Effectiveness = from the date of certification establishing the definitive
diagnosis by the rheumatologist
 
Duration = As long as the
insured is eligible in the PSG
 
 
1.    All hospital services, emergency room or medical specialist services
provided with primary diagnosis of SLE.
 
2.    All medical services provided or ordered by the rheumatologist.
 
3.    Medication prescribed by the rheumatologist and specific to treat the
condition of SLE.
 
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.
 
 
 
14. Children with Special Health Needs
 
 
Complete the Registration Form for children with special health care needs by
the primary care physician with evidence of the condition according to the list
of diagnoses included by ASES as an attachment to the contract, entitled
"Conditions to include patients in the Register of Children with Special Health
Needs", revision of June 2015. Medical evidence will consist of relevant
laboratories or tests, evidence of current treatment, diagnosis certifications
by specialist physicians consulted and others.
 
 
Effectiveness= From the diagnosis certification date
 
Duration = depends on whether the condition is temporary or permanent. The case
manager will determine based on the Protocol established by the insurer the
Registry duration, provided that the insured is under 21 years old.
 
 
As defined in the Conditions List revised on June 2015.
 
Refer to the listing of diagnosis codes of the conditions for Children with
Special Needs Registry.
 



11

--------------------------------------------------------------------------------

 
15. Obstetric
 
Obstretic Registry Form Certification of pregnancy by the obstretric
gynecologist
 
Effectiveness: After registration, a certification of the special coverage will
be mail to the insured.
 
Duration: Registration will be effective since the estimated day of conception
according to certification provided by the obstetrician and will continue to be
effective until 56 days after the delivery date, provided this occur after the
20th week. If pregnancy ends in miscarriage before week 20, will only granted 30
days after the event.
 
All services covered by the PSG as long as the insured is active in the Special
Coverage Registry.
 
Sterilization: Sterilization carried out in a separate admission, after
childbirth or caesarean section, will be responsibility of the primary medical
group, therefore it will require referral from the PCP
 
Newborn: newborn children will be cover as long as the mother have eligibility
for the PSG, and until the Obstetrics Registration in in effect (56 days of the
date of birth) at risk of the insurance company. Under the Obstetric Registry
coverage, the assistance of the pediatrician during delivery by caesarean
section or high risk and routine care for the newborn in the hospital (nursery
room) are part of the obstetrics special coverage.
 
 
Insurer:
All cover medical services and medications as long as the insured is active
under this special coverage category.
 
GMP/PCP:
Will not receive monthly capitation for the insured.
 
Newborn: per capita payment shall be paid for the newborn once the mother is out
of the registration or the newborn is certified by the mother, whichever occurs
first.
 
 
 



12

--------------------------------------------------------------------------------

 
16. Tuberculosis (Tb)
 
Pneumologist Certification with treatment plan and evidence of:
1-    Tb test result
2-    Chest radiology findings
3-    Samples of sputum or bronchial wash for Acid-Fast Basillus (AFB) and
culture for Mycobacterium tuberculosis.
4-    Biopsies of the affected area, if applicable.
5-    HIV test results
 
Effectiveness = from the date of certification establishing the definitive
diagnosis by the pneumologist.
 
Duration: Coverage will be variable, depending on the duration of the treatment,
which can fluctuate between six (6) months to (1) year, depending on the plan of
treatment certified by the pulmonologist. After the first year, if the patient
requires continuing treatment, a re-evaluation of the case by the pulmonologist
will be requested and according to the new plan of treatment, special coverage
may be extended.
 
 
-Medical services related to the condition, follow-up, complications,
complications of the diagnostic procedure and treatment shall be at the risk of
the insurer from the date of effectiveness of the special coverage.
-Special coverage includes medications to treat or control the special condition
or conditions that may arise as part of diagnostic studies performed or from
complications of the disease.
-Chest radiology for follow up until the treatment is completed will be
responsibility of the insurer.
 
Department of Health of PR
covers:
-    Tuberculin
-     Culture
-     Bronchial washing
-     Medical treatment
 
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.



13

--------------------------------------------------------------------------------

 
17.  HIV/AIDS
 
Evidence of the result of any of the following laboratories;
 
1-Western Blot positive
2- positive HIV Viral load
3- positive 4th generation test with validation of the subtypes of antibody or
Antigen for acute infection.
 
The registration may be requested by one of the following providers:
-Primary Care Physician
-HIV/AIDS Clinics Physician
-VIH/AIDS Clinics Case Manager


 
Effectiveness = from the date of certification establishing the definitive
diagnosis
 
Duration = As long as the insured is eligible in the PSG
 
 
1. All hospital services, emergency room or medical specialist services provided
with primary diagnosis of HIV/AIDS.
 
2-All medical services provided or ordered by HIV/AID treaters.
 
3- Medications prescribed by the HIV/AID treaters specific to treat the HIV/AID
condition.
 
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP – Will receive the monthly capitation corresponding to the insured.
 
 
18.  Adults with phenylketonuria (PKU)
 
 
When the special coverage is a continuation to the coverage under children with
special conditions, once the beneficiary reaches age 21, no additional evidence
is required. The evidence that qualifies he/she as a child, serves the purpose
for the continuation of coverage under the category of adult PKU.
 
If it is not a continuation of coverage, the registry has to be request by the
geneticist and shall include a treatment history and evidence of the result of
the genetic study.
 
Effectiveness: it is a continuation of the registry under children with special
conditions, after the beneficiary reaches age 21.
 
Duration = As long as the insured is eligible in the PSG
 
 
1.     All hospital services, emergency room or medical specialist services
provided with primary diagnosis of PKU.


2.     All medical services provided or ordered by the geneticist.
 
3.     Medication prescribed by the geneticist and specific to treat the
condition of PKU.
 
 
Insurer:
Medical services and medications as defined for the special coverage condition
in this document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.
 



14

--------------------------------------------------------------------------------

 
19.  Pulmonary Hypertension
 
 
Diagnosis certification and treatment plan by the Pneumologist or Cardiologist
and evidence of supporting test(s).
 
 
Effectiveness = from the date of certification establishing the definitive
diagnosis by the pneumologist or cardiologist.
 
Duration = As long as the insured is eligible in the PSG
 
 
1.    All hospital services, emergency room or medical specialist services
provided with primary diagnosis of Pulmonary Hypertension or its complications.
2.    All medical services provided or ordered by the pneumologist or
cardiologist to treat the condition or its complications.
3.     Medication prescribed by pneumologist or cardiologist to treat the
condition or its complications.
 
 
Insurer:
Medical services and
medications as defined
for the special coverage
condition in this
document.
 
GMP/PCP:
Will receive the monthly capitation corresponding to the insured.





15


--------------------------------------------------------------------------------

Attachment 8




[graph00002.jpg] [graph00003.jpg]



PUERTO RICO MEDICAID PROGRAM


Cost Sharing Policy (Copayments) for Medicaid and CHIP Beneficiaries


Introduction


On July 15, 2013, the Centers for Medicare and Medicaid Services (CMS) published
the final rule to update and simplify the Medicaid premium and cost sharing
requirements, to promote the most effective use of services, and to assist
states in identifying cost sharing flexibilities, (78 Federal Register page
42,100).


The federal regulation defines "cost sharing" as any copayment, coinsurance,
deductible, or other similar charge. Copayment is a fixed amount (for example,
$1) that the beneficiary pays directly to a provider for each covered health
care service, usually when he or she receives at the time of the service.


The Puerto Rico Medicaid State Plan dictates that Medicaid beneficiaries may pay
cost sharing. The Puerto Rico Department of Health (PRDoH), through the Puerto
Rico Medicaid Program (Medicaid Program), and the Puerto Rico Health Insurance
Administration (PRHIA, Administración de Seguros de Salud de Puerto Rico, or
ASES, from its acronym in Spanish) have issued this "Cost Sharing Policy
(Copayments) for Medicaid and CHIP Beneficiaries" to establish copayment rules,
as required by:


1.
The Social Security Act (SSA), Sections 1916 and 1916A.



2.
The federal regulation, 42 CFR §§447.50-447.57 (excluding 42 CFR §447.55) of the
federal regulation.



3.
The Puerto Rico State Plan Amendment (SPA) for Cost Sharing.



4.
The New Cost Sharing (Copayment) Structure for Medicaid and CHIP Beneficiaries.



The federal regulation addresses the following topics:


Medicaid Premiums and Cost Sharing


42 CFR §447.50 Premiums and cost sharing: Basis and purpose.


42 CFR §447.51 Definitions.


42 CFR §447.52 Cost sharing.


Page 1

--------------------------------------------------------------------------------

42 CFR §447.53 Cost sharing for drugs.


42 CFR §447.54 Cost sharing for services furnished in a hospital emergency
department.


42 CFR §447.55 Premiums.


42 CFR §447.56 Limitations on premiums and cost sharing.


42 CFR §447.57 Beneficiary and public notice requirements.


The Policy establishes the following copayments rules, among others:


1.
Medicaid beneficiaries are only subject to copayments and to no other form of
cost sharing, such as coinsurances or deductibles.



2.
CHIP beneficiaries (Children Health Insurance Program or Medicaid Optional
Targeted Low-Income Children) do not pay cost sharing or any other form of cost
sharing, such as coinsurances or deductibles.



3.
Certain beneficiaries and services are exempt from any cost sharing, which mean
that no copayment will be charged in these instances.



4.
Copayment amounts can vary by coverage codes and by the type of covered health
care service.



5.
This Policy does not apply to individuals eligible for the Government Health
Plan (GHP) as State or Commonwealth beneficiary.



Medicaid and CHIP Cost Sharing (Copayments) Structure Prior to July 1, 2016


Cost Sharing (Copayments) Policy for Medicaid and CHIP Beneficiaries:


1.
The Cost Sharing (Copagos) Structure, coverage codes, and copayment amounts
applied to all Medicaid and CHIP beneficiaries, were effective from November 1,
2011 through June 30, 2016.



2.
The coverage codes were determined on the basis of the beneficiary Eligibility
Monthly Income and the number of Members in the Family Unit. For example: if the
Eligibility Income of a Medicaid beneficiary is $300 per month and the Members
in the Family Unit is two (2), the coverage code assigned is 110. The evaluation
uses Table I as follows:



a.
Eligibility Monthly Income = $300;



b.
Members in Family Unit = 2;



Page 2

--------------------------------------------------------------------------------

c.
Position on the row for Members in Family Unit of 2;



d.
Determine in which column of Coverage Codes on the row the Eligibility Monthly
Income of $300 fits;



e.
The eligibility monthly income of $300 fits in range $249-UP which is under
column 110; and



f.
Therefore, the beneficiary is assigned coverage code 110.



3.
It does not apply to anyone who is eligible as a State or Commonwealth
beneficiary.



The following three (3) tables illustrate the Cost Sharing (Copayments)
Structure for Medicaid and CHIP Beneficiaries prior July 1, 2016:


1.
Table I - Medicaid Coverage Codes, determined on the basis of eligibility
monthly income and the number of members in the beneficiary’s family unit.



2.
Table II - CHIP Coverage Codes, determined on the basis of eligibility monthly
income and the number of members in the beneficiary’s family unit.



3.
Table III - Medicaid and CHIP Coverage Codes and the applicable copayment
amounts for each service.



TABLE TABLE I
Medicaid Cost Sharing (Copayments) Structure Prior to July 1st, 2016
Coverage Codes and Its Determination
Members in Family Unit
Eligibility Monthly Income Range by Coverage Code
100
110
1
$0-$200
$201-UP
2
$0-$248
$249-UP
3
$0-$295
$296-UP
4
$0-$343
$344-UP
5
$0-$390
$391-UP
6
$0-$438
$439-UP
7
$0-$485
$486-UP
8
$0-$533
$534-UP
9
$0-$580
$581-UP
10
$0-$628
$629-UP
11
$0-$675
$676-UP
12
$0-$723
$724-UP
13
$0-$770
$771-UP
14
$0-$818
$819-UP
15
$0-$865
$866-UP



Page 3

--------------------------------------------------------------------------------

TABLE TABLE II
CHIP Cost Sharing Structure (Copayments) Prior to July 1st, 2016
Coverage Codes and Its Determination
Members in Family Unit
Eligibility Monthly Income Range by Coverage Code
230
1
$551-$1,100
2
$551-$1,300
3
$551-$1,500
4
$551-$1,700
5
$551-$1,900
6
$551-$2,100
7
$551-$2,300
8
$551-$2,500
9
$551-$2,700
10
$551-$2,900
11
$551-$3,100
12
$551-$3,300
13
$551-$3,500
14
$551-$3,700
15
$551-$3,900



Page 4

--------------------------------------------------------------------------------

TABLE III
Medicaid and CHIP Cost Sharing (Copayments) Structure Prior to July 1st, 2016
Applicable Copayment Amounts for Each Service by Coverage Code
Service
Coverage Codes and
 Copayments Amounts
Medicaid
CHIP
100
110
230
 
Hospital Admission, (per entire stay)
$0.00
$3.00
$0.00
 
Non-emergency Services Provided in a Hospital Emergency Room (ER), (per visit)
$3.80
$3.80
$0.00
 
Visit to Primary Care Physician (PCP), (per visit)
$0.00
$1.00
$0.00
 
Visit to Specialist, (per visit)
$0.00
$1.00
$0.00
 
Visit to Sub-Specialist, (per visit)
$0.00
$1.00
$0.00
 
High-Tech Laboratories, (per procedure)
$0.00
$0.50
$0.00



Page 5

--------------------------------------------------------------------------------

TABLE III
Medicaid and CHIP Cost Sharing (Copayments) Structure Prior to July 1st, 2016
Applicable Copayment Amounts for Each Service by Coverage Code
Service
Coverage Codes and Copayments Amounts
Medicaid
CHIP
100
110
230
 
Clinical Laboratories, (per procedure)
$0.00
$0.50
$0.00
 
X-Rays, (per procedure)
$0.00
$0.50
$0.00
 
Special Diagnostic Test, (per procedure)
$0.00
$1.00
$0.00
 
Therapy - Physical, (per procedure)
$0.00
$1.00
$0.00
 
Therapy - Respiratory, (per procedure)
$0.00
$1.00
$0.00
 
Therapy - Occupational, (per procedure)
$0.00
$1.00
$0.00
 
Dental - Preventative, (per procedure)
$0.00
$1.00
$0.00
 
Dental - Restorative, (per procedure)
$0.00
$1.00
$0.00
 
Pharmacy - Generic, (per drug)
$1.00
$1.00
$0.00
 
Pharmacy - Brand, (per drug)
$3.00
$3.00
$0.00
 
All Other Services or Items Not Specified Above
$0.00
$0.00
$0.00



Medicaid and CHIP Cost Sharing (Copagos) Structure to be Effective On and After
July 1, 2016


The New Cost Sharing Structure (Copayments) will apply to all Medicaid and CHIP
beneficiaries and:


1.
Be effective on July 1st, 2016; except for those Medicaid dual beneficiaries
with Medicare Part A and B and who are enrolled in a Medicare Advantage (MA)
Plan contracted with ASES, commonly known as Platino Plan. In Platino Plans, the
New Cost Sharing Structure will be implemented on January 1st, 2017.



2.
Assign the Medicaid and CHIP Coverage Codes on the basis of:



a.
MAGI: Obamacare provides a new method for determining eligibility of individuals
for Medicaid and CHIP, based on what is called Modified Adjusted Gross Income
(MAGI).



b.
At July 1, 2016 and until implementation of MAGI Methodologies for determining
Medicaid and CHIP eligibility, the Medicaid Program will continue assigning
Medicaid and CHIP Coverage Codes for a beneficiary on the basis of the
eligibility monthly income and the number of members in the family unit of the
beneficiary, as illustrates on Tables I and II.



Page 6

--------------------------------------------------------------------------------

c.
On and after implementation of MAGI Methodologies for determining Medicaid and
CHIP eligibility:




 
(1)
The Medicaid Program will be assigned the Medicaid and CHIP Coverage Codes for
an individual on the basis of MAGI Monthly Income and MAGI Household Size of the
individual.




 
(2)
Coverage Codes vary by household monthly income ranges.




 
(3)
Medicaid and CHIP Coverage Codes are based on ranges of MAGI Monthly Income as a
percentage of the Puerto Rico Poverty Level (PRPL) in effect.




 
(4)
Example: if the MAGI Monthly Income of a Medicaid beneficiary is $300 per month
with a MAGI  household  size of two (2) the coverage code assigned is 110. The
evaluation uses Table IV as follows:




 
(a)
MAGI Monthly Income = 300;




 
(b)
MAGI household size = 2;




 
(c)
Position on the row for MAGI Household Size of 2;




 
(d)
Determine in which column of Coverage Code 100, 110, 120 ó 130 on the row, the
MAGI Monthly Income of $300 fits;


 
(e)
MAGI Monthly Income of $300 fits in range $272-$542 which is under column 110;
and,




 
(f)
Therefore, the beneficiary is assigned coverage code 110.



3.
Expand the number of coverage codes:



a.
The new coverage codes 120, 130, and 220 and the copayments amounts associate
with these codes will be implemented on and after MAGI eligibility evaluation
system go-lives.



b.
The new coverage codes will be assigned on the basis of MAGI Monthly Income and
MAGI Household Size of the individual.



4.
Revise some copayments amounts on existing coverage codes and establish
copayment amounts on new coverage codes.



a.
Starting on July 1st, 2016:



Page 7

--------------------------------------------------------------------------------

(1)
All Medicaid beneficiaries with the coverage codes 100 or 110 will pay the new
the copayments amounts associate with these codes, as illustrate on Table VI.



(2)
All CHIP beneficiaries with the coverage code 230 will continue paying the
copayments amounts associate with this code, which remains as zero ($0) as
illustrate on Table VI.



b.
On and after the implementation of MAGI methodologies for determining Medicaid
or CHIP eligibility:



(1)
All Medicaid beneficiaries assigned the new coverage codes 120 and 130 will pay
the copayment amounts associate with these codes, as illustrate on Table VI.



(2)
All CHIP beneficiaries with the coverage code 220 will pay the copayments
amounts associate with these codes, which is zero ($0) as illustrate on Table
VI.



5.
Copayment amount vary by coverage codes and by service.



The following three (3) tables illustrate the Cost Sharing (Copayments)
Structure for Medicaid or CHIP Beneficiaries to be effective on and after July
1st, 2016:


1.
Table IV - Medicaid Coverage Codes, determined on the basis of MAGI Monthly
Income and the MAGI Household Size of the individual. Coverage codes are
assigned according to monthly income ranges defines as a percentage of the PRPL.



2.
Table V - CHIP Coverage Codes, determined on the basis of MAGI Monthly Income
and the MAGI Household Size of the individual. Coverage codes are assigned
according to income ranges defines as a percentage of the PRPL.



3.
Table VI - Medicaid and CHIP Coverage Codes and the applicable copayment amounts
for each service.



Page 8

--------------------------------------------------------------------------------

TABLE IV
Medicaid Cost Sharing Structure (Copayments) to be Effective On and After July
1, 2016
Coverage Codes and Its Determination
MAGI 
Household Size
Puerto Rico
Poverty Level
(PRPL)
MAGI Monthly Income Range by Coverage Code
100
110
120
130
Percentage of PRPL
0%-50%
51%-100%
101%-150%
151%-UP
1
$0-$459
$0-$230
$231-$459
$460-$689
$690-UP
2
$0-$542
$0-$271
$272-$542
$543-$813
$814-UP
3
$0-$626
$0-$313
$314-$626
$627-$939
$940-UP
4
$0-$709
$0-$355
$356-$709
$710-$1,064
$1,065-UP
5
$0-$792
$0-$396
$397-$792
$793-$1,188
$1,189-UP
6
$0-$876
$0-$438
$438-$876
$877-$1,314
$1,315-UP
7
$0-$959
$0-$480
$481-$959
$960-$1,439
$1,440-UP
8
$0-$1,043
$0-$522
$523-$1,043
$1,044-$1,565
$1,566-UP
9
$0-$1,126
$0-$563
$564-$1,126
$1,127-$1,689
$1,690-UP
10
$0-$1,210
$0-$605
$606-$1,210
$1,211-$1,815
$1,816-UP
11
$0-$1,293
$0-$647
$648-$1,293
$1,294-$1,940
$1,941-UP
12
$0-$1,377
$0-$689
$690-$1,377
$1,378-$2,066
$2,067-UP
13
$0-$1,460
$0-$730
$731-$1,460
$1,461-$2,190
$2,191-UP
TABLE IV
Medicaid Cost Sharing Structure (Copayments) to be Effective On and After July
1, 2016
Coverage Codes and Its Determination
MAGI
 Household Size
Puerto Rico
Poverty Level
(PRPL)
MAGI Monthly Income Range by Coverage Code
100
110
120
130
Percentage of PRPL
0%-50%
51%-100%
101%-150%
151%-UP
14
$0-$1,544
$0-$772
$773-$1,544
$1,545-$2,316
$2,317-UP
15
$0-$1,627
$0-$814
$815-$1,627
$1,628-$2,441
$2,442-UP



Page 9

--------------------------------------------------------------------------------

TABLE V
CHIP Cost Sharing Structure (Copayments) to be Effective On and After July 1,
2016
Coverage Codes and Its Determination
MAGI
 Household Size
Puerto Rico Poverty Level (PRPL)
MAGI Monthly Income Range by 
Coverage Code
220
230
Percentage of PRPL
0%-150%
151%-UP
1
$0-$459
$0-$689
$690-UP
2
$0-$542
$0-$813
$814-UP
3
$0-$626
$0-$939
$940-UP
4
$0-$709
$0-$1,064
$1,065-UP
5
$0-$792
$0-$1,188
$1,189-UP
6
$0-$876
$0-$1,314
$1,315-UP
7
$0-$959
$0-$1,439
$1,440-UP
8
$0-$1,043
$0-$1,565
$1,566-UP
9
$0-$1,126
$0-$1,689
$1,690-UP
10
$0-$1,210
$0-$1,815
$1,816-UP
11
$0-$1,293
$0-$1,940
$1,941-UP
12
$0-$1,377
$0-$2,066
$2,067-UP
13
$0-$1,460
$0-$2,190
$2,191-UP
14
$0-$1,544
$0-$2,316
$2,317-UP
15
$0-$1,627
$0-$2,441
$2,442-UP



Page 10

--------------------------------------------------------------------------------

TABLE VI
Medicaid and CHIP Cost Sharing Structure (Copayments) to be Effective On and
After July 1, 2016
Applicable Copayment Amounts for Each Service by Coverage Code
Service
Coverage Codes and Copayments Amounts
Medicaid
CHIP
100
110
120
130
220
230
 
Hospital Admission, (per entire stay)
$0.00
$4.00
$5.00
$8.00
$0.00
$0.00
 
Non-Emergency Services Provided in a Hospital Emergency Room, (per visit)
$0.00
$4.00
$5.00
$8.00
$0.00
$0.00
 
Non-Emergency Services Provided in a non-Hospital / Freestanding Emergency Room,
(per visit)
$0.00
$2.00
$3.00
$4.00
$0.00
$0.00
 
Visit to Primary Care Physician (PCP), (per visit)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Visit to Specialist, (per visit)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Visit to Sub-Specialist, (per visit)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
High-Tech Laboratories, (per procedure)
$0.00
$0.50
$1.00
$1.50
$0.00
$0.00
 
Clinical Laboratories, (per procedure)
$0.00
$0.50
$1.00
$1.50
$0.00
$0.00
 
X-Rays, (per procedure)
$0.00
$0.50
$1.00
$1.50
$0.00
$0.00
 
Special Diagnostic Test, (per procedure)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Therapy - Physical, (per procedure)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Therapy - Respiratory, (per procedure)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Therapy - Occupational, (per procedure)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Dental - Preventative, (per procedure)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Dental - Restorative, (per procedure)
$0.00
$1.00
$1.50
$2.00
$0.00
$0.00
 
Pharmacy - Preferred Drugs, (per drug)
$0.00
$1.00
$2.00
$3.00
$0.00
$0.00
 
Pharmacy - Non-Preferred Drugs, (per drug)
$0.00
$3.00
$4.00
$6.00
$0.00
$0.00
 
All Other Services or Items Not Specified Above
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00



Page 11

--------------------------------------------------------------------------------

Contracts between ASES and Managed Care Organizations (MCOs), Medicare Advantage
Organizations (MAOs), Pharmacy Benefit Managers (PBMs), Managed Behavioral
Healthcare Organizations (MBHOs), and Third Party Administrators (TPAs), among
others, shall include this Cost Sharing Policy. Each entity is required by
contract to make this Cost Sharing (Copayments) Policy known to beneficiaries
and providers. Compliance with this Cost Sharing Policy will be monitored by
ASES.


Medicaid Beneficiaries Enrolled in a Platino Plan


The Medicaid dual beneficiaries with Medicare Part A and B have the option to be
enrolled in a Medicare Advantage (MA) Plan contracted with ASES, commonly known
as Platino Plan. For Platino Plans, the New Cost Sharing Structure will be
implemented on January 1, 2017.


MAO contracts, or Platino Plan contracts, are based on calendar year, from
January 1st to December 31st of each year. The January 1st, 2017 implementation
date will allow the changes in copayments to be incorporated under premiums and
contract negotiation with each MAO, which will take effect in 2017.


Therefore, from July 1st to December 31s, 2016, MAOs will continue using the
Cost Sharing Structure as indicated in Table I, II and III for the Platino
Plans. The beneficiary will continue using his/her Platino ID Card up to
December 31, 2016. If during the period from July 1st to December 31st. 2016 the
Medicaid Program:


1.
Performs a Medicaid beneficiary determination or redetermination on a
beneficiary who enrolls in, or is enrolled in, a Platino Plan, and



2.
The beneficiary is assigned a coverage 120 or 130,



3.
The MAO will treat that beneficiary as if the coverage code was assigned as 110.



On January 1st, 2017:


1.
The MAOs will implement the New Cost Sharing Structure, as indicated in Tables
IV, VI, and VI.



2.
The MAOs will issue to each beneficiary a new ID Card with (i) the coverage code
assigned by the Medicaid Program and (ii) copayments amount applicable to such
code, as indicated in Table VI.



4.
The beneficiary will discard the old ID Card and use the new ID Card.



5.
The beneficiary will only be liable to pay the Table VI's copayments amount as a
maximum.



Page 12

--------------------------------------------------------------------------------

A Platino beneficiary can submit a reimbursement request as soon as he/she
believes he/she has exceeded the 5% limit per quarter as it is described under
the section "Five Percent (5%) Limit or Cap Per Quarter on all Copayments".


MAOs cannot impose cost sharing requirements on specified Medicaid beneficiary
with a Platino Plan that would exceed the amounts permitted under the Medicaid
State Plan for Medicaid beneficiaries not enrolled in a Platino Plan. Therefore,
MAOs are not allowed to charge any other cost sharing for Medicaid covered
services except for the copayment amounts establish in the Puerto Rico Medicaid
State Plan, as described in this "Cost Sharing Policy for Medicaid and CHIP
Beneficiaries".


Contracts between ASES and MAOs shall include this Cost Sharing Policy. The MAOs
are required by contract to make this Cost Sharing Policy knows to
beneficiaries, providers, and any other person that provides health care
services to beneficiaries. Compliance with this Cost Sharing Policy will be
monitored by ASES.


Beneficiaries Copayments Exemptions


Pursuant to the federal regulation, 42 CFR §447.56(a)(1), Puerto Rico Medicaid
State Plan states that certain groups of individuals are exempted from any
copayments. No copayment will be charged to the following Medicaid or CHIP
beneficiaries:


1.
Children from 0 to less than 21 years of age.



2.
Pregnant women, during pregnancy and the post-partum period. The post-partum
period begins on the last day of pregnancy and extends through the end of the
month in which a 60-day period following the last day of pregnancy ends.
Example: If March 3 is the last day of pregnancy, May 2 is the end of the
60-days, and May 31 is the last day of the month in which post-partum ends.



3.
Institutionalized Individuals, such as a nursing home.



4.
Beneficiaries receiving hospice care. As defined in Section 1905(o) of the
Social Security Act, hospice care means the care furnished by a hospice program
to a terminally ill individual who has voluntarily elected to have payment made
for hospice care.



5.
American Indians and Alaskan Natives (AI/AN).



Contracts between ASES and MCOs, MAOs and PBMs include the requirement to exempt
these group of beneficiaries, as defined at 42 CFR §447.56(a)(1). MCOs, MAOs,
and PBMs are required by contract to make these exemptions known to
beneficiaries, providers, and any other person that provides health care
services to beneficiaries. Compliance with these cost sharing exemptions will be
monitored by ASES.


Page 13

--------------------------------------------------------------------------------

Health Care Services Copayments Exemptions


Pursuant to the federal regulation, 42 CFR §447.56(a)(2), Puerto Rico Medicaid
State Plan establishes that certain health care services are exempted from any
copayments. All Medicaid and CHIP beneficiaries are exempt from copayments for
the following services:


1.
Emergency services, (including ambulatory, hospital, and post-stabilization
services), as defined at Section 1932(b)(2) of the Social Security Act and in
the federal regulation, 42 CFR §438.114(a).



2.
Family planning services and supplies as described in Section 1905(a)(4)(C) of
the Social Security Act, including contraceptives and pharmaceuticals for which
the Puerto Rico claims or could claim Federal match at the enhanced rate under
Section 1903(a)(5) of the Social Security Act for family planning services and
supplies.



3.
Preventive services provided to children under 18 years of age, as described in
the federal regulation at 42 CFR §457.520 of chapter D.



4.
Pregnancy-related services, including those services as defined in the federal
regulation, 42 CFR §440.210(a)(2) and 42 CFR §440.250(p), and counseling
services and drugs for cessation of tobacco use. All services provided to
pregnant women, during pregnancy and the 60-day post-partum period, will be
considered as pregnancy-related.



5.
Provider-preventable services as defined in the federal regulation, 42 CFR
§447.26(b).



Contracts between ASES and MCOs, MAOs and PBMs include the requirement to exempt
these services, as defined in 42 CFR §447.56(a)(2). MCOs, MAOs, and PBMs are
required by contract to make these exemptions known to beneficiaries, providers,
and any other person that provides health care services to beneficiaries.
Compliance with these cost sharing exemptions will be monitored by ASES.


Other Copayments Exemptions


Preferred Provider Network (PPN) Copayment Exemption:


1.
The Preferred Provider Network is a subset of providers within the MCO General
Network of Providers. The objectives of the Preferred Provider model are to:





a.
Increase access to Providers and needed services;





b.
Improve timely receipt of services;



c.
Improve the quality of beneficiary care;



d.
Enhance continuity of care; and



e.
Facilitate effective exchange of personal health information between providers
and the MCO.



Page 14

--------------------------------------------------------------------------------

2.
Copayments do not apply to any service provided to a Medicaid beneficiary by a
provider participating in the Preferred Provider Network.



3.
A provider who is a member of the Preferred Provider Network provides services
to beneficiaries without the requirement for referrals and copayments.



4.
The MCO’s contracts with a provider who is a member of the Preferred Provider
Network shall prohibit the provider from collecting copayments from Medicaid
beneficiary.



5.
The Medicaid beneficiary is not required to use the Preferred Provider Network.
But, if the Medicaid beneficiary chooses a provider from the MCO General Network
of Providers, he/she is subject to the applicable copayments amount.



6.
If the Medicaid beneficiary needs a covered service and cannot have access to a
specialist within the Preferred Provider Network within thirty (30) calendar
days, the beneficiary shall have access to the specialist within the MCO General
Network of Providers, without the imposition of copayments, but shall return to
the PPN specialist once the PPN specialist is available to treat the
beneficiary.



7.
Dentists and Pharmacies are not part of the Preferred Provider Network.



8.
For a Platino Plan, MAOs have to be in compliance with this exemption, if they
operate a Preferred Provider Network model.



Medical Advice Service Line Copayment Exemption:


1.
The Puerto Rico Medicaid State Plan does not allow charging copayment for
non-emergency services provided in a hospital emergency room to a Medicaid or
CHIP beneficiary when the beneficiary:





a.
Calls the MCO Medical Advice Service Line, prior to visiting the hospital
emergency room;





b.
Receives a code or an identification number;





c.
Presents such number at the time of the visit to the hospital emergency room;
and





d.
The hospital emergency room will waive the beneficiary copayment for
non-emergency  services provided in a hospital emergency room.



2.
Regardless of whether the beneficiary uses or does not use the MCO Medical
Advice Service Line, under no circumstance will a copayment be imposed on a
Medicaid or CHIP Beneficiary for the treatment of an Emergency Medical Condition
or Psychiatric Emergency provided.



Page 15

--------------------------------------------------------------------------------

3.
For a Platino Plan, MAOs will comply with the "Medical Advice Service Line
Copayment Exemption", as described herein.



Preventive Services:


All Medicaid beneficiaries do not pay copayments for the following diagnostics
tests when these services are required as part of a preventive service.


1.
High-Tech Laboratories.



2.
Clinical Laboratories.



3.
X-Rays.



4.
Special Diagnostic Test.



Contracts between ASES and MCOs, MAOs, and PBMs include the requirement to
exempt Medicaid beneficiaries from these copayments when he/she complies with
the rules as described under this section. MCOs, MAOs, and PBMs are required by
contract to make these exemptions known to beneficiaries, providers, and any
other person that provides health care services to the beneficiaries. Compliance
with this Policy Cost Sharing section will be monitored by ASES.


Copayment for Non-Emergency Services Provided in a Hospital Emergency Room (ER)


Pursuant the federal regulation, 42 CFR §447.51, Non-Emergency Services means
any care or services that are not considered emergency services, as it concept
is defined and described in 42 CFR §438.114 (Emergency and Post-Stabilization
Services). Non-Emergency Services do not include any services furnished in a
hospital emergency department that are required to be provided as an appropriate
medical screening examination or stabilizing examination and treatment under
Section 1867 of the Social Security Act, (Examination and Treatment for
Emergency Medical Conditions and Women In Labor, also known as EMTALA).


Emergency and Post-Stabilization Services are defined as follows:



1.
Emergency medical condition means a medical condition manifesting itself by
acute symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine, could
reasonably expect the absence of immediate medical attention to result in the
following:





a.
Placing the health of the individual (or, with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy;





b.
Serious impairment to bodily functions; and



Page 16

--------------------------------------------------------------------------------


c.
Serious dysfunction of any bodily organ or part.



2.
Emergency services means covered inpatient and outpatient services that are:





a.
Furnished by a provider that is qualified to furnish these services under 42 CFR
§438.114 and





b.
Needed to evaluate or stabilize an emergency medical condition.



3.
Post-Stabilization care services means covered services, related to an emergency
medical condition that are provided after an enrollee is stabilized in order to
maintain the stabilized condition, or to improve or resolve the enrollee's
condition.



The Puerto Rico Medicaid State Plan allows charging cost sharing for
non-emergency services provided in the hospital emergency room. It is expected
that all participating hospital emergency rooms will charge the applicable
copayment amount to all non-exempt Medicaid beneficiaries for the non-emergency
services provided in a hospital emergency room.


The Puerto Rico Medicaid State Plan does not allow charging cost sharing for
non-emergency services provided in the hospital emergency room in the following
instances:


1.
To Medicaid beneficiary when he/she:





a.
Calls the MCO Medical Advice Service Line, previous to visit the hospital
emergency room,





b.
Receives a code or an identification number, and





c.
Presents such number at the time of the visit to the hospital emergency room. In
this instance, the copayment is waived.



2.
To Medicaid exempted groups of individuals listed in this Cost Sharing Policy
under section "Copayments Are Not Charged To The Following Beneficiaries".



3.
Copayments do not apply to any service provided to a Medicaid beneficiary by a
hospital emergency room participating in the Preferred Provider Network (PPN).



4.
For Medicaid beneficiaries with a Platino Plan, MAOs have to be in compliance
with the "Preferred Provider Network (PPN) Copayment Exemption" and the "Medical
Advice Service Line Copayment Exemption", as described under section "Other
Copayments Exemptions".



If the beneficiary does not follow the copayment exemption describes under
section "Medical Advice Service Line Copayment Exemption" of this Cost Sharing
Policy, the non-preferred hospital's emergency room may charge the applicable
copayment for this service only if, before providing non-emergency services and
imposing the applicable copayment for such services, the hospital's emergency
room must complies with the following requirements:


Page 17

--------------------------------------------------------------------------------

1.
First, conducts an appropriate medical screening to determine





a.
Whether or not an emergency medical condition exists as required under 42 CFR
§489.24 subpart G and





b.
That the individual does not need emergency services.



2.
Second, if not an emergency medical condition exists and before providing
non-emergency services and imposing cost sharing for such services, the
hospital's emergency room:





a.
Informs the beneficiary of the amount of his or her copayment obligation for
non-emergency services provided in the hospital emergency room;





b.
Provides the beneficiary with the name and location of an available and
accessible alternative non-emergency services provider;





c.
Determines that the alternative provider can provide services to the individual
in a timely manner with the imposition of a lesser copayment amount or no
copayment if the beneficiary is otherwise exempt from copayment; and





d.
Provides a referral to coordinate scheduling for treatment by the alternative
provider.



3.
The federal regulation, 42 CFR §447.51, defines Alternative Non-Emergency
Services Provider as a Medicaid provider, such as a physician's office, health
care clinic, community health center, hospital outpatient department, or similar
provider that can provide clinically appropriate services in a timely manner.



4.
Therefore, the hospital emergency room cannot charge the copayment if it does
not follow and comply with the process as described herein.



The Puerto Rico Medicaid Program and ASES ensure that:


1.
Before providing non-emergency services and imposing the applicable copayment
for such services the hospital's emergency room will comply with the above
mentioned requirements.



2.
There is a process in place to identify hospital emergency room services as
non-emergency's room services for purposes of imposing cost sharing. This
process does not:





a.
Limit hospital's obligations for screening and stabilizing treatment of an
emergency medical condition under section 1867 of the Social Security Act
(EMTALA); or



Page 18

--------------------------------------------------------------------------------


b.
Modify any obligations under either state or federal standards relating to the
application of a prudent-layperson standard for payment or coverage of emergency
medical services by any MCO (MAO for a Platino Plan).



3.
As part of the New Cost Sharing Structure, all participating hospital emergency
rooms located in Puerto Rico will have their payments reduced by the copayment
amount for non-emergency services provided at the hospital emergency room.



4.
Contracts between ASES and MCOs and MAOs include the non-emergency hospital
emergency room copayment rules. MCOs and MAOs are required by contract to make
these rules know to beneficiaries and providers. Compliance with these cost
sharing rules will be monitored by ASES.



The Puerto Rico Medicaid State Plan does not allow charging the copayment for
"Non-Emergency Services Provided in a Hospital Emergency Room" when the
non-emergency services is provided in a nonhospital/freestanding emergency room.
In non-hospital/freestanding emergency room facilities, the provider can only
charge, per visit, the copayment applicable for "Non-Emergency Services Provided
in a non-Hospital/Freestanding Emergency Room", as indicated in "TABLE VI".


The List of Hospital Emergency Rooms by MCO, that may charge the copayment for
non-emergency services provided in the hospital emergency room, is available in
any of the Medicaid Local Offices throughout the Island or at the ASES Central
Office (physical address: #1549 Calle Alda, Urbanización Caribe, Río Piedras,
Puerto Rico 00926-2712). Additionally, the list of MCO's Hospital Emergency
Rooms can be downloaded, reviewed, and printed from the Medicaid Program website
(https://www.medicaid.pr.gov/) or the ASES website (http://www.asespr.org/ or
http://ases.pr.gov/).


The List of Hospital Emergency Rooms by MCO may be changed to add or remove its
participating Hospital Emergency Rooms at any time. ASES will notify and post
such changes through its ASES website.


Each MCO will post its Hospital Emergency Rooms List through its website, as
well as any change to add or remove its participating Hospital Emergency Rooms
at any time.


Each MAO will post its Hospital Emergency Rooms List through its website not
later than January 1st, 2017, as well as any change to add or remove its
participating Hospital Emergency Rooms at any time.


Contracts between ASES and MCOs, MAOs, and PBMs include these copayment rules.
MCOs, MAOs, and PBMs are required by contract to make these rules known to
beneficiaries, providers, and any other person that provides health care
services to the beneficiaries. Compliance with these copayment rules will be
monitored by ASES.


Page 19

--------------------------------------------------------------------------------

Preferred Drug List


Pursuant to the federal regulation, 42 CFR §447.51, preferred drugs means drugs
that the state has identified on a publicly available schedule as being
determined by a pharmacy and therapeutics committee for clinical efficacy as the
most cost effective drugs within each therapeutically equivalent or
therapeutically similar class of drugs.


The Medicaid Program and ASES differentiate between preferred and non-preferred
drugs. The Preferred Drug List (PDL) was revised to produce a new Drugs
Formulary (“Formulario de Medicamentos en Cubierta del Plan de Salud del
Gobierno de PR”). The review was performed by ASES’ Pharmacy Administrative
Committee, composed of a clinical pharmacist, an epidemiology analyst, a medical
doctor from the Pharmacy Program Administrator (PPA), two clinical pharmacists,
a system implementation manager from the contracted PBM, ASES Clinical Medical
Doctor Representative, and ASES Clinical Department Manager. All drugs included
have been previously approved by the ASES Pharmacy and Therapeutics Committee,
composed of thirteen (13) voluntary community representatives, community medical
doctors, and pharmacist representatives. All decisions have been managed and
documented under the contracted PBM for such purposes.


For the determination of which medication will be covered as preferred or
non-preferred drug, the Pharmacy Administrative Committee evaluated each
therapeutic category based on the amount of alternatives available with similar
efficacy, utilization frequency, and total cost impact. As a result of such
analysis the majority of the generic drugs were considered as preferred drugs,
with some exceptions where other more cost-effective drugs were available within
the same therapeutic category. All branded products with contracted rebates were
considered preferred drugs, but depending on availability on a class category,
some non-rebatable, branded drugs were also considered preferred drugs.


The drugs in the Formulary are divided into two categories (Tiers): Preferred
and Non-preferred drugs, as permitted by the federal regulation applicable to
Medicaid. The criteria used for the drug classifications were based on their
safety profile, established efficacy (cost-effectiveness), generic drug
availability, and treatment cost. The Medicaid Program and ASES define both
categories as follows:


Preferred Drugs means:


1.
All generic drugs, except for:





a.
Those with a significantly higher cost compared to their therapeutic
alternatives, in which case they are classified as non-preferred drugs.





b.
Those with a low safety profile compared to their therapeutic alternatives, in
which case they are classified as non-preferred drugs.



2.
Branded drugs that:





a.
Have no generic available and their net cost does not exceed a certain limit,
otherwise they are classified as non-preferred.



Page 20

--------------------------------------------------------------------------------


b.
Their generic drug alternative is more expensive.





c.
Are contracted by ASES.




3.
Specialty drugs contracted by ASES.



Non-Preferred Drugs means:



1.
Branded drugs, except for:





a.
Those that have no generic drug available and their cost does not exceed a
certain limit, in which case they are classified as preferred drug.





b.
Those with a more expensive generic (net cost), in which case they are
classified as preferred drug.





c.
Are contracted by ASES, in which case they are classified as preferred drugs.




2.
Generic drugs that their established safety, efficacy, and cost profile
(cost-effectiveness) are low compared to their therapeutic alternatives.



3.
Specialty drugs not contracted by ASES.



The Puerto Rico Medicaid State Plan allows charging copayments for preferred and
non-preferred drugs. However, the Medicaid State Plan does not allow charging
those copayments in the following instances:


1.
To Medicaid beneficiaries exempted groups of individuals listed in this Cost
Sharing (Copayments) Policy under section Beneficiaries Copayments Exemptions



2.
To Medicaid exempted services as described in this Cost Sharing (Copayments)
Policy under section Health Care Services Copayments Exemptions, such as
contraceptives for family planning services and drugs for cessation of tobacco
use.



3.
For Platino Plans, MAOs will comply with this rule on January 1st, 2017.



The Puerto Rico Medicaid State Plan requires charging the applicable copayment
for preferred drug instead of the non-preferred drug copayment in the following
instances:


1.
The beneficiary's prescribing provider determines based on medical necessity
that:



Page 21

--------------------------------------------------------------------------------


a.
A Formulary non-preferred drug can be covered when a Formulary preferred drug
for treatment of the same health condition either: (i) is less effective for the
beneficiary health condition, (ii) has adverse effects for the beneficiary, or
(iii) both.





b.
A non-Formulary drug can be covered when a Formulary preferred or non-preferred
drug for treatment of the same health condition either: (i) is less effective
for the beneficiary health condition, (ii) has adverse effects for the
beneficiary, or (iii) both.




2.
The MCOs and the provider follow the usual pre-authorization procedure to
consider these cases.





a.
The exception process is utilized when there is an indication that there is a
medically necessary reason to cover a non-preferred drug or non-Formulary drug.





b.
When an exception is requested by the beneficiary, the MCO will do a clinical
evaluation to consider and review the justification given by the prescribing
provider, beneficiary's medical records, and any other relevant documentation to
determine medical necessity based on the following criteria:





(1)
Contraindications to the medication listed in the Formulary.





(2)
History of adverse reactions to the medication listed in the Formulary.





(3)
Therapeutic failure of all available alternatives in the Formulary.





(4)
Non-existence of alternative therapy in the Formulary.





c.
If the documents and information provided supports the exception, the
preauthorization is granted.





d.
The beneficiary has the right to file an appeal and request a fair hearing to
review the determination that has been notified by the MCO.




3.
If the authorization is granted, the Medicaid Program and ASES have a timely
process in place in which the pharmacy only charges to the Medicaid beneficiary
the copayment applicable to a preferred drug, which is:  $1 to beneficiaries
with coverage code 110, $2 with coverage code 120, and $3 with coverage code
130.



4.
According with the federal regulation, 42 CFR §447.53(e), the Medicaid Program
and ASES certify that in such cases the reimbursement to the pharmacy is based
on the appropriate copayment amount.



5.
For Platino Plans, MAOs will comply with this rule on January 1st, 2017.



In addition to, the Puerto Rico Medicaid State Plan indicates that:


Page 22

--------------------------------------------------------------------------------

1.
In the event a beneficiary needs a drug or medicine that is not included in
Puerto Rico Medicaid Formulary, the MCOs and providers will follow the usual
pre-authorization procedure to allow beneficiaries to obtain drugs not included
in the Formulary.



2.
The use of bioequivalent medications and drugs approved by the FDA and local
regulations is authorized, unless contraindicated for the beneficiary by the
physician or dentist who prescribed the medication.



3.
The absence of bioequivalent medications and drugs in stock does not exonerate
the pharmacist from dispensing the medication nor does it entail the payment of
additional surcharges by beneficiaries.



4.
Brand name drugs will be dispensed if the bioequivalent is not available at the
pharmacy.



5.
All prescriptions shall be filled and dispensed at a participating pharmacy
properly licensed under the laws of Puerto Rico freely chosen by the
beneficiary.



6.
Pharmacies and Dentists are not part of the Preferred Provider Network.



7.
The MCO and/or provider cannot establish a different drug formulary nor limit in
any way the drugs and medications included in the Puerto Rico Medicaid
Formulary.



The Drugs Formulary is available in any of the Medicaid Local Offices throughout
the Island or at ASES Central Office (physical address: #1549 Calle Alda,
Urbanización Caribe, Río Piedras, Puerto Rico 00926-2712). Additionally, the
Drugs Formulary can be downloaded, reviewed, and printed from the Medicaid
Program website (https://www.medicaid.pr.gov/) or the ASES website
(http://www.asespr.org/ or http://ases.pr.gov/).


The Drugs Formulary may be amended to add or remove drugs, as well as to
classify a drug as a preferred or non-preferred, at any time according to the
ASES' Pharmacy Administrative Committee. ASES will notify and post such changes
through its ASES website.


Each MCO and PBM will post the“Formulario de Medicamentos en Cubierta del Plan
de Salud del Gobierno de PR”, as well as any amendment approved by the ASES'
Pharmacy Administrative Committee to add or remove drugs or to classify a drug
as a preferred or non-preferred, through its website.


Each MAO has its own drugs formulary that has to be in compliance with Medicare
and Medicaid federal regulation. The Medicaid beneficiaries with a Platino Plan
will use the MAO's Drugs Formulary. The MAO's Drugs Formulary, as well as any
amendment, will be posted through the MAO's website. Pursuant the federal
regulation, each MAO must be in compliance with the copayment rules state under
the Puerto Rico Medicaid State Plan and this Cost Sharing Policy.


Contracts between ASES and MCOs, MAOs, and PBMs include these copayment rules.
MCOs, MAOs, and PBMs are required by contract to make these rules known to
beneficiaries, providers, and any other person that provides health care
services to the beneficiaries. Compliance with these copayment rules will be
monitored by ASES.


Page 23

--------------------------------------------------------------------------------

Five Percent (5%) Limit or Cap Per Quarter on all Copayments


The federal regulation, 42 CFR §447.56(f), provides that Medicaid or CHIP
copayments incurred by all eligible beneficiary in his/her Medicaid and CHIP
household may not exceed an aggregate limit of five percent (5%) of the
household's income applied on a quarterly basis. The 5% cap on total copayments
per quarter is determined on the basis of:


1.
At July 1st, 2016 and until implementation of MAGI Methodologies for determining
Medicaid & CHIP eligibility, the Medicaid Program will continue determining the
5% cap on total copayments per quarter for a beneficiary on the basis of the
eligibility monthly income and the number of members in the family unit of the
beneficiary.



2.
On and after implementation of MAGI Methodologies for determining Medicaid &
CHIP eligibility, the Medicaid Program will determine the 5% cap on total
copayments per quarter for a beneficiary on the basis of his/her MAGI Monthly
Income and his/her MAGI Household Size.



3.
For example: if a beneficiary Monthly Income is $300 per month, his/her
quarterly copayment limit will be $45 ($300 x 3 months = $900 x 5% = $45).



Each beneficiary has his/her own quarters, which are based on the eligibility
month. For example, if the Medicaid Program determines that the individual is
eligible starting in February, he/she's quarters are: February, March, and April
(first quarter); May, June, and July (second quarter); August, September and
October (third quarter); and November, December, and January (fourth quarter).


Any Medicaid beneficiary can request to the Medicaid Program a reassessment of
his/her aggregate limit of 5 percent (5%) if he/she has a change in
circumstances, such as:


1.
Increase or decrease in income.



2.
Increase or decrease in household size.



A beneficiary's 5% cap or limit will be reached, if copayments paid in a quarter
by his/her family unit or MAGI household members who are Medicaid and CHIP are
summed together and the result exceeds the calculated 5% cap amount per quarter.


The New Cost Sharing Structure does not place beneficiaries at risk of reaching
the copayment aggregate limit of 5% per quarter of the family unit or MAGI
household income applied on a quarterly basis. The Medicaid Program and ASES
have a "Process for Requesting Reimbursement of Excess Cost Sharing Payments"
for individuals that believe they have incurred cost sharing over the aggregate
limit for a quarterly cap period, which includes an explanation of his/her right
to appeal any decision and request a fair hearing.


Page 24

--------------------------------------------------------------------------------

If, over the course of a period of Medicaid or CHIP eligibility, a Medicaid or
CHIP beneficiary believes that copayments in a quarter have been paid in excess
of the 5% cap, he/she can submit a Cost Sharing Reimbursement Request, which
will be evaluated by ASES. The Process for Requesting Reimbursement of Excess
Cost Sharing Payments establishes that:


1.
The reimbursement requests must be submitted no later than two (2) calendar
months after the end of the quarter.



2.
Reimbursement requests must include all minimum mandatory information, as
instructed on the  reimbursement request form, and can be submitted:





a.
In person: at ASES Central Office (physical address: #1549 Calle Alda,
Urbanización Caribe, Río Piedras, Puerto Rico 00926-2712) or in any of the
Medicaid Local Offices throughout the Island;





b.
By mail, to following postal address: ASES Client Services, PO Box 195661, San
Juan, PR, 00919-5661; or





c.
By Facsimile (Fax), to ASES Fax number: 787-474-3347.



3.
ASES will conduct an investigation to evaluate reimbursement requests which will
be completed no later than four (4) months from the end of the quarter for which
the reimbursement request is made. The results of the investigation of any
reimbursement request will be notified to the beneficiary no later than fifteen
(15) calendar days from the limit date for the investigation. ASES will send a
written communication to the beneficiary explaining the results of the
reimbursement process investigation, and:





a.
If the amount to be reimbursed is five dollars ($5) or more, ASES will issue a
reimbursement and will send a written communication to the beneficiary
explaining the results of the reimbursement process investigation.





b.
If the amount to be reimbursed is less than five dollars ($5), the amount will
be kept as a credit for a two (2) years period and can be added to the result of
reimbursement request for another quarter.



4.
The individual has the right to file an appeal and request a fair hearing to
review the determination that has been notified by ASES. The appeal must be
presented in writing and within a period of thirty (30) days, counting from the
date of the ASES' notice. The appeal may be submitted:





a.
In person: at the ASES Central Office (physical address: #1549 Calle Alda,
Urbanización Caribe, Río Piedras, Puerto Rico, 00926-2712);





b.
By mail, to following postal address: ASES Client Services, PO Box 195661, San
Juan, PR, 00919-5661; or




 
c.
By Facsimile (Fax), to ASES Fax number: 787-474-3347.



Page 25

--------------------------------------------------------------------------------

5.
The determination will be final if the individual does not appeal within the
term of thirty (30) days.



The "Process for Requesting Reimbursement of Excess Cost Sharing Payments" and
the reimbursement request form (in English or Spanish) are available in any of
the Medicaid Local Offices throughout the Island or at the ASES Central Office
(physical address: #1549 Calle Alda, Urbanización Caribe, Río Piedras, Puerto
Rico 00926-2712). These documents can also be downloaded, reviewed, and printed
from the Medicaid Program website (https://www.medicaid.pr.gov/) or the ASES
website (http://www.asespr.org/ or http://ases.pr.gov/).


The Consequences for a Beneficiary Who Does Not Pay a Cost Sharing Charge


A Medicaid beneficiary is expected to pay a copayment at the time of receiving
the health care service. Therefore, the provider may request and collect the
copayment amount each time a beneficiary receives a service.


A beneficiary does not have to pay copayments for any service provided by a
provider participating in the Preferred Provider Network. The MCO’s (MAO for a
Platino Plan) contracts with a provider who is a member of the Preferred
Provider Network shall prohibit the provider from collecting copayments from
Medicaid beneficiary.


The Medicaid beneficiary, who chooses a provider from MCO's General Network of
Providers (MAO for a Platino Plan) and with coverage code 110, 120 or 130, is
subject to the applicable copayments amount.


Pursuant the federal regulation, 42 CFR §447.52(e), the Puerto Rico Medicaid
State Plan dispone:


1.
Beneficiaries with an eligibility monthly income at or below 100 percent (100%)
of the PRPL:





a.
When copayment charge is allowed or the beneficiary is not part of an otherwise
exempt group, the provider, including a pharmacy or dentist, may request the
applicable copayment amount, but cannot not deny services to a beneficiary on
account of the his/her inability to pay the copayment amount at the time of
receiving a service.





b.
The beneficiary will receive the health care service without paying the cost
sharing at the time of receiving the service.





c.
Although services may not be denied, the beneficiary is still obligated to pay
the cost sharing unless it is waived by the provider.





d.
If the copayment is not waived, the provider may ask the beneficiary for
outstanding copayments amount the next time the beneficiary comes in for a
service and/or send a bill to the beneficiary.



Page 26

--------------------------------------------------------------------------------


e.
In these cases, a hospital can charge the applicable copayment for non-emergency
services furnished in its emergency room, if the conditions under 42 CFR
447.54(d) and the copayment rules for this service have been satisfied.





f.
Nothing prohibits a provider from choosing to reduce or to waive the copayment
on a case-by-case basis.





g.
Medicaid beneficiaries identified by coverage code 100:



(1)
Prior MAGI Implementation and as illustrate on Table VII, all Medicaid
beneficiaries identified by coverage code 100 have an Eligibility Monthly Income
unit below 100% of the PRPL.



(2)
On and After MAGI Implementation and as illustrate on Table VIII, all Medicaid
beneficiaries identified by coverage code 100 have a MAGI household monthly
income below 100% of the PRPL.





h.
Medicaid beneficiaries identified by coverage code 110:



(1)
Prior MAGI Implementation and as illustrate on Table VII, there are some
Medicaid beneficiaries identified by coverage code 110 have an Eligibility
Monthly Income at or below 100% of the PRPL.



(2)
On and After MAGI Implementation and as illustrate on Table VIII, all Medicaid
beneficiaries identified by coverage code 110 have a MAGI household monthly
income at or below 100% of the PRPL.



2.
Beneficiaries with MAGI household monthly income above 100 percent (100%) of the
PRPL:





a.
When copayment charge is allowed or the beneficiary is not part of an otherwise
exempt group, the provider, including a pharmacy and a dentist, may request the
applicable copayment amount as a condition for receiving the service.





b.
In these cases, a hospital can charge the applicable copayment for non-emergency
services furnished in its emergency room, if the conditions under 42 CFR
447.54(d) and the copayment rules for this service have been satisfied.





c.
Nothing prohibits a provider from choosing to reduce or to waive the copayment
on a case-by-case basis.





d.
Medicaid beneficiaries identified by coverage code 110: Prior MAGI
Implementation and as illustrate on Table VII, there are some Medicaid
beneficiaries identified by coverage code 110 have an Eligibility Monthly Income
above 100% of the PRPL.





e.
Medicaid beneficiaries identified by coverage code 120 or 130: On and After MAGI
Implementation and as illustrate on Table VIII, all Medicaid beneficiaries
identified by coverage code 120 or 130 have a MAGI household monthly income
above 100% of the PRPL.



Page 27

--------------------------------------------------------------------------------

3.
The following tables show Puerto Rico Poverty Level (PRPL) for Medicaid and CHIP
and the coverage codes:





a.
Table VII: Puerto Rico Poverty Level (PRPL) Prior MAGI Implementation.





b.
Table VIII: Puerto Rico Poverty Level (PRPL) On and After MAGI Implementation.



TABLE VII
   
Puerto Rico Poverty Level (PRPL) Prior MAGI Implementation
Member in
Family Unit
Puerto Rico
Poverty Level
(PRPL)
Eligibility Monthly Income Ranges by Coverage Codes
At or Below 100% of the PRPL
Above 100% of the PRPL
100
110
Ranges Above 100% PRPL
110
1
$0-$413.53
$0-$200
$201-$413.53
$413.54-UP
$413.54-$550
2
$0-$488.72
$0-$248
$249-$488.72
$488.73-UP
$488.73-$650
3
$0-$563.91
$0-$295
$296-$563.91
$563.92-UP
$563.92-$750
4
$0-$639.10
$0-$343
$344-$639.10
$639.11-UP
$639.11-$850
5
$0-$714.29
$0-$390
$391-$714.29P
$714.30-UP
$714.30-$950
6
$0-$789.47
$0-$438
$439-$789.47
$789.48-UP
$789.48-$1,050
7
$0-$864.66
$0-$485
$486-$864.66
$864.67-UP
$864.67-$1,150
8
$0-$939.85
$0-$533
$534-$939.85
$939.86-UP
$939.86-$1,250
9
$0-$1,015.04
$0-$580
$581-$1,015.04
$1,015.05-UP
$1,015.05-$1,350
10
$0-$1,090.23
$0-$628
$629-$1,090.23
$1,090.24-UP
$1,090.24-$1,450
11
$0-$1,165.41
$0-$675
$676-$1,165.41
$1,165.42-UP
$1,165.42-$1,550
12
$0-$1,240.60
$0-$723
$724-$1,240.60
$1,240.61-UP
$1,240.61-$1,650
13
$0-$1,315.79
$0-$770
$771-$1,315.79
$1,315.79-UP
$1,315.79-$1,750
14
$0-$1,390.98
$0-$818
$819-$1,390.98
$1,390.98-UP
$1,390.98-$1,850
15
$0-$1,466.17
$0-$865
$866-$1,466.17
$1,466.17-UP
$1,466.17-$1,950



Page 28

--------------------------------------------------------------------------------

TABLE VIII
Puerto Rico Poverty Level (PRPL) To Be Effective Implemented On and After MAGI
Implementation
MAGI Household
Size
Puerto Rico
Poverty Level
(PRPL)
MAGI Monthly Income Range by Coverage Code
100
110
120
130
At or Below 100% of the PRPL
Above 100% of the PRPL
0%-50%
51%-100%
101%-150%
151%-UP
1
$0-$459
$0-$230
$231-$459
$460-$689
$690-UP
2
$0-$542
$0-$271
$272-$542
$543-$813
$814-UP
3
$0-$626
$0-$313
$314-$626
$627-$939
$940-UP
TABLE VIII
Puerto Rico Poverty Level (PRPL) To Be Effective Implemented On and After MAGI
Implementation
MAGI Household
Size
Puerto Rico
Poverty Level
(PRPL)
MAGI Monthly Income Range by Coverage Code
100
110
120
130
At or Below 100% of the PRPL
Above 100% of the PRPL
0%-50%
51%-100%
101%-150%
151%-UP
4
$0-$709
$0-$355
$356-$709
$710-$1,064
$1,065-UP
5
$0-$792
$0-$396
$397-$792
$793-$1,188
$1,189-UP
6
$0-$876
$0-$438
$438-$876
$877-$1,314
$1,315-UP
7
$0-$959
$0-$480
$481-$959
$960-$1,439
$1,440-UP
8
$0-$1,043
$0-$522
$523-$1,043
$1,044-$1,565
$1,566-UP
9
$0-$1,126
$0-$563
$564-$1,126
$1,127-$1,689
$1,690-UP
10
$0-$1,210
$0-$605
$606-$1,210
$1,211-$1,815
$1,816-UP
11
$0-$1,293
$0-$647
$648-$1,293
$1,294-$1,940
$1,941-UP
12
$0-$1,377
$0-$689
$690-$1,377
$1,378-$2,066
$2,067-UP
13
$0-$1,460
$0-$730
$731-$1,460
$1,461-$2,190
$2,191-UP
14
$0-$1,544
$0-$772
$773-$1,544
$1,545-$2,316
$2,317-UP
15
$0-$1,627
$0-$814
$815-$1,627
$1,628-$2,441
$2,442-UP



Page 29

--------------------------------------------------------------------------------

ASES requires that the MCOs, MAOs, and PBMs inform providers whether the
copayment for a specific service may be imposed on a beneficiary and whether the
provider may require the beneficiary to pay the copayment, as a condition for
receiving the service, through an indicator:


1.
In the Eligibility and Enrollment System;



2.
In the Eligibility Verification System; and



3.
On the Beneficiary Identification Card.



Contracts between ASES and MCOs, MAOs, and PBMs include this copayment rule.
MCOs, MAOs, and PBMs are required by contract to make these rules known to
beneficiaries, providers, and any other person that provides health care
services to the beneficiaries. Compliance with these copayment rules will be
monitored by ASES.


Mechanisms for Required Cost Sharing Charges and Payments to Providers


The MCOs, MAOs, and PBMs contracted by ASES may impose copayments on
beneficiaries up to the amounts specified under the Puerto Rico Medicaid State
Plan, and the requirements set forth in 42 CFR 447.50 through 447.57”as
presented in this Policy.


Therefore, the ASES' contract with these entities will provide that any
copayment charges the MCO, MAO or PBM impose on Medicaid and CHIP beneficiaries
are implemented and administered in accordance with:


1.
The Social Security Act (SSA), Sections 1916 and 1916A.



2.
The federal regulation, 42 CFR §§447.50-447.57 (excluding 42 CFR §447.55) of the
federal regulation.



3.
The Puerto Rico Medicaid and CHIP State Plans.

El Plan Estatal Medicaid y el de CHIP de Puerto Rico.


4.
Cost Sharing Policy (Copayments) for Medicaid and CHIP Beneficiaries.



Page 30

--------------------------------------------------------------------------------

5.
The New Cost Sharing (Copayment) Structure for Medicaid and CHIP Beneficiaries.



Payments to MCOs and MAOs:


1.
ASES has contracted with more than one MCO (MAO for a Platino Plan) to deliver
the health care services establish under Puerto Rico Medicaid State Plan.



2.
ASES provides assurance that it calculates the payments to MCOs (MAOs for a
Platino Plan) to take into account the copayments established under the Medicaid
State Plan for beneficiaries or services not exempt from copayment, regardless
of whether the MCO (MAO for a Platino Plan) imposes the copayment or the
copayment is collected by the providers.



3.
Any MCO, MAO, or PBM contracted by ASES is allowed to impose copayments on
beneficiaries up to the amounts specified in this Cost Sharing (Copagos) Policy,
but such MCO, MAO, or PBM cannot exceed the copayment amounts established under
the Puerto Rico Medicaid State Plan, as shown in this Policy.



4.
Contracts between ASES and MCOs, MAOs, and PBMs shall include this Cost Sharing
Policy.



5.
MCOs and PBMs are required by contract:





a.
To make these rules know to beneficiaries and providers.





b.
To comply with this Cost Sharing Policy and the Puerto Rico Medicaid State Plan.



6.
For Platino Plans, MAOs have to be in compliance with this rule on January 1st,
2017.



7.
ASES will monitor the compliance with this Cost Sharing Policy.



Payments to Providers:


1.
Except as provided under federal regulation 42 CFR §§447.56(c)(2) and (c)(3),
each MCO must reduce the payment it makes to a provider by the amount of a
beneficiary's copayment obligation, regardless of whether the provider has
collected the copayment or has waived the copayment. Where the MCO contracts a
provider on a capitated basis, the beneficiary’s copayment obligation is taken
into account in calculating capitated rates.



2.
Contracts between ASES and MCOs shall include this Cost Sharing (Copagos)
Policy. ASES will monitor the MCOs compliance with this Cost Sharing Policy's
requirement.



3.
Contracts between ASES and MCOs and providers shall include this Cost Sharing
Policy. MCOs will monitor the providers' compliance with this Cost Sharing
Policy's requirement.



Page 31

--------------------------------------------------------------------------------

4.
For Platino Plans, MAOs have to be in compliance with this rule on January 1st,
2017. ASES will monitor the MCOs compliance with this Cost Sharing Policy's
requirement.



Notice of the Results of Coverage Code and Cost Sharing (Copayments)
Determination


The Medicaid or CHIP Beneficiary is notified to his/her coverage code and
copayments amount through:


1.
The Medicaid Program notifies the beneficiary the "Results of Cost Sharing
Determination" through the MA-10 Form (Notification of Action Taken on
Application and/or Recertification), which is provided after a determination or
redetermination of eligibility or when the Results of Cost Sharing Determination
is revised.



2.
ASES notifies to the beneficiary the assign coverage code and the copayments
amounts through the ID Card, which is provided by the MCO (MAO for a Platino
Plan).



Before July 1st, 2016, each MCO contracted by ASES will send a certification
coverage letter to the beneficiary to notify the coverage code assigned by the
Medicaid Program and the copayments amount applicable to such code for each
service. The beneficiary will use said letter as his/her ID Card up to his/her
eligibility redetermination, when the MCO will issue a new ID Card. ASES will
monitor the MCOs compliance with this Cost Sharing Policy's requirement.


For Platino Plans, the MAOs will implement the New Cost Sharing (Copayments)
Structure on January 1st, 2017.


The MAOs will issue to each beneficiary a new ID Card with the coverage code
assigned by the Medicaid Program and copayments amount, as applicable to such
code. The beneficiary will discard the old ID Card and use the new ID Card. ASES
will monitor the MCOs compliance with this Cost Sharing Policy's requirement.


ASES requires that the MCOs, MAOs, and PBMs inform providers whether the
copayment for a specific service may be imposed on a beneficiary and whether the
provider may require the beneficiary to pay the copayment, as a condition for
receiving the service, through an indicator:


1.
In the Eligibility and Enrollment System;



2.
In the Eligibility Verification System; and



3.
On the Beneficiary Identification Card.



Right to Appeal Coverage Code and Cost Sharing (Copayments) Determination


The beneficiary is entitled to file an appeal and to request a fair hearing to
the Medicaid Program to review the "Results of Cost Sharing Determination" that
it is notified through the MA-10 Form (Notification of Action Taken on
Application and/or Recertification) when he/she is not in agreement with the
decision made in his/her case.


Page 32

--------------------------------------------------------------------------------

The request for review must be presented in writing and within a period of
thirty (30) days, counting from the Certification Date shown on the MA-10. This
request for review can be submitted:


1.
In person: at any Puerto Rico Medicaid Program Local Office throughout the
Island;



2.
By mail, to the following postal address: Medicaid Program, Puerto Rico
Department of Health, P.O. Box 70184, San Juan, P.R. 00936-8184; or



3.
By Facsimile (Fax) to: (787) 759-8361.



Access to the Cost Sharing (Copayment) Policy


The Medicaid and CHIP Beneficiaries have access to the New Cost Sharing
Structure (Copayments) through the Enrollee Handbook or Guide, which is provided
by the MCO (MAO for a Platino Plan).


The Cost Sharing Policy and the Puerto Rico Medicaid SPA for a New Cost Sharing
Structure are available in any of the Medicaid Local Offices throughout the
Island or at the ASES Central Office (physical address: #1549 Calle Alda,
Urbanización Caribe, Río Piedras, Puerto Rico, 00926-2712). These documents can
also be downloaded, reviewed, and printed from the Medicaid Program website
(https://www.medicaid.pr.gov/) or the ASES website (http://www.asespr.org/ or
http://ases.pr.gov/).


In compliance with the federal regulation, 42 CFR §435.905(b), the Medicaid
Program will provided access to this Policy, upon request, to individuals living
with disabilities through the provision of auxiliary aids and services at no
cost to the individual in accordance with the Americans with Disabilities Act
and Section 504 of the Rehabilitation Act.


Attestation


The Medicaid Program and ASES assure that:


1.
They administer the Medicaid and CHIP Cost Sharing (Copagos) Policy in
accordance with:





a.
The Social Security Act (SSA), Sections 1916 and 1916A





b.
The federal regulation, 42 CFR §§447.50-447.57 (excluding 42 CFR §447.55) of the
federal regulation,





c.
The Puerto Rico Medicaid and CHIP State Plan.



2.
The cost sharing amount established for each service is always less than the
amount that is paid for the service.



Page 33

--------------------------------------------------------------------------------

3.
The contracts with the MCOs, MAOs, and PBMs provide that any copayment charges
imposes on Medicaid or CHIP beneficiaries are in accordance with the Puerto Rico
Medicaid State Plan and this Cost Sharing (Copayments) Policy.



The Medicaid Program and ASES, as required by the federal regulation (42 CFR
447.57):


1.
Issued a Public Notice, in English and Spanish, to inform the beneficiaries,
applicants, providers, and general public of the Cost Sharing SPA that
specifies, among other topics:





a.
The copayment amounts for each service by coverage code.





b.
The beneficiaries who are subject to the copayment charges.





c.
The consequences, if any, for a beneficiary who does not pay a copayment amount.



2.
Have provided a reasonable opportunity for stakeholder comments about the
Medicaid SPA for the New Cost Sharing Structure.



Effective Date


This Cost Sharing (Copagos) Policy is effective on July 1st, 2016.


Page 34

--------------------------------------------------------------------------------

CO-PAYS & CO-INSURANCE - effective on July 1st 2016
 
Federal
CHIPs
Commonwealth
*ELA
SERVICES
100
110
120
130
220
230
300
310
320
330
400
 
HOSPITAL
         
Admissions
$0
$4
$5
$8
$0
$0
$15
$15
$15
$20
$50
 
Nursery
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
EMERGENCY ROOM (ER)
         
Emergency Room (ER) Visit
$0
$0
$0
$0
$0
$0
$2
$10
$15
$20
$20
 
Non-Emergency Services Provided in a Hospital Emergency Room, (per visit)
$0
$4
$5
$8
$0
$0
$20
$20
$25
$30
$20
 
Non-Emergency Services Provided in a Freestanding Emergency Room, (per visit)
$0
$2
$3
$4
$0
$0
$20
$20
$25
$30
$20
 
Trauma
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
AMBULATORY VISITS TO
         
Primary Care Physician (PCP)
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$5
$3
 
Specialist
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$5
$7
 
Sub-Specialist
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$5
$10
 
Pre-natal services
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
OTHER SERVICES
         
High-Tech Laboratories**
$0
50¢
$1
$1.50
$0
$0
$2
$2
$5
$5
20%
 
Clinical Laboratories**
$0
50¢
$1
$1.50
$0
$0
$2
$2
$5
$5
20%
 
X-Rays**
$0
50¢
$1
$1.50
$0
$0
$2
$2
$5
$5
20%
 
Special Diagnostic Tests**
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$6
40%
 
Therapy – Physical
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$5
$5
 
Therapy – Respiratory
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$5
$5
 
Therapy – Occupational
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$5
$5
 
Vaccines
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Healthy Child Care
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
DENTAL
         
Preventive (Child)
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Preventive (Adult)
$0
$1
$1.50
$2
$0
$0
$2
$2
$3
$5
$3
 
Restorative
$0
$1
$1.50
$2
$0
$0
$2
$2
$5
$6
$10
 
PHARMACY***
         
Preferred (Children 0-21)
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$5
 
Preferred (Adult)****
$0
$1
$2
$3
N/A
 N/A
$3
$3
$5
$5
$5
 
Non-Preferred (Children 0-21)
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$10
 
Non-Preferred (Adult)****
$0
$3
$4
$6
N/A
 N/A
$8
$8
$10
$10
$10
   
Federal
CHIPs
Ommonwealth Populati
ELA
 
SERVICES
100
110
120
130
220
230
300
310
320
330
400



Page 35

--------------------------------------------------------------------------------

APROVED: JUNE 16, 2016
NOTAS
1. Independiente del código de cubierta, los siguientes beneficiarios a Medicaid
/ CHIP están exentos del pago de copagos –
· Niños y niñas menores de 21 años de edad (0-20 años, inclusive);
· Mujeres embarazadas (durante el embarazo y el período de los 60 de post
parto);
· Indios Americanos o Nativos de Alaska (AI/AN, por sus siglas en inglés);


· Beneficiarios que reciben servicios de hospicio.
2. Los beneficiarios a Medicaid / CHIP están exentos del pago de copagos cuando
reciban alguno de los siguientes servicios –
· Planificación familiar, servicios y materiales o suministros médicos
(supplies);
· Servicios Preventivos a menores de 18 años de edad (0-17 años, inclusive);
· Servicios relacionados con el embarazo; y
· Servicios prestados por condiciones de salud que se pudieron evitar, “Provider
Preventable Conditions”.
· Servicios de Emergencia, incluye servicios ambulatorios, hospitalarios y de
post estabilización según se indica en la reglamentación federal 42 CFR
§438.114(a);
3. Los beneficiarios no pagaran copago alguno por los servicios provistos por un
proveedor participante de la Red Preferida de Proveedores (RPP). Las farmacias y
los dentistas no son parte de la Red Preferida de Proveedores (RPP).
4. El beneficiario no tendrá que pagar el copago por visita a sala de emergencia
cuando no existe una emergencia si antes de visitar la sala de emergencia llama
al centro de llamadas (call center) de la línea de orientación médica, el call
center le provee un código y éste presenta el código numérico al momento de
visitar la sala de emergencia.




Page 36


--------------------------------------------------------------------------------

Attachment 9



GHP ENROLLMENT MANUAL

--------------------------------------------------------------------------------


 
ENROLLMENT MANUAL
 
GHP




 
Creation Date:
May 2017
 
Last Revised:
August 2018
 
Version:
2.0


--------------------------------------------------------------------------------

GHP ENROLLMENT MANUAL

--------------------------------------------------------------------------------



1

--------------------------------------------------------------------------------

GHP ENROLLMENT MANUAL


TABLE OF CONTENTS

--------------------------------------------------------------------------------



TABLE OF CONTENTS
2
I.
INTRODUCTION
4
II.
DEFINITIONS
5
III.
MEDICAID ELIGIBILITY PROCESSES
11
A.
ELIGIBILITY DETERMINATION
11
B.
MA-10
11
C.
EFFECTIVE DATE OF ELIGIBILITY
12
D.
EFFECTIVE DATE OF ELIGIBILITY IN THE CASE OF DEEMED NEWBORN
13
E.
MEDICAID/CHIP RETROACTIVE ELIGIBILITY
15
TABLE 2:RETROACTIVE ELIGIBILITY PERIOD SCENARIOS
15
F.
ENROLLEE RECERTIFICATION
16
G.
TERMINATION OF ELIGIBILITY (ELIGIBILITY CANCELLATIONS)
16
H.
APPEALS PROCESSES
17
I.
ELIGIBILITY EXTENSIONS
18
IV.
ENROLLMENT IN GHP CONTRACTORS
19
A.
GENERAL ENROLLMENT REQUIREMENTS
19
B.
AUTO-ENROLLMENT ALGORITHM
20
C.
EFFECTIVE DATE OF ENROLLMENT
20
D.
TERM OF ENROLLMENT
21
E.
CONTRACTOR NOTIFICATION PROCEDURES RELATED TO REDETERMINATION
21
F.
ENROLLMENT PROCEDURES
21
G.
INITIAL MEMBERSHIP DISTRIBUTION
22
H.
INITIAL OPEN ENROLLMENT PERIOD
23
I.
ENROLLEE SELECTION OF CONTRACTOR
23
FIGURE 1 ILLUSTRATION OF INITIAL AUTO ENROLLMENT OPERATIONS
25
FIGURE 2 ILLUSTRATION OF NEW ENROLLEE ENROLLMENT
26
V.
ENROLLMENT COUNSELOR OPERATIONS
28
VI.
DATA EXCHANGE BETWEEN MEDICAID, ASES AND CONTRACTORS
28
A.
DATA EXCHANGE BETWEEN MEDICAID, ASES AND THE CONTRACTORS
28
FIGURE 3 MEDICAID/ASES/CONTRACTORS DATA FLOW
31
B.
ENROLLMENT FILES
32
C.
GHP ENROLLMENT
33
FIGURE 4 MEMBERS RECERTIFICATION & ENROLLMENT MAINTENANCE (COVERAGE CODE / PLAN
VERSION CHANGE) PROCESS
34
D.
LATE ENROLLMENT DUE TO DELAYED ELIGIBILITY
35
E.
RETROACTIVE ELIGIBILITY PERIOD ENROLLMENT
35
F.
ENROLLMENT RECORD
35
G.
ENROLLMENT RECORD FIELDS
36
TABLE 3: HIERARCHY TABLE
38
TABLE 4: REGION CODES
40
H.
REJECTION OF AN ENROLLMENT RECORD
43
I.
REJECTED ENROLLMENT MANAGEMENT
43
VII.
ERROR CODES TABLE
44
VIII.
GHP DISENROLLMENT (CANCELLATION/TERMINATION OF ELIGIBILITY)
44
A.
DISENROLLMENT FROM THE GHP
44
TABLE 6: CANCELLATIONS CODE & CASES DESCRIPTION
44
B.
GHP DISENROLLMENT EFFECTIVE DATE
45
IX.
CONTRACTOR DISENROLLMENT
45
A.
DISENROLLMENT FROM THE CONTRACTOR
45
B.
DISENROLLMENT INITIATED BY THE ENROLLEE
45



2

--------------------------------------------------------------------------------

C.
EFFECTIVE DATE OF TEMPORARY PAYMENT SUSPENSION
47
X.
CONTRACTORS RESPONSIBILITIES IN THE ENROLLMENT PROCESS
47
TABLE 7: ENROLLMENT TRANSACTION CONTRACTORS RESPONSIBILITIES
47
XI.
PREMIUM PAYMENTS
48
TABLE 8: RATE CELLS
49
A.
TYPES OF PAYMENTS
50
B.
ASES REASONS FOR NOT EXECUTING A PREMIUM PAYMENT
53
C.
EDI 820 PAYMENT FILE
53
XII.
SYSPREM: ENROLLMENT IN HISTORICAL DATA
54
A.
SYSPREM FUNCTIONALITY
54
B.
CONTRACTORS ELIGIBILITY FILE
54
FIGURE 5: VALIDATION PROCESS UNDER SYSPREM
55
C.
PREMIUM PAYMENTS FOR SYSPREM
55
D.
SYSPREM ERROR CODES
56
TABLE 9: PRIMARY ERROR CODES FOR SYSPREM
56
TABLE 10: SECONDARY ERROR CODES FOR SYSPREM
56
TABLE 11: SYSPREM ERROR CODES
56
XIII.
REFERENCES
57
XIV.
APPROVALS
57
REVISION SHEET
57



3

--------------------------------------------------------------------------------

I. INTRODUCTION



--------------------------------------------------------------------------------



The Puerto Rico Health Insurance Administration, hereinafter known as PRHIA or
ASES, is a government corporation created in accordance with the Act No. 72 of
September 7, 1993 as amended, also known as the “Puerto Rico Health Insurance
Administration Act”. PRHIA is created with the purpose of managing, negotiating
and contracting of health plans that enable it to obtain, for its beneficiaries,
particularly the medically needy, quality hospital and other medical services.


This document constitutes a reference manual, which establishes the requirements
in the development of the systems, between the Information Systems Office of
PRHIA and GHP Contractors, in accordance to the Government Health Plan (GHP)
contract (Contract). This includes processes of eligibility, enrollment and
premium payment. Any conflicts between this document and the applicable
statutes, regulations and guidance from the Centers for Medicare and Medicaid
Services (CMS) or Contracts for the Provision of Physical and Behavioral Health
Services under the GHP as between PRHIA and the GHP Contractors shall be
resolved in favor of CMS guidance and such contracts, as amended.


Previously, a Contractor was assigned to each of the ASES regions and
beneficiaries in each region could not select a Contractor or change Contractors
unless they moved to another region. Beginning November 1, 2018, managed care
organizations (MCOs) contracted with ASES under the GHP will cover enrollees
island-wide, and enrollees will have choice of Contractors. To support
implementation of the GHP program, all GHP enrollees up until September 30, 2018
will be auto-enrolled by ASES in Contractors based on an algorithm that
considers the existing enrollee-provider relationships and household
composition, among other factors. Enrollees will be notified of the Contractor’s
assignment. Those enrollees, along with New Enrollees certified during October
2018 which will have the opportunity to select a Contractor of their preference,
will have the opportunity to change the Contractor assignment for any reason for
the ninety (90) calendar day period between November 1, 2018, and January 31,
2019. New enrollees certified on or after November 1, 2018 will have the
opportunity to select a Contractor of their preference and ninety (90) days from
the certification date to opt for another selection.


4

--------------------------------------------------------------------------------

II. DEFINITIONS



--------------------------------------------------------------------------------




1.
Adjusted Payment: Reversal of a payment that has been adjudicated during the
payment process of a previous premium payment cycle.




2.
ASES: Administración de Seguros de Salud de Puerto Rico (the Puerto Rico Health
Insurance Administration (PRHIA)), the entity within the Government of Puerto
Rico responsible for oversight and administration of the Government Health Plan
(GHP) or its Agent.




3.
Auto-Assignment: The assignment of an Enrollee to a PMG and a PCP by ASES,
Contractor or Medicaid.




4.
Auto-Enrollment Process: The Enrollment of a Potential Enrollee in a GHP Plan
without any action by the Potential Enrollee, as provided in Article 5 of this
Contract.




5.
Business Day: Traditional workdays, including Monday, Tuesday, Wednesday,
Thursday and Friday. Puerto Rico’s holidays, as defined in the Law for
Compliance with the Fiscal Plan, Act No. 26 of April 29, 2017, or any other law
enacted during the duration of this Contract regarding this subject, are
excluded.




6.
Calendar Days: All seven days of the week.




7.
Cancellation Date: Is the date in which a member loses his or her eligibility
for the GHP Program. The Medicaid Office is the only entity with the authority
to cancel an enrollee’s eligibility.




8.
Centers for Medicare and Medicaid Services (“CMS”): The agency within the U.S.
Department of Health and Human Services which is responsible for the Medicare,
Medicaid and the Children’s Health Insurance Program (CHIP).




9.
Certification: A decision by the Puerto Rico Medicaid Office, that a person is
eligible for services under the GHP because the person is Medicaid Eligible,
CHIP Eligible, or a member of the State Population.




10.
Certification Date: As provided in Section 5.1.3 of this Contract, a decision by
the Puerto Rico Medicaid Program that a person is eligible for services under
the GHP Program because the person is Medicaid Eligible, CHIP Eligible, or a
member of the State Population. Some public employees and pensioners may enroll
in GHP without first receiving a Certification.




11.
Children’s Health Insurance Program (“CHIP”): The Children’s Health Insurance
Program established pursuant to Title XXI of the Social Security Act.




12.
CHIP Eligible: A child eligible to enroll in the GHP Program because he or she
is eligible for CHIP.



5

--------------------------------------------------------------------------------

13.
Contractor: The Managed Care Organization that is a Party of this Contract,
licensed as an insurer by the Puerto Rico Commissioner of Insurance (“PRICO”),
which contracts hereunder with ASES under the GHP program for the provision of
Covered Services and Benefits to Enrollees on the basis of PMPM Payments.




14.
Coverage Code: Code assigned by the Puerto Rico Medicaid Office to eligible
beneficiaries, according to Federal, CHIP and State indigence criteria. Under
GHP, the coverage code will coincide with the Plan Version.




15.
Covered Services: Those Medically Necessary health care services (listed in
Article 7 of this Contract) provided to Enrollees by Providers, the payment or
indemnification of which is covered under this Contract.




16.
Daily Basis: Each Business Day.




17.
Deemed Newborns: Children born to a mother with Medicaid or CHIP eligibility on
the date or delivery and are eligible from the date of birth. They will be
granted an eligibility period of thirteen (13) months.




18.
Disenrollment: The termination of an individual’s enrollment in GHP or a
Contractor. In the latter, the Enrollee will maintain their eligibility but will
not be affiliated to any contractor.




19.
Domestic Violence Population: Certain survivors of domestic violence referred by
the Office of the Women’s Advocate




20.
Dual Eligible Enrollee: An Enrollee or potential enrollee eligible for both
Medicaid and Medicare.




21.
Effective Date of Disenrollment: The date on which an Enrollee ceases to be
covered under the Contractor’s plan, either because of an eligibility
termination (cancellation) or because of a request for disenrollment coming from
the MCO or from the Enrollee.




22.
Effective Date of Eligibility: It is the start date of an eligibility period. It
is assign by the Medicaid Office according to the evaluation performed and
eligibility program determined (CHIP, Medicaid, State population).




23.
Effective Date of Contractor Change: It is the start date of the enrollment of
an enrollee in a selected Contractor. For changes made in the first twenty days
of the month the Contractor enrollment will become effective in the first day of
the month following the Contractor selection. For Contractor changes made after
the first twenty days of the month the Contractor enrollment will be effective
on the first day of the subsequent month (20 Days Rule).



6

--------------------------------------------------------------------------------

24.
Enrollment Effective Date (Contractor Effective Date): The date in which the
eligible enrollee is enrolled in the contracted Contractor. This date considers
the eligibility effective date or the Contractor change effective date.




25.
Enrollee Seed Sets: These are groups of the GHP eligible by the auto-assignment
algorithm execution date which are classified by their eligibility expiration
date and Medicaid cancellation date. These groups are assigned to the contracted
Contractors and define the delivery packages sent to the Contractors during the
auto-assignment maintenance period.




26.
Eligibility: Eligibility is determined by the Medicaid Office of the Puerto Rico
Department of Health.




27.
Eligible Person: A person eligible to enroll in the GHP Program, as provided in
Section 1.3.1 of this Contract, by virtue of being Medicaid Eligible, CHIP
Eligible, or an Other Eligible Person.




28.
Enrollee: A person who is enrolled in a Contractor’s GHP Plan, as provided in
this Contract, and who, by virtue of relevant Federal and Puerto Rico laws and
regulations, is an Eligible Person listed in Section 1.3.1 of the Contract.




29.
Enrollment: The process by which an Eligible Person becomes an Enrollee of the
Contractor’s Plan.




30.
Federal Category: Classification established by the Puerto Rico Medicaid Office
for an Enrollee, according to established criteria of indigence levels. This
category includes the population that benefits from the Medicaid and CHIP
programs.




31.
Foster Care Population: Children who are in the custody of the Department of
Family’s ADFAN Program and enrolled in the GHP.




32.
Government Health Insurance Plan (GHP): The government health services program
(formerly referred to as “La Reforma” or “MI Salud”) offered by the Government,
and administered by ASES, which serves a mixed population of Medicaid Eligible,
CHIP Eligible, and Other Eligible Persons, and emphasizes integrated delivery of
physical and Behavioral Health services.





33.
GHP Welcome Package: The first welcome package that a Contractor sends to
Enrollees upon enrollment.




34.
Health Insurance Claim Number (HICN): Previously it was a Medicare enrollee’s
identification number and appeared in the enrollee’s insurance card. A new
Medicare Enrollee Identifier (MBI) replaced the SSN-based Health Insurance Claim
Number (HICN) on the new Medicare cards for Medicare transactions like billing,
eligibility status, and claim status.



7

--------------------------------------------------------------------------------

35.
Identification Card (ID): A card bearing an Enrollee’s name, contract number,
and co-payment amounts, and a customer service telephone number, which is used
to identify the Enrollee in connection with the provision of services.




36.
Initial Auto-Enrollment: The process by which an Eligible Person enrolled with a
GHP contractor prior to November 1, 2018 is Auto-Enrolled with a contractor by
ASES with an effective date of November 1, 2018.




37.
Initial Auto-Enrollment Enrollee: An Eligible Person enrolled prior to November
1, 2018 with a GHP contractor who is Auto-Enrolled with a contractor by ASES
with an effective date of November 1, 2018.




38.
Managed Care Organization (MCO): An entity that is organized for the purpose of
providing health care and is licensed as an insurer by the Puerto Rico
Commissioner of Insurance (“PRICO”), which contracts with ASES for the provision
of Covered Services and Benefits Island-wide on the basis of PMPM Payments,
under the GHP program.





39.
MA-10: Form issued by the Puerto Rico Medicaid Office, entitled “Notice of
Action Taken or Application and/or Recertification” containing the Certification
decision (whether a person was determined eligible or ineligible for Medicaid,
CHIP, or the State Population).




40.
Medicaid: The medical assistance federal/state joint government program
established by Title XIX of the Social Security Act.




41.
Medicaid Eligible: An individual eligible to receive services under Medicaid,
who is eligible, on this basis, to enroll in the GHP Program.




42.
Medically Necessary Services: Those services that meet the definition found in
Section 7.2 of this Contract.




43.
Medicare: The Federal Program of medical assistance for persons over sixty-five
(65) and certain disabled persons under Title XVIII of the Social Security Act.




44.
Medicare Beneficiaries: People older than sixty-five (65) years of age or
disabled or people who have end state renal disease (ESRD), who are eligible for
Medicare Part A coverage which covers hospital services or Parts A and B, which
cover hospital, ambulatory and medical care services.




45.
Medicare Part A: The part of the Medicare program that covers inpatient hospital
stays, skilled nursing facilities, home health and hospice care.




46.
Medicare Part B: The part of the Medicare program that covers physician,
laboratories, outpatient, and preventive services.



8

--------------------------------------------------------------------------------

47.
Medicare Part C: The part of the Medicare program that permits Medicare
recipients to select coverage among various private insurance plans.




48.
Medicare Part D: The Medicare prescription outpatient drug benefit.




49.
National Provider Identifier (“NPI”): The 10-digit unique-identifier numbering
system for Providers created by the Centers for Medicare & Medicaid Services
(CMS), through the National Plan and Provider Enumeration System.




50.
Newborn: A child born during the GHP eligibility period of his/her mother. For
Federal beneficiaries the eligibility effective date corresponds to the date of
birth or up to tree retroactive eligibility periods. For Commonwealth
beneficiaries, the eligibility effective date corresponds to the certification
date. It is required that the mother submit the newborn for Medicaid eligibility
certification no later than ninety (90) days after the date of birth.




51.
New Enrollee: An Eligible Person who became a Potential Enrollee after November
1, 2018..




52.
Open Enrollment: A period of ninety (90) Calendar Days in which Enrollees have
one (1) opportunity to select a different contractor, without cause, as set
forth in Section 5.2.5 of the Contract.




53.
PCP Effective Date: Date on which a PCP1 or PCP2 enrollment becomes effective.




54.
Plan Type: Code 01 to identify members with GHP.




55.
Plan Version: Product identification number that corresponds with the Plan Type.
For GHP, the Plan Version will be the same as the code assigned to the
beneficiaries by the Medicaid Office.




56.
PMPM Premium (“Per Member Per Month (PMPM)” Payment): The fixed monthly amount
that the Contracted Contractor is paid by ASES for each Enrollee to ensure that
benefits under this contract are provided. This payment is made regardless of
whether the enrollee receives benefits during the period covered by the payment.




57.
Potential Enrollee: A person who has been certified by the Puerto Rico Medicaid
Office as eligible to enroll in the GHP (whether on the basis of Medicaid
Eligibility, CHIP eligibility or eligibility as a member of the Commonwealth
Population), but who has not been yet enrolled with the Contracted Contractor.




58.
Primary Care Physician (PCP): A licensed medical doctor (MD) who is a Provider
and who, within the scope of practice and in accordance with Puerto Rico
Certification and licensure requirements, is responsible for providing all
required Primary Care to Enrollees. The PCP is responsible for determining
services required by Enrollees, provides continuity of care, and provides
Referrals for Enrollees when Medically Necessary. A PCP may be a general
practitioner, family physician, internal medicine physician,
obstetrician/gynecologist, or pediatrician.



9

--------------------------------------------------------------------------------

59.
Primary Medical Group (PMG): A grouping of associated Primary Care Physicians
and other Providers for the delivery of services to GHP Enrollees using a
coordinated care model. PMGs may be organized as Provider care organizations, or
as another group of Providers who have contractually agreed to offer a
coordinated care model to GHP Enrollees under the terms of this Contract.




60.
Process Date: For the export file (.exp) it is the date related to the daily run
process. For the enrollment files (.sus) it is the date in which the changes in
the enrollment records were processed at the Contractor.




61.
Prorated Payment: A back payment that covers a fraction of the month prior to
the month in which the premium payment is made. The prorated payments only apply
to the Contractors specifically during the first eligibility month of the
Commonwealth Population and newborns. The concept of prorated payments also
applies to the adjusted payments considering the different reasons that trigger
cancellations.




62.
Provider: Any physician, hospital, facility, or other Health Care Provider who
is licensed or otherwise authorized to provide physical or Behavioral Health
Services in the jurisdiction in which they are furnished.




63.
Puerto Rico Medicaid Office (or “Medicaid Office”): The subdivision of the
Health Department that conducts eligibility determinations and offer a
Contractor selection after a favorable outcome of such determination under GHP
for Medicaid, CHIP, and the State Population programs.




64.
Recertification: A determination by the Puerto Rico Medicaid Program that a
person previously enrolled in the GHP subsequently received a Negative
Redetermination Decision, is again eligible for services under the GHP Program..




65.
Redetermination: The periodic Redetermination of eligibility of an individual
for Medicaid, CHIP, or the State Population, conducted by the Puerto Rico
Medicaid Program.




66.
Retroactive Payment: Refers to a payment that corresponds to a period prior to
the month in which the PMPM Payment is made.




67.
State Population (or “Commonwealth Population”): A group eligible to participate
in the GHP as Other Eligible Persons, with no Federal participation supporting
the cost of their coverage, which is comprised of low-income persons and other
groups listed in Section 1.3.1.2.1 of the contract.




68.
SYSPREM: System that provides for the enrollment of an enrollee in historical
data. It allows the update and/or enrollment of data that corresponds to
eligibility periods prior to the cancellation period of the eligibility of an
enrollee or before an enrollment to a different Contractor comes into effect.



10

--------------------------------------------------------------------------------

III. MEDICAID ELIGIBILITY PROCESSES



--------------------------------------------------------------------------------



A. Eligibility Determination


The Medicaid Office, which administers the Puerto Rico Medicaid Assistance
Program, is the state plan agency with authority to determine whether a person
is eligible to receive covered services under the GHP. Enrollees may be
determined eligible to participate in the GHP as either a Federally-funded
Medicaid beneficiary (Federal), Federally-funded CHIP beneficiary (CHIP), or be
determined eligible as a State Population beneficiary (State). For both Medicaid
and CHIP populations, eligibility criteria are established in the State Plan and
in cooperation with CMS. For State beneficiaries, eligibility requirements are
established by the Medicaid Program, except for public employees and pensioners
included in Other Eligible Populations, which are determined by separate ASES
policies.


B. MA-10


Pursuant to Section 5.1.2 of the Contract, the Puerto Rico Medicaid Program’s
determination that a person is eligible for the GHP is contained on Form MA-10,
titled “Notification of Action Taken on Application and/or Recertification.” A
person who has received an MA-10 is referred to as a “Potential Enrollee.”


The Potential Enrollee may access Covered Services using the MA-10 as a
temporary Enrollee ID Card from the first day of the eligibility period
specified on the MA-10 even if the person has not received an Enrollee ID Card.
Only Medicaid, CHIP, and State Enrollees receive an MA-10 and may access Covered
Services with the MA-10 as a temporary Enrollee ID Card. A Form MA-10 will be
provided for each Household Potential Enrollee included in the Application and
the authorized contact member.


The MA-10 form is valid for the eligibility period identified on Form MA-10 and
may be used for a period of thirty (30) calendar days from the date of
Certification for the purpose of demonstrating eligibility. See Attachment 9,
MA-10 Form.


11

--------------------------------------------------------------------------------

C. Effective Date of Eligibility


1.   Federal Program Enrollee (Medicaid or CHIP)


The Effective Date of Eligibility for purposes of a Medicaid or CHIP Potential
Enrollee is the first day of the month in which the Medicaid Office determines
eligibility. This should be the same date indicated as the eligibility period on
the Form MA-10.


The eligibility period specified on Form MA-10 may be a retroactive eligibility
period which is up to three (3) months before the first day of the month in
which the Potential Enrollee submits its eligibility application with the
Medicaid Office for the Medicaid and CHIP populations only during which services
can be retroactively covered. Retroactivity on the Effective Date of Eligibility
is granted when the Potential Enrollee indicates that he/she incurred medical
expenses prior to the current eligibility period, including any Medicaid or CHIP
covered service(s) that is related to medications or services that elicit
pharmacy expenses and that has not been paid for. The Effective Date of
Eligibility will be within three (3) months before the month in which the
Potential Enrollee is applying. If the Potential Enrollee is Medicaid or CHIP
eligible in the month in which the service was eligible, the Potential Enrollee
will be granted retroactive eligibility. The retroactive benefit does not apply
to eligible State beneficiaries. Retroactive eligibility is evaluated to all
Medicaid and CHIP Potential Enrollees that notify the Medicaid Office of their
medical expenses and/or services utilization during the allowable three (3)
month period. Note, a Potential Enrollee could be classified as a State Enrollee
for their current eligibility period but be classified as a Federal Enrollee for
any of the retroactive eligibility periods. The Medicaid Office will evaluate
each retroactive month separately which may result, with different coverage
code(s) or eligibility classification(s) from one retroactive month to another.


When an Enrollee re-certification is filed, and the Enrollee is again eligible,
as determined by the Medicaid Office, the Effective Date of Eligibility for the
subsequent period is generally the 1st of the month after eligibility expires
from the previous eligibility period. If an Enrollee does not apply for
Re-certification at the Medicaid Office once his/her eligibility period has
expired, the eligibility for the GHP is lost. This will happen even in cases in
which the Enrollee’s eligibility was lost for at least one (1) day. The
Effective Date of Eligibility for a new eligibility period for these cases will
be the first (1st) day of the month of the new application for certification.


A person may apply for Medicaid/CHIP on behalf of a person who has died during
the same month in which they apply or up to three (3) months retroactively in
the event the person would have been eligible in those months. The eligibility
period will be from the first (1st) day of the month of the application until
the date of death. This provision does not apply to State beneficiaries.


12

--------------------------------------------------------------------------------

All Federal, CHIP and State pregnant women may have an eligibility period
greater than twelve (12) months when adding the required sixty (60) days of
postpartum coverage. The expiration date will be the last day of the month at
the end of these sixty (60) days.


2.   State Enrollees (State Category Beneficiaries)


The Effective Date of Eligibility for the State Population (see Section
1.3.1.2.1 of the Contract) is the eligibility period specified on the Form
MA-10, and Potential Enrollees are eligible to be enrolled as of that date.
Note, a Potential Enrollee could be classified as a State Enrollee for their
current eligibility period but be classified as a Federal Enrollee for any of
the retroactive eligibility periods. The Medicaid Office will evaluate each
retroactive month separately which may result, with different coverage code(s)
or eligibility classification(s) from one retroactive month to another.


Recertification for State Enrollees in which the Enrollee is found eligible
again, the Effective Date of Eligibility is the first (1st) day of the month
after the current eligibility expires. The date of certification for State
beneficiaries will be when the certification is completed. If a State Enrollee’s
eligibility period expires before re-certification, the State Enrollee’s
eligibility will be processed as a new case and the Effective Date of
Eligibility will be the new Effective Date of Eligibility provided in Form
MA-10. The State Enrollee may request a Contractor in the Medicaid Office for
the new eligibility period at the time of certification.


All Federal, CHIP and State pregnant women may have an eligibility period
greater than twelve (12) months when adding the required sixty (60) days of
postpartum coverage. The expiration date will be the last day of the month at
the end of these sixty (60) days.


D. Effective Date of Eligibility in the Case of Deemed Newborn


Table 1 Deemed Newborn’s Eligibility Guidelines
 

 
Mother’s Medicaid
Classification
 
Child’s
Medicaid
Classification
 
Child’s
Evaluation
Outcomes
 
Eligibility Outcomes
   
Federal at the time of birth
 
Deemed Newborn
 
Federal Deemed Newborn
 
Retroactive Eligibility from the date of birth or from twelve (12) months back,
whichever begins later
   
Evaluated and determined to be
 
Federally Evaluated
 
Federal/CHIP
  Retroactive Eligibility from the date of birth  



13

--------------------------------------------------------------------------------

 
Mother’s Medicaid
Classification
 
Child’s
Medicaid
Classification
 
Child’s
Evaluation
Outcomes
 
Eligibility Outcomes
   
Federal at the time of birth
 


 


 
or from three (3) months back, whichever begins later
       
Federal Deemed Newborn
 
Retroactive Eligibility from the date of birth or from twelve (12) months back,
whichever begins later
   
Not Eligible or State or Evaluated and determined to be State at the time of
birth
 
Independently Evaluated
 
Federal/CHIP
 
Retroactive Eligibility from the date of birth or from three (3) months back,
whichever begins later
       
State
 
Eligible from the Effective Date of Eligibility as noted on Form MA-10
 



As described in Table 1, if a mother is Federal at the time of birth the newborn
is classified as a Deemed Newborn, enrolled in the mother’s MCO and granted
retroactive eligibility from the date of birth up to twelve (12) months. These
cases will be identified in the eligibility record by including a letter ‘N’
(Deemed Newborn) in the second position in the Group Code field.


In the event that the mother is not currently eligible but is evaluated and
found to be Federal at the time of the newborn’s birth, the newborn will be
evaluated for Federal eligibility and could be classified as either Federal,
which would provide retroactive eligibility from the date of birth or from three
(3) months back, whichever begins later, or Federal Deemed Newborn which would
provide retroactive eligibility from the date of birth or from twelve (12)
months back, whichever begins later.


If the mother, on the other hand, is not eligible or either State or Evaluated
and determined to be State at the time of birth, the child will be evaluated
independently. If the evaluation of the child results in federal classification,
he or she will be granted retroactive eligibility from the date of birth or from
three (3) months back, whichever begins later. If the result is State funded
enrollment in the program, the child will be granted eligibility from the
certification date.


14

--------------------------------------------------------------------------------

E. Medicaid/CHIP Retroactive Eligibility


1.  Medicaid/CHIP Retroactive Eligibility Period Effective Date


Under Medicaid or CHIP, the Effective Date of Eligibility corresponds to a
retroactive period determined month by month. Each retroactive period or record
shall correspond to one (1) calendar month. The Medicaid Office may grant up to
four (4) eligibility periods for the same enrollee which may be comprised of
three (3) retroactive periods and one (1) record for the current period. Each
record of retroactivity will mark the beginning and end of the eligibility in
relation to the period to which it corresponds. That is, each of the retroactive
periods of eligibility granted will determine the start and completion of the
Eligibility Effective Date for that particular period. See Table 1.


Retroactive eligibility periods prior to November 1, 2018 will correspond to the
contracted MCO for the appropriate region according to the previous contract.


Retroactive Eligibility periods with effective date before Go Live will not be
assigned a Contractor. For these cases, the Carrier, Carrier_eff_date, PCP,
PCP_eff_date, PMG y PMG_eff_eff_date data fields will be left blank.


Table 2: Retroactive Eligibility Period Scenarios
 

 
Eligibility Period
X = indicates included period of each eligibility scenario
 
Current Period
X
X
X
X
       
Retroactive Period 1
 
X
X
X
X
X
X
 
Retroactive Period 2
 
X
X
 
X
X
   
Retroactive Period 3
 
X
   
X
   



2.  Group of Records of Retroactive Periods


Each retroactive eligibility period involves a group of records. This
information is sent to the Contractor on a daily basis in an Export (.exp) file.
ASES could receive, for a single enrollee labeled as Federal (Medicaid, CHIP),
up to three (3) retroactive eligibility enrollment records and one (1) current
eligibility enrollment record in an enrollments file. A member may be eligible
for one (1) to three (3) retroactive periods and not be eligible for the current
term. In this case, sets of records for the retroactive periods may be received
but none for the current eligibility period. Retroactive eligibility period will
be from the first day of the month of retroactive eligibility until the last day
of the month of retroactivity. An exception to this, will be first retroactive
month for a newborn, which will begin with the date of birth.


15

--------------------------------------------------------------------------------

Each retroactivity period is evaluated separately. That is the evaluation of the
retroactive eligibility period is independent from that of the current period. A
member can have retroactive eligibility periods and not be currently eligible.
Therefore, there can be a change in coverage from one period to the next.


Retroactive eligibility periods will be confirmed and sent to the Contractors in
the daily eligibility file (.exp). Each period will have a group of records
labeled with the ‘1’, ‘2’, ‘3’ indicators in the Tran_id column. The indicators
are unrelated to the order of the periods; they are only used to unify the group
of records. These retroactive eligibility periods do not necessarily correspond
to consecutives eligibility periods.


F. Enrollee Recertification


After a period of eligibility is granted to an Enrollee, two (2) or three (3)
months in advance of the Eligibility Expiration Date, the Enrollee will undergo
a Recertification Process, for a new eligibility period, that will be carried
out by the Medicaid Office. This will allow the renewal of the covered services
for the next period of twelve (12) months. The Re-certification Effective Date
refers to the date Medicaid re-evaluates an Enrollee’s eligibility. This date is
provided on the Form MA-10. The Eligibility Expiration Date refers to the
expiration date of the eligibility period granted to the enrollee by the
Medicaid Office. A Federal and State enrollee which is recertified, will have
its current eligibility period observed and will have a future Effective Date of
Eligibility in the MA-10 for its next eligibility period which will start the
next day after the current eligibility period expires.


G. Termination of Eligibility (Eligibility Cancellations)


Only the Medicaid Office may cancel and provide notice of the cancellation of an
enrollee’s eligibility. In the recertification process, all the beneficiaries
that receive a negative eligibility determination for GHP will continue to be
eligible to receive services under the GHP until the eligibility expiration date
has been reached. The cancellation of health services transaction due to the
expiration of the eligibility period will be notified by the Medicaid Office and
will be reflected in the ASES databases on the last day of each month.


On a daily basis, ASES receives from Medicaid a file with the eligibility status
of the beneficiaries. In such cases, ASES will send to the Contractors the
contents of the files of those beneficiaries who have received a Negative
Redetermination Decision within a period of twenty-four (24) hours or one (1)
business day from the time it receives the file from the Medicaid Office. Note
timeframes are subject to change at ASES, in the event of extraordinary
circumstances, periods of maintenance or other unforeseen circumstances.


16

--------------------------------------------------------------------------------

The termination of the eligibility period is marked by either the Expiration
Date or the Medicaid Cancellation Date. At the moment of a certification or
recertification of a member, an Expiration Date is established. If the
eligibility of a member is extended for any of the reasons explained later in
this document, the expected termination of such extension will be expressed
through the Medicaid Cancellation Date. Also, if the eligibility period of a
member, extended or not, is terminated before the Expiration Date (for example,
by the death of an enrollee, members identified in the PARIS file, or by
voluntary resignation) or a previously stated Medicaid Cancellation Date (for
example, by a pregnancy that ended prematurely), the date for the real
cancellation of the eligibility period of a member will be stated in the
Medicaid Cancellation Date. The ASES System identifies the cancellations, in the
export file, with the letter “I” in the transaction_id field.


H. Appeals Processes


1.  Appeals Process for Re-Certification


When an enrollee does not qualify during his/her re-certification process,
he/she has the right to appeal his/her eligibility’s negative redetermination
within a term of fifteen (15) days. If a previously eligible Medicaid or CHIP
member appeals within fifteen (15) days of an adverse eligibility determination,
content “A” (In Appeal) or “X” will be sent to the insurance Contractor in the
Extension_flag field. The member may not be cancelled during the appeals process
even if the expiration date passes. When the appealing process is completed,
Medicaid will send an update of the member’s status to ASES. If the appeal is
presented after the first fifteen (15) calendar days after the adverse
eligibility determination, no extension will be issued. In this case, a
cancellation will be received from Medicaid.


The following are the possible outcomes of the appeal process:


(a)       If the appeal is found to be in favor of the enrollee: the expiration
date will be updated to the appropriate one. He/she will be identified as
eligible and the record marking the termination of the appeals process will be
labeled with a “U” and will reflect a new eligibility period. If there were to
be a change in coverage, a new enrollment with the new plan version must be
sent, just as is currently done.


(b)       If the appeal is found to be against the enrollee the Medicaid Office
will send a cancellation with the original expiration date. He/she will be
identified as ineligible, the termination of the appeals process will be labeled
with an “N” and the Medicaid Cancellation Date will contain the corresponding
cancellation date. The Contractor will keep offering services to the enrollee
until it receives the cancellation in the eligibility file sent by ASES. ASES
will continue paying premiums until the cancellation is received from Medicaid
Office. Only Medicaid Office may cancel an enrollee. The cancellation’s
effective date will reflect the date that Medicaid specifies in the Medicaid
Cancellation Date field if it differs from the eligibility expiration date.


17

--------------------------------------------------------------------------------

(c)       If the appeal is resolved only after a cancellation, the Contractor
will receive the eligibility information only if the appeal is in favor of the
enrollee and with updated dates with the new eligibility period.


2.  Appealing at a Certification (either new or not active at the time)


If a person who is not active in the Medicaid Program requests eligibility and
he/she does not qualify, he/she has the right to appeal the result of the
evaluation. This type of appeal is an internal Medicaid Office process. The
Medicaid Office will not send to ASES records of these processes unless the
appeal is decided in the person’s favor. In the case of Medicaid or CHIP
eligible beneficiaries, a group of records will arrive with an effective date
that may be retroactive to the first day of the month corresponding to the
certification date. If more than three (3) months has passed, the Contractor
will treat the enrollment as an emergency (special enroll = ‘E’). For these
cases, Medicaid will not send the retroactive eligibility in separate
transactions. In the event the person is certified as a state funded State
enrollee, the date of eligibility after a favorable appeal shall be prospective
from the date of the favorable determination.


I. Eligibility Extensions


When Medicaid grants an eligibility extension, the date in which the extension
expires is included in the Medicaid Cancellation Date field at the Family
Eligibility table. For these cases, the Eligibility Expiration Date field is not
updated since it encompasses the end of the original eligibility period granted
by Medicaid before the extension.


1.  Eligibility Extension Due to Pregnancy


If a pregnant woman is undergoing re-certification and she is determined to be
ineligible, she cannot be terminated the last day of the month in which
postpartum coverage expires. These cases will be labeled with the letter “P” in
the Extension flag field. The Medicaid Office will send ASES a cancellation
transaction at the appropriate point.


2.  Eligibility Extension Due to Natural Disaster


If a natural disaster occurs, a determination will be made by the Department of
Health’s Medicaid Program to extend the eligibility of the population affected.
The eligibility extension for natural disasters grants the extension period
approved by CMS to the affected member. These cases will be labeled with the
letter “H” in the Extension flag field. The Medicaid Office will send ASES an
update transaction at the appropriate date. The granted extension’s expected
expiration date will be held in the Medicaid Cancellation Date field. The
eligibility effective date and expiration date will not change because of the
extension granted.


18

--------------------------------------------------------------------------------

3.  Beneficiaries With More Than One Extension Type


If an enrollee qualifies for more than one (1) type of extension, the extensions
will be combined applying the extension with the longest eligibility period
extension stated through the Medicaid Cancellation Date and the extension that
grants the most benefits stated through the Extension Flag containing the
appropriate Extension Code. For example, if an enrollee is granted the extension
due to pregnancy and the extension due to a natural disaster, the extensions
will be combined and his or her eligibility will be extended because of the
natural disaster extension and will have the coverage benefits of the pregnancy
extension.


4.  Eligibility Extension Codes


N –Member eligibility period not extended
A – Member is amid an appeal process
U – Update to a member amid an appeal process. This states that the process has
reached an outcome.
H – Member eligibility extended due to the occurrence natural disaster
P – Member eligibility extended due to pregnancy status


5.  Member Eligibility Period Not Extended (N)


The enrollee does not have any type of extension. For these cases the Medicaid
Cancellation Date cannot have a future date.


IV. ENROLLMENT IN GHP CONTRACTORS

--------------------------------------------------------------------------------



A.  General Enrollment Requirements


The Contractor must coordinate with ASES, the Medicaid Office and the Enrollment
Counselor, as applicable, for all Enrollment and Disenrollment functions, as
required under Section 5.2.1 of the Contract.


The Contractor must guarantee the maintenance, functionality, and reliability of
all systems necessary for Enrollment and Disenrollment, pursuant to the Contract
and this Manual.


19

--------------------------------------------------------------------------------

B.  Auto-Enrollment Algorithm


ASES developed an Auto-Enrollment algorithm, in accordance with the requirements
in 42 CFR 438.54, designed to distribute the GHP population groups among GHP
Contractors, with the goal of preserving the relationship of the Enrollees with
their main healthcare providers. The algorithm prioritizes the enrollment of the
High Cost High Need population, followed by the Dual Eligible Enrollees, Special
Coverage Enrollees and the Non-Chronic Enrollees. The algorithm also seeks to
keep Enrollees sharing a dwelling place with the same Contractor. The algorithm
also takes into account Contractor capacity in order to accommodate enrollment
changes and fluctuations during the initial enrollment periods. These
considerations were factored in order to minimize Enrollee disruption as the GHP
moves to an Island-wide delivery system while maintaining an equitable
distribution of enrollment for all Contractors.


The Foster Care Population and Domestic Violence Population will be
Auto-Enrolled in one contractor’s plan and are not eligible to enroll into
another contractor’s plan.


C.  Effective Date of Enrollment


The Effective Date of Enrollment for all Initially Auto-Enrolled Enrollees is
November 1, 2018. Except as provided below, Enrollment, whether selected or
automatic, will be effective as of the same date as the date demarking the
beginning of the period of eligibility specified on Form MA-10 set forth in
Section 5.2.6 of the Contract.


The Effective Date of Enrollment for a newborn whose mother is Medicaid or CHIP
Eligible on the date of delivery (Deemed Newborn) is the date of his or her
birth. The Effective Date of Enrollment for a newborn whose mother is a State
Population Enrollee is the Effective Date of Eligibility established by the
Puerto Rico Medicaid Program. A newborn shall be Auto-Enrolled pursuant to the
procedures set forth in Section 5.2.7 of the Contract.


Changes in Enrollment requested by the Enrollee received during the first twenty
(20) Calendar Days of the month will be effective the first Calendar Day of the
following month (e.g., requests received January 10 will be effective February
1).


Changes in Enrollment received after the first twenty (20) Calendar Days of the
month will be effective the first Calendar Day of the second month following the
request to change Enrollment (e.g., requests received January 25 will be
effective March 1).


20

--------------------------------------------------------------------------------

D.  Term of Enrollment


The Term of Enrollment with the Contractor shall be a period of twelve (12)
consecutive months for all GHP Enrollees, unless a different contractor is
selected during the applicable Open Enrollment Period described in Section 5.2.5
of the Contract, and except in cases in which the Puerto Rico Medicaid Program
has designated an eligibility period shorter than twelve (12) months for an
Enrollee who is a Medicaid or CHIP Eligible or a member of the State Population,
in which case that same period shall also be considered the Enrollee’s Term of
Enrollment.


Such a shortened eligibility period may apply, at the discretion of the Puerto
Rico Medicaid Program, when an Enrollee is pregnant, is homeless, or anticipates
a change in status (such as receipt of unemployment benefits or in family
composition). Section 5.3.3 of the Contract controls the Effective Date of
Disenrollment.


Deemed Newborns have a Term of Enrollment of up to thirteen (13) months.


Pregnant Enrollees with a Term of Enrollment that expires during pregnancy or
within sixty (60) Calendar Days of the post-partum period have an extended Term
of Enrollment that expires on the last day of the month after sixty (60)
Calendar days counted from the beginning of the post-partum period.


Except as otherwise provided in Section 5.2 of the Contract, and notwithstanding
the Term of Enrollment provided in Section 5.2.3 of the Contract, Enrollees
remain enrolled with the same contractor until the occurrence of an event listed
in Section 5.3 of the Contract (Disenrollment).


E.  Contractor Notification Procedures Related to Redetermination


The Contractor must inform Enrollees who are Medicaid and CHIP Eligible and
members of the State Population of an impending Redetermination through written
notices. Such notices shall be provided ninety (90) Calendar Days, sixty (60)
Calendar Days, and thirty (30) Calendar Days before the scheduled date of the
Redetermination pursuant to Section 5.2.8 of the Contract.


F.  Enrollment Procedures


For all Enrollees except Newborns, the Contractor must comply with the
Auto-Enrollment process and issue to the Enrollee a notice informing the
Enrollee of the PMG and PCP they are assigned to and their rights to change the
PMG or PCP without cause during the applicable Open Enrollment Period.


21

--------------------------------------------------------------------------------

Following, the Effective Date of Enrollment, the Enrollee has 90 Calendar Days
to change his/her Auto-Assigned or Selected PMG and PCP without cause through
the Contractor. The Contractor can offer counseling and assistance to the
Enrollee in selecting a different PCP and PMG.


Enrollees under the Foster Care Population and Domestic Violence Population
classification are not assigned to a PCP or PMG.


The Contractor must issue the Enrollee ID Card and a notice of Enrollment, as
well as an Enrollee Handbook and Provider Directory either in paper or
electronic form, within five (5) Business Days of Enrollment pursuant to Section
5.2.6.2 of the Contract. The notice of enrollment must clearly state the
Effective Date of Enrollment. The notice of Enrollment will explain that the
Enrollee is entitled to receive Covered Services through the Contractor.


All Enrollees must be notified at least annually of their disenrollment rights
as set forth in Section 5.3 of the Contract and 42 CFR 438.56.


The Contractor must comply with 5.2.7 of the Contract regarding Procedures for
Auto-Enrollment of Newborns.


G.  Initial Membership Distribution


The Initially Auto-Enrolled Enrollees will be classified into Enrollee Seed Sets
using the Eligibility Expiration Date and Medicaid Cancellation Date as the
classification parameters.


This whole population will be processed for Contractor Auto-Enrollments, PMG and
PCP Auto-Assignments. These Seed Sets will be included then in Delivery Packages
that will contain the corresponding Enrollee Seed Set and Maintenance Set. The
Maintenance Set will be constituted by any existing Enrollee seed set updates or
new Enrollee information relayed by Medicaid before the Go-Live Date.


The period that begins on the Auto-Enrollment Algorithm Execution Date and
finishes the day before the GHP Go-Live Date is known as the Auto-Enrollment
Maintenance Period.


As Contractors receive these delivery packages with their corresponding
membership (enrollment), Contractors are expected to issue GHP Welcome Packages
to enrolled Enrollees and send the completed enrollment records to ASES as a
confirmation of that action.


22

--------------------------------------------------------------------------------

H.  Initial Open Enrollment Period


In the first year of GHP, Enrollees certified as GHP eligible (Federal and
State) and enrolled in the GHP prior to November 1, 2018, will be Auto-Enrolled
in a Contractor (Initial Auto-Enrollment Enrollees). ASES will determine a
Contractor’s initial enrollment by applying the auto-enrollment algorithm
described above.


As of day one of GHP Go-Live (November 1, 2018), Initially Auto-Enrolled
Enrollees will have one (1) opportunity to change contractors without cause
during their Open Enrollment Period, which shall begin on November 1, 2018 and
end on January 31, 2019.


I. Enrollee Selection of Contractor


1.  Initial Open Enrollment Period


Initially Auto-Enrolled Enrollees will have one (1) opportunity to change
(select) contractors without cause during their Open Enrollment Period, which
shall begin on November 1, 2018 and end on January 31, 2019. ASES will determine
a Contractor’s initial enrollment by applying the Auto-Enrollment algorithm
described above. If the Enrollee does not make a change in contractor during the
Initial Open Enrollment Period, the Enrollee will remain enrolled with his/her
Auto-Enrolled contractor until Annual Open Enrollment Period described in
Section 5.2.5.3 of the Contract, unless the Enrollee disenrolls from the
contractor due to for cause disenrollment reasons as specified in Section 5.3.5
of the Contract.


2. Open Enrollment Period for New Enrollees


New Enrollees to the GHP will have the opportunity to select a contractor during
the Medicaid eligibility process with the Puerto Rico Medicaid Program. If the
New Enrollee does not select a Contractor, the Puerto Rico Medicaid Program will
select a Contractor on behalf of the New Enrollee using an algorithm based on a
Round-Robin order arrangement. New Enrollees shall be permitted to select a
different Contractor once without cause, regardless of how the initial selection
of the Contractor was made, during their Open Enrollment Period, which shall
begin on the New Enrollee’s Eligibility Certification Date and will extend for a
period of ninety (90) days.


3. Annual Open Enrollment Periods


Each year, the GHP provides Enrollees with an Annual Open Enrollment Period. The
Annual Open Enrollment Period consists of three (3) months from November 1
through January 31 of the following year. All Enrollees will have the
opportunity to select a contractor without cause during the Annual Open
Enrollment period. If the Enrollee does not make a change in contractor during
the Annual Open Enrollment Period, the Enrollee will remain enrolled with
his/her current contractor.


23

--------------------------------------------------------------------------------

Annual Open Enrollment Periods:



  ·
Year 1: November 1st 2018 through January 31st 2019 (Initial Year)

 


·
Year 2: November 1st 2019 through January 31st 2020

 


·
Year 3: November 1st 2020 through January 31st  2021

 


·
Year 4: November 1st 2021 through January 31st 2022 (Option Year)



During each Annual Open Enrollment Period, all Enrollees will have one (1)
opportunity to change contractors without cause during their Annual Open
Enrollment Period. If a New Enrollee’s Open Enrollment Period pursuant to
Section 5.2.5.2 of the Contract coincides with the Annual Open Enrollment
Period, the Open Enrollment Period in Section 5.2.5.2 controls.


When an Enrollee ceases to be part of the Domestic Violence or Foster Care
population but continues to be an Eligible Person, the Enrollee may select a new
contractor during an Open Enrollment Period.


When an Enrollee ceases to be eligible for the Platino Program but continues to
be an Eligible Person, the Enrollee may select a new contractor during an Open
Enrollment Period and must follow the for cause processes described in Section
5.3.5.4 of the Contract.


24

--------------------------------------------------------------------------------

Figure 1 Illustration of Initial Auto Enrollment Operations

[image00007.jpg]

Illustration of Initial Auto Enrollment Operations


[image00008.jpg]


25

--------------------------------------------------------------------------------

Figure 2 Illustration of New Enrollee Enrollment Operations


[image00009.jpg]


26

--------------------------------------------------------------------------------

Figure 3 Illustration of Open Enrollment Operations


[image00010.jpg]


27

--------------------------------------------------------------------------------

V. ENROLLMENT COUNSELOR OPERATIONS

--------------------------------------------------------------------------------



ASES has procured Enrollment Counselor functions, available in-person at
Medicaid Offices, by toll-free number and online, to help Enrollees understand
the GHP and make informed choices for contractor enrollment. It is at the
Enrollee’s option to receive the services of the Enrollment Counselor. If any
Enrollee actively selects a contractor during the applicable Open Enrollment
Period (or at point of eligibility application for New Enrollees), the
Enrollment Counselor will record the selected contractor and such information
will be provided to ASES, through an enrollment (.sus) file, to formalize the
enrollment process.


On an ongoing basis, Enrollees will have access to a Counselor to select a
Contractor, PMG and PCP. New Enrollees and re-certified Enrollees will be able
to select a Contractor taking into account the availability of an enrollment
spot within the capacity of each Contractor and available PCPs. The Effective
Date of Enrollment of the Contractor, PCP and PMG will coincide with the
Effective Date of Eligibility pursuant to Section 5.2.2 of the Contract and as
determined at the Medicaid Office. New and re-certified Enrollees are entitled
to assistance by the Enrollment Counselor during the Open Enrollment Period
applicable to each population regarding selection of a Contractor, PCP and PMG.


VI. DATA EXCHANGE BETWEEN MEDICAID, ASES AND CONTRACTORS

--------------------------------------------------------------------------------



The following sections provides an overview of data exchange information between
Medicaid, ASES and the Contractors. For specific data layout information, refer
to Attachment 9 with the referenced layout files.


A. Data Exchange Between Medicaid, ASES and the Contractors


1.  Medicaid and ASES Data Exchange (.ref file)


Under GHP, at the end of the certification process at Medicaid, a New Enrollee
will have the opportunity to select a Contractor and the Medicaid Office will
relay the resulting selection to ASES. The information relayed to ASES will
include any eligibility information resulting from the process and the
Contractor selection or auto enrollment.


2.  ASES and the Contractors Data Exchange (.exp file)


The eligibility files from Medicaid (.ref) mentioned in the previous section are
entered into the daily run cycle and are evaluated through an editing and
verification program at the Information Systems Office at ASES. After receiving
and processing the eligibility and Contractor data of each enrollee, ASES
creates an electronic record that includes information which the Contractor can
use to enroll the enrollee, such as information about the Plan Type (Federal or
State) and Plan Version (coverage code) along with their respective effective
dates and other related data elements. On a daily basis, ASES sends accepted
enrollments, new eligibility, updates and cancellations data to Contractors in a
file (.exp)


28

--------------------------------------------------------------------------------

Following receipt of the contractor’s file, the contractor is required to send
ID cards along with a GHP Welcome Package, to the new enrollees by postal mail
in five (5) business days pursuant to Section 5.2.6.2 of the Contract.


The Enrollee, in turn, has ninety (90) days to request a change of the MCO, PCP
and or PMG. The Contractor then produces the electronic enrollment record and
submits it to ASES in a file (.sus) that accounts for the enrollments made. If
either the Coverage Code, PCP or PMG of the enrollee changes, the Contractor
must send an enrollment record to ASES reflecting the change as a confirmation
of issuing a new plan identification card and sending it to the enrollee.


Generally, Contractors have a one business day to remit enrollment records to
ASES. They must notify ASES of the information about the new Enrollees and send
information about any changes performed on a record previously enrolled. Such
notification must be sent on the next business day.


When an enrollee’s data sent to a given Contractor is received with a different
Contractor code than the one for the Contractor receiving the data, it means
that the enrollee has been enrolled with a different Contractor. In this case,
the previous Contractor must perform a disenrollment of the enrollee in its
database. For these cases the Carrier Effective Date will be modified and the
transaction will be sent to both contractors. The Tran_ID value for this
transactions will be “E”.


In the case that the Contractor has to update the information previously sent to
ASES in relation to a new enrollment, or when it is appropriate to add a new
enrollee that has been previously omitted, that update must occur the next
business day after the information has been updated or that a new enrollee has
been added. In these cases, ASES reserves the right not to accept new additions
or corrections to the enrollment data after two (2) business days after the
Effective Date of the Enrollment indicated in the Contractor’s notification to
ASES. Likewise, he Enrollee’s PMG and/or PCP changes will take effect as stated
in Section 5.4 of the Contract.


Records that are accepted without errors during the editing process are updated
in the databases at ASES and the beneficiaries are duly enrolled. Any record
that is accepted during the editing and verification processes will be stored in
the ASES database tables.


29

--------------------------------------------------------------------------------

The records for the rejected enrollments are returned to the Contractor with the
applicable reject codes in a file (.rjc) on a daily basis. The Contractor must
correct any errors in the enrollment record and send the information back to
ASES in a file (.sus) within two (2) business days. ASES will only pay the
premiums related to those beneficiaries who are enrolled in the databases at
ASES. Therefore, the execution of the payment of the corresponding premium for
these rejected records will be delayed until the enrollment records are sent
back with the correction of the indicated errors. It is important that the
Contractor sends the corrected enrollment records within the timeframe specified
no later than two (2) business days past the date on which ASES notifies the
Contractor of the rejected subscriptions, after which the Contractor could start
losing premium payments, as stated in Section 5.3.10 of the Contract.


ASES will identify late transactions by comparing the date of the rejection and
the date of the resubmission. If the rejected transaction is reconciled, resent
and accepted within the timeframe specified at Section 5.3.10 of the Contract,
no payment suspension will occur. If it does not occur within two (2) days, it
will be included for prospective payment, which shall be prorated from the day
the file is accepted. Applies to Trans_ID V, E, C, but not Special Enrolls N, E,
T.


During the premium payments process, the enrollments received during the month
before the process run are considered.


The exchange of data regarding eligibility and enrollment processes between the
Medicaid Office, ASES and the contracted Contractors occurs on a daily basis. In
Figure 4, which is provided below, the information exchange processes described
in the previous subsections are presented.


30

--------------------------------------------------------------------------------

Figure 4 Medicaid/ASES/Contractors Data Flow


[image00011.jpg]


31

--------------------------------------------------------------------------------

B. Enrollment Files



 
ENROLLMENT FILE [CCYYMMDD.sus]
   
a. CC = Contractor Code
   
b. YY = Year
   
c. MM = Month
   
d. DD = Day
   
e. .sus = Identifies the file as an enrollment file. The enrollment file may
contain records belonging to any of the regions contracted by the Contractor.
   
Notes:
✓ Files received at 9:00 am are entered in the ASES daily cycle.
✓ If a file is received after 9:00 am, it will be entered in the next day’s
cycle.
See File Layout Attachment – Enrollment Record Layout (.sus)
 




 
ELIGIBILITY FILE [VYYMMDD.ref]
   
a. V = indicates that it is an eligibility file
   
b. YY = Year
   
c. MM = Month
   
d. DD = Day
   
e. .ref = Indicates that it is a file containing the records of the
beneficiaries’ eligibility.
 




 
DATA EXPORT FILE [CCYYMMDD.exp]
   
b. CC = Contractor code
   
c. YY = Year
   
d. MM = Month
   
e. DD = Day
   
f. .exp = Indicates that it is a file containing all the eligibility and
enrollment transactions processed during the daily run.
See File Layout Attachment – Carrier Eligibility File Layout (.exp)
 




 
REJECTED ENROLLMENTS FILE [*.rjc]
   
a. CC= Contractor Code
   
b. YY = Year
   
c. MM = Month
   
d. DD = Day
   
e. .rjc= Indicates that it is a file containing the records of the beneficiaries
who have been rejected.
   
Notes: ASES will continue to run a separate edition and update cycle for each
region. Enrollments are filtered through various editing and verification
programs and identified as valid or rejected. This process produces a file
(.rjc) that contains all the records that are rejected.
See File Layout Attachment – Rejected Enrollment (.rjc)
Note the (.rjc) and (.sus) share the same layout structure.
 



32

--------------------------------------------------------------------------------

Although geographic regions are no longer applicable, geographic regions will
still be used for the nomenclature of the files that are sent to the Contractors
and the internal processes of ASES.


C.  GHP Enrollment


In order for an enrollment record to be accepted during the editing and
validation processes, it is important to take into account the following
considerations regarding concepts related to the enrollment processes:


1.  Effective Date of Enrollment


a.  The Contractor Effective Date


Please consult Section IV of this Manual and Section 5.2.2 of the Contract for a
discussion of Effective Dates of Enrollment.


b.  The PCP1, PCP2 and PMG Effective Dates


In cases of new Enrollees, the PCP1, PCP2 and PMG Effective Dates will match the
Eligibility Effective Date. If a change for any of the PCPs or the PMG is
performed through the Contractor, the Contractor will follow the specifications
described under Section 5.4 of the contract where the management of those
changes is defined.


The initial assignment of a PCP2 will only be effectuated through the Contractor
and it will be responsible of indicating the PCP2 Effective Date in the
enrollment record. It is under consideration if during Contractor changes, an
attempt to conserve the PCP2 will be made.


c.  Plan Version/Coverage Code Effective Date


The coverage code only will change during the recertification process performed
by Medicaid. When a recertification is performed, the Effective Date of
Eligibility changes to that of the next period, hence the Plan Version Effective
Date will match the Eligibility Effective Date.


2.  Changes in Coverage Codes and Enrollment


The coverage code can only change at the recertification process or when the
Enrollee requests a redetermination because the medical indigence level has
changed. If at the recertification process, the coverage code of a GHP enrollee
changes as described in Figure 5 below, the Contractor must send an enrollment
record with the new plan version (that   matches   the   coverage   code)  
with   the  effective   date  of   eligibility   indicated by Medicaid
(eligibility effective date) and send a new healthcare insurance identification
card to the enrollee.

33

--------------------------------------------------------------------------------

Figure 5 Enrollee Recertification & Enrollment Maintenance


[image00012.jpg]




3.   Process Date


Regarding the daily run files (.exp) the process date is the date in which the
daily run was   executed.    The   process   date   in   the   Contractor  
enrollment   records    (.sus) corresponds to the date in which the Contractor
issued the enrollee’s healthcare insurance identification card.


34

--------------------------------------------------------------------------------

D.  Late Enrollment Due to Delayed Eligibility


The late enrollment processes involve the processing of an enrollment in the
ASES databases for retroactive eligibility periods, or for delays in the receipt
of eligibility periods (for example, because of a resolution of an appeal of
eligibility in favor of an enrollee). Cases in which the eligibility record
arrives late from Medicaid (for example, because of a possible internal Medicaid
appeal process), have to be identified with the letter ‘E’ in the special_enroll
field.


The letters “E” or “C” in the Tran_ID field will be included for delayed
eligibility period enrollments, just like in SYSPREM cases (See Section VI).


The periods identified as delayed eligibility periods do not have a deadline for
payment purposes.


E.  Retroactive Eligibility Period Enrollment


Refer above to Section 3.E.2. In the same enrollment file, no more than one (1)
enrollee may be included for the same member unless it is a subscription for a
current eligibility period and one (1) to three (3) subscriptions for
retroactive eligibility periods.


Each enrollment with retroactive eligibility period will be validated against
the member’s eligibility history. Therefore, the Contractor’s effective date for
each enrollment must correspond to the date of each retroactive period in ASES’s
member’s eligibility history. Retroactive period enrollments will be labeled
with the letter “T” in the Special_enroll field.


The letter “E” in the Tran_ID field will be included for retroactive eligibility
period enrollments.


The periods identified as retroactive (1, 2, 3) eligibility periods do not have
a deadline for payment purposes.


F.  Enrollment Record


The enrollment record that is used by Contractors to notify ASES of the
enrollment of an enrollee contains a series of data that are used for the
purpose of informing the details of the enrollment made and to verify their
accuracy and certainty. The enrollment transaction is the Contractor’s
confirmation and guarantee that the enrollee has been successfully enrolled in
the Contractor databases and that a GHP Welcome Package or membership card has
been sent to the enrollee.



35

--------------------------------------------------------------------------------

The Plan Type code for the GHP is “01”. At the moment in which the enrollment
record is generated the Plan Version is the same as the Coverage Code for the
GHP Plans. Currently, ASES contracts falls under the managed care category in
which it is required that each member has a designated PCP.


G. Enrollment Record Fields


The record of each enrollee’s enrollment contains the following information that
must be provided by the Contractor:




1.
RECORD_TYPE–In every case, and regardless of the transaction in question, this
field requires the insertion of code “E” that identifies the entry as an
enrollment record for both new enrollments of beneficiaries and changes on
records of beneficiaries previously enrolled.





2.
TRAN_ID - This field allows the ASES systems to identify the action to take on
the record submitted. It can contain one of the values listed below:





a.
E = New Enrollment. This value identifies that the record is a new enrollment
for an enrollee who has not been previously enrolled. It could also imply that
this is a retroactive enrollment record for transactions not previously
enrolled. For transactions previously enrolled, either by the same or one that
is different from the previous enrollment, a “C” would be inserted.





b.
C = Contractor Change. Used when the enrollee has selected a different
Contractor than the one in which he/she is presently enrolled. It could also
identify a retroactive enrollment record in cases that are carried out by a
Contractor different than that arising from the ASES database or by the same
Contractor if it has to make a change on a previous enrollment.




  c.
V = Plan Version Change. For MCOs, this transaction code is used when a GHP
enrollee’s coverage code changes. In these cases, the Contractor must reissue a
health plan ID card displaying the new benefits and submit a version change
enrollment record to ASES where the Version number should be equal to the new
coverage code. This transaction confirms that the new insurance card was sent to
the enrollee. Failure to submit said information to ASES, will trigger an
automatic disenrollment of the enrollee at the end of the month, from the
Contractor that omits the timely submission. While in these circumstances the
enrollee continues being eligible to receive the medical services, the
Contractor will remain unable to claim a premium payment for said enrollee until
a submission of the required information is performed.



36

--------------------------------------------------------------------------------


d.
I = PMG (Primary Medical Group) Change. It is used to register, in ASES, a
change in the beneficiaries’ requested PMG under the same Contractor, Plan Type
and Plan Version.



Initially the PCP/PMG will be assigned to the enrollee by the Medicaid office,
ASES or the Contractor according to the enrollee’s zip code (physical address)
and the enrollment capacity of the PCP/PMG. If the daily files (.exp) arrived to
the Contractor without a PCP/PMG assigned the Contractor must perform the
auto-assignment of PCP/PMG, send the insurance card to the enrollee and send the
enrollment record to ASES containing the auto-assigned information. Then the
enrollee may proceed to make changes and select a different PCP/PMG.




e.
1 = PCP1 change. It is used to register, in ASES, a change in the beneficiaries’
requested PCP1 under the same Contractor, Plan Type, Plan Version and PMG. For
changes regarding the PCP1 the enrollment capacity of the PCP will be taken into
consideration. The enrollee may make changes afterwards. The PCP1 Effective Date
is required.





f.
2 = PCP2 change. It is used to register, in ASES, a change in the beneficiaries’
requested PCP2 under the same Contractor, Plan Type, Plan Version, PMG and PCP1.
For changes regarding the PCP2 the enrollment capacity of the PCP will be taken
into consideration. The enrollee may make changes afterwards. The PCP2 Effective
Date is required.





g.
3 = PCP1 and PCP2 change. It is used to register, in ASES, a change in the
beneficiaries’ requested PCP1 and PCP2 under the same Contractor, Plan Type,
Plan Version and PMG. For changes regarding the PCP1 y PCP2 the enrollment
capacity of the PCP will be taken into consideration. The enrollee may make
changes afterwards. The PCP1 and Effective Dates are required.





h.
D = Disenrollment (used for Platino carriers) When the beneficiary loose the
medicare benefits or if the enrollment is wrong, the Platino carrier may can
made a disenrollment.



As we have seen, the content of the Tran_id field determines what type of
transaction is going to be executed through the enrollment record sent to ASES.
Some of the authorized transactions are broken down below. Table 3 below
identifies the information that each change will require and states the fields
that will be impacted by each one.


37

--------------------------------------------------------------------------------

Table 3: Hierarchy Table


TRAN_ID
CONTRACTOR
Plan Version
Primary
Center
PCP1
PCP2
E -New
Enrollment
Must be the same as in ASES DB
Y
Y
Y
O
C -Change
Contractor
Must be different from ASES DB
Y
Y
Y
O
V -Version
Change
Must be the same as in ASES DB
Must be different from ASES DB
Y
Y
O
I -Change
Primary Medical
Group
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be different from ASES DB
Y
O
1 -Change
PCP1
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be different from ASES DB
N
2 -Change
PCP2
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be different from ASES DB
3 -Change
PCP1 & PCP2
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be the same as in ASES DB
Must be different from ASES DB
Must be different from ASES DB



Legend:


Y = Information required for the transaction type specified.
O = Optional information.
N = Information that should not be sent for the transaction type specified.


38

--------------------------------------------------------------------------------

(A) New enrollment (“E”):  The system will require all fields related to the
information about the Contractor, Plan Type, Plan Version, Primary Medical Group
and PCP1 to be completed. The PCP2 information will remain as optional
information for some cases. The Contractor will be assigned by the Medicaid
office. The PCP/PMG will be assigned by Medicaid, ASES or the Contractor. If the
PCP/PMG were assigned by the Medicaid office or ASES, the Contractor will return
the enrollment record with the card issue date as the process date of the
enrollment after sending the GHP Welcome Package to the Enrollee.


(B) Change of Contractor (“C”): The system will require registering the name of
the new Contractor and inserting information regarding the Plan Type, Plan
Version, Primary Medical Group, PCP1, PCP2 (optional) and card issue date as the
process date of the enrollment after sending the GHP Welcome Package to the
Enrollee.


(C) Plan Version Change (“V”): The Contractor code and Plan Type information
provided must match the information in the ASES databases. Only information
regarding the new assigned Plan Version will be provided. Information should
also be provided in relation to the Primary Medical Group and PCP1 Center.


(D) Primary Medical Group Change (“I”): Information regarding the Contractor,
Plan Type and Plan Version must match the information contained in the ASES
databases. Only new information will be sent to ASES regarding the new Primary
Medical Group (PMG) that corresponds to the enrollee.


(E) Change of PCP1 (“1”): It will be necessary that the information of
Contractor, Plan Type, Plan Version and Primary Medical Group provided coincide
with the information contained in the ASES databases. It will be necessary to
submit the new information regarding the change in PCP1 and it will not be
necessary to provide information on the PCP2.


(F) Change of PCP2 (“2”): It will not be necessary to provide information about
the PCP1. The only information allowed to differ with the one contained in the
ASES records will be the one related to the PCP2.


(G) Change of PCP1 and PCP2 (“3”): It will be necessary to submit new
information regarding the assigned PCP1 and PCP2. The information provided
regarding the other fields should remain unchanged.




3.
PROCESS_DATE–Process Date. Refers to the date on which the enrollee contracted
the coverage services with the corresponding Contractor. It also refers to the
date on which the Contractor processed a change in PMG, Plan Version, Plan Type
or PCP.





4.
REGION–Contains the region code assigned by ASES. This code must correspond to
the region assigned to the enrollee in the ASES database considering the
physical address. The region code is used only to facilitate the daily run
processes, premium payments and for reporting purposes. The data will still be
divided by region for the daily run files, end of month and premium payment. See
Table 4 below for more information about the Region Codes.



39

--------------------------------------------------------------------------------

Table 4: Region Codes



 
Region Name
 
Region Codes
Used in the
Data
 
North
 
A
 
Metro-North
 
B
 
East
 
E
 
Northeast
 
F
 
San Juan
 
J
 
Southeast
 
G
 
Southwest
 
S
 
Special
 
P
 
West
 
Z





5.
CONTRACTOR (carrier) –Two digit Contractor code assigned by ASES to each of the
Contractors with the purpose of identification.





6.
MEMBER_PRIMARY_CENTER – PMG code.





7.
FAMILY_ID – Eleven last digits of MPI number assigned by the Medicaid Office.
This is the first part of the identifier for the beneficiaries in the ASES
database.





8.
MEMBER_SSN - Social Security number of the member. It is required that this
number matches with the one for the member in the ASES database.





9.
MEMBER_SUFFIX–Two digit number which identifies a member within a family. This
is the second part of the identifier for the beneficiaries in the ASES database.





10.
EFFECTIVE_DATE–Date in which the Contractors start providing coverage for the
enrollee under the enrolled Plan or the change for which the enrollment record
was submitted becomes effective. This date also refers to the date in which the
PMG, PCP or Plan Version change becomes effective.





11.
PLAN_TYPE – Plan Type code that identifies the one under which the member is
enrolled.



40

--------------------------------------------------------------------------------


12.
PLAN_VERSION – Plan version code that identifies the coverage under which the
member is enrolled.

 


13.
MPI- Master Patient Index. It is a unique number that identifies a member in the
ASES and Medicaid Office’s databases.





14.
PCP1–NPI Number. It is used to identify the PCP1 assign or selected by the
beneficiaries.





15.
PCP1_EFFECTIVE_DATE–Date in which the PCP1 assignment became effective. If there
is a change of PCP1, the initial PCP1 Effective Date will be kept until the
Effective Date of the PCP1 Change has been reached.





16.
PCP2– NPI number. It is used to identify the PCP2 selected by the beneficiaries.





17.
PCP2_EFFECTIVE_DATE–Date in which the PCP2 assignment was effective. If there is
a change of PCP2, the initial PCP2 Effective Date will be kept until the
Effective Date of the PCP2 Change has been reached.





18.
FAMILY PRIMARY CENTER – Not in use.





19.
PMG_eff_date (previous FAMILY_PRIMARY_CENTER_EFF_DATE field) –Date in which the
assignment of the enrollee’s PMG became effective. This field is not currently
in use.





20.
IPA_PCP_CHANGE_REASON – This field is not currently in use.





21.
MEDICARE INDICATOR – Not in use





22.
HIC NUMBER–MBI number only for dual eligible members.





23.
IPA_ESPECIAL–A code “1” indicates that the member is assigned to a special IPA
which is not the family IPA. Used for GHP enrollment.





24.
CONTRACT NUMBER–Contract number assigned by the Contractor. It should be the
number by which the member is identified in the Contractors’ ID card and
internally in their database.





25.
SPECIAL ENROLL–It is used to identify:





(1)
the enrollment for deemed newborns that are beneficiaries of the Federal
Programs by including a letter “N” in the field;



41

--------------------------------------------------------------------------------


(2)
the enrollment for the case when the Medicaid Office sends an eligibility record
that is retroactive more than three (3) months from the date in which the record
is sent to ASES and therefore to the Contractor by including a letter “E” in the
field; and





(3)
the enrollment for a retroactive eligibility period by including a letter “T” in
the field.





26.
Other data elements complimented by ASES – When an enrollee’s record is
validated, the ASES system enters the following data in the enrollment record:





a.
Reject Identifier - As a result of the validations, the record could be accepted
or rejected. This field contains the codes that specify the result of said
validation.



“A” = Accepted;
“M” = Accepted Retroactively;
“T” = Retroactive Eligibility Period Enrollment
“R” = Rejected: Will be present only in the .rjc file.


Identifier = “A”
Identifies an accepted enrollment that will be applied on a current or future
effective date. In this case, the update process moves the enrollment fields of
the Contractor, Plan Type, Plan Version, PMG and PCP to the fields intended for
new enrollments in the enrollee record. Until such time as the new Effective
Date is reached, the enrollee will remain under the current enrollment condition
(same Contractor, Plan, Version, PMG and PCP). During the end-of-month cycle,
the new fields are moved to the current fields and the enrollment becomes
effective.


Identifier = “M”
Indicates a retroactive enrollment. In these cases, Enrollment data (Contractor,
Plan Type, Plan Version, PMG and PCP) are updated directly in the enrollee’s
historical record.


Identifier = “T”
It identifies a successfully processed retroactive enrollment.


Identifier “R”
In cases when an enrollment record is not successfully processed because an
error has been identified, it indicates a record returned for correction.




b.
Record Key – Internal number assigned by the ASES system.





c.
Error Codes one (1) to ten (10) – It is possible to record up to ten error
codes.



42

--------------------------------------------------------------------------------


27.
Update Date – Date for which the validation is run. Corresponds to the date of
the daily cycle the validation run was a part of.





28.
Update User – ASES internal user code.





29.
PMG Tax ID – Include PMG Tax ID





30.
Data Source – Will always contain “MO” to denote the enrollment comes from a
Contractor.



Note:
It is up to the Contractors to process the enrollment records corresponding to
the months prior to November 1, 2018 under the region model. This includes the
retroactive eligibility periods (1,2,3 and late eligibility periods).


H.  Rejection of an Enrollment Record


An enrollment record related to any type of enrollment, modification or update
transaction could be rejected if it does not pass the validation tests at the
ASES systems. As mentioned above, rejected enrollments are sent daily to
Contractors in a file (.rjc) that includes error codes for records that have not
successfully passed the validation process. Contractors must correct identified
errors and resubmit the corrected records to ASES with the next file submission,
meaning the next business day. For the adequate correction of these errors
please refer to the Error Codes Table provided in Section VII.


I.   Rejected Enrollment Management


The daily process of Contractors in relation to rejected enrollments should
include:




(1)
Receipt of rejected enrollment records;


(2)
Evaluation of rejection codes received;


(3)
Identification of situations in which rejection is not clear for consultation
with ASES;


(4)
Timely correction of identified errors;


(5)
Transfer of the corrected records to ASES in a 24 hour period.



43

--------------------------------------------------------------------------------

VII. ERROR CODES TABLE

--------------------------------------------------------------------------------



The following table contains the error codes produced by the validation program.
Additional descriptions and possible corrective actions have been included to
assist in the correction process. See Attachment 9 Error Codes Table.


VIII. GHP DISENROLLMENT (CANCELLATION/TERMINATION OF ELIGIBILITY)

--------------------------------------------------------------------------------



A.  Disenrollment from the GHP


The process of a disenrollment from the GHP occurs when the Medicaid Office
determines that an enrollee is no longer eligible for GHP.


A GHP disenrollment occurs when the Medicaid Office determines that (1) an
enrollee has lost eligibility to receive medical services coverage under the
GHP; (2) the eligibility period granted by the Medicaid Office has expired and
other reasons specified in Table 5 below:


Table 5: Cancellations Code & Cases Description


Cancellation Code
Cancellation Description
‘ ‘
Not Cancelled
06
Change in Family Composition
07
Income Changes
08
Death of the enrollee
09
Moving Out of State
10
Incarceration of the enrollee
13
Enrollee Found Not Eligible
30
Other Reasons
31
Voluntary Closing



Medicaid will notify the eligibility cancellation to ASES, and ASES will notify
the Contractor of the cancellation. Such notification shall be effectuated by
means of a daily transfer of the daily process Export (.exp) files to the
Contractor together with records containing information on new beneficiaries to
be enrolled. A letter “I” in the Tran_Id field identifies the cancellation
records in the daily process Export (.exp) files. This will be done within five
(5) calendar days after a final determination on the eligibility cancellation.


44

--------------------------------------------------------------------------------

B.  GHP Disenrollment Effective Date


The Medicaid Office is the only institution authorized to perform the
disenrollment of the eligibility of an enrollee. This date is indicated by
Medicaid in the Medicaid Cancellation Date field.


Cancellations may be received any day of the month. Hence, these cancellations
should have a value in the field Medicaid_Cancellation_Date.


the The effective date of such cancellations will be determined by the Medicaid
Office and expressed in the Medicaid Cancellation Date field. For said reason
cancellations received any day of the month should have a value in the field
Medicaid_Cancellation_Date.


IX. CONTRACTOR DISENROLLMENT

--------------------------------------------------------------------------------



A.  Disenrollment from the Contractor


The process of a disenrollment from a Contractor occurs when a disenrollment
from the plan is requested by the Contractor or the Enrollee and has been
approved by ASES.


A Contractor disenrollment occurs when a request for re-enrollment has been
received from an Enrollee or a Contractor as set forth in Sections 5.3.4 of
Contract.


B.  Disenrollment Initiated by the Enrollee


All Enrollees must be notified at least annually of their disenrollment rights
as set forth in Section 5.3 of the Contract and 42 CFR 438.56. Such notification
must clearly explain the process for exercising this disenrollment right, as
well as the coverage alternatives available to the Enrollee based on their
specific circumstance.


An Enrollee wishing to request Disenrollment must submit an oral or written
request to ASES or to the Contractor. If the request is made to the Contractor,
the Contractor shall forward the request to ASES, within five (5) Business Days
of receipt of the request, with a recommendation of the action to be taken.


An Enrollee may request Disenrollment from the Contractor’s Plan without cause
once during the applicable Open Enrollment Period in accordance with Section
5.2.5.


An Enrollee may request Disenrollment from the Contractor’s Plan for cause at
any time, pursuant to Section 5.3.5.4 of the Contract.


45

--------------------------------------------------------------------------------

In these cases in which the Enrollee changes contractors, the Contractor that
loses the Enrollee will be required to complete the transfer of said Enrollee by
completing the information asked for in Attachment 9 Member History Move Input
File Layout and Attachment 9 MCO Change Transfer Member Information File Layout
within the applicable timeframes. For the moment, the layouts should be
submitted before the date in which the Enrollment Date becomes Effective.


46

--------------------------------------------------------------------------------

C.  Effective Date of Temporary Payment Suspension


For programmatic purposes of the ASES Information Systems Office, this Effective
Date of Temporary Payment Suspension refers to the day on which premium payments
are suspended for an Enrollee. This temporary suspension takes place in those
cases in which the Medicaid Office has sent a change of coverage code for an
Enrollee and the Contractor has not submitted an enrollment with the new plan
version related to the change of coverage. This occurs during the end of month
processes. During this process the Card Issue Date field is left blank but the
enrollee keeps being eligible and enrolled with the Contractor.


Although in cases of Temporary Payment Suspension the eligibility period will
continue for the beneficiaries on behalf of whom the Medicaid Office has sent a
change of coverage code for an enrollee and the Contractor has not submitted an
enrollment with the new plan version related to the change of coverage, the
premium payment cannot be processed until a new enrollee enrollment is sent by
the Contractor with the information of the new plan version related to the
change of coverage. Once the new plan version is received, premium payments will
resume, subject to section 5.3.10 of the Contract.


X. CONTRACTORS RESPONSIBILITIES IN THE ENROLLMENT PROCESS

--------------------------------------------------------------------------------



In summary, as part of the enrollment process, it will be the responsibility of
the Contractors to ensure compliance with the duties described in Table 6 below.


Table 6: Enrollment Transaction Contractors Responsibilities



 
Change or Modification
   
Action Required
   
1. Transfer of Daily Eligibility Files.
   
Daily Update of Eligibility Files in the Contractor’s databases.
   
2. New Enrollments.
   
GHP Contractors should start the enrollment process with the enrollee and verify
each of the enrollments made including the enrollment of newborns (N) and late
eligibility cases. They must also enroll beneficiaries who have an Effective
Date prior to a cancellation period.
   
3. Contractor Change.
   
When an enrollee requests a Contractor change through Medicaid, ASES or the
Counselor, the ASES system will produce update record containing the new
Contractor and that record will be sent to both the new and the previous
Contractor.


The previous Contractor should disaffiliate the member in its databases, and the
new Contractor should perform the PMG/PCP Auto Assignment and the enrollment
process with ASES.
 



47

--------------------------------------------------------------------------------

 
4. Changes to the enrollment data. (Change of Plan Version, PMG and/or PCP).
   
Identify beneficiaries who have changed Plan Version, PMG and/or PCP (1 or 2)
and notify these changes. The Contractor’s system must be updated in accordance
with these modifications as failure to do so may lead to the rejection of the
enrollment record in future transactions or to the Disenrollment of the enrollee
from the Contractor during the end of month processes.
   
5. Change in the demographic data of a enrollee. This information is received
from the Medicaid Office but does not cause a change in the enrollment.
   
The Contractor must update the enrollee’s record with the new data in its
database. If the enrollee informs the Contractor of an address and/or phone
change, a recommendation should be made to the enrollee to notify of the change
to the Medicaid Office in order to keep the data up to date.
   
6. Rejected Records
   
Correct the rejected records and resend them to ASES.
   
7. Cancellation of Enrollee:
Only the Medicaid Office may cancel the eligibility of an enrollee, having the
effect that until such notice of Medicaid is received the enrollee will remain
active in the databases of both ASES and the Contractors even when the period of
eligibility granted has expired.
   
Identify the cases of beneficiaries with canceled or denied coverage and take
action about these, as they are the only beneficiaries to whom services may be
denied.
   
8. Temporary Suspension
   
Contractors should identify when a record received has a different coverage code
than is recorded in their databases. In these cases, Contractors must assess
whether the new coverage code requires the enrollee to be enrolled in a
different “Plan Version”. If so, they must re-enroll these beneficiaries under
the new “Plan Version” to correspond with the new coverage code. Subsequently, a
change of “Plan Version” must be sent to ASES before the end of the current
month.
Beneficiaries who are not registered with a “Plan Version” that corresponds with
the coverage code will be temporarily suspended from premium payments (blanks
will be included in the Card Issue Date field) until corrected, subject to
Section 5.3.10.
 



XI. PREMIUM PAYMENTS

--------------------------------------------------------------------------------



The premium payment system operates under the concept that premiums are
calculated and paid only in relation to beneficiaries who are already enrolled
before the first day of the month to which the payment corresponds.
Beneficiaries enrolled after that date will be considered for the next payment
of the corresponding premium.


On a monthly basis, the system performs an automatic execution of payment in
which the payment that corresponds to each one of the Contractors is calculated
using the Member Assigned Rate Cell ID as described in Table 7 below according
to the beneficiaries that are enrolled in the ASES databases.


48

--------------------------------------------------------------------------------

Table 7: Rate Cells


RateCellsId
   
RateCellsDec
 
PC_pop
 
HCHN_Flag
01
   
Under 1
 
CHIP
 
N
02
   
Age 1-6
 
CHIP
 
N
03
   
Age 7-13
 
CHIP
 
N
04
   
Age 14+
 
CHIP
 
N
05
   
Diabetes
 
CHIP
 
Y
06
   
Pulmonary
 
CHIP
 
Y
07
   
Under 1
 
Commonwealth
 
N
08
   
Age 1-6
 
Commonwealth
 
N
09
   
Age 7-13
 
Commonwealth
 
N
10
   
Cancer
 
Commonwealth
 
Y
11
   
Diabetes/Low Cardio
 
Commonwealth
 
Y
12
   
Female 14-18
 
Commonwealth
 
N
13
   
Female 19-44
 
Commonwealth
 
N
14
   
Female 45+
 
Commonwealth
 
N
15
   
High Cardio
 
Commonwealth
 
Y
16
   
Male 14-18
 
Commonwealth
 
N
17
   
Male 19-44
 
Commonwealth
 
N
18
   
Male 45+
 
Commonwealth
 
N
19
   
Pulmonary
 
Commonwealth
 
Y
20
   
Renal
 
Commonwealth
 
Y
21
   
Part A Only
 
Dual Eligible
 
N
22
   
Part A and B
 
Dual Eligible
 
N
23
   
All
 
Foster Child/Domestic Abuse
 
N
24
   
Under 1
 
Medicaid
 
N
25
   
Age 1-6
 
Medicaid
 
N
26
   
Age 7-13
 
Medicaid
 
N
27
   
Cancer
 
Medicaid
 
Y
28
   
Diabetes/Low Cardio
 
Medicaid
 
Y
29
   
Female 14-18
 
Medicaid
 
N
30
   
Female 19-44
 
Medicaid
 
N
31
   
Female 45+
 
Medicaid
 
N
32
   
High Cardio
 
Medicaid
 
Y
33
   
Male 14-18
 
Medicaid
 
N
34
   
Male 19-44
 
Medicaid
 
N
35
   
Male 45+
 
Medicaid
 
N
36
   
Pulmonary
 
Medicaid
 
Y
37
   
Renal
 
Medicaid
 
Y
38
   
EAP
 
Medicaid/Commonwealth
 
N
39
   
Maternity Delivery Kick Payment
 
Medicaid/Commonwealth/CHIP
 
N



49

--------------------------------------------------------------------------------

The premium paid for each enrollee will depend on his or her rate cell
classification. ASES actuaries are responsible for providing the definition and
the methodology for the application of the rate cells. Among the rate cells,
they also differentiate twelve (12) of them which identify beneficiaries who are
patients with complex and costly care needs suffering from chronic diseases or
special limitations. These beneficiaries constitute a population known as the
High Cost High Need (HCHN) population. In Table 7, the HCHN rate cells are the
ones with a RateCellID that forms part of the following list: 05, 06, 10, 11,
15, 19, 20, 27, 28, 32, 36, 37.


Rate Cells updates will be performed on a monthly basis during the End of Month
processes and will be notified through the .cncl files. These updates will be
effective as of the first day of the following month and will be used for the
payments corresponding to that month onwards.


Premium payments will be made on the first day of the month following the
acceptance of the enrollment record by ASES. ASES is not obligated to pay
premiums for beneficiaries who are not duly enrolled according to ASES’s
databases nor for beneficiaries whose records contain transactions that have
been rejected in the ASES databases and have not been corrected within the
periods established by contract.


The payment system calculates several payment categories as listed below:


A. Types of Payments



 
1.
Monthly Payments



In this case the system produces a payment for those beneficiaries whose
enrollment has already taken effect before the first day of the month for which
the payment transaction is executed. The execution of premium payment is run on
the first day of the month.




2.
Prorated Payments



Prorated payments are usually calculated for beneficiaries of the GHP funded
solely through state funds (State) who have been enrolled at some point in a
month prior to the month in which the premium payments are to be made. The
payment in these cases will satisfy a portion of the month and not a month in
its entirety. Under the state-funded GHP a daily prorated premium is calculated
for the first premium payment from the certification date of the enrollment that
falls on that previous month. In contrast, with the federal population the first
premium payment is effectuated for the entire month in which the enrollee is
eligible.


50

--------------------------------------------------------------------------------

However, prorated payments are generated for all of the beneficiaries that
Medicaid cancels during the month for different reasons. In these cases, as the
payment would have been done already in advance, an adjustment would be done
according to the cancellation date provided by Medicaid. Also, newborns that are
not classified as deemed newborns and that are evaluated as any other federal
member will have prorated payments for the first month from the date of birth.


Other reason for prorate payment are the special adjustment for deceased,
cancelation during the month. (e.g. PARIS file members matched, volunteers,
etc.)




3.
Retroactive Payments



These payments are calculated when the Effective Date of the Enrollment falls on
a period prior to the month for which the premium payment process is being
executed. In other words, this type of payment is executed when payments are
identified corresponding to months prior to the month in which a premium payment
is made. The retroactive payments will be computed based on the Enrollment
Effective Date. The system will process the premiums for enrolled beneficiaries
with an Effective Date prior to the payment date in the case of monthly premiums
or prorated premiums that have not been previously paid within the time limits
for retroactive payments. Retroactive payments may result in an adjusted payment
if they are the result of a Contractor’s cancellation of a previous enrollment
or Contractor change.


Premiums are paid retroactively when a Contractor has submitted a late
enrollment. Late enrollments could be produced for any of the following reasons:
(1) the enrollee has been identified as a deemed newborn (in the second letter
of the group code =’N); (2) Medicaid has provided a late eligibility record (3)
processing of the records rejected by the ASES System for any of the reasons
described in the Table of Errors. Refer to Attachment 9 Enrollment Error Codes.


Deemed Newborns born to a Medicaid-eligible mother shall be provided coverage
from the date of birth. The Medicaid identification number of the mother serves
as the child’s identification number, and all claims for covered services
provided to the child may be submitted and paid under such number, unless and
until the child is certified eligible by the Medicaid Office. Babies identified
as deemed newborns must be identified with the letter ‘N’ in the special enroll
field provided in the enrollment record.


The Medicaid Late Eligibility Cases are the cases that the Medicaid office sent
late (with more than three (3) months from the date of the certification) for a
variety of reasons. These cases must be identified by the Contractor in the
enrollment record with the letter ‘E’ in the special_enroll field.


51

--------------------------------------------------------------------------------

Correction of Enrollment Errors: these are the cases in which the Contractors
have to correct, repeatedly, the enrollment records that have been rejected by
the ASES system. These records must be corrected in a maximum period of 2
business days.




4.
Prorated Retroactive Payments



The prorated retroactive payments are calculated taking into consideration the
cases in which the Enrollment Effective Date falls on the first month considered
for a retroactive payment. These are partial payments of the first month of the
eligibility period of beneficiaries. These type of payments are used for GHP
State funded State beneficiaries, deemed newborns and newborns.




5.
Adjustments



A payment adjustment is calculated when there is a need to reverse a payment
that was awarded to a Contractor during a previous premium payment process. It
occurs when, as a result of a retroactive payment calculation, a payment made in
relation to the same enrollee is identified within the same period that has been
effected under a Contractor change or Plan Version change. The adjustments are
calculated for those cases where an enrollee changes Contractor and the
Contractor executed a late enrollment after ASES had disbursed payment to the
first Contractor in a previous payment transaction. In these cases an adjustment
of premium paid to the first Contractor is made.




6.
Special Adjustments



Generally, the special adjustments are carried out as a result of internal audit
processes that reveal that a wrongly adjudicated payment (like for example,
deceased beneficiaries, duplicate payments, PARIS eligibility match, etc.) must
be reverted or that, on the contrary, an omitted payment must be adjudicated.
For this type of adjustment, the Contractor will receive a list of transactions
in which they can identify the type of adjustment (for example: a deceased), the
adjusted months and the amount adjusted. The description of this list is found
in Attachment 9, Special Adjustment File Layout.


Special audit adjustment file [prempay_adj_CC_all_MMDDYYYY.txt]
a. prempay_adj = Premium Payment special adjustment
c. CC = Contractor code
d. all = all regions
d. MM = Month
e. DD = Day (always 01)
f. YY = Year
g. .txt = text file created monthly base like premium payment process
Note: Attachment 9, Special Adjustment File Layout



52

--------------------------------------------------------------------------------

B.  ASES Reasons for not Executing a Premium Payment


A premium payment will not be executed in favor of a Contractor in the following
circumstances:




(1)
If the enrollee is not enrolled in the ASES databases before the first day of
the month for which the payment transaction is being executed;


(2)
If the enrollment had been rejected by ASES and a new enrollment was not
submitted by the Contractor with the relevant corrections


(3)
If ASES eligibility data demonstrates that the enrollee had a disenrollment
(blank Card Issue Date), eligibility cancellation or changed the Contractor.


(4)
If for late enrollment.



C.  EDI 820 Payment File


The reconciliation process carried out between ASES and the Contractors in
relation to the payment of premiums must take into account the content of the
EDI 820 files. This file is produced monthly by region, Contractor and Plan
Type. It includes details of the types of payment that correspond to each of the
beneficiaries assigned to the Contractors contracted for the month in question.
Refer to Attachment 9, Special Adjustment File Layout.


In this file, a distinction is not made about if the payment corresponds to an
adjustment from a regular premium payment process or a special adjustment. Thus,
in cases when special adjustments proceed, ASES will provide a separated file
for the special adjustments to the Contractor. The file name is described below.


Premium Payment Transactions [PCC0YYMM0000.820]
a. P = Identify Premium Payment
c. CC = Contractor code
d. 9 = Frequency
e. YY = Year
f. MM = Month
g. 0000 = IPA Direct Contract
h. .820 = Indicates that it is a file containing all premium payment
transactions processed monthly run.
Note: Attachment 9, Premium Payment Detail 820 File Layout




















53

--------------------------------------------------------------------------------

XII. SYSPREM: ENROLLMENT IN HISTORICAL DATA

--------------------------------------------------------------------------------



Generally, enrollments are applied to the current eligibility data contained in
the ASES databases. The eligibility period starts from the first notification of
eligibility in ASES, as the first record received about an enrollee or after a
cancellation period in cases of beneficiaries who have been canceled and then
re-certified, and extends until a cancellation related to said eligibility is
received from Medicaid.


At any time the status of the Enrollee may change. If the Enrollee’s status
changes before a Contractor send an enrollment on time or a record is not
corrected in a timely manner, the Enrollee’s enrollment data will remain
unregistered in the ASES databases, which will prevent the processing of the
corresponding premium payment. This is due to the fact that the payment system
does not make premium payments for beneficiaries who are not enrolled at the
moment in which it corresponds to process the premium payment. As an example, in
these cases, if an Enrollee is canceled or is enrolled by a second Contractor,
the first Contractor will be prevented, during the validation phase of the
system, from enrolling the enrollee in a period previous to the cancellation or
the enrollment from the second Contractor. The main function of SYSPREM will be
to allow the registration of the Enrollee’s enrollment in historical data in
those cases that cannot be processed as current enrollments.


A.  SYSPREM Functionality


Among the main functions of this system is the identification of enrollment
records that are candidates for processing in historical data because they are
enrollments that do not correspond to a current period of eligibility or current
status.


B.  Contractors Eligibility File


The Contractor’s daily eligibility file will include enrollee information
updated in historical data by the SYSPREM subsystem. In these transactions, the
Tran_id field will contain an “H” to identify the historical data. Contractors
must identify this type of transaction without affecting the current data when
processing the eligibility file. Once a transaction is received, which must be
processed through SYSPREM, a process of verification and validation of the
information that is contained in the record is carried out. Once the validation
tests have been passed, the record, in the database, containing the information
corresponding to historical transactions is updated. Those records that do not
successfully complete the verification processes will be sent in a file of
rejected enrollments to the corresponding Contractor for correction.


54

--------------------------------------------------------------------------------

The Figure 2 below shows the validation process performed for the purpose of
processing a candidate record for SYSPREM.


Figure 5: Validation Process under SYSPREM


[image00013.jpg]


C. Premium Payments for SYSPREM


The run for the monthly premium payment will include all SYSPREM records that
have been processed during the previous month. The payment for these
transactions is calculated based on monthly periods from the Enrollment
Effective Date of the SYSPREM to:




(1)
The month in which the enrollee was enrolled with a different Contractor,


(2)
The month in which the enrollee is cancelled or


(3)
Until the date of current billing.



55

--------------------------------------------------------------------------------

D. SYSPREM Error Codes


The following is a breakdown of the Error Codes that will trigger an evaluation
under SYSPREM:


Table 8: Primary Error Codes for SYSPREM



 
Code
 
Primary Error Description
 
107
 
Effective Date prior to the current family eligibility period.
 
108
 
Effective date prior to the current enrollee eligibility period.
 
280
 
The family must be eligible in the current eligibility data.
 
281
 
The enrollee must be eligible in the current eligibility data.
 
177
 
Enrolled with another Contractor on or after the effective date.



Table 9: Secondary Error Codes for SYSPREM



 
Code
 
Secondary Error Description
 
083
 
Social Security Number Not Found.
 
093
 
Suffix not found.
 
132
 
MPI Not Found.
 
222
 
Currently enrolled with the same Contractor
 
223
 
Currently enrolled with another Contractor
 
225
 
Incorrect Social Security Number
 
226
 
Incorrect MPI Number
 
22F
 
Error found in other beneficiaries of the family (GHP).



The following is a breakdown of the Error Codes that could appear during an
evaluation under SYSPREM:


Table 10: SYSPREM Error Codes



 
Code
 
New Error Codes Description
 
996
 
Sysprem record successfully inserted in history.
 
980
 
The Process Date of the enrollment record must be greater than the Process Date
of the previous enrollment record for the enrollee who appears previously
enrolled for the month corresponding to the Effective Date of the enrollment.
 
981
 
The enrollee must not have beneficiaries of his family with errors not
acceptable by SYSPREM in the same enrollment file.
 
982
 
The enrollment record must not have an Effective Date prior to 01/01/2006.
 
983
 
Enrolled in history for the Effective Date of the enrollment record.
 
984
 
It is a New Enrollment, the Effective Date is not first of the month and the
enrollee is already subscribed in another Contractor at the Effective Date
specified.
 
985
 
It is a New Enrollment and the Effective Date should be at least as recent as
the enrollee’s Certification Date at the specified Effective Date.
 
986
 
For SYSPREM processing, the Enrollment Effective Date should be before the
Effective Date of the current enrolled record at the ASES databases.



56

--------------------------------------------------------------------------------

In summary, SYSPREM will process and/or enroll transactions in history in those
cases in which the enrollment cannot be applied to current data or to current
periods of eligibility. Some beneficiaries will not appear as enrolled in
history because they are not eligible for the Effective Date or because they are
enrolled with a different Contractor. Contractors need to evaluate the cases
rejected by SYSPREM in order to identify errors in the assigned Effective Date
and the correctness of the beneficiaries’ data included in the enrollment
record.


XIII. REFERENCES

--------------------------------------------------------------------------------



See Attachment 09


XIV. APPROVALS

--------------------------------------------------------------------------------



Revision Sheet


Project Sponsor:
   
 
Date
Project Manager:
   


 
Date
     
Steering Committee:
   
 
Date
Steering Committee:
   


 
Date
Steering Committee:
   
 
Date
Steering Committee:
   
 
Date





57


--------------------------------------------------------------------------------

Attachment 10



ASES GUIDELINES FOR CO-LOCATION OF BEHAVIORAL HEALTH PROVIDER
IN PMG SETTINGS


Attachment 10


VERSION 10.1.18


1

--------------------------------------------------------------------------------

[image00002.jpg]


ASES GUIDELINES FOR CO-LOCATION OF BEHAVIORAL HEALTH PROVIDER IN PMG SETTINGS


In accordance with the provisions of the Puerto Rico Mental Health Code, Law No.
408 of October 2, 2000, as amended, and the Puerto Rico Patient’s Bill of Rights
and Responsibilities, the Government Health Plan (GHP) is committed to promoting
mental and physical health integration, in order to improve program
effectiveness and quality of life for enrollees.


In developing the full integration of physical and behavioral health, ASES
requires placement of a psychologist or other type of Behavioral Health Provider
in each PMG setting. The Behavioral Health Provider shall be present and
available to provide assessment, screening, consultation, and Behavioral Health
Services to Enrollees. (Article 8.2.1). Through this model, physicians,
behavioral health providers and other members of the health team, collaborate in
the provision of an integrated care plan to patients. In this context, the
communication between physicians and the behavioral health providers is one of
the most important step to collaboration and integration.


Situations that may be address by the behavioral health person, in collaboration
with the medical staff, may include, but are not limited to:




1.
Patients with signs of depression or anxiety


2.
Patients in the high cost/high needs program


3.
Patients with chronic conditions


4.
Patients who present problems with adherence to medical treatment


5.
Patients with developmental, behavioral, or psychiatric conditions


6.
Patients who confront stressful events such as losing a significant other,
divorce, caregiving, or others


7.
Patients with family, school or work related situational stressors


8.
Identification and referral of patients with drugs, alcohol or smoking
addictions.


9.
Patients referred as high Emergency Room utilizers associated to behavioral
health issues.


10.
Patients seeking behavioral services at their own initiative


11.
Education to patients, community or staff



The goal is to achieve better access to care and cost containment, while
considering people’s health as a whole. The GHP health care collaborative and
integrated strategy for physical and behavioral services provides a mean to open
communication channels to achieve better access and more focused and cost
effective services.


The following guidelines are intended to clarify and adequately monitor
compliance with the Co-Location requirements. These guidelines seek to ensure
access to services and adequate communication between professionals.


Required Co-Location of Staff per PMG Setting: In view of the different kinds of
PMG Settings and particularly, the different number of beneficiaries served,
ASES has design the following table detailing the minimum required weekly hours
of mental health professional availability according to the number of
beneficiaries served by the PMG. Total Behavioral Health Provider hours will be
determine by the number of PSG beneficiaries attached to the PMG regardless of
the MCO selected by the beneficiary.


2

--------------------------------------------------------------------------------

 
Covered Beneficiaries per PMG
Setting
 
Minimum
Behavioral Health
Colocation weekly
Hours Required
 
1,000 or less
 
4 hours
 
1,001 – 2,000
 
8 hrs.
 
2,001 – 3,000
 
12 hrs.
 
3,001 – 4,000
 
16 hrs.
 
4,001- 5,000
 
20 hrs.
 
5,001 – 6,000
 
24 hrs.
 
6,001 – 7,000
 
28 hrs.
 
7,001 – 8,000
 
32 hrs.
 
8,001 – 9,000
 
36 hrs.
 
9,001 – 10,000
 
40 hrs.



A corrective action plan (“CAP”) will be required of every PMG Setting that does
not comply with the required co-location level. The PMG must present the CAP to
the corresponding Entity within seven (7) calendar days from the receipt of the
notice of the need for corrective action. The Entity will evaluate and approve
or deny the CAP within seven (7) calendar days from the day such CAP is
received. All PMGs with an approved CAP must comply with the terms of the CAP
and achieve the required co-location within the timeframes established in the
CAP.


Sanction Matrix. In the event that a PMG does not comply with the required
co-location levels in any of its PMG settings, the PMG may be subject to
penalties according to the following matrix:



 
Sanction
Level
 
Sanction Type
 
Timeframe
to cure
 
Comments
 
 
0
 
Notice of Non Compliance
with Colocation Level
 
30 days
Day 1-30
 
A Corrective Action Plan is
required
 
1
 
New members subscription
Hold
 
30 days
Day 31-60
     
2
 
PM/PM payment withhold
and new member
subscription
 
30 days
Day 61-90
 
 
A Standard $1.50 PM/PM payment
withhold
 
3
 
Fine
 
15 days
Day 91-105
 
Fines to be defined in accordance
to contract
 
4
 
PMG Contract Cancelation
 
Day 106
   






3

--------------------------------------------------------------------------------

Attachment 11



Administracion de Seguros de Salud


November 1, 2018 to September 30, 2019


PSG (MI Salud) PMPM Premium Rates

Rate Cell
 
PMPM Premium Rate
 
Medicaid Pulmonary
 
$
208.27
 
Medicaid Diabetes or Low Cardio
 
$
322.97
 
Medicaid High Cardio
 
$
704.54
 
Medicaid Renal
 
$
1,471.71
 
Medicaid Cancer
 
$
1,688.77
 
Medicaid Male 45+
 
$
120.77
 
Medicaid Male 19-44
 
$
87.44
 
Medicaid Male 14-18
 
$
72.98
 
Medicaid Female 45+
 
$
157.42
 
Medicaid Female 19-44
 
$
108.21
 
Medicaid Female 14-18
 
$
83.30
 
Medicaid Age 7-13
 
$
75.25
 
Medicaid Age 1-6
 
$
87.48
 
Medicaid Under 1
 
$
249.25
 
Commonwealth Pulmonary
 
$
137.49
 
Commonwealth Diabetes or Low Cardio
 
$
173.79
 
Commonwealth High Cardio
 
$
375.75
 
Commonwealth Renal
 
$
607.43
 
Commonwealth Cancer
 
$
1,250.44
 
Commonwealth Male 45+
 
$
66.88
 
Commonwealth Male 19-44
 
$
47.59
 
Commonwealth Male 14-18
 
$
45.49
 
Commonwealth Female 45+
 
$
94.63
 
Commonwealth Female 19-44
 
$
76.24
 
Commonwealth Female 14-18
 
$
56.54
 
Commonwealth Age 7-13
 
$
61.58
 
Commonwealth Age 1-6
 
$
69.21
 
Commonwealth Under 1
 
$
260.25
 
CHIP Pulmonary
 
$
191.68
 
CHIP Diabetes
 
$
503.89
 
CHIP Age 7-13
 
$
68.46
 
CHIP Age 14+
 
$
63.08
 
CHIP Age 1-6
 
$
91.16
 
CHIP Under 1
 
$
256.09
 
Dual Eligible Part A and B
 
$
740.27
 
Dual Eligible Part A Only
 
$
299.62
 
Maternity Delivery Kick Payment
 
$
4,641.59
 







--------------------------------------------------------------------------------

Attachment 12



Attachment 12 - Deliverables




·
All deliverables and documents submitted in accordance with Attachment 12 must
be submitted in English.


·
Deliverables included in this list as well as other documents are subject to
ASES review in accordance with this Contract, will be due to ASES in accordance
with the deadlines established in the request for information and readiness
schedule established by ASES.




   
Deliverable Name
 
Contract
Citation(s)
 
Initial Due
Date
 
Submission
Frequency
1
 
Notice of Enrollment
 
5.2.5.3, 6.2.4.3
 
8/13/2018
 
Once
2
 
Newborn Enrollment packet
 
5.2.6.2
 
8/20/2018
 
Once
3
 
Newborn notification form
 
5.2.6.5
 
8/13/2018
 
Once
4
 
Website Screen Access
 
6.10.5
 
8/20/2018
 
Once
5
 
Cultural Competency plan
 
6.11.2
 
8/20/2018
 
Annually
6
 
Marketing plan
 
6.15.6
 
8/13/2018
 
Annually
7
 
Marketing Materials
 
6.15.6
 
8/13/2018
 
Quarterly
8
 
Provider Marketing Materials
 
6.15.7
 
8/13/2018
 
Quarterly
9
 
Enrollee Handbook
 
6.2.1, 6.4
 
8/20/2018
 
Once
10
 
Provider Directory
 
6.2.1, 6.6
 
8/13/2018
 
Quarterly
11
 
Enrollee ID Card
 
6.2.1, 6.8.1
 
8/13/2018
 
Once
12
 
Redetermination Notices
 
6.2.4.3
 
8/20/2018
 
Once
13
 
Disenrollment Notices
 
6.2.4.3
 
8/20/2018
 
Once
14
 
Intentionally Left Blank
           
15
 
Enrollee Handbook Policy, limited to HCHN
 
6.3.1
 
8/20/2018
 
Once
16
 
Member Notices Policy
 
6.3.1
 
8/20/2018
 
Once
17
 
GHP Call Center Policy and Procedures
 
6.9.10
 
8/20/2018
 
Once
18
 
GHP Call Center Quality Standards
 
6.9.11
 
8/20/2018
 
Annually
19
 
GHP Service Line Outreach Program
 
6.9.13, 6.9.14
 
8/13/2018
 
Annually
20
 
GHP Service Line Scripts
 
6.9.15
 
8/13/2018
 
Quarterly
21
 
Pharmacy UM Protocols
 
7.5.12.16.2
 
8/13/2018
 
Once
22
 
Pre-natal and Maternal Program maternal wellness plan
 
7.5.8.3.2
 
8/20/2018
 
Annually
23
 
Special Coverage Identification & Registration Strategy
 
7.7.6.1
 
8/13/2018
 
Once
24
 
Special Coverage Registration Form
 
7.7.6.2
 
8/13/2018
 
Once
25
 
Special Coverage Notification Form (Enrollee & Provider)
 
7.7.6.3
 
8/13/2018
 
Once
26
 
Protocols for the development of a treatment plan
 
7.7.6.4
 
8/13/2018
 
Once
27
 
Provisions for ensuring that Enrollees with Special Coverage have Immediate
Access to specialists
 
7.7.6.5
 
8/13/2018
 
Once
28
 
Strategy for identification of individuals with Special Health Care Needs
 
7.7.6.6
 
8/13/2018
 
Annually
29
 
Policies and procedures for Care Management
 
7.8.2.4
 
8/13/2018
 
Once
30
 
EPSDT Plan
 
7.9.1.2, 7.9.1.4
 
8/13/2018
 
Annually
31
 
EPSDT Outreach and education process
 
7.9.2.1
 
8/13/2018
 
Annually
32
 
High-Utilizers Program
 
7.14
 
8/20/2018
 
Annually
33
 
Communication Forms
 
8.5.2
 
8/13/2018
 
Once




--------------------------------------------------------------------------------




   
Deliverable Name
 
Contract
Citation(s)
 
Initial Due
Date
 
Submission
Frequency

34
 
Integration Plan
 
8.8
 
8/13/2018
 
Annually
35
 
Provider Network
 
9.1.1, 9.1.5
 
8/20/2018
 
Once
36
 
Credentialing/Re-credentialing
 
9.2.3.7.1
 
8/20/2018
 
Once
37
 
Provider Selection
 
9.3.1.5.2
 
8/13/2018
 
Once
38
 
Screening for Special Health Care Needs
 
9.5.2.2
 
8/13/2018
 
Once
39
 
Provider Hours
 
9.5.5.4
 
8/20/2018
 
Once
40
 
Provider Contracts
 
10.1.6.1
 
8/13/2018
 
Once
41
 
Provider Guidelines
 
10.2.1.3
 
8/20/2018
 
Annually
42
 
Provider Communications Strategy
 
10.2.1.6
 
8/20/2018
 
Once
43
 
Provider Education
 
10.2.2
 
8/20/2018
 
Annually
44
 
Physician Incentives
 
10.7.1
 
8/20/2018
 
Annually
45
 
UM Policies and Procedures
 
11.2.2
 
8/20/2018
 
Once
46
 
Utilization Management clinical criteria to be used for services requiring Prior
Authorization
 
11.4.3
 
8/20/2018
 
Annually
47
 
Referral Process
 
11.5.2
 
8/20/2018
 
Once
48
 
QAPI program
 
12.2.4
 
8/20/2018
 
Annually
49
 
Wellness Plan
 
12.5.5.4
 
8/20/2018
 
Annually
50
 
Fraud, Waste, and Abuse policies and procedures
 
13.1.6
 
8/20/2018
 
Once
51
 
Compliance plan
 
13.1.6, 13.2.1
 
8/20/2018
 
Annually
52
 
Program Integrity Plan
 
13.1.6, 13.3
 
8/20/2018
 
Annually
53
 
Service Verification Sampling Methodology
 
13.6.2
 
8/20/2018
 
Annually
54
 
Grievance and Appeal System forms
 
14.1.12
 
8/20/2018
 
Once
55
 
Grievance and Appeals Policies
 
14.1.4
 
8/20/2018
 
Once
56
 
Notice of the disposition of the Grievance
 
14.3.8
 
8/20/2018
 
Once
57
 
Notice of Adverse Benefit Determination
 
14.4.6
 
8/20/2018
 
Once
58
 
Notice of Disposition of an Appeal
 
14.5.18
 
8/20/2018
 
Once
59
 
Staff training plan and a current organizational chart
 
15.3.2
 
8/20/2018
 
Annually
60
 
Implementation plan
 
15.5.1
 
8/13/2018
 
Once
61
 
Payment schedule
 
16.2.1
 
8/13/2018
 
Once
62
 
Business Continuity & Disaster Recovery Test Report
 
18.2.8.2
 
8/20/2018
 
Annually
63
 
Certified Public Accountant Solvency Info
 
23.2.3
 
8/13/2018
 
Annually
64
 
Plan for Routine Audits
 
23.4.1.9
 
8/20/2018
 
Once
65
 
Copy of its insurance license
 
31.1
 
8/13/2018
 
Once
66
 
Record Retention
 
34.1.6
 
8/20/2018
 
Once







--------------------------------------------------------------------------------

Attachment 13


[CERTIFIED TRANSLATION]
ATTACHMENT 13


This Attachment contains Normative Letters referenced throughout the Contract.
It is not an exhaustive list of all ASES Normative Letters. Contractor must
abide by all ASES Normative Letters, regardless of whether they are included in
this Attachment.



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo0.jpg]
 
GOVERNMENT OF PUERTO RICO
Health Insurance Administration
Hon. Ricardo A. Rosselló Neváres
Governor
 
Ms. Angela M. Avila Marrero
Executive Director



October 20, 2017


TO ALL UNIONS AND LABOR ORGANIZATIONS THAT PROVIDE HEALTH INSURANCE BENEFITS TO
THEIR MEMBERS PURSUANT TO PUBLIC LAW NO. 158-2006


Greetings. The Health Insurance Administration (ASES, Spanish acronym) is the
agency authorized pursuant to Public Law No. 95-1963, as amended, to regulate,
oversee, negotiate, and contract with the health insurance plans that are
selected by public employees through their employer contribution, as per the
provisions of the referenced Public Law No. 95. Public Law No. 158-2006 is an
amendment to Public Law 95 that allows unions that are duly established in
accordance with Public Law No. 45 to negotiate and contract health insurance
benefits for their members. Public Law No. 158 does not, however, establish its
own work calendar, and is thus subject to the calendar established by ASES for
the processes of Public Law No. 95.


In contract year 2018, the ASES was in the Request for Proposals (RFP) process
whereby the insurance entities that would offer the benefit of health insurance
to this population starting on January 1, 2018 would be chosen. However, in
light of the catastrophe created by hurricanes Irma and María in Puerto Rico, it
was impossible to comply with the work calendar established for this purpose.


For this reason, and in order for the population covered by Public Law No. 95 to
have continuity of services under the best possible conditions, the ASES has
communicated to the insurance entities that are currently offering the
referenced benefit that the provisions of Clause 51 of the contract currently in
force and effect between the parties are being activated. This clause allows the
ASES to extend the contracts that are currently in effect for a period of up to
90 days under the same conditions. In other words, with the same benefit and
premiums that were negotiated until December 31, 2017.



 
[logo1.jpg]
 
PO Box 195661, San Juan, PR 00919-5661  Tel: 787.474.3300  Fax: 787.474.3348 
www.ases.pr.gov




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


In light of these circumstances, and for the reasons stated in the first
paragraph of this letter, we have advised unions to work with their insurance
brokers or designated persons to make the corresponding arrangements with the
insurance entities that provide their health insurance plans so that they will
make the corresponding adjustment extending coverage until March 31, 2018. We
will be sending out a new communication with the calendar showing the dates of
the administrative processes.


If you have any questions regarding this matter, please contact Mr. Carlos
Guzmán, Public Law No. 95 project manager, at telephone number 787-474-3300 ext.
2344 or by email at cguzman@asespr.org.


Cordially,
[signed]
Angela Avila Marrero
Executive Director



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo0.jpg]
 
GOVERNMENT OF PUERTO RICO
Health Insurance Administration
Hon. Ricardo A. Rosselló Neváres
Governor
 
Ms. Angela M. Avila Marrero
Executive Director



July 20, 2018


CIRCULAR LETTER 18-07-20


Secretaries, Directors, Heads of Agencies, Departments, Offices, Commissions,
Administrations, Organisms, Entities, Public Corporations, Municipalities,
Insurance Entities Contracted by the ASES to offer services to public employees
pursuant to Public Law No. 95 of June 29, 1963, and Insurance Entities offering
health insurance benefits to the unionized employees of the Government of Puerto
Rico pursuant to Public Law No. 158-2006.


OATRH 2018-001 MEMORANDUM PROTOCOL


The purpose of issuing this Circular Letter is to establish protocols in keeping
with the Special Joint Memorandum No. 2018-01 and 2018-02 of the Human Resources
Management and Transformation Office of the Government of Puerto Rico (OATRH,
Spanish acronym).  Said informative memoranda sent to all of the agencies,
instrumentalities, and public corporations of the Government of Puerto Rico
announce the opinion of the U.S. Supreme Court in the case of Janus v. American
Federation of State, County, and Municipal Employees, Council 31, No. 16-1466,
585 U.S.    (2018), (“Janus v. AFSCME”) and how it will be applicable in the
Government of Puerto Rico.


In accordance with Memorandum 2018-01 and 2018-02 of the OATRH, starting on July
16, 2018, the public employees of the Government of Puerto Rico, its
instrumentalities, and public corporations will have the right to authorize and
de-authorize the collection of service charges if they are not affiliated with
an exclusive representative. Additionally, public employees who do not wish to
join a union will have the right to freely and voluntarily submit a request for
opting out at any time. After submitting said request, the agencies, public
corporations, and/or instrumentalities of the Government of Puerto Rico will be
required to make the necessary arrangements to stop the withholding of dues
and/or other related charges from said employee’s wages, unless the public
employee submits written authorization for same. No public employee may be
incentivized or pressured to exercise his or her right to join or to opt out of
a labor union.


The ruling of the U.S. Supreme Court in Janus v. AFSCME is also applicable to
the bona fide organizations established pursuant to the Public Servant
Association Fees Act, Public Law No. 134 of July 19, 1960, as amended. The
referenced law establishes that the contributions of public employees who belong
to same “…may be revoked one year after their effective date” (Article
2.—[Public servant association dues, withholdings) (3 L.P.R.A. sec. 702 Section
(b)]). This provision is no longer applicable and thus revocations of
withholding authorizations will also be accepted for bona fide organizations at
any time, without having to wait one year.



 
[logo1.jpg]
   
PO Box 195661, San Juan, PR 00919-5661  Tel: 787.474.3300  Fax: 787.474.3348 
www.ases.pr.gov



2

--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


In order to adjust the procedures of the ASES in keeping with the ruling of the
U.S. Supreme Court in Janus v. AFSCME and Memoranda 2018-01 and 2018-02 of the
OATRH, the provisions regarding the employer contributions of those employees
who exercise their right to opt out of their union and who wish to receive
healthcare coverage through Public Law No. 95 of June 29, 1963 (“Public Law No.
95-1963”) administered by the ASES are hereby modified.


Specifically, Circular Letter 2017-11-06, in its Section entitled “PUBLIC LAW
NO. 158 OF AUGUST 2006”, Art. 7, section (d), currently provides that:


“d. The employee does not wish to be covered by the selected insurance entity.
In this case, the employee will not be able to use his or her employer
contribution to obtain coverage from any of the entities contracted by the ASES
nor for direct-pay coverage payment”.


In accordance with the instructions of Memoranda 2018-01 and 2018-02 of the
OATRH, after the issuance of this Circular Letter, the public employees who
freely and voluntarily exercise their right to opt out of their unions will be
treated under the same conditions that are expressed in the referenced Circular
Letter in the section entitled “PUBLIC LAW 158 OF AUGUST 2006”, Art. 9, which
establishes the following:


“9. If during the effective period of the contract, the insured is reclassified
and becomes a managerial employee, he or she will cease to be eligible for the
health insurance plan negotiated pursuant to Public Law No. 158. In these cases,
the employee will have the following thirty (30) calendar days after the date on
which he or she learns about the change to seek coverage from any of the
insurance entities contracted by the ASES pursuant to Public Law No. 95. The
employee must submit to the insurer the certification from the agency showing
that he or she is no longer unionized and evidence of the cancellation of his or
her healthcare coverage under Public Law No. 158…”


Although the change from unionized to managerial is not configured, the opting
out of a public employee from his or her union is an even that prevents the
employee from continuing to receive the health insurance plan benefit as
negotiated by his or her representative pursuant to Public Law No. 158-2006.
Thus, the same procedure established in the referenced Article 9 will be used
for these cases. In other words, any employee who decides to opt out of his or
her union will have the following thirty (30) days after the date on which his
or her opting out is notified to seek coverage under any of the insurance
entities contracted by the ASES pursuant to Public Law No. 95-1963. The employee
must submit to the insurer the certification from the agency showing that he or
she is no longer a unionized employee and evidence of the cancellation of the
healthcare coverage acquired under Public Law No. 158-2006.


We request strict compliance with the provisions of this Circular Letter. If you
have any questions, please contact Mr. Carlos E. Guzmán Otero, Public Law No. 95
project manager, by email at cguzman@asespr.org or by telephone at (787)
474-3300 ext. 2344.


Cordially,
[signed]
Yolanda García Lugo, MS, MBA
Deputy Executive Director



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)



NORMATIVE LETTER 15-1012 Amended
(To amend Normative Letter 15-03-25-A and Normative Letter 15-03-25-B)


October 13, 2015
To:
Healthcare Entities
 
Pharmacy Benefit Manager
 
Primary Medical Groups, including Obstetricians/Gynecologists Participating in
the
 
Health Insurance Plan of the Government of Puerto Rico (PSG, Spanish acronym)
Subjects:
Model for the Provision of Contraceptive Services for the entire population of
reproductive age of the PSG




--------------------------------------------------------------------------------

In keeping with the changes in legislation established in the “Patient
Protection and Affordable Care Act”, the Government Healthcare Plan expands
access to methods of contraception for its entire population of reproductive
age, free of charge. The new guidelines for access to these methods are detailed
below. These guidelines took effect on April 1, 2015 under the model of
contracting with insurers for the different healthcare regions established by
the ASES.


The services for accessing and dispatching contraceptives will be provided by
the family planning clinics contracted for these purposes and established in the
different municipalities of the regions of the Government Healthcare Plan.


The following methods of contraception will be provided according to the
different covered categories:


Category
Brand Name
Dispatch
Limitations
 
 
 
Birth control
pills
 
 
Lutera,
Ortho Micronor,
Cyclen, Tri-cyclen/ Tri-
Sprintec,
Ortho-Tri Cyclen Low
 
Three packets for
ninety days with three
refills, one year
covered without need for medical evaluation or new prescription.
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis
Irregular blood pressure
Myocardial infarction
History of breast cancer
 
 
 
Hormonal
Injection
 
 
 
Depo-Provera
 
Three packets for ninety days with three refills, one year covered without need
for medical evaluation or new prescription.
No more than two (2) consecutive years
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis




 
[logo1.jpg]



#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


Normative Letter 15-1012 Amended
(To amend Normative Letter 15-03-25-A and Normative Letter 15-03-25-B)
-2-



     
Irregular blood pressure
Myocardial Infarction
History of breast cancer
Intrauterine
Device
(Copper T)
 
DIU-Paragard
 
One every 10 years
Abnormal Pap
Positive for venereal diseases
Wilson’s Disease



The following methods of contraception are available through the contracted
planning clinics, however, they are not covered by the Government Healthcare
Plan.


Category
Brand Name
Dispatch
Limitations
Barrier
Method
Latex condom, with
spermicide
Must be paid for by the
insured.
Latex or spermicide allergy
 
 
 
 
Emergency
Methods
 
 
 
 
Plan B
 
 
 
 
Must be paid for by the insured.
Body weight greater than 164 lbs
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis
Irregular blood pressure
Myocardial infarction
History of breast cancer



*The ASES will periodically evaluate the cost-effectiveness of the available
methods in order to maintain the viable options for the populations served. Any
change in product will be notified to the participating providers in a normative
letter.


Attachment 1 details the protocol for referrals to family planning clinics,
including the referral form required to refer the insured who qualify and wish
to access the methods of contraception.


We request the cooperation of all providers in order to comply with the
normative [letter].


Cordially,
[signed]
Sandra V. Peña Pérez, PT, MHSA
Deputy Executive Director



c
Atty. Maria del Carmen Rosario

Director Office of Legal Affairs / Compliance and Clinical Affairs Office



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00005.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00006.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)



NORMATIVE LETTER 15-1112
November 12, 2015


TO THE CONTRACTED HEALTHCARE ENTITIES, PRIMARY MEDICAL GROUPS, AND PROVIDERS OF
THE HEALTHCARE PLAN OF THE GOVERNMENT OF PUERTO RICO (PSG)


REVIEW OF ICD10 COVERAGE AND DIAGNOSIS



--------------------------------------------------------------------------------

         

The Compliance and Clinical Affairs Office attached to the Health Insurance
Administration (ASES, Spanish acronym) has validated the coding of the Special
Coverage from ICD-9 to ICD-10 for Attachment 7, Attachment 13, Normative Letter
15-0617 (Diagnostic Codes for Special Needs Children), and the codes in the ASES
Quality Handbook.


It is important to clarify that use of the new ICD10 CM diagnostic codes does
not increase the number of diseases, but rather the specificity and description
of the disease itself. The validation was performed for the general codes of the
families that group diagnoses.


The attachment that is included with this Normative Letter includes the
diagnostic codes in ICD10 CM revised and approved by ASES with the collaboration
of the Department of Health to be applied to the above-mentioned documents. A
file will be sent to you electronically with the lists that are included as
attachments. We have named them: Special Need Childrens [sic], Special Coverage
Adults, HIV ICD10 and Quality Program Incentive in the file that is sent out so
that you may identify them.


It is important for the contracted entities to validate the configuration of all
of their systems and of the operational areas that process diagnostic codes in
accordance with the revision by ASES. The use of the general family code can be
applied as long as the specificity rule established in the regulation by CMS is
not omitted.


Cordially,
[signed]
Sandra V. Pena, MHSA, PT
Deputy Executive Director



c
Maria del C. Rosario, Director

Office of Legal Affairs / Compliance and Clinical Affairs Office



 
[logo1.jpg]



#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00021.jpg]




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00022.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00023.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00024.jpg]




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00025.jpg]


--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00026.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00027.jpg]


--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00028.jpg]


--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]

[logo00029.jpg]

--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00030.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]

[logo00031.jpg]


--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00032.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00033.jpg]




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00034.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00035.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00036.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00037.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00038.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00039.jpg]




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00040.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00041.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00043.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00044.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo00045.jpg]



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)



NORMATIVE LETTER 15-0612
(Amending #09-0505A)


June 12, 2015


TO THE CONTRACTED HEALTHCARE ENTITIES, PRIMARY MEDICAL GROUPS, AND PROVIDERS OF
THE HEALTHCARE PLAN OF THE GOVERNMENT OF PUERTO RICO (PSG)
PROCEDURE FOR MANAGING PATIENTS
WITH POSITIVE HIV/AIDS DIAGNOSIS
  


--------------------------------------------------------------------------------

The Compliance and Clinical Affairs Office attached to the Health Insurance
Administration (ASES, Spanish acronym) has decided to update the clinical
protocol that is used to request the special coverage and standardize the
service to be provided to all beneficiaries diagnosed with HIV/AIDS.


The procedures established herein will take effect on the date of issuance of
this normative letter and are detailed below:




A.
Procedure for individuals who are not PSG beneficiaries and who are diagnosed
for the first time with HIV/AIDS:


a.
The skilled employees who work at the CPTETS Centers of the Department of
Health, the Clinical Centers specializing in the management of HIV/AIDS
patients, or any community organization, whether public or private, that receive
Ryan White Parts A, B/ADAP, C, and D funds, hereinafter referred to as clinics
or centers specializing in HIV/AIDS, will be responsible for providing access to
any person who is interested in being tested for the HIV virus.


b.
If there is an HIV diagnosis, the case manager or the designated skilled
employee will be in charge of giving the person an orientation about the
services provided by any of the clinics or centers specializing in HIV/AIDS.


c.
The case manager or designated skilled employee will advise the individual about
the services provided by the PSG for his or her health condition. Additionally,
the case manager or skilled employee will schedule the person’s appointment with
the Medicaid Office for the corresponding evaluation of eligibility for the PSG
and will inform him or her about the documents that he or she must submit the
day of the appointment and that are required for the process, in addition to
scheduling a follow-up appointment at the clinic or center specializing in
HIV/AIDS chosen by the individual to treat his or her condition.


B.
Procedure for individuals diagnosed for the first time with HIV/AIDS and who are
eligible for the PSG for the first time:


a.
the Medicaid program, after evaluating the person and determining that he or she
is eligible to receive healthcare services through the PSG, will issue a
document known as MA-10 and the beneficiary will be advised to visit the
regional office of the healthcare entity corresponding to his or her
geographical area to complete the eligibility process for the PSG.




 
[logo1.jpg]
 
#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)



Once the insured completes the eligibility process with the healthcare entity in
his or her region, he or she will be able to begin to receive services. The
effective date of the person’s eligibility must coincide with the date given by
the Medicaid program.


b.
The case manager, primary care physician (PCP), or HIV doctor will proceed to
process the beneficiary’s special coverage by sending to the corresponding
healthcare entity the form approved by the ASES for said purpose, signed by the
physician (PCP) or any HIV doctor, the evidence showing that the person is
eligible for the PSG according to the revised clinical protocol for registering
special conditions, see (table 1), as well as a copy of the MA-10 or a copy of
the health insurance card, if available, and a copy of the beneficiary’s picture
ID.


c.
Once the healthcare entity receives the documents requesting the special
coverage for the beneficiary, the special coverage letter must be issued within
a period of no more than 72 work hours, as established in the contract, and in
accordance with the instructions given by the ASES, which establish that said
coverage shall not have an expiration date. The special coverage letter will be
sent by regular mail to the beneficiary and to the case manager at the clinic or
center specializing in HIV/AIDS that made the request. Likewise, the healthcare
entity will be responsible of ensuring that the special coverage has been
registered in its system in order to guarantee that all of the healthcare
services will be provided to the beneficiary.


d.
The healthcare entity will be responsible for activating the pharmacy coverage
so that the beneficiary may access his or her medications as soon as they are
prescribed in keeping with the coverage of the PSG. In cases in which the PSG
beneficiary has private health insurance, he or she must obtain a letter or
certification from said private health insurance plan stating whether it
includes pharmacy coverage or not. If the private health insurance plan does
provide pharmacy coverage, the letter must provide coverage details, including
whether it covers HIV/AIDS treatment drugs. It will be the responsibility of the
beneficiary to provide said letter to the case manager at the clinic or center
specializing in HIV/AIDS where he or she will receive services, who will in turn
send the letter to the Pharmacy Department of the healthcare entity, or the
beneficiary may visit the regional office of the healthcare entity and deliver
the letter there. In this way, it is guaranteed that the beneficiary will have
access to the medications needed to treat his or her HIV/AIDS condition, in turn
allowing for the coordination of services. The ASES reserves the right to audit
the healthcare entity in order to ensure that the pharmacy coverages of the
beneficiaries are active and that coordination of benefits is taking place when
applicable.


e.
It is understood that the primary medical group (PMG) does not have exclusivity
and has had a limited intervention in the process of requesting the special
coverage for any beneficiary diagnosed with HIV/AIDS. However, it is recognized
that the PCP provides orientation in order to guarantee access to the service at
any of the clinics or centers specializing in HIV/AIDS because the risk of the
special coverage lies with the entity.




 
[logo1.jpg]
 
#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)





C.
Procedure for beneficiaries who have lost their eligibility:

The special coverage will remain in effect for as long as the beneficiary is
eligible for the PSG. If the beneficiary loses his or her eligibility and is
re-certified as eligible within a period of no more than six (6) months, then
the special coverage will be reactivated without the need for new diagnostic
tests, evaluations, and without having to submit any documents as established in
the clinical protocol approved by the ASES. When the period without eligibility
exceeds six (6) months, the case manager, PCP, or HIV doctor who provides the
services to the beneficiary will be bound to submit a certification of current
treatment to the insurer.


D.
Access to service and prescription management:


a.
It is not a requirement that the prescriptions issued to these patients be given
by an infectious diseases specialist. They may be issued by an HIV doctor or any
other doctor who offers services at any of the clinics or centers specializing
in HIV/AIDS, as long as said doctor has been duly accredited by the healthcare
entity to provide services for the PSG.


b.
It will be the responsibility of each healthcare entity to notify the PMB of
every doctor who is retained and is authorized to treat beneficiaries with
HIV/AIDS so that said doctors are recognized by the system, in order to
guarantee access to the medications prescribed by them.


c.
The clinics or centers specializing in HIV/AIDS will be responsible for
maintaining the providers who provide their services credentialed with the
healthcare entities in accordance with the contractual provisions established by
both parties.


d.
The healthcare entities will be responsible for entering into their systems
every patient who is diagnosed for the first time with HIV/AIDS, as well as
every existing patient who has already been registered, thus guaranteeing their
access to the medical services that they need to treat their condition without
requiring a referral and to the medications included in the pharmacy coverage of
the PSG.


e.
All of the healthcare entities contracted to offer services under the PSG are
bound to contract with all of the clinics or centers specializing in HIV/AIDS,
whether public or private, and even if they are not located in the geographical
area to which they provide services.





E.
Exceptions:


a.
When the beneficiary is in critical health due to his or her HIV/AIDS condition
or if he or she has lost his or her eligibility and must be medicated
immediately according to clinical judgment, the ADAP Program or any of the
clinics or centers specializing in HIV/AIDS that receive Ryan White A, B/ADAP,
C, or D funds shall provide the medications to the beneficiary if he or she
meets the eligibility criteria established by said law, prior to submitting to
the Medicaid eligibility process and depending on the availability of funds.




 
[logo1.jpg]



#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)





b.
The cost of the medications that are dispatched to any patient on a date prior
to being certified in the special coverage of the Healthcare Plan of the
Government of Puerto Rico could be the responsibility of ADAP or of any of the
clinical centers and public/private community organizations that are recipients
(grantees) or sub-recipients (sub-grantees) of funds under Parts A, B, C, and D
of the Ryan White Act, as amended, as long as the patient has been found to be
eligible under the Ryan White Act. However, the cost will fall on the ASES from
the date on which the eligibility was granted under the special coverage of the
Puerto Rico Government Healthcare Plan. This exception is established so that
the grantees and sub-grantees of funds under the Ryan White Act comply with the
legal precept known as the payer or last resort  established in said law.





c.
The dispatching of protease inhibitors to the eligible population of the PSG,
and the cost of same, will be the responsibility of the Department of Health
(ADAP) as per the Puerto Rico Medicaid State Plan.


d.
In accordance with article VI-Secondary Payor of the contract executed between
the ASES and the healthcare entities, in the event that the beneficiary were to
have another health insurance plan and were to be eligible for the PSG, the
special coverage will be activated when the beneficiary’s coverage (pharmacy,
laboratories, among others) under any other primary plan offering the same
services included in this coverage has been exhausted.



If you have any questions regarding this normative letter, please contact Ms.
Milagros Soto Mejía at the ASES Compliance and Clinical Affairs Office at
msoto@asespr.org. The revised protocol approved for the management of HIV/AIDS
patients under special coverage is attached.


Cordially;
[signed]
William Ruiz Alejandro
Director
Compliance and Clinical Affairs Office



C:
Dr. Ana Ríus Armendáriz, Secretary of the Puerto Rico Department of Health

Eng. Ricardo Rivera Cardona-ASES Executive Director
Atty. Sandra V. Peña Pérez-ASES Deputy Executive Director


Attachments:
Table 1: Protocol for the management of HIV/AIDS patients



 
[logo1.jpg]



#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


Table I
NORMATIVE LETTER 15-0612
(Amending #09-0505A)


Special
Condition
Definitive Diagnostic Criteria for
Inclusion in Coverage
 
Effectiveness and
Duration of Special
Coverage
 
Services included
in the Special
Coverage
 
Assignment of Risk
 
HIV/AIDS
 
A-  Evidence of the result of any of the following lab tests:
1-    Western Blot positive
2-    HIV viral load
3-    Positive 4th generation with validation of antibody sub-types or antigens
for acute infection
The record may be requested by one of the following providers:
 
* Primary care physician
* HIV/AIDS clinic physician
* Case manager at HIV/AIDS clinic
 
 
Effectiveness: coverage will begin on the date on which the definitive diagnosis
is established.
 
Duration: the special coverage for every patient with HIV/AIDS will be in effect
while the patient remains eligible in the PSG.
 
 
Every type of service while active in the registry.
 
 
Insurer: services included for the condition in the special coverage or any
other service contemplated under special coverage, regardless of this diagnostic
category.
 
GMP/PCP: receives monthly capitation corresponding to the insured, as
established in the contracting model of the MCO.




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo0.jpg]
 
GOVERNMENT OF PUERTO RICO
Health Insurance Administration
Hon. Ricardo A. Rosselló Neváres
Governor
 
Ms. Angela M. Avila Marrero
Executive Director



Normative Letter 17-0619


June 19, 2017


To:
Healthcare Entities contracted under Mi Salud
   
Subject:
New instructions for J-Codes deposit



The entities contracted under Mi Salud are currently required to submit the data
related to the medications with J Codes, as established in Normative Letter
16-1129. Starting this quarter (Q4), all of the entities must deposit the
J-Codes in the ASES FTP , and also in the FTP of the Abarca company. In order to
facilitate and standardize the process, a file was created in the Share File
(FTP) in Abarca for each entity to deposit its reports in compliance with the
following instructions:




*
Send to Abarca and to ASES the quarterly use by the medical part of brand-name
products (J Codes) stipulated in the normative letter using the file layout
included in attachment 1.





*
Deposit the files no later than 15 days after the closing of the quarter.

 
*
Due Date:

 
*
Q1: April 15

 
*
Q2:  July 15

 
*
Q3: October 15

 
*
Q4: January 15





*
Identify the reports to be deposited with the following nomenclature: JCODES,
year, month, and version number.

*  JCODESYYMMV#


Example: JCODES1701V1




*
The Abarca FTP address is: ftp.abarcahealth.com. In the Abarca FTP you will find
a file with the name J-Code & Rebates in which to make the deposit.




 
[logo1.jpg]
   
PO Box 195661, San Juan, PR 00919-5661  Tel: 787.474.3300  Fax: 787.474.3348 
www.ases.pr.gov




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


Page 2
New J-Code Deposit Instructions




*
Each entity will receive its username and password information separately.
Likewise, each entity will be sent the document Installation Instructions
FileZilla Open Source Software which contains the instructions for the
configuration of the FTP in order to connect to the Abarca server.



Failure to deposit this report by the entities contracted under the Government
Healthcare Plan may entail fines and sanctions by the ASES.


If you have any questions about the J-Codes report, please contact Atty. Nayda
Rivera, from Abarca, at 787-523-1225, or by email at
nayda.Rivera@AbarcaHealth.com. We appreciate the support of all the entities
contracted by Mi Salud in the implementation of these instructions and in
immediately sending the J Codes data that may be pending.


Cordially,
[signed]
Milagros Soto Mejía, MHSA, MMHC
Acting Director
Planning, Quality, and Clinical Affairs Office


attachments (2)



c
Nayda Rivera, Abarca Health

Nélida Luna, MC-21
Jesús Hernández, Compliance Director, ASES



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo0.jpg]
 
GOVERNMENT OF PUERTO RICO
Health Insurance Administration
Hon. Ricardo A. Rosselló Neváres
Governor
 
Ms. Angela M. Avila Marrero
Executive Director



Normative Letter 18-0813



Date:
August 13, 2018




To:
All Contracted Entities,

Pharmacy Benefit Managers (PBM),
Pharmacy Plan Administrators (PPA),
Primary Medical Groups,
Providers Participating in the Government Healthcare Plan (PSG)-Mi Salud


Subject: New Instruction for Deposit of J-Codes



This new normative letter cancels and replaces Normative Letters 16-1129 and
17-0619. Effective immediately, all contracted insurers of the PSG-Mi Salud are
required to:




1.
Deposit all of the data for J-Code drugs administered to the beneficiaries of
the PSG.


2.
Deposit the data in the ASES Share File (FTP) and also in the FTP of the Abarca
Health company. The address of the Abarca Health FTP is: ftp.abarcahealth.com.
In the FTP of said company you will find a file with the name: J-Code & Rebates
in which you will make the deposit. The file will be prepared using the format
that is included as an attachment to this normative letter. Each entity will
receive its username and password information separately from Abarca Health. The
instructions for configuring access to the Abarca Health FTP will be emailed to
the insurers.


3.
Deposit the files no more than 15 days after the closing of the quarter. The due
dates are the following:

 
Q1
(January to March)
-April 15
 
Q2
(April to June)
-July 15
 
Q3
(July to September)
-October 15
 
Q4
(October to December)   

-January 15


4.
Identify the reports to be deposited with the following names: JCODES, year,
month, and version number.


1.
JCODESYYMMV#; Example: JCODES1701V1


5.
Going forward, every J-Codes claim that is reported to ASES must include the NDC
of the product and the amount of units dispensed of that NDC as administered, so
[insurers] are required to review this instructions with the service providers
and make sure that the format of their respective billing program includes this
information.




 
[logo1.jpg]
   
PO Box 195661, San Juan, PR 00919-5661  Tel: 787.474.3300  Fax: 787.474.3348 
www.ases.pr.gov




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


Page 2
Normative Letter 18-0813


Failure by the contracted entities to comply with depositing the required FTPs
on time with the correct and complete data may entail fines and sanctions by the
PRIHA.


The following drugs will continue to be managed through medical prescription and
only under the pharmacy benefit of the beneficiaries of the PSG-Mi Salud de
Puerto Rico:


[logo00046.jpg]


Likewise, please remember that only hematologists-oncologists may bill the
following products both under pharmacy and under the medical part. Other
providers must give the patient a prescription in order for the medication to be
dispensed by their preferred pharmacy.


[logo00047.jpg]


If you have any questions regarding the J-Code report, please contact me or
Atty. Nayda Rivera, from Abarca, at 787 523-1225, or by email at
nayda.Rivera@abarcahealth.com.


We appreciate the support of all of the entities contracted by Mi Salud in the
implementation of these instructions and in sending the J-Code data on time.


Cordially,
[signed]
Milagros Soto Mejía, MHSA, MMHC
Acting Director
Planning, Quality, and Clinical Affairs Office



c
Nayda Rivera - Abarca Health

Atty. Carolina Guzmán - Director, ASES Compliance Office



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo0.jpg]
 
GOVERNMENT OF PUERTO RICO
Health Insurance Administration
Hon. Ricardo A. Rosselló Neváres
Governor
 
Ms. Angela M. Avila Marrero
Executive Director



October 17, 2017


TO ALL AGENCIES, MUNICIPALITIES, AND INSTRUMENTALITIES OF THE GOVERNMENT OF
PUERTO RICO WHOSE EMPLOYEES HAVE THE BENEFIT OF HEALTH INSURANCE PURSUANT TO
PUBLIC LAW NO. 95-1963 AS AMENDED


RE:
EXTENSION OF HEALTH INSURANCE COVERAGES



The Health Insurance Administration (ASES, Spanish acronym) is the agency
authorized pursuant to Public Law No. 95-1963, as amended, to regulate, oversee,
negotiate, and contract with the health insurance plans that are selected by
public employees through their employer contribution as per the provisions of
the referenced Public Law No. 95.


In contract year 2018, the ASES was in the Request for Proposals (RFP) process
whereby the insurance entities that would offer the benefit of health insurance
to this population starting on January 1, 2018 would be chosen. However, in
light of the catastrophe created by hurricanes Irma and María in Puerto Rico, it
was impossible to comply with the work calendar established for this purpose.


For this reason, and in order for the population covered by Public Law No. 95 to
have continuity of services under the best possible conditions, the ASES has
communicated to the insurance entities that are currently offering the
referenced benefit to activate the provisions of Clause 51 of the contract
currently in force and effect between the parties. This clause allows the ASES
to extend the contracts that are currently in effect for a period of up to 90
days under the same conditions. In other words, with the same benefit and
premiums that were negotiated until December 31, 2017. The enrollment campaign
will be carried out from mid December 2017 to the end of the month of February
2018; and the effective date will be April 1, 2018. A new communication will be
issued with the specific details of the campaign, as well as a general
invitation to the health insurance coordinators of the agencies, municipalities,
and instrumentalities of the Government of Puerto Rico.


If you have any questions regarding this matter, please contact Mr. Carlos
Guzmán, Public Law 95 project manager, at 787-474-3300 ext. 2344 or by email at:
cguzman@asespr.org.


Cordially,
[signed]
Ángela M. Ávila Marrero
Executive Director



 
[logo1.jpg]
   
PO Box 195661, San Juan, PR 00919-5661  Tel: 787.474.3300  Fax: 787.474.3348 
www.ases.pr.gov




--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)



October 21, 2015


CORRECTIONS
TO NORMATIVE LETTER 15-1012 AMENDED



To:
Healthcare Entities,

Pharmacy Benefit Manager,
Primary Medical Groups,
and Participating Providers of the Government Healthcare Plan (PSG)


We officially make the following correction to Normative Letter 15-1012 amended,
issued on Tuesday, October 13, 2015, regarding the Model for the Provision of
Contraceptive Services for the entire population of reproductive age of the
Healthcare Plan of the Government of Puerto Rico.


THE CATEGORY OF HORMONAL INJECTION STATES:


Category
Brand Name
 
Dispatch
 
Limitations
 
 
 
 
Hormonal Injection
 
 
 
 
Depo-Provera
 
 
 
Three packets for ninety days with three refills, one year covered without need
for medical evaluation or new prescription.
 
No more than two (2) consecutive years
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis
Irregular blood pressure
Myocardial Infarction
History of breast cancer




 
[logo1.jpg]



#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]
CORRECTIONS Normative Letter 15-1012 amended
Page -2-


IT SHOULD READ AS FOLLOWS:


Category
Brand Name
Dispatch
Limitations
 
 
 
 
Hormonal
Injection
 
 
 
 
Depo-Provera
 
 
 
 
One every three months
No more than two (2) consecutive years
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis
Irregular blood pressure
Myocardial Infarction
History of breast cancer



Cordially,
[signed]
Sandra V. Peña Pérez, PT, MHSA
Deputy Executive Director



c
María del Carmen Rosario, Esq.

Director, Office of Legal Affairs / Compliance and Clinical Affairs Office



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


[logo2.jpg]
COMMONWEALTH OF
PUERTO RICO
Puerto Rico Health Insurance
Administration (ASES, Spanish acronym)



NORMATIVE LETTER 15-1012 Amended
(To amend Normative Letter 15-03-25-A and Normative Letter 15-03-25-B)


October 13, 2015

To:
Healthcare Entities,

Pharmacy Benefit Manager,
Primary Medical Groups, including Obstetricians/Gynecologists Participating in
the
Health Insurance Plan of the Government of Puerto Rico (PSG, Spanish acronym)


Subjects:
Model for the Provision of Contraceptive Services for the entire population of
reproductive age of the PSG




--------------------------------------------------------------------------------

In keeping with the changes in legislation established in the “Patient
Protection and Affordable Care Act”, the Government Healthcare Plan expands
access to methods of contraception for its entire population of reproductive
age, free of charge. The new guidelines for access to these methods are detailed
below. These guidelines took effect on April 1, 2015 under the model of
contracting with insurers for the different healthcare regions established by
the ASES.


The services for accessing and dispatching contraceptives will be provided by
the family planning clinics contracted for these purposes and established in the
different municipalities of the regions of the Government Healthcare Plan.


The following methods of contraception will be provided according to the
different covered categories:


Category
Brand Name
 
Dispatch
 
Limitations
 
 
 
Birth control pills
 
 
Lutera,
Ortho Micronor,
Cyclen, Tri-cyclen/ Tri-
Sprintec,
Ortho-Tri Cyclen Low
 
 
Three packets for
ninety days with three
refills, one year
covered without need for medical evaluation or new prescription.
 
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis
Irregular blood pressure
Myocardial infarction
History of breast cancer
 
 
 
Hormonal Injection
 
 
 
Depo-Provera
 
 
Three packets for ninety days with three refills, one year covered without need
for medical evaluation or new prescription.
 
No more than two (2) consecutive years
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis




 
[logo1.jpg]



#1571 Alda Street Urb. Caribe San Juan Puerto Rico 00926-2706
PO Bo 195661 San Juan, PR 00919-5661
Tel: 787-474-3300 Fax: 787-474-3345



--------------------------------------------------------------------------------

[CERTIFIED TRANSLATION]


Normative Letter 15-1012 Amended
(To amend Normative Letter 15-03-25-A and Normative Letter 15-03-25-B)
-2-



     
Irregular blood pressure
Myocardial Infarction
History of breast cancer
Intrauterine
Device
(Copper T)
 
DIU-Paragard
 
One every 10 years
Abnormal Pap
Positive for venereal diseases
Wilson’s Disease



The following methods of contraception are available through the contracted
planning clinics, however, they are not covered by the Government Healthcare
Plan.


Category
Brand Name
Dispatch
Limitations
Barrier Method
Latex condom, with spermicide
Must be paid for by the insured.
Latex or spermicide allergy
 
 
 
 
Emergency
Methods
 
 
 
 
Plan B
 
 
 
 
Must be paid for by the insured.
Body weight greater than 164 lbs
Active smoker for over 35 years
Diabetes for over 20 years
Symptomatic gallbladder disease
Liver disease
Stroke
History of thrombophlebitis
Irregular blood pressure
Myocardial infarction
History of breast cancer



*The ASES will periodically evaluate the cost-effectiveness of the available
methods in order to maintain the viable options for the populations served. Any
change in product will be notified to the participating providers in a normative
letter.


Attachment 1 details the protocol for referrals to family planning clinics,
including the referral form required to refer the insured who qualify and wish
to access the methods of contraception.


We request the cooperation of all providers in order to comply with the
normative [letter].


Cordially,
[signed]
Sandra V. Peña Pérez, PT, MHSA
Deputy Executive Director



c
Atty. María del Carmen Rosario

Director Office of Legal Affairs / Compliance and Clinical Affairs Office






--------------------------------------------------------------------------------

Attachment 14


Puerto Rico Government
Puerto Rico Health Insurance Administration


Guidelines for the Development of Program
Integrity Plan


2018 – 2021


(This document is to be used by all Contractors participating in the Government
Health Plan (GHP) of Puerto Rico. The purpose of this document is to assist
Contractors as they formulate their own GHP Program Integrity Plans.)



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Topic
Page
Medicaid Program Integrity Requirements
4-5
Introduction, Program Integrity Basis and Scope, Regulation Citations & Overall
Requirements
6-7
Definitions
7-10
Program Integrity Plan
11
Guidelines for Sub-Parts A, B & E
 
Sub-Part A: Fraud Detection and Investigation Program
12-29
 
PI A001: State plan requirement. 42 CFR 455.12
PI A002: Methods for identification, investigation, and referral. 42 CFR 455.13,
42 CFR
438.608(a)(1)(vii), 42 CFR 438.608(a)(7)
PI A003: Preliminary investigation. 42 CFR 455.14, 42 CFR 438.608(a)(1)(vii)
PI A004: Full investigation. 42 CFR 455.15, 42 CFR 438.608(a)(1)(vii)
PI A005: Resolution of full investigation. 42 CFR 455.16, 42 CFR
438.608(a)(1)(vii)
PI A006: Reporting requirements. 42 CFR 455.17
PI A007: Provider's statements on claims forms. 42 CFR 455.18
PI A008: Provider's statement on check. 42 CFR 455.19
PI A009: Enrollee verification procedure. 42 CFR 455.20, 42 CFR 438.608(a)(5)
PI A010: Cooperation with State Medicaid Fraud Control Units. 42 CFR 455.21, 42
CFR 438.608(a)(7)
PI A011: Suspension of payments in cases of fraud. 42 CFR 455.23, 42 CFR
438.608(a)
       
Sub-Part B: Disclosure of Information by Providers
30-36
 
PI B001: Purpose. 42 CFR 455.100
PI B002; Definitions. 42 CFR 455.101
PI B003: Determination of ownership or control percentages. 42 CFR 455.102, 42
CFR 438.608(b)
PI B004: State Plan requirements. 42 CFR 455.103
PI B005: Disclosure of Information by Providers and Fiscal Agents. 42 CFR
455.104, 42 CFR 438.608(b)
PI B006: Disclosure by providers: Information related to business transactions.
42 CFR 455.105, 42 CFR 438.608(b)
PI B007: Disclosure by providers: Information on persons convicted of crimes. 42
CFR 455.106, 42 CFR 438.608(b)
       
Sub-Part E: Provider Screening and Enrollment
37-40



2

--------------------------------------------------------------------------------

 
PI E001: Termination or denial of enrollment. 42 CFR 455.416
PI E002: Reactivation of provider enrollment. 42 CFR 455.420
PI E003: Appeals rights. 42 CFR 455.422
PI E004: Criminal background checks. 42 CFR 455.434
PI E005: Federal database checks. 42 CFR§ 455.436, 42 CFR 438.608(b)
 
Other
 
State Medicaid Directors Letter (SMDL) #09-001
40



3

--------------------------------------------------------------------------------

The Contractor shall comply with the following Medicaid Program Integrity
requirements:




A.
Sixty (60) Calendar Days after the date of execution of the GHP Contract, the
Contractor must submit to the ASES Compliance Office a copy of the policies and
procedures for (i) identifying and tracking potential provider fraud cases, (ii)
conducting preliminary and full investigation, and (3) referring cases of
suspected fraud to an appropriate law enforcement agency. This Compliance Plan
shall be developed in accordance with 42 CFR 438.608 and Section 13.2 of the
Contract.





B.
On a quarterly basis, each Contractor must submit to the ASES Compliance Office
a report with the following information for the most recent quarter: (i) a list
of preliminary and full investigations conducted and the results of such
investigations, (ii) a list of all audits performed and any audit findings,
(iii) a list of any administrative actions issued against Contractor,
Subcontractors or Providers, (iv) a list of any overpayments and provider
referrals referred to the Department of Justice or Medicaid Fraud Control Unit.
If there are no such items to report, submit a certification signed by the
Compliance Director and the Authorized Certifier attesting to that fact.





C.
On a quarterly basis, each Contractor must submit to the ASES Compliance Office
a report with the following information: (i) a list of fraud investigations
pending but not yet initiated, (ii) a list of fraud investigations currently in
progress, and (iii) a list of completed fraud investigations. If there are no
such items to report, submit a certification signed by the Compliance Director
and the Authorized Certifier attesting to that fact.





D.
Each Contractor shall Immediately notify ASES of any suspected or confirmed
instances of provider fraud, waste or abuse or enrollee abuse or neglect so that
such cases can be referred to the appropriate federal or state agency, including
but limited to the U.S. Department of Justice, the Office of Inspector General
of the U.S. Department of Health and Human Services, or the Medicaid Fraud
Control Unit.





E.
Each Contractor must submit to the ASES Compliance Office a certification signed
by the Compliance Director and the Authorized Certifier indicating that any full
investigations were conducted in accordance with 42 CFR 455.15.





F.
Each Contractor must notify ASES within two (2) Business Days to notify ASES of
any adverse or negative action that the Contractor has taken with regard to a
network provider application (upon initial application or application renewal),
or any other action that limits the ability of providers to participate in the
network or program, as set forth in Section 13.5.11 of the GHP Contract.





G.
Each Contractor must ensure prompt terminations of inactive Providers due to
inactivity in the past 12 months.





H.
Each Contractor must assist in the Medicaid Provider Enrollment process as
necessary to validate information submitted by providers. This assistance may
include, but is not limited to, the following actions as required of all
Contractors:



4

--------------------------------------------------------------------------------


1.
Each Contractor must review the credentialing forms of all providers and any
subcontractors performing services under the GHP Contract to ensure that any
disclosures required by 42 CFR 455.104 are included.





2.
Each Contractor must ensure all Provider Contracts incorporate appropriate
language with regard to the ownership of, and any significant business
transactions with, subcontractors to ensure that the disclosures required by 42
CFR 455.105 will be made. Each Contractor must also request that providers
complete a business transactions form and verify compliance with this
regulation.





3.
Each Contractor must establish a method to capture criminal convictions and
other adverse actions for any individuals or entities with ownership and control
interests in the provider, as well as for any managing employees of the
provider, to ensure that the disclosures required by federal regulation 42 CFR
455.106 have been made.





4.
The Contractor must develop and implement procedures to ensure that such
convictions and other actions identified during the Contractor’s credentialing
and contracting process are reported Immediately to ASES in accordance with GHP
contract requirements. Copies of such procedures shall be submitted to the ASES
Compliance Office.





5.
Each Contractor must submit to the ASES Compliance Office a certification signed
by the Compliance Director and the Authorized Certifier certifying all of the
above.





I.
Each Contractor must comply requirements set forth in 42 CFR 455.20 and 42 CFR
438.608(a)(5) to ensure that services represented to have been delivered by
network providers were in fact received by enrollees. The Contractor shall
document in a quarterly report compliance with these regulations.





J.
Each Contractor shall conduct a risk assessment of the Contractor’s various
Fraud, Waste, and Abuse processes. The risk assessment shall include a listing
of the Contractor’s top three (3) vulnerable areas and outline action plans to
mitigate risks.



5

--------------------------------------------------------------------------------

Introduction


Under the authority of Sections 1902(a)(4), 1903(i)(2), and 1909 of the Social
Security Act the Medicaid Program must have a program to detect and investigate
fraud, waste and abuse. Medicaid Managed Care Organizations (hereinafter
“Contractors”) have similar responsibilities as set forth in 42 CFR 438.608.


The Puerto Rico Government, the Department of Health, and the Medicaid Office,
acting as the single state agency, are responsible for the management of the
Medicaid and SCHIP grant funds. These funds are transferred to the Puerto Rico
Health Insurance Administration (ASES), and are combined with state funds to
provide health benefits coverage to the medically indigent population through
contracts with health plans. Acting as a sub-grantee to the Puerto Rico Medicaid
Program, ASES establishes contracts with Contractors and other organizations to
facilitate enrollee access to covered services through provider networks.


Program Integrity Program Basis and Scope


This document sets forth guidelines with minimum criteria for the compliance
with Program Integrity Policies and Procedures that each Contractor must have
for the administration of the Government Health Plan as set forth in Article 13
of the Contract. This document includes guidelines for the elaboration of the
three (3) main sections in the Contractors’ Program Integrity Plan (PIP):


1.  Fraud Detection and Investigation
2.  Providers and Fiscal Agents Disclosure of Information on Ownership and
Control
3.  Program Integrity Program


Regulation Citation


Sections 1902(a)(4) [42 USC 1396(a)(4)1, (61)2, (64)3]; 1903(i)(2) [42 USC
1396(b)(i)(2)]4 1936[42 USC 1396u-6]5) and regulations at 42 CFR Parts 438, 455,
1001 and 1002.


Overall Requirement


In accordance with ASES’s obligations under 42 CFR 455.436 and the CMS State
Medicaid Director Letter #09-001, all Contractors and Providers are required to
regularly perform the federal database searches set forth at 42 CFR 455.436 upon
enrollment and re-enrollment as well as on a monthly basis thereafter.


Contractors are also required to notify ASES, which shall in turn notify the
Department of Health and Human Services-Office of Inspector General (HHS-OIG),
of any action taken to limit the ability of an individual or entity to
participate in its program, as stated in 42 CFR 1002.3.


Each Contractor must consult ASES prior to taking any proposed actions on a
Provider Contract based on program integrity concerns. Contractors shall report
each provider whom it proposes to disenroll, suspend, terminate or otherwise
restrict from participation in its provider network based on program integrity
concerns. Contractors are required to report such affected providers directly to
ASES for potential referral to HHS-OIG and the Medicaid Fraud Control Unit.
6

--------------------------------------------------------------------------------

Definitions


Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices, and result in an unnecessary cost to the
Medicaid program, or in reimbursement for services that are not medically
necessary or that fail to meet professionally recognized standards for health
care. It also includes recipient practices that result in unnecessary cost to
the Medicaid program.


Agent means any person who has been delegated the authority to obligate or act
on behalf of a provider.


Contract means The written agreement between ASES and the Contractor for the
GHP; comprised of the Contract, any addenda, appendices, attachments, or
amendments thereto.


Contractor means the Managed Care Organization that is a Party of this Contract,
licensed as an insurer by the Puerto Rico Commissioner of Insurance (“PRICO”),
which contracts hereunder with ASES under the GHP program for the provision of
Covered Services and Benefits to Enrollees on the basis of PMPM Payments.


Conviction or Convicted means that a judgment of conviction has been entered by
a Federal, State, or local court, regardless of whether an appeal from that
judgment is pending.


Disclosing Entity means a Medicaid provider (other than an individual
practitioner or group of practitioners) or a fiscal agent.


Exclusion means that items or services furnished by a specific provider who has
defrauded or abused the Medicaid program will not be reimbursed under Medicaid.
Fraud means an intentional deception or misrepresentation made by a person with
the knowledge that the deception could result in some unauthorized benefit for
him/her or some other person. It includes any act that constitutes fraud under
applicable Federal or Puerto Rico law.


Furnished refers to items and services provided directly by, or under the direct
supervision of, or ordered by, a practitioner or other individual (either as an
employee or in his or her own capacity), a provider, or other supplier of
services. (For purposes of denial of reimbursement within this part, it does not
refer to services ordered by one party but billed for and provided by or under
the supervision of another.)


Group of practitioners means two or more health care practitioners who practice
their profession at a common location (whether or not they share common
facilities, common supporting staff, or common equipment).


Immediately means within twenty-four (24) hours.


7

--------------------------------------------------------------------------------

Indirect ownership interest means an ownership interest in an entity that has an
ownership interest in the disclosing entity. This term includes an ownership
interest in any entity that has an indirect ownership interest in the disclosing
entity.


Managing employee means a general manager, business manager, administrator,
director, or other individual who exercises operational or managerial control
over, or who directly or indirectly conducts the day-to-day operation of an
institution, organization, or agency.


Other disclosing entity means any other Medicaid disclosing entity and any
entity that does not participate in Medicaid, but is required to disclose
certain ownership and control information because of participation in any of the
programs established under title V, XVIII, or XX of the Act. This includes:




(a)
Any hospital, skilled nursing facility, home health agency, independent clinical
laboratory, renal disease facility, rural health clinic, or health maintenance
organization that participates in Medicare (title XVIII);





(b)
Any Medicare intermediary or carrier; and




 
(c)
Any entity (other than an individual practitioner or group of practitioners)
that furnishes, or arranges for the furnishing of, health-related services for
which it claims payment under any plan or program established under title V or
title XX of the Act.



Person with an ownership or control interest means a person or corporation that—




(a)
Has an ownership interest totaling 5 percent or more in a disclosing entity;





(b)
Has an indirect ownership interest equal to 5 percent or more in a disclosing
entity;




 
(c)
Has a combination of direct and indirect ownership interests equal to 5 percent
or more in a disclosing entity;




 
(d)
Owns an interest of 5 percent or more in any mortgage, deed of trust, note, or
other obligation secured by the disclosing entity if that interest equals at
least 5 percent of the value of the property or assets of the disclosing entity;




 
(e)
Is an officer or director of a disclosing entity that is organized as a
corporation; or




 
(f)
Is a partner in a disclosing entity that is organized as a partnership.



Provider or Practitioner means a physician or other individual licensed under
Puerto Rico law to practice his or her profession.


Program Integrity Plan (PIP) means the program, processes and policies that each
Contactor has implemented to comply with integrity requirements. The PIP shall
be developed in accordance with federal regulations and these guidelines.


8

--------------------------------------------------------------------------------

Provider Contract means any written contract between the Contractor and a
Provider that requires the Provider to order, refer, provide or render Covered
Services under this Contract. The execution of a Provider Contract makes the
Provider a Network Provider.


Significant business transaction means any business transaction or series of
transactions that, during any one fiscal year, exceed the lesser of $25,000 and
5 percent of a provider's total operating expenses.


Subcontractor means—


(a) An individual, agency, or organization to which a disclosing entity has
contracted or delegated some of its management functions or responsibilities of
providing medical care to its patients; or


(b) An individual, agency, or organization with which a fiscal agent has entered
into a contract, agreement, purchase order, or lease (or leases of real
property) to obtain space, supplies, equipment, or services provided under the
Medicaid agreement.


Supplier means an individual, agency, or organization from which a provider
purchases goods and services used in carrying out its responsibilities under
Medicaid (e.g., a commercial laundry, a manufacturer of hospital beds, or a
pharmaceutical firm).


Stakeholder means the single state agency, the sub-grantee and all organizations
contracted to provide health care management and services to Medicaid
beneficiaries.


Suspension means that items or services furnished by a specified provider who
has been convicted of a program-related offense in a Federal, State, or local
court will not be reimbursed under Medicaid.


Termination means—


(1) For a—


(i)  Medicaid or CHIP provider, a State Medicaid program or CHIP has taken an
action to revoke the provider's billing privileges, and the provider has
exhausted all applicable appeal rights or the timeline for appeal has expired;
and


(ii) Medicare provider, supplier or eligible professional, the Medicare program
has revoked the provider or supplier's billing privileges, and the provider has
exhausted all applicable appeal rights or the timeline for appeal has expired.


(2)(i) In all three programs, there is no expectation on the part of the
provider or supplier or the State or Medicare program that the revocation is
temporary.


(ii) The provider, supplier, or eligible professional will be required to
reenroll with the applicable program if they wish billing privileges to be
reinstated.


(3) The requirement for termination applies in cases where providers, suppliers,
or eligible professionals were terminated or had their billing privileges
revoked for cause which may include, but is not limited to—


9

--------------------------------------------------------------------------------

(i)  Fraud;
(ii) Integrity; or
(iii) Quality.


Wholly owned supplier means a supplier whose total ownership interest is held by
a provider or by a person, persons, or other entity with an ownership or control
interest in a provider 11


10

--------------------------------------------------------------------------------

Program Integrity Plan

--------------------------------------------------------------------------------



Fraud Detection and Investigation (Sub Part A) represents the first element that
must be included as part of program integrity activities. The Contractors must
also comply with required elements for disclosure of information by providers
and Subcontractors (Sub Part B) as well as provider screening and enrollment
(Sub Part E).


All Contractors, and any Subcontractors delegated responsibility for the
coverage of services and payment of claims under the GHP Contract must have
dedicated staff, resources, and policies and procedures to detect and prevent
Fraud, waste, and Abuse in accordance with Federal and Puerto Rico regulations.
Contractors shall have written policies setting forth (i) methods for the
identification, investigation and referral of suspected cases; (ii) procedures
to perform preliminary investigations and full investigations; (iii) procedures
to address the resolution of full investigations; (iv) procedures to comply with
reporting requirements; and (v) policies for assessing provider’s statements and
attestations, such as those included in any reports, claims or other
submissions. These policies and practices must also address cooperation with the
Puerto Rico Government and the Medicaid Fraud Control Unit as well as procedures
to withhold payments in cases of credible allegations of Fraud. Contractors are
required to submit to the ASES Compliance Office a copy of their PIPs for
evaluation by August 12, 2018 and annually thereafter. The PIP shall be
developed in accordance with 42 CFR 438.608 and the guidelines provided herein.


Each guideline includes the name or title of the guideline, scope, purpose,
process and general information. This document shall be incorporated as
Attachment 14 to the GHP Contract each Contractor holds with ASES.


The Program Integrity Plan (PIP) of each Contractor shall be monitored by ASES
on a periodic basis. ASES shall reserve the right to request changes to the
Contractor’s PIP as necessary to address any actual or potential non-compliance
or program integrity issues.


11

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA1
 
State Plan Requirements
   
Scope
 
Applies to Single State Agency (Medicaid Office) and Sub-Grantee (ASES)
   
Purpose
 
This guideline describes the commitment of the single state agency and the
sub-grantee in adhering to the statute rules and regulations and the
implementation of a Program Integrity Plan for the Medicaid Program.
   
General
 
The grantee and the sub-grantee will abide by the following guidelines on how to
manage the integrity program activities in the whole service delivery system.
   
Guidelines
 
1.   The single state agency and sub-grantee acknowledge the need to adhere to a
Medicaid Integrity Program as defined in the state plan.
2.   The grantee and sub-grantee agree to establish a structure to manage
Program Integrity Plan (PIP) activities.
3.   The organization structure to perform above mentioned activities is
furnished with a Program Integrity Plan (PIP) of members representing the single
state agency, the sub-grantee and each contracted organization.
4.   The PIP leads the efforts toward achieving compliance with state plan
requirements regulation by establishing the minimum criteria of required PI
program policies and procedures.
5.    PIP monitors Contractor’s PIP compliance on regular basis.
6.   The PIP chairman develops the meeting calendar each year, develops the
committee agenda, and keeps minutes of all meetings and call for meetings.
7.   Sub-grantee facilitates the development and update of the Program Integrity
Plan guidelines, reports and notification to guarantees its distribution and
final acceptance among contracted companies and regulatory agencies.
8.   Sub-grantee review performance of each organization, level of adherence to
policies and recommend corrective action plan development for areas that must be
improved.
9.   Sub-grantee develops an annual report that is to be submitted to the
Medicaid Integrity Group and to the CMS Region 2. The report will include the
areas and companies reviewed during the period and the findings of each company,
if any.
10. The PIP provides guidance and guarantees that each contracted companies
develop and implement policies and procedures in their organizations.
11. The PIP guidelines are integrated into each Contractor’s Program Integrity
Plan Policies and Procedures; and are assumed as a standard operating procedure
to prevent fraud, waste and abuse in the management of Medicaid funds and health
plan benefit coverage for the indigent population.
 



12

--------------------------------------------------------------------------------

Government of Puerto Rico
Program Integrity Plan 2018 – 2021



 
Title SA02
 
Methods for identification, investigation and referral
   
Scope
 
Grantee, Sub-grantee and Contractors
   
Purpose
 
This guide describes what the Contractor must include in their PIP to guarantee
the use of methods for the identification, investigation, and referral of
suspected fraud and abuse cases.
   
General
 
The Contractor must establish methods for the identification, investigation and
referral of suspected cases, that guarantees the use of a consistent and
objective approach that does not infringe on the rights of the persons involved
to address fraud, waste and abuse when performing PIP activities.
   
Guidelines
 
The PIP must include an explicit definition of methods to perform identification
of cases suspected of fraud, waste and abuse
a.    what is fraud, waste and abuse
b.    how is detected fraud, waste and abuse
c.    who performs the identification
d.    when preliminary, full investigation and resolutions are done
 
The PIP must have a detailed process to perform investigations on each suspected
case guaranteeing objective methods to identify potential cases and perform
investigations
a.    open and documents the case
b.    initiate data gathering process
c.    follow a protocol to verify information
d.    issue a report of findings
e.    refer case to next level
f.     close the case
 
The PIP must include a variety of methods for the identification, investigation
and referral of suspected cases, accepted in the industry and without infringing
provider or beneficiary rights. Methods might include
a.    electronic data exchanges
b.    data mining
c.    claims registries / reconciliation
d.    targeted procedures
e.    profiling
 
The PIP must include a systematic approach of data analysis by:
a.    flagging the case
b.    identifying cause for flagging (i.e. over-under payment)
c.    establishing actions and sanctions


The PIP must have procedures in place for referring suspect fraud cases to ASES
including at a minimum:
 



13

--------------------------------------------------------------------------------

 
Guidelines
 
a.   an organizational structure to address the reports.
b.   a due process that includes but is not limited to: case identification,
complete record with supporting materials, notification letter to suspect,
notification letter to single state agency, documentation of entrance and exit
interviews, and if necessary copy of referral letters and case resolution letter
to and from legal authorities.
c.   a flowchart to work in cooperation with the grantee and sub-grantee as well
as with the state legal authorities such as: Contractor’s Legal Affairs
Department, ASES, Single State Agency – Department of Health Legal Department,
State Department of Justice, and the Office of Inspector General.
d.   a follow up process to work with legal authorities each case of fraud,
waste and abuse suspicion until final disposition and notification to the single
state agency.
 
 



14

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA03
 
Preliminary Investigations
   
Scope
 
Grantee, Sub-grantee and Contractors
   
Purpose
 
To provide guidance on how to perform a preliminary investigation when the
agency or Contractor receives a complaint of fraud or abuse from any source or
identifies any questionable practices.
   
General
 
The Contractor must conduct a preliminary investigation to determine whether
there is sufficient basis to warrant a full investigation.
   
Guidelines
 
The PIP defines a standard operating procedure to complete a preliminary
investigation of all suspect cases of fraud, waste and abuse.
 
The PIP identifies the requirements to complete the preliminary investigation
when evaluating providers and beneficiaries. It should include at least:
a.    Source of information
b.    Identification method (how the case is detected)
c.    Cause for investigation
d.    Case documentation
e.    Analysis of Data and documents
f.     Report of Findings
g.    Action Taken (Recommended Action)
 
The PIP includes a mechanism to keep tracking and documentation of all
preliminary investigations and results.
 
The PIP establishes a mechanism to report preliminary investigations activity to
the sub-grantee (ASES) which will be in charge of reporting activity to the
single state agency (Medicaid Office) or other applicable federal and state
agencies.
 



15

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA04
 
Full Investigations
   
Scope
 
Grantee, Sub-grantee and Contractors
   
Purpose
 
To provide guidance and minimum set of elements in the PIP to perform full
investigations on incidents of fraud and abuse.
   
General
 
If the findings of a preliminary investigation give the agency reason to believe
that an incident of fraud or abuse has occur in the Medicaid program, the
organization must take the appropriate actions.
   
Guidelines
 
The PIP must define the process to conduct a full investigation and specify when
a case requires the full investigation. Full investigations must be done in
accordance with federal regulation and based in the company written policy. The
company must submit copy of the written policies to ASES for review and
approval.
 
The PIP must define the process to refer the cases to the Contractor’s fraud
liaison (i.e. Contractor’s compliance office), to the single state agency
(Medicaid Office), and to ASES which will be in charge of referring the case to
the appropriate law enforcement agency when there is a reason:
a.    to suspect a provider has engaged in fraud or abuse of the program.
b.    to suspect a recipient is defrauding the program.
c.    to suspect a recipient has abused the Medicaid program.
 
The PIP must have a mechanism to keep tracking and documentation of all full
investigations performed in progress and closed.
 
The PIP must have a mechanism to report to the sub-grantee (ASES) investigations
in progress, conducted and results.
 



16

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA05
 
Resolution of full investigation
   
Scope
 
Grantee, Sub-Grantee and Contractors
   
Purpose
 
To provide guidance on minimum actions that must be taken in order to complete
the process of a full investigation.
   
General
 
The full investigations must continue until the cases are referred, solved or
closed.
   
Guidelines
 
The PIP must include the process to guarantee that a full investigation must
continue until:
a.    appropriate legal action is initiated.
b.    the case is closed or dropped because of insufficient evidence to support
the allegations of fraud or abuse.
c.    the matter is resolved between the organization and the provider or
recipient
✓ the resolution may include but is not limited to:
1)   Sending a warning letter to the Provider or recipient, giving notice that
continuation of the activity in question will result in further action;
2)  Suspending or terminating the Provider from network participation (if not
suspended or terminated from participation in the Medicaid program as determined
by ASES);
3)    Seeking recovery of payments made to the Provider; or
4)    Imposing other sanctions provided under the Contractor’s PIP plan.


The PIP must guarantee that there is a mechanism to keep tracking and
documentation of all full investigations until resolution.
 



17

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA06
 
Reporting Requirements
   
Scope
 
Grantee, Sub-Grantee and Contracted Organizations
   
Purpose
 
To provide guidance on how to adhere to a minimum set of elements that must be
included in the process to report fraud and abuse information to the appropriate
organizations officials.
   
General
 
The Contractor must submit a progress report the fraud and abuse information and
statistics to ASES on quarterly basis.
   
Guidelines
 
The PIP must describe the mechanism to report fraud and abuse data to the
appropriate fraud liaison, sub-grantee (ASES) and grantee (Office for the
Medically Indigent).
 
The PIP progress report must include at least the following information:
a.    # of complaints on fraud and abuse received.
b.    # of complaints that warrant preliminary investigation.
c.    Detailed information for each case of suspected provider fraud and abuse
that warrants a full investigation:
✓       Provider’s name and id number
✓       Source of the complaint
✓       Type of the provider
✓       Nature of the complaint
✓       Estimate amount of money involved
✓       Legal and administrative disposition of the case and actions taken by
the law enforcement officials to whom the case has been referred.
 
Suspected fraud cases must be report immediately in a written format to ASES
Compliance Office or Office of Program Integrity.
 
The PIP reports must be submitted in electronic format to facilitate its
inclusion in the Puerto Rico Government Medicaid Program PI Annual Report.
 



18

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA07
 
Provider’s statements on claims forms
   
Scope
 
Grantee, Sub-Grantee and Contractors
   
Purpose
 
To provide guidance on how to comply with regulation on Provider’s statements on
claims forms.
   
General
 
The Contractor must provide that all provider claims forms be imprinted in
boldface type with the following statement, or with alternate wording that is
approved by the CMS Regional Office.
   
Guidelines
 
The PIP must include that providers are required to attest in the claim forms
that they agree with the following statement:


ü “This is to certify that the foregoing information is true accurate and
complete”.
ü “I understand that payment of this claim will be from federal and state funds
and that any falsification or concealment of a material fact maybe prosecutes
under federal and state laws”.


For electronic claims, providers must attest that they agree with the following
statements:


ü “This is to certify the truthfulness of the foregoing information and certify
that is true, accurate, complete and that the service was provided”.


The statements may be printed above the claimant’s signature or, if they are
printed on the reverse of the form, a reference to the statements must appear
immediately preceding the claimant’s signature.

 



19

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA08
 
Provider’s statements on check
   
Scope
 
Grantee, Sub-Grantee and Contracted Organizations
   
Purpose
 
To provide guidance on how to comply with regulation on provider’s statements on
check.
   
General
 
The Contractor may print the following wording above the claimant’s endorsement
on the reverse of checks or warrants payable to each provider.
   
Guidelines
 
The PIP must include that Providers are required to attest (in addition to the
statements required in Providers claims form) that they agree with the following
statement either by having it written on checks or temporarily in a legal
document as an affidavit:
 
ü “I understand in endorsing or depositing this check that payment will be from
Federal and State funds and that any falsification, or concealment of a material
fact, may be prosecuted under Federal and State laws”.
 
The above attestation must be included in all electronic and checks payment.
 
The PIP must indicate frequency and responsible for conducting spot checks to
guarantee the Contractor complies with the Provider’s statements and / or the
Provider signature appears on a legal document attesting compliance.
 



20

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SA09
 
Enrollee verification procedure
   
Scope
 
Grantee, Sub-Grantee and Contracted Organizations
   
Purpose
 
To verify that the services listed on claims forms have been rendered.
   
General
 
The organization must have a method for verifying with Enrollees whether
services billed by providers were received.
   
Guidelines
 
The PIP must include a description of how the Contractor performs claims matches
with medical records to guarantee adequacy of billing.
 
The PIP must define the mechanism to monitor frequency of encounters and
services rendered to Enrollees billed by providers.
 
The PIP will provide periodic updates on reconciliation findings report to the
sub-grantee and grantee.
 
ASES will select a sample to perform independent reviews to verify that
Enrollee’s services billed by providers (as well as encounters under capitated
environment) were indeed rendered. This review will be performed through
confirmations with Enrollees.
 



Note: All Contractors are required to comply with Law 114 which requires that
the beneficiaries must receive an Evidence of Medical Benefits with a detailed
of the services and expenses incurred during a quarter. ASES Compliance Office
will review each Contractor’s compliance with Law 114.


21

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018- 2021



 
Title SA10
 
Cooperation with Medicaid Fraud Control Units and/or law enforcement agencies
   
Scope
 
Grantee, Sub-Grantee and Contractors Organizations
   
Purpose
 
To provide guidance on how to communicate findings and to cooperate with any
Puerto Rico or federal law enforcement agency. To request that all contracted
companies must communicate preliminary findings to ASES.
   
General
 
The Contractor must have a mechanism to provide information to the regulatory
and legal authorities on cases, investigations, schemes and any other activity
where intention to commit fraud, abuse and waste of services occur.
   
Guidelines
 
The PIP must demonstrate it has an effective mechanism to cooperate with the
Medicaid Office, ASES, the Medicaid Fraud Control Unit as well as with other
program divisions in charge of preventing and prosecuting cases related to
fraud, waste and abuse of services under the Medicaid program. To this end, ASES
has established the Medicaid Integrity Group (MIG) with the participation of the
OIG and the Medicaid office.
 
The PIP must establish a process to guarantee the organization complies with the
following:
 
✓ All cases of suspected provider fraud are referred to the antifraud /
integrity organization’s unit.
✓    If the antifraud / integrity unit determines that it may be useful in
carrying out the unit’s responsibilities, promptly comply with a request from
the unit for –
 
i.     Access to, and free copies of, any records or information kept by the
organization or its contractors;
ii.   Computerized data stored by the organization or its contractors. These
data must be supplied without charge and in the form requested by the unit;
iii.  Access to any information kept by providers to which the organization is
authorized access. In using this information, the unit must protect the privacy
rights of recipients;
✓ Communicate to ASES (and other appropriate Federal and State agencies, as
required) preliminary findings within 2 business days of completing the
investigation; and
✓   On referral from the unit, coordinate with ASES and the appropriate law
enforcement agency before initiating any available administrative or judicial
action to recover improper payments to a provider.
 
 



22

--------------------------------------------------------------------------------

     
The PIP must recommend the Contractor to have in the Provider’s Contract a
disclaimer that as a contracted provider any data related to services or
payments provided must be available for review of the integrity staff.


 



23

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan –2018-2021



 
Title SA11
 
Suspension of payments in cases of potential fraud
   
Scope
 
Grantee, Sub-Grantee and Contracted Organizations
   
Purpose
 
To provide guidance on elements to be considered when suspending payments to
providers who committed fraud.
   
General
 
The organization must suspend payments to providers as a mechanism to prevent
wrong disbursement of payments when there is a credible allegation of fraud for
which an investigation is pending unless the agency has a good cause to not
suspend payments or to suspend payment only in part.
   
Guidelines
 
The PIP will establish a mechanism and adhere to the following elements
concerning suspension of payments:
 
(a)    Basis for suspension.
·     The State Medicaid Agency (ASES) must suspend all Medicaid payments to a
provider after the agency determines there is a credible allegation of fraud for
which an investigation is pending under the Medicaid program against an
individual or entity unless the agency has good cause to not suspend payments or
to suspend payment only in part.
·    The State Medicaid Agency (ASES) may suspend payments without first
notifying the provider of its intention to suspend such payments.
·      A provider may request, and must be granted, administrative review where
State law so requires.
 
Therefore, the Contractor must refer to ASES all suspected cases of fraud as
indicated in item (d) below, in order for ASES to make a determination related
to the suspension of payment after the proper evaluation and in consultation
with the applicable law enforcement agency, such as the Medicaid Fraud Control
Unit. In addition, the Contractor must suspend payments at the direction of ASES
if ASES finds that a credible allegation of fraud exists for which an
investigation is pending under the Medicaid program.
 
(b)   Notice of suspension. If directed by ASES, the Contractor must send notice
of its suspension of program payments within:
·     Five (5) days of taking such action unless requested in writing by a law
enforcement agency to temporarily withhold such notice.
·    Thirty (30) days if requested by law enforcement in writing to delay
sending such notice, which request for delay may be renew in writing up to twice
and in no event may exceed ninety (90) days.


 



24

--------------------------------------------------------------------------------

 
 
·      The notice must include or address all of the following:
ü State that payments are being suspended in accordance with 42 CFR 455.23;
ü Set forth the general allegations as to the nature of the suspension action,
but need not disclose any specific information concerning an ongoing
investigation
ü State that the suspension is for a temporary period, as stated on 42 CFR
455.23(c) and cite the circumstances under which suspension will be terminated;
ü Specify, when applicable, to which type or types of Medicaid claims
(capitation or claims) or business units of a provider suspension is effective.
ü Inform the provider of the right to submit written evidence for consideration
by the agency.
ü Set forth the applicable administrative appeals process and corresponding
citations to State law.
 
(c)    Duration of suspension
1)    All suspension of payment actions under this section will be temporary and
will not continue after either of the following:
ü The agency or the prosecuting authorities determine that there is insufficient
evidence of fraud by the provider.
ü Legal proceedings related to the provider’s alleged fraud are completed.
2)   It must be documented in writing the termination of a suspension including,
where applicable and appropriate, any appeal rights available to a provider.
 
(d)   Referrals to the ASES, Medicaid, Medicaid Fraud Control Unit and OIG.
(1) Whenever the Contractor investigation may lead to the initiation of a
payment suspension in whole or part, the Contractor must make a fraud referral
to ASES who will notify the OIG and the Medicaid Fraud Control Unit and any
other appropriate law enforcement agency as required by 42 CFR 455.23(d)
(2) The fraud referral must meet all of the following requirements:
·         Be made in writing and provided to ASES not later than the next two
(2) Business Days after the Contractor determines that there is a potential
fraud.
·          Conform to fraud referral performance standards issued by the
Secretary.
·         A recommendation of the Contractor related to good cause not to
suspend payments or to suspend payment only in part after evaluating the
elements included in items (e) and (f) below.
 



25

--------------------------------------------------------------------------------

     
(3)(i) If the Medicaid Fraud Control Unit or other law enforcement agency
accepts the fraud referral for investigation, a payment suspension may be
approved until such time as the investigation and any associated enforcement
proceedings are completed.
(ii) On a quarterly basis, the Contractor must request a certification from the
Medicaid Fraud Control Unit or other law enforcement agency that any matter
accepted on the basis of a referral continues to be under investigation thus
warranting continuation of the suspension.
(4) If the Medicaid Fraud Control Unit or other law enforcement agency declines
to accept the fraud referral for investigation, an approved payment suspension
may be discontinued by ASES unless ASES has alternative Federal or State
authority by which it may impose a suspension or makes a fraud referral to
another law enforcement agency. In that situation, the provisions of paragraph
(d)(3) of this section apply equally to that referral as well.
(5) A decision to exercise the good cause exceptions in paragraphs (e) or (f) of
this section not to suspend payments or to suspend payments only in part does
not relieve the Contractor of the obligation to refer any suspected case of
fraud as provided in paragraph (d)(1) of this section.
(e)   Good cause not to suspend payments. ASES may find that good cause exists
not to suspend payments, or not to continue a payment suspension previously
imposed, to an individual or entity against which there is an investigation of a
credible allegation of fraud if any of the following are applicable:
(1) Law enforcement officials have specifically requested that a payment
suspension not be imposed because such a payment suspension may compromise or
jeopardize an investigation.
(2) Other available remedies can be implemented by Contractor more effectively
or quickly protect Medicaid funds.
(3) ASES determines, based upon the submission of written evidence by the
individual or entity that is the subject of the payment suspension, that the
suspension should be removed.
(4) Beneficiary access to items or services would be jeopardized by a payment
suspension because of either of the following:
(i) An individual or entity is the sole community physician or the sole source
of essential specialized services in a community.
(ii) The individual or entity serves a large number of recipients within a
HRSA-designated medically underserved area.
 



26

--------------------------------------------------------------------------------

     
(5) Law enforcement declines to certify that a matter continues to be under
investigation per the requirements of paragraph (d)(3) of this section.
(6) ASES determines that payment suspension is not in the best interests of the
Medicaid program.
(f)   Good cause to suspend payment only in part. ASES may find that good cause
exists to suspend payments in part, or to convert a payment suspension
previously imposed in whole to one only in part, to an individual or entity
against which there is an investigation of suspected fraud if any of the
following are applicable:
(1) Recipient access to items or services would be jeopardized by a payment
suspension in whole or part because of either of the following:
(i) An individual or entity is the sole community physician or the sole source
of essential specialized services in a community. (ii) The individual or entity
serves a large number of recipients within a HRSA-designated medically
underserved area.
(2) ASES determines, based upon the submission of written evidence by the
individual or entity that is the subject of a whole payment suspension to the
Contractor, that such suspension should be imposed only in part.
(3)(i) The allegation of fraud focuses solely and definitively on only a
specific type of claim or arises from only a specific business unit of a
provider; and
(ii) Contractor documents in writing to ASES that a payment suspension in part
would effectively ensure that potentially fraudulent claims were not continuing
to be paid.
(4) Law enforcement, Medicaid Fraud Control Unit or OIG declines to certify that
a matter continues to be under investigation per the requirements of paragraph
(d)(3) of this section.
(5) ASES determines that payment suspension only in part is in the best
interests of the Medicaid program.
(g)    Termination of Payment Suspension:
1. Reasons for termination of payment suspension:
a.   determination by the Medicaid Fraud Control Unit that there is insufficient
evidence of fraud by the provider
i. law enforcement declination to investigate a fraud referral
ii. discontinuance of a pending investigation
b.   legal proceedings related to the provider's alleged fraud are completed
i. settlement
ii. judgment
iii. dismissal
 



27

--------------------------------------------------------------------------------

     
2. The following steps will be taken when the Payment Suspension process is to
be discontinued:
a.   ASES will notify the entity in writing with effective date to end payment
suspension
b.   The entity must notify the provider in writing of effective date to end
payment suspension and will provide blind copies to previously identified
parties.
c.    The entity must take the necessary action to remove the payment
suspension.
3. After payment suspension has ended, Contractor is responsible for monitoring
claims to ascertain whether or not any inappropriate payments are made or to
identify aberrant billing patterns, in which case appropriate action will be
initiated.
4. Contractor must submit to ASES on a quarterly basis a report summarizing
information on the following:
a.    With regard to recommended payment suspensions:
1. The nature of the suspected fraud;
2. The basis for the proposed suspension; and
3. The outcome of implemented suspensions.
b.     With regard to situations in which Contractor recommends that good cause
exists to not suspend payments, to suspend payments only in part, or to
discontinue a payment suspension:
1. The nature of the suspected fraud; and
2. The nature of the good cause.
(h)    Documentation and record retention. Contractor must meet the following
requirements:
(1) Maintain for a minimum of ten (10) years from the date of issuance all
materials documenting the life cycle of a payment suspension that was imposed in
whole or part, including the following:
(i) All notices of suspension of payment in whole or part.
(ii) All fraud referrals to the Medicaid Fraud Control Unit or other law
enforcement agency.
(iii) All quarterly certifications of continuing investigation status by law
enforcement.
(iv) All notices documenting the termination of a suspension.
(2)(i) Maintain for a minimum of ten (10) years from the date of issuance all
materials documenting each instance where a payment suspension was not imposed,
imposed only in part, or discontinued for good cause.
(ii) This type of documentation must include, at a minimum, detailed information
on the basis for the existence of the good cause not to suspend payments, to
suspend payments only in part, or to discontinue a payment suspension and, where
applicable, must specify how long the Contractor anticipates such good cause
will exist.
 



28

--------------------------------------------------------------------------------

     
(3) Annually report to ASES summary information on each of following:
(i) Suspensions of payment, including the nature of the suspected fraud, the
basis for suspension, and the outcome of the suspension.
(ii) Situations in which the good cause existed to not suspend payments, to
suspend payments only in part, or to discontinue a payment suspension as
described in this section, including describing the nature of the suspected
fraud and the nature of the good cause.
 



29

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SB12
 
Disclosure of Information by Providers and Fiscal Agents
   
Scope
 
Grantee, Sub-Grantee and Contracted Organizations
   
Purpose
 
To provide definition of concepts in order to fully adhere to the regulation on
providers control and ownership of facilities and on disclosure of information
on a provider's owners and other persons convicted of criminal offenses against
Medicare, Medicaid, or the title XX services program.
   
General
 
The Contractor must adhere to standard definitions when dealing with disclosure
of information by providers and Subcontractors when establishing mechanism to
regulate providers’ control and ownership of facilities
   
Guidelines
 
The PIP will adhere to the following definitions of concepts to keep consistency
with federal regulation and application of law:
 
Agent means any person who has been delegated the authority to obligate or act
on behalf of a Provider.
 
Disclosing entity means a Medicaid Provider (other than an individual
practitioner or group of practitioners), or a fiscal agent.
 
Other disclosing entity means any other Medicaid disclosing entity and any
entity that does not participate in Medicaid, but is required to disclose
certain ownership and control information because of participation in any of the
federal programs (Medicaid, CHIP, FQHCs). This includes:
 
(a)       Any hospital, skilled nursing facility, home health agency,
independent clinical laboratory, renal disease facility, rural health clinic, or
health maintenance organization that participates in Medicare (title XVIII);
(b)        Any Medicare intermediary or carrier; and
(c)        Any entity (other than an individual practitioner or group of
practitioners) that furnishes, or arranges for the furnishing of, health-related
services for which it claims payment under any plan or program established under
title V or title XX of the Act.
 
Fiscal agent means a contractor that processes or pays vendor claims on behalf
of the Medicaid agency.
 
Group of practitioners means two or more health care practitioners who practice
their profession at a common location (whether or not they share common
facilities, common supporting staff, or common equipment).
 
Indirect ownership interest means an ownership interest in an entity that has an
ownership interest in the disclosing entity. This term includes an ownership
interest in any entity that has an indirect ownership interest in the disclosing
entity. The amount of indirect ownership interest is determined by multiplying
 
the percentages of ownership in each entity. For example, if A own 10 percent of
the stock in a corporation which owns 80 percent of the stock of the disclosing
entity, A’s interest equates to an 8 percent indirect ownership interest in the
disclosing entity and must be reported.  Conversely, if B owns 80 percent of the
stock of a corporation which own 5 percent of the stock of the disclosing
entity, B’s interest equates to a 4 percent indirect ownership interest in the
disclosing entity and need not be reported.
 



30

--------------------------------------------------------------------------------

 
Guideline
 
 
Managing employee means a general manager, business manager, administrator,
director, or other individual who exercises operational or managerial control
over, or who directly or indirectly conducts the day-to-day operation of an
institution, organization, or agency.
 
Ownership interest means the possession of equity in the capital, the stock, or
the profits of the disclosing entity.
 
Person with an ownership or control interest means a person or corporation that
–
(a)          Has an ownership interest totaling 5 percent or more in a
disclosing entity;
(b)          Has an indirect ownership interest equal to 5 percent or more in a
disclosing entity;
(c)          Has a combination of direct and indirect ownership interests equal
to 5 percent or more in a disclosing entity;
(d)          Owns an interest of 5 percent or more in any mortgage, deed of
trust, note, or other obligation secured by the disclosing entity if that
interest equals at least 5 percent of the value of the property or assets of the
disclosing entity;
(e)          Is an officer or director of a disclosing entity that is organized
as a corporation; or
(f)          Is a partner in a disclosing entity that is organized as a
partnership.
In order to determine percentage of ownership, mortgage, deed of trust, note, or
other obligation, the percentage of interest owned in the obligation is
multiplied by the percentage of the disclosing entity's assets used to secure
the obligation. For example, if A owns 10 percent of a note secured by 60
percent of the provider's assets, A's interest in the provider's assets equates
to 6 percent and must be reported. Conversely, if B owns 40 percent of a note
secured by 10 percent of the provider's assets, B's interest in the provider's
assets equates to 4 percent and need not be reported.
 



31

--------------------------------------------------------------------------------

     
Significant business transaction means any business transaction or series of
transactions that, during any one fiscal year, exceed the lesser of $25,000 and
5 percent of a provider’s total operating expenses.
 
Subcontractor means –
 
(a)  An individual, agency or organization to which a disclosing entity has
contracted or delegated some of its management functions or responsibilities of
providing medical care to its patients; or
(b)  An individual, agency, or organization with which a fiscal agent has
entered into a contract, agreement, purchase order, or lease (or leases of real
property) to obtain space, supplies, equipment, or services provided under the
Medicaid agreement.
 
Supplier means an individual, agency or organization from which a provider
purchases goods and services used in carrying out its responsibilities under
Medicaid (e.g., a commercial laundry, a manufacturer of hospital beds, or a
pharmaceutical firm).
 
Wholly owned supplier means a supplier whose total ownership interest is held by
a provider or by a person, persons, or other entity with an ownership or control
interest in a provider.
 



32

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SB13
 
Disclosure by disclosing entities: Information on ownership and control.
   
Scope
 
Grantee, Sub-Grantee and Contractors
   
Purpose
 
To provide guidelines on what information must be disclosed by entities that
have ownership and control over facilities.
   
General
 
The Contractor must have a mechanism to monitor on a timely manner the providers
and fiscal agents that own or control facilities where Medicaid beneficiaries
receive services.
   
Guidelines
 
The Contractor must require each disclosing entity to disclose the following
information in a timely manner:
(a)  Type of Information that must be disclosed.
(1)   (i) The name and address of any person (individual or corporation) with an
ownership or control interest in the disclosing entity, fiscal agent, or the
entity contracted by ASES. The address for corporate entities must include as
applicable primary business address, every business location, and P.O. Box
address.
(ii)  Date of birth and Social Security Number (in the case of an individual).
(iii) Other tax identification number (in the case of a corporation) with an
ownership or control interest in the disclosing entity (or fiscal agent or the
entity contracted by ASES) or in any subcontractor in which the disclosing
entity (or fiscal agent or the entity contracted by ASES) has a 5 percent or
more interest.
(2) Whether the person (individual or corporation) with an ownership or control
interest in the disclosing entity (or fiscal agent or the entity contracted by
ASES) is related to another person with ownership or control interest in the
disclosing entity as a spouse, parent, child, or sibling; or whether the person
(individual or corporation) with an ownership or control interest in any
subcontractor in which the disclosing entity (or fiscal agent or the entity
contracted by ASES) has a 5 percent or more interest is related to another
person with ownership or control interest in the disclosing entity as a spouse,
parent, child, or sibling.
(3) The name of any other disclosing entity (or fiscal agent or the entity
contracted by ASES) in which an owner of the disclosing entity (or fiscal agent
or the entity contracted by ASES) has an ownership or control interest.
(4) The name, address, date of birth, and Social Security Number of any managing
employee of the disclosing entity (or fiscal agent or the entity contracted by
ASES).
 
(b) When the disclosures must be provided.
(1) Disclosures from providers or disclosing entities. Disclosure from any
Provider or disclosing entity is due at any of the following times:
(i)     Upon the provider or disclosing entity submitting the provider
application.
 



33

--------------------------------------------------------------------------------

     
(ii)     Upon the provider or disclosing entity executing the provider
agreement.
(iii)    Upon request of ASES during the re-validation of enrollment process
under § 455.414.
(iv)    Within 35 days after any change in ownership of the disclosing entity.
(2) Disclosures from Contractors or other state-contracted entities -
Disclosures are due at any of the following times:
(i)  Upon submitting the proposal in accordance with the State's procurement
process.
(ii) Upon executing the contract with the State.
(iii) Upon renewal or extension of the contract.
(iv) Within thirty five (35) days after any change in ownership of the fiscal
agent, manage care organizations or contracted entity.
 
Updated information must be furnished to ASES or the Contractor, as applicable,
at intervals between recertification or contract renewals, within thirty five
(35) days of a written request.
 
(c) Consequences for failure to provide required disclosures.
ü  Federal financial participation (FFP) is not available in payments made to a
disclosing entity that fails to disclose ownership or control information as
required by this section.
ü The Contractor shall not approve a Provider Contract, and must terminate an
existing agreement or contract, if the Provider or fiscal agent fails to
disclose ownership or control information as required by this section.
 
The PIP will include the process to provide an annual report to ASES on above
information and data.
 



34

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SB14
 
Disclosure by providers: Information related to business transactions.
   
Scope
 
Grantee, Sub-Grantee and Contractors
   
Purpose
 
The Contractor must establish a mechanism to facilitate the Providers disclose
information related to their business transactions when own or control
facilities where Medicaid beneficiaries received services.
   
Guidelines
 
The PIP must describe the mechanism to allow providers owning or controlling
facilities disclose information related to business transactions.
 
The PIP must attest the organization abide by the following regulation:
 
(a)      Provider Contracts. The Contractor must enter into an agreement with
each Provider or Provider group under which the Provider agrees to furnish to it
or to the grantee / sub-grantee on request, information related to business
transactions.
(b)     Information that must be submitted. A Provider must submit, within 35
days of the date on a request by the organization full and complete information
about –
ü The ownership of any Subcontractor with whom the Provider has had business
transactions totaling more than $25,000 during the 12-month period ending on the
date of the request; and
ü Any significant business transactions between the Provider and any wholly
owned Supplier, or between the Provider and any Subcontractor, during the 5-year
period ending on the date of the request.
 
The PIP must include withholding of payment processes and procedures to enforce
above guideline.
 



35

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan –2018-2021



 
Title SB15
 
Disclosure by Providers: Information on persons convicted of crimes
   
Scope
 
Grantee, Sub-Grantee and Contractors
   
Purpose
 
To provide guidance on type of information providers must report in compliance
with integrity program.
   
General
 
The Contractor is obliged to request providers to report any conviction of
crimes or any other in the program integrity regulation.
   
Guidelines
 
The PIP must include a mechanism to confirm that information included below is
considered as part of the integrity activities.
 
(a)  Information that must be disclosed. Before the Contractor enters into or
renews a Provider Contract, or at any time upon written request by the
Contractor, the Provider must disclose to the Contractor the identity of any
person who:
(1)      Has ownership or control interest in the Provider, or is an agent or
managing employee of the provider; and
(2)      Has been convicted of a criminal offense related to that person’s
involvement in any program under Medicare, Medicaid, or the Title XXI services
program since the inception of those programs.
 
(b) Notification to Inspector General.
(1)    The Contractor must notify ASES of any disclosures made under paragraph
(a) of this section within 20 Business Days from the date it receives the
information, as set forth in Section 29.4 of the GHP Contract.
(c) ASES will notify the HHS Inspector General and the Medicaid Fraud Control
Unit of any disclosures related to criminal convictions within twenty (20)
Business Days from the date that ASES receives the information (Section 29.6)
Denial or termination of provider participation.
(1)     The Contractor may refuse to enter into or renew an agreement with a
provider if any person who has an ownership or control interest in the Provider,
or who is an agent or managing employee of the Provider, has been convicted of a
criminal offense related to that person’s involvement in any program established
under Medicare, Medicaid or the title XX Services Program.
(2)     The Contractor may refuse to enter into or may terminate a provider
agreement if it determines that the provider did not fully and accurately make
any disclosure required under paragraph (a) of this section.
 



36

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan –2018-2021



 
Title SE16
 
Provider Screening and Enrollment
   
Scope
 
Grantee, Sub-Grantee and Contractors
   
Purpose
 
To provide guidance on termination or denial of network participation and
criminal background checks.
   
General
 
The Contractor is obligated to establish procedures for termination of Provider
Contracts and to obtain Provider consent to criminal background checks.
   
Guidelines
 
The PIP must include a process to confirm that the requirements included below
are considered as part of the integrity activities.
 
1. Terminations or denials -:
 
(a) Contractor shall terminate the Provider Contract of any provider where any
person with a 5 percent or greater direct or indirect ownership interest in the
provider did not submit timely and accurate information and cooperate with any
required screening methods in 42 CFR part 455.
 
(b) Contractor shall not offer a Provider Contract to any provider where any
person with a 5 percent or greater direct or indirect ownership interest in the
provider has been convicted of a criminal offense related to that person's
involvement with the Medicare, Medicaid, or title XXI program in the last 10
years, unless ASES determines that denial or termination of enrollment is not in
the best interests of the Medicaid program and that determination is documented
in writing.
 
(c) ASES must deny enrollment or terminate the enrollment of any provider that
is terminated on or after January 1, 2011, under Medicare and Medicaid, or CHIP
in any other State.
 
(d) ASES must terminate a provider's enrollment or deny enrollment of the
provider if the provider or a person with an ownership or control interest or
who is an agent or managing employee of the provider fails to submit timely or
accurate information, unless ASES determines that termination or denial of
enrollment is not in the best interests of the Medicaid program and the State
Medicaid agency documents that determination in writing.
 
(e) ASES must terminate or deny enrollment if the provider, or any person with a
5 percent or greater direct or indirect ownership interest in the provider,
fails to submit sets of fingerprints in a form and manner to be determined by
the ASES within 30 days of a CMS or a ASES request, unless ASES determines that
termination or denial of enrollment is not in the best interests of the Medicaid
program and ASES documents that determination in writing.
 



37

--------------------------------------------------------------------------------

     
(f)  ASES must terminate or deny enrollment if the provider fails to permit
access to provider locations for any site visits under § 455.432, unless ASES
determines that termination or denial of enrollment is not in the best interests
of the Medicaid program and that determination is documented in writing.
 
(g)  ASES may terminate or deny the provider's enrollment if:
 
(1) it is determined that the provider has falsified any information provided on
the application; or
 
(2) the identity of any provider applicant cannot be verified.
 
2. Reactivation of Provider Contract
 
After terminating a Provider Contract for any reason, before the provider is
offered a new Provider Contract, the Contractor must re-screen the provider.
 
3. Criminal background checks
 
As a condition of executing a Provider Contract, the Contractor must require
providers to consent to criminal background checks including fingerprinting when
required by ASES, law enforcement agencies or Puerto Rico law.
 
4. Verification of Provider License
 
As a condition of executing a Provider Contract, the Contractor must confirm
that the provider purporting to be licensed in accordance with the laws of
Puerto Rico is so licensed and that the provider’s license has not expired or is
currently subject to any limitations.
 



38

--------------------------------------------------------------------------------

Puerto Rico Government
Program Integrity Plan 2018 – 2021



 
Title SE17
 
Screen to Confirm the Identity and Exclusions Status
   
Scope
 
Grantee, Sub-Grantee and Contractors
   
Purpose
 
To provide guidance on the process to confirm the identity and determine
exclusion status
   
General
 
The Contractor is obligated to confirm the identity and determine the exclusion
status of Providers and any person with an ownership or control interest or who
is an agent or managing employee of the Provider through routine checks of
Federal databases.
   
Guidelines
 
The PIP must ensure Provider compliance with screening employees for identity
and exclusions. To further protect against payments for items and services
furnished or ordered by excluded parties, all current Providers and providers
applying to contract with the Contractor must take the following steps to
confirm identities and to determine whether their employees and contractors are
excluded individuals or entities:
ü Providers have the obligation to screen all employees and subcontractors to
confirm the identity and determine the exclusion status through routine checks
of Federal databases. The Contractor should communicate this obligation to
providers.
ü Providers should explicitly be required to agree to comply with this
obligation as a condition of contracting.
ü Providers should be informed that they must search the Social Security
Administration's Death Master File, the National Plan and Provider Enumeration
System (NPPES), the List of Excluded Individuals/Entities (LEIE), the Excluded
Parties List System (EPLS), and any such other databases as the Secretary may
prescribe.
ü Contractors and Providers should search the LEIE and EPLS no less frequently
than monthly to capture exclusions and reinstatements that have occurred since
the last search.
ü Providers should be required to immediately report to the Contractor any
exclusion information discovered. Contractors are required to immediately report
to ASES any exclusion information discovered.
 
This line of defense in combating fraud and abuse must be conducted accurately,
thoroughly, and routinely. The Contractor must notify ASES promptly of any
administrative action recommended against a provider for failure to comply with
these screening and reporting obligations. See 42 CFR section 1002.4(b)(3). The
Contractor can satisfy this obligation by communicating the relevant information
to ASES, whom shall notify the and the appropriate Regional Office of the OIG
Office of Investigations and the Medicaid Fraud Control Unit.
 
The Contractors also should inform Providers that civil monetary penalties may
be imposed by ASES against Medicaid providers and entities contracted by ASES
who employ or enter into contracts with excluded individuals or entities to
provide items or services to Medicaid recipients. (Section 1128A(a)(6) of the
Act; and 42 CFR section 1003.200(a)(3)).
 



39

--------------------------------------------------------------------------------

State Medicaid Directors Letter (SMDL) #09-001
[image141.jpg]
SMD #09-001.pdf


40

--------------------------------------------------------------------------------

DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850





[image142.jpg]
Center for Medicaid and State Operations



 
SMDL #09-001


January 16, 2009


Dear State Medicaid Director:


The Center for Medicaid and State Operations (CMSO) is issuing this State
Medicaid Director Letter to strengthen the integrity of the Medicaid program and
help States reduce improper payments to providers. This letter advises States of
their obligation to direct providers to screen their own employees and
contractors for excluded persons, This letter specifically:



(1)
Clarifies Federal statutory and regulatory prohibitions regarding Medicaid
payments for any items or services furnished or ordered by individuals or
entities that have been excluded from participation in Federal health care
programs;




(2)
Reminds States of the consequences for failure to prevent payments for items or
services furnished or ordered by excluded individuals and entities;




(3)
Sets forth the Centers for Medicare & Medicaid Services' (CMS) policy with
respect to States' responsibility to communicate to providers their obligation
to screen employees and contractors for excluded individuals and entities both
prior to hiring or contracting and on a periodic basis, and the manner in which
overpayment calculations should be made; and




(4)
Identifies the List of Excluded Individuals/Entities (LEIE) as a resource
providers may utilize to determine whether any of their employees and
contractors has been excluded.



Background


The HHS Office of Inspector General (HHS-OIG) excludes individuals and entities
from participation in Medicare, Medicaid, the State Children's Health Insurance
Program (SCHIP), and all Federal health care programs (as defined in section
1128B(f) of the Social Security Act (the Act)) based on the authority contained
in various sections of the Act, including sections 1128, 1128A, and 1156.


When the HHS-OIG has excluded a provider, Federal health care programs
(including Medicaid and SCHIP programs) are generally prohibited from paying for
any items or services furnished, ordered, or prescribed by excluded individuals
or entities, (Section 1903(i)(2) of the Act; and 42 CFR section 1001.1901(b))
This payment ban applies to any items or services reimbursable under a Medicaid
program that are furnished by an excluded individual or entity, and extends to:


41

--------------------------------------------------------------------------------

Page 2 - State Medicaid Director




•
all methods of reimbursement, whether payment results from itemized claims, cost
reports, fee schedules, or a prospective payment system;


•
payment for administrative and management services not directly related to
patient care, but that are a necessary component of providing items and services
to Medicaid recipients, when those payments are reported on a cost report or are
otherwise payable by the Medicaid program; and


•
payment to cover an excluded individual's salary, expenses or fringe benefits,
regardless of whether they provide direct patient care, when those payments are
reported on a cost report or are otherwise payable by the Medicaid program.



In addition, no Medicaid payments can be made for any items or services directed
or prescribed by an excluded physician or other authorized person when the
individual or entity furnishing the services either knew or should have known of
the exclusion. This prohibition applies even when the Medicaid payment itself is
made to another provider, practitioner or supplier that is not excluded. (42 CFR
section 1001.l901(b))


The listing below sets forth some examples of types of items or services that
are reimbursed by Medicaid which, when provided by excluded parties, are not
reimbursable1:




•
Services performed by excluded nurses, technicians, or other excluded
individuals who work for a hospital, nursing home, home health agency or
physician practice, where such services are related to administrative duties,
preparation of surgical trays or review of treatment plans if such services are
reimbursed directly or indirectly (such as through a pay per service or a
bundled payment) by a Medicaid program, even if the individuals do not furnish
direct care to Medicaid recipients;


•
Services performed by excluded pharmacists or other excluded individuals who
input prescription information for pharmacy billing or who are involved in any
way in filling prescriptions for drugs reimbursed, directly or indirectly, by a
Medicaid program;


•
Services performed by excluded ambulance drivers, dispatchers and other
employees involved in providing transportation reimbursed by a Medicaid program,
to hospital patients or nursing home residents;


•
Services performed for program recipients by excluded individuals who sell,
deliver or refill orders for medical devices or equipment being reimbursed by a
Medicaid program;


•
Services performed by excluded social workers who are employed by health care
entities to provide services to Medicaid recipients, and whose services are
reimbursed, directly or indirectly, by a Medicaid program;


•
Services performed by an excluded administrator, billing agent, accountant,
claims processor or utilization reviewer that are related to and reimbursed,
directly or indirectly by a Medicaid program;





--------------------------------------------------------------------------------


1 This list is drawn from the 1999 HHS-OIG Special Advisory Bulletin: The Effect
of Exclusion From Participation in Federal Health Care Programs.


42

--------------------------------------------------------------------------------

Page 3 - State Medicaid Director




•
Items or services provided to a Medicaid recipient by an excluded individual who
works for an entity that has a contractual agreement with, and is paid by, a
Medicaid program; and


•
Items or equipment sold by an excluded manufacturer or supplier, used in the
care or treatment of recipients and reimbursed, directly or indirectly, by a
Medicaid program.



Consequences to States of Paying Excluded Providers


Because it is prohibited by Federal law from doing so, CMS shall make no
payments to States for any amount expended for items or services (other than an
emergency item or service not provided in a hospital emergency room) furnished
under the plan by an individual or entity while being excluded from
participation (unless the claim for payment meets an exception listed in 42 CFR
section 1001.l901(c)). Any such payments actually claimed for Federal financial
participation constitute an overpayment under sections 1903(d)(2)(A) and
1903(i)(2) of the Act, and are therefore subject to recoupment. It is thus
incumbent on States to take all reasonable steps to prevent making payments that
must ultimately be refunded to CMS.


Previous Guidance Regarding Preventing Payments For Goods and Services Furnished
by Excluded Individuals and Entities


In a State Medicaid Director Letter issued on June 12, 2008, CMS notified States
of their own obligation to attempt to determine whether an excluded individual
has an ownership or control interest in an entity that is a Medicaid provider,
and of States' obligation to report information regarding such excluded
individuals to the HHS-OIG. In a State Medicaid Director Letter issued on March
17, 1999, and in a follow-up State Medicaid Director Letter issued on May 16,
2000 ("Medicare/Medicaid Sanction Reinstatement Report"), CMS described the
HHS-OIG's authority to exclude persons based on actions taken by State Medicaid
Agencies.


In the State Medicaid Director Letter dated May 16, 2000, CMS reminded States
that the Medicare/Medicaid Sanction-Reinstatement Report, formerly known as HCFA
Publication 69 and now replaced by the Medicare Exclusion Database (the MED) is
a vital resource available to States for ascertaining and verifying whether an
individual or entity is excluded and should not be receiving payments. The
guidance also stated that the payment prohibition applies to any managed care
organization contracting with an excluded party.


In a second State Medicaid Director Letter dated May 16, 2000 (“State’s
Obligation to notify the Department of Health and Human Services Office of
Inspector General”), CMS reminded States of their responsibility to promptly
notify the HHS-OIG of any action taken by a State to limit the ability of an
individual or entity to participate in its program. See 42 CFR section
1002.3(b)(3).


43

--------------------------------------------------------------------------------

Page 4 - State Medicaid Director


Policy Clarification: States Should Advise Medicaid Providers to Screen for
Exclusions


To further protect against payments for items and services furnished or ordered
by excluded parties, States should advise all current providers and providers
applying to participate in the Medicaid program to take the following steps to
determine whether their employees and contractors are excluded individuals or
entities:




•
States should advise providers of their obligation to screen all employees and
contractors to determine whether any of them have been excluded. States should
communicate this obligation to providers upon enrollment and reenrollment.


•
States should explicitly require providers to agree to comply with this
obligation as a condition of enrollment.


•
States should inform providers that they can search the HHS-OIG website by the
names of any individual or entity.


•
States should require providers to search the HHS-OIG website monthly to capture
exclusions and reinstatements that have occurred since the last search.


•
States should require that providers immediately report to them any exclusion
information discovered.



This line of defense in combating fraud and abuse must be conducted accurately,
thoroughly, and routinely. States must notify the HHS-OIG promptly of any
administrative action the State takes against a provider for failure to comply
with these screening and reporting obligations. See 42 CFR section 1
002.3(b)(3). States can satisfy this obligation by communicating the relevant
information to the appropriate Regional Office of the OIG Office of
Investigations.


States also should inform providers that civil monetary penalties may be imposed
against Medicaid providers and managed care entities (MCEs)2 who employ or enter
into contracts with excluded individuals or entities to provide items or
services to Medicaid recipients. (Section 1128A(a)(6) of the Act; and 42 CFR
section 1003.102(a)(2))


Policy Clarification: Calculation of Overpayments to Excluded Individuals or
Entities


As stated above, Federal health care programs, including Medicaid, are generally
prohibited from paying for any items or services furnished, ordered, or
prescribed by excluded individuals or entities. The amount of the Medicaid
overpayment for such items or services is the actual amount of Medicaid dollars
that were expended for those items or services. When Medicaid funds have been
expended to pay an excluded individual's salary, expenses, or fringe benefits,
the amount of the overpayment is the amount of those expended Medicaid funds. We
recognize that there may be instances when the connection between expended
Medicaid funds and the





--------------------------------------------------------------------------------

2 This State Medicaid Director Letter uses the term “managed care entity” to
refer briefly to managed care organizations (MCOs), prepaid inpatient health
plans, prepaid ambulatory health plans, and primary care case management (PCCM).
States should not confuse this abbreviation with the statutory definition of
managed care entity which only refers to MCOs and PCCMs. See section
1932(a)(1)(B) of the Act.


44

--------------------------------------------------------------------------------

Page 5 - State Medicaid Director


items or services furnished by the excluded individual or entity are too
attenuated to trace. When such circumstances arise, the overpayment is no more
than the amount which the State is certain was paid with Medicaid dollars.


Where Providers Can Look for Excluded Parties


While the MED is not readily available to providers, the HHS-OIG maintains the
LEIE, a database accessible to the general public that provides information
about parties excluded from participation in Medicare, Medicaid, and all other
Federal health care programs. The LEIE website is located at
http://www.oig.hhs.gov/fraud/exclusions.asp and is available in two formats. The
on-line search engine identifies currently excluded individuals or entities.
When a match is identified, it is possible for the searcher to verify the
accuracy of the match using a Social Security Number (SSN) or Employer
Identification Number (EIN). The downloadable version of the database may be
compared against an existing database maintained by a provider. However, unlike
the on-line format, the downloadable database does not contain SSNs or EINs.


Additionally, some States maintain their own exclusion lists, pursuant to 42 CFR
section 1002.210 or State authority, which include individuals and entities whom
the State has barred from participating in State government programs. States
with such lists should remind providers that they are obligated to search their
State list routinely whenever they search the LEIE.


Conclusion


We know you share our commitment to combating fraud and abuse. We all understand
that provider enrollment is the first line of defense in this endeavor. If we
strengthen our efforts to identify excluded parties, the integrity and quality
of the Medicaid program will be improved, benefiting Medicaid recipients and
taxpayers across the country.


If you have any questions or would like any additional information on this
guidance, please direct your inquiries to Ms. Claudia Simonson, Centers for
Medicare & Medicaid Services, Center for Medicaid and State Operations, Medicaid
Integrity Group, 233 North Michigan Avenue, Suite 600, Chicago, Illinois 60601
or c1audia.simonson@cms.hhs.gov. Thank you for your assistance in this important
endeavor.



 
Sincerely,
     
/s/
 
Herb B. Kuhn
 
Deputy Administrator
 
Acting Director, Center for Medicaid and State Operations



45

--------------------------------------------------------------------------------

Page 6 - State Medicaid Director


cc:


CMS Regional Administrators


CMS Associate Regional Administrators
Division of Medicaid and Children's Health


Ann C. Kohler
NASMD Executive Director
American Public Human Services Association


Joy Wilson
Director, Health Committee
National Conference of State Legislatures


Matt Salo
Director of Health Legislation
National Governors Association


Debra Miller
Director for Health Policy
Council of State Governments


Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council


Barbara W. Levine
Chief, Government Relations and Legal Affairs
Association of State and Territorial Health Officials




46

--------------------------------------------------------------------------------

Attachment 15



Attachment 15: Form A-102 - Evidence of Lack of Providers and Providers Refusal
to
Contract


Pursuant to section 9.1.10 of the Contract, the Contractor must use this Form to
evidence the lack of providers in its Network or refusal to contract as part of
the General Network or the PPN. The Contractor must carry out all efforts to
contract with those providers including specialists ensuring network adequacy
requirements are met. The Contractor must validate and submit all supporting
documents evidencing the lack of Providers or refusal to contract required in
this Form.


Provider Name
 
 
 
 
 
NPI

 
 
 
 
 
Specialty
 
 
 
 
 
Municipality
 
 



List of MCO’s Recruitment Activities and dates of such activities:



 


 



Provide the Dates and Outcomes of Meetings with provider:
 
 
 
 
 
 
 



Explain the issues causing concerns or barriers to Contracting:
 
 
 
 
 




--------------------------------------------------------------------------------

Provide description of contract offers to the provider including fees and any
other incentives:
 
 
 
 
 
 
 



Provide reasons why the provider refused the contract:
 
 
 
 
 
 
 



Describe provider counter offers:
 
 
 
 
 
 
 



Describe remedies offered by MCO to address provider’s concerns in order to come
to terms with the contract
 
 
 
 
 
 
 



Please attach to this form any relevant document in support of your responses.






--------------------------------------------------------------------------------

Attachment 16



ATTACHMENT 16 – LIST OF REPORTS



 
REPORT NUMBER
 
REPORT TITLE
 
PROGRAM AREA
 
ASES REVIEW DEPT.
 
CONTRACT SECTION
 
FREQUENCY
 
1
 
Call Center Report
 
Administrative
 
Customer Service
 
18.2.2.1
 
Monthly
 
2
 
Enrollee Enrollment Materials Report
 
Administrative
 
Customer Service
 
18.2.2.2
 
Quarterly
 
3
 
Fraud Waste Abuse Report
 
Administrative
 
Compliance
 
3 18.2.2.3
 
Quarterly
 
4
 
Privacy and Confidentiality Report
 
Administrative
 
Compliance
 
18.2.2.4
 
Monthly
 
5
 
Systems Incident Report
 
Administrative
 
Information Systems
 
18.2.2.5
 
Annually or 10 Business Days following incident
 
6
 
Federal Qualified Health Center (FQHC) Report
 
Administrative
 
Compliance
 
18.2.2.6
 
Quarterly
 
7
 
Special Coverage Registry Report
 
Administrative
 
Clinical Affairs
 
18.2.2.7
 
Monthly
 
8
 
High Cost High Needs Registry Report
 
Administrative
 
Planning & Quality
 
18.2.2.8
 
Monthly
 
9
 
Disclosure of Information on Annual Business Transactions
 
Administrative
 
Compliance
 
18.2.2.9
 
Annually
 
10
 
Statistical Reports
 
Administrative
 
Planning
 
18.2.2.10
 
45 days of end of year
 
11
 
Claims Activity Report
 
Claims
 
Clinical Affairs
 
18.2.3.1
 
Monthly
 
12
 
Encounter Data
 
Claims
 
Information Systems
 
18.2.3.2
 
Monthly
 
13
 
CMS 416 Report
 
Covered Services
 
Planning & Quality
 
18.2.4.1
 
Annually
 
14
 
Executive Director and Utilization Data Report
 
Covered Services
 
Planning & Quality
 
18.2.4.2
 
Quarterly




--------------------------------------------------------------------------------

List of Required Reports



 
REPORT NUMBER
 
REPORT TITLE
 
PROGRAM AREA
 
ASES REVIEW DEPT.
 
CONTRACT SECTION
 
FREQUENCY
 
15
 
Network Provider List
 
Provider Reports
 
Planning & Quality
 
18.2.5.1
 
Monthly
 
16
 
Geographic Access Report
 
Provider Reports
 
Planning & Quality
 
18.2.5.2
 
Quarterly
 
17
 
Appointment Availability Report
 
Provider Reports
 
Planning & Quality
 
18.2.5.3
 
Quarterly
 
18
 
Provider Satisfaction Survey Report
 
Provider Reports
 
Planning & Quality
 
18.2.5.4
 
Annually
 
19
 
Provider Training and Outreach Evaluation Report
 
Provider Reports
 
Planning & Quality
 
18.2.5.5
 
Quarterly
 
20
 
Physician Incentive Program Report
 
Provider Reports
 
Planning & Quality
 
18.2.5.6
 
Annually
 
21
 
Grievances and Appeals Report
 
Quality
 
Customer Service
 
18.2.6.1
 
Quarterly
 
22
 
Health Care Improvement Program Plan (HCIPP) Report
 
Quality
 
Planning & Quality
 
18.2.6.2
 
Quarterly
 
23
 
Enrollee Satisfaction Survey Report
 
Quality
 
Planning & Quality
 
18.2.6.3
 
Annually
 
24
 
Audited HEDIS Results Report
 
Quality
 
Planning & Quality
 
18.2.6.4
 
Annually
 
25
 
Integration Model Report
 
Utilization Management
 
Clinical Affairs
 
18.2.7.1
 
Quarterly
 
26
 
Systems Availability and Performance Report
 
Systems
 
Information Systems
 
18.2.8.1
 
Monthly
 
27
 
Business Continuity and Disaster Recovery (BC-DR) Test Report
 
Systems
 
Information Systems
 
18.2.8.2
 
Annually
 
28
 
Unaudited Financial Statement
 
Financial Management
 
Finance
 
18.2.9.1
 
Quarterly
 
29
 
Report on Controls Placed in Operation and Tests of Operating Effectiveness
 
Financial Management
 
Finance
 
18.2.9.2
 
Annually
 
30
 
Audited Financial Statements
 
Financial Management
 
Finance
 
18.2.9.3
 
Annually
 
31
 
Cost Avoidance Report
 
Financial Management
 
Finance
 
18.2.9.4
 
Quarterly
 
32
 
Report to Puerto Rico Insurance Commissioner's Office
 
Financial Management
 
Compliance
 
18.2.9.5
 
Annually
 
33
 
Annual Corporate Report
 
Financial Management
 
Compliance
 
18.2.9.6
 
Annually
 
34
 
Pharmacy Certification
 
Financial Management
 
Finance
 
18.2.9.7
 
Every two weeks
 
35
 
Incurred But Not Paid (IBNR) Report
 
Financial Management
 
Financial Management
 
18.2.9.8
 
Quarterly
 
36
 
Medical Loss Ratio Report
 
Financial Management
 
Finance
 
18.2.9.9
 
Annually




page 2 of 2



--------------------------------------------------------------------------------

Attachment 17



HIE Plan
Attachment 17
Version 10.1.18



--------------------------------------------------------------------------------

[image0.jpg]


STRATEGIC PLAN FOR THE ADOPTION OF HEALTH INFORMATION EXCHANGE
(HIE) BY THE GOVERNMENT HEALTH PLAN (GHP) PROVIDER NETWORK


The Health Information Technology for Economic and Clinical Health (HITECH) Act,
enacted as part of the American Recovery and Reinvestment Act of 2009,
established a set of national initiatives to promote the adoption and meaningful
use of health information technology (commonly referred to as HIT), including
the Medicare and Medicaid Electronic Health Record (EHR) Incentive Programs.
Since the inception of the Puerto Rico Medicaid EHR Incentive Program in 2012,
the Puerto Rico Health Insurance Administration (ASES by its Spanish acronym)
has been the state-level entity chartered with the administration of the program
and leading the implementation of the State Medicaid Health Information
Technology Plan (SMHP). The Puerto Rico Medicaid EHR Incentive Program, also
known as the HIT Provider Incentive Program (HITPIP) has issued over $170M in
payments to Puerto Rico providers to over 3,900 providers as of March 31, 2018..


On April 24, 2018 CMS issued a Proposed Rule (CMS-1694-P) that establishes new
requirements or revises existing requirements for eligible professionals (EPs),
eligible hospitals (EHs), and critical access hospitals (CAHs) participating in
the Medicare and Medicaid Electronic Health Record (EHR) Incentive Programs (now
referred to as the Promoting Interoperability Programs). In addition, the
Proposed Rule includes changes to the requirements that apply to States
operating Medicaid Promoting Interoperability Programs, including Puerto Rico.
The Proposed Rule is part of a series of recent CMS initiatives, such as
MyHealthEData, to ensure the healthcare system puts patients first. One of the
key elements in the Proposed Rule is that providers must use the 2015 Edition of
Certified Electronic Health Record Technology (CEHRT)1 beginning in 2019 to
drive interoperability using Application Programming Interfaces (APIs).


Since the inception of the EHR Incentive Programs, ASES has recognized that
providers are the gateway to an organized and integrated healthcare delivery
systems. The implementation of this Strategic Plan will further the integration
of all the health care provider networks as an organized health care system,
allowing ASES to plan for, provide/purchase, and coordinate all core services
along the continuum of health care services for the population served by the
GHP. The adoption and meaningful use (MU) of EHRs and the secure and effective
exchange of the patient health information constitute the backbone of an
organized integrated health system with the necessary elements for
interoperability.



--------------------------------------------------------------------------------

1 Certified EHR Technology refers to commercial products that have been
certified by designated third parties to meet the requirements established by
the Office of the National Coordinator for Health Information Technology (ONC)
to ensure that Electronic Health Record (EHR) technologies meet the adopted
standards and certification criteria to help providers and hospitals achieve
Meaningful Use (MU) objectives and measures established by the Centers for
Medicare and Medicaid Services (CMS).



--------------------------------------------------------------------------------

ASES has been implementing a strategic plan focused on adoption and meaningful
use of CEHRT by the GHP provider network since 2014. One of the key elements of
the strategic plan was seeking support from MCOs contracted for the GHP to
promote adoption and meaningful use of CEHRT by their health care provider
network as well as active participation in the Puerto Rico Health Information
Network (PRHIN), Puerto Rico’s state-level Health Information Exchange (HIE), to
enable health information exchange among health care providers.


As a means of aligning State-level HIT initiatives with CMS policy in the
Proposed Rule (CMS-1694-P) and capitalizing on the new GHP contracting cycle,
ASES is creating a strategic plan that focuses on health information exchange
and interoperability. The strategic plan is intended to promote health
information exchange among GHP providers through interoperable CEHRT and
implementing enabling HIT/HIE infrastructure. The goals of the ASES HIE
Strategic Plan are as follows:




·
Increase the size, scope, and services of public HIT/HIE infrastructure - The
HIT/HIE infrastructure in Puerto Rico is comprised of a number of initiatives
that have grown organically, primarily to support provider demonstration of
meaningful use (MU). In order for HIE to become a more significant activity in
Puerto Rico, it is important to establish connectivity to broader State and
Federal HIT/HIE infrastructure. In addition, the development of a State-level
provider directory will facilitate more efficient electronic exchange among GHP
contractors;





·
Support statewide HIE adoption and use – HIE activity in Puerto Rico has mostly
revolved around meaningful use (MU) and has been driven by hospitals given their
role in the health system. For HIE to deliver on its promise in Puerto Rico’s
health system, HIE must become a principal activity in clinical settings.
Therefore, the strategic plan strives to promote sustainable HIE models,
identifying use cases that will generate a critical mass of HIE activity, and
supporting providers in HIE onboarding activities.





·
Empower patients through HIE – HIE is a key underpinning element to new payment
models and patient care. Therefore, the public health system must actively
promote HIE and educate health care providers, patients, and others about HIE
and its benefits. Puerto Rico needs to take initial steps towards putting
patients at the center of the GHP by promoting consumer-mediated HIE using CHERT
capabilities.





·
Support state-wide contingency planning- Unfavorable events occur within all
complex systems. The Puerto Rico health care sector and its HIE infrastructure
are no exception. HIE could potentially be part of the response to unfavorable
events in Puerto Rico, such as natural disasters or significant failure of key
infrastructure. Likewise, negative events could potentially befall the Puerto
Rico HIT/HIE infrastructure, requiring contingency plans to deal with
unfavorable events and their consequences.




--------------------------------------------------------------------------------

Initiatives to Achieve ASES HIE Strategic Plan Goals


The achievement of ASES’s goals for its HIE Strategic Plan depend on effective
collaboration with GHP contractors to ensure that all health care provider
networks move forward in a concerted and consistent manner in support and
compliance with this Plan. The following initiatives are critical to achieving
ASES’ goals:




I.
Periodically assess GHP contactor readiness and maturity to support HIE



ASES will seek to get detailed information from GHP contractors on the level to
which their current IT infrastructure and HIT services comply with ONC
Certification Criteria and the GHP contractor’s plans (including timelines) for
their IT infrastructure and HIT services to meet ONC Certification Criteria.




II.
Promote and require GHP health care provider networks to adopt CEHRT



The Medicaid EHR Incentive program is intended to stimulate health care service
provider adoption of CEHRT through financial incentives. As interoperability
becomes a more important factor in meeting the goals for the public health
system both at the State and Federal levels, GHP health care service providers/
organizations will be required to adopt CEHRT to continue contributing to the
overall goals and objectives of the Medicaid program.


ASES will request that the MCOs perform a series of periodic surveys within
their GHP health care provider networks to gather data related to the following:



 
-
Number of health care providers/organizations using CEHRT;





-
Number of health care providers using DIRECT Secure Messaging to receive/send
clinical data (directed health information exchange), how frequently it is used
in clinical settings, and the use cases supported by DIRECT Secure Messaging;





-
Number of health care service providers/ organizations that are active
participants of a Health Information Exchange, how frequently it is used in
clinical settings, the use cases supported through the Health Information
Exchange, and which of those are most often used by service providers/
organizations; and





-
Benefits that health care service providers/ organizations have been able to
reap from health information exchange activities and issues they have faced in
participating in HIE.



ASES will utilize the results of the surveys conducted by the MCOs to measure
and monitor the number of providers who have not adopted CEHRT, identify the
types of health care providers/ organizations who have not adopted CEHRT, and
their barriers to CEHRT adoption.



--------------------------------------------------------------------------------


III.
Promote health information exchange through CEHRT by GHP health care provider
networks



The results of the GHP health care provider network surveys will also be used to
identify gaps in HIE infrastructure adoption and the obstacles health care
service providers/ organizations face in using HIE in clinical settings. The
information gleaned from the surveys will support continuous reviews of the
feasibility and potential effectiveness of ASES HIT/HIE infrastructure
initiatives.


In addition, the survey results will be used to develop a roadmap to stimulate
HIE activity by GHP health care provider networks. The roadmap will focus on
identifying and stimulating HIE activity that adds value to health care service
providers/ organizations in clinical settings, especially those capable of being
facilitated through CEHRT, in order to drive critical mass of HIE activity that
can enhance the network effect. The impact of the HIE roadmap’s activities will
be measured through the periodic MCO surveys. As part of the HIE roadmap
implementation effort, ASES will identify key stakeholders that can support GHP
health care service providers/organizations HIE adoption and maturity efforts
such as:




-
Educational awareness programs related to HIE, including its benefits, how to
engage in HIE activity, and the privacy and security concerns associated with
HIE;





-
Performing provider HIE readiness assessments and support health care service
provider/ organization capability development; and





-
Support provider onboarding to HIEs and other HIT infrastructure.



A significant component of the HIE roadmap will be to design and deliver
awareness and educational programs that stimulate CEHRT and HIE adoption.




IV.
Require GHP contractor support for ASES initiatives to implement HIT/HIE
infrastructure



ASES has recently undertaken a group of related HIT/HIE initiatives, including
development and implementation of a State-level provider directory to facilitate
health information exchange among GHP contractors and health care service
providers/ organizations. ASES initially plans to use the health care provider
network information submitted periodically by MCOs (Network Provider Lists or
NPLs) to stand up an initial version of the provider directory. In subsequent
versions, ASES plans to implement a federated model in which MCO and health care
provider/organization EHR systems are leveraged to create a dynamic provider
directory. Therefore, effective collaboration between ASES and GHP contractors
will be instrumental in a successful implementation of the provider directory.


The MCO survey results will be leveraged to glean the feasibility of the
provider directory’s overall approach. In addition, ASES expects support from
MCOs with the following activities:




-
Reviewing and implementing NPL data exchange formats;




--------------------------------------------------------------------------------


-
Validating health care provider/ organization demographic, contact, and practice
information submitted to ASES in the NPLs;





-
Obtaining health care provider/ organization DIRECT Secure Messaging electronic
service information (ESI); and





-
Testing and validating Fast Health Interoperability Resources (FHIR) APIs to
implement a federated provider directory model.



ASES expects full cooperation from GHP contractors at it continues to develop
public HIT/HIE infrastructure initiatives that will benefit the health care
sector in Puerto Rico.


HIE STRATEGIC PLAN DEVELOPMENT EXPECTED TIMELINE


[image00017.jpg]



--------------------------------------------------------------------------------

HIE STRATEGIC PLAN SUPPORTING INITIATIVE IMPLEMENTATION PLANNING



 
GOAL I.
Periodically assess GHP contactor readiness and maturity to support HIE
 
OBJECTIVES
 
ACTIVITIES
 
DATES
 
I.A Evaluate GHP contractor IT infrastructure and HIT services to determine
their alignment with ONC Certification criteria
 
I.A.1 Coordinate and execute interviews, meetings, and workshops with GHP
contractors to gather data related to their IT infrastructure and HIT services.
 
I.A.2 Assess the extent to which GHP contractor IT infrastructure and HIT
services comply with ONC Certification criteria.
 
I.A.3 Discuss potential opportunities for GHP contractors to incorporate ONC
Certification criteria into their IT infrastructure and HIT services development
roadmaps.
 
December 3-28, 2018
 
 
January 3, 2019 –February 1, 2019
 
February 4 – March 1, 2019




 
GOAL II.
Promote and require GHP health care provider networks to adopt CEHRT
 
OBJECTIVES
 
ACTIVITIES
 
DATES
 
II.A. Obtain reliable current data regarding the GHP health care provider
networks’ adoption and implementation of CEHRT, Meaningful Use demonstration,
and their active participation in HIE.
 
II.A.1 Initial engagement with GHP contractors to present the ASES HIE Strategic
Plan, identify contacts, and review expected roles and responsibilities.
 
II.A.2 Submit the HIT/HIE Implementation Survey to GHP contractors for
discussion and definition of data gathering processes, methods, and techniques.
 
II.A.3 Release the HIT/HIE Implementation Survey to GHP health care provider
networks.
 
II.A.4 Collect HIT/HIE Implementation Survey responses from GHP health care
provider networks.
 
GHP contractors will gather data for their health care provider networks and
report survey results to ASES.
 
November 1 – 16 2018
 
 
November 26 -30 2018
 
 
December 3 -7, 2018
 
December 10 –January 18, 2019
 
II.B Identify gaps in HIE
adoption and obstacles
GHP health care
provider networks face
in demonstrating MU
and using HIE in clinical settings
 
II.B.1 Analyze survey results and identify CEHRT MU and
HIE adoption gaps.
II.B.2 Share analysis findings with GHP contractors and stakeholders through a
formal report. The report will define strategies and propose implementation
plans to facilitate MU demonstration by GHP health care provider networks and
participation in HIE as part of their clinical processes.
 
January 21, 2019
– February 28, 2019
February 29 –
March 29, 2019
 




--------------------------------------------------------------------------------

 
GOAL III.
Promote health information exchange through CEHRT by GHP health care provider
networks
 
OBJECTIVES
 
ACTIVITIES
 
DATES
 
III.A Identify gaps in HIE adoption and obstacles GHP health care provider
networks face in demonstrating MU and using HIE in clinical settings
 
III.A.1 Analyze survey results and identification of CEHRT MU and HIE adoption
gaps.
 
 
III.A.2 Share analysis findings with GHP contractors and stakeholders through a
formal report. The report will define strategies and propose implementation
plans to facilitate MU demonstration by GHP health care provider networks and
participation in HIE as part of their clinical processes.
 
January 21, 2019 – February 28, 2019
 
February 29 –
March 29, 2019
 
III.B Define and establish roadmap to stimulate HIE activity in GHP health care
provider networks
 
III.B.1 Define preliminary HIE adoption roadmap based on HIE adoption gaps
identified through the analysis of survey results.
 
III.B.2 Discuss preliminary HIE adoption roadmap with GHP contractors to refine
goals, objectives, and implementation approaches.
 
III.B.3 Finalize HIE adoption roadmap and communicate plan to GHP contractors.
 
April 1 – April 26, 2019
 
 
April 29 –May 10, 2019
 
 
May 13 – June 10, 2019
 
III.C Deliver HIE adoption roadmap activities and periodically report results
 
III.C.1 Perform roadmap activities such as GHP health care provider network
readiness assessments and support provider onboarding to HIEs and other
infrastructure as established in the HIE adoption roadmap.
 
III.C.2 Report activities and results periodically to ASES to evaluate the
overall progress of the HIE adoption roadmap.
 
June 11, 2019 – March 27, 2020
 
 
 
June 11, 2019 – March 27, 2020
 
III.D Develop and schedule educational initiatives and programs to be offered to
GHP health care provider networks
 
III.D.1 Identify preliminary awareness and educational programs based on survey
results, focusing on the identified gaps in CEHRT adoption, MU demonstration,
and use of HIE in clinical settings.
 
III.D.2 Communicate initial plan to GHP contractors.
 
III.D.3 Discuss preliminary awareness and education programs with GHP
contractors to optimize program design and leverage their existing programs,
infrastructure, and delivery methods.
 
III.D.4 Finalize awareness and educational program design, including target
audience, program contents, delivery methods, and effectiveness metrics.
 
III.D.5 Communicate final plan to GHP contractors.
 
June 11 – July 19, 2019
 
 
 
July 22 - 26, 2019
 
July 29 – August 30, 2019
 
 
 
September 2 - 20, 2019
 
 
September 23 - 27, 2019
 
III.E Deliver educational initiatives and programs for GHP health care provider
networks.
 
III.E.1 Schedule and deliver the awareness and educational programs for the GHP
health care provider networks.
 
III.E.2 Conduct follow up efforts to determine the awareness and educational
programs’ effectiveness based on defined metrics.
 
September 30, 2019 – January 31, 2020
 
February 3 –
March 27, 2020




--------------------------------------------------------------------------------

 
GOAL IV.
Require GHP contractor support for ASES initiatives to implement HIT/HIE
infrastructure
 
OBJECTIVES
 
ACTIVITIES
 
DATES
 
IV.A Share ASES HIT/HIE initiative planning with GHP contractors and establish
workgroups
 
IV.A.1 Initial engagement with GHP contractors to present ASES HIT/HIE
initiatives in support of the HIE Strategic Plan, identify contacts, and review
expected GHP contractor roles and responsibilities.
 
IV.A.2 Assign tasks and establish program management
processes.
 
November 1 – 16 2018
 
 


November 1 – December 3, 2018
 
IV.B Implementation of ASES HIT/HIE initiatives
 
IV.B.1 ASES will execute its HIT/HIE initiatives with support from GHP
contractors as previously established.
 
IV.B.2 GHP contractors will report to ASES regarding any plans, internal
initiatives, or findings from its activities in support ASES’s HIE Strategic
Plan that may impact or imply risks to the planning associated with ASES’s
HIT/HIE initiatives.
 
December 4, 2018 – September 27, 2019
 
December 4, 2018 – September 27,
2019
 
IV.C Monitor results and adjust ASES HIT/HIE initiative planning based on the
overall HIE Strategic Plan
 
IV.C.1 ASES will monitor results of the implementation of its HIT/HIE
initiatives. Based on results obtained in terms of GHP health care provider
network adoption of CEHRT and HIT/HIE, ASES will make necessary adjustments to
its strategy and implementation plans.
 
IV.C.1 ASES will communicate progress and any changes in the planning of its
HIT/HIE initiatives to GHP contractors, as per program management processes.
 
December 4, 2018 –September 27,
2019
 
December 4, 2018 – September 27, 2019







--------------------------------------------------------------------------------

Attachment 18



2019-000052
Business Associate Agreement


THIS BUSINESS ASSOCIATE AGREEMENT (“Agreement”) is made by, and between Triple-S
Salud, Inc., represented herein by the undersigned authorized individual, having
its principal offices located at San Juan (“Business Associate”) and The Puerto
Rico Health Insurance Administration (“PRHIA”), represented herein by the
individual signing below, who is authorized to act for and on behalf of PRHIA
and with its principal offices at San Juan, Puerto Rico. PRHIA and Business
Associate, collectively, may hereinafter be referred to as the “Parties.”


WHEREAS, PRHIA and Business Associate are parties to one or more agreements
and/or may in the future become parties to additional agreements (collectively,
the “Underlying Agreements”), pursuant to which Business Associate provides
certain services to PRHIA and, in connection with such services, creates,
receives, uses or discloses for or on behalf of PRHIA certain individually
identifiable Protected Health Information relating to patients and/or insured
members of health plans with which PRHIA is involved (“PHI”) that is subject to
protection under the Health Insurance Portability and Accountability Act of
1996, Public Law 104-191, as amended by the Health Information Technology for
Economic and Clinical Health Act, Title XIII of Division A and Title IV of
Division B, of the American Recovery and Reinvestment Act of 2009 (“HITECH Act”)
and regulations promulgated thereunder, as such law and regulations may be
amended from time to time (collectively, “HIPAA”); and


WHEREAS, PRHIA and Business Associate wish to comply in all respects with the
requirements of HIPAA, including requirements applicable to the relationship
between a Covered Entity and its Business Associates;


THEREFORE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:



--------------------------------------------------------------------------------

Section 1.
Definitions.





a.
“Business Associate” shall have the same meaning given to such term as defined
in 45 CFR § 160.103 and, for purposes of this Agreement, shall mean the Business
Associate indicated above.





b.
“Covered Entity” shall have the same meaning given to such term as defined in 45
CFR § 160.103.





c.
“Electronic Protected Health Information“ or “e-PHI” shall have the same meaning
given to such term as defined in 45 CFR §160.103 limited to the information
created, received, transmitted or maintained by the Business Associate in
electronic form format or media.





d.
“Individual” shall have the same meaning given to such term as defined in 45 CFR
§ 160.103 and shall include a person who qualifies as a personal representative
in accordance with 45 CFR § 164.502(g).





e.
“Privacy Rule” shall mean the Standards for Privacy of Individually Identifiable
Health Information at 45 CFR part 160 and part 164, subparts A and E
respectively.





f.
“Protected Health Information” or “PHI” shall have the same meaning given to
such term as defined in 45 CFR §160.103, limited to the information created,
transmitted, maintained, or received by Business Associate from or on behalf of
PRHIA.





g.
“Required By Law” shall have the same meaning given to such term as defined in
45 CFR§ 164.103 and The Health Information Technology for Economic and Clinical
Health Act (HITECH) Division A: Title XIII, Subtitle D.





h.
“Security Rule” shall mean the Standards for Security of Electronic Protected
Health Information as specified in 45 C.F.R. Part 160 and subparts A and C of
Part 164.





i.
Other definitions: The following terms used in this Agreement shall have the
same meaning as those in the Privacy Rule and Security Rule: Breach, Designated
Record Set, Disclosure, Notice of Privacy Practices, Secretary, Security
Incident, Standard, Subcontractor, Transaction, Unsecured Protected Health
Information, and Use. Other terms shall have the definitions set forth in this
Agreement.




--------------------------------------------------------------------------------

Section 2.
Obligations and Activities of Business Associate.



2.1       Business Associate may not use or disclose Protected Health
Information other than as permitted or required by this Agreement, the
Underlying Agreements or as Required by Law.


2.2       Business Associate agrees to use appropriate safeguards, including
without limitation, administrative, physical and technical safeguards set forth
in the Security Rule, to prevent use or Disclosure of the Protected Health
Information other than as provided for by this Agreement and to reasonably and
appropriately employ the same standards as Required by Law to protect the
confidentiality, integrity and availability of any Electronic Protected Health
Information (e-PHI) that it may receive, maintain or transmit on behalf of the
PRHIA.


2.3       Business Associate agrees to mitigate, to the extent practicable, any
harmful effect that is known to Business Associate of a use or Disclosure of
Protected Health Information by Business Associate in violation of the
requirements of this Agreement.


2.4       Business Associate agrees to report to PRHIA, in writing, within
twenty-four (24) hours, any use or disclosure, or suspected use or disclosure,
of the Protected Health Information not provided for by this Agreement or any
Security Incident resulting in an attempted or successful unauthorized access,
use, disclosure, modification, or destruction of information or interference
with system operations or acquisition of any PHI, including e-PHI, of which it
becomes aware. Business Associate shall report the unauthorized use or
disclosure using the notification process specified in the services agreement
executed between Business Associate and PRHIA. All reports shall include the
information required by the Privacy Rule and Security Rule, to the extent
available.



--------------------------------------------------------------------------------

Business Associate hereby reports to PRHIA that incidents including, but not
limited to, ping sweeps or other common network reconnaissance techniques,
attempts to log on to a system with an invalid password or username, and denial
of service attacks that do not result in a server being taken off line, may
occur from time to time.


2.5       Business Associate must in accordance with 45 CFR 164.502(e)(1)(ii)
and 164.308(b)(2), if applicable, ensure that any Subcontractors, agents or
affiliates of the Business Associate, that create, receive, maintain, or
transmit PHI on behalf of the Business Associate agree to the same restrictions,
conditions, and requirements that apply to the Business Associate with respect
to such information. Business Associate must obtain satisfactory assurances in
the form of a written agreement or memorandum of understanding directly from
Subcontractors stipulating that the Subcontractor agrees to comply with the same
restrictions and conditions set forth in this Agreement. Business Associate must
ensure that any agent or Subcontractor to whom the Business Associate provides
PHI not export PHI beyond the borders of the Commonwealth of Puerto Rico without
express written agreement of the PRHIA.


2.6       Business Associate agrees to provide access, at the written request of
PRHIA, and in the time and manner designated by PRHIA, to Protected Health
Information in a Designated Record Set, to PRHIA or an Individual in order to
meet the requirements under 45 CFR §164.524.


2.7       Business Associate agrees to make any amendment(s) to Protected Health
Information in a Designated Record Set that the PRHIA directs or agrees to
pursuant to 45 CFR §164.526 at the written request of PRHIA or an Individual,
and in the time and manner designated by PRHIA.


2.8       Business Associate agrees to make available to PRHIA internal
practices, books, and records relating to the use and Disclosure of PHI, or at
the request of the PRHIA, to the Secretary, in a time and manner designated by
the PRHIA or the Secretary, for purposes of the Secretary determining compliance
with the Privacy and Security Rules.



--------------------------------------------------------------------------------

2.9       Business Associate agrees to document such Disclosures of PHI and
information related to such Disclosures as would be required for PRHIA to
respond to a request by an Individual for an accounting of Disclosures of
Protected Health Information in accordance with 45 CFR §164.528.


2.10     Business Associate agrees to provide to PRHIA or an Individual, in time
and manner designated by PRHIA, information collected in accordance with Section
2.9 of this Agreement, to permit PRHIA to respond to a request by an Individual
for an accounting of Disclosures of Protected Health Information by Business
Associate in accordance with 45 CFR §164.528.


2.11     Business Associate understands and agrees that it will not access or
use any Protected Health Information of any Individual except for those
Individuals whose PHI has been disclosed to Business Associate, or is created,
received, maintained, or transmitted by or to Business Associate on behalf of
PRHIA, and it will further limit access to that Protected Health Information
that is necessary to the activities undertaken by Business Associate on behalf
of PRHIA and as otherwise permitted by this Agreement.


2.13     Business Associate will, pursuant to the HITECH Act and its
implementing regulations, comply with the requirements of the Privacy Rule,
including those contained in 45 CFR §§ 164.502(e) and 164.504(e)(1)(iii. To the
extent Business Associate is to carry out one or more of PRHIA’s obligations
under Subpart E of 45 C.F.R. Part 164, Business Associate agrees to comply with
the requirements of Subpart E that apply to PRHIA in the performance of such
obligations. Business Associate will not directly or indirectly receive
remuneration in exchange for any Protected Health Information, subject to the
exceptions contained in the HITECH Act, without a valid authorization from the
applicable Individual. Business Associate will not use Protected Health
Information to engage in any communication which might be deemed to be
“Marketing” under the HITECH Act without prior written permission from PRHIA and
without Individual authorizations, to the extent required by the HITECH Act and
its implementing regulations. In addition, Business Associate will, pursuant to
the HITECH Act and its implementing regulations, comply with all applicable
requirements of the Security Rule.



--------------------------------------------------------------------------------

2.14     Business Associate agrees to make uses of and disclosures and requests
for Protected Health Information consistent with HIPAA and any of PRHIA’s
Minimum Necessary policies and procedures provided to Business Associate and
consistent with PRHIA’s Notice of Privacy Practices. PRHIA asserts that its
Minimum Necessary policies and procedures are consistent with 45 C.F.R.
§164.514(d) and Business Associate agrees to comply with the provisions of that
rule.


2.15     To the extent Business Associate submits Standard Transactions on
behalf of PRHIA or assists PRHIA with submission of Standard Transactions,
Business Associate shall comply with HIPAA’s Transaction and code set Standards
for such Transactions and will provide documentation of such compliance upon
request of Covered Entity.



Section 3.
Permitted Uses and Disclosures by Business Associate.



3.1       Business Associate may use or disclose Protected Health Information,
or any information derived from that Protected Health Information, only as
explicitly permitted in the Underlying Agreements and this Agreement, and only
if such use or Disclosure, respectively, is in compliance with each applicable
requirement of 45 CFR § 164.504(e) and 164.314(a)(2). This means that:


3.1.1         Except as otherwise limited in this Agreement, Business Associate
may use Protected Health Information for the proper management and
administration of the Business Associate or to carry out the legal
responsibilities of the Business Associate.



--------------------------------------------------------------------------------

3.1.2         Except as otherwise limited in this Agreement, Business Associate
may disclose Protected Health Information for the proper management and
administration of the Business Associate or to carry out the legal
responsibilities of Business Associate, provided that such disclosures are
Required By Law, or Business Associate obtains reasonable assurances from the
person/organization to whom the information is disclosed that it will remain
confidential and used or further disclosed only as Required By Law or for the
purpose for which it was disclosed to the person/organization, and the
person/organization notifies the Business Associate of any instances of which it
is aware in which the confidentiality of the information has been Breached.


3.1.3          In accordance with 45 CFR 164.502(e)(1)(ii) and 164.308(b)(2), if
applicable, ensure that any Subcontractors that create, receive, maintain, or
transmit Protected Health Information on behalf of the Business Associate agree
to the same restrictions, conditions, and requirements that apply to the
Business Associate with respect to such information.


3.2       Business Associate understands and agrees that its access to Protected
Health Information stored in databases and information systems at the PRHIA is
subject to review and audit by the PRHIA, the Secretary, or agents of the HHS
and OCR at any time, that remote audits of such access may occur at any time,
that on-site audits of such access will be conducted during regular business
hours, and that any review or audit may occur with or without prior notice by
PRHIA. The fact that PRHIA reviews or audits, or fails to review or audit, or
has the right to review and audit, Business Associate’s access does not relieve
Business Associate of the responsibility to comply with this Agreement, nor does
PRHIA’s (i) failure to detect or (ii) detection, but failure to notify Business
Associate or to require Business Associate’s remediation of any unsatisfactory
practice, constitute acceptance of such practice or waiver of  PRHIA’s
enforcement rights under this Agreement.



--------------------------------------------------------------------------------

Section 4.
Application of Security and Privacy Provisions to Business Associate.



4.1       Security Measures: The Security Rule, including 45 CFR §164.308,
164.310, 164.312 and 164.316, dealing with the administrative, physical and
technical safeguards as well as policies, procedures and documentation
requirements that apply to PRHIA shall in the same manner apply to Business
Associate as Required By Law. If Business Associate requires access to PRHIA’s
electronic patient information systems, electronic health record (EHR) or
electronic infrastructure systems (either on site or remote), Business Associate
will supply the necessary information of employees to uniquely identify such
employees as employees with a need to access systems and will supply to PRHIA’s
Information Security Officer a valid state or federal issued photo ID in order
for such employees to receive a unique user name and password to access the
system(s).


4.2       Application of Civil and Criminal Penalties: If Business Associate
violates any Security provision as Required By Law specified in Section 4.1
above, sections 1176 and 1177 of the Social Security Act, 42 U.S.C. §1320d-5,
1320d-6, shall apply to Business Associate with respect to such violation in the
same manner that such sections apply to PRHIA if it violates such Security
provision.


Section 5.
Information Breach and Restriction Notification Requirements.



5.1       Business Associate expressly recognizes that PRHIA may have certain
reporting and Disclosure obligations to the Secretary and the Individual in case
of a Security Breach of Unsecured Protected Health Information.


5.2       Where Business Associate uses or Discloses Unsecured Protected Health
Information in a manner not permitted by this Agreement, Business Associate
without unreasonable delay and in no case later than the timeframe set forth in
Section 2.4 of this Agreement, following the discovery of any impermissible use,
Disclosure, or Breach of such information, shall notify PRHIA of such Breach,
use or Disclosure. Such notice shall include the identification of each
Individual whose Unsecured Protected Health Information has been, or is
reasonably believed by the Business Associate to have been, accessed, acquired
or disclosed. Business Associate shall cooperate with PRHIA to assist PRHIA in
determining whether an impermissible use or Disclosure is a Breach, and shall
provide a written risk assessment, in accordance with 45 C.F.R. §164.402, upon
request of PRHIA.



--------------------------------------------------------------------------------

5.3      Business Associate shall be liable for the costs associated with any
Breach if caused by the Business Associate’s negligent or willful acts or
omissions, or the negligent or willful acts or omissions of Business Associate’s
agents, officers, employees or Subcontractors. PRHIA, in its sole and absolute
discretion, may elect to delegate to Business Associate any requirement to
notify affected Individuals of a Breach of Unsecured Protected Health
Information, if such Breach results from, or is related to, an act or omission
of Business Associate or the subcontractors, agents, employees or
representatives of Business Associate.


5.4       PRHIA agrees to notify Business Associate of any restrictions on the
use or disclosure of Protected Health Information to which PRHIA has agreed that
may affect Business Associate’s use or disclosure of Protected Health
Information pursuant to this Agreement.



Section 6.
Insurance and Indemnification



6.1      Indemnification. The Business Associate agrees to indemnify, defend and
hold harmless PRHIA and PRHIA’s employees, affiliates, directors, officers,
Subcontractors, agents or other members of its workforce from any costs,
damages, expenses, judgments, losses, and attorney’s fees arising from any
breach of this Agreement by Business Associate, or arising from any negligent or
wrongful acts or omissions of Business Associate, including failure to perform
its obligations under the Privacy Rule or Security Rule. The Business
Associate’s indemnification obligation shall survive the expiration or
termination of this Agreement for any reason.



Section 7.
Terms and Termination.



7.1       Term. The Term of this Agreement shall commence as of the Effective
Date (as defined below), and shall terminate on the latest termination date of
the Underlying Agreements or on the date PRHIA terminates this agreement for
cause as authorized on paragraph (7.2) of this section, whichever is sooner.



--------------------------------------------------------------------------------

7.2        Termination for Cause. The Parties acknowledge that in the event the
PRHIA learns of a pattern or activity or practice of the Business Associate that
constitutes violation of a material term of this Agreement, then Business
Associate promptly shall take reasonable steps to cure the violation. If such
steps are, in the judgment of the PRHIA, unsuccessful, ineffective or not
feasible, then PRHIA may terminate, in its sole discretion, this Agreement
and/or any or all of the Underlying Agreements upon written notice to the
Business Associate, if feasible.


7.3       Effect of Termination. Except as provided in the following paragraph
of this section, upon termination of this Agreement or the Underlying Agreements
for any reason, Business Associate shall return or, only with PRHIA’s prior
written permission, destroy all Protected Health Information received from
PRHIA, or created or received by Business Associate on behalf of PRHIA. This
provision shall apply to Protected Health Information that is in the possession
of Subcontractors or agents of Business Associate. Business Associate shall
retain no copies of the Protected Health Information except as otherwise
permitted by PRHIA.


In the event that Business Associate determines that returning or destroying the
Protected Health Information is infeasible, Business Associate shall provide to
PRHIA notification, in writing, of the conditions that make return or
destruction infeasible.  Said notification shall include: (i) a statement that
the Business Associate has determined that it is not feasible to return or
destroy the Protected Health Information in its possession, and (ii) the
specific reasons for such determination. The PRHIA may disagree with the
Business Associate’s determination. Upon mutual agreement of the Parties that
return or destruction of Protected Health Information is infeasible, Business
Associate shall extend the protections of this Agreement to such Protected
Health Information and limit further uses and Disclosures of such Protected
Health Information to those purposes that make the return or destruction
infeasible, for as long as Business Associate maintains such Protected Health
Information. If it is infeasible for the Business Associates to obtain, from a
Subcontractor or agent, any Protected Health Information in the possession of
the Subcontractor or agent, the Business Associate must provide a written
explanation to PRHIA and require the Subcontractors and agents to agree to
extend any and all protections, limitations, and restrictions contained in this
Agreement to the Subcontractors’ and/or agents’ use and/or Disclosure of any
Protected Health Information retained after the termination of this Agreement,
and to limit any further uses and/or Disclosures to the purposes that make the
return or destruction of Protected Health Information infeasible.



--------------------------------------------------------------------------------

7.4        Automatic Termination. This agreement will automatically terminate
without any further action of the Parties upon the latest termination or
expiration of the Underlying Agreements.


7.5       Effective Date. The effective date of this Agreement (the “Effective
Date”) shall be the date of the last signature below.


Section 8. Miscellaneous.


8.1       Regulatory References. A reference in this Agreement to a section in
the Privacy and Security Rules means the section as in effect or as amended, and
for which compliance is required.


8.2      Agreement. The Parties agree to negotiate in good faith to take such
action as is necessary to amend the Underlying Agreements from time to time as
is necessary for PRHIA to comply with the requirements of HIPAA; provided,
however, that the Agreement shall be modified only in accordance with Section
8.3 of this Agreement.


8.3      Amendments; Waiver. This agreement may not be modified, nor shall any
provision hereof be waived or amended, except in a writing duly signed by
authorized representatives of the Parties. A waiver with respect to one event
shall not be construed as continuing, or as a bar to a waiver of any right or
remedy as to subsequent events. The Parties agree to negotiate in good faith to
take such action as is necessary to amend this agreement from time to time as is
necessary for compliance with the requirements of the HIPAA rules and any other
applicable law.



--------------------------------------------------------------------------------

8.4        Survival. Sections 2.3, 2.4, 2.6, 2.8, 2.10, 3.2, 5.2, 5.3, 6.1 and
7.3, 8.4, 8.5, 8.6, 8.7 and 8.8 shall survive the termination of this Agreement
and/or the Underlying Agreements.

8.5        No Third Party Beneficiaries/Independent Contractors. Except as set
forth in Section 6.1, nothing express or implied in this Agreement is intended
to confer, nor shall anything herein confer, upon any person other than the
Parties and the respective successors or assigns of the Parties, any rights,
remedies, obligations, or liabilities whatsoever.


8.6       Interpretation. Any ambiguity in this Agreement shall be resolved in
favor of a meaning that permits PRHIA and Business Associate to comply with the
HIPAA Privacy and Security Rules. In the event of a conflict between this
Agreement and any Underlying Agreements, this Agreement shall control.


8.7        Notices. Any notice required or permitted by this Agreement to be
given or delivered shall be delivered in accordance with the notice provisions
of the Underlying Agreements. The Parties may change their addresses for
purposes of this Agreement by written notice to the other party.


8.8       Severability. Whenever possible, each provision of this Agreement
shall be interpreted so as to be effective and valid under applicable law. If
any provision of this Agreement should be prohibited or found invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the other of such provision or
the remaining provisions of this Agreement.


8.9        Governing Law. To the extent not preempted by federal law, the
Agreement shall be governed and construed in accordance with the laws governing
the Underlying Agreements.


8.10     Assignment, Binding Nature, and Benefits. This Agreement binds and
benefits the Parties, and their respective successors and permitted assigns.
Business Associate may not assign or subcontract rights or obligations under
this Agreement without the express written consent of PRHIA. PRHIA may assign
its rights and obligations under this Agreement to any successor or affiliate.



--------------------------------------------------------------------------------

8.11      Counterparts. This Agreement may be executed in multiple counterparts,
which shall constitute a single Agreement, and by facsimile or pdf signatures,
which shall be treated as originals.


IN WITHNESS WHEREOF, the parties have duly executed this Agreement this
September 21, 2018.


s/Madeline Hernández Urquiza
s/Angela M. Avila Marrero
Madeline Hernández Urquiza
Angela M. Avila Marrero
President
Executive Director
Triple-S Salud, Inc.
PR Health Insurance Administration
EIN: 66-0555677
EIN: 66-0500678
   
Address:
Address:
PO Box 363628
PO Box 195661
San Juan, PR 00919-1580
San Juan, PR 00919-5661







--------------------------------------------------------------------------------

Attachment 19



PUERTO RICO HEALTH INSURANCE ADMINISTRATION
ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO


[image191.jpg]


Revised version 8/2/2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS



I.
INTRODUCTION
2
     
II.
REPORTING TIMEFRAMES
3
     
III.
EVALUATION & POINT DISTRIBUTION
4
     
IV.
RETENTION FUND & COMPLIANCE PERCENTAGE
8
     
V.
DEFINITIONS
9
     
VI.
HIGH COST CONDITIONS INITIATIVE
11
     
VII.
CHRONIC CONDITIONS INITIATIVE
14
     
VIII.
HEALTHY PEOPLE INITIATIVE
20
     
IX.
EMERGENCY ROOM HIGH UTILIZERS INITIATIVE
22




--------------------------------------------------------------------------------

I.
INTRODUCTION



The Puerto Rico Health Insurance Administration’s (ASES, by its acronym in
Spanish) focus is on providing quality services that are patient-centered and
aimed at increasing the use of screening, prevention and appropriate delivery of
care in a timely manner to all Medicaid, Children’s Health Insurance Program
(CHIP) and Medicare-Medicaid Dual Eligible (Platino) Enrollees in Puerto Rico.
The Health Care Improvement Program (HCIP) is one of the tools developed by ASES
to reach this goal.


This Manual has the sole purpose of providing the necessary guidelines for
attaining the required performance indicators for each of the categories
measured under the HCIP as specified and subject to revision by ASES in this
Manual, and incorporated in Section 12.5 of the Government Health Plan (GHP)/MI
Salud Model Contract (Contract) executed between the Contractor and ASES. As the
HCIP guidelines or performance benchmarks are updated, ASES will share these
changes with Contractors and update this Manual. ASES shall maintain a Retention
Fund created by withhold amounts of the Per Member Per Month (PMPM) Payment each
month as part of the HCIP described in Section 22.4 of the Contract. A portion
of the retained PMPM amount shall be associated with each HCIP initiatives
outlined below:



1.
High Cost Conditions Initiative




2.
Chronic Conditions Initiative




3.
Healthy People Initiative




4.
Emergency Room High Utilizers Initiative



ASES will reimburse the Contractor according to compliance with each of the
categories of performance indicators for each of the four (4) HCIP Initiatives
specified in this Manual. The Planning, Quality and Clinical Affairs Office will
audit the results of the data in the timeframes stated in Section 22.4.2.2 of
the Contract for the performance indicators in the above named initiatives. This
Manual describes, in detail, the requirements and the specific metrics for each
initiative of the HCIP for the Contract period November 1, 2018 through
September 30, 2021, with an option to extend to September 30, 2022, at ASES’
discretion. In the event ASES exercises the optional extension, an updated HCIP
Manual will be provided. The HCIP will start on the implementation date of the
Contract and will be updated annually as GHP benchmarks are set and measures or
metrics are revised or modified accordingly.


2

--------------------------------------------------------------------------------

II.
REPORTING TIMEFRAMES



The Contractor will submit a report for each quality initiative on a quarterly
basis as established in the following table. The reporting templates will be
provided by ASES and the Contractor must submit them through the ASES Sharefile.
Information for accessing the ASES Sharefile will be forthcoming.



 
QUARTER &
CONTRACT
YEAR
 
INCURRED SERVICE TIME PERIOD
 
PAYMENT AS OF
 
SUBMISSION DATE
 
Contract
Year (CY)
2019
 
*National Benchmark — ASES will establish the Puerto Rico benchmark (GHP
national benchmark) for the metrics included in this manual using the period
from July 1, 2016 through June 30, 2017.
 
Q1
 
11/01/2018 through 01/31/2019
 
April 30, 2019
 
May 31, 2019
 
Q2
 
02/01/2019 through 04/30/2019
 
July 31, 2019
 
August 31, 2019
 
Q3
 
05/01/2019 through 07/31/2019
 
October 31, 2019
 
November 30, 2019
 
Q4
 
08/01/2019 through 10/31/2019
 
January 31, 2019
 
February 28, 2020
 
CY 2020
 
Q1
 
11/01/2019 through 01/31/2020
 
April 30, 2020
 
May 31, 2020
 
Q2
 
02/01/2020 through 04/30/2020
 
July 31, 2020
 
August 31, 2020
 
Q3
 
05/01/2020 through 07/31/2020
 
October 31, 2020
 
November 30, 2020
 
Q4
 
08/01/2020 through 10/31/2020
 
January 31, 2020
 
February 28, 2021
 
CY 2021
 
Q1
 
11/01/2020 through 01/31/2021
 
April 30, 2021
 
May 31, 2021
 
Q2
 
02/01/2021 through 04/30/2021
 
July 31, 2021
 
August 31, 2021
 
Q3
 
05/01/2021 through 07/31/2021
 
October 31, 2021
 
November 30, 2021
 
Q4
 
08/01/2021 through 09/30/2021
 
December 30, 2021
 
January 30, 2022



3

--------------------------------------------------------------------------------

III.
EVALUATION & POINT DISTRIBUTION



As previously indicated, the HCIP is divided into four categories:



1.
High Cost Conditions Initiative



2.
Chronic Conditions Initiative




3.
Healthy People Initiative




4.
Emergency Room High Utilizers Initiative



Under each initiative, there is a list of conditions, indicators and performance
measures which the Contractor must report on a quarterly basis. The performance
indicators for each initiative are outlined in the tables below.


Prior to the implementation date of the Contract, ASES will provide the
Contractors with a final set of conditions, performance measures, technical
specifications, and benchmarks that will be used in the first year (CY 2019) for
each initiative included under the HCIP. For the first quarter (Q1) of the CY
2019 evaluation, the Contractor will be required to develop and submit a HCIP
Plan (HCIPP) addressing each initiative and how the Contractor will achieve
improvements. The Contractor is required to design its HCIPP based on the
national GHP benchmarks of each metric included in this Manual. The HCIPP will
be submitted to ASES no later than December 31, 2018, and will be reviewed and
approved by ASES during the month of January 2019. The Retention Fund
reimbursement for Q1 of CY 2019 will be in accordance with the fulfillment of
this requirement and the submission of the templates with the results. For Q2
and Q3 of CY 2019, the Contractor is required to submit a revised HCIPP with
updated metrics results and a report of the activities carried out according to
the HCIPP submitted for Q1. ASES will determine the impact of these activities
based on the updated quarterly results and comparison to the relevant national
GHP benchmark for the selected metric. Compliance with the submission of these
reports will be the basis for the reimbursement of Retention fund withhold for
these quarters.


For Q4 of CY 2019, ASES will update the GHP benchmarks for the Contractor using
the twelve (12) months prior to January 1, 2019 (from January 1, 2018 to
December 31, 2018). Thereafter, ASES will continue reviewing performance metrics
using the results of the previous twelve (12) months, including the current
quarter. The Contractor-reported results will be compared to GHP national
benchmarks to determine compliance.


4

--------------------------------------------------------------------------------

For Q4 of CY 2019 and Q1 and Q2 of CY 2020, the Contractor must show any
improvement on each metric when compared to the GHP benchmarks. For Q3 and Q4 of
CY 2020, the Contractor will be required to demonstrate established improvement
targets for each metric when compared to the GHP benchmarks.


These specific targets for improvement for each metric will be established by
ASES based on the analysis of individual metrics and overall results of data for
calendar year 2019, and will be shared with the Contractor once established.
Metric targets will be revised for CY 2021 and CY 2022 based on the analysis of
data of calendar year 2020 and 2021 as indicated in the table below. For CY 2021
and CY 2022, ASES may substitute or adjust selected metrics. Changes to metrics
utilized may be adjusted by ASES based on program quality and value based
contracting goals. Any changes will be shared with the Contractor, and the HCIP
will be updated to reflect those changes.


For the Emergency Room High Utilizers Initiative, improvement means a decrease
the Emergency Room utilization rate when compared to the GHP national benchmark
(or other benchmark as developed by ASES) and an increase of the primary care
physician (PCP) outpatient visits rate for the targeted population (refer to
Section IX of this Manual).



 
QUARTER &
CONTRACT
YEAR (CY)
 
INCURRED
SERVICE TIME
PERIOD
 
EVALUATION CRITERIA OR EXPECTED GOAL
 
CY 2019
 
*GHP National Benchmark — ASES will establish the Puerto Rico benchmark
(GHP.national benchmark) for the metrics included in this manual using the
period from.January 1, 2017 through December 31, 2017
 
Q1
 
11/01/2018 through 01/31/2019
 
Q I Plan & Report submission
 
Q2
 
02/01/2019 through 04/30/2019
 
Report submission and on Plan implemented activities
 
Q3
 
05/01/2019 through 07/31/2019
 
Report submission and on Plan implemented activities
 
Contractor GHP Benchmark Data Analysis — From January 1, 2018 to December 31,
2018: To be provided by ASES.
 
Q4
 
08/01/2019 through 10/31/2019
 
Any improvement over GHP benchmark



5

--------------------------------------------------------------------------------

 
QUARTER &
CONTRACT
YEAR (CY)
 
INCURRED
SERVICE TIME
PERIOD
 
EVALUATION CRITERIA OR EXPECTED GOAL

 
CY 2020
 
Q1
 
11/01/2019 through 01/31/2020
 
Any improvement over GHP benchmark
 
Q2
 
02/01/2020 through 04/30/2020
 
Any improvement over GHP benchmark
 
Contractor GHP Benchmark Data Analysis — From January 1, 2018 to December 31,
2018: To be provided by ASES.
 
Q3
 
05/1/2020 through 07/31/2020
 
Improvement goal to be established by ASES through analysis of individual
metrics and overall results of data for CY 2019; goals will be shared with the
Contractor
 
Q4
 
08/01/2020 through 10/31/2020
 
Improvement goal to be established by ASES through analysis of individual
metrics and overall results of data for CY 2019; goals will be shared with the
Contractor
 
CY 2021
 
Q1
 
 
11/01/2020 through 01/31/2021
 
 
Improvement goal to be established by ASES through analysis of.individual
metrics and over-all results of data; Goals will be shared.with Contractors.
 
Q2
 
 
02/1/2021 through 04/30/2021
 
Improvement goal to be established by ASES through analysis of.individual
metrics and over-all results of data; Goals will be shared.with Contractors.
 
Contractor GHP Benchmark Data Analysis — From January 1, 2018 to December 31,
2018: To be providedby ASES.
 
Q3
 
05/1/2021 through 07/31/2021
 
Improvement goal to be established by ASES through analysis of individual
metrics and overall results of data; goals will be shared with the Contractor.
 
Q4
 
08/01/2021 through 09/30/2021
 
Improvement goal to be established by ASES through analysis of individual
metrics and overall results of data; goals will be shared with the Contractor.



6

--------------------------------------------------------------------------------

The scale of values per indicator, as determined by ASES, is divided into the
three levels indicated below.


They will apply when a specific amount of improvement over the GHP benchmark is
required per metric:



•
1 Point = Full compliance with the expected goal; meets or exceeds (90%–100%)
the expected goal as defined in the HCIP manual.




•
0.5 point = Partial compliance; results reported are 70% or over, but less than
90% (70.00%–89.99%) of the established goal.




•
0 points = Fails; results reported are less than 70% (0%–69.99%) of the
established goal.



The point distribution by program is as follows, and is based on the scored
measures found in the measures tables in Section VI of this Manual.



 
PROGRAM
POINTS
 
High Cost Conditions Initiative
12
 
Chronic Conditions Initiative
16
 
Healthy People Initiative
10
 
Emergency Room High Utilizers Initiative
2
 
Total Possible Points
40



7

--------------------------------------------------------------------------------

IV.
RETENTION FUND & COMPLIANCE PERCENTAGE



ASES will withhold a portion of the monthly PMPM Payment otherwise payable to
the Contractor in order to validate the Contractor has met the specified
performance targets under the HCIP. The Retention Fund, comprised of the
withheld amounts, will be reimbursed to the Contractor when a determination is
made by ASES that the Contractor has complied with the improvement standards and
criteria established by ASES in accordance with this Manual.


On a monthly basis, ASES will withhold a Retention fund equivalent to 2% of the
total PMPM Payments. A portion of the retained amount will be associated with
each of the HCIP initiatives outlined below for each of the specified
timeframes, as per Section 22.4 of the Contract.



 
TIME PERIOD (INCURRED SERVICE FROM CONTRACT
TERM)
 
MONTHLY RETENTION FUND
PERCENTAGE
 
Contract Year Quarters Defined in Section II – Reporting Timeframes
 
2%
 
HCIP INITIATIVE
 
RETENTION FUND BREAKDOWN
 
High Cost Conditions Initiative
 
0.6%
 
Chronic Conditions Initiative
 
0.6%
 
Healthy People Initiative
 
0.6%
 
Emergency Room High Utilizers Initiative
 
0.2%



No later than thirty (30) calendar days after receipt of the Contractor’s
quarterly submission, ASES shall determine if the Contractor has met the
applicable performance objectives for each initiative metric for that period.
The evaluation result and compliance will determine the percent to be disbursed
to the Contractor as described in the following table.



 
COMPLIANCE PERCENT
 
DISBURSEMENT PERCENTAGE OF MONTHLY PMPM
 
100.0%–90.0% (36.0–40.0 points)
 
100%
 
89.9%–80.0% (32.0–35.5 points)
 
75%
 
79.9%–70.0% (28.0–31.5 points)
 
50%
 
69.9%–50.0% (20.0–27.5 points)
 
25%
 
49.9% and below (19.5 points or less)
 
0%



8

--------------------------------------------------------------------------------

V.
DEFINITIONS



The following definitions apply to measures of the HCIP Manual:




1.
Incurred date: The date on which the service was provided.





2.
Intervention: Activities targeted at the achievement of client stability,
wellness and autonomy through advocacy, assessment, planning, communication,
education, resource management, care coordination, collaboration and service
facilitation.





3.
Performance measures: Periodic measurement of outcomes and results used to
assess the effectiveness and efficiency of quality or improvement initiatives on
selected indicators.





4
Per member per month (PMPM) payment: The fixed monthly amount that the
Contractor is paid by ASES for each enrollee to ensure that benefits under the
Contract are provided. This payment is made regardless of whether the enrollee
receives benefits during the period covered by the payment.





5.
Preventive services: Health care services provided by a physician or other
provider within the scope of his or her practice under Puerto Rico law to detect
or prevent disease, disability, behavioral health conditions or other health
conditions; and to promote physical and behavioral health and efficiency.





6.
Primary care physician (PCP): A licensed medical doctor (MD) who is a provider
and who, within the scope of practice and in accordance with Puerto Rico
certification and licensure requirements, is responsible for providing all
required primary care to enrollees. The PCP is responsible for determining
services required by enrollees, provides continuity of care and provides
referrals for enrollees when medically necessary. A PCP may be a general
practitioner, family physician, internal medicine physician,
obstetrician/gynecologist or pediatrician.





7.
Retention fund: The amount of withhold by ASES of the monthly PMPM payment
otherwise payable to the Contractor in order to incentivize the Contractor to
meet performance targets under the HCIP described in this Manual. This amount
shall be equal to the percent of that portion of the total PMPM payment that is
determined to be attributable to the Contractor’s administration of the HCIP
described in this Manual and Sections 12.5 and 22.4 of the Contract. Amounts
withheld will be reimbursed to the Contractor in whole or in part (as set forth
in this Manual and Sections 12.5 and 22.4 of the Contract) in the event of a
determination by ASES that the Contractor has complied with the quality
standards and criteria established in this Manual.



9

--------------------------------------------------------------------------------


8.
Health Care Improvement Program (HCIP): Approach developed to improve the
quality of services provided to enrollees. The HCIP consists of four (4)
initiatives: High Cost Conditions Initiative, Chronic Condition Initiative,
Healthy People Initiative and Emergency Room High Utilizers Initiative.





9.
Health Care Improvement Program Plan (HCIPP): For the Q1 of CY 2019 evaluation,
the Contractor will be required to develop and submit a HCIPP for each
initiative outlined in the HCIP Manual.





10.
Active Enrollee: GHP Enrollee with continuous enrollment during the HCIP
measurement quarter.



Note:


Definition references in this manual are from the Contract and NCQA (National
Committee for Quality Assurance)


10

--------------------------------------------------------------------------------

VI.
HIGH COST CONDITIONS INITIATIVE



The High Cost Conditions Initiative focuses on those enrollees with a high cost
condition that may be part of the High Cost High Need (HCHN) Program specified
in Section 7.8.3 of the Contract. The Contractor must develop initiatives to
improve the health of the population for each health condition identified
through the indicators listed below. The Contractor must be prepared to report
quarterly on the quality measures listed below for each condition. Prior to the
implementation date of the Contract, the ASES Office of Planning, Quality and
Clinical Affairs will select the high cost conditions and the respective
improvement metrics that will be taken into consideration for the quarterly
reports on this initiative. The reporting templates for each selected condition
will be provided to the Contractor through the ASES ShareFile site. Each
reporting template will be in Excel format. ASES shall reimburse the Contractor
the applicable percentage of the Retention fund in accordance with the
Contractor’s performance across the scored measures and the point distribution
section of this Manual.



 
HIGH COST
 
CONDITIONS
 
QUALITY MEASURES
 
SCORED MEASURES
POINTS
 
 
Medicaid/Federal and Commonwealth High Cost Conditions
  
 
Cancer
 
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      Emergency Department (ED) Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
      Admissions/1000
 
1



11

--------------------------------------------------------------------------------

 
HIGH COST
CONDITIONS
 
QUALITY MEASURES
 
SCORED MEASURES
POINTS
 
End-Stage Renal Disease (ESRD)
 
 
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
•     Admissions/1000
1
 
 
Multiple Sclerosis
 
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
•     Admissions/1000
•     Adherence to Formulary Drugs
1
1
 
 
Rheumatoid
Arthritis
 
 
•      Disease-modifying Anti-Rheumatic Drug Therapy for Rheumatoid Arthritis
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
 
•     Disease-modifying Anti-Rheumatic Drug Therapy for Rheumatoid Arthritis
 
•     Generic Dispensing Rate
1
 
 
 
1
 
 
CHIP High Cost Conditions



12

--------------------------------------------------------------------------------

 
HIGH COST
CONDITIONS
 
QUALITY MEASURES
 
SCORED MEASURES
POINTS
 
Cancer
 
•      Generic Dispensing Rate
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
•     Admissions/1000
1
 
 
Children and Youth with Special Healthcare Needs (CYSHCN)
 
•      Well-child visits in first 15 months of life
•      Well-child visits in the 3rd, 4th, 5th and 6th years of life
•      Adolescent Well-care visits
•      Annual Dental Visit

•     Well-child visits in first 15 months of life
 
•    Well-child visits in the 3rd, 4th, 5th and 6th years of life
 
•     Adolescent Well-care visits
1


1


1
 
Hemophilia
 
•      Well-child visits in first 15 months of life
•      Well-child visits in the 3rd, 4th, 5th and 6th years of life
•      Generic Dispensing Rate
•      Adherence to Formulary Drugs
•      BMI Assessment
 
•     Adherence to Formulary Drugs
1
 
 
Autism
 
•      Well-child visits in first 15 months of life
•      Well-child visits in the 3rd, 4th, 5th and 6th years of life
•      Generic Dispensing Rate
•      Adherence to Formulary Drugs
•      Incidence rate
•      Prevalence rate
 
 
•    Well-child visits in the 3rd, 4th, 5th and 6th years of life
1
 

Total Points
12



13

--------------------------------------------------------------------------------

VII.
CHRONIC CONDITIONS INITIATIVE



The Chronic Conditions Initiative focuses on those enrollees with a Chronic
Condition. The Contractor must develop initiatives to improve the health of the
population for each health condition identified through the indicators listed
below. The Contractor must be prepared to report quarterly on the quality
measures listed below for each condition. Prior to the implementation date of
the Contract, the ASES Office of Planning, Quality and Clinical Affairs will
select the chronic conditions and the respective improvement metrics that will
be taken into consideration for the quarterly reports on this initiative. The
reporting templates for each selected condition will be provided to the
Contractor through the ASES ShareFile site. Each reporting template will be in
Excel format. ASES shall reimburse the Contractor the applicable percentage of
the retention fund in accordance with the Contractor’s performance across the
scored measures and the point distribution section of this Manual.



 
CHRONIC
CONDITIONS
 
QUALITY MESURES
 
SCORED MEASURES
POINTS
 
Medicaid/Federal and Commonwealth Chronic Conditions
 
Diabetes (Including CHIP population)
 
 
•      Comprehensive Diabetes Care:
o       HbA1c
o       o Eye exam
o       o Nephropathy screen
•      Generic Dispensing Rate
•      PHQ-4
•      Statin Use
•      Adherence to oral diabetic medications
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
•     Comprehensive Diabetes Care:
 
o       HbA1c
o       Eye exam
o       Nephropathy screen
 
•     Admissions/1000
 
 
 
1
1
1
 



14

--------------------------------------------------------------------------------

 
CHRONIC
CONDITIONS
 
QUALITY MESURES
 
SCORED MEASURES
POINTS
 
Asthma
(Including CHIP)
 
•      Medication management for people with Asthma
•      Asthma medication ratio
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Ambulatory visits per quarter for population
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
•     Admissions/1000
 
•     ED Use/1000
1
 
1
 
Severe Heart Failure
 
 
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
•     Admissions/1000
 
•     Readmission Rate
1
 
1



15

--------------------------------------------------------------------------------

 
CHRONIC
CONDITIONS
 
QUALITY MESURES
 
SCORED MEASURES
POINTS
 
Hypertension
 
•      Controlling High Blood Pressure
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
•      Adherence to Formulary Drugs
•      Adherence to antihypertensive (RAS Agonist) medication
 
•  Adherence to anti-hypertensive (RAS Agonist) medication
1
 
Chronic Obstructive Pulmonary Disease (COPD)
 
 
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
 
•     Admissions/1000
1



16

--------------------------------------------------------------------------------

 
CHRONIC
CONDITIONS
 
QUALITY MESURES
 
SCORED MEASURES
POINTS
 
Chronic
Depression
 
 
•      Follow up after Hospitalization for Mental Illness
•      Follow up after ED visit for Mental Illness
•      Use of Opioids at High Dosage
•      Use of Opioids from Multiple Providers
•      Generic Dispensing Rate
•      Adherence to Formulary Drugs
•      Inpatient Admission/1000
•      Readmission Rate
•      Antidepressant Medication Management
 
•     Follow up after Hospitalization for Mental Illness
 
•     Readmission Rate
 
•     Antidepressant Medication Management
1
 
1
 
1
 
Substance Use Disorders (SUD) (Buprenorphine User)
 
 
•      Follow up after Emergency Department Visits for Alcohol and Other Drug
Abuse or Dependence
•      Adherence to treatment (12 months)
 
•     Adherence to treatment (12 months)
1
 
Serious Mental Illness (SMI) Other than Depression
 
 
•      Follow up after Hospitalization for Mental Illness
•      Follow up after ED visit for Mental Illness
•      Use of Opioids at High Dosage
•      Use of Opioids from Multiple Providers
•      Generic Dispensing Rate
•      Adherence to Formulary Drugs
•      Inpatient Admission
     



17

--------------------------------------------------------------------------------

 
CHRONIC
CONDITIONS
 
QUALITY MESURES
 
SCORED MEASURES
POINTS
 
Diabetes
 
•      Comprehensive Diabetes Care:
o       HbA1c
o       Eye exam
o       Nephropathy screen
•      Generic Dispensing Rate
•      PHQ-4
•      Statin Use
•      Adherence to oral diabetic medications
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
       
Asthma
 
•      Medication management for people with Asthma
•      Asthma medication ratio
•      Generic Dispensing Rate
•      PHQ-4
•      Admissions/1000
•      ED Use/1000
•      Readmission Rate
•      Ambulatory visits per quarter for population
•      Adherence to Formulary Drugs
•      Medication Reconciliation Post Discharge
•      Medication Reconciliation Annual
     



18

--------------------------------------------------------------------------------

 
CHRONIC
CONDITIONS
 
QUALITY MESURES
 
SCORED MEASURES
POINTS
  
Attention-Deficit/Hyperactivity Disorder (ADHD)
 
•      Follow up care for children with prescribed ADHD medication


 
•    Follow up care for children with prescribed ADHD medication
1
 
•      Adherence to Formulary Drugs
 
•     Adherence to Formulary Drugs
1
 
Total Points
16



19

--------------------------------------------------------------------------------

VIII.
HEALTHY PEOPLE INITIATIVE



The Healthy People Initiative focuses on preventive screening for enrollees,
including populations identified with high cost or chronic conditions. The
Contractor must be prepared to report quarterly on the quality measures listed
below. Prior to the implementation date of the Contract, the ASES Office of
Planning, Quality and Clinical Affairs will select the respective improvement
metrics that will be taken into consideration for the quarterly reports on this
initiative. The reporting templates for each selected conditions will be
provided to the Contractor through the ASES ShareFile site. Each reporting
template will be in Excel format. ASES shall reimburse the Contractor the
applicable percentage of the Retention fund in accordance with the Contractor’s
performance across the scored measures and the point distribution section of
this Manual.



 
EFFECTIVENESS OF
CARE
 
QUALITY MEASURE
 
SCORED MEASURES
POINTS

Healthy People Initiative
 
ABA
 
•      Adult BMI Assessment
       
WCC
 
•      Weight Assessment and Counseling for Nutrition and Physical Activity for
Children and Adolescents
•      BMI Percentile
•      Counseling for Nutrition
•      Counseling for Physical Activity
       
CIS
 
•      Childhood Immunization Status
       
BCS
 
•      Breast Cancer Screening
 
•     Breast Cancer Screening
1
 
CCS
 
•      Cervical Cancer Screening
 
•     Cervical Cancer Screening
1
 
CHL
 
•      Chlamydia Screening in Women
       
COL
 
•      Colorectal Cancer Screening
 
•     Colorectal Cancer Screening
1
 
AMM
 
•      Antidepressant Medication Management
       
SSD
 
•      Diabetes Screening for People with Schizophrenia or Bipolar Disorder who
are using
•    Antipsychotic Medications
 
•    Diabetes Screening for People with Schizophrenia or Bipolar Disorder who
are using Antipsychotic Medications.
1
 
FUH
 
•     Follow-Up After Hospitalization for Mental Illness
     



20

--------------------------------------------------------------------------------

 
EFFECTIVENESS OF
CARE
 
QUALITY MEASURE
 
SCORED MEASURES
POINTS

 
URI
 
•      Appropriate Treatment for Children With Upper Respiratory Infection
 
 
•   Appropriate Treatment for Children With Upper Respiratory Infection
1
 
Access/Availability of Care
 
AAP
 
•      Adults’ Access to Preventive/Ambulatory Health Services
   
1
 
CAP
 
•      Children and Adolescents’ Access to Primary Care Practitioners
       
ADV
 
•      Annual Dental Visit
 
•     Annual Dental Visit
1
 
 
PPC
 
•      Prenatal and Postpartum Care
•      Timeliness of Prenatal Care
•      Postpartum Care
 
 
 
•     Timeliness of Prenatal Care
 
•     Postpartum Care
 
 
1
 
1
 
Other Utilization
 
FPC
 
•      Frequency of Ongoing Prenatal Care
       
W15
 
•      Well-Child Visits in the First 15 Months of Life
       
AWC
 
•      Adolescent Well-Care Visits
       
FSP
 
•      Frequency of Selected Procedures
       
AMB
 
•      Ambulatory Care
       
IAD
 
•      Identification of Alcohol and Other Drug Services
       
MPT
 
•      Overall Mental Health Utilization readmission Rate
•      Mental Health Use of Opioids at High Dosage
•      Mental Health Use of Opioids from Multiple Providers
•      Overall Mental Health admission per thousand
   
1
 
Total Points
10



21

--------------------------------------------------------------------------------

IX.
EMERGENCY ROOM HIGH UTILIZERS INITIATIVE



The Emergency Room High Utilizers Initiative is designed to identify high users
of emergency services (including behavioral health) for non-emergency situations
and to allow for early interventions to ensure appropriate utilization of
services and resources. The Contractor will submit to ASES for approval a work
plan with detailed activities and interventions aimed at Emergency Room High
Utilizers. The reporting templates for each metric will be provided to the
Contractor through the ASES ShareFile site. Each reporting template will be in
Excel format. ASES shall reimburse the Contractor the applicable percentage of
the Retention fund in accordance with the Contractor’s performance across the
scored measures and the point distribution section of this manual.


Starting from Q1 of CY 2020, the Contractors will be measured by the decrease of
the emergency room utilization rate compared to the MIi Salud national benchmark
and the increase for the PCP outpatient visits rate.


Each metric will have a value of 1 point.


For purpose of the HCIP, ASES will consider the UM Metrics described below for
compliance and release to the applicable percent of the retention fund for this
particular program.



1.
Overall emergency room utilization rate x 1,000 on identified population with 7
or more visits to the emergency room (1 POINT)




2.
PCP outpatient visits x 1,000 on identified population with seven (7) or more
visits to the emergency room (1 POINT)





22


--------------------------------------------------------------------------------

Attachment 20



ATTACHMENT 20 - NETWORK
ADEQUACY REQUIREMENTS


The following Network Adequacy requirements reflect Article 9 of the GHP MCO
Contract. ASES developed and revised previous network access and availability
standards using a data driven approach, informed by the requirements of the
managed care rule and focused on meeting the unique needs of the GHP population
in Puerto Rico.


ASES updated the Network Adequacy standards from data elements and supporting
information noted below were used to inform the development of the standards.




•
Current and projected Medicaid enrollment, including aggregate demographic
information pertaining to race/ethnicity and language.


•
A gap analysis was performed that outlined the current standards against the MMC
rules. Information was reviewed and prioritized and a framework for the various
provider types and standards was created.


•
Utilization data was analyzed to identify referral patterns for Specialty Care
Providers (SCP) service volume allowing identification of Puerto Rico's high
volume SCPs; only high volume SCPs were included into the network standard
framework.



Through an iterative process and intense review of key data element and
supporting information, ASES developed the following Network Adequacy standards:


Puerto Rico Network Standards


1. Definitions:
Adult: An individual age twenty-one (21) or older unless otherwise specified.


Enrollee: A person who is currently enrolled in the Contractor's GHP Plan, as
provided in this Contract, and who, by virtue of relevant Federal and Puerto
Rico laws and regulations, is an Eligible Person listed in Section 1.3.1 of this
Contract.

General Network: The entire group of Providers with Provider Contracts with the
Contractor, including those that are and those that are not members of the
Contractor's Preferred Provider Network.



--------------------------------------------------------------------------------

Network Adequacy Requirements



Network Adequacy Standards: The Provider-to-Enrollee Ratios; Provider Per
Municipality requirements; Required Network Provider requirements, and Time and
Distance requirements developed in accordance with 42 CFR 438.68, as defined by
ASES in Section 9.4 to measure the adequacy and appropriateness of the
Contractor's provider network to meet the needs of the enrolled population.


Network Provider: A Medicaid-enrolled Provider that has a Provider Contract with
a Contractor under the GHP Program. This term includes Providers in the General
Network and Providers in the PPN.


Non-Urban Area: For purposes of measuring network adequacy, defined by ASES as
municipalities with populations below 49,999 people.


Pediatric Enrollee: An Enrollee aged zero (0) through twenty (20) (inclusive)
unless otherwise specified.


Preferred Provider Network (“PPN”): A group of Network Providers that (i) GHP
Enrollees may access without any requirement of a Referral or Prior
Authorization; (ii) provides services to GHP Enrollees without imposing any
Co-Payments on Medicaid or CHIP-Eligible populations; and (iii) meets the
Network requirements described in Article 9 of this Contract.


Provider Per Municipality Requirements: Required number of specified Providers
per municipality that must be included in the Contractor's provider network per
Section 9.4.3.3.


Primary Care Physician: A licensed medical doctor (MD) who is a Provider and
who, within the scope of practice and in accordance with Puerto Rico
certification and licensure requirements, is responsible for providing all
required Primary Care to Enrollees. The PCP is responsible for determining
services required by Enrollees, provides continuity of care, and provides
Referrals for Enrollees when Medically Necessary.


Primary Medical Group (“PMG”): A grouping of associated Primary Care Physicians
and other Providers for the delivery of services to GHP Enrollees using a
coordinated care model. PMGs may be organized as Provider care organizations, or
as another group of Providers who have contractually agreed to offer a
coordinated care model to GHP Enrollees under the terms of this Contract.


Provider-to-Enrollee Ratio: Ratios established in Section 9.4 as part of the
Network Adequacy Standards that are applicable to the Contractor's General
Network and PPN.


Page 2 of 7

--------------------------------------------------------------------------------

Network Adequacy Requirements

Urban Area: For purposes of measuring network adequacy, defined by ASES as
municipalities with populations of at least 50,000 people. (San Juan, Carolina,
Trujillo Alto, Caguas, Guaynabo, Bayamón, Toa Alta, Toa Baja, Vega Baja, Rio
Grande, Humacao, Arecibo, Ponce, Aguadilla, Mayaguez). ASES will notify
Contractors if this list of Urban Area changes.


2. General Requirements


The Contractor must maintain an Island-wide provider network that complies with
the Network Adequacy Standards specified in Section 9.4. The Contractor must use
Geographical-access and thermomapping to demonstrate that the contracted network
is distributed across Puerto Rico such that it meets the needs of Enrollees. The
Contractor shall provide adequate Access to Enrollees at all times.


3. Required Provider Ratios:


The Contractor shall comply with the following Provider-to-Enrollee Ratios,
Provider Per Municipality requirements, and Required Network Providers standards
for the General Network.


The following specialties are considered PCPs:




•
Family Practice


•
Internal Medicine (Adults only)


•
General Medicine


•
Gynecologist (selected as the Enrollee's PCP, if the Enrollee is female and
twelve (12) years of age or older)


•
Pediatrics




 
Table 1: PCP Provider-to-Enrollee Ratio Requirements
 
Provider Type
 
Provider-to-Enrollee Ratio Requirement
 
Primary Care Provider (Adult and Pediatric)
 
One (1) PCP per one thousand seven hundred (1 ,700) Enrollees (excluding
Gynecologists)
 
Gynecologist
 
One (1) Gynecologist (selected as the Enrollee's PCP if Enrollee is 12 or older)
per two thousand eight hundred (2,800) Enrollees (1:2,800)



In the event the Contractor assigns Enrollees to a PCP that exceeds the stated
Provider-to-Enrollee Ratio requirement, the Contractor must obtain prior written
approval for an exception from ASES to continue to assign Enrollees to the PCP.
All approved exceptions must be reported in the annual Provider Network and
Evaluation plan described in Section 18.3.


Page 3 of 7

--------------------------------------------------------------------------------

Network Adequacy Requirements


 
Table 2: Hospital Provider-to-Enrollee Ratio Requirement
 
Provider Type
 
Provider-to-Enrollee Ratio Requirement
 
Hospital
 
One (1) Hospital per fifty thousand (50,000) Enrollees (1:50,000).



4. Provider Access Requirements per Municipality


The Contractor must maintain the following access requirements per each
Municipality.



 
Table 3: Provider Per Municipality Requirements
 
Provider Type
 
Provider Access Requirement per Municipality
 
Adult and Pediatric PCPs
 
Provider network must have two (2) Adult and one (1) Pediatric PCP(s), in each
municipality.
 
Psychologist
 
One (1) Psychologist in each municipality.



5. Required Network Providers


The Contractor must maintain the following access requirements in the
Contractor's General Network.



 
Table 4: Required Network Providers
 
Provider Type
 
Provider Network Requirement
 
Certified Buprenorphine Providers
 
All available providers.
 
Emergency stabilization Units
 
All available providers.
 
FQHC
 
The Contractor's provider network must have one (1) FQHC.
 
Government Health Care Facilities
 
All Government Health Care Facilities identified in Section 9.6.
 
Psychiatric Hospitals
 
All available providers.
 
Psychiatric Partial Hospitals
 
All available providers.



Page 4 of 7

--------------------------------------------------------------------------------

Network Adequacy Requirements


6. Time and Distance and Appointment Availability Standards:


The Contractor shall comply with the minimum Time and Distance Standards for the
General Network specified in Section 9.4.4. Time and Distance Standards are
developed for Urban and Non-Urban Areas as defined in Article 2 of this
Contract.



 
Table 5: Puerto Rico Time and Distance and Appointment Availability Standards
 
Provider Type
 
Time and Distance
 
Appointment Availability
 
Primary Care Provider
(Adult and Pediatric)
 
 
Urban and Non-Urban:
Choice of two (2) providers
within 15 miles/30 minutes
 
Routine: within thirty (30)
Calendar Days of request
 
Urgent: urgent conditions
shall be available within
twenty-four (24) hours
 
Obstetrics and Gynecology
(Adult and Pediatric)
 
For female Enrollees age twelve (12) and older.
 
 
Urban and Non-Urban:
choice of two (2) providers
within 15 miles/30 minutes.
 
 
Routine: within thirty (30)
Calendar Days of request
 
Urgent: urgent conditions
shall be available within
twenty-four (24) hours
 
High Volume Specialty Care Providers
(Adult and Pediatric)
 
See Table 6 below and
Contract section
9.4.4.4.1.1.1 (Adults) and
9.4.4.4.1.2.1 (Pediatric) for
list of High Volume
Providers.
 
Urban: (1) of each type of
High Volume Specialty Care
Provider within 30 miles/60
minutes
 
Non-Urban: (1) of each type
High Volume Specialist
within 45 miles/90 minutes
 
Routine: within thirty (30)
Calendar Days of request
 
Urgent: urgent conditions
shall be available within
twenty-four (24) hours
 
Dental Providers
 
(Adult and Pediatric)
 
Urban: (1) Dental Provider within 30 miles/60 minutes
 
Non-urban: (1) Dental
Provider within 45 miles/90
minutes
 
Routine: Within sixty (60)
Calendar Days following the
request
 
Urgent: urgent conditions
shall be available within
twenty-four (24) hours



Page 5 of 7

--------------------------------------------------------------------------------

Network Adequacy Requirements


 
Mental Health Providers (Adult and Pediatric)
 
See Table 6 below and
9.4.4.6.1 of Contract for list of Mental Health Providers.
 
Urban: (1) Mental Health Provider within 30 miles/60 minutes
 
Non-urban: (1) Mental Health Provider within 45 miles/90 minutes
 
Routine: within fourteen
(14) Calendar Days
following the request
 
Urgent: urgent conditions
shall be available within
twenty-four (24) hours
 
Crisis services, face-to-face
appointments shall be
available within two (2)
hours
 
Substance Use Disorder (SUD) Providers (Adult and Pediatric)
 
See Table 6 below and 9.4.4.7.1 of Contract for list of SUD Providers.
 
Urban: (1) SUD Provider within 30 miles/60 minutes
 
Non-urban: (1) SUD
Provider within 45 miles/90 minutes
 
Routine: within fourteen
(14) Calendar Days
following the request
 
Urgent: urgent conditions
shall be available within
twenty-four (24) hours
 
Detoxification services shall
be provided immediately
according to clinical
necessity
 
Hospitals
 
Urban: (1) Hospital within
30 miles/60 minutes
 
Non-urban: (1) Hospital
within 45 miles/90 minutes
 
NA
 
 
Emergency Room
(Hospital or freestanding)
 
 
Urban: (1) Emergency Room within 30 miles/60 minutes
 
Non-urban: (1) Emergency Room within 45 miles/90 minutes
 
NA



Page 6 of 7

--------------------------------------------------------------------------------

Network Adequacy Requirements

7. Provider Types



 
Table 6: Provider Types
 
Provider Type
 
Adult (ages 19 and over)
providers
 
Pediatric (ages 0-18)
providers
 
Primary Care Provider
 
 
Internists,
Family Practice,
General Practice
 
Family Practice,
General Practice,
Pediatricians
 
High Volume Specialty Care Providers
(Adult and Pediatric)
 
 
Cardiology,
Dermatology,
Endocrinology,
Gastroenterology,
Hematology,
Oncology,
Nephrology,
Neurology,
Orthopedic Surgery,
Otolaryngology,
Podiatry,
Psychiatry,
Pulmonology,
Rheumatology,
Surgery,
Urology
 
Allergy & Immunology,
Cardiology,
Dermatology,
Endocrinology,
Gastroenterology,
Orthopedic Surgery,
Otolaryngology,
Pulmonology,
Speech, Language and
Hearing,
Surgery
 
Mental Health (Adult and
Pediatric)
 
Emergency or Stabilization
Units,
Psychiatrists,
Psychologists,
Licensed Clinical Social
Worker, Licensed Marriage
Counselor
 
Emergency or Stabilization
Units,
Psychiatrists,
Psychologists,
Licensed Clinical Social
Worker, Licensed Marriage
Counselor
 
SUD
(Adult and Pediatric)
 
 
Addiction Medicine,
Inpatient Facility,
SUD Treatment Programs
(including intensive
outpatient, inpatient,
partial hospitalization,
residential,
withdrawal management
 
Addiction Medicine,
Inpatient Facility,
SUD Treatment Programs
(including intensive
outpatient, inpatient,
partial hospitalization,
residential,
withdrawal management



7. Stakeholder Engagement


In compliance with the CMS federal regulation, ASES will be soliciting public
and provider feedback on the Network adequacy standards.




Pa ge 7 of 7


--------------------------------------------------------------------------------

Attachment 21



ATTACHMENT 21
GUIDELINES FOR REVERSE COLLOCATION OF THE PRIMARY CARE PHYSICIANS IN MENTAL
HEALTH FACILITIES


In accordance with the provisions of the Puerto Rico Mental Health Code, Law No.
408 of October 2, 2000, as amended, and the Puerto Rico Patient’s Bill of Rights
and Responsibilities, the Government Health Plan (GHP) is committed to promoting
mental and physical health integration, in order to improve program
effectiveness and quality of life for enrollees.


Reverse collocation is an integrated care model in which medical services are
available to members being treated in behavioral health settings. It has been
known that patients with comorbid conditions that include chronic or acute
medical conditions and behavioral health diagnoses are at higher risk for
increased utilization and costs in health care. Persons with serious mental
illness have high levels of medical co-morbidity compared to the general
population, as well as increased risk for diabetes, obesity, and high
cholesterol due to the use of some second-generation antipsychotic medications
(Milbank Memorial Fund, 2010)


In the reverse collocation model, a primary care physician is located part or
full time in a behavioral health facility to monitor the physical health of
patients. They use the Behavioral Health Facilities (BHF) records, and
coordinate follow up with the member’s PMG as necessary.


Enrollees with Serious Mental Illness (SMI) shall benefit from this integration
by having their physical and behavioral needs assisted at the same point of
service. Those patients with a diagnosis of a SMI who are registered as such,
shall receive all primary care medical services by the BHF. The reverse
collocated primary care physician has access to the complete pharmacy formulary
to assist all medical needs of SMI patients including referrals to laboratories
and to specialists.


Patients in the behavioral health facility (not SMI) may receive primary medical
consultations from the collocated physician. In this case, the physician can
only prescribe from the emergency pharmacy formulary and refer patients to their
PMG for follow- up.


Behavioral Health Facilities (BHF)


The following BHF will be considered for purposes of the Reverse Collocation
requirements.


1. Psychiatric Hospitals (or a unit within a general hospital)
2. Emergency or Stabilization Units
3. Partial Hospitalization Units
4. Intensive Ambulatory Services Units
5. Ambulatory Services Units
6. Addiction Services Unit (detoxification, ambulatory, impatient)


1

--------------------------------------------------------------------------------

Required Reverse Collocation Staff per BHF




1.
Ambulatory Services Units must have at least one collocated PCP 5 days per week
for 4 hours.





2.
Addiction Services Units must have at least one collocated PCP 3 days per week
for 4 hours





3.
Psychiatric Hospitals are required to have at least a PCP on call on a daily
basis.





4.
Partial Hospitalization Units must have at least one collocated PCP 2 days per
week for 4 hours.





5.
Stabilization units must have one PCP for consultation (on call) on a daily
basis



In the event that a BHF does not comply with the required collocation level, may
be subject to sanctions according to the following matrix:



 
Sanction Level
 
Sanction Type
 
Timeframe to cure
 
Comments
 
0
 
Notice of Non Compliance with Reverse Colocation Level and CAP
 
60 days
(Day 1-60)
 
A corrective action plan (“CAP”) will be required of every BHF Setting that does
not comply with the required Reverse Collocation level. All BHF with an approved
CAP must comply with the terms of the CAP and achieve the required collocation
within the timeframes established in the CAP.
 
1
 
Fine
 
30 days (Day 61-90)
 
Fines to be defined in accordance to the contract
 
2
 
Contract Cancelation
 
Day 91
   





2


--------------------------------------------------------------------------------

Attachment 22

[image221.jpg]
 CONSENT FOR STERILIZATIONNOTICE: YOUR DECISION AT ANY TIME NOT TO BE STERILIZED
WILL NOT RESULT IN THE WITHDRAWAL OR WITHHOLDING OF ANY BENEFITS PROVIDED BY
PROGRAMS OR PROJECTS RECEIVING FEDERAL FUNDS.  Form Approved: OMB No. 0937-0166
Expiration date: 12/31/2018  CONSENT TO STERILIZATIONI have asked for and
received information about sterilization from. When I first askedDoctor or
Clinic  for the information, I was told that the decision to be sterilized is
com- pletely up to me. I was told that I could decide not to be sterilized. If I
de- cide not to be sterilized, my decision will not affect my right to future
care or treatment. I will not lose any help or benefits from programs receiving
Federal funds, such as Temporary Assistance for Needy Families (TANF) or
Medicaid that I am now getting or for which I may become eligible.I UNDERSTAND
THAT THE STERILIZATION MUST BE CONSIDERED PERMANENT AND NOT REVERSIBLE. I HAVE
DECIDED THAT I DO NOT WANT TO BECOME PREGNANT, BEAR CHILDREN OR FATHER
CHILDREN.I was told about those temporary methods of birth control that are
available and could be provided to me which will allow me to bear or father a
child in the future. I have rejected these alternatives and chosen to be
sterilized.I understand that I will be sterilized by an operation known as a .
The discomforts, risksSpecify Type of Operationand benefits associated with the
operation have been explained to me. All my questions have been answered to my
satisfaction.I understand that the operation will not be done until at least 30
days after I sign this form. I understand that I can change my mind at any
timeand that my decision at any time not to be sterilized will not result in the
withholding of any benefits or medical services provided by federallyfunded
programs.I am at least 21 years of age and was born on: DateI, , hereby consent
of my ownfree will to be sterilized by Doctor or Clinic  by a method called .
My  Specify Type of Operation  consent expires 180 days from the date of my
signature below.I also consent to the release of this form and other medical
records about the operation to:Representatives of the Department of Health and
Human Services,or Employees of programs or projects funded by the Department but
only for determining if Federal laws were observed.I have received a copy of
this form.  Signature Date  You are requested to supply the following
information, but it is not re- quired: (Ethnicity and Race Designation) (please
check)  Ethnicity:Hispanic or Latino Not Hispanic or Latino  Race (mark one or
more):American Indian or Alaska Native AsianBlack or African AmericanNative
Hawaiian or Other Pacific Islander White  INTERPRETER'S STATEMENTIf an
interpreter is provided to assist the individual to be sterilized:I have
translated the information and advice presented orally to the in- dividual to be
sterilized by the person obtaining this consent. I have also read him/her the
consent form in  language and explained its contents to him/her. To the best of
my knowledge and belief he/she understood this explanation.  Date  STATEMENT OF
PERSON OBTAINING CONSENTBefore signed theName of Individualconsent form, I
explained to him/her the nature of sterilization operation , the fact that it
isSpecify Type of Operationintended to be a final and irreversible procedure and
the discomforts, risks and benefits associated with it.I counseled the
individual to be sterilized that alternative methods of birth control are
available which are temporary. I explained that steriliza- tion is different
because it is permanent. I informed the individual to besterilized that his/her
consent can be withdrawn at any time and that he/she will not lose any health
services or any benefits provided byFederal funds.To the best of my knowledge
and belief the individual to be sterilized is at least 21 years old and appears
mentally competent. He/She knowingly and voluntarily requested to be sterilized
and appears to understand the nature and consequences of the
procedure.  Signature of Person Obtaining
Consent  Date  Facility  AddressPHYSICIAN'S STATEMENTShortly before I performed
a sterilization operation uponon  Name of Individual Date of SterilizationI
explained to him/her the nature of the sterilization operation, the fact that it
is  Specify Type of Operationintended to be a final and irreversible procedure
and the discomforts, risks and benefits associated with it.I counseled the
individual to be sterilized that alternative methods of birth control are
available which are temporary. I explained that steriliza- tion is different
because it is permanent.I informed the individual to be sterilized that his/her
consent can be withdrawn at any time and that he/she will not lose any health
servicesor benefits provided by Federal funds.To the best of my knowledge and
belief the individual to be sterilized is at least 21 years old and appears
mentally competent. He/She knowingly and voluntarily requested to be sterilized
and appeared to understand the nature and consequences of the
procedure.(Instructions for use of alternative final paragraph: Use the first
paragraph below except in the case of premature delivery or emergencyabdominal
surgery where the sterilization is performed less than 30 days after the date of
the individual's signature on the consent form. In those cases, the second
paragraph below must be used. Cross out the para- graph which is not used.)At
least 30 days have passed between the date of the individual's signature on this
consent form and the date the sterilization was performed.This sterilization was
performed less than 30 days but more than 72 hours after the date of the
individual's signature on this consent form because of the following
circumstances (check applicable box and fill in information requested):Premature
deliveryIndividual's expected date of delivery: Emergency abdominal surgery
(describe circumstances):  Physician's Signature  Date    Interpreter's
SignatureHHS-687 (10/12) 
 

--------------------------------------------------------------------------------

[image222.jpg]
 PAPERWORK REDUCTION ACT STATEMENTA Federal agency may not conduct or sponsor,
and a person is not required to respond to, a collection of information unless
it displays the currently valid OMB control number. Public reporting burden for
this collection of information will vary; however, we estimate an average of one
hour per response, including for reviewing instructions, gathering and
maintaining the necessary data, and disclosing the information. Send any comment
regarding the burden estimate or any other aspect of this collection of
information to the OS Reports Clearance Officer, ASBTF/Budget Room 503 HHH
Building, 200 Independence Avenue, SW., Washington, DC 20201.Respondents should
be informed that the collection of information requested on this form is
authorized by 42 CFR part 50, subpart B, relating to the sterilization of
persons in federally assisted public health programs. The purpose of requesting
this information is to ensure that individuals requesting sterilization receive
information regarding the risks, benefits and consequences, and to assure the
voluntary and informed consent of all persons undergoing sterilization
procedures in federally assisted public health programs. Although not required,
respondents are requested to supply information on their race and ethnicity.
Failure to provide the other information requested on this consent form, and to
sign this consent form, may result in an inability to receive sterilization
procedures funded through federally assisted public health programs.All
information as to personal facts and circumstances obtained through this form
will be held confidential, and not disclosed without the individual’s consent,
pursuant to any applicable confidentiality regulations. [43 FR 52165, Nov. 8,
1978, as amended at 58 FR 33343, June 17, 1993; 68 FR 12308, Mar. 14,
2003]  HHS-687 (10/12) 
 




--------------------------------------------------------------------------------

Attachment 23



PUERTO RICO HEALTH INSURANCE ADMINISTRATION


POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF
MEDICAID OVERPAYMENTS TO PROVIDERS


A.
OBJECTIVES (42 CFR 433.300)



To establish the policies and procedures of the Puerto Rico Health Insurance
Administration (ASES for its anachronism in Spanish) to recoup overpayments made
to its providers in accordance with 42 CFR 433, Subpart F-Refunding of Federal
Share of Medicaid Overpayments to Providers and to implement:




1)
Section 1903(d)(2)(A) of the Social Security Act (the "Act"), which directs that
quarterly Federal payments to the States under title XIX (Medicaid) of the Act
are to be reduced or increased to make adjustment for prior overpayments or
underpayments that the Secretary determines have been made.





2)
Section 1903(d)(2) (C) and (D) of the Act, which provides that a State has
1-year from discovery of an overpayment for Medicaid services to recover or
attempt to recover the overpayment from the provider before adjustment in the
Federal Medicaid payment to the State is made; and that adjustment will be made
at the end of the 1-year period, whether or not recovery is made, unless the
State is unable to recover from a provider because the overpayment is a debt
that has been discharged in bankruptcy or is otherwise uncollectable.





3)
Section 1903(d)(3) of the Act, which provides that the Secretary will consider
the pro rata Federal share of the net amount recovered by a State during any
quarter to be an overpayment.



B.
DEFINITIONS (42 CFR 433.304)





1)
Abuse (in accordance with 42 CFR 455.2) - provider practices that are
inconsistent with sound fiscal, business, or medical practices, and result in an
unnecessary cost to the Medicaid program, or in reimbursement for services that
are not medically necessary or that fail to meet professionally recognized
standards for health care. It also includes beneficiary practices that result in
unnecessary cost to the Medicaid program.





2)
Discovery (or discovered) - identification by any ASES, the Federal Government,
or the provider of an overpayment, and the communication of that overpayment
finding or the initiation of a formal recoupment action without notice as
described in 42 CFR 433.316.





3)
Fraud (in accordance with 42 CFR 455.2) - an intentional deception or
misrepresentation made by a person with the knowledge that the deception could
result in some unauthorized benefit to himself or some other person. It includes
any act that constitutes fraud under applicable Federal or State law.





4)
Overpayment - the amount paid by a Medicaid agency to a provider which is in
excess of the amount that is allowable for services furnished under section 1902
of the Act and which is required to be refunded under section 1903 of the Act.




--------------------------------------------------------------------------------

PUERTO RICO HEALTH INSURANCE ADMINISTRATION


POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF
MEDICAID OVERPAYMENTS TO PROVIDERS




5)
Provider (in accordance with 42 CFR 400.203) - any individual or entity
furnishing Medicaid services under a provider agreement with the Medicaid
agency.





6)
Recoupment - any formal action by ASES to initiate recovery of an overpayment
without advance official notice by reducing future payments to a provider.





7)
Third party (in accordance with 42 CFR 433.136) - an individual, entity, or
program that is or may be liable to pay for all or part of the expenditures for
medical assistance furnished under a State plan.



C.
APPLICABILITY (42CFR 433.310)



The provisions of these policies and procedures apply to:




1)
Overpayments made to providers that are discovered by ASES;





2)
Overpayments made to providers that are initially discovered by the provider and
made known to ASES; and





3)
Overpayments that are discovered through Federal reviews.



D.
BASIC REQUIREMENTS FOR REFUNDS (42 CFK 433.312)





1)
ASES has 1-year from the date of discovery of an overpayment to a provider to
recover or seek to recover the overpayment before the Federal share must be
refunded to CMS.





2)
ASES must refund the Federal share of overpayments at the end of 1-year period
following discovery, whether or not ASES has recovered the overpayment from the
provider. Notwithstanding, ASES is not required to refund the Federal share of
an overpayment made to a provider when ASES is unable to recover the overpayment
amount because the provider has been determined bankrupt or out of business in
accordance with 42 CFR 433.318.





3)
The date upon which an overpayment occurs is the date upon which ASES, using its
normal method of reimbursement for a particular class of provider (e.g., check,
interfund transfer), makes the payment involving unallowable costs to a
provider.



E.
WHEN DISCOVERY OF OVERP AYMENT OCCURS AND ITS SIGNIFICANCE. (42 CFR 433.316)





1)
The date on which an overpayment is discovered is the beginning date of the
1-year period allowed for a State to recover or seek to recover an overpayment
before a refund of the Federal share of an overpayment must be made to CMS.




--------------------------------------------------------------------------------

PUERTO RICO HEALTH INSURANCE ADMINISTRATION


POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF
MEDICAID OVERPAYMENTS TO PROVIDERS




2)
Unless ASES chooses to initiate a formal recoupment action against a provider
without first giving written notification of its intent, ASES must notify the
provider in writing of any overpayment it discovers in accordance with ASES'
policies and procedures and must take reasonable actions to attempt to recover
the overpayment in accordance with State law and procedures.





3)
An overpayment resulting from a situation other than fraud is discovered on the
earliest of:





a)
The date on which ASES first notifies a provider in writing of an overpayment
and specifies a dollar amount that is subject to recovery;





b)
The date on which a provider initially acknowledges a specific overpaid amount
in writing to ASES; or





c)
The date on which ASES initiates a formal action to recoup a specific overpaid
amount from a provider without having first notified the provider in writing.





4)
Overpayments resulting from fraud. An overpayment resulting from fraud is
discovered on the date of the final written notice (as defined in 42 CFR
433.304) of the overpayment determination that ASES sends to the provider.





5)
If a Federal review at any time indicates that ASES has failed to identify an
overpayment or that ASES has identified an overpayment but has failed to either
send written notice of the overpayment to the provider that specified a dollar
amount subject to recovery or initiate a formal recoupment from the provider
without having first notified the provider in writing, CMS will consider the
overpayment as discovered on the date that the Federal official first notifies
ASES in writing of the overpayment and specifies a dollar amount subject to
recovery.





6)
Any adjustment in the amount of an overpayment during the 1-year period
following discovery (made in accordance with the approved State plan, Federal
law and regulations governing Medicaid, and the appeals resolution process
specified in ASES' administrative policies and procedures) has the following
effect on the 1-year recovery period:





a)
A downward adjustment in the amount of an overpayment subject to recovery that
occurs after discovery does not change the original 1-year recovery period for
the outstanding balance.





b)
An upward adjustment in the amount of an overpayment subject to recovery that
occurs during the 1-year period following discovery does not change the 1-year
recovery period for the original overpayment amount. A new 1-year period begins
for the incremental amount only, beginning with the date of ASES' written
notification to the provider regarding the upward adjustment.




--------------------------------------------------------------------------------

PUERTO RICO HEALTH INSURANCE ADMINISTRATION


POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF
MEDICAID OVERPAYMENTS TO PROVIDERS




7)
A partial collection of an overpayment amount by ASES from a provider during the
1-year period following discovery does not change the 1-year recovery period for
the original overpayment amount due to CMS.





8)
Any appeal rights extended to a provider do not extend the date of discovery.



F.
OVERPAYMENTS INVOLVING PROVIDERS WHO ARE BANKRUPTCY OR OUT OF BUSINESS (42 CFR
433.318)





1)
ASES is not required to refund the Federal share of an overpayment made to a
provider as required by 42 CFR 433.312(a) to the extent that ASES is unable to
recover the overpayment because the provider has been determined bankrupt or out
of business in accordance with the provisions of this section. ASES must notify
the provider that an overpayment exists in any case involving a bankrupt or
out-of-business provider and, if the debt has not been determined uncollectable,
take reasonable actions to recover the overpayment during the 1-year recovery
period in accordance with policies prescribed by applicable State law and
administrative procedures.





2)
Overpayments are considered debts that ASES is unable to recover within the
1-year period following discovery if the following criteria are met:





a)
The provider has filed for bankruptcy, as specified in paragraph (c) of this
section; or





b)
The provider has gone out of business and the State is unable to locate the
provider and its assets, as specified in paragraph (4) of this section.





3)
ASES is not required to refund to CMS the Federal share of an overpayment at the
end of the 1-year period following discovery, if:





a)
The provider has filed for bankruptcy in Federal court at the time of discovery
of the overpayment or the provider files a bankruptcy petition in Federal court
before the end of the 1-year period following discovery; and





b)
ASES is on record with the court as a creditor of the petitioner in the amount
of the Medicaid overpayment.





4)
ASES is not required to refund to CMS the Federal share of an overpayment at the
end of the 1-year period following discovery if the provider is out of business
on the date of discovery of the overpayment or if the provider goes out of
business before the end of the 1-year period following discovery. A provider is
considered to be out of business on the effective date of a determination to
that effect under State law. ASES must:




--------------------------------------------------------------------------------

PUERTO RICO HEALTH INSURANCE ADMINISTRATION


POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF
MEDICAID OVERPAYMENTS TO PROVIDERS




a)
Document its efforts to locate the party and its assets. These efforts must be
consistent with applicable State policies and procedures; and





b)
Make available an affidavit or certification from the appropriate State legal
authority establishing that the provider is out of business and that the
overpayment cannot be collected under State law and procedures and citing the
effective date of that determination under State law.



A provider is not out of business when ownership is transferred within the State
unless State law and procedures deem a provider that has transferred ownership
to be out of business and preclude collection of the overpayment from the
provider.




5)
If the 1-year recovery period has expired before an overpayment is found to be
uncollectable under the provisions of this section, if ASES recovers an
overpayment amount under a court-approved discharge of bankruptcy, or if a
bankruptcy petition is denied, ASES must refund the Federal share of the
overpayment in accordance with the procedures specified in 42 CFR 433.320.



G.
PROCEDURES FOR REFUNDS TO CMS (42 CFR 433.320)





1)
In accordance with section 1903(d) of the Social Security Act, ASES shall reduce
its claims of reimbursement to the extent of any overpayment in the expense
reports submitted to CMS, and on the corresponding quarter with respect to the
adjustment.





2)
ASES must refund the Federal share of overpayments that are subject to recovery
to CMS through credit on the Quarterly Statement of Expenditures (Form CMS-64).
Accordingly, the Federal share of overpayments subject to recovery must be
credited on the Form CMS- 64 report submitted for the quarter in which the
1-year period following discovery, established in accordance with 42 CFR
433.316, ends.





3)
A credit on the Form CMS-64 must be made whether or not the overpayment has been
recovered by ASES from the provider.





4)
Effect of reporting collections and submitting reduced expenditure claims. (1)
The State is not required to refund the Federal share of an overpayment at the
end of the 1-year period if the State has already reported a collection or
submitted an expenditure claim reduced by a discrete amount to recover the
overpayment prior to the end of the 1-year period following discovery.





5)
If ASES does not refund the Federal share of such overpayment, the State will be
liable for interest on the amount equal to the Federal share of the
non-recovered, non-refunded overpayment amount. Interest during this period will
be at the current Value of Funds Rate (CYFR), and will accrue beginning on the
day after the end of the 1-year period following discovery until the last day of
the quarter for which the State submits a CMS-64 report refunding the Federal
share of overpayment.




--------------------------------------------------------------------------------

PUERTO RICO HEALTH INSURANCE ADMINISTRATION


POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF
MEDICAID OVERPAYMENTS TO PROVIDERS




6)
ASES is not required to report on the Form CMS-64 any collections made on
overpayment amounts for which the Federal share has been refunded previously.
Furthermore, if ASES has refunded the Federal share of an overpayment and
subsequently makes recovery by reducing future provider payments by a discrete
amount, ASES need not reflect that reduction in its claim for Federal financial
participation.





7)
If the amount of an overpayment is adjusted downward after the agency has
credited CMS with the Federal share, ASES may reclaim the amount of the downward
adjustment on the Form CMS-64. Under this provision:





a)
Downward adjustment to an overpayment amount previously credited to CMS is
allowed only if it is properly based on the approved State plan, Federal law and
regulations governing Medicaid, and the appeals resolution processes specified
in ASES' administrative policies and procedures.





b)
The 2-year filing limit for retroactive claims for Medicaid expenditures does
not apply. A downward adjustment is not considered a retroactive claim but
rather a reclaiming of costs previously claimed.





8)
If an overpayment has not been determined uncollectable in accordance with the
requirements of 42 CFR 433.318 at the end of the 1-year period following
discovery of the overpayment, ASES must refund the Federal share of the
overpayment to CMS in accordance with the procedures specified above.





9)
If ASES recovers any portion of an overpayment under a court-approved discharge
of bankruptcy, ASES must refund to CMS the Federal share of the overpayment
amount collected on the next quarterly expenditure report that is due to CMS for
the period that includes the date on which the collection occurs.





10)
If a provider's petition for bankruptcy is denied in Federal court, ASES must
credit CMS with the Federal share of the overpayment on the later of:





a)
The Form CMS-64 submission due to CMS immediately following the date of the
decision of the court; or





b)
The Form CMS-64 submission for the quarter m which the 1-year period following
discovery of the overpayment ends.





11)
If a provider is determined bankrupt or out of business under this section after
the 1-year period following discovery of the overpayment ends and ASES has not
been able to make complete recovery, ASES may reclaim the amount of the Federal
share of any unrecovered overpayment amount previously refunded to CMS. CMS
allows the reclaim of a refund if ASES submits to CMS documentation that it has
made reasonable effort to obtain recovery. If ASES reclaims a refund of the
Federal share of an overpayment:




--------------------------------------------------------------------------------

PUERTO RICO HEALTH INSURANCE ADMINISTRATION


POLICIES AND PROCEDURES FOR REFUNDING OF FEDERAL SHARE OF
MEDICAID OVERPAYMENTS TO PROVIDERS




b)
In bankruptcy cases, ASES must submit to CMS a statement of its efforts to
recover the overpayment durng the period before the petition for bankruptcy was
filed; and





c)
In out-of-business cases, ASES must submit to CMS a statement of its efforts to
locate the provider and its assets and to recover the overpayment during any
period before the provider is found to be out of business in accordance with 42
CFR 433.318.





12)
ASES must report the following information to support each Quarterly Statement
of Expenditures Form CMS-64:





a)
Amounts of overpayments not collected during the quarter but refunded because of
the expiration of the 1-year period following discovery;





b)
Upward and downward adjustments to amounts credited in previous quarters;





c)
Amounts of overpayments collected under court-approved discharges of bankruptcy;





d)
Amounts of previously reported overpayments to providers certified as bankrupt
or out of business during the quarter; and





e)
Amounts of overpayments previously credited and reclaimed by ASES.



H.
MAINTENANCE OF RECORDS (42 CFR433.322)



ASES must maintain a separate record of all overpayment activities for each
provider in a manner that satisfies the retention and access requirements of 45
CFR 92.42.






--------------------------------------------------------------------------------

Attachment 24



[image00003.jpg]
ELIGIBLE PROFESSIONALS PATIENT VOLUME CERTIFICATION
BY INSURANCE CARRIERS
ELECTRONIC HEALTH RECORD (EHR) INCENTIVE PROGRAM
The Eligible Professionals Certification is required for incentive payment
eligibility verification and will be used only for the Puerto Rico Medicaid
Health Information Technology Provider Incentive Program (HITPIP).
The primary objective of the Patient Volume Certification is to assure that
Electronic Health Records (EHR) Incentives are released according to Centers for
Medicare and Medicaid Services (CMS) guidelines and regulations as per 42 CFR
495. Puerto Rico Health Insurance Administration (PRHIA) is monitoring and
providing guidance for Professionals to comply with the eligibility
requirements.
Section 1. To be completed by ASES.
Individual Professional Contact Information
First Name
M.I.
Last Name
Sufix
Physician Type
 
           
Taxonomy
TIN (Tax Identification Number)
NPI (National Provider Identifier)
Professional License
Number
       
Address 1
Address 2
       
City
State
Zip Code
E-Mail
Phone Number
         
Section 2. To be completed by ASES
INSTRUCTIONS
Confirm the type of attestation with a check mark (√): □Group □Individual. If
the provider pertain to a Group but will attest as individual please make the
check mark on the individual box and also provide the name of the Group or
Groups where he/she bring services. If the provider is attesting under a Group
please make the check mark on the Group and provide the information of the Group
under he/she is attesting.
Name and NPI of the Group under the EP is attesting with:
Encounters were performed only at FQHCs (330 Centers)
 
☐ Yes
☐ No
Names and NPIs of other Group(s) where the provider also bring services:




--------------------------------------------------------------------------------

Section 3. To be completed by the Carrier.
INSTRUCTIONS
(A roster must be included with this certification if the provider attest under
a Group)
Please submit encounters data for a period of any 90 continuous days in the
calendar year preceding the incentive payment year or in the preceding twelve
months of the attestation date. The Medicaid patient volume calculation as
established by CMS is as follows:
(i)          All Medicaid patient encounters in any representative, continuous
90-day period in the calendar year preceding the Eligible Professional payment
year, or in the 12 months before the Eligible Professional’s attestation date;
by
(ii)         The total patient encounters in the same 90-day period.
Only MI Salud Medicaid encounters (State and Federal) should be included in the
numerator. Categories 230 (CHIP) only can be considered eligible when encounters
are performed at FQHCs (330 Center). Encounters at FQHCs should be identified in
the aging with the POS 50. Please identify the Platino encounters with the
patient contract number and a “P”.
CARRIER PATIENT VOLUME CERTIFICATION
Carrier
90 days
Encounters
Period
(Start Date - End
Date)
Total Encounters
Including MI
Salud Buy-In, any
other Buy-In and
Private Sector
Clients
(Denominator)
All MI Salud
Medicaid
Encounters (State
and Federal
Codes 100, 110,
300, 310, 320,
330)
(Numerator)
Medicare Platino
Encounters (State
and Federal
Codes 100, 110,
300, 310, 320,
330)
(Numerator)
FQHCs Needy
Individuals
Encounters
with
Codes 100, 110,
230, 300, 310,
320, 330
(Numerator)
           
AGING REPORT FOR A 12 MONTH PERIOD INCLUDING THE 90 DAY PERIOD OF THE
ATTESTATION
PAYER
PATIENT ID
EVALUATION
AND
MANAGEMENT
CODE
DATE OF
SERVICE
PLACE OF SERVICE
RENDERING
PHYSICIAN NPI
By signing this form, I certify that the information related to the "Patient
Encounters" provided is correct and valid. By this means, we commit to send all
the supporting "Patient Encounters" information to ASES. All information must be
submitted using the established format and according to the contract with ASES
no later than 7 business days from the date of encounter’s request. All
encounters should be included regardless of whether they were paid or not.
Name
Position
Signature
Date
       
After completing the Certification, please send it to ASES at the following
electronic address:
Hitpip_helpdesk@asespr.org and also to the provider who requested it in order to
complete the attestation process by the provider. In case you have any questions
please contact ASES at 787-474-3300.
Section 4. For ASES/HITPIP use only:
Professional data submitted at SLR:
Date of submission at SLR:
Reporting 90 days Period
Medicaid Encounters
Medicare Platino Encounters
FQHCs Federal Needy Individuals Encounters
Not Hospital Base Percentage
Patient Volume Percentage Verified by ASES
           
Process by:
Date:







--------------------------------------------------------------------------------

Attachment 25



ATTACHMENT 25


HIGH-UTILIZERS PROGRAM (HUP)


The High Utilizers Program (HUP) shall be designed by the Contractor to target
Enrollees with complex physical, behavioral and social needs, including
catastrophic or high-risk conditions, with a history of frequent encounters with
health care providers, where care could be provided in a less costly or more
appropriate setting.


The Contractor’s program shall ensure Enrollees’ maximum wellness and autonomy
while leveraging a variety of practices such as; coordinated care, preventive
care, education, patient tracking, discharge monitoring, data mining, and
medication reconciliation which ultimately drive utilization to appropriate
settings of care.


The program overtime should demonstrate quantifiable successful reductions in
unnecessary utilization, increased utilization in appropriate settings of care,
and reductions in overall program costs.


Contractors are required to implement best practices to address high-utilizers
of services that are more appropriately delivered in less costly settings, for
example strategies to decrease nonemergent use of the emergency room, referrals
for and reductions of drug-seeking behaviors with providers. The Contractor
shall develop and implement a HUP strategy and submit it to ASES for approval.


The HUP must include the following components:


1.
The methodology and criteria to identify the high-utilizer population.

2.
A description of integrated initiatives, combining physical and behavioral
health with social needs.

3.
Create partnerships at state, regional, and local levels to leverage resources
across governmental agencies such as the Department of Health, the Department of
Family and Social Services, Housing, Transportation among others, extending to
the private sector and non-profit organizations.

4.
Develop meaningful data practices and mining tools on the high-utilizer
population that can drive interventions and measure their success.

5.
Provide quarterly utilization and quality reports including changes and
improvements on utilization trends for the identified Enrollees as well as
modifications to the strategy in response to the results.



The Contractor’s HUP strategy must describe in detail criteria, protocols and
processes to be perform to comply with the following steps and requirement:


Version 1 – August 2018
1

--------------------------------------------------------------------------------

1.
Case Identification- based on statistical data analysis, each Contractor shall
develop methods and criteria for the identification of high utilizers for both
physical and behavioral health by Enrollee and by Providers as well as the
approach to deal with identified cases and trends including, but not limited to:





a)
Enrollees who have accessed the emergency room seven (7) or more times within
twelve (12) months.


b)
Specific conditions and measures to be addressed and justification for the
selected conditions.


c)
Top 5% enrollees by facility (physical and behavioral) utilization and cost
incurred.


d)
Top 5% of enrollees with highest number of readmissions to an inpatient setting
(physical and behavioral) within 30 calendar days of discharge


e)
Facilities and PCPs by readmission rate, with enrollees identified as high
utilizers of the emergency department.


f)
Pharmacy focused initiatives such as polypharmacy and opioid overutilization.




2.
Prioritization and focus- The strategy shall specify how the Contractor will
determine the scope, focus and prioritization process of the HUP.




3.
High-Utilizers Management- Described the specific process and administrative
structure for the HUP. It shall cover at minimum:





a)
Administrative Structure- Description of administrative structure, available
resources and the process to select and assigned cases and the hierarchy process
when a member is identified into multiple programs, to avoid duplication, such
as HCHN, Special Coverage and or High Utilizers. Include the composition of the
multidisciplinary team to address the different kinds of needs: social,
behavioral, transportation, etc.


b)
Health Risk Assessment (HRA) - Within sixty (60) Calendar Days after the
Contractor’s selection as a candidate for the HUP, all Enrollees in the HUP
shall be administered an HRA to further evaluate their healthcare needs. This
assessment is in addition to the standard HRA process identified in Section
7.1.5 which occurs at the point of enrollment. The Contractor shall submit the
HRA form to ASES for approval.


c)
Care Plan and Baseline Measures- Development of a Care Plan within forty-five
(45) Calendar Days of the HRA. The Contractor shall establish baseline measures
for each Enrollee, such as BMI, Blood Pressure, Hemoglobin A1c, and other
clinical measures depending on the enrollee’s diagnosis and needs. The baselines
measures shall be monitored on a continuous basis, in order to track quality
improvement and the effectiveness of the personalized Care Plan.




Version 1 – August 2018
2

--------------------------------------------------------------------------------


d)
Medical Oversight and Interdisciplinary Coordination- Description of
communication and coordination within the Contractor, and the Contractor, the
PCP and other care partners in the community. How the Contractor’s Care Managers
will have oversight of each case, will communicate, coordinate, and educate the
providers involved in the care of the member, including PCPs. The Strategy shall
describe how the multidisciplinary team approach will be reached including how
social workers, psychologists, outreach personnel, nutritionists, and nurses,
together with physicians, will work to remove social and behavioral barriers to
care by coordinating with available government services and community
interventions.


e)
Enrollee Education- the Contractor shall educate enrollees participating in the
HUP, as well as their Primary Care Medical Group and PCPs, to ensure ongoing
enrollee education and the appropriate access point of services. The Contractor
shall continue monitoring enrollees that were identified as HUP to ensure that
their conditions remain under control.


f)
Coordination of Services/Transitions of Care- For participating enrollees
admitted into hospitals, the Contractor shall provide direct support with
Provider appointment assistance and visits to each Enrollee. The Care Managers
will follow the discharge plan to ensure the enrollee will have the necessary
medications and equipment at discharge to reduce the possibility of
re-admission.


g)
Provider Financial Incentives- If the Contractor has any Provider Financial
Incentive program(s) in place or planned as part of its High Utilizers Strategy,
include a full description of each incentive program.




4.
Reporting Requirements: The Contractor shall provide a quarterly report to ASES
on each condition/category being addressed. The results shall be monitor at
individual and cumulative levels for all Enrollees in the HUP as well as those
exiting the program. The Contractor must keep a baseline record for each
Enrollee by condition/category that shall include, as available, the past twelve
(12) months historical data of patients identified in the HUP. The Contractor
shall keep track of patients to be able to submit the quarterly and cumulative
reports. Comparisons must be established and tracked between the quarterly,
cumulative, and baseline data. The categories include, but are not limited to,
the following:





a)
Utilization Management Measurements:





i.
Total Cost – Total cost in aggregate and total cost per Enrollee for the period.
This cost includes all components: physical and behavioral health services
provided, as well as prescription drugs.





ii.
Hospitalizations – Total number of hospitalizations, average length of stay
(ALOS), total cost of hospitalizations, hospitalizations and cost per Enrollee
for the period, an top reasons/conditions for hospitalizations at individual and
aggregate levels.



Version 1 – August 2018
3

--------------------------------------------------------------------------------


iii.
Emergency Department (ED) Visits – Total number of visits to ED, total cost of
ED visits, and visits and ED cost per member for the period, in addition to the
top reasons/conditions for ED visits at individual and aggregate levels.





iv.
Pharmacy Utilization – Total number of prescriptions, cost of prescriptions, and
number and cost of prescriptions per Enrollee for the period, in addition to the
top conditions treated at the individual and aggregate level.





b)
Quality Measurements- The frequency of the quality measurements will be
determined by the Contractor’s care management team(s), in cooperation with
ASES, the Care Management Team on a case by case basis,





i.
All Enrollees:





·
Quality of Life indicators (similar to SF-36)





·
Follow-Up after hospitalization





·
Medication reconciliation





·
Depression screening (PHQ9)





ii.
Enrollees with Specific Conditions (Such as Diabetes, CHF, Hypertension, Asthma,
etc.)





·
Quality of Life indicators (similar to SF-36)





·
Follow-Up after hospitalization





·
Medication reconciliation





·
Depression screening (PHQ9)





·
Use the baseline measures for the specific conditions as define in 3c above. You
may use the quality indicators included for the HCIP for those conditions that
coincide in both Programs.





Version 1 – August 2018
4



--------------------------------------------------------------------------------

Attachment 26


Encounter Data Requirements
Attachment 26
Version 10.1.18



--------------------------------------------------------------------------------


[image0.jpg]


General Encounter Data Standards




·
The CONTRACTOR’s claims management system shall contain the following
capabilities for the purpose of encounter data submissions:





·
Collection and maintenance of sufficient enrollee encounter data to identify the
provider who delivers any item(s) or service(s) to enrollees.





·
Submission of enrollee encounter data to ASES at a frequency and level of detail
to be specified by CMS and ASES, based on program administration, oversight, and
program integrity needs.





·
Submission of all enrollee encounter data that ASES is required to report to
CMS.





·
Specifications for submitting encounter data to ASES in standardized Accredited
Standards Committee (ASC) X12N 837 and National Council for Prescription Drug
Programs (NCPDP) formats, and the ASC X12N 835 format as appropriate.





·
Adherence to HIPAA Standards



Quality of Submission


The Contractor shall submit encounter data that meets established ASES data
quality standards. These standards are designed to ensure receipt of complete
and accurate data for program administration and will be closely monitored and
strictly enforced. ASES will revise and amend these standards as necessary to
ensure continuous quality improvement. The Contractor shall make changes or
corrections to any systems, processes or data transmission formats as needed to
comply with ASES data quality standards as originally defined or subsequently
amended. The Contractor shall comply with industry-accepted clean claim
standards for all encounter data, including submission of complete and accurate
data for all fields required on standard billing forms or electronic claim
formats to support proper adjudication of a claim. In the event that the
Contractor denies provider claims for reimbursement due to lack of sufficient or
accurate data required for proper adjudication, the Contractor shall submit all
available claim data to ASES without alteration or omission. Where the
Contractor has entered into capitated reimbursement arrangements with providers,
the Contractor shall require submission of all utilization or encounter data to
the same standards of completeness and accuracy; the Contractor shall require
this submission from providers as a condition of the capitation payment and
shall make every effort to enforce this contract provision to ensure timely
receipt of complete and accurate data. The Contractor shall be required to
submit all data relevant to the adjudication and payment of claims in sufficient
detail, as defined by ASES, in order to support comprehensive financial
reporting and utilization analysis. The Contractor shall submit encounter data
according to standards and formats as defined by ASES, complying with standard
code sets and maintaining integrity with all reference data sources including
provider and member data. All encounter data submissions will be subjected to
systematic data quality edits and audits on submission to verify not only the
data content but also the accuracy of claims processing. Any batch submission
which contains fatal errors that prevent processing or that does not satisfy
defined threshold error rates will be rejected and returned to the Contractor
for immediate correction. Re-submittals of rejected files, or notification of
when the file will be resubmitted shall be completed within one (1) business
day.



--------------------------------------------------------------------------------



ASES will reject an entire file or an individual encounter failing certain
edits, as deemed appropriate and necessary by ASES to ensure accurate processing
or encounter data quality, and will return these transactions to the Contractor
for research and resolution. ASES will require expeditious action on the part of
the Contractor to resolve errors or problems associated with said claims or the
adjudication thereof, including any necessary changes or corrections to any
systems, processes or data transmission formats.


Provision of Encounter Data


Any encounter data from a subcontractor shall be included in the file from the
Contractor. The Contractor shall not submit separate encounter files from
subcontractors.


The files shall contain settled claims and claim adjustments, including but not
limited to adjustments necessitated by payment errors, processed during that
payment cycle, as well as encounters processed during that payment cycle from
providers with whom the Contractor has a capitation arrangement.


The level of detail associated with encounters from providers with whom the
Contractor has a capitation arrangement shall be equivalent to the level of
detail associated with encounters for which the Contractor received and settled
a fee-for-service claim.


The Contractor shall adhere to federal and/or ASES payment rules in the
definition and treatment of certain data elements, e.g., units of service that
are standard fields in the encounter data submissions and will be treated
similarly by ASES across all MCOs.


The Contractor shall institute processes to insure the validity and completeness
of the data it submits to ASES.  At its discretion, ASES will conduct general
data validity and completeness audits using industry-accepted statistical
sampling methods. Data elements that will be audited include but are not limited
to: member ID, date of service, provider ID (including NPI number and Medicaid
I.D. Number), category and sub category (if applicable) of service, diagnosis
codes, procedure codes and modifiers, revenue codes, adherence to hard benefit
limits, date of claim processing, and date of claim payment. Control totals
shall also be reviewed and verified.


The Contractor shall be able to receive, maintain and utilize data extracts from
ASES and its contractors, e.g., pharmacy data from ASES or its PBM.






--------------------------------------------------------------------------------

Attachment 27



[image00004.jpg]


Puerto Rico Health Insurance Administration
Policy for Medication Exception Requests




I.
PURPOSE:



To define the Puerto Rico Health Insurance Administration (ASES, for its acronym
in Spanish) policy and procedures to manage exception requests from prescribers
under MI Salud, also known as the Government Health Insurance Plan, for
medications that: (i) are not in the Formulary of Medications Covered (FMC, for
its acronym in Spanish); or (ii) are covered with utilization management edits
under the FMC such as step therapy, quantity or dose limits or prior
authorization requirements and prescribers wish to bypass such restrictions.




II.
POLICY:



The Managed Care Organizations (MCOs) will maintain a standardized procedure for
making timely and appropriate Exception Request decisions in accordance with
ASES requirements and in compliance with 42 C.F.R. § 438.210(d)(3) to avoid
delays that may jeopardize the enrollee’s life, health, or ability to regain
maximum function.


An exception request may be used for (i) Non-FMC drugs, or (ii) medications
covered with utilization management edits under the FMC (such as step therapy,
quantity or dose limits, or prior authorization requirements), when the
prescriber wishes to bypass such restrictions. In those cases, the MCO must
suggest that the prescriber first consider using drugs listed on the List of
Medications by Exception (LME). If the prescriber demonstrates that none of the
alternatives in the LME are clinically viable for the patient, then the MCO can
consider approving coverage for drugs outside of the LME.


An Exception Request may also be used to bypass certain utilization management
restrictions applicable to drugs that are listed on the FMC or LME, such as a
step therapy requirement, quantity or dose limit, or prior authorization
requirement.




III.
SCOPE:



This policy applies to ASES’ contracted pharmacy benefit management (PBM)
organization, MCOs and their MI Salud providers including, but not limited to,
physicians, hospitals, behavioral facilities, ambulatory facilities, and
pharmacies prescribing and/or dispensing outpatient drugs.


[image1.jpg]


•PO Box 195661, San Juan, PR 00919-5661 •Tel : 787.474.3300 •Fax: 787.474.3348
•www.ases.pr .gov



--------------------------------------------------------------------------------


IV.
DEFINITIONS:




 
TERM
 
DEFINITION
 
Formulary of Medications Covered Dugs (FMC, for its acronym in Spanish)
 
FMC means “Formulario de Medicamentos en Cubierta” in Spanish. The FMC is the
list of preferred and non-preferred medications covered by MI Salud, though ASES
may assign different levels of cost-sharing within the FMC.
 
 
List of Medications by Exception (LME)
 
List of medications that are not included in the FMC, but that have been
evaluated and approved by ASES’ Pharmacy and Therapeutics (P&T) Committee to be
covered only through an exception process if certain clinical criteria are met.
Covered outpatient drugs that are not included on the LME may still be covered
under an Exception Request, unless statutorily excluded.
 
 
Exception Request
 
A request to obtain coverage by exception of a drug that is not included in MI
Salud’s FMC, or to bypass utilization management restrictions that apply to
drugs listed on the FMC. Exception Requests may be evaluated based on the MCO’s
own clinical criteria or through the standards set forth under this policy.
 
 
Medical Necessity
 
As defined by Section 7.2 of the Contract with MCOs
7.2.1 Based on generally accepted medical practices specific to the medical or
behavioral health condition of the enrollee at the time of treatment, Medically
Necessary Services are those that relate to (i) the prevention, diagnosis, and
treatment of health impairments; (ii) the ability to achieve age-appropriate
growth and development; or (iii) the ability to attain, maintain, or regain
functional capacity. The scope of Medically Necessary Services must not be any
more restrictive than that of Puerto Rico's Medicaid program.
Additionally, Medically Necessary services must be:
 
7.2.1.1 Appropriate and consistent with the diagnosis of the treating provider
and the omission of which could adversely affect the eligible enrollee's medical
condition;
7.2.1.2 Compatible with the standards of acceptable medical practice in the
community;
7.2.1.3 Provided in a safe, appropriate, and cost-effective setting given the
nature of the diagnosis and the severity of the symptoms;
7.2.1.4 Not provided solely for the convenience of the enrollee or the
convenience of the provider or hospital; and
7.2.1.5 Not primarily custodial care (for example, foster care).
7.2.2 In order for a service to be Medically Necessary, there must be no other
effective and more conservative or substantially less costly treatment, service,
or setting available.



2

--------------------------------------------------------------------------------


V.
BACKGROUND:



ASES’ contract with the MCOs stipulates that certain medications, not otherwise
covered under MI Salud, might be covered through an exception process by which
the patient’s health care provider must substantiate the clinical need for such
exception.


Preferred and non-preferred medications covered by MI Salud are included in the
FMC, though different levels of cost-sharing may apply. In addition, MI Salud
has developed, through its Pharmacy & Therapeutics (P&T) Committee, a List of
Medications by Exception (LME) that may be covered under special circumstances.
The medications in the LME will be subject to the MCO’s evaluation upon the
participating physician’s request for exception, on a case-by-case basis, to
determine if it complies with the protocol established by ASES for said
medication. If it is not in compliance, the medication will be denied; and if it
complies, it will be approved.


Medications not included in the FMC will be not be paid for by MI Salud unless
an Exception Request is granted. If an Exception Request is submitted, drugs
listed on the LME will be preferred over non-FMC drugs or LME covered outpatient
drugs. An Exception Request may also be used to bypass certain utilization
management restrictions applicable to drugs that are listed on the FMC, such as
a step therapy requirement, quantity or dose limit, or prior authorization
requirement. A patient may appeal a decision to deny an Exception Request.


Certain drugs are considered excluded from coverage and will not be paid for by
MI Salud even if an Exception Request is submitted. For example, under Section
1927(d)(2) of the Social Security Act, MI Salud will not cover drugs used to
promote fertility, drugs used for cosmetic purposes or hair growth, drugs used
for the symptomatic relief of cough and colds, most prescription vitamins and
mineral products, non-prescription drugs or over-the counter-medication unless
specifically included in MI Salud coverage, and drugs which the manufacturer
seeks to require as a condition of sale that associated tests or monitoring
services be purchased exclusively from the manufacturer or its designee. Drugs
that are not prescribed for a medically accepted indication are also excluded
and will not be covered. These drugs are considered “statutorily excluded.” Also
excluded are drugs prescribed for the purpose of treating a condition not
covered under MI Salud. In addition, the Puerto Rico Medicaid State Plan
excludes certain drugs such as those to treat hepatitis C from coverage, as
these drug therapies are covered under other non-Medicaid government health
programs.




VI.
PROCESSING OF REQUESTS FOR EXCEPTION:



If a medication not included on the FMC, but included on the LME, is submitted
to the Pharmacy Benefit Manager (PBM) for adjudication, the pharmacy will
receive the following message at the point of sale: LME Drug: Exception request
required. Validate other alternatives in FMC before proceeding. If a medication
not included on the LME is submitted to the PBM for adjudication, the pharmacy
will receive the following message at the point of sale: Non- FMC/LME Drug.
Exception request required. Validate other alternatives in FMC/LME before
proceeding.


3

--------------------------------------------------------------------------------

To request an exception, the prescribing physician must complete a request using
the standardized Medication Request Form or, if necessary, an equivalent form
and submit it to the MCO along with the necessary medical documentation
(described in Section D.1.b below) showing compliance with ASES protocol for
said medication. If the request or additional documentation or evidence
(described in Section D.1.b below) is included with the prescription, the
pharmacy will send the case to the MCO to process the request for exception.



A.
Receipt of Exception Requests





1.
Exception Requests will only be accepted in writing from the patient’s health
care provider and shall be received in the MCO’s Pharmacy Clinical Unit via
regular mail, e-mail, or fax.


i.
Regular mail requests will be stamped with the date and time it is received by
the MCO and will serve as the starting time for evaluation period. For email or
fax requests, the receipt date and time will be used.





2.
Exception Requests shall include the following standard information: the
prescription, a supporting statement setting forth the clinical justification
and medical necessity for the prescribed medication that meets all the
requirements described in Section D.1.b below, and expected duration of
treatment, as required by the protocol for the medication.





3.
Incomplete requests that do not include all of the information listed in Section
A.2 above will be returned by the MCO or pharmacy receiving the request to the
prescribing physician or health care provider by fax or e-mail, for completion
as soon as practicable, and within 24 hours. The processing time starts when the
information required in Section A.2 above is received.




B.
Timeframes





1.
The outcome of the MCO’s determination to approve or deny the Exception Request
shall be communicated in accordance with Section E below to the enrollee,
pharmacy and prescribing physician within 24 hours after the request is received
and the MCO receives the standard information necessary in Section A.2 above to
make a determination.





2.
In an emergency situation, the MCO must authorize at least a 72-hour supply of
the requested drug as long as the drug is not statutorily excluded. An emergency
situation means that a lack of access to the requested drug may seriously
jeopardize the life or health of the enrollee or the enrollee’s ability to
regain maximum function. Terms that may indicate that a request should be
treated as an emergency situation include, but are not limited to, “rush,”
“stat,” “immediately,” “patient’s life is in danger,” “urgent,” or “expedite.”
However, MCOs must evaluate the request to determine based on the information
presented whether the patient is in an emergency situation.



4

--------------------------------------------------------------------------------

Such evaluations must be conducted using appropriate clinical judgment, and
shall not be used to deny a 72-hour emergency supply of the requested drug if an
emergency situation does in fact exist. If a requested drug cannot be dispensed
in a quantity, dose or form limited to a 72-hour emergency supply, e.g.
injection vials or drugs infused by a pump or other device, the emergency
dispense must be authorized in the minimum necessary form or increment that
exceeds the 72-hour supply.




3.
If additional time is needed to process a request, the MCO shall determine
whether to grant the extension as soon as practicable, and within 24 hours.
ASES’s authorization to grant an extension is delegated to the MCOs, as long as
the MCOs comply with the intent and purpose set forth in ASES Contract Section
7.5.12.4.2.2. governing Prior Authorization, and as also applied to Exception
Requests.



“ASES may, in its discretion, grant an extension of the time allowed for Prior
Authorization decisions where:
i. The Enrollee, or the Provider, requests the extension; or
ii. The MCO justifies to ASES a need for the extension in order to collect
additional information, such that the extension is in the Enrollee’s best
interest.”


The maximum time allowed when granting an exception must be no more than 72
hours. However, the MCO must still authorize the required 72-hour supply of the
requested drug in an emergency situation as set forth in Section B.2 above, even
if an extension is granted.



C.
Additional Information





1.
If a request is received, but additional information is needed to complete the
evaluation, the request will be placed in a status of Need More Information
(NMI) in the PAHub. Required information will be requested through fax, email or
by contacting the prescribing physician, notifying the prescriber that the MCO
will allow 72 hours for its submission. While in NMI status, the 24-hour
timeframe specified in Section B.1 above will be paused and continued once the
additional information necessary to complete the evaluation is received.





a.
Examples of appropriate additional information requests include, but are not
limited to:


1)
Diagnosis


2)
Relevant patient medical history or data


3)
Documentation of prior use of other alternative therapies (including the
specific therapies, times used, and clinical results)


4)
Medical justification for the requested drug such as: alternative drugs on the
FMC which are contraindicated, patient has experienced or would experience an
adverse reaction to FMC drugs, evidence of therapeutic failure after available
alternatives on FMC were attempted, drug is not covered in the FMC for a
particular diagnosis



5

--------------------------------------------------------------------------------


5)
Laboratory results, if requested on protocol





2.
If the additional information needed to complete the evaluation is not submitted
to the MCO within 72 hours after the request for additional information is sent,
the request will be considered inactive unless the MCO, prior to the expiration
of the seventy two (72) hours, confirms that the available information is
sufficient for a determination. If considered inactive for lack of requested
information, a notification letter will be sent to the pharmacy and the
prescribing physician.




D.
Evaluation and Determination





1.
The MCO shall first verify that:




 
a.
The request is for a drug:


i.
That is included on the FMC with certain clinical or other utilization
management restrictions that the prescriber seeks to bypass through an
exception, not included in the FMC but it is included LME, or is not included on
the LME but is a covered prescription drug that is not statutorily excluded, and


ii.
That has been prescribed for a medically accepted indication as defined by
Section 1927(k)(6) of the Social Security Act, meaning that the use of the drug
is approved by the FDA or is supported by one or more citations included or
approved for inclusion in the American Hospital Formulary Service Drug
Information, the United States Pharmacopeia – Drug Information (or its successor
publications), or the DRUGDEX Information System, and


iii.
That complies with the clinical criteria and protocols established by ASES for
drugs included in the LME, or is consistent with general medically accepted
guidelines for non-LME drugs or where the Exception Request seeks to bypass
applicable clinical criteria and protocols.





b.
The prescribing physician must provide a written and signed supporting statement
setting forth the clinical reason or reasons that the requested prescription
drug is medically necessary to treat the patient’s disease or medical condition.
His or her supporting statement must indicate that the requested prescription
drug is medically necessary because:

If the physician is requesting an LME alternative:


i.
All FMC alternatives for the requested drugs are contraindicated with drugs that
the patient is already taking. The MCO must request that the patient’s medical
records show such contraindication, or that the prescribing physician provide
scientific literature showing the strong possibility of serious adverse health
effects as a result of taking the FMC alternatives; or



6

--------------------------------------------------------------------------------


ii.
Patient has experienced a serious adverse reaction to the alternative drugs that
appear in the FMC; or


iii.
Therapeutic failure of all available alternatives on the FMC, either because
these alternatives were ineffective or would adversely affect the health or
condition of the patient.



If the physician is requesting an alternative not listed on FMC or LME:


i.
All FMC and LME alternatives for the requested drugs are contraindicated with
drugs that the patient is already taking. The MCO must request that the
patient’s medical records to show such contraindication, or that the prescribing
physician provide scientific literature showing the strong possibility of
serious adverse health effects as a result of taking the FMC and LME
alternatives; or


ii.
Patient has experienced a serious adverse reaction to the alternative drugs that
appear in the FMC and LME; or


iii.
Therapeutic failure of all available alternatives on the FMC and LME, either
because these alternatives were ineffective or would adversely affect the health
or condition of the patient.





2.
If a physician provides an oral supporting statement to set forth the medical
necessity of the drug, the MCO shall require the physician to submit this oral
statement in writing. This written supporting statement must be submitted within
72 hours.





3.
During the evaluation process, the MCO clinical reviewer will conduct an
in-depth review of all available documentation submitted as part of the
exception request including, but not limited to:


a.
The supporting statement and other documentation submitted with the exception
request by the prescribing physician


b.
Internal information such as medication utilization history from PBM’s
adjudication system


c.
Diagnosis reported for the condition the requested drug is treating, from the
claims system


d.
Any special condition(s) the patient may have which may have qualified him or
her for special coverage.





4.
If a discrepancy in the available documentation is found during the review of
the information indicated in Section D.3 above, the prescribing physician shall
be contacted by phone to clarify the discrepancy. The MCO clinical reviewer must
document this contact, including the content of what was discussed and the
results of that discussion.





5.
The MCO clinical reviewer should also consider whether other utilization
management measures for either the FMC or LME alternative drugs, such as dose



7

--------------------------------------------------------------------------------

restrictions to limit the number of doses available, or alternative forms of the
drug, e.g. liquid versus pill, or oral versus injected or infused, could be
appropriate.




6.
The MCO will make a determination, with the available information, before
expiration of the applicable timeframes set forth in Section B.




E.
Notification of Decision





1.
If the exception request does not fully meet the established clinical criteria
or protocol for the medication, it will be denied by the MCO’s authorized
clinician-reviewer.


a.
The prescribing physician, pharmacy and patient will be verbally notified by the
MCO´s representatives within the applicable timeframes required in the preceding
sections.


b.
A denial letter also will be mailed within three (3) business days of verbal
notification to the patient in accordance with Section 14.4.3 of the MCO
Contract, including an explanation of the reasons for the denial and a
description of the appeal process. This same denial letter will be sent via fax
or email to the prescribing physician and pharmacy.


c.
The denial determination will be documented in the PBM PA Management
Application.


2.
If the request is approved, the MCO will document the determination and the date
and time approved in the PBM PA Management Application. The pharmacy will then
process and dispense the requested medication. The dispensing pharmacy
representatives will verbally notify the beneficiary and prescribing physician
of the approval. An approval letter also will be mailed within three (3)
business days of verbal notification to the patient. This same letter will be
sent via fax or email to the prescribing physician and pharmacy.





3.
If a requested medication is approved through an exception, that approval will
be valid for the duration indicated by the prescribing physician or the period
specified in the clinical protocol, but in any case, no longer than twelve (12)
months. The MCOs may use information on record to re-approve a non-FMC or LME
medication as long as the information remains accurate and complies with current
clinical protocols. The approval is also valid as long as:


a.
The patient remains enrolled in MI Salud, and


b.
The prescribing physician continues to prescribe the drug, and


c.
The drug continues to be safe for the treatment of the patient’s condition.





4.
The determination (approval or denial) and supporting evidence will be
documented and filed as per MCOs’ internal process.





8


--------------------------------------------------------------------------------

Attachment 28



ATTACHMENT 28 – HCHN Rate Cells


HCHN Rate Cell Assignment


Starting on November 1, 2018 each enrollee in the GHP will be assigned to one of
37 distinct rate cells. Appendix A lists each rate cell by eligibility group.
The rate cell assignment is a function of the enrollee’s Category Of Eligibility
(COE) including Federal, Dual Eligible, CHIP, and State-funded (Commonwealth)
enrollees, Age, Gender, Medicare status, and Domestic Abuse and Foster Children
(formerly Virtual region) and select High Cost High Need (HCHN) condition
categories. Each of the 37 rate cells will have a distinct premium that will be
paid to the Contractor for each enrollee.


Rate Cell Assignment Prior to November 1, 2018


Prior to November 1, 2018 ASES will identify the HCHN conditions using the
carrier reported claims data according to the methodology described below. The
Contractor will receive an enrollment data file (.sus) (please refer to
Attachment 09) that will contain the enrollees assigned to the Contractor
according to the auto-enrollment algorithm. The file will contain fields that
identify the rate cell and if applicable the specific HCHN condition(s) for each
enrollee. In addition, the file will include date of initial diagnosis, date of
last encounter with the diagnosis, and end date of HCHN rate cell eligibility
(12 months after the date of last encounter).


Rate Cell Assignment after November 1, 2018


By the 15th day of each month the Contractor shall submit a HCHN Registry Report
that will contain the roster of all enrollees and the HCHN conditions
identified. The file shall be formatted in the data layout contained in Appendix
C.


If the Contractor provides all required information in a timely manner ASES will
disburse the premium for each enrollee according to HCHN Registry Report in the
subsequent month. If the report is not received with the required information or
in the specified timeline, ASES will disburse the premium for each enrollee
according to the HCHN Eligibility Report received in the previous month. No
retroactive premium will be paid due to reports that do not comply with the
procedures established in this attachment.


The Contractor can internally identify enrollees with the specific HCHN
conditions with methods other than claims data (Clinical Review, Behavioral
health data, Pharmacy data, Care Management, and referrals etc.). However, it is
the responsibility of the Contractor to report the enrollee’s encounter with the
specific diagnosis codes that qualify for a HCHN rate cell. (See below for
specific diagnostic codes that qualify as a HCHN rate cell)


Retroactive Review of HCHN Registry Report


ASES reserves the right to retroactively review the assignment of any enrollee
into a HCHN condition rate cell. In addition, ASES can at any time request
information regarding the diagnosis, supporting documentation, revised HCHN
registry report, and care management plan of the enrollee. In the case that ASES
determines that the member should not have been enrolled into a HCHN rate cell,
premium will be retroactively recovered in the amount equal to the difference of
the HCHN premium and the corresponding lower hierarchy HCHN premium or Age
Gender premium, for each eligible month.



--------------------------------------------------------------------------------

The retroactive review will be performed but not limited to the methodology the
HCHN identification described in this attachment, such as:




1.
Review of enrollee’s medical claims history based on the diagnosis codes
contained in Appendix B, with appropriate exclusions.


2.
Direct contact with enrollee’s PCP, specialist or physician directing the
enrollee HCHN care plan.


3.
Review of enrollee behavioral health data


4.
Review of enrollee pharmacy data


5.
Referrals



The Contractor will not be allowed to submit any adjustment to the medical
claims data submitted to ASES modifying diagnosis codes, procedure codes or any
other claim information to evidence HCHN diagnosis.


ASES can at any time review policies and efforts undertaken by the MCO to adjust
claims or alter data for diagnosis codes to evidence enrollment into a HCHN rate
cell. This practice can result in recoupment of premium and possible additional
sanctions.


HCHN Rate Cell Assignment Methodology


The assignment of HCHN condition rate cells is based on specific diagnosis codes
contained in Appendix B for cancer, diabetes, renal, cardiologic, and pulmonary
conditions reported in the medical claims data. Claims that are not billed by an
Inpatient hospital facility and contain a laboratory or radiology procedure code
are excluded from the identification process.


An enrollee is assigned to a HCHN rate cell if in the previous 12 months they
had an encounter flagged for one or more HCHN conditions. In the case where the
enrollee had more than one HCHN condition the assignment is according to the
condition hierarchy as follows:




1.
Federal


i.
Enrollee with a HCHN flag for cancer


ii.
Enrollee with a HCHN flag for medium, very high, and extra high Renal Disease


iii.
Enrollee with a HCHN flag for very high and medium cardiovascular disease


iv.
Enrollee with a HCHN flag for diabetes and/or low and extra low cardiovascular
disease


v.
Enrollee with a HCHN flag for pulmonary disease


vi.
Enrollee with none of the above HCHN condition flag by age and gender


·
Male 14-18


·
Male 19-44


·
Male 45+


·
Female 14-18


·
Female 19-44


·
Female 45+


·
Age 0-1




--------------------------------------------------------------------------------


·
Age 1-6


·
Age 7-13





2.
State-funded (Commonwealth)


i.
Enrollee with a HCHN flag for cancer


ii.
Enrollee with a HCHN flag for medium, very high, and extra high Renal Disease


iii.
Enrollee with a HCHN flag for very high and medium cardiovascular disease


iv.
Enrollee with a HCHN flag for diabetes and/or low and extra low cardiovascular
disease


v.
Enrollee with a HCHN flag for pulmonary disease


vi.
Enrollee with none of the above HCHN condition flag by age and gender


·
Male 14-18


·
Male 19-44


·
Male 45+


·
Female 14-18


·
Female 19-44


·
Female 45+


·
Age 0-1


·
Age 1-6


·
Age 7-13





3.
CHIP


i.
Enrollee with HCHN flag for pulmonary disease


ii.
Enrollee with HCHN flag for diabetes


iii.
Enrollee with none of the above HCHN condition flag by age and gender


·
Age 0-1


·
Age 1-6


·
Age 7-13


·
Age 14+



Appendix A: Rate Cell List



 
Elegibility Group
 
Rate Cell Group
 
Category
 
Federal
 
Domestic Abuse and Foster Children
 
Other
 
Commonwealth
 
Domestic Abuse and Foster Children
 
Other
 
CHIP
 
Domestic Abuse and Foster Children
 
Other
 
Federal
 
A only
 
Other
 
Commonwealth
 
A only
 
Other
 
Federal
 
A and B
 
Other
 
Commonwealth
 
A and B
 
Other
 
Federal
 
Cancer
 
HCHN
 
Federal
 
Renal
 
HCHN
 
Federal
 
Cardio
 
HCHN
 
Federal
 
Cardio and/or Diabetes
 
HCHN




--------------------------------------------------------------------------------

 
Federal
 
Pulmonary
 
HCHN
 
Federal
 
Male 14-18
 
Other
 
Federal
 
Male 19-44
 
Other
 
Federal
 
Male 45+
 
Other
 
Federal
 
Female 14-18
 
Other
 
Federal
 
Female 19-44
 
Other
 
Federal
 
Female 45+
 
Other
 
Federal
 
Age 0-1
 
Other
 
Federal
 
Age 1-6
 
Other
 
Federal
 
Age 7-13
 
Other
 
Commonwealth
 
Cancer
 
HCHN
 
Commonwealth
 
Renal
 
HCHN
 
Commonwealth
 
Cardio
 
HCHN
 
Commonwealth
 
Cardio and/or Diabetes
 
HCHN
 
Commonwealth
 
Pulmonary
 
HCHN
 
Commonwealth
 
Male 14-18
 
Other
 
Commonwealth
 
Male 19-44
 
Other
 
Commonwealth
 
Male 45+
 
Other
 
Commonwealth
 
Female 14-18
 
Other
 
Commonwealth
 
Female 19-44
 
Other
 
Commonwealth
 
Female 45+
 
Other
 
Commonwealth
 
Age 0-1
 
Other
 
Commonwealth
 
Age 1-6
 
Other
 
Commonwealth
 
Age 7-13
 
Other
 
CHIP
 
Pulmonary
 
HCHN
 
CHIP
 
Diabetes
 
HCHN
 
CHIP
 
Age 0-1
 
Other
 
CHIP
 
Age 1-6
 
Other
 
CHIP
 
Age 7-13
 
Other
 
CHIP
 
Age 14+
 
Other





--------------------------------------------------------------------------------

Appendix B: Diagnosis Codes Used to Identify HCHN Rate Cells

Rate Cell
CDPS Condition Category
Diagnosis Codes
Cancer
Cancer, high
150, 1500, 1501, 1502, 1503, 1504, 1505, 1508,
1509, 151, 1510, 1511, 1512, 1513, 1514, 1515,
1516, 1518, 1519, 155, 1550, 1551, 1552, 156,
1560, 1561, 1562, 1568, 1569, 158, 1580, 1588,
1589, 162, 1620, 1622, 1623, 1624, 1625, 1628,
1629, 163, 1630, 1631, 1638, 1639, 183, 1830,
1832, 1833, 1834, 1835, 1838, 1839, 191, 1910,
1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918,
1919, 192, 1920, 1921, 1922, 1923, 1928, 1929,
20030, 20031, 20032, 20033, 20034, 20035,
20036, 20037, 20038, 20040, 20041, 20042,




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

   
20043, 20044, 20045, 20046, 20047, 20048,
20050, 20051, 20052, 20053, 20054, 20055,
20056, 20057, 20058, 20060, 20061, 20062,
20063, 20064, 20065, 20066, 20067, 20068,
20070, 20071, 20072, 20073, 20074, 20075,
20076, 20077, 20078, 2020, 20200, 20201, 20202,
20203, 20204, 20205, 20206, 20207, 20208, 2021,
20210, 20211, 20212, 20213, 20214, 20215,
20216, 20217, 20218, 20270, 20271, 20272,
20273, 20274, 20275, 20276, 20277, 20278, 204,
2040, 20400, 20401, 20402, 2041, 20410, 20411,
20412, 2042, 20420, 20421, 20422, 2048, 20480,
20481, 20482, 2049, 20490, 20491, 20492, 205,
2050, 20500, 20501, 20502, 2051, 20510, 20511,
20512, 2052, 20520, 20521, 20522, 2053, 20530,
20531, 20532, 2058, 20580, 20581, 20582, 2059,
20590, 20591, 20592, 206, 2060, 20600, 20601,
20602, 2061, 20610, 20611, 20612, 2062, 20620,
20621, 20622, 2068, 20680, 20681, 20682, 2069,
20690, 20691, 20692, 207, 2070, 20700, 20701,
20702, 2071, 20710, 20711, 20712, 2072, 20720,
20721, 20722, 2078, 20780, 20781, 20782, 208,
2080, 20800, 20801, 20802, 2081, 20810, 20811,
20812, 2082, 20820, 20821, 20822, 2088, 20880,
20881, 20882, 2089, 20890, 20891, 20892, 20900,
20901, 20902, 20903, 20910, 20911, 20912,
20913, 20914, 20915, 20916, 20917, 20920,
20921, 20922, 20923, 20924, 20925, 20926,
20927, 20929, 20930, 20931, 20932, 20933,
20934, 20935, 20936, 20970, 20971, 20972,
20973, 20974, 20975, 20979, 23877, 99685, C153,
C154, C155, C158, C159, C160, C161, C162,
C163, C164, C165, C166, C168, C169, C220,
C221, C222, C223, C224, C227, C228, C229, C23,
C240, C241, C248, C249, C33, C3400, C3401,
C3402, C3410, C3411, C3412, C342, C3430,
C3431, C3432, C3480, C3481, C3482, C3490,
C3491, C3492, C384, C450, C451, C480, C481,
C482, C488, C4A0, C4A10, C4A11, C4A12,
C4A20, C4A21, C4A22, C4A30, C4A31, C4A39,
C4A4, C4A51, C4A52, C4A59, C4A60, C4A61,
C4A62, C4A70, C4A71, C4A72, C4A8, C4A9,
C561, C562, C569, C5700, C5701, C5702, C5710,
C5711, C5712, C5720, C5721, C5722, C573,
C574, C700, C701, C709, C710, C711, C712,
C713, C714, C715, C716, C717, C718, C719,
C720, C721, C7220, C7221, C7222, C7230,
C7231, C7232, C7240, C7241, C7242, C7250,
C7259, C729, C7A00, C7A010, C7A011, C7A012,
C7A019, C7A020, C7A021, C7A022, C7A023,




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

   
C7A024, C7A025, C7A026, C7A029, C7A090,
C7A091, C7A092, C7A093, C7A094, C7A095,
C7A096, C7A098, C7A1, C7A8, C7B00, C7B01,
C7B02, C7B03, C7B04, C7B09, C7B1, C7B8,
C8200, C8201, C8202, C8203, C8204, C8205,
C8206, C8207, C8208, C8209, C8210, C8211,
C8212, C8213, C8214, C8215, C8216, C8217,
C8218, C8219, C8220, C8221, C8222, C8223,
C8224, C8225, C8226, C8227, C8228, C8229,
C8230, C8231, C8232, C8233, C8234, C8235,
C8236, C8237, C8238, C8239, C8240, C8241,
C8242, C8243, C8244, C8245, C8246, C8247,
C8248, C8249, C8260, C8261, C8262, C8263,
C8264, C8265, C8266, C8267, C8268, C8269,
C8280, C8281, C8282, C8283, C8284, C8285,
C8286, C8287, C8288, C8289, C8290, C8291,
C8292, C8293, C8294, C8295, C8296, C8297,
C8298, C8299, C8310, C8311, C8312, C8313,
C8314, C8315, C8316, C8317, C8318, C8319,
C8331, C8332, C8333, C8334, C8335, C8336,
C8337, C8338, C8339, C8380, C8381, C8382,
C8383, C8384, C8385, C8386, C8387, C8388,
C8389, C8400, C8401, C8402, C8403, C8404,
C8405, C8406, C8407, C8408, C8409, C8440,
C8441, C8442, C8443, C8444, C8445, C8446,
C8447, C8448, C8449, C8460, C8461, C8462,
C8463, C8464, C8465, C8466, C8467, C8468,
C8469, C8470, C8471, C8472, C8473, C8474,
C8475, C8476, C8477, C8478, C8479, C8520,
C8521, C8522, C8523, C8524, C8525, C8526,
C8527, C8528, C8529, C884, C9100, C9101,
C9102, C9110, C9111, C9112, C9130, C9131,
C9132, C9150, C9151, C9152, C9160, C9161,
C9162, C9190, C9191, C9192, C91A0, C91A1,
C91A2, C91Z0, C91Z1, C91Z2, C9200, C9201,
C9202, C9210, C9211, C9212, C9220, C9221,
C9222, C9230, C9231, C9232, C9240, C9241,
C9242, C9250, C9251, C9252, C9260, C9261,
C9262, C9290, C9291, C9292, C92A0, C92A1,
C92A2, C92Z0, C92Z1, C92Z2, C9300, C9301,
C9302, C9310, C9311, C9312, C9330, C9331,
C9332, C9390, C9391, C9392, C93Z0, C93Z1,
C93Z2, C9400, C9401, C9402, C9420, C9421,
C9422, C9430, C9431, C9432, C9480, C9481,
C9482, C9500, C9501, C9502, C9510, C9511,
C9512, C9590, C9591, C9592, D45, D47Z1,
T8600, T8601, T8602, T8603, T8609, V4281,
V580, V581, V5811, V5812, Z510, Z5111, Z5112,
Z9481




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

Cancer
Cancer, low
140, 1400, 1401, 1403, 1404, 1405, 1406, 1408,
1409, 141, 1410, 1411, 1412, 1413, 1414, 1415,
1416, 1418, 1419, 142, 1420, 1421, 1422, 1428,
1429, 143, 1430, 1431, 1438, 1439, 144, 1440,
1441, 1448, 1449, 145, 1450, 1451, 1452, 1453,
1454, 1455, 1456, 1458, 1459, 146, 1460, 1461,
1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469,
147, 1470, 1471, 1472, 1473, 1478, 1479, 148,
1480, 1481, 1482, 1483, 1488, 1489, 149, 1490,
1491, 1498, 1499, 160, 1600, 1601, 1602, 1603,
1604, 1605, 1608, 1609, 161, 1610, 1611, 1612,
1613, 1618, 1619, 172, 1720, 1721, 1722, 1723,
1724, 1725, 1726, 1727, 1728, 1729, 173, 1730,
17300, 17301, 17302, 17309, 1731, 17310, 17311,
17312, 17319, 1732, 17320, 17321, 17322, 17329,
1733, 17330, 17331, 17332, 17339, 1734, 17340,
17341, 17342, 17349, 1735, 17350, 17351, 17352,
17359, 1736, 17360, 17361, 17362, 17369, 1737,
17370, 17371, 17372, 17379, 1738, 17380, 17381,
17382, 17389, 1739, 17390, 17391, 17392, 17399,
174, 1740, 1741, 1742, 1743, 1744, 1745, 1746,
1748, 1749, 175, 1750, 1759, 179, 180, 1800,
1801, 1808, 1809, 181, 182, 1820, 1821, 1828,
184, 1840, 1841, 1842, 1843, 1844, 1848, 1849,
185, 186, 1860, 1869, 187, 1871, 1872, 1873,
1874, 1875, 1876, 1877, 1878, 1879, 188, 1880,
1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888,
1889, 189, 1890, 1891, 1892, 1893, 1894, 1898,
1899, 190, 1900, 1901, 1902, 1903, 1904, 1905,
1906, 1907, 1908, 1909, 193, 195, 1950, 1951,
1952, 1953, 1954, 1955, 1958, C000, C001, C002,
C003, C004, C005, C006, C008, C009, C01, C020,
C021, C022, C023, C024, C028, C029, C030,
C031, C039, C040, C041, C048, C049, C050,
C051, C052, C058, C059, C060, C061, C062,
C0680, C0689, C069, C07, C080, C081, C089,
C090, C091, C098, C099, C100, C101, C102,
C103, C104, C108, C109, C110, C111, C112,
C113, C118, C119, C12, C130, C131, C132, C138,
C139, C140, C142, C148, C300, C301, C310,
C311, C312, C313, C318, C319, C320, C321,
C322, C323, C328, C329, C430, C4310, C4311,
C4312, C4320, C4321, C4322, C4330, C4331,
C4339, C434, C4351, C4352, C4359, C4360,
C4361, C4362, C4370, C4371, C4372, C438,
C439, C4400, C4401, C4402, C4409, C44101,
C44102, C44109, C44111, C44112, C44119,
C44121, C44122, C44129, C44191, C44192,
C44199, C44201, C44202, C44209, C44211,
C44212, C44219, C44221, C44222, C44229,




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

   
C44291, C44292, C44299, C44300, C44301,
C44309, C44310, C44311, C44319, C44320,
C44321, C44329, C44390, C44391, C44399,
C4440, C4441, C4442, C4449, C44500, C44501,
C44509, C44510, C44511, C44519, C44520,
C44521, C44529, C44590, C44591, C44599,
C44601, C44602, C44609, C44611, C44612,
C44619, C44621, C44622, C44629, C44691,
C44692, C44699, C44701, C44702, C44709,
C44711, C44712, C44719, C44721, C44722,
C44729, C44791, C44792, C44799, C4480, C4481,
C4482, C4489, C4490, C4491, C4492, C4499,
C457, C50011, C50012, C50019, C50021, C50022,
C50029, C50111, C50112, C50119, C50121,
C50122, C50129, C50211, C50212, C50219,
C50221, C50222, C50229, C50311, C50312,
C50319, C50321, C50322, C50329, C50411,
C50412, C50419, C50421, C50422, C50429,
C50511, C50512, C50519, C50521, C50522,
C50529, C50611, C50612, C50619, C50621,
C50622, C50629, C50811, C50812, C50819,
C50821, C50822, C50829, C50911, C50912,
C50919, C50921, C50922, C50929, C510, C511,
C512, C518, C519, C52, C530, C531, C538, C539,
C540, C541, C542, C543, C548, C549, C55, C577,
C578, C579, C58, C600, C601, C602, C608, C609,
C61, C6200, C6201, C6202, C6210, C6211,
C6212, C6290, C6291, C6292, C6300, C6301,
C6302, C6310, C6311, C6312, C632, C637, C638,
C639, C641, C642, C649, C651, C652, C659,
C661, C662, C669, C670, C671, C672, C673,
C674, C675, C676, C677, C678, C679, C680,
C681, C688, C689, C6900, C6901, C6902, C6910,
C6911, C6912, C6920, C6921, C6922, C6930,
C6931, C6932, C6940, C6941, C6942, C6950,
C6951, C6952, C6960, C6961, C6962, C6980,
C6981, C6982, C6990, C6991, C6992, C73, C760,
C761, C762, C763, C7640, C7641, C7642, C7650,
C7651, C7652, C768, D030, D0310, D0311,
D0312, D0320, D0321, D0322, D0330, D0339,
D034, D0351, D0352, D0359, D0360, D0361,
D0362, D0370, D0371, D0372, D038, D039, V524,
Z4430, Z4431, Z4432, Z45811, Z45812, Z45819
Cancer
Cancer, medium
152, 1520, 1521, 1522, 1523, 1528, 1529, 153,
1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537,
1538, 1539, 154, 1540, 1541, 1542, 1543, 1548,
164, 1640, 1641, 1642, 1643, 1648, 1649, 165,
1650, 1658, 1659, 170, 1700, 1701, 1702, 1703,
1704, 1705, 1706, 1707, 1708, 1709, 171, 1710,
1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719,




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

   
194, 1940, 1941, 1943, 1944, 1945, 1946, 1948,
1949, 196, 1960, 1961, 1962, 1963, 1965, 1966,
1968, 1969, 199, 1990, 1991, 1992, 200, 2000,
20000, 20001, 20002, 20003, 20004, 20005,
20006, 20007, 20008, 2001, 20010, 20011, 20012,
20013, 20014, 20015, 20016, 20017, 20018, 2002,
20020, 20021, 20022, 20023, 20024, 20025,
20026, 20027, 20028, 2008, 20080, 20081, 20082,
20083, 20084, 20085, 20086, 20087, 20088, 201,
2010, 20100, 20101, 20102, 20103, 20104, 20105,
20106, 20107, 20108, 2011, 20110, 20111, 20112,
20113, 20114, 20115, 20116, 20117, 20118, 2012,
20120, 20121, 20122, 20123, 20124, 20125,
20126, 20127, 20128, 2014, 20140, 20141, 20142,
20143, 20144, 20145, 20146, 20147, 20148, 2015,
20150, 20151, 20152, 20153, 20154, 20155,
20156, 20157, 20158, 2016, 20160, 20161, 20162,
20163, 20164, 20165, 20166, 20167, 20168, 2017,
20170, 20171, 20172, 20173, 20174, 20175,
20176, 20177, 20178, 2019, 20190, 20191, 20192,
20193, 20194, 20195, 20196, 20197, 20198, 202,
2022, 20220, 20221, 20222, 20223, 20224, 20225,
20226, 20227, 20228, 2023, 20230, 20231, 20232,
20233, 20234, 20235, 20236, 20237, 20238, 2024,
20240, 20241, 20242, 20243, 20244, 20245,
20246, 20247, 20248, 2025, 20250, 20251, 20252,
20253, 20254, 20255, 20256, 20257, 20258, 2026,
20260, 20261, 20262, 20263, 20264, 20265,
20266, 20267, 20268, 2028, 20280, 20281, 20282,
20283, 20284, 20285, 20286, 20287, 20288, 2029,
20290, 20291, 20292, 20293, 20294, 20295,
20296, 20297, 20298, C170, C171, C172, C173,
C178, C179, C180, C181, C182, C183, C184,
C185, C186, C187, C188, C189, C19, C20, C210,
C211, C212, C218, C37, C380, C381, C382, C383,
C388, C390, C399, C4000, C4001, C4002, C4010,
C4011, C4012, C4020, C4021, C4022, C4030,
C4031, C4032, C4080, C4081, C4082, C4090,
C4091, C4092, C410, C411, C412, C413, C414,
C419, C452, C459, C470, C4710, C4711, C4712,
C4720, C4721, C4722, C473, C474, C475, C476,
C478, C479, C490, C4910, C4911, C4912, C4920,
C4921, C4922, C493, C494, C495, C496, C498,
C499, C49A0, C49A1, C49A2, C49A3, C49A4,
C49A5, C49A9, C7400, C7401, C7402, C7410,
C7411, C7412, C7490, C7491, C7492, C750,
C751, C752, C753, C754, C755, C758, C759,
C770, C771, C772, C773, C774, C775, C778,
C779, C800, C801, C802, C8100, C8101, C8102,
C8103, C8104, C8105, C8106, C8107, C8108,




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

   
C8109, C8110, C8111, C8112, C8113, C8114,
C8115, C8116, C8117, C8118, C8119, C8120,
C8121, C8122, C8123, C8124, C8125, C8126,
C8127, C8128, C8129, C8130, C8131, C8132,
C8133, C8134, C8135, C8136, C8137, C8138,
C8139, C8140, C8141, C8142, C8143, C8144,
C8145, C8146, C8147, C8148, C8149, C8170,
C8171, C8172, C8173, C8174, C8175, C8176,
C8177, C8178, C8179, C8190, C8191, C8192,
C8193, C8194, C8195, C8196, C8197, C8198,
C8199, C8250, C8251, C8252, C8253, C8254,
C8255, C8256, C8257, C8258, C8259, C8300,
C8301, C8302, C8303, C8304, C8305, C8306,
C8307, C8308, C8309, C8330, C8350, C8351,
C8352, C8353, C8354, C8355, C8356, C8357,
C8358, C8359, C8370, C8371, C8372, C8373,
C8374, C8375, C8376, C8377, C8378, C8379,
C8390, C8391, C8392, C8393, C8394, C8395,
C8396, C8397, C8398, C8399, C8410, C8411,
C8412, C8413, C8414, C8415, C8416, C8417,
C8418, C8419, C8490, C8491, C8492, C8493,
C8494, C8495, C8496, C8497, C8498, C8499,
C84A0, C84A1, C84A2, C84A3, C84A4, C84A5,
C84A6, C84A7, C84A8, C84A9, C84Z0, C84Z1,
C84Z2, C84Z3, C84Z4, C84Z5, C84Z6, C84Z7,
C84Z8, C84Z9, C8510, C8511, C8512, C8513,
C8514, C8515, C8516, C8517, C8518, C8519,
C8580, C8581, C8582, C8583, C8584, C8585,
C8586, C8587, C8588, C8589, C8590, C8591,
C8592, C8593, C8594, C8595, C8596, C8597,
C8598, C8599, C860, C861, C862, C863, C864,
C865, C866, C9140, C9141, C9142, C960, C962,
C964, C969, C96A, C96Z
Cancer
Cancer, very high
157, 1570, 1571, 1572, 1573, 1574, 1578, 1579,
197, 1970, 1971, 1972, 1973, 1974, 1975, 1976,
1977, 1978, 198, 1980, 1981, 1982, 1983, 1984,
1985, 1986, 1987, 1988, 19881, 19882, 19889,
203, 2030, 20300, 20301, 20302, 2031, 20310,
20311, 20312, 2038, 20380, 20381, 20382, C250,
C251, C252, C253, C254, C257, C258, C259,
C7800, C7801, C7802, C781, C782, C7830,
C7839, C784, C785, C786, C787, C7880, C7889,
C7900, C7901, C7902, C7910, C7911, C7919,
C792, C7931, C7932, C7940, C7949, C7951,
C7952, C7960, C7961, C7962, C7970, C7971,
C7972, C7981, C7982, C7989, C799, C882, C883,
C888, C889, C9000, C9001, C9002, C9010,
C9011, C9012, C9020, C9021, C9022, C9030,
C9031, C9032




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

Low Cardio
Cardiovascular, extra low
401, 4010, 4011, 4019, 402, 4020, 40200, 4021,
40210, 4029, 40290, 403, 4030, 40300, 4031,
40310, 4039, 40390, 404, 4040, 40400, 4041,
40410, 4049, 40490, 405, 4050, 40501, 40509,
4051, 40511, 40519, 4059, 40591, 40599, I10,
I119, I129, I1310, I150, I151, I152, I158, I159, I160,
I161, I169, N262
Low Cardio
Cardiovascular, low
410, 4100, 41000, 41001, 41002, 4101, 41010,
41011, 41012, 4102, 41020, 41021, 41022, 4103,
41030, 41031, 41032, 4104, 41040, 41041, 41042,
4105, 41050, 41051, 41052, 4106, 41060, 41061,
41062, 4107, 41070, 41071, 41072, 4108, 41080,
41081, 41082, 4109, 41090, 41091, 41092, 411,
4110, 4111, 4118, 41181, 41189, 412, 413, 4130,
4131, 4139, 414, 4140, 41400, 41401, 41402,
41403, 41404, 41405, 41406, 4141, 41410, 41411,
41412, 41419, 4142, 4143, 4144, 4148, 4149, 420,
4200, 4209, 42090, 42091, 42099, 421, 4211,
4219, 422, 4220, 4229, 42290, 42291, 42292,
42293, 42299, 423, 4230, 4231, 4232, 4233, 4238,
4239, 42511, 42518, 426, 4260, 4261, 42610,
42611, 42612, 42613, 4262, 4263, 4264, 4265,
42650, 42651, 42652, 42653, 42654, 4266, 4267,
4268, 42681, 42682, 42689, 4269, 427, 4270,
4271, 4272, 4273, 42731, 42732, 4274, 42741,
42742, 4275, 4276, 42760, 42761, 42769, 4278,
42781, 42789, 4279, 4293, 441, 4410, 44100,
44101, 44102, 44103, 4411, 4412, 4413, 4414,
4415, 4416, 4417, 4419, 442, 4420, 4421, 4422,
4423, 4428, 44281, 44282, 44283, 44284, 44289,
4429, 443, 4430, 4431, 4432, 44321, 44322,
44323, 44324, 44329, 4438, 44381, 44382, 44389,
4439, 444, 4440, 44401, 44409, 4441, 4442,
44421, 44422, 4448, 44481, 44489, 4449, 445,
4450, 44501, 44502, 4458, 44581, 44589, 446,
4460, 4461, 4462, 44620, 44621, 44629, 4463,
4464, 4465, 4466, 4467, 451, 4510, 4511, 45111,
45119, 4512, 4518, 45181, 45182, 45183, 45184,
45189, 4519, 452, 453, 4530, 4531, 4532, 4533,
4534, 45340, 45341, 45342, 45350, 45351, 45352,
4536, 45371, 45372, 45373, 45374, 45375, 45376,
45377, 45379, 4538, 45381, 45382, 45383, 45384,
45385, 45386, 45387, 45389, 4539, 4540, 4542,
4548, 745, 7450, 7451, 74510, 74511, 74512,
74519, 7452, 7453, 7454, 7455, 7456, 74560,
74561, 74569, 7457, 7458, 7459, 746, 7460,
74600, 74601, 74602, 74609, 7461, 7462, 7463,
7464, 7465, 7466, 7467, 7468, 74681, 74682,
74683, 74684, 74685, 74686, 74687, 74689, 7469,
747, 7470, 7471, 74710, 74711, 7472, 74720,
74721, 74722, 74729, 7473, 74731, 74732, 74739,




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

   
7474, 74740, 74741, 74742, 74749, 7475, 7476,
74760, 74761, 74762, 74763, 74764, 74769, 7478,
74781, 74782, 74783, 74789, 7479, 9960, 99600,
99601, 99602, 99603, 99604, 99609, 99661,
99671, 99672, I200, I201, I208, I209, I2101, I2102,
I2109, I2111, I2119, I2121, I2129, I213, I214, I220,
I221, I222, I228, I229, I240, I241, I248, I249, I2510,
I25110, I25111, I25118, I25119, I252, I253, I2541,
I2542, I255, I256, I25700, I25701, I25708, I25709,
I25710, I25711, I25718, I25719, I25720, I25721,
I25728, I25729, I25730, I25731, I25738, I25739,
I25750, I25751, I25758, I25759, I25790, I25791,
I25798, I25799, I25810, I25811, I2582, I2583,
I2584, I2589, I259, I300, I301, I308, I309, I310,
I311, I312, I313, I314, I318, I319, I32, I339, I400,
I401, I408, I409, I41, I421, I422, I440, I441, I442,
I4430, I4439, I444, I445, I4460, I4469, I447, I450,
I4510, I4519, I452, I453, I454, I455, I456, I4581,
I4589, I459, I462, I468, I469, I470, I471, I472, I479,
I480, I481, I482, I483, I484, I4891, I4892, I4901,
I4902, I491, I492, I493, I4940, I4949, I495, I498,
I499, I517, I670, I7100, I7101, I7102, I7103, I711,
I712, I713, I714, I715, I716, I718, I719, I720, I721,
I722, I723, I724, I725, I726, I728, I729, I7300,
I7301, I731, I7381, I7389, I739, I7401, I7409,
I7410, I7411, I7419, I742, I743, I744, I745, I748,
I749, I75011, I75012, I75013, I75019, I75021,
I75022, I75023, I75029, I7581, I7589, I7770, I7771,
I7772, I7773, I7774, I7775, I7776, I7777, I7779,
I790, I791, I798, I8000, I8001, I8002, I8003, I8010,
I8011, I8012, I8013, I80201, I80202, I80203,
I80209, I80211, I80212, I80213, I80219, I80221,
I80222, I80223, I80229, I80231, I80232, I80233,
I80239, I80291, I80292, I80293, I80299, I803, I808,
I809, I81, I820, I821, I82210, I82211, I82220,
I82221, I82290, I82291, I823, I82401, I82402,
I82403, I82409, I82411, I82412, I82413, I82419,
I82421, I82422, I82423, I82429, I82431, I82432,
I82433, I82439, I82441, I82442, I82443, I82449,
I82491, I82492, I82493, I82499, I824Y1, I824Y2,
I824Y3, I824Y9, I824Z1, I824Z2, I824Z3, I824Z9,
I82501, I82502, I82503, I82509, I82511, I82512,
I82513, I82519, I82521, I82522, I82523, I82529,
I82531, I82532, I82533, I82539, I82541, I82542,
I82543, I82549, I82591, I82592, I82593, I82599,
I825Y1, I825Y2, I825Y3, I825Y9, I825Z1, I825Z2,
I825Z3, I825Z9, I82601, I82602, I82603, I82609,
I82611, I82612, I82613, I82619, I82621, I82622,
I82623, I82629, I82701, I82702, I82703, I82709,
I82711, I82712, I82713, I82719, I82721, I82722,




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

   
I82723, I82729, I82811, I82812, I82813, I82819,
I82890, I82891, I8290, I8291, I82A11, I82A12,
I82A13, I82A19, I82A21, I82A22, I82A23, I82A29,
I82B11, I82B12, I82B13, I82B19, I82B21, I82B22,
I82B23, I82B29, I82C11, I82C12, I82C13, I82C19,
I82C21, I82C22, I82C23, I82C29, I83001, I83002,
I83003, I83004, I83005, I83008, I83009, I83011,
I83012, I83013, I83014, I83015, I83018, I83019,
I83021, I83022, I83023, I83024, I83025, I83028,
I83029, I83201, I83202, I83203, I83204, I83205,
I83208, I83209, I83211, I83212, I83213, I83214,
I83215, I83218, I83219, I83221, I83222, I83223,
I83224, I83225, I83228, I83229, I83811, I83812,
I83813, I83819, I83891, I83892, I83893, I83899,
M300, M301, M302, M303, M308, M310, M311,
M312, M3130, M3131, M314, M315, M316, M317,
M3212, P293, Q200, Q201, Q202, Q203, Q204,
Q205, Q206, Q208, Q209, Q210, Q211, Q212,
Q213, Q214, Q218, Q219, Q220, Q221, Q222,
Q223, Q224, Q225, Q226, Q228, Q229, Q230,
Q231, Q232, Q233, Q234, Q238, Q239, Q240,
Q241, Q242, Q243, Q244, Q245, Q246, Q248,
Q249, Q250, Q251, Q252, Q2521, Q2529, Q253,
Q254, Q2540, Q2541, Q2542, Q2543, Q2544,
Q2545, Q2546, Q2547, Q2548, Q2549, Q255,
Q256, Q2571, Q2572, Q2579, Q258, Q259, Q260,
Q261, Q262, Q263, Q264, Q265, Q266, Q268,
Q269, Q270, Q271, Q272, Q2730, Q2731, Q2732,
Q2733, Q2734, Q2739, Q274, Q278, Q279, Q280,
Q281, Q282, Q283, Q288, Q289, R001, T8201XA,
T8202XA, T8203XA, T8209XA, T82110A,
T82111A, T82118A, T82119A, T82120A, T82121A,
T82128A, T82129A, T82190A, T82191A, T82198A,
T82199A, T82211A, T82212A, T82213A, T82218A,
T82221A, T82222A, T82223A, T82228A, T82512A,
T82518A, T82519A, T82522A, T82528A, T82529A,
T82532A, T82538A, T82539A, T82592A, T82598A,
T82599A, T826XXA, T827XXA, T82817A,
T82827A, T82837A, T82847A, T82857A, T82867A,
T82897A, T829XXA, V422, Z953, Z954
High
Cardio
Cardiovascular, medium
40201, 40211, 40291, 40401, 40411, 40491, 416,
4160, 4161, 4162, 4168, 4169, 417, 4170, 4171,
4178, 4179, 4210, 425, 4250, 4251, 4252, 4253,
4254, 4255, 4257, 4258, 4259, 428, 4280, 4281,
4282, 42820, 42821, 42822, 42823, 4283, 42830,
42831, 42832, 42833, 4284, 42840, 42841, 42842,
42843, 4289, 4295, 4296, 449, 7825, 7826, 78261,
78262, 7827, I110, I130, I234, I235, I270, I271,
I272, I2781, I2782, I2789, I279, I280, I281, I288,
I289, I330, I420, I423, I424, I425, I426, I427, I428,
I429, I43, I501, I5020, I5021, I5022, I5023, I5030,
I5031, I5032, I5033, I5040, I5041, I5042, I5043,
I509, I511, I512, I76, R230, R231, R232, R233,
V450, V4500, V4501, V4502, V4509, V533, V5331,
V5332, V5339, Z45010, Z45018, Z4502, Z4509,
Z950, Z95810, Z95818, Z959




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

High Cardio
Cardiovascular, very high
41407, 9961, 99662, 99674, 99683, I25760,
I25761, I25768, I25769, I25812, T82310A,
T82311A, T82312A, T82318A, T82319A, T82320A,
T82321A, T82322A, T82328A, T82329A, T82330A,
T82331A, T82332A, T82338A, T82339A, T82390A,
T82391A, T82392A, T82398A, T82399A, T8241XA,
T8242XA, T8243XA, T8249XA, T82510A,
T82511A, T82513A, T82514A, T82515A, T82520A,
T82521A, T82523A, T82524A, T82525A, T82530A,
T82531A, T82533A, T82534A, T82535A, T82590A,
T82591A, T82593A, T82594A, T82595A, T82818A,
T82828A, T82838A, T82848A, T82858A, T82868A,
T82898A, T8620, T8621, T8622, T8623, T86290,
T86298, T8630, T8631, T8632, T8633, T8639,
V421, V4322, Z941, Z95812
Diabetes
Diabetes, type 1 high
25021, 25023, 25031, 25033, 25041, 25043,
99686, E1011, E1021, E1022, E1029, E10641,
V4283, Z9483
Diabetes
Diabetes, type 1 medium
25001, 25003, 2501, 25010, 25011, 25012, 25013,
25051, 25053, 25061, 25063, E1010, E10311,
E10319, E10321, E103211, E103212, E103213,
E103219, E10329, E103291, E103292, E103293,
E103299, E10331, E103311, E103312, E103313,
E103319, E10339, E103391, E103392, E103393,
E103399, E10341, E103411, E103412, E103413,
E103419, E10349, E103491, E103492, E103493,
E103499, E10351, E103511, E103512, E103513,
E103519, E103521, E103522, E103523, E103529,
E103531, E103532, E103533, E103539, E103541,
E103542, E103543, E103549, E103551, E103552,
E103553, E103559, E10359, E103591, E103592,
E103593, E103599, E1036, E1037X1, E1037X2,
E1037X3, E1037X9, E1039, E1040, E1041, E1042,
E1043, E1044, E1049, E1051, E1052, E1059,
E10610, E10618, E10620, E10621, E10622,
E10628, E10630, E10638, E10649, E1065, E1069,
E108, E109
Diabetes
Diabetes, type 2 low
24900, 24901, 24980, 24981, 24990, 24991, 250,
2500, 25000, 25002, 2507, 25070, 25071, 25072,
25073, 2508, 25080, 25081, 25082, 25083, 2509,
25090, 25091, 25092, 25093, 3620, 36201, 36203,
36204, 36205, E08618, E08620, E08621, E08622,
E08628, E08630, E08638, E08649, E0865, E0869,
E088, E089, E09618, E09620, E09621, E09622,
E09628, E09630, E09638, E09649, E0965, E0969,
E098, E099, E1151, E1152, E1159, E11618,
E11620, E11621, E11622, E11628, E11630,
E11638, E11649, E1165, E1169, E118, E119,
E13618, E13620, E13621, E13622, E13628,
E13630, E13638, E13649, E1365, E1369, E138,
E139




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

Diabetes
Diabetes, type 2 medium
24910, 24911, 24920, 24921, 24930, 24931,
24940, 24941, 24950, 24951, 24960, 24961,
24970, 24971, 2502, 25020, 25022, 2503, 25030,
25032, 2504, 25040, 25042, 2505, 25050, 25052,
2506, 25060, 25062, 36202, 36206, 36207, E0800,
E0801, E0810, E0811, E0821, E0822, E0829,
E08311, E08319, E08321, E083211, E083212,
E083213, E083219, E08329, E083291, E083292,
E083293, E083299, E08331, E083311, E083312,
E083313, E083319, E08339, E083391, E083392,
E083393, E083399, E08341, E083411, E083412,
E083413, E083419, E08349, E083491, E083492,
E083493, E083499, E08351, E083511, E083512,
E083513, E083519, E083521, E083522, E083523,
E083529, E083531, E083532, E083533, E083539,
E083541, E083542, E083543, E083549, E083551,
E083552, E083553, E083559, E08359, E083591,
E083592, E083593, E083599, E0836, E0837X1,
E0837X2, E0837X3, E0837X9, E0839, E0840,
E0841, E0842, E0843, E0844, E0849, E0851,
E0852, E0859, E08610, E08641, E0900, E0901,
E0910, E0911, E0921, E0922, E0929, E09311,
E09319, E09321, E093211, E093212, E093213,
E093219, E09329, E093291, E093292, E093293,
E093299, E09331, E093311, E093312, E093313,
E093319, E09339, E093391, E093392, E093393,
E093399, E09341, E093411, E093412, E093413,
E093419, E09349, E093491, E093492, E093493,
E093499, E09351, E093511, E093512, E093513,
E093519, E093521, E093522, E093523, E093529,
E093531, E093532, E093533, E093539, E093541,
E093542, E093543, E093549, E093551, E093552,
E093553, E093559, E09359, E093591, E093592,
E093593, E093599, E0936, E0937X1, E0937X2,
E0937X3, E0937X9, E0939, E0940, E0941, E0942,
E0943, E0944, E0949, E0951, E0952, E0959,
E09610, E09641, E1100, E1101, E1121, E1122,
E1129, E11311, E11319, E11321, E113211,
E113212, E113213, E113219, E11329, E113291,
E113292, E113293, E113299, E11331, E113311,
E113312, E113313, E113319, E11339, E113391,
E113392, E113393, E113399, E11341, E113411,
E113412, E113413, E113419, E11349, E113491,
E113492, E113493, E113499, E11351, E113511,
E113512, E113513, E113519, E113521, E113522,
E113523, E113529, E113531, E113532, E113533,
E113539, E113541, E113542, E113543, E113549,
E113551, E113552, E113553, E113559, E11359,
E113591, E113592, E113593, E113599, E1136,
E1137X1, E1137X2, E1137X3, E1137X9, E1139,
E1140, E1141, E1142, E1143, E1144, E1149,
E11610, E11641, E1300, E1301, E1310, E1311,
E1321, E1322, E1329, E13311, E13319, E13321,
E133211, E133212, E133213, E133219, E13329,
E133291, E133292, E133293, E133299, E13331,
E133311, E133312, E133313, E133319, E13339,
E133391, E133392, E133393, E133399, E13341,
E133411, E133412, E133413, E133419, E13349,
E133491, E133492, E133493, E133499, E13351,
E133511, E133512, E133513, E133519, E133521,
E133522, E133523, E133529, E133531, E133532,
E133533, E133539, E133541, E133542, E133543,
E133549, E133551, E133552, E133553, E133559,
E13359, E133591, E133592, E133593, E133599,
E1336, E1337X1, E1337X2, E1337X3, E1337X9,
E1339, E1340, E1341, E1342, E1343, E1344,
E1349, E1351, E1352, E1359, E13610, E13641




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

Pulmonary
Pulmonary, high
4820, 4821, 4822, 494, 4940, 4941, 7991, J14,
J150, J151, J470, J471, J479, R092
Pulmonary
Pulmonary, low
07982, 476, 4760, 4761, 480, 4800, 4801, 4802,
4803, 4808, 4809, 481, 482, 4823, 48230, 48231,
48232, 48239, 4824, 48240, 48241, 48242, 48249,
4828, 48281, 48282, 48283, 48284, 48289, 4829,
483, 4830, 4831, 4838, 484, 4841, 4843, 4845,
4846, 4847, 4848, 485, 486, 488, 4880, 48801,
48802, 48809, 4881, 48811, 48812, 48819, 4888,
48881, 48882, 48889, 491, 4910, 4911, 4912,
49120, 49121, 49122, 4918, 4919, 492, 4920,
4928, 493, 4930, 49300, 49301, 49302, 4931,
49310, 49311, 49312, 4932, 49320, 49321, 49322,
4938, 49381, 49382, 4939, 49390, 49391, 49392,
496, 511, 5110, 5111, 5118, 51181, 51189, 5119,
5191, 51911, 51919, 5192, 5193, 5194, 7863,
78630, 78631, 78639, 7866, A481, B9721, J09X1,
J09X2, J09X3, J09X9, J120, J121, J122, J123,
J1281, J1289, J129, J13, J1520, J15211, J15212,
J1529, J153, J154, J155, J156, J157, J158, J159,
J160, J168, J17, J180, J181, J188, J189, J370,
J371, J410, J411, J418, J42, J430, J431, J432,
J438, J439, J440, J441, J449, J4520, J4521,
J4522, J4530, J4531, J4532, J4540, J4541, J4542,
J4550, J4551, J4552, J45901, J45902, J45909,
J45990, J45991, J45998, J90, J910, J918, J920,
J929, J940, J941, J942, J948, J949, J9801, J9809,
J985, J9851, J9859, J986, R042, R0481, R0489,
R049, R091




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

Pulmonary
Pulmonary, medium
507, 5070, 5071, 5078, 512, 5120, 5121, 5122,
5128, 51281, 51282, 51283, 51284, 51289, 515,
516, 5160, 5161, 5162, 5163, 51630, 51631,
51632, 51633, 51634, 51635, 51636, 51637, 5164,
5165, 5166, 51661, 51662, 51663, 51664, 51669,
5168, 5169, 517, 5171, 5172, 5173, 5178, 518,
5180, 5181, 5182, 5183, 5184, 5185, 51851,
51852, 51853, 5186, 5187, 5188, 51881, 51882,
51883, 51884, 51889, 748, 7480, 7481, 7482,
7483, 7484, 7485, 7486, 74860, 74861, 74869,
7488, 7489, B4481, J690, J691, J698, J80, J810,
J82, J8401, J8402, J8403, J8409, J8410, J84111,
J84112, J84113, J84114, J84115, J84116, J84117,
J8417, J842, J8481, J8482, J8483, J84841,
J84842, J84843, J84848, J8489, J849, J930,
J9311, J9312, J9381, J9382, J9383, J939, J951,
J952, J953, J95811, J95812, J95821, J95822,
J9584, J9600, J9601, J9602, J9610, J9611, J9612,
J9620, J9621, J9622, J9690, J9691, J9692, J9811,
J9819, J982, J983, J984, J99, M3213, M3301,
M3311, M3321, M3391, M3481, M3502, Q300,
Q301, Q302, Q303, Q308, Q309, Q310, Q311,
Q312, Q313, Q315, Q318, Q319, Q320, Q321,
Q322, Q323, Q324, Q330, Q331, Q332, Q333,
Q334, Q335, Q336, Q338, Q339, Q340, Q341,
Q348, Q349
Pulmonary
Pulmonary, very high
2770, 27700, 27701, 27702, 27703, 27709, 5190,
51900, 51901, 51902, 51909, 99684, E840, E8411,
E8419, E848, E849, J9500, J9501, J9502, J9503,
J9504, J9509, T86810, T86811, T86812, T86818,
T86819, V426, V440, V460, V461, V4611, V4612,
V462, V550, Z430, Z930, Z942, Z990, Z9911,
Z9912, Z9981
Renal
Renal, extra high
45821, 99656, 99668, 99673, I953, T85611A,
T85621A, T85631A, T85691A, T8571XA, V451,
V4511, V4512, V56, V560, V561, V562, V563,
V5631, V5632, V568, Z4901, Z4902, Z4931,
Z4932, Z9115, Z992
Renal
Renal, medium
40301, 40311, 40391, 40402, 40403, 40412,
40413, 40492, 40493, 580, 5800, 5804, 5808,
58081, 58089, 5809, 581, 5810, 5811, 5812, 5813,
5818, 58181, 58189, 5819, 583, 5830, 5831, 5832,
5834, 5836, 5837, 5838, 58381, 58389, 5839,
5880, 5881, 59381, 99681, I120, I1311, I132,
M3214, M3215, M3504, N000, N001, N002, N003,
N004, N005, N006, N007, N008, N009, N010,
N011, N012, N013, N014, N015, N016, N017,
N018, N019, N020, N021, N022, N023, N024,
N025, N026, N027, N028, N029, N040, N041,
N042, N043, N044, N045, N046, N047, N048,
N049, N050, N051, N052, N053, N054, N055,
N056, N057, N058, N059, N060, N061, N062,
N063, N064, N065, N066, N067, N068, N069,
N070, N071, N072, N073, N074, N075, N076,
N077, N078, N079, N08, N140, N141, N142, N143,
N144, N150, N158, N159, N16, N250, N251, N280,
T8610, T8611, T8612, T8613, T8619, V420, V445,
V4450, V4451, V4452, V4459, V446, V555, V556,
Z435, Z436, Z9350, Z9351, Z9352, Z9359, Z936,
Z940




--------------------------------------------------------------------------------

Rate Cell
CDPS Condition Category
Diagnosis Codes

Renal
Renal, very high
585, 5851, 5852, 5853, 5854, 5855, 5856, 5859,
N181, N182, N183, N184, N185, N186, N189



Appendix C: HCHN Registry Report Data Layout


Each month the Contractor will provide the HCHN Registry Report with the
following information:




(i)
the name of the enrollee,





(ii)
the MPI number of the enrollee,





(iii)
the HCHN condition(s) of the enrollee by ICD-10 code,





(iv)
provider name, address and NPI rendering the service, and





(v)
date of initial diagnosis.





(vi)
Date of last diagnosis





(vii)
Month of HCHN eligibility expiration





(viii)
Method of identification





a.
PCP or Specialist visit





b.
Inpatient or Outpatient Hospital visit





c.
Positive laboratory result





d.
Positive radiological test





e.
Clinical Review





f.
Care Management Review





g.
(Other)







--------------------------------------------------------------------------------

Attachment 29



ATTACHMENT 29 – MATERNITY KICK PAYMENT

--------------------------------------------------------------------------------



This attachment provides the methodology that ASES will use in determining
maternity deliveries for reimbursement by ASES. This payment is in addition to
the monthly capitation payment process.


Reporting Template


On a monthly basis, Contractor must submit the claims and encounter files
included at Attachment 9 unless a different frequency is specified by ASES.
These files will be the primary source for the maternity kick payment.


ASES will use the encounter/ claims data submitted by the Contractor, which
shall be auditable by ASES, to determine number of deliveries. Only one payment
is made per delivery per pregnancy per member. If a member has multiple births
delivered for the same pregnancy, only one (1) maternity kick payment will be
issued. The Contractor shall receive $4,641.59 for each delivery that is
reported to and validated by ASES. If during a validation process, the data or
audit does not provide evidence of the reported delivery(ies), ASES may
retroactively recoup the maternity kick payment. Each delivery claim must be
evidenced with the following parameters.



--------------------------------------------------------------------------------

Maternity Kick Payment

--------------------------------------------------------------------------------



The following procedure codes must be accompanied by a revenue code for hospital
facility or Professional claims:


CPT
Procedure
Code
Description
59400
Routine obstetric care including antepartum care, vaginal delivery (with or
without episiotomy, and/or forceps) and postpartum care
59409
Vaginal delivery only (with or without episiotomy and/or forceps)
59410
Vaginal delivery only (with or without episiotomy and/or forceps); including
postpartum care
59412
External cephalic version, with or without tocolysis
59414
Delivery of placenta (separate procedure)
59510
Routine obstetric care including antepartum care, cesarean delivery, and
postpartum care
59514
Cesarean delivery only
59515
Cesarean delivery only; including postpartum care
59610
Routine obstetric care including antepartum care, vaginal delivery (with or
without episiotomy, and/or forceps) and postpartum care, after previous cesarean
delivery
59612
Vaginal delivery only, after previous cesarean delivery (with or without
episiotomy and/or forceps)
59614
Vaginal delivery only, after previous cesarean delivery (with or without
episiotomy and/or forceps); including postpartum care
59618
Routine obstetric care including antepartum care, cesarean delivery, and
postpartum care, following attempted vaginal delivery after previous cesarean
delivery
59620
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery; including postpartum care



Page 2 of 4

--------------------------------------------------------------------------------

Maternity Kick Payment

--------------------------------------------------------------------------------

 
And ICD-10 Diagnosis codes in either the first or second reported diagnosis code
of:


ICD10
Diagnosis
Code
Description
Z370
Single live birth
Z371
Single stillbirth
Z372
Twins, both liveborn
Z373
Twins, one liveborn and one stillborn
Z374
Twins, both stillborn
Z3750
Multiple births, unspecified, all liveborn
Z3751
Triplets, all liveborn
Z3752
Quadruplets, all liveborn
Z3753
Quintuplets, all liveborn
Z3754
Sextuplets, all liveborn
Z3759
Other multiple births, all liveborn
Z3760
Multiple births, unspecified, some liveborn
Z3761
Triplets, some liveborn
Z3762
Quadruplets, some liveborn
Z3763
Quintuplets, some liveborn
Z3764
Sextuplets, some liveborn
Z3769
Other multiple births, some liveborn
Z377
Other multiple births, all stillborn
Z379
Outcome of delivery, unspecified



Page 3 of 4

--------------------------------------------------------------------------------

Maternity Kick Payment

--------------------------------------------------------------------------------

 
Timeliness of Payment


The Maternity Kick Payment will be paid only for services incurred on or after
November 1, 2018. The first maternity kick payment shall be issued no later than
February 28, 2019 for claims paid by the Contractor during the month of November
2018 and reported to ASES no later than December 15, 2018. Payments will
thereafter be performed on a monthly basis for claims paid three months prior
and reported no later than the 15th of the second to last month. The final
maternity kick payment will be performed no later than the close of the quarter
following the Termination of this Contract. Contractor shall have thirty (30)
days to object to a payment. Any objection submitted past this term shall be
deemed waived.




Page 4 of 4


--------------------------------------------------------------------------------

Attachment 30



TRANSACTION STANDARD TRADING PARTNER
AGREEMENT/ADDENDUM


This Trading Partner Agreement (TPA) is entered into between Administración de
Seguros de Salud de Puerto Rico (ASES or PRHIA), represented by its Executive
Director, Angela Avila, of legal age, married, and resident of Guaynabo, Puerto
Rico, and Triple-S Salud, Inc., a Billing Agent, Health Care Clearinghouse,
and/or managed Care Organization who transmits any health information in
electronic form in connection with a transaction covered by 45 C.F.R. Parts 160
and 162 (“Trading Partner”), represented by Madeline Hernández Urquiza.


WHEREAS, the Trading Partner agrees to perform certain functions or activities
that are subject to certain transaction standards;


WHEREAS, the Trading Partner agrees to conduct these transactions according to
the limitations set forth in this TPA;


NOW, THEREFORE, ASES and the Trading Partner agree as follows:


ARTICLE I. Definitions


1.1 Billing Agent: A Billing Agent is an entity that has a contract with a
Provider(s) to submit claims to ASES on behalf of a Provider(s).


1.2 Puerto Rico Medicaid Program: The subdivision of the Puerto Rico Department
of Health that conducts eligibility determinations under GHP for Medicaid, CHIP,
and State Populations.


1.3 HHS Transaction Standard Regulation: The HHS Transaction Standard Regulation
means the Code of Federal Regulations at Title 45, Parts 160 and 162.


1.4 Health Care Clearinghouse: The Health Care Clearinghouse has the same
meaning as the term “Health care clearinghouse” as defined in 45 C.F.R.
§160.103.


1.5 Individual: The Individual is the person who is the subject of the PHI and
has the same meaning as the term “individual” as defined in 45 C.F.R. §160.103.



--------------------------------------------------------------------------------

1.6 Parties: The Parties are ASES and the Trading Partner.


1.7 Protected Health Information: Protected Health Information (“PHI”) has the
same meaning as the term “protected health information” as defined in 45 C.F.R.
§160.103.


1.8 Provider: The Provider is an individual, entity or facility that has an
approved Provider Enrollment Agreement with ASES.


1.9 Provider Enrollment Agreement: The Provider Enrollment Agreement is the
agreement entered into between ASES and Providers participating in the Puerto
Rico Medicaid Program.


1.10 Standard transaction: Standard transaction (“Standard”) means a transaction
that complies with the applicable standard adopted by 45 C.F.R. Part 162.


1.11 Transactions: Transactions means the transmission of information between
two entities to carry out financial or administrative activities related to
health care, as defined in 45 C.F.R. §160.103.


ARTICLE II. Term


The term of this TPA shall commence as of the date of Execution (the “Effective
Date”).


ARTICLE III. Trading Partner Obligations


The Trading Partner agrees to the following:


3.1 Trading Partner hereby agrees that it will not change any definition, data
condition or use of a data element or segment as proscribed in the HHS
Transaction Standard Regulation (45 C.F.R. § 162.915(a)).


3.2 Trading Partner hereby agrees that it will not add any data elements or
segments to the maximum data set as proscribed in the HHS Transaction Standard
Regulation (45 C.F.R. §162.915(b)).


3.3 Trading Partner hereby agrees that it will not use any code or data elements
that are either marked “not used” in the Standard’s implementation
specifications or are not in the Standard’s implementation specifications. (45
C.F.R. §162.915(c)).



--------------------------------------------------------------------------------

3.4 Trading Partner hereby agrees that it will not change the meaning or intent
of any of the Standard’s implementation specifications. (45 C.F.R. §162.915(d)).


3.5 Trading Partner hereby understands and agrees to submit Puerto Rico Medicaid
Program-specific data elements in accordance with the Puerto Rico Medicaid
Companion Guides to the extent that the Puerto Rico Medicaid Program-specific
data elements do not change the meaning or intent of any of the Standard’s
implementation specifications (45 C.F.R. §162.915(d)) or do not change any
definition, data condition or use of a data element or segment as proscribed in
the HHS Transaction Regulation (45 C.F.R. §162.915(a)).


3.6 Trading Partner who is a Provider hereby agrees to adequately test all
business rules appropriate to its types and specialties. Trading Partner who is
a Billing Agent or a health care clearinghouse hereby agrees to adequately test
all business rules appropriate to each and every provider type and specialty for
which it provides billing or health care clearinghouse services.


3.7 Trading Partner agrees to cure Transactions errors or deficiencies
identified by ASES, and Transactions errors or deficiencies identified by a
Provider if the Trading Partner is acting as a Billing Agent or a health care
clearinghouse for that Provider. When Trading Partner is a Billing Agent or a
health care clearinghouse, Trading Partner agrees to properly communicate
deficiencies and other pertinent information regarding electronic transactions
to enrolled providers to which they provide services as a Billing Agent or a
health care clearinghouse.


3.8 Trading Partner agrees and understands that, from time to time, the federal
Department of Health and Human Services (“HHS”) may modify and set compliance
dates for its Standards. Trading Partner agrees to incorporate by reference into
this TPA any such modifications or changes. (45 C.F.R. §160.104).


3.9 Trading Partner and ASES understand and agree to keep open code sets being
processed or used in this TPA for at least the current billing period or any
appeal period, whichever is longer. (45 C.F.R. §162.925(c)(2)).


3.10 Trading Partner agrees to meet all state and federal laws and regulations
pertaining to confidentiality, privacy and security that are applicable to the
Parties and to maintain and safeguard, in accordance with all state and federal
laws and regulations, the confidentiality of ASES data and the’ personal,
financial and medical information of ASES’s beneficiaries.



--------------------------------------------------------------------------------

ARTICLE IV. Transactions


Standards


Selected ASC X12N standards include, as applicable, all data dictionaries,
segment dictionaries, code sets and transmission controls referenced in those
standards, but include only the Transaction Sets selected below.


Documents


Trading Partner will send to ASES the following documents:



 
Transaction Set
 
Document Name/Description
 
Version
 
Check those that apply
 
X12N 837 I
 
Health Care Claim/Encounter: Institutional
 
5010X223A3
     
X12N 837 P
 
Health Care Claim/Encounter: Professional
 
5010X222A2
     
X12N 837 D
 
Health Care Claim/Encounter: Dental
 
5010X224A3
     
NCPDP D.0
 
Pharmacy Post-Adjudication Transaction
 
V4.2
   



ASES will send the Trading Partner the following documents:


X12N TA1 Interchange Acknowledgement


X12N 999 Acknowledgement of Sent Transactions


PRMMIS Encounter Error Report



--------------------------------------------------------------------------------

ARTICLE V. Termination


This TPA shall remain in effect until terminated by either party with not less
than thirty (30) days prior written notice to the other Party. Such notice shall
specify the effective date of termination. In the event of a material breach of
this TPA by either Party, the non-breaching Party may terminate the TPA by
giving written notice to the breaching Party. The breaching Party shall have
thirty (30) days to fully cure the breach. If the breach is not cured within
thirty (30) days after the written notice is received by the breaching party,
this TPA shall automatically and immediately terminate. Nothing herein shall
limit ASES’s power or authority to impose intermediate sanctions, liquidated
damages, and/or fines against the other Party in the event of an uncured
material breach of this TPA by that other Party pursuant to Puerto Rico Act No.
72-1993 and ASES Regulation No. 8446, and/or as indicated in Articles 19 and 20
of the Contract between the Parties for the Provision of Physical and Behavioral
Health Services under the Government Health Plan.


ARTICLE VI. Assignment of the TPA


This TPA is binding on the Parties hereto and their successors and assigns, but
neither Party may assign this TPA without the prior written consent of the
other, which consent shall not be unreasonably withheld.


ARTICLE VII. Contact Information for the Parties


Administración de Seguros de Salud de Puerto Rico
1549 Calle Alda,
Urbanización Caribe
San Juan, Puerto Rico 00926-2712

TRADING PARTNER


Name:

Triple-S Salud, Inc.
Address:
1441 F.D. Roosevelt Ave., San Juan, P.R. 00920
 
P.O. Box 363628, San Juan, P.R. 00936-3628
Contact Name:
Madeline Hernández Urquiza
Telephone Number:

(787)749-4001
E-mail Address:

murquiza@ssspr.com




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ASES and Trading Partner have caused this TPA to be signed
and delivered by their duly authorized representatives as of the date set forth
above.


ASES
By:
s/Angela M. Avila Marrero
Print Name: 

Angela M. Avila Marrero
 
Executive Director
Date:  

9/21/2018


TRADING PARTNER
By:
s/Madeline Hernández Urquiza
Print Name:

Madeline Hernández Urquiza
Title:
President
Date:
9/21/2018






--------------------------------------------------------------------------------


